 


117 HR 4350 EH: National Defense Authorization Act for Fiscal Year 2022
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
117th CONGRESS 1st Session 
H. R. 4350 
IN THE HOUSE OF REPRESENTATIVES 
AN ACT 
To authorize appropriations for fiscal year 2022 for military activities of the Department of Defense, for military construction, and for defense activities of the Department of Energy, to prescribe military personnel strengths for such fiscal year, and for other purposes.  
 
 
1.Short titleThis Act may be cited as the National Defense Authorization Act for Fiscal Year 2022. 2.Organization of Act into divisions; table of contents (a)DivisionsThis Act is organized into seven divisions as follows: 
(1)Division A—Department of Defense Authorizations. (2)Division B—Military Construction Authorizations. 
(3)Division C—Department of Energy National Security Authorizations and Other Authorizations. (4)Division D—Funding Tables. 
(5)Division E—Non-Department of Defense Matters. (6)Division F—Department of State Authorities. 
(7)Division G—Global Pandemic Prevention and Biosecurity. (b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Organization of Act into divisions; table of contents. 
Sec. 3. Congressional defense committees. 
Division A—DEPARTMENT OF DEFENSE AUTHORIZATIONS 
Title I—PROCUREMENT 
Subtitle A—Authorization of Appropriations 
Sec. 101. Authorization of appropriations. 
Subtitle B—Army Programs 
Sec. 111. Multiyear procurement authority for AH–64E Apache helicopters. 
Sec. 112. Multiyear procurement authority for UH–60M and HH–60M Black Hawk helicopters. 
Sec. 113. Continuation of Soldier Enhancement Program. 
Sec. 114. Strategy for the procurement of accessories for the next generation squad weapon. 
Sec. 115. Plan for ensuring sources of cannon tubes. 
Subtitle C—Navy Programs 
Sec. 121. Extension of procurement authority for certain amphibious shipbuilding programs. 
Sec. 122. Inclusion of basic and functional design in assessments required prior to start of construction on first ship of a shipbuilding program. 
Sec. 123. Multiyear procurement authority for Arleigh Burke class destroyers. 
Sec. 124. Incorporation of advanced degaussing systems into DDG–51 class destroyers. 
Subtitle D—Air Force Programs 
Sec. 131. Contract for logistics support for VC–25B aircraft. 
Sec. 132. Limitation on availability of funds for the B–52 Commercial Engine Replacement Program. 
Sec. 133. Inventory requirements and limitations relating to certain air refueling tanker aircraft. 
Sec. 134. Minimum inventory of tactical airlift aircraft and limitation on modification of Air National Guard tactical airlift flying missions. 
Sec. 135. Procurement authority for certain parts of the ground-based strategic deterrent cryptographic device. 
Sec. 136. Sense of Congress on Joint Surveillance Target Attack Radar System aircraft. 
Sec. 137. Limitation on availability of funds for retirement of RC–26B aircraft. 
Sec. 138. Report relating to reduction of total number of tactical airlift aircraft. 
Subtitle E—Defense-wide, Joint, and Multiservice Matters 
Sec. 141. Implementation of affordability, operational, and sustainment cost constraints for the F–35 aircraft program. 
Sec. 142. Limitation on availability of funds for aircraft systems for the armed overwatch program. 
Sec. 143. Major weapon systems capability assessment process and procedure review and report. 
Sec. 144. Reports on exercise of waiver authority with respect to certain aircraft ejection seats. 
Sec. 145. Briefing on military type certifications for aircraft. 
Title II—RESEARCH, DEVELOPMENT, TEST, AND EVALUATION 
Subtitle A—Authorization of Appropriations 
Sec. 201. Authorization of appropriations. 
Subtitle B—Program Requirements, Restrictions, and Limitations 
Sec. 211. Duties and regional activities of the Defense Innovation Unit. 
Sec. 212. Modification of mechanisms for expedited access to technical talent and expertise at academic institutions to support Department of Defense missions. 
Sec. 213. Modification of mechanisms for expedited access to technical talent and expertise at academic institutions. 
Sec. 214. Minority Institute for Defense Research. 
Sec. 215. Test program for engineering plant of DDG(X) destroyer vessels. 
Sec. 216. Consortium to study irregular warfare. 
Sec. 217. Development and implementation of digital technologies for survivability and lethality testing. 
Sec. 218. Pilot program on the use of intermediaries to connect the Department of Defense with technology producers. 
Sec. 219. Assessment and correction of deficiencies in the F–35 aircraft pilot breathing system. 
Sec. 220. Identification of the hypersonics facilities and capabilities of the Major Range and Test Facility Base. 
Sec. 221. Requirement to maintain access to category 3 subterranean training facility. 
Sec. 222. Prohibition on reduction of naval aviation testing and evaluation capacity. 
Sec. 223. Limitation on availability of funds for certain C–130 aircraft. 
Sec. 224. Limitation on availability of funds for VC–25B aircraft program pending submission of documentation. 
Sec. 225. Funding for hypersonics advanced manufacturing. 
Sec. 226. Funding increase for 3D printing of infrastructure. 
Sec. 227. Funding increase for cold weather capabilities. 
Sec. 228. Funding for soldier lethality technology. 
Sec. 229. Pilot program on data libraries for training artificial intelligence models. 
Sec. 229A. Establishment of quantum network testbed program for Department of Air Force. 
Subtitle C—Plans, Reports, and Other Matters 
Sec. 231. Modification to annual report of the Director of Operational Test and Evaluation. 
Sec. 232. Adaptive engine transition program acquisition strategy for the F–35A aircraft. 
Sec. 233. Advanced propulsion system acquisition strategy for the F–35B and F–35C aircraft. 
Sec. 234. Assessment and report on airborne electronic attack capabilities and capacity. 
Sec. 235. Strategy for autonomy integration in major weapon systems. 
Sec. 236. Roadmap for research and development of disruptive manufacturing capabilities. 
Sec. 237. Biennial Assessments of the Air Force Research Laboratory, Aerospace Systems Directorate, Rocket Propulsion Division. 
Sec. 238. Report detailing compliance with disclosure requirements for recipients of research and development funds. 
Sec. 239. Sense of Congress on the additive manufacturing and machine learning initiative of the Army. 
Sec. 240. Research security training requirement for Federal research grant personnel. 
Title III—Operation and Maintenance 
Subtitle A—Authorization of Appropriations 
Sec. 301. Authorization of appropriations. 
Sec. 302. Funding for Army Community Services. 
Sec. 303. Increase in funding for civil military programs. 
Subtitle B—Energy and Environment 
Sec. 311. Inclusion of impacts on military installation resilience in the National Defense Strategy and associated documents. 
Sec. 312. Modification of authorities governing cultural and conservation activities of the Department of Defense. 
Sec. 313. Modification of authority for environmental restoration projects of National Guard. 
Sec. 314. Prohibition on use of open-air burn pits in contingency operations outside the United States. 
Sec. 315. Maintenance of current analytical tools for evaluation of energy resilience measures. 
Sec. 316. Energy efficiency targets for Department of Defense data centers. 
Sec. 317. Modification of restriction on Department of Defense procurement of certain items containing perfluorooctane sulfonate or perfluorooctanoic acid. 
Sec. 318. Temporary moratorium on incineration by Department of Defense of perfluoroalkyl substances, polyfluoroalkyl substances, and aqueous film forming foam. 
Sec. 319. Public disclosure of results of Department of Defense testing of water for perfluoroalkyl or polyfluoroalkyl substances or lead. 
Sec. 320. PFAS testing requirements. 
Sec. 321. Standards for response actions with respect to PFAS contamination. 
Sec. 322. Review and guidance relating to prevention and mitigation of spills of aqueous film-forming foam. 
Sec. 323. Budget information for alternatives to burn pits. 
Sec. 324. Establishment of emissions control standard operating procedures. 
Sec. 325. Long-duration demonstration initiative and joint program. 
Sec. 326. Pilot program on use of sustainable aviation fuel. 
Sec. 327. Joint Department of Defense and Department of Agriculture study on bioremediation of PFAS using mycological organic matter. 
Sec. 328. Report on Air Force progress regarding contaminated real property. 
Sec. 329. Energy, water, and waste net zero requirements for construction of new buildings. 
Sec. 330. Review of agreements with non-Department entities with respect to prevention and mitigation of spills of aqueous film-forming foam. 
Sec. 331. Inspection of piping and support infrastructure at Red Hill Bulk Fuel Storage Facility, Hawai‘i. 
Sec. 332. Amendment to budgeting of Department of Defense relating to extreme weather. 
Sec. 333. Sense of Congress regarding electric or zero-emission vehicles for non-combat vehicle fleet. 
Sec. 334. Pilot program to test new software to track emissions at certain military installations. 
Sec. 335. Department of Defense plan to meet science-based emissions targets. 
Sec. 336. Report on clean up of contaminated Army property. 
Sec. 337. Grants for maintaining or improving military installation resilience. 
Sec. 338. Inclusion of information regarding climate change in reports on national technology and industrial base. 
Sec. 339. Sense of Congress regarding report of the Intergovernmental Panel on Climate Change. 
Subtitle C—Logistics and Sustainment 
Sec. 341. Mitigation of contested logistics challenges of the Department of Defense through reduction of operational energy demand. 
Sec. 342. Global bulk fuel management and delivery. 
Sec. 343. Comptroller General annual reviews of F–35 sustainment efforts. 
Sec. 344. Pilot program on biobased corrosion control and mitigation. 
Sec. 345. Pilot program on digital optimization of organic industrial base maintenance and repair operations. 
Sec. 346. Pilot program on implementation of mitigating actions to address vulnerabilities to critical defense facilities and associated defense critical electric infrastructure. 
Sec. 347. Report and certification requirements regarding sustainment costs for F–35 aircraft program. 
Sec. 348. Report on maintenance and repair of aircraft turbine engine rotors. 
Sec. 349. Briefing on Air Force plan for certain aerospace ground equipment modernization. 
Subtitle D—Risk Mitigation and Safety Improvement 
Sec. 351. Treatment of notice of presumed risk issued by Military Aviation and Installation Assurance Clearinghouse for review of mission obstructions. 
Sec. 352. Establishment of Joint Safety Council. 
Sec. 353. Mishap Investigation Review Board. 
Sec. 354. Implementation of Comptroller General recommendations on preventing tactical vehicle training accidents. 
Sec. 355. Pilot program for tactical vehicle safety data collection. 
Sec. 356. Implementation of Comptroller General recommendations relating to mitigation and prevention of training accidents. 
Subtitle E—Reports 
Sec. 361. Inclusion of information regarding borrowed military manpower in readiness reports. 
Sec. 362. Annual report on missing, lost, and stolen weapons, large amounts of ammunition, destructive devices, and explosive material. 
Sec. 363. Annual report on material readiness of Navy ships. 
Sec. 364. Strategy and annual report on critical language proficiency of special operations forces. 
Sec. 365. Report and briefing on approach for certain properties affected by noise from military flight operations. 
Sec. 366. Study on use of military resources to transport certain individuals and effect on military readiness. 
Sec. 367. Report and briefing on Project Pele mobile nuclear microreactors. 
Subtitle F—Other Matters 
Sec. 371. Budget justification for operation and maintenance. 
Sec. 372. Improvements and clarifications related to military working dogs. 
Sec. 373. Management of fatigue among crew of naval surface ships and related improvements. 
Sec. 374. Authority to establish Center of Excellence for radar systems and complementary workforce and education programs. 
Sec. 375. Pilot program on military working dog and explosives detection canine health and excellence. 
Sec. 376. Department of Defense response to military lazing incidents. 
Sec. 377. Explosive ordnance disposal defense program. 
Sec. 378. Pilot program on use of working dogs to detect early stages of diseases. 
Sec. 379. Study on disease prevention for military working dogs. 
Title IV—MILITARY PERSONNEL AUTHORIZATIONS 
Subtitle A—Active Forces 
Sec. 401. End strengths for active forces. 
Sec. 402. Revisions in permanent active duty end strength minimum levels. 
Subtitle B—Reserve Forces 
Sec. 411. End strengths for Selected Reserve. 
Sec. 412. End strengths for Reserves on active duty in support of the Reserves. 
Sec. 413. End strengths for military technicians (dual status). 
Sec. 414. Maximum number of reserve personnel authorized to be on active duty for operational support. 
Sec. 415. Accounting of reserve component members performing active duty or full-time National Guard duty towards authorized end strengths. 
Subtitle C—Authorization of Appropriations 
Sec. 421. Military personnel. 
Title V—MILITARY PERSONNEL POLICY 
Subtitle A—Reserve Component Management 
Sec. 501. Grade of certain chiefs of reserve components. 
Sec. 502. Grade of Vice Chief of the National Guard Bureau. 
Sec. 503. Prohibition on private funding for interstate deployment of National Guard. 
Sec. 504. Requirement of consent of the chief executive officer for certain full-time National Guard duty performed in a State, Territory, or the District of Columbia. 
Sec. 505. National Guard support to major disasters; report on methods to enhance domestic response to large scale, complex and catastrophic disasters. 
Sec. 506. Continued National Guard support for FireGuard program. 
Sec. 507. Study on reapportionment of National Guard force structure based on domestic responses. 
Sec. 508. Report on feasibility and advisability of including cybersecurity operations and missions to protect critical infrastructure by members of the National Guard in connection with training or other duty. 
Sec. 509. Access to Tour of Duty system. 
Sec. 509A. Enhancement of National Guard Youth Challenge Program. 
Subtitle B—General Service Authorities and Military Records 
Sec. 511. Prohibition on commissioning or enlistment in the Armed Forces of an individual convicted of a felony hate crime. 
Sec. 512. Reduction in service commitment required for participation in career intermission program of a military department. 
Sec. 513. Modernization of the Selective Service System. 
Sec. 514. Improvements to military accessions in Armed Forces under the jurisdiction of the Secretaries of the military departments. 
Sec. 515. Authorization of permissive temporary duty for wellness. 
Sec. 516. Required staffing of administrative separation boards. 
Sec. 517. Administrative separation: miscellaneous authorities and requirements. 
Sec. 518. Prohibition on algorithmic career termination. 
Sec. 519. Prohibition on discipline against a member based on certain social media. 
Sec. 519A. Command oversight of military privatized housing as element of performance evaluations. 
Sec. 519B. Feasibility study on establishment of housing history for members of the Armed Forces who reside in housing provided by the United States. 
Sec. 519C. Seaman to Admiral-21 program: credit towards retirement. 
Sec. 519D. Progress report on implementation of GAO recommendations regarding career paths for surface warfare officers of the Navy. 
Sec. 519E. Independent assessment of retention of female surface warfare officers. 
Sec. 519F. Implementation of certain recommendations regarding use of unmanned aircraft systems by the National Guard. 
Subtitle C—Military Justice and Other Legal Matters 
Sec. 521. Rights of the victim of an offense under the Uniform Code of Military Justice. 
Sec. 522. Commanding officer's non-judicial punishment. 
Sec. 523. Selection process for members to serve on courts-martial. 
Sec. 524. Petition for DNA testing under the Uniform Code of Military Justice. 
Sec. 525. Punitive article on violent extremism. 
Sec. 526. Clarifications of procedure in investigations of personnel actions taken against members of the Armed Forces in retaliation for protected communications. 
Sec. 527. Activities to improve family violence prevention and response. 
Sec. 528. Mandatory notification of members of the Armed Forces identified in certain records of criminal investigations. 
Sec. 529. Authority of military judges and military magistrates to issue military court protective orders. 
Sec. 529A. Countering extremism in the Armed Forces. 
Sec. 529B. Reform and improvement of military criminal investigative organizations. 
Sec. 529C. Measures to improve the safety and security of members of the Armed Forces. 
Sec. 529D. Distribution of information on the availability of civilian victim services. 
Sec. 529E. Report on mandatory restitution. 
Sec. 529F. Exclusion of evidence obtained without prior authorization. 
Sec. 529G. Report on demographics of military police and security forces citations. 
Subtitle D—Implementation of Recommendations of the Independent Review Commission on Sexual Assault in the Military 
Sec. 531. Short title. 
Part 1—Special Victim Prosecutors and Special Victim Offenses 
Sec. 532. Special victim prosecutors. 
Sec. 533. Department of Defense policies with respect to special victim prosecutors and establishment of offices of special victim prosecutors within military departments. 
Sec. 534. Definitions of military magistrate, special victim offense, and special victim prosecutor. 
Sec. 535. Clarification relating to who may convene courts-martial. 
Sec. 536. Detail of trial counsel. 
Sec. 537. Preliminary hearing. 
Sec. 538. Advice to convening authority before referral for trial. 
Sec. 539. Former jeopardy. 
Sec. 539A. Plea agreements. 
Sec. 539B. Determinations of impracticality of rehearing. 
Sec. 539C. Punitive article on sexual harassment. 
Sec. 539D. Clarification of applicability of domestic violence and stalking to dating partners. 
Sec. 539E. Effective date. 
Part 2—Sentencing Reform 
Sec. 539F. Sentencing reform. 
Part 3—Reports and Other Matters 
Sec. 539G. Report on modification of disposition authority for offenses other than special victim offenses. 
Sec. 539H. Report on implementation of certain recommendations of the Independent Review Commission on Sexual Assault in the Military. 
Sec. 539I. Report on implementation of recommendations and other activities to address racial, ethnic, and gender disparities in the military justice system. 
Sec. 539J. Plan for development and management of the gender advisor workforce. 
Subtitle E—Other Sexual Assault-Related Matters 
Sec. 541. Independent investigation of complaints of sexual harassment. 
Sec. 542. Modification of notice to victims of pendency of further administrative action following a determination not to refer to trial by court-martial. 
Sec. 543. Modifications to annual report regarding sexual assaults involving members of the Armed Forces. 
Sec. 544. Civilian positions to support Special Victims’ Counsel. 
Sec. 545. Feasibility study on establishment of clearinghouse of evidence-based practices to prevent sexual assault, suicide, and other harmful behaviors among members of the Armed Forces and military families. 
Sec. 546. Annual report regarding sexual assaults involving members of the Army National Guard and the Air National Guard. 
Subtitle F—Member Education, Training, and Transition 
Sec. 551. Training on consequences of committing a crime in preseparation counseling of the Transition Assistance Program. 
Sec. 552. Amendments to pathways for counseling in the Transition Assistance Program. 
Sec. 553. Participation of members of the reserve components of the Armed Forces in the Skillbridge program. 
Sec. 554. Expansion and codification of matters covered by diversity training in the Department of Defense. 
Sec. 555. Expansion of Junior Reserve Officers’ Training Corps program. 
Sec. 556. Defense Language Institute Foreign Language Center. 
Sec. 557. Allocation of authority for nominations to the military service academies in the event of the death, resignation, or expulsion from office of a member of Congress. 
Sec. 558. Votes required to call a meeting of the Board of Visitors of a military service academy. 
Sec. 559. United States Naval Community College. 
Sec. 559A. Codification of establishment of United States Air Force Institute of Technology. 
Sec. 559B. Clarifications regarding scope of employment and reemployment rights of members of the uniformed services. 
Sec. 559C. Clarification and expansion of prohibition on gender-segregated training in the Marine Corps. 
Sec. 559D. Requirement to issue regulations ensuring certain parental guardianship rights of cadets and midshipmen. 
Sec. 559E. Defense language continuing education program. 
Sec. 559F. Public-private consortium to improve professional military education. 
Sec. 559G. Standards for training of surface warfare officers and enlisted members. 
Sec. 559H. Professional military education: report; definition. 
Sec. 559I. Study on training and education of members of the Armed Forces regarding social reform and unhealthy behaviors. 
Sec. 559J. Notice program relating to options for naturalization. 
Sec. 559K. Pilot program on activities under the transition assistance program for a reduction in suicide among veterans. 
Sec. 559L. Speech disorders of cadets and midshipmen. 
Sec. 559M. Requirement of involvement of representatives of military and veterans' service organizations in the Transition Assistance Program of the Department of Defense. 
Sec. 559N. GAO report on screenings included in the health assessment for members separating from the Armed Forces. 
Sec. 559O. Pilot grant program to supplement the transition assistance program of the Department of Defense. 
Subtitle G—Military Family Readiness and Dependents’ Education 
Sec. 561. Establishment of Exceptional Family Member Program Advisory Council. 
Sec. 562. Non-medical counseling services for military families. 
Sec. 563. Expansion of support programs for special operations forces personnel and immediate family members. 
Sec. 564. Clarification of qualifications for attorneys who provide legal services to families enrolled in the Exceptional Family Member Program. 
Sec. 565. Improvements to the Exceptional Family Member Program. 
Sec. 566. Portability of professional licenses of members of the uniformed services and their spouses. 
Sec. 567. Database of next of kin of deceased members of the Armed Forces. 
Sec. 568. Policy regarding remote military installations. 
Sec. 569. Feasibility study on program for drop-in child care furnished to certain military spouses at military child development centers. 
Sec. 569A. Comptroller General of the United States reports on employment discrimination against military spouses by civilian employers. 
Sec. 569B. Report on efforts of commanders of military installations to connect military families with local entities that provide services to military families. 
Sec. 569C. Report on Preservation of the Force and Family Program of United States Special Operations Command. 
Sec. 569D. GAO review of Preservation of the Force and Family Program of United States Special Operations Command. 
Sec. 569E. Continued assistance to schools with significant numbers of military dependent students. 
Sec. 569F. Verification of reporting of eligible federally connected children for purposes of Federal impact aid programs. 
Sec. 569G. Pilot transition assistance program for military spouses. 
Sec. 569H. Implementation of GAO recommendations on improved communication of best practices to engage military spouses with career assistance resources. 
Subtitle H—Diversity and Inclusion 
Sec. 571. Information on female and minority participation in military service academies and the Senior Reserve Officers’ Training Corps. 
Sec. 572. Surveys on diversity, equity, and inclusion and annual reports on sexual assaults and racial and ethnic demographics in the military justice system. 
Sec. 573. Amendments to additional Deputy Inspector General of the Department of Defense. 
Sec. 574. Extension of deadline for GAO report on equal opportunity at the military service academies. 
Sec. 575. GAO review of extremist affiliations and activity among members of the Armed Forces on active duty. 
Sec. 576. Reduction of gender-related inequities in costs of uniforms to members of the armed forces. 
Sec. 577. Justice for Women Veterans. 
Sec. 578. Task Force on Historical and Current Barriers to African American Participation and Equal Treatment in the Armed Services. 
Sec. 579. Best practices for the retention of certain female members of the Armed Forces. 
Sec. 579A. GAO report on low number of Hispanic leaders in the Armed Forces. 
Sec. 579B. GAO report on low number of Hispanic cadets and midshipmen in the military service academies. 
Sec. 579C. Consideration of sexual orientation by Inspector General when conducting review of racial disparity in the Department of Defense. 
Subtitle I—Decorations and Awards 
Sec. 581. Semiannual reports regarding review of service records of certain veterans. 
Sec. 582. Eligibility of veterans of Operation End Sweep for Vietnam Service Medal. 
Sec. 583. Establishment of the Atomic Veterans Service Medal. 
Sec. 584. Authorization for award of the Medal of Honor to Marcelino Serna for acts of valor during World War I. 
Sec. 585. Rescission of Medals of Honor awarded for acts at Wounded Knee Creek on December 29, 1890. 
Sec. 586. Inclusion of Purple Heart awards on military valor website. 
Subtitle J—Miscellaneous Reports and Other Matters 
Sec. 591. Command climate assessments: independent review; reports. 
Sec. 592. Healthy eating in the Department of Defense. 
Sec. 593. Plant-based protein pilot program of the Navy. 
Sec. 594. Reports on misconduct by members of special operations forces. 
Sec. 595. Updates and preservation of memorials to chaplains at Arlington National Cemetery. 
Sec. 596. Report regarding best practices for community engagement. 
Sec. 597. Improved Department of Defense prevention of and response to bullying in the Armed Forces. 
Sec. 598. Addition of element to report regarding the designation of Explosive Ordnance Disposal Corps as a basic branch of the Army. 
Sec. 599. Military justice career track for judge advocates. 
Sec. 599A. Annual report regarding cost of living for members and employees of the Department of Defense. 
Sec. 599B. Comptroller General assessment of quality and nutrition of food available at military installations for members of the Armed Forces. 
Sec. 599C. Study and report on herbicide agent exposure in Panama Canal Zone. 
Sec. 599D. Report on Requests for Equitable Adjustment in Department of the Navy. 
Sec. 599E. GAO study on tattoo policies of the Armed Forces. 
Title VI—COMPENSATION AND OTHER PERSONNEL BENEFITS 
Subtitle A—Pay and Allowances 
Sec. 601. Basic needs allowance for low-income regular members. 
Sec. 602. Equal incentive pay for members of the reserve components of the Armed Forces. 
Sec. 603. Expansions of certain travel and transportation authorities. 
Sec. 604. Unreimbursed moving expenses for members of the Armed Forces: report; policy. 
Sec. 605. Report on relationship between basic allowance for housing and sizes of military families. 
Sec. 606. Report on temporary lodging expenses in competitive housing markets. 
Sec. 607. Report on rental partnership programs. 
Subtitle B—Bonuses and Incentive Pays 
Sec. 611. One-year extension of certain expiring bonus and special pay authorities. 
Subtitle C—Family and Survivor Benefits 
Sec. 621. Expansion of parental leave for members of the Armed Forces. 
Sec. 622. Transitional compensation and benefits for the former spouse of a member of the Armed Forces who allegedly committed a dependent-abuse offense during marriage. 
Sec. 623. Claims relating to the return of personal effects of a deceased member of the Armed Forces. 
Sec. 624. Space-available travel for children, surviving spouses, parents, and siblings of members of the Armed Forces who die while serving in the active military, naval, or air service. 
Sec. 625. Travel and transportation allowances for family members to attend the funeral and memorial services of members. 
Sec. 626. Expansion of pilot program to provide financial assistance to members of the Armed Forces for in-home child care. 
Sec. 627. Continuation of paid parental leave for a member of the Armed Forces upon death of child. 
Sec. 628. Casualty assistance program: reform; establishment of working group. 
Subtitle D—Defense Resale Matters 
Sec. 631. Additional sources of funds available for construction, repair, improvement, and maintenance of commissary stores. 
Subtitle E—Miscellaneous Rights and Benefits 
Sec. 641. Electronic or online notarization for members of the Armed Forces. 
Sec. 642. Termination of telephone, multichannel video programming, and internet access service contracts by servicemembers who enter into contracts after receiving military orders for permanent change of station but then receive stop movement orders due to an emergency situation. 
Sec. 643. Space available travel for members of the Armed Forces to attend funerals and memorial services. 
Sec. 644. Alexander Lofgren Veterans in Parks program. 
Title VII—Health Care Provisions 
Subtitle A—TRICARE and Other Health Care Benefits 
Sec. 701. Improvement of postpartum care for certain members of the Armed Forces and dependents. 
Sec. 702. Eating disorders treatment for certain members of the Armed Forces and dependents. 
Sec. 703. Modifications relating to coverage of telehealth services under TRICARE program and other matters. 
Sec. 704. Modifications to pilot program on health care assistance system. 
Sec. 705. Temporary requirement for contraception coverage parity under the TRICARE program. 
Sec. 706. Availability of certain preconception and prenatal carrier screening tests under the TRICARE program. 
Subtitle B—Health Care Administration 
Sec. 711. Modification of certain Defense Health Agency organization requirements. 
Sec. 712. Requirement for consultations related to military medical research and Defense Health Agency Research and Development. 
Sec. 713. Authorization of program to prevent fraud and abuse in the military health system. 
Sec. 714. Mandatory referral for mental health evaluation. 
Sec. 715. Inclusion of exposure to perfluoroalkyl and polyfluoroalkyl substances as component of periodic health assessments. 
Sec. 716. Prohibition on adverse personnel actions taken against certain members of the Armed Forces based on declining COVID–19 vaccine. 
Sec. 717. Establishment of Department of Defense system to track and record information on vaccine administration. 
Sec. 718. Authorization of provision of instruction at Uniformed Services University of the Health Sciences to certain Federal employees. 
Sec. 719. Mandatory training on health effects of burn pits. 
Sec. 720. Department of Defense procedures for exemptions from mandatory COVID–19 vaccines. 
Sec. 721. Modifications and report related to reduction or realignment of military medical manning and medical billets. 
Sec. 722. Cross-functional team for emerging threat relating to anomalous health incidents. 
Sec. 723. Implementation of integrated product for management of population health across military health system. 
Sec. 724. Digital health strategy of Department of Defense. 
Sec. 725. Development and update of certain policies relating to military health system and integrated medical operations. 
Sec. 726. Standardization of definitions used by the Department of Defense for terms related to suicide. 
Sec. 727. Exemption from required physical examination and mental health assessment for certain members of the reserve components. 
Subtitle C—Reports and Other Matters 
Sec. 731. Grant program for increased cooperation on post-traumatic stress disorder research between United States and Israel. 
Sec. 732. Pilot program on cardiac screening at certain military service academies. 
Sec. 733. Pilot program on cryopreservation and storage. 
Sec. 734. Pilot program on assistance for mental health appointment scheduling at military medical treatment facilities. 
Sec. 735. Pilot program on oral rehydration solutions. 
Sec. 736. Authorization of pilot program to survey access to mental health care under military health system. 
Sec. 737. Prohibition on availability of funds for research connected to China. 
Sec. 738. Independent analysis of Department of Defense Comprehensive Autism Care Demonstration program. 
Sec. 739. Independent review of suicide prevention and response at military installations. 
Sec. 740. Feasibility and advisability study on establishment of aeromedical squadron at Joint Base Pearl Harbor-Hickam. 
Sec. 741. Plan to address findings related to access to contraception for members of the Armed Forces. 
Sec. 742. GAO biennial study on Individual Longitudinal Exposure Record program. 
Sec. 743. GAO study on exclusion of certain remarried individuals from medical and dental coverage under TRICARE program. 
Sec. 744. Study on joint fund of the Department of Defense and the Department of Veterans Affairs for Federal Electronic Health Record Modernization Office. 
Sec. 745. Briefing on domestic production of critical active pharmaceutical ingredients. 
Sec. 746. Briefing on anomalous health incidents involving members of the Armed Forces. 
Sec. 747. Sense of Congress on National Warrior Call Day. 
Sec. 748. Mandatory training on health effects of perfluoroalkyl or polyfluoroalkyl substances. 
Sec. 749. Pilot program on sleep apnea among new recruits. 
Sec. 750. Survey on effects of COVID–19 mandate on matters relating to recruitment and reinlistment. 
Sec. 751. Funding for pancreatic cancer research. 
Sec. 752. Report on discrepancies between TRICARE program and CHAMPVA program in certain coverage standards. 
Sec. 753. Funding for rapid screening under Development of Medical Countermeasures Against Novel Entities program. 
Sec. 754. Increased collaboration with NIH to combat triple negative breast cancer. 
Sec. 755. Funding for post-traumatic stress disorder. 
Sec. 756. Report on rate of maternal mortality among members of the Armed Forces. 
Sec. 757. Sense of Congress on designation of Military Heart Health Awareness Day. 
Sec. 758. Pilot program to improve military readiness through nutrition and wellness initiatives. 
Sec. 759. Mandatory training on treatment of eating disorders. 
Sec. 760. Priority for domestically sourced bovine heparin. 
Sec. 761. Access to menstrual hygiene products and accommodations. 
Sec. 762. Report on preconception and prenatal carrier screening tests under TRICARE. 
Title VIII—Acquisition Policy, Acquisition Management, and Related Matters 
Subtitle A—Acquisition Policy and Management 
Sec. 801. Acquisition workforce educational partnerships. 
Sec. 802. Special emergency reimbursement authority. 
Sec. 803. Prohibition on procurement of personal protective equipment from non-allied foreign nations. 
Sec. 804. Minimum wage for employees of Department of Defense contractors. 
Sec. 805. Diversity and inclusion reporting requirements for covered contractors. 
Sec. 806. Website for certain domestic procurement waivers. 
Sec. 807. Suspension or debarment referral for egregious violations of certain domestic preference laws. 
Subtitle B—Amendments to General Contracting Authorities, Procedures, and Limitations 
Sec. 811. Extension of authorization for the defense civilian acquisition workforce personnel demonstration project. 
Sec. 812. Modifications to contracts subject to cost or pricing data certification. 
Sec. 813. Office of Corrosion Policy and Oversight employee training requirements. 
Sec. 814. Standard guidelines for evaluation of requirements for services contracts. 
Sec. 815. Extension of requirement to submit Selected Acquisition Reports. 
Sec. 816. Limitation on procurement of welded shipboard anchor and mooring chain for naval vessels. 
Sec. 817. Competition requirements for purchases from Federal Prison Industries. 
Sec. 818. Repeal of preference for fixed-price contracts. 
Sec. 819. Modification to the pilot program for streamlining awards for innovative technology projects. 
Sec. 820. Other transaction authority information accessibility. 
Sec. 821. Modification of enhanced transfer of technology developed at Department of Defense laboratories. 
Sec. 822. Extension and revisions to never contract with the enemy program. 
Sec. 823. Contractor lobbying restriction compliance requirement. 
Subtitle C—Provisions Relating to Supply Chain Security 
Sec. 831. Department of Defense research and development priorities. 
Sec. 832. Defense supply chain risk assessment framework. 
Sec. 833. Plan to reduce reliance on supplies and materials from adversaries in the defense supply chain. 
Sec. 834. Enhanced domestic content requirement for major defense acquisition programs. 
Sec. 835. Reduction of fluctuations of supply and demand for certain covered items. 
Sec. 836. Prohibition on certain procurements from the Xinjiang Uyghur Autonomous Region. 
Sec. 837. Ensuring consideration of the national security impacts of uranium as a critical mineral. 
Sec. 838. Statement of policy and determination related to covered optical transmission equipment or services. 
Sec. 839. Supply of synthetic graphite for the Department of Defense. 
Subtitle D—Industrial Base Matters 
Sec. 841. Modification of pilot program for development of technology-enhanced capabilities with partnership intermediaries. 
Sec. 842. Designating certain SBIR and STTR programs as entrepreneurial innovation projects. 
Sec. 843. Modifications to printed circuit board acquisition restrictions. 
Sec. 844. Defense industrial base coalition for career development. 
Sec. 845. Additional testing of commercial e-commerce portal models. 
Sec. 846. Support for industry participation in global standards organizations. 
Sec. 847. Pilot program on defense innovation open topics. 
Sec. 848. Report on Cybersecurity Maturity Model Certification effects on small business. 
Subtitle E—Other Matters  
Sec. 851. Mission management pilot program. 
Sec. 852. Pilot program to determine the cost competitiveness of drop-in fuels. 
Sec. 853. Assuring integrity of overseas fuel supplies. 
Sec. 854. Cadre of software development and acquisition experts. 
Sec. 855. Acquisition practices and policies assessment. 
Sec. 856. Report on improvements to procurement technical assistance programs. 
Sec. 857. Report on commercial item determinations. 
Sec. 858. Pilot program to transition digitally secured manufacturing technologies. 
Sec. 859. Briefing on expanded small unmanned aircraft systems capability. 
Sec. 860. Waiver authorization streamlining. 
Sec. 861. Modifications to Governmentwide goals for small business concerns. 
Sec. 862. Duties of small business development center counselors. 
Sec. 863. Comptroller General report on mergers and acquisitions in the defense industrial base. 
Sec. 864. Exemption of certain contracts awarded to small business concerns from category management requirements. 
Sec. 865. Prohibition on contracting with persons with willful or repeated violations of the Fair Labor Standards Act of 1938. 
Sec. 866. Domestically sourced alternatives. 
Sec. 867. Report on duplicative information technology contracts. 
Sec. 868. Reestablishment of commission on wartime contracting. 
Sec. 869. Application of price evaluation preference for qualified HUBZone small business concerns to certain contracts. 
Sec. 870. Combating trafficking in persons. 
Sec. 871. Authority for the Office of Hearings and Appeals to decide appeals relating to qualified HUBZone small business concerns. 
Sec. 872. Microloan program; definitions. 
Sec. 873. Amendments to contracting authority for certain small business concerns. 
Sec. 874. Congressional oversight of private security contractor contracts and personnel. 
Sec. 875. Boots to Business Program. 
Sec. 876. Protests and appeals relating to eligibility of business concerns. 
Sec. 877. Exemption of certain contracts from the periodic inflation adjustments to the acquisition-related dollar threshold. 
Sec. 878. Child care resource guide. 
Sec. 879. Boots to Business Program. 
Title IX—Department of Defense Organization and Management 
Subtitle A—Office of the Secretary of Defense and Related Matters  
Sec. 901. Modification of requirements for appointment of a person as Secretary of Defense after relief from active duty. 
Sec. 902. Implementation of repeal of Chief Management Officer of the Department of Defense. 
Sec. 903. Designation of senior official for implementation of Electromagnetic Spectrum Superiority Strategy. 
Subtitle B—Other Department of Defense Organization and Management Matters 
Sec. 911. Clarification of treatment of Office of Local Defense Community Cooperation as a Department of Defense Field Activity. 
Sec. 912. Use of Combatant Commander Initiative Fund for certain environmental matters. 
Sec. 913. Inclusion of explosive ordnance disposal in special operations activities. 
Sec. 914. Coordination of certain Naval activities with the Space Force. 
Sec. 915. Space Force organizational matters and modification of certain space-related acquisition authorities. 
Sec. 916. Report on establishment of office to oversee sanctions with respect to Chinese military companies. 
Sec. 917. Independent review of and report on the Unified Command Plan. 
Sec. 918. Explosive Ordnance Disposal Command. 
Subtitle C—Space National Guard 
Sec. 921. Establishment of Space National Guard. 
Sec. 922. No effect on military installations. 
Sec. 923. Implementation of Space National Guard. 
Sec. 924. Conforming amendments and clarification of authorities. 
Title X—General Provisions 
Subtitle A—Financial Matters 
Sec. 1001. General transfer authority. 
Sec. 1002. Determination of budgetary effects. 
Sec. 1003. Budget justification for operation and maintenance. 
Sec. 1004. Revision of limitation on funding for combatant commands through Combatant Commander Initiative Fund. 
Subtitle B—Naval Vessels 
Sec. 1011. Critical components of national sea-based deterrence vessels. 
Sec. 1012. Biennial report on shipbuilder training and the defense industrial base. 
Sec. 1013. Revision of sustainment key performance parameters for shipbuilding programs. 
Sec. 1014. Prohibition on use of funds for retirement of Mark VI patrol boats. 
Sec. 1015. Assessment of security of global maritime chokepoints. 
Sec. 1016. Annual report on ship maintenance. 
Sec. 1017. Availability of funds for retirement or inactivation of Ticonderoga class cruisers. 
Sec. 1018. Congressional notification of pending retirements of naval vessels that are viable candidates for artificial reefing. 
Sec. 1019. Award of contracts for ship repair work to non-homeport shipyards to meet surge capacity. 
Subtitle C—Counterterrorism 
Sec. 1021. Inclusion in counterterrorism briefings of information on use of military force in collective self-defense. 
Sec. 1022. Extension of authority for joint task forces to provide support to law enforcement agencies conducting counter-terrorism activities. 
Sec. 1023. Prohibition on use of funds for transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba, to certain countries. 
Sec. 1024. Public availability of military commission proceedings. 
Subtitle D—Miscellaneous Authorities and Limitations 
Sec. 1031. Navy coordination with Coast Guard on aircraft, weapons, tactics, technique, organization, and equipment of joint concern. 
Sec. 1032. Prohibition on use of Navy, Marine Corps, and Space Force as posse comitatus. 
Sec. 1033. Program to improve relations between members of the Armed Forces and military communities. 
Sec. 1034. Authority to provide space and services to military welfare societies. 
Sec. 1035. Required revision of Department of Defense unmanned aircraft systems categorization. 
Sec. 1036. Limitation on funding for information operations matters. 
Sec. 1037. Prohibition on provision of equipment to other departments and agencies for protection of certain facilities and assets from unmanned aircraft. 
Sec. 1038. Limitation on use of funds for United States Space Command headquarters. 
Sec. 1039. Limitation on contract authority to improve representation in certain media projects involving Department of Defense. 
Sec. 1039A Limitation on retirement of LCM-8 landing craft platform. 
Sec. 1039B. Consideration of human rights records of recipients of support of special operations to combat terrorism. 
Sec. 1039C. Limitation on use of funds pending compliance with certain statutory reporting requirements. 
Subtitle E—Studies and Reports 
Sec. 1041. Congressional oversight of alternative compensatory control measures. 
Sec. 1042. Comparative testing reports for certain aircraft. 
Sec. 1043. Extension of reporting requirement regarding enhancement of information sharing and coordination of military training between Department Of Homeland Security And Department Of Defense. 
Sec. 1044. Continuation of certain Department of Defense reporting requirements. 
Sec. 1045. Geographic combatant command risk assessment of Air Force airborne intelligence, surveillance, and reconnaissance modernization plan. 
Sec. 1046. Biennial assessments of Air Force Test Center. 
Sec. 1047. Comparative study on .338 Norma Magnum platform. 
Sec. 1048. Comptroller General report on aging Department of Defense equipment. 
Sec. 1049. Report on acquisition, delivery, and use of mobility assets that enable implementation of expeditionary advanced base operations. 
Sec. 1050. Force posture in the Indo-Pacific region. 
Sec. 1051. Assessment of United States military infrastructure in Diego Garcia, British Indian Ocean Territory. 
Sec. 1052. Report on 2019 World Military Games. 
Sec. 1053. Reports and briefings regarding oversight of Afghanistan. 
Sec. 1054. Report and briefing on United States equipment, property, and classified material that was destroyed, surrendered, and abandoned in the withdrawal from Afghanistan. 
Sec. 1055. Report on defense utility of United States territories and possessions. 
Sec. 1056. Report on Coast Guard explosive ordnance disposal. 
Sec. 1057. Independent assessment with respect to the Arctic region. 
Sec. 1058. Annual report and briefing on Global Force Management Allocation Plan. 
Sec. 1059. Report on World War I and Korean War era Superfund facilities. 
Sec. 1060. Briefing on electric autonomous shuttles on military installations. 
Sec. 1061. Updated review and enhancement of existing authorities for using Air Force and Air National Guard modular airborne fire-fighting systems and other Department of Defense assets to fight wildfires. 
Sec. 1062. Annual report on use of social media by foreign terrorist organizations. 
Sec. 1063. Report on Department of Defense excess personal property program. 
Sec. 1064. Interagency strategy to disrupt and dismantle narcotics production and trafficking and affiliated networks linked to the regime of Bashar al-Assad in Syria. 
Sec. 1065. Report on recovery operations of 1952 C-119 Flying boxcar, call name Gamble Chalk 1. 
Sec. 1065A. Cost analysis report on changes to military priorities. 
Sec. 1065B. Report on Taliban’s illegal drug trade. 
Sec. 1065C. Report on use of certain funding for counter-narcotics missions in Central Asia. 
Sec. 1065D. Report on status of certain aircraft and equipment moved from Afghanistan to Uzbekistan, Tajikistan, or other foreign countries. 
Sec. 1065E. Study and report on risks posed to Department of Defense infrastructure and readiness by wildfire. 
Sec. 1065F. Public availability of quarterly summaries of reports. 
Sec. 1065G. Report on funds authorized to be appropriated for overseas contingency operations. 
Sec. 1065H. Air Force strategy for acquisition of combat rescue aircraft and equipment. 
Subtitle F—District of Columbia National Guard Home Rule 
Sec. 1066. Short title. 
Sec. 1067. Extension of National Guard authorities to Mayor of the District of Columbia. 
Sec. 1068. Conforming amendments to title 10, United States Code. 
Sec. 1069. Conforming amendments to title 32, United States Code. 
Sec. 1070. Conforming amendment to the District of Columbia Home Rule Act. 
Subtitle G—Other Matters 
Sec. 1071. Technical, conforming, and clerical amendments. 
Sec. 1072. Assistant Secretary of Defense for Indo-Pacific Security Affairs. 
Sec. 1073. Improvement of transparency and congressional oversight of civil reserve air fleet. 
Sec. 1074. Enhancements to national mobilization exercises. 
Sec. 1075. Providing end-to-end electronic voting services for absent uniformed services voters in locations with limited or immature postal service. 
Sec. 1076. Responsibilities for national mobilization; personnel requirements. 
Sec. 1077. Update of Joint Publication 3-68: Noncombatant Evacuation Operations. 
Sec. 1078. Treatment of operational data from Afghanistan. 
Sec. 1079. Defense Resource Budgeting and Allocation Commission. 
Sec. 1080. Commission on Afghanistan. 
Sec. 1081. Technology pilot program to support ballot transmission for absent uniformed services and overseas votes. 
Sec. 1082. Recognition of the Memorial, Memorial Garden, and K9 Memorial of the National Navy UDT-SEAL Museum in Fort Pierce, Florida, as the official national memorial, memorial garden, and K9 memorial, respectively, of Navy SEALs and their predecessors. 
Sec. 1083. Sense of Congress on the legacy, contributions, and sacrifices of American Indian and Alaska Natives in the Armed Forces. 
Sec. 1084. Name of Naval Medical Center Camp Lejeune. 
Sec. 1085. Sense of Congress regarding naming a warship the USS Fallujah. 
Sec. 1086. Name of Air Force Utah test and training range. 
Sec. 1087. Name of Air Force Utah Test and Training Range Consolidated Mission Control Center. 
Sec. 1088. Sense of Congress regarding crisis at the Southwest border. 
Sec. 1089. Improvements and clarifications relating to unauthorized use of computers of Department of Defense. 
Sec. 1090. National Museum of the Surface Navy. 
Sec. 1091. Sense of Congress honoring the Dover Air Force Base, Delaware, home to the 436th Airlift Wing, the 512th Airlift Wing, and the Charles C. Carson Center for Mortuary Affairs. 
Sec. 1092. Sense of Congress regarding the Port Chicago 50. 
Sec. 1093. Transfer of excess aircraft to other departments of the Federal Government. 
Sec. 1094. Independent epidemiological analysis of health effects from exposure to Department of Defense activities in Vieques. 
Sec. 1095. Availability of modular small arms range for Army Reserve in Puerto Rico. 
Sec. 1096. Independent studies regarding potential cost savings with respect to the nuclear security enterprise and force structure. 
Sec. 1097. Inclusion of support services for Gold Star families in quadrennial quality of life review. 
Sec. 1098. Observance of National Atomic Veterans Day. 
Sec. 1099. Anomalous Health Incidents Interagency Coordinator. 
Title XI—Civilian Personnel Matters 
Subtitle A—Matters Relating to Civilian Personnel  
Sec. 1101. One-year extension of authority to waive annual limitation on premium pay and aggregate limitation on pay for Federal civilian employees working overseas. 
Sec. 1102. One-year extension of temporary authority to grant allowances, benefits, and gratuities to civilian personnel on official duty in a combat zone. 
Sec. 1103. DARPA personnel management authority to attract science and engineering experts. 
Sec. 1104. Civilian personnel management. 
Sec. 1105. Comptroller General review of Naval Audit Service operations. 
Sec. 1106. Implementation of GAO recommendations on tracking, response, and training for civilian employees of the Department of Defense regarding sexual harassment and assault. 
Sec. 1107. Guidelines for reductions in civilian positions. 
Sec. 1108. Repeal of 2-year probationary period. 
Sec. 1109. Amendment to diversity and inclusion reporting. 
Sec. 1110. Including active duty in the armed forces in meeting service requirement for Federal employee family and medical leave. 
Sec. 1111. Treatment of hours worked under a qualified trade-of-time arrangement. 
Sec. 1112. Modification of temporary authority to appoint retired members of the armed forces to positions in the Department of Defense. 
Sec. 1113. Increase in allowance based on duty at remote worksites. 
Sec. 1114. Limiting the number of local wage areas defined within a pay locality. 
Sec. 1115. National Digital Reserve Corps. 
Sec. 1116. Expansion of rate of overtime pay authority for Department of the Navy employees performing work overseas on naval vessels. 
Sec. 1117. Assessment of Accelerated Promotion Program suspension. 
Sec. 1118. Extension of authority for temporary personnel flexibilities for Domestic Defense Industrial Base Facilities and Major Range and Test Facilities Base civilian personnel. 
Sec. 1119. Repeal of crediting amounts received against pay of Federal employee or DC employee serving as a member of the National Guard of the District of Columbia. 
Sec. 1120. Federal employee annual survey. 
Sec. 1121. Enhancement of recusal for conflicts of personal interest requirements for Department of Defense officers and employees. 
Sec. 1122. Parental bereavement leave for Federal employees. 
Subtitle B—PLUM Act 
Sec. 1131. Short title. 
Sec. 1132. Establishment of public website on Government policy and supporting positions. 
Title XII—Matters Relating to Foreign Nations 
Subtitle A—Assistance and Training 
Sec. 1201. Extension of support of special operations for irregular warfare. 
Sec. 1202. Report on human rights and building partner capacity programs. 
Sec. 1203. Report on countries suitable for stabilization operations support. 
Sec. 1204. Modification and extension of biennial Comptroller General of the United States audits of programs to build the capacity of foreign security forces. 
Subtitle B—Matters Relating to Afghanistan and Pakistan 
Sec. 1211. Clarification of certain matters regarding protection of Afghan allies. 
Sec. 1212. Afghanistan Security Forces Fund. 
Sec. 1213. Prohibition on providing funds or material resources of the Department of Defense to the Taliban. 
Sec. 1214. Prohibition on transporting currency to the Taliban and the Islamic Emirate of Afghanistan. 
Sec. 1215. Extension and modification of authority for reimbursement of certain coalition nations for support provided to United States military operations. 
Sec. 1216. Quarterly briefings on the security environment in Afghanistan and United States military operations related to the security of, and threats emanating from, Afghanistan. 
Sec. 1217. Quarterly report on the threat potential of Al-Qaeda and related terrorist groups under a Taliban regime in Afghanistan. 
Sec. 1218. Sense of Congress. 
Sec. 1219. Joint report on Using the Synchronized Predeployment and Operational Tracker (SPOT) database to verify Afghan SIV Applicant Information. 
Sec. 1220. Prohibition on removal of publicly available accountings of military assistance provided to the Afghan security forces. 
Sec. 1220A. Sense of Congress relating to Kabul air strike. 
Sec. 1220B. Requirement to attempt recovery of aircraft. 
Sec. 1220C. Additional reports required of the Office of the Special Inspector General for Afghanistan Reconstruction. 
Sec. 1220D. Report on evacuation of United States citizens from Hamid Karzai International Airport. 
Sec. 1220E. Sense of Congress on women and girls in Afghanistan. 
Sec. 1220F. Briefing on status of women and girls in Afghanistan. 
Sec. 1220G. Prohibition on use of funds for military cooperation or intelligence sharing with the Taliban. 
Sec. 1220H. Threat assessment of terrorist threats posed by prisoners released by Taliban in Afghanistan. 
Sec. 1220I. Sense of Congress on the service of United States Armed Forces servicemembers in Afghanistan. 
Sec. 1220J. Report and certification on the fate and disposition of military equipment belonging to Afghanistan security forces. 
Sec. 1220K. Prohibition on funding to certain governments of Afghanistan. 
Subtitle C—Matters Relating to Syria, Iraq, and Iran 
Sec. 1221. Extension and modification of authority to provide assistance to vetted Syrian groups and individuals. 
Sec. 1222. Extension and modification of authority to support operations and activities of the Office of Security Cooperation in Iraq. 
Sec. 1223. Extension and modification of authority to provide assistance to counter the Islamic State of Iraq and Syria. 
Sec. 1224. Prohibition of transfers to Badr organization. 
Sec. 1225. Prohibition on transfers to Iran. 
Sec. 1226. Report on Iran-China military ties. 
Sec. 1227. Report on Iranian military capabilities. 
Sec. 1228. Report on Iranian terrorist proxies. 
Sec. 1229. Sense of Congress regarding Israel. 
Sec. 1229A. Sense of Congress on enrichment of uranium by Iran. 
Sec. 1229B. Report on Iranian operations on United States soil. 
Sec. 1229C. Congressional notification regarding cryptocurrency payments by the Department of State. 
Sec. 1229D. Support for forces in Iraq operating in the Nineveh Plains region of Iraq. 
Sec. 1229E Report on the threat posed by Iranian-backed militias in Iraq. 
Sec. 1229F. Report on United Nations arms embargo on Iran. 
Sec. 1229G. Report on IRGC-affiliated operatives abroad. 
Subtitle D—Matters Relating to Russia 
Sec. 1231. Extension of limitation on military cooperation between the United States and Russia. 
Sec. 1232. Prohibition on availability of funds relating to sovereignty of Russia over Crimea. 
Sec. 1233. Modification and extension of Ukraine Security Assistance Initiative. 
Sec. 1234. Report on options for assisting the Government of Ukraine in addressing integrated air and missile defense gaps. 
Sec. 1235. Biennial report on Russian influence operations and campaigns targeting military alliances and partnerships of which the United States is a member. 
Sec. 1236. Sense of Congress on Georgia. 
Sec. 1237. Cooperation between the United States and Ukraine regarding the titanium industry. 
Subtitle E—Matters Relating to the Indo-Pacific Region 
Sec. 1241. Sense of Congress on a free and open Indo-Pacific region. 
Sec. 1242. Clarification of required budget information related to the Indo-Pacific. 
Sec. 1243. Report on cooperation between the National Guard and Taiwan. 
Sec. 1244. Report on military and security developments involving the People’s Republic of China. 
Sec. 1245. Biennial report on influence operations and campaigns of the Government of the People’s Republic of China targeting military alliances and partnerships of which the United States is a member. 
Sec. 1246. Report on efforts by the People’s Republic of China to expand its presence and influence in Latin America and the Caribbean. 
Sec. 1247. Sense of Congress on Taiwan defense relations. 
Sec. 1248. Sense of Congress on inviting Taiwan to the Rim of the Pacific exercise. 
Sec. 1249. Sense of Congress on enhancing defense and security cooperation with Singapore. 
Sec. 1250. Sense of Congress. 
Sec. 1251. Sense of Congress with respect to Qatar. 
Sec. 1252. Statement of policy. 
Sec. 1253. Report on intelligence matters regarding Taiwan. 
Sec. 1254. Supporting Taiwan’s investment in asymmetric capabilities. 
Sec. 1255. Modification of annual report on military and security developments involving the People’s Republic of China. 
Sec. 1256. United States military presence in Palau. 
Sec. 1257. Report on enhancing security partnerships between the United States and Indo-Pacific countries. 
Sec. 1258. Sense of Congress on Korean and Korean-American veterans of the war in Vietnam. 
Sec. 1259. Report on United States-Taiwan semiconductor working group. 
Sec. 1260. Department of Defense study on the emergence of militia fleets in the South China Sea. 
Sec. 1261. Statement of Congress regarding ongoing abuses against Uyghurs. 
Sec. 1262. Defense and diplomatic strategy for Syria. 
Sec. 1263. Statement of policy relating to reporting requirements of China’s Maritime Safety Administration. 
Sec. 1264. Establishment of China Watcher Program. 
Sec. 1265. Compliance by China with Nuclear Non-Proliferation Treaty. 
Title XIII—Other Matters Relating to Foreign Nations 
Subtitle A—Matters Relating to Europe and NATO 
Sec. 1301. Report on the state of United States military investment in Europe including the European Deterrence Initiative. 
Sec. 1302. Sense of Congress on United States defense posture in Europe. 
Sec. 1303. Sense of Congress on security assistance to the Baltic countries. 
Sec. 1304. Report relating to Nordstream 2 Pipeline. 
Sec. 1305. Audit of NATO sexual harassment and sexual assault policies and processes. 
Sec. 1306. Report on efforts of NATO to counter misinformation and disinformation. 
Sec. 1307. Funding for the NATO Strategic Communications Center of Excellence. 
Sec. 1308. Briefing on improvements to NATO Strategic Communications Center of Excellence. 
Sec. 1309. Sense of Congress on enhancing NATO efforts to counter misinformation and disinformation. 
Sec. 1309A. Sense of Congress relating to the NATO Parliamentary Assembly. 
Subtitle B—Security Cooperation and Assistance 
Sec. 1311. Extension of authority for certain payments to redress injury and loss. 
Sec. 1312. Foreign Area Officer assessment and review. 
Sec. 1313. Women, peace, and security act implementation at military service academies. 
Sec. 1314. Extension and modification of authority for certain payments to redress injury and loss. 
Sec. 1315. Report on security assistance to the Governments of Mali, Guinea, and Chad. 
Sec. 1316. Study on certain security cooperation programs. 
Sec. 1317. Plan for vetting security assistance participants for participation in groups that have a violent ideology. 
Subtitle C—Other Matters 
Sec. 1321. Extension of authority for Department of Defense support for stabilization activities in national security interest of the United States. 
Sec. 1322. Notification relating to overseas humanitarian, disaster, and civic aid funds obligated in support of Operation Allies Refuge. 
Sec. 1323. Limitation on use of funds for the 2022 Olympic and Paralympic Winter games in China. 
Sec. 1324. Report on hostilities involving United States Armed Forces. 
Sec. 1325. Imposition of sanctions with respect to Nord Stream 2. 
Sec. 1326. Report on Azerbaijan. 
Sec. 1327. Rule of Law and Democratic Stability in Central America Act. 
Sec. 1328. Department of State efforts regarding firearms trafficking to Mexico. 
Sec. 1329. Gray Zone Review Act. 
Sec. 1330. Transnational repression accountability and prevention. 
Sec. 1331. Combating global corruption. 
Sec. 1332. Report on participants in security cooperation training programs and recipients of security assistance training that have been designated for human rights abuses, terrorist activities or participation in a military coup. 
Sec. 1333. Sense of Congress relating to the Grand Ethiopian Renaissance Dam. 
Sec. 1334. Prohibition on support or military participation against the Houthis. 
Sec. 1335. Determination and suspension of certain defense services and support to Saudi Arabia. 
Sec. 1336. Prohibition on security cooperation with Brazil. 
Sec. 1337. Briefing on Department of Defense Program to Protect United States Students Against Foreign Agents. 
Sec. 1338. Sense of Congress on Israel as a critical defense partner. 
Sec. 1339. Report on Haiti. 
Sec. 1340. Strategy to counter violent extremism and armed conflict in Mozambique. 
Sec. 1341. Establishment of the office of city and state diplomacy. 
Sec. 1342. Extension of prohibition on in-flight refueling to non-United States aircraft that engage in hostilities in the ongoing civil war in Yemen. 
Sec. 1343. Report on incidents of arbitrary detention, violence, and state-sanctioned harassment by the Government of Egypt against Americans. 
Sec. 1344. Modification of authority of the President under the Export Control Reform Act of 2018. 
Sec. 1345. Report and determination on extrajudicial killings and torture by Egyptian Government security forces. 
Sec. 1346. Trans-Sahara Counterterrorism Partnership Program. 
Sec. 1347. Human rights awareness for American athletic delegations. 
Sec. 1348. Report on human rights in Colombia. 
Sec. 1349.  Prohibition on exports of items used for crowd control purposes to Colombia’s Mobile Anti-Disturbances Squadron. 
Sec. 1350. Annual report relating to the situation in the Democratic Republic of the Congo. 
Sec. 1351. Report on Israeli regional military coordination. 
Sec. 1352. Arctic Region Diplomacy Policy. 
Sec. 1353. Prohibition on use of funds to provide for the commercial export or transfer of certain military or policy weaponry to Saudi Arabia’s Rapid Intervention Force. 
Sec. 1354. Report and strategy relating to human trafficking and slavery in Libya. 
Sec. 1355. U.S.-Israel Military Technology Cooperation Act. 
Sec. 1356. Report on open radio access networks technology. 
Sec. 1357. Report the Grey Wolves organization. 
Sec. 1358. Prioritization of efforts of the Department of State to combat international trafficking in covered synthetic drugs. 
Sec. 1359. Annual report on Comprehensive Nuclear-Test-Ban Treaty sensors. 
Sec. 1360. Report on United States humanitarian aid to Nagorno Karabakh. 
Sec. 1361. Annual report on United States strategy to counter malign foreign influence in Africa. 
Sec. 1362. Independent study on human rights abuses related to the arms exports of the top five arms-exporting foreign countries. 
Sec. 1363. Funding for civilian harm mitigation by Defense Security Cooperation Agency. 
Subtitle D—Central American Women and Children Protection Act of 2021 
Sec. 1371. Short title. 
Sec. 1372. Findings. 
Sec. 1373. Women and children protection compacts. 
Sec. 1374. Authorization of assistance. 
Sec. 1375. Congressional notification. 
Sec. 1376. Compact progress reports and briefings. 
Title XIV—Other Authorizations 
Subtitle A—Military Programs 
Sec. 1401. Working capital funds. 
Sec. 1402. Chemical Agents and Munitions Destruction, Defense. 
Sec. 1403. Drug Interdiction and Counter-Drug Activities, Defense-Wide. 
Sec. 1404. Defense Inspector General. 
Sec. 1405. Defense Health Program. 
Subtitle B—Other Matters 
Sec. 1411. Acquisition of strategic and critical materials from the national technology and industrial base. 
Sec. 1412. Authority for transfer of funds to joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund for Captain James A. Lovell Health Care Center, Illinois. 
Sec. 1413. Authorization of appropriations for Armed Forces Retirement Home. 
Sec. 1414. Establishment of Southern New England Regional Commission. 
Title XV—Cyberspace-Related Matters 
Subtitle A—Cyber Threats 
Sec. 1501. Cyber threat information collaboration environment. 
Sec. 1502. Enterprise-wide procurement of commercial cyber threat information products. 
Subtitle B—Cyber Systems and Operations 
Sec. 1511. Legacy information technologies and systems accountability. 
Sec. 1512. Update relating to responsibilities of Chief Information Officer. 
Sec. 1513. Protective Domain Name System within the Department of Defense. 
Subtitle C—Cyber Weapons 
Sec. 1521. Notification requirements regarding cyber weapons. 
Sec. 1522. Cybersecurity of weapon systems. 
Sec. 1523. Extension of sunset for pilot program on regional cybersecurity training center for the Army National Guard. 
Subtitle D—Other Cyber Matters 
Sec. 1531. Feasibility study regarding establishment within the Department of Defense a designated central program office, headed by a senior Department official, responsible for overseeing all academic engagement programs focusing on creating cyber talent across the Department. 
Sec. 1532. Prohibition on Chief Information Officer of the Department of Defense serving as Principal Cyber Advisor of the Department. 
Sec. 1533. Authority for National Cyber Director to accept details on nonreimbursable basis. 
Sec. 1534. CyberSentry program of the Cybersecurity and Infrastructure Security Agency. 
Sec. 1535. Cyber Incident Review Office. 
Sec. 1536. CISA Director appointment and term. 
Sec. 1537. United States-Israel cybersecurity cooperation. 
Sec. 1538. Cyber incident response plan. 
Sec. 1539. Report on plan to fully fund the Information Systems Security Program and next generation encryption. 
Sec. 1540. Assessment of Controlled Unclassified Information Program. 
Sec. 1541. Evaluation of Department of Defense cyber governance. 
Sec. 1542. Operational technology and mission-relevant terrain in cyberspace. 
Sec. 1543. Implementation of certain cybersecurity recommendations; cyber hygiene and Cybersecurity Maturity Model Certification Framework. 
Sec. 1544. National Cyber Exercise Program. 
Sec. 1545. Department of Homeland Security guidance with respect to certain information and communications technology or services contracts. 
Sec. 1546. Strategic assessment relating to innovation of information systems and cybersecurity threats. 
Title XVI—Space Activities, Strategic Programs, and Intelligence Matters 
Subtitle A—Space Activities 
Sec. 1601. Improvements to tactically responsive space launch program. 
Sec. 1602. National security space launch program. 
Sec. 1603. Classification review of programs of the Space Force. 
Sec. 1604. Report on Range of the Future initiative of the Space Force. 
Sec. 1605. Norms of behavior for international rules-based order in space. 
Sec. 1606. Programs of record of Space Force and commercial capabilities. 
Sec. 1607. Clarification of domestic services and capabilities in leveraging commercial satellite remote sensing. 
Sec. 1608. National Security Council briefing on potential harmful interference to Global Positioning System. 
Sec. 1609. Limitation on availability of funds for prototype program for multiglobal navigation satellite system receiver development. 
Sec. 1610. Report on space debris. 
Sec. 1610A. National Space Council briefing on threats to United States space systems. 
Sec. 1610B. Leveraging commercial on-orbit satellite servicing. 
Sec. 1610C. Report on sensing capabilities of the Department of Defense to assist fighting wildfires. 
Sec. 1610D. Non-geostationary orbit satellite constellations. 
Subtitle B—Defense Intelligence and Intelligence-Related Activities 
Sec. 1611. Notification of certain threats to United States Armed Forces by foreign governments. 
Sec. 1612. Strategy and plan to implement certain defense intelligence reforms. 
Sec. 1613. Authority of Under Secretary of Defense for Intelligence and Security to engage in fundraising for certain nonprofit organizations. 
Sec. 1614. Executive agent for explosive ordnance intelligence. 
Sec. 1615. Inclusion of explosive ordnance intelligence in Defense Intelligence Agency activities. 
Sec. 1616. Modification of requirement for annual reports on vulnerabilities equities process. 
Subtitle C—Nuclear Forces 
Sec. 1621. Exercises of nuclear command, control, and communications system. 
Sec. 1622. Independent review of nuclear command, control, and communications system. 
Sec. 1623. Review of safety, security, and reliability of nuclear weapons and related systems. 
Sec. 1624. Review of engineering and manufacturing development contract for ground-based strategic deterrent program. 
Sec. 1625. Long-range standoff weapon. 
Sec. 1626. Prohibition on reduction of the intercontinental ballistic missiles of the United States. 
Sec. 1627. Limitation on availability of certain funds until submission of information relating to proposed budget for nuclear-armed sea-launched cruise missile. 
Sec. 1628. Limitation on availability of certain funds until submission of information relating to nuclear-armed sea-launched cruise missile. 
Sec. 1629. Annual certification on readiness of Minuteman III intercontinental ballistic missiles. 
Sec. 1630. Cost estimate to re-alert long-range bombers. 
Sec. 1631. Notification regarding intercontinental ballistic missiles of China. 
Sec. 1632. Information regarding review of Minuteman III service life extension program. 
Sec. 1633. Sense of Congress regarding nuclear posture review. 
Sec. 1634. Report on global nuclear leadership of the United States. 
Subtitle D—Missile Defense Programs 
Sec. 1641. Directed energy programs for ballistic and hypersonic missile defense. 
Sec. 1642. Notification of changes to non-standard acquisition and requirements processes and responsibilities of Missile Defense Agency. 
Sec. 1643. Missile defense radar in Hawaii. 
Sec. 1644. Guam integrated air and missile defense system. 
Sec. 1645. Limitation on availability of funds until receipt of certain report on Guam. 
Sec. 1646. Repeal of transition of ballistic missile defense programs to military departments. 
Sec. 1647. Certification required for Russia and China to tour certain missile defense sites. 
Sec. 1648. Sense of Congress on next generation interceptor program. 
Sec. 1649. Studies by private scientific advisory group known as JASON. 
Sec. 1650. Report on senior leadership of Missile Defense Agency. 
Sec. 1650A. Sense of Congress on Aegis Ashore sites in Poland and Romania. 
Subtitle E—Other Matters 
Sec. 1651. Cooperative threat reduction funds. 
Sec. 1652. Establishment of office to address unidentified aerial phenomena. 
Sec. 1653. Matters regarding Integrated Deterrence Review. 
Sec. 1654. Sense of Congress on indemnification and the conventional prompt global strike weapon system. 
Sec. 1655. Declassification review relating to tests in the Marshall Islands. 
Title XVII—Technical Amendments Related to the Transfer and Reorganization of Defense Acquisition Statutes 
Sec. 1701. Technical, conforming, and clerical amendments related to the transfer and reorganization of defense acquisition statutes. 
Sec. 1702. Conforming cross reference technical amendments related to the transfer and reorganization of defense acquisition statutes. 
Division B—Military Construction Authorizations 
Sec. 2001. Short title. 
Sec. 2002. Expiration of authorizations and amounts required to be specified by law. 
Sec. 2003. Effective date. 
Title XXI—Army Military Construction 
Sec. 2101. Authorized Army construction and land acquisition projects. 
Sec. 2102. Family housing. 
Sec. 2103. Authorization of appropriations, Army. 
Sec. 2104. Extension of authority to carry out certain fiscal year 2017 project. 
Sec. 2105. Modification of authority to carry out certain fiscal year 2021 project. 
Sec. 2106. Additional authorized funding source for certain fiscal year 2022 project. 
Title XXII—Navy Military Construction 
Sec. 2201. Authorized Navy construction and land acquisition projects. 
Sec. 2202. Family housing. 
Sec. 2203. Authorization of appropriations, Navy. 
Title XXIII—Air Force Military Construction 
Sec. 2301. Authorized Air Force construction and land acquisition projects. 
Sec. 2302. Family housing. 
Sec. 2303. Authorization of appropriations, Air Force. 
Sec. 2304. Extension of authority to carry out certain fiscal year 2017 projects. 
Sec. 2305. Modification of authority to carry out military construction projects at Tyndall Air Force Base, Florida. 
Title XXIV—Defense Agencies Military Construction 
Sec. 2401. Authorized Defense Agencies construction and land acquisition projects. 
Sec. 2402. Authorized Energy Resilience and Conservation Investment Program projects. 
Sec. 2403. Authorization of appropriations, Defense Agencies. 
Sec. 2404. Extension of authority to carry out certain fiscal year 2017 project. 
Title XXV—International Programs 
Subtitle A—North Atlantic Treaty Organization Security Investment Program 
Sec. 2501. Authorized NATO construction and land acquisition projects. 
Sec. 2502. Authorization of appropriations, NATO. 
Subtitle B—Host Country In-Kind Contributions 
Sec. 2511. Republic of Korea funded construction projects. 
Sec. 2512. Republic of Poland funded construction projects. 
Title XXVI—Guard and Reserve Forces Facilities 
Sec. 2601. Authorized Army National Guard construction and land acquisition projects. 
Sec. 2602. Authorized Army Reserve construction and land acquisition projects. 
Sec. 2603. Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projects. 
Sec. 2604. Authorized Air National Guard construction and land acquisition projects. 
Sec. 2605. Authorized Air Force Reserve construction and land acquisition projects. 
Sec. 2606. Authorization of appropriations, National Guard and Reserve. 
Title XXVII—Base Realignment and Closure Activities 
Sec. 2701. Authorization of appropriations for base realignment and closure activities funded through Department of Defense Base Closure Account. 
Sec. 2702. Conditions on closure of Pueblo Chemical Depot and Chemical Agent-Destruction Pilot Plant, Colorado. 
Title XXVIII—Military Construction General Provisions 
Subtitle A—Military Construction Program Changes 
Sec. 2801. Special construction authority to use operation and maintenance funds to meet certain United States military-related construction needs in friendly foreign countries. 
Sec. 2802.  Increase in maximum amount authorized for use of unspecified minor military construction project authority. 
Sec. 2803. Increased transparency and public availability of information regarding solicitation and award of subcontracts under military construction contracts. 
Sec. 2804. Public availability of information on Facilities Sustainment, Restoration, and Modernization projects and activities. 
Sec. 2805. Limitations on authorized cost and scope of work variations. 
Sec. 2806. Use of qualified apprentices by military construction contractors. 
Sec. 2807. Modification and extension of temporary, limited authority to use operation and maintenance funds for construction projects in certain areas outside the United States. 
Sec. 2808. Improved congressional oversight and public transparency of military construction contract awards. 
Sec. 2809. Flood risk management for military construction. 
Sec. 2809A. Department of Defense stormwater management projects for military installations and defense access roads. 
Subtitle B—Continuation of Military Housing Reforms 
Sec. 2811. Applicability of window fall prevention requirements to all military family housing whether privatized or Government‑owned and Government‑controlled. 
Sec. 2812. Modification of military housing to accommodate tenants with disabilities. 
Sec. 2813. Required investments in improving military unaccompanied housing. 
Sec. 2814. Improvement of Department of Defense child development centers and increased availability of child care for children of military personnel. 
Subtitle C—Real Property and Facilities Administration 
Sec. 2821. Secretary of the Navy authority to support development and operation of National Museum of the United States Navy. 
Sec. 2822. Expansion of Secretary of the Navy authority to lease and license United States Navy museum facilities to generate revenue to support museum administration and operations. 
Sec. 2823. Department of Defense monitoring of real property ownership and occupancy in vicinity of military installations to identify foreign adversary ownership or occupancy. 
Sec. 2824. Intergovernmental support agreements for installation-support services. 
Subtitle D—Military Facilities Master Plan Requirements 
Sec. 2831. Cooperation with State and local governments in development of master plans for major military installations. 
Sec. 2832. Additional changes to requirements regarding master plans for major military installations. 
Sec. 2833. Prompt completion of military installation resilience component of master plans for at-risk major military installations. 
Sec. 2834. Congressional oversight of master plans for Army ammunition plants guiding future infrastructure, facility, and production equipment improvements. 
Subtitle E—Matters Related to Unified Facilities Criteria and Military Construction Planning and Design  
Sec. 2841. Amendment of Unified Facilities Criteria to require inclusion of private nursing and lactation space in certain military construction projects. 
Sec. 2842. Additional Department of Defense activities to improve energy resiliency of military installations. 
Sec. 2843. Consideration of anticipated increased share of electric vehicles in Department of Defense vehicle fleet and owned by members of the Armed Forces and Department employees. 
Sec. 2844. Conditions on revision of Unified Facilities Criteria or Unified Facilities Guide Specifications regarding use of variable refrigerant flow systems. 
Sec. 2845. Amendment of Unified Facilities Criteria to promote energy efficient military installations. 
Subtitle F—Land Conveyances 
Sec. 2851. Modification of restrictions on use of former Navy property conveyed to University of California, San Diego, California. 
Sec. 2852. Land conveyance, Joint Base Cape Cod, Bourne, Massachusetts. 
Sec. 2853. Land conveyance, Rosecrans Air National Guard Base, Saint Joseph, Missouri. 
Sec. 2854. Land conveyance, Naval Air Station Oceana, Virginia Beach, Virginia. 
Subtitle G—Authorized Pilot Programs 
Sec. 2861. Pilot program on increased use of mass timber in military construction. 
Sec. 2862. Pilot program on increased use of sustainable building materials in military construction. 
Sec. 2863. Pilot program on establishment of account for reimbursement for use of testing facilities at installations of the Department of the Air Force. 
Sec. 2864. Pilot program to expedite 5G telecommunications on military installations through deployment of telecommunications infrastructure. 
Subtitle H—Asia-Pacific and Indo-Pacific Issues 
Sec. 2871. Improved oversight of certain infrastructure services provided by Naval Facilities Engineering Systems Command Pacific. 
Sec. 2872. Annual report on renewal of Department of Defense easements and leases of land in Hawai‘i. 
Sec. 2873. Report on long-term infrastructure needs to support Marine Corps realignment in United States Indo-Pacific Command Area of Responsibility. 
Sec. 2874. Five-year updates of Hawai‘i Military Land Use Master Plan. 
Subtitle I—Miscellaneous Studies and Reports 
Sec. 2881. Identification of organic industrial base gaps and vulnerabilities related to climate change and defensive cybersecurity capabilities. 
Sec. 2882. Report on recognition of African American servicemembers in Department of Defense naming practices. 
Subtitle J—Other Matters 
Sec. 2891. Clarification of installation and maintenance requirements regarding fire extinguishers in Department of Defense facilities. 
Title XXIX—Additional Military Construction Projects Related to Science, Technology, Test, and Evaluation 
Sec. 2901. Authorized Army construction and land acquisition projects. 
Sec. 2902. Authorized Navy construction and land acquisition projects. 
Sec. 2903. Authorized Air Force construction and land acquisition projects. 
Sec. 2904. Authorization of appropriations. 
Division C—DEPARTMENT OF ENERGY NATIONAL SECURITY AUTHORIZATIONS AND OTHER AUTHORIZATIONS 
Title I—Department of Energy National Security Programs 
Subtitle A—National Security Programs and Authorizations 
Sec. 3101. National Nuclear Security Administration. 
Sec. 3102. Defense environmental cleanup. 
Sec. 3103. Other defense activities. 
Sec. 3104. Nuclear energy. 
Subtitle B—Program Authorizations, Restrictions, Limitations, and Other Matters 
Sec. 3111. Improvements to annual reports on condition of the United States nuclear weapons stockpile. 
Sec. 3112. Modifications to certain reporting requirements. 
Sec. 3113. Plutonium pit production capacity. 
Sec. 3114. Report on Runit Dome and related hazards. 
Sec. 3115. University-based nuclear nonproliferation collaboration program. 
Sec. 3116. Prohibition on availability of funds to reconvert or retire W76–2 warheads. 
Sec. 3117. Department of Energy study on the W80–4 nuclear warhead life extension program. 
Sec. 3118. Release of reversionary interest in certain real property, Springfield, Ohio. 
Title XXXII—Defense Nuclear Facilities Safety Board 
Sec. 3201. Authorization. 
Sec. 3202. Technical amendments regarding Chair and Vice Chair of Defense Nuclear Facilities Safety Board. 
Title XXXIV—Naval Petroleum Reserves 
Sec. 3401. Authorization of appropriations. 
Title XXXV—Maritime Matters 
Subtitle A—Maritime Administration 
Sec. 3501. Authorization of the Maritime Administration. 
Sec. 3502. Maritime Administration. 
Subtitle B—Other Matters 
Sec. 3511. Effective period for issuance of documentation for recreational vessels. 
Sec. 3512. America’s marine highway program. 
Sec. 3513. Committees on maritime matters. 
Sec. 3514. Port Infrastructure Development Program. 
Sec. 3515. Uses of emerging marine technologies and practices. 
Sec. 3516. Prohibition on participation of long term charters in Tanker Security Fleet. 
Sec. 3517. Coastwise endorsement. 
Sec. 3518. Report on efforts of combatant commands to combat threats posed by illegal, unreported, and unregulated fishing. 
Sec. 3519. Coast Guard yard improvement. 
Sec. 3520. Authorization to purchase duplicate medals. 
Division D—Funding Tables 
Sec. 4001. Authorization of amounts in funding tables. 
Title XLI—Procurement 
Sec. 4101. Procurement. 
Title XLII—Research, Development, Test, and Evaluation 
Sec. 4201. Research, development, test, and evaluation. 
Title XLIII—Operation and Maintenance 
Sec. 4301. Operation and maintenance. 
Title XLIV—Military Personnel 
Sec. 4401. Military personnel. 
Title XLV—Other Authorizations 
Sec. 4501. Other authorizations. 
Title XLVI—Military Construction 
Sec. 4601. Military construction. 
Title XLVII—Department of Energy National Security Programs 
Sec. 4701. Department of Energy national security programs. 
Division E—Non-Department of Defense Matters 
Title L—Barry Goldwater Scholarship and Excellence in Education Modernization Act 
Sec. 5001. Short title. 
Sec. 5002. Clarifying amendments to definitions. 
Sec. 5003. Barry Goldwater Scholarship and Excellence in Education Awards. 
Sec. 5004. Stipends. 
Sec. 5005. Scholarship and research internship conditions. 
Sec. 5006. Sustainable investments of funds. 
Sec. 5007. Administrative provisions. 
Title LI—Financial Services Matters 
Sec. 5101. Enhanced protection against debt collector harassment of servicemembers. 
Sec. 5102. Comptroller General study on enhanced protection against debt collector harassment of servicemembers. 
Sec. 5103. Support to enhance the capacity of International Monetary Fund members to evaluate the legal and financial terms of sovereign debt contracts. 
Sec. 5104. Adverse information in cases of trafficking. 
Sec. 5105. United States policy regarding international financial institution assistance with respect to advanced wireless technologies. 
Sec. 5106. Protections for obligors and cosigners in case of death or total and permanent disability. 
Sec. 5107. Servicemember protections for medical debt collections. 
Sec. 5108. Protections for active duty uniformed consumer. 
Sec. 5109. United States contribution to the Catastrophe Containment and Relief Trust at the International Monetary Fund. 
Sec. 5110. China Financial Threat Mitigation. 
Sec. 5111. Banking Transparency for Sanctioned Persons. 
Sec. 5112. Determination with respect to primary money laundering concern of afghan illicit finance. 
Sec. 5113. Study and report on housing and service needs of survivors of trafficking and individuals at risk for trafficking. 
Sec. 5114. Aml examination authority delegation study. 
Sec. 5115. Coordinator for human trafficking issues. 
Sec. 5116. Study on the financing of domestic violent extremists and terrorists. 
Sec. 5117. Military service question. 
Sec. 5118. Inclusion of veterans in housing planning. 
Sec. 5119. Annual report on housing assistance to veterans. 
Sec. 5120. Use of financial services providers in provision of financial literacy training for members of the Armed Forces at military installations outside the United States. 
Sec. 5121. SAVE Act of 2021. 
Sec. 5122. Prohibitions or conditions on certain transmittals of funds. 
Sec. 5123. Strengthening Awareness of Sanctions. 
Sec. 5124. Working Group to support innovation with respect to digital assets. 
Sec. 5125. Including of Tribal Governments and Territories in the High-risk money laundering and related financial crime areas. 
Sec. 5126. Report by the President on current status of activities relating to COVID–19 testing under the Defense Production Act of 1950. 
Sec. 5127. Banking transparency for sanctioned persons. 
Sec. 5128. FinCEN Exchange. 
Sec. 5129. United States policy on Burma at the international financial institutions. 
Title LII—Recommendations of the National Security Commission on Artificial Intelligence 
Sec. 5201. Modification of National Defense Science and Technology Strategy. 
Sec. 5202. Department of Defense plan to compete in the global information environment. 
Sec. 5203. Resourcing plan for digital ecosystem. 
Sec. 5204. Digital Talent recruiting officer. 
Sec. 5205. Occupational series for digital career fields. 
Sec. 5206. Artificial intelligence readiness goals. 
Sec. 5207. Pilot program to facilitate the agile acquisition of technologies for warfighters. 
Sec. 5208. Short course on emerging technologies for senior civilian leaders. 
Sec. 5209. Reports on recommendations of National Security Commission on Artificial Intelligence regarding Department of Defense. 
Sec. 5210. Chief Human Capital Officers Council annual report. 
Sec. 5211. Enhanced role of the Under Secretary of Defense for Research and Engineering on the Joint Requirements Oversight Council. 
Title LIII—Great Lakes Winter Shipping 
Sec. 5301. Great Lakes winter shipping. 
Sec. 5302.  Law Enforcement Attache Deployment. 
Title LIV—SAFE Banking 
Sec. 5401. Short title; table of contents; purpose. 
Sec. 5402. Safe harbor for depository institutions. 
Sec. 5403. Protections for ancillary businesses. 
Sec. 5404. Protections under Federal law. 
Sec. 5405. Rules of construction. 
Sec. 5406. Requirements for filing suspicious activity reports. 
Sec. 5407. Guidance and examination procedures. 
Sec. 5408. Annual diversity and inclusion report. 
Sec. 5409. GAO study on diversity and inclusion. 
Sec. 5410. GAO study on effectiveness of certain reports on finding certain persons. 
Sec. 5411. Application of this title with respect to hemp-related legitimate businesses and hemp-related service providers. 
Sec. 5412. Banking services for hemp-related legitimate businesses and hemp-related service providers. 
Sec. 5413. Requirements for deposit account termination requests and orders. 
Sec. 5414. Definitions. 
Sec. 5415. Discretionary surplus funds. 
Title LV—Wilderness and public lands 
Subtitle A—Colorado Wilderness 
Sec. 5501. Secretary defined. 
Sec. 5502. Additions to National Wilderness Preservation System in the State of Colorado. 
Sec. 5503. Administrative provisions. 
Sec. 5504. Water. 
Sec. 5505. Sense of Congress. 
Sec. 5506. Department of defense study on impacts that the expansion of wilderness designations in the western united states would have on the readiness of the armed forces of the united states with respect to aviation training. 
Subtitle B—Northwest California Wilderness, Recreation, and Working Forests 
Sec. 5510. Definitions. 
Part 1—Restoration and Economic Development 
Sec. 5511. South Fork Trinity-Mad River Restoration Area. 
Sec. 5512. Redwood National and State Parks restoration. 
Sec. 5513. California Public Lands Remediation Partnership. 
Sec. 5514. Trinity Lake visitor center. 
Sec. 5515. Del Norte County visitor center. 
Sec. 5516. Management plans. 
Sec. 5517. Study; partnerships related to overnight accommodations. 
Part 2—Recreation 
Sec. 5521. Horse Mountain Special Management Area. 
Sec. 5522. Bigfoot National Recreation Trail. 
Sec. 5523. Elk Camp Ridge Recreation Trail. 
Sec. 5524. Trinity Lake Trail. 
Sec. 5525. Trails study. 
Sec. 5526. Construction of mountain bicycling routes. 
Sec. 5527. Partnerships. 
Part 3—Conservation 
Sec. 5531. Designation of wilderness. 
Sec. 5532. Administration of wilderness. 
Sec. 5533. Designation of potential wilderness. 
Sec. 5534. Designation of wild and scenic rivers. 
Sec. 5535. Sanhedrin Special Conservation Management Area. 
Part 4—Miscellaneous 
Sec. 5541. Maps and legal descriptions. 
Sec. 5542. Updates to land and resource management plans. 
Sec. 5543. Pacific Gas and Electric Company Utility facilities and rights-of-way. 
Subtitle C—Wild Olympics Wilderness and Wild and Scenic Rivers 
Sec. 5551. Designation of olympic national forest wilderness areas. 
Sec. 5552. Wild and scenic river designations. 
Sec. 5553. Existing rights and withdrawal. 
Sec. 5554. Treaty rights. 
Subtitle D—Central Coast Heritage Protection 
Sec. 5561. Definitions. 
Sec. 5562. Designation of wilderness. 
Sec. 5563. Designation of the Machesna Mountain Potential Wilderness. 
Sec. 5564. Administration of wilderness. 
Sec. 5565. Designation of Wild and Scenic Rivers. 
Sec. 5566. Designation of the Fox Mountain Potential Wilderness. 
Sec. 5567. Designation of scenic areas. 
Sec. 5568. Condor National Scenic Trail. 
Sec. 5569. Forest service study. 
Sec. 5570. Nonmotorized recreation opportunities. 
Sec. 5571. Use by members of Tribes. 
Subtitle E—San Gabriel Mountains Foothills and Rivers Protection 
Sec. 5580. Definition of State. 
Part 1—San Gabriel National Recreation Area 
Sec. 5581. Purposes. 
Sec. 5582. Definitions. 
Sec. 5583. San Gabriel National Recreation Area. 
Sec. 5584. Management. 
Sec. 5585. Acquisition of non-Federal land within Recreation Area. 
Sec. 5586. Water rights; water resource facilities; public roads; utility facilities. 
Sec. 5587. San Gabriel National Recreation Area Public Advisory Council. 
Sec. 5588. San Gabriel National Recreation Area Partnership. 
Sec. 5589. Visitor services and facilities. 
Part 2—San Gabriel Mountains 
Sec. 5591. Definitions. 
Sec. 5592. National Monument Boundary Modification. 
Sec. 5593. Designation of Wilderness Areas and Additions. 
Sec. 5594. Administration of Wilderness Areas and Additions. 
Sec. 5595. Designation of Wild and Scenic Rivers. 
Sec. 5596. Water rights. 
Subtitle F—Rim of the Valley Corridor Preservation 
Sec. 5597. Boundary adjustment; land acquisition; administration. 
Title LVI—Colorado and Grand Canyon Public Lands 
Subtitle A—Colorado Outdoor Recreation and Economy 
Sec. 5601. Definition of State. 
Part 1—Continental Divide 
Sec. 5611. Definitions. 
Sec. 5612. Colorado Wilderness additions. 
Sec. 5613. Williams Fork Mountains Wilderness. 
Sec. 5614. Tenmile Recreation Management Area. 
Sec. 5615. Porcupine Gulch Wildlife Conservation Area. 
Sec. 5616. Williams Fork Mountains Wildlife Conservation Area. 
Sec. 5617. Camp Hale National Historic Landscape. 
Sec. 5618. White River National Forest boundary modification. 
Sec. 5619. Rocky Mountain National Park Potential Wilderness boundary adjustment. 
Sec. 5620. Administrative provisions. 
Part 2—San Juan Mountains 
Sec. 5631. Definitions. 
Sec. 5632. Additions to National Wilderness Preservation System. 
Sec. 5633. Special management areas. 
Sec. 5634. Release of wilderness study areas. 
Sec. 5635. Administrative provisions. 
Part 3—Thompson Divide 
Sec. 5641. Purposes. 
Sec. 5642. Definitions. 
Sec. 5643. Thompson Divide Withdrawal and Protection Area. 
Sec. 5644. Thompson Divide lease exchange. 
Sec. 5645. Greater Thompson Divide Fugitive Coal Mine Methane Use Pilot Program. 
Sec. 5646. Effect. 
Part 4—Curecanti National Recreation Area 
Sec. 5651. Definitions. 
Sec. 5652. Curecanti National Recreation Area. 
Sec. 5653. Acquisition of land; boundary management. 
Sec. 5654. General management plan. 
Sec. 5655. Boundary survey. 
Subtitle B—Grand Canyon Protection 
Sec. 5661. Withdrawal of Certain Federal land in the State of Arizona. 
Title LVII—Strengthening Marine Mammal Conservation 
Sec. 5701. Definition of Administrator. 
Sec. 5702. Vessel speed restrictions in marine mammal habitat. 
Sec. 5703. Monitoring ocean soundscapes. 
Sec. 5704. Grants for seaports to establish programs to reduce the impacts of vessel traffic and port operations on marine mammals. 
Sec. 5705. Near real-time monitoring and mitigation program for large whales. 
Sec. 5706. Grants to support technology that reduces underwater noise from vessels. 
Sec. 5707. Technology assessment for quieting United States Government vessels. 
Title LVIII—Alcee L. Hastings Leadership Institute for Inclusive Transatlantic Engagement 
Sec. 5801. Establishment of Alcee L. Hastings Leadership Institute for Inclusive Transatlantic Engagement as pilot program. 
Sec. 5802. Purposes and authority of Alcee L. Hastings Leadership Institute for Inclusive Transatlantic Engagement. 
Sec. 5803. Administrative provisions. 
Sec. 5804. Administrative provisions. 
Sec. 5805. Definitions. 
Sec. 5806. Authorization of appropriations; disbursements. 
Title LIX—Federal Cybersecurity Workforce Expansion 
Sec. 5901. Findings. 
Sec. 5902. Cybersecurity and infrastructure security apprenticeship program. 
Sec. 5903. Pilot program on cyber training for veterans and members of the armed forces transitioning to civilian life. 
Sec. 5904. Federal workforce assessment extension. 
Sec. 5905. Title XXII technical and clerical amendments. 
Title LX—Saudi Arabia Accountability for Gross Violations of Human Rights Act 
Sec. 6001. Short title. 
Sec. 6002. Findings. 
Sec. 6003. Sanctions with respect to foreign persons listed in the report of the Director of National Intelligence on the murder of Jamal Khashoggi. 
Sec. 6004. Report on intimidation or harassment directed against individuals in the United States and other matters. 
Sec. 6005. Report on efforts to uphold human rights in United States security assistance programs with the Government of Saudi Arabia. 
Sec. 6006. Report on certain entities connected to foreign persons on the murder of Jamal Khashoggi. 
Title LXI—Preventing Future Pandemics 
Sec. 6101. Wildlife market defined. 
Sec. 6102. International cooperation. 
Title LXII—Department of Homeland Security Measures 
Subtitle A—DHS Headquarters, Research and Development, and Related Matters 
Sec. 6201. Chief Human Capital Officer responsibilities. 
Sec. 6202. Employee engagement steering committee and action plan. 
Sec. 6203. Annual employee award program. 
Sec. 6204. Independent investigation and implementation plan. 
Sec. 6205. Impacts of shutdown. 
Sec. 6206. Technical corrections to quadrennial homeland security review. 
Sec. 6207. Authorization of the acquisition professional career program. 
Sec. 6208. National Urban Security Technology Laboratory. 
Sec. 6209. Department of Homeland Security Blue Campaign enhancement. 
Sec. 6210. Department of homeland security mentor-protégé program. 
Sec. 6211. Medical countermeasures program. 
Sec. 6212. Critical domain research and development. 
Subtitle B—Cybersecurity 
Sec. 6221. Title XXII technical and clerical amendments. 
Sec. 6222. State and local cybersecurity grant program. 
Sec. 6223. Strategy. 
Sec. 6224. Cybersecurity vulnerabilities. 
Sec. 6225. Capabilities of the Cybersecurity and Infrastructure Security Agency to identify threats to industrial control systems. 
Sec. 6226. Report on cybersecurity vulnerabilities. 
Sec. 6227. Competition relating to cybersecurity vulnerabilities. 
Sec. 6228. National Cyber Exercise Program. 
Subtitle C—Transportation Security 
Sec. 6231. Survey of the Transportation Security Administration workforce regarding COVID–19 response. 
Sec. 6232. Transportation security preparedness plan. 
Sec. 6233. Authorization of Transportation Security Administration personnel details. 
Sec. 6234. Transportation Security Administration preparedness. 
Sec. 6235. Plan to reduce the spread of coronavirus at passenger screening checkpoints. 
Sec. 6236. Comptroller General review of Department of Homeland Security trusted traveler programs. 
Sec. 6237. Enrollment redress with respect to Department of Homeland Security trusted traveler programs. 
Sec. 6238. Threat information sharing. 
Sec. 6239. Local law enforcement security training. 
Sec. 6240. Allowable uses of funds for public transportation security assistance grants. 
Sec. 6241. Periods of performance for public transportation security assistance grants. 
Sec. 6242. GAO review of public transportation security assistance grant program. 
Sec. 6243. Sensitive security information; international aviation security. 
Title LXIII—COVID–19 Emergency Medical Supplies 
Sec. 6301. Short title. 
Sec. 6302. Determination on emergency supplies and relationship to state and local efforts. 
Sec. 6303. Engagement with the private sector. 
Sec. 6304. Enhancement of supply chain production. 
Sec. 6305. Oversight of current activity and needs. 
Sec. 6306. Enhancements to the Defense Production Act of 1950. 
Sec. 6307. Securing essential medical materials. 
Sec. 6308. GAO report. 
Sec. 6309. Definitions. 
Title LXIV—Other Matters 
Sec. 6401. FAA rating of civilian pilots of the Department of Defense. 
Sec. 6402. Property disposition for affordable housing. 
Sec. 6403. Requirement to establish a national network for microelectronics research and development. 
Sec. 6404. Definition of State for purposes of Omnibus Crime Control and Safe Streets Act of 1968. 
Sec. 6405. Advancing Mutual Interests and Growing Our Success. 
Sec. 6406. Department of Veterans Affairs Governors Challenge grant program. 
Sec. 6407. Foreign Corruption Accountability. 
Sec. 6408. Justice for Victims of Kleptocracy. 
Sec. 6409. Expansion of scope of Department of Veterans Affairs open burn pit registry to include open burn pits in Egypt and Syria. 
Sec. 6410. Extension of period of eligibility by reason of school closures due to emergency and other situations under Department of Veterans Affairs training and rehabilitation program for veterans with service-connected disabilities. 
Sec. 6411. Extension of time limitation for use of entitlement under Department of Veterans Affairs educational assistance programs by reason of school closures due to emergency and other situations. 
Sec. 6412. Exemption of certain Homeland Security fees for certain immediate relatives of an individual who received the Purple Heart. 
Sec. 6413. Payments to individuals who served during World War II in the United States Merchant Marine. 
Sec. 6414. Resolution of controversies under Servicemembers Civil Relief Act. 
Sec. 6415. Limitation on waiver of rights and protections under Servicemembers Civil Relief Act. 
Sec. 6416. Clarification of private right of action under Servicemembers Civil Relief Act. 
Sec. 6417. Prohibition on United States persons from purchasing or selling Russian sovereign debt. 
Sec. 6418. Addition of Virgin Islands visa waiver to Guam and Northern Mariana Islands visa waiver. 
Sec. 6419. Threshold for reporting additions to toxics release inventory. 
Sec. 6420. National primary drinking water regulations for PFAS. 
Sec. 6421. PFAS data call. 
Sec. 6422. EPA requirement for submission of analytical reference standards for PFAS. 
Sec. 6423. Review of Standard Occupational Classification System. 
Sec. 6424. Eligibility for interment in national cemeteries. 
Sec. 6425. Afghanistan Refuge Special Envoy. 
Sec. 6426. Authority of President to appoint successors to members of Board of Visitors of military academies whose terms have expired. 
Sec. 6427. Authorization for United States participation in the Coalition for Epidemic Preparedness Innovations. 
Sec. 6428. Sense of Congress on role of human rights in reducing violence in Nigeria. 
Sec. 6429. Treatment of paycheck protection program loan forgiveness of payroll costs under highway and public transportation project cost reimbursement contracts. 
Sec. 6430. Grants to States for Seal of Biliteracy programs. 
Sec. 6431. Annual report from the Advisory Committee on Women Veterans. 
Sec. 6432. Study on contamination of Coldwater Creek, Missouri. 
Sec. 6433. Recognition and honoring of service of individuals who served in United States Cadet Nurse Corps during World War II. 
Sec. 6434. Report relating to establishment of preclearance facility in Taiwan. 
Sec. 6435. Documenting and responding to discrimination against migrants abroad. 
Sec. 6436. Sense of Congress on recognizing women in the United States for their service in World War II and recognizing the role of Representative Edith Nourse Rogers in establishing the Women’s Army Auxiliary Corps and the Women’s Army Corps. 
Sec. 6437. Protection of Saudi Dissidents Act of 2021. 
Sec. 6438. Global Health Security Act of 2021. 
Sec. 6439. Codification of the FedRAMP program. 
Sec. 6440. Annual report on veteran access to gender specific services under Department of Veterans Affairs community care contracts. 
Sec. 6441. Establishment of environment of care standards and inspections at Department of Veterans Affairs medical centers. 
Sec. 6442. National Global War on Terrorism Memorial. 
Sec. 6443. Amendments to annual Country Reports on Human Rights Practices. 
Sec. 6444. National security commission on synthetic biology. 
Sec. 6445. Requirements relating to unmanned aircraft systems. 
Sec. 6446. Admission of essential scientists and technical experts to promote and protect National Security Innovation Base. 
Sec. 6447. Contracts by the President, the Vice President, or a Cabinet Member. 
Sec. 6448. Report on all comprehensive sanctions imposed on foreign governments. 
Sec. 6449. Comptroller General report on equipment in Afghanistan. 
Sec. 6450. China Economic Data Coordination Center. 
Sec. 6451. Flight instruction or testing. 
Sec. 6452. Required notification and reports related to Peacekeeping Operations account. 
Sec. 6453. National biodefense science and technology strategy. 
Sec. 6454. Tick identification pilot program. 
Sec. 6455. Preventing Sexual Harassment in Public Housing. 
Sec. 6456. Semiconductor production incentive expansion. 
Sec. 6457. Semiconductor production incentive expansion. 
Sec. 6458. Authority for Secretary of Health and Human Services to accept unused COVID–19 vaccines for potential redistribution. 
Sec. 6459. Pilot program to employ veterans in positions relating to conservation and resource management activities. 
Sec. 6460. Use of veterans with medical occupations in response to national emergencies. 
Sec. 6461. Critical Technology Security Centers. 
Sec. 6462. Pilot program on doula support for veterans. 
Sec. 6463. Establishment of Afghan Threat Finance Cell. 
Sec. 6464. Determination of potential genocide or crimes against humanity in Ethiopia. 
Sec. 6465. Attorney General report on war crimes and torture by United States citizens in Libya. 
Sec. 6466. Review of implementation of United States sanctions with respect to violators of the arms embargo on Libya. 
Sec. 6467. Prohibition of Federal funding for induced or required undermining of security of consumer communications goods. 
Sec. 6468. Annual report on surveillance sales to repressive governments. 
Sec. 6469. Review of sanctions with respect to Russian kleptocrats and human rights abusers. 
Sec. 6470. Modifications to and reauthorization of sanctions with respect to human rights violations. 
Sec. 6471. Sense of Congress with respect to the production of baseload power in the United States. 
Sec. 6472. Strategy and reporting related to United States engagement in Somalia. 
Sec. 6473. Prohibition on contributions to support the G5 Sahel Joint Force. 
Sec. 6474. Menstrual products in public buildings. 
Sec. 6475. Department of Veterans Affairs awareness campaign on fertility services. 
Sec. 6476. Memorial for those who lost their lives in the attack on Hamid Karzai International Airport on August 26, 2021. 
Sec. 6477. Corey Adams Green Alert Systems Technical Assistance. 
Sec. 6478. Housing allowance for Federal wildland firefighters. 
Sec. 6479. Mental health program for Federal wildland firefighters. 
Sec. 6480. Reports on substance abuse in the Armed Forces. 
Sec. 6481. Prohibition on the use of funds for aerial fumigation in Colombia. 
Sec. 6482. Annual report on United States policy toward South Sudan. 
Sec. 6483. Sense of Congress on the use of the Defense Production Act of 1950 for global vaccine production. 
Sec. 6484. National Academies Science, Technology, and Security Roundtable. 
Sec. 6485. Prohibition on Federal Funding to EcoHealth Alliance, Inc. 
Sec. 6486. Blocking Deadly Fentanyl Imports. 
Sec. 6487. Department of Veterans Affairs report on supportive services and housing insecurity. 
Sec. 6488. Report on obstacles to veteran participation in Federal housing programs. 
Sec. 6489. Inclusion on the Vietnam Veterans Memorial Wall of the names of the lost crew members of the U.S.S. Frank E. Evans killed on June 3, 1969. 
Sec. 6490. Jamal Khashoggi Press Freedom Accountability Act of 2021. 
Sec. 6491. Interagency One Health Program. 
Sec. 6492. Support for Afghan Special Immigrant Visa and Refugee Applicants. 
Sec. 6493. Review and Report of experimentation with ticks and insects. 
Sec. 6494. Increase in length of post-employment ban on lobbying by certain former senior executive branch personnel. 
Sec. 6495. Afghan refugees of special humanitarian concern. 
Sec. 6496. Establishment of Subcommittee on the Economic and Security Implications of Quantum Information Science. 
Sec. 6497. Report on effectiveness of Taliban sanctions. 
Sec. 6498. Report on net worth of Syrian President Bashar al-Assad. 
Sec. 6499. Report on assistance to Turkmenistan. 
Sec. 6499A. Report on space debris and low Earth orbit satellites. 
Sec. 6499B. Study on supply chains critical to national security. 
Sec. 6499C. Strategy for engagement with Southeast Asia and ASEAN. 
Sec. 6499D. Representation and leadership of United States in communications standards-setting bodies. 
Sec. 6499E. Malign foreign talent recruitment program prohibition. 
Sec. 6499F. National equal pay enforcement task force. 
Sec. 6499G. Ensuring that contractor employees on army corps projects are paid prevailing wages as required by law. 
Sec. 6499H. Definition of land use revenue under West Los Angeles Leasing Act of 2016. 
Sec. 6499I. Amendment to Radiation Exposure Compensation Act. 
Sec. 6499J. Limitation on licenses and other authorizations for export of certain items removed from the jurisdiction of the United States Munitions List and made subject to the jurisdiction of the Export Administration Regulations. 
Sec. 6499K. Study on factors affecting employment opportunities for immigrants and refugees with professional credentials obtained in foreign countries. 
Title LXV—Securing and Enabling Commerce Using Remote and Electronic Notarization  
Sec. 6501. Definitions. 
Sec. 6502. Authorization to perform and minimum standards for electronic notarization. 
Sec. 6503. Authorization to perform and minimum standards for remote notarization. 
Sec. 6504. Recognition of notarizations in Federal court. 
Sec. 6505. Recognition by state of notarizations performed under authority of another State. 
Sec. 6506. Electronic and remote notarization not required. 
Sec. 6507. Validity of notarizations; rights of aggrieved persons not affected; State laws on the practice of law not affected. 
Sec. 6508. Exception to preemption. 
Sec. 6509. Standard of care; special notarial commissions. 
Sec. 6510. Severability. 
Division F—Department of State Authorities 
Title LXX—Department of State Authorities 
Sec. 7001. Short title. 
Sec. 7002. Definitions. 
Subtitle A—Organization and Operations of the Department of State 
Sec. 7101. Diplomatic Programs. 
Sec. 7102. Sense of Congress on importance of Department of State’s work. 
Sec. 7103. Bureau of Democracy, Human Rights, and Labor. 
Sec. 7104. Assistant Secretary for International Narcotics and Law Enforcement Affairs. 
Sec. 7105. Bureau of Consular Affairs; Bureau of Population, Refugees, and Migration. 
Sec. 7106. Office of International Disability Rights. 
Sec. 7107. Anti-piracy information sharing. 
Sec. 7108. Importance of foreign affairs training to national security. 
Sec. 7109. Classification and assignment of Foreign Service officers. 
Sec. 7110. Energy diplomacy and security within the Department of State. 
Sec. 7111. National Museum of American Diplomacy. 
Sec. 7112. Extension of period for reimbursement of fishermen for costs incurred from the illegal seizure and detention of U.S.-flag fishing vessels by foreign governments. 
Sec. 7113. Art in embassies. 
Sec. 7114. Amendment or repeal of reporting requirements. 
Sec. 7115. Reporting on implementation of GAO recommendations. 
Sec. 7116. Office of Global Criminal Justice. 
Subtitle B—Embassy Construction 
Sec. 7201. Embassy security, construction, and maintenance. 
Sec. 7202. Standard design in capital construction. 
Sec. 7203. Capital construction transparency. 
Sec. 7204. Contractor performance information. 
Sec. 7205. Growth projections for new embassies and consulates. 
Sec. 7206. Long-range planning process. 
Sec. 7207. Value engineering and risk assessment. 
Sec. 7208. Business volume. 
Sec. 7209. Embassy security requests and deficiencies. 
Sec. 7210. Overseas security briefings. 
Sec. 7211. Contracting methods in capital construction. 
Sec. 7212. Competition in embassy construction. 
Sec. 7213. Statement of policy. 
Sec. 7214. Definitions. 
Subtitle C—Personnel Issues 
Sec. 7301. Defense Base Act insurance waivers. 
Sec. 7302. Study on Foreign Service allowances. 
Sec. 7303. Science and technology fellowships. 
Sec. 7304. Travel for separated families. 
Sec. 7305. Home leave travel for separated families. 
Sec. 7306. Sense of Congress regarding certain fellowship programs. 
Sec. 7307. Technical correction. 
Sec. 7308. Foreign Service awards. 
Sec. 7309. Workforce actions. 
Sec. 7310. Sense of Congress regarding veterans employment at the Department of State. 
Sec. 7311. Employee assignment restrictions and preclusions. 
Sec. 7312. Recall and reemployment of career members. 
Sec. 7313. Strategic staffing plan for the Department of State. 
Sec. 7314. Consulting services. 
Sec. 7315. Incentives for critical posts. 
Sec. 7316. Extension of authority for certain accountability review boards. 
Sec. 7317. Foreign Service suspension without pay. 
Sec. 7318. Foreign Affairs Manual and Foreign Affairs Handbook changes. 
Sec. 7319. Waiver authority for individual occupational requirements of certain positions. 
Sec. 7320. Appointment of employees to the Global Engagement Center. 
Sec. 7321. Rest and recuperation and overseas operations leave for Federal employees. 
Sec. 7322. Emergency medical services authority. 
Sec. 7323. Department of State Student Internship Program. 
Sec. 7324. Competitive status for certain employees hired by Inspectors General to support the lead IG mission. 
Sec. 7325. Cooperation with Office of the Inspector General. 
Sec. 7326. Information on educational opportunities for children with special educational needs consistent with the Individuals With Disabilities Education Act. 
Sec. 7327. Implementation of gap memorandum in selection board process. 
Subtitle D—A Diverse Workforce: Recruitment, Retention, and Promotion 
Sec. 7401. Definitions. 
Sec. 7402. Collection, analysis, and dissemination of workforce data. 
Sec. 7403. Exit interviews for workforce. 
Sec. 7404. Recruitment and retention. 
Sec. 7405. Promoting diversity and inclusion in the national security workforce. 
Sec. 7406. Leadership engagement and accountability. 
Sec. 7407. Professional development opportunities and tools. 
Sec. 7408. Examination and oral assessment for the Foreign Service. 
Sec. 7409. Payne fellowship authorization. 
Sec. 7410. Voluntary participation. 
Subtitle E—Information Security 
Sec. 7501. Definitions. 
Sec. 7502. List of certain telecommunications providers. 
Sec. 7503. Preserving records of electronic communications conducted related to official duties of positions in the public trust of the American people. 
Sec. 7504. Foreign Relations of the United States (FRUS) series and declassification. 
Sec. 7505. Vulnerability Disclosure Policy and Bug Bounty Pilot Program. 
Subtitle F—Public Diplomacy 
Sec. 7601. Short title. 
Sec. 7602. Avoiding duplication of programs and efforts. 
Sec. 7603. Improving research and evaluation of public diplomacy. 
Sec. 7604. Permanent reauthorization of the United States Advisory Commission on Public Diplomacy. 
Sec. 7605. Streamlining of support functions. 
Sec. 7606. Guidance for closure of public diplomacy facilities. 
Sec. 7607. Definitions. 
Subtitle G—Combating Public Corruption 
Sec. 7701. Sense of congress. 
Sec. 7702. Annual assessment. 
Sec. 7703. Transparency and accountability. 
Sec. 7704. Designation of embassy anti-corruption points of contact. 
Subtitle H—Other Matters 
Sec. 7801. Case-Zablocki Act Reform. 
Sec. 7802. Limitation on assistance to countries in default. 
Sec. 7803. Sean and David Goldman Child Abduction Prevention and Return Act of 2014 amendment. 
Sec. 7804. Modification of authorities of Commission for the Preservation of America’s Heritage Abroad. 
Sec. 7805. Chief of mission concurrence. 
Sec. 7806. Report on efforts of the Coronavirus Repatriation Task Force. 
Division G—Global Pandemic Prevention and Biosecurity 
Sec. 8001. Short title. 
Sec. 8002. Statement of policy. 
Sec. 8003. Definitions. 
Sec. 8004. Findings. 
Sec. 8005. United States policy toward assisting countries in preventing zoonotic spillover events. 
Sec. 8006. Global zoonotic disease task force. 
Sec. 8007. Preventing outbreaks of zoonotic diseases. 
Sec. 8008. USAID multisectoral strategy for food security, global health, biodiversity conservation, and reducing demand for wildlife for human consumption. 
Sec. 8009. Implementation of multisectoral strategy. 
Sec. 8010. Establishment of conservation corps.   
3.Congressional defense committeesIn this Act, the term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code. ADEPARTMENT OF DEFENSE AUTHORIZATIONS IPROCUREMENT AAuthorization of Appropriations 101.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2022 for procurement for the Army, the Navy and the Marine Corps, the Air Force and the Space Force, and Defense-wide activities, as specified in the funding table in section 4101.  
BArmy Programs 
111.Multiyear procurement authority for AH–64E Apache helicopters 
(a)Authority for multiyear procurementSubject to section 2306b of title 10, United States Code, the Secretary of the Army may enter into one or more multiyear contracts, beginning with the fiscal year 2022 program year, for the procurement of AH–64E Apache helicopters. (b)Condition for out-year contract paymentsA contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract for a fiscal year after fiscal year 2022 is subject to the availability of appropriations for that purpose for such later fiscal year. 
112.Multiyear procurement authority for UH–60M and HH–60M Black Hawk helicopters 
(a)Authority for multiyear procurementSubject to section 2306b of title 10, United States Code, the Secretary of the Army may enter into one or more multiyear contracts, beginning with the fiscal year 2022 program year, for the procurement of UH–60M and HH–60M Black Hawk helicopters. (b)Condition for out-year contract paymentsA contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract for a fiscal year after fiscal year 2022 is subject to the availability of appropriations for that purpose for such later fiscal year. 
113.Continuation of Soldier Enhancement Program 
(a)Requirement to continue programThe Secretary of the Army, acting through the Assistant Secretary of the Army for Acquisition, Logistics, and Technology in accordance with subsection (b), shall continue to carry out the Soldier Enhancement Program established pursuant to section 203 of the National Defense Authorization Act for Fiscal Years 1990 and 1991 (Public Law 101–189; 103 Sat. 1394). (b)Responsible officialThe Secretary of the Army shall designate the Assistant Secretary of the Army for Acquisition, Logistics, and Technology as the official in the Department of the Army with principal responsibility for the management of the Soldier Enhancement Program under subsection (a). 
(c)DutiesThe duties of the Soldier Enhancement Program shall include the identification, research, development, test, and evaluation of commercially available off-the-shelf items (as defined in section 104 of title 41, United States Code) and software applications to accelerate the efforts of the Army to integrate, modernize, and enhance weapons and equipment for use by Army soldiers, including— (1)lighter, more lethal weapons; and 
(2)support equipment, including lighter, more comfortable load-bearing equipment, field gear, combat clothing, survivability items, communications equipment, navigational aids, night vision devices, tactical power, sensors, and lasers. 114.Strategy for the procurement of accessories for the next generation squad weapon (a)Strategy requiredThe Secretary of the Army shall develop and implement a strategy to identify, test, qualify, and procure, on a competitive basis, accessories for the next generation squad weapon of the Army, including magazines and other components that could affect the performance of such weapon. 
(b)Market survey and qualification activities 
(1)Initial market surveyNot later than one year after a decision is made to enter into full-rate production for the next generation squad weapon, the Secretary of the Army shall conduct a market survey to identify accessories for such weapon, including magazines and other components, that could affect the weapon’s performance. (2)Qualification activitiesAfter completing the market survey under paragraph (1), the Secretary of the Army may compete, select, procure, and conduct tests of such components to qualify such components for purchase and use. A decision to qualify such components shall be based on established technical standards for operational safety and weapon effectiveness. 
(c)Information to CongressNot later than 180 days after the date of the enactment of this Act, the Secretary of the Army shall provide to the congressional defense committees a briefing or a report on— (1)the strategy developed and implemented by the Secretary under subsection (a); and 
(2)the results of the market survey and qualification activities under subsection (b). 115.Plan for ensuring sources of cannon tubesThe Secretary of the Army shall develop and implement an investment and sustainment plan to ensure the sourcing of cannon tubes for the purpose of mitigating risk to the Army and the industrial base. Under the plan, the Secretary of the Army shall— 
(1)identify qualified and capable sources, in addition to those currently used, from which cannon tubes may be procured; and (2)determine the feasibility, advisability, and affordability of procuring cannon tubes from such sources on a sustainable basis.  
CNavy Programs 
121.Extension of procurement authority for certain amphibious shipbuilding programsSection 124(a)(1) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended by striking fiscal year 2021 and inserting fiscal years 2021 and 2022. 122.Inclusion of basic and functional design in assessments required prior to start of construction on first ship of a shipbuilding programSection 124 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 28; 10 U.S.C. 8661 note) is amended— 
(1)in subsection (a)— (A)in the matter preceding paragraph (1), by striking Concurrent with approving the start of construction of the first ship for any major shipbuilding program, the Secretary of the Navy shall and inserting The Secretary of the Navy may not enter into a contract for the construction of the first ship for any major shipbuilding program until a period of 30 days has elapsed following the date on which the Secretary; 
(B)in paragraph (1)— (i)by striking submit and inserting submits; and 
(ii)by striking and at the end; (C)in paragraph (2)— 
(i)by striking certify and inserting certifies; and (ii)by striking the period at the end and inserting ; and; and 
(D)by adding at the end the following new paragraph:  (3)certifies to the congressional defense committees that the basic and functional design of the vessel is complete.; and 
(2)in subsection (d), by adding at the end the following new paragraph:  (5)Basic and functional designThe term basic and functional design, when used with respect to a vessel, means design through computer-aided models, that— 
(A)fixes the hull structure of the vessel; (B)sets the hydrodynamics of the vessel; 
(C)routes all major distributive systems of the vessel, including electricity, water, and other utilities; and (D)identifies the exact positioning of piping and other outfitting within each block of the vessel.. 
123.Multiyear procurement authority for Arleigh Burke class destroyers 
(a)Authority for multiyear procurementSubject to section 2306b of title 10, United States Code, the Secretary of the Navy may enter into one or more multiyear contracts for the procurement of up to 15 Arleigh Burke class Flight III guided missile destroyers. (b)Authority for advance procurementThe Secretary of the Navy may enter into one or more contracts, beginning in fiscal year 2023, for advance procurement associated with the destroyers for which authorization to enter into a multiyear procurement contract is provided under subsection (a), and for systems and subsystems associated with such destroyers in economic order quantities when cost savings are achievable. 
(c)Condition for out-year contract paymentsA contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract for a fiscal year after fiscal year 2023 is subject to the availability of appropriations or funds for that purpose for such later fiscal year. (d)LimitationThe Secretary of the Navy may not modify a contract entered into under subsection (a) if the modification would increase the target price of the destroyer by more than 10 percent above the target price specified in the original contract awarded for the destroyer under subsection (a). 
124.Incorporation of advanced degaussing systems into DDG–51 class destroyers 
(a)In generalThe Secretary of the Navy shall ensure that an advanced degaussing system is incorporated into any DDG–51 class destroyer procured pursuant to a covered contract. (b)Covered contract definedIn this section, the term covered contract means a multiyear contract for the procurement of a DDG–51 destroyer that is entered into by the Secretary of the Navy on or after the date of the enactment of this Act. 
DAir Force Programs 
131.Contract for logistics support for VC–25B aircraftSection 143 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1668) is amended— (1)in paragraph (1), by striking , unless otherwise approved in accordance with established procedures; and 
(2)in paragraph (2), by inserting such before logistics support contract.  132.Limitation on availability of funds for the B–52 Commercial Engine Replacement Program (a)LimitationNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2022 for the research and development, design, procurement, or advanced procurement of materials for the B–52 Commercial Engine Replacement Program may be obligated or expended until the date on which the Secretary of Defense submits to the congressional defense committees the report described in section 2432 of title 10, United States Code, for the most recently concluded fiscal quarter for the B–52 Commercial Engine Replacement Program in accordance with subsection (b)(1). 
(b)Additional requirements 
(1)Treatment of baseline estimateThe Secretary of Defense shall deem the Baseline Estimate for the B–52 Commercial Engine Replacement Program for fiscal year 2018 as the original Baseline Estimate for the Program. (2)Unit cost reports and critical cost growth (A)Subject to subparagraph (B), the Secretary shall carry out sections 2433 and 2433a of title 10, United States Code, with respect to the B–52 Commercial Engine Replacement Program, as if the Department had submitted a Selected Acquisition Report for the Program that included the Baseline Estimate for the Program for fiscal year 2018 as the original Baseline Estimate, except that the Secretary shall not carry out subparagraph (B) or subparagraph (C) of section 2433a(c)(1) of such title with respect to the Program. 
(B)In carrying out the review required by section 2433a of such title, the Secretary shall not enter into a transaction under section 2371 or 2371b of such title, exercise an option under such a transaction, or otherwise extend such a transaction with respect to the B–52 Commercial Engine Replacement Program except to the extent determined necessary by the milestone decision authority, on a non-delegable basis, to ensure that the program can be restructured as intended by the Secretary without unnecessarily wasting resources. (c)DefinitionsIn this section: 
(1)The term Baseline Estimate has the meaning given the term in section 2433(a)(2) of title 10, United States Code. (2)The term milestone decision authority has the meaning given the term in section 2366b(g)(3) of title 10, United States Code. 
(3)The term original Baseline Estimate has the meaning given the term in section 2435(d)(1) of title 10, United States Code. (4)The term Selected Acquisition Report means a Selected Acquisition Report submitted to Congress under section 2432 of title 10, United States Code. 
133.Inventory requirements and limitations relating to certain air refueling tanker aircraft 
(a)Minimum inventory requirements for KC–10A aircraft 
(1)Fiscal year 2022During the period beginning on October 1, 2021, and ending on October 1, 2022, the Secretary of the Air Force shall, except as provided in paragraph (3), maintain a minimum of 36 KC–10A aircraft designated as primary mission aircraft inventory. (2)Fiscal year 2023During the period beginning on October 1, 2022, and ending on October 1, 2023, the Secretary of the Air Force shall, except as provided in paragraph (3), maintain a minimum of 24 KC–10A aircraft designated as primary mission aircraft inventory. 
(3)ExceptionThe requirements of paragraphs (1) and (2) shall not apply to individual KC–10A aircraft that the Secretary of the Air Force determines, on a case-by-case basis, to be no longer mission capable because of mishaps, other damage, or being uneconomical to repair. (b)Limitation on retirement of KC–135 Aircraft (1)LimitationExcept as provided in paragraph (2), the Secretary of the Air Force may not retire more than 18 KC–135 aircraft during the period beginning on the date of the enactment of this Act and ending on October 1, 2023. 
(2)ExceptionThe limitation in paragraph (1) shall not apply to individual KC–135 aircraft that the Secretary of the Air Force determines, on a case-by-case basis, to be no longer mission capable because of mishaps, other damage, or being uneconomical to repair. (c)Prohibition on reduction of KC–135 aircraft in PMAI of the reserve componentsNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2022 for the Air Force may be obligated or expended to reduce the number of KC–135 aircraft designated as primary mission aircraft inventory within the reserve components of the Air Force. 
(d)Primary mission aircraft inventory definedIn this section, the term primary mission aircraft inventory has the meaning given that term in section 9062(i)(2)(B) of title 10, United States Code. 134.Minimum inventory of tactical airlift aircraft and limitation on modification of Air National Guard tactical airlift flying missions (a)Minimum inventory requirementDuring the period beginning on October 1, 2021, and ending on October 1, 2026, the Secretary of the Air Force shall maintain a total inventory of tactical airlift aircraft of not less than 279 aircraft. 
(b)ExceptionThe Secretary of the Air Force may reduce the number of tactical airlift aircraft in the Air Force below the minimum number specified in subsection (a) if the Secretary determines, on a case-by-case basis, that an aircraft is no longer mission capable because of a mishap or other damage. (c)Limitation on modification of Air National Guard tactical airlift flying missionsThe Secretary of the Air Force may not modify the flying mission of a tactical airlift unit of the Air National Guard unless— 
(1)the Secretary and the Governor of the State concerned agree, in writing, to such modification; and (2)the Secretary submits to the congressional defense committees a copy of such agreement together with an explanation of the reasons for such modification. 
135.Procurement authority for certain parts of the ground-based strategic deterrent cryptographic device 
(a)In generalThe Secretary of the Air Force may enter into contracts for the life-of-type procurement of covered parts supporting the KS–75 cryptographic device under the Ground Based Strategic Deterrent program. (b)Covered Parts DefinedIn this section the term covered parts means commercially available off-the-shelf items as defined in section 104 of title 41, United States Code.  
(c)Availability of fundsNotwithstanding section 1502(a) of title 31, United States Code, of the amount authorized to be appropriated for fiscal year 2022 by section 101 and available for missile procurement, Air Force, as specified in the corresponding funding table in section 4101, $10,900,000 shall be available for the procurement of covered parts pursuant to contracts entered into under subsection (a).  136.Sense of Congress on Joint Surveillance Target Attack Radar System aircraftIt is the sense of Congress that— 
(1)the Joint Surveillance Target Attack Radar System aircraft is an essential element of the aircraft fleet of the Air Force; and (2)before retiring any such aircraft, the Secretary of the Air Force should strictly adhere to each provision of law relating to the use, operation, and retirement of such aircraft. 
137.Limitation on availability of funds for retirement of RC–26B aircraft 
(a)LimitationExcept as provided in subsection (b), none of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2022 for the Air Force may be obligated or expended to retire, divest, realign, or place in storage or on backup aircraft inventory status, or to prepare to retire, divest, realign, or place in storage or on backup aircraft inventory status, any RC–26B aircraft. (b)ExceptionThe limitation in subsection (a) shall not apply to individual RC–26B aircraft that the Secretary of the Air Force determines, on a case-by-case basis, to be no longer mission capable because of mishaps or other damage. 
(c)Funding for RC–26B manned intelligence, surveillance, and reconnaissance platform 
(1)Operation and maintenanceOf the funds authorized to be appropriated in section 301 for operation and maintenance, as specified in the corresponding funding table in section 4301, for operation and maintenance, Air National Guard, the Secretary of the Air Force may transfer up to $18,500,000 to be used in support of the RC–26B manned intelligence, surveillance, and reconnaissance platform. (2)Military personnelOf the funds authorized to be appropriated in section 401 for military personnel, as specified in the corresponding funding table in section 4401, the Secretary of the Air Force may transfer up to $13,000,000 from military personnel, Air National Guard to be used in support of personnel who operate and maintain the RC–26B manned intelligence, surveillance, and reconnaissance platform. 
(d)Memoranda of agreementNotwithstanding any other provision of law, the Secretary of Defense may enter into one or more memoranda of agreement or cost-sharing agreements with other departments and agencies of the Federal Government under which the RC–26B aircraft may be used to assist with the missions and activities of such departments and agencies. 138.Report relating to reduction of total number of tactical airlift aircraft (a)FindingsCongress finds the following: 
(1)The C–130 tactical airlift aircraft fulfills a wide range of intratheater airlift missions. (2)Such aircraft operate out of military installations throughout the United States. 
(3)The proposed total force structure referenced in the National Defense Authorization Act for Fiscal Year 2013 called for a total force size of 326 C–130 aircraft. (4)The Air Force included a six-year plan for fiscal years 2015 through 2020 for the Air Force, Air Force Reserve, and Air National Guard C–130 force structure, which called for a total force size of 300 such aircraft by fiscal year 2019. 
(5)The 2018 Mobility Capabilities and Requirements Study recommended a total force size of 300 C–130s to support wartime mobility requirements. (6)The Air Force has sought to reduce the number of C–130 aircraft below 300, which is inconsistent with force structure and plans referred to in paragraphs (3) through (5). 
(b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of the Air Force shall submit to the congressional defense committees a report that includes— (1)with respect to the reduction of the total number of tactical airlift aircraft, information relating to— 
(A)the justification used for such reduction; and (B)any consideration of domestic operations used in such justification; 
(2)an analysis of the role of tactical airlift aircraft in domestic operations; and (3)information relating to discussions concerning decisionmaking processes with Governors of States who may be impacted by such reduction. 
EDefense-wide, Joint, and Multiservice Matters 
141.Implementation of affordability, operational, and sustainment cost constraints for the F–35 aircraft program 
(a)F–35A quantity limit for the Air Force 
(1)LimitationBeginning on October 1, 2028, the total number of F–35A aircraft that the Secretary of the Air Force may maintain in the aircraft inventory of the Air Force may not exceed the lesser of— (A)1,763; or 
(B)the number obtained by— (i)multiplying 1,763 by the cost-per-tail factor determined under paragraph (2); and 
(ii)rounding the product of the calculation under clause (i) to the nearest whole number. (2)Cost-per-tail factorFor purposes of paragraph (1)(B), the cost-per-tail factor is equal to— 
(A)4,100,000, divided by  (B)a number equal to the average cost-per-tail-per-year of the F–35A aircraft of the Air Force during fiscal year 2027 (as determined by the Secretary of the Air Force in accordance with subsection (e)). 
(b)F–35B quantity limit for the Marine Corps (1)LimitationBeginning on October 1, 2028, the total number of F–35B aircraft that the Secretary of the Navy may maintain in the aircraft inventory of the Marine Corps may not exceed the lesser of— 
(A)353; or (B)the number obtained by— 
(i)multiplying 353 by the cost-per-tail factor determined under paragraph (2); and (ii)rounding the product of the calculation under clause (i) to the nearest whole number. 
(2)Cost-per-tail factorFor purposes of paragraph (1)(B), the cost-per-tail factor is equal to— (A)6,800,000, divided by  
(B)a number equal to the average cost-per-tail-per-year of the F–35B aircraft of the Marine Corps during fiscal year 2027 (as determined by the Secretary of the Navy in accordance with subsection (e)). (c)F–35C quantity limit for the Navy 
(1)LimitationBeginning on October 1, 2028, the total number of F–35C aircraft that the Secretary of the Navy may maintain in the aircraft inventory of the Navy may not exceed the lesser of— (A)273; or 
(B)the number obtained by— (i)multiplying 273 by the cost-per-tail factor determined under paragraph (2); and 
(ii)rounding the product of the calculation under clause (i) to the nearest whole number. (2)Cost-per-tail factorFor purposes of paragraph (1)(B), the cost-per-tail factor is equal to— 
(A)7,500,000, divided by  (B)a number equal to the average cost-per-tail-per-year of the F–35C aircraft of the Navy during fiscal year 2027 (as determined by the Secretary of the Navy in accordance with subsection (e)). 
(d)F–35C Quantity limit for the Marine Corps (1)LimitationBeginning on October 1, 2028, the total number of F–35C aircraft that the Secretary of the Navy may maintain in the aircraft inventory of the Marine Corps may not exceed the lesser of— 
(A)67; or (B)the number obtained by— 
(i)multiplying 67 by the cost-per-tail factor determined under paragraph (2); and (ii)rounding the product of the calculation under clause (i) to the nearest whole number. 
(2)Cost-per-tail factorFor purposes of paragraph (1)(B), the cost-per-tail factor is equal to— (A)6,800,000, divided by  
(B)a number equal to the average cost-per-tail-per-year of the F–35C aircraft of the Marine Corps during fiscal year 2027 (as determined by the Secretary of the Navy in accordance with subsection (e)). (e)Determination of cost-per-tail-per-year for fiscal year 2027— 
(1)In generalNot later than 90 days after the end of fiscal year 2027— (A)the Secretary of the Air Force shall determine the average cost-per-tail of the F–35A aircraft of the Air Force during fiscal year 2027; and 
(B)the Secretary of the Navy shall determine the average cost-per-tail of— (i)the F–35B aircraft of the Marine Corps during such fiscal year; 
(ii)the F–35C aircraft of the Navy during such fiscal year; and (iii)the F–35C aircraft of the Marine Corps during such fiscal year. 
(2)CalculationFor purposes of paragraph (1), the average cost-per-tail of a variant of an F–35 aircraft of an Armed Force shall be determined by— (A)adding the total amount expended for fiscal year 2027 (in base year fiscal 2012 dollars) for all such aircraft in the inventory of the Armed Force for— 
(i)unit level manpower; (ii)unit operations; 
(iii)maintenance; (iv)sustaining support; 
(v)continuing system support; and (vi)modifications; and 
(B)dividing the sum obtained under subparagraph (A) by the average number of such aircraft in the inventory of the Armed Force during such fiscal year. (f)Waiver authorityThe Secretary of Defense may waive the quantity limits under any of subsections (a) through (d) if, prior to issuing such a waiver, the Secretary certifies to the congressional defense committees that procuring additional quantities of a variant of an F–35 aircraft above the applicable quantity limit are required to meet the national military strategy requirements of the combatant commanders. The authority of the Secretary under this subsection may not be delegated. 
(g)Aircraft definedIn this section, the term aircraft means aircraft owned and operated by an Armed Force of the United States and does not include aircraft owned or operated by an armed force of a foreign country. 142.Limitation on availability of funds for aircraft systems for the armed overwatch program (a)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2022 for the Department of Defense for the procurement of aircraft systems for the armed overwatch program of the United States Special Operations Command, not more than 50 percent may be obligated or expended until the date on which the documentation described in subsection (b) is submitted to the congressional defense committees. 
(b)Documentation describedThe documentation described in this subsection is the airborne intelligence, surveillance, and reconnaissance acquisition roadmap for the United States Special Operations Command required to be submitted to the congressional defense committees under section 165 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283). (c)Requirement to maintain capabilitiesUntil such time as the Secretary of Defense identifies a suitable replacement for the U–28 aircraft, the Secretary shall maintain the U–28 aircraft platform to provide necessary capabilities to sustain operations to meet the operational intelligence, surveillance, and reconnaissance requirements of combatant commanders. 
143.Major weapon systems capability assessment process and procedure review and report 
(a)ReviewThe Secretary of Defense shall review, and modify as appropriate, the processes of the Department for the management of strategic risk with respect to capabilities of major weapon systems, including the processes for— (1)ensuring the suitability of major weapon systems to address current and emerging military threats; and 
(2)identifying for upgrade or replacement any fielded major weapon system that is not capable of effectively meeting operational requirements. (b)ReportNot later than one year after the date of the enactment of this section, the Secretary of Defense shall submit to the congressional defense committees and the Comptroller General of the United States a report containing the following: 
(1)A comprehensive description of the current policies and processes of the Department of Defense for— (A)assessing the effectiveness, and the costs, of fielded major weapon systems in addressing the current, mid-term, and long-term threats identified in the contingency plans of the combatant commands; 
(B)assessing tradeoffs, including in terms of resources, funding, time, capabilities, and programmatic and operational risk, between developing a new major weapon system compared to— (i)continued use of a fielded major weapon system; and 
(ii)replacing a fielded major weapon system; (C)developing strategies for the continued use or replacement of fielded major weapon systems that ensure that the capabilities of major weapon systems are viable and resilient against evolving threats; and 
(D)developing and implementing plans for the replacement and divestment of fielded major weapon systems that manage the related strategic risk. (2)The key factors considered by the Secretary of Defense when applying the policies and processes described in paragraph (1). 
(3)An assessment of the extent to which the policies and processes described in paragraph (1) enable the Secretary of Defense to— (A)evaluate, at regular intervals, whether a major weapon system— 
(i)meets operational requirements; and (ii)is capable of addressing emerging and evolving threats identified in the National Defense Strategy; 
(B)efficiently and effectively determine if a fielded major weapon system should continue to be used or replaced and divested and— (i)with respect to a fielded major weapon system that should continue to be used, how long such use should continue; and 
(ii)with respect to a fielded major weapon system that should be replaced and divested— (I)how long such replacement will take; 
(II)the period over which such divestment should occur; and (III)the expected improvements in the effectiveness of the replacement major weapon system to meet operational requirements; 
(C)effectively implement the determinations described in subparagraph (B); and (D)manage strategic risk relative to the effectiveness of major weapon systems meeting operational requirements. 
(4)An identification of the fielded major weapon systems with respect to which the Secretary of Defense completed replacement or divestment during the period beginning on January 1, 2010, and ending on the date on which the report is submitted under this subsection. (5)An assessment of the processes involved in the decisions of the Secretary of Defense to replace and divest the fielded major weapon systems identified under paragraph (4), including an assessment of the effectiveness in meeting operational requirements and the timeliness of those processes involved in making replacement decisions. 
(6)An identification of any fielded major weapon systems with respect to which, as of the date on which the report is submitted under this subsection, the Secretary of Defense plans to complete replacement or divestment not later than December 31, 2035. (7)An analysis of the plans of the Secretary of Defense with respect to replacing or divesting the fielded major weapon systems identified under paragraph (6), including— 
(A)the rationale supporting such replacement or divestment plans; (B)any anticipated challenges to carrying out the replacement or divestments; and 
(C)a description of how the Secretary of Defense will manage at an appropriate level the strategic risk relative to the availability and effectiveness of the fielded major weapons systems to be divested, including a description of any risk mitigation plans. (8)An identification of the major weapon system upgrade efforts and the research, development, and acquisition programs to replace fielded major weapon systems that the Secretary of Defense— 
(A)began after December 31, 2009; or (B)as of the date on which the report is submitted under this subsection, plans to begin not later than December 31, 2035. 
(9)An assessment of how the replacement major weapon systems from the programs identified under paragraph (8) will meet current and future operational requirements in the National Defense Strategy. (c)Comptroller general briefing and report (1)AssessmentsThe Comptroller General of the United States shall conduct a preliminary assessment and a detailed assessment of the report required under subsection (b). 
(2)BriefingNot later than 180 days after the date on which the Secretary of Defense submits to the Comptroller General the report required under subsection (b), the Comptroller General shall brief the congressional defense committees on the preliminary assessment of such report required under paragraph (1). (3)ReportThe Comptroller General shall submit to the congressional defense committees a report on the findings of the detailed assessment required under paragraph (1). 
(d)DefinitionsIn this section: (1)The term National Defense Strategy means the strategy required under section 113(g) of title 10, United States Code. 
(2)The term major weapon system has the meaning given such term under section 2379(f) of title 10, United States Code. (3)The term strategic risk means a risk arising from updating or replacing a major weapon system, or the decision to not update or replace a major weapon system.  
144.Reports on exercise of waiver authority with respect to certain aircraft ejection seatsNot later than February 1, 2022, and on a semiannual basis thereafter through February 1, 2024, the Secretary of the Air Force and the Secretary of the Navy shall each submit to the congressional defense committees a report that includes, with respect to each location at which active flying operations are conducted or planned as of the date report— (1)the number of aircrew ejection seats installed in the aircraft used, or expected to be used, at such location; 
(2)of the ejection seats identified under paragraph (1), the number that have been, or are expected to be, placed in service subject to a waiver due to— (A)deferred maintenance; or 
(B)the inability to obtain parts to make repairs or to fulfill time-compliance technical orders; and (3)for each ejection seat subject to a waiver as described in paragraph (2)— 
(A)the date on which the waiver was issued; and (B)the name and title of the official who authorized the waiver. 
145.Briefing on military type certifications for aircraft 
(a)Briefing requiredNot later than April 30, 2022, the Secretary of the Air Force, or the Secretary’s designee, shall provide to the congressional defense committees a briefing on the process for evaluating and granting military type certifications for aircraft.  (b)ElementsThe briefing under subsection (a) shall include a detailed overview of the process for granting military type certifications for aircraft, including the following: 
(1)The evaluation criteria used for determining the suitability of an aircraft to receive a military type certification, including the threshold requirements for obtaining such a certification. (2)Whether commercially available data is used as part of the evaluation process, and if commercially available data is not used, an explanation of the reasons such data is not used.  
(3)The list of aircraft granted military type certifications over the past 10 years. (4)The national security implications taken into account when determining the suitability of an aircraft for a military type certification. 
(c)FormThe briefing under subsection (a) shall be submitted in unclassified format but may include a classified annex. (d)Submittal of materialsThe Secretary of the Air Force shall deliver any materials relevant to the briefing to the congressional defense committees before the date of the briefing. 
IIRESEARCH, DEVELOPMENT, TEST, AND EVALUATION 
AAuthorization of Appropriations 
201.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2022 for the use of the Department of Defense for research, development, test, and evaluation, as specified in the funding table in section 4201.  BProgram Requirements, Restrictions, and Limitations 211.Duties and regional activities of the Defense Innovation Unit (a)Duties of DIU joint reserve detachmentClause (ii) of section 2358b(c)(2)(B) of title 10, United States Code, is amended to read as follows: 
 
(ii)the technology requirements of the Department of Defense, as identified in the most recent— (I)National Defense Strategy; 
(II)National Defense Science and Technology Strategy as directed under section 218 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1679); and (III)policy and guidance from the Under Secretary of Defense for Research and Engineering and the Under Secretary of Defense for Acquisition and Sustainment; and. 
(b)Regional activitiesSubject to the availability of appropriations for such purpose, the Secretary of Defense may expand the efforts of the Defense Innovation Unit to engage and collaborate with private-sector industry and communities in various regions of the United States— (1)to accelerate the adoption of commercially developed advanced technology in the areas of manufacturing, space, energy, materials, autonomy, and such other key technology areas as may be identified by the Secretary; and 
(2)to expand outreach to communities that do not otherwise have a Defense Innovation Unit presence, including economically disadvantaged communities. 212.Modification of mechanisms for expedited access to technical talent and expertise at academic institutions to support Department of Defense missionsSection 217 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 2358 note) is amended— 
(1)by amending subsection (c) to read as follows:  (c)Consultation with other organizationsFor the purposes of providing technical expertise and reducing costs and duplicative efforts, the Secretary of Defense and the Secretaries of the military departments shall work to ensure and support the sharing of information on the research and consulting that is being carried out across the Federal Government in Department-wide shared information systems including the Defense Technical Information Center.; 
(2)in subsection (e)— (A)by redesignating paragraph (31) as paragraph (33); and 
(B)by inserting after paragraph (30) the following new paragraphs:  (31)Nuclear science, security, and nonproliferation. 
(32)Chemical, biological, radiological, and nuclear defense.; and (3)in subsection (g), by striking 2026 and inserting 2028.  
213.Modification of mechanisms for expedited access to technical talent and expertise at academic institutionsSection 217(e) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 2358 note), as amended by section 212 of this title, is further amended— (1)by redesignating paragraph (33) as paragraph (34); and 
(2)by inserting after paragraph (32) the following new paragraph:  (33)Spectrum activities.. 
214.Minority Institute for Defense Research 
(a)Plan to establish Minority Institute for Defense Research 
(1)In generalNot later than 1 year after the date of the enactment of this section, the Secretary shall submit to the congressional defense committees a plan (in this section referred to as the Plan) for the establishment of the Minority Institute for Defense Research (in this section referred to as the Consortium).  (2)ElementsThe Plan shall include the following: 
(A)Information relating to the projected needs of the Department for the next twenty years with respect to essential engineering, research, or development capability. (B)An assessment relating to the engineering, research, and development capability, including physical infrastructure, of each minority institution. 
(C)Information relating to the advancements and investments necessary to elevate a minority institution or a consortium of minority institutions (including historically black colleges and universities) to the research capacity of a University Affiliated Research Center. (D)Recommendations relating to actions that may be taken by the Department, Congress, and minority institutions to establish the Consortium within 10 years. 
(3)ConsultationIn developing the plan under paragraph (1), the Secretary shall consult with the following: (A)The Secretary of Education. 
(B)The Secretary of Agriculture. (C)The Secretary of Energy. 
(D)The Administrator of the National Aeronautics and Space Administration. (E)The National Science Foundation. 
(F)Such other organizations as the Secretary considers appropriate. (4)Publicly availableThe Plan shall be posted on a publicly available website of the Department. 
(b)Naming of the ConsortiumWith respect to the naming of the Consortium, the Secretary shall— (1)establish a process to solicit and review proposals of names from— 
(A)minority institutions; (B)nonprofit institutions that advocate on behalf of minority institutions; and 
(C)members of the public; (2)develop a list of all names received pursuant to paragraph (1); 
(3)provide opportunity for public comment on the names included on such list; and (4)choose a name from such list to name the Consortium.  
(c)Grant program for historically black colleges and universities and minority institutions 
(1)In generalThe Secretary may establish a program to award grants, on a competitive basis, to minority institutions for the purposes described in paragraph (2). (2)PurposesThe purposes described in this paragraph are the following:  
(A)Establishing a legal entity for the purpose of entering into research contracts or agreements with the Federal Government or the Consortium. (B)Developing the capability to bid on Federal Government or Consortium contracts.  
(C)Requesting technical assistance from the Federal Government or a private entity with respect to contracting with the Federal Government or the Consortium.  (D)Recruiting and retaining research faculty.  
(E)Advancing research capabilities, including physical infrastructure, relating to the national security of the United States. (F)Any other matter determined appropriate by the Secretary. 
(3)ApplicationTo be eligible to receive a grant under this section, a minority institution shall submit to the Secretary an application in such form, and containing such information, as the Secretary may require. (4)PreferenceIn awarding grants pursuant to paragraph (1), the Secretary may give preference to a minority institution with a R1 or R2 status on the Carnegie Classification of Institutions of Higher Education. 
(d)Subcontracting requirements for minority institutions 
(1)In generalSection 2304 of title 10, United States Code, is amended by adding at the end the following new subsection:  (m) (1)The head of an agency shall require that a contract awarded to Department of Defense Federally Funded Research and Development Center or University Affiliated Research Center includes a requirement to establish a partnership to develop the capacity of minority institutions to address the research and development needs of the Department. Such partnerships shall be through a subcontract with one or more minority institutions for a total amount of not less than 5 percent of the amount awarded in the contract. 
(2)For the purposes of this subsection, a minority institution means— (A)a part B institution (as such term is defined in section 322(2) of the Higher Education Act of 1965 (20 U.S.C. 1061(2))); or 
(B)any other institution of higher education (as such term is defined in section 101 of such Act (20 U.S.C. 1001)) at which not less than 50 percent of the total student enrollment consists of students from ethnic groups that are underrepresented in the fields of science and engineering.. (2)Effective dateThe amendments made by paragraph (1) shall— 
(A)take effect on October 1, 2026; and (B)apply with respect to funds that are awarded by the Department of Defense on or after such date. 
(e)DefinitionsIn this section: (1)The term Department means the Department of Defense. 
(2)The term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). (3)The term historically black college or university means a part B institution (as such term is defined in section 322(2) of the Higher Education Act of 1965 (20 U.S.C. 1061(2))). 
(4)The term minority institution means—  (A)a historically black college or university; or 
(B)any institution of higher education at which not less than 50 percent of the total student enrollment consists of students from ethnic groups that are underrepresented in the fields of science and engineering. (5)The term Secretary means the Secretary of Defense. 
(6)The term University Affiliated Research Center means a research organization within an institution of higher education that— (A)provides or maintains Department essential engineering, research, or development capabilities; and 
(B)receives sole source contract funding from the Department pursuant to section 2304(c)(3)(B) of title 10, United States Code. 215.Test program for engineering plant of DDG(X) destroyer vessels (a)Test program requiredDuring the detailed design period and prior to the construction start date of the lead ship in the DDG(X) destroyer class of vessels, the Secretary of the Navy shall commence a land-based test program for the engineering plant of such class of vessels. 
(b)AdministrationThe test program required by subsection (a) shall be administered by the Senior Technical Authority for the DDG(X) destroyer class of vessels. (c)ElementsThe test program required by subsection (a) shall include, at a minimum, testing of the following equipment in vessel-representative form: 
(1)Main reduction gear. (2)Electrical propulsion motors. 
(3)Other propulsion drive train components. (4)Main propulsion system. 
(5)Auxiliary propulsion unit. (6)Electrical generation and distribution systems. 
(7)Shipboard control systems. (8)Power control modules. 
(d)Test objectivesThe test program required by subsection (a) shall include, at a minimum, the following test objectives demonstrated across the full range of engineering plant operations for the DDG(X) destroyer class of vessels: (1)Test of the full propulsion drive train. 
(2)Test and facilitation of machinery control systems integration. (3)Simulation of the full range of electrical demands to enable the investigation of load dynamics between the hull, mechanical and electrical equipment, the combat system, and auxiliary equipment. 
(e)Completion dateThe Secretary of the Navy shall complete the test program required by subsection (a) by not later than the delivery date of the lead ship in the DDG(X) destroyer class of vessels. (f)DefinitionsIn this section: 
(1)Delivery dateThe term delivery date has the meaning given that term in section 8671 of title 10, United States Code. (2)Senior Technical AuthorityThe term Senior Technical Authority means the official designated as the Senior Technical Authority for the DDG(X) destroyer class of vessels pursuant to section 8669b of title 10, United States Code. 
216.Consortium to study irregular warfare 
(a)EstablishmentThe Secretary of Defense, acting through the Under Secretary of Defense for Research and Engineering, shall establish a research consortium of institutions of higher education to study irregular warfare and the responses to irregular threats. (b)PurposesThe purposes of the consortium under subsection (a) are as follows: 
(1)To shape the formulation and application of policy through the conduct of research and analysis regarding irregular warfare. (2)To maintain open-source databases on issues relevant to understanding terrorism, irregular threats, and social and environmental change. 
(3)To serve as a repository for datasets regarding research on security, social change, and irregular threats developed by institutions of higher education that receive Federal funding. (4)To support basic research in social science on emerging threats and stability dynamics relevant to irregular threat problem sets. 
(5)To transition promising basic research— (A)to higher stages of research and development, and 
(B)into operational capabilities, as appropriate, by supporting applied research and developing tools to counter irregular threats. (6)To facilitate the collaboration of research centers of excellence relating to irregular threats to better distribute expertise to specific issues and scenarios regarding such threats. 
(7)To enhance educational outreach and teaching at professional military education schools to improve— (A)the understanding of irregular threats; and 
(B)the integration of data-based responses to such threats. (8)To support classified research when necessary in appropriately controlled physical spaces. 
(c)CoordinationThe Under Secretary of Defense for Research and Engineering shall coordinate activities conducted under this section with the Commander of the United States Special Operations Command. (d)PartnershipsThe Under Secretary of Defense for Research and Engineering shall encourage partnerships between the consortium and university-affiliated research centers and other research institutions. 
(e)Institution of higher education definedIn this section, the term institution of higher education has the meaning given that term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). 217.Development and implementation of digital technologies for survivability and lethality testing (a)Expansion of survivability and lethality testing (1)In generalThe Secretary, in coordination with covered officials, shall— 
(A)expand the survivability and lethality testing of covered systems to include testing against non-kinetic threats; and (B)develop digital technologies to test such systems against such threats throughout the life cycle of each such system.  
(2)Development of digital technologies for live fire testing 
(A)In generalThe Secretary, in coordination with covered officials, shall develop— (i)digital technologies to enable the modeling and simulation of the live fire testing required under section 2366 of title 10, United States Code; and 
(ii)a process to use data from physical live fire testing to inform and refine the digital technologies described in clause (i).  (B)ObjectivesIn carrying out subparagraph (A), the Secretary shall seek to achieve the following objectives:  
(i)Enable assessments of full spectrum survivability and lethality of each covered system with respect to kinetic and non-kinetic threats.  (ii)Inform the development and refinement of digital technology to test and improve covered systems. 
(iii)Enable survivability and lethality assessments of the warfighting capabilities of a covered system with respect to— (I)communications; 
(II)firepower; (III)mobility; 
(IV)catastrophic survivability; and (V)lethality. 
(C)Demonstration activities 
(i)In generalThe Secretary, acting through the Director, shall carry out activities to demonstrate the digital technologies for full spectrum survivability testing developed under subparagraph (A). (ii)Program selectionThe Secretary shall assess and select not fewer than three and not more than ten programs of the Department to participate in the demonstration activities required under clause (i). 
(iii)Armed Forces programsOf the programs selected pursuant to clause (ii), the Director shall select— (I)at least one such program from the Army; 
(II)at least one such program from the Navy or the Marine Corps; and (III)at least one such program from the Air Force or the Space Force. 
(3)Regular survivability and lethality testing throughout life cycle 
(A)In generalThe Secretary, in coordination with covered officials, shall— (i)develop a process to regularly test through the use of digital technologies the survivability and lethality of each covered system against kinetic and non-kinetic threats throughout the life cycle of such system as threats evolve; and 
(ii)establish guidance for such testing. (B)ElementsIn carrying out subparagraph (A), the Secretary shall determine the following: 
(i)When to deploy digital technologies to provide timely and up-to-date insights with respect to covered systems without unduly delaying fielding of capabilities. (ii)The situations in which it may be necessary to develop and use digital technologies to assess legacy fleet vulnerabilities.  
(b)Reports and briefing 
(1)Assessment and selection of programsNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report that identifies the programs selected to participate in the demonstration activities under subsection (a)(2)(C).  (2)Modernization and digitization report (A)In generalNot later than March 15, 2023, the Director shall submit to the congressional defense committees a report that includes— 
(i)an assessment of the progress of the Secretary in carrying out subsection (a); (ii)an assessment of each of the demonstration activities carried out under subsection (a)(2)(C), including a comparison of— 
(I)the risks, benefits, and costs of using digital technologies for live fire testing and evaluation; and  (II)the risks, benefits, and costs of traditional physical live fire testing approaches that— 
(aa)are not supported by digital technologies; (bb)do not include testing against non-kinetic threats; and 
(cc)do not include full spectrum survivability. (iii)an explanation of— 
(I)how real-world operational and digital survivability and lethality testing data will be used to inform and enhance digital technology; (II)the contribution of such data to the digital modernization efforts required under section 836 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283); and 
(III)the contribution of such data to the decision-support processes for managing and overseeing acquisition programs of the Department; (iv)an assessment of the ability of the Department to perform full spectrum survivability and lethality testing of each covered system with respect to kinetic and non-kinetic threats; 
(v)an assessment of the processes implemented by the Department to manage digital technologies developed pursuant to subsection (a); and (vi)an assessment of the processes implemented by the Department to develop digital technology that can perform full spectrum survivability and lethality testing with respect to kinetic and non-kinetic threats. 
(B)BriefingNot later than April 14, 2023, the Director shall provide to the congressional defense committees a briefing that identifies any changes to existing law that may be necessary to implement subsection (a). (c)DefinitionsIn this section: 
(1)Covered officialsThe term covered officials means— (A)the Under Secretary of Defense for Research and Engineering; 
(B)the Under Secretary of Defense for Acquisition and Sustainment; (C)the Chief Information Officer; 
(D)the Director; (E)the Director of Cost Assessment and Program Evaluation; 
(F)the Service Acquisition Executives; (G)the Service testing commands; 
(H)the Director of the Defense Digital Service; and (I)representatives from— 
(i)the Department of Defense Test Resource Management Center; (ii)the High Performance Computing Modernization Program Office; and 
(iii)the Joint Technical Coordination Group for Munitions Effectiveness. (2)Covered systemThe term covered system means any warfighting capability that can degrade, disable, deceive, or destroy forces or missions. 
(3)DepartmentThe term Department means the Department of Defense. (4)Digital technologiesThe term digital technologies includes digital models, digital simulations, and digital twin capabilities that may be used to test the survivability and lethality of a covered system. 
(5)DirectorThe term Director means the Director of Operational Test and Evaluation. (6)Full spectrum survivability and lethality testingThe term full spectrum survivability and lethality testing means a series of assessments of the effects of kinetic and non-kinetic threats on the communications, firepower, mobility, catastrophic survivability, and lethality of a covered system. 
(7)Non-kinetic threatsThe term non-kinetic threats means unconventional threats, including— (A)cyber attacks; 
(B)electromagnetic spectrum operations; (C)chemical, biological, radiological, nuclear effects and high yield explosives; and 
(D)directed energy weapons. (8)SecretaryThe term Secretary means the Secretary of Defense. 
218.Pilot program on the use of intermediaries to connect the Department of Defense with technology producers 
(a)In generalThe Secretary of Defense shall carry out a pilot program to foster the transition of the science and technology programs, projects, and activities of the Department of Defense from the research, development, pilot, and prototyping phases to full-scale implementation. Under the pilot program, the Secretary shall seek to enter into agreements with qualified intermediaries pursuant to which the intermediaries will— (1)match technology producers with programs, projects, and activities of the Department that may have a use for the technology developed by such producers; and 
(2)provide technical assistance to such technology producers on participating in the procurement programs and acquisition processes of the Department. (b)ActivitiesA qualified intermediary that enters into an agreement with the Secretary of Defense under subsection (a) shall, pursuant to such agreement— 
(1)guide and advise technology producers on participating in the procurement programs and acquisition processes of the Department, including— (A)planning, programing, budgeting, and execution processes of the Department.  
(B)requirements processes; (C)the Federal Acquisition Regulation and the Department of Defense Supplement to the Federal Acquisition Regulation; 
(D)other procurement programs and authorities, including— (i)the Small Business Innovation Research Program and the Small Business Technology Transfer Program, as defined in section 9(e) of the Small Business Act (15 U.S.C. 638(e)); 
(ii)other transaction authority under sections 2371 and 2371b of title 10, United States Code; (iii)cooperative agreements; 
(iv)prizes for advanced technology achievements under section 2374a of title 10, United States Code; and (v)grant programs; and 
(E)new entrant barriers and challenges, including— (i)accessing secure computing and information technology infrastructure; and 
(ii)securing clearances for personnel and facilities; and (2)match technology producers with programs, projects, and activities of the Department that may have a use for the technology developed by such producers, including programs, projects, and activities carried out by— 
(A)program executive officers (as defined in section 1737(a)(4)) of title 10, United States Code); (B)program management offices; 
(C)combatant commands with a command acquisition executive; (D)Defense Agencies and Department of Defense Field Activities (as such terms are defined, respectively, in section 101 of title 10, United States Code); and 
(E)such other elements of the Department as the Secretary considers appropriate. (c)PriorityIn carrying out the activities described in subsection (b), a qualified intermediary shall give priority to technology producers that are small business concerns (as defined under section 3 of the Small Business Act (15 U.S.C. 632)), research institutions (as defined in section 9(e) of such Act), or institutions of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C 1001)). 
(d)Terms of agreements 
(1)In generalThe terms of an agreement under subsection (a) shall be determined by the Secretary of Defense. (2)Methods of service deliveryIn entering into agreements under subsection (a), the Secretary may consider, on a case by case basis, whether the needs of the Department of Defense and technology producers would best be served by a qualified intermediary that provides services in a specific geographic region, serves a particular technology sector, or uses another method of service delivery.  
(3)IncentivesThe Secretary of Defense may include terms in an agreement under subsection (a) to incentivize a qualified intermediary to successfully facilitate the transition of science and technology from the research, development, pilot, and prototyping phases to full-scale implementation within the Department of Defense. (4)Limitation on use of fundsThe Secretary of Defense may not use any amounts required to be expended under section 9(f)(1) of the Small Business Act (15 U.S.C. 638(f)(1)) for any administrative costs incurred by a qualified intermediary associated with the pilot program under this section. 
(e)Protection of proprietary informationThe Secretary of Defense shall implement policies and procedures to protect the intellectual property and any other proprietary information of technology producers that participate in the pilot program under this section. (f)Data collection (1)Plan required before implementationThe Secretary of Defense may not enter into an agreement under subsection (a) until the date on which the Secretary— 
(A)completes a plan to for carrying out the data collection required under paragraph (2); and (B)submits the plan to the appropriate congressional committees. 
(2)Data collection requiredThe Secretary of Defense shall collect and analyze data on the pilot program under this section for the purposes of— (A)developing and sharing best practices for facilitating the transition of science and technology from the research, development, pilot, and prototyping phases to full-scale implementation within the Department of Defense; 
(B)providing information to the leadership of the Department on the implementation of the pilot program and related policy issues; and (C)providing information to the appropriate congressional committees as required under subsection (g). 
(g)BriefingNot later than December 31, 2022, the Secretary of Defense shall provide to the appropriate congressional committees a briefing on the progress of the Secretary in implementing the pilot program under this section and any related policy issues. (h)ConsultationIn carrying out the pilot program under this section, the Secretary of Defense shall consult with— 
(1)service acquisition executives (as defined in section 101 of title 10, United States Code); (2)the heads of appropriate Defense Agencies and Department of Defense Field Activities; 
(3)procurement technical assistance centers (as described in chapter 142 of title 10, United States Code); (4)the Administrator of Federal Procurement Policy; and 
(5)such other individuals and organizations as the Secretary determines appropriate. (i)TerminationThe pilot program under this section shall terminate on the date that is five years after the date on which Secretary of Defense enters into the first agreement with a qualified intermediary under subsection (a). 
(j)Comptroller General assessment and report 
(1)AssessmentThe Comptroller General of the United States shall conduct an assessment of the pilot program under this section. The assessment shall include an evaluation of the effectiveness of the pilot program with respect to— (A)facilitating the transition of science and technology from the research, development, pilot, and prototyping phases to full-scale implementation within the Department of Defense; and 
(B)protecting sensitive information shared among the Department of Defense, qualified intermediaries, and technology producers in the course of the pilot program. (2)ReportNot later than the date specified in paragraph (3), the Comptroller General shall submit to the appropriate congressional committees a report on the results of the assessment conducted under paragraph (1). 
(3)Date specifiedThe date specified in this paragraph is the earlier of— (A)four years after the date on which the Secretary of Defense enters into the first agreement with a qualified intermediary under subsection (a): or 
(B)five years after the date of the enactment of this Act. (k)DefinitionsIn this section: 
(1)The term appropriate congressional committees means— (A)the congressional defense committees; 
(B)the Committee on Homeland Security and Governmental Affairs of the Senate; and (C)the Committee on Oversight and Reform of the House of Representatives. 
(2)The term qualified intermediary means a nonprofit, for-profit, or State or local government entity that assists, counsels, advises, evaluates, or otherwise cooperates with technology producers that need or can make demonstrably productive use of the services provided by the intermediary pursuant to the pilot program under this section. (3)The term technology producer means an individual or entity engaged in the research, development, production, or distribution of science or technology that the Secretary of Defense determines may be of use to the Department of Defense. 
219.Assessment and correction of deficiencies in the F–35 aircraft pilot breathing system 
(a)Testing and evaluation requiredBeginning not later than 120 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Administrator of the National Aeronautics and Space Administration, shall commence operational testing and evaluation of the F–35 aircraft pilot breathing system (in this section referred to as the breathing system) to— (1)determine whether the breathing system complies with Military Standard 3050 (MIL–STD–3050), titled Aircraft Crew Breathing Systems Using On-Board Oxygen Generating System (OBOGS); and 
(2)assess the safety and effectiveness of the breathing system for all pilots of F–35 aircraft. (b)RequirementsThe following shall apply to the testing and evaluation conducted under subsection (a): 
(1)The pilot, aircraft systems, and operational flight environment of the F–35 aircraft shall not be assessed in isolation but shall be tested and evaluated as integrated parts of the breathing system.  (2)The testing and evaluation shall be conducted under a broad range of operating conditions, including variable weather conditions, low-altitude flight, high-altitude flight, during weapons employment, at critical phases of flight such as take-off and landing, and in other challenging environments and operating flight conditions. 
(3)The testing and evaluation shall assess operational flight environments for the pilot that replicate expected conditions and durations for high gravitational force loading, rapid changes in altitude, rapid changes in airspeed, and varying degrees of moderate gravitational force loading. (4)A diverse group of F–35 pilots shall participate in the testing and evaluation, including— 
(A)pilots who are test-qualified and pilots who are not test-qualified (B)pilots who vary in gender, physical conditioning, height, weight, and age, and any other attributes that the Secretary determines to be appropriate. 
(5)The F–35A, F–35B, and F–35C aircraft involved in the testing and evaluation shall perform operations with operationally representative and realistic aircraft configurations. (6)The testing and evaluation shall include assessments of pilot life support gear and relevant equipment, including the pilot breathing mask apparatus. 
(7)The testing and evaluation shall include testing data from pilot reports, measurements of breathing pressures and air delivery response timing and flow, cabin pressure, air-speed, acceleration, measurements of hysteresis during all phases of flight, measurements of differential pressure between mask and cabin altitude, and measurements of spirometry and specific oxygen saturation levels of the pilot immediately before and immediately after each flight. (8)The analysis of the safety and effectiveness of the breathing system shall thoroughly assess any physiological effects reported by pilots, including effects on health, fatigue, cognition, and perception of any breathing difficulty. 
(9)The testing and evaluation shall include the participation of subject matter experts who have familiarity and technical expertise regarding design and functions of the F–35 aircraft, its propulsion system, pilot breathing system, life support equipment, human factors, and any other systems or subject matter the Secretary determines necessary to conduct effective testing and evaluation. At a minimum, such subject matter experts shall include aerospace physiologists, engineers, flight surgeons, and scientists. (10)In carrying out the testing and evaluation, the Secretary of Defense may seek technical support and subject matter expertise from the Naval Air Systems Command, the Air Force Research Laboratory, the Office of Naval Research, the National Aeronautics and Space Administration, and any other organization or element of the Department of Defense or the National Aeronautics and Space Administration that the Secretary, in consultation with the Administrator of the National Aeronautics and Space Administration, determines appropriate to support the testing and evaluation. 
(c)Corrective actionsNot later than 90 days after the submittal of the final report under subsection (e), the Secretary of Defense shall take such actions as are necessary to correct all deficiencies, shortfalls, and gaps in the breathing system that were discovered or reported as a result of the testing and evaluation under subsection (a).  (d)Preliminary reportNot later than one year after the commencement of the testing and evaluation under subsection (a), the Secretary of Defense shall submit to the congressional defense committees a preliminary report, based on the initial results of such testing and evaluation, that includes findings, recommendations, and potential corrective actions to address deficiencies in the breathing system. 
(e)Final reportNot later than two years after the commencement of the testing and evaluation under subsection (a), the Secretary of Defense shall submit to the congressional defense committees a final report that includes, based on the final results of such testing and evaluation— (1)findings and recommendations with respect to the breathing system; and 
(2)a description of the specific actions the Secretary will carry out to correct deficiencies in the breathing system, as required under subsection (c). (f)Independent review of final report (1)In generalThe Secretary of Defense, in consultation with the Administrator of the National Aeronautics and Space Administration, shall seek to enter into an agreement with a federally funded research and development center with relevant expertise to conduct an independent sufficiency review of the final report submitted under subsection (e). 
(2)Report to SecretaryNot later than seven months after the date on which the Secretary of Defense enters into an agreement with a federally funded research and development center under paragraph (1), the center shall submit to the Secretary a report on the results of the review conducted under such paragraph. (3)Report to CongressNot later than 30 days after the date on which the Secretary of Defense receives the report under paragraph (2), the Secretary shall submit the report to the congressional defense committees.  
220.Identification of the hypersonics facilities and capabilities of the Major Range and Test Facility Base 
(a)Identification requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall— (1)identify each facility and capability of the Major Range and Test Facility Base that is primarily concerned with the ground-based simulation of hypersonic atmospheric flight conditions and the test and evaluation of hypersonic technology in open air flight; and 
(2)identify such facilities and capabilities that the Secretary would propose to designate, collectively, as the Hypersonics Facility Base. (b)Major Range and Test Facility BaseIn this section, the term Major Range and Test Facility Base has the meaning given that term in section 196(i) of title 10, United States Code. 
221.Requirement to maintain access to category 3 subterranean training facility 
(a)Requirement to maintain accessThe Secretary of Defense shall ensure that the Department of Defense maintains access to a covered category 3 subterranean training facility on a continuing basis. (b)Authority to enter into leaseThe Secretary of Defense is authorized to enter into a short-term lease with a provider of a covered category 3 subterranean training facility for purposes of compliance with subsection (a). 
(c)Covered category 3 subterranean training facility definedIn this section, the term covered category 3 subterranean training facility means a category 3 subterranean training facility that is— (1)operational as of the date of the enactment of this Act; and 
(2)deemed safe for use as of such date. 222.Prohibition on reduction of naval aviation testing and evaluation capacity (a)ProhibitionDuring the period beginning on the date of the enactment of this Act and ending on October 1, 2022, the Secretary of the Navy may not take any action that would reduce, below the levels authorized and in effect on October 1, 2020, any of the following: 
(1)The aviation-related operational testing and evaluation capacity of the Department of the Navy. (2)The billets assigned to support such capacity. 
(3)The aviation force structure, aviation inventory, or quantity of aircraft assigned to support such capacity, including rotorcraft and fixed-wing aircraft. (b)Report requiredNot later than June 30, 2022, the Director of Operational Test and Evaluation shall submit to the congressional defense committees a report that assesses each of the following as of the date of the report: 
(1)The design and effectiveness of the testing and evaluation infrastructure and capacity of the Department of the Navy, including an assessment of whether such infrastructure and capacity is sufficient to carry out the acquisition and sustainment testing required for the aviation-related programs of the Department of Defense and the naval aviation-related programs of the Department of the Navy. (2)The plans of the Secretary of the Navy to reduce the testing and evaluation capacity and infrastructure of the Navy with respect to naval aviation in fiscal year 2022 and subsequent fiscal years, as specified in the budget of the President submitted to Congress on May 28, 2021. 
(3)The technical, fiscal, and programmatic issues and risks associated with the plans of the Secretary of the Navy to delegate and task operational naval aviation units and organizations to efficiently and effectively execute testing and evaluation master plans for various aviation-related programs and projects of the Department of the Navy. 223.Limitation on availability of funds for certain C–130 aircraftNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2022 for the Navy may be obligated or expended to procure a C–130 aircraft for testing and evaluation as a potential replacement for the E–6B aircraft until the date on which the Secretary of the Navy submits to the congressional defense committees a report that includes the following information: 
(1)The unit cost of each such C–130 test aircraft. (2)The life cycle sustainment plan for such C–130 aircraft. 
(3)A statement indicating whether such C–130 aircraft will be procured using multiyear contracting authority under section 2306b of title 10, United States Code. (4)The total amount of funds needed to complete the procurement of such C–130 aircraft. 
224.Limitation on availability of funds for VC–25B aircraft program pending submission of documentation 
(a)Documentation requiredThe Secretary of the Air Force shall submit to the congressional defense committees an integrated master schedule for the VC–25B presidential aircraft recapitalization program of the Air Force. (b)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2022 for the Air Force for the VC–25B aircraft, not more than 50 percent may be obligated or expended until the date on which the Secretary of the Air Force submits to the congressional defense committees the documentation required under subsection (a). 
225.Funding for hypersonics advanced manufacturing 
(a)In generalOf the funds authorized to be appropriated by section 201 for research, development, test, and evaluation, Defense-wide, as specified in the corresponding funding table in section 4201, for advanced technology development for the Defense-wide manufacturing science and technology program, line 050 (PE0603680D8Z), $15,000,000 is authorized to be used in support of hypersonics advanced manufacturing. (b)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 301 for operation and maintenance, Space Force, as specified in the corresponding funding table in section 4301, for contractor logistics and system support, line 080, is hereby reduced by $15,000,000. 
226.Funding increase for 3D printing of infrastructure 
(a)IncreaseNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 201, as specified in the corresponding funding table in section 4201, line 038 (PE 0603119A), is hereby increased by $12,500,000. (b)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 201 for research, development, test, and evaluation, Army, as specified in the corresponding funding table in section 4201, for Integrated Personnel and Pay System - Army (IPPS-A), line 121, is hereby reduced by $12,500,000. 
227.Funding increase for cold weather capabilities 
(a)IncreaseNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 201 for research, development, test, and evaluation, Air Force, as specified in the corresponding funding table in section 4201, for applied research, materials, line 005 (PE 0602102F), is hereby increased by $7,500,000. (b)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 201 for research, development, test, and evaluation, Army, as specified in the corresponding funding table in section 4201, for Integrated Personnel and Pay System - Army (IPPS-A), line 121, is hereby reduced by $7,500,000. 
228.Funding for soldier lethality technology 
(a)IncreaseNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 201 for research, development, test and evaluation, Army, as specified in the corresponding funding table in section 4201, for advanced technology development, soldier lethality advanced technology (PE0603118A), line 037, is hereby increased by $8,000,000. (b)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 301 for operation and maintenance, Space Force, as specified in the corresponding funding table in section 4301, for contractor logistics and system support, line 080, is hereby reduced by $8,000,000. 
229.Pilot program on data libraries for training artificial intelligence models 
(a)Data librariesThe Secretary of Defense, acting through the Director of the Joint Artificial Intelligence Center, is authorized to carry out a pilot program under which Secretary may— (1)establish data libraries containing Department of Defense data sets relevant to the development of artificial intelligence software and technology; and 
(2)allow private companies to access such data libraries for the purposes of developing artificial intelligence models and other technical software solutions. (b)ObjectivesThe objective of the pilot program under subsection (a) shall be to ensure that the Department of Defense is able to procure optimal artificial intelligence and machine learning software capabilities that can quickly scale to meet the needs of the Department.  
(c)ElementsIf the Secretary of Defense elects to carry out the pilot program under subsection (a), the data libraries established under the program— (1)may include unclassified data stacks representative of diverse types of information, such as aerial imagery, radar, synthetic aperture radar, captured exploitable material, publicly available information, and as many other data types the Secretary determines appropriate; and 
(2)shall be made available to covered software companies beginning immediately upon the covered software company entering into a contract or agreement with the Secretary to support rapid development of high-quality software. (d)AvailabilityIf the Secretary of Defense elects to carry out the pilot program under subsection (a), the Secretary, acting through the Chief Information Officer of the Department, shall ensure that the data libraries established under the program are available to covered software companies by not later than 180 days after the date on which the program is commenced. 
(e)BriefingNot later than 90 days after the date of the enactment of this Act, the Secretary shall provide to the congressional defense committees a briefing on implementing this section, including an identification of the types of information that the Secretary determines are feasible and advisable to include in the data stacks under subsection (b)(1). 229A.Establishment of quantum network testbed program for Department of Air Force (a)In generalThe Secretary of the Air Force may establish a program to develop a proof-of-concept quantum network testbed that may be accessed by prototype quantum computers. 
(b)Funding for quantum network testbed program 
(1)IncreaseNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 201 for research, development, test, and evaluation Air Force applied research, line 014, as specified in the corresponding funding table in section 4201, for dominant information sciences and methods is hereby increased by $10,000,000 (to be used to in support of the quantum network and computing testbed program under this section). (2)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 301 for operation and maintenance, space force, as specified in the corresponding funding table in section 4301, contractor logistics and system support, line 080, is hereby reduced by $10,000,000.   
CPlans, Reports, and Other Matters 
231.Modification to annual report of the Director of Operational Test and EvaluationSection 139(h)(2) of title 10, United States Code, is amended by striking , through January 31, 2026.  232.Adaptive engine transition program acquisition strategy for the F–35A aircraft (a)In generalNot later than 14 days after the date on which the budget of the President for fiscal year 2023 is submitted to Congress pursuant to section 1105 of title 31, United States Code, the Under Secretary of Defense for Acquisition and Sustainment shall submit to the congressional defense committees a report on the integration of the Adaptive Engine Transition Program propulsion system into the F–35A aircraft. 
(b)ElementsThe report required under subsection (a) shall include the following: (1)A competitive acquisition strategy, informed by fiscal considerations, to— 
(A)integrate the Adaptive Engine Transition Program propulsion system into the F–35A aircraft; and (B)begin, in fiscal year 2027, activities to retrofit all F–35A aircraft with such propulsion system. 
(2)An implementation plan to implement such strategy. (3)A schedule annotating pertinent milestones and yearly fiscal resource requirements for the implementation of such strategy. 
233.Advanced propulsion system acquisition strategy for the F–35B and F–35C aircraft 
(a)In generalNot later than 14 days after the date on which the budget of the President for fiscal year 2023 is submitted to Congress pursuant to section 1105 of title 31, United States Code, the Secretary of the Navy, in consultation with the Under Secretary of Defense for Acquisition and Sustainment, shall submit to the congressional defense committees a report on the integration of the Adaptive Engine Transition Program (referred to in this section as AETP) propulsion system or other advanced propulsion system into F–35B and F–35C aircraft. (b)ElementsThe report required under subsection (a) shall include the following: 
(1)An analysis of the impact on combat effectiveness and sustainment cost from increased thrust, fuel efficiency, and thermal capacity for each variant of the F–35, to include the improvements on acceleration, speed, range, and overall mission effectiveness, of each advanced propulsion system. (2)An assessment in the reduction on the dependency on support assets, to include air refueling and replenishment tankers, and the overall cost benefits to the Department from reduced acquisition and sustainment of such support assets, from the integration of each advanced propulsion system. 
(3)A competitive acquisition strategy, informed by fiscal considerations, the assessment on combat effectiveness, and technical limitations, to— (A)integrate an advanced propulsion system into the F–35B aircraft and integrate an advanced propulsion system into the F–35C aircraft;  
(B)begin, in a fiscal year as determined by a cost benefit analysis, activities to produce all F–35B aircraft and all F–35C aircraft with such propulsion systems; and (C)begin, in a fiscal year and quantity as determined by a cost benefit analysis, activities to retrofit F–35B aircraft and F–35C aircraft with such propulsion systems. 
(4)An implementation plan to implement the strategy described in paragraph (3). (5)A schedule annotating pertinent milestones and yearly fiscal resource requirements for the implementation of such strategy. 
(c)DefinitionsIn this section: (1)The term variant of the F-35 means: 
(A)the F–35B; and (B)the F–35C. 
(2)The term advanced propulsion system means: (A)the Adaptive Engine Transition Program propulsion system; or 
(B)a derivative of a propulsion system developed for the F–35. 234.Assessment and report on airborne electronic attack capabilities and capacity (a)AssessmentThe Secretary of the Air Force shall conduct an assessment of— 
(1)the status of the airborne electronic attack capabilities and capacity of the Air Force; and (2)the feasibility and advisability of adapting the ALQ–249 Next Generation Jammer for use on Air Force tactical aircraft, including an analysis of— 
(A)the suitability of the jammer for use on such aircraft;  (B)the compatibility of the jammer with such aircraft; and 
(C)identification of any unique hardware, software, or interface modifications that may be required to integrate the jammer with such aircraft. (b)ReportNot later than February 15, 2022, the Secretary of the Air Force shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the results of the assessment conducted under subsection (a). 
235.Strategy for autonomy integration in major weapon systems 
(a)Strategy requiredNot later than one year after the date of the enactment of this Act the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a strategy to resource and integrate, to the maximum extent possible, autonomy software that enables full operational capability in high threat, communications and GPS-denied environments into major weapons systems of the Department of Defense by fiscal year 2025. (b)ElementsThe strategy required under subsection (a) shall include— 
(1)a list of weapon systems and programs, to be selected by the Secretary of Defense, which can be integrated with autonomy software as described in subsection (a) by fiscal year 2025; (2)timelines for autonomy software integration into the weapon systems and programs as identified under paragraph (1); 
(3)funding requirements related to the development, acquisition, and testing of autonomy software; (4)plans to leverage commercially-available artificial intelligence software, universal common control software, and autonomy software and related self-driving or self-piloting technologies, where appropriate; and 
(5)plans to include autonomy software, artificial intelligence, and universal common control. (6)Plans for ensuring the safety and security of major weapon systems equipped with autonomy software, including plans for testing, evaluation, validation, and verification of such systems. 
(c)ConsultationThe Secretary shall develop the strategy required under subsection (a) in consultation with— (1)the Under Secretary of Defense for Research and Engineering; 
(2)the Secretaries of the military departments; and (3)such other organizations and elements of the Department of Defense as the Secretary determines appropriate. 
(d)Report 
(1)In generalNot later than one year after the date on which the strategy required under subsection (a) is submitted to the Committees on Armed Services of the Senate and House of Representatives, and not later than October 1 of each of the five years thereafter, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report that describes the status of the implementation of the strategy. (2)ContentsThe report required under paragraph (1) shall— 
(A)identify any substantial changes made in the strategy during the preceding calendar year; and (B)describe the progress made in implementing the strategy. 
(e)FormThe strategy required under subsection (a) and the report required under subsection (d) shall be submitted in unclassified form but may contain a classified annex. 236.Roadmap for research and development of disruptive manufacturing capabilities (a)RoadmapThe Under Secretary of Defense for Research and Engineering, in consultation with the Department of Defense Manufacturing Innovation Institutes, shall develop a capabilities integration roadmap for disruptive manufacturing technologies including workforce skills needed to support it and proposed pilot-scale demonstration projects proving concepts, models, technologies, and engineering barriers. 
(b)BriefingNot later than 180 days after the date of the enactment of this Act, the Under Secretary of Defense for Research and Engineering shall submit to the Committees on Armed Services of the Senate and the House of Representatives a briefing on the roadmap developed under subsection (a). 237.Biennial Assessments of the Air Force Research Laboratory, Aerospace Systems Directorate, Rocket Propulsion Division (a)Assessments requiredNot later than 30 days after the date on which the President’s budget is submitted to Congress under section 1105(a) of title 31, United States Code, for each of fiscal years 2023 and 2025, the Secretary of the Air Force shall submit to the congressional defense committees an assessment of the Air Force Research Laboratory, Aerospace Systems Directorate, Rocket Propulsion Division. 
(b)ElementsEach assessment under subsection (a) shall include, for the period covered by the assessment, a description of— (1)any challenges of the Air Force Research Laboratory, Aerospace Systems Directorate, Rocket Propulsion Division with respect to completing its mission, including with respect to test activities and infrastructure; and 
(2)the plan of the Secretary to address such challenges. 238.Report detailing compliance with disclosure requirements for recipients of research and development fundsNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report detailing compliance with the disclosure requirements for recipients of research and development funds required under section 2374b of title 10, United States Code. 
239.Sense of Congress on the additive manufacturing and machine learning initiative of the ArmyIt is the sense of Congress that— (1)the additive manufacturing and machine learning initiative of the Army has the potential to accelerate the ability to deploy additive manufacturing capabilities in expeditionary settings and strengthen the United States defense industrial supply chain; and 
(2)Congress and the Department of Defense should continue to support the additive manufacturing and machine learning initiative of the Army. 240.Research security training requirement for Federal research grant personnel (a)Annual training requirementDrawing on stakeholder input, not later than 12 months after the date of the enactment of this Act, each Federal research agency shall establish a requirement that, as part of an application for a research and development award from the agency— 
(1)each covered individual listed on the application for a research and development award certify that they have completed research security training that meets the guidelines developed under subsection (b) within one year of the application; and (2)each institution of higher education or other organization applying for such an award certify that each covered individual who is employed by the institution or organization and listed on the application has been made aware of the requirement under this subsection. 
(b)Training guidelinesThe Director of the Office of Science and Technology Policy, acting through the National Science and Technology Council and in accordance with the authority provided under section 1746(a) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 42 U.S.C. 6601 note), shall develop guidelines for institutions of higher education and other organizations receiving Federal research and development funds to use in developing their own training programs to address the unique needs, challenges, and risk profiles of such institutions, including adoption of training modules developed under subsection (c). (c)Security training modules (1)In generalNot later than 90 days after the date of the enactment of this Act, the Director of the Office of Science and Technology Policy in coordination with the Director of the National Science Foundation and the Director of the National Institute of Health, and in consultation with other relevant Federal research agencies, shall enter into an agreement or contract with a qualified entity for the development of online research security training modules for the research community, including modules focused on international collaboration and international travel, foreign interference, and rules for proper use of funds, disclosure, conflict of commitment, and conflict of interest. 
(2)Stakeholder inputPrior to entering into the agreement under paragraph (1), the Director of the Office of Science and Technology Policy shall seek input from academic, private sector, intelligence, and law enforcement stakeholders regarding the scope and content of training modules, including the diversity of needs across institutions of higher education and other awardees of different sizes and types, and recommendations for minimizing administrative burden on institutions of higher education and researchers. (3)DevelopmentThe Director of the Office of Science and Technology Policy shall ensure that the entity identified in paragraph (1)— 
(A)develops modules that can be adapted and utilized across Federal science agencies; and (B)develops and implements a plan for regularly updating the modules as needed. 
(d)ConstistencyThe Director of the Office of Science and Technology Policy shall ensure that the training requirements issued by Federal research agencies under subsection (a) are consistent. (e)DefinitionsIn this section: 
(1)The term covered individual means an individual who— (A)contributes in a substantive, meaningful way to the scientific development or execution of a research and development project proposed to be carried out with a research and development award from a Federal research agency; and 
(B)is designated as a covered individual by the Federal research agency concerned. (2)The term Federal research agency means any Federal agency with an annual extramural research expenditure of over $100,000,000. 
(3)The term research and development award means support provided to an individual or entity by a Federal research agency to carry out research and development activities, which may include support in the form of a grant, contract, cooperative agreement, or other such transaction. The term does not include a grant, contract, agreement or other transaction for the procurement of goods or services to meet the administrative needs of a Federal research agency. IIIOperation and Maintenance AAuthorization of Appropriations 301.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2022 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for operation and maintenance, as specified in the funding table in section 4301. 
302.Funding for Army Community Services 
(a)IncreaseNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 301 for operation and maintenance for Army base operations support, line 100, as specified in the corresponding funding table in section 4301, for Army Community Services, line 110, is hereby increased by $30,000,000. (b)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 301 for operation and maintenance, Army, as specified in the corresponding funding table in section 4301, for Army Administration, line 440, is hereby reduced by $15,000,000. 
(c)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 301 for operation and maintenance, Army, as specified in the corresponding funding table in section 4301, for Army Other Service Support, line 480, is hereby reduced by $15,000,000. 303.Increase in funding for civil military programs (a)IncreaseNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated for operation and maintenance, Defense-wide, as specified in the corresponding funding table in section 4301, for Civil Military Programs is hereby increased by $35,281,000 (to be used in support of the National Guard Youth Challenge Program). 
(b)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 301 for Operation and Maintenance, Defense-wide, as specified in the corresponding funding table in section 4301, for Office of Secretary of Defense, Line 540, is hereby reduced by $35,281,000. BEnergy and Environment 311.Inclusion of impacts on military installation resilience in the National Defense Strategy and associated documents (a)National Defense Strategy and defense planning guidanceSection 113(g) of title 10, United States Code, is amended— 
(1)in paragraph (1)(B)— (A)in clause (ii), by striking actors, and inserting actors, and the current or projected threats to military installation resilience,; and 
(B)by inserting after clause (ix), the following new clause:  (x)Strategic goals to address or mitigate the current and projected risks to military installation resilience.. 
(2)in paragraph (2)(A), in the matter preceding clause (i), by striking priorities, and inserting priorities, including priorities relating to the current or projected risks to military installation resilience,. (b)National defense sustainment and logistics review (1)In generalThe first section 118a of such title is amended— 
(A)in subsection (a), by striking capabilities, and inserting capabilities, response to risks to military installation resilience,; (B)by redesignating such section, as amended by subparagraph (A), as section 118b; and 
(C)by moving such section so as to appear after section 118a. (2)Clerical and conforming amendments (A)Clerical amendmentsThe table of sections for chapter 2 of such title is amended— 
(i)by striking the first item relating to section 118a; and (ii)by inserting after the item relating to section 118a the following new item: 
 
 
118b. National Defense Sustainment and Logistics Review.. 
(B)Conforming amendmentSection 314(c) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended by striking section 118a and inserting section 118b. (c)Chairman’s risk assessmentSection 153(b)(2)(B) of title 10, United States Code, is amended by inserting after clause (vi) the following new clause: 
 
(vii)Identify and assess risk resulting from, or likely to result from, current or projected effects on military installation resilience.. (d)Strategic decisions relating to military installationsThe Secretary of each military department, with respect to any installation under the jurisdiction of that Secretary, and the Secretary of Defense, with respect to any installation of the Department of Defense that is not under the jurisdiction of the Secretary of a military department, shall consider the risks associated with military installation resilience when making any strategic decision relating to such installation, including where to locate such installation and where to position equipment, infrastructure, and other military assets on such installation. 
(e)National Defense Strategy and National Military StrategyThe Secretary of Defense, in coordination with the heads of such other Federal agencies as the Secretary determines appropriate, shall incorporate the security implications of military installation resilience into the National Defense Strategy and the National Military Strategy. (f)National security planning documentsThe Secretary of Defense and the Chairman of the Joint Chiefs of Staff shall consider the security implications associated with military installation resilience in developing the Defense Planning Guidance under section 113(g)(2) of title 10, United States Code, the Risk Assessment of the Chairman of the Joint Chiefs of Staff under section 153(b)(2) of such title, and other relevant strategy, planning, and programming documents and processes. 
(g)Campaign plans of combatant commandsThe Secretary of Defense shall ensure that the national security implications associated with military installation resilience are integrated into the campaign plans of the combatant commands.  (h)Report on security implications associated with military installation resilience (1)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report describing how the aspects of military installation resilience have been incorporated into modeling, simulation, war-gaming, and other analyses by the Department of Defense. 
(2)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex. (i)Annual report on readiness impacts of military installation resilience on military assets and capabilities (1)In generalNot later than one year after the date of the enactment of this Act, and annually thereafter, the Secretary of Defense shall submit to the congressional defense committees a report containing information (disaggregated by military department) as follows: 
(A)A description of the effects on military readiness, and an estimate of the financial costs to the Department of Defense, reasonably attributed to adverse impacts to military installation resilience during the year preceding the submission of the report, including loss of or damage to military networks, systems, installations, facilities, and other assets and capabilities of the Department; and (B)An assessment of vulnerabilities to military installation resilience. 
(2)Use of assessment toolThe Secretary shall use the Climate Vulnerability and Risk Assessment Tool of the Department (or such successor tool) in preparing each report under paragraph (1). (j)DefinitionsIn this section: 
(1)The term military installation resilience has the meaning given that term in section 101(e) of title 10, United States Code. (2)The term National Defense Strategy means the national defense strategy under section 113(g)(1) of such title. 
(3)The term National Military Strategy means the national military strategy under section 153(b) of such title. 312.Modification of authorities governing cultural and conservation activities of the Department of Defense (a)In generalSection 2694 of title 10, United States Code, is amended— 
(1)in subsection (b)— (A)in paragraph (1)— 
(i)in subparagraph (A), by inserting or Sentinel Landscape after military department; and (ii)in subparagraph (B), by inserting or that would contribute to maintaining or improving military installation resilience after military operations; 
(B)in paragraph (2)— (i)in subparagraph (A), by inserting or nature-based climate resilience plans after land management plans; and 
(ii)by amending subparagraph (F) to read as follows:  (F)The implementation of ecosystem-wide land management plans— 
(i)for a single ecosystem that— (I)encompasses at least two non-contiguous military installations, if those military installations are not all under the administrative jurisdiction of the same Secretary of a military department; and 
(II)provides synergistic benefits unavailable if the installations acted separately; or (ii)for one or more ecosystems within a designated Sentinel Landscape.; and 
(2)by adding at the end the following new subsection:  (e)Definition of Sentinel LandscapeIn this section, the term Sentinel Landscape means a landscape-scale area encompassing— 
(1)one or more military installations or State-owned National Guard installations and associated airspace; and (2)the working or natural lands that serve to protect and support the rural economy, the natural environment, outdoor recreation, and the national defense test and training missions of the military or State-owned National Guard installation or installations.. 
(b)Preservation of Sentinel LandscapesSection 317 of the National Defense Authorization Act for Fiscal Year 2018 (10 U.S.C. 2684a note) is amended— (1)in subsection (c)— 
(A)by inserting resilience, after mutual benefit of conservation,; (B)by inserting , resilience, after voluntary land management; and 
(C)by adding at the end the following new sentence: The Secretary of Defense shall include information concerning the activities taken pursuant to the Sentinel Landscapes Partnership in the annual report to Congress submitted pursuant to section 2684a(g) of title 10, United States Code.; (2)in subsection (d), in the second sentence, by inserting by an eligible landowner or agricultural producer after Participation; 
(3)by redesignating subsection (e) as subsection (f); (4)by inserting after subsection (d) the following new subsection (e): 
 
(e)Participation by other agenciesTo the extent practicable, the Secretary of Defense shall seek the participation of other Federal agencies in the Sentinel Landscape Partnership and encourage such agencies to become full partners in the Partnership.; and (5)in subsection (f), by adding at the end the following new paragraph: 
 
(4)ResilienceThe term resilience means the capability to avoid, prepare for, minimize the effect of, adapt to, and recover from extreme weather events, flooding, wildfires, or other anticipated or unanticipated changes in environmental conditions.. 313.Modification of authority for environmental restoration projects of National GuardSection 2707(e)(1) of title 10, United States Code, is amended by striking in response to perfluorooctanoic acid or perfluorooctane sulfonate contamination under this chapter or CERCLA. 
314.Prohibition on use of open-air burn pits in contingency operations outside the United States 
(a)In generalChapter 160 of title 10, United States Code, is amended by adding at the end the following new section:  2714.Prohibition on use of open-air burn pits (a)In generalExcept as provided in subsection (b), beginning on January 1, 2023, the disposal of covered waste by the Department of Defense in an open-air burn pit located outside of the United States during a contingency operation is prohibited. 
(b)WaiverThe President may exempt a location from the prohibition under subsection (a) if the President determines such an exemption is in the paramount interest of the United States. (c)Report (1)Not later than 30 days after granting an exemption under subsection (b) with respect to the use of an open-air burn pit at a location, the President shall submit to Congress a written report that identifies— 
(A)the location of the open-air burn pit; (B)the number of personnel of the United States assigned to the location where the open-air burn pit is being used; 
(C)the size and expected duration of use of the open-air burn pit; (D)the personal protective equipment or other health risk mitigation efforts that will be used by members of the armed forces when airborne hazards are present, including how such equipment will be provided when required; and 
(E)the need for the open-air burn pit and rationale for granting the exemption. (2)A report submitted under paragraph (1) shall be submitted in unclassified form, but may include a classified annex. 
(d)Definition of covered wasteIn this section, the term covered waste includes— (1)hazardous waste, as defined by section 1004(5) of the Solid Waste Disposal Act (42 U.S.C. 6903(5)); 
(2)medical waste; (3)tires; 
(4)treated wood; (5)batteries; 
(6)plastics, except insignificant amounts of plastic remaining after a good-faith effort to remove or recover plastic materials from the solid waste stream; (7)munitions and explosives, except when disposed of in compliance with guidance on the destruction of munitions and explosives contained in the Department of Defense Ammunition and Explosives Safety Standards, DoD Manual 6055.09-M; 
(8)compressed gas cylinders, unless empty with valves removed; (9)fuel containers, unless completely evacuated of its contents; 
(10)aerosol cans;  (11)polychlorinated biphenyls; 
(12)petroleum, oils, and lubricants products (other than waste fuel for initial combustion); (13)asbestos; 
(14)mercury; (15)foam tent material; 
(16)any item containing any of the materials referred to in a preceding paragraph; and (17)other waste as designated by the Secretary.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:   2714. Prohibition on use of open-air burn pits.. (c)Conforming repealEffective January 1, 2023, section 317 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 2701 note) is repealed. 
315.Maintenance of current analytical tools for evaluation of energy resilience measures 
(a)In generalSection 2911 of title 10, United States Code, is amended by adding at the end the following new subsection:  (i)Analytical tools for evaluation of energy resilience measures (1)The Secretary of Defense shall develop and implement a process to ensure that the Department of Defense, in the evaluation of energy resilience measures on military installations, uses analytical tools that are accurate and effective in projecting the costs and performance of such measures. 
(2)Analytical tools specified in paragraph (1) shall be— (A)designed to— 
(i)provide an accurate projection of the costs and performance of the energy resilience measure being analyzed; (ii)be used without specialized training; and 
(iii)produce resulting data that is understandable and usable by the typical source selection official; (B)consistent with standards and analytical tools commonly applied by the Department of Energy and by commercial industry; 
(C)adaptable to accommodate a rapidly changing technological environment; (D)peer-reviewed for quality and precision and measured against the highest level of development for such tools; and 
(E)periodically reviewed and updated, but not less frequently than once every three years.. (b)ReportNot later than September 30, 2022, the Secretary of Defense shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report on the implementation of the requirements under section 2911(i) of title 10, United States Code, as added by subsection (a). 
316.Energy efficiency targets for Department of Defense data centers 
(a)Energy efficiency targets for data centers 
(1)In generalSubchapter I of chapter 173 of title 10, United States Code, is amended by adding at the end the following new section:  2921.Energy efficiency targets for data centers (a)Covered data centers (1)For each covered data center, the Secretary shall— 
(A)develop a power usage effectiveness target for the data center, based on location, resiliency, industry standards, and best practices; (B)develop a water usage effectiveness target for the data center, based on location, resiliency, industry standards, and best practices; 
(C)develop other energy efficiency or water usage targets for the data center based on industry standards and best practices, as applicable to meet energy efficiency and resiliency goals; (D)identify potential renewable or clean energy resources, or related technologies such as advanced battery storage capacity, to enhance resiliency at the data center, including potential renewable or clean energy purchase targets based on the location of the data center; and 
(E)identify any statutory, regulatory, or policy barriers to meeting any target under any of subparagraphs (A) through (C). (2)In this subsection, the term covered data center means a data center of the Department that— 
(A)is one of the 50 data centers of the Department with the highest annual power usage rates; and (B)has been established before the date of the enactment of this section. 
(b)New data centers 
(1)Except as provided in paragraph (2), in the case of any Department data center established on or after the date of the enactment of this section, the Secretary shall establish energy, water usage, and resiliency-related standards that the data center shall be required to meet based on location, resiliency, industry standards, and best practices. Such standards shall include— (A)power usage effectiveness standards; 
(B)water usage effectiveness standards; and (C)any other energy or resiliency standards the Secretary determines are appropriate. 
(2)The Secretary may waive the requirement for a Department data center established on or after the date of the enactment of this section to meet the standards established under paragraph (1) if the Secretary— (A)determines that such waiver is in the national security interest of the United States; and 
(B)submits to the Committee on Armed Services of the House of Representatives notice of such waiver and the reasons for such waiver.. (2)Clerical amendmentThe table of sections at the beginning of such subchapter is amended by inserting after the item relating to section 2920 the following new item: 
 
 
2921. Energy efficiency targets for data centers.. 
(b)Inventory of data facilities 
(1)Inventory requiredBy not later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall conduct an inventory of all data centers owned or operated by the Department of Defense. Such survey shall include the following: (A)A list of data centers owned or operated by the Department of Defense. 
(B)For each such data center, the earlier of the following dates: (i)The date on which the data center was established. 
(ii)The date of the most recent capital investment in new power, cooling, or compute infrastructure at the data center. (C)The total average annual power use, in kilowatts, for each such data center. 
(D)The number of data centers that measure power usage effectiveness (hereinafter in this section referred to as PUE) and for each such data center, the PUE for the center. (E)The number of data centers that measure water usage effectiveness (hereinafter in this section WUE) and, for each such data center, the WUE for the center. 
(F)A description of any other existing energy efficiency or efficient water usage metrics used by any data center and the applicable measurements for any such center. (G)An assessment of the facility resiliency of each data center, including redundant power and cooling facility infrastructure. 
(H)Any other matters the Secretary determines are relevant. (2)Data center definedIn this section, the term data center has the meaning given such term in the most recent Integrated Data Collection guidance of the Office of Management and Budget. 
(c)ReportNot later than 180 days after the completion of the inventory required under subsection (b), the Secretary of Defense shall submit to the Committee on Armed Services of the House of Representatives a report on the inventory and the energy assessment targets under section 2921(a) of title 10, United States Code, as added by subsection (a). Such report shall include each of the following: (1)A timeline of necessary actions required to meet the energy assessment targets for covered data centers. 
(2)The estimated costs associated with meeting such targets. (3)An assessment of the business case for meeting such targets, including any estimated savings in operational energy and water costs and estimated reduction in energy and water usage if the targets are met. 
(4)An analysis of any statutory, regulatory, or policy barriers to meeting such targets identified pursuant to section 2921(a)(E) of title 10, United States Code, as added by subsection (a). 317.Modification of restriction on Department of Defense procurement of certain items containing perfluorooctane sulfonate or perfluorooctanoic acidSection 333 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended— 
(1)in the section heading— (A)by inserting or purchase after procurement; and 
(B)by striking perfluorooctane sulfonate or perfluorooctanoic acid and inserting perfluoroalkyl substances or polyfluoroalkyl substances; (2)in subsection (a), by striking perfluorooctane sulfonate (PFOS) or perfluorooctanoic acid (PFOA) and inserting any perfluoroalkyl substance or polyfluoroalkyl substance; and 
(3)by striking subsection (b) and inserting the following new subsection (b):  (b)DefinitionsIn this section: 
(1)The term covered item means— (A)nonstick cookware or cooking utensils for use in galleys or dining facilities; 
(B)upholstered furniture, carpets, and rugs that have been treated with stain-resistant coatings; (C)food packaging materials; 
(D)furniture or floor waxes; (E)sunscreen; 
(F)umbrellas, luggage, or bags; (G)car wax and car window treatments; 
(H)cleaning products; and (I)shoes and clothing for which treatment with a perfluoroalkyl substance or polyfluoroalkyl substance is not necessary for an essential function. 
(2)The term perfluoroalkyl substance means a man-made chemical of which all of the carbon atoms are fully fluorinated carbon atoms. (3)The term polyfluoroalkyl substance means a man-made chemical containing at least one fully fluorinated carbon atom and at least one nonfluorinated carbon atom.. 
318.Temporary moratorium on incineration by Department of Defense of perfluoroalkyl substances, polyfluoroalkyl substances, and aqueous film forming foam 
(a)Temporary moratoriumBeginning not later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall prohibit the incineration of covered materials until the earlier of the following: (1)The date on which the Secretary submits to Committees on Armed Services of the House of Representatives and the Senate a certification that the Secretary is implementing the interim guidance on the destruction and disposal of PFAS and materials containing PFAS published by the Administrator of the Environmental Protection Agency under section 7361 of the National Defense Authorization Act for Fiscal Year 2020 (15 U.S.C. 8961) and complying with section 330 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 10 U.S.C. 2701 note). 
(2)The date on which the Administrator of the Environmental Protection Agency publishes in the Federal Register a final rule regarding the destruction and disposal of such materials pursuant to such section. (b)Required adoption of final ruleUpon publication of the final rule specified in subsection (a)(2), the Secretary shall adopt such final rule, regardless of whether the Secretary previously implemented the interim guidance specified in subsection (a)(1). 
(c)ReportNot later than one year after the enactment of this Act, and annually thereafter for three years, the Secretary shall submit to the Administrator and the Committees on Armed Services of the Senate and House of Representatives a report on all incineration by the Department of Defense of covered materials during the year covered by the report, including— (1)the total amount of covered materials incinerated; 
(2)the temperature range at which the covered materials were incinerated;  (3)the locations and facilities where the covered materials were incinerated; 
(4)details on actions taken by the Department of Defense to comply with section 330 of the National Defense Authorization Act for Fiscal Year 2020; and (5)recommendations for the safe storage of PFAS and PFAS-containing materials until identified uncertainties are addressed and appropriate destruction and disposal technologies can be recommended. 
(d)ScopeThe prohibition in subsection (a) and reporting requirements in subsection (c) shall apply not only to materials sent directly by the Department of Defense to an incinerator, but also to materials sent to another entity or entities, including any waste processing facility, subcontractor, or fuel blending facility. (e)DefinitionsIn this section: 
(1)The term AFFF means aqueous film forming foam. (2)The term covered material means any AFFF formulation containing PFAS, material contaminated by AFFF release, or spent filter or other PFAS-contaminated material resulting from site remediation or water filtration that— 
(A)has been used by the Department of Defense or a military department; (B)is being discarded for disposal by the Department of Defense or a military department; or 
(C)is being removed from sites or facilities owned or operated by the Department of Defense. (3)The term PFAS means per- or polyfluoroalkyl substances.  
319.Public disclosure of results of Department of Defense testing of water for perfluoroalkyl or polyfluoroalkyl substances or lead 
(a)Public disclosure of PFAS and lead testing of water 
(1)In generalExcept as provided in paragraph (2), not later than 10 days after the receipt of a validated result of testing water for perfluoroalkyl or polyfluoroalkyl substances (commonly referred to as PFAS) or for lead in a covered area, the Secretary of Defense shall publicly disclose such validated result, including— (A)the results of all such testing conducted in the covered area by the Department of Defense; and 
(B)the results of all such testing conducted in the covered area by a non-Department entity (including any Federal agency and any public or private entity) under a contract, or pursuant to an agreement, with the Department of Defense. (2)Consent by private property ownersThe Secretary of Defense may not publicly disclose the results of testing for perfluoroalkyl or polyfluoroalkyl substances or lead conducted on private property without the consent of the property owner. 
(b)Public disclosure of planned testing of waterNot later than 180 days after the date of the enactment of the Act, and every 90 days thereafter, the Secretary of Defense shall publicly disclose the anticipated timeline for, and general location of, any planned testing for perfluoroalkyl or polyfluoroalkyl substances or lead proposed to be conducted in a covered area, including— (1)all such testing to be conducted by the Department of Defense; and 
(2)all such testing to be conducted by a non-Department entity (including any Federal agency and any public or private entity) under a contract, or pursuant to an agreement, with the Department. (c)Nature of disclosureThe Secretary of Defense may satisfy the disclosure requirements under subsections (a) and (b) by publishing the results and information referred to in such subsections— 
(1)on the publicly available website established under section 331(b) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 10 U.S.C 2701 note); (2)on another publicly available website of the Department of Defense; or 
(3)in the Federal Register. (d)Local notificationPrior to conducting any testing of water for perfluoroalkyl or polyfluoroalkyl substances or lead, including any testing which has not been planned or publicly disclosed pursuant to subsection (b), the Secretary of Defense shall provide notice of the testing to— 
(1)the managers of the public water system serving the covered area where such testing is to occur; (2)the heads of the municipal government serving the covered area where such testing is to occur; and 
(3)as applicable, the members of the restoration advisory board for the military installation where such testing is to occur. (e)Methods for testingIn testing water for perfluoroalkyl or polyfluoroalkyl substances or lead, the Secretary of Defense shall adhere to methods for measuring the amount of such substances in drinking water that have been validated by the Administrator of the Environmental Protection Agency. 
(f)DefinitionsIn this section: (1)The term covered area means an area in the United States that is located immediately adjacent to and down gradient from a military installation, a formerly used defense site, or a facility where military activities are conducted by the National Guard of a State pursuant to section 2707(e) of title 10, United States Code. 
(2)The term formerly used defense site means any site formerly used by the Department of Defense or National Guard eligible for environmental restoration by the Secretary of Defense funded under the Environmental Restoration Account, Formerly Used Defense Sites account established under section 2703(a)(5) of title 10, United States Code. (3)The term military installation has the meaning given such term in section 2801(c)(4) of title 10, United States Code. 
(4)The term perfluoroalkyl or polyfluoroalkyl substance means any man-made chemical with at least one fully fluorinated carbon atom. (5)The term public water system has the meaning given such term under section 1401(4) of the Safe Drinking Water Act (42 U.S.C. 300f(4)). 
(6)The term restoration advisory board means a restoration advisory board established pursuant to section 2705(d) of title 10, United States Code. 320.PFAS testing requirementsNot later than two years after the date of the enactment of this Act, the Secretary of Defense shall complete a preliminary assessment and site inspection for PFAS, including testing for PFAS, at all military installations, formerly used defense sites, and State-owned facilities of the National Guard in the United States that have been identified by the Secretary as of the date of the enactment of the Act. 
321.Standards for response actions with respect to PFAS contamination 
(a)In generalIn conducting a response action to address perfluoroalkyl or polyfluoroalkyl substance contamination from Department of Defense or National Guard activities, the Secretary of Defense shall conduct such actions to achieve a level of such substances in the environmental media that meets or exceeds the most stringent of the following standards for each applicable covered PFAS substance in any environmental media: (1)A State standard, in effect in the State in which the response action is being conducted, as described in section 121(d)(2)(A)(ii) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9621(d)(2)(A)(ii)). 
(2)A Federal standard, as described in section 121(d)(2)(A)(i) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9621(d)(2)(A)(i)). (3)A health advisory under section 1412(b)(1)(F) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)(1)(F)). 
(b)DefinitionsIn this section: (1)The term covered PFAS substance means any of the following: 
(A)Perfluorononanoic acid (PFNA). (B)Perfluorooctanoic acid (PFOA). 
(C)Perfluorohexanoic acid (PFHxA). (D)Perfluorooctane sulfonic acid (PFOS). 
(E)Perfluorohexane sulfonate (PFHxS). (F)Perfluorobutane sulfonic acid (PFBS). 
(G)GenX. (2)The term response action means an action taken pursuant to section 104 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601). 
(c)Savings clauseExcept with respect to the specific level required to be met under subsection (a), nothing in this section affects the application of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9607). 322.Review and guidance relating to prevention and mitigation of spills of aqueous film-forming foam (a)Review requiredNot later than 180 days of after the date of the enactment of this Act, the Secretary of Defense shall complete a review of the efforts of the Department of Defense to prevent or mitigate spills of aqueous film-forming foam (in this section referred to as AFFF). Such review shall assess the following: 
(1)The preventative maintenance guidelines for fire trucks of the Department and fire suppression systems in buildings of the Department, to mitigate the risk of equipment failure that may result in a spill of AFFF. (2)Any requirements for the use of personal protective equipment by personnel when conducting a material transfer or maintenance activity of the Department that may result in a spill of AFFF, or when conducting remediation activities for such a spill, including requirements for side-shield safety glasses, latex gloves, and respiratory protection equipment. 
(3)The methods by which the Secretary ensures compliance with guidance specified in material safety data sheets with respect to the use of such personal protective equipment. (b)GuidanceNot later than 90 days after the date on which the Secretary completes the review under subsection (a), the Secretary shall issue guidance on the prevention and mitigation of spills of AFFF based on the results of such review that includes, at a minimum, best practices and recommended requirements to ensure the following: 
(1)The supervision by personnel trained in responding to spills of AFFF of each material transfer or maintenance activity of the Department of Defense that may result in such a spill. (2)The use of containment berms and the covering of storm drains and catch basins by personnel performing maintenance activities for the Department in the vicinity of such drains or basins. 
(3)The storage of materials for the cleanup and containment of AFFF in close proximity to fire suppression systems in buildings of the Department and the presence of such materials during any transfer or activity specified in paragraph (1). (c)BriefingNot later than 30 days after the date on which the Secretary issues the guidance under subsection (b), the Secretary shall provide to the congressional defense committees a briefing that summarizes the results of the review conducted under subsection (a) and the guidance issued under subsection (b). 
323.Budget information for alternatives to burn pitsThe Secretary of Defense shall include in the budget submission of the President under section 1105(a) of title 31, United States Code, for fiscal year 2022 a dedicated budget line item for incinerators and waste-to-energy waste disposal alternatives to burn pits. 324.Establishment of emissions control standard operating procedures (a)ReviewNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall conduct a review of current electromagnetic spectrum emissions control standard operating procedures across the joint force. 
(b)Standards requiredNot later than 60 days after completing the review under subsection (a), the Secretary of Defense shall direct the Secretary of each of the military departments to establish standard operating procedures, down to the battalion or equivalent level, pertaining to emissions control discipline during all manner of operations. (c)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on the implementation status of the standards required under subsection (b) by each of the military departments, including— 
(1)incorporation into doctrine of the military departments; (2)integration into training of the military departments; and 
(3)efforts to coordinate with the militaries of partner countries and allies to develop similar standards and associated protocols, including through the use of working groups. 325.Long-duration demonstration initiative and joint program (a)Establishment of initiativeNot later than March 1, 2022, the Secretary of Defense shall establish a demonstration initiative composed of demonstration projects focused on the development of long-duration energy storage technologies. 
(b)Selection of projectsTo the maximum extent practicable, in selecting demonstration projects to participate in the demonstration initiative under subsection (a), the Secretary of Defense shall— (1)ensure a range of technology types; 
(2)ensure regional diversity among projects; and (3)consider bulk power level, distribution power level, behind-the-meter, microgrid (grid-connected or islanded mode), and off-grid applications. 
(c)Joint program 
(1)EstablishmentAs part of the demonstration initiative under subsection (a), the Secretary of Defense, in consultation with the Secretary of Energy, shall establish within the Department of Defense a joint program to carry out projects— (A)to demonstrate promising long-duration energy storage technologies at different scales to promote energy resiliency; and 
(B)to help new, innovative long-duration energy storage technologies become commercially viable. (2)Memorandum of understandingNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall enter into a memorandum of understanding with the Secretary of Energy to administer the joint program. 
(3)InfrastructureIn carrying out the joint program, the Secretary of Defense and the Secretary of Energy shall— (A)use existing test-bed infrastructure at— 
(i)installations of the Department of Defense; and (ii)facilities of the Department of Energy; and 
(B)develop new infrastructure for identified projects, if appropriate. (4)Goals and metricsThe Secretary of Defense and the Secretary of Energy shall develop goals and metrics for technological progress under the joint program consistent with energy resilience and energy security policies. 
(5)Selection of projects 
(A)In generalTo the maximum extent practicable, in selecting projects to participate in the joint program, the Secretary of Defense and the Secretary of Energy may— (i)ensure that projects are carried out under conditions that represent a variety of environments with different physical conditions and market constraints; and 
(ii)ensure an appropriate balance of— (I)larger, operationally-scaled projects, adapting commercially-proven technology that meets military service defined requirements; and 
(II)smaller, lower-cost projects. (B)PriorityIn carrying out the joint program, the Secretary of Defense and the Secretary of Energy shall give priority to demonstration projects that— 
(i)make available to the public project information that will accelerate deployment of long-duration energy storage technologies that promote energy resiliency; and (ii)will be carried out as field demonstrations fully integrated into the installation grid at an operational scale. 
326.Pilot program on use of sustainable aviation fuel 
(a)In generalThe Secretary of Defense shall conduct a pilot program at two or more geographically diverse Department of Defense facilities for the use of sustainable aviation fuel. Such program shall be designed to— (1)identify any logistical challenges with respect to the use of sustainable aviation fuel by the Department of Defense; 
(2)promote understanding of the technical and performance characteristics of sustainable aviation fuel when used in a military setting; and (3)engage nearby commercial airports to explore opportunities and challenges to partner on increased use of sustainable aviation fuel. 
(b)Selection of facilities 
(1)SelectionNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall select at least two geographically diverse Department facilities at which to carry out the pilot program. At least one such facility shall be a facility with an onsite refinery that is located in proximity to at least one major commercial airport that is also actively seeking to increase the use of sustainable aviation fuel. (2)Notice to CongressUpon the selection of each facility under paragraph (1), the Secretary shall submit to the Committee on Armed Services and the Committee on Transportation and Infrastructure of the House of Representatives notice of the selection, including an identification of the facility selected. 
(c)Use of sustainable aviation fuel 
(1)PlansFor each facility selected under subsection (b), not later than one year after the selection of the facility, the Secretary shall— (A)develop a plan on how to implement, by September 30, 2028, a target of exclusively using at the facility aviation fuel that is blended to contain at least 10 percent sustainable aviation fuel; 
(B)submit the plan to the Committee on Armed Services and the Committee on Transportation and Infrastructure of the House of Representatives; and (C)provide to such Committees a briefing on the plan that includes, at a minimum— 
(i)a description of any operational, infrastructure, or logistical requirements and recommendations for the blending and use of sustainable aviation fuel; and (ii)a description of any stakeholder engagement in the development of the plan, including any consultations with nearby commercial airport owners or operators. 
(2)Implementation of plansFor each facility selected under subsection (b), during the period beginning on a date that is not later than September 30, 2028, and for five years thereafter, the Secretary shall require, in accordance with the respective plan developed under paragraph (1), the exclusive use at the facility of aviation fuel that is blended to contain at least 10 percent sustainable aviation fuel. (d)Criteria for sustainable aviation fuelSustainable aviation fuel used under the pilot program shall meet the following criteria: 
(1)Such fuel shall be produced in the United States from non-agricultural and non-food-based domestic feedstock sources. (2)Such fuel shall constitute drop-in fuel that meets all specifications and performance requirements of the Department of Defense and the Armed Forces. 
(e)WaiverThe Secretary may waive the use of sustainable aviation fuel at a facility under the pilot program if the Secretary— (1)determines such use is not feasible due to a lack of domestic availability of sustainable aviation fuel or a national security contingency; and 
(2)submits to the congressional defense committees notice of such waiver and the reasons for such waiver. (f)Final reportAt the conclusion of the pilot program, the Assistant Secretary of Defense for Energy, Installations, and Environment shall submit to the Committee on Armed Services and the Committee on Transportation and Infrastructure of the House of Representatives a final report on the pilot program. Such report shall include each of the following: 
(1)An assessment of the effect of using sustainable aviation fuel on the overall fuel costs of blended fuel. (2)A description of any operational, infrastructure, or logistical requirements and recommendations for the blending and use of sustainable aviation fuel, with a focus on scaling up military-wide adoption of such fuel. 
(3)Recommendations with respect to how military installations can leverage proximity to commercial airports and other jet fuel consumers to increase the rate of use of sustainable aviation fuel, for both military and non-military use, including potential collaboration on innovative financing or purchasing and shared supply chain infrastructure. (4)A description of the effects on performance and operation aircraft using sustainable aviation fuel including— 
(A)if used, considerations of various blending ratios and their associated benefits; (B)efficiency and distance improvements of flights fuels using sustainable aviation fuel; 
(C)weight savings on large transportation aircraft and other types of aircraft with using blended fuel with higher concentrations of sustainable aviation fuel; (D)maintenance benefits of using sustainable aviation fuel, including engine longevity; 
(E)the effect of the use of sustainable aviation fuel on emissions and air quality; (F)the effect of the use of sustainable aviation fuel on the environment and on surrounding communities, including environmental justice factors that are created by the demand for and use of sustainable aviation fuel by the Department of Defense; and 
(G)benefits with respect to job creation in the sustainable aviation fuel production and supply chain. (g)Sustainable aviation fuel definedIn this section, the term sustainable aviation fuel means liquid fuel that— 
(1)consists of synthesized hydrocarbon; (2)meets the requirements of— 
(A)ASTM International Standard D7566 (or such successor standard); or (B)the co-processing provisions of ASTM International Standard D1655, Annex A1 (or such successor standard); 
(3)is derived from biomass (as such term is defined in section 45K(c)(3) of the Internal Revenue Code of 1986), waste streams, renewable energy sources, or gaseous carbon oxides;  (4)is not derived from palm fatty acid distillates; and 
(5)conforms to the standards, recommended practices, requirements and criteria, supporting documents, implementation elements, and any other technical guidance, for sustainable aviation fuels that are adopted by the International Civil Aviation Organization with the agreement of the United States. 327.Joint Department of Defense and Department of Agriculture study on bioremediation of PFAS using mycological organic matter (a)StudyThe Secretary of Defense, acting through the Assistant Secretary of Defense for Energy, Installations, and Environment, Strategic Environmental Research and Development Program, and the Secretary of Agriculture, acting through the Administrator of the Agricultural Research Service, shall jointly carry out a study on the bioremediation of PFAS using mycological organic matter. Such study shall commence not later than one year after the date of the enactment of this Act. 
(b)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Defense and the Secretary of Agriculture shall jointly submit to the Committee on Agriculture and the Committee on Armed Services of the House or Representatives and the Committee on Agriculture, Forestry, and Nutrition and the Committee on Armed Services of the Senate a report on the study conducted pursuant to subsection (a). (c)PFASIn this section, the term PFAS means per- and polyfluoroalkyl substances. 
328.Report on Air Force progress regarding contaminated real property 
(a)Sense of CongressIt is the sense of Congress that— (1)the Air Force has contaminated property across the United States with harmful perfluorooctanoic acid and perfluorooctane sulfonate chemicals; 
(2)perfluorooctanoic acid and perfluorooctane sulfonate contamination threatens the jobs, lives, and livelihoods of citizens and livestock who live in contaminated areas; (3)property owners, especially those facing severe financial hardship, cannot wait any longer for the Air Force to acquire contaminated property; and 
(4)the Air Force should, in an expeditious manner, use the authority under section 344 of the National Defense Authorization Act 2020 (Public Law 116–92; 10 U.S.C. 2701 note) to acquire contaminated property and provide relocation assistance. (b)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of the Air Force shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on the progress of the Air Force in carrying out section 344 of the National Defense Authorization Act 2020 (Public Law 116–92; 10 U.S.C. 2701 note). Such report shall include— 
(1)a detailed description of any real property contaminated by perfluorooctanoic acid and perfluorooctane sulfonate by the Air Force; (2)a description of any progress made by the Air Force to acquire property or provide relocation assistance pursuant to such section 344; and 
(3)if the Air Force has not acquired property or provided relocation assistance pursuant to such section, an explanation of why it has not. 329.Energy, water, and waste net zero requirements for construction of new buildings (a)Requirements describedFor fiscal year 2022 and any subsequent fiscal year, the Secretary of Defense shall improve building efficiency, performance, and management by ensuring that the new construction of any Department of Defense building larger than 5,000 gross square feet that enters the planning process is designed to achieve energy net-zero and water or waste net-zero by fiscal year 2035. 
(b)Waiver for national securityThe Secretary may waive the requirement of subsection (a) with respect to a building if the Secretary provides the Committees on Armed Services of the House of Representatives and Senate with a certification that the application of such requirement would be detrimental to national security. (c)Status report and briefings on progress towards meeting current goal regarding use of renewable energy to meet facility energy needsSection 2911(g) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(4)The Secretary of Defense shall— (A)not later than 180 days after the date of the enactment of this paragraph, submit a report to the Committees on Armed Services of the House of Representatives and Senate on the progress the Secretary has made towards meeting the goal described in paragraph (1)(A) with respect to fiscal year 2025; and 
(B)during fiscal year 2022 and each succeeding fiscal year through fiscal year 2025, provide a briefing to the Committees on Armed Services of the House of Representatives and Senate on the progress the Secretary has made towards meeting the goal described in paragraph (1)(A) with respect to fiscal year 2025.. 330.Review of agreements with non-Department entities with respect to prevention and mitigation of spills of aqueous film-forming foam (a)Review requiredNot later than 180 days of after the date of the enactment of this Act, the Secretary of Defense shall complete a review of mutual support agreements entered into with non-Department of Defense entities (including State and local entities) that involve fire suppression activities in support of missions of the Department. 
(b)MattersThe review under subsection (a) shall assess, with respect to the agreements specified in such subsection, the following: (1)The preventative maintenance guidelines specified in such agreements for fire trucks and fire suppression systems, to mitigate the risk of equipment failure that may result in a spill of aqueous film-forming foam (in this section referred to as AFFF). 
(2)Any requirements specified in such agreements for the use of personal protective equipment by personnel when conducting a material transfer or maintenance activity pursuant to the agreement that may result in a spill of AFFF, or when conducting remediation activities for such a spill, including requirements for side-shield safety glasses, latex gloves, and respiratory protection equipment. (3)The methods by which the Secretary, or the non-Department entity with which the Secretary has entered into the agreement, ensures compliance with guidance specified in the agreement with respect to the use of such personal protective equipment. 
(c)GuidanceNot later than 90 days after the date on which the Secretary completes the review under subsection (a), the Secretary shall issue guidance (based on the results of such review) on requirements to include under the agreements specified in such subsection, to ensure the prevention and mitigation of spills of AFFF. Such guidance shall include, at a minimum, best practices and recommended requirements to ensure the following: (1)The supervision by personnel trained in responding to spills of AFFF of each material transfer or maintenance activity carried out pursuant to such an agreement that may result in such a spill. 
(2)The use of containment berms and the covering of storm drains and catch basins by personnel performing maintenance activities pursuant to such an agreement in the vicinity of such drains or basins. (3)The storage of materials for the cleanup and containment of AFFF in close proximity to fire suppression systems in buildings of the Department and the presence of such materials during any transfer or activity specified in paragraph (1). 
(d)BriefingNot later than 30 days after the date on which the Secretary issues the guidance under subsection (c), the Secretary shall provide to the congressional defense committees a briefing that summarizes the results of the review conducted under subsection (a) and the guidance issued under subsection (c). 331.Inspection of piping and support infrastructure at Red Hill Bulk Fuel Storage Facility, Hawai‘i (a)FindingsCongress finds the following: 
(1)The continued availability and use of the Red Hill Bulk Fuel Storage Facility in Honolulu, Hawai‘i is a matter of national security. Persistent fuel availability in quantity, location, and secured siting is a key component in ensuring resilient logistical support for sustained forward operations in the Indo-Pacific region and the execution of the National Defense Strategy, including the objectives of maintaining a free and open Indo-Pacific. (2)The Red Hill Bulk Fuel Facility is constructed in basalt rock that overlays a key aquifer serving as one of the major ground water resources for the fresh water needs of the City of Honolulu, including key military installations and associated facilities. Past leaks from the tanks and other infrastructure of the Red Hill Bulk Fuel Storage Facility, while not resulting in any appreciable effect to the aquifer, raise significant questions whether the facility is being operated and maintained to the highest standard possible and whether the facility presents a material risk to the aquifer and to Honolulu water resources. 
(3)Safety inspections of the Red Hill Bulk Fuel Storage Facility at 10-year intervals, as required by the American Petroleum Institute 570 standards, set the upper boundaries for inspections.  (b)Sense of CongressIn order to fully effectuate national security, assure the maximum safe utilization of the Red Hill Bulk Fuel Storage Facility, and fully address concerns as to potential impacts of the facility on public health, it is the sense of Congress that the Secretary of the Navy and the Defense Logistics Agency should— 
(1)operate and maintain the Red Hill Bulk Fuel Storage Facility to the highest standard possible; and (2)require safety inspections to be conducted more frequently based on the corrosion rate of the piping and overall condition of the pipeline system and support equipment at the facility. 
(c)Inspection requirement 
(1)Inspection requiredThe Secretary of the Navy shall direct the Naval Facilities Engineering Command to conduct an inspection of the pipeline system, supporting infrastructure, and appurtenances, including valves and any other corrosion prone equipment, at the Red Hill Bulk Fuel Storage Facility. (2)Inspection agent; standardsThe inspection required by this subsection shall be performed— 
(A)by an independent American Petroleum Institute certified inspector who will present findings of the inspection and options to the Secretary of the Navy for improving the integrity of the Red Hill Bulk Fuel Storage Facility and its appurtenances; and (B)in accordance with the Unified Facilities Criteria (UFC-3-460-03) and American Petroleum Institute 570 inspection standards. 
(3)ExceptionThe inspection required by this subsection excludes the fuel tanks at the Red Hill Bulk Fuel Storage Facility. (d)Life-cycle sustainment planIn conjunction with the inspection required by subsection (c), the Naval Facilities Engineering Command shall prepare a life-cycle sustainment plan for the Red Hill Bulk Fuel Storage Facility, which shall consider the current condition and service life of the tanks, pipeline system, and support equipment.  
(e)Submission of results and planNot later than one year after the date of the enactment of this Act, the Secretary of the Navy shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing— (1)the results of the inspection conducted under subsection (c);  
(2)the life-cycle sustainment plan prepared under subsection (d); and (3)options on improving the security and maintenance of the Red Hill Bulk Fuel Storage Facility. 
332.Amendment to budgeting of Department of Defense relating to extreme weatherSection 328(a) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 10 U.S.C. 221 note) is amended— (1)in paragraph (1), by striking ; and and inserting a semicolon; 
(2)in paragraph (2), by striking the period at the end and inserting ; and; and (3)by inserting after paragraph (2) the following: 
 
(3)a calculation of the annual costs to the Department for assistance provided to— (A)the Federal Emergency Management Agency or Federal land management agencies— 
(i)pursuant to requests for such assistance; and (ii)approved under the National Interagency Fire Center; and 
(B)any State, Territory, or possession under title 10 or title 32, United States Code, regarding extreme weather.. 333.Sense of Congress regarding electric or zero-emission vehicles for non-combat vehicle fleetIt is the sense of Congress that any new non-tactical Federal vehicle purchased by the Department of Defense for use outside of combat should, to the greatest extent practicable, be an electric or zero-emission vehicle.  
334.Pilot program to test new software to track emissions at certain military installations 
(a)In generalThe Secretary of Defense may conduct a pilot program (to be known as the Installations Emissions Tracking Program) to evaluate the feasibility and effectiveness of software and emerging technologies and methodologies to track real-time emissions from installations and installation assets.  (b)GoalsThe goals of the Installations Emissions Tracking Program are— 
(1)to prove software and emerging technologies, methodologies, and capabilities to effectively track emissions in real time; and (2)to reduce energy costs and increase efficiencies. 
(c)LocationsIf the Secretary conducts the Installations Emissions Tracking Program, the Secretary shall select, for purposes of the Program, four major military installations located in different geographical regions of the United States that the Secretary determines— (1)are prone to producing higher emissions; 
(2)are in regions that historically have poor air quality; and (3)have historically higher than average utility costs. 
335.Department of Defense plan to meet science-based emissions targets 
(a)Plan requiredNot later than September 30, 2022, the Secretary of Defense shall submit to Congress a plan to reduce the greenhouse gas emissions of the Department of Defense, including Department of Defense functions that are performed by contractors, in line with science-based emissions targets.  (b)UpdatesThe Secretary shall submit to Congress annual reports on the progress of the Department of Defense toward meeting the science-based emissions targets in the plan required by subsection (a). 
(c)Science-based emissions targetIn this section, the term science-based emissions target means a reduction in greenhouse gas emissions consistent with preventing an increase in global average temperature of greater than or equal to 1.5 degrees Celsius compared to pre-industrial levels. 336.Report on clean up of contaminated Army property (a)FindingsCongress makes the following findings: 
(1)There are numerous properties that were under the jurisdiction of the Department of the Army, such as former Nike missile sites, but that have been transferred to units of local government. (2)Many of these properties may remain polluted because of activity by the Department of Defense. 
(3)This pollution may inhibit the use of these properties for commercial or residential purposes. (4)Knowledge and understanding of the impacts of contaminants from Department of Defense activities have developed and changed over time. 
(5)The Department of Defense has an obligation to facilitate the clean-up of such pollutants even after the sites have been transferred to local governments. (b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of the Army shall submit to the Committees on Armed Services of the Senate and House of Representatives a report that contains each of the following: 
(1)A plan to facilitate the clean-up of each contaminated property that was under the jurisdiction of the Department of the Army and subsequently transferred to a unit of local government. (2)An identification of any site where the Department of the Army has previously conducted clean-up activities but due to contaminants not discovered until after transfer or newly identified contaminants, additional clean-up may be necessary. 
(3)An explanation of how any site identified under paragraph (2) is to be prioritized relative to other sites, such as active sites or sites set for transfer. (4)A detailed plan to conduct preliminary assessments and site inspections for each site identified under paragraph (2) by not later than five years after the date of the submittal of the report. 
337.Grants for maintaining or improving military installation resilienceSection 2391 of title 10, United States Code, is amended— (1)in subsection (b)(5), by adding at the end the following new subparagraph:  
 
(D) 
(i)The Secretary of Defense may also make grants, conclude cooperative agreements, and supplement other Federal funds, in order to assist a State or local government in planning and implementing measures and projects that, as determined by the Secretary of Defense, will contribute to maintaining or improving military installation resilience. Amounts appropriated or otherwise made available for assistance under this subparagraph shall remain available until expended. (ii)In the case of funds provided under this subparagraph for projects involving the preservation, maintenance, or restoration of natural features for the purpose of maintaining or enhancing military installation resilience, such funds may be provided in a lump sum and include an amount intended to cover the future costs of the natural resource maintenance and improvement activities required for the preservation, maintenance, or restoration of such natural features, and may be placed by the recipient in an interest-bearing or other investment account, and any interest or income shall be applied for the same purposes as the principal.; and 
(2)in subsection (e)(1), by striking subsection (b)(1)(D) inserting paragraphs (1)(D) and (E) and (5)(D) of subsection (b) and subsection (d).  338.Inclusion of information regarding climate change in reports on national technology and industrial baseSection 2504(3)(B) of title 10, United States Code, is amended— 
(1)by redesignating clauses (i) through (iii) as clauses (ii) through (iv), respectively; and (2)by inserting before clause (ii), as so redesignated, the following new clause (i): 
 
(i)vulnerabilities related to the current and projected impacts of climate change and to cyberattacks or disruptions;. 339.Sense of Congress regarding report of the Intergovernmental Panel on Climate Change (a)FindingsCongress makes the following findings: 
(1)The Intergovernmental Panel on Climate Change has provided valuable scientific assessments on climate change since its creation in 1988. (2)The first part of the Sixth Assessment Report, Climate Change 2021: The Physical Science Basis, was finalized on August 6, 2021. 
(3)The report finds that the global average temperature is expected to reach or exceed 1.5 degrees celsius above pre-industrial levels within the coming decades without immediate and large-scale efforts to reduce greenhouse gas emissions. (4)This increase in global temperature will affect all regions of the world, impacting weather patterns, sea levels, ocean temperatures, biodiversity, and more. 
(b)Sense of CongressIt is the sense of Congress that— (1)the Department of Defense should take the most recent report of the Intergovernmental Panel on Climate Change into consideration when carrying out resiliency efforts and making energy and transportation decisions for military bases and installations; and 
(2)the Department of Defense should consider adding the recommendations of the Sixth Assessment Report to the Unified Facilities Criteria where appropriate. CLogistics and Sustainment 341.Mitigation of contested logistics challenges of the Department of Defense through reduction of operational energy demand (a)Clarification of operational energy responsibilitiesSection 2926 of title 10, United States Code, is amended— 
(1)in subsection (a), by inserting in contested logistics environments after missions; and (2)in subsection (b)— 
(A)in the heading, by striking Authorities and inserting Responsibilities; (B)in the matter preceding paragraph (1), by striking may and inserting shall; 
(C)by amending paragraph (1) to read as follows:  (1)require the Secretaries concerned and the commanders of the combatant commands to assess the energy supportability in contested logistics environments of systems, capabilities, and plans;; 
(D)in paragraph (2), by inserting  supportability in contested logistics environments, after power,; and  (E)in paragraph (3), by inserting in contested logistics environments after vulnerabilities. 
(b)Establishment of working groupSuch section is further amended— (1)in subsection (c)— 
(A)in the matter preceding paragraph (1), by inserting  and in coordination with the working group under subsection (d) after components; (B)in paragraph (1), by striking Defense and oversee and inserting Defense, including the activities of the working group established under subsection (d), and oversee; 
(C)in paragraph (2), by inserting , taking into account the findings of the working group under subsection (d) after Defense; and (D)paragraph (3), by inserting , taking into account the findings of the working group under subsection (d) after resilience; 
(2)by redesignating subsections (d) through (f) as subsections (e) through (g), respectively; (3)by inserting after subsection (c), as amended by paragraph (1), the following new subsection: 
 
(d)Working Group 
(1)The Secretary of Defense shall establish a working group to integrate efforts to mitigate contested logistics challenges through the reduction of operational energy demand that are carried out within each armed force, across the armed forces, and with the Office of the Secretary of Defense and to conduct other coordinated functions relating to such efforts. (2)The head of the working group under paragraph (1) shall be the Assistant Secretary of Defense for Energy, Installations, and Environment. The Assistant Secretary shall supervise the members of the working group and provide guidance to such members with respect to specific operational energy plans and programs to be carried out pursuant to the strategy under subsection (e). 
(3)The members of the working group under paragraph (1) shall be appointed as follows: (A)A senior official of each armed force, who shall be nominated by the Secretary concerned and confirmed by the Senate to represent such armed force. 
(B)A senior official from each geographic and functional combatant command, who shall be appointed by the commander of the respective combatant command to represent such combatant command. (C)A senior official under the jurisdiction of the Chairman of the Joint Chiefs of Staff, who shall be appointed by the Chairman to represent the Joint Chiefs of Staff and the Joint Staff. 
(4)Each member of the working group shall be responsible for carrying out operational energy plans and programs and implementing coordinated initiatives pursuant to the strategy under subsection (e) for the respective component of the Department that the member represents. (5)The duties of the working group under paragraph (1) shall be as follows: 
(A)Planning for the integration of efforts to mitigate contested logistics challenges through the reduction of operational energy demand carried out within each armed force, across the armed forces, and with the Office of the Secretary of Defense. (B)Developing recommendations regarding the strategy for operational energy under subsection (e). 
(C)Developing recommendations relating to the development of, and modernization efforts for, platforms and weapons systems of the armed forces. (D)Developing recommendations to ensure that such development and modernization efforts lead to increased lethality, extended range, and extended on-station time for tactical assets. 
(E)Developing recommendations to mitigate the effects of hostile action by a near-peer adversary targeting operational energy storage and operations of the armed forces, including through the use of innovative delivery systems, distributed storage, flexible contracting, and improved automation.; and (4)in subsection (g), as redesignated by paragraph (2)— 
(A)in paragraph (1)— (i)by striking The Secretary of a military department and inserting Each member of the working group under subsection (d); and 
(ii)by striking conducted by the military department and inserting conducted by the respective component of the Department that the member represents for purposes of the working group; and (B)in paragraph (2), by striking military department and inserting armed force.  
(c)Modifications to operational energy strategySubsection (e) of such section, as redesignated by subsection (b)(2), is amended to read as follows:  (1)The Assistant Secretary of Defense for Energy, Installations, and Environment, in coordination with the working group under subsection (d), shall be responsible for the establishment and maintenance of a department-wide transformational strategy for operational energy. The strategy shall be updated every five years and shall establish near-term, mid-term, and long-term goals, performance metrics to measure progress in meeting the goals, and a plan for implementation of the strategy within each armed force, across the armed forces, and with the Office of the Secretary of Defense. 
(2)The strategy required under paragraph (1) shall include the following: (A)A plan to integrate efforts to mitigate contested logistics challenges through the reduction of operational energy demand within each armed force. 
(B)An assessment of how industry trends transitioning from the production of internal combustion engines to the development and production of alternative propulsion systems may affect the long-term availability of parts for military equipment, the fuel costs for such equipment, and the sustainability of such equipment. (C)An assessment of any fossil fuel reduction technologies, including electric, hydrogen, or other sustainable fuel technologies, that may reduce operational energy demand in the near-term or long-term. 
(D)An assessment of any risks or opportunities related to the development of tactical vehicles or other military equipment that use alternative propulsion systems, including any such risks or opportunities with respect the supply chain or resupply capabilities of the armed forces or the congruence of such systems with the systems used by allies of the United States. (E)An assessment of how the Secretaries concerned and the commanders of the combatant commands can better plan for challenges presented by near-peer adversaries in a contested logistics environment, including through innovative delivery systems, distributed storage, flexible contracting, and improved automation. 
(F)An assessment of any infrastructure investments of allied and partner countries that may affect operational energy availability in the event of a conflict with a near-peer adversary.  (3)By authority of the Secretary of Defense, and taking into consideration the findings of the working group, the Assistant Secretary shall prescribe policies and procedures for the implementation of the strategy and make recommendations to the Secretary of Defense and Deputy Secretary of Defense with respect to specific operational energy plans and programs to be carried out pursuant to the strategy. 
(4)Not later than 30 days after the date on which the budget for fiscal year 2024 is submitted to Congress pursuant to section 1105 of title 31, and every five years thereafter, the Assistant Secretary shall submit to the congressional defense committees the strategy required under paragraph (1).. (d)DefinitionsSuch section is further amended by adding at the end the following new subsection: 
 
(h)DefinitionsIn this section: (1)The term contested logistics environment means an environment in which the armed forces engage in conflict with an adversary that presents challenges in all domains and directly targets logistics operations, facilities, and activities in the United States, abroad, or in transit from one location to the other. 
(2)The term tactical vehicle means a vehicle owned by the Department of Defense or the armed forces and used in combat, combat support, combat service support, tactical, or relief operations, or in training for such operations.. (e)Conforming amendmentSection 2926(c)(5) of title 10, United States Code, is amended by striking subsection (e)(4) and inserting subsection (f)(4).  
(f)Interim reportNot later than 180 days after the date of the enactment of this Act, the Assistant Secretary of Defense for Energy, Installations, and Environment shall submit to the congressional defense committees an interim report on any actions taken pursuant to the amendments made by this section. Such report shall include an update regarding the establishment of the working group under section 2926(d) of title 10, United States Code, as amended by subsection (b). 342.Global bulk fuel management and delivery (a)Designation of responsible combatant command (1)Designation requiredSubchapter III of chapter 173 of title 10, United States Code, is amended by adding at the end the following new section: 
 
2927.Global bulk fuel management and deliveryThe Secretary of Defense shall designate a combatant command to be responsible for bulk fuel management and delivery of the Department on a global basis.. (2)Clerical amendmentThe table of contents for such subchapter is amended by adding at the end the following new item: 
 
 
2927. Global bulk fuel management and delivery.. 
(3)Deadline for designation; noticeNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall— (A)make the designation required under section 2927 of title 10, United States Code (as added by paragraph (1)); and 
(B)provide to the Committees on Armed Services of the Senate and the House of Representatives notice of the combatant command so designated. (b)Global bulk fuel management strategy (1)Strategy requiredThe commander of the combatant command designated under section 2927 of title 10, United States Code (as added by subsection (a)), shall prepare and submit to the congressional defense committees a strategy to develop the infrastructure and programs necessary to optimally support global bulk fuel management of the Department of Defense. 
(2)Additional elementsThe strategy under paragraph (1) shall include the following additional elements: (A)A description of the current organizational responsibility for bulk fuel management of the Department, organized by geographic combatant command, including with respect to ordering, storage, and strategic and tactical transportation. 
(B)A description of any legacy bulk fuel management assets of each of the geographic combatant commands. (C)A description of the operational plan to exercise such assets to ensure full functionality and to repair, upgrade, or replace such assets as necessary. 
(D)An identification of the resources required for any such repairs, upgrades, or replacements. (E)A description of the current programs relating to platforms, weapon systems, or research and development, that are aimed at managing fuel constraints by decreasing demand for fuel. 
(F)An assessment of current and projected threats to forward-based bulk fuel delivery, storage, and distribution systems, and an assessment, based on such current and projected threats, of attrition to bulk fuel infrastructure, including storage and distribution systems, in a conflict involving near-peer foreign countries. (G)An assessment of current days of supply guidance, petroleum war reserve requirements, and prepositioned war reserve stocks, based on operational tempo associated with distributed operations in a contested environment. 
(H)An identification of the resources required to address any changes to such guidance, requirements, or stocks recommended as the result of such assessment. (I)An identification of any global shortfall with respect to bulk fuel management, organized by geographic combatant command, and a prioritized list of investment recommendations to address each shortfall identified. 
(3)CoordinationIn preparing the strategy under paragraph (1), the commander of the combatant command specified in such paragraph shall coordinate with subject matter experts of the Joint Staff, the geographic combatant commands, the United States Transportation Command, the Defense Logistics Agency, and the military departments. (c)Limitation on availability of funds for Defense Logistics Agency (Energy)Of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2022 for the Defense Logistics Agency (Energy), not more than 50 percent may be obligated or expended before the date on which the notice under subsection (a)(3)(B) is provided. 
(d)Conforming amendmentsSection 2854 of the Military Construction Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended— (1)in subsection (b), by striking The organizational element designated pursuant to subsection (a) and inserting The Secretary of Defense;  
(2)in subsection (c), by striking subsection (b) and inserting subsection (a); (3)by striking subsections (a) and (d); and 
(4)by redesignating subsections (b) and (c), as amended by paragraphs (1) and (2), as subsections (a) and (b), respectively. 343.Comptroller General annual reviews of F–35 sustainment efforts (a)Annual reviews and briefingsNot later than March 1 of each year of 2022, 2023, 2024, and 2025, the Comptroller General of the United States shall— 
(1)conduct an annual review of the sustainment efforts of the Department of Defense with respect to the F–35 aircraft program (including the air vehicle and propulsion elements of such program); and (2)provide to the Committee on Armed Services of the House of Representatives a briefing on such review, including any findings of the Comptroller General as a result of such review. 
(b)ElementsEach review under subsection (a)(1) shall include an assessment of the following: (1)The status of the sustainment strategy of the Department for the F–35 Lightning II aircraft program. 
(2)The Department oversight and prime contractor management of key sustainment functions with respect to the F–35 aircraft program. (3)The ability of the Department to reduce the costs, or otherwise maintain the affordability, of the sustainment of the F–35 fleet. 
(4)Any other matters regarding the sustainment or affordability of the F–35 aircraft program that the Comptroller General determines to be of critical importance to the long-term viability of such program. (c)ReportsFollowing the provision of each briefing under subsection (a)(2), at such time as is mutually agreed upon by the Committee on Armed Services of the House of Representatives and the Comptroller General, the Comptroller General shall submit to such committee a report on the matters covered by the briefing. 
344.Pilot program on biobased corrosion control and mitigation 
(a)Pilot programNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall commence a one-year pilot program to test and evaluate the use of covered biobased solutions as alternatives to current solutions for the control and mitigation of corrosion. (b)SelectionIn carrying out the pilot program under subsection (a), the Secretary shall select for test and evaluation under the pilot program at least one existing covered biobased solution. 
(c)Test and evaluationFollowing the test and evaluation of a covered biobased solution under the pilot program, the Secretary shall determine, based on such test and evaluation, whether the solution meets the following requirements: (1)The solution is capable of being produced domestically. 
(2)The solution is at least as effective at the control and mitigation of corrosion as current alternative solutions. (3)The solution reduces environmental exposures. 
(d)RecommendationsUpon termination of the pilot program under subsection (a), the Secretary shall develop recommendations for the Department of Defense-wide deployment of covered biobased solutions that the Secretary has determined meet the requirements under subsection (c). (e)Covered biobased solution definedIn this section, the term covered biobased solution means a solution for the control and mitigation of corrosion that is domestically produced, commercial, and biobased. 
345.Pilot program on digital optimization of organic industrial base maintenance and repair operations 
(a)In generalBeginning not later than 180 days after the date of the enactment of this Act, The Secretary of the Defense shall initiate a pilot program under which the Secretary shall provide for the digitization of the facilities and operations of at least one covered depot. (b)Elements of pilot programIn carrying out the pilot program under this section, the Secretary shall provide for each of the following at the covered depot or depots at which the Secretary carries out the program: 
(1)The delivery of a digital twin model of the maintenance, repair, and remanufacturing infrastructure and activities. (2)The modeling and simulation of optimized facility configuration, logistics systems, and processes. 
(3)The analysis of material flow and resource use to achieve key performance metrics for all levels of maintenance and repair. (4)An assessment of automated, advanced, and additive manufacturing technologies that could improve maintenance, repair, and remanufacturing operations. 
(5)The identification of investments necessary to achieve the efficiencies identified by the digital twin model required under paragraph (1). (c)ReportNot later than 60 days after the completion of the digital twin model and associated analysis, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the pilot program. Such report shall include— 
(1)a description of the efficiencies identified under the pilot program; (2)a description of the infrastructure, workforce, and capital equipment investments necessary to achieve such efficiencies; 
(3)the plan of the Secretary to undertake such investments; and (4)the assessment of the Secretary of the potential applicability of the findings of the pilot program to other covered depots. 
(d)Covered depot definedIn this section, the term covered depot includes any depot covered under section 2476(e) of title 10, United States Code, except for the following: (1)Portsmouth Naval Shipyard, Maine. 
(2)Pearl Harbor Naval Shipyard, Hawaii. (3)Puget Sound Naval Shipyard, Washington. 
(4)Norfolk Naval Shipyard, Virginia. 346.Pilot program on implementation of mitigating actions to address vulnerabilities to critical defense facilities and associated defense critical electric infrastructure (a)Two-year pilot authorized (1)In generalThe Secretary of Defense, in coordination with the Secretary of Energy, the Secretaries of each of the military departments, and the Secretary of the department in which the Coast Guard is operating, shall carry out a two-year pilot program under which the Secretary shall implement mitigating actions to address vulnerabilities assessed under section 215A of the Federal Power Act (16 U.S.C. 824o–1) at critical defense facilities and their associated defense critical electric infrastructure, after consultation with, and with the consent of, the owners of such facilities and infrastructure. 
(2)Use of grant authorityIn carrying out the pilot program, the Secretary of Defense may make grants, enter into cooperative agreements, and supplement funds available under Federal programs administered by agencies other than the Department of Defense to support mitigating actions under this section. (b)Selection of installationsThe Secretary of Defense shall select at least three military installations designated as critical defense facilities at which to carry out the pilot program under this section. In selecting such installations, the Secretary shall— 
(1)ensure that at least one of the military installations selected is an installation of each of Armed Forces;  (2)select installations that represent different challenges or severities with respect to electric infrastructure vulnerability; 
(3)select at least one critical defense facility within the service territory of a Power Marketing Administration; (4)provide particular consideration for critical defense facilities and the associated defense critical electric infrastructure that use rural cooperatives or municipal entities for their electricity needs; and 
(5)provide particular consideration for critical defense facilities and defense critical electric infrastructure that have completed an assessment of vulnerabilities and resilience requirements in coordination with the Secretary of Defense and the Secretary of Energy.  (c)Comptroller General review (1)In generalNot later than two years after the date of the enactment of this Act, the Comptroller General of the United States shall— 
(A)conduct a review of the pilot program under this section; and (B)submit to the appropriate congressional committees a report on the results of the review. 
(2)ContentsThe review required under this subsection shall include an assessment of the effectiveness of the mitigating actions taken under the pilot program and the feasibility of expanding the implementation of such mitigating actions at other installations identified under section 215A(a)(4) of the Federal Power Act (16 U.S.C. 824o–1(a)(4)). (d)DefinitionsIn this section: 
(1)The term appropriate congressional committees means— (A)the Committee on Armed Services and the Committee on Energy and Commerce of the House of Representatives; and 
(B)the Committee on Armed Services and the Committee on Energy and Natural Resources of the Senate. (2)The term defense critical electric infrastructure has the meaning given such term under section 215A(a)(4) of the Federal Power Act (16 U.S.C. 824o–1(a)(4)). 
(3)The term critical defense facility means a facility designated as a critical defense facility under section 215A(c) of the Federal Power Act (16 U.S.C. 824o–1(c)). (4)The term mitigating action means any energy resiliency solution applied that is consistent with an assessed strategy to reduce vulnerabilities at critical defense facilities and associated defense critical electric infrastructure. 
347.Report and certification requirements regarding sustainment costs for F–35 aircraft program 
(a)ReportNot later than March 1, 2022, the Secretary of Defense shall submit to the congressional defense committees a report on sustainment costs for the F–35 aircraft program. Such report shall include the following: (1)A detailed description and explanation of, and the actual cost data related to, sustainment costs for the F–35 aircraft program, including an identification and assessment of cost elements attributable to the Federal Government or to contractors (disaggregated by the entity responsible for each portion of the cost element, including at the prime contractor and major subcontractor levels) with respect to such sustainment costs. 
(2)An identification of the affordability targets of the Air Force, Navy, and Marine Corps, respectively, for sustainment costs for the F–35 aircraft program (expressed in cost per tail per year format and disaggregated by aircraft variant) for the following years: (A)With respect to the affordability target of the Air Force, for the year in which the Secretary of the Air Force completes the procurement of the program of record number of F–35 aircraft for the Air Force. 
(B)With respect to the affordability target of the Navy, for the year in which the Secretary of the Navy completes the procurement of the program of record number of F–35 aircraft for the Navy; and (C)With respect to the affordability target of the Marine Corps, for the year in which the Secretary of the Navy completes the procurement of the program of record number of F–35 aircraft for the Marine Corps. 
(3)A detailed plan for the reduction of sustainment costs for the F–35 aircraft program to achieve the affordability targets specified in paragraph (2), including a plan for contractors to reduce their portion of such sustainment costs. (4)An identification of sustainment cost metrics for the F–35 aircraft program for each of fiscal years 2022 through 2026, expressed in cost per tail per year format. 
(b)Annual certification 
(1)CertificationsNot later than December 31 of each of the years 2022 through 2026, the Secretary of Defense shall submit to the congressional defense committees a certification indicating whether the F–35 aircraft program met the sustainment cost metrics identified pursuant to subsection (a)(4) with respect to the fiscal year for which the report is submitted. (2)JustificationIf a certification under paragraph (1) indicates that the sustainment cost metrics for the respective year were not met, the Secretary shall submit to the congressional defense committees a detailed justification for the outcome. 
(c)Limitation on certain contractsThe Secretary of Defense may not enter into a performance-based logistics contract for the sustainment of the F–35 aircraft program until the Secretary submits to the congressional defense committees a certification that— (1)the F–35 aircraft program has met the sustainment cost metrics identified pursuant to subsection (a)(4) for two consecutive fiscal years, as indicated by two consecutive certifications submitted under subsection (b)(1); and 
(2)the Secretary has determined that such a performance-based logistics contract will further reduce sustainment costs for the F–35 aircraft program. (d)Cost per tail per year definedIn this section, the term cost per tail per year means the average annual operating and support cost (as estimated pursuant to a formula determined by the Secretary) per aircraft. 
348.Report on maintenance and repair of aircraft turbine engine rotors 
(a)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the inventory, maintenance, and repair of aircraft turbine engine rotors by the Department of Defense. Such report shall include information (disaggregated by aircraft type and military department) as follows: (1)A total inventory of all replacement aircraft turbine engine rotors produced or procured by Department. 
(2)The total production and procurement costs in fiscal year 2021 for such replacement rotors. (3)The projected production and procurement costs for such replacement rotors for fiscal years 2022, 2023, and 2024. 
(4)Any funds invested by the Department to modernize the maintenance and repair of aircraft turbine engine rotors, and to lower associated costs. (b)FormThe report under subsection (a) shall be submitted in unclassified form, but may have a classified annex. 
349.Briefing on Air Force plan for certain aerospace ground equipment modernizationNot later than March 1, 2022, the Secretary of the Air Force shall provide a briefing to the Committee on Armed Services of the House of Representatives on current and future plans for the replacement of aging aerospace ground equipment, which shall include— (1)an analysis of the average yearly cost to the Air Force of maintaining legacy and out-of-production A/M32A-60 and A/M32C-10 air start carts; 
(2)a comparison of the cost of reconditioning these existing legacy systems compared to the cost of replacing them with next-generation air start carts; (3)an analysis of the long-term maintenance and fuel savings that would be realized by the Air Force if the legacy systems were upgraded to next-generation air start carts; 
(4)an analysis of the tactical and logistical benefits of transitioning from multi-component aerospace ground equipment systems to modern all-in-one systems; and (5)an overview of existing and future plans to replace legacy air start carts with modern aerospace ground equipment technology. 
DRisk Mitigation and Safety Improvement 
351.Treatment of notice of presumed risk issued by Military Aviation and Installation Assurance Clearinghouse for review of mission obstructionsSubparagraph (B) of paragraph (2) of subsection (C) of section 183a of title 10, United States Code, is amended to read as follows:  (B)A notice of presumed risk issued pursuant to subparagraph (A) is a preliminary assessment only and is not a finding of unacceptable risk under subsection (e). A discussion of mitigation actions could resolve the concerns identified by the Department in the preliminary assessment in favor of the applicant.. 
352.Establishment of Joint Safety Council 
(a)In generalChapter 7 of title 10, United States Code, is amended by inserting after section 183a the following new section:  184.Joint Safety Council (a)In generalThere is established, within the Office of the Deputy Secretary of Defense, a Joint Safety Council (in this section referred to as the Council). 
(b)Composition; appointment; compensation 
(1)The Council shall include the following voting members: (A)The Vice Chief of Staff of the Army. 
(B)The Vice Chief of Staff of the Air Force. (C)The Vice Chief of Naval Operations. 
(D)The Assistant Commandant of the Marine Corps. (E)The Vice Chief of Space Operations. 
(F)A member of the Senior Executive Service from the Office of the Under Secretary of Defense for Personnel and Readiness, appointed by the Deputy Secretary of Defense. (G)A member of the Senior Executive Service from the Office of the Under Secretary for Research and Engineering, appointed by the Deputy Secretary of Defense. 
(H)A member of the Senior Executive Service from the Office of the Under Secretary for Acquisition and Sustainment, appointed by the Deputy Secretary of Defense. (2)The Council shall include the following non-voting members: 
(A)The Director of Safety for the Department of the Army, who shall be appointed by the Secretary of the Army. (B)The Director of Safety for the Department of the Air Force, who shall be appointed by the Secretary of the Air Force. 
(C)The Director of Safety for the Department of the Navy, who shall be appointed by the Secretary of the Navy. (D)The Deputy Assistant Secretary of Defense for Force Safety and Occupational Health, appointed by the Deputy Secretary of Defense as the Executive Secretary. 
(3) 
(A)Members of the Council serve at the will of the official who appointed them. (B)Vacancies on the Council shall be filled in the same manner as the original appointment. 
(4)Members of the Council may not receive additional pay, allowances, or benefits by reason of their service on the Council. (c)Chair and vice chair (1)The Secretary of Defense, or the Secretary’s designee, shall select one of the members of the Council who is a member of the armed forces to serve as Chair of the Council. Unless earlier removed, the Chair shall serve for a term of two years. The Chair shall serve as the Director of Operational and Training Safety for the Department of Defense. 
(2)The Vice Chair shall be a person appointed under subsection (b) who is a member of the Senior Executive Service. The Vice Chair shall report to the Chair and shall serve as Chair in his or her absence. (d)Staff (1)The Council may appoint staff in accordance with section 3101 of title 5. 
(2)The Council may accept persons on detail from within the Department of Defense and from other Federal departments or agencies on a reimbursable or non-reimbursable basis. (e)Contract authorityThe Council may enter into contracts for the acquisition of administrative supplies, equipment, and personnel services for use by the Council, to the extent that funds are available for such purposes. 
(f)Procurement of temporary and intermittent servicesThe Chair may procure temporary and intermittent services under section 3109(b) of title 5 at rates for individuals which do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of such title. (g)Data collection (1)Under regulations issued by the Secretary of Defense, the Council shall have access to Department of Defense databases necessary to carry out its responsibilities, including causal factors to be used for mishap reduction purposes. 
(2)Under regulations issued by the Secretary of Defense, the Council may enter into agreements with the Federal Aviation Administration, the National Transportation Safety Board, and any other Federal agency regarding the sharing of safety data. (h)MeetingsThe Council shall meet quarterly and at the call of the Chair. 
(i)DutiesThe Council shall carry out the following responsibilities: (1)Subject to subsection (j), issuing, publishing, and updating regulations related to joint safety, including regulations on the reporting and investigation of mishaps. 
(2)Establishing uniform data collection standards, a centralized collection system for mishaps in the Department of Defense, and a process for safeguarding sensitive data and information where appropriate. (3)Reviewing the compliance of each military department in adopting and using the uniform data collection standards established under paragraph (2). 
(4)Reviewing mishap data to assess, identify, and prioritize risk mitigation efforts and safety improvement efforts across the Department. (5)Establishing standards and requirements for the collection of equipment, simulator, training, pilot, and operator data. 
(6)Establishing requirements for each military department to collect and analyze any waivers issued relating to pilot or operator qualifications or standards. (7)Establishing, in consultation with the heads of other Federal departments and agencies, as appropriate, a requirement for each military department to implement a safety management system. 
(8)Reviewing the safety management system of each military department and the implementation of such systems. (9)Reviewing and assessing civilian and commercial safety programs and practices to determine the suitability of such programs for implementation in the Department. 
(10)Establishing a requirement for each military department to implement a system to monitor recommendations made in safety and legal investigation reports to ensure implementation of corrective actions. (11)Reviewing and providing feedback on the investments of the military departments in technological solutions for safety and mishap prevention. 
(j)ReviewThe decisions and recommendations of the Council are subject to review and approval by the Deputy Secretary of Defense. (k)ReportThe Chair of the Council shall submit to the congressional defense committees semi-annual reports on the activities of the Council.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 183a the following new item:   184. Joint Safety Council.. 353.Mishap Investigation Review Board (a)Proposal for establishment of BoardThe Deputy Secretary of Defense shall develop a proposal for the establishment of a Mishap Investigation Review Board (in this section referred to as the Board) to provide independent oversight and review of safety and legal investigations into the facts and circumstances surrounding operational and training mishaps. The proposal shall include recommendations relating to— 
(1)the size and composition of the Board; (2)the process by which the Board would screen mishap investigations to identify unsatisfactory, biased, incomplete, or insufficient investigations requiring subsequent review by the Board, including whether the Board should review investigations meeting a predetermined threshold (such as all fatal mishaps or all Class A mishaps); 
(3)the process by which the military departments, the Joint Safety Council established under section 352, and other components of the Department of Defense could refer pending or completed safety and legal investigations to the Board for review; (4)the process by which the Board would evaluate a particular safety or legal investigation for accuracy, thoroughness, and objectivity; 
(5)the requirements for and process by which the convening component of an investigation reviewed by the Board should address the findings of the Board’s review of that particular investigation; (6)proposed procedures for safeguarding sensitive information collected during the investigation review process; and 
(7)how and when the Board would be required to report to the Deputy Secretary of Defense and the Joint Safety Council established under section 352 on the activities of the Board, the outcomes of individual investigation reviews performed by the Board, and the assessment of the Board regarding cross-cutting themes and trends identified by those reviews. (b)ReportNot later than 180 days after the date of the enactment of this Act, the Deputy Secretary of Defense shall submit to the congressional defense committee the proposal required by subsection (a) and a timeline for establishing the Board. 
354.Implementation of Comptroller General recommendations on preventing tactical vehicle training accidents 
(a)Plan requiredNot later than 180 days after the date of the enactment of this Act, each Secretary concerned shall submit to the congressional defense committees and to the Comptroller General of the United States a plan to address the recommendations in the report of the Government Accountability Office entitled Army and Marine Corps Should Take Additional Actions to Mitigate and Prevent Training Accidents (GAO–21–361). Each such plan shall include, with respect to each recommendation in such report that the Secretary concerned has implemented or intends to implement— (1)a summary of actions that have been or will be taken to implement the recommendation; and 
(2)a schedule, with specific milestones, for completing implementation of the recommendation. (b)Deadline for implementation (1)In generalExcept as provided in paragraph (2), not later than 18 months after the date of the enactment of this Act, each Secretary concerned shall carry out activities to implement the plan of the Secretary developed under subsection (a). 
(2)Exception for implementation of certain recommendations 
(A)Delayed implementationA Secretary concerned may initiate implementation of a recommendation in the report referred to in subsection (a) after the date specified in paragraph (1) if, on or before such date, the Secretary provides to the congressional defense committees a specific justification for the delay in implementation of such recommendation. (B)NonimplementationA Secretary concerned may decide not to implement a recommendation in the report referred to in subsection (a) if, on or before the date specified in paragraph (1), the Secretary provides to the congressional defense committees— 
(i)a specific justification for the decision not to implement the recommendation; and (ii)a summary of alternative actions the Secretary plans to take to address the conditions underlying the recommendation. 
(c)Secretary concernedIn this section, the term Secretary concerned means— (1)the Secretary of the Army, with respect to the Army; and 
(2)the Secretary of the Navy, with respect to the Navy. 355.Pilot program for tactical vehicle safety data collection (a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of the Army and the Secretary of the Navy shall jointly carry out a pilot program to evaluate the feasibility of using data recorders to monitor, assess, and improve the readiness and safety of the operation of military tactical vehicles. 
(b)PurposesThe purposes of the pilot program are— (1)to allow for the automated identification of hazards and potential hazards on and off military installations; 
(2)to mitigate and increase awareness of hazards and potential hazards on and off military installations; (3)to identify near-miss accidents; 
(4)to create a standardized record source for accident investigations; (5)to assess individual driver proficiency, risk, and readiness; 
(6)to increase consistency in the implementation of military installation and unit-level range safety programs across military installations and units; (7)to evaluate the feasibility of incorporating metrics generated from data recorders into the safety reporting systems and to the Defense Readiness Reporting System as a measure of assessing safety risks, mitigations, and readiness; 
(8)to determine the costs and benefits of retrofitting data recorders on legacy platforms and including data recorders as a requirement in acquisition of military tactical vehicles; and (9)any other matters as determined by the Secretary concerned. 
(c)RequirementsIn carrying out the pilot program, the Secretaries shall— (1)assess the feasibility of using commercial technology, such as smartphones or technologies used by insurance companies, as a data recorder; 
(2)test and evaluate a minimum of two data recorders that meet the pilot program requirements; (3)select a data recorder capable of collecting and exporting the telemetry data, event data, and driver identification during operation and accidents; 
(4)install and maintain a data recorder on a sufficient number of each of the covered military tactical vehicles under subsection (f) at selected installations for statistically significant results; (5)establish and maintain a database that contains telemetry data, driver data, and event data captured by the data recorder; 
(6)regularly generate for each installation under the pilot program a dataset that is viewable in widely available mapping software of hazards and potential hazards based on telemetry data and event data captured by the data recorders; (7)generate actionable data sets and statistics on individual, vehicle, and military installation; 
(8)require commanders at the covered military installations to incorporate the actionable data sets and statistics into the installation range safety program; (9)require unit commanders at the covered military installations to incorporate the actionable data sets and statistics into unit driver safety program; 
(10)evaluate the feasibility of integrating data sets and statistics to improve driver certification and licensing based on data recorded and generated by the data recorders; (11)use open architecture to the maximum extent practicable; and 
(12)any other activities determined by the Secretary as necessary to meet the purposes under subsection (b). (d)Implementation planNot later than 180 days after the date of the enactment of this Act, the Secretaries shall develop a plan for implementing the pilot program required under this section. 
(e)LocationsEach Secretary concerned shall carry out the pilot program at not fewer than one military installation in the United States that meets the following conditions: (1)Contains the necessary force structure, equipment, and maneuver training ranges to collect driver and military tactical vehicle data during training and routine operation. 
(2)Represents at a minimum one of the five training ranges identified in the study by the Comptroller General of the United States titled Army and Marine Corps Should Take Additional Actions to Mitigate and Prevent Training Accidents that did not track unit location during the training events. (f)Covered military tactical vehiclesThe pilot program shall cover the following military tactical vehicles: 
(1)Army Strykers. (2)Marine Corps Light Armored Vehicles. 
(3)Army Medium Tactical Vehicles. (4)Marine Corps Medium Tactical Vehicle Replacements. 
(g)MetricsThe Secretaries shall develop metrics to evaluate the pilot program’s effectiveness in monitoring, assessing, and improving vehicle safety, driver readiness, and mitigation of risk. (h)Reports (1)InitialNot later than 180 days after the date of the enactment of this Act under this section, the Secretaries shall jointly submit to the congressional defense committees a report on the pilot program, addressing the plan for implementing the requirements in subsection (c), including the established metrics under subsection (g). 
(2)InterimNot later than three years after the commencement of the pilot program, the Secretaries shall jointly submit to the congressional defense committees a report on the status of the pilot program, including the preliminary results in carrying out the pilot program, the metrics generated during the pilot program, disaggregated by military tactical vehicle, location, and service, and the implementation plan under subsection (d). (3)FinalNot later than 90 days after the termination of the pilot program, the Secretaries shall jointly submit to the congressional defense committees a report on the results of the program. The report shall— 
(A)assess the pilot program’s effectiveness in meeting the purposes under subsection (b); (B)include the metrics generated during the pilot program, disaggregated by military tactical vehicle, location, and service; 
(C)include the views of range personnel, unit commanders, and members of the Armed Forces involved in the pilot program on the level of effectiveness of the technology selected; (D)provide a cost estimate for equipping legacy military tactical vehicles with data recorders; 
(E)determine the instances in which data recorders should be a requirement in the acquisition of military tactical vehicles; (F)recommend whether the pilot program should be expanded or made into a program of record; and 
(G)recommend any statutory, regulatory, or policy changes required to support the purposes under subsection (b). (i)TerminationThe authority to carry out the pilot program under subsection (a) shall terminate five years after the date of the enactment of this Act. 
(j)DefinitionsIn this section: (1)The term accident means a collision, rollover, or other mishap involving a motor vehicle. 
(2)The term data recorder  means technologies installed in a motor vehicle to record driver identification, telemetry data, and event data related to the operation of such motor vehicle. (3)The term driver identification means data enabling the unique identification of the driver operating the motor vehicle. 
(4)The term event data includes data related to— (A)the start and conclusion of each vehicle operation; 
(B)a vehicle accident; (C)a vehicle acceleration, velocity, or location with an increased potential for an accident; or 
(D)a vehicle orientation with an increased potential for an accident. (5)The term Secretary concerned means— 
(A)the Secretary of the Army with respect to matters concerning the Army; and (B)the Secretary of the Navy with respect to matters concerning the Navy and Marine Corps. 
(6)The term telemetry data includes— (A)time; 
(B)vehicle distance traveled; (C)vehicle acceleration and velocity; 
(D)vehicle orientation, including roll, pitch, and yaw; and (E)vehicle location in a geographic coordinate system, including elevation. 
356.Implementation of Comptroller General recommendations relating to mitigation and prevention of training accidents 
(a)RequirementsThe Secretary of the Defense shall take such steps as may be necessary to carry out the following with respect to the Army, Navy, Marine Corps, and Air Force: (1)To develop more clearly defined roles for vehicle commanders and establish mechanisms and procedures for tactical vehicle risk management to be used by first-line supervisors, including vehicle commanders. 
(2)To evaluate the number of personnel within operational units who are responsible for tactical vehicle safety and determine if these units are appropriately staffed, or if any adjustments are needed to workloads or resource levels to implement operational unit ground-safety programs. (3)To ensure that tactical vehicle driver training programs, including licensing, unit, and follow-on training programs, have a well-defined process with specific performance criteria and measurable standards to identify driver skills and experience under diverse conditions. 
(4)To evaluate— (A)the extent to which ranges and training areas are fulfilling responsibilities to identify and communicate hazards to units; and 
(B)to the extent to which such responsibilities are not being carried out, whether existing solutions are adequate or if additional resources should be applied to fulfill such responsibilities. (b)Consultation requirementThe Secretary of the Army, the Secretary of the Navy, the Secretary of the Air Force, and the Commandant of the Marine Corps shall jointly establish a formal collaboration forum among Army, Navy, Air Force, and Marine Corps range officials through which such officials shall share methods for identifying and communicating hazards to units. 
EReports 
361.Inclusion of information regarding borrowed military manpower in readiness reports 
(a)In generalSection 482(b) of title 10, United States Code, is amended— (1)by redesignating paragraph (10) as paragraph (11); and 
(2)by inserting after paragraph (9) the following new paragraph (10):  (11)Information regarding— 
(A)the extent to which any member of the armed forces is diverted, temporarily assigned, or detailed outside the member’s assigned unit or away from training in order to perform any function that had been performed by civilian employees of the Federal Government or by contractors prior to such diversion, temporary assignment, or detail; and (B)whether such function is within the scope of the skills required for the military occupational specialty of such member of the armed forces.. 
362.Annual report on missing, lost, and stolen weapons, large amounts of ammunition, destructive devices, and explosive material 
(a)In generalSection 2722 of title 10, United States Code, is amended— (1)in the section heading, by striking report to Secretary of the Treasury and inserting reporting requirements; 
(2)in subsection (a), by inserting and the Director of the Bureau of Alcohol, Tobacco, and Firearms after Secretary of the Treasury; (3)by redesignating subsection (c) as subsection (d); and 
(4)by inserting after subsection (b) the following new subsection (c):  (c)Annual reportNot later than December 31 each year, the Secretary shall submit to the congressional defense committees a report that includes, for the preceding year— 
(1)all instances of missing, lost, or stolen weapons, large amounts of ammunition, destructive devices, or explosive material from the stocks of the Department of Defense; (2)for each item identified under paragraph (1), the type, quantity, and serial number, broken down by armed force and component; and 
(3)such other information the Secretary determines appropriate.. (b)Clerical amendmentThe table of sections at the beginning of chapter 161 of such title is amended by striking the item relating to section 2722 and inserting the following new item: 
 
 
2722. Theft or loss of ammunition, destructive devices, and explosives: reporting requirements.. 
363.Annual report on material readiness of Navy shipsSection 8674(d) of title 10, United States Code is amended— (1)in paragraph (1)— 
(A)by striking submit to the and inserting provide to the; (B)by inserting a briefing and submit to such committees after congressional defense committees; and 
(C)by striking setting forth and inserting regarding;  (2)in paragraph (2)— 
(A)by striking in an unclassified form that is releasable to the public without further redaction. and inserting in—; and (B)by adding at the end the following new subparagraphs: 
 
(A)a classified form that shall be available only to the congressional defense committees; and (B)an unclassified form that is releasable to the public without further redaction; and 
(3)by striking paragraph (3). 364.Strategy and annual report on critical language proficiency of special operations forces (a)Five-year strategy (1)Strategy requiredNot later than 180 days after the date of the enactment of this Act, the Assistant Secretary of Defense for Special Operations and Low-Intensity Conflict shall submit to the congressional defense committees a five-year strategy to support the efforts of the Secretaries concerned to identify individuals who have proficiency in a critical language and to recruit and retain such individuals in the special operations forces of Armed Forces. 
(2)ElementsThe strategy under paragraph (1) shall include the following: (A)A baseline of foreign language proficiency requirements to be implemented within the special operations forces, disaggregated by Armed Force and by critical language. 
(B)Annual recruitment targets for the number of candidates with demonstrated proficiency in a critical language to be selected for participation in the initial assessment and qualification programs of the special operations forces. (C)A description of current and planned efforts of the Secretaries concerned and the Assistant Secretary to meet such annual recruitment targets. 
(D)A description of any training programs used to enhance or maintain foreign language proficiency within the special operations forces, including any non-governmental programs used. (E)An annual plan (for each of the five years covered by the strategy) to enhance and maintain foreign language proficiency within the special operations forces of each Armed Force. 
(F)An annual plan (for each of the five years covered by the strategy) to retain members of the special operation forces of each Armed Force who have proficiency in a foreign language. (G)A description of current and projected capabilities and activities that the Assistant Secretary determines are necessary to maintain proficiency in critical languages within the special operations forces. 
(H)A plan to implement a training program for members of the special operations forces who serve in positions that the Assistant Secretary determines require proficiency in a critical language to support the Department of Defense in strategic competition. (b)Annual report (1)Reports requiredNot later than December 31, 2022, and annually thereafter until December 31, 2027, the Assistant Secretary of Defense for Special Operations and Low-Intensity Conflict shall submit to the congressional defense committees a report on the recruitment, training, and retention of members of the special operations forces who have proficiency in a critical language. 
(2)ElementsEach report under paragraph (1) shall include, with respect to the year for which the report is submitted, the following information: (A)The number of candidates with demonstrated proficiency in a critical language who have been selected for participation in the initial assessment and qualification programs of the special operations forces, disaggregated by Armed Force of which the special operations force is a component. 
(B)A description of any variance between the number specified in subparagraph (A) and the recruitment target specified in the strategy under subsection (a)(2)(B) for the corresponding year, including a justification for any such variance. (C)As compared to the total number of members of the special operations forces— 
(i)the percentage of such members who have maintained proficiency in a critical language, disaggregated by Armed Force; (ii)the percentage of such members who are enrolled in a critical language training program, disaggregated by Armed Force and by critical language; and 
(iii)the average proficiency rating received by such members with respect to each critical language, disaggregated by Armed Force. (D)As compared to the total number of members of the special operations force of each Armed Force who are assigned to a unit with the primary mission of advising foreign militaries— 
(i)the percentage of such members who maintain proficiency in a foreign language relevant to such mission; and (ii)the percentage of such members who are enrolled in a foreign language training program relevant to such mission. 
(E)As compared to the required baseline specified in the strategy under subsection (a)(2)(A), the percentage of members of the special operations force who have proficiency in a critical language, disaggregated by Armed Force and by critical language. (F)A description of any gaps in foreign language training identified by the Assistant Secretary with respect to the special operations forces. 
(c)DefinitionsIn this section: (1)The term critical language means a language identified by the Director of the National Security Education Program as critical to national security. 
(2)The term proficiency means proficiency in a language, as assessed by the Defense Language Proficiency Test. (3)The term Secretary concerned has the meaning given such term in section 101 of title 10, United States Code. 
(4)The term special operations forces means forces described under section 167(j) of title 10, United States Code. 365.Report and briefing on approach for certain properties affected by noise from military flight operations (a)BriefingNot later than 180 days after the date of enactment of this Act, the Secretary of Defense shall provide to the congressional defense committees a briefing on the use and applicability of the Air Installations Compatible Use Zones program to support noise mitigation and insulation efforts for fixed wing aircraft, including any such efforts funded under grants from the Office of Local Defense Community Cooperation. 
(b)MattersThe briefing under subsection (a) shall include a discussion of the following: (1)Changes to current practices regarding Air Installations Compatible Use Zones that are necessary to support noise mitigation and insulation efforts relating to existing covered facilities. 
(2)The number of fixed wing aircraft facilities covered by existing Air Installations Compatible Use Zones studies. (3)The proportion of existing Air Installations Compatible Use Zones studies that accurately reflect current and reasonably foreseeable fixed wing aviation activity. 
(4)Expected timelines for each military department to develop and update all Air Installations Compatible Use Zones studies to reflect current and reasonably foreseeable fixed wing activity. (5)An approximate number of covered facilities anticipated to be within the 65 dB day–night average sound level for installations with existing Air Installations Compatible Use Zones studies, including such facilities specifically located in crash zones or accident potential zones. 
(6)An assessment of the viability of making eligibility to receive funding for noise mitigation and insulation efforts contingent on the completion of certain measures to ensure compatibility of civilian land use activity with Air Installations Compatible Use Zones conclusions. (7)Any barriers to the timely review and generation of Air Installations Compatible Use Zones studies, including with respect to staffing and gaps in authorities. 
(8)The estimated cost to develop and update required Air Installations Compatible Use Zones practices and studies. (9)Future opportunities to consult with local communities affected by noise from military flight operations. 
(c)ReportNot later than one year after the date of enactment of this Act, the Secretary shall submit to the congressional defense committees a report on the final outcome of the update process with respect to Air Installations Compatible Use Zones program. Such report shall include further details and analysis with respect to each matter specified in subsection (b). (d)DefinitionsIn this section: 
(1)The term Air Installations Compatible Use Zones program has the meaning given such term in Department of Defense Instruction 4165.57.  (2)The term covered facility means any— 
(A)private residence; (B)hospital; 
(C)daycare facility; (D)school; or 
(E)facility the primary purpose of which is to serve senior citizens. 366.Study on use of military resources to transport certain individuals and effect on military readiness (a)StudyThe Secretary of Defense shall— 
(1)conduct a study examining the effect on military readiness of using Department of Defense resources to transport covered individuals; and (2)submit to Congress a report containing the findings of such study. 
(b)Covered individual definedIn this section, the term covered individual means an individual who has crossed the southern border of the United States without authorization. 367.Report and briefing on Project Pele mobile nuclear microreactors (a)BriefingNot later than 180 days after the date of enactment of this Act, the Director of the Strategic Capabilities Office of the Department of Defense, in coordination with the Secretary of Energy, shall provide to the congressional defense committees a briefing on the development, and current and predicted progress, of the Project Pele effort to design, build, and demonstrate a prototype mobile nuclear microreactor. 
(b)MattersThe briefing under section (a) shall include a discussion of the following: (1)Changes to previous deployment rationales or strategies. 
(2)Proposed deployment locations for mobile nuclear microreactors, both domestically and abroad. (3)The safety and regulatory requirements of the proposed mobile nuclear microreactors, both domestically and abroad. 
(4)The need for mobile nuclear microreactors to meet the energy needs of expeditionary and defensive requirements of the Department of Defense, including with respect to electric combat vehicles, and the ability of mobile nuclear microreactors to adequately meet such needs. (5)The safety concerns and precautions relating to the transfer of mobile nuclear microreactors. 
(6)The safety concerns and precautions relating to the demonstration of the deployment of mobile nuclear microreactors, including by air, before and after the irradiation of nuclear fuel. (7)Opportunities to consult with local communities potentially affected by the deployment, or the demonstration of the deployment, of mobile nuclear microreactors. 
(8)Security concerns related to potential adversarial attacks on deployed mobile nuclear microreactors or adversarial seizing of mobile nuclear microreactors, and the radioactive fuel therein, for use in radiological weapons. (c)ReportNot later than one year after the date of enactment of this Act, the Director shall submit to the congressional defense committees a report on the current progress of the Project Pele effort described in subsection (a) that addresses each of the matters under subsection (b). 
FOther Matters 
371.Budget justification for operation and maintenance 
(a)Subactivity group by future yearsSection 233 of title 10, United States Code, is amended— (1)by redesignating subsection (c) as subsection (e); and 
(2)by inserting after subsection (b) the following new subsection (c):  (c)Subactivity groupsThe Secretary of Defense, in consultation with the Secretary of each of the military departments, shall include in the materials submitted to Congress by the Secretary of Defense in support of the President’s budget, in an unclassified format, the total amount projected for each individual subactivity group, as detailed in the future years defense program pursuant to section 221 of this title.. 
(b)Budget submission displaySection 233 of title 10, United States Code, is further amended by inserting after subsection (c), as added by subsection (a), the following new subsection:  (d)Budget displayThe Secretary of Defense, in consultation with the Secretary of each of the military departments, shall include in the O&M justification documents a budget display to provide for discussion and evaluation of the resources required to meet material readiness objectives, as identified in the metrics required by section 118 of this title, together with any associated risks to the supply chain. For each major weapon system, by designated mission design series, variant, or class, the budget display required under this subsection for the budget year shall include each of the following: 
(1)The material availability objective established in accordance with the requirements of section 118 of this title. (2)The funds obligated by subactivity group within the operation and maintenance accounts for the second fiscal year preceding the budget year for the purpose of achieving the material readiness objectives identified in accordance with section 118 of this title. 
(3)The funds estimated to be obligated by subactivity group within the operation and maintenance accounts for the fiscal year preceding the budget year for the purpose of achieving the material readiness objectives identified in accordance with section 118 of this title. (4)The funds budgeted and programmed across the future years defense program within the operation and maintenance accounts by subactivity group for the purpose of achieving the material readiness objectives identified in accordance with section 118 of this title. 
(5)A narrative discussing the performance of the Department against established material readiness objectives for each major weapon system by mission design series, variant, or class.. (c)Implementation deadlineThe Secretary of Defense shall ensure that the budget display requirements required under the amendments made by this section are included in the budget request for fiscal year 2023 and all fiscal years thereafter. 
(d)Conforming RepealSection 357 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 10 U.S.C. 221 note) is repealed. 372.Improvements and clarifications related to military working dogs (a)Prohibition on charge for transfer of military animalsSubsection (d) of section 2583 of title 10, United States Code, is amended by striking may and inserting shall. 
(b)Inclusion of military working dogs in certain research and plans 
(1)Research under Joint Trauma Education and Training DirectorateSubsection (b) of section 708 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 1071 note) is amended— (A)in paragraph (7), by striking of members of the Armed Forces and inserting with respect to both members of the Armed Forces and military working dogs; and 
(B)by striking paragraph (9) and inserting the following new paragraph:  (9)To inform and advise the conduct of research on the leading causes of morbidity and mortality of members of the Armed Forces and military working dogs in combat.. 
(2)Veterinarians in personnel management planSubsection (d)(1) of such section is amended— (A)by redesignating subparagraph (F) as subparagraph (G); and 
(B)by inserting after subparagraph (E) the following new subparagraph:  (F)Veterinary services.. 
373.Management of fatigue among crew of naval surface ships and related improvements 
(a)RequirementThe Secretary of the Navy shall implement each recommendation for executive action set forth in the report of the Government Accountability Office titled Navy Readiness: Additional Efforts Are Needed to Manage Fatigue, Reduce Crewing Shortfalls, and Implement Training (GAO–21–366). (b)ReportNot later than one year after the date of the enactment of this Act, the Secretary of the Navy shall submit to the congressional defense committees and the Comptroller General a report on the status of actions taken by the Secretary to monitor crew fatigue and ensure equitable fatigue management throughout the naval surface ship fleet in accordance with subparagraph (a). Such report shall include the following: 
(1)An assessment of the extent of crew fatigue throughout the naval surface ship fleet. (2)A description of the metrics used to assess the extent of fatigue pursuant to paragraph (1). 
(3)An identification of results-oriented goals for effective fatigue management. (4)An identification of timeframes for achieving the goals identified pursuant to paragraph (3). 
(c)Comptroller General assessmentNot later than 90 days after the date on which the Comptroller General receives the report under subsection (b), the Comptroller General shall brief the congressional defense committees on the extent to which the actions and goals described in the report meet the requirements of subsection (a). 374.Authority to establish Center of Excellence for radar systems and complementary workforce and education programs (a)AuthorityThe Secretary of Defense may establish a Center of Excellence for radar systems and complementary workforce and education programs. 
(b)FunctionsIf the Secretary establishes the Center authorized under subsection (a), such Center shall be designed to further the expertise of the Department of Defense in the repair, sustainment, and support of radar systems, as identified by the Joint Radar Industrial Base Working Group and the Radar Supplier Resiliency Plan, by conducting the following activities, as appropriate: (1)Facilitating collaboration among academia, the Department, and the commercial radar industry, including radar system repair and sustainment facilities. 
(2)Establishing goals for research in areas of study relevant to advancing technology and facilitating better understanding of the necessity of radar systems in the growing development and reliance on automated and complex defense systems, including continuing education and training. (3)Establishing at any institution of higher education with which the Secretary enters into an agreement under subsection (c) such activities as are necessary to develop and meet the requirements of the Department. 
(4)Increasing communications with radar systems subject-matter experts in industry to learn and support state-of-the-art operational practices, especially studied future needs of the Department related to autonomous systems. (c)Eligible participantsIf the Secretary establishes the Center authorized under subsection (a)— 
(1)the Secretary may enter into an agreement with one or more institutions of higher education to provide for joint operation of the Center; and (2)the Center may partner with nonprofit institutions and private industry with expertise in radar systems to further the mission of the Center. 
(d)LocationIf the Secretary establishes the Center authorized under subsection (a), in determining the location of the Center, the Secretary shall take into account the proximity to existing radar system facilities capable of efficiently facilitating partnership between the Department, industry, and an academic institution. (e)CoordinationNothing in this section shall preclude the coordination or collaboration between any Center established under this section and any other established center of excellence. 
(f)Institution of higher education definedThe term institution of higher education has the meaning given that term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). 375.Pilot program on military working dog and explosives detection canine health and excellence (a)Pilot programNot later than September 31, 2022, the Secretary of Defense shall carry out a pilot program to ensure the health and excellence of explosives detection military working dogs. Under such pilot program, the Secretary shall consult with domestic breeders of working dog lines, covered institutions of higher education, and covered national domestic canine associations, to— 
(1)facilitate the presentation of domestically-bred explosives detection military working dogs for assessment for procurement by the Department of Defense, at a rate of at least 100 canines presented per fiscal year; (2)facilitate the delivery and communication to domestic breeders, covered institutions of higher education, and covered national domestic canine associations, of information regarding— 
(A)any specific needs or requirements for the future acquisition by the Department of explosives detection military working dogs; and (B)any factors identified as relevant to the success or failure of explosives detection military working dogs presented for assessment pursuant to this section; 
(3)collect information on the biological and health factors of explosives detection military working dogs procured by the Department, and make such information available for academic research and to domestic breeders; and (4)collect and make available genetic and phenotypic information, including canine rearing and training data for study by domestic breeders and covered institutions of higher education, for the further development of working canines that are bred, raised, and trained domestically. 
(b)ConsultationsIn carrying out the pilot program under subsection (a), the Secretary may consult with the working group established pursuant to section 1927 of the FAA Reauthorization Act of 2018 (Public Law 115–254; 6 U.S.C. 1116 note). (c)TerminationThe authority to carry out the pilot program under subsection (a) shall terminate on October 1, 2024. 
(d)DefinitionsIn this section: (1)The term covered institution of higher education means an institution of higher education, as such term is defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001), with demonstrated expertise in veterinary medicine for working canines. 
(2)The term covered national domestic canine association means a national domestic canine association with demonstrated expertise in the breeding and pedigree of working canine lines. (3)The term explosives detection military working dog means a canine that, in connection with the work duties of the canine performed for the Department of Defense, is certified and trained to detect odors indicating the presence of explosives in a given object or area, in addition to the performance of such other duties for the Department as may be assigned. 
(e)Authorization of appropriationsThere is authorized to be appropriated $10,000,000 to carry out this section. 376.Department of Defense response to military lazing incidents (a)Investigation into lazing of military aircraft (1)Investigation requiredThe Secretary of Defense shall conduct a formal investigation into incidents of military aircraft being lazed by the general population in Hawaii. The Secretary shall carry out such investigation in coordination and collaboration with appropriate non-Department of Defense entities. 
(2)Report to CongressNot later than March 31, 2022, the Secretary shall submit to the congressional defense committees a report on the findings of the investigation conducted pursuant to paragraph (1). (b)Information sharing The Secretary shall seek to increase information sharing between the Department of Defense and the States with respect to incidents of lazing of military aircraft, including by entering into memoranda of understanding with State law enforcement agencies on information sharing in connection with such incidents to provide for procedures for closer cooperation with local law enforcement in responding to such incidents as soon as they are reported. 
(c)Data collection and trackingThe Secretary shall collect such data as may be necessary to track the correlation between noise complaints and incidents of military aircraft lazing. (d)Operating proceduresThe Secretary shall give consideration to adapting local operating procedures in areas with high incidence of military aircraft lazing incidents to reduce potential injury to aircrew. 
(e)Eye protectionThe Secretary shall examine the availability of commercial off-the-shelf laser eye protection equipment that protects against the most commonly available green light lasers that are available to the public. If the Secretary determines that no such laser eye protection equipment is available, the Secretary shall conduct research and develop such equipment. 377.Explosive ordnance disposal defense programSection 2284(b) of title 10, United States Code, is amended— 
(1)in paragraph (1)— (A)in subparagraph (A), by striking and after the semicolon;  
(B)in subparagraph (B), by striking the Department of Defense and all that follows and inserting the Program;; (C)by adding at the end the following new subparagraphs: 
 
(C)direct the executive agent to designate a joint program executive officer for the Program; and (D)assign the Director of the Defense Threat Reduction Agency to manage the Defense-wide program element funding for the Program.. 
(2)by striking paragraph (4); (3)by redesignating paragraph (5) as paragraph (4); 
(4)in paragraph (4), as so redesignated, by striking the period at the end and inserting a semicolon; and (5)by adding at the end the following new paragraphs: 
 
(5)the Secretary of the Navy shall designate a Navy explosive ordnance disposal-qualified admiral officer to serve as the co-chair of the Program; and (6)the Assistant Secretary of Defense for Special Operations and Low Intensity Conflict shall designate the Deputy Assistant Secretary of Defense for Special Operations and Combating Terrorism as the co-chair of the Program.. 
378.Pilot program on use of working dogs to detect early stages of diseases 
(a)Pilot programNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall commence a pilot program to determine the effectiveness of using scent detection working dogs to detect the early stages of diseases (including the coronavirus disease 2019 (COVID–19)) and upon detection, to alert the handler of the dog. In carrying out such program, the Secretary shall consider— (1)potential uses for such dogs in screening individuals seeking to access facilities under the jurisdiction of the Department of Defense or seeking to access locations frequently used by the public and relevant to public safety; and 
(2)any other potential uses for such dogs relating to the detection of early stages of diseases, including uses relating to the management and provision of personal protective equipment and medical testing kits to Department of Defense personnel. (b)RegulationsThe Secretary shall prescribe regulations concerning the scope and limitations of the pilot program under subsection (a). Such regulations shall include requirements to ensure that the pilot program is scientifically rigorous. 
(c)DurationThe Secretary shall carry out the pilot program under subsection (a) for a period of not more than four years. (d)ReportNot later than 180 days after the date on which the pilot program under subsection (a) terminates, the Secretary shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report on the outcomes of such pilot program. 
379.Study on disease prevention for military working dogsNot later than 180 days after the date of the enactment of this Act, the head of the Army Veterinary Services shall submit to Congress a report containing the findings of an updated study on the potential introduction of foreign animal diseases and current prevention protocol and strategies to protect the health of military working dogs. IVMILITARY PERSONNEL AUTHORIZATIONS AActive Forces 401.End strengths for active forcesThe Armed Forces are authorized strengths for active duty personnel as of September 30, 2022, as follows: 
(1)The Army, 485,000. (2)The Navy, 346,200. 
(3)The Marine Corps, 178,500. (4)The Air Force, 328,300. 
(5)The Space Force, 8,400. 402.Revisions in permanent active duty end strength minimum levelsSection 691(b) of title 10, United States Code, is amended by striking paragraphs (1) through (5) and inserting the following new paragraphs: 
 
(1)For the Army, 485,000. (2)For the Navy, 346,200. 
(3)For the Marine Corps, 178,500. (4)For the Air Force, 328,300. 
(5)For the Space Force, 8,400.. BReserve Forces 411.End strengths for Selected Reserve (a)In generalThe Armed Forces are authorized strengths for Selected Reserve personnel of the reserve components as of September 30, 2022, as follows: 
(1)The Army National Guard of the United States, 336,000. (2)The Army Reserve, 189,500. 
(3)The Navy Reserve, 58,600. (4)The Marine Corps Reserve, 36,800. 
(5)The Air National Guard of the United States, 108,300. (6)The Air Force Reserve, 70,300. 
(7)The Coast Guard Reserve, 7,000. (b)End strength reductionsThe end strengths prescribed by subsection (a) for the Selected Reserve of any reserve component shall be proportionately reduced by— 
(1)the total authorized strength of units organized to serve as units of the Selected Reserve of such component which are on active duty (other than for training) at the end of the fiscal year; and (2)the total number of individual members not in units organized to serve as units of the Selected Reserve of such component who are on active duty (other than for training or for unsatisfactory participation in training) without their consent at the end of the fiscal year. 
(c)End strength increasesWhenever units or individual members of the Selected Reserve of any reserve component are released from active duty during any fiscal year, the end strength prescribed for such fiscal year for the Selected Reserve of such reserve component shall be increased proportionately by the total authorized strengths of such units and by the total number of such individual members. 412.End strengths for Reserves on active duty in support of the ReservesWithin the end strengths prescribed in section 411(a), the reserve components of the Armed Forces are authorized, as of September 30, 2022, the following number of Reserves to be serving on full-time active duty or full-time duty, in the case of members of the National Guard, for the purpose of organizing, administering, recruiting, instructing, or training the reserve components: 
(1)The Army National Guard of the United States, 30,845. (2)The Army Reserve, 16,511. 
(3)The Navy Reserve, 10,293. (4)The Marine Corps Reserve, 2,386. 
(5)The Air National Guard of the United States, 26,661. (6)The Air Force Reserve, 6,003. 
413.End strengths for military technicians (dual status)The minimum number of military technicians (dual status) as of the last day of fiscal year 2022 for the reserve components of the Army and the Air Force (notwithstanding section 129 of title 10, United States Code) shall be the following: (1)For the Army National Guard of the United States, 22,294. 
(2)For the Army Reserve, 6,492. (3)For the Air National Guard of the United States, 9,885. 
(4)For the Air Force Reserve, 7,111. 414.Maximum number of reserve personnel authorized to be on active duty for operational supportDuring fiscal year 2022, the maximum number of members of the reserve components of the Armed Forces who may be serving at any time on full-time operational support duty under section 115(b) of title 10, United States Code, is the following: 
(1)The Army National Guard of the United States, 17,000. (2)The Army Reserve, 13,000. 
(3)The Navy Reserve, 6,200. (4)The Marine Corps Reserve, 3,000. 
(5)The Air National Guard of the United States, 16,000. (6)The Air Force Reserve, 14,000. 
415.Accounting of reserve component members performing active duty or full-time National Guard duty towards authorized end strengthsSection 115(b)(2)(B) of title 10, United States Code, is amended by striking 1095 days in the previous 1460 days and inserting 1825 days in the previous 2190 days. CAuthorization of Appropriations 421.Military personnel (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2022 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for military personnel, as specified in the funding table in section 4401. 
(b)Construction of authorizationThe authorization of appropriations in the subsection (a) supersedes any other authorization of appropriations (definite or indefinite) for such purpose for fiscal year 2022. VMILITARY PERSONNEL POLICY AReserve Component Management 501.Grade of certain chiefs of reserve components (a)In general (1)Chief of Army ReserveSection 7038(b)(1) of title 10, United States Code, is amended by striking general officers of the Army Reserve and inserting officers of the Army Reserve in the grade of lieutenant general and. 
(2)Chief of Navy ReserveSection 8083(b)(1) of such title is amended by striking flag officers of the Navy (as defined in section 8001(1)) and inserting officers of the Navy Reserve in the grade of vice admiral and.  (3)Commander, Marine Forces ReserveSection 8084(b)(1) of such title is amended by striking general officers of the Marine Corps (as defined in section 8001(2)) and inserting officers of the Marine Corps Reserve in the grade of lieutenant general and. 
(4)Chief of Air Force ReserveSection 9038(b)(1) of such title is amended by striking general officers of the Air Force Reserve and inserting officers of the Air Force Reserve in the grade of lieutenant general and. (b)Effective dateThe amendments made under subsection (a) shall take effect on the date that is one year after the date of the enactment of this Act and shall apply to appointments made after such date. 
502.Grade of Vice Chief of the National Guard BureauSection 10505 of title 10, United States Code, is amended by adding at the end the following new subsection:  (c)Grade (1)The Vice Chief of the National Guard Bureau shall be appointed to serve in the grade of general. 
(2)The Secretary of Defense shall designate, pursuant to subsection (b) of section 526 of this title, the position of Vice Chief of the National Guard Bureau as one of the general officer and flag officer positions to be excluded from the limitations in subsection (a) of such section.. 503.Prohibition on private funding for interstate deployment of National Guard (a)ProhibitionChapter 3 of title 32, United States Code, is amended by adding at the end the following new section: 
 
329. Prohibition on private funding for interstate deploymentA member of the National Guard may not be ordered to cross a border of a State to perform duty (under this title, title 10, or State active duty) if such duty is paid for with private funds, unless such duty is in response to a major disaster or emergency under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170).. (b)Technical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
329. Prohibition on private funding for interstate deployment. . 
504.Requirement of consent of the chief executive officer for certain full-time National Guard duty performed in a State, Territory, or the District of ColumbiaSection 502(f)(2)(A) of title 32, United States Code, is amended to read as follows:  (A)Support of operations or missions undertaken by the member's unit at the request of the President or Secretary of Defense, with the consent of— 
(i)the chief executive officer of each State (as that term is defined in section 901 of this title) in which such operations or missions shall take place; and (ii)if such operations or missions shall take place in the District of Columbia, the Mayor of the District of Columbia.. 
505.National Guard support to major disasters; report on methods to enhance domestic response to large scale, complex and catastrophic disasters 
(a)In generalSection 502(f) of title 32, United States Code, is amended— (1)in paragraph (2), by adding at the end the following: 
 
(C)Operations or missions authorized by the President or the Secretary of Defense to support large scale, complex, catastrophic disasters, as defined by section 311(3) of title 6, United States Code, at the request of a State governor.; and (2)by adding at the end the following: 
 
(4)With respect to operations or missions described under paragraph (2)(C), there is authorized to be appropriated to the Secretary of Defense such sums as may be necessary to carry out such operations and missions, but only if— (A)an emergency has been declared by the governor of the applicable State; and 
(B)the President has declared the emergency to be a major disaster for the purposes of the Robert T. Stafford Disaster Relief and Emergency Assistance Act.. (b)Report on methods to enhance domestic response to large scale, complex and catastrophic disasters (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in consultation and coordination with the Federal Emergency Management Agency, the National Security Council, the Council of Governors, and the National Governors Association, shall submit to the congressional defense, the Committee on Homeland Security of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate a report on their plan to establish policy and processes to implement the authority provided by the amendments made by section 520. The report shall include a detailed examination of the policy framework consistent with existing authorities, identify major statutory or policy impediments to implementation, and make recommendations for legislation as appropriate. 
(2)ContentsThe report submitted under paragraph (1) shall include a description of— (A)the current policy and processes whereby governors can request activation of the National Guard under title 32, United States Code, as part of the response to large scale, complex, catastrophic disasters that are supported by the Federal Government and, if no formal process exists in policy, the Secretary of Defense shall provide a timeline and plan to establish such a policy, including consultation with the Council of Governors and the National Governors Association; 
(B)the Secretary of Defense’s assessment, informed by consultation with the Federal Emergency Management Agency, the National Security Council, the Council of Governors, and the National Governors Association, regarding the sufficiency of current authorities for the reimbursement of National Guard and Reserve manpower during large scale, complex, catastrophic disasters under title 10 and title 32, United States Code, and specifically whether reimbursement authorities are sufficient to ensure that military training and readiness are not degraded to fund disaster response, or invoking them degrades the effectiveness of the Disaster Relief Fund; (C)the Department of Defense’s plan to ensure there is parallel and consistent policy in the application of the authorities granted under section 12304a of title 10, United States Code, and section 502(f) of title 32, United States Code, including— 
(i)a description of the disparities between benefits and protections under Federal law versus State active duty; (ii)recommended solutions to achieve parity at the Federal level; and 
(iii)recommended changes at the State level, if appropriate; (D)the Department of Defense’s plan to ensure there is parity of benefits and protections for military members employed as part of the response to large scale, complex, catastrophic disasters under title 32 or title 10, United States Code, and recommendations for addressing shortfalls; and 
(E)a review, by the Federal Emergency Management Agency, of the current policy for, and an assessment of the sufficiency of, reimbursement authority for the use of all National Guard and Reserve, both to the Department of Defense and to the States, during large scale, complex, catastrophic disasters, including any policy and legal limitations, and cost assessment impact on Federal funding. 506.Continued National Guard support for FireGuard programThe Secretary of Defense shall continue to support the FireGuard program with National Guard personnel to aggregate, analyze, and assess multi-source remote sensing information for interagency partnerships in the initial detection and monitoring of wildfires until September 30, 2026. After such date, the Secretary may not reduce such support, or transfer responsibility for such support to an interagency partner, until 30 days after the date on which the Secretary submits to the Committees on Armed Services of the Senate and House of Representatives written notice of such proposed change, and reasons for such change. 
507.Study on reapportionment of National Guard force structure based on domestic responses 
(a)StudyThe Secretary of Defense, in consultation with the Chief of the National Guard Bureau and the Adjutants General, shall conduct a study to determine whether to reapportion the force structure of the National Guard based on wartime and domestic response requirements. The study under shall include the following elements: (1)An assessment how domestic response missions affect recruitment and retention of qualified personnel, especially in States— 
(A)with the lowest ratios of National Guard members to the general population; and (B)that are most prone to natural disasters. 
(2)An assessment how domestic response missions affect the ability of the National Guard of a State to ability to staff, equip, and ready a unit for its Federal missions. (3)An comparison of the costs of a response to a domestic incident in a State with— 
(A)units of the National Guard of such State; and (B)units of the National Guards of other States pursuant to an emergency management assistance compact. 
(4)Based on the recommendations in the 2021 report of the National Guard Bureau titled Impact of U.S. Population Trends on National Guard Force Structure, an assessment of— (A)challenges to recruiting members of the National Guard and allocating mission sets to other geographic regions; and 
(B)the ability to track and respond to domestic migration trends in order to establish a baseline for force structure requirements. (5)In light of the limited authority of the President under section 104(c) of title 32, United States Code, an assessment of whether the number of members of the National Guard is sufficient to reapportion force structure to meet the requirements of domestic responses and shifting populations. 
(b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on the results of the study under subsection (a). (c)State definedIn this section, the term State includes the various States and Territories, the Commonwealth of Puerto Rico, and the District of Columbia. 
508.Report on feasibility and advisability of including cybersecurity operations and missions to protect critical infrastructure by members of the National Guard in connection with training or other dutyNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on the feasibility and advisability of including in the duty described in section 502(f)(1) of title 32, United States Code, training or other duty relating to cybersecurity operations or missions undertaken by the member's unit at the request of the Governor of the State concerned to protect critical infrastructure (as that term is defined in the Critical Infrastructures Protection Act of 2001 (42 U.S.C. 5195c)). 509.Access to Tour of Duty system (a)Access (1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of the Army shall ensure, subject to paragraph (2), that a member of the reserve components of the Army may access the Tour of Duty system using a personal internet-enabled device. 
(2)ExceptionThe Secretary of the Army may restrict access to the Tour of Duty system on personal internet-enabled devices if the Secretary determines such restriction is necessary to ensure the security and integrity of information systems and data of the United States. (b)Tour of Duty system definedIn this Act, the term Tour of Duty system means the online system of listings for opportunities to serve on active duty for members of the reserve components of the Army and through which such a member may apply for such an opportunity, known as Tour of Duty, or any successor to such system. 
509A.Enhancement of National Guard Youth Challenge Program 
(a)AuthorityDuring fiscal year 2022, the Secretary of Defense may provide assistance to a National Guard Youth Challenge Program of a State— (1)in addition to assistance under subsection (d) of section 509 of title 32, United States Code; 
(2)that is not subject to the matching requirement under such subsection; and (3)for the following purposes: 
(A)New program start-up costs. (B)Special projects. 
(C)Workforce development programs. (D)Emergency costs. 
(b)Limitations 
(1)MatchingThe Secretary may not provide additional assistance under this section to a State that does not comply with the matching requirement under such subsection regarding assistance under such subsection. (2)Total assistanceTotal assistance under this section to all States may not exceed 10 percent of the funds appropriated for the National Guard Youth Challenge Program for fiscal year 2022. 
(c)ReportingAny assistance provided under this section shall be included in the annual report under subsection (k) of such section. BGeneral Service Authorities and Military Records 511.Prohibition on commissioning or enlistment in the Armed Forces of an individual convicted of a felony hate crime (a)ProhibitionSection 657 of title 10, United States Code, is amended— 
(1)in the heading, by striking sexual; and (2)in subsection (b), by adding at the end the following new paragraphs: 
 
(5)An offense under section 249 of title 18. (6)An offense under State or local law— 
(A)described in section 245(a)(1) of title 18; or (B)the elements of which are substantially similar to those of an offense under section 247 or 249 of title 18.. 
(b)Conforming amendmentThe table of sections at the beginning of chapter 37 of such title is amended by striking the item relating to section 657 and inserting the following:   657. Prohibition on service in the armed forces by individuals convicted of certain offenses.. 512.Reduction in service commitment required for participation in career intermission program of a military departmentSection 710(c)(3) of title 10, United States Code, is amended by striking two months and inserting one month. 
513.Modernization of the Selective Service System 
(a)ReferenceExcept as expressly provided otherwise, any reference in this section to a section or other provision shall be deemed to be a reference to that section or other provision of the Military Selective Service Act (50 U.S.C. 3801 et seq.). (b)Purpose of selective serviceSection 1(b) (50 U.S.C. 3801(b)) is amended— 
(1)by striking armed strength and inserting military strength; (2)by striking insure and inserting ensure; and 
(3)by inserting before the period at the end the following: by ensuring adequate personnel with the requisite capabilities to meet the mobilization needs of the Department of Defense during a national emergency and not solely to provide combat replacements. (c)Solemnity of military serviceSection 3 (50 U.S.C. 3802) is amended by adding at the end the following: 
 
(c)Regulations prescribed pursuant to subsection (a) shall include methods to convey to every person required to register the solemn obligation for military service in the event of a military draft.. (d)Expanded registration to all Americans (1)Section 3(a) (50 U.S.C. 3802(a)) is amended— 
(A)by striking male citizen and inserting citizen; (B)by striking male person and inserting person;  
(C)by striking present himself and inserting appear; and (D)by striking so long as he and inserting so long as such alien. 
(2)Section 4(e) (50 U.S.C. 3803(e)) is amended by striking enlisted men and inserting enlisted persons. (3)Section 5 (50 U.S.C. 3805) is amended— 
(A)in subsection (a)(1)— (i)by striking race or color and inserting race, color, sex, or gender; and 
(ii)by striking call for men and inserting call for persons; and (B)in subsection (b), by striking men each place it appears and inserting persons. 
(4)Section 6 (50 U.S.C. 3806) is amended— (A)in subsection (a)(1)— 
(i)by striking enlisted men and inserting enlisted persons; and  (ii)by striking accrue to him and inserting accrue to such alien; and 
(B)in subsection (h)— (i)by striking (other than wives alone, except in cases of extreme hardship); and 
(ii)by striking wives and children and inserting spouses and children. (5)Section 10(b)(3) (50 U.S.C. 3809(b)(3)) is amended— 
(A)by striking the President is requested and all that follows through within its jurisdiction and inserting the President is requested to appoint the membership of each local board so that each board has both male and female members and, to the maximum extent practicable, it is proportionately representative of the race, national origin, and sex of those registrants within its jurisdiction; and (B)by striking race or national origin and inserting race, sex, or national origin. 
(6)Section 16(a) (50 U.S.C. 3814(a)) is amended by striking men and inserting persons. (e)Maintaining the health of the Selective Service SystemSection 10(a) (50 U.S.C. 3809(a)) is amended by adding at the end the following new paragraph: 
 
(5)The Selective Service System shall conduct exercises periodically of all mobilization plans, systems, and processes to evaluate and test the effectiveness of such plans, systems, and processes. Once every 4 years, the exercise shall include the full range of internal and interagency procedures to ensure functionality and interoperability and may take place as part of the Department of Defense mobilization exercise under section 10208 of title 10, United States Code. The Selective Service System shall conduct a public awareness campaign in conjunction with each exercise to communicate the purpose of the exercise to the public.. (f)Due process for failure To register (1)Section 12 (50 U.S.C. 3811) is amended— 
(A)in subsection (f)— (i)in paragraph (2), by inserting before the period at the end or proof of registration in accordance with subsection (g); 
(ii)in paragraph (3)— (I)in the first sentence, by striking compliance and inserting compliance or proof of registration; and 
(II)in the second sentence, by inserting before the period at the end or proof of registration; and (iii)in paragraph (4), in the second sentence— 
(I)by striking thereunder and inserting thereunder, or failure to provide proof of registration in accordance with subsection (g),; and (II)by inserting before the period at the end or has registered in accordance with subsection (g); and 
(B)in subsection (g)— (i)in paragraph (1), by striking ; and and inserting and the person shows by a preponderance of the evidence that the failure of the person to register was not a knowing and willful failure to register; or; and 
(ii)by amending paragraph (2) to read as follows:  (2)the person was provided notice of the person’s failure to register and the person registered within 30 days with the Selective Service System, regardless of the person’s age at the time of registration.. 
(g)Technical and conforming amendmentsThe Military Selective Service Act is amended— (1)in section 4 (50 U.S.C. 3803)— 
(A)in subsection (a) in the third undesignated paragraph— (i)by striking his acceptability in all respects, including his and inserting such person’s acceptability in all respects, including such person's; and 
(ii)by striking he may prescribe and inserting the President may prescribe; (B)in subsection (c)— 
(i)in paragraph (2), by striking any enlisted member and inserting any person who is an enlisted member; and (ii)in paragraphs (3), (4), and (5), by striking in which he resides and inserting in which such person resides; 
(C)in subsection (g), by striking coordinate with him and inserting coordinate with the Director; and (D)in subsection (k)(1), by striking finding by him and inserting finding by the President; 
(2)in section 5(d) (50 U.S.C. 3805(d)), by striking he may prescribe and inserting the President may prescribe; (3)in section 6 (50 U.S.C. 3806)— 
(A)in subsection (c)(2)(D), by striking he may prescribe and inserting the President may prescribe; (B)in subsection (d)(3), by striking he may deem appropriate and inserting the President considers appropriate; and 
(C)in subsection (h), by striking he may prescribe each place it appears and inserting the President may prescribe; (4)in section 10 (50 U.S.C. 3809)— 
(A)in subsection (b)— (i)in paragraph (3)— 
(I)by striking He shall create and inserting The President shall create; and (II)by striking upon his own motion and inserting upon the President’s own motion; 
(ii)in paragraph (4), by striking his status and inserting such individual’s status; and (iii)in paragraphs (4), (6), (8), and (9), by striking he may deem each place it appears and inserting the President considers; and 
(B)in subsection (c), by striking vested in him and inserting vested in the President; (5)in section 13(b) (50 U.S.C. 3812(b)), by striking regulation if he and inserting regulation if the President; 
(6)in section 15 (50 U.S.C. 3813)— (A)in subsection (b), by striking his each place it appears and inserting the registrant’s; and 
(B)in subsection (d), by striking he may deem and inserting the President considers; (7)in section (16)(g) (50 U.S.C. 3814(g))— 
(A)in paragraph (1), by striking who as his regular and customary vocation and inserting who, as such person’s regular and customary vocation,; and (B)in paragraph (2)— 
(i)by striking one who as his customary vocation and inserting a person who, as such person’s customary vocation,; and (ii)by striking he is a member and inserting such person is a member; 
(8)in section (18)(a) (50 U.S.C. 3816(a)), by striking he is authorized and inserting the President is authorized; (9)in section 21 (50 U.S.C. 3819)— 
(A)by striking he is sooner and inserting sooner; (B)by striking he each subsequent place it appears and inserting such member; and 
(C)by striking his consent and inserting such member’s consent; (10)in section 22(b) (50 U.S.C. 38290(b)), in paragraphs (1) and (2), by striking his each place it appears and inserting the registrant’s; and 
(11)except as otherwise provided in this section— (A)by striking he each place it appears and inserting such person; 
(B)by striking his each place it appears and inserting such person’s; (C)by striking him each place it appears and inserting such person; and 
(D)by striking present himself each place it appears in section 12 (50 U.S.C. 3811) and inserting appear. (h)Conforming amendments to other laws (1)Section 3328 of title 5, United States Code, is amended by striking subsection (a) and inserting the following: 
 
(a)An individual who was required to register under section 3 of the Military Selective Service Act (50 U.S.C. 3803) but failed to meet the registration requirements of section 3 of that Act shall be ineligible for appointment to a position in an Executive agency, unless— (1)the requirement for the person to so register has terminated or become inapplicable to the person and the person shows by a preponderance of the evidence that the failure of the person to register was not a knowing and willful failure to register; or 
(2)the person was provided notice of the person’s failure to register and the person registered within 30 days with the Selective Service System, regardless of the person’s age at the time of registration.. (2)Section 484(n) of the Higher Education Act of 1965 (20 U.S.C. 1091(n)) is amended by striking (50 U.S.C. App. 462(f)) and inserting (50 U.S.C. 3811(f)). 
(i)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act, except that the amendments made by subsections (d) and (h)(1) shall take effect one year after such date of enactment. 514.Improvements to military accessions in Armed Forces under the jurisdiction of the Secretaries of the military departments (a)In generalNot later than one year after the date of the enactment of this Act, each Secretary of a military department shall take the following steps regarding military accessions in each Armed Force under the jurisdiction of such Secretary: 
(1)Assess the prescribed medical standards for appointment as an officer, or enlistment as a member, in such Armed Force. (2)Determine how to update the medical screening processes for appointment or enlistment. 
(3)Determine how to standardize operations across the military entrance processing stations. (4)Determine how to improve aptitude testing methods and standardized testing requirements. 
(5)Implement improvements determined or identified under paragraphs (1) through (4). (b)ReportNot later than one year after the date of the enactment of this Act, each Secretary shall submit to the appropriate congressional committees a report containing the results of carrying out this section and recommendations regarding legislation the Secretary determines necessary to improve such military accessions. 
(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)The Committee on Armed Services of the House of Representatives. 
(2)The Committee on Armed Services of the Senate. (3)The Committee on Transportation and Infrastructure of the House of Representatives. 
(4)The Committee on Commerce, Science, and Transportation of the Senate. 515.Authorization of permissive temporary duty for wellnessIn order to reduce the rate of suicides in the Armed Forces, the Secretary of each military department shall prescribe regulations that authorize a member of an Armed Force under the jurisdiction of such Secretary to take not more than two weeks of permissive temporary duty each year to attend a seminar, retreat, workshop, or outdoor recreational therapy event— 
(a)hosted by a non-profit organization; and (b)that focuses on psychological, physical, spiritual, or social wellness. 
516.Required staffing of administrative separation boards 
(a)In generalThe Secretary of the military department concerned shall ensure that any administrative separation board under the jurisdiction of such Secretary has assigned to it the following: (1)A nonvoting legal advisor who shall be responsible for providing legal advice to the President of the board on— 
(A)the operations and procedures of the board; and (B)matters under consideration by the board. 
(2)A nonvoting recorder who shall be responsible for representing the separation authority in the in the proceedings before the board. (b)Selection and supervision (1)In generalThe nonvoting legal advisor referred to in subsection (a)(1) and the recorder referred to in subsection (a)(2) shall each be selected by the staff judge advocate and each shall serve under the supervision of such staff judge advocate. 
(2)CertificationThe staff judge advocate who selects the recorder under paragraph (1) shall include in the record of the proceedings of the board a written certification affirming that the recorder has the legal skills necessary to competently fulfill the duties of that position. 517.Administrative separation: miscellaneous authorities and requirementsNot later than one year after the date of the enactment of this Act, the Secretary of Defense and each Secretary of a military department shall prescribe regulations and guidance for administrative separations of enlisted members under the jurisdiction of such Secretary that— 
(1)authorize the Secretary of the military department concerned to characterize an administrative discharge, considered by an administrative separation board under regulations prescribed by such Secretary— (A)under any conditions (including other than honorable); and 
(B)notwithstanding the recommendation of such administrative separation board; and (2)in the case of an administrative separation on the basis of an offense by the member against an individual, allow such individual to request that at least one voting member of the administrative separation board be of the same gender, race, or ethnicity of such individual. 
518.Prohibition on algorithmic career terminationNo funds authorized to be appropriated by this Act may be used to subject a member of the Armed Forces under the jurisdiction of a Secretary of a military department to discipline of any kind solely based on the output of an automated algorithmic, mathematical, or other analytic tool used in the evaluation of publicly available social media posts or other publicly available online activity attributable to such member, unless the Secretary concerned determines an imminent threat of physical violence exists. 519.Prohibition on discipline against a member based on certain social mediaNo funds authorized to be appropriated by this Act may be used to subject a member of the Armed Forces under the jurisdiction of a Secretary of a military department to discipline of any kind solely based on a comment, post, or other activity originating from a third party regarding a political matter on an online account, forum, or other electronic means owned, controlled, or operated by the member. 
519A.Command oversight of military privatized housing as element of performance evaluations 
(a)Evaluations in generalEach Secretary of a military department shall ensure that the performance evaluations of any individual described in subsection (b) under the jurisdiction of such Secretary indicates the extent to which such individual has or has not exercised effective oversight and leadership in the following: (1)Improving conditions of privatized housing under subchapter IV of chapter 169 of title 10, United States Code. 
(2)Addressing concerns with respect to such housing of members of the Armed Forces and their families who reside in such housing on an installation of the military department concerned. (3)Addressing concerns regarding housing discrimination against individuals based on race, ethnicity, sex, gender identity, religion, or employment. 
(b)Covered individualsThe individuals described in this subsection are as follows: (1)The commander of an installation of a military department at which on-installation housing is managed by a landlord of privatized housing under subchapter IV of chapter 169 of title 10, United States Code. 
(2)Each officer or senior enlisted member of the Armed Forces at an installation described in paragraph (1) whose duties include facilities or housing management at such installation. (3)Any other officer or enlisted member of the Armed Forces (whether or not at an installation described in paragraph (1)) as specified by the Secretary of the military department concerned for purposes of this section. 
519B.Feasibility study on establishment of housing history for members of the Armed Forces who reside in housing provided by the United States 
(a)Study; reportNot later than September 30, 2022, the Secretary of Defense shall— (1)conduct a feasibility study regarding the establishment of a standard record of housing history for members of the Armed Forces who reside in covered housing; and 
(2)submit to the appropriate congressional committees a report on the results of such study. (b)ContentsA record described in subsection (a) includes, with regards to each period during which the member concerned resided in covered housing, the following: 
(1)The assessment of the commander of the military installation in which such housing is located, of the condition of such covered housing— (A)prior to the beginning of such period; and 
(B)in which the member concerned left such covered housing upon vacating such covered housing. (2)Contact information a housing provider may use to inquire about such a record. 
(c)Online accessA record described in subsection (a) would be accessible through a website, maintained by the Secretary of the military department concerned, through which a member of the Armed Forces under the jurisdiction of such Secretary may access such record of such member. (d)IssuanceThe Secretary concerned would issue a copy of a described in subsection (a) to the member concerned upon the separation, retirement, discharge, or dismissal of such member from the Armed Forces, with the DD Form 214 for such member. 
(e)DefinitionsIn this section: (1)The term appropriate congressional committees means the following: 
(A)The Committee on Armed Services of the House of Representatives. (B)The Committee on Armed Services of the Senate. 
(C)The Committee on Transportation and Infrastructure of the House of Representatives. (D)The Committee on Commerce, Science, and Transportation of the Senate. 
(2)The term covered housing means housing provided by the United States to a member of the Armed Forces. 519C.Seaman to Admiral-21 program: credit towards retirement (a)CreditFor each participant in the Seaman to Admiral-21 program during fiscal years 2010 through 2014 for whom the Secretary of the Navy cannot find evidence of an acknowledgment that, before entering a baccalaureate degree program, service during the baccalaureate degree program would not be included when computing years of service for retirement, the Secretary shall include service during the baccalaureate degree program when computing— 
(1)years of service; and (2)retired or retainer pay. 
(b)Report requiredThe Secretary shall submit a report to the Committees on Armed Services of the Senate and House of Representatives regarding the number of participants credited with service under subsection (a). (c)DeadlineThe Secretary shall carry out this section not later than 180 days after the date of the enactment of this Act. 
519D.Progress report on implementation of GAO recommendations regarding career paths for surface warfare officers of the Navy 
(a)Progress reportNot later than one year after the date of the enactment of this Act, the Secretary of the Navy shall submit to the congressional defense committees a progress report on implementation of the recommendations for executive action in the report of the Government Accountability Office titled Navy Readiness: Actions Needed to Evaluate and Improve Surface Warfare Officer Career Path (GAO–21–168). The report shall include the following: (1)Actions taken to develop plans to improve retention of SWOs, with a focus on retention of female SWOs, including specific goals, performance measures, and timelines. 
(2)Actions taken to analyze relevant logbook data for trends between the number of SWOs aboard ships and competition for limited training opportunities. (3)Actions taken to analyze the extent to which commissioning practices affect training opportunities for SWOs. 
(4)Actions taken to reevaluate the need for nuclear-trained SWOs, assess the effects of the current training approach, and make any related adjustments to the respective career path. (5)Actions taken to establish and implement regular evaluations of the effectiveness of the current career path, training, and policies for SWOs, in successfully developing and retaining proficient SWOs. The initial evaluation shall include— 
(A)a comparison of such effectiveness against that of other positions in the Navy, and against comparable positions in other navies and maritime communities; and (B)input from SWOs at all grades. 
(6)Actions taken to implement— (A)workforce strategies; 
(B)changes to the career path for SWOs, training, and policies; and (C)the implementation of pilot programs to evaluate potential changes that address the results of such initial evaluation. 
(b)SWO definedIn this section, the term SWO means surface warfare officer. 519E.Independent assessment of retention of female surface warfare officers (a)In generalThe Secretary of Defense shall seek to enter into an agreement with a nonprofit entity or a federally funded research and development center independent of the Department of Defense to conduct research and analysis on the gender gap in retention of surface warfare officers in the Navy. 
(b)ElementsThe research and analysis conducted under subsection (a) shall include consideration of the following: (1)Demographics of surface warfare officers, disaggregated by gender, including— 
(A)race; (B)ethnicity; 
(C)socioeconomic status; (D)marital status (including whether the spouse is a member of the Armed Forces and, if so, the length of service of such spouse); 
(E)whether the officer has children (including number and age or ages of children); (F)whether an immediate family member serves or has served as a member of the Armed Forces; and 
(G)the percentage of such officers who— (i)indicate an intent to complete only an initial service agreement; and 
(ii)complete only an initial service agreement. (2)Whether there is a correlation between the number of female surface warfare officers serving on a vessel and responses of such officers to command climate surveys. 
(3)An anonymous but traceable study of command climate results to— (A)correlate responses from particular female surface warfare officers with resignation; and 
(B)compare attitudes of first-tour and second-tour female surface warfare officers. (4)Recommendations based on the findings under paragraphs (1), (2), and (3). 
(c)Reports 
(1)In generalNot later than 270 days after the date on which a nonprofit entity or federally funded research and development center enters into an agreement under subsection (a) with the Secretary of Defense, such entity or center shall submit to the Secretary of Defense a report on the results of the research and analysis under subsection (a). (2)Submission to CongressNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees each of the following: 
(A)A copy of the report submitted under paragraph (1) without change. (B)Any comments, changes, recommendations, or other information provided by the Secretary of Defense relating to the research and analysis under subsection (a) and contained in such report. 
519F.Implementation of certain recommendations regarding use of unmanned aircraft systems by the National GuardNot later than September 30, 2022, the Secretary of Defense shall implement recommendations of the Secretary described in section 519C(a)(2) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283). CMilitary Justice and Other Legal Matters 521.Rights of the victim of an offense under the Uniform Code of Military Justice (a)In generalSection 806b(a) of title 10, United States Code (article 6b(a) of the Uniform Code of Military Justice) is amended— 
(1)by redesignating paragraph (8) as paragraph (9); and (2)by inserting after paragraph (7) the following new paragraph: 
 
(8)The right to be informed in a timely manner of any pre-trial agreement, separation-in-lieu-of-trial agreement, or non-prosecution agreement relating to the offense, unless providing such information would jeopardize another law enforcement proceeding or would violate the privacy concerns of an individual other than the accused.. (b)Policy on information provided to victims (1)Uniform policy requiredNot later than one year after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretary of the Department in which the Coast Guard is operating, shall establish a uniform policy for the sharing of the following information relating to the victim of an offense under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), with a Special Victims’ Counsel or Victims’ Legal Counsel representing such victim: 
(A)Any recorded statements of the victim to investigators. (B)The record of any forensic examination of the person or property of the victim, including the record of any sexual assault forensic exam of the victim that is in possession of investigators or the Government. 
(C)Any other personal or medical record of the victim that is in the possession of investigators or the Government. (2)Exception for withholding of information in certain circumstancesThe policy under paragraph (1) may set forth circumstances in which the information specified in such paragraph may be withheld for the purpose of protecting the integrity of an investigation or criminal proceeding. 
522.Commanding officer's non-judicial punishment 
(a)In generalSection 815 of title 10, United States Code (article 15 of the Uniform Code of Military Justice), is amended— (1)by redesignating subsections (c) through (g) as subsections (d) through (h), respectively; 
(2)by inserting after subsection (b), the following new subsection:  (c) (1)Except as provided in paragraphs (2) and (3), a commanding officer may not impose a punishment authorized in subsection (b) unless, before the imposition of such punishment, the commanding officer— 
(A)requests and receives legal guidance regarding the imposition of such punishment from a judge advocate or other legal officer of the armed force of which the commanding officer is a member; and (B)provides the member who may be subject to such punishment with an opportunity to consult appropriate legal counsel. 
(2)Paragraph (1) shall not apply to the punishments specified in subparagraphs (E) and (F) of subsection (b)(2). (3)A commanding officer may waive the requirements set forth in subparagraphs (A) and (B) of paragraph (1), on a case by case basis, if the commanding officer determines such a waiver is necessary in the national security interests of the United States.; and 
(3)in subsection (f), as so redesignated, by striking subsection (d) and inserting subsection (e). (b)Effective date and applicabilityThe amendments made by subsection (a) shall take effect 180 days after the date of the enactment of this Act and shall apply with respect to punishments imposed under section 815 of title 10, United States Code (article 15 of the Uniform Code of Military Justice), on or after such effective date. 
(c)Additional guidance requiredNot later than one year after the date of the enactment of this Act, each Secretary of a military department shall prescribe regulations or issue other written guidance with respect to non-judicial punishment under section 815 of title 10, United States Code (article 15 of the Uniform Code of Military Justice) that— (1) (A)identifies criteria to be considered when determining whether a member of the armed forces is attached to or embarked in a vessel for the purposes of determining whether such member may demand trial by court-martial in lieu of punishment under such section (article); and 
(B)establishes a policy about the appropriate and responsible invocation of such exception; and (2)establishes criteria commanders must consider when evaluating whether to issue a waiver under subsection (c)(3) of such section (article) (as added by subsection (a) of this section) on the basis of the national security interests of the United States. 
523.Selection process for members to serve on courts-martialSection 825(e) of title 10, United States Code (article 25(e) of the Uniform Code of Military Justice), is amended— (1)by redesignating paragraphs (1), (2), and (3) as paragraphs (3), (4), and (5), respectively; 
(2)by inserting before paragraph (3), as so redesignated, the following new paragraphs: (1) When convening a court-martial, the convening authority shall detail as members thereof members of the armed forces under such regulations as the President may prescribe for the randomized selection of qualified personnel available to the convening authority for detail. 
(2)The randomized selection process developed and implemented under paragraph (1) may include parameter controls that— (A)allow for exclusions based on scheduling availability; 
(B)allow for controls based on military rank; and (C)allow for controls to promote gender, racial, and ethnic diversity and inclusion.; and 
(3)in paragraph (4), as so redesignated, by— (A)striking the first sentence; and 
(B)striking when he is and inserting when the member is. 524.Petition for DNA testing under the Uniform Code of Military Justice (a)In generalSubchapter IX of chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), is amended by inserting after section 873 (article 73) the following new section (article): 
 
873a. Art. 73a.Petition for DNA testing 
(a)In generalUpon a written petition by an accused sentenced to imprisonment or death pursuant to a conviction under this chapter (referred to in this section as the applicant), the Judge Advocate General shall order DNA testing of specific evidence if the Judge Advocate General finds that all of the following apply: (1)The applicant asserts, under penalty of perjury, that the applicant is actually innocent of the offense for which the applicant is sentenced to imprisonment or death. 
(2)The specific evidence to be tested was secured in relation to the investigation or prosecution of the offense referenced in the applicant’s assertion under paragraph (1). (3)The specific evidence to be tested— 
(A)was not previously subjected to DNA testing and the applicant did not knowingly fail to request DNA testing of that evidence in a prior motion for postconviction DNA testing; or (B)was previously subjected to DNA testing and the applicant is requesting DNA testing using a new method or technology that is substantially more probative than the prior DNA testing. 
(4)The specific evidence to be tested is in the possession of the Government and has been subject to a chain of custody and retained under conditions sufficient to ensure that such evidence has not been substituted, contaminated, tampered with, replaced, or altered in any respect material to the proposed DNA testing. (5)The proposed DNA testing is reasonable in scope, uses scientifically sound methods, and is consistent with accepted forensic practices. 
(6)The applicant identifies a theory of defense that— (A)is not inconsistent with an affirmative defense presented at trial; and 
(B)would establish the actual innocence of the applicant of the offense referenced in the applicant’s assertion under paragraph (1). (7)If the applicant was convicted following a trial, the identity of the perpetrator was at issue in the trial. 
(8)The proposed DNA testing of the specific evidence may produce new material evidence that would— (A)support the theory of defense referenced in paragraph (6); and 
(B)raise a reasonable probability that the applicant did not commit the offense. (9)The applicant certifies that the applicant will provide a DNA sample for purposes of comparison. 
(10)The petition is made in a timely fashion, subject to the following conditions: (A)There shall be a rebuttable presumption of timeliness if the petition is made within five years of the enactment of the National Defense Authorization Act for Fiscal Year 2022 or within three years after the date of the entry of judgment under section 860c of this title (article 60c), whichever comes later. Such presumption may be rebutted upon a showing— 
(i)that the applicant’s petition for a DNA test is based solely upon information used in a previously denied motion; or (ii)of clear and convincing evidence that the applicant’s filing is done solely to cause delay or harass. 
(B)There shall be a rebuttable presumption against timeliness for any petition not satisfying subparagraph (A) above. Such presumption may be rebutted upon the Judge Advocate General’s finding— (i)that the applicant was or is incompetent and such incompetence substantially contributed to the delay in the applicant’s motion for a DNA test; 
(ii)the evidence to be tested is newly discovered DNA evidence; (iii)that the applicant’s petition is not based solely upon the applicant’s own assertion of innocence and, after considering all relevant facts and circumstances surrounding the petition, a denial would result in a manifest injustice; or 
(iv)upon good cause shown. (C)For purposes of this paragraph— 
(i)the term incompetence has the meaning given that term in section 876b of this chapter (article 76b); (ii)the term manifest means that which is unmistakable, clear, plain, or indisputable and requires that the opposite conclusion be clearly evident. 
(b)Appeal of denial The applicant may appeal the Judge Advocate General’s denial of the petition of DNA testing to the Court of Appeals for the Armed Forces. (c)Evidence inventory; preservation order; appointment of counsel (1)InventoryThe Judge Advocate General shall order the preparation of an inventory of the evidence related to the case for which a petition is made under subsection (a), which shall be provided to the applicant. 
(2)Preservation orderTo the extent necessary to carry out proceedings under this section, the Judge Advocate General shall direct the preservation of the specific evidence relating to a petition under subsection (a). (3)Appointment of counselThe applicant shall be eligible for representation by appellate defense counsel under section 870 of this chapter (article 70). 
(d)Testing costsThe costs of any DNA testing ordered under this section shall be paid by the Government. (e)Time limitation in capital casesIn any case in which the applicant is sentenced to death— 
(1)any DNA testing ordered under this section shall be completed not later than 60 days after the date on which the test is ordered by the Judge Advocate General; and (2)not later than 120 days after the date on which the DNA testing ordered under this section is completed, the Judge Advocate General shall order any post-testing procedures under subsection (f) or (g), as appropriate. 
(f)Disclosure of test resultsReporting of test results shall be simultaneously disclosed to the Government and the applicant. (g)Post-testing procedures; inconclusive and inculpatory results (1)Inconclusive resultsIf DNA test results obtained under this section are inconclusive, the Judge Advocate General may order further testing, if appropriate, or may deny the applicant relief. 
(2)Inculpatory resultsIf DNA test results obtained under this section show that the applicant was the source of the DNA evidence, the Judge Advocate General shall— (A)deny the applicant relief; and 
(B)if the DNA test results relate to a State offense, forward the finding to any appropriate State official. (h)Post-testing procedures; motion for new trial or resentencing (1)In generalNotwithstanding any provision of law that would bar a motion under this paragraph as untimely, if DNA test results obtained under this section exclude the applicant as the source of the DNA evidence, the applicant may file a petition for a new trial or resentencing, as appropriate. 
(2)Standard for granting motion for new trial or resentencingThe applicant’s petition for a new trial or resentencing, as appropriate, shall be granted if the DNA test results, when considered with all other evidence in the case (regardless of whether such evidence was introduced at trial), establish by compelling evidence that a new trial would result in the acquittal of the applicant. (i)Relationship to other laws (1)Post-conviction reliefNothing in this section shall affect the circumstances under which a person may obtain DNA testing or post-conviction relief under any other provision of law. 
(2)Habeas corpusNothing in this section shall provide a basis for relief in any Federal habeas corpus proceeding.. (b)Clerical amendmentThe table of sections at the beginning of such subchapter is amended by inserting after the item relating to section 873 (article 73) the following new item: 
 
 
873a. 73a. Petition for DNA testing.. 
525.Punitive article on violent extremism 
(a)Violent extremism 
(1)In generalSubchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 916 (article 116 of the Uniform Code of Military Justice) the following new section (article):  916a.Art. 116a. violent extremism (a)ProhibitionAny person subject to this chapter who— 
(1)knowingly commits a covered offense against— (A)the Government of the United States; or 
(B)any person or class of people; (2) (A)with the intent to intimidate or coerce any person or class of people; or 
(B)with the intent to influence, affect, or retaliate against the policy or conduct of the Government of the United States or any State; and (3)does so— 
(A)to achieve political, ideological, religious, social, or economic goals; or (B)in the case of an act against a person or class of people, for reasons relating to the race, religion, color, ethnicity, sex, age, disability status, national origin, sexual orientation, or gender identity of the person or class of people concerned;is guilty of violent extremism and shall be punished as a court-martial may direct. 
(b)Attempts, solicitation, and conspiracyAny person who attempts, solicits, or conspires to commit an offense under this section shall be punished in the same manner as a person who completes the offense. (c)DefinitionsIn this section: 
(1)Covered offenseThe term covered offense means— (A)loss, damage, destruction, or wrongful disposition of military property of the United States, in violation of section 908 of this title (article 108); 
(B)waste, spoilage, or destruction of property other than military property of the United States, in violation of section 909 of this title (article 109); (C)communicating threats, in violation of section 915 of this title (article 115); 
(D)riot or breach of peace, in violation of section 916 of this title (article 116); (E)provoking speech or gestures, in violation of section 917 of this title (article 117); 
(F)murder, in violation of section 918 of this title (article 118); (G)manslaughter, in violation of section 919 of this title (article 119); 
(H)larceny or wrongful appropriation, in violation of section 921 of this title (article 121); (I)robbery, in violation of section 922 of this title (article 122); 
(J)kidnapping, in violation of section 925 of this title (article 125); (K)assault, in violation of section 928 of this title (article 128); 
(L)conspiracy to commit an offense specified in any of subparagraphs (A) through (K), as punishable under section 881 of this title (article 81); (M)solicitation to commit an offense specified in any of subparagraphs (A) through (K), as punishable under section 882 of this title (article 82); or 
(N)an attempt to commit an offense specified in any of subparagraphs (A) through (K), as punishable under section 880 of this title (article 80). (2)StateThe term State includes any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any other possession or territory of the United States.. 
(2)Clerical amendmentThe table of sections at the beginning of such subchapter is amended by inserting after the item relating to section 916 (article 116) the following new item:   916a. 116a. Violent extremism.. (b)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act and shall apply to offenses committed on or after such date. 
526.Clarifications of procedure in investigations of personnel actions taken against members of the Armed Forces in retaliation for protected communications 
(a)In generalSubparagraphs (D) and (E) of paragraph (4) of section 1034(c) of title 10, United States Code, are amended to read as follows:  (D) (i)Upon determining that an investigation of an allegation under paragraph (1) is warranted, the Inspector General making the determination shall expeditiously investigate the allegation to determine whether the protected communication or activity under subsection (b) was a contributing factor in the personnel action prohibited under subsection (b) that was taken or withheld (or threatened to be taken or withheld) against a member of the armed forces. 
(ii)In the case of a determination made by the Inspector General of the Department of Defense, that Inspector General may delegate responsibility for the investigation to an appropriate Inspector General of a military department. (iii)The member alleging the prohibited personnel action may use circumstantial evidence to demonstrate that the protected communication or activity under subsection (b) was a contributing factor in the personnel action prohibited under subsection (b). Such circumstantial evidence may include that the person taking such prohibited personnel action knew of the protected communication or activity, and that the prohibited personnel action occurred within a period of time such that a reasonable person could conclude that the communication or protected activity was a contributing factor in the personnel action. 
(iv)If the Inspector General determines it likelier than not that the member made a communication or participated in an activity protected under subsection (b) that was a contributing factor in a personnel action described in such subsection, the Inspector General shall presume such personnel action to be prohibited under such subsection unless the Inspector General determines there is clear and convincing evidence that the same personnel action would have occurred in the absence of such protected communication or activity. (E)If the Inspector General preliminarily determines in an investigation under subparagraph (D) that a personnel action prohibited under subsection (b) has occurred and that such personnel action shall result in an immediate hardship to the member alleging the personnel action, the Inspector General shall promptly notify the Secretary of the military department concerned or the Secretary of Homeland Security, as applicable, of the hardship, and such Secretary shall take such action as such Secretary determines appropriate.. 
(b)Technical amendmentsSuch paragraph is further amended in subparagraphs (A) and (B) by striking subsection (h) both places it appears and inserting subsection (i). 527.Activities to improve family violence prevention and response (a)Delegation of authority to authorize exceptional eligibility for certain benefitsParagraph (4) of section 1059(m) of title 10, United States Code, is amended to read as follows: 
 
(4) 
(A)Except as provided in subparagraph (B), the authority of the Secretary concerned under paragraph (1) may not be delegated. (B)During the two year period following the date of the enactment of the National Defense Authorization Act for Fiscal Year 2022, the authority of the Secretary concerned under paragraph (1) may be delegated to an official at the Assistant Secretary-level or above. Any exercise of such delegated authority shall be reported to the Secretary concerned on a quarterly basis.. 
(b)Extension of requirement for annual Family Advocacy Program report regarding child abuse and domestic violenceSection 574(a) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2141) is amended by striking April 30, 2021 and inserting April 30, 2026. (c)Implementation of Comptroller General recommendations (1)In generalConsistent with the recommendations set forth in the report of the Comptroller General of the United States titled Domestic Abuse: Actions Needed to Enhance DOD’s Prevention, Response, and Oversight (GAO–21–289), the Secretary of Defense, in consultation with the Secretaries of the military departments, shall carry out the activities specified in subparagraphs (A) through (K).  
(A)Domestic abuse dataNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretaries of the military departments, shall carry out each of the following: (i)Issue guidance to the Secretaries of the military departments to clarify and standardize the process for collecting and reporting data on domestic abuse in the Armed Forces, including— 
(I)data on the numbers and types of domestic abuse and domestic violence incidents involving members of the Armed Forces; (II)the information required to be reported to the database on domestic violence incidents under section 1562 of title 10, United States Code; and 
(III)data for inclusion in the reports regarding child abuse and domestic violence required to be submitted under section 574 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2141). (ii)Develop a quality control process to ensure the accurate and complete reporting of data on allegations of abuse involving a member of the Armed Forces, including allegations of abuse that do not meet the Department of Defense definition of domestic abuse. 
(iii)Expand the scope of any reporting to Congress that includes data on domestic abuse in the Armed Forces to include data on and analysis of the types of allegations of domestic abuse. (B)Domestic violence and command action dataNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretaries of the military departments, shall— 
(i)evaluate the organizations and elements of the Department of Defense that are responsible for tracking domestic violence incidents and the command actions taken in response to such incidents to determine if there are actions that may be carried out to— (I)eliminate gaps and redundancies in the activities of such organizations; 
(II)ensure consistency in the approaches of such organizations to the tracking of such incidents and actions; and (III)otherwise improve the tracking of such incidents and actions across the Department; and 
(ii)based on the evaluation under clause (i), clarify or adjust— (I)the duties of such organizations and elements; and 
(II)the manner in which such organizations and elements coordinate their activities. (C)Regulations for violation of civilian orders of protectionThe Secretary of Defense shall revise or issue regulations (as applicable) to ensure that each Secretary of a military department provides, to any member of the Armed Forces under the jurisdiction of such Secretary who is subject to a civilian order of protection, notice that the violation of such order may be punishable under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice). 
(D)Agreements with civilian victim service organizations 
(i)Guidance requiredThe Secretary of Defense, in consultation with the Secretaries of the military departments, shall issue guidance pursuant to which personnel of a Family Advocacy Program at a military installation may enter into memoranda of understanding with qualified civilian victim service organizations for purposes of providing services to victims of domestic abuse in accordance with clause (ii). (ii)Contents of agreementA memorandum of understanding entered into under clause (i) shall provide that personnel of a Family Advocacy Program at a military installation may refer a victim of domestic abuse to a qualified civilian victim service organization if such personnel determine that— 
(I)the services offered at the installation are insufficient to meet the victim’s needs; or (II)such a referral would otherwise benefit the victim. 
(E)Screening and reporting of initial allegationsThe Secretary of Defense, in consultation with the Secretaries of the military departments, shall develop and implement a standardized process— (i)to ensure consistency in the manner in which allegations of domestic abuse are screened and documented at military installations, including by ensuring that allegations of domestic abuse are documented regardless of the severity of the incident; 
(ii)that uses a risk-based approach to consistently identify, from among such allegations of domestic abuse, the allegations that should be presented to an Incident Determination Committee; and (iii)to ensure consistency in the form and manner in which such allegations are presented to Incident Determination Committees. 
(F)Implementation and oversight of Incident Determination Committees 
(i)ImplementationThe Secretary of Defense, in consultation with the Secretaries of the military departments, shall ensure that Incident Determination Committees are fully implemented within each Armed Force. (ii)Oversight and monitoringThe Secretary of Defense shall— 
(I)direct the Under Secretary of Defense for Personnel and Readiness to conduct oversight of the activities of the Incident Determination Committees of the Armed Forces on an ongoing basis; and (II)establish a formal process through which the Under Secretary will monitor Incident Determination Committees to ensure that the activities of such Committees are conducted in an consistent manner in accordance with the applicable policies of the Department of Defense and the Armed Forces. 
(G)Reasonable suspicion standard for incident reportingNot later than 90 days after the date of the enactment of the Act, the Secretary of Defense, in consultation with the Secretaries of the military departments, shall issue regulations— (i)under which the personnel of a Family Advocacy Program shall be required to report an allegation of domestic abuse to an Incident Determination Committee if there is reasonable suspicion that the abuse occurred; and 
(ii)that fully define and establish standardized criteria for determining whether an allegation of abuse meets the reasonable suspicion standard referred to in clause (i). (H)Guidance for victim risk assessmentThe Secretary of Defense, in consultation with the Secretaries of the military departments, shall issue guidance that— 
(i) identifies the risk assessment tools that must be used by Family Advocacy Program personnel to assess reports of domestic abuse; and (ii)establishes minimum qualifications for the personnel responsible for using such tools. 
(I)Improving Family Advocacy Program awareness campaignsThe Secretary of Defense, in consultation with the Secretaries of the military departments, shall develop and implement— (i)a communications strategy to support the Armed Forces in increasing awareness of the options and resources available for reporting incidents of domestic abuse; and 
(ii)metrics to evaluate the effectiveness of domestic abuse awareness campaigns within the Department of Defense and the Armed Forces, including by identifying a target audience and defining measurable objectives for such campaigns. (J)Assessment of the disposition model for domestic violenceAs part of the independent analysis required by section 549C of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) the Secretary of Defense shall include an assessment of— 
(i)the risks and consequences of the disposition model for domestic violence in effect as of the date of the enactment of this Act, including the risks and consequences of such model with respect to— (I)the eligibility of victims for transitional compensation and other benefits; and 
(II)the eligibility of perpetrators of domestic violence to possess firearms and any related effects on the military service of such individuals; and (ii) the feasibility and advisability establishing alternative disposition models for domestic violence, including an assessment of the advantages and disadvantages of each proposed model. 
(K)Family Advocacy Program training 
(i)Training for commanders and senior enlisted advisorsThe Secretary of Defense, in consultation with the Secretaries of the military departments, shall— (I)ensure that the Family Advocacy Program training provided to installation-level commanders and senior enlisted advisors of the Armed Forces meets the applicable requirements of the Department of Defense; and 
(II)shall provide such additional guidance and sample training materials as may be necessary to improve the consistency of such training. (ii)Training for chaplainsThe Secretary of Defense shall— 
(I)require that chaplains of the Armed Forces receive Family Advocacy Program training; (II)establish content requirements and learning objectives for such training; and 
(III)provide such additional guidance and sample training materials as may be necessary to effectively implement such training. (iii)Training completion dataThe Secretary of Defense, in consultation with the Secretaries of the military departments, shall develop a process to ensure the quality and completeness of data indicating whether members of the Armed Forces who are required to complete Family Advocacy Program training, including installation-level commanders and senior enlisted advisors, have completed such training. 
(2)General implementation dateExcept as otherwise provided in paragraph (1), the Secretary of Defense shall complete the implementation of the activities specified in such paragraph by not later than one year after the date of the enactment of this Act. (3)Quarterly status reportNot later than 90 days after the date of the enactment of this Act and on a quarterly basis thereafter until the date on which all of the activities specified in paragraph (1) have been implemented, the Secretary of Defense shall submit to the appropriate congressional committees a report on the status of the implementation of such activities. 
(d)Improving awareness regarding family advocacy programs and other similar services 
(1)Pilot program on information for families enrolling in DEERSThe Secretary of Defense shall carry out a pilot program to assess the feasibility and advisability of various mechanisms to inform military families about the Family Advocacy Programs and resiliency training of the Armed Forces during their enrollment in the Defense Enrollment Eligibility Reporting System. The matters assessed by the pilot program shall include the following: (A)An option for training members of military families on the Family Advocacy Programs. 
(B)Mechanisms for providing such family members with information on— (i)the resources available through the Family Advocacy Programs of the Armed Forces; 
(ii)the Military OneSource program of the Department of Defense; (iii)resources relating to domestic abuse and child abuse and neglect that are available through local community service organizations; and 
(iv)the availability of the Military and Family Life Counseling Program. (C)Steps that may be taken to better inform such family members of the option to make a restricted report or an unrestricted report to a Family Advocacy Program, including information on the difference between such reports. 
(2)Information on services for military familiesEach Secretary of a military department shall ensure that a military family member who reports an incident of domestic abuse or child abuse and neglect to a Family Advocacy Program under the jurisdiction of such Secretary receives comprehensive information, in a clear and easily understandable format, on the services available to such family member in connection with such incident. Such information shall include a complete guide to the following: (A)The Family Advocacy Program of the Armed Force or military department concerned. 
(B)Military law enforcement services, including an explanation of the process that follows a report of an incident of domestic abuse or child abuse or neglect. (C)Other applicable victim services. 
(e)Reports on staffing levels for family advocacy programs 
(1)In generalNot later than 180 days after the date on which the staffing tool described in paragraph (2) becomes operational, and on an annual basis thereafter for the following five years, the Secretary of Defense shall submit to the appropriate congressional committees a report setting forth the following: (A)Military, civilian, and contract support staffing levels for the Family Advocacy Programs of the Armed Forces at each military installation so staffed as of the date of the report. 
(B)Recommendations for ideal staffing levels for the Family Advocacy Programs, as identified by the staffing tool. (2)Staffing tool describedThe staffing tool described in this paragraph is a tool that— 
(A)is under development as of the date of the enactment of this Act pursuant to an agreement between the Department of Defense and Pennsylvania State University; and (B)will be used to assist the Department in determining adequate staffing levels for Family Advocacy Programs. 
(3)Comptroller General review 
(A)In generalFollowing the submission of the first annual report required under paragraph (1), the Comptroller General of the United States shall conduct a review of the staffing of the Family Advocacy Programs of the Armed Forces. (B)ElementsThe review conducted under subparagraph (A) shall include an assessment of each of the following: 
(i)The extent to which the Armed Forces have filled authorized billets for Family Advocacy program manager, clinician, and victim advocate positions. (ii)The extent to which the Armed Forces have experienced challenges filling authorized Family Advocacy Program positions, and how such challenges, if any, have affected the provision of services. 
(iii)The extent to which the Department of Defense and Armed Forces have ensured that Family Advocacy Program clinicians and victim advocates meet qualification and training requirements. (iv)The extent to which the Department of Defense has established metrics to evaluate the effectiveness of the staffing tool described in paragraph (2). 
(C)Briefing and report 
(i)BriefingNot later than one year following the submission of the first annual report required under paragraph (1), the Comptroller General shall provide to the Committees on Armed Services of the Senate and the House of Representatives a briefing on the preliminary observations made by the Comptroller General as part of the review required under subparagraph (A). (ii)ReportNot later than 90 days after the date of the briefing under clause (i), the Comptroller General shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the results of the review conducted under subparagraph (A).  
(f)Study and report on initial entry points 
(1)StudyThe Secretary of Defense shall conduct a study to identify initial entry points (including anonymous entry points) through which military family members may seek information or support relating to domestic abuse or child abuse and neglect. Such study shall include an assessment of— (A)points at which military families interact with the Armed Forces or the Department of Defense through which such information or support may be provided to family members, including points such as enrollment in the Defense Enrollment Eligibility Reporting System, and the issuance of identification cards; and 
(B)other existing and potential routes through which such family members may seek information or support from the Armed Forces or the Department, including online chat rooms, text-based support capabilities, and software applications for smartphones. (2)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth the results of the study conducted under paragraph (1). 
(g)Inspector General reportNot later than 120 days after the date of the enactment of this Act, the Inspector General of the Department of Defense shall submit to the Secretary of Defense and to the Committees on Armed Services of the Senate and the House of Representatives a report that— (1)evaluates the progress of the Secretary of Defense in carrying out this section; and 
(2)identifies any actions the Secretary is taking improve the practices of military installations with respect to the prevention and response to domestic abuse and child abuse and neglect among military families. (h)DefinitionsIn this section: 
(1)The term appropriate congressional committees means— (A)the Committee on Armed Services and the Committee on Commerce, Science, and Transportation of the Senate; and 
(B)the Committee on Armed Services and the Committee on Transportation and Infrastructure of the House of Representatives. (2)The term civilian order of protection has the meaning given that term in section 1561a of title 10, United States Code. 
(3)The term disposition model for domestic violence means the process to determine— (A)the disposition of charges of an offense of domestic violence under section 928b of title 10, United States Code (article 128b of the Uniform Code of Military Justice); and 
(B)consequences of such disposition for members of the Armed Forces determined to have committed such offense and the victims of such offense. (4)The term Incident Determination Committee means a committee established at a military installation that is responsible for reviewing reported incidents of domestic abuse and determining whether such incidents constitute harm to the victims of such abuse according to the applicable criteria of the Department of Defense. 
(5)The term qualified civilian victim service organization means an organization outside the Department of Defense that— (A)is approved by the Secretary of Defense for the purpose of providing legal or other services to victims of domestic abuse; and  
(B)is located in a community surrounding a military installation. (6)The term risk assessment tool means a process or technology that may be used to evaluate a report of an incident of domestic abuse to determine the likelihood that the abuse will escalate or recur. 
528.Mandatory notification of members of the Armed Forces identified in certain records of criminal investigations 
(a)In generalChapter 80 of title 10, United States Code, is amended by adding at the end the following new section:  1567b.Mandatory notification of members of the armed forces and reserve components identified in certain records of criminal investigations (a)Notification of inclusion MCIO recordsAs soon as practicable after the conclusion of a criminal investigation by a military criminal investigative organization, the head of such organization shall provide, to any member or former member of the armed forces and reserve components who is designated in the records of the organization as a subject of such investigation, written notice of such designation. 
(b)Initial notification of previous inclusion in MCIO recordsNot later than 180 days after the date of the enactment of this section, the head of each military criminal investigative organization shall provide, to any member or former member of the armed forces and reserve components who is designated in the records of the organization as a subject of a criminal investigation that is closed as of such date, written notice of such designation. (c)Contents of noticeEach notice provided under subsection (a) and (b) shall include the following information— 
(1)The date on which the member was designated as a subject of a criminal investigation in the records of the military criminal investigative organization. (2)Identification of each crime for which the member was investigated, including a citation to each provision of chapter 47 of this title (the Uniform Code of Military Justice) that the member was suspected of violating, if applicable. 
(3)Instructions on how the member may seek removal of the record in accordance with subsection (d). (d)Removal of recordThe Secretary of Defense shall— 
(1)establish a process through which a member of the armed forces and reserve components who receives a notice under subsection (a) or (b) may request the removal of the record that is the subject of such notice; and (2)issue uniform guidance, applicable to all military criminal investigative organizations, specifying the conditions under which such a record may be removed. 
(e)Military criminal investigative organization definedIn this section, the term military criminal investigative organization means any organization or element of the Department of Defense or an armed force that is responsible for conducting criminal investigations, including— (1)the Army Criminal Investigation Command; 
(2)the Naval Criminal Investigative Service; (3)the Air Force Office of Special Investigations; 
(4)the Coast Guard Investigative Service; and (5)the Defense Criminal Investigative Service.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:   1567b. Mandatory notification of members of the armed forces and reserve components identified in certain records of criminal investigations.. 529.Authority of military judges and military magistrates to issue military court protective orders (a)Judge-issued military court protective ordersChapter 80 of title 10, United Stated Code, is amended by adding at the end the following new section: 
 
1567b.Authority of military judges and military magistrates to issue military court protective orders 
(a)Authority to issue military court protective ordersThe President shall prescribe regulations authorizing military judges and military magistrates to issue protective orders in accordance with this section. A protective order issued in accordance with this section shall be known as a military court protective order. Under the regulations prescribed by the President, military judges and military magistrates shall have exclusive jurisdiction over the issuance, appeal, renewal, and termination of military court protective orders and such orders may not be issued, appealed, renewed, or terminated by State, local, territorial, or tribal courts.  (b)Enforcement by civilian authorities (1)In generalIn prescribing regulations for military court protective orders, the President shall seek to ensure that the protective orders are issued in a form and manner that is enforceable by State, local, territorial, and tribal civilian law enforcement authorities. 
(2)Full faith and creditAny military court protective order shall be accorded full faith and credit by the court of a State, local, territorial, or tribal jurisdiction (the enforcing jurisdiction) and enforced by the court and law enforcement personnel of that jurisdiction as if it were the order of the enforcing jurisdiction. (3)Reciprocity agreementsConsistent with paragraphs (1) and (2), the Secretary of Defense shall seek to enter into reciprocity agreements with State, local, territorial, and tribal civilian law enforcement authorities under which— 
(A)such authorities agree to enforce military court protective orders; and (B)the Secretary agrees to enforce protective orders issued by such authorities that are consistent with section 2265(b) of title 18. 
(c)Purpose and form of issuanceA military court protective order— (1)may be issued for the purpose of protecting a victim of an alleged covered offense, or a family member or associate of the victim, from a person subject to chapter 47 of this title (the Uniform Code of Military Justice) who is alleged to have committed such an offense; and 
(2)shall include— (A)a finding regarding whether such person represents a credible threat to the physical safety of such alleged victim;  
(B)a finding regarding whether the alleged victim is an intimate partner or child of such person; and (C)if applicable, terms explicitly prohibiting the use, attempted use, or threatened use of physical force that would reasonably be expected to cause bodily injury against such intimate partner or child. 
(d)Burden of proofIn determining whether to issue a military court protective order, a military judge or military magistrate shall make all relevant findings by a preponderance of the evidence. The burden shall be on the party requesting the order to produce sufficient information to satisfy the preponderance of the evidence standard referred to in the preceding sentence. (e)Timing and manner of issuanceA military court protective order may be issued— 
(1)by a military magistrate, before referral of charges and specifications to court-martial for trial, at the request of— (A)a victim of an alleged covered offense; or 
(B)a Special Victims’ Counsel or other qualified counsel acting on behalf of the victim; or (2)by a military judge, after referral of charges and specifications to court-martial for trial, at the request of qualified counsel, which may include a Special Victims’ Counsel acting on behalf of the victim or trial counsel acting on behalf of the prosecution. 
(f)Duration and renewal of protective order 
(1)DurationA military court protective order shall be issued for an initial period of up to 180 days and may be reissued for one or more additional periods, each of which may be up to 180 days, in accordance with paragraph (2). (2)Expiration and renewalBefore the expiration of any period during which a military court protective order is in effect, a military judge or military magistrate shall review the order to determine whether the order will terminate at the expiration of such period or be reissued for an additional period of up to 180 days. 
(3)Notice to protected personsIf a military judge or military magistrate determines under paragraph (2) that a military court protective order will terminate, the judge or magistrate concerned shall direct that each person protected by the order be provided with reasonable, timely, and accurate notification of the termination. (g)Review of magistrate-issued orders (1)ReviewA military judge, at the request of the person subject to a military court protective order that was issued by a military magistrate, may review the order to determine if the order was properly issued by the magistrate. 
(2)Standards of reviewA military judge who reviews an order under paragraph (1) shall terminate the order if the judge determines that— (A)the military magistrate’s decision to issue the order was an abuse of discretion, and there is not sufficient information presented to the military judge to justify the order; or 
(B)information not presented to the military magistrate establishes that the military court protective order should be terminated. (h)Due process (1)Protection of due processExcept as provided in paragraph (2), a protective order authorized under subsection (a) may be issued only after reasonable notice and opportunity to be heard and to present evidence, directly or through counsel, is given to the person against whom the order is sought sufficient to protect that person's right to due process. 
(2)Emergency ordersA protective order on an emergency basis may be issued on an ex parte basis under such rules and limitations as the President shall prescribe. In the case of ex parte orders, notice and opportunity to be heard and to present evidence must be provided within a reasonable time not to exceed 30 calendar days after the date on which the order is issued, sufficient to protect the respondent's due process rights. (i)Rights of victimThe victim of an alleged covered offense who seeks a military court protective order has, in addition to any rights provided under section 806b (article 6b), the following rights with respect to any proceeding involving the protective order:  
(1)The right to reasonable, accurate, and timely notice of the proceeding and of any change in the status of the protective order resulting from the proceeding. (2)The right to be reasonably heard at the proceeding. 
(3)The right to appear in person, with or without counsel, at the proceeding. (4)The right be represented by qualified counsel in connection with the proceeding, which may include a Special Victims’ Counsel. 
(5)The reasonable right to confer with a representative of the command of the accused and counsel representing the government at the proceeding, as applicable. (6)The right to submit a written statement, directly or through counsel, for consideration by the military judge or military magistrate presiding over the proceeding. 
(j)Restrictions on access to firearms 
(1)In generalNotwithstanding any other provision of law— (A) a military court protective order issued on an ex parte basis shall restrain a person from possessing, receiving, or otherwise accessing a firearm; and 
(B)a military court protective order issued after the person to be subject to the order has received notice and opportunity to be heard on the order, shall restrain such person from possessing, receiving, or otherwise accessing a firearm in accordance with section 922 of title 18. (2)Notice to Attorneys General (A)Notice of issuanceNot later than 72 hours after the issuance of an order described in paragraph (1), the Secretary concerned shall submit a record of the order— 
(i)to the Attorney General of the United States; and (ii)to the Attorney General of the State or Territory in which the order is issued. 
(B)Notice of recission or expirationNot later than 72 hours after the recission or expiration of an order described in paragraph (1), the Secretary concerned shall submit notice of such recission or expiration to the Attorneys General specified in subparagraph (A). (k)Treatment as lawful orderA military court protective order shall be treated as a lawful order for purposes of the application of section 892 (article 92) and a violation of such an order shall be punishable under such section (article). 
(l)Command matters 
(1)Inclusion in personnel fileAny military court protective order against a member shall be placed and retained in the military personnel file of the member, except that such protective order shall be removed from the military personnel file of the member if the member is acquitted of the offense to which the order pertains, it is determined that the member did not commit the act giving rise to the protective order, or it is determined that the protective order was issued in error. (2)Notice to civilian law enforcement of issuanceAny military court protective order against a member shall be treated as a military protective order for purposes of section 1567a including for purposes of mandatory notification of issuance to Federal and State civilian law enforcement agencies as required by that section. 
(m)Relationship to other authoritiesNothing in this section may be construed as prohibiting— (1)a commanding officer from issuing or enforcing any otherwise lawful order in the nature of a protective order to or against members of the officer’s command; 
(2)pretrial restraint in accordance with Rule for Courts-Martial 304 (as set forth in the Manual for Courts-Martial, 2019 edition, or any successor rule); or (3)pretrial confinement in accordance with Rule for Courts-Martial 305 (as set forth in the Manual for Courts-Martial, 2019 edition, or any successor rule). 
(n)Delivery to certain personsA physical and electronic copy of any military court protective order shall be provided, as soon as practicable after issuance, to the following: (1)The person or persons protected by the protective order or to the guardian of such a person if such person is under the age of 18 years. 
(2)The person subject to the protective order. (3)To such commanding officer in the chain of command of the person subject to the protective order as the President shall prescribe for purposes of this section. 
(o)DefinitionsIn this section: (1)ContactThe term contact includes contact in person or through a third party, or through gifts, 
(2)CommunicationThe term communication includes communication in person or through a third party, and by telephone or in writing by letter, data fax, or other electronic means. (3)Covered offenseThe term covered offense means the following: 
(A)An alleged offense under section 920, 920a, 920b, 920c, or 920d of this title (article 120, 120a, 120b, 120c, or 120d of the Uniform Code of Military Justice). (B)An alleged offense of stalking under section 930 of this title (article 130 of the Uniform Code of Military Justice). 
(C)An alleged offense of domestic violence under section 928b of this title (article 128b of the Uniform Code of Military Justice). (D)A conspiracy to commit an offense specified in subparagraphs (A) through (C) as punishable under section 881 of this title (article 81 of the Uniform Code of Military Justice). 
(E)A solicitation to commit an offense specified in subparagraphs (A) through (C) as punishable under section 882 of this title (article 82 of the Uniform Code of Military Justice). (F)An attempt to commit an offense specified in subparagraphs (A) through (C) as punishable under section 880 of this title (article 80 of the Uniform Code of Military Justice). 
(4)Military judge and military magistrateThe terms military judge and military magistrate mean a commissioned officer of the armed forces who is a member of the bar of a Federal court or a member of the bar of the highest court of a State and who is certified to be qualified, by reason of education, training, experience, and judicial temperament, for duty as a military judge or magistrate by the Judge Advocate General of the armed force of which the officer is a member. (5)Protective orderThe term protective order means an order that— 
(A)restrains a person from harassing, stalking, threatening, or otherwise contacting or communicating with a victim of an alleged covered offense, or a family member or associate of the victim, or engaging in other conduct that would place such other person in reasonable fear of bodily injury to any such other person; (B)by its terms, explicitly prohibits— 
(i)the use, attempted use, or threatened use of physical force by the person against a victim of an alleged covered offense, or a family member or associate of the victim, that would reasonably be expected to cause bodily injury; (ii)the initiation by the person restrained of any contact or communication with such other person; 
(iii)any other behavior by the person restrained that the court deems necessary to provide for the safety and welfare of the victim of an alleged covered offense, or a family member or associate of the victim; or (iv)actions described by any of clauses (i) through (iii). 
(6)Special Victims’ CounselThe term Special Victims Counsel means a Special Victims’ Counsel described in section 1044e and includes a Victims’ Legal Counsel of the Navy.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
1567b. Authority of military judges and military magistrates to issue military court protective orders.. 
(c)ImplementationThe President shall prescribe regulations implementing section 1567b of title 10, United States Code (as added by subsection (a)), by not later than one year after the date of the enactment of this Act. 529A.Countering extremism in the Armed Forces (a)In generalPart II of subtitle A of title 10, United States Code, is amended by adding at the end the following new chapter: 
 
89Countering Extremism 
 
1801. Office of Countering Extremism. 
1802. Training and education. 
1803. Data collection and analysis. 
1804. Reporting requirements. 
1805. Definitions. 
1801.Office of Countering Extremism 
(a)Establishment 
(1)There is an Office of Countering Extremism (in this section referred to as the Office) within the Office of the Under Secretary of Defense for Personnel and Readiness. (2)The Office shall be headed by the Director of Countering Extremism (in this chapter referred to as the Director), who shall be appointed by the Secretary of Defense, in consultation with the Secretary of Homeland Security, and report directly to the Under Secretary of Defense for Personnel and Readiness and the Secretary. 
(b)DutiesThe Director shall— (1)be responsible for policy of countering extremism within the armed forces; 
(2)in coordination with the Secretaries of the military departments, develop and implement programs, resources, and activities to counter extremism within the armed forces; (3)establish policies to ensure adequate protection, transparency of process, and availability of resources for individuals who report incidents of extremism; 
(4)facilitate and coordinate with the Secretaries of the military departments, law enforcement organizations, security organizations, and insider threat programs in the armed forces; (5)engage and interact with, and solicit recommendations from, outside experts on extremism; 
(6)coordinate with— (A)the Under Secretary for Defense for Intelligence and Security; and 
(B)the Deputy Inspector General of the Department of Defense for Diversity and Inclusion and Supremacist, Extremism and Criminal Gang Activity; and (7)perform any additional duties prescribed by the Secretary of Defense, in consultation with the Secretary of Homeland Security. 
1802.Training and education 
(a)In generalThe Secretary of each military department, in coordination with the Director, shall develop and implement training and education programs and related materials to assist members of the armed forces and civilian employees of the armed forces in identifying, preventing, responding to, reporting, and mitigating the risk of extremism. (b)Extremist insider threat training (1)The training and education programs and materials described in subsection (a) shall include information on the following: 
(A)What constitutes an extremist insider threat. (B)Risks posed by extremist insider threats. 
(C)How to identify extremist insider threats. (D)How to recognize when an individual is being influenced by extremism or targeted for recruitment by extremist groups. 
(E)Information about procedures on when and how to report detected extremist insider threats. (F)Resources for reporting outside the chain of command. 
(G)Media literacy training. (H)Whistleblower protections. 
(I)Such other information as may be required by the Secretary of Defense, in consultation with the Secretary of Homeland Security. (2)The Secretary of Defense, in consultation with the Secretary of Homeland Security, shall provide the training and education described in subsection (a) as part of each of the following: 
(A)Initial entry training for members of the armed forces. (B)Curricula of— 
(i)the United States Army Training and Doctrine Command; (ii)the Naval Education and Training Command; 
(iii)the Air Education and Training Command; (iv)all pre-commissioning programs of the Department of Defense; 
(v)the military service academies; (vi)the Coast Guard Education and Training Quota Management Command; 
(vii)the Coast Guard Academy; and (viii)all pre-commissioning programs of the Coast Guard. 
(C)Certification courses required for members or officers to be considered for promotion to any grade above E–5, WO–5 (WO-3, in the case of the Coast Guard), or O–5. Such members and officers shall also receive training regarding— (i)how to identify emerging extremist insider threat behaviors in a unit; and 
(ii)procedures on when and how to respond when a subordinate reports a suspected extremist insider threat. (3)The Secretary of Defense, in consultation with the Secretary of Homeland Security, shall include the information described in paragraph (1) in brochures, posters, print and online publications, or other educational materials of the armed forces. 
(c)Recruiter trainingThe Secretary of each military department, in coordination with the Director, shall coordinate with the recruiting activities and organization of the armed forces to develop and carry out a training program for recruiters on how to— (1)identify indicators of extremism in potential recruits; 
(2)identify members of extremist organizations in potential recruits; and (3)screen potential recruits for extremist ties to ensure potential recruits comply with enlistment, accession, or commissioning requirements. 
1803.Data collection and analysis 
(a)In generalThe Director shall— (1)establish and maintain a database on extremist activities in the armed forces; and 
(2)ensure the data collected across the military departments is uniform to the maximum extent practicable. (b)RecordsThe database established in subsection (a) shall include records on— 
(1)each incident, complaint, or allegation of extremism by a member or civilian employee of the armed forces, including— (A)the extremist behavior related to the incident, complaint, or allegation; 
(B)the rank, race, gender, and ethnicity of the individuals involved in the incident, complaint, or allegation; (C)each Federal agency involved in investigating the incident, complaint, or allegation; 
(D)any investigation of the incident, complain, or allegation; (E)any action taken by a commander or supervisor in response to the incident, complaint, or allegation; 
(F)any adverse administrative personnel action or punitive action related to the incident, complaint, or allegation, including details of the type of action initiated and the final disposition of such action; (G)descriptions of an ideology, movement, or extremist group associated with the incident, complaint, or allegation; and 
(H)records submitted or collected regarding administrative or punitive action referred to in subsection (F). (2)each notification from the Federal Bureau of Investigation to the Secretary of Defense, the Secretary of Homeland Security, or a law enforcement agency (if in the possession of either such Secretary), of investigations related to extremism of current and former members of the armed forces, unless such reporting would jeopardize public safety or compromise an ongoing law enforcement investigation; 
(3)responses related to questions about extremism on surveys, questionnaires, command climate surveys, transition checklists, exit surveys, and other information gathering sources; (4)each involuntary separation or denial of enlistment or commissioning on the basis of extremism; 
(5)each security clearance revoked on the basis of extremism; and (6)any other requirements prescribed by the Secretary of Defense, in consultation with the Secretary of Homeland Security. 
(c)CoordinationEach Secretary of a military department shall collect records described in subsection (b) and provide them to the Director. 1804.Reporting requirements (a)Annual reportNot later than December 1 of each year, the Director shall submit to Congress a report on the prevalence of extremist activities within the armed forces that includes the number of individuals— 
(1)determined ineligible to serve in the Armed Forces during the preceding fiscal year by reason of engagement in extremist activities; (2)separated from the Armed Forces during the preceding fiscal year by reason of engagement in extremist activities; 
(3)determined ineligible to reenlist in the armed forces during the preceding fiscal year by reason of engagement in extremist activities; (4)whose security clearances were revoked during the preceding fiscal year by reason of engagement in extremist activities; 
(5)statistics of incidents, complaints, and allegations recorded under section 1803(b)— (A)disaggregated data by armed force, race, gender, ethnicity, grade, and rank; and 
(B)with any personally identifiable information redacted; (6)regulations prescribed to counter extremism in the armed forces; and 
(7)any recommendations to Congress for related legislative actions to address extremism within the armed forces. (b)PublicationThe Secretary of Defense shall— 
(1)publish on an appropriate publicly available website of the Department of Defense the reports required by subsection (a); and (2)ensure that any data included with each such report is made available in a machine-readable format that is downloadable, searchable, and sortable. 
1805.DefinitionsIn this chapter: (1)The terms extremist activities and extremist organization have the meanings prescribed by the Secretary of Defense. 
(2)The term extremist insider threat means a member or civilian employee of the armed forces with access to Government information, systems, or facilities, who— (A)can use such access to do harm to the security of the United States; and 
(B)exhibits extremist behaviors.. (b)Technical amendmentThe table of chapters for part II of subtitle A of such title 10 is amended by inserting, after the item relating to chapter 88, the following new item: 
 
 
89.Countering Extremism1801. 
(c)RegulationsThe Secretary of Defense shall prescribe regulations under chapter 89 of such title (including definitions under section 1805 of such title), as added by subsection (a), not later than 60 days after the date of the enactment of this Act. (d)Progress reportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on the status of the implementation of chapter 89 of such title, as added by subsection (a). 
(e)Prohibition on extremist activities 
(1)ProhibitionChapter 39 of title 10, United States Code, is amended by inserting after section 985 the following new section:  986.Prohibition on extremist activities (a)ProhibitionAn individual who engages in extremist activities or is a member of an extremist organization may not serve as a member of the armed forces. 
(b)RegulationsThe Secretary of Defense shall prescribe regulations regarding the separation of a member of the armed forces who engages in extremist activities or is a member of an extremist organization. (c)DefinitionsIn this section, the terms extremist activities and extremist organization have the meanings given such terms in section 1805 of this title.. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 985 the following new item:   986. Prohibition on extremist activities.. (f)Provision of information regarding extremist groups in Transition Assistance ProgramSection 1142(b) of title 10, United States Code, is amended by adding at the end the following new paragraph (20): 
 
(20)Information about efforts of extremist groups to recruit former members of the armed forces, including how a member may report such efforts to the Secretary concerned.. (g)Authority to utilize online extremist content as cause for separation from an Armed ForceChapter 3 of title 10, United States Code, is amended by adding at the end the following new section: 
 
130l.Authority to utilize online extremist content as cause for separation from an armed forceThe Secretary concerned may use content knowingly shared, disseminated, or otherwise made available online (including on social media platforms and accounts) by an individual who serves in an armed force that expresses support for extremist activities (as that term is defined in section 1804 of this title) as cause for involuntary separation from an armed force.. (h)Coordination of Director of Countering Extremism with Deputy Inspector General regarding supremacist, extremist, or criminal gang activity in the Armed ForcesSection 554(a)(3) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended by adding at the end the following new subparagraph: 
 
(E)The Director of Countering Extremism.. (i)Effective dateThe amendments made by this section shall take effect on the day that the Secretary of Defense prescribes regulations under subsection (c). 
529B.Reform and improvement of military criminal investigative organizations 
(a)Evaluation and plan for reformNot later than one year after the date of the enactment of this Act, each Secretary concerned shall— (1)complete an evaluation of the effectiveness of the military criminal investigative organizations under the jurisdiction of such Secretary: and 
(2)submit to the Secretary of Defense and the Committees on Armed Services of the Senate and the House of Representatives a report that includes— (A)the results of the evaluation conducted under paragraph (1); and 
(B)based on such results, a proposal for reforming such military criminal investigative organizations to ensure that the organizations effectively meet the demand for complex investigations and other emerging mission requirements. (b)Implementation plan (1)In generalNot later than two years after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate congressional committees a plan to implement the reforms to military criminal investigative organizations proposed by the Secretaries concerned under subsection (a) to ensure each such organization is capable of professionally investigating criminal misconduct under its jurisdiction. 
(2)ElementsThe plan under paragraph (1) shall include the following: (A)The requirements that military criminal investigative organizations must meet to effectively carry out criminal investigative and other law enforcement missions in 2022 and subsequent years. 
(B)The resources that will be needed to ensure that each military criminal investigative organization can achieve its mission. (C)An analysis of factors affecting the performance of military criminal investigate organizations, including— 
(i)whether appropriate technological investigative tools are available and accessible to such organizations; and (ii)whether the functions of such organizations would be better supported by civilian rather than military leadership. 
(D)For each military criminal investigative organization— (i)the number of military personnel assigned to such organization; 
(ii)the number of civilian personnel assigned to such organization; and (iii)the functions of such military and civilian personnel. 
(E)A description of any plans of the Secretary to develop a more professional workforce of military and civilian investigators. (F)A proposed timeline for the reform of the military investigative organizations. 
(G)An explanation of the potential benefits of such reforms, including a description of— (i)specific improvements that are expected to result from the reforms; and 
(ii)whether the reforms will improve information sharing across military criminal investigative organizations. (H)With respect to the military criminal investigative organizations of the Army, an explanation of how the plan will— 
(i)address the findings of the report of the Fort Hood Independent Review Committee, dated November 6, 2020; and (ii)coordinate with any other internal reform efforts of the Army. 
(c)Limitation on the changes to training locationsIn carrying out this section, the Secretary of Defense may not change the locations at which military criminal investigative training is provided to members of military criminal investigative organizations until— (1)the implementation plan under subsection (b) is submitted to the appropriate congressional committees; and 
(2)a period of 60 days has elapsed following the date on which the Secretary notifies the congressional defense committees of the Secretary’s intent to move such training to a different location. (d)DefinitionsIn this section: 
(1)The term appropriate congressional committees means— (A)the Committee on Armed Services and the Committee on Commerce, Science, and Transportation of the Senate; and 
(B)the Committee on Armed Services and the Committee on Transportation and Infrastructure of the House of Representatives. (2)The term military criminal investigative organization means each organization or element of the Department of Defense or the Armed Forces that is responsible for conducting criminal investigations, including— 
(A)the Army Criminal Investigation Command; (B)the Naval Criminal Investigative Service; 
(C)the Air Force Office of Special Investigations; (D)the Coast Guard Investigative Service; and 
(E)the Defense Criminal Investigative Service. (3)The term Secretary concerned has the meaning given that term in section 101(a)(9) of title 10, United States Code. 
529C.Measures to improve the safety and security of members of the Armed Forces 
(a)Comprehensive review of missing persons reportingThe Secretary of Defense shall instruct the Secretary of each military department to undertake a comprehensive review of the policies and procedures of such military department for reporting members of the Armed Forces absent without leave, on unauthorized absence, or missing. (b)Review of installation-level proceduresThe commander of each military installation shall— 
(1)direct each military installation under its command to review its policies and procedures for carrying out the reporting activities described under subsection (a); and (2)update such installation-level policies and procedures with a view towards force protection, enhanced security for members of the Armed Forces living on base, and prioritizing reporting at the earliest reasonable time to local law enforcement at all levels, and Federal law enforcement field offices with overlapping jurisdiction with that installation, when a member is determined to be missing. 
(c)Installation-specific reporting protocols 
(1)In generalThe commander of each military installation shall establish a protocol for sharing information with local and Federal law enforcement agencies about members of the Armed Forces that are absent without leave, on unauthorized absence, or missing. The protocol shall provide, by memorandum of understanding or otherwise, for the commander to notify all local and Federal law enforcement agencies with jurisdiction over the immediate area of the military installation— (A)immediately when the status of a member assigned to such installation has been changed to absent without leave, on unauthorized absence, or missing (including whether the commander determines that such member has a violent intent, based on criteria including whether a firearm is missing from such military installation); and 
(B)of the status of a member described in subparagraph (A), not less than once per week after notification under such subparagraph, until the commander changes the status of such member. (2)Reporting to military installation commandThe commander of each military installation shall submit the protocol established pursuant to paragraph (1) to the relevant military installation command. 
(d)Report of Chief of National Guard BureauNot later than March 1, 2022, the Chief of the National Guard Bureau shall submit to the Committees on Armed Services and on the Judiciary of the Senate and House of Representatives, a report on the feasibility of implementing subsections (a), (b), and (c), with regards to facilities of the National Guard. Such report shall include a proposed timeline for such implementation and recommendations of the Chief. 529D.Distribution of information on the availability of civilian victim services (a)Information distributionNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall— 
(1)require each military legal service provider to provide, to each victim referred to such provider, a list of approved civilian victim service organizations from which the victim may seek legal assistance, legal representation, or other legal services; and (2)direct the Sexual Assault Prevention and Response Office of the Department of Defense to carry out activities to ensure the widespread distribution, throughout the Department, of information on the availability of services from civilian victim service organizations. 
(b)Approval of organizationsThe Secretary of Defense, acting through the Sexual Assault Prevention and Response Office of the Department of Defense, shall establish criteria for the approval of civilian victim service organizations for inclusion on the list described in subsection (a)(1). (c)DefinitionsIn this section: 
(1)The term civilian victim service organization means an organization outside the Department of Defense that is approved by the Secretary of Defense for the purpose of providing legal assistance, legal representation, or other legal services directly to a victim. (2)The term military legal service provider means an individual or organization within the Department of Defense authorized to provide legal assistance, legal representation, or other legal services directly to a victim. 
(3)The term victim means the victim of an offense under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice). 529E.Report on mandatory restitutionNot later than April 30, 2022, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the Department's progress in evaluating the feasibility and advisability of authorizing mandatory restitution as a component of the sentence for a conviction of an offense under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice). 
529F.Exclusion of evidence obtained without prior authorizationSection 271 of title 10, United States Code, is amended by adding at the end the following new subsection:  (d)Notwithstanding any other provision of law, any information obtained by or with the assistance of a member of the Armed Forces in violation of section 1385 of title 18, shall not be received in evidence in any trial, hearing, or other proceeding in or before any court, grand jury, department, officer, agency, regulatory body, legislative committee, or other authority of the United States, a State, or a political subdivision thereof.. 
529G.Report on demographics of military police and security forces citations 
(a)In generalNot later than March 1 of each year, the Secretary of Defense, in coordination with each Secretary of a military department, shall submit to the congressional defense committees a report on the demographics of citations issued by the military police and other security forces of each Armed Force. (b)ElementsThe report required by subsection (a) shall include each of the following elements: 
(1)The number of security citations issued in each Armed Force in the preceding fiscal year, disaggregated by— (A)the offense for which the citation was issued; 
(B)the race, gender, and ethnicity of the individual who was issued the citation; and (C)the race, gender, and ethnicity of the individual who issued the citation. 
(2)An assessment of any disparities in race, gender, and ethnicity in citations issued to individuals in the preceding fiscal year. (3)An assessment of any disparities in race, gender, and ethnicity in citations issued by individuals in the preceding fiscal year, including consideration of the race, gender, and ethnicity of the individual to whom the citation was issued. 
(4)An assessment of any trends in disparities in race, gender, and ethnicity in citations over the preceding ten fiscal years. (5)Actions taken in the preceding fiscal by the Secretary of Defense and each Secretary of a military department to address any disparities in race, gender, or ethnicity in citations issued to individuals. 
(6)A plan to reduce any disparities in race, gender, or ethnicity in citations issued to individuals during the fiscal year in which the report is submitted. (c)PublicationThe Secretary of Defense shall— 
(1)publish on an appropriate publicly available website of the Department of Defense the reports required by subsection (a); and (2)ensure that any data included with each such report is made available in a machine-readable format that is downloadable, searchable, and sortable. 
(d)TerminationThe requirement under this section shall terminate on December 31, 2026. DImplementation of Recommendations of the Independent Review Commission on Sexual Assault in the Military 531.Short titleThis subtitle may be cited as the IRC implementation Act of 2021. 
1Special Victim Prosecutors and Special Victim Offenses 
532.Special victim prosecutors 
(a)In generalSubchapter V of chapter 47 of title 10, United States Code, is amended by inserting after section 824 (article 24 of the Uniform Code of Military Justice) the following new section:  824a.Art. 24a. Special victim prosecutors (a)Detail of special victim prosecutors and assistant special victim prosecutorsEach Secretary concerned shall detail— 
(1)one commissioned officer from each armed force under the jurisdiction of such Secretary to serve as the special victim prosecutor of that armed force; and (2)such number of assistant special victim prosecutors as the Secretary considers appropriate to assist such special victim prosecutor. 
(b)Qualifications 
(1)Qualifications of special victim prosecutorsA special victim prosecutor shall be a commissioned officer of the armed forces who— (A)is in the grade of O–6 or higher; 
(B)is a judge advocate; (C)is a member of the bar of a Federal court or a member of the bar of the highest court of a State; and 
(D)is certified to be qualified, by reason of education, training, experience, and temperament, for duty as a special victim prosecutor. (2)Qualifications of assistant special victim prosecutorsAn assistant special victim prosecutor shall be a commissioned officer of the armed forces who— 
(A)has at least five years of criminal justice experience; (B)is a judge advocate; 
(C)is a member of the bar of a Federal court or a member of the bar of the highest court of a State; and (D)is certified to be qualified, by reason of education, training, experience, and temperament, for duty as an assistant special victim prosecutor. 
(c)Duties and authorities 
(1)In generalSpecial victim prosecutors and assistant special victim prosecutors shall carry out the duties described in this chapter and any other duties prescribed by the Secretary of Defense, in consultation with the Secretary of Homeland Security, by regulation.  (2)Clarification of authority of assistant special victim prosecutorsExcept as otherwise expressly provided in this chapter, an assistant special victim prosecutor shall have the same authorities granted to a special victim prosecutor under this chapter. 
(3)Determination of special victim offense; related charges 
(A)AuthorityA special victim prosecutor shall have exclusive authority to determine if an offense is a special victim offense and shall, upon completion of a relevant investigation, exercise authority over any such offense in accordance with this chapter. (B)Related offensesIf a special victim prosecutor determines that an offense is a special victim offense, the special victim prosecutor may also exercise authority over any reported offense that the special victim prosecutor determines to be related to the special victim offense and any other reported offense by the person alleged to have committed a special victim offense. 
(4)Dismissal; preferral; referral; plea bargainsSubject to paragraph (5), with respect to charges and specifications alleging any offense over which a special victim prosecutor exercises authority, a special victim prosecutor shall have exclusive authority to, in accordance with this chapter— (A)make a determination that is binding on the convening authority to prefer or refer the charges and specifications for trial by a special or general court-martial; 
(B)on behalf of the Government, dismiss the charges and specifications or make a motion to dismiss the charges and specifications; (C)enter into a plea agreement; and 
(D)determine if an ordered rehearing is impracticable. (5)Deferral to convening authority (A)In generalExcept as provided in subparagraph (B), if a special victim prosecutor exercises authority over an offense and elects not to prefer charges and specifications for such offense or, with respect to charges and specifications for such offense preferred by a person other than a special victim prosecutor, elects not to refer such charges and specifications, a convening authority may exercise any of the authorities of the convening authority under this chapter with respect to such offense. 
(B)ExceptionIn exercising authority under with respect to an offense described in subparagraph (A), a convening authority may not refer charges and specifications for a special victim offense for trial by special or general court-martial. (d)Relevant investigation definedIn this section, the term relevant investigation means an investigation into an alleged offense under this chapter that is conducted by the Federal Government or a State, local, or Tribal law enforcement organization.. 
(b)Clerical amendmentThe table of sections at the beginning of subchapter V of chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), is amended by inserting after the item relating to section 824 (article 24) the following new item:   824a. Art. 24a. Special victim prosecutors.. 533.Department of Defense policies with respect to special victim prosecutors and establishment of offices of special victim prosecutors within military departments (a)In generalChapter 53 of title 10, United States Code, is amended by inserting after section 1044e the following new section: 
 
1044f.Special victim prosecutors: Department of Defense policies; establishment of Offices of Special Victim Prosecutors 
(a)Policies requiredThe Secretary of Defense shall establish policies with respect to the appropriate mechanisms and procedures that the Secretaries of the military departments shall establish and carry out relating to the activities of special victim prosecutors, including expected milestones for the Secretaries to fully implement such mechanisms and procedures. (b)Military department offices of special victim prosecutors (1)EstablishmentEach Secretary of a military department shall establish within the office of such Secretary an Office of Special Victim Prosecutors. The head of each such Office of Special Victim Prosecutors shall be a general or flag officer of the Judge Advocate General’s Corps an armed force under the jurisdiction of such Secretary and shall report directly to the Secretary concerned without intervening authority. 
(2)Assignment of special victim prosecutorsNotwithstanding section 806 of this title (article 6) each special victim prosecutor and assistant special victim prosecutor detailed by a Judge Advocate General of a military department shall be assigned to an Office of Special Victim Prosecutors established by such Secretary.. (b)Clerical amendmentThe table of sections at the beginning of chapter 53 of title 10, United States Code, is amended by inserting after the item relating to section 1044e the following new item: 
 
 
1044f. Special victim prosecutors: Department of Defense policies; establishment of Offices of Special Victim Prosecutors.. 
534.Definitions of military magistrate, special victim offense, and special victim prosecutorSection 801 of title 10, United States Code (article 1 of the Uniform Code of Military Justice), is amended— (1)by inserting after paragraph (10) the following new paragraph: 
 
(11)The term military magistrate means a commissioned officer certified for duty as a military magistrate in accordance with section 826a of this title (article 26a).. (2)by adding at the end the following new paragraphs: 
 
(17)The term special victim offense means— (A)an offense under section 917a (article 117a), section 919a (article 119a), section 919b (article 119b), section 920 (article 120), section 925 (article 125), section 920b (article 120b), section 920c (article 120c), section 920d (article 120d), section 928b (article 128b), section 930 (article 130), section 932 (article 132), or section 934 (article 134) (as it relates to child pornography, pandering, and prostitution) of this title; 
(B)any offense under this chapter in a case in which the victim of the offense was a child who had not attained the age of 18 years as of the date of the offense; (C)a conspiracy to commit an offense specified in subparagraph (A) or (B) as punishable under section 881 of this title (article 81); 
(D)a solicitation to commit an offense specified in subparagraph (A) or (B) as punishable under section 882 of this title (article 82); (E)an attempt to commit an offense specified in subparagraph (A), (B), (C), or (D) as punishable under section 880 of this title (article 80); or 
(18)The term special victim prosecutor means a judge advocate detailed as the special victim prosecutor of an armed force in accordance with section 824a(a)(1) of this title (article 24a(a)(1)). (19)The term assistant special victim prosecutor means a judge advocate detailed as an assistant special victim prosecutor in accordance with section 824a(a)(2) of this title (article 24a(a)(2)).. 
535.Clarification relating to who may convene courts-martial 
(a)General courts-martialSection 822(b) of title 10, United States Code (article 22(b) of the Uniform Code of Military Justice), is amended— (1)by striking If any and inserting (1) If any; and 
(2)by adding at the end the following new paragraph:  (2)A commanding officer shall not be considered an accuser solely due to the role of the commanding officer in convening a general court-martial to which charges and specifications were referred by a special victim prosecutor in accordance with this chapter.. 
(b)Special courts-martialSection 823(b) of title 10, United States Code (article 23(b) of the Uniform Code of Military Justice), is amended— (1)by striking If any and inserting (1) If any; and 
(2)by adding at the end the following new paragraph:  (2)A commanding officer shall not be considered an accuser solely due to the role of the commanding officer in convening a special court-martial to which charges and specifications were referred by a special victim prosecutor in accordance with this chapter.. 
536.Detail of trial counselSection 827 of title 10, United States Code (article 27 of the Uniform Code of Military Justice), is amended by adding at the end the following new subsection:  (e)For each general and special court-martial for which charges and specifications were referred by a special victim prosecutor— 
(1)a special victim prosecutor or an assistant special victim prosecutor shall be detailed as trial counsel; (2)a special victim prosecutor may detail a special victim prosecutor or an assistant special victim prosecutor as an assistant trial counsel; and 
(3)a special victim prosecutor may request that a counsel other than a special victim prosecutor or assistant special victim prosecutor be detailed as an assistant trial counsel.. 537.Preliminary hearing (a)Detail of hearing officer; waiverSubsection (a)(1) of section 832 of title 10, United States Code (article 32 of the Uniform Code of Military Justice), is amended— 
(1)in subparagraph (A), by striking hearing officer and all that follows and inserting hearing officer detailed in accordance with subparagraph (C).; (2)in subparagraph (B), by striking written waiver and all that follows and inserting the following: 
written waiver to— (i)except as provided in clause (ii), the convening authority and the convening authority determines that a hearing is not required; and 
(ii)with respect to charges and specifications over which the special victim prosecutor is exercising authority in accordance with section 824a of this title (article 24a), the special victim prosecutor and the special victim prosecutor determines that a hearing is not required; and; and (3)by adding at the end the following new subparagraph: 
 
(C) 
(i)Except as provided in clause (ii), the convening authority shall detail a hearing officer. (ii)If a special victim prosecutor is exercising authority over the charges and specifications subject to a preliminary hearing under this section (article), the special victim prosecutor shall request a military judge or military magistrate to serve as the hearing officer, and a military judge or military magistrate shall be provided, in accordance with regulations prescribed by the President.. 
(b)Report of preliminary hearing officerSubsection (c) of such section is amended— (1)in the heading, by inserting or special victim prosecutor after convening authority; and 
(2)in the matter preceding paragraph (1) by striking to the convening authority and inserting to the convening authority or, in the case of a preliminary hearing in which the hearing officer is provided at the request of a special victim prosecutor, to the special victim prosecutor,. 538.Advice to convening authority before referral for trialSection 834 of title 10, United States Code (article 34 of the Uniform Code of Military Justice), is amended— 
(1)in subsection (a)(1) in the matter preceding subparagraph (A) in the first sentence, by striking Before referral and inserting Subject to subsection (c), before referral; (2)in subsection (b), by striking Before referral and inserting Subject to subsection (c), before referral; 
(3)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; (4)by inserting after subsection (b) the following new subsection: 
 
(c)Special victim offensesA referral to a general or special court-martial for trial of charges and specifications over which a special victim prosecutor exercises authority may only be made— (1)by a special victim prosecutor; or 
(2)by the convening authority in the case of— (A)charges and specifications that do not allege a special victim offense and for which a special victim prosecutor declines to prefer charges; or 
(B)charges and specifications preferred by a person other than a special victim prosecutor, for which a special victim prosecutor declines to refer charges.; and (5)in subsection (e), as redesignated by paragraph (3) of this section, by inserting or, with respect to charges and specifications over which a special victim prosecutor exercises authority in accordance with section 824a of this title (article 24a), a special victim prosecutor, after convening authority. 
539.Former jeopardySection 844(c) of title 10, United States Code (article 44(c) of the Uniform Code of Military Justice), is amended by inserting or the special victim prosecutor after the convening authority each place it appears. 539A.Plea agreements (a)Authority to enter into agreementsSubsection (a) of section 853a of title 10, United States Code (article 53a of the Uniform Code of Military Justice), is amended— 
(1)in paragraph (1), by striking At any time and inserting Subject to paragraph (3), at any time; and (2)by adding at the end the following new paragraph: 
 
(3)With respect to charges and specifications referred to court-martial by a special victim prosecutor, a plea agreement under this section may only be entered into between a special victim prosecutor and the accused. Such agreement shall be subject to the same limitations and conditions applicable to other plea agreements under this section (article).. (b)Binding effectSubsection (d) of such section (article) is amended by inserting after parties the following: (including the convening authority and the special victim prosecutor in the case of a plea agreement entered into under subsection (a)(3)). 
539B.Determinations of impracticality of rehearing 
(a)Transmittal and review of recordsSection 865(e)(3)(B) of title 10, United States Code (article 65(e)(3)(B) of the Uniform Code of Military Justice), is amended— (1)by striking Impractical.—If the Judge Advocate General and inserting the following:  
Impractical.— (i)In generalSubject to clause (ii), if the Judge Advocate General; and 
(2)by adding at the end the following new clause:  (ii)Cases referred by special victim prosecutorIf a case was referred to trial by a special victim prosecutor, a special victim prosecutor shall determine if a rehearing is impractical and shall dismiss the charges if the special victim prosecutor so determines.. 
(b)Courts of criminal appealsSection 866(f)(1)(C) of title 10, United States Code (article 66(f)(1)(C) of the Uniform Code of Military Justice), is amended— (1)by striking Impracticable.—If the Court of Criminal Appeals and inserting the following:  
Impracticable.— (i)In generalSubject to clause (ii), if the Court of Criminal Appeals; and 
(2)by adding at the end the following new clause:  (ii)Cases referred by special victim prosecutorIf a case was referred to trial by a special victim prosecutor, a special victim prosecutor shall determine if a rehearing is impracticable and shall dismiss the charges if the special victim prosecutor so determines.. 
(c)Review by the court of appeals for the armed forcesSection 867(e) of title 10, United States Code (article 67(e) of the Uniform Code of Military Justice), is amended by adding at the end the following new sentence: Notwithstanding the preceding sentence, if a case was referred to trial by a special victim prosecutor, a special victim prosecutor shall determine if a rehearing is impracticable and shall dismiss the charges if the special victim prosecutor so determines.. (d)Review by judge advocate generalSection 869(c)(1)(D) of title 10, United States Code (article 69(c)(1)(D) of the Uniform Code of Military Justice), is amended— 
(1)by striking If the Judge Advocate General and inserting (i) Subject to clause (ii), if the Judge Advocate General; and (2)by adding at the end the following new clause: 
 
(ii)If a case was referred to trial by a special victim prosecutor, a special victim prosecutor shall determine if a rehearing is impractical and shall dismiss the charges if the special victim prosecutor so determines.. 539C.Punitive article on sexual harassment (a)In generalSubchapter X of chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), is amended by inserting after section 920c (article 120c) the following new section (article): 
 
920d.Art. 120d. sexual harassment 
(a)In generalAny person subject to this chapter who commits sexual harassment against another person shall be punished as a court-martial may direct. (b)ElementsA person subject to this chapter commits sexual harassment when— 
(1)such person knowingly— (A)makes a sexual advance; 
(B)demands or requests a sexual favor; or (C)engages in other conduct of a sexual nature; 
(2)the conduct described in paragraph (1) that such person committed is unwelcome; (3)under the circumstances, on the basis of the record as a whole, such conduct would cause a reasonable person to— 
(A)believe that submission to, or rejection of, such conduct would be made, either explicitly or implicitly, a term or condition of a person’s military duties, job, pay, career, benefits, or entitlements; (B)believe that submission to, or rejection of, such conduct would be used as a basis for military career or employment decisions affecting that person; or 
(C)perceive an intimidating, hostile, or offensive duty or working environment due to the severity, repetitiveness, or pervasiveness of such conduct; and (4)a person, who by some duty or military-related reason works or is associated with the accused, did reasonably believe or perceive as described in subparagraph (A), (B), or (C) of paragraph (3). 
(c)Other conductFor purposes of subsection (b)(1)(C), whether other conduct would cause a reasonable person to believe it is of a sexual nature shall be dependent upon the circumstances of the act alleged and may include conduct that, without context, would not appear to be sexual in nature. (d)Location and means of actAn act constituting sexual harassment under this section— 
(1)may occur at any location and without regard to whether the victim or accused is on or off duty at the time of the alleged act; (2)does not require physical proximity between the victim and the accused; and 
(3)may be transmitted through any means, including written, oral, online, or other electronic means.. (b)Clerical amendmentThe table of sections at the beginning of such subchapter is amended by inserting after the item relating to section 920c (article 120c) the following new item: 
 
 
920d. Art. 120d. Sexual harassment.. 
539D.Clarification of applicability of domestic violence and stalking to dating partners 
(a)Article 128b; domestic violenceSection 928b of title 10, United States Code (article 128b of the Uniform Code of Military Justice), is amended— (1)in the matter preceding paragraph (1), by striking Any person and inserting the following: 
 
(a)In generalAny person. (2)by inserting a dating partner, after an intimate partner, each place it appears; and 
(3)by adding at the end the following new subsection:  (b)DefinitionsIn this section, the terms dating partner,immediate family, and intimate partner have the meaning given such terms in section 930 of this title (article 130). . 
(b)Article 130; stalkingSection 930 of such title (article 130 of the Uniform Code of Military Justice) is amended— (1)in subsection (a), by striking or to his or her intimate partner each place it appears and inserting to his or her intimate partner, or to his or her dating partner; 
(2)in subsection (b)— (A)by redesignating paragraphs (3) through (5) as paragraphs (4) through (6), respectively; and 
(B)by inserting after paragraph (2) the following new paragraph:  (3)The term dating partner, in the case of a specific person, means a person who is or has been in a social relationship of a romantic or intimate nature with such specific person, and a reasonable person would believe such a relationship exists or existed, based on— 
(A)the length of the relationship; (B)the type of relationship; and 
(C)the frequency of interaction between the persons involved in the relationship.. 539E.Effective date (a)In generalExcept as provided in subsection (b), the amendments made by this part shall take effect on the date that is two years after the date of the enactment of this Act and shall apply with respect to offenses that occur after that date. 
(b)Regulations 
(1)RequirementThe President shall prescribe regulations to carry out this part not later than two years after the date of the enactment of this Act. (2)Impact of delay of issuanceIf the President does not prescribe regulations to carry out this part before the date that is two years after the date of the enactment of this Act, the amendments made by this part shall take effect on the date on which such regulations are prescribed and shall apply with respect to offenses that occur on or after that date. 
2Sentencing Reform 
539F.Sentencing reform 
(a)Article 53; findings and sentencingSection 853 of title 10, United States Code (article 53 of the Uniform Code of Military Justice), is amended— (1)in subsection (b), by amending paragraph (1) to read as follows: 
 
(1)General and special courts-martialExcept as provided in subsection (c) for capital offenses, if the accused is convicted of an offense in a trial by general or special court-martial, the military judge shall sentence the accused. The sentence determined by the military judge constitutes the sentence of the court-martial.; (2)in subsection (c)— 
(A)by amending paragraph (1) to read as follows:  (1)In generalIn a capital case, if the accused is convicted of an offense for which the court-martial may sentence the accused to death— 
(A)the members shall determine— (i)whether the sentence for that offense shall be death or life in prison without eligibility for parole; or 
(ii)whether the matter shall be returned to the military judge for determination of a lesser punishment; and (B)the military judge shall sentence the accused for that offense in accordance with the determination of the members under subparagraph (A).; and 
(B)in paragraph (2), by striking the court-martial and inserting the military judge. (b)Article 53a; plea agreementsSection 853a of title 10, United States Code (article 53a of the Uniform Code of Military Justice), as amended by section 539A of this subtitle, is further amended— 
(1)by redesignating subsections (b), (c), and (d), as subsections (c), (d), and (e), respectively; and (2)by inserting after subsection (a) the following new subsection: 
 
(b)Acceptance of plea agreementSubject to subsections (c) and (d), the military judge of a general or special court-martial shall accept a plea agreement submitted by the parties, except that— (1)in the case of an offense with a sentencing parameter under section 856 of this chapter (article 56), the military judge may reject a plea agreement that proposes a sentence that is outside the sentencing parameter if the military judge determines that the proposed sentence is plainly unreasonable; and 
(2)in the case of an offense with no sentencing parameter under section 856 of this chapter (article 56), the military judge may reject a plea agreement that proposes a sentence if the military judge determines that the proposed sentence is plainly unreasonable.. (c)Article 56; sentencingSection 856 of title 10, United States Code (article 56 of the Uniform Code of Military Justice), is amended— 
(1)in subsection (c)— (A)in paragraph (1)— 
(i)in subparagraph (C)(vii), by striking and at the end; (ii)in subparagraph (D), by striking the period at the end and inserting ; and; and 
(iii)by adding at the end the following new subparagraph:  (E)the applicable sentencing parameters or sentencing criteria prescribed under this section.; 
(B)by striking paragraphs (2) through (4) and inserting the following new paragraphs:  (2)Application of sentencing parameters in general and special courts-martial (A)Requirement to sentence within parametersExcept as provided in subparagraph (B), in a general or special court-martial in which the accused is convicted of an offense for which there is a sentencing parameter under subsection (d), the military judge shall sentence the accused for that offense within the applicable parameter. 
(B)ExceptionThe military judge may impose a sentence outside a sentencing parameter upon finding specific facts that warrant such a sentence. If the military judge imposes a sentence outside a sentencing parameter under this subparagraph, the military judge shall include in the record a written statement of the factual basis for the sentence. (3)Use of sentencing criteria in general and special courts-martialIn a general or special court-martial in which the accused is convicted of an offense for which there are sentencing criteria under subsection (d), the military judge shall consider the applicable sentencing criteria in determining the sentence for that offense. 
(4)Offense-based sentencing in general and special courts-martialIn announcing the sentence under section 853 of this chapter (article 53) in a general or special court-martial, the military judge shall, with respect to each offense of which the accused is found guilty, specify the term of confinement, if any, and the amount of the fine, if any. If the accused is sentenced to confinement for more than one offense, the military judge shall specify whether the terms of confinement are to run consecutively or concurrently. (5)Inapplicability to death penaltySentencing parameters and sentencing criteria shall not apply to a determination of whether an offense should be punished by death. 
(6)Sentence of confinement for life without eligibility for parole 
(A)If an offense is subject to a sentence of confinement for life, a court-martial may impose a sentence of confinement for life without eligibility for parole. (B)An accused who is sentenced to confinement for life without eligibility for parole shall be confined for the remainder of the accused’s life unless— 
(i)the sentence is set aside or otherwise modified as a result of— (I)action taken by the convening authority or the Secretary concerned; or 
(II)any other action taken during post-trial procedure or review under any other provision of subchapter IX of this chapter; (ii)the sentence is set aside or otherwise modified as a result of action taken by a court of competent jurisdiction; or 
(iii)the accused receives a pardon or another form of Executive clemency.; (2)by redesignating subsection (d) as subsection (e); 
(3)by inserting after subsection (c) the following new subsection:  (d)Establishment of sentencing parameters and sentencing criteria (1)In generalThe President shall prescribe regulations establishing sentencing parameters and sentencing criteria in accordance with this subsection. Such parameters and criteria— 
(A)shall cover sentences of confinement; and (B)may cover lesser punishments, as the President determines appropriate. 
(2)Sentencing parametersSentencing parameters established under paragraph (1) shall— (A)identify a delineated sentencing range for an offense that is appropriate for a typical violation of the offense, taking into consideration— 
(i)the severity of the offense; (ii)the guideline or offense category that would apply to the offense if the offense were tried in a United States district court; 
(iii)any military-specific sentencing factors; and (iv)the need for the sentencing parameter to be sufficiently broad to allow for individualized consideration of the offense and the accused; 
(B)include no fewer than five and no more than twelve offense categories; (C)assign each offense under this chapter to an offense category unless the offense is identified as unsuitable for sentencing parameters under paragraph (4)(F)(ii); 
(D)delineate the confinement range for each offense category by setting an upper confinement limit and a lower confinement limit; and (E)be neutral as to the race, color, religion, national origin, ethnicity, gender, gender identity, disability, sexual orientation, and socioeconomic status of offenders. 
(3)Sentencing criteriaSentencing criteria established under paragraph (1) shall identify offense-specific factors the military judge should consider and any collateral effects of available punishments that may aid the military judge in determining an appropriate sentence when there is no applicable sentencing parameter for a specific offense. (4)Military sentencing parameters and criteria board (A)In generalThere is established within the Department of Defense a board, to be known as the Military Sentencing Parameters and Criteria Board (referred to in this subsection as the Board). 
(B)Voting membersThe Board shall have five voting members, as follows: (i)The four chief trial judges designated under section 826(g) of this chapter (article 26(g)), except that, if the chief trial judge of the Coast Guard is not available, the Judge Advocate General of the Coast Guard may designate as a voting member a judge advocate of the Coast Guard with substantial military justice experience. 
(ii)A trial judge of the Navy, designated under regulations prescribed by the President, if the chief trial judges designated under section 826(g) of this chapter (article 26(g)) do not include a trial judge of the Navy. (iii)A trial judge of the Marine Corps, designated under regulations prescribed by the President, if the chief trial judges designated under section 826(g) of this chapter (article 26(g)) do not include a trial judge of the Marine Corps. 
(C)Nonvoting membersThe Chief Judge of the Court of Appeals for the Armed Forces, the Chairman of the Joint Chiefs of Staff, and the General Counsel of the Department of Defense shall each designate one nonvoting member of the Board. (D)Chair and vice-chairThe Secretary of Defense shall designate one voting member as chair of the Board and one voting member as vice-chair. 
(E)Voting requirementAn affirmative vote of at least three members is required for any action of the Board under this subsection. (F)Duties of boardThe Board shall have the following duties: 
(i)As directed by the President, the Board shall submit to the President for approval— (I)sentencing parameters for all offenses under this chapter (other than offenses that the Board identifies as unsuitable for sentencing parameters in accordance with clause (ii)); and 
(II)sentencing criteria to be used by military judges in determining appropriate sentences for offenses that are identified as unsuitable for sentencing parameters in accordance with clause (ii). (ii)Identify each offense under this chapter that is unsuitable for sentencing parameters. The Board shall identify an offense as unsuitable for sentencing parameters if— 
(I)the nature of the offense is indeterminate and unsuitable for categorization; and (II)there is no similar criminal offense under the laws of the United States or the laws of the District of Columbia. 
(iii)In developing sentencing parameters and criteria, the Board shall consider the sentencing data collected by the Military Justice Review Panel pursuant to section 946(f)(2) of this chapter (article 146(f)(2)). (iv)In addition to establishing parameters for sentences of confinement under clause (i)(I), the Board shall consider the appropriateness of establishing sentencing parameters for punitive discharges, fines, reductions, forfeitures, and other lesser punishments authorized under this chapter. 
(v)The Board shall regularly— (I)review, and propose revision to, in consideration of comments and data coming to the Board’s attention, the sentencing parameters and sentencing criteria prescribed under paragraph (1); and 
(II)submit to the President, through the Secretary of Defense, proposed amendments to the sentencing parameters and sentencing criteria, together with statements explaining the basis for the proposed amendments. (vi)The Board shall develop means of measuring the degree to which applicable sentencing, penal, and correctional practices are effective with respect to the sentencing factors and policies set forth in this section. 
(vii)In fulfilling its duties and in exercising its powers, the Board shall consult authorities on, and individual and institutional representatives of, various aspects of the military criminal justice system. The Board shall establish separate advisory groups consisting of individuals with current or recent experience in command and in senior enlisted positions, individuals with experience in the trial of courts-martial, and such other groups as the Board deems appropriate. (viii)The Board shall submit to the President, through the Secretary of Defense, proposed amendments to the rules for courts-martial with respect to sentencing proceedings and maximum punishments, together with statements explaining the basis for the proposed amendments. 
(ix)The Board may issue non-binding policy statements to achieve the Board’s purposes and to guide military judges in fashioning appropriate sentences, including guidance on factors that may be relevant in determining where in a sentencing parameter a specification may fall, or whether a deviation outside of the sentencing range may be warranted. (G)Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply with respect to the Board or any advisory group established by the Board.; and 
(4)in subsection (e)(1), as redesignated by paragraph (2) of this subsection— (A)in subparagraph (A), by striking or at the end; 
(B)by redesignating subparagraph (B) as subparagraph (C); (C)by inserting after subparagraph (A) the following new subparagraph: 
 
(B)in the case of a sentence for an offense with a sentencing parameter under this section, the sentence is a result of an incorrect application of the parameter; or; and (D)in subparagraph (C), as redesignated by subparagraph (B) of this paragraph, by striking , as determined in accordance with standards and procedures prescribed by the President. 
(d)Article 66; courts of criminal appealsSection 866 of title 10, United States Code (article 66 of the Uniform Code of Military Justice) is amended— (1)in subsection (d)(1)(A), by striking the third sentence; and 
(2)by amending subsection (e) to read as follows:  (e)Consideration of sentence (1)In generalIn considering a sentence on appeal, other than as provided in section 856(e) of this chapter (article 56(e)), the Court of Criminal Appeals may consider— 
(A)whether the sentence violates the law; (B)whether the sentence is inappropriately severe— 
(i)if the sentence is for an offense for which there is no sentencing parameter under section 856(d) of this chapter (article 56(d)); or (ii)in the case of an offense with a sentencing parameter under section 856(d) of this chapter (article 56(d)), if the sentence is above the upper range of such sentencing parameter; 
(C)in the case of a sentence for an offense with a sentencing parameter under section 856(d) of this chapter (article 56(d)), whether the sentence is a result of an incorrect application of the parameter; (D)whether the sentence is plainly unreasonable; and 
(E)in review of a sentence to death or to life in prison without eligibility for parole determined by the members in a capital case under section 853(c) of this chapter (article 53(c)), whether the sentence is otherwise appropriate, under rules prescribed by the President. (2)Record on appealIn an appeal under this subsection or section 856(e) of this chapter (article 56(e)), other than review under subsection (b)(2), the record on appeal shall consist of— 
(A)any portion of the record in the case that is designated as pertinent by any party; (B)the information submitted during the sentencing proceeding; and 
(C)any information required by rule or order of the Court of Criminal Appeals.. (e)Conforming amendments (1)Section 863(c) of title 10, United States Code (article 63(c) of the Uniform Code of Military Justice) is amended by striking section 856(d) of this title (article 56(d)) and inserting section 856(e) of this chapter (article 56(e)). 
(2)Section 866 of title 10, United States Code (article 66 of the Uniform Code of Military Justice), as amended by subsection (d), is further amended by striking section 856(d) of this title (article 56(d)) each place it appears and inserting section 856(e) of this chapter (article 56(e)). (f)Effective date (1)In generalThe amendments made by this section shall take effect on the date that is two years after the date of the enactment of this Act and shall apply to sentences adjudged in cases in which all findings of guilty are for offenses that occurred after the date that is two years after the date of the enactment of this Act. 
(2)Implementation of sentencing parameters and criteria 
(A)In generalThe President shall prescribe regulations setting forth the sentencing parameters and criteria required by subsection (d) of section 856 of title 10, United States Code (article 56 of the Uniform Code of Military Justice), as added by subsection (c) of this section. (B)Effective datesThe regulations under subparagraph (A) shall take effect on a date determined by the President which shall be not later than four years after the date of enactment of this Act and shall apply only to sentences adjudged in cases in which all findings of guilty are for offenses that occurred after the date on which the regulations required by subparagraph (A) take effect. 
(C)Interim authority of judgesIf the regulations required by subparagraph (A) have not been prescribed as of the date on which the amendments made by this section take effect under paragraph (1), each sentence adjudged in accordance with the amendments made by this section and the terms of the effective date under paragraph (1) shall be made as if no sentencing parameter or criteria for that offense has been prescribed until such time as such regulations are issued that include such a sentencing parameter or criteria. (g)Repeal of secretarial guidelines on sentences for offenses committed under the Uniform Code of Military JusticeSection 537 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1363; 10 U.S.C. 856 note) is repealed. 
3Reports and Other Matters 
539G.Report on modification of disposition authority for offenses other than special victim offenses 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the feasibility, advisability, and potential effects of modifying chapter 47 of title 10, United States Code (the Uniform Code of Military Justice) to require that determinations as to whether to prefer or refer charges for trial by court-martial for offenses other than special victim offenses must be made by an individual outside of the chain of command of the member subject to the charges rather than by a commanding officer who is in the chain of command of the member. (b)ElementsThe report under subsection (a) shall include the following: 
(1)A review and reassessment of the findings of the Secretary of Defense included in the report submitted under section 540F of the National Defense Authorization Act for Fiscal year 2020 (Public Law 116–92; 133 Stat. 1367 ), taking into account the findings and recommendations of the Independent Review Commission on Sexual Assault in the Military as set forth in the report of the Commission titled Hard Truths and the Duty to Change: Recommendations from the Independent Review Commission on Sexual Assault in the Military. (2)An analysis of any effects, including positive and negative effects, that may result from the modification of disposition authority for offenses as described in subsection (a). 
(c)Independent committee 
(1)In generalThe Secretary of Defense shall establish an independent committee to prepare the report required by this section. (2)MembersSubject to paragraph (3), the committee established under paragraph (1) shall be composed of members who— 
(A)are designated by the Secretary of Defense; and (B)have expertise determined to be relevant by the Secretary 
(3)LimitationNo member of an Armed Force or civilian employee of the Department of Defense may serve on the committee established under paragraph (1). (d)Special victim offense definedIn this section, the term special victim offense means an offense specified in section 801(17) of title 10, United States Code (article 1(17) of the Uniform Code of Military Justice), as added by section 534 of this subtitle.  
539H.Report on implementation of certain recommendations of the Independent Review Commission on Sexual Assault in the Military 
(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on status of the implementation of the recommendations specified in subsection (c). (b)ElementsThe report under subsection (a) shall include the following: 
(1)A description of the status of the implementation of each recommendation specified in subsection (c), including— (A)whether, how, and to what extent the recommendation has been implemented; 
(B)any rules, regulations, policies, or other guidance that have been issued, revised, changed, or cancelled as a result of the implementation of the recommendation; and (C)any impediments to the implementation of the recommendation. 
(2)For each recommendation specified in subsection (c) that has not been fully implemented or superseded by statute as of the date of the report, a plan for the implementation of the recommendation, including identification of— (A)intermediate actions, milestone dates, and the expected completion date for implementation of the recommendation; and 
(B)any rules, regulations, policies, or other guidance that are expected to be issued, revised, changed, or cancelled as a result of the implementation of the recommendation. (3)Any statutory changes identified as necessary to fully implement the recommendations specified in subsection (c). 
(c)Recommendations specifiedThe recommendations specified in this subsection are the following, as set forth in the report of the Independent Review Commission on Sexual Assault in the Military titled Hard Truths and the Duty to Change: Recommendations from the Independent Review Commission on Sexual Assault in the Military, and dated July 2, 2021: (1)Each recommendation under the heading Line of Effort 1: Accountability as set forth in section III such report. 
(2)Each recommendation under the heading Line of Effort 2: Prevention as set forth in section III such report. (3)Each recommendation under the heading Line of Effort 3: Climate and Culture as set forth in section III of such report. 
(4) Each recommendation under the heading Line of Effort 4: Victim Care and Support as set forth in section III of such report. 539I.Report on implementation of recommendations and other activities to address racial, ethnic, and gender disparities in the military justice systemNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on status of the Secretary’s efforts— 
(1)to implement the recommendations set forth in the May 2019 report of the Government Accountability Office titled Military Justice: DOD and the Coast Guard Need to Improve Their Capabilities to Assess Racial and Gender Disparities (GAO–19–344); and (2)to carry out the activities required under section 540I(b) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1369; 10 U.S.C. 810 note). 
539J.Plan for development and management of the gender advisor workforce 
(a)Plan requiredThe Secretary of Defense shall develop and implement a plan to institutionalize the gender advisor workforce of the Department of Defense responsible for supporting the implementation of the Women, Peace, and Security Act of 2017 (Public Law 115–68; 131 Stat. 1202). (b)ElementsThe plan under subsection (a) shall include: 
(1)Plans for the development and management of the gender advisor workforce, including plans for the training, certification, assignments, and career development of the personnel of such workforce. (2)The actions the Secretary of Defense will carry out to elevate, develop, define, and standardize the gender advisor workforce in accordance with recommendation 3.4(a) of the report of the Independent Review Commission on Sexual Assault in the Military titled Hard Truths and the Duty to Change: Recommendations from the Independent Review Commission on Sexual Assault in the Military and dated July 2, 2021. 
(3)Development of or modifications to guidance, policy, professional military education, and doctrine to define and standardize the gender advisor program with a focus on incorporating the principles outlined in the plan of the Department of Defense titled Women, Peace, and Security Strategic Framework and Implementation Plan and dated June 2020, or any successor plan. (4)Identification of training and education requirements for members of the Armed Forces and civilian employees of the Department of Defense, including general and flag officers and members of the senior executive service, on the role of the gender advisor workforce and the principles outlined in plan referred to in paragraph (3), or any successor plan. 
(5)The funds, resources, and authorities needed to establish and develop the gender advisor role into a full-time, billeted, and resourced position across organizations within the Department of Defense, including the military departments, the Armed Forces, the combatant commands, Defense Agencies, and Department of Defense Field Activities. (6)Developing and standardizing position descriptions of the gender advisor workforce, including gender advisors and gender focal points, across organizations within the Department, including the military departments, the Armed Forces, the combatant commands, Defense Agencies, and Department of Defense Field Activities. 
(7)An assessment and review of the Department’s existing training programs for gender advisors and gender focal points. (8)Actions to adapt gender analysis (as defined in section 3 of the Women’s Entrepreneurship and Economic Empowerment Act (Public Law 115–428; 22 U.S.C. 2151–2)) to fit the needs of the Department of Defense and to incorporate such analysis into the work of gender advisors and other personnel identified as part of the gender advisor workforce. 
(9)The actions the Secretary will carry out to incorporate the total amount of expenditures and proposed appropriations necessary to support the program, projects, and activities of the gender advisor workforce into the future years defense program, as submitted to Congress under section 221 of title 10, United States Code. (c)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate congressional committees a report detailing the plan developed under subsection (a) and the Secretary’s progress in implementing such plan. 
(d)BriefingNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall provide to the appropriate congressional committees a briefing on the report under subsection (c) detailing the plan developed under subsection (a) and the Secretary’s progress in implementing such plan. (e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives; and (2)the Committee on Armed Services and the Committee on Foreign Relations of the Senate. 
EOther Sexual Assault-Related Matters 
541.Independent investigation of complaints of sexual harassment 
(a)In generalSection 1561 of title 10, United States Code, is amended to read as follows:  1561.Complaints of sexual harassment: independent investigation (a)Action on complaints alleging sexual harassmentA commanding officer or officer in charge of a unit, vessel, facility, or area of an armed force, who receives, from a member of the command or a member under the supervision of the officer, a formal complaint alleging sexual harassment by a member of the armed forces shall, as soon as practicable after such receipt, forward the complaint to an independent investigator. 
(b)Commencement of investigationTo the extent practicable, an independent investigator shall commence an investigation of a formal complaint of sexual harassment not later than 72 hours after— (1)receiving a formal complaint of sexual harassment forwarded by a commanding officer or officer in charge under subsection (a); or 
(2)receiving a formal complaint of sexual harassment directly from a member of the armed forces. (c)Duration of investigationTo the extent practicable, an investigation under subsection (b) shall be completed not later than 14 days after the date on which the investigation commences. 
(d)Report on investigation 
(1)If the investigation cannot be completed within 14 days, not later than the 14th day after the investigation commences, and every 14 days thereafter until the investigation is complete, the independent investigator shall submit to the officer described in subsection (a) a report on the progress made in completing the investigation. (2)To the extent practicable, and as soon as practicable upon completion of the investigation, the officer described in subsection (a) shall notify the complainant of the final results of the investigation, including any action taken, or planned to be taken, as a result of the investigation. 
(e)DefinitionsIn this section: (1)The term formal complaint means a complaint— 
(A)that an individual files in writing; and (B)in which the individual attests to the accuracy of the information contained in the complaint. 
(2)The term independent investigator means a member of the armed forces or a civilian employee of the Department of Defense or the Coast Guard who— (A)is outside the chain of command of the complainant and the subject of the investigation; and 
(B)is trained in the investigation of sexual harassment, as determined by— (i)the Secretary concerned, in the case of a member of the armed forces;  
(ii)the Secretary of Defense, in the case of a civilian employee of the Department of Defense; or (iii)the Secretary of Homeland Security, in the case of a civilian employee of the Coast Guard. 
(3)In this section, the term sexual harassment means any of the following: (A)Conduct that— 
(i)involves unwelcome sexual advances, requests for sexual favors, and deliberate or repeated offensive comments or gestures of a sexual nature when— (I)submission to such conduct is made either explicitly or implicitly a term or condition of a person’s job, pay, or career; 
(II)submission to or rejection of such conduct by a person is used as a basis for career or employment decisions affecting that person; or (III)such conduct has the purpose or effect of unreasonably interfering with an individual’s work performance or creates an intimidating, hostile, or offensive working environment; and 
(ii)is so severe or pervasive that a reasonable person would perceive, and the victim does perceive, the environment as hostile or offensive. (B)Any use or condonation, by any person in a supervisory or command position, of any form of sexual behavior to control, influence, or affect the career, pay, or job of a member of the armed forces or a civilian employee of the Department of Defense or the Coast Guard. 
(C)Any deliberate or repeated unwelcome verbal comment or gesture of a sexual nature by any member of the armed forces or civilian employee of the Department of Defense or the Coast Guard.. (b)Clerical amendmentThe table of sections at the beginning of chapter 80 of title 10 United States Code is amended by striking the item relating to section 1561 and inserting the following new item: 
 
 
1561. Complaints of sexual harassment: independent investigation.. 
(c)Effective dateThe amendments made by subsections (a) and (b) shall— (1)take effect on the date that is two years after the date of the enactment of this Act; and 
(2)apply to any investigation of a formal complaint of sexual harassment (as those terms are defined in section 1561 of title 10, United States Code, as amended by subsection (a)) made on or after that date. (d)Report on implementation (1)In generalNot later than one year after the date of the enactment of this Act, each Secretary concerned shall submit to the appropriate congressional committees a report on preparation of that Secretary to implement section 1561 of title 10, United States Code, as amended by subsection (a). 
(2)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (A)the Committee on Armed Services and the Committee on Commerce, Science, and Transportation of the Senate; and 
(B)the Committee on Armed Services and the Committee on Transportation and Infrastructure of the House of Representatives. 542.Modification of notice to victims of pendency of further administrative action following a determination not to refer to trial by court-martialSection 549 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 10 U.S.C. 806b note) is amended— 
(1)in the section heading, by striking alleged sexual assault and inserting alleged sex-related offense; (2)by striking Under regulations and inserting Notwithstanding section 552a of title 5, United States Code, and under regulations; 
(3)by striking alleged sexual assault and inserting an alleged sex-related offense (as defined in section 1044e(h) of title 10, United States Code); and (4)by adding at the end the following new sentence: Upon such final determination, the commander shall notify the victim of the type of action taken on such case, the outcome of the action (including any punishments assigned or characterization of service, as applicable), and such other information as the commander determines to be relevant. 
543.Modifications to annual report regarding sexual assaults involving members of the Armed Forces 
(a)Elimination of sunset and inclusion of demographic information 
(1)In generalSection 1631 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 1561 note) is amended— (A)in subsection (a), by striking through March 1, 2021 and inserting through March 1, 2026; and 
(B)in subsection (b)— (i)in paragraph (3), by inserting the race and ethnicity of the victim and accused, before the action; and 
(ii)in paragraph (13)(B), by inserting , including the race and ethnicity of the victim and accused before the period at the end. (2)ApplicabilityThe amendments made by paragraph (1) shall apply with respect to reports required to be submitted under section 1631 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 1561 note) after the date of the enactment of this Act. 
(b)Additional prevalence data 
(1)In generalParagraph (8) of section 1631(b) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 1561 note) is amended to read as follows:  (8)An analysis and assessment of trends in the incidence, disposition, and prosecution of sexual assaults by units, commands and other competent authorities, and installations during the year covered by the report, including trends relating to— 
(A)the prosecution of incidents and avoidance of incidents; and (B)the prevalence of incidents, set forth separately for— 
(i)each installation with 5,000 or more servicemembers; (ii)the major career fields of any individuals involved in such incidents, including the fields of combat arms, aviation, logistics, maintenance, administration, and medical; and 
(iii)in the case of the Navy, the operational status (whether sea duty or shore duty) of any individuals involved in such incidents.. (2)ApplicabilityThe amendment made by paragraph (1) shall apply with respect to reports required to be submitted under section 1631 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 1561 note) after January 1, 2023. 
544.Civilian positions to support Special Victims’ Counsel 
(a)Civilian support positionsEach Secretary of a military department may establish one or more civilian positions within each office of the Special Victims’ Counsel under the jurisdiction of such Secretary. (b)DutiesThe duties of each position under subsection (a) shall be— 
(1)to provide support to Special Victims’ Counsel, including legal, paralegal, and administrative support; and (2)to ensure the continuity of legal services and the preservation institutional knowledge in the provision of victim legal services notwithstanding transitions in the military personnel assigned to offices of the Special Victims’ Counsel. 
(c)Special Victims’ Counsel definedIn this section, the term Special Victims’ Counsel means Special Victims’ Counsel described in section 1044e of title 10, United States Code, and in the case of the Navy and Marine Corps, includes counsel designated as Victims’ Legal Counsel. 545.Feasibility study on establishment of clearinghouse of evidence-based practices to prevent sexual assault, suicide, and other harmful behaviors among members of the Armed Forces and military families (a)StudyThe Secretary of Defense shall study the feasibility of establishing a single, centralized clearinghouse of evidence-based practices to support the health and well-being of members of the Armed Forces and military families. and reduce harmful behaviors, through the following activities: 
(1)Establishment evidentiary standards to provide a common frame of reference for assessing the strength of research evidence. (2)In consultation with nondepartmental experts, identification of health and well-being domains of interest, including the prevention of— 
(A)sexual assault; (B)harassment; 
(C)substance abuse; (D)workplace violence; and 
(E)suicide. (3)Provision of practical guidance about the effectiveness of evidence-based practices, including how they can be implemented and steps for monitoring implementation and changes in behavior. 
(b)ReportNot later than six months after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees a report containing the results of the feasibility study under subsection (a) and related recommendations of the Secretary. (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following: 
(1)The Committee on Armed Services of the House of Representatives. (2)The Committee on Armed Services of the Senate. 
(3)The Committee on Transportation and Infrastructure of the House of Representatives. (4)The Committee on Commerce, Science, and Transportation of the Senate. 
546.Annual report regarding sexual assaults involving members of the Army National Guard and the Air National Guard 
(a)Annual reportsNot later than one year after the date of the enactment of this Act, and on an annual basis thereafter, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report regarding sexual assaults involving members of the Army National Guard and the Air National Guard. (b)ElementsEach report under subsection (a) shall include the following: 
(1)The number of sexual assaults committed against members of the Army National Guard and the Air National Guard that were reported to military officials during the year covered by the report, and the number of cases that were substantiated. (2)The number of sexual assaults committed by members of the Army National Guard or the Air National Guard that were reported to military officials during the year covered by the report, and the number of the cases so reported that were substantiated. 
(3)A synopsis of each such substantiated case, organized by offense, and, for each such case, the action taken in the case, including the type of disciplinary or administrative sanction imposed, if any, including courts-martial sentences, nonjudicial punishments administered by commanding officers pursuant to section 815 of title 10, United States Code (article 15 of the Uniform Code of Military Justice), and administrative separations. (4)The policies, procedures, and processes implemented by the Chief of the National Guard Bureau during the year covered by the report in response to incidents of sexual assault involving members of the Army National Guard or the Air National Guard. 
(c)Presentation of certain informationThe information required under paragraphs (1) and (2) of subsection (b) shall be set forth separately for each such paragraph and may not be combined. (d)ConsultationIn preparing each report under subsection (a), the Secretary of Defense shall consult with— 
(1)Under Secretary of Defense for Personnel and Readiness; (2)the Chief of the National Guard Bureau; and 
(3)the heads of such other organizations and elements of the Department of Defense as the Secretary determines appropriate. FMember Education, Training, and Transition 551.Training on consequences of committing a crime in preseparation counseling of the Transition Assistance Program (a)EstablishmentSubsection (b) of section 1142 of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(20)Training regarding the consequences to such a member who is convicted of a crime, specifically regarding the loss of benefits from the Federal Government to such member.. (b)Implementation dateThe Secretary concerned shall carry out paragraph (20) of such subsection, as added by subsection (a), not later than one year after the date of the enactment of this Act. 
(c)DevelopmentThe Secretary of Defense shall develop the training under such paragraph. (d)Progress briefingNot later than 180 days of the enactment of this Act, the Secretary of Defense shall provide a briefing to the Committees on Armed Services of the Senate and House of Representatives regarding progress of the Secretary in preparing the training under such paragraph. 
552.Amendments to pathways for counseling in the Transition Assistance ProgramSection 1142(c)(1) of title 10, United States Code, is amended— (1)in subparagraph (E), by striking Disability and inserting Potential or confirmed medical discharge of the member; 
(2)in subparagraph (F), by striking Character and all that follows and inserting Potential or confirmed involuntary separation of the member.; (3)by redesignating subparagraph (M) as subparagraph (R); and 
(4)by inserting after subparagraph (L) the following:  (M)Child care requirements of the member (including whether a dependent of the member is enrolled in the Exceptional Family Member Program). 
(N)The employment status of other adults in the household of the member. (O)The location of the duty station of the member (including whether the member was separated from family while on duty). 
(P)The effects of operating tempo and personnel tempo on the member and the household of the member. (Q)Whether the member is an Indian or urban Indian, as those terms are defined in section 4 of the Indian Health Care Improvement Act (Public Law 94–437; 25 U.S.C. 1603).. 
553.Participation of members of the reserve components of the Armed Forces in the Skillbridge programSection 1143(e)(2) of title 10, United States Code, is amended to read as follows:  (2)A member of the armed forces is eligible for a program under this subsection if— 
(A)the member— (i)has completed at least 180 days on active duty in the armed forces; and 
(ii)is expected to be discharged or released from active duty in the armed forces within 180 days of the date of commencement of participation in such a program; or (B)the member is a member of a reserve component.. 
554.Expansion and codification of matters covered by diversity training in the Department of Defense 
(a)In generalChapter 101 of title 10, United States Code, is amended by inserting before section 2002 the following new section:  2001.Human relations, diversity, equity, and inclusion training (a)Human relations, diversity, equity, and inclusion training (1)The Secretary shall ensure that the Secretary of a military department conducts ongoing training programs regarding human relations, diversity, equity, and inclusion for all covered individuals under the jurisdiction of the Secretary of a military department. Such training shall be tailored to specific leadership levels and local area requirements. 
(2)Matters to be covered by such training include the following: (A)Racism. 
(B)Discrimination on the basis of sex (including pregnancy, status as a nursing mother, sexual orientation, and gender identity). (C)Discrimination on the basis of age. 
(D)Discrimination on the basis of religion. (E)Discrimination on the basis of national origin. 
(F)Discrimination on the basis of color. (G)Discrimination on the basis of parental status. 
(H)Conscious and unconscious bias. (I)Discrimination based on disability, both physical and mental. 
(J)Failure to provide a reasonable accommodation. (K)Whistleblowers and information regarding how to file an equal opportunity complaint. 
(L)Reprisal. (M)Harassment and hostile environment. 
(N)Procedures for reporting and obtaining relief for discrimination, retaliation, hostile work environment with respect to each component of the workforce. (O)Procedures for appealing Equal Opportunity and Equal Employment Opportunity complaints with respect to each component of the workforce. 
(P)Any other matter the Secretary of Defense determines appropriate. (3)Such training shall be provided during the following: 
(A)Initial entry training. (B)Annual refresher training. 
(C)Professional military education. (D)Peer education. 
(E)Specialized leadership training. (F)Any other time the Secretary of Defense determines appropriate. 
(4)The Secretary of Defense shall ensure that such measures are taken to provide appropriate metrics and measurement of these efforts. (5)The Secretary of Defense shall ensure that unit commanders are aware of their responsibility to ensure that activity based upon discriminatory motives does not occur in units under their command. 
(b)Information provided to prospective recruitsThe Secretary of Defense shall ensure that a covered individual preparing to enter an officer accession program or to execute an original enlistment agreement or serve as a civilian employee— (1)is provided information concerning the meaning of the oath of office or oath of enlistment for service in the armed forces, including conduct expected under such oath; and 
(2)is informed that if supporting such guarantees is not possible personally for that covered individual, then that covered individual should decline to join the Armed Forces. (c)Covered individual definedIn this section, the term covered individual includes— 
(1)a member of the Armed Forces; (2)a civilian employee of the Department; and 
(3)a contractor or sub-contractor providing support to the Department.. (b)Technical and conforming amendments (1)Technical amendmentThe table of sections at the beginning of such chapter is amended by inserting before the item relating to section 2002 the following new item: 
 
 
2001. Human relations, diversity, equity, and inclusion training.. 
(2)Conforming amendmentSection 571 of the National Defense Authorization Act for Fiscal Year 1997 (Public Law 104–201; 10 U.S.C. 113 note) is repealed. 555.Expansion of Junior Reserve Officers’ Training Corps program (a)Expansion of JROTC curriculumParagraph (3) of section 2031(b) of title 10, United States Code, is amended to read as follows: 
 
(3)the institution provides a course of military instruction of not less than three academic years' duration, as prescribed by the Secretary of the military department concerned— (A)which shall include an introduction to service opportunities in military, national, and public service; and 
(B)which may include instruction or activities in the fields of science, technology, engineering, and mathematics;. (b)Plan to increase number of JROTC unitsThe Secretary of Defense may, in consultation with the Secretaries of the military departments, develop and implement a plan to establish and support not fewer than 6,000 units of the Junior Reserve Officers’ Training Corps by September 30, 2031. 
(c)Report requiredNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the status of the Junior Reserve Officers’ Training Corps programs of each Armed Force. The report shall include— (1)an assessment of the current usage of the program, including the number of individuals enrolled in the program, the demographic information of individuals enrolled in the program, and the number of units established under the program; 
(2)a description of the efforts of the Armed Forces to meet current enrollment targets for the program; (3)an explanation of the reasons such enrollment targets have not been met, if applicable; 
(4)a description of any obstacles preventing the Armed Forces from meeting such enrollment targets; (5)a comparison of the potential benefits and drawbacks of expanding the program; and 
(6)a description of program-wide diversity and inclusion recruitment and retention efforts. 556.Defense Language Institute Foreign Language Center (a)Authority to award bachelor’s degreesSection 2168 of title 10, United States Code, is amended— 
(1)in the section heading, by striking Associate and inserting Associate or Bachelor; and (2)by amending subsection (a) to read as follows: 
 
(a)Subject to subsection (b), the Commandant of the Defense Language Institute may confer— (1)an Associate of Arts degree in a foreign language upon any graduate of the Foreign Language Center of the Institute who fulfills the requirements for that degree; or 
(2)a Bachelor of Arts degree in a foreign language upon any graduate of the Foreign Language Center of the Institute who fulfills the requirements for that degree.. (b)Clerical amendmentThe table of sections at the beginning of chapter 108 of title 10, United States Code, is amended by striking the item relating to section 2168 and inserting the following new item: 
 
 
2168. Defense Language Institute Foreign Language Center: degree of Associate or Bachelor of Arts in foreign language.. 
557.Allocation of authority for nominations to the military service academies in the event of the death, resignation, or expulsion from office of a member of Congress 
(a)United States Military Academy 
(1)In generalChapter 753 of title 10, United States Code, is amended by inserting after section 7442 the following new section:  7442a.Cadets: nomination in event of death, resignation, or expulsion from office of member of Congress otherwise authorized to nominate (a)SenatorsIn the event a Senator does not submit nominations for cadets for an academic year in accordance with section 7442(a)(3) of this title due to death, resignation from office, or expulsion from office and the date of the swearing-in of the Senator's successor as Senator occurs after the date of the deadline for submittal of nominations for cadets for the academic year, the nominations for cadets otherwise authorized to be made by the Senator pursuant to such section shall be made instead by the other Senator from the State concerned. 
(b)RepresentativesIn the event a Representative from a State does not submit nominations for cadets for an academic year in accordance with section 7442(a)(4) of this title due to death, resignation from office, or expulsion from office and the date of the swearing-in of the Representative's successor as Representative occurs after the date of the deadline for submittal of nominations for cadets for the academic year, the nominations for cadets otherwise authorized to be made by the Representative pursuant to such section shall be made instead by the Senators from the State from the district of the Representative, with such nominations divided equally among such Senators and any remainder going to the senior Senator from the State. (c)Construction of authorityAny nomination for cadets made by a Senator pursuant to this section is in addition to any nomination for cadets otherwise authorized the Senator under section 7442 of this title or any other provision of law.. 
(2)Clerical amendmentThe table of sections at the beginning of chapter 753 of such title is amended by inserting after the item relating to section 7442 the following new item:   7442a. Cadets: nomination in event of death, resignation, or expulsion from office of member of Congress otherwise authorized to nominate.. (b)United States Naval Academy (1)In generalChapter 853 of title 10, United States Code, is amended by inserting after section 8454 the following new section: 
 
8454a.Midshipmen: nomination in event of death, resignation, or expulsion from office of member of Congress otherwise authorized to nominate 
(a)SenatorsIn the event a Senator does not submit nominations for midshipmen for an academic year in accordance with section 8454(a)(3) of this title due to death, resignation from office, or expulsion from office and the date of the swearing-in of the Senator's successor as Senator occurs after the date of the deadline for submittal of nominations for midshipmen for the academic year, the nominations for midshipmen otherwise authorized to be made by the Senator pursuant to such section shall be made instead by the other Senator from the State concerned. (b)RepresentativesIn the event a Representative from a State does not submit nominations for midshipmen for an academic year in accordance with section 8454(a)(4) of this title due to death, resignation from office, or expulsion from office and the date of the swearing-in of the Representative's successor as Representative occurs after the date of the deadline for submittal of nominations for midshipmen for the academic year, the nominations for midshipmen otherwise authorized to be made by the Representative pursuant to such section shall be made instead by the Senators from the State from the district of the Representative, with such nominations divided equally among such Senators and any remainder going to the senior Senator from the State. 
(c)Construction of authorityAny nomination for midshipmen made by a Senator pursuant to this section is in addition to any nomination for midshipmen otherwise authorized the Senator under section 8454 of this title or any other provision of law.. (2)Clerical amendmentThe table of sections at the beginning of chapter 853 of such title is amended by inserting after the item relating to section 8454 the following new item: 
 
 
8454a. Midshipmen: nomination in event of death, resignation, or expulsion from office of member of Congress otherwise authorized to nominate.. 
(c)Air Force Academy 
(1)In generalChapter 953 of title 10, United States Code, is amended by inserting after section 9442 the following new section:  9442a.Cadets: nomination in event of death, resignation, or expulsion from office of member of Congress otherwise authorized to nominate (a)SenatorsIn the event a Senator does not submit nominations for cadets for an academic year in accordance with section 9442(a)(3) of this title due to death, resignation from office, or expulsion from office and the date of the swearing-in of the Senator's successor as Senator occurs after the date of the deadline for submittal of nominations for cadets for the academic year, the nominations for cadets otherwise authorized to be made by the Senator pursuant to such section shall be made instead by the other Senator from the State concerned. 
(b)RepresentativesIn the event a Representative from a State does not submit nominations for cadets for an academic year in accordance with section 9442(a)(4) of this title due to death, resignation from office, or expulsion from office and the date of the swearing-in of the Representative's successor as Representative occurs after the date of the deadline for submittal of nominations for cadets for the academic year, the nominations for cadets otherwise authorized to be made by the Representative pursuant to such section shall be made instead by the Senators from the State from the district of the Representative, with such nominations divided equally among such Senators and any remainder going to the senior Senator from the State. (c)Construction of authorityAny nomination for cadets made by a Senator pursuant to this section is in addition to any nomination of cadets otherwise authorized the Senator under section 9442 of this title or any other provision of law.. 
(2)Clerical amendmentThe table of sections at the beginning of chapter 953 of such title is amended by inserting after the item relating to section 9442 the following new item:   9442a. Cadets: nomination in event of death, resignation, or expulsion from office of member of Congress otherwise authorized to nominate.. (d)ReportNot later than September 30, 2022, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report regarding implementation of the amendments under this section, including— 
(1)the estimate of the Secretary regarding the frequency with which the authorities under such amendments will be used each year; and (2)the number of times a Member of Congress has failed to submit nominations to the military academies due to death, resignation from office, or expulsion from office. 
558.Votes required to call a meeting of the Board of Visitors of a military service academy 
(a)United States Military AcademySection 7455 of title 10, United States Code, is amended by adding at the end the following new subsection:  (i)A majority of the members of the Board may call an official meeting of the Board at any time.. 
(b)United States Naval AcademySection 8468 of title 10, United States Code, is amended by adding at the end the following new subsection:  (i)A majority of the members of the Board may call an official meeting of the Board at any time.. 
(c)United States Air Force AcademySection 9455 of title 10, United States Code, is amended by adding at the end the following new subsection:  (i)A majority of the members of the Board may call an official meeting of the Board at any time.. 
559.United States Naval Community College 
(a)EstablishmentChapter 859 of title 10, United States Code, is amended by adding at the end the following new section:  8595.United States Naval Community College: establishment and degree granting authority (a)Establishment and functionThere is a United States Naval Community College. The primary function of such College shall be to provide— 
(1)programs of academic instruction and professional and technical education for individuals described in subsection (b) in— (A)academic and technical fields of the liberal arts and sciences which are relevant to the current and future needs of the Navy and Marine Corps, including in designated fields of national and economic importance such as cybersecurity, artificial intelligence, machine learning, data science, and software engineering; and 
(B)their practical duties; (2)remedial, developmental, or continuing education programs, as prescribed by the Secretary of the Navy, which are necessary to support, maintain, or extend programs under paragraph (1); 
(3)support and advisement services for individuals pursuing such programs; and (4)continuous monitoring of the progress of such individuals. 
(b)Individuals eligible for programsSubject to such other eligibility requirements as the Secretary of the Navy may prescribe, the following individuals are eligible to participate in programs and services under subsection (a): (1)Enlisted members of the Navy and Marine Corps. 
(2)Officers of the Navy and Marine Corps who hold a commission but have not completed a postsecondary degree. (3)Civilian employees of the Department of the Navy. 
(4)Other individuals, as determined by the Secretary of the Navy, so long as access to programs and services under subsection (a) by such individuals is— (A)in alignment with the mission of the United States Naval Community College; and 
(B)determined to support the mission or needs of the Department of the Navy. (c)Degree and credential granting authority (1)In generalUnder regulations prescribed by the Secretary of the Navy, the head of the United States Naval Community College may, upon the recommendation of the directors and faculty of the College, confer appropriate degrees or academic credentials upon graduates who meet the degree or credential requirements. 
(2)LimitationA degree or credential may not be conferred under this subsection unless—  (A)the Secretary of Education has recommended approval of the degree or credential in accordance with the Federal Policy Governing Granting of Academic Degrees by Federal Agencies; and 
(B)the United States Naval Community College is accredited by the appropriate civilian academic accrediting agency or organization to award the degree or credential, as determined by the Secretary of Education. (3)Congressional notification requirements (A)When seeking to establish degree or credential granting authority under this subsection, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives— 
(i)a copy of the self assessment questionnaire required by the Federal Policy Governing Granting of Academic Degrees by Federal Agencies, at the time the assessment is submitted to the Department of Education’s National Advisory Committee on Institutional Quality and Integrity; and (ii)the subsequent recommendations and rationale of the Secretary of Education regarding the establishment of the degree or credential granting authority. 
(B)Upon any modification or redesignation of existing degree or credential granting authority, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report containing the rationale for the proposed modification or redesignation and any subsequent recommendation of the Secretary of Education on the proposed modification or redesignation. (C)The Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report containing an explanation of any action by the appropriate academic accrediting agency or organization not to accredit the United States Naval Community College to award any new or existing degree or credential. 
(d)Civilian faulty members 
(1)Authority of SecretaryThe Secretary of the Navy may employ as many civilians as professors, instructors, and lecturers at the United States Naval Community College as the Secretary considers necessary. (2)CompensationThe compensation of persons employed under this subsection shall be prescribed by the Secretary of the Navy.. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 859 of title 10, United States Code, is amended by adding at the end the following new item:   8595. United States Naval Community College: establishment and degree granting authority.. 559A.Codification of establishment of United States Air Force Institute of Technology (a)In generalChapter 951 of title 10, United States Code, is amended by inserting before section 9414 the following new section: 
 
9413.United States Air Force Institute of Technology: establishmentThere is in the Department of the Air Force a United States Air Force Institute of Technology, the purposes of which are to perform research and to provide, to members of the Air Force and Space Force (including the reserve components) and civilian employees of such Department, advanced instruction and technical education regarding their duties.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting, before the item relating to section 9414, the following new item: 
 
 
9413. United States Air Force Institute of Technology: establishment.. 
559B.Clarifications regarding scope of employment and reemployment rights of members of the uniformed services 
(a)Clarification regarding definition of rights and benefitsSection 4303(2) of title 38, United States Code, is amended— (1)by inserting (A) before The term; and 
(2)by adding at the end the following new subparagraph:  (B)Any procedural protections or provisions set forth in this chapter shall also be considered a right or benefit subject to the protection of this chapter.. 
(b)Clarification regarding relation to other law and plans for agreementsSection 4302 of such title is amended by adding at the end the following:  (c) (1)Pursuant to this section and the procedural rights afforded by subchapter III of this chapter, any agreement to arbitrate a claim under this chapter is unenforceable, unless all parties consent to arbitration after a complaint on the specific claim has been filed in court or with the Merit Systems Protection Board and all parties knowingly and voluntarily consent to have that particular claim subjected to arbitration. 
(2)For purposes of this subsection, consent shall not be considered voluntary when a person is required to agree to arbitrate an action, complaint, or claim alleging a violation of this chapter as a condition of future or continued employment, advancement in employment, or receipt of any right or benefit of employment.. 559C.Clarification and expansion of prohibition on gender-segregated training in the Marine CorpsSection 565 of the National Defense Authorization Act for Fiscal Year 2020 (10 U.S.C. 8431 note prec.) is amended— 
(1)in the heading, by inserting and Officer Candidates School after Depots;  (2)in subsection (a)(1)— 
(A)by striking training and inserting no training platoon; and (B)by striking not; 
(3)in subsection (b)(1)— (A)by striking training and inserting no training platoon; and 
(B)by striking not; and (4)by adding at the end the following new subsections: 
 
(c)New locationNo training platoon at a Marine Corps recruit depot established after the date of the enactment of this Act may be segregated based on gender. (d)Officer Candidates School (1)ProhibitionSubject to paragraph (2), training at Officer Candidates School, Quantico, Virginia, may not be segregated based on gender. 
(2)DeadlineThe Commandant of the Marine Corps shall carry out this subsection not later than five years after the date of the enactment of this Act.. 559D.Requirement to issue regulations ensuring certain parental guardianship rights of cadets and midshipmen (a)Regulations required (1)In generalEach Secretary concerned shall prescribe by regulation policies ensuring that the parental guardianship rights of cadets and midshipmen are protected consistent with individual and academic responsibilities. 
(2)Protection of parental guardianship rightsThe regulations prescribed under paragraph (1) shall provide that— (A)a cadet or midshipman of a covered service academy may not be required to give up such cadet or midshipman’s parental guardianship rights in the event of a pregnancy occurring after the beginning of such cadet or midshipman's first day of academic courses; 
(B)except as provided under paragraph (3), a covered service academy may not involuntarily dis-enroll a cadet or midshipman who becomes pregnant or fathers a child while enrolled at such academy after the first day of academic courses; and (C)a cadet or midshipman who becomes pregnant or fathers a child while enrolled at a covered service academy shall be allowed to take leave for up to one year and return to the academy to resume classes afterward.  
(3)Responsibilities of parents enrolled at covered service academiesThe regulations prescribed under paragraph (1) shall require cadets and midshipmen with dependents to establish a family care plan in consultation with and approved by appropriate academy leadership. The family care plan shall— (A)designate a full-time care provider, such as another parent or guardian of the dependent or a family member of the cadet or midshipman, who shall— 
(i)be responsible for the dependent; (ii)not be enrolled at a covered service academy; and 
(iii)have either full power-of-attorney or guardianship rights in order to prevent situations where such cadet or midshipman is pulled away from such cadet or midshipman’s duties and responsibilities at the covered service academy; (B)ensure that such cadet or midshipman— 
(i)does not rely on base facilities or child-care services and is able to function as any other cadet or midshipman, including residing in covered service academy dormitories; (ii)except as provided under paragraphs (4) and (5)(B)(i), does not receive additional compensation benefits or concessions from the covered service academy on account of having a dependent, including money, leave, or liberty; 
(iii)is not be excused on account of such dependent from standard classes, training, traveling, fitness requirements, or any other responsibilities inherent to attending a covered service academy; and (C)ensure, that if both parents of a dependent are cadets or midshipmen at a covered service academy, the parents shall agree on the family care plan or face expulsion (with no incurred obligations).  
(4)Options for pregnant cadets and midshipmenThe regulations prescribed under paragraph (1) shall provide that females becoming pregnant while enrolled at a covered service academy shall have, at a minimum, the following options: (A)At the conclusion of the current semester or when otherwise deemed medically appropriate, taking leave from the covered service academy for up to one year followed by a return to full cadet or midshipman status. 
(B)Seek a transfer to a university with a Reserve Officers’ Training Corps for the Armed Force under the military department concerned.  (C)Full release from the covered service academy and any related obligations. 
(D)Enlistment in active-duty service, with all of the attendant benefits.  (5)Treatment of males fathering a child while enrolled at covered service academiesThe regulations prescribed under paragraph (1) shall provide that males fathering a child while enrolled at a covered service academy— 
(A)shall not be required to give up parental rights; and (B)shall not acquire any benefits or leave considerations as a result of fathering a child, except that— 
(i)academy leadership shall establish policies to allow cadets and midshipmen at least one week of leave to attend the birth of such child, which must be used in conjunction with the birth; and (ii)in the event the male father becomes the sole financial provider for a dependent, the academy shall provide the father the same options available to a cadet or midshipman who becomes a mother while enrolled, including remaining enrolled in accordance with a family care plan established pursuant to paragraph (3) or selecting one of the options specified in subparagraphs (B) and (C) of paragraph (4). 
(6)Rule of constructionNothing in this section shall be construed as requiring or providing for the changing of admission requirements at any of the covered service academies. (b)DefinitionsIn this section: 
(1)The term covered service academy means the following: (A)The United States Military Academy, West Point, New York. 
(B)The United States Naval Academy, Annapolis, Maryland. (C)The United States Air Force Academy, Colorado Springs, Colorado. 
(D)The United States Coast Guard Academy, New London, Connecticut. (E)The United States Merchant Marine Academy, Kings Point, New York. 
(2)The term Secretary concerned means— (A)with respect to the United States Military Academy, the United States Naval Academy, and the United States Air Force Academy, the Secretary of Defense, in consultation with the Secretaries of the military departments and the Superintendent of each such academy; 
(B)with respect to the United States Coast Guard Academy, the Secretary of Homeland Security, in consultation with the Commandant of the Coast Guard and the Superintendent of the Coast Guard Academy; and (C)with respect to the United States Merchant Marine Academy, the Secretary of Transportation, in consultation with the Administrator of the Maritime Administration and the Superintendent of the Merchant Marine Academy. 
559E.Defense language continuing education program 
(a)In generalNot later than 120 days after the date of the enactment of this Act, the Under Secretary of Defense for Personnel and Readiness shall coordinate with the Director of the Defense Intelligence Agency to designate an executive agent for commercially available advanced foreign language training to meet operational readiness requirements of the Department of Defense. (b)ElementsThe executive agent designated in subsection (a) shall be responsible for the following: 
(1)Developing policies, procedures, and curricula to allow for continuing language training when linguists transition to operational environments from education or training environments, such as the Defense Language Institute, the Defense Language and National Security Education Office, or service-based training. (2)Identifying the resourcing requirements necessary for each armed force to have access to the following foreign language training elements: 
(A)A foreign language and current culture training and maintenance virtual immersion program covering strategic languages (as designated by the Federal Government), with a range of multimedia materials including— (i)current and authentic copyrighted multimedia content (video, audio, print, etc.), in multiple genres, that have been cleared for legal use; 
(ii)foreign-originated newscasts and interviews with foreign speakers; and (iii)any other content determined by the executive agent to be necessary for personnel to acquire proper vocabulary, phraseology, and enhanced understanding of the nuances associated with foreign cultures. 
(B)Anytime accessibility, both on-line and via mobile device. (C)Training programs with success proven by previous partnerships with academic institutions in the United States or other departments and agencies of the Federal Government. 
(c)Reimbursement authorityNot later than 180 days after the date of the enactment of this Act, the executive agent, in coordination with the chief of each covered Armed Force, shall establish a procedure through which the Armed Force shall reimburse any organization of the Department of Defense that provides instruction under this section to members of that Armed Force for the costs of such instruction. (d)Covered Armed Force definedIn this section, the term covered Armed Force means the Army, Navy, Air Force, Marine Corps, and Space Force. 
559F.Public-private consortium to improve professional military education 
(a)EstablishmentThe Secretary of Defense, acting through the Chairman of the Joint Chiefs of Staff and in consultation with the Under Secretary of Defense for Personnel and Readiness, may establish and maintain a public-private consortium (referred to in this section as the Consortium) to improve and broaden professional military education for military officers and civilian employees of the Federal Government. (b)Directors (1)In generalThe President of the National Defense University and the head of a civilian institution of higher education appointed in accordance with paragraph (3) shall serve as co-directors of the Consortium. 
(2)Responsibilities of co-directorsThe co-directors shall be responsible for— (A)the administration and management of the Consortium; and 
(B)developing a common curriculum for professional military education using input received from members of the Consortium. (3)Appointment of co-director from civilian institutionNot later than June 1, 2022, the Secretary of Defense shall appoint an individual who is the President or Chancellor of a civilian institution of higher education to serve as co-director of the Consortium as described in paragraph (1). 
(4)Term of co-directorThe co-director appointed under paragraph (3) shall serve an initial term of five years. The Secretary of Defense may reappoint such co-director for one or more additional terms of not more than five years, as the Secretary determines appropriate. (5)AuthorityIn the event that a conflict arises between co-directors of the Consortium, the conflict shall be resolved by the Director for Joint Force Development of the Joint Chiefs of Staff (J–7). 
(c)Activities of ConsortiumThe Consortium shall carry out the following activities: (1)Bring the military education system (including military service academies, institutions that provide professional military education, and other institutions the provide military education) together with a broad group of civilian institutions of higher education, policy research institutes, and the commercial sector to develop and continually update a research-based curriculum to prepare early career, mid-career, and senior military officers and civilian employees of the Federal Government to succeed in an era that will be predominantly defined by great power competition and in which security challenges will transcend the traditional areas of defense expertise, becoming more complex and inter-related than before, with disruptions that will manifest rapidly and with little warning. 
(2)Train military officers and civilian educators serving in the joint professional military education system to implement the curriculum developed under paragraph (2) at the institutions they serve. (3)On a regular basis, make recommendations to the Secretary about how the joint professional military education system should be modified to meet the challenges of apparent or possible future defense, national security, and international environments. 
(d)MembersThe Consortium shall be composed of representatives selected by the Secretary of Defense from the following organizations: (1)Organizations within the joint professional military education system. 
(2)Military service academies. (3)Other institutions of the Federal Government that provide military education. 
(4)Civilian institutions of higher education. (5)Private sector and government policy research institutes. 
(6)Organizations in the commercial sector, including organizations from the industrial, finance, and technology sectors. (e)Annual reportNot later than September 30, 2023, and annually thereafter, the co-directors of the Consortium shall submit to the Secretary of Defense and the appropriate congressional committees a report that describes the activities carried out by the Consortium during the preceding year. 
(f)DefinitionsIn this section: (1)The term appropriate congressional committees means— 
(A)the Committee on Armed Services and the Committee on Transportation and Infrastructure of the House of Representatives; and (B)the Committee on Armed Services and the Committee on the Environment and Public Works of the Senate. 
(2)The term civilian institution of higher education means an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) that is not owned or controlled by the Federal Government. 559G.Standards for training of surface warfare officers and enlisted members (a)EstablishmentNot later than September 30, 2022, the Secretary of the Navy shall establish standards and procedures (subject to subsection (b)) by which a Navy surface warfare officer or enlisted member of the Navy who serves in a bridge or engine department may be issued a merchant mariner credential in accordance with part E of subtitle II of title 46, United States Code, including— 
(1)a merchant mariner credential with a national officer endorsement under section 10.109(a) of title 46, Code Federal Regulations, as in effect on the date of the enactment of this Act; (2)a national rating endorsement under subsection (b) or (c) of section 10.109 of such title; or 
(3)a Standards of Training, Certification, and Watchkeeping endorsement under section 10.109 (d) of such title. (b)StringencyIn no case shall the standards described in subsection (a) be less stringent than the standards applied by the Army, Military Sealift Command, or Coast Guard vessel operators. 
(c)ReportUpon establishment under subsection (a), the Secretary of the Navy shall submit to the appropriate congressional committees a report that updates the military-to-mariner transition provided in response to section 568 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) that includes— (1)a description of the how the training program for surface warfare officers exceeds the minimum requirements for a merchant mariner credential with an appropriate endorsement— 
(A)meets the requirements for a merchant mariner credential with an appropriate endorsement; and (B)exceeds such requirements; 
(2)a list of the proposed naval curriculum courses that have been submitted to the National Maritime Center for course credentialing approval; and (3)a timeline for— 
(A)all personnel described in subsection (b)(1) to be qualified to be issued merchant mariner credentials with national officer and ratings endorsements; and (B)50 percent of such personnel to receive such credential with Standards of Training, Certification, and Watchkeeping endorsement. 
(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following: (1)The congressional defense committees (as that term is defined in section 101 of title 10, United States Code). 
(2)The Committee on Transportation and Infrastructure of the House of Representatives. (3)The Committee on Commerce, Science, and Transportation of the Senate. 
559H.Professional military education: report; definition 
(a)Report 
(1)In generalNot later than July 1, 2022, the Secretary of Defense, in consultation with the Chairman of the Joint Chiefs of Staff, shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth the results of a review and assessment of the definition of professional military education in the Department of Defense and the military departments as specified in subsection (c). (2)ElementsThe report under this subsection shall include the following elements: 
(A)A consolidated summary of all definitions of the term professional military education used in the Department of Defense and the military departments. (B)A description of how such term is used in the Department of Defense in educational institutions, associated schools, programs, think tanks, research centers, and support activities. 
(C)An analysis of how such term— (i)applies to tactical, operational, and strategic settings; and 
(ii)is linked to mission requirements. (D)An analysis of how professional military education has been applied and linked through all levels of Department of Defense education and training. 
(E)The applicability of professional military education to the domains of warfare, including land, air, sea, space, and cyber. (F)With regards to online and virtual learning in professional military education— 
(i)an analysis of the use of such learning; and (ii)student satisfaction in comparison to traditional classroom learning. 
(b)DefinitionNot later than one year after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Chairman of the Joint Chiefs of Staff and the Secretaries of the military departments, using the report under subsection (a), shall standardize the definition of professional military education across the military departments and the Department of Defense. 559I.Study on training and education of members of the Armed Forces regarding social reform and unhealthy behaviors (a)StudyNot later than April 1, 2022, the Secretary of Defense, in consultation with the Secretaries of the military departments, shall conduct a study on training and courses of education offered to covered members regarding— 
(1)sexual assault; (2)sexual harassment; 
(3)extremism; (4)domestic violence; 
(5)diversity, equity, and inclusion; (6)military equal opportunity; 
(7)suicide prevention; and (8)substance abuse. 
(b)ElementsThe study under subsection (a) shall identify, with regard to each training or course of education, the following: (1)Sponsor. 
(2)Location. (3)Method. 
(4)Frequency. (5)Number of covered members who have participated. 
(6)Legislation, regulation, instruction, or guidance that requires such training or course (if applicable). (7)Metrics of— 
(A)performance; (B)effectiveness; and 
(C)data collection. (8)Responsibilities of the Secretary of Defense or Secretary of a military department to— 
(A)communicate with non-departmental entities; (B)process feedback from trainers, trainees, and such entities; 
(C)connect such training or course to tactical, operational, and strategic goals; and (D)connect such training or course to other training regarding social reform and unhealthy behavior.  
(9)Analyses of— (A)whether the metrics described in paragraph (7) are standardized across the military departments; 
(B)mechanisms used to engage non-departmental entities to assist in the development of such training or courses; (C)incentives used to ensure the effectiveness of such training or courses; 
(D)how each training or courses is intended to change behavior; and (E)costs of such training and courses. 
(10)Recommendations of the Secretary of Defense to improve such training or courses, including the estimated costs to implement such improvements. (11)Any other information the Secretary of Defense determines relevant. 
(c)ReportNot later than July 1, 2022, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on the results of the study under this section. (d)Covered member definedIn this section, the term covered member means a member of an Armed Force under the jurisdiction of the Secretary of a military department. 
559J.Notice program relating to options for naturalization 
(a)Upon enlistmentEvery military recruiter or officer overseeing an enlistment shall provide to every recruit proper notice of that recruit’s options for naturalization under title III of the Immigration and Nationality Act (8 U.S.C. 1401 et seq.), and shall inform the recruit of existing programs or services that may aid in the recruit’s naturalization process, including directing the recruit to the Judge Advocate General or other designated point-of-contact for naturalization. (b)Upon dischargeThe Secretary of Homeland Security, acting through the Director of U.S. Citizenship and Immigration Services, and in coordination with the Secretary of Defense, shall provide to every former member of the Armed Forces, upon separation from the Armed Forces, an adequate notice of that former member’s options for naturalization under title III of the Immigration and Nationality Act (8 U.S.C. 1401 et seq.), and shall inform the former member of existing programs and services that may aid in the naturalization process. The Secretary shall issue along with this notice a copy of each form required for naturalization. When appropriate, the Secretary of Defense shall provide the former member, at no expense to the former member, with the certification described in section 329(b)(3) of such Act (8 U.S.C. 1440(b)(3)). 
559K.Pilot program on activities under the transition assistance program for a reduction in suicide among veterans 
(a)Pilot program requiredThe Secretary of Defense and the Secretary of Veterans Affairs shall jointly carry out a pilot program to assess the feasibility and advisability of providing the module described in subsection (b) and the services described in subsection (c) as part of the Transition Assistance Program for members of the Armed Forces participating in the Transition Assistance Program as a means of reducing the incidence of suicide among veterans. (b)ModuleThe module described in this subsection is a three-hour module under the Transition Assistance Program for each member of the Armed Forces participating in the pilot program that includes the following: 
(1)An in-person meeting between the cohort of the member and a social worker or mental health provider in which the social worker or mental health provider— (A)counsels the cohort on specific potential risks confronting members after discharge or release from the Armed Forces, including loss of community or a support system, isolation from family, friends, or society, identity crisis in the transition from military to civilian life, vulnerability viewed as a weakness, need for empathy, self-medication and addiction, importance of sleep and exercise, homelessness, and reasons why veterans attempt and complete suicide; 
(B)in coordination with the Department of Defense InTransition program, counsels members of the cohort who have been diagnosed with physical, psychological, or neurological issues, such as post-traumatic stress disorder, traumatic brain injury, adverse childhood experiences, depression, and bipolar disorder, on— (i)the potential risks for such members from such issues after discharge or release; and 
(ii)the resources and treatment options afforded to members for such issues through the Department of Veterans Affairs, the Department of Defense, and non-profit organizations; (C)counsels the cohort about the resources afforded to victims of military sexual trauma through the Department of Veterans Affairs; and 
(D)counsels the cohort about the manner in which members might experience grief during the transition from military to civilian life, and the resources afforded to them for grieving through the Department of Veterans Affairs. (2)In coordination with the Department of Veterans Affairs’ Solid Start program, the provision to each cohort member of contact information for a counseling or other appropriate facility of the Department of Veterans Affairs in the locality in which such member intends to reside after discharge or release. 
(3)The submittal by cohort members to the Department of Veterans Affairs (including both the Veterans Health Administration and the Veterans Benefits Administration) of their medical records in connection with service in the Armed Forces, whether or not such members intend to file a claim with the Department for benefits with respect to any service-connected disability. (c)ServicesThe services described in this subsection in connection with the Transition Assistance Program for each member of the Armed Forces participating in the pilot program are the following: 
(1)Not later than 90 days after the discharge or release of the member from the Armed Forces, a contact of the member by a social worker or behavioral health coordinator from the Department of Veterans Affairs to schedule a follow-up appointment with a social worker or behavioral health provider at the facility applicable to the member under subsection (b)(2) to occur not later than 90 days after such contact. (2)During the appointment scheduled pursuant to paragraph (1)— 
(A)an assessment of the member to determine the experiences of the member with events during service in the Armed Forces that could lead, whether individually or cumulatively, to physical, psychological, or neurological issues, including issues described in subsection (b)(1)(B); and (B)the development of a medical treatment plan for the member, including treatment for issues identified pursuant to the assessment under subparagraph (A). 
(d)Locations 
(1)In generalThe pilot program shall be carried out at not fewer than 10 Transition Assistance Centers of the Department of Defense that serve not fewer than 300 members of the Armed Forces annually that are jointly selected by the Secretary of Defense and the Secretary of Veterans Affairs for purposes of the pilot program. (2)Members servedThe centers selected under paragraph (1) shall, to the extent practicable, be centers that, whether individually or in aggregate, serve all the Armed Forces and both the regular and reserve components of the Armed Forces. 
(e)Selection and commencementThe Secretary of Defense and the Secretary of Veterans Affairs shall jointly select the locations of the pilot program under subsection (d)(1) and commence carrying out activities under the pilot program by not later than 120 days after the date of the enactment of this Act. (f)Duration (1)In generalThe duration of the pilot program shall be five years. 
(2)ContinuationIf the Secretary of Defense and the Secretary of Veterans Affairs recommend in the report under subsection (g) that the pilot program be extended beyond the date otherwise provided by paragraph (1), the Secretaries may jointly continue the pilot program for such period beyond such date as the Secretaries jointly consider appropriate. (g)Reports (1)In generalNot later than one year after the date of the enactment of this Act, and every 180 days thereafter during the duration of the pilot program, the Secretary of Defense and the Secretary of Veterans Affairs shall jointly submit to Congress a report on the activities under the pilot program. 
(2)ElementsEach report required by paragraph (1) shall include the following: (A)A description of the members of the Armed Forces who participated in the pilot program during the 180-day period ending on the date of such report, broken out by the following: 
(i)Sex. (ii)Branch of the Armed Forces in which served. 
(iii)Diagnosis of, or other symptoms consistent with, military sexual trauma, post-traumatic stress disorder, traumatic brain injury, depression, or bipolar disorder in connection with service in the Armed Forces. (B)A description of the activities under the pilot program during such period. 
(C)An assessment of the benefits of the activities under the pilot program during such period to veterans and family members of veterans. (D)An assessment whether the activities under the pilot program as of the date of such report have reduced the incidence of suicide among members who participated in the pilot program within one year of discharge or release from the Armed Forces. 
(E)Such recommendations as the Secretary of Defense and the Secretary of Veterans Affairs jointly consider appropriate regarding expansion of the pilot program, extension of the pilot program, or both. (h)Transition assistance program definedIn this section, the term Transition Assistance Program means the program of assistance and other transitional services carried out pursuant to section 1144 of title 10, United States Code. 
559L.Speech disorders of cadets and midshipmen 
(a)TestingThe Superintendent of a military service academy shall provide testing for speech disorders to incoming cadets or midshipmen under the jurisdiction of that Superintendent. (b)No effect on admissionThe testing under subsection (a) may not have any affect on admission to a military service academy. 
(c)ResultsThe Superintendent shall provide each cadet or midshipman under the jurisdiction of that Superintendent the result of the testing under subsection (a) and a list of warfare unrestricted line officer positions and occupation specialists that require successful performance on the speech test. (d)TherapyThe Superintendent shall furnish speech therapy to a cadet or midshipman under the jurisdiction of that Superintendent at the election of the cadet or midshipman. 
(e)RetakingA cadet or midshipman whose testing indicate a speech disorder or impediment may elect to retake the testing once each academic year while enrolled at the military service academy. 559M.Requirement of involvement of representatives of military and veterans' service organizations in the Transition Assistance Program of the Department of DefenseSection 1144 of title 10, United States Code, is amended— 
(1)in subsection (d)— (A)in the matter preceding paragraph (1), by striking may; 
(B)in paragraph (1), by inserting may before provide; (C)in paragraph (2), by inserting may before use; 
(D)in paragraph (3), by inserting may before use; (E)in paragraph (4)— 
(i)by inserting shall before use; and (ii)by inserting and accredited service officers after representatives;  
(F)in paragraph (5), by inserting may before enter; (G)in paragraph (6), in the matter preceding subparagraph (A), by inserting may before enter; and 
(H)in paragraph (7), by inserting may before take; and (2)by adding at the end the following new subsection: 
 
(g)DefinitionsIn this section: (1)The term veterans’ service organization means an organization recognized by the Secretary of Veterans Affairs for the representation of veterans under section 5902 of title 38. 
(2)The term accredited service officer means a representative who has been recommended for accreditation by a veterans’ service organization. . 559N.GAO report on screenings included in the health assessment for members separating from the Armed ForcesNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on screenings included in the health assessment administered to members separating from the the Armed Forces. Such report shall include the following elements: 
(1)A list of screenings are included in such assessment. (2)Whether such screenings— 
(A)are uniform across the Armed Forces; (B)include questions to assess if the member is at risk for social isolation, homelessness, or substance abuse; and 
(C)include questions about community. (3)How many such screenings result in referral of a member to— 
(A)community services; (B)community services other than medical services; and 
(C)a veterans service organization. (4)An assessment of the effectiveness of referrals described in paragraph (3). 
(5)How organizations, including veterans service organizations, perform outreach to members in underserved communities. (6)The extent to which organizations described in paragraph (5) perform such outreach. 
(7)The effectiveness of outreach described in paragraph (6). (8)The annual amount of Federal funding for services and organizations described in paragraphs (3) and (5). 
559O.Pilot grant program to supplement the transition assistance program of the Department of Defense 
(a)EstablishmentThe Secretary of Defense, in consultation with the Secretary of Veterans Affairs, shall carry out a pilot grant program under which the Secretary of Defense provides enhanced support and funding to eligible entities to supplement TAP to provide job opportunities for industry recognized certifications, job placement assistance, and related employment services directly to covered individuals. (b)ServicesUnder the pilot grant program, the Secretary of Defense shall provide grants to eligible entities to provide to covered individuals the following services: 
(1)Using an industry-validated screening tool, assessments of prior education, work history, and employment aspirations of covered individuals, to tailor appropriate and employment services. (2)Preparation for civilian employment through services like mock interviews and salary negotiations, training on professional networking platforms, and company research. 
(3)Several industry-specific learning pathways— (A)with entry-level, mid-level and senior versions; 
(B)in fields such as project management, cybersecurity, and information technology; (C)in which each covered individual works with an academic advisor to choose a career pathway and navigate coursework during the training process; and 
(D)in which each covered individual can earn industry-recognized credentials and certifications, at no charge to the covered individual. (4)Job placement services. 
(c)Program organization and implementation modelThe pilot grant program shall follow existing economic opportunity program models that combine industry-recognized certification training, furnished by professionals, with online learning staff. (d)ConsultationIn carrying out the program, the Secretary of Defense shall seek to consult with private entities to assess the best economic opportunity program models, including existing economic opportunity models furnished through public-private partnerships. 
(e)EligibilityTo be eligible to receive a grant under the pilot grant program, an entity shall— (1)follow a job training and placement model; 
(2)have rigorous program evaluation practices; (3)have established partnerships with entities (such as employers, governmental agencies, and non-profit entities) to provide services described in subsection (b); 
(4)have online training capability to reach rural veterans, reduce costs, and comply with new conditions forced by COVID–19; and (5)have a well-developed practice of program measurement and evaluation that evinces program performance and efficiency, with data that is high quality and shareable with partner entities. 
(f)Coordination with Federal entitiesA grantee shall coordinate with Federal entities, including— (1)the Office of Transition and Economic Development of the Department of Veterans Affairs; and 
(2)the Office of Veteran Employment and Transition Services of the Department of Labor. (g)Metrics and evaluationPerformance outcomes shall be verifiable using a third-party auditing method and include the following: 
(1)The number of covered individuals who receive and complete skills training. (2)The number of covered individuals who secure employment. 
(3)The retention rate for covered individuals described in paragraph (2). (4)Median salary of covered individuals described in paragraph (2). 
(h)Site locationsThe Secretary of Defense shall select five military installations in the United States where existing models are successful. (i)Assessment of possible expansionA grantee shall assess the feasibility of expanding the current offering of virtual training and career placement services to members of the reserve components of the Armed Forces and covered individuals outside the United States. 
(j)DurationThe pilot grant program shall terminate on September 30, 2025. (k)ReportNot later than 180 days after the termination of the pilot grant program, the Secretary of Defense shall submit to the congressional defense committees a report that includes— 
(1)a description of the pilot grant program, including a description of specific activities carried out under this section; and (2)the metrics and evaluations used to assess the effectiveness of the pilot grant program. 
(l)DefinitionsIn this section: (1)The term covered individual means— 
(A)a member of the Armed Forces participating in TAP; or (B)a spouse of a member described in subparagraph (A). 
(2)The term military installation has the meaning given such term in section 2801 of title 10, United States Code. (3)The term TAP means the transition assistance program of the Department of Defense under sections 1142 and 1144 of title 10, United States Code. 
GMilitary Family Readiness and Dependents’ Education 
561.Establishment of Exceptional Family Member Program Advisory Council 
(a)EstablishmentChapter 7 of title 10, United States Code, is amended by inserting before section 187 the following new section 186:  186.Exceptional Family Member Program Advisory Council (a)EstablishmentThere is an Exceptional Family Member Program Advisory Council in the Department of Defense (in this section referred to as the Council). 
(b)PurposeThe Council shall provide, to the Secretary and the chiefs of the covered armed forces, recommendations regarding how to improve the Exceptional Family Member Program. The Council shall provide such recommendations not less than once every six months. (c)CompositionThe Council shall be composed of the following: 
(1)One member of each covered armed force— (A)serving on active duty; 
(B)who has a dependent— (i)enrolled in the Exceptional Family Member Program; and 
(ii)with an individualized education program; and (C)appointed by the Vice Chief of Staff of the covered armed force concerned. 
(2)Two military spouses— (A)of members eligible to be appointed under paragraph (1); 
(B)who are not civilian employees of the Department of Defense; (C)one of whom is married to an enlisted member and one of whom is married to an officer; and 
(D)appointed by the Vice Chief of Staff of the covered armed force concerned. (3)One adult dependent— 
(A)enrolled in the Exceptional Family Member Program; and (B)appointed by the Vice Chief of Staff of the covered armed force concerned. 
(4)One representative of the Exceptional Family Member Program Coalition. (5)One member of the Defense Health Agency. 
(6)One member of the Department of Defense Education Activity. (7)One member of the Office of Special Needs. 
(d)AppointmentsIn making appointments under subsection (c), the Vice Chief of Staff of the covered armed force concerned shall seek to represent the diversity of the disability community. (e)TermsEach member of the Council shall serve a term of two years, except one of the original members appointed under subsection (c)(2), selected by the Secretary of Defense at the time of appointment, one shall be appointed for a term of three years. 
(f)MeetingsThe Council shall meet at least once every calendar quarter, in person or by teleconference. (g)Covered armed force definedIn this section, the term covered armed force means an armed force under the jurisdiction of the Secretary of a military department.. 
(b)Technical and conforming amendments 
(1)Table of sectionsThe table of sections at the beginning of such chapter is amended by inserting before the item relating to section 187 the following new item:   186. Exceptional Family Member Program Advisory Council.. (2)Termination of advisory panel on community support for military families with special needsSection 563 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 1781c note) is amended by striking subsection (d). 
562.Non-medical counseling services for military familiesSection 1781 of title 10, United States Code, is amended by adding at the end the following new subsection:  (d)Non-medical counseling services (1)In carrying out its duties under subsection (b), the Office may coordinate programs and activities for the provision of non-medical counseling services to military families through the Department of Defense Family Readiness System. 
(2)Notwithstanding any other provision of law, a mental health care provider described in paragraph (3) may provide non-medical counseling services at any location in a State, the District of Columbia, or a territory or possession of the United States, without regard to where the provider or recipient of such services is located, if the provision of such services is within the scope of the authorized Federal duties of the provider. (3)A mental health care provider described in this subsection is a person who is— 
(A)a currently licensed mental health care provider who holds a license that is— (i)issued by a State, the District of Columbia, or a territory or possession of the United States; and 
(ii)recognized by the Secretary of Defense; (B)a member of the armed forces, a civilian employee of the Department of Defense, or a contractor designated by the Secretary; and 
(C)performing authorized duties for the Department of Defense under a program or activity referred to in paragraph (1). (4)In this subsection, the term non-medical counseling services means mental health care services that are non-clinical, short-term and solution focused, and address topics related to personal growth, development, and positive functioning.. 
563.Expansion of support programs for special operations forces personnel and immediate family members 
(a)In generalSection 1788a(e) of title 10, United States Code, is amended— (1)in paragraph (4), by striking covered personnel and inserting covered individuals; and 
(2)in paragraph (5)— (A)by striking covered personnel and inserting covered individuals;  
(B)in subparagraph (B), by striking and at the end; (C)in subparagraph (C), by striking the period at the end and inserting ; and; and 
(D)by adding at the end the following new subparagraph:  (D)immediate family members of individuals described in subparagraphs (A) or (B) in a case in which such individual died— 
(i)as a direct result of armed conflict; (ii)while engaged in hazardous service; 
(iii)in the performance of duty under conditions simulating war; or (iv)through an instrumentality of war.. 
564.Clarification of qualifications for attorneys who provide legal services to families enrolled in the Exceptional Family Member ProgramSection 582(b)(7) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended, in the matter preceding subparagraph (A), by striking in education law and inserting and with experience in the practice of education law in the State in which the military installation is located (and any other State or States in which a significant portion of the personnel assigned to such military installation reside). 565.Improvements to the Exceptional Family Member Program (a)Verification of suitability of housing and educational institutionsSection 582(c)(2) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended by inserting , and to verify that housing and at least one school near such military installation is suitable for the dependent with special needs of such covered member before the period at the end. 
(b)Expansion of advisory panel on community support for military families with special needsSection 563(d)(2) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 1781c note) is amended— (1)by striking seven and inserting nine; 
(2)by inserting , appointed by the Secretary of Defense, after individuals; (3)by inserting each before a member; 
(4)by striking the second sentence; and (5)by adding One such individual shall be the spouse of an enlisted member and one such individual shall be the spouse of an officer in a grade below O-6. at the end. 
(c)RelocationThe Secretary of the military department concerned shall, if such Secretary determines it feasible, permit a covered member who receives permanent change of station orders to elect, not later than 14 days after such receipt, from at least two locations that provide support for the dependent of such covered member with a special need. (d)Scanning of DD Form 2792The Secretary of a military department shall require that a DD Form 2792 completed by a covered member is scanned and uploaded to the electronic health record of the dependent described in such DD Form 2792. 
(e)Covered member definedIn this section, the term covered member means a member of an Armed Force— (1)under the jurisdiction of the Secretary of a military department; and 
(2)with a dependent with a special need. 566.Portability of professional licenses of members of the uniformed services and their spouses (a)In generalTitle VII of the Servicemembers Civil Relief Act (50 U.S.C. 4021 et seq.) is amended by inserting after section 705 (50 U.S.C. 4025) the following new section: 
 
705A.Portability of professional licenses of servicemembers and their spouses 
(a)In generalIn any case in which a servicemember has a professional license in good standing in a jurisdiction or the spouse of a servicemember has a professional license in good standing in a jurisdiction and such servicemember or spouse relocates his or her residency because of military orders for military service to a location that is not in such jurisdiction, the professional license or certification of such servicemember or spouse shall be considered valid at a similar scope of practice and in the discipline applied for in the jurisdiction of such new residency for the duration of such military orders if such servicemember or spouse— (1)provides a copy of such military orders to the licensing authority in the jurisdiction in which the new residency is located; 
(2)remains in good standing with the licensing authority that issued the license; and (3)submits to the authority of the licensing authority in the new jurisdiction for the purposes of standards of practice, discipline, and fulfillment of any continuing education requirements. 
(b)Interstate licensure compactsIf a servicemember or spouse of a servicemember is licensed and able to operate in multiple jurisdictions through an interstate licensure compact, with respect to services provided in the jurisdiction of the interstate licensure compact by a licensee covered by such compact, the servicemember or spouse of a servicemember shall be subject to the requirements of the compact or the applicable provisions of law of the applicable State and not this section.. (b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by inserting after the item relating to section 705 the following new item: 
 
 
Sec. 705A. Portability of professional licenses of servicemembers and their spouses.. 
567.Database of next of kin of deceased members of the Armed ForcesNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall prescribe regulations that establish and maintain a database of the Department of Defense that contains up-to-date contact information for the next of kin of members of the Armed Forces under the jurisdiction of the Secretaries of the military departments. Such regulations shall ensure that— (1)a commander in a grade higher than O-5 may access the contact information for the next of kin of a member who died while a member of the unit under the command of such commander, regardless of whether such member served under such commander; and 
(2)an individual named in such database may— (A)elect to not be contacted by an officer described in paragraph (1); and 
(B)change such election at any time. 568.Policy regarding remote military installations (a)PolicyNot later than April 1, 2022, the Secretary of Defense, in consultation with the Secretaries of the military departments, shall develop a uniform policy for how to— 
(1)identify remote military installations; and (2)assess and manage challenges associated with remote military installations. 
(b)ElementsThe policy under subsection (a) shall address the following: (1)Activities and facilities for the morale, welfare, and recreation of members of the Armed Forces. 
(2)Availability of housing, located on and off remote military installations. (3)Educational services for dependents of members of the Armed Forces, located on and off remote military installations. 
(4)Availability of health care. (5)Employment opportunities for military spouses. 
(6)Risks associated with having insufficient support services for members of the Armed Forces and their dependents. (c)ReportNot later than July 1, 2022, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth— 
(1)the policy under this section; and (2)an implementation plan for the policy. 
(d)Military installation definedIn this section, the term military installation has the meaning given that term in section 2801 of title 10, United States Code. 569.Feasibility study on program for drop-in child care furnished to certain military spouses at military child development centers (a)AuthorizationNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall conduct a feasibility study on the establishment of a program under which the military spouse of a covered member may leave a covered child with a child care employee— 
(1)at the military child development center of the military installation that is the permanent duty station of such covered member; (2)during the normal hours of operation of the military child development center at which such child care employee is employed; and 
(3)for not more than two hours per week. (b)ReportNot later than September 30, 2022, the Secretary shall submit to the Committees on Armed Services of the Senate and House of Representatives a report regarding the results of the study under subsection (a). 
(c)DefinitionsIn this section: (1)The terms child care employee and military child development center have the meanings given such terms in section 1800 of title 10, United States Code. 
(2)The term covered child means the dependent child of a covered member— (A)younger than seven years of age; and 
(B)who does not regularly receive child care services at a military child development center. (3)The term covered member means a member of the Armed Forces performing active duty for a period of more than 30 days at a location other than the permanent duty station of such member. 
569A.Comptroller General of the United States reports on employment discrimination against military spouses by civilian employersNot later than 180 days after the date of the enactment of this Act, and 180 days thereafter, the Comptroller General of the United States shall submit to the congressional defense committees a report on employment discrimination against military spouses by civilian employers, including on the basis of military spouse status. Such report shall include an assessment of the following: (1)The feasibility of policy solutions to prevent such discrimination, including— 
(A)by amending the Uniformed Services Employment and Reemployment Rights Act of 1994 (Public Law 103–353) to ensure that military spouses are covered under such Act; and (B)by including military spouses as a protected class for the purpose of laws relating to employment discrimination. 
(2)Potential differential effects of such discrimination across race and gender, to determine if military spouses who are people of color are subject to intersectional discrimination. 569B.Report on efforts of commanders of military installations to connect military families with local entities that provide services to military familiesNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on how and the extent to which commanders of military installations connect military families with local nonprofit and government entities that provide services to military families, including assistance with housing. 
569C.Report on Preservation of the Force and Family Program of United States Special Operations Command 
(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Commander of United States Special Operations Command shall submit to the congressional defense committees a report on POTFF. (b)ElementsThe report under this section shall include the following: 
(1)An assessment of the human performance domain of current programs and activities, including— (A)physical conditioning; 
(B)exercise physiology; (C)kinesiology; 
(D)nutrition guidance; (E)rehabilitative support (including physical therapy); and 
(F)mental skills training (including sports psychology). (2)A description of efforts of the Commander to assess the unique needs of members of special operations forces, including women and minorities. 
(3)An assessment of the effectiveness of POTFF in addressing such unique needs. (4)Plans of the Commander to improve POTFF to better address such unique needs. 
(c)DefinitionsIn this section: (1)The term POTFF means the Preservation of the Force and Family Program of United States Special Operations Command under section 1788a of title 10, United States Code. 
(2)The term special operations forces means the forces described in section 167(j) of title 10, United States Code. 569D.GAO review of Preservation of the Force and Family Program of United States Special Operations Command (a)ReviewNot later than April 1, 2022, the Comptroller General of the United States shall conduct a review of POTFF and submit to the appropriate committees a report containing the results of such review. 
(b)ElementsThe report under this section shall include the following: (1)An assessment of the sufficiency of the human performance domain of current programs and activities of POTFF. 
(2)A description of efforts of the Commander of United States Special Operations Command to assess the unique needs of members of special operations forces, including women and minorities. (3)A description of plans of the Commander to improve POTFF to better address the unique needs of members of special operations forces. 
(4)Changes in costs to the United States to operate POTFF since implementation. (5)Rates of participation in POTFF, including— 
(A)the number of individuals who participate; (B)frequency of use by such individuals; and 
(C)geographic locations where such individuals participate. (6)Methods by which data on POTFF is collected and analyzed. 
(7)Outcomes used to determine the effects of POTFF on members of special operations forces and their immediate family members, including a description of the effectiveness of POTFF in addressing unique needs of such individuals. (c)BriefingNot later than January 31, 2022, the Comptroller General shall provide to the appropriate committees a briefing on the preliminary findings of the Comptroller General under the review under this section. 
(d)DefinitionsIn this section: (1)The term appropriate committees means the Committees on Armed Services of the Senate and House of Representatives. 
(2)The term POTFF means the Preservation of the Force and Family Program of United States Special Operations Command under section 1788a of title 10, United States Code. (3)The term special operations forces means the forces described in section 167(j) of title 10, United States Code. 
569E.Continued assistance to schools with significant numbers of military dependent students 
(a)Assistance to schools with significant numbers of military dependent studentsOf the amount authorized to be appropriated for fiscal year 2022 in division D of this Act and available for operation and maintenance for Defense-wide activities as specified in the funding table in section 4301 of this Act, $50,000,000 shall be available only for the purpose of providing assistance to local educational agencies under subsection (a) of section 572 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 20 U.S.C. 7703b). (b)Impact aid for children with severe disabilities 
(1)In generalOf the amount authorized to be appropriated for fiscal year 2022 in division D of this Act and available for operation and maintenance for Defense-wide activities as specified in the funding table in section 4301 of this Act, $20,000,000 shall be available for payments under section 363 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (Public Law 106–398; 20 U.S.C. 7703a). (2)Allocation for high concentration schoolsOf the amount made available under paragraph (1), $10,000,000 shall be available for use by the Secretary of Defense to make payments to local educational agencies determined by the Secretary to have higher concentrations of military children with severe disabilities. 
(c)Local educational agency definedIn this section, the term local educational agency has the meaning given that term in section 7013(9) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7713(9)). 569F.Verification of reporting of eligible federally connected children for purposes of Federal impact aid programs (a)CertificationOn an annual basis, each commander of a military installation under the jurisdiction of the Secretary of a military department shall submit to such Secretary a written certification verifying whether the commander has confirmed the information contained in all impact aid source check forms received from local educational agencies as of the date of such certification. 
(b)ReportNot later June 30 of each year, each Secretary of a military department shall submit to the congressional defense committees a report, based on the information received under subsection (a), that identifies— (1)each military installation under the jurisdiction of such Secretary that has confirmed the information contained in all impact aid source check forms received from local educational agencies as of the date of the report; and 
(2)each military installation that has not confirmed the information contained in such forms as of such date. (c)DefinitionsIn this section: 
(1)Term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code. (2)The term impact aid source check form means a form submitted to a military installation by a local educational agency to confirm the number and identity of children eligible to be counted for purposes of the Federal impact aid program under section 7003(a) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7703(a)). 
(3)The term local educational agency has the meaning given that term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 569G.Pilot transition assistance program for military spouses (a)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall establish a pilot transition assistance program for covered individuals (in this section referred to as the pilot program). 
(b)ServicesThe Secretary of Defense shall provide to a covered individual, who elects to participate in the pilot program, services similar to those available under TAP to members of the Armed Forces, including the following: (1)Assessments of prior education, work history, and employment aspirations of covered individuals, to tailor appropriate employment services. 
(2)Preparation for employment through services like mock interviews and salary negotiations, training on professional networking platforms, and company research. (3)Job placement services. 
(4)Services offering guidance on available health care resources, mental health resources, and financial assistance resources. (5)Training in mental health first aid to learn how to assist someone experiencing a mental health or substance use-related crisis. 
(c)LocationsThe Secretary shall carry out the pilot program at 12 military installations located in the United States. (d)DurationThe pilot program shall terminate five years after enactment. 
(e)ReportNot later than two years after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the and House of Representatives a report that includes— (1)a description of the pilot program, including a description of specific activities carried out under this section; and 
(2)the metrics and evaluations used to assess the effectiveness of the pilot program. (f)DefinitionsIn this section: 
(1)The term covered individual means a spouse of a member of the Armed Forces eligible for TAP. (2)The term military installation has the meaning given such term in section 2801 of title 10, United States Code. 
(3)The term TAP means the Transition Assistance Program under sections 1142 and 1144 of title 10, United States Code. 569H.Implementation of GAO recommendations on improved communication of best practices to engage military spouses with career assistance resources (a)Plan required (1)In generalThe Secretary of Defense shall develop a plan to address recommendation #2, regarding strategies for sharing information on outreach to military spouses, in the report of the Government Accountability Office titled Military Spouse Employment: DOD Should Continue Assessing State Licensing Practices and Increase Awareness of Resources (GAO–21–193). 
(2)ElementsThe plan required under paragraph (1) shall include— (A)a summary of actions that have been taken to implement the recommendation;  
(B)a summary of actions that will be taken to implement the recommendation, including how the Secretary plans to— (i)engage military services and installations, members of the Spouse Ambassador Network, and other local stakeholders to obtain information on the outreach approaches and best practices used by military installations and stakeholders; 
(ii)overcome factors that may limit use of best practices; (iii)disseminate best practices to relevant stakeholders; and 
(iv)identify ways to and better coordinate with the Secretaries of Veterans Affairs, Labor, and Housing and Urban Development; and (C)a schedule, with specific milestones, for completing implementation of the recommendation. 
(b)Deadline for implementationExcept as provided in paragraph (2), not later than 18 months after the date of the enactment of this Act, the Secretary of Defense shall carry out activities to implement the plan developed under subsection (a). HDiversity and Inclusion 571.Information on female and minority participation in military service academies and the Senior Reserve Officers’ Training CorpsSection 113 of title 10, United States Code, is amended— 
(1)in subsection (c)(2), by inserting before the semicolon the following: , including the status of diversity and inclusion in the military service academies, the Federal Officer Candidate and Training Schools, and the Senior Reserve Officers’ Training Corps programs of such department; (2)in subsection (l)(2)— 
(A)in subparagraph (D), by inserting (including through the military service academies, the Federal Officer Candidate and Training Schools, and the Senior Reserve Officers’ Training Corps) after into the armed forces; and (B)in subparagraph (E), by inserting , attendance at military service academies, the Federal Officer Candidate and Training Schools, and enrollment in the Senior Reserve Officers’ Training Corps that before is representative; and 
(3)in subsection (m)— (A)by redesignating paragraphs (5) through (7) as paragraphs (7) through (9), respectively; and 
(B)by inserting after paragraph (4) the following:  (5)The number of cadets and midshipmen from the Federal Officer Candidate and Training Schools and the Senior Reserve Officers’ Training Corps of each armed force who are expected to be commissioned into the armed forces during the fiscal year covered by such report, disaggregated by gender, race, and ethnicity. 
(6)Plans to increase the number of minority cadets and midshipmen at the military service academies and members of the Senior Reserve Officer’s Training Corps.. 572.Surveys on diversity, equity, and inclusion and annual reports on sexual assaults and racial and ethnic demographics in the military justice system (a)Modification of content of certain surveys (1)Armed forces surveysSection 481 of title 10, United States Code, is amended— 
(A)in subsection (a)— (i)in paragraph (1) by striking the second sentence; 
(ii)in paragraph (3) by striking Equal Opportunity and inserting Diversity, Equity, and Inclusion; (B)in subsection (b)— 
(i)in the subsection heading, by striking Equal opportunity and inserting Diversity, Equity, and Inclusion; (ii)in the matter preceding paragraph (1), by striking Equal Opportunity and inserting Diversity, Equity, and Inclusion; and 
(iii)by adding at the end the following new paragraphs:  (4)Identifying and assessing the extent of activity among such members that may be seen as hate group activity. 
(5)Whether respondents have, in the preceding year— (A)experienced or witnessed extremist, racist, anti-Semitic, islamophobic, or supremacist activity in the workplace; or 
(B)reported such activity.; (C)in subsection (c)— 
(i)by redesignating paragraph (5) as paragraph (6); and (ii)by inserting after paragraph (4) the following new paragraph: 
 
(5)Identifying and assessing the extent of activity among such members that may be seen as hate group activity.; (D)by redesignating subsection (f) as subsection (g); and 
(E)by inserting after subsection (e) the following new subsection:  (f)PublicationThe Secretary of Defense shall— 
(1)publish on an appropriate publicly available website of the Department of Defense the reports required by subsection (e); and (2)ensure that any data included with each such report is made available in a machine-readable format that is downloadable, searchable, and sortable.. 
(2)Civilian employee surveysSection 481a of title 10, United States Code, is amended— (A)in subsection (b)— 
(i)by redesignating paragraph (5) as paragraph (7); and (ii)by inserting after paragraph (4) the following new paragraphs: 
 
(5)Identifying and assessing the extent (if any) of activity among such employees that may be seen as so-called hate group activity. (6)Whether respondents have, in the preceding year— 
(A)experienced or witnessed extremist, racist, anti-Semitic, islamophobic, or supremacist activity in the workplace; or (B)reported such activity.; and 
(B)by adding at the end the following new subsection:  (e)PublicationThe Secretary of Defense shall— 
(1)publish on an appropriate publicly available website of the Department of Defense the reports required by subsection (c); and (2)ensure that any data included with each such report is made available in a machine-readable format that is downloadable, searchable, and sortable.. 
(3)Prevalence of offenses under the Uniform Code of Military JusticeSection 481(b) of title 10, United States Code, as amended by paragraph (1) of this subsection, is further amended by adding at the end the following new paragraphs:  (6)An estimate of the total number of offenses committed under each punitive article under chapter 47 of this title (the Uniform Code of Military Justice) over the period covered by the survey. 
(7)For each category of offense identified under paragraph (6)— (A)an estimate of the racial, ethnic, gender, age, and rank demographics of principals; and 
(B)an estimate of the racial, ethnic, gender, age, and rank demographics of victims.. (4)Conforming repealSection 593 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1415; 10 U.S.C. 480 note prec.) is repealed. 
(5)Effective date 
(A)The amendments made by paragraphs (1) and (2) shall take effect on the day after the date of the enactment of this Act. (B)The amendments made by paragraph (3) shall take effect on January 1, 2023. 
(b)Annual reports on racial and ethnic demographics in the military justice system 
(1)In generalChapter 23 of title 10, United States Code, is amended by inserting after section 485 the following new section:  486.Annual reports on racial and ethnic demographics in the military justice system (a)In generalNot later than March 1 of each year, the Secretary of each military department shall submit to the Secretary of Defense a report on racial, ethnic, and gender demographics in the military justice system during the preceding year. In the case of the Secretary of the Navy, separate reports shall be prepared for the Navy and for the Marine Corps. In the case of the Secretary of the Air Force, separate reports shall be prepared for the Air Force and for the Space Force. 
(b)ContentsThe report of a Secretary of a military department for an armed force under subsection (a) shall contain the following: (1)Statistics on offenses under chapter 47 of this title (the Uniform Code of Military Justice) during the year covered by the report, including: 
(A)an estimate based on survey data from the armed forces Workplace and Diversity, Equity, and Inclusion Surveys of the number of offenses committed by members of the armed force, disaggregated by— (i)statistical category as related to the victim; and 
(ii)statistical category as related to the principal; (B)the number of offenses in the armed force that were reported to military officials, disaggregated by— 
(i)statistical category as related to the victim; and (ii)statistical category as related to the principal; 
(C)the number of offenses in the armed force that were investigated, disaggregated by statistical category as related to the principal; (D)the number of offenses in which the evidence supported possible action by the Department, disaggregated by statistical category as related to the principal; 
(E)the number of offenses in which administrative action was imposed, disaggregated by statistical category as related to the principal and each type of administrative action imposed; (F)the number of offenses in which non-judicial punishment was imposed under section 815 of this title (article 15 of the Uniform Code of Military Justice), disaggregated by statistical category as related to the principal; 
(G)the number of offenses in which charges were preferred, disaggregated by statistical category as related to the principal; (H)the number of offenses in which charges were referred to court-martial, disaggregated by statistical category as related to the principal and type of court-martial; 
(I)the number of offenses which resulted in conviction at court-martial, disaggregated by statistical category as related to the principal and type of court-martial; and (J)the number of offenses which resulted in acquittal at court-martial, disaggregated by statistical category as related to the principal and type of court-martial. 
(2)An analysis of any disparities among race, gender, and ethnicity in the incidence, reporting, disposition, and prosecution of offenses by units, commands, and installations during the year covered by the report, including trends relating to— (A)the prosecution of offenses; and 
(B)the prevalence of offenses, set forth separately for— (i)each installation with 5,000 or more servicemembers; 
(ii)the major career fields of any individuals involved in such incidents, including the fields of combat arms, aviation, logistics, maintenance, administration, and medical; (iii)in the case of the Navy, the operational status (whether sea duty or shore duty) of any individuals involved in such incidents. 
(3)The policies, procedures, and processes implemented by the Secretary concerned during the year covered by the report in response to any race, gender, or ethnicity disparities involving members of the armed force concerned. (c)DefinitionsIn this section: 
(1)The term statistical category means each of the following categories: (A)race; 
(B)gender; (C)ethnicity; 
(D)rank; and (E)offense enumerated under chapter 47 of this title (the Uniform Code of Military Justice). 
(2)The term principal has the meaning given that term in section 877 of this title (article 77 of the Uniform Code of Military Justice). (d)Submission to Congress (1)In generalNot later than April 30 of each year in which the Secretary of Defense receives reports under subsection (a), the Secretary of Defense shall forward the reports to the appropriate congressional committees, together with— 
(A)an assessment of the information submitted to the Secretary pursuant to subsection (b)(3); (B)such other assessments on the reports as the Assistant Inspector General established under section 554 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) considers appropriate; and 
(C)such other assessments on the reports as the Secretary of Defense considers appropriate. (2)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means— 
(A)the Committee on Armed Services, the Committee on Commerce, Science, and Transportation, and the Committee on Veterans’ Affairs of the Senate; and (B)the Committee on Armed Services, the Committee on Transportation and Infrastructure, and the Committee on Veterans’ Affairs of the House of Representatives. 
(e)PublicationThe Secretary of Defense shall— (1)publish on an appropriate publicly available website of the Department of Defense the reports required by subsections (a) and (d); and 
(2)ensure that any data included with each such report is made available in a machine-readable format that is downloadable, searchable, and sortable.. (2)Clerical amendmentThe table of sections at the beginning of chapter 23 of such title is amended by inserting after the item relating to section 485 the following new item: 
 
 
486. Annual reports on racial and ethnic demographics in the military justice system.. 
(c)Annual reports on sexual assaults 
(1)In generalChapter 23 of title 10, United States Code, as amended by section 3, is further amended by inserting after section 486 the following new section:  487.Annual reports on sexual assaults (a)In generalNot later than March 1 of each year, the Secretary of each military department shall submit to the Secretary of Defense a report on the sexual assaults involving members of the armed forces under the jurisdiction of that Secretary during the preceding year. In the case of the Secretary of the Navy, separate reports shall be prepared for the Navy and for the Marine Corps. In the case of the Secretary of the Air Force, separate reports shall be prepared for the Air Force and for the Space Force. 
(b)ContentsThe report of a Secretary of a military department for an armed force under subsection (a) shall contain the following: (1)The number of sexual assaults committed against members of the armed force that were reported to military officials during the year covered by the report, and the number of the cases so reported that were substantiated. 
(2)The number of sexual assaults committed by members of the armed force that were reported to military officials during the year covered by the report, and the number of the cases so reported that were substantiated. The information required by this paragraph may not be combined with the information required by paragraph (1). (3)A synopsis of each such substantiated case, organized by offense, and, for each such case, the race and ethnicity of the victim and accused, the action taken in the case, including the type of disciplinary or administrative sanction imposed, if any, including courts-martial sentences, nonjudicial punishments administered by commanding officers pursuant to section 815 of this title (article 15 of the Uniform Code of Military Justice), and administrative separations. 
(4)The policies, procedures, and processes implemented by the Secretary concerned during the year covered by the report in response to incidents of sexual assault involving members of the armed force concerned. (5)The number of substantiated sexual assault cases in which the victim is a deployed member of the armed forces and the assailant is a foreign national, and the policies, procedures, and processes implemented by the Secretary concerned to monitor the investigative processes and disposition of such cases and any actions taken to eliminate any gaps in investigating and adjudicating such cases. 
(6)A description of the implementation of the accessibility plan implemented pursuant to section 596(b) of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 10 U.S.C. 1561 note), including a description of the steps taken during that year to ensure that trained personnel, appropriate supplies, and transportation resources are accessible to deployed units in order to provide an appropriate and timely response in any case of reported sexual assault in a deployed unit, location, or environment. (7)The number of applications submitted under section 673 of title 10, United States Code, during the year covered by the report for a permanent change of station or unit transfer for members of the armed forces on active duty who are the victim of a sexual assault or related offense, the number of applications denied, and, for each application denied, a description of the reasons why the application was denied. 
(8)An analysis and assessment of trends in the incidence, disposition, and prosecution of sexual assaults by units, commands, and installations during the year covered by the report, including trends relating to— (A)the prosecution of incidents and avoidance of incidents; and 
(B)the prevalence of incidents, set forth separately for— (i)each installation with 5,000 or more servicemembers; 
(ii)the major career fields of any individuals involved in such incidents, including the fields of combat arms, aviation, logistics, maintenance, administration, and medical; and (iii)in the case of the Navy, the operational status (whether sea duty or shore duty) of any individuals involved in such incidents. 
(9)An assessment of the adequacy of sexual assault prevention and response activities carried out by training commands during the year covered by the report. (10)An analysis of the specific factors that may have contributed to sexual assault during the year covered by the report, an assessment of the role of such factors in contributing to sexual assaults during that year, and recommendations for mechanisms to eliminate or reduce the incidence of such factors or their contributions to sexual assaults. 
(11)An analysis of the disposition of the most serious offenses occurring during sexual assaults committed by members of the armed force during the year covered by the report, as identified in unrestricted reports of sexual assault by any members of the armed forces, including the numbers of reports identifying offenses that were disposed of by each of the following: (A)Conviction by court-martial, including a separate statement of the most serious charge preferred and the most serious charge for which convicted. 
(B)Acquittal of all charges at court-martial. (C)Non-judicial punishment under section 815 of this title (article 15 of the Uniform Code of Military Justice). 
(D)Administrative action, including by each type of administrative action imposed. (E)Dismissal of all charges, including by reason for dismissal and by stage of proceedings in which dismissal occurred. 
(12)Information on each claim of retaliation in connection with a report of sexual assault in the armed force made by or against a member of such armed force as follows: (A)A narrative description of each complaint. 
(B)The nature of such complaint, including whether the complainant claims professional or social retaliation. (C)The gender of the complainant. 
(D)The gender of the individual claimed to have committed the retaliation. (E)The nature of the relationship between the complainant and the individual claimed to have committed the retaliation. 
(F)The nature of the relationship, if any, between the individual alleged to have committed the sexual assault concerned and the individual claimed to have committed the retaliation. (G)The official or office that received the complaint. 
(H)The organization that investigated or is investigating the complaint. (I)The current status of the investigation. 
(J)If the investigation is complete, a description of the results of the investigation, including whether the results of the investigation were provided to the complainant. (K)If the investigation determined that retaliation occurred, whether the retaliation was an offense under chapter 47 of this title (the Uniform Code of Military Justice). 
(13)Information and data collected through formal and informal reports of sexual harassment involving members of the armed forces during the year covered by the report, as follows: (A)The number of substantiated and unsubstantiated reports. 
(B)A synopsis of each substantiated report, including the race and ethnicity of the victim and accused. (C)The action taken in the case of each substantiated report, including the type of disciplinary or administrative sanction imposed, if any, such as— 
(i)conviction and sentence by court-martial; (ii)imposition of non-judicial punishment under section 815 of this title (article 15 of the Uniform Code of Military Justice); or 
(iii)administrative separation or other type of administrative action imposed. (14)Information and data collected during the year covered by the report on each reported incident involving the non-consensual distribution by a person subject to chapter 47 of this title (the Uniform Code of Military Justice), of a private sexual image of another person, including the following: 
(A)The number of substantiated and unsubstantiated reports. (B)A synopsis of each substantiated report. 
(C)The action taken in the case of each substantiated report, including the type of disciplinary or administrative sanction imposed, if any, such as— (i)conviction and sentence by court-martial; 
(ii)imposition of non-judicial punishment under section 815 this title (article 15 of the Uniform Code of Military Justice); or (iii)administrative separation or other type of administrative action imposed. 
(c)Substantiated definedIn this section, the term substantiated, when used with respect to the report of an incident or offense, means that the report meets the following criteria: (1)The victim made an unrestricted report of such incident or offense. 
(2)The report was investigated by the Federal Government or a State, local, or Tribal law enforcement organization. (3)The report was provided to the appropriate military command for consideration of action and was found to have sufficient evidence to support the command’s action against the subject. 
(d)Submission to Congress 
(1)In generalNot later than April 30 of each year in which the Secretary of Defense receives reports under subsection (a), the Secretary of Defense shall forward the reports to the appropriate congressional committees, together with— (A)the results of assessments conducted under the evaluation plan required by section 1602(c) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 1561 note); 
(B)an assessment of the information submitted to the Secretary pursuant to subsection (b)(11); and (C)such other assessments on the reports as the Secretary of Defense considers appropriate. 
(2)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means— (A)the Committee on Armed Services, the Committee on Commerce, Science, and Transportation, and the Committee on Veterans’ Affairs of the Senate; and 
(B)the Committee on Armed Services, the Committee on Transportation and Infrastructure, and the Committee on Veterans’ Affairs of the House of Representatives. (e)PublicationThe Secretary of Defense shall— 
(1)publish on an appropriate publicly available website of the Department of Defense the reports required by subsections (a) and (d); and (2)ensure that any data included with each such report is made available in a machine-readable format that is downloadable, searchable, and sortable. 
(f)Additional details for case synopses portion of reportThe Secretary of each military department shall include in the case synopses portion of each report, as described in subsection (b)(3), the following additional information: (1)If charges are dismissed following an investigation conducted under section 832 of this title (article 32 of the Uniform Code of Military Justice), the case synopsis shall include the reason for the dismissal of the charges. 
(2)If the case synopsis states that a member of the armed forces accused of committing a sexual assault was administratively separated or, in the case of an officer, allowed to resign in lieu of facing a court-martial, the case synopsis shall include the characterization (honorable, general, or other than honorable) given the service of the member upon separation. (3)The case synopsis shall indicate whether a member of the armed forces accused of committing a sexual assault was ever previously accused of a substantiated sexual assault or was admitted to the armed forces under a moral waiver granted with respect to prior sexual misconduct. 
(4)The case synopsis shall indicate the branch of the armed forces of each member accused of committing a sexual assault and the branch of the armed forces of each member who is a victim of a sexual assault. (5)If the case disposition includes non-judicial punishment, the case synopsis shall explicitly state the nature of the punishment. 
(6)The case synopsis shall indicate whether alcohol was involved in any way in a substantiated sexual assault incident. (g)Coordination of release date between annual reports regarding sexual assaults and family advocacy reportThe Secretary of Defense shall ensure that the reports required under subsection (a) for a given year are delivered to the Committees on Armed Services of the Senate and House of Representatives simultaneously with the Family Advocacy Program report for that year regarding child abuse and domestic violence, as required by section 574 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2141). 
(h)Inclusion of information in regarding sexual assaults committed against a member’s spouse or other family memberThe Secretary of Defense shall include, in each report under this section, information regarding a sexual assault committed by a member of the armed forces against the spouse or intimate partner of the member or another dependent of the member in addition to the annual Family Advocacy Program report as required by section 574 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2141). The information may be included as an annex to such reports.. (2)Conforming repeals (A)Section 1631 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 1561 note) is repealed. 
(B)Section 538 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 1561 note) is repealed. (3)Clerical amendmentThe table of sections at the beginning of chapter 23 of such title, as amended by this subsection, is further amended by inserting after the item relating to section 486 the following new item: 
 
 
487. Annual reports on sexual assaults.. 
(d)Effective dates 
(1)In generalExcept as provided in paragraph (2), the amendments made by subsections (b) and (c) shall take effect on the day after the date of the enactment of this Act. (2)Exceptions (A)Separate Space Force reportsThe requirement for the Secretary of the Air Force to submit separate reports for the Space Force under sections 486 and 487 of title 10, United States Code (as added by subsections (b) and (c) of this section) shall take effect on October 1, 2023 and shall apply with respect to reports required to be submitted under such sections after such date. 
(B)Certain statistical informationThe requirement to include the information described in subparagraphs (A) and (B) of section 486(b)(1) of title 10, United States Code, in the annual reports under such section shall apply with respect to reports required to be submitted after January 1, 2023.  573.Amendments to additional Deputy Inspector General of the Department of DefenseSection 554(a) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended— 
(1)in the section heading, by striking Deputy and inserting Assistant; (2)in paragraph (1)— 
(A)in the matter preceding subparagraph (A)— (i)by striking Secretary of Defense and inserting Inspector General of the Department of Defense; and 
(ii)by striking Deputy and inserting Assistant; (B)in subparagraph (A), by striking of the Department; and 
(C)in subparagraph (B), by striking report directly to and serve and inserting be; (3)in paragraph (2)— 
(A)in the matter preceding clause (i) of subparagraph (A)— (i)by striking Conducting and supervising and inserting Developing and carrying out a plan for the conduct of comprehensive oversight, including through the conduct and supervision of; and 
(ii)by striking evaluations and inserting inspections,; (B)in clause (ii) of subparagraph (A), by striking , including the duties of the Inspector General under subsection (b); and 
(C)in subparagraph (B), by striking Secretary or; (4)in paragraph (3)(A) in the matter preceding subparagraph (A), by striking Deputy and inserting Assistant; 
(5)in paragraph (4)— (A)in subparagraph (A), by striking Deputy each place it appears and inserting Assistant; 
(B)in subparagraph (B)— (i)by striking Deputy the first place it appears; 
(ii)by striking and the Inspector General; (iii)by striking Deputy the second place it appears and inserting Assistant; and 
(iv)by inserting before the period at the end the following: , for inclusion in the next semiannual report of the Inspector General under section 5 of the Inspector General Act of 1978 (5 U.S.C. App.).; (C)in subparagraph (C)— 
(i)by striking Deputy; and (ii)by striking and Inspector General; 
(D)in subparagraph (D)— (i)by striking Deputy; 
(ii)by striking and the Inspector General; (iii)by striking Secretary or; and 
(iv)by striking direct and inserting determine; and (E)in subparagraph (E)— 
(i)by striking Deputy; and (ii)by striking of the Department and all that follows through Representatives and inserting consistent with the requirements of the Inspector General Act of 1978 (5 U.S.C. App.).. 
574.Extension of deadline for GAO report on equal opportunity at the military service academiesSection 558 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended, in the matter preceding paragraph (1), by striking one year after the date of the enactment of this Act and inserting May 31, 2022. 575.GAO review of extremist affiliations and activity among members of the Armed Forces on active duty (a)ReviewThe Comptroller General of the United States shall perform a review to determine the prevalence of extremist affiliations and activity among members of the Armed Forces on active duty. The review shall include the following elements: 
(1)Sources of information used by the Secretary of Defense and Secretaries of the military departments to determine extremist affiliations and activity, including the extent to which— (A)the Armed Forces have established methods for anonymous reporting of suspected extremist affiliations and activity; 
(B)the Armed Forces have established guidelines to help ensure that commanders properly investigate such reports; (C)reports of violence by members of the Armed Forces have been investigated for relation to extremist affiliations and activity; 
(D)members of the Armed Forces have been discharged or disciplinary actions because of extremist affiliations or activity; and (E)the Department of Defense tracking cases described in subparagraph (D). 
(2)The extent to which the Secretary of Defense and Secretaries of the military departments use information described in paragraph (1) in vetting members, including the extent to which— (A)recruiters have identified individuals with suspected extremist affiliations; 
(B)such individuals have received waivers; and (C)command climate surveys indicate a culture in the Armed Forces that supports extremist affiliations and activity. 
(3)The extent to which the Secretary of Defense and Secretaries of the military departments use information described in paragraph (1) in vetting members. (4)Procedures of the Department of Defense and the Armed Forces for identifying, responding to, and tracking reported instances of extremist affiliations and activity. 
(5)Efforts of the Secretary of Defense and Secretaries of the military departments to train personnel to identify and report members or recruits suspected of extremist affiliations or activity, including the extent to which— (A)commanders and recruiters trained to identify potential indicators of extremist affiliations (including tattoos); and 
(B)members are trained to identify and report indicators of extremist affiliations and activity in the Armed Forces or Department of Defense. (6)Any other matter that the Comptroller General determines relevant. 
(b)ReportNot later than March 31, 2022, the Comptroller General shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing the results of the review under this section.  576.Reduction of gender-related inequities in costs of uniforms to members of the armed forces (a)Implementation of GAO recommendationsNot later than September 30, 2022, the Secretary of Defense shall implement the four recommendations of the Government Accountability Office in the report titled “Military Service Uniforms DOD Could Better Identify and Address Out-of-Pocket Cost Inequities” (GAO–21–120). 
(b)RegulationsNot later than September 30, 2022, each Secretary concerned (as that term is defined in section 101 of title 10, United States Code) shall prescribe regulations that ensure the following: (1)The out-of-pocket cost to an officer or enlisted member of an Armed Force for a uniform (or part of such uniform) may not exceed such cost to another officer or enlisted member of that Armed Force for such uniform (or part, or equivalent part, of such uniform) solely based on gender.  
(2)If a change to a uniform of an Armed Force affects only officers or enlisted members of one gender, an officer or enlisted member of such gender in such Armed Force shall be entitled to an allowance equal to the out-of-pocket cost to the officer or enlisted member relating to such change. (c)One-time allowanceNot later than September 30, 2022, each Secretary concerned may provide a one-time allowance to each female officer and female enlisted member under the jurisdiction of the Secretary concerned. The amount of such an allowance shall be—  
(1)based on gender disparities in out-of-pocket costs relating to uniforms (including the costs of changes to uniforms that affected only one gender) during the 10 years preceding the date of the enactment of this Act; and (2)proportional to the length of service of the officer or enlisted member in the Armed Forces. 
(d)ApplicationThe allowances described in subsections (b)(2) and (c) may not apply to an individual who has separated or retired, or been discharged or dismissed, from the Armed Forces. 577.Justice for Women Veterans (a)FindingsCongress finds the following: 
(1)In June 1948, Congress enacted the Women’s Armed Services Integration Act of 1948, which formally authorized the appointment and enlistment of women in the regular components of the Armed Forces. (2)With the expansion of the Armed Forces to include women, the possibility arose for the first time that members of the regular components of the Armed Forces could become pregnant. 
(3)The response to such possibilities and actualities was Executive Order 10240, signed by President Harry S. Truman in 1951, which granted the Armed Forces the authority to involuntarily separate or discharge a woman if she became pregnant, gave birth to a child, or became a parent by adoption or a stepparent. (4)The Armed Forces responded to the Executive order by systematically discharging any woman in the Armed Forces who became pregnant, regardless of whether the pregnancy was planned, unplanned, or the result of sexual abuse. 
(5)Although the Armed Forces were required to offer women who were involuntarily separated or discharged due to pregnancy the opportunity to request retention in the military, many such women were not offered such opportunity. (6)The Armed Forces did not provide required separation benefits, counseling, or assistance to the members of the Armed Forces who were separated or discharged due to pregnancy. 
(7)Thousands of members of the Armed Forces were involuntarily separated or discharged from the Armed Forces as a result of pregnancy. (8)There are reports that the practice of the Armed Forces to systematically separate or discharge pregnant members caused some such members to seek an unsafe or inaccessible abortion, which was not legal at the time, or to put their children up for adoption, and that, in some cases, some women died by suicide following their involuntary separation or discharge from the Armed Forces. 
(9)Such involuntary separation or discharge from the Armed Forces on the basis of pregnancy was challenged in Federal district court by Stephanie Crawford in 1975, whose legal argument stated that this practice violated her constitutional right to due process of law. (10)The Court of Appeals for the Second Circuit ruled in Stephanie Crawford’s favor in 1976 and found that Executive Order 10240 and any regulations relating to the Armed Forces that made separation or discharge mandatory due to pregnancy were unconstitutional. 
(11)By 1976, all regulations that permitted involuntary separation or discharge of a member of the Armed Forces because of pregnancy or any form of parenthood were rescinded. (12)Today, women comprise 17 percent of the Armed Forces, and many are parents, including 12 percent of whom are single parents. 
(13)While military parents face many hardships, today’s Armed Forces provides various lengths of paid family leave for mothers and fathers. for both birth and adoption of children. (b)Sense of Congress (1)Sense of CongressIt is the sense of Congress that women who served in the Armed Forces before February 23, 1976 should not have been involuntarily separated or discharged due to pregnancy or parenthood. 
(2)Expression of remorseCongress hereby expresses deep remorse for the women who patriotically served in the Armed Forces, but were forced, by official United States policy, to endure unnecessary and discriminatory actions, including the violation of their constitutional right to due process of law, simply because they became pregnant or became a parent while a member of the Armed Forces. (c)GAO study of women involuntarily separated or discharged due to pregnancy or parenthood (1)Study requiredThe Comptroller General of the United States shall conduct a study regarding women involuntarily separated or discharged from the Armed Forces due to pregnancy or parenthood during the period of 1951 through 1976. The study shall identify— 
(A)the number of such women, disaggregated by— (i)Armed Force; 
(ii)grade; (iii)race; and 
(iv)ethnicity; (B)the characters of such discharges or separations; 
(C)discrepancies in uniformity of such discharges or separations; (D)how such discharges or separations affected access of such women to health care and benefits through the Department of Veterans Affairs; and 
(E)recommendations for improving access of such women to resources through the Department of Veterans Affairs. (2)Briefing and report (A)BriefingNot later than 6 months after the date of enactment of this Act, the Comptroller General shall brief the Committees on Armed Services and the Committees on Veterans’ Affairs of the Senate and the House of Representatives on the study. 
(B)ReportNot later than 18 months after the date of the enactment of this Act, the Comptroller General shall submit a report to the Committees on Armed Services and the Committees on Veterans’ Affairs of the Senate and the House of Representatives on the results of the study conducted under paragraph (1). 578.Task Force on Historical and Current Barriers to African American Participation and Equal Treatment in the Armed Services (a)EstablishmentThe Secretary of Defense shall establish within the Department of Defense a task force to be known as the Task Force on Historical and Current Barriers to African American Participation and Equal Treatment in the Armed Services (hereafter referred to as the Task Force). 
(b)DutiesThe Task Force shall advise, consult with, report to, and make recommendations to the Secretary, as appropriate, on the development, refinement, and implementation of policies, programs, planning, and training which will provide redress for historical barriers to African American participation and equal treatment in the Armed Services. (c)Studies and investigations (1)Investigation of historical record of slaveryAs part of its duties, the Task Force shall identify, compile, examine, and synthesize the relevant corpus of evidentiary documentation regarding the military or Armed Service’s involvement in the institution of slavery. The Task Force’s documentation and examination shall include facts related to— 
(A)the capture and procurement of Africans; (B)the transport of Africans to the United States and the colonies that became the United States for the purpose of enslavement, including their treatment during transport; 
(C)the sale and acquisition of Africans and their descendants as chattel property in interstate and intrastate commerce; (D)the treatment of African slaves and their descendants in the colonies and the United States, including the deprivation of their freedom, exploitation of their labor, and destruction of their culture, language, religion, and families; and 
(E)the extensive denial of humanity, sexual abuse, and the chatellization of persons. (2)Study of effects of discriminatory policies in the armed servicesAs part of its duties, the Task Force shall study and analyze the official policies or routine practices of the Armed Services with discriminatory intent or discriminatory effect on the formerly enslaved Africans and their descendants in the Armed Services following the overdue recognition of such persons as United States citizens beginning in 1868. 
(3)Study of other forms of discriminationAs part of its duties, the Task Force shall study and analyze the other forms of discrimination in the Armed Services against freed African slaves and their descendants who were belatedly accorded their rightful status as United States citizens from 1868 to the present. (4)Study of lingering effects of discriminationAs part of its duties, the Task Force shall study and analyze the lingering negative effects of the institution of slavery and the matters described in the preceding paragraphs on living African Americans and their participation in the Armed Services. 
(d)Recommendations for remedies 
(1)RecommendationsBased on the results of the investigations and studies carried out under subsection (c), the Task Force shall recommend appropriate remedies to the Secretary. (2)Issues addressedIn recommending remedies under this subsection, the Task Force shall address the following: 
(A)How Federal laws and policies that continue to disproportionately and negatively affect African Americans as a group in the Armed Services, and those that perpetuate the lingering effects, materially and psycho-socially, can be eliminated. (B)How the injuries resulting from the matters described in subsection (c) can be reversed through appropriate policies, programs, and projects. 
(C)How, in consideration of the Task Force’s findings, to calculate any form of repair for inequities to the descendants of enslaved Africans. (D)The form of that repair which should be awarded, the instrumentalities through which the repair should be provided, and who should be eligible for the repair of such inequities. 
(e)Annual report 
(1)SubmissionNot later than 90 days after the end of each year, the Task Force shall submit a report to the Secretary on its activities, findings, and recommendations during the preceding year. (2)PublicationNot later than 180 days after the date on which the Secretary receives an annual report for a year under paragraph (1), the Secretary shall publish a public version of the report, and shall include such related matters as the Secretary finds would be informative to the public during that year. 
(f)Composition; governance 
(1)CompositionThe Task Force shall be composed of such number of members as the Secretary may appoint from among individuals whom the Secretary finds are qualified to serve by virtue of their military service, education, training, activism or experience, particularly in the field of history, sociology, and African American studies. (2)Publication of list of membersThe Secretary shall post and regularly update on a public website of the Department of Defense the list of the members of the Task Force. 
(3)MeetingsThe Task Force shall meet not less frequently than quarterly, and may convene additional meetings during a year as necessary. At least one of the meetings during each year shall be open to the public. (4)GovernanceThe Secretary shall establish rules for the structure and governance of the Task Force. 
(5)DeadlineThe Secretary shall complete the appointment of the members of the Task Force not later than 180 days after the date of the enactment of this Act. 579.Best practices for the retention of certain female members of the Armed ForcesThe Secretaries of the military departments shall share and implement best practices (including use of civilian industry best practices) regarding the use of retention and exit survey data to identify barriers and lessons learned to improve the retention of female members of the Armed Forces under the jurisdiction of such Secretaries. 
579A.GAO report on low number of Hispanic leaders in the Armed ForcesNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and House of Representatives a report containing the result of a study regarding— (1)the reasons for the low number of Hispanic officers and members of the Armed Forces in leadership positions; and 
(2)recommendations to increase such numbers. 579B.GAO report on low number of Hispanic cadets and midshipmen in the military service academiesNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and House of Representatives a report containing the result of a study regarding— 
(1)the reasons for the low number of Hispanic cadets and midshipmen at the military service academies; and (2)recommendations to increase such numbers. 
579C.Consideration of sexual orientation by Inspector General when conducting review of racial disparity in the Department of DefenseThe Inspector General of the Department of Defense shall take sexual orientation into account when conducting any review of racial disparity in such Department after the date of the enactment of this Act. IDecorations and Awards 581.Semiannual reports regarding review of service records of certain veterans (a)In general Section 586 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 7271 note) is amended— 
(1)by redesignating subsection (h) as subsection (i); (2)by inserting after subsection (g) the following new subsection (h): 
 
(h)Semiannual reports 
(1)Reports requiredNot later than January 31 and July 31 each year, each Secretary of a military department shall submit to the appropriate committees of Congress a report regarding the review of service records under the jurisdiction of that Secretary pursuant to subsection (a). (2)ElementsEach report under this subsection shall include the following: 
(A)The number of service records identified for review. (B)The number of service records reviewed during the preceding two calendar quarters. 
(C)The number of service records reviewed to date. (D)The number of full-time equivalent employees conducting reviews under subsection (a). 
(E)The number of work hours employees described in subparagraph (D) spent reviewing service records during the preceding two calendar quarters. (F)The number of work hours employees described in subparagraph (D) have spent reviewing service records to date. 
(G)A summary of any consultation with or information provided by a veterans service organization under subsection (c) during the preceding two calendar quarters. (H)A summary of any consultation with or information provided by a veterans service organization under subsection (c) to date. 
(3)TerminationThe reporting requirement under this subsection shall terminate for the Secretary of a military department after that Secretary certifies in writing to the appropriate committees of Congress that the Secretary has— (A)completed the review of the service record of each covered veteran under the jurisdiction of that Secretary; and 
(B)submitted every recommendation under subsection (d) and every notification under subsection (f) that the Secretary intends to submit.; and (3)in subsection (i), as redesignated— 
(A)in the heading, by striking Definition and inserting Definitions; (B)by striking all that follows section and inserting a colon; and 
(C)by adding at the end the following:  (1)The term Native American Pacific Islander means a Native Hawaiian or Native American Pacific Islander, as those terms are defined in section 815 of the Native American Programs Act of 1974 (42 U.S.C. 2992c). 
(2)The term appropriate committees of Congress means— (A)The Committee on Armed Services and the Committee on Veterans' Affairs of the Senate; and 
(B)The Committees on Armed Services and the Committee on Veterans' Affairs of the House of Representatives.. (b)DeadlineThe first report under subsection (h) of such section 586, as inserted by subsection (a), shall be due not later than July 31, 2022. 
582.Eligibility of veterans of Operation End Sweep for Vietnam Service MedalThe Secretary of the military department concerned may, upon the application of an individual who is a veteran who participated in Operation End Sweep, award that individual the Vietnam Service Medal. 583.Establishment of the Atomic Veterans Service Medal (a)Service medal requiredThe Secretary of Defense shall design and produce a commemorative military service medal, to be known as the Atomic Veterans Service Medal, to honor retired and former members of the Armed Forces who are radiation-exposed veterans (as such term is defined in section 1112(c)(3) of title 38, United States Code). 
(b)Distribution of medal 
(1)Issuance to retired and former membersAt the request of a radiation-exposed veteran, the Secretary of Defense shall issue the Atomic Veterans Service Medal to the veteran. (2)Issuance to next-of-kinIn the case of a radiation-exposed veteran who is deceased, the Secretary may provide for issuance of the Atomic Veterans Service Medal to the next-of-kin of the person. 
(3)ApplicationThe Secretary shall prepare and disseminate as appropriate an application by which radiation-exposed veterans and their next-of-kin may apply to receive the Atomic Veterans Service Medal. 584.Authorization for award of the Medal of Honor to Marcelino Serna for acts of valor during World War I (a)AuthorizationNotwithstanding the time limitations specified in section 7274 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the President may posthumously award the Medal of Honor under section 7272 of such title to Marcelino Serna for the acts of valor described in the subsection (b). 
(b)Acts of valor describedThe acts of valor described in this subsection are the actions of Marcelino Serna as a private in the Army during World War I, for which he was previously awarded the Distinguished-Service Cross. 585.Rescission of Medals of Honor awarded for acts at Wounded Knee Creek on December 29, 1890 (a)In generalEach Medal of Honor awarded for acts at Wounded Knee Creek, Lakota Pine Ridge Indian Reservation, South Dakota, on December 29, 1890, is rescinded. 
(b)Medal of Honor RollThe Secretary concerned shall remove the name of each individual awarded a Medal of Honor for acts described in subsection (a) from the Army, Navy, Air Force, and Coast Guard Medal of Honor Roll maintained under section 1134a of title 10, United States Code. (c)Return of medal not requiredNo person may be required to return to the Federal Government a Medal of Honor rescinded under subsection (a). 
(d)No denial of benefitsThis Act shall not be construed to deny any individual any benefit from the Federal Government. 586.Inclusion of Purple Heart awards on military valor websiteThe Secretary of Defense shall ensure that the publicly accessible internet website of the Department of Defense that lists individuals who have been awarded certain military awards includes a list of each individual who meets the following criteria: 
(1)After the date of the enactment of this Act, the individual is awarded the Purple Heart. (2)The individual elects to be included on such list (or, if the individual is deceased, the primary next of kin elects the individual to be included on such list). 
JMiscellaneous Reports and Other Matters 
591.Command climate assessments: independent review; reportsSection 587 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 10 U.S.C. 1561 note) is amended by adding at the end the following:  (d)Independent reviewDuring fiscal year 2022 and annually thereafter, the Secretary of a military department shall establish an independent command climate review board (in this section referred to as an ICCRB) for each Armed Force under the jurisdiction of such Secretary. 
(1)DutiesAn ICCRB shall review the command climate, at each of no fewer than three military installations of the Armed Force concerned, regarding the following matters: (A)Command climate survey results. 
(B)Crime and other public safety issues. (C)Prevention of, and responses to, crime at the military installation. 
(D)Prevention of, and responses to, sexual assault and sexual harassment at the military installation. (E)Discrimination and equal opportunity at the military installation. 
(F)Suicides and other deaths of members serving at the military installation. (G)Any other matter determined appropriate by the Secretary of the military department concerned or the ICCRB. 
(2)MethodsAn ICCRB shall conduct such review by means including— (A)an anonymous survey; 
(B)focus groups; and (C)individual interviews. 
(3)MembershipAn ICCRB shall be composed of no fewer than six individuals— (A)appointed by the Secretary of the military department concerned; 
(B)with expertise determined to be relevant by such Secretary; and (C)none of whom may be a member of an Armed Force or civilian employee of the Department of Defense. 
(4)Selection of military installationsThe Secretary of the military department concerned shall select, for review by an ICCRB, military installations that have— (A)lower-than-average results on command climate surveys; 
(B)higher-than-average crime rates; (C)higher-than-average incidence of suicide; 
(D)higher-than-average incidence of sexual assault and sexual harassment; and (E)higher-than-average number of equal opportunity complaints. 
(5)CoordinationThe Secretary of Defense shall direct the Offices of People Analytics, and of Force Resiliency, of the Department of Defense, to coordinate with an ICCRB. (6)Reports (A)Not later than September 30, 2022, and annually thereafter, an ICCRB shall submit to the Secretary of the military department concerned a report containing the results of the most recent review conducted by the ICCRB and recommendations of the ICCRB to improve the climate command at the military installations reviewed. 
(B)Not later than November 30, 2022, and annually thereafter, an ICCRB shall submit to the Committees on Armed Services of the Senate and House of Representatives the report under subparagraph (A). (e)ReportsNot later than April 30, 2023, and annually thereafter— 
(1)the Secretary of a military department shall submit to the Secretary of Defense a report containing, with respect to the most recent climate command assessment for each Armed Force under the jurisdiction of such Secretary of a military department— (A)an analysis of responses, disaggregated by, with respect to respondents— 
(i)military installation; (ii)unit; 
(iii)major organization (at the brigade or equivalent level); (iv)major career fields (including combat arms, aviation, logistics, and medical); 
(v)ranks, grouped into junior, mid-grade, and senior— (I)enlisted; and 
(II)officers (including warrant officers); (vi)in the case of the Navy, sea duty and shore duty; 
(vii)gender; (viii)race; and 
(ix)ethnicity; and (B)actions taken and planned by the Secretary of a military department to improve negative responses and promote a positive command climate; and 
(2)the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report containing, with respect to the most recent climate command assessment for each Armed Force— (A)a summary of responses, disaggregated by, with respect to respondents— 
(i)Armed Force; (ii)military installation at which more than 5,000 members serve; 
(iii)major organization (at the brigade or equivalent level); (iv)major career fields (including combat arms, aviation, logistics, and medical); 
(v)ranks, grouped into junior, mid-grade, and senior— (I)enlisted; and 
(II)officers (including warrant officers); (vi)in the case of the Navy, sea duty and shore duty; 
(vii)gender; (viii)race; and 
(ix)ethnicity; and (B)actions taken and planned by the Secretary of Defense to improve negative responses and promote a positive command climate.. 
592.Healthy eating in the Department of Defense 
(a)Authorization of element of the Department of Defense; plan 
(1)EstablishmentThe Secretary of Defense may establish an element of the Department of Defense responsible for implementing a plan to improve access to healthy food on military installations. If established, such element shall— (A)be modelled on the Healthy Base Initiative of the Department; and 
(B)include personnel with— (i)expertise in food service operations; 
(ii)up-to-date knowledge of modern healthy food delivery systems; and (iii)deep understanding of food service in the Department. 
(2)PlanIf implemented, the plan under paragraph (1) shall include— (A)leading practices from campus dining services at institutions of higher learning and private entities; and 
(B)lessons learned from previous efforts of the Secretary to make such improvements. (b)Pilot program (1)EstablishmentThe Secretary may carry out a pilot program to develop and test appropriate business models that increase the availability, affordability, and acceptability of healthy foods in dining facilities of the Department. 
(2)LocationsFor each Armed Force under the jurisdiction of the Secretary of a military department, the Secretary may establish a pilot program location at a military installation, located within the United States, of— (A)the regular component of such Armed Force; and 
(B)a reserve component of such Armed Force. (3)Meal cardA pilot program under this subsection shall include— 
(A)expansion of the use of meal cards by members outside of the primary dining facility at the military installation concerned; and (B)providing access to all personnel of such installation access to all dining venues at such installation. 
(4)PartnershipsThe commander of each a military installation described in paragraph (2) may enter into an agreement with a local entity for the purposes of the pilot. 593.Plant-based protein pilot program of the Navy (a)EstablishmentNot later than March 1, 2022, the Secretary of the Navy shall establish a pilot program to offer plant-based protein options at forward operating bases for consumption by members of the Navy. 
(b)LocationsNot later than March 1, 2022, the Secretary shall identify not fewer than two naval facilities to participate in the pilot program and shall prioritize facilities (such as Joint Region Marianas, Guam, Navy Support Facility, Diego Garcia, and U.S. Fleet Activities Sasebo, Japan) where livestock-based protein options may be costly to obtain or store.  (c)Rule of constructionNothing in this Act shall be construed to prevent offering livestock-based protein options alongside plant-based protein options at naval facilities identified under subsection (b). 
(d)TerminationThe requirement to carry out the pilot program established under this section shall terminate three years after the date on which the Secretary establishes the pilot program required under this section. (e)ReportNot later than one year after the termination of the pilot program, the Secretary shall submit to the appropriate congressional committees a report on the pilot program that includes the following: 
(1)The consumption rate of plant-based protein options by members of the Navy under the pilot program. (2)Effective criteria to increase plant-based protein options at naval facilities not identified under subsection (b). 
(3)An analysis of the costs of obtaining and storing plant-based protein options compared to the costs of obtaining and storing livestock-based protein options at selected naval facilities. (f)DefinitionsIn this section: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Armed Services of the House of Representatives; and 
(B)the Committee on Armed Forces of the Senate. (2)Plant-based protein optionsThe term plant-based protein options means edible products made from plants (such as vegetables, beans, and legumes), fungi, or other non-animal sources of protein. 
594.Reports on misconduct by members of special operations forces 
(a)Report requiredNot later than 180 days after the date of the enactment of this Act, and every six months thereafter for five years, the Assistant Secretary of Defense for Special Operations and Low Intensity Conflict shall submit to the Committees on Armed Services of the Senate and House of Representatives a report regarding misconduct by members of special operations forces during the six months preceding the date of such report. (b)Special operations forces definedIn this section, the term special operations forces means forces described in section 167(j) of title 10, United States Code. 
595.Updates and preservation of memorials to chaplains at Arlington National Cemetery 
(a)Updates and preservation of memorials 
(1)Protestant chaplains memorialThe Secretary of the Army may permit NCMAF— (A)to modify the memorial to Protestant chaplains located on Chaplains Hill to include a granite, marble, or other stone base for the bronze plaque of the memorial;  
(B)to add an additional plaque to the stone base added pursuant to subparagraph (A) to include the name of each chaplain, verified as described in subsection (b), who died while serving on active duty in the Armed Forces after the date on which the original memorial was placed; and (C)to make such other updates and corrections to the memorial that may be needed as determined by the Secretary. 
(2)Catholic and Jewish chaplain memorialsThe Secretary of the Army may permit NCMAF to update and make corrections to the Catholic and Jewish chaplain memorials located on Chaplains Hill that may be needed as determined by the Secretary. (3)No cost to Federal GovernmentThe activities of NCMAF authorized by this subsection shall be carried out at no cost to the Federal Government. 
(b)Verification of namesNCMAF may not include the name of a chaplain on a memorial on Chaplains Hill under subsection (a) unless that name has been verified by the Chief of Chaplains of the Army, Navy, or Air Force or the Chaplain of the United States Marine Corps, depending on the branch of the Armed Forces in which the chaplain served. (c)Prohibition on expansion of memorialsExcept as provided in subsection (a)(1)(A), this section may not be construed as authorizing the expansion of any memorial that is located on Chaplains Hill as of the date of the enactment of this Act. 
(d)DefinitionsIn this section: (1)The term Chaplains Hill means the area in Arlington National Cemetery that, as of the date of the enactment of this Act, is generally identified and recognized as Chaplains Hill. 
(2)The term NCMAF means the National Conference on Ministry to the Armed Forces or any successor organization recognized in law for purposes of the operation of this section. 596.Report regarding best practices for community engagement (a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Assistant Secretary of Defense and the Secretaries of the military departments shall jointly submit to Congress a report on best practices for coordinating relations with State and local governmental entities in the State of Hawaii. 
(b)Best practicesThe best practices referred to in subsection (a) shall address each of the following issues: (1)Identify comparable locations with joint base military installations or of other densely populated metropolitan areas with multiple military installations and summarize lessons learns from any similar efforts to engage with the community and public officials. 
(2)Identify all the major community engagement efforts by the services, commands, installations and other military organizations in the State of Hawaii. (3)Evaluate the current community outreach efforts to identify any outreach gaps or coordination challenges that undermine the military engagement with the local community and elected official in the State of Hawaii. 
(4)Propose options available to create an enhanced, coordinated community engagement effort in the State of Hawaii based on the department’s evaluation.  (5)Resources to support the coordination described in this subsection, including the creation of joint liaison offices that are easily accessible to public officials to facilitate coordinating relations with State and local governmental agencies. 
597.Improved Department of Defense prevention of and response to bullying in the Armed ForcesSection 549 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 113 note) is amended— (1)in the section heading, by inserting and bullying after hazing; 
(2)in subsection (a)— (A)in the heading, by inserting and anti-bullying after Anti-hazing; 
(B)by inserting (including formal, informal, and anonymous reports) after collection of reports; and (C)by inserting or bullying after hazing both places it appears; 
(3)in subsection (b), by inserting and bullying after hazing; and (4)in subsection (c)— 
(A)in the heading, by inserting and bullying after hazing; (B)in paragraph (1)— 
(i)in the matter preceding subparagraph (A)— (I)by striking January 31, 2021  and inserting January 31, 2027; and 
(II)by striking each Secretary of a military department, in consultation with the Chief of Staff of each Armed Force under the jurisdiction of such Secretary, and inserting the Secretary of Defense; (ii)in subparagraph (A), by inserting or bullying after hazing; 
(iii)in subparagraph (B), by inserting formally, informally, and before anonymously; and (iv)in subparagraph (C), by inserting and anti-bullying after anti-hazing; and 
(C)in amending paragraph (2) to read as follows:  (2)Additional elementsEach report required by this subsection shall include the following: 
(A)A description of comprehensive data-collection systems of each Armed Force described in subsection (b) and the Office of the Secretary of Defense for collecting hazing or bullying reports involving a member of the Armed Forces, including formal, informal, and anonymous reports. (B)A description of processes of each Armed Force described in subsection (b) to identify, document, and report alleged instances of hazing or bullying. Such description shall include the methodology each such Armed Force uses to categorize and count potential instances of hazing or bullying. 
(C)An assessment by each Secretary of a military department of the quality and need for training on recognizing and preventing hazing and bullying provided to members under the jurisdiction of such Secretary. (D)An assessment by the Office of the Secretary of Defense of— 
(i)the effectiveness of each Armed Force described in subsection (b) in tracking and reporting instances of hazing or bullying; (ii)whether the performance of each such Armed Force was satisfactory or unsatisfactory in the preceding fiscal year. 
(E)Recommendations of the Secretary to improve— (i)elements described in subparagraphs (A) through (D). 
(ii)the Uniform Code of Military Justice or the Manual for Courts-Martial to improve the prosecution of persons alleged to have committed hazing or bullying in the Armed Forces. (F)The status of efforts of the Secretary to evaluate the prevalence of hazing and bullying in the Armed Forces. 
(G)Data on allegations of hazing and bullying in the Armed Forces, including— (i)number of formal, informal, and anonymous reports; and 
(ii)final disposition of investigations. (H)Plans of the Secretary to improve hazing and bullying prevention and response during the next reporting year.. 
598.Addition of element to report regarding the designation of Explosive Ordnance Disposal Corps as a basic branch of the ArmySection 582(b)(2) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 3063 note) is amended by adding at the end the following new subparagraph:  (H)The Secretary of the Army has designated an Assistant Secretary of the Army as the key individual responsible for developing and overseeing policy, plans, programs, and budgets, and issuing guidance and providing direction on the explosive ordnance disposal activities of the Army.. 
599.Military justice career track for judge advocates 
(a)EstablishmentEach Secretary of a military department shall establish a military justice career track for judge advocates under the jurisdiction of the Secretary. (b)RequirementsIn establishing a military justice career track under subsection (a) the Secretary concerned shall— 
(1)ensure that the career track leads to judge advocates with military justice expertise in the grade of colonel, or in the grade of captain in the case of judge advocates of the Navy, to prosecute and defend complex cases in military courts-martial; (2)include the use of skill identifiers to identify judge advocates for participation in the career track from among judge advocates having appropriate skill and experience in military justice matters; 
(3)issue guidance for promotion boards considering the selection for promotion of officers participating in the career track in order to ensure that judge advocates who are participating in the career track have the same opportunity for promotion as all other judge advocate officers being considered for promotion by such boards. (c)Secretary concerned definedIn this section, the term Secretary concerned has the meaning given that term in section 101(a)(9) of title 10, United States Code. 
599A.Annual report regarding cost of living for members and employees of the Department of DefenseSection 136 of title 10, United States Code, is amended by adding at the end the following new subsection:  (e)The Under Secretary of Defense for Personnel and Readiness shall submit annually to the Committees on Armed Services of the Senate and House of Representatives a report containing an analysis of the costs of living, nationwide, for— 
(1)members of the Armed Forces on active duty; and (2)employees of the Department of Defense.. 
599B.Comptroller General assessment of quality and nutrition of food available at military installations for members of the Armed Forces 
(a)AssessmentThe Comptroller General of the United States shall conduct an assessment of the quality and nutrition of food available at military installations for members of the Armed Forces. (b)ElementsThe assessment required by subsection (a) shall include the following:  
(1)A description of the extent to which data is being collected on the nutritional food options available at military installations for members of the Armed Forces, including the fat, sodium, and fiber content of hot line foods. (2)An assessment of the extent to which the Department of Defense has evaluated whether the nutritional food options described in paragraph (1) meet or exceed the daily nutrition standards for adults set forth by the Department of Agriculture.  
(3)A description of how the Secretary integrates and coordinates nutrition recommendations, policies, and pertinent information through the Interagency Committee on Human Nutrition Research. (4)An assessment of the extent to which the Department of Defense has evaluated how such recommendations, policies, and information affect health outcomes of members of the Armed Forces or retention rates for those members who do not meet physical standards set forth by the Department. 
(5)A description of how the Secretary gathers input on the quality of food service options provided to members of the Armed Forces. (6)An assessment of how the Department of Defense tracks the attitudes and perceptions of members of the Armed Forces on the quality of food service operations at military installations in terms of availability during irregular hours, accessibility, portion, price, and quality. 
(7)An assessment of access by members of the Armed Forces to high-quality food options on military installations, such as availability of food outside typical meal times or options for members not located in close proximity to dining facilities at a military installation. (8)Such recommendations as the Comptroller General may have to address any findings related to the quality and availability of food options provided to members of the Armed Forces by the Department of Defense.  
(c)Briefing and report 
(1)BriefingNot later than 180 days after the date of the enactment of this Act, the Comptroller General shall brief the Committees on Armed Services of the Senate and the House of Representatives on the status of the assessment conducted under subsection (a). (2)ReportNot later than one year after the briefing under paragraph (1), the Comptroller General shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the assessment conducted under subsection (a). 
599C.Study and report on herbicide agent exposure in Panama Canal Zone 
(a)StudyThe Secretary of Defense shall conduct a study on the exposure of members of the Armed Forces to herbicide agents, including Agent Orange and Agent Purple, in the Panama Canal Zone during the period beginning on January 1, 1958, and ending on December 31, 1999. (b)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to Congress a report on the study conducted under subsection (a). 
599D.Report on Requests for Equitable Adjustment in Department of the Navy 
(a)Report requiredNot later than 60 days after the date of the enactment of this Act, the Secretary of the Navy shall submit to the congressional defense committees a report detailing the processing of Requests for Equitable Adjustment by the Department of the Navy, including progress in complying with the covered directive. (b)ContentsThe report required under subsection (a) shall include, at a minimum, the following: 
(1)The number of Requests for Equitable Adjustment submitted since October 1, 2011. (2)The organizations within the Department of the Navy to which such Requests were submitted. 
(3)The number of Requests for Equitable Adjustment outstanding as of the date of the enactment of this Act. (4)The number of Requests for Equitable Adjustment agreed to but not paid as of the date of the enactment of this Act, including a description of why each such Request has not been paid. 
(5)A detailed explanation of the efforts by the Department of the Navy to ensure compliance with the covered directive. (c)Covered directive definedIn this section, the term covered directive means the directive of the Assistant Secretary of the Navy for Research, Development, and Acquisition, dated March 20, 2020, directing payment of all settled Requests for Equitable Adjustment and the expeditious resolution of all remaining Requests for Equitable Adjustment. 
599E.GAO study on tattoo policies of the Armed Forces 
(a)StudyThe Comptroller General of the United States shall evaluate the tattoo policies of each Armed Force, including— (1)the effects of such policies on recruitment, retention, reenlistment of members of the Armed Forces; and 
(2)processes for waivers to such policies to recruit, retain, or reenlist members who have unauthorized tattoos. (b)ReportNot later than March 31, 2022, the Comptroller General shall submit to the Committees on Armed Services of the Senate and House of Representatives a report containing the results of the evaluations under subsection (a). 
VICOMPENSATION AND OTHER PERSONNEL BENEFITS 
APay and Allowances 
601.Basic needs allowance for low-income regular members 
(a)In generalChapter 7 of title 37, United States Code, is amended by inserting after section 402a the following new section:  402b.Basic needs allowance for low-income regular members (a)Allowance required (1)Subject to paragraph (2), the Secretary of Defense shall pay to each covered member a basic needs allowance in the amount determined for such member under subsection (b). 
(2)In the event a household contains two or more covered members entitled to receive the allowance under this section in a given year, only one allowance may be paid for that year to a covered member among such covered members whom such covered members shall jointly elect. (b)Amount of allowance for a covered member (1)The amount of the monthly allowance payable to a covered member under subsection (a) for a year shall be the aggregate amount equal to— 
(A)the aggregate amount equal to— (i)130 percent of the Federal poverty guidelines of the Department of Health and Human Services for the location and number of persons in the household of the covered member for such year; minus 
(ii)the gross household income of the covered member during the preceding year; and  (B)divided by 12. 
(2)The monthly allowance payable to a covered member for a year shall be payable for each of the 12 months following March of such year. (c)Notice of eligibility (1) (A)Not later than December 31 each year, the Director of the Defense Finance and Accounting Service shall notify, in writing, each individual whom the Director estimates will be a covered member during the following year of the potential entitlement of that individual to the allowance described in subsection (a) for that following year. 
(B)The preliminary notice under subparagraph (A) shall include information regarding financial management and assistance programs administered by the Secretary of Defense for which a covered member is eligible. (2)Not later than January 31 each year, each individual who seeks to receive the allowance for such year (whether or not subject to a notice for such year under paragraph (1)) shall submit to the Director such information as the Director shall require for purposes of this section in order to determine whether or not such individual is a covered member for such year. 
(3)Not later than February 28 each year, the Director shall notify, in writing, each individual the Director determines to be a covered member for such year. (d)Election not To receive allowance (1)A covered member otherwise entitled to receive the allowance under subsection (a) for a year may elect, in writing, not to receive the allowance for such year. Any election under this subsection shall be effective only for the year for which made. Any election for a year under this subsection is irrevocable. 
(2)A covered member who does not submit information described in subsection (d)(2) for a year as otherwise required by that subsection shall be deemed to have elected not to receive the allowance for such year. (e)DefinitionsIn this section: 
(1)The term covered member means a regular member of an armed force under the jurisdiction of the Secretary of a military department— (A)who has completed initial entry training; 
(B)whose gross household income during the most recent year did not exceed an amount equal to 130 percent of the Federal poverty guidelines of the Department of Health and Human Services for the location and number of persons in the household of the covered member for such year; and (C)who does not elect under subsection (d) not to receive the allowance for such year. 
(2)The term gross household income of a covered member for a year for purposes of paragraph (1)(B) does not include any basic allowance for housing received by the covered member (and any dependents of the covered member in the household of the covered member) during such year under section 403 of this title. (f)RegulationsThe Secretary of Defense shall prescribe regulations for the administration of this section. Subject to subsection (e)(2), such regulations shall specify the income to be included in, and excluded from, the gross household income of individuals for purposes of this section.. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 7 of such title is amended by inserting after the item relating to section 402a the following new item:   402b. Basic needs allowance for low-income regular members.. 602.Equal incentive pay for members of the reserve components of the Armed Forces (a)In generalSubchapter II of chapter 5 of title 37, United States Code, is amended by adding at the end the following new section: 
 
357.Incentive pay authorities for members of the reserve components of the armed forcesNotwithstanding section 1004 of this title, the Secretary concerned shall pay a member of the reserve component of an armed force incentive pay in the same monthly amount as that paid to a member in the regular component of such armed force performing comparable work requiring comparable skills.. (b)Technical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 356 the following: 
 
 
357. Incentive pay authorities for members of the reserve components of the armed forces.. 
(c)ReportNot later than September 30, 2022, the Secretary of Defense shall submit to the Committees on Armed Services a report regarding the plan of the Secretary to implement section 357 of such title, as added by subsection (a), an estimate of the costs of such implementation, and the number of members described in such section. 603.Expansions of certain travel and transportation authorities (a)Lodging in kind for reserve component members performing training (1)In generalSection 12604 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(c)Lodging in kind 
(1)In the case of a member of a reserve component performing active duty for training or inactive-duty training who is not otherwise entitled to travel and transportation allowances in connection with such duty, the Secretary concerned may reimburse the member for housing service charge expenses incurred by the member in occupying transient government housing during the performance of such duty. If transient government housing is unavailable or inadequate, the Secretary concerned may provide the member with lodging in kind. (2)Any payment or other benefit under this subsection shall be provided in accordance with regulations prescribed by the Secretary concerned. 
(3)The Secretary may pay service charge expenses under paragraph (1) and expenses of providing lodging in kind under such paragraph out of funds appropriated for operation and maintenance for the reserve component concerned. Use of a Government charge card is authorized for payment of these expenses. (4)Decisions regarding the availability or adequacy of government housing at a military installation under paragraph (1) shall be made by the installation commander.. 
(2)Conforming amendmentSection 474 of title 37, United States Code, is amended by striking subsection (i). (b)Mandatory pet quarantine fees for household petsSection 451(b)(8) of title 37, United States Code, is amended by adding at the end the following: Such costs include pet quarantine expenses.. 
(c)Student dependent transportation 
(1)In generalSection 452(b) of title 37, United States Code, is amended by adding at the end the following new paragraphs:  (18)Travel by a dependent child to the United States to obtain formal secondary, undergraduate, graduate, or vocational education, if the permanent duty assignment location of the member of the uniformed services is outside the continental United States (other than in Alaska or Hawaii). 
(19)Travel by a dependent child within the United States to obtain formal secondary, undergraduate, graduate, or vocational education, if the permanent duty assignment location of the member of the uniformed services is in Alaska or Hawaii and the school is located in a State outside of the permanent duty assignment location.. (2)DefinitionsSection 451 of title 37, United States Code, as amended by subsection (b) of this section, is amended— 
(A)in subsection (a)(2)(H), by adding at the end the following new clauses:  (vii)Transportation of a dependent child of a member of the uniformed services to the United States to obtain formal secondary, undergraduate, graduate, or vocational education, if the permanent duty assignment location of the member is outside the continental United States (other than in Alaska or Hawaii). 
(viii)Transportation of a dependent child of a member of the uniformed services within the United States to obtain formal secondary, undergraduate, graduate, or vocational education, if the permanent duty assignment location of the member is in Alaska or Hawaii and the school is located in a State outside of the permanent duty assignment location.; and (B)in subsection (b), by adding at the end the following new paragraph: 
 
(10) 
(A)The term permanent duty assignment location means— (i)the official station of a member of the uniformed services; or 
(ii)the residence of a dependent of a member of the uniformed services. (B)As used in subparagraph (A)(ii), the residence of a dependent who is a student not living with the member while at school is the permanent duty assignment location of the dependent student.. 
(d)Dependent transportation incident to ship construction, inactivation, and overhauling 
(1)In generalSection 452 of title 37, United States Code, as amended by subsection (c) of this section, is further amended— (A)in subsection (b), by adding at the end the following new paragraph: 
 
(20)Subject to subsection (i), travel by a dependent to a location where a member of the uniformed services is on permanent duty aboard a ship that is overhauling, inactivating, or under construction.; and (B)by adding at the end the following new subsection: 
 
(i)Dependent transportation incident to ship construction, inactivation, and overhaulingThe authority under subsection (a) for travel in connection with circumstances described in subsection (b)(19) shall be subject to the following terms and conditions: (1)The Service member must be permanently assigned to the ship for 31 or more consecutive days to be eligible for allowances, and the transportation allowances accrue on the 31st day and every 60 days thereafter. 
(2)Transportation in kind, reimbursement for personally procured transportation, or a monetary allowance for mileage in place of the cost of transportation may be provided, in lieu of the member’s entitlement to transportation, for the member’s dependents from the location that was the home port of the ship before commencement of overhaul or inactivation to the port of overhaul or inactivation. (3)The total reimbursement for transportation for the member’s dependents may not exceed the cost of one Government-procured commercial round-trip travel.. 
(2)DefinitionsSection 451(a)(2)(H) of title 37, United States Code, as amended by subsection (c) of this section, is further amended by adding at the end the following new clause:  (ix)Transportation of a dependent to a location where a member of the uniformed services is on permanent duty aboard a ship that is overhauling, inactivating, or under construction.. 
604.Unreimbursed moving expenses for members of the Armed Forces: report; policy 
(a)ReportNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on unreimbursed moving expenses incurred by members of the Armed Forces and their families, disaggregated by Armed Force, rank, and military housing area. In such report, the Secretary shall examine the root causes of such unreimbursed expenses. (b)PolicyThe Secretary shall establish a uniform policy regarding unreimbursed expenses described in subsection (a). 
605.Report on relationship between basic allowance for housing and sizes of military familiesNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on whether the basic allowance for housing under section 403 of title 37, United States Code, is sufficient for the average family size of members of the Armed Forces, disaggregated by Armed Force, rank, and military housing area. 606.Report on temporary lodging expenses in competitive housing marketsNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on the appropriateness of the maximum payment period of 10 days under subsection (c) of section 474a of title 37, United States Code in highly competitive housing markets. Such report shall include how the Secretary educates members of the Armed Forces and their families about their ability to request payment under such section. 
607.Report on rental partnership programs 
(a)Report requiredNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate congressional committees a report on the rental partnership programs of the Armed Forces. Such report shall include— (1)the numbers and percentages of members of the Armed Forces who do not live in housing located on military installations who participate in such programs; and 
(2)the recommendation of the Secretary whether Congress should establish annual funding for such programs and, if so, what in amounts. (b)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following: 
(1)The Committee on Armed Services of the House of Representatives. (2)The Committee on Armed Services of the Senate. 
(3)The Committee on Transportation and Infrastructure of the House of Representatives. (4)The Committee on Commerce, Science, and Transportation of the Senate. 
BBonuses and Incentive Pays 
611.One-year extension of certain expiring bonus and special pay authorities 
(a)Authorities relating to reserve forcesSection 910(g) of title 37, United States Code, relating to income replacement payments for reserve component members experiencing extended and frequent mobilization for active duty service, is amended by striking December 31, 2021 and inserting December 31, 2022. (b)Title 10 authorities relating to health care professionalsThe following sections of title 10, United States Code, are amended by striking December 31, 2021 and inserting December 31, 2022: 
(1)Section 2130a(a)(1), relating to nurse officer candidate accession program. (2)Section 16302(d), relating to repayment of education loans for certain health professionals who serve in the Selected Reserve. 
(c)Authorities relating to nuclear officersSection 333(i) of title 37, United States Code, is amended by striking December 31, 2021 and inserting December 31, 2022. (d)Authorities relating to title 37 consolidated special pay, incentive pay, and bonus authoritiesThe following sections of title 37, United States Code, are amended by striking December 31, 2021 and inserting December 31, 2022: 
(1)Section 331(h), relating to general bonus authority for enlisted members. (2)Section 332(g), relating to general bonus authority for officers. 
(3)Section 334(i), relating to special aviation incentive pay and bonus authorities for officers. (4)Section 335(k), relating to special bonus and incentive pay authorities for officers in health professions. 
(5)Section 336(g), relating to contracting bonus for cadets and midshipmen enrolled in the Senior Reserve Officers’ Training Corps. (6)Section 351(h), relating to hazardous duty pay. 
(7)Section 352(g), relating to assignment pay or special duty pay. (8)Section 353(i), relating to skill incentive pay or proficiency bonus. 
(9)Section 355(h), relating to retention incentives for members qualified in critical military skills or assigned to high priority units. (e)Authority to provide temporary increase in rates of basic allowance for housingSection 403(b)(7)(E) of title 37, United States Code, is amended by striking December 31, 2021 and inserting December 31, 2022. 
CFamily and Survivor Benefits 
621.Expansion of parental leave for members of the Armed Forces 
(a)ExpansionSection 701 of title 10, United States Code, is amended— (1)in subsection (i)— 
(A)in paragraph (1)— (i)in subparagraph (A), by striking twelve weeks and inserting 18 weeks; 
(ii)in subparagraph (B), by striking six weeks and inserting 12 weeks; and (iii)by adding at the end the following new subparagraph: 
 
(C)Under the regulations prescribed for purposes of this subsection, a member of the armed forces described in paragraph (2) who is the primary caregiver in the case of a long-term placement of a foster child is allowed up to 12 weeks of total leave to be used in connection with such placement, subject to limits as determined by the Secretary regarding— (i)the total number of times that a member of the armed forces may use leave under this section with respect to the placement of a foster child; and 
(ii)the frequency with which a member of the armed forces may use leave under this section with respect to the placement of a foster child.;  (B)in paragraph (5), by striking birth or adoption and inserting birth, adoption, or foster child placement; and 
(C)in paragraph (6)(A), by striking birth or adoption and inserting birth, adoption, or foster child placement; (2)in subsection (j)— 
(A)in paragraph (1), by striking 21 days and inserting 12 weeks; (B)by redesignating paragraphs (2) through (4) as paragraphs (3) through (5), respectively; 
(C)by inserting, after paragraph (1), the following new paragraph (2):  (2)Under the regulations prescribed for purposes of this subsection, a member of the armed forces described in subsection (i)(2) who is the secondary caregiver in the case of a long-term placement of a foster child is allowed up to 12 weeks of total leave to be used in connection with such placement, subject to limits as determined by the Secretary regarding— 
(A)the total number of times that a member of the armed forces may use leave under this section with respect to the placement of a foster child; and (B)the frequency with which a member of the armed forces may use leave under this section with respect to the placement of a foster child.; 
(D)in paragraph (4), as redesignated, by striking only in one increment in connection with such birth or adoption and inserting in more than one increment in connection with such birth, adoption, or foster child placement in accordance with regulations prescribed by the Secretary of Defense; and (E)by adding at the end the following new paragraph (6): 
 
(6)Under regulations prescribed for purposes of this subsection, the Secretary shall provide a member of the armed forces described in subsection (i)(2), who would have been a secondary caregiver but for a miscarriage, stillbirth, or infant death, with leave— (A)in addition to leave under subsection (a); and 
(B)not to exceed the amount of leave under paragraph (1).; (3)in subsection (l), by inserting ordered to temporary duty overnight travel, or ordered to participate in physically demanding field training exercises, before during; and 
(4)by adding at the end the following new subsection (m):  (m)A member of the armed forces who gives birth while on active duty may be required to meet body composition standards or pass a physical fitness test during the period of 12 months beginning on the date of such birth only with the approval of a health care provider employed at a military medical treatment facility and— 
(1)at the election of such member; or (2)in the interest of national security, as determined by the Secretary of Defense.. 
(b)Regulations; guidance and policies 
(1)RegulationsThe Secretary of Defense shall prescribe regulations— (A)for leave under subsection (i)(1)(C) and subsection (j)(2) of section 701 of title 10, United States Code, as amended by subsection (a), not later than one year after the date of the enactment of this Act; 
(B)that establish leave, consistent across the Armed Forces, under subsection (j)(6) of such section not later than one year after the date of the enactment of this Act; and (C)that establish convalescent leave, consistent across the Armed Forces, under subsection (i)(1) of such section not later than 180 days after the date of the enactment of this Act. 
(2)Guidance and policiesEach Secretary of a military department shall prescribe— (A)policies to establish the maximum amount of leave under subsection (i)(1) of section 701 of title 10, United States Code, as amended by subsection (a), not later than one year after the date of the enactment of this Act; 
(B)policies to implement leave under subsection (i)(5) or (j)(4) of such section not later than 180 days after the date of the enactment of this Act; (C)policies to implement not less than 21 days of leave pursuant to regulations prescribed under paragraphs (1) and (2) of subsection (j) of such section not later than one year after the date of the enactment of this Act; and 
(D)policies to implement the maximum amount of leave pursuant to regulations prescribed under paragraphs (1) and (2) of subsection (j) of such section not later than five years after the date of the enactment of this Act. (c)ReportingNot later than January 1, 2023, and annually thereafter, each Secretary of a military department shall submit to the appropriate congressional committees a report containing the following: 
(1)The use, during the preceding fiscal year, of leave under subsections (i) and (j) of section 701 of title 10, United States Code, as amended by subsection (a), disaggregated by births, adoptions, and foster placements, including— (A)the number of members in each Armed Force under the jurisdiction of the Secretary who became primary caregivers; 
(B)the number of members in each Armed Force under the jurisdiction of the Secretary who became secondary caregivers; (C)the number of primary caregivers who used primary caregiver leave; 
(D)the number of secondary caregivers who used secondary caregiver leave; (E)the number of primary caregivers who used the maximum amount of primary caregiver leave; 
(F)the number of secondary caregivers who used the maximum amount of secondary caregiver leave; (G)the number of primary caregivers who utilized primary caregiver leave in multiple increments; 
(H)the number of secondary caregivers who utilized primary caregiver leave in multiple increments; (I)the median duration of primary caregiver leave used by primary caregivers; 
(J)the median duration of secondary caregiver leave used by secondary caregivers; and (K)other information the Secretary determines appropriate. 
(2)An analysis of the effect of leave described in paragraph (1) on— (A)readiness; and 
(B)retention. (3)Any actions taken by the Secretary to mitigate negative effects described in paragraph (2). 
(4)The number of members deployed under each paragraph of subsection (l) of section 701 of title 10, United States Code, as amended by subsection (a). (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)The Committee on Armed Services of the House of Representatives. (2)The Committee on Armed Services of the Senate. 
(3)The Committee on Transportation and Infrastructure of the House of Representatives. (4)The Committee on Commerce, Science, and Transportation of the Senate. 
622.Transitional compensation and benefits for the former spouse of a member of the Armed Forces who allegedly committed a dependent-abuse offense during marriage 
(a)In generalSection 1059 of title 10, United States Code, is amended— (1)in the heading— 
(A)by striking separated for and inserting who commit; and (B)by inserting ; health care after exchange benefits; 
(2)in subsection (b)— (A)in the heading, by striking Punitive and Other Adverse Actions Covered and inserting Covered members; 
(B)in paragraph (2), by striking offense. and inserting offense; or; and (C)by adding at the end the following new paragraph: 
 
(3)who is not described in paragraph (1) or (2) and whose former spouse alleges that the member committed a dependent-abuse offense— (A)during the marriage to the former spouse; 
(B)for which the applicable statute of limitations has not lapsed; and (C)that an incident determination committee determines meets the criteria for abuse.; 
(3)in subsection (e)(1)— (A)in subparagraph (A)(ii), by striking ; and and inserting a semicolon; 
(B)in subparagraph (B), by striking the period at the end and inserting ; and; and (C)by adding at the end the following new subparagraph: 
 
(C)in the case of a member described in subsection (b)(3), shall commence upon the date of the final decree of divorce, dissolution, or annulment of that member from the former spouse described in such subsection.; and (4)by adding at the end the following new subsection: 
 
(n)Health care for certain former spousesThe Secretary concerned shall treat a former spouse described in subsection (b)(3) as an abused dependent described in section 1076(e) of this title.. (b)Technical amendmentThe table of sections at the beginning of chapter 53 of such title is amended by striking the item relating to section 1059 and inserting the following: 
 
 
1059. Dependents of members who commit dependent abuse: transitional compensation; commissary and exchange benefits; health care.. 
(c)Effective dateThe amendments made by this Act shall apply to a former spouse described in subsection (b)(3) of such section 1059, as added by subsection (a)(2) of this section, whose final decree of divorce, dissolution, or annulment described in subsection (e)(1)(C) of such section 1059, as added by subsection (a)(3) of this section, is issued on or after the date of the enactment of this Act. 623.Claims relating to the return of personal effects of a deceased member of the Armed ForcesSection 1482(a) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(11) 
(A)Delivery of personal effects of a decedent to the next of kin or other appropriate person. (B)If the Secretary concerned enters into an agreement with an entity to carry out subparagraph (A), the Secretary concerned shall pursue a claim against such entity that arises from the failure of such entity to substantially perform such subparagraph. 
(C)If an entity described in subparagraph (B) fails to substantially perform subparagraph (A) by damaging, losing, or destroying the personal effects of a decedent, the Secretary concerned shall reimburse the person designated under subsection (c) the fair market value of the damage, loss, or destruction of such personal effects. The Secretary concerned may request from, the person designated under subsection (c), proof of fair market value and ownership of the personal effects.. 624.Space-available travel for children, surviving spouses, parents, and siblings of members of the Armed Forces who die while serving in the active military, naval, or air service (a)Expansion of eligibilitySection 2641b(c) of title 10, United States Code, is amended— 
(1)by redesignating paragraph (6) as paragraph (7); and (2)by inserting after paragraph (5) the following new paragraph (6): 
 
(6)Children, surviving spouses, parents, and siblings of members of the armed forces who die while serving in the active military, naval, or air service (as that term is defined in section 101 of title 38).. (b)Related instructionNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall revise Department of Defense Instruction 4515.13 to ensure that individuals eligible for space-available travel on aircraft of the Department under paragraph (6) of such section, as amended by subsection (a), are placed in a category of travellers not lower than category V.  
625.Travel and transportation allowances for family members to attend the funeral and memorial services of membersSection 452(b) of title 37, United States Code, is amended by adding at the end the following new paragraph:  (18)Presence of family members at the funeral and memorial services of members.. 
626.Expansion of pilot program to provide financial assistance to members of the Armed Forces for in-home child careSection 589(b) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended— (1)by inserting (1) before The Secretary; and 
(2)by adding at the end the following new paragraph:  (2)The Secretary may carry out the pilot program at other locations the Secretary determines appropriate.. 
627.Continuation of paid parental leave for a member of the Armed Forces upon death of childNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall amend the regulations prescribed pursuant to subsections (i) and (j) of section 701 of title 10, United States Code, to ensure that paid parental leave that has already been approved for a member of the Armed Forces who is a primary or secondary caregiver (as defined under such regulations) may not be terminated upon the death of the child for whom such leave is taken. 628.Casualty assistance program: reform; establishment of working group (a)Casualty Assistance Reform Working Group (1)EstablishmentNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall establish a working group to be known as the Casualty Assistance Reform Working Group (in this section referred to as the Working Group). 
(2)DutiesThe Working Group shall perform the following duties: (A)Create standards and training for CAOs across the military departments. 
(B)Explore the possibility of establishing a unique badge designation for— (i)CAOs who have performed CAO duty more than five times; or 
(ii)professional CAOs. (C)Commission a 30-day study that— 
(i)documents the current workflow of casualty affairs support across the military departments, including administrative processes and survivor engagements; and (ii)performs a gap analysis and solution document that clearly identifies and prioritizes critical changes to modernize and professionalize the casualty experience for survivors. 
(D)Review the organization of the Office of Casualty, Mortuary Affairs and Military Funeral Honors to ensure it is positioned to coordinate policy and assist in all matters under its jurisdiction, across the Armed Forces, including any potential intersections with the Defense Prisoner of War and Missing in Action Accounting Agency. (E)Explore the establishment of— 
(i)an annual meeting, led by the Secretary of Defense, with gold star families; and (ii)a surviving and gold star family leadership council. 
(F)Recommend improvements to the family notification process of Arlington National Cemetery. (G)Explore the redesign of the Days Ahead Binder, including creating an electronic version. 
(H)Consider the expansion of the DD Form 93 to include more details regarding the last wishes of the deceased member. (I)Assess coordination between the Department of Defense and the Office of Survivors Assistance of the Department of Veterans Affairs. 
(3)MembershipThe membership of the Working Group shall be comprised of the following: (A)The Under Secretary of Defense for Personnel and Readiness, who shall serve as Chair of the Working Group. 
(B)One individual from each Armed Force, appointed by the Secretary of the military department concerned, who is— (i)a civilian employee in the Senior Executive Service; or 
(ii)an officer in a grade higher than O-6. (C)One individual from the Joint Staff, appointed by the Secretary of Defense, who is— 
(i)a civilian employee in the Senior Executive Service; or (ii)an officer in a grade higher than O-6. 
(D)The Director of the Defense Prisoner of War and Missing in Action Accounting Agency. (E)The Director of the Defense Health Agency (or the designee of such Director). 
(F)The Chief of Chaplains of each Armed Force. (G)Such other members of the Armed Forces or civilian employees of the Department of Defense whom the Secretary of Defense determines to appoint. 
(4)ReportNot later than September 30, 2022, the Working Group shall submit to the Secretary of Defense a report containing the determinations and recommendations of the Working Group. (5)TerminationThe Working Group shall terminate upon submission of the report under paragraph (4). 
(b)Report requiredNot later than November 1, 2022, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth the results of a review and assessment of the casualty assistance officer program, including the report of the Working Group. (c)Establishment of certain definitionsNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretaries of the military departments, shall prescribe regulations that establish standard definitions, for use across the military departments, of the terms gold star family and gold star survivor. 
(d)CAO definedIn this section, the term CAO means a casualty assistance officer of the Armed Forces. DDefense Resale Matters 631.Additional sources of funds available for construction, repair, improvement, and maintenance of commissary storesSection 2484(h) of title 10, United States Code, is amended— 
(1)in paragraph (5), by adding at the end the following new subparagraphs:  (F)Amounts made available for any purpose set forth in paragraph (1) pursuant to an agreement with a host nation. 
(G)Amounts appropriated for repair or reconstruction of a commissary store in response to a disaster or emergency.; and (2)by adding at the end the following new paragraph: 
 
(6)Revenues made available under paragraph (5) for the purposes set forth in paragraphs (1), (2), and (3) may be supplemented with additional funds derived from— (A)improved management practices implemented pursuant to sections 2481(c)(3), 2485(b), and 2487(c) of this title; and 
(B)the variable pricing program implemented pursuant to subsection (i).. EMiscellaneous Rights and Benefits 641.Electronic or online notarization for members of the Armed ForcesSection 1044a of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(e) 
(1)A person named in subsection (b) may exercise the powers described in subsection (a) through electronic or online means, including under circumstances where the individual with respect to whom such person is performing the notarial act is not physically present in the same location as such person. (2)A determination of the authenticity of a notarial act authorized in this section shall be made without regard to whether the notarial act was performed through electronic or online means. 
(3)A log or journal of a notarial act authorized in this section shall be considered for evidentiary purposes without regard to whether the log or journal is in electronic or online form.. 642.Termination of telephone, multichannel video programming, and internet access service contracts by servicemembers who enter into contracts after receiving military orders for permanent change of station but then receive stop movement orders due to an emergency situation (a)In generalSection 305A(a)(1) of the Servicemembers Civil Relief Act (50 U.S.C. 3956) is amended— 
(1)by striking after the date the servicemember receives military orders to relocate for a period of not less than 90 days to a location that does not support the contract. and inserting after—; and (2)by adding at the end the following new subparagraphs: 
 
(A)the date the servicemember receives military orders to relocate for a period of not less than 90 days to a location that does not support the contract; or (B)the date the servicemember, while in military service, receives military orders for a permanent change of station, thereafter enters into the contract, and then after entering into the contract receives a stop movement order issued by the Secretary of Defense in response to a local, national, or global emergency, effective for an indefinite period or for a period of not less than 30 days, which prevents the servicemember from using the services provided under the contract.. 
(b)Retroactive applicationThe amendments made by this section shall apply to stop movement orders issued on or after March 1, 2020. 643.Space available travel for members of the Armed Forces to attend funerals and memorial servicesThe Secretary of Defense shall modify the space available travel program established pursuant to section 2641b of title 10, United States Code, to include, as authorized category II travel, space available travel for a member of the Armed Forces when the primary purpose of the member’s travel is to attend a funeral or memorial service.  
644.Alexander Lofgren Veterans in Parks programSection 805 of the Federal Lands Recreation Enhancement Act (Public Law 108–447; 118 Stat. 3385; 16 U.S.C. 6804) is amended— (1)in subsection (a)(4), by striking age and disability discounted and inserting age discount and lifetime; and 
(2)in subsection (b)— (A)in the heading, by striking Discounted and inserting Free and discounted; 
(B)in paragraph (2)— (i)in the heading, by striking Disability discount and inserting Lifetime passes; and 
(ii)by striking subparagraph (B) and inserting the following:   (B)Any veteran who provides adequate proof of military service as determined by the Secretary. 
(C)Any member of a Gold Star Family who meets the eligibility requirements of section 3.2 of Department of Defense Instruction 1348.36 (or a successor instruction).; and (C)in paragraph (3)— 
(i)in the heading, by striking Gold star families parks pass and inserting Annual passes; and (ii)by striking members of and all that follows through the end of the sentence and inserting members of the Armed Forces and their dependents who provide adequate proof of eligibility for such pass as determined by the Secretary.. 
VIIHealth Care Provisions 
ATRICARE and Other Health Care Benefits 
701.Improvement of postpartum care for certain members of the Armed Forces and dependents 
(a)Postpartum care for certain members and dependents 
(1)Postpartum careChapter 55 of title 10, United States Code, is amended by inserting after section 1074o the following new section:  1074p.Postpartum care for certain members and dependents (a)Postpartum mental health assessments (1)At the intervals described in paragraph (2), and upon the consent of the covered individual, the Secretary shall furnish to a covered individual postpartum mental health assessments, which shall include screening questions related to postpartum anxiety and postpartum depression. 
(2)The intervals described in this subparagraph are, with respect to the date on which the covered individual gives birth, as follows: (A)One month after such date. 
(B)Two months after such date. (C)Four months after such date. 
(D)Six months after such date. (3)The Secretary may adjust the intervals described in paragraph (2) as the Secretary determines appropriate, taking into account the recommendations of established professional medical associations such as the American Academy of Pediatrics. 
(4)Postpartum mental health assessments furnished under paragraph (1) may be provided concurrently with the well-child visits for the infant of the covered individual, including with respect to the initial well-child visit specified in subsection (c). (b)Pelvic health (1)Prior to the initial postpartum discharge of a covered individual from the military medical treatment facility at which the covered individual gave birth, the Secretary shall furnish to the covered individual a medical evaluation for pelvic health. 
(2)The Secretary shall ensure that if, as the result of an evaluation furnished pursuant to paragraph (1), the health care provider who provided such evaluation determines that physical therapy for pelvic health (including the pelvic floor) is appropriate, a consultation for such physical therapy is provided upon discharge and in connection with a follow-up appointment of the covered individual for postpartum care that occurs during the period that is six to eight weeks after the date on which the covered individual gives birth. (3)Consultations offered pursuant to paragraph (2) shall be conducted in-person wherever possible, but if the Secretary determines that a covered individual for whom the consultation is offered is located in a geographic area with an inadequate number of physical therapists or health professionals trained in providing such consultations, the consultation may be provided through a telehealth appointment. 
(c)Concurrent scheduling of certain appointmentsThe Secretary shall ensure that there is provided within each military medical treatment facility an option for any covered individual who has given birth at the facility, and who is eligible to receive care at the facility, to schedule a follow-up appointment for postpartum care of the covered individual that is concurrent with the date of the initial well-child visit for the infant of the covered individual. (d)DefinitionsIn this section: 
(1)The term covered individual means a member of the armed forces (including the reserve components) performing active service, or a dependent of such member, who is entitled to medical care under this chapter. (2)The term well-child visit means a regularly scheduled medical appointment with a pediatrician for the general health and development of a child, as recommended by the American Academy of Pediatrics or a similarly established professional medical association.. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1074o the following new item:   1074p. Postpartum care for certain members and dependents.. (3)Effective date and applicabilityThe amendments made by this subsection shall take effect on the date of the enactment of this Act and shall apply with respect to births that occur on or after the date that is six months after the date of the enactment of this Act. 
(b)Standardized policiesNot later than after 180 days after the date of the enactment of this Act, the Secretary of Defense shall— (1)develop a standardized policy under which neither a member of the Armed Forces who gives birth while on active duty, nor a member of the reserve components who gives birth (regardless of whether such birth occurs while the member of the reserve components is performing active service), may be required to take a physical fitness test until the date that is one year after the date on which such member gave birth; 
(2)develop a standardized policy for postpartum body composition assessments with respect to such members; and (3)ensure the policies developed under paragraphs (1) and (2) are implemented uniformly across each of the Armed Forces. 
(c)Pilot program to streamline postpartum appointments 
(1)Pilot programThe Secretary shall carry out a one-year pilot program to further streamline the process of scheduling postpartum appointments at military medical treatment facilities by reducing the number of distinct visits required for such appointments. (2)Streamlining of appointmentsIn carrying out the pilot program under paragraph (1), the Secretary shall ensure that there is provided within each military medical treatment facility selected under paragraph (3) an option for covered individuals who have recently given birth at the facility, and who are eligible to receive care at the facility, to receive a physical therapy evaluation in connection with each appointment provided by the facility for postpartum care of the covered individual or for care of the infant of the covered individual, including such appointments provided concurrently pursuant to section 1074p(c) of title 10, United 25 States Code (as added by subsection (a)). 
(3)SelectionThe Secretary shall select not fewer than three military medical treatment facilities from each military department at which to carry out the pilot program under paragraph (1). In making such selection— (A)the Secretary may not select a military medical treatment facility that already provides covered individuals with the option to receive a physical therapy evaluation as specified in paragraph (2); and 
(B)the Secretary shall ensure geographic diversity with respect to the location of the military medical treatment facilities, including by considering for selection military medical treatment facilities located outside of the United States. (4)ReportNot later than one year after the commencement of the pilot program under paragraph (1), the Secretary shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report on the effectiveness of the pilot program. Such report shall include— 
(A)a recommendation by the Secretary on whether to expand or extend the pilot program; and (B)a summary of the findings that led to such recommendation. 
(5)Covered individual definedIn this subsection, the term covered individual has the meaning given such term in section 1074p(d) of title 10, United States Code (as added by subsection (a)). (d)Pelvic health at military medical treatment facilitiesThe Secretary shall take such steps as are necessary to increase the capacity of military medical treatment facilities to provide pelvic health rehabilitation services, including by increasing the number of physical therapists employed at such facilities who are trained in pelvic health rehabilitation. 
(e)Review of pelvic health rehabilitation programs 
(1)ReviewThe Secretary shall conduct a review of any current pelvic health rehabilitation programs of the Department of Defense, including an evaluation of the outcomes of any such programs. (2)ReportNot later than nine months after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report containing the findings of the review under paragraph (1). 
(f)Guidance on obstetric hemorrhage treatmentNot later than 180 days after the date of the enactment of this Act, the Secretary shall issue guidance on the development and implementation of standard protocols across the military health system for the treatment of obstetric hemorrhages, including through the use of pathogen reduced resuscitative blood products. 702.Eating disorders treatment for certain members of the Armed Forces and dependents (a)Eating disorders treatment for certain dependentsSection 1079 of title 10, United States Code, is amended— 
(1)in subsection (a), by adding at the end the following new paragraph:  (18)Treatment for eating disorders may be provided in accordance with subsection (r).; and 
(2)by adding at the end the following new subsection:   (r) (1)The provision of health care services for an eating disorder under subsection (a)(18) shall include the following services: 
(A)Inpatient services, including residential services. (B)Outpatient services for in-person or telehealth care, including partial hospitalization services and intensive outpatient services. 
(2)A dependent may be provided health care services for an eating disorder under subsection (a)(18) without regard to— (A)the age of the dependent, except with respect to residential services under paragraph (1)(A), which may be provided only to a dependent who is not eligible for hospital insurance benefits under part A of title XVIII of the Social Security Act (42 U.S.C. 1395c et seq.); and 
(B)whether the eating disorder is the primary or secondary diagnosis of the dependent. (3)In this section, the term eating disorder has the meaning given the term feeding and eating disorders in the Diagnostic and Statistical Manual of Mental Disorders, 5th Edition (or successor edition), published by the American Psychiatric Association.. 
(b)Limitation with respect to retirees 
(1)In generalSection 1086(a) of title 10, Untied States Code, is amended by inserting and (except as provided in subsection (i)) treatments for eating disorders after eye examinations. (2)ExceptionSuch section is further amended by adding at the end the following new subsection: 
 
(i)If, prior to October 1, 2022, a category of persons covered by this section was eligible to receive a specific type of treatment for eating disorders under a plan contracted for under subsection (a), the general prohibition on the provision of treatments for eating disorders specified in such subsection shall not apply with respect to the provision of the specific type of treatment to such category of persons.. (c)Identification and treatment of eating disorders for members of the Armed Forces (1)In generalSection 1090 of title 10, United States Code, is amended— 
(A)in the heading, by inserting eating disorders and after treating; (B)by striking The Secretary of Defense and inserting the following: 
 
(a)Identification and treatment of eating disorders and drug and alcohol dependenceExcept as provided in subsection (b), the Secretary of Defense; (C)by inserting have an eating disorder or before are dependent on drugs or alcohol; and 
(D)by adding at the end the following new subsections:   (b)Facilities available to individuals with eating disordersFor purposes of this section, necessary facilities described in subsection (a) shall include, with respect to individuals who have an eating disorder, facilities that provide the services specified in section 1079(r)(1) of this title. 
(c)Eating disorder definedIn this section, the term eating disorder has the meaning given that term in section 1079(r) of this title.. (2)Clerical amendmentThe table of sections at the beginning of chapter 55 of title 10, United States Code, is amended by striking the item relating to section 1090 and inserting the following new item: 
 
 
1090. Identifying and treating eating disorders and drug and alcohol dependence.. 
(d)Effective dateThe amendments made by this section shall take effect on October 1, 2022. 703.Modifications relating to coverage of telehealth services under TRICARE program and other matters (a)Coverage of telehealth services under TRICARE program during certain health emergencies (1)Coverage during health emergenciesChapter 55 of title 10, United States Code, is amended by inserting after section 1076f the following new section: 
 
1076g.TRICARE program: coverage of telehealth services during certain health emergencies 
(a)Telehealth coverage requirementsDuring a covered health emergency— (1)no cost sharing amount (including copayments and deductibles, as applicable) may be charged under the TRICARE program to a covered beneficiary for a telehealth service; 
(2)telehealth appointments that involve audio communication shall be considered to be telehealth appointments for purposes of coverage under the TRICARE program, notwithstanding that such appointments do not involve video communication; and (3)the Secretary of Defense may reimburse providers of telehealth services under the TRICARE program for the provision of such services to covered beneficiaries regardless of whether the provider is licensed in the State in which the covered beneficiary is located. 
(b)Application to overseas providersSubsection (a)(3) shall apply with respect to a provider located in a foreign country if the provider holds a license to practice that is determined by the Secretary to be an equivalent to a U.S. license and the provider is authorized to practice by the respective foreign government. (c)ExtensionThe Secretary may extend the coverage requirements under subsection (a) for a period of time after the date on which a covered health emergency terminates, as determined appropriate by the Secretary. 
(d)Covered health emergency definedIn this section, the term covered health emergency means a national emergency or disaster related to public health that is declared pursuant to the National Emergencies Act (50 U.S.C. 1601 et seq.), the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), section 319 of the Public Health Service Act (42 U.S.C. 247d), or any other Federal law determined relevant by the Secretary.. (2)Clerical amendmentSuch chapter is further amended in the table of sections by inserting after the item relating to section 1076f the following new item: 
 
 
1076g. TRICARE program: coverage of telehealth services during certain health emergencies.. 
(3)Application and extension for COVID–19 
(A)ApplicationThe amendments made by paragraph (1) shall apply with respect to the emergency declared by the President on March 13, 2020, pursuant to section 501(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191(b)) with respect to the coronavirus disease 2019 (COVID–19). (B)ExtensionThe Secretary shall extend the telehealth coverage requirements pursuant to section 1074g(c) of title 10, United States Code, as added by paragraph (1), until the date that is 180 days after the date on which the emergency specified in subparagraph (A) terminates. 
(b)Pilot program to place certain retired members of the Armed Forces in the Ready Reserve; pay 
(1)Authority 
(A)In generalNotwithstanding section 10145 of title 10, United States Code, the Secretary of a military department may prescribe regulations to carry out a pilot program under which a retired member of a regular component of the Armed Forces entitled to retired pay may be placed in the Ready Reserve if the Secretary concerned— (i)determines that the retired member has more than 20 years of creditable service in that regular component; and 
(ii)makes a special finding that the member possesses a skill in which the Ready Reserve of the Armed Force concerned has a critical shortage of personnel. (B)Limitation on delegationThe authority of the Secretary concerned under subparagraph (A) may not be delegated— 
(i)to a civilian officer or employee of the military department concerned below the level of Assistant Secretary; or (ii)to a member of the Armed Forces below the level of the lieutenant general or vice admiral in an Armed Force with responsibility for military personnel policy in that Armed Force. 
(2)Pay for duties performed in the Ready Reserve in addition to retired payNotwithstanding section 12316 of such title 10, a member placed in the Ready Reserve under paragraph (1) may receive— (A)retired pay; and 
(B)the pay and allowances authorized by law for duty that member performs. (3)TerminationA pilot program under this subsection shall terminate not later than four years after the date of the enactment of this Act. 
(4)ReportNot later than 90 days after a pilot program terminates under paragraph (3), the Secretary concerned shall submit to the Committees on Armed Services of the Senate and House of Representatives a report regarding such pilot program, including the recommendation of the Secretary concerned whether such pilot program should be made permanent. (c)Survivor benefit plan open enrollment period (1)Persons not currently participating in survivor benefit plan (A)Election of SBP coverageAn eligible retired or former member may elect to participate in the Survivor Benefit Plan during the open enrollment period specified in paragraph (4). 
(B)Eligible retired or former memberFor purposes of subparagraph (A), an eligible retired or former member is a member or former member of the uniformed services who, on the day before the first day of the open enrollment period, discontinued participation in the Survivor Benefit Plan under section 1452(g) of title 10, United States Code, and— (i)is entitled to retired pay; or 
(ii)would be entitled to retired pay under chapter of title 10, United States Code (or chapter 67 of such title as in effect before October 5, 1994), but for the fact that such member or former member is under 60 years of age. (C)Status under SBP of persons making elections (i)Standard annuityA person making an election under subparagraph (A) by reason of eligibility under subparagraph (B)(i) shall be treated for all purposes as providing a standard annuity under the Survivor Benefit Plan. 
(ii)Reserve-component annuityA person making an election under subparagraph (A) by reason of eligibility under subparagraph (B)(ii) shall be treated for all purposes as providing a reserve-component annuity under the Survivor Benefit Plan. (2)Manner of making elections (A)In generalAn election under this subsection must be made in writing, signed by the person making the election, and received by the Secretary concerned before the end of the open enrollment period. Except as provided in subparagraph (B), any such election shall be made subject to the same conditions, and with the same opportunities for designation of beneficiaries and specification of base amount, that apply under the Survivor Benefit Plan. A person making an election under paragraph (1) to provide a reserve-component annuity shall make a designation described in section 1448(e) of title 10, United States Code. 
(B)Election must be voluntaryAn election under this subsection is not effective unless the person making the election declares the election to be voluntary. An election to participate in the Survivor Benefit Plan under this subsection may not be required by any court. An election to participate or not to participate in the Survivor Benefit Plan is not subject to the concurrence of a spouse or former spouse of the person. (3)Effective date for electionsAny such election shall be effective as of the first day of the first calendar month following the month in which the election is received by the Secretary concerned. 
(4)Open enrollment period definedThe open enrollment period is the period beginning on the date of the enactment of this Act and ending on January 1, 2023. (5)Applicability of certain provisions of lawThe provisions of sections 1449, 1453, and 1454 of title 10, United States Code, are applicable to a person making an election, and to an election, under this subsection in the same manner as if the election were made under the Survivor Benefit Plan. 
(6)Premiums for open enrollment election 
(A)Premiums to be chargedThe Secretary of Defense shall prescribe in regulations premiums which a person electing under this subsection shall be required to pay for participating in the Survivor Benefit Plan pursuant to the election. The total amount of the premiums to be paid by a person under the regulations shall be equal to the sum of— (i)the total amount by which the retired pay of the person would have been reduced before the effective date of the election if the person had elected to participate in the Survivor Benefit Plan (for the same base amount specified in the election) at the first opportunity that was afforded the member to participate under chapter 73 of title 10, United States Code; 
(ii)interest on the amounts by which the retired pay of the person would have been so reduced, computed from the dates on which the retired pay would have been so reduced at such rate or rates and according to such methodology as the Secretary of Defense determines reasonable; and (iii)any additional amount that the Secretary determines necessary to protect the actuarial soundness of the Department of Defense Military Retirement Fund against any increased risk for the fund that is associated with the election. 
(B)Premiums to be credited to retirement fundPremiums paid under the regulations shall be credited to the Department of Defense Military Retirement Fund. (7)DefinitionsIn this subsection: 
(A)The term Survivor Benefit Plan means the program established under subchapter II of chapter 73 of title 10, United States Code. (B)The term retired pay includes retainer pay paid under section 8330 of title 10, United States Code. 
(C)The terms uniformed services and Secretary concerned have the meanings given those terms in section 101 of title 37, United States Code. (D)The term Department of Defense Military Retirement Fund means the Department of Defense Military Retirement Fund established under section 1461(a) of title 10, United States Code. 
704.Modifications to pilot program on health care assistance systemSection 731(d) of the National Defense Authorization Act for Fiscal Year 2018 (10 U.S.C. 1075 note) is amended— (1)in the matter preceding paragraph (1), by striking January 1, 2021 and inserting November 1, 2022;  
(2)in paragraph (1), by striking ; and and inserting a semicolon;  (3)in paragraph (2), by striking the period and inserting ; and; and 
(4)by adding at the end the following new paragraph:  (3)input from covered beneficiaries who have participated in the pilot program regarding their satisfaction with, and any benefits attained from, such participation.. 
705.Temporary requirement for contraception coverage parity under the TRICARE program 
(a)In generalThe Secretary of Defense shall ensure that, during the one-year period beginning on the date that is 30 days after the date of the enactment of the Act, the imposition or collection of cost-sharing for certain services is prohibited as follows: (1)Pharmacy benefits programNotwithstanding subparagraphs (A), (B), and (C), of section 1074g(a)(6) of title 10, United States Code, cost-sharing may not be imposed or collected with respect to any eligible covered beneficiary for any prescription contraceptive on the uniform formulary provided through a retail pharmacy described in section 1074(a)(2)(E)(ii) of such title or through the national mail-order pharmacy program of the TRICARE Program. 
(2)TRICARE SelectNotwithstanding any provision under section 1075 of title 10, United States Code, cost-sharing may not be imposed or collected with respect to any beneficiary under such section for a covered service that is provided by a network provider under the TRICARE program. (3)TRICARE PrimeNotwithstanding subsections (a), (b), and (c) of section 1075a of title 10, United States Code, cost-sharing may not be imposed or collected with respect to any beneficiary under such section for a covered service that is provided under TRICARE Prime. 
(b)DefinitionsIn this section: (1)The term covered service means any method of contraception approved by the Food and Drug Administration, any contraceptive care (including with respect to insertion, removal, and follow up), any sterilization procedure, or any patient education or counseling service provided in connection with any such method, care, or procedure. 
(2)The term eligible covered beneficiary has the meaning given such term in section 1074g of title 10, United States Code. (3)The terms TRICARE Program and TRICARE Prime have the meaning given such terms in section 1072 of title 10, United States Code. 
706.Availability of certain preconception and prenatal carrier screening tests under the TRICARE program 
(a)Tests availableSection 1079(a) of title 10, United States Code, is amended by adding at the end the following new paragraph:  (18)Preconception and prenatal carrier screening tests shall be provided to covered beneficiaries upon the request of the beneficiary, with a limit per beneficiary of one test per condition per lifetime, for the following conditions: 
(A)Cystic Fibrosis. (B)Spinal Muscular Atrophy. 
(C)Fragile X Syndrome. (D)Tay-Sachs Disease. 
(E)Hemoglobinopathies. (F)Conditions linked with Ashkenazi Jewish descent.. 
(b)Report 
(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall provide to the congressional defense committees a report identifying the number of beneficiaries under the TRICARE program who have received a screening test under section 1079(a)(18) of title 10, United States Code, as added by subsection (a), disaggregated by type of beneficiary and whether the test was provided under the direct care or purchased care component of the TRICARE program. (2)TRICARE program definedIn this subsection, the term TRICARE program has the meaning given such term in section 1072 of title 10, United States Code. 
BHealth Care Administration 
711.Modification of certain Defense Health Agency organization requirementsSection 1073c(c)(5) of title 10, United States Code, is amended by striking paragraphs (1) through (4) and inserting paragraph (3) or (4). 712.Requirement for consultations related to military medical research and Defense Health Agency Research and Development (a)Consultations requiredSection 1073c of title 10, United States Code, is amended— 
(1)by redesignating subsections (f) and (g) as subsections (g) and (h); and (2)by inserting after subsection (e) the following new subsection: 
 
(f)Consultations on medical research of military departmentsIn implementing subsection (e)(1) (and on an ongoing basis after the establishment of the Defense Health Agency Research and Development pursuant to such subsection), the Secretary of Defense, acting through the Secretaries of the military departments, shall ensure that periodic consultations are carried out within each military department regarding the plans and requirements for military medical research organizations and activities of the military department. . (b)Requirements for initial consultationsThe Secretary of Defense shall ensure that initial consultations under section 1073c(f) of title 10, United States Code (as added by subsection (a)), are carried out prior to the establishment of the Defense Health Agency Research and Development and address— 
(1)the plans of each military department to ensure a comprehensive transition of any military medical research organizations of the military department with respect to the establishment of the Defense Health Agency Research and Development; and (2)any risks involved in such transition that may compromise ongoing medical research and development activities of the military department. 
713.Authorization of program to prevent fraud and abuse in the military health system 
(a)In generalChapter 55 of title 10, United States Code, is amended by inserting after section 1073e the following new section:  1073f.Health care fraud and abuse prevention program (a)Program authorized (1)The Secretary of Defense may carry out a program under this section to prevent and remedy fraud and abuse in the health care programs of the Department of Defense. 
(2)At the discretion of the Secretary, such program may be administered jointly by the Inspector General of the Department of Defense and the Director of the Defense Health Agency. (3)In carrying out such program, the authorities granted to the Secretary of Defense and the Inspector General of the Department of Defense under section 1128A(m) of the Social Security Act (42 U.S.C. 1320a–7a(m)) shall be available to the Secretary and the Inspector General. 
(b)Civil monetary penalties 
(1)Except as provided in paragraph (2), the provisions of section 1128A of the Social Security Act (42 U.S.C. 1320a–7a) shall apply with respect to any civil monetary penalty imposed in carrying out the program authorized under subsection (a). (2)Consistent with section 1079a of this title, amounts recovered in connection with any such civil monetary penalty imposed— 
(A)shall be credited to appropriations available as of the time of the collection for expenses of the health care program of the Department of Defense affected by the fraud and abuse for which such penalty was imposed; and (B)may be used to support the administration of the program authorized under subsection (a), including to support any interagency agreements entered into under subsection (d). 
(c)Interagency agreementsThe Secretary of Defense may enter into agreements with the Secretary of Health and Human Services, the Attorney General, or the heads of other Federal agencies, for the effective and efficient implementation of the program authorized under subsection (a). (d)Rule of constructionJoint administration of the program authorized under subsection (a) may not be construed as limiting the authority of the Inspector General of the Department of Defense under any other provision of law. 
(e)Fraud and abuse definedIn this section, the term fraud and abuse means any conduct specified in subsection (a) or (b) of section 1128A of the Social Security Act (42 U.S.C. 1320a–7a).. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1073e the following new item: 
 
 
1073f. Health care fraud and abuse prevention program.. 
714.Mandatory referral for mental health evaluationSection 1090a of title 10, United States Code, is amended— (1)by redesignating subsection (e) as subsection (f); and 
(2)by inserting after subsection (d) the following new subsection:  (e)Process applicable to member disclosureThe regulations required by subsection (a) shall— 
(1)establish a phrase that enables a member of the armed forces to trigger a referral of the member by a commanding officer or supervisor for a mental health evaluation; (2)require a commanding officer or supervisor to make such referral as soon as practicable following disclosure by the member to the commanding officer or supervisor of the phrase established under paragraph (1); and 
(3)ensure that the process protects the confidentiality of the member in a manner similar to the confidentiality provided for members making restricted reports under section 1565b(b) of this title.. 715.Inclusion of exposure to perfluoroalkyl and polyfluoroalkyl substances as component of periodic health assessments (a)Periodic health assessmentEach Secretary concerned shall ensure that any periodic health assessment provided to a member of the Armed Forces includes an evaluation of whether the member has been— 
(1)based or stationed at a military installation identified by the Secretary concerned as a location with a known or suspected release of perfluoroalkyl substances or polyfluoroalkyl substances during the period in which the member was based or stationed at the military installation; or (2)exposed to such substances, including by evaluating any information in the health record of the member. 
(b)Separation history and physical examinationsSection 1145 of title 10, United States Code, is amended— (1)in subsection (a)(5), by adding at the end the following new subparagraph: 
 
(D)The Secretary concerned shall ensure that each physical examination of a member under subparagraph (A) includes an assessment of whether the member was— (i)based or stationed at a military installation identified by the Secretary concerned as a location with a known or suspected release of perfluoroalkyl substances or polyfluoroalkyl substances during the period in which the member was based or stationed at the military installation; or 
(ii)exposed to such substances, including by assessing any information in the health record of the member.; and (2)by adding at the end the following new subsection: 
 
(g)Secretary concerned definedIn this section, the term Secretary concerned has the meaning given such term in section 101 of this title (and otherwise includes the Secretary of the department in which the Coast Guard is operating). . (c)Deployment assessmentsSection 1074f of title 10, United States Code, is amended— 
(1)in subsection (b)(2), by adding at the end the following new subparagraph:  (E)An assessment of whether the member was— 
(i)based or stationed at a military installation identified by the Secretary concerned as a location with a known or suspected release of perfluoroalkyl substances or polyfluoroalkyl substances during the period in which the member was based or stationed at the military installation; or (ii)exposed to such substances, including by assessing any information in the health record of the member.; and 
(2)by adding at the end the following new subsection:  (h)Secretary concerned definedIn this section, the term Secretary concerned has the meaning given such term in section 101 of this title (and otherwise includes the Secretary of the department in which the Coast Guard is operating). . 
(d)Provision of blood testing to determine exposure to perfluoroalkyl substances or polyfluoroalkyl substances 
(1)Provision of blood testing 
(A)In generalIf a covered evaluation of a member of the Armed Forces results in a positive determination of potential exposure to perfluoroalkyl substances or polyfluoroalkyl substances, the Secretary concerned shall provide to that member, during the covered evaluation, blood testing to determine and document potential exposure to such substances. (B)Inclusion in health recordThe results of blood testing of a member of the Armed Forces conducted under subparagraph (A) shall be included in the health record of the member. 
(2)DefinitionsIn this section: (A)The term covered evaluation means— 
(i)a periodic health assessment conducted in accordance with subsection (a); (ii)a separation history and physical examination conducted under section 1145(a)(5) of title 10, United States Code, as amended by subsection (b); or 
(iii)a deployment assessment conducted under section 1074f(b)(2) of such title, as amended by subsection (c). (B)The term Secretary concerned has the meaning given such term in section 101 of title 10, United States Code (and otherwise includes the Secretary of the department in which the Coast Guard is operating). 
716.Prohibition on adverse personnel actions taken against certain members of the Armed Forces based on declining COVID–19 vaccine 
(a)FindingsCongress finds the following: (1)The Secretary of Defense has announced a COVID–19 vaccine mandate will take effect for the Department of Defense 
(2)Many Americans have reservations about taking a vaccine that has only been available for less than a year. (3)Reports of adverse actions being taken, or threatened, by military leadership at all levels are antithetical to our fundamental American values. 
(4)Any discharge other than honorable denotes a dereliction of duty or a failure to serve the United States and its people to the best of the ability of an individual. (b)ProhibitionChapter 55 of title 10, United States Code, is amended by inserting after section 1107a the following new section: 
 
1107b.Prohibition on certain adverse personnel actions related to COVID–19 vaccine requirement 
(a)ProhibitionNotwithstanding any other provision of law, a member of an Armed Force under the jurisdiction of the Secretary of a military department subject to discharge on the basis of the member choosing not to receive the COVID–19 vaccine may only receive an honorable discharge. (b)Member of an Armed Force definedIn this section, the term member of an Armed Force means a member of the Army, Navy, Air Force, Marine Corps, or the Space Force.. 
(c)Clerical amendmentThe table of sections for such chapter is amended by inserting after the item relating to section 1107a the following new item:   1107b. Prohibition on certain adverse personnel actions related to COVID–19 vaccine requirement. 717.Establishment of Department of Defense system to track and record information on vaccine administration (a)Establishment of systemSection 1110 of title 10, United States Code, is amended— 
(1)by redesignating subsections (a) and (b) as subsections (b) and (c), respectively; and (2)by inserting after the heading the following new subsection:  
 
(a)System to track and record vaccine information 
(1)The Secretary of Defense, in coordination with the Secretaries of the military departments, shall establish a system to track and record the following information: (A)Each vaccine administered by a health care provider of the Department of Defense to a member of an armed force under the jurisdiction of the Secretary of a military department. 
(B)Any adverse reaction of the member related to such vaccine. (C)Each refusal of a vaccine by such a member on the basis that the vaccine is being administered by a health care provider of the Department pursuant to an emergency use authorization granted by the Commissioner of Food and Drugs under section 564 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360bbb–3). 
(2)In carrying out paragraph (1), the Secretary of Defense shall ensure that— (A)any electronic health record maintained by the Secretary for a member of an armed force under the jurisdiction of the Secretary of a military department is updated with the information specified in such paragraph with respect to the member; and 
(B)any collection, storage, or use of such information is conducted through means involving such cyber protections as the Secretary determines necessary to safeguard the personal information of the member.. (b)Conforming amendmentsSuch section is further amended— 
(1)in the heading by striking Anthrax vaccine immunization program; procedures for exemptions and monitoring reactions and inserting System for tracking and recording vaccine information; anthrax vaccine immunization program; and (2)in subsection (b), as redesignated by subsection (a)(1), by striking Secretary of Defense and inserting Secretary.  
(c)Clerical amendmentThe table of sections for chapter 55 of title 10, United States Code, is amended by striking the item relating to section 1110 and inserting the following new item:   1110. System for tracking and recording vaccine information; anthrax vaccine immunization program.. (d)Deadline for establishment of systemThe Secretary of Defense shall establish the system under section 1110 of title 10, United States Code. as added by subsection (a), by not later than January 1, 2023. 
(e)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report on the administration of vaccines to members of the Armed Forces under the jurisdiction of the Secretary of a military department and on the status of establishing the system under section 1110(a) of title 10, United States Code (as added by subsection (a)). Such report shall include information on the following: (1)The process by which such members receive vaccines, and the process by which the Secretary tracks, records, and reports on, vaccines received by such members (including with respect to any transfers by a non-Department provider to the Department of vaccination records or other medical information of the member related to the administration of vaccines by the non-Department provider). 
(2)The storage of information related to the administration of vaccines in the electronic health records of such members, and the cyber protections involved in such storage, as required under such section 1110(a)(2) of title 10, United States Code. (3)The general process by which medical information of beneficiaries under the TRICARE program is collected, tracked, and recorded, including the process by which medical information from providers contracted by the Department or from a State or local department of health is transferred to the Department and associated with records maintained by the Secretary. 
(4)Any gaps or challenges relating to the vaccine administration process of the Department and any legislative or budgetary recommendations to address such gaps or challenges. (f)DefinitionsIn this section: 
(1)The term military departments has the meaning given such term in section 101 of title 10, United States Code. (2)The term TRICARE program has the meaning given such term in section 1072 of such title. 
718.Authorization of provision of instruction at Uniformed Services University of the Health Sciences to certain Federal employeesSection 2114(h) of title 10, United States Code, is amended— (1)by striking The Secretary of Defense and inserting (1) The Secretary of Defense, in coordination with the Secretary of Health and Human Services and the Secretary of Veterans Affairs,; and 
(2)by adding at the end the following new paragraph:  (2) (A)A covered employee whose employment or service with the Department of Veterans Affairs, Public Health Service, or Coast Guard (as applicable) is in a position relevant to national security or health sciences may receive instruction at the University within the scope of such employment or service. 
(B)If a covered employee receives instruction at the University pursuant to subparagraph (A), the head of the Federal agency concerned shall reimburse the University for the cost of providing such instruction to the covered employee. Amounts received by the University under this subparagraph shall be retained by the University to defray the costs of such instruction.  (C)Notwithstanding subsections (b) through (e) and subsection (i), the head of the Federal agency concerned shall determine the service obligations of the covered employee receiving instruction at the University pursuant to subparagraph (A) in accordance with applicable law. 
(D)In this paragraph— (i)the term covered employee means an employee of the Department of Veterans Affairs, a civilian employee of the Public Health Service, a member of the commissioned corps of the Public Health Service, a member of the Coast Guard, or a civilian employee of the Coast Guard; and 
(ii)the term head of the Federal agency concerned means the head of the Federal agency that employs, or has jurisdiction over the uniformed service of, a covered employee permitted to receive instruction at the University under subparagraph (A) in the relevant position described in such subparagraph.. 719.Mandatory training on health effects of burn pitsThe Secretary of Defense shall provide to each medical provider of the Department of Defense mandatory training with respect to the potential health effects of burn pits. 
720.Department of Defense procedures for exemptions from mandatory COVID–19 vaccines 
(a)ExemptionsThe Secretary of Defense shall establish uniform procedures under which covered members may be exempted from receiving an otherwise mandated COVID–19 vaccine for administrative, medical, or religious reasons, including on the basis of possessing an antibody test result demonstrating previous COVID–19 infection.  (b)DefinitionsIn this section: 
(1)The term covered member means a member of an Armed Force under the jurisdiction of the Secretary of a military department. (2)The term COVID–19 vaccine means any vaccine for the coronavirus disease 2019 (COVID–19), including any subsequent booster shot for COVID–19. 
721.Modifications and report related to reduction or realignment of military medical manning and medical billets 
(a)Modifications to limitation on reduction or realignmentSection 719 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1454), as amended by section 717 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), is further amended— (1)in subsection (a), by striking 180 days following the date of the enactment of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 and inserting the year following the date of the enactment of the National Defense Authorization Act for Fiscal Year 2022; and 
(2)in subsection (b)(1), by inserting , including any billet validation requirements determined pursuant to estimates provided in the joint medical estimate under section 732 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), after requirements of the military department of the Secretary.  (b)GAO report on reduction or realignment of military medical manning and medical billets (1)ReportNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report on the analyses used to support any reduction or realignment of military medical manning, including any reduction or realignment of medical billets of the military departments. 
(2)ElementsThe report under paragraph (1) shall include the following: (A)An analysis of the use of the joint medical estimate under section 732 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1817) and wartime scenarios to determine military medical manpower requirements, including with respect to pandemic influenza and homeland defense missions. 
(B)An assessment of whether the Secretaries of the military departments have used the processes under section 719(b) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1454) to ensure that a sufficient combination of skills, specialties, and occupations are validated and filled prior to the transfer of any medical billets of a military department to fill other military medical manpower needs. (C)An assessment of the effect of the reduction or realignment of such billets on local health care networks and whether the Director of the Defense Health Agency has conducted such an assessment in coordination with the Secretaries of the military departments. 
722.Cross-functional team for emerging threat relating to anomalous health incidents 
(a)EstablishmentUsing the authority provided under section 911(c) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 111 note), the Secretary of Defense shall establish a cross-functional team to address national security challenges posed by anomalous health incidents (as defined by the Secretary) and ensure that individuals affected by anomalous health incidents receive timely and comprehensive health care and treatment pursuant to title 10, United States Code, or other provisions of law administered by the Secretary, for symptoms consistent with an anomalous health incident. (b)DutiesThe duties of the cross-functional team established under subsection (a) shall be— 
(1)to assist the Secretary of Defense with addressing the challenges posed by anomalous health incidents and any other efforts regarding such incidents that the Secretary determines necessary; and (2)to integrate the efforts of the Department of Defense regarding anomalous health incidents with the efforts of other departments or agency of the Federal Government regarding such incidents. 
(c)Team leaderThe Secretary shall select an Under Secretary of Defense to lead the cross-functional team and a senior military officer to serve as the deputy to the Under Secretary so selected. (d)Determination of organizational roles and responsibilitiesThe Secretary, in coordination with the Director of National Intelligence and acting through the cross-functional team established under subsection (a), shall determine the roles and responsibilities of the organizations and elements of the Department of Defense with respect to addressing anomalous health incidents, including the roles and responsibilities of the Office of the Secretary of Defense, the intelligence components of the Department, Defense agencies, and Department of Defense field activities, the military departments, combatant commands, and the Joint Staff. 
(e)Briefings 
(1)Initial briefingNot later than 30 days after the date of the enactment of this Act, the Secretary shall provide to the appropriate congressional committees a briefing on— (A)the progress of the Secretary in establishing the cross-functional team; and 
(B)the progress the team has made in— (i)determining the roles and responsibilities of the organizations and elements of the Department of Defense with respect the cross-functional team; and 
(ii)carrying out the duties under subsection (b). (2)UpdatesNot later than 75 days after the date of the enactment of this Act, and once every 45 days thereafter during the one-year period following such date of enactment, the Secretary shall provide to the appropriate congressional committees a briefing containing updates with respect to the efforts of the Department regarding anomalous health incidents. 
(f)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the congressional defense committees; and 
(2)the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate. 723.Implementation of integrated product for management of population health across military health system (a)Integrated productThe Secretary of Defense shall develop and implement an integrated product for the management of population health across the military health system. Such integrated product shall serve as a repository for the health care, demographic, and other relevant data of all covered beneficiaries, including with respect to data on health care services furnished to such beneficiaries through the purchased care and direct care components of the TRICARE program, and shall— 
(1)be compatible with the electronic health record system maintained by the Secretary for members of the Armed Forces; (2)enable the coordinated case management of covered beneficiaries with respect to health care services furnished to such beneficiaries at military medical treatment facilities and at private sector facilities through health care providers contracted by the Department of Defense; 
(3)enable the collection and stratification of data from multiple sources to measure population health goals, facilitate disease management programs of the Department, improve patient education, and integrate wellness services across the military health system; and (4)enable predictive modeling to improve health outcomes for patients and to facilitate the identification and correction of medical errors in the treatment of patients, issues regarding the quality of health care services provided, and gaps in health care coverage. 
(b)DefinitionsIn this section: (1)The terms covered beneficiary and TRICARE program have the meanings given such terms in section 1072 of title 10, United States Code.  
(2)The term integrated product means an electronic system of systems (or solutions or products) that provides for the integration and sharing of data to meet the needs of an end user in a timely and cost effective manner. 724.Digital health strategy of Department of Defense (a)Digital health strategy (1)StrategyNot later than April 1, 2022, the Secretary of Defense shall develop a digital health strategy of the Department of Defense to incorporate new and emerging technologies and methods (including three-dimensional printing, virtual reality, wearable devices, big data and predictive analytics, distributed ledger technologies, and other innovative methods that leverage new or emerging technologies) in the provision of clinical care within the military health system. 
(2)ElementsThe strategy under paragraph (1) shall address, with respect to future use within the military health system, the following: (A)Emerging technology to improve the delivery of clinical care and health services. 
(B)Design thinking to improve the delivery of clinical care and health services. (C)Advanced clinical decision support systems. 
(D)Simulation technologies for clinical training (including through simulation immersive training) and clinical education, and for the training of health care personnel in the adoption of emerging technologies for clinical care delivery. (E)Wearable devices. 
(F)Three-dimensional printing and related technologies. (G)Data-driven decision making, including through the use of big data and predictive analytics, in the delivery of clinical care and health services. 
(b)ReportNot later than July 1, 2022, the Secretary shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report setting forth— (1)the strategy under subsection (a); and 
(2)a plan to implement such strategy, including the estimated timeline and cost for such implementation. 725.Development and update of certain policies relating to military health system and integrated medical operations (a)In generalBy not later than October 1, 2022, the Secretary of Defense, in coordination with the Secretaries of the military departments and the Chairman of the Joint Chiefs of Staff, shall develop and update certain policies relating to the military health system and integrated medical operations of the Department of Defense as follows: 
(1)Updated plan on integrated medical operations in continental United StatesThe Secretary of Defense shall develop an updated plan on integrated medical operations in the continental United States and update the Department of Defense Instruction 6010.22, titled National Disaster Medical System (NDMS) (or such successor instruction) accordingly. Such updated plan shall— (A)be informed by the operational plans of the combatant commands and by the joint medical estimate under section 732 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1817); 
(B)include a determination as to whether combat casualties should receive medical care under the direct care or purchased care component of the military health system and a risk analysis in support of such determination; (C)identify the manning levels required to furnish medical care under the updated plan, including with respect to the levels of military personnel, civilian employees of the Department, and contractors of the Department; and 
(D)include a cost estimate for the furnishment of such medical care. (2)Updated plan on global patient movementThe Secretary of Defense shall develop an updated plan on global patient movement and update the Department of Defense Instruction 5154.06, relating to medical military treatment facilities and patient movement (or such successor instruction) accordingly. Such updated plan shall— 
(A)be informed by the operational plans of the combatant commands and by the joint medical estimate under section 732 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1817); (B)include a risk assessment with respect to patient movement compared against overall operational plans; 
(C)include a description of any capabilities-based assessment of the Department that informed the updated plan or that was in progress during the time period in which the updated plan was developed; and (D)identify the manning levels, equipment and consumables, and funding levels, required to carry out the updated plan. 
(3)Assessment of biosurveillance and medical research capabilitiesThe Secretary of Defense shall conduct an assessment of biosurveillance and medical research capabilities of the Department of Defense. Such assessment shall include the following: (A)An identification of the location and strategic value of the overseas medical laboratories and overseas medical research programs of the Department. 
(B)An assessment of the current capabilities of such laboratories and programs with respect to force health protection and evidence-based medical research. (C)A determination as to whether such laboratories and programs have the capabilities, including as a result of the geographic location of such laboratories and programs, to provide force health protection and evidence-based medical research, including by actively monitoring for future pandemics, infectious diseases, and other potential health threats to members of the Armed Forces. 
(D)The current capabilities, with respect to biosurveillance and medical research, of the following entities: (i)The Army Medical Research Development Command. 
(ii)The Navy Medical Research Command. (iii)The Air Force Medical Readiness Agency. 
(iv)The Walter Reed Army Institute of Research. (v)The United States Army Medical Research Institute of Infectious Disease. 
(vi)The Armed Forces Health Surveillance Branch (including the Global Emerging Infectious Surveillance program). (vii)Such other entities as the Secretary may determine appropriate. 
(E)A determination as to whether the entities specified in subparagraph (D) have the capabilities, including as a result of the geographic location of the entity, to provide force health protection and evidence-based medical research, including by actively monitoring for future pandemics, infectious diseases, and other potential health threats to members of the Armed Forces. (F)The current manning levels of the entities specified in subparagraph (D), including an assessment of whether such entities are manned at a level necessary to support the missions of the combatant commands (including with respect to missions related to pandemic influenza or homeland defense). 
(G)The current funding levels of the entities specified in subparagraph (D), including a risk assessment as to whether such funding is sufficient to sustain the manning levels necessary to support missions as specified in subparagraph (F). (4)Analysis of military health system organizationThe Secretary of Defense shall conduct an analysis to determine whether the current organizational structure of the military health system allows for the implementation of the updated plans under paragraphs (1) and (2) and of any recommendations made by the Secretary as a result of the assessment under paragraph (3). Such analysis shall include— 
(A)an assessment of how the Secretary may leverage TRICARE Regional Offices, TRICARE managed care support contractors, and local or regional health care systems, to address any potential gaps in the provision of medical care under the military health system that may limit the progress of such implementation or may arise as the result of such implementation; and (B)recommendations on any organizational changes to the military health system that would be necessary for such implementation. 
(b)Interim briefingNot later than April 1, 2022, the Secretary of Defense, in coordination with the Secretaries of the military departments and the Chairman of the Joint Chiefs of Staff, shall provide to the Committees on Armed Services of the House of Representatives and the Senate an interim briefing on the progress of implementation of the plans, assessment, and analysis required under subsection (a). (c)ReportNot later than December 1, 2022, the Secretary of Defense shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report describing each updated plan, assessment, and analysis required under subsection (a). 
726.Standardization of definitions used by the Department of Defense for terms related to suicide 
(a)Standardization of definitionsNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretaries of the military departments, shall develop standardized definitions for the following terms: (1)Suicide. 
(2)Suicide attempt. (3)Suicidal ideation. 
(b)Required use of standardized definitionsNot later than 180 days after the date of the enactment of this Act, the Secretary shall issue policy guidance requiring the exclusive and uniform use across the Department of Defense and within each military department of the standardized definitions developed under subsection (a) for the terms specified in such subsection. (c)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report that sets forth the standardized definitions developed under subsection (a) and includes— 
(1)a description of the process that was used to develop such definitions; (2)a description of the methods by which data shall be collected on suicide, suicide attempts, and suicidal ideations (as those terms are defined pursuant to such definitions) in a standardized format across the Department and within each military department; and 
(3)an implementation plan to ensure the use of such definitions as required pursuant to subsection (b). 727.Exemption from required physical examination and mental health assessment for certain members of the reserve componentsSection 1145(a)(5) of title 10, United States Code is amended— 
(1)in subparagraph (A), by striking The Secretary and inserting Except as provided in subparagraph (D), the Secretary; and (2)by adding at the end the following new subparagraph: 
 
(D)The requirement for a physical examination and mental health assessment under subparagraph (A) shall not apply with respect to a member of a reserve component described in paragraph (2)(B) unless the member is retiring, or being discharged or dismissed, from the armed forces.. CReports and Other Matters 731.Grant program for increased cooperation on post-traumatic stress disorder research between United States and Israel (a)Sense of CongressIt is the sense of Congress that the Secretary of Defense, acting through the Psychological Health and Traumatic Brain Injury Research Program, should seek to explore scientific collaboration between American academic institutions and nonprofit research entities, and Israeli institutions with expertise in researching, diagnosing, and treating post-traumatic stress disorder. 
(b)Grant programThe Secretary of Defense, in coordination with the Secretary of State, shall award grants to eligible entities to carry out collaborative research between the United States and Israel with respect to post-traumatic stress disorders. The Secretary of Defense shall carry out the grant program under this section in accordance with the agreement titled Agreement Between the Government of the United States of America and the Government of Israel on the United States-Israel Binational Science Foundation, dated September 27, 1972. (c)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall be an academic institution or a nonprofit entity located in the United States. 
(d)AwardThe Secretary shall award grants under this section to eligible entities that— (1)carry out a research project that— 
(A)addresses a requirement in the area of post-traumatic stress disorders that the Secretary determines appropriate to research using such grant; and (B)is conducted by the eligible entity and an entity in Israel under a joint research agreement; and 
(2)meet such other criteria that the Secretary may establish. (e)ApplicationTo be eligible to receive a grant under this section, an eligible entity shall submit an application to the Secretary at such time, in such manner, and containing such commitments and information as the Secretary may require. 
(f)Gift authorityThe Secretary may accept, hold, and administer, any gift of money made on the condition that the gift be used for the purpose of the grant program under this section. Such gifts of money accepted under this subsection shall be deposited in the Treasury in the Department of Defense General Gift Fund and shall be available, subject to appropriation, without fiscal year limitation. (g)ReportsNot later than 180 days after the date on which an eligible entity completes a research project using a grant under this section, the Secretary shall submit to Congress a report that contains— 
(1)a description of how the eligible entity used the grant; and (2)an evaluation of the level of success of the research project. 
(h)TerminationThe authority to award grants under this section shall terminate on the date that is seven years after the date on which the first such grant is awarded. 732.Pilot program on cardiac screening at certain military service academies (a)Pilot programThe Secretary of Defense shall establish a pilot program to furnish mandatory electrocardiograms to candidates who are seeking admission to a covered military service academy in connection with the military accession screening process, at no cost to such candidates. 
(b)ScopeThe scope of the pilot program under subsection (a) shall include at least 25 percent of the incoming class of candidates who are seeking admission to a covered military service academy during the first fall semester that follows the date of the enactment of this Act, and the pilot program shall terminate on the date on which the Secretary determines the military accession screening process for such class has concluded. (c)FacilitiesIn carrying out the pilot program under subsection (a), the Secretary shall furnish each mandatory electrocardiogram under the pilot program in a facility of the Department of Defense, to the extent practicable, but may furnish such electrocardiograms in a non-Department facility as determined necessary by the Secretary. 
(d)ReportNot later than 180 days after the date on which the pilot program under subsection (a) terminates, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the pilot program. Such report shall include the following: (1)The results of all electrocardiograms furnished to candidates under the pilot program, disaggregated by military service academy, race, and gender. 
(2)The rate of significant cardiac issues detected pursuant to electrocardiograms furnished under the pilot program, disaggregated by military service academy, race, and gender. (3)The cost of carrying out the pilot program. 
(4)The number of candidates, if any, who were disqualified from admission based solely on the result of an electrocardiogram furnished under the pilot program. (e)Covered military service academy definedIn this section, the term covered military service academy does not include the Untied States Coast Guard Academy or the United States Merchant Marine Academy. 
733.Pilot program on cryopreservation and storage 
(a)Pilot programThe Secretary of Defense shall establish a pilot program to provide not more than 1,000 members of the Armed Forces serving on active duty with the opportunity to cryopreserve and store their gametes prior to deployment to a combat zone. (b)Period (1)In generalThe Secretary shall provide for the cryopreservation and storage of gametes of a participating member of the Armed Forces under subsection (a), at no cost to the member, in a facility of the Department of Defense or at a private entity pursuant to a contract under subsection (d) until the date that is one year after the retirement, separation, or release of the member from the Armed Forces. 
(2)Continued cryopreservation and storageAt the end of the one-year period specified in paragraph (1), the Secretary shall authorize an individual whose gametes were cryopreserved and stored in a facility of the Department as described in that paragraph to select, including pursuant to an advance medical directive or military testamentary instrument completed under subsection (c), one of the following options: (A)To continue such cryopreservation and storage in such facility with the cost of such cryopreservation and storage borne by the individual. 
(B)To transfer the gametes to a private cryopreservation and storage facility selected by the individual. (C)To authorize the Secretary to dispose of the gametes of the individual not earlier than the date that is 90 days after the end of the one-year period specified in paragraph (1) with respect to the individual. 
(c)Advance medical directive and military testamentary instrumentA member of the Armed Forces who elects to cryopreserve and store their gametes under this section shall complete an advance medical directive described in section 1044c(b) of title 10, United States Code, and a military testamentary instrument described in section 1044d(b) of such title, that explicitly specifies the use of their cryopreserved and stored gametes if such member dies or otherwise loses the capacity to consent to the use of their cryopreserved and stored gametes. (d)AgreementsTo carry out this section, the Secretary may enter into agreements with private entities that provide cryopreservation and storage services for gametes. 
734.Pilot program on assistance for mental health appointment scheduling at military medical treatment facilities 
(a)Pilot programThe Secretary of Defense shall carry out a pilot program to provide direct assistance for mental health appointment scheduling at military medical treatment facilities and clinics selected by the Secretary for participation in the pilot program in a number determined by the Secretary.  (b)ReportNot later than 90 days after the date on which the pilot program terminates, the Secretary shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report on the pilot program. Such report shall include an assessment of— 
(1)the effectiveness of the pilot program with respect to improved access to mental health appointments; and (2)any barriers to scheduling mental health appointments under the pilot program observed by health care professionals or other individuals involved in scheduling such appointments. 
(c)TerminationThe authority to carry out the pilot program under subsection (a) shall terminate on the date that is one year after the commencement of the pilot program. 735.Pilot program on oral rehydration solutions (a)Pilot programThe Secretary of Defense may carry out a pilot program under which the Secretary shall furnish medically approved oral rehydration solutions to members of the Armed Forces. 
(b)DistributionOral rehydration solutions furnished under the pilot program carried out pursuant to subsection (a) shall be distributed to members of the Armed Forces at the brigade level, through the Airborne and Ranger Training Brigade, the Maneuver Center of Excellence of the Army, and the United States Army Training and Doctrine Command. Such distribution shall be carried out during a period of summer months, as determined by the Secretary. (c)ReportNot later than 60 after the date of the conclusion of the pilot program carried out pursuant to subsection (a), the Secretary shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report on the effectiveness of the oral rehydration solutions furnished under the pilot program. Such report shall include— 
(1)all data tracking the prevention of heat casualties and hyponatremia among participants under the pilot program; and (2)any other benefits realized under the pilot program, including benefits related to cost savings, readiness, or wellness of members of the Armed Forces. 
736.Authorization of pilot program to survey access to mental health care under military health system 
(a)Findings; Sense of Congress 
(1)FindingsCongress finds that— (A)there is a connection between stigma, mental health care access, and death by suicide; and 
(B)current command climate surveys lack sufficient questions regarding mental health stigma. (2)Sense of CongressIt is the sense of Congress that— 
(A)military research and research of the Department of Veterans Affairs significantly contribute to overall health care research useful for all individuals; and (B)command climate surveys provide an important function for ensuring safe command environments. 
(b)Authorization of pilot program to survey access to mental health care under military health system 
(1)Pilot program authorizedThe Secretary of Defense may carry out a pilot program to survey access to mental health care under the military health system. (2)ElementsIn carrying out a pilot program pursuant to paragraph (1), the Secretary shall ensure that an adequate number of command climate surveys that include questions on access to mental health care under the military health system are administered to a representative sample of active duty members of the Armed Forces across each military department. Such questions shall be developed by the survey administrator of the Defense Organizational Climate Survey and shall address, at a minimum, the following matters: 
(A)The perceived ability of the respondent to access mental health care under the military health system. (B)Whether the respondent has previously been prohibited from, or advised against, accessing such care. 
(C)Any overall stigma perceived by the respondent with respect to such care. (D)The belief of the respondent that receiving care from a mental health care provider may harm the career, or the ability to obtain a security clearance, of the respondent. 
(E)The belief of the respondent that receiving a mental health diagnosis may harm the career, or the ability to obtain a security clearance, of the respondent. (3)TerminationThe authority to carry out a pilot program under paragraph (1) shall terminate on September 1, 2023. 
(4)ReportNot later than 90 days after the date on which a pilot program carried out pursuant to paragraph (1) terminates, the Secretary shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report on the results of the updated surveys administered pursuant to the pilot program. (c)DefinitionsIn this section, the terms active duty, Armed Forces, and military departments have the meanings given those terms in section 101 of title 10, United States Code. 
737.Prohibition on availability of funds for research connected to China 
(a)ProhibitionNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2022 for the Department of Defense may be obligated or expended— (1)to conduct research in China, including biomedical, infectious disease, gene editing, genetics, virus, or military medical research, whether directly or through a third-party entity; or 
(2)to provide funds for research, including biomedical, infectious disease, gene editing, genetics, virus, or military medical research, to any entity determined by the Secretary of Defense to be owned or controlled, directly or indirectly, by China. (b)WaiverThe Secretary of Defense may waive a prohibition under subsection (a) if the Secretary— 
(1)determines that the waiver is in the national security interests of United States; and (2)not later than 14 days after granting the waiver, submits to the congressional defense committees a detailed justification for the waiver, including— 
(A)an identification of the Department of Defense entity obligating or expending the funds; (B)an identification of the amount of such funds;  
(C)an identification of the intended purpose of such funds; (D)an identification of the recipient or prospective recipient of such funds (including any third-party entity recipient, as applicable); 
(E)an explanation for how the waiver is in the national security interests of the United States; and (F)any other information the Secretary determines appropriate. 
738.Independent analysis of Department of Defense Comprehensive Autism Care Demonstration program 
(a)Agreement 
(1)In generalThe Secretary of Defense shall seek to enter into an agreement with the National Academies of Sciences, Engineering, and Medicine (in this section referred to as the National Academies) for the National Academies to carry out the activities described in subsections (b) and (c). (2)TimingThe Secretary shall seek to enter into the agreement described in paragraph (1) not later than 60 days after the date of the enactment of this Act. 
(b)Analysis by the National Academies 
(1)AnalysisUnder an agreement between the Secretary and the National Academies entered into pursuant to subsection (a), the National Academies shall conduct an analysis of the effectiveness of the Department of Defense Comprehensive Autism Care Demonstration program (in this section referred to as the demonstration program) and develop recommendations for the Secretary based on such analysis. (2)ElementsThe analysis conducted and recommendations developed under paragraph (1) shall include the following: 
(A)An assessment of the Pervasive Developmental Disabilities Behavior Inventory as a measure to assist in the assessment of domains related to autism spectrum disorder, and a determination as to whether the Secretary is applying such inventory appropriately under the demonstration project. (B)An assessment of the methods used under the demonstration project to measure the effectiveness of applied behavior analysis in the treatment of autism spectrum disorder. 
(C)A review of any guidelines or industry standards of care adhered to in the provision of applied behavior analysis services under the demonstration program, including a review of the effects of such adherence with respect to dose-response or expected health outcomes for an individual who has received such services. (D)A review of the expected health outcomes for an individual who has received applied behavior analysis treatments over time. 
(E)An analysis of the increased utilization of the demonstration program by beneficiaries under the TRICARE program, to improve understanding of such utilization. (F)Such other analyses to measure the effectiveness of the demonstration program as may be determined appropriate by the National Academies. 
(G)An analysis on whether the incidence of autism is higher among the children of military families. (H)The development of a list of findings and recommendations related to the measurement, effectiveness, and increased understanding of the demonstration program and its effect on beneficiaries under the TRICARE program. 
(c)ReportUnder an agreement entered into between the Secretary and the National Academies under subsection (a), the National Academies, not later than nine months after the date of the execution of the agreement, shall— (1)submit to the congressional defense committees a report on the findings of the National Academies with respect to the analysis conducted and recommendations developed under subsection (b); and 
(2)make such report available on a public website in unclassified form. 739.Independent review of suicide prevention and response at military installations (a)Establishment of committeeNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall establish an independent suicide prevention and response review committee. 
(b)MembershipThe committee established under subsection (a) shall be composed of not fewer than five individuals— (1)designated by the Secretary; 
(2)with expertise determined to be relevant by the Secretary, including at least one individual who is an experienced provider of mental health services and at least one individual who is an experienced criminal investigator; (3)none of whom may be a member of an Armed Force or a civilian employee of the Department of Defense. 
(c)Selection of military installationsThe Secretary shall select, for review by the committee established under subsection (a), not fewer than three military installations that have a higher-than-average incidence of suicide by members of the Armed Forces serving at the installation. The Secretary shall ensure that at least one of the installations selected under this subsection is a remote installation of the Department of Defense located outside the contiguous United States. (d)DutiesThe committee established under subsection (a) shall review the suicide prevention and response programs and other factors that may contribute to the incidence or prevention of suicide at the military installations selected for review pursuant to subsection (c). Such review shall be conducted through means including— 
(1)a confidential survey; (2)focus groups; and 
(3)individual interviews. (e)CoordinationIn carrying out this section, the Secretary shall ensure that the Director of the Office of People Analytics of the Department of Defense and the Director of the Office of Force Resiliency of the Department of Defense coordinate and cooperate with the committee established under subsection (a). 
(f)Reports 
(1)Initial reportNot later than 270 days after the establishment of the committee under subsection (a), the committee shall submit to the Secretary a report containing the results of the reviews conducted by the committee and recommendations of the committee to reduce the incidence of suicide at the military installations reviewed. (2)Report to CongressNot later than 330 days after the establishment of the committee under subsection (a), the committee shall submit to the Committees on Armed Services of the House of Representatives and the Senate the report under paragraph (1). 
740.Feasibility and advisability study on establishment of aeromedical squadron at Joint Base Pearl Harbor-Hickam 
(a)StudyNot later than April 1, 2022, the Secretary of Defense, in consultation with the Chief of the National Guard Bureau and the Director of the Air National Guard, shall complete a study on the feasibility and advisability of establishing at Joint Base Pearl Harbor-Hickam an aeromedical squadron of the Air National Guard in Hawaii to support the aeromedical mission needs of the State of Hawaii and the United States Indo-Pacific Command. (b)ElementsThe study under subsection (a) shall assess the following: 
(1)The manpower required for the establishment of an aeromedical squadron of the Air National Guard in Hawaii as specified in subsection (a). (2)The overall cost of such establishment. 
(3)The length of time required for such establishment. (4)The mission requirements for such establishment. 
(5)Such other matters as may be determined relevant by the Secretary. (c)Submission to CongressNot later than April 1, 2022, the Secretary shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report containing the findings of the feasibility and advisability study under subsection (a), including with respect to each element specified in subsection (b). 
741.Plan to address findings related to access to contraception for members of the Armed Forces 
(a)Plan requiredThe Secretary of Defense (in coordination with the Secretaries of the military departments) shall develop and implement a plan to address the findings of the report of the Department of Defense on the status of implementation of guidance for ensuring access to contraception published in response to pages 155 through 156 of the report of the Committee on Armed Services of the House of Representatives accompanying H.R. 6395 of the 116th Congress (H. Rept. 116-617). (b)ElementsThe plan under subsection (a) shall address— 
(1)the barriers and challenges to implementation identified in the report of the Department specified in such subsection; and (2)the inability of certain members of the Armed Forces to access their preferred method of contraception and have ongoing access during deployment. 
(c)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees a report on the plan under subsection (a) and any progress made pursuant to such plan. (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Armed Services and the Committee on Transportation and Infrastructure of the House of Representatives; and (2)the Committee on Armed Services and the Committee on Commerce, Science, and Transportation of the Senate. 
742.GAO biennial study on Individual Longitudinal Exposure Record program 
(a)Studies and reports requiredNot later than December 31, 2022, and once every two years thereafter until December 31, 2030, the Comptroller General of the United States shall— (1)conduct a study on the implementation and effectiveness of the Individual Longitudinal Exposure Record program of the Department of Defense and the Department of Veterans Affairs; and 
(2)submit to the appropriate congressional committees a report containing the findings of the most recently conducted study. (b)ElementsThe biennial studies under subsection (a) shall include an assessment of elements as follows: 
(1)Initial studyThe initial study conducted under subsection (a) shall assess, at a minimum, the following: (A)Statistics relating to use of the Individual Longitudinal Exposure Record program, including the total number of individuals the records of whom are contained therein and the total number of records accessible under the program. 
(B)Costs associated with the program, including any cost overruns associated with the program. (C)The capacity to expand the program to include the medical records of veterans who served prior to the establishment of the program. 
(D)Any illness recently identified as relating to a toxic exposure (or any guidance relating to such an illness recently issued) by either the Secretary of Defense or the Secretary of Veterans Affairs, including any such illness or guidance that relates to open burn pit exposure. (E)How the program has enabled (or failed to enable) the discovery, notification, and medical care of individuals affected by an illness described in subparagraph (D). 
(F)Physician and patient feedback on the program, particularly feedback that relates to ease of use. (G)Cybersecurity and privacy protections of patient data stored under the program, including whether any classified or restricted data has been stored under the program (such as data relating to deployment locations or duty stations). 
(H)Any technical or logistical impediments to the implementation or expansion of the program, including any impediments to the inclusion in the program of databases or materials originally intended to be included. (I)Any issues relating to read-only access to data under the program by veterans. 
(J)Any issues relating to the interoperability of the program between the Department of Defense and the Department of Veterans Affairs. (2)Subsequent studiesExcept as provided in paragraph (3), each study conducted under subsection (a) following the initial study specified in paragraph (1) shall assess— 
(A)statistics relating to use of the Individual Longitudinal Exposure Record program, including the total number of individuals the records of whom are contained therein and the total number of records accessible under the program; and (B)such other elements as the Comptroller General determines appropriate, which may include any other element specified in paragraph (1). 
(3)Final studyThe final study conducted under subsection (a) shall assess— (A)the elements specified in subparagraphs (A), (B), (D), (E), (F), and (H) of paragraph (1); and 
(B)such other elements as the Comptroller General determines appropriate, which may include any other element specified in paragraph (1). (c)Access by Comptroller General (1)Information and materialsUpon request of the Comptroller General, the Secretary of Defense and the Secretary of Veterans Affairs shall make available to the Comptroller General any information or other materials necessary for the conduct of each biennial study under subsection (a). 
(2)InterviewsIn addition to such other authorities as are available, the Comptroller General shall have the right to interview officials and employees of the Department of Defense and the Department of Veterans Affairs (including clinicians, claims adjudicators, and researchers) as necessary for the conduct of each biennial study under subsection (a). (3)Information from patients and former patients (A)Development of questionnaireIn carrying out each biennial study under subsection (a), the Comptroller General may develop a questionnaire for individuals the records of whom are contained in the Individual Longitudinal Exposure Record, to obtain the information necessary for the conduct of the study. 
(B)DistributionThe Secretary concerned shall ensure that any questionnaire developed pursuant to subparagraph (A) is distributed to individuals the records of whom are contained in the Individual Longitudinal Exposure Record. (d)DefinitionsIn this Act: 
(1)The term appropriate congressional committees means— (A)the Committee on Armed Services and the Committee on Veterans’ Affairs of the House of Representatives; and 
(B)the Committee on Armed Services and the Committee on Veterans’ Affairs of the Senate. (2)The term Secretary concerned means— 
(A)the Secretary of Defense, with respect to matters concerning the Department of Defense; and (B)the Secretary of Veterans Affairs, with respect to matters concerning the Department of Veterans Affairs. 
743.GAO study on exclusion of certain remarried individuals from medical and dental coverage under TRICARE program 
(a)GAO study 
(1)StudyThe Comptroller General of the United States shall conduct a study on the purpose and effects of limiting medical and dental coverage under the TRICARE program to exclude remarried widows, widowers, and former spouses of members or former members of the uniformed services. (2)ElementsThe study under paragraph (1) shall include the following: 
(A)A census of the widows and widowers who currently qualify as a dependent under the TRICARE program pursuant to subparagraph (B) or (C) of section 1072(2) of title 10, United States Code. (B)A census of the former spouses who currently qualify as a dependent under the TRICARE program pursuant to subparagraph (F), (G), or (H) of such section. 
(C)An identification of the number of such widows, widowers, and former spouses who intend to remarry, and an assessment of whether potential loss of coverage under the TRICARE program has affected the decisions of such individuals to remarry or remain unremarried. (D)An assessment of the effect, if any, on the military and local communities of an individual who formerly qualified as a dependent under the TRICARE program by reason of being an unremarried widow, widower, or former spouse, as specified in section 1072(2) of title 10, United States Code, when the individual remarries and loses such coverage. 
(E)A cost analysis of the expansion of medical and dental coverage under the TRICARE program to include remarried individuals who, but for their remarried status, would otherwise qualify as a dependent under such program. (b)ReportNot later than one year after the date of the enactment of this Act, the Comptroller General shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report containing— 
(1)the findings and conclusions of the study under subsection (a); and (2)recommendations based on such findings and conclusions to improve the dependent categories specified in section 1072(2) of title 10, United States Code, including with respect to whether remarried widows, widowers, and former spouses of members or former members of the uniformed services should remain excluded from coverage under the TRICARE program pursuant to such section. 
(c)DefinitionsIn this section, the terms dependent and TRICARE program have the meanings given such terms in section 1072 of title 10, United States Code. 744.Study on joint fund of the Department of Defense and the Department of Veterans Affairs for Federal Electronic Health Record Modernization Office (a)StudyThe Secretary of Defense, in coordination with the Secretary of Veterans Affairs, shall conduct a study on— 
(1)the development of a joint fund of the Department of Defense and the Department of Veterans Affairs for the Federal Electronic Health Record Modernization Office; and (2)the operations of the Federal Electronic Health Record Modernization Office since its establishment, including how the Office has supported the implementation of the Individual Longitudinal Exposure Record program of the Department of Defense and the Department of Veterans Affairs. 
(b)ElementsThe study under subsection (a) shall assess the following: (1)Justifications for the development of the joint fund. 
(2)Options for the governance structure of the joint fund, including how accountability would be divided between the Department of Defense and the Department of Veterans Affairs. (3)An estimated timeline for implementation of the joint fund. 
(4)The anticipated contents of the joint fund, including the anticipated process for annual transfers to the joint fund from the Department of Defense and the Department of Veterans Affairs, respectively. (5)The progress and accomplishments of the Federal Electronic Health Record Modernization Office during fiscal year 2021 in fulfilling the purposes specified in subparagraphs (C) through (R) of section 1635(b)(2) of the Wounded Warrior Act (title XVI of Public Law 110–181; 10 U.S.C. 1071 note). 
(6)The role and contributions of the Federal Electronic Health Record Modernization Office with respect to— (A)the current implementation of the Electronic Health Record Modernization Program at the Mann-Grandstaff Department of Veterans Affairs Medical Center located in Spokane, Washington; and 
(B)the strategic review of the Electronic Health Record Modernization Program conducted by the Department of Veterans Affairs. (7)How dedicated funding for the Federal Electronic Health Record Modernization Office would have affected or altered the role and contributions specified in paragraph (6). 
(8)An estimated timeline for the completion of the implementation milestones under section 1635(e) of the Wounded Warrior Act (title XVI of Public Law 110–181; 10 U.S.C. 1071 note), taking into account delays in the implementation of the Electronic Health Record Modernization Program. (c)ReportNot later than April 1, 2022, the Secretary of Defense, in coordination with the Secretary of Veterans Affairs, shall submit to the appropriate congressional committees a report on the findings of the study under subsection (a), including recommendations on the development of the joint fund specified in such subsection. Such recommendations shall address— 
(1)the purpose of the joint fund; and (2)requirements related to the joint fund. 
(d)DefinitionsIn this section: (1)The term appropriate congressional committees means— 
(A)the Committees on Armed Services of the House of Representatives and the Senate; and (B)the Committees on Veterans’ Affairs of the House of Representatives and the Senate. 
(2)The term Electronic Health Record Modernization Program has the meaning given such term in section 503(e) of the Veterans Benefits and Transition Act of 2018 (Public Law 115–407; 132 Stat. 5376). (3)The term Federal Electronic Health Record Modernization Office means the Office established under section 1635(b) of the Wounded Warrior Act (title XVI of Public Law 110–181; 10 U.S.C. 1071 note). 
745.Briefing on domestic production of critical active pharmaceutical ingredientsNot later than April 1, 2022, the Secretary of Defense shall provide to the Committees on Armed Services of the House of Representatives and the Senate a briefing on the development of a domestic production capability for critical active pharmaceutical ingredients and drug products in finished dosage form. Such briefing shall include a description of the following: (1)The anticipated cost over the period covered by the most recent future-years defense program submitted under section 221 of title 10, United States Code (as of the date of the briefing), to develop a domestic production capability for critical active pharmaceutical ingredients. 
(2)The cost of producing critical active pharmaceutical ingredients through such a domestic production capability, as compared with the cost of standard manufacturing processes used by the pharmaceutical industry. (3)The average time to produce critical active pharmaceutical ingredients through such a domestic production capability, as compared with the average time to produce such ingredients through standard manufacturing processes used by the pharmaceutical industry. 
(4)Any intersections between the development of such a domestic production capability, the military health system, and defense-related medical research or operational medical requirements. (5)Lessons learned from the progress made in developing such a domestic production capability as of the date of the briefing, including from any contracts entered into by the Secretary with respect to such a domestic production capability.  
(6)Any critical active pharmaceutical ingredients that are under consideration by the Secretary for future domestic production as of the date of the briefing. (7)The plan of the Secretary regarding the future use of domestic production capability for critical active pharmaceutical ingredients. 
746.Briefing on anomalous health incidents involving members of the Armed Forces 
(a)BriefingNot later than March 1, 2022, the Secretary of Defense shall provide to the appropriate congressional committees a briefing on anomalous health incidents affecting members of the Armed Forces and civilian employees of the Department of Defense, any ongoing efforts carried out by the Secretary to protect such members and employees from the effects of anomalous health incidents, and the extent and nature of engagement by the Secretary with the heads of other Federal departments and agencies regarding anomalous health incidents affecting the employees of such other departments and agencies. (b)MattersThe briefing provided under subsection (a) shall include, at a minimum, the following: 
(1)Information on cases of confirmed or suspected anomalous health incidents affecting members of the Armed Forces or civilian employees of the Department. (2)An update on the strategy of the Department to protect such members and employees from the effects of anomalous health incidents, including any efforts carried out by the Secretary to ensure that— 
(A)suspected anomalous health incidents are promptly reported; and (B)victims of anomalous health incidents are provided immediate and long-term medical treatment. 
(3)The current efforts of the Department to contribute to the overall approach of the U.S. Government to address, prevent, and respond to, anomalous health incidents, including such contributed efforts of the Department to defend against anomalous health incident attacks against personnel of the U.S. Government and United States citizens. (4)The current efforts of the Department to prepare members of the Armed Forces and civilian employees of the Department for the effects of anomalous health incidents, including prior to deployment. 
(5)Recommendations on how to improve the identification and reporting of anomalous health incidents affecting such members and employees, including a recommendation on whether to conduct a health assessment prior to the deployment of such members or employees if the prospective deployment is to an embassy of the United States (or to another location that the Secretary determines may present a heightened risk of anomalous health incidents), to establish a medical baseline against which medical data of the member or employee may be compared following a suspected anomalous health incident. (6)An identification by the Secretary of a senior official of the Department who has been designated by the Secretary as the official with principal responsibility for leading the efforts of the Department regarding anomalous health incidents (and related issues within the Department) and for coordinating with the heads of other Federal departments and agencies regarding such incidents and related issues. 
(c)Senate confirmation of responsible individualIf the designated senior official identified pursuant to subsection (b)(6) has not been appointed by and with the advice and consent of the Senate, the Secretary shall ensure that the principal responsibility for the actions specified in such subsection is transferred to a senior official of the Department who has been so appointed. (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Armed Services, the Committee on Oversight and Reform, and the Committee on Transportation and Infrastructure of the House of Representatives; and (2)the Committee on Armed Services, the Committee on Homeland Security and Governmental Affairs, and the Committee on Commerce, Science, and Transportation of the Senate. 
747.Sense of Congress on National Warrior Call Day 
(a)FindingsCongress finds the following: (1)Establishing an annual National Warrior Call Day will draw attention to those members of the Armed Forces whose connection to one another is key to our veterans and first responders who may be dangerously disconnected from family, friends, and support systems. 
(2)The number of suicides of members of the Armed Forces serving on active duty increased to 377 in 2020, a figure up from 348 the previous year. (3)The epidemic of veteran suicide has steadily increased since 2014 with 6,435 veterans taking their own lives in 2018. 
(4)After adjusting for sex and age, the rate of veteran suicide in 2018 was 27.5 per 100,000 individuals, higher than the rate among all United States adults at 18.3. (5)More veterans have died by suicide in the last 10 years than members of the Armed Forces who died from combat in Vietnam. 
(6)Roughly two-thirds of these veterans who take their own lives have had no contact with the Department of Veterans Affairs. (7)The COVID–19 pandemic has only increased isolation and disconnection, further exacerbating mental and physical ailments such as post-traumatic stress disorder and traumatic brain injury. 
(8)The Centers for Disease Control and Prevention note that law enforcement officers and firefighters are more likely to die by suicide than in the line of duty, and emergency medical services providers are 1.39 times more likely to die by suicide than members of the general public. (9)Invisible wounds linked to an underlying and undiagnosed traumatic brain injury can mirror many mental health conditions, a problem that can be addressed through connections to members of the Armed Forces and veterans who can better identify and address these wounds. 
(10)Urgent research is needed to highlight the connection between traumatic brain injury as a root cause of invisible wounds and suicide by members of the Armed Forces and veterans. (b)Sense of CongressIt is the sense of Congress that Congress— 
(1)supports the designation of a National Warrior Call Day; (2)encourages all Americans, especially members of the Armed Forces serving on active duty and veterans, to call up a warrior, have an honest conversation, and connect them with support, understanding that making a warrior call could save a life; and 
(3)implores all Americans to recommit themselves to engaging with members of the Armed Forces through National Warrior Call Day and constructive efforts that result in solutions and treatment for the invisible scars they carry. 748.Mandatory training on health effects of perfluoroalkyl or polyfluoroalkyl substancesThe Secretary of Defense shall provide to each medical provider of the Department of Defense mandatory training with respect to the potential health effects of perfluoroalkyl or polyfluoroalkyl substances. 
749.Pilot program on sleep apnea among new recruits 
(a)Pilot programThe Secretary of Defense, acting through the Defense Health Agency, shall carry out a pilot program to determine the prevalence of sleep apnea among members of the Armed Forces assigned to initial training. (b)Participation (1)MembersThe Secretary shall ensure that the number of members who participate in the pilot program under subsection (a) is sufficient to collect statistically significant data for each military department. 
(2)Special ruleThe Secretary may not disqualify a member from service in the Armed Forces by reason of the member being diagnosed with sleep apnea pursuant to the pilot program under subsection (a). 750.Survey on effects of COVID–19 mandate on matters relating to recruitment and reinlistment (a)SurveyNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall conduct an anonymous survey to determine the effects that the COVID–19 vaccine mandate issued by the Secretary on August 24, 2021, has had on recruitment to and reenlistment in the Armed Forces.  
(b)MattersThe survey under subsection (a) shall include an assessment of the following: (1)Whether the announcement of the COVID–19 vaccine mandate encouraged the reenlistment, discouraged the reenlistment, or had any effect on the reenlistment, of members of the Armed Forces. 
(2)Whether the announcement of the COVID–19 vaccine mandate encouraged individuals to join the Armed Forces, discouraged individuals to join the Armed Forces, or had any other effect on recruitment efforts for the Armed Forces.  (c)Publication and submission to Congress (1)In generalNot later than 240 days after the date of the enactment of this Act, the Secretary shall submit to Congress the results of the survey under subsection (a) and publish such results on an internet website of the Department of Defense. 
(2)Privacy considerationsIn submitting and publishing the results of the survey under paragraph (1), the Secretary shall ensure that such results do not include any personally identifiable information of Armed Forces recruits, members of the Armed Forces, or any other individual surveyed under this section. 751.Funding for pancreatic cancer research (a)IncreaseNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 1405 for the Defense Health Program, as specified in the corresponding funding table in section 4501, for R&D Research is hereby increased by $5,000,000 for the purposes of pancreatic cancer research, of which $5,000,000 is for the purposes of a pancreatic cancer early detection initiative (EDI). 
(b)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 1405 for Defense Health Program, as specified in the corresponding funding table in section 4501, for Base Operations/Communications is hereby reduced by $5,000,000. 752.Report on discrepancies between TRICARE program and CHAMPVA program in certain coverage standards (a)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report that details any discrepancies between the TRICARE program and the CHAMPVA program of the Department of Veterans Affairs, with respect to coverage standards under such programs for nursing home care and in-home care. 
(b)MattersThe report under subsection (a) shall include, with respect to any standard described in such subsection under the TRICARE program that the Secretary determines is lower than the corresponding standard under the CHAMPVA program of the Department of Veterans Affairs, a description of— (1)the anticipated cost of aligning such lower standard to conform with the higher standard; and 
(2)any obstacles (including statutory, regulatory, or other obstacles) to such alignment. 753.Funding for rapid screening under Development of Medical Countermeasures Against Novel Entities program (a)IncreaseNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 4201 for Advanced Component Development & Prototypes, Research, Development, Test, and Evaluation, Defense-Wide, as specified in the corresponding funding table in section 4201, for the Chemical and Biological Defense Program- DEM/VAL, Line 82, is hereby increased by $4,500,000 for the Development of Medical Countermeasures Against Novel Entities program of the Defense Threat Reduction Agency, to allow for the rapid screening of all compounds approved by the Food and Drug Administration, and other human-safe compound libraries, to identify optimal drug candidates for repurposing as medical countermeasures for COVID–19 and other novel and emerging biological threats. 
(b)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 4201 for Operations and Maintenance, Defense-Wide, as specified in the corresponding funding table in 4301, for Defense Media Activity, Line 370, is hereby reduced by $4,500,000. 754.Increased collaboration with NIH to combat triple negative breast cancer (a)In generalThe Office of Health of the Department of Defense shall work in collaboration with the National Institutes of Health to— 
(1)identify specific genetic and molecular targets and biomarkers for triple negative breast cancer; and (2)provide information useful in biomarker selection, drug discovery, and clinical trials design that will enable both— 
(A)triple negative breast cancer patients to be identified earlier in the progression of their disease; and (B)the development of multiple targeted therapies for the disease. 
(b)FundingNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated by section 1405 for the Defense Health Program, as specified in the corresponding funding tables in division D, is hereby increased by $10,000,000 to carry out subsection (a). (c)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated by section 1405 for the Defense Health Program, as specified in the corresponding funding tables in division D, for Private Sector Care is hereby reduced by $10,000,000. 
755.Funding for post-traumatic stress disorder 
(a)FundingNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated by section 1405 for the Defense Health Program, as specified in the corresponding funding table in such division, is hereby increased by $2,500,000 for post-traumatic stress disorder. (b)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated by section 1405 for the Defense Health Program, as specified in the corresponding funding tables in division D, for Private Sector Care is hereby reduced by $2,500,000. 
756.Report on rate of maternal mortality among members of the Armed ForcesNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, and with respect to members of the Coast Guard, the Secretary of the Department in which the Coast Guard is operating when it is not operating as a service in the Navy, shall submit to Congress a report on the rate of maternal mortality among members of the Armed Forces and the dependents of such members.  757.Sense of Congress on designation of Military Heart Health Awareness DayIt is the sense of Congress that there should be designated a Military Heart Health Awareness Day. 
758.Pilot program to improve military readiness through nutrition and wellness initiatives 
(a)Pilot programThe Secretary of Defense, in consultation with the Secretaries of the military departments, shall carry out a pilot program to improve military readiness through nutrition and wellness initiatives. (b)Unit selectionThe Secretary of Defense shall select for participation in the pilot program under subsection (a) a unit at a basic training facility or an early instructional facility of a military department. 
(c)ElementsThe pilot program under subsection (a) shall include the following activities: (1)The development, and administration to the unit selected pursuant to subsection (b), of an educational curriculum relating to nutrition, physical fitness, the proper use of supplements, and any other human performance elements determined relevant by the Secretary of the military department with jurisdiction over the unit. 
(2)The provision to the unit of health-related testing. (3)The provision to the unit of dietary supplements. 
(d)Implementing partner 
(1)SelectionThe Secretary of Defense shall select as an implementing partner a single contractor to both carry out all of the activities under subsection (c) and manufacture the dietary supplements to be provided pursuant to subsection (c)(3) at a manufacturing facility owned by the contractor. In making such selection, the Secretary shall ensure that the contractor enforces an appropriate level of third-party review with respect to the quality and safety of products manufactured, as determined by the Secretary. (2)Considerations In selecting the contractor under paragraph (1), the Secretary shall consider the following: 
(A)Whether the contractor has the ability to carry out each activity under subsection (c), in addition to the ability to manufacture the dietary supplements to be provided pursuant to subsection (c)(3). (B)Whether the manufacturing facility of the contractor is a fully independent, third-party certified, manufacturing facility that holds the highest Good Manufacturing Practice certification or rating possible, as issued by a regulatory agency of the Federal government. 
(C)Whether the manufacturing facility of the contractor, and all finished products manufactured therein, have been verified by a third-party as free from banned substances and contaminants. (D)Whether the contractor is in compliance with the adverse event reporting policy and third-party adverse event monitoring policy of the Food and Drug Administration. 
(E)Whether the contractor implements a stability testing program that supports product expiration dating. (F)Whether the contractor has a credible and robust environment, social, and governance policy that articulates responsibilities and annual goals. 
(G)Whether the contractor has demonstrated at least five years of operation as a business in good standing in the industry. (H)Whether the contractor has a demonstrated history of maintaining relationships with nationally-recognized medical and health organizations. 
(e)CoordinationIn carrying out the pilot program under subsection (a), the contractor selected under subsection (d) shall coordinate with the following: (1)Command, training, and medical officers and noncommissioned officers. 
(2)Outside experts (including experts with relevant experience from research and testing organizations, credible medical committees, or hospitals) that may lend personalized support, capture data, and facilitate third-party adverse event reporting. (f)DurationThe pilot program under subsection (a) shall be for a period of six months. 
(g)ReportUpon the termination of the pilot program under subsection (a), the Secretary of Defense shall submit to the congressional defense committees a report on the results of the pilot program, including any findings or data from the pilot program, and a recommendation by the Secretary of Defense for improvements to the readiness of the Armed Forces based on such findings and data. 759.Mandatory training on treatment of eating disordersThe Secretary of Defense shall furnish to each medical professional who provides direct care services under the military health system a mandatory training, consistent with generally accepted standards of care, on how to screen, intervene, and refer patients to treatment, for the severe mental illness of eating disorders.  
760.Priority for domestically sourced bovine heparinThe Secretary of Defense shall provide priority for domestically sourced, fully traceable, bovine heparin approved by the Food and Drug Administration when available. 761.Access to menstrual hygiene products and accommodationsNot later than 180 days after the date of enactment of this Act, the Secretary of Defense shall submit to Congress a report on the availability of menstrual hygiene products on military bases, and accommodations related to menstrual hygiene available to members of the Armed Forces. 
762.Report on preconception and prenatal carrier screening tests under TRICARE 
(a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Defense shall submit to Congress a report on potential TRICARE coverage of preconception and prenatal carrier screening tests for certain medical conditions. (b)Report contentsThe report required under subsection (a) shall include, with respect to such tests— 
(1)a cost-benefit analysis of TRICARE coverage expansion;  (2)an assessment of the coverage of such tests by public and private sector health plans; and 
(3)an assessment of the benefits to health outcomes for military families and the impact, if any, on military readiness of members of the Armed Forces. (c)Definition of TRICAREIn this section, the term TRICARE has the meaning given that term in section 1072 of title 10, United States Code.  
VIIIAcquisition Policy, Acquisition Management, and Related Matters 
AAcquisition Policy and Management 
801.Acquisition workforce educational partnerships 
(a)In generalSubchapter IV of chapter 87 of title 10, United States Code, is amended by inserting after section 1746 the following new section:  1746a.Acquisition workforce educational partnerships (a)EstablishmentThe Secretary of Defense, acting through the Under Secretary of Defense for Acquisition and Sustainment, shall establish a program within Defense Acquisition University to— 
(1)facilitate the engagement of experts in instructional design from participants in the acquisition research organization established under section 2361a with the faculty of the Defense Acquisition University to organize and adjust the curriculum of the Defense Acquisition University, as appropriate, to ensure that— (A)the curriculum accords with the educational framework commonly known as Bloom’s taxonomy; 
(B)classes are composed of students from diverse positions in the acquisition workforce; and (C)higher level classes require students to create solutions to operational challenges related to acquisition policy reform through human-centered design projects; 
(2)in coordination with the Office of Human Capital Initiatives, facilitate the retention of critical members of the acquisition workforce by providing academic advising with respect to classes offered by the Defense Acquisition University to both members of the acquisition workforce and the supervisors of the members to ensure that each member takes the classes that are suited to the experience level, position, and professional development of such member; (3)partner with extramural institutions to offer training to all members of the acquisition workforce addressing operational challenges that affect procurement decision-making, including training on— 
(A)intellectual property and data rights negotiations; (B)the effects of climate change and the need to invest in mitigating such effects throughout the full life cycle of a project; 
(C)partnering with contractors and other suppliers to attract new companies with emerging technologies and to ensure supply chain resiliency; and (D)enabling rapid and efficient procurement of technologies in a manner that permits quick response to technological changes; 
(4)support the partnerships between the Department of Defense and extramural institutions with missions relating to the training and development of members of the acquisition workforce; (5)accelerate the adoption of flexible contracting techniques by the acquisition workforce by expanding the availability of training on such techniques and incorporating such training into the curriculum of the Defense Acquisition University, including partnering with extramural institutions to expand the availability of training related to transaction authorities under sections 2371 and 2371b to attorneys and technical specialists; and 
(6)enhance the reputation of the faculty of the Defense Acquisition University by— (A)building partnerships between the faculty of the Defense Acquisition University and participants in the activity established under section 2361a; and 
(B) supporting the preparation and drafting of the reports required under subsection (f)(2). (b)Curriculum adjustmentsNot later than the date that is one year after the date of the enactment of this section, the President of the Defense Acquisition University shall reorganize and adjust the curriculum of the Defense Acquisition University, as appropriate, to comply with the criteria described in subparagraphs (A), (B), and (C) of subsection (a)(1). 
(c)Program Director of Strategic Partnerships 
(1)EstablishmentThere is established in the Office of the President of the Defense Acquisition University the position of Program Director of Strategic Partnerships. (2)DutiesThe Program Director of Strategic Partnerships shall establish, develop, and maintain partnerships between the Defense Acquisition University and extramural institutions. 
(3)Appointment 
(A)In generalThe President of the Defense Acquisition University shall appoint the Program Director of Strategic Partnerships. (B)Initial appointmentNot later than 180 days after the enactment of this section, the President of the Defense Acquisition University shall appoint a Program Director of Strategic Partnerships. 
(d)Implementation 
(1)Support from other department of defense organizationsThe Secretary of Defense may direct other elements of the Department of Defense to provide personnel, resources, and other support to the program established under this section, as the Secretary determines appropriate. (2)Implementation plan (A)In generalNot later than one year after the date of the enactment of this section, the President of the Defense Acquisition University shall submit to the congressional defense committees a plan for implementing the program established under this section. 
(B)ElementsThe plan required under subparagraph (A) shall include the following: (i)Plans that describe any support that will be provided for the program by other elements of the Department of Defense under paragraph (1). 
(ii)Plans for the implementation of the program, including plans for— (I)future funding and administrative support of the program; 
(II)integration of the program into the programming, planning, budgeting, and execution process of the Department of Defense; (III)integration of the program with the other programs and initiatives within the Department relating to innovation and outreach to the academic and the private sector; and 
(IV)performance indicators by which the program will be assessed and evaluated. (iii)A description of any additional authorities the Secretary of Defense may require to carry out the responsibilities under this section. 
(e)FundingSubject to the availability of appropriations, the Under Secretary of Defense for Acquisition and Sustainment may use amounts available in the Defense Acquisition Workforce and Development Account (as established under section 1705) to carry out the requirements of this section. (f)Annual reports (1)In generalNot later than September 30, 2022, and annually thereafter, the President of the Defense Acquisition University shall submit to the Secretary of Defense and the congressional defense committees a report describing the activities conducted under this section during the one-year period ending on the date on which such report is submitted. 
(2)Faculty reports 
(A)In generalExcept as provided in subparagraph (C), not later than six months after the date of the enactment of this section, and not later than March 1 of each year thereafter, each individual employed by the Defense Acquisition University as a full-time professor, instructor, or lecturer and each group created under subparagraph (B) shall submit to the congressional defense committees a report on the area of Federal acquisition expertise of such individual or group, including— (i)developments in such area during the one-year ending on the date on which the report is submitted; and 
(ii)suggested legislative and regulatory reforms. (B)Group determinationsThe President of the Defense Acquisition University may group together individuals described in subparagraph (A) that the President of the Defense Acquisition University determines to be experts in the same or substantially overlapping areas of Federal acquisition. 
(C)Individual report exceptionSubparagraph (A) shall not apply with respect to an individual that is a member of a group created under subparagraph (B) for any year in which such group submits a report under this paragraph to which such individual contributed as a member of such group. (g)Exemption to report termination requirementsSection 1080(a) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1000; 10 U.S.C. 111 note), as amended by section 1061(j) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2405; 10 U.S.C. 111 note), does not apply with respect to the reports required to be submitted to Congress under this section. 
(h)DefinitionsIn this section: (1)Acquisition workforceThe term acquisition workforce has the meaning given such term in section 1705(g). 
(2)Extramural institutionsThe term extramural institutions means participants in an activity established under section 2361a, public sector organizations, and nonprofit credentialing organizations. (3)Human-centered designThe term human-centered design means a solution to a problem that is based on a problem-solving approach under which the individual or entity seeking to solve the problem— 
(A)develops an understanding of the problem primarily by interacting with individuals who are experiencing the problem; (B)creates solutions to the problem that are based on such understanding and which are designed to address the needs of such individuals with respect to the problem; and 
(C)involves such individuals in the development and testing of such solutions. (4)Nonprofit credentialing organizationThe term nonprofit credentialing organization means a nonprofit organization that offers a credentialing program that— 
(A)is accredited by a nationally-recognized, third-party personnel certification program accreditor; (B) (i)is sought or accepted by employers within the industry or sector involved as a recognized, preferred, or required credential for recruitment, screening, hiring, retention, or advancement purposes; and 
(ii)where appropriate, is endorsed by a nationally-recognized trade association or organization representing a significant part of the industry or sector; or (C)meets credential standards of a Federal agency. 
(5)Technical specialistThe term technical specialist means an individual who is authorized by the Secretary of Defense or a Secretary of a military department to enter into agreements under the authority of section 2371 or 2371b and is not otherwise authorized to enter into procurement contracts or cooperative agreements.. (b)Clerical amendmentThe table of sections for subchapter IV of chapter 87 of title 10, United States Code, is amended by inserting after the item relating to section 1746 the following new item: 
 
 
1746a. Acquisition workforce educational partnerships.. 
802.Special emergency reimbursement authority 
(a)In generalSubchapter II of chapter 134 of title 10, United States Code, is amended by adding at the end the following new section:  2265.Special emergency reimbursement authority (a)Special emergency reimbursement authority (1)In generalNotwithstanding any other provision of law, the Secretary of Defense may, in accordance with paragraph (2) and subsection (c), modify the terms and conditions of a covered contract, without consideration, to reimburse a contractor for the cost of any paid leave, including sick leave, that such contractor provides to the employees of such contractor or employees of subcontractors (at any tier) of such contractor in response to a covered emergency to keep such employees or subcontractors in a ready state with respect to such covered contract. 
(2)Reimbursement requirements 
(A)Eligible employee and subcontract costsReimbursements under this subsection may be made only with respect to employees of a contractor or employees of subcontractors (at any tier) of a contractor which, for the relevant covered contract— (i)are unable to perform work on a covered site due to facility closures or other restrictions; and 
(ii)cannot telework because the duties of such employee or contractor cannot be performed remotely. (B)Average hoursThe number of hours of paid leave for which the cost may be reimbursement under this subsection may not exceed an average of 40 hours per week per employee described in subparagraph (A). 
(C)Bill rateThe minimum applicable contract billing rate under the relevant covered contract shall be used to calculate reimbursements under this subsection. (b)Enhanced reimbursement for small business contractors (1)In generalIn addition to any reimbursement under subsection (a), the Secretary of Defense may, in accordance with paragraph (2) and subsection (c), modify the terms and conditions of a covered contract, without consideration, to reimburse a small business contractor for costs, other than costs reimbursable under subsection (a), that are direct costs of a covered emergency with respect to which reimbursement is permitted under subsection (a). 
(2)LimitationsThe Secretary of Defense may reimburse a small business contractor under this subsection to the extent that the relevant contracting officer determines in writing that— (A)such reimbursement is necessary to ensure the continuation of contractor performance during, or the resumption of contractor performance after, the covered emergency; 
(B)the small business contractor mitigated the costs that may be reimbursed under this subsection to the extent practicable; and (C)it is in the best interest of the United States to reimburse such costs. 
(c)Reimbursement conditions 
(1)Cost identificationA cost is eligible for reimbursement under subsection (a) or (b) only if the relevant contracting officer determines that the records of the contractor to identify such cost as a cost described in either such subsection such that such contracting officer may audit such cost. (2)Other Federal benefit offset (A)In generalAny reimbursement under subsection (a) or (b) shall be reduced by an amount equal to the total amount of any other Federal payment, allowance, or tax or other credit received for a cost that is reimbursable under such subsection. 
(B)NotificationA contractor that receives a payment, allowance, or credit described in subparagraph (A) for a cost which such contractor seeks reimbursement under subsection (a) or (b) shall submit to the relevant contracting officer a notice of the receipt of such payment, allowance, or credit— (i)prior to the execution of a contract modification providing such reimbursement; and 
(ii)not later than 30 days after such receipt. (C)Post reimbursementA contractor that receives a payment, allowance, or credit described in subparagraph (A) for a cost after the execution of a contract modification under subsection (a) or (b) reimbursing such cost, or that is unable to provide the notice required under subparagraph (B) in accordance with clause (i) of such subparagraph, shall— 
(i)not later than 30 days after the receipt of the payment, allowance, or credit, notify the relevant contracting officer in writing of such receipt; and (ii)agree to execute a contract modification to reduce the amount reimbursed under subsections (a) and (b) by the amount of such payment, allowance, or credit. 
(3)Appropriations availabilityReimbursements under subsections (a) and (b) shall be subject to the availability of appropriations. (d)Cost accounting standardsFor the purposes of this section, a cognizant Federal agency official shall provide a contractor subject to the cost accounting standards issued pursuant to section 1502 of title 41 and required to submit one or more disclosure statements, a reasonable opportunity to amend any such disclosure statements to reflect any costs that are reimbursable under subsection (a). 
(e)DefinitionsIn this section: (1)Cognizant Federal agency officialThe term cognizant Federal agency official has the meaning given such term in section 30.001 of title 48, Code of Federal Regulations. 
(2)Covered contractThe term covered contract means any contract, including a fixed-price or cost-reimbursement contract, or any other agreement for the procurement of goods or services by or for the Department of Defense. (3)Covered emergencyThe term covered emergency means a declared pandemic which prevents the employees of a contractor of the Department of Defense or the employees of a subcontractor (at any tier) of such a contractor from performing work under a covered contract, as determined by the Secretary. 
(4)Covered siteThe term covered site means any government-owned, government-leased, contractor-owned, or contractor-leased facility approved by the Federal Government for contract performance. (5)Disclosure statementThe term disclosure statement means a Disclosure Statement described in section 9903.202–1(a) of title 48, Code of Federal Regulations.  
(6)Minimum applicable contract billing rateThe term minimum applicable contract billing rate means a rate capturing the financial impact incurred as a consequence of keeping the employees of a contractor or employees of subcontractors (at any tier) of a contractor in a ready state, including the base hourly pay rate of such employees and employees of such subcontractors, indirect costs, general and administrative expenses, and other relevant costs.  (7)Ready stateThe term ready state means able to mobilize in a timely manner to perform under a covered contract. 
(8)Small business contractorThe term small business contractor means a contractor for a covered contract that is a small business concern (as such term is defined under section 3 of the Small Business Act (15 U.S.C. 632).. (b)Clerical amendmentThe table of sections for subchapter II of chapter 134 of title 10, United States Code, is amended by adding at the end the following new item: 
 
 
2265. Special emergency reimbursement authority.. 
803.Prohibition on procurement of personal protective equipment from non-allied foreign nations 
(a)Prohibition 
(1)In generalChapter 137 of title 10, United States Code, is amended by adding at the end the following new section:  2339d.Prohibition on procurement of personal protective equipment and certain other items from non-allied foreign nations (a)In generalExcept as provided in subsection (c), the Secretary of Defense may not procure any covered item from any covered nation. 
(b)ApplicabilitySubsection (a) shall apply to prime contracts and subcontracts at any tier.  (c)Exceptions (1)In generalSubsection (a) does not apply under the following circumstances: 
(A)If the Secretary of Defense determines that covered materials of satisfactory quality and quantity, in the required form, cannot be procured as and when needed from nations other than covered nations to meet requirements at a reasonable price. (B)The procurement of a covered item for use outside of the United States. 
(C)Purchases for amounts not greater than $150,000. (2)LimitationA proposed purchase or contract for an amount greater than $150,000 may not be divided into several purchases or contracts for lesser amounts in order to qualify for this exception. 
(d)DefinitionsIn this section: (1)Covered itemThe term covered item means an article or item of— 
(A)personal protective equipment for use in preventing spread of communicable disease, such as by exposure to infected individuals or contamination or infection by infectious material (including surgical masks, respirator masks and electric-powered air purifying respirators and required filters, face shields and protective eyewear, surgical and isolation gowns, and head and foot coverings) or clothing, and the materials and components thereof, other than sensors, electronics, or other items added to and not normally associated with such personal protective equipment or clothing; or (B)sanitizing and disinfecting wipes, testing swabs, gauze, and bandages. 
(2)Covered nationThe term covered nation means— (A)the Democratic People’s Republic of North Korea; 
(B)the People’s Republic of China; (C)the Russian Federation; and 
(D)the Islamic Republic of Iran.. (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2339c the following: 
 
 
2339d. Prohibition on procurement of personal protective equipment and certain other items from non-allied foreign nations.. 
(b)Future transfer 
(1)Transfer and redesignationSection 2339d of title 10, United States Code, as added by subsection (a), is transferred to subchapter I of chapter 283 of such title, added after section 3881, as transferred and redesignated by section 1837(b) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), and redesignated as section 3882.  (2)Clerical amendments (A)Target chapter table of sectionsThe table of sections at the beginning of chapter 283 of title 10, United States Code, as added by section 1837(a) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), is amended by inserting after the item related to section 3881 the following new item:  
 
 
3882. Prohibition on procurement of personal protective equipment and certain other items from non-allied foreign nations.. 
(B)Origin chapter table of sectionsThe table of sections at the beginning of chapter 137 of title 10, United States Code, as amended by subsection (a), is further amended by striking the item relating to section 2339d. (3)Effective dateThe transfer, redesignation, and amendments made by this subsection shall take effect on January 1, 2022.  
(4)References; savings provision; rule of constructionSections 1883 through 1885 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) shall apply with respect to the transfers, redesignations, and amendments made under this subsection as if such transfers, redesignations, and amendments were made under title XVIII of such Act.  804.Minimum wage for employees of Department of Defense contractors (a)In general (1)Minimum wage for employees of Department of Defense contractorsChapter 141 of title 10, United States Code is amended by inserting after section 2402 the following new section: 
 
2403.Minimum wage for employees of Department of Defense contractors 
(a)In generalNotwithstanding section 6 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206), an employee of a Department of Defense contractor performing a covered contract who is paid at an hourly rate shall be paid a minimum wage as follows: (1)Beginning January 30, 2022, $15.00 an hour. 
(2)Beginning January 1, 2023, at a minimum wage determined annually by the Secretary, except such wage may not be less than $15.00 an hour. (b)Covered contract definedIn this section, the term covered contract means a contract or other agreement entered into on or after January 30, 2022, that— 
(1)is for the procurement of services or construction; and (2)with respect to which wages under such contract or other agreement are subject to—  
(A)the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.); (B)section 6702 of title 41; or 
(C)subchapter IV of chapter 31 of title 40 (known as the Davis-Bacon Act).. (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2042 the following new item: 
 
 
2403. Minimum wage for employees of Department of Defense contractors.. 
(b)RulemakingNot later than January 30, 2022, the Secretary of Defense shall issue rules to carry out the requirement of section 2403 of title 10, United States Code, as added by subsection (a). 805.Diversity and inclusion reporting requirements for covered contractors (a)In generalSubchapter V of chapter 325 of title 10, United States Code, is amended by inserting after section 4892 the following new section: 
 
4893.Diversity and inclusion reporting requirements for covered contractors 
(a)Covered contractor reports 
(1)In generalThe Secretary of Defense shall require each covered contractor awarded a major contract to submit to the Secretary of Defense by the last day of each full fiscal year that occurs during the period of performance of any major contract a report on diversity and inclusion. (2)ElementsEach report under paragraph (1) shall include, for the fiscal year covered by the report— 
(A)a description of each major contract with a period of performance during the fiscal year covered by the report, including the period of performance, expected total value, and value to date of each major contract; (B)the total value of payments received under all major contracts of each covered contractor during such fiscal year; 
(C)the total number of participants in the board of directors of each covered contractor, nominees for the board of directors of the covered contractor, and the senior leaders of the covered contractor, disaggregated by demographic classifications; (D)with respect to employees of each covered contractor— 
(i)the total number of such employees; and (ii)the number of such employees (expressed as a numeral and as a percentage of the total number), identified by membership in demographic classification and major occupational group; 
(E)the value of first-tier subcontracts under each major contract entered into during such fiscal year; (F)with respect to employees of each covered subcontractor— 
(i)the total number of such employees; (ii)the number of such employees (expressed as a numeral and as a percentage of the total number), identified by membership in demographic classification and major occupational group; 
(G)whether the board of directors of the covered contractor has, as of the date on which the covered contractor submits a report under this section, adopted any policy, plan, or strategy to promote racial, ethnic, and gender diversity among the members of the board of directors of the covered contractor, nominees for the board of directors of the covered contractor, or the senior leaders of the covered contractor; and  (H)a description of participation by the contractor in diversity programs, to include hours spent, funds expended in support of, and the number of unique relationships established by each such diversity program. 
(b)Annual summary report 
(1)Report requiredNot later than 60 days after the first day of each fiscal year, the Secretary shall submit to the congressional defense committees a report summarizing the reports submitted pursuant to subsection (a). (2)ElementsEach report under paragraph (1) shall include— 
(A)an index of the reports submitted pursuant to subsection (a); (B)a compilation of the data described in such subsection, disaggregated as described in such subsection;  
(C)an aggregation of the data provided in such reports; and (D)a narrative that analyzes the information disclosed in such reports and identifies any year-to-year trends in such information. 
(c)Public availabilityEach report required under this subsection shall be posted on a single publicly available website of the Department of Defense and made available in a machine-readable format that is downloadable, searchable, and sortable. (d)DefinitionsIn this section: 
(1)Covered contractorThe term covered contractor means a contractor awarded a major contract. (2)Covered subcontractorThe term covered subcontractor means a subcontractor performing a subcontract that is one of the 10 highest aggregate value subcontracts under a major contract.  
(3)Demographic classificationsThe term demographic classifications means classifications by race, gender, veteran status, or ethnicity. (4)Diversity programThe term diversity program means— 
(A)a program conducted under section 3904 of this title; (B)a mentor-protege relationship established under section 831 of the National Defense Authorization Act for Fiscal Year 1991; 
(C)a program conducted under section 2192a of this title; or (D)any other program designated by the Secretary of Defense as designed to increase the diversity of the workforce of the defense industrial base. 
(5)Major contractThe term major contract has the meaning given the term in section 2432 of this title. (6)Major occupational groupThe term major occupational group means a major occupational group as defined by the Bureau of Labor Statistics. 
(7)Senior leaderThe term senior leader means— (A)the president of a covered contractor; 
(B)any vice president in charge of a principal business unit, division, or function of a covered contractor; (C)any other officer of a covered contractor who performs a policy-making function; or 
(D)an individual responsible for the direct or indirect management of more than 200 individuals. . (b)Clerical amendmentThe table of sections for subchapter V of chapter 325 of title 10, United States Code, is amended by adding after the item related to section 4892 the following: 
 
 
4893. Diversity and inclusion reporting requirements for covered contractors.. 
(c)Effective date and applicabilityThe amendments made by this section shall take effect on July 1, 2022, and shall apply with respect to contracts entered into on or after July 1, 2022. 806.Website for certain domestic procurement waivers (a)In generalSection 4814 of title 10, United States Code, as transferred and redesignated by section 1867(b) of the National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), is amended by adding at the end the following new subsection: 
 
(c)Website requiredNot later than 18 months after the date of the enactment of this subsection, the Secretary of Defense shall establish and maintain a single publicly available website for the purpose of publishing the information required by subsection (a)(5).. (b)Effective dateThe amendments made by this section shall take effect on January 1, 2022. 
807.Suspension or debarment referral for egregious violations of certain domestic preference laws 
(a)In generalA contracting officer shall refer to the appropriate suspension or debarment official any current or former contractor of the Department of Defense if such contracting officer reasonably believes that such contractor has egregiously violated any covered domestic preference law. (b)Egregious violation determinationFor the purposes of this section, a contractor egregiously violates a covered domestic preference law when— 
(1)such contractor knowingly or willfully uses or provides goods, articles, materials, or supplies in violation of a covered domestic preference law; and (2)such violation, individually or in the aggregate with other violations of domestic preference laws by such contractor, is severe (including through the effects, dollar value, or frequency, or any combination thereof, of such violations). 
(c)Debarment or suspension basisAn egregious violation of a covered domestic preference law by a contractor may be a basis for suspension or debarment of the contractor. (d)Safe harborThe use or provision of goods, articles, materials, or supplies by a contractor in violation of a covered domestic preference law may not be considered such a violation for the purposes of a determining whether such contractor has egregiously violated any covered domestic preference law if such contractor reasonably acted in good-faith reliance on— 
(1)a written waiver from an individual who is permitted by law or regulation to waive the covered domestic preference law; or (2)a representation by a third party about the origin of such goods, articles, materials, or supplies. 
(e)Covered domestic preference law definedIn this section, the term covered domestic preference law means any provision of section 2533a or 2533b of title 10, United States Code, or chapter 83 of title 41 of such Code that requires or creates a preference for the procurement of goods, articles, materials, or supplies, that are grown, mined, reprocessed, reused, manufactured, or produced in the United States. BAmendments to General Contracting Authorities, Procedures, and Limitations 811.Extension of authorization for the defense civilian acquisition workforce personnel demonstration projectSection 1762(g) of title 10, United States Code, is amended by striking 2023 and inserting 2025. 
812.Modifications to contracts subject to cost or pricing data certificationSection 2306a(a)(6) of title 10, United States Code, is amended— (1)by striking Upon the request and all that follows through paragraph (1) and inserting Under paragraph (1),; and 
(2)by striking modify the contract and all that follows through consideration. and inserting modify the contract as soon as practicable to reflect subparagraphs (B) and (C) of such paragraph, without requiring consideration..  813.Office of Corrosion Policy and Oversight employee training requirementsSection 2228 of title 10, United States Code, is amended— 
(1)in subsection (b), by adding at the end the following new paragraph:  (6)To the greatest extent practicable, the Director shall ensure that contractors of the Department of Defense carrying out activities for the prevention and mitigation of corrosion of the military equipment and infrastructure of the Department of Defense employ for such activities a substantial number of individuals who have completed, or who are currently enrolled in, a qualified training program that meets industry-wide recognized corrosion control standards.; 
(2)in subsection (c)— (A)in paragraph (2), by striking ; and and inserting a semicolon; 
(B)in paragraph (3), by striking the period at the end and inserting ; and; and (C)by adding at the end the following new paragraph: 
 
(4)require that any training or professional development activities for military personnel or civilian employees of the Department of Defense for the prevention and mitigation of corrosion of the military equipment and infrastructure of the Department of Defense be under a qualified training program such that, to the greatest extent practicable, the military personnel or civilian employees participating in such qualified training program are trained and certified by the qualified training program as meeting industry-wide recognized corrosion control standards.; and (3)in subparagraph (f), by adding at the end the following new paragraph: 
 
(6)The term qualified training program means a training program in corrosion control, mitigation, and prevention that is either— (A)offered or accredited by an organization that sets industry corrosion standards; or 
(B)an industrial coatings applicator training program registered under the Act of August 16, 1937 (popularly known as the National Apprenticeship Act; 29 U.S.C. 50 et seq.).. 814.Standard guidelines for evaluation of requirements for services contracts (a)Inclusion of inventory and standard guidelines in budget requestSection 2329 of title 10, United States Code, is amended— 
(1)in subsection (b)— (A)in the matter preceding paragraph (1), by striking Effective October 1, 2021, and inserting Effective February 1, 2022,; 
(B)by amending paragraph (4) to read as follows:  (4)be informed by the review the inventory required by section 2330a(c) using standard guidelines developed under subsection (d).; and 
(C)in paragraph (5), by inserting , except with respect to information on services contracts in support of contingency operations, humanitarian assistance, disaster relief, in support of a national security emergency declared with respect to a named operation, or entered into pursuant to an international agreement shall be excluded from such submission before the period at the end; (2)by striking subsection (f); and 
(3)redesignating subsection (g) as subsection (f). (b)Standard guidelinesSection 2329(d) of title 10, United States Code, is amended— 
(1)by striking Each Services Requirements Review Board and inserting (1) Each Services Requirements Review Board; and (2)by adding at the end the following new paragraph: 
 
(2)The Secretary of Defense shall establish and issue standard guidelines within the Department of Defense for the evaluation of requirements for services contracts. Any such guidelines issued— (A)shall be based on the checklist relating to services contract approval established and in use by the Department of the Army (as set forth in the request for services contract approval form updated as of August 2012, or any successor form); and 
(B)shall be updated as necessary to incorporate applicable statutory changes to total force management policies and procedures and any other guidelines or procedures relating to the use Department of Defense civilian employees to perform new functions and functions that are performed by contractors. (3)A general or flag officer, or a civilian employee of the Department of Defense in the Senior Executive Service, with responsibility for supervising requirements owners shall certify— 
(A)that a task order or statement of work being submitted to a contracting office is in compliance with the standard guidelines; (B)that all appropriate statutory risk mitigation efforts have been made; and 
(C)that such task order or statement of work does not include requirements formerly performed by Department of Defense civilian employees. (4)A general or flag officer, or a civilian employee of the Department of Defense in the Senior Executive Service may not delegate the duties described in paragraph (3) to an officer in a grade below O–7 (or a civilian employee of the Department of Defense at or below grade GS–15 of the General Schedule) without authorization from the Assistant Secretary of the Department of Defense concerned. 
(5)The Inspector General of the Department of Defense may conduct annual audits to ensure compliance with this section.. (c)Repeals (1)Section 235 of title 10, United States Code, is repealed. 
(2)Section 852 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1492; 10 U.S.C. 2329 note) is repealed. 815.Extension of requirement to submit Selected Acquisition Reports (a)Repeal of terminationSection 2432 of title 10, United States Code, is amended by striking subsection (j). 
(b)Repeal of termination of certain additional reportsSection 1051(x) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1567; 10 U.S.C. 111 note) is amended by striking paragraph (4). 816.Limitation on procurement of welded shipboard anchor and mooring chain for naval vesselsSection 2534 of title 10, United States Code, is amended— 
(1)in subsection (a)(2), by adding at the end the following new subparagraph:  (F)Welded shipboard anchor and mooring chain.; and 
(2)in subsection (b)— (A)by striking A manufacturer and inserting (1) Except as provided in paragraph (2), a manufacturer; and 
(B)by adding at the end the following new paragraph:  (2)A manufacturer of welded shipboard anchor and mooring chain for naval vessels meets the requirements of this subsection if the manufacturer is part of the national technology and industrial base.. 
817.Competition requirements for purchases from Federal Prison Industries 
(a)Competition requirements for purchases from Federal Prison IndustriesSection 3905 of title 10, United States Code, as transferred and redesignated by section 1838(b) of the National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), is amended by striking subsections (a) and (b) and inserting the following new subsections:   (a)Market researchBefore purchasing a product listed in the latest edition of the Federal Prison Industries catalog published under section 4124(d) of title 18, the Secretary of Defense shall conduct market research to determine whether such product— 
(1)is comparable to products available from the private sector; and (2)best meets the needs of the Department of Defense in terms of price, quality, and time of delivery. 
(b)Competition requirementIf the Secretary determines that a Federal Prison Industries product is not comparable to products available from the private sector and does not best meet the needs of the Department of Defense in terms of price, quality, or time of delivery, the Secretary shall use competitive procedures or make an individual purchase under a multiple award contract for the procurement of the product. In conducting such a competition or making such a purchase, the Secretary shall consider a timely offer from Federal Prison Industries.. (b)Effective dateThe amendment made by subsection (a) shall take effect on February 1, 2022.  
818.Repeal of preference for fixed-price contracts 
(a)RepealSection 829 of the National Defense Authorization Act for Fiscal Year 2017 (10 U.S.C. 2306 note) is repealed. (b)Conforming amendmentChapter 242 of title 10, United States Code, as amended by section 1817(a) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended— 
(1)in table of contents for such chapter, by striking the item relating to section 3324; and (2)by striking the enumerator, section heading, and subsequent matter relating to section 3324. 
819.Modification to the pilot program for streamlining awards for innovative technology projects 
(a)ExtensionSection 873(f) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2306a note) is amended by striking October 1, 2022 and inserting October 1, 2024. (b)Recommendation on extension (1)In generalNot later than April 1, 2023, the Secretary of Defense shall submit to the congressional defense committees a recommendation regarding the extension of the pilot program for streamlining awards for innovative technology projects established under section 873(f) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2306a note), and if applicable, the duration of any such extension. 
(2)Data on extensionIf the Secretary of Defense recommends an extension of the pilot program under paragraph (1), not later than 60 days after making such recommendation, the Secretary shall submit to the congressional defense committees a report on the outcomes of the pilot program, including— (A)the number of small business concerns (as defined under section 3 of the Small Business Act (15 U.S.C. 632)) or nontraditional defense contractors (as defined under section 2302 of title 10, United States Code) that benefitted from the implementation of the pilot program; 
(B)the number of small business concerns that would not have entered into a contract with the Department of Defense but for the implementation of the pilot program; and (C)a description of the goods and services acquired by the Department through the pilot program that otherwise would not have been acquired. 
820.Other transaction authority information accessibilityNot later than 180 days after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition & Sustainment shall submit to the congressional defense committees recommendations for making data on the exercise of the authorities provided under sections 2371 or 2371b of title 10, United States Code, more accessible to the public and improving the reporting of such information, including recommendations for— (1)reducing data reporting requirements to the minimum necessary to identify— 
(A)with respect to a transaction under either such section— (i)the participants to the transaction (other than the Federal Government), including each business selected to perform work under the transaction by a participant to the transaction that is a consortium of private entities; 
(ii)the date on which each participant entered into the transaction; and (iii)the amount of the transaction; and 
(B)with respect to a follow-on contract or transaction awarded under section 2371b of title 10, United States Code— (i)the awardee; 
(ii)the amount; and (iii)the date awarded. 
(2)a method for collecting such information in an online, public, searchable database. 821.Modification of enhanced transfer of technology developed at Department of Defense laboratoriesSection 801(e) of the National Defense Authorization Act for Fiscal Year 2014 (10 U.S.C. 2514 note) is amended— 
(1)by redesignating subsection (e) as subsection (f); (2)by striking subsection (d) and inserting the following new subsections: 
 
(d)Data collectionThe Secretary of Defense shall develop and implement a plan to collect and analyze data on the use of authority under this section for the purposes of— (1)developing and sharing best practices; and  
(2)providing information to the Secretary of Defense and Congress on the use of authority under this section and related policy issues. (e)ReportThe Secretary of Defense shall submit a report to the congressional defense committees not later than December 31, 2025.; and 
(3)in subsection (f) (as so redesignated), by striking December 31, 2021 and inserting December 31, 2026. 822.Extension and revisions to never contract with the enemy program (a)In generalSection 841 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (10 U.S.C. 2302 note) is amended— 
(1)in the heading, by striking Prohibition on providing funds to the enemy and inserting Threat mitigation in commercial support to operations; (2)in subsection (a)— 
(A)in the heading, by striking Identification of persons and entities and inserting Program; (B)in the matter preceding paragraph (1), by striking establish in each covered combatant command a program to identify persons and entities within the area of responsibility of such command that— and inserting the following: establish a program to mitigate threats posed by vendors supporting operations. The program shall use available intelligence, security, and law enforcement information to identify persons and entities that—; 
(C)in paragraph (1), by striking ; or and inserting a semicolon; (D)in paragraph (2), by striking the period at the end and inserting a semicolon; and 
(E)by adding at the end the following new paragraphs:  (3)directly or indirectly support a covered person or entity or otherwise pose a force protection risk to personnel of the United States or coalition forces; or 
(4)pose an unacceptable national security risk.; (3)by striking subsection (g); 
(4)by redesignating subsections (h) and (i) as subsections (g) and (h), respectively;  (5)in subsection (g)(1), as so redesignated, by striking may be providing and all that follows through or entity and inserting have been identified under the program established under subsection (a); 
(6)by amending subsection (h), as so redesignated, to read as follows:  (h)WaiverThe Secretary of Defense or the Secretary of State, with the concurrence of the other Secretary, in consultation with the Director of National Intelligence, may waive any requirement of this section upon determining that to do so is in the national interest of the United States.; 
(7)by striking subsection (j); (8)by redesignating subsections (k) and (l) as subsections (i) and (j), respectively; 
(9)in subsection (j), as so redesignated, by striking Except as provided in subsection (m), the and inserting The; (10)by striking subsection (m); and 
(11)by striking subsection (n). (b)Authorities to terminate, void, and restrictSection 841(c) of such Act is further amended— 
(1)in paragraph (1)— (A)by inserting to a person or entity after concerned; and 
(B)by striking the contract and all that follows and inserting the person or entity has been identified under the program established under subsection (a).; (2)in paragraph (2), by striking has failed and all that follows and inserting has been identified under the program established under subsection (a).; and  
(3)in paragraph (3), by striking the contract and all that follows and inserting the contractor, or the recipient of the grant or cooperative agreement, has been identified under the program established under subsection (a).. (c)Contract clauseSection 841(d)(2)(B) of such Act is amended by inserting after subsection (c) the following: and restrict future award to any contractor, or recipient of a grant or cooperative agreement, that has been identified under the program established under subsection (a). 
(d)Disclosure of information exceptionSection 841(e) of such Act is amended by adding at the end the following new paragraph:  (3)To provide that full disclosure of information to the contractor or recipient of a grant or cooperative agreement justifying an action taken under subsection (c) need not be provided when such disclosure would compromise national security or would pose an unacceptable threat to the personnel of the United States or coalition forces.. 
(e)Participation of secretary of stateSection 841 of such Act (10 U.S.C. 2302 note) is further amended— (1)in subsection (a) in the matter preceding paragraph (1), by striking in consultation with; and 
(2)in subsection (f)(1), by striking in consultation with. (f)Additional access to recordsSection 842 of such Act (10 U.S.C. 2302 note) is amended— 
(1)in subsection (a), by striking paragraph (4); (2)by striking subsection (b); 
(3)by striking subsection (c); (4)by redesignating paragraphs (1) through (3) of subsection (a) as subsections (a) through (c), respectively; 
(5)by striking (a) Contracts, Grants, and Cooperative Agreements.—; (6)in subsection (a), as so redesignated, by striking , except as provided under subsection (c)(1), the clause described in paragraph (2) and inserting the clause described in subsection (b); 
(7)in subsection (b), as so redesignated— (A)by striking paragraph (3) and inserting subsection (c); and 
(B)by striking ensure that funds and all that follows and inserting support the program established under section 841(a).; and (8)in subsection (c), as so redesignated— 
(A)by striking paragraph (2) and inserting subsection (b); and (B)by striking that funds and all that follows and inserting that the examination of such records will support the program established under section 841(a).. 
(g)Inclusion of all contractsSections 841 and 842 of such Act (10 U.S.C. 2302 note) are further amended by striking covered contract each place it appears and inserting contract. (h)Inclusion of all combatant commandsSections 841 and 842 of such Act (10 U.S.C. 2302 note) are further amended by striking covered combatant command each place it appears and inserting combatant command. 
(i)Delegation authority of combatant commanderSections 841 and 842 of such Act (10 U.S.C. 2302 note) are further amended by striking specified deputies each place it appears and inserting designee. (j)Definition revisionsSection 843 of such Act (10 U.S.C. 2302 note) is amended— 
(1)by striking paragraphs (2), (3), (4), and (5);  (2)by redesignating paragraphs (6), (7), (8), and (9) as paragraphs (2), (3), (4), and (5), respectively; and 
(3)by amending paragraph (2), as so redesignated, to read as follows:  (2)Covered person or entityThe term covered person or entity means a person that is— 
(A)engaging in acts of violence against personnel of the United States or coalition forces; (B)providing financing, logistics, training, or intelligence to a person described in subparagraph (A); 
(C)engaging in foreign intelligence activities against the United States or against coalition forces; (D)engaging in transnational organized crime or criminal activities; or 
(E)engaging in other activities that present a direct or indirect risk to the national security of the United States or coalition forces.. 823.Contractor lobbying restriction compliance requirement (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall promulgate regulations requiring each offeror that submits a bid or proposal in response to a solicitation issued by the Department of Defense to include in such bid or proposal a representation that all covered individuals receiving compensation from such offeror are in compliance with the requirements of section 1045 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1555; 10 U.S.C. 971 note prec.). 
(b)Covered individuals definedThe term covered individual means an individual described in subsection (a)(2) or (b)(2) of section 1045 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1555; 10 U.S.C. 971 note prec.). CProvisions Relating to Supply Chain Security 831.Department of Defense research and development prioritiesThe Secretary of Defense shall coordinate with the Secretary of Energy to ensure that the priorities of the Department of Defense with respect to the research and development of alternative technologies to, and methods for the extraction, processing, and recycling of, critical minerals (as defined in section 2(b) of the National Materials and Minerals Policy, Research, and Development Act of 1980 (30 U.S.C. 1601(b))) are included in the appropriate research and development activities funded by the Secretary of Energy pursuant to the program established under paragraph (g) of section 7002 of division Z of the Consolidated Appropriations Act, 2021 (Public Law 116–260). 
832.Defense supply chain risk assessment framework 
(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall establish a framework, which may be included as part of a framework developed under section 2509 of title 10, United States Code, and pursuant to recommendations provided under section 5 of Executive Order 14017 (86 Fed. Reg. 11849, relating to America’s supply chains), to consolidate the information relating to risks to the defense supply chain that is collected by the elements of the Department of Defense to— (1)enable Department-wide risk assessments of the defense supply chain; and 
(2)support the development of strategies to mitigate risks to the defense supply chain. (b)Framework requirementsThe framework established under subsection (a) shall— 
(1)provide for the collection, management, and storage of data from the supply chain risk management processes of the Department of Defense; (2)provide for the collection of reports on supply chain risk management from the military departments and Defense Agencies, and the dissemination of such reports to the components of the military departments and Defense Agencies involved in the management of supply chain risk; 
(3)enable all elements of the Department to analyze the information collected by such framework to identify risks to the defense supply chain; (4)enable the Department to— 
(A)assess the capabilities of foreign adversaries (as defined in section 8(c) of the Secure and Trusted Communications Networks Act of 2019 (47 U.S.C. 1607(c))) to affect the defense supply chain; (B)analyze the ability of the industrial base of the United States to meet the needs of the defense supply chain; 
(C)track global technology trends that could affect the defense supply chain, as determined by the Secretary of Defense; and (D)assess the risks posed by emerging threats to the defense supply chain; 
(5)support the identification of technology in which the Department may invest to reduce risks to the defense supply chain, including by improving the resilience of the defense supply; and (6)provide for— 
(A)a map of the supply chains for major end items that supports analysis, monitoring, and reporting with respect to high-risk subcontractors and risks to such supply chain; and (B)the use of a covered application described in subsection (c) in the creation of such map to assess risks to the supply chain for major end items by business sector, vendor, program, part, or technology. 
(c)Covered application describedThe covered application described in this subsection is a covered application that includes the following elements: (1)A centralized database that consolidates multiple disparate data sources into a single repository to ensure the consistent availability of data. 
(2)Centralized reporting to allow for efficient mitigation and remediation of identified supply chain vulnerabilities. (3)Broad interoperability with other software and systems to ensure support for the analytical capabilities of user across the Department. 
(4)Scalable technology to support multiple users, access controls for security, and functionality designed for information-sharing and collaboration. (d)GuidanceNot later than 180 days after the framework required under subsection (a) is established, and regularly thereafter, the Secretary of Defense shall issue guidance on mitigating risks to the defense supply chain. 
(e)Reports 
(1)Progress reportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the progress of establishing the framework as required under subsection (a). (2)Final reportNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report describing the framework established under subsection (a) and the organizational structure to manage and oversee the framework. 
(f)DefinitionsIn this section: (1)Covered applicationThe term covered application means a software-as-a-service application that uses decision science, commercial data, and machine learning techniques. 
(2)Defense Agency; military departmentThe terms Defense Agency and military department have the meanings given such terms in section 101 of title 10, United States Code. (3)High-risk subcontractorsThe term high-risk subcontractor means a subcontractor at any tier that supplies major end items for the Department of Defense. 
(4)Major end itemThe term major end item means an item subject to a unique item-level traceability requirement at any time in the life cycle of such item under Department of Defense Instruction 8320.04, titled Item Unique Identification (IUID) Standards for Tangible Personal Property and dated September 3, 2015, or any successor instruction. 833.Plan to reduce reliance on supplies and materials from adversaries in the defense supply chain (a)Reliance reduction plan (1)In generalThe Secretary of Defense, in coordination with the Secretary of State, shall develop and implement a plan to— 
(A)partner with covered private sector entities and partner countries and allies of the United States to reduce the reliance of the United States on covered supplies and materials obtained from sources located in geographic areas controlled by foreign adversaries; and (B)mitigate the risks to national security and the defense supply chain arising from the reliance of the United States on covered supplies and materials that cannot be acquired in sufficient quantities to meet the needs of major end items without procuring covered supplies and materials from sources located in geographic areas controlled by foreign adversaries. 
(2)ConsiderationThe Secretary of Defense shall consider the determinations made under paragraph (3) when developing the plan under paragraph (1). (3)Supplies and materials source determinationsBefore developing the plan under paragraph (1), the Secretary of Defense, in coordination with Secretary of State, shall determine— 
(A)the covered supplies and materials for which a source is located in a geographic area controlled by a foreign adversary; (B)the covered supplies and materials described in subparagraph (A) that may be acquired from sources located domestically or in geographic areas controlled by partner countries or allies of the United States in sufficient quantities to— 
(i)reduce the reliance of the Department on covered supplies and materials described in subparagraph (A); and (ii)increase the resiliency of the defense supply chain; 
(C)the difference in cost to acquire covered supplies and materials described in subparagraph (A) from sources located domestically or in geographic areas controlled by partner countries or allies of the United States, if available; and (D)the covered supplies and materials described in subparagraph (A) that cannot be acquired in sufficient quantities to meet the needs of major end items without sources located in geographic areas controlled by foreign adversaries. 
(b)ReportNot later than two years after the enactment of this Act, the Secretary of Defense shall submit to the appropriate congressional committees a report describing— (1)the determinations made under subsection (a)(3); 
(2)the plan required under subsection (a)(1). (c)DefinitionsIn this section: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means the following: (A)The Committee on Armed Services of the House of Representatives. 
(B)The Committee on Armed Services of the Senate. (C)The Committee on Foreign Affairs of the House of Representatives. 
(D)The Committee on Foreign Relations of the Senate. (2)Covered private sector entityThe term covered private sector entity means a private sector entity able to provide, or facilitate the acquisition of, covered supplies and materials from domestic sources or sources located in geographic areas controlled by partner countries or allies of the United States. 
(3)Covered supplies and materials 
(A)In generalExcept as provided in subparagraph (B), the term covered supplies and materials— (i)means— 
(I)critical safety systems and subsystems; (II)assemblies and subassemblies integral to a system or subsystem; and 
(III)repair, maintenance, logistics support, and overhaul services for systems, subsystems, assemblies, subassemblies, and parts integral to a systems; and (ii)includes systems, subsystems, assemblies, subassemblies, and parts described in clause (i) acquired with respect to commercial items (as defined under section 2.101 of title 48, Code of Federal Regulations) and non-commercial items. 
(B)Certain strategic and critical materials excludedThe term covered supplies and materials does not include any strategic and critical materials (as defined under section 12 of the Strategic and Critical Materials Stock Piling Act (50 U.S.C. 98h–3)) with respect to which the Secretary includes an appropriate reduction plan in a report required under section 14 of such Act (50 U.S.C. 98h–5). (4)Foreign adversaryThe term foreign adversary has the meaning given such term in section 8(c) of the Secure and Trusted Communications Networks Act of 2019 (47 U.S.C. 1607(c)). 
(5)Major end itemThe term major end item means an item subject to a unique item-level traceability requirement at any time in the life cycle of such item under Department of Defense Instruction 8320.04, titled Item Unique Identification (IUID) Standards for Tangible Personal Property and dated September 3, 2015, or any successor instruction. 834.Enhanced domestic content requirement for major defense acquisition programs (a)Assessment required (1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report assessing the domestic source content of any procurement. 
(2)Information repositoryThe Secretary of Defense shall establish an information repository for the collection and analysis of information related to domestic source content that can be used for continuous data analysis and program management activities. (b)Enhanced domestic content requirement (1)In generalExcept as provided in paragraph (2), for purposes of chapter 83 of title 41, United States Code, manufactured articles, materials, or supplies procured are manufactured substantially all from articles, materials, or supplies mined, produced, or manufactured in the United States if the cost of such component articles, materials, or supplies— 
(A)supplied not later than the date of the enactment of this Act, exceeds 60 percent of cost of the manufactured articles, materials, or supplies procured; (B)supplied during the period beginning January 1, 2024, and ending December 31, 2028, exceeds 65 percent of the cost of the manufactured articles, materials, or supplies; and 
(C)supplied on or after January 1, 2029, exceeds 75 percent of the cost of the manufactured articles, materials, or supplies. (2)Exclusion for certain manufactured articlesParagraph (1) shall not apply to manufactured articles that consist wholly or predominantly of iron, steel, or a combination of iron and steel. 
(3)Rulemaking 
(A)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall issue rules to determine the treatment of the lowest price offered for a foreign end product for which 55 percent or more of the component articles, materials, or supplies of such foreign end product are manufactured substantially all from articles, materials, or supplies mined, produced, or manufactured in the United States if— (i)the application paragraph (1) results in an unreasonable cost; or 
(ii)no offers are submitted to supply manufactured articles, materials, or supplies manufactured substantially all from articles, materials, or supplies mined, produced, or manufactured in the United States. (B)TerminationRules issued under this paragraph shall cease to have force or effect on January 1, 2030. 
(4)ApplicabilityThe requirements of this subsection shall apply to contracts entered into on or after the date of the enactment of this Act. 835.Reduction of fluctuations of supply and demand for certain covered items (a)Supply and demand requirementsNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall— 
(1)specify methods and processes to track and reduce fluctuations in supply chain forecasting and demand requirements of the Office of the Secretary of Defense, each military department, and the Defense Logistics Agency for covered items; and (2)implement policies to encourage predictable demand requirements for covered items for the Office of the Secretary of Defense, each military department, and the Defense Logistics Agency. 
(b)ReportNot later than 15 months after the date of the enactment of this Act, and quarterly thereafter, each Secretary of a military department and the Director of the Defense Logistics Agency shall submit to the Under Secretary of Defense for Acquisition and Sustainment a report on the fluctuations in supply chain forecasting and demand requirements for each covered item, expressed as a percentage. (c)Covered item definedIn this section, the term covered item means a covered item described in subparagraph (B), (C), or (E) of subsection (b)(1) or subsection (b)(2) of section 2533a of title 10, United States Code. 
836.Prohibition on certain procurements from the Xinjiang Uyghur Autonomous Region 
(a)Prohibition on the availability of funds for certain procurements from XUARNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2022 for the Department of Defense may be obligated or expended to procure any products mined, produced, or manufactured wholly or in part by forced labor from XUAR or from an entity that has used labor from within or transferred from XUAR as part of a poverty alleviation or pairing assistance program. (b)RulemakingThe Secretary of Defense shall issue rules not later than 90 days after the date of the enactment of this Act to require a certification from offerors for contracts with the Department of Defense stating the offeror has made a good faith effort to determine that forced labor from XUAR, as described in subsection (a), was not or will not be used in the performance of such contract. 
(c)DefinitionsIn this section: (1)Forced laborThe term forced labor means all work or service which is exacted from any person under the menace of any penalty for its nonperformance and for which the worker does not offer himself voluntarily. 
(2)PersonThe term person means— (A)a natural person, corporation, company, business association, partnership, society, trust, or any other nongovernmental entity, organization, or group; or 
(B)any successor, subunit, parent entity, or subsidiary of, or any entity under common ownership or control with, any entity described in subparagraph (A). (3)XUARThe term XUAR means the Xinjiang Uyghur Autonomous Region of the People’s Republic of China. 
837.Ensuring consideration of the national security impacts of uranium as a critical mineral 
(a)In generalThe Secretary of Defense, in coordination with the Secretary of Energy and the Secretary of Commerce, shall conduct an assessment of the effect on national security that would result from uranium ceasing to be designated as a critical mineral by the Secretary of the Interior under section 7002(c) of the Energy Act of 2020 (Public Law 116–260; 30 U.S.C. 1606(c)). (b)ReportThe Secretary of Defense shall submit to the congressional defense committees a report on the findings of the assessment conducted under subsection (a), including— 
(1)the effects of the loss of domestic uranium production on— (A)Federal national security programs, including any existing and potential future uses of unobligated uranium originating from domestic sources; and 
(B)the energy security of the United States; (2)a description of the extent of the reliance of the United States on imports of uranium from foreign sources, including from state-owned entities, to supply fuel for commercial reactors; and 
(3)the effects of such reliance and other factors on the domestic production, conversion, fabrication, and enrichment of uranium. (c)Uranium critical mineral designation change restrictedNotwithstanding section 7002(c) of the Energy Act of 2020 (Public Law 116–260; 30 U.S.C. 1606(c)), until the submission of the report required under subsection (b), the designation of uranium as a critical mineral pursuant to such section may not be altered or eliminated. 
838.Statement of policy and determination related to covered optical transmission equipment or services 
(a)Statement of policyIt is the policy of the United States that covered optical transmission equipment or services is a critical component of the United States information and communications technology supply chain, and the Department of Defense should procure covered optical transmission equipment or services from trusted manufacturers and suppliers for use in communications networks. (b)Determination related to covered optical transmission equipment or services (1)ProceedingNot later than 45 days after the date of the enactment of this Act, the Secretary of Defense shall commence a process to make a determination whether a proposed procurement of covered optical transmission equipment or services that is manufactured, produced, or distributed by an entity owned, controlled, or supported by the People’s Republic of China poses an unacceptable risk to the national security of the United States. 
(2)Communication of determinationIf the Secretary determines pursuant to paragraph (1) that a proposed procurement of covered optical transmission equipment or services poses an unacceptable risk, the Secretary shall immediately publish that determination in the Federal Register and submit that determination to the relevant Federal agencies, including the Department of Commerce and the Federal Communications Commission. (c)Commercial networks (1)Study requiredIf the Secretary of Defense makes a determination under subsection (b) that a proposed procurement of covered optical transmission equipment or services poses an unacceptable risk to the national security of the United States, the Federal Communications Commission shall— 
(A)within 90 days after receipt of such determination, complete a study to determine the extent to which such covered optical transmission equipment or services is present in commercial communications networks in the United States; and (B)submit to Congress a report on the study conducted under subparagraph (A). 
(2)Covered communications equipment or services listIf the requirements for placement on the covered communications equipment or services list under section 2 of the Secure and Trusted Communications Networks Act of 2019 (47 U.S.C. 1601) are met, the Federal Communications Commission shall place such covered optical transmission equipment or services on such list, but the prohibition in section 3(a)(1)(B) of such Act (47 U.S.C. 1602(a)(1)(B)) shall not take effect until the date that is 1 year after the Commission places such covered optical transmission equipment or services on such list. (3)ReimbursementAny covered optical transmission equipment or services placed on the covered communications equipment or services list described in paragraph (2) shall not be eligible for reimbursement under the Secure and Trusted Communications Networks Reimbursement Program established under section 4 of the Secure and Trusted Communications Networks Act of 2019 (47 U.S.C. 1603) until the date that is 1 year after the Commission places such covered optical transmission equipment or services on such list. 
(d)Covered optical transmission equipment or services definedIn this section, the term covered optical transmission equipment or services means— (1)optical transmission equipment, including optical fiber and cable, that is capable of routing or redirecting user data traffic or permitting visibility into any user data or packets that such equipment transmits or handles; or 
(2)services that use such equipment. 839.Supply of synthetic graphite for the Department of DefenseThe Secretary of Defense— 
(1)shall deem synthetic graphite material to be a strategic and critical material for defense, industrial, and civilian needs; and (2)to the maximum extent practicable, shall acquire synthetic graphite material in the following order of preference: 
(A)First, from sources domestically owned and produced within the United States. (B)Second, from sources located within the United States or the national technology and industrial base (as defined in section 2500 of title 10, United States Code). 
(C)Third, from other sources as appropriate. DIndustrial Base Matters 841.Modification of pilot program for development of technology-enhanced capabilities with partnership intermediariesSection 851 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1510; 10 U.S.C. 2283 note) is amended to read as follows: 
 
851.Pilot program for development of technology-enhanced capabilities with partnership intermediaries 
(a)EstablishmentThe Secretary of Defense may authorize the Commander of the United States Special Operations Command to use funds described in subsection (b) for a pilot program under which the Commander shall make, through the use of a partnership intermediary, covered awards to small business concerns to develop technology-enhanced capabilities for special operations forces. (b)Funds (1)In generalThe funds described in this subsection are funds transferred to the Commander of the United States Special Operations Command to carry out the pilot program established under this section from funds available to be expended by each covered entity pursuant to section 9(f) of the Small Business Act. 
(2)Limitations 
(A)Fiscal yearA covered entity may not transfer to the Commander an amount greater than 10 percent of the funds available to be expended by such covered entity pursuant to section 9(f) of the Small Business Act for a fiscal year. (B)Aggregate amountThe aggregate amount of funds to be transferred to the Commander may not exceed $20,000,000. 
(c)Partnership Intermediaries 
(1)AuthorizationThe Commander may modify an existing agreement with a partnership intermediary to assist the Commander in carrying out the pilot program under this section, including with respect to the award of contracts and agreements to small business concerns. (2)LimitationNone of the funds described in subsection (b) may be used to pay a partnership intermediary for any costs associated with the pilot program. 
(3)DataWith respect to a covered award made under this section, the Commander shall gather data on the role of the partnership intermediary to include the— (A)staffing structure; 
(B)funding sources; and (C)methods for identifying and evaluating small business concerns eligible for a covered award. 
(d)Report 
(1)Annual reportNot later than October 1 of each year until October 1, 2026, the Commander of the United States Special Operations Command, in coordination with the Under Secretary of Defense for Research and Engineering, shall submit to the congressional defense committees, the Committee on Small Business of the House of Representatives, and the Committee on Small Business and Entrepreneurship of the Senate a report including— (A)a description of each agreement with a partnership intermediary entered into pursuant to this section; 
(B)for each covered award made under this section— (i)a description of the role served by the partnership intermediary; 
(ii)the amount of funds obligated; (iii)an identification of the small business concern that received such covered award;  
(iv)a description of the use of such covered award;  (v)a description of the role served by the program manager (as defined in section 1737 of title 10, United States Code) of the covered entity with respect to the small business concern that received such covered award, including a description of interactions and the process of the program manager in producing a past performance evaluation of such concern; and 
(vi)the benefits achieved as a result of the use of a partnership intermediary for the pilot program established under this section as compared to previous efforts of the Commander to increase participation by small business concerns in the development of technology-enhanced capabilities for special operations forces; and (C)a plan detailing how each covered entity will apply lessons learned from the pilot program to improve processes for directly working with and supporting small business concerns to develop technology-enhanced capabilities for special operations forces. 
(2)Final reportThe final report required under this subsection shall include, along with the requirements of paragraph (1), a recommendation regarding— (A)whether and for how long the pilot program established under this section should be extended; and 
(B)whether to increase funding for the pilot program, including a justification for such an increase. (e)TerminationThe authority to carry out a pilot program under this section shall terminate on September 30, 2025. 
(f)DefinitionsIn this section: (1)The term covered award means an award made under the Small Business Innovation Research Program.  
(2)The term covered entity means— (A)the Army; 
(B)the Navy;  (C)the Air Force;  
(D)the Marine Corps;  (E)the Space Force; and 
(F)any element of the Department of Defense that makes awards under the Small Business Innovation Research Program or Small Business Technology Transfer Program. (3)The term partnership intermediary has the meaning given the term in section 23(c) of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3715(c)). 
(4)The term small business concern has the meaning given the term under section 3 of the Small Business Act (15 U.S.C. 632). (5)The term Small Business Innovation Research Program has the meaning given the term in section 9(e)(4) of the Small Business Act (15 U.S.C. 638(e)). 
(6)The term technology-enhanced capability means a product, concept, or process that improves the ability of a member of the Armed Forces to achieve an assigned mission.. 842.Designating certain SBIR and STTR programs as entrepreneurial innovation projects (a)Entrepreneurial Innovation Project Pilot Program (1)In generalThe Secretary of Defense and the covered Secretaries concerned shall each establish and carry out a pilot program to more effectively transition projects that have completed a Phase II SBIR or STTR award and that present the potential to meet operational needs of elements of the Department of Defense to Phase III by designating eligible programs as Entrepreneurial Innovation Projects. 
(2)DesignationNot later than one year after the date of the enactment of this section, and annually thereafter, not less than five eligible programs shall be designated as Entrepreneurial Innovation Projects by— (A)each covered Secretary concerned, in consultation with each chief of a covered Armed Force under the jurisdiction of the Secretary concerned; and 
(B)the Secretary of Defense for each covered element of the Department. (b)Selection requirements (1)Future years defense program inclusionThe Secretary of Defense shall include the estimated expenditures of each designated program in the first future-years defense program submitted to Congress under section 221 of title 10, United States Code, after such designated program is designated under subsection (a)(2). 
(2)PPBE componentEach designated program shall be considered by the designating Secretary as an integral part of the planning, programing, budgeting, and execution process of the Department of Defense. (3)Programming proposalEach designated program shall be included by the designating Secretary under a separate heading in any programming proposals submitted to the congressional defense committees. 
(4)Designation criteriaIn making designations required under subsection (a)(2), the covered Secretary concerned or the Secretary of Defense, as applicable, shall consider— (A)the potential of the eligible program to— 
(i)advance the national security capabilities of the United States; (ii)provide new technologies or processes, or new applications of existing technologies, that will enable new alternatives to existing programs; 
(iii)provide future cost savings; and (iv)significantly reduce the time to deliver capabilities to members of the covered Armed Forces; and 
(B)any other criteria that the covered Secretary concerned or Secretary of Defense, as applicable, determines appropriate. (5)Mitigate conflicts of interestThe covered Secretary concerned or the Secretary of Defense, as applicable, shall establish procedures for the designation of Entrepreneurial Innovation Projects which will mitigate, to the greatest extent practicable, organizational conflicts of interests, including those from within Governmental organizations or programs that could view the designation and successful completion of an Entrepreneurial Innovation Project as a competing alternative to an existing or proposed program or other activity. 
(6)ApplicationThe Secretary of Defense and each covered Secretary concerned shall establish an application process for eligible programs seeking designation as Entrepreneurial Innovation Projects. (c)Revocation of designationIf the designating Secretary determines that a designated program no longer meets the criteria in subsection (b)(4) or that the technology has become irrelevant, the designating Secretary may revoke the Entrepreneurial Innovation Project designation for such designated program. 
(d)Reports to congress 
(1)Annual reportThe Secretary of Defense shall submit to congressional defense committees, the Committee on Small Business and Entrepreneurship of the Senate, and the Committee on Small Business of the House of Representatives, concurrently with the President’s annual budget request, an annual report that includes for each designated program— (A)a description of the designated program; 
(B)a summary of the potential of the designated program as considered under subsection (b)(4)(A); (C)the progress made towards inclusion in the future-years defense program; 
(D)the progress made towards delivering on the potential of the designated program; and (E)such other information that the Secretary determines appropriate to inform the congressional defense committees about the status of the pilot programs established under this section. 
(2)Final reportIn the last report submitted under paragraph (1) prior to December 31, 2027, the Secretary of Defense shall include a recommendation on whether to extend the pilot programs established under this section and the appropriate duration of such extension, if any. (e)Effective dateThis section shall take effect on January 1, 2022. 
(f)Termination dateThe pilot programs established under this section shall terminate on December 31, 2027. (g)DefinitionsIn this section: 
(1)Covered Armed ForcesThe term covered Armed Forces means— (A)the Army; 
(B)the Navy; (C)the Air Force; 
(D)the Marine Corps; and (E)the Space Force. 
(2)Covered element of the DepartmentThe term covered element of the Department means any element of the Department of Defense, other than an element referred to in paragraph (3), that is associated with the Small Business Innovation Research or Small Business Technology Transfer programs. (3)Covered Secretary concernedThe term covered Secretary concerned means— 
(A)the Secretary of the Army, with respect to matters concerning the Department of the Army; (B)the Secretary of the Navy, with respect to matters concerning the Department of the Navy (other than matters concerning the Coast Guard); and 
(C)the Secretary of the Air Force, with respect to matters concerning the Department of the Air Force. (4)Eligible programThe term eligible program means a project that has completed a Phase II SBIR or STTR award. 
(5)Designated programThe term designated program means an eligible program that has been designated as an Entrepreneurial Innovation Project under this section and for which such designation has not been revoked under subsection (c). (6)Designating SecretaryThe term designating Secretary means— 
(A)with respect to a designated program designated as an Entrepreneurial Innovation Project under this section by a covered Secretary concerned, such covered Secretary concerned; and (B)with respect to all other designated programs, the Secretary of Defense. 
(7)Phase II; Phase III; SBIR; STTRThe terms Phase II, Phase III, SBIR, and STTR have the meanings given such terms in section 9(e) of the Small Business Act (15 U.S.C. 638(e)). 843.Modifications to printed circuit board acquisition restrictions (a)In generalSection 2533d of title 10, United States Code, is amended— 
(1)in subsection (a)— (A)in paragraph (1), by striking January 1, 2023 and inserting the date determined under paragraph (3); and 
(B)by adding at the end the following new paragraph:  (3)Paragraph (1) shall take effect on January 1, 2027.; 
(2)in subsection (c)— (A)in paragraph (2)— 
(i)in the matter preceding subparagraph (A), by inserting specified type of after means any; (ii)in subparagraph (A), by striking (as such terms are defined under sections 103 and 103a of title 41, respectively); and 
(iii)by amending subparagraph (B) to read as follows:   (B)is a component of— 
(i)a defense security system; or (ii)a system, other than a defense security system, that transmits or stores information and which the Secretary identifies as national security sensitive in the contract under which such printed circuit board is acquired.; and 
(B)by adding at the end the following new paragraphs:  (3)Commercial product; commercial service; commercially available off-the shelf itemThe terms commercial product, commercial service, and commercially available off-the-shelf item have the meanings given such terms in sections 103, 103a, and 104 of title 41, respectively. 
(4)Defense security system 
(A)The term defense security system means an information system (including a telecommunications system) used or operated by the Department of Defense, by a contractor of the Department, or by another organization on behalf of the Department, the function, operation, or use of which— (i)involves command and control of an armed force; 
(ii)involves equipment that is an integral part of a weapon or weapon system; or (iii)subject to subparagraph (B), is critical to the direct fulfillment of military missions. 
(B)Subparagraph (A)(iii) does not include a system that is to be used for routine administrative and business applications (including payroll, finance, logistics, and personnel management applications). (5)Specified typeThe term specified type means a printed circuit board that is— 
(A)a component of an electronic device that facilitates the routing, connecting, transmitting or securing of data and is commonly connected to a network, and (B)any other end item, good, or product specified by the Secretary in accordance with subsection (d)(2).; and 
(3)by amending subsection (d) to read as follows:  (d)Rulemaking (1)The Secretary may issue rules providing that subsection (a) may not apply with respect to an acquisition of commercial products, commercial services, and commercially available off-the-shelf items if— 
(A)the contractor is capable of meeting minimum requirements that the Secretary deems necessary to provide for the security of national security networks and weapon systems, including, at a minimum, compliance with section 224 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 10 U.S.C. 2302 note); and (B)either— 
(i)the Government and the contractor have agreed to a contract requiring the contractor to take certain actions to ensure the integrity and security of the item, including protecting the item from unauthorized access, use, disclosure, disruption, modification, or destruction; or (ii)the Secretary has determined that the contractor has adopted such procedures, tools, and methods for identifying the sources of components of such item, based on commercial best practices, that meet or exceed the applicable trusted supply chain and operational security standards of the Department of Defense. 
(2)The Secretary may issue rules specifying end items, goods, and products for which a printed circuit board that is a component thereof shall be a specified type if the Secretary has promulgated final regulations, after an opportunity for notice and comment that is not less than 12 months, implementing this section. (3)In carrying out this section, the Secretary shall, to the maximum extent practicable, avoid imposing contractual certification requirements with respect to the acquisition of commercial products, commercial services, or commercially available off-the-shelf items.. 
(b)Modification of independent assessment of printed circuit boardsSection 841(d) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended— (1)in paragraph (1)— 
(A)by striking the date of enactment of this Act and inserting the date of the enactment of the National Defense Authorization Act for Fiscal Year 2022; (B)by striking shall seek to enter and inserting shall enter; 
(C)by striking to include printed circuit boards in commercial products or services, or in and inserting to printed circuit boards in other commercial or; and (D)) by striking the scope of mission critical and all that follows through the period at the end and inserting types of systems other than defense security systems (as defined in section 2533d(c) of title 10, United States Code) that should be subject to the prohibition in section 2533d(a) of title 10, United States Code.; 
(2)in the heading for paragraph (2), by striking department of defense and inserting Department of Defense; (3)in paragraph (2), by striking one year after entering into the contract described in paragraph (1) and inserting January 1, 2023; 
(4)in the heading for paragraph (3), by striking congress and inserting Congress; and (5)in paragraph (3), by inserting after the recommendations of the report. the following: The Secretary shall use the report to determine whether any systems (other than defense security systems (as defined in section 2533d(c) of title 10, United States Code)) or other types of printed circuit boards should be subject to the prohibition in section 2533d(a) of title 10, United States Code.. 
844.Defense industrial base coalition for career development 
(a)In generalThe Under Secretary of Defense for Acquisition and Sustainment shall establish and manage a coalition among covered institutions of higher education, career and technical education programs, workforce development boards, labor organizations, and organizations representing defense industrial base contractors to focus on career pathways for individuals seeking careers in manufacturing. The goals of the coalition shall be— (1)to highlight the importance of expertise in manufacturing careers; 
(2)to share experiences of successful partnerships between such organizations and covered institutions of higher education to create opportunities for individuals attending such institutions to be hired by defense industrial base contractors; and (3)to encourage opportunities for donating used equipment of defense industrial base contractors to covered institutions of higher education for use in training such individuals. 
(b)ReportNot later than 270 days after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition and Sustainment, in coordination with the coalition established under subsection (a), shall submit to the congressional defense committees a report including— (1)the results of any cooperative work-education program established by defense laboratories pursuant to section 2195 of title 10, United States Code; 
(2)an assessment of whether such programs could be expanded to include individuals attending secondary schools and career and technical education programs to create opportunities for such individuals to be hired by defense industrial base contractors; and (3)recommendations for whether incentive contracts are needed to encourage defense industrial base contractors to provide career pathways for individuals seeking careers in manufacturing. 
(c)DefinitionsIn this section: (1)Covered institution of higher educationThe term covered institution of higher education means— 
(A)an institution of higher education, as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001); and (B)a postsecondary vocational institution, as defined in section 102(c) of such Act (20 U.S.C. 1002(c)). 
(2)Defense industrial base contractorThe term defense industrial base contractor means a prime contractor or subcontractor (at any tier) in the defense industrial base. (3)Labor organizationThe term labor organization has the meaning given such term in section 2(5) of the National Labor Relations Act (29 U.S.C. 152(5)).  
(4)Secondary schoolThe term secondary school has the meaning given such term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). (5)Career and technical educationThe term career and technical education has the meaning given such term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302). 
(6)Workforce development boardThe term workforce development board means a State board or a local board, as such terms are defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102). 845.Additional testing of commercial e-commerce portal modelsSection 846(c) of the National Defense Authorization Act for Fiscal Year 2018 (41 U.S.C. 1901 note) is amended by adding at the end the following new paragraphs: 
 
(5)Additional testingNot later than 90 days after the date of the enactment of this paragraph, the Administrator shall— (A)begin testing commercial e-commerce portal models other than any commercial e-commerce portal identified in the recommendations issued under paragraph (3); and 
(B)shall submit to the congressional defense committees a report that includes— (i)a summary of the assessments conducted under subsection (c)(2) with respect to a commercial e-commerce portal provider identified in the recommendations issued under subsection (c)(3); 
(ii)a list of the types of commercial products procured from such provider; (iii)the amount spent by the head of a department or agency under the program, disaggregated by type of commercial product and commercial e-commerce portal provider; 
(iv)a update on the commercial e-commerce portal models being tested and a timeline for completion of such testing. (6)ReportUpon completion of testing conducted under paragraph (5) and before taking any action with respect to the commercial e-commerce portal models tested, the Administrator of General Services shall submit to the congressional defense committees a report on the results of such testing that includes— 
(A)an assessment and comparison of commercial e-commerce portal providers with respect to— (i)price and quality of the commercial product supplied by each commercial e-commerce portal model; 
(ii)supplier reliability and service; (iii)safeguards for the security of Government information and third-party supplier proprietary information; 
(iv)protections against counterfeit commercial products; (v)supply chain risks, particularly with respect to complex commercial products; and 
(vi)overall adherence to Federal procurement rules and policies; and (B)an analysis of the costs and benefits of the convenience to the Federal Government of procuring commercial products from each commercial e-commerce portal providers.. 
846.Support for industry participation in global standards organizations 
(a)DefinitionIn this section: (1)AdministratorThe term Administrator means the Administrator of the Small Business Administration. 
(2)Appropriate congressional committeesThe term appropriate congressional committees means the following: (A)The Committee on Science, Space, and Technology of the House of Representatives. 
(B)The Committee on Commerce, Science, and Transportation of the Senate. (C)The Committee on Energy and Commerce of the House of Representatives. 
(D)The Committee on Energy and Natural Resources of the Senate. (E)The Committee on Small Business of the House of Representatives. 
(F)The Committee on Small Business and Entrepreneurship of the Senate. (3)Artificial intelligenceThe term artificial intelligence has the meaning given the term in section 238(g) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (10 U.S.C. 2358 note).  
(4)Covered entityThe term covered entity means a small business concern that is incorporated and maintains a primary place of business in the United States. (5)Small business concernThe term small business concern has the meaning given the term in section 3 of the Small Business Act (15 U.S.C. 632).  
(b)EstablishmentNot later than 180 days after the date of enactment of this Act, the Administrator shall establish a program to support participation by covered entities in meetings and proceedings of standards development organizations in the development of voluntary technical standards. (c)ActivitiesIn carrying out the program established under subsection (a), the Administrator shall award competitive, merit-reviewed grants to covered entities to cover the reasonable costs, up to a specified ceiling, of participation of employees of those covered entities in meetings and proceedings of standards development organizations, including— 
(1)regularly attending meetings; (2)contributing expertise and research; 
(3)proposing new work items; and (4)volunteering for leadership roles such as a convener or editor. 
(d)Award criteriaThe Administrator may only provide a grant under this section to a covered entity that— (1)demonstrates deep technical expertise in key emerging technologies and technical standards, including artificial intelligence and related technologies (such as distributed ledger or cryptographic technologies); 
(2)commits personnel with such expertise to regular participation in global bodies responsible for developing standards for such technologies over the period of the grant; (3)agrees to participate in efforts to coordinate between the Federal Government and industry to ensure protection of national security interests in the setting of global standards so long as such standards are not dictated by the Federal Government; and 
(4)provides a plan to the Administrator that details the relationship between the activities described in paragraphs (1), (2), and (3) and the proposed standards to be adopted. (e)No matching contributionA recipient of an award under this section shall not be required to provide a matching contribution. 
(f)Evaluation 
(1)In generalIn making awards under this section, the Administrator shall coordinate with the Director of the National Institute of Standards and Technology, who shall provide support in the assessment of technical expertise in emerging technologies and standards setting needs. (2)Panel rankingIn carrying out the requirements under paragraph (1), the Administrator and the Director shall jointly establish a panel of experts to rank the proposed standards, based on merit and relevance, to be composed of experts from— 
(A)private industry; (B)non-profit institutions; 
(C)non-profit standards development organizations; (D)academia; and  
(E)the Federal Government. (g)ReportNot less than annually, the Administrator shall submit to the appropriate congressional committees a report on— 
(1)the efficacy of the program; (2)an explanation of any standard adopted as a result of the program; 
(3)any challenges faced in carrying out the program; and (4)proposed solutions to the challenges identified in paragraph (3). 
847.Pilot program on defense innovation open topics 
(a)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary of Defense, in coordination with the Under Secretary of Defense for Research and Engineering, the Secretary of the Air Force, Secretary of the Army, and Secretary of the Navy, shall establish defense innovation open topic activities using the Small Business Innovation Research Program in order to— (1)increase the transition of commercial technology to the Department of Defense; 
(2)expand the small business nontraditional defense industrial base; (3)increase commercialization derived from defense investments; 
(4)increase diversity and participation among self-certified small-disadvantaged businesses, minority-owned businesses, and disabled veteran-owned businesses; and (5)expand the ability for qualifying small businesses to propose technology solutions to meet defense needs. 
(b)FrequencyThe Department of Defense and Military Services shall conduct not less than one open topic announcement per fiscal year. (c)BriefingNot later than 180 days after the date of enactment of this Act, the Secretary of Defense shall provide the congressional defense committees a briefing on the establishment of the program required by subsection (a). 
(d)TerminationThe pilot program authorized in subsection (a) shall terminate on October 1, 2025. 848.Report on Cybersecurity Maturity Model Certification effects on small businessNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Committee on Armed Services of the House of Representatives and the Committee on Small Business of the House of Representatives a report on the effects of the Cybersecurity Maturity Model Certification framework of the Department of Defense on small business concerns (as defined under section 3 of the Small Business Act (15 U.S.C. 632), including— 
(1)the estimated costs of complying with each level of the framework; (2)any decrease in the number of small business concerns that are part of the defense industrial base resulting from the implementation and use of the framework; and 
(3)an explanation of how the Department of Defense will mitigate the negative effects to small business concerns that are part of the defense industrial base resulting from the implementation and use of the framework. EOther Matters  851.Mission management pilot program (a)In generalSubject to the availability of appropriations, the Secretary of Defense shall establish within the Strategic Capabilities Office of the Department of Defense a pilot program to identify lessons learned and improved mission outcomes achieved by quickly delivering solutions that fulfill critical operational needs arising from cross-service missions undertaken by combatant commands through the use of a coordinated and iterative approach to develop, evaluate, and transition such solutions. 
(b)Missions selection 
(1)In generalExcept as provided in paragraph (3), the Deputy Secretary of Defense shall select missions with respect to which to carry out the pilot program. (2)Selection criteriaWhen selecting missions under paragraph (1), the Deputy Secretary of Defense shall— 
(A)select missions with critical cross-service operational needs; and (B)consider— 
(i)the strategic importance of the critical cross-service operational needs to the operational plans of the relevant combatant commands; and (ii)the advice of the Cross-Functional Teams of the Strategic Capabilities Office regarding mission selection. 
(3)Initial mission 
(A)In generalNot later than four months after the date of the enactment of this section, the Director of the Strategic Capabilities Office shall select a mission under the pilot program that has critical cross-service operational needs and which is of strategic importance to the operational plans of the United States Indo-Pacific Command. (B)Mission selection approvalThe mission selected by the Director of the Strategic Capabilities Office under subparagraph (A) shall be subject to the approval of the Deputy Secretary of Defense. 
(c)Mission managers 
(1)In generalA mission manager shall carry out the pilot program with respect to each mission. (2)ResponsibilitiesWith respect to each mission, the relevant mission manager shall— 
(A)identify critical cross-service operational needs by enumerating the options available to the combatant command responsible for carrying out such mission and determining the resiliency of such options to threats from adversaries; (B)in coordination with the military services and appropriate Defense Agencies and Field Activities, develop and deliver solutions, including software and information technology solutions and other functionalities unaligned with any one weapon system of a covered Armed Service, to— 
(i)fulfill critical cross-service operational needs; and (ii)address future changes to existing critical cross-service operational needs by providing additional capabilities; 
(C)work with the combatant command responsible for such mission and the related planning organizers, service program managers, and defense research and development activities to carry out iterative testing and support to initial operational fielding of the solutions described in subparagraph (B); (D)conduct research, development, test, evaluation, and transition support activities with respect to the delivery of the solutions described in subparagraph (B); 
(E)seek to integrate existing, emerging, and new capabilities available to the Department of Defense in the development of the solutions described in subparagraph (B); and (F)provide to the Deputy Secretary of Defense mission management activity updates and reporting on the use of funds under the pilot program with respect to such mission. 
(3)Director of the Strategic Capabilities OfficeThe Director of the Strategic Capabilities Office shall be the mission manager for each mission selected under subsection (b). (4)Iterative approachThe mission manager shall, to the extent practicable, carry out the pilot program with respect to each mission selected under subsection (b) by integrating existing, emerging, and new military capabilities, and managing a portfolio of small, iterative development and support to initial operational fielding efforts. 
(5)Other program management responsibilitiesThe activities undertaken by the mission manager with respect to a mission, including mission management, do not supersede or replace the program management responsibilities of any other individual that are related to such missions. (d)Data collection requirementThe Deputy Secretary of Defense shall develop and implement a plan to collect and analyze data on the pilot program for the purposes of— 
(1)developing and sharing best practices for applying emerging technology and supporting new operational concepts to improve outcomes on key military missions and operational challenges; and (2)providing information to the leadership of the Department on the implementation of the pilot program and related policy issues. 
(e)AssessmentsDuring the five-year period beginning on the date of the enactment of this Act, the Deputy Secretary of Defense shall regularly assess— (1)the authorities required by the missions manager to effectively and efficiently carry out the pilot program with respect to the missions selected under subsection (b); and 
(2)whether the mission manager has access to sufficient funding to carry out the research, development, test, evaluation, and support to initial operational fielding activities required to deliver solutions fulfilling the critical cross-service operational needs of the missions. (f)Briefings (1)Semiannual briefing (A)In generalNot later than July 1, 2022, and every six months thereafter until the date that is five years after the date of the enactment of this Act, the mission manager shall provide to the congressional defense committees a briefing on the progress of the pilot program with respect to each mission selected under subsection (b), the anticipated mission outcomes, and the funds used to carry out the pilot program with respect to such mission. 
(B)Initial briefingThe Deputy Secretary of Defense shall include in the first briefing submitted under subparagraph (A) a briefing on the implementation of the pilot program, including— (i)the actions taken to implement the pilot program; 
(ii)an assessment of the pilot program; (iii)requests for Congress to provide authorities required to successfully carry out the pilot program; and 
(iv)a description of the data plan required under subsection (d). (2)Annual briefingNot later than one year after the date on which the pilot program is established, and annually thereafter until the date that is five years after the date of the enactment of this Act, the Deputy Secretary of Defense shall submit to the congressional defense committees a briefing on the pilot program, including— 
(A)the data collected and analysis performed under subsection (d); (B)lessons learned;  
(C)the priorities for future activities of the pilot program; and (D)such other information as the Deputy Secretary determines appropriate. 
(3)RecommendationNot later than two years after the date of the enactment of this Act, the Deputy Secretary of Defense shall submit to Congress a briefing on the recommendations of the Deputy Secretary with respect to the pilot program and shall concurrently submit to Congress— (A)a written assessment of the pilot program; 
(B)a written recommendation on continuing or expanding the mission integration pilot program; (C)requests for Congress to provide authorities required to successfully carry out the pilot program; and 
(D)the data collected and analysis performed under subsection (d). (g)TransitionBeginning in fiscal year 2025, the Deputy Secretary of Defense may transition responsibilities for research, development, test, evaluation, and support to initial operational fielding activities started under the pilot program to other elements of the Department for purposes of delivering solutions fulfilling critical cross-service operational needs. 
(h)Termination dateThe pilot program shall terminate on the date that is 5 years after the date of the enactment of this Act. (i)Rule of constructionNothing in this section shall be construed as providing any authority not otherwise provided by law to procure, or enter agreements to procure, any goods, materials, or services. 
(j)DefinitionsIn this section: (1)Covered Armed ForceThe term covered Armed Force means— 
(A)the Army; (B)the Navy; 
(C)the Air Force; (D)the Marine Corps; or 
(E)the Space Force. (2)Cross-Functional Teams of the Strategic Capabilities OfficeThe term Cross-Functional Teams of the Strategic Capabilities Office means the teams established in the Strategic Capabilities Office of the Department of Defense pursuant to section 233(b) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1277; 10 U.S.C. 132 note). 
(3)Cross-serviceThe term cross-service means pertaining to multiple covered Armed Forces. (4)Cross-service operational needThe term cross-service operational need means an operational need arising from a mission undertaken by a combatant command which involves multiple covered Armed Forces. 
(5)Defense Agency; military departmentThe terms Defense Agency and military department have the meanings given such terms in section 101(a) of title 10, United States Code. (6)Field ActivityThe term Field Activity has the meaning given the term Department of Defense Field Activity in section 101(a) of title 10, United States Code. 
(7)Mission managementThe term mission management means the integration of materiel, digital, and operational elements to improve defensive and offensive options and outcomes for a specific mission or operational challenge. (8)Pilot programThe term pilot program means the pilot program established under subsection (a). 
852.Pilot program to determine the cost competitiveness of drop-in fuels 
(a)EstablishmentThe Secretary of Defense, in consultation with the Under Secretary of Defense for Acquisition and Sustainment and the Under Secretary of Defense (Comptroller), shall establish a pilot program to determine the cost competitiveness of the fully burdened cost of drop-in fuels compared with the fully burdened cost of traditional fuels using a scenario-based strategic sourcing tool as described in subsection (b). (b)Use of scenario-based strategic sourcing toolThe Under Secretary of Defense (Comptroller), in coordination with the Director of Defense Logistics Agency, shall identify an aviation fuel program and use a commercially available scenario-based strategic sourcing tool to— 
(1)analyze performance risks and benefits of drop-in fuels compared to traditional fuels; (2)determine cost-competitiveness of drop-in fuels compared to traditional fuels; 
(3)improve supplier performance of contracts to procure aviation fuel; and (4)minimize risk, increase transparency, and manage unforeseen circumstances for the Department of Defense. 
(c)DocumentationThe Under Secretary of Defense (Comptroller) shall use the scenario-based strategic sourcing tool described in subsection (b) to maintain documentation of the costs of each such contract in order to develop better price estimates and procurement strategies for acquiring aviation fuel. (d)ReportNot later than September 30, 2022, and annually thereafter until the termination date described in subsection (f), the Secretary of Defense shall submit a report to the congressional defense committees on the status and impact of the pilot program established under this section. 
(e)DefinitionsIn this section: (1)The terms drop-in fuel, fully burdened cost, and traditional fuel have the meanings given, respectively, in section 2922h of title 10, United States Code. 
(2)The term scenario-based strategic sourcing means a method for testing the supply chain effects using automated software to model various scenarios relating to— (A)contract management; 
(B)spend analysis; (C)supplier management; 
(D)sourcing; and (E)external market variables. 
(f)TerminationThe pilot program established under this section shall terminate on September 30, 2027. 853.Assuring integrity of overseas fuel supplies (a)In generalBefore awarding a contract to an offeror for the supply of fuel for any overseas contingency operation, the Secretary of Defense shall— 
(1)ensure, to the maximum extent practicable, that no otherwise responsible offeror is disqualified for such award on the basis of an unsupported denial of access to a facility or equipment by the host nation government; and (2)require assurances that the offeror will comply with the requirements of subsections (b) and (c). 
(b)RequirementAn offeror for the supply of fuel for any overseas contingency operation shall— (1)certify that the provided fuel, in whole or in part, or derivatives of such fuel, is not sourced from a nation or region prohibited from selling petroleum to the United States; and 
(2)furnish such records as are necessary to verify compliance with such anti-corruption statutes and regulations as the Secretary determines necessary, including— (A)the Foreign Corrupt Practices Act (15 U.S.C. 78dd–1 et seq.); 
(B)the regulations contained in parts 120 through 130 of title 22, Code of Federal Regulations, or successor regulations (commonly known as the International Traffic in Arms Regulations);  (C)the regulations contained in parts 730 through 774 of title 15, Code of Federal Regulations, or successor regulations (commonly known as the Export Administration Regulations); and 
(D)such regulations as may be promulgated by the Office of Foreign Assets Control of the Department of the Treasury. (c)Report requiredNot more than 180 days after the award of a contract for the supply of fuel for any overseas contingency operation that is greater than $50,000,000, the Inspector General of the Department of Defense shall submit to the congressional defense committees a report including— 
(1)an assessment of the price per gallon for such fuel, along with an assessment of the price per gallon for fuel paid by other entities in the same nation or region of the nation; and (2)an assessment of the ability of the contractor awarded such contract to comply with sanctions on Iran and monitor for violations of those sanctions. 
(d)ApplicabilitySubsections (a), (b), and (c) of this section shall apply with respect to contracts entered into on or after the date of the enactment of this Act. (e)Avoidance of Use of Lowest Price Technically Acceptable Source Selection Criteria for fuel procurement and fuel-related servicesSection 813(c)(3) of the National Defense Authorization Act for Fiscal Year 2017 (10 U.S.C. 2305 note) is amended by inserting , including fuel procurement and fuel-related services, after logistics services,. 
854.Cadre of software development and acquisition experts 
(a)Cadre of software development and acquisition experts 
(1)Not later than January 1, 2022, the Secretary of Defense, acting through the Under Secretary of Defense for Acquisition and Sustainment, shall establish a cadre of personnel who are experts in development and acquisition of software. The purpose of the cadre is to ensure a consistent, strategic, and highly knowledgeable approach to developing and acquiring software by providing expert advice, assistance, and resources to the acquisition workforce in support of the policies established in accordance with Department of Defense Instruction 5000.02, Operation of the Adaptive Acquisition Framework, dated January 23, 2020. (2)The Under Secretary shall establish an appropriate leadership structure and office within which the cadre shall be managed, and shall determine the appropriate official to whom members of the cadre shall report. 
(3)The cadre of experts shall be assigned to a program office or an acquisition command within a military department to advise, assist, and provide resources to a program manager or program executive officer on matters pertaining to software at various stages of the life cycle of a system, including but not limited to integration, testing, production, certification, deployment of capabilities to the operational environment, and maintenance. In performing such duties, the experts shall— (A)Advise and assist in integration of modern software development practices such as agile software development; development, security, and operations (DevSecOps); and lean practices. 
(B)Advise and assist in leveraging industry best practices for software development, deployment, upgrades, and sustainment to include contracting for software as a service, subscription models, use of prime contractors to assist in integration, and other methods for acquiring or accessing capability. (C)In conjunction with the Cadre of Intellectual Property Experts established pursuant to section 2322 of this title, develop a strategy and licensing framework to enable government procurement of commercial software, to include: 
(i)in accordance with section 2377 of this title, a preference for the acquisition of commercial software under the license customarily provided to the public, except as specified in paragraphs (ii) and (iii); (ii)identification of terms or conditions that may be inconsistent with federal procurement law; 
(iii)identification of operational user needs that may necessitate the negotiation of customized licenses to ensure authorized use in unique operational environments; and (iv)methods and procedures for use of stand-alone software licensing in cases where other contract vehicles are inappropriate or unavailable. 
(D)Establish and lead cross-functional government-industry teams that include operational users, data and system architects, experts in artificial intelligence, developmental and operational testers, software developers, and cybersecurity experts to deliver software rapidly and iteratively to meet the highest priority user needs. (E)Advise and assist in the development of requirements, acquisition strategy, product support strategy, and intellectual property strategy for a system. 
(F)Advise and assist in planning and budgeting for agile software development and deployment, and the sustainment of software over the life-cycle of the program, to include consideration of the shifting landscape of continual cyber threat and evolving cyber requirements. (G)Conduct or assist with financial analysis, cost estimation, and valuation of software, to include agile software development, to include valuation of embedded software as a standalone product or as part of modular open system approach. 
(H)Assist in the drafting of a solicitation, contract, or other transaction agreement. (I)Interact with or assist in interactions with contractors, including communications and negotiations with contractors on solicitations and awards. 
(J)Foster culture change necessary to enable the Department of Defense to embrace and leverage modern software practices by: (i)recommending policies to ensure program managers are empowered to set and maintain the integrity of agile develop process and priorities; and 
(ii)educating key stakeholders in considerations regarding the integration and incorporation of agile software development practices with systems acquired under the major capability acquisition pathway. (4) (A)In order to achieve the purpose set forth in paragraph (1), the Under Secretary shall ensure the cadre has the appropriate number of staff and such staff possesses the necessary skills, knowledge, and experience to carry out the duties under paragraph (2), including in relevant areas of law, commercial software licensing, contracting, acquisition, logistics, engineering, financial analysis, cost estimation, and valuation. The Under Secretary, in coordination with the Defense Acquisition University and in consultation with academia and industry, shall develop a career path, including development opportunities, exchanges, talent management programs, and training, for the cadre. The Under Secretary may use existing authorities to staff the cadre, including those in subparagraphs (B), (C), (D), and (F). 
(B)Civilian personnel from within the Office of the Secretary of Defense, Joint Staff, military departments, Defense Agencies, and combatant commands may be assigned to serve as members of the cadre, upon request of the Director. (C)The Under Secretary may use the authorities for highly qualified experts under section 9903 of title 5, to hire experts as members of the cadre who are skilled professionals in software development and acquisition, commercial software licensing, and related matters. 
(D)The Under Secretary may enter into a contract with a private-sector entity for specialized expertise to support the cadre. Such entity may be considered a covered Government support contractor, as defined in section 2320 of this title. (E)In establishing the cadre, the Under Secretary shall give preference to civilian employees of the Department of Defense, rather than members of the armed forces, to maintain continuity in the cadre. 
(F)The Under Secretary is authorized to use amounts in the Defense Acquisition Workforce Development Fund for the purpose of recruitment, training, and retention of the cadre, including paying salaries of newly hired members of the cadre for up to three years. (G)In implementing this section, the Under Secretary shall ensure compliance with applicable total force management policies, requirements, and restrictions provided in sections 129a, 2329, and 2461 of title 10, United States Code. 
(H)The Under Secretary shall ensure that any contractor employee providing services in support of, or participation in, the cadre established under this section and is considered a Special Government Employee as defined by section 202 of title 18, United States Code, is required to file a confidential financial disclosure in accordance with the Ethics in Government Act of 1978. 855.Acquisition practices and policies assessment (a)In generalThe Department of Defense Climate Working Group established pursuant to Executive Order 14008 (86 Fed. Reg. 7619, related to tackling the climate crisis), in coordination with the Assistant Secretary of Defense for Energy, Installations, and Environment, shall assess and develop recommendations for implementing, in regulations, the acquisition practices and policies described in subsection (b) with respect to acquisitions by the Department of Defense. 
(b)Acquisition practices and policiesThe practices and policies described in this subsection are— (1)acquisition planning practices that promote the acquisition of resilient and resource-efficient goods and services and that support innovation in environmental technologies, including— 
(A)weighing the cost savings and resource and energy preservation of environmentally preferable goods or services against the speed and uniformity of traditional goods or services when identifying requirements or drafting the statement of work; (B)designing the technical specifications that set product performance levels to diminish greenhouse gas emissions; 
(C)restricting the statement of work or specifications to only environmentally preferable goods or services where the quality, availability, and price comparable to traditional goods or services; (D)engaging in public-private partnerships with private sector and nonprofit institutions to design, build, and fund resilient, low-carbon infrastructure;  
(E)collaborating with local jurisdictions surrounding military installations, with a focus on military installations located in States with established policies, guidance, and processes for procuring goods and services in a manner that minimizes environmental and social costs; and (F)designing the technical specifications for assessment and mitigation of risk to supply chains from extreme weather and changes in environmental conditions; 
(2)source selection practices that promote the acquisition of resilient and resource-efficient goods and services and that support innovation in environmental technologies, including— (A)considering any resilience, low-carbon, or low-toxicity criteria as competition factors on the basis of which the award is made in addition to cost, past performance, and quality factors; 
(B)using accepted standards, emissions data, certifications, and labels to verify the environmental impact of a good or service and enhance procurement efficiency; (C)training acquisition professionals to evaluate the credibility of certifications and labels purporting to convey information about the environmental impact of a good or service; and 
(D)considering all the costs of a good or service that will be incurred throughout its lifetime by calculating and measuring operating costs, maintenance, end of life costs, and residual value, including costs resulting from the carbon and other greenhouse gas emissions associated with the good or service; and (3)consideration of the external economic, environmental, and social effects arising over the entire life cycle of an acquisition when making acquisition planning and source selection decisions. 
(c)ReportNot later than 180 days after the date of the enactment of this Act, the chair of the Department of Defense Climate Working Group shall submit to the congressional defense committees a report on the assessment conducted under subsection (a), which shall include the recommendations developed under such subsection. (d)DefinitionsIn this section: 
(1)Environmentally preferableThe term environmentally preferable, with respect to a good or service, means that the good or service has a lesser or reduced effect on human health and the environment when compared with competing goods or services that serve the same purpose. The comparison may consider raw materials acquisition, production, manufacturing, packaging, distribution, reuse, operation, maintenance, or disposal of the good or service. (2)Resource-efficient goods and servicesThe term resource-efficient goods and services means goods and services— 
(A)that use fewer resources than competing goods and services to serve the same purposes or achieve the same or substantially similar result as such competing goods and services; and (B)for which the negative environmental impacts across the full life cycle of such goods and services are minimized. 
856.Report on improvements to procurement technical assistance programsNot later than March 1, 2022, the Secretary of Defense, in consultation with the Under Secretary of Defense for Acquisition and Sustainment, shall submit to the congressional defense committees a report on the status of the implementation of the following three recommendations set forth in the report of the Government Accountability Office titled Procurement Technical Assistance Program: Opportunities Exist for DOD to Enhance Training and Collaboration (GAO–21–287), dated March 31, 2021, to improve procurement technical assistance programs established under chapter 142 of title 10, United States Code: (1)The Under Secretary of Defense for Acquisition and Sustainment should require procurement technical assistance centers to use the template developed by the Defense Logistics Agency to help track fulfillment of training requirements. 
(2)The Under Secretary of Defense for Acquisition and Sustainment should reach an agreement with the Association of procurement technical assistance centers to provide the Defense Logistics Agency with the aggregate results of proficiency tests administered to measure the effectiveness of procurement technical assistance centers counselor training. (3)The Under Secretary of Defense for Acquisition and Sustainment should work with Administrator of the Small Business Administration to formalize a collaborative agreement for procurement technical assistance centers and small business development centers (as defined under section 3 of the Small Business Act (15 U.S.C. 632)) in relation to providing client services on government contracting. 
857.Report on commercial item determinations 
(a)In generalNot later than 180 days after enactment of this Act, the Undersecretary for Acquisitions and Sustainment shall submit to the congressional defense committees a report on commercial item determinations containing the following: (1)An accounting of the training available for the acquisition workforce related to commercial item determinations and price reasonableness determinations under Federal Acquisition Regulations Part 12, including a description of the training, duration, periodicity, whether the training is optional or mandatory, and the date on which the training materials were last substantially revised. 
(2)An assessment of the currency of the acquisition workforce in the training described in paragraph (2). (b)PublicationThe Undersecretary for Acquisitions and Sustainment shall publish on an appropriate publicly available website of the Department of Defense the report required by subsection (a). 
858.Pilot program to transition digitally secured manufacturing technologies 
(a)Program requiredThe Under Secretary of Defense for Research and Engineering shall carry out a pilot program to ensure the transition of digitally secured manufacturing technologies developed by a manufacturing innovation institute that is funded by the Department of Defense to covered defense contractors to promote the development of digitally secured manufacturing technologies to— (1)enhance and secure the supply chain for such digitally secured manufacturing technologies for use in weapon systems; and 
(2)ensure increased quality and decreased costs of such digitally secured manufacturing technologies. (b)PartnershipUnder the pilot program, the Under Secretary shall reimburse related costs to covered defense contractors to facilitate the transition of digitally secured manufacturing technologies from such manufacturing innovation institutes to such covered defense contractors. 
(c)Annual reportNot later than 90 days after the last day of each fiscal year during which the pilot program is operational, the Under Secretary of Defense for Research and Engineering shall submit to the Committees on Armed Services of the Senate and the House of Representatives a briefing on participation in and the impact of the pilot program. (d)DefinitionsIn this section: 
(1)The term covered defense contractor means a contractor in the defense industrial base that— (A)manufactures and delivers aircraft, ships, vehicles, weaponry, or electronic systems; or 
(B)provides services, such as logistics or engineering support, to the Department of Defense. (2)The term digitally secured manufacturing technology means an existing or experimental manufacturing technology determined by the Under Secretary of Defense for Research and Engineering to meet the needs of the Department of Defense. 
(e)TerminationThe pilot program established under this section shall terminate 3 years after the date of the enactment of this Act. (f)IncreaseNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 201 for research, development, test, and evaluation, as specified in the corresponding funding table in section 4201, for Manufacturing Technology Program, line 051 is hereby increased by $3,000,000. 
(g)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 301 for operation and maintenance, as specified in the corresponding funding table in section 4301, for Office of the Secretary of Defense, line 540 is hereby reduced by $3,000,000. 859.Briefing on expanded small unmanned aircraft systems capabilityThe Secretary of Defense shall, not later than January 30, 2022, provide a briefing to the Committee on Armed Services of the House of Representatives on the evaluation of commercially available small unmanned aircraft systems (hereinafter referred to as sUAS) with capabilities that align with the Department’s priorities, including— 
(1)the timing of the release of the updated list titled Blue sUAS 2.0 of the Defense Innovation Unit that contains available fixed wing and multirotor commercial small unmanned aircraft systems compliant with section 848 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92); and (2)the advisability and feasibility of adding end-to-end sUAS solutions to such list, including the sUAS, supporting field management software, technical support, and training, all provided as an integrated collection and analysis capability. 
860.Waiver authorization streamliningSection 8(a)(21) of the Small Business Act (15 U.S.C. 637(a)(21)) is amended— (1)in subparagraph (A), by striking subparagraph (B) and inserting subparagraphs (B) and (F); 
(2)in subparagraph (B)— (A)by striking clause (iii); and 
(B)by redesignating clauses (iv) and (v) as clauses (iii) and (iv), respectively; (3)by moving subparagraph (C) two ems to the left; and 
(4)by adding at the end the following new subparagraph:  (F)In the event either a contract awarded pursuant to this subsection or ownership and control of a concern performing a contact awarded pursuant to this subsection will pass to another small business concern, the requirements of subparagraph (A) shall not apply if— 
(i)the acquiring small business concern is a program participant; and (ii)upon a request submitted prior to the passage of the contract or the actual relinquishment of ownership and control, as applicable, the Administrator (or the delegee of the Administrator) determines that the acquiring small business concern would otherwise be eligible to directly receive the award pursuant to this subsection.. 
861.Modifications to Governmentwide goals for small business concernsSection 15(g)(1)(A) of the Small Business Act (15 U.S.C. 644(g)(1)) is amended— (1)in clause (i), by striking 23 percent and inserting 25 percent; 
(2)in clause (ii), by striking 3 percent and inserting 4 percent; (3)in clause (iii), by striking 3 percent and inserting 4 percent;  
(4)in clause (iv), by striking at not less than and all that follows and inserting the following: at not less than— 
(I)11 percent of the total value of all prime contract and subcontract awards for fiscal year 2022; (II)12 percent of the total value of all prime contract and subcontract awards for fiscal year 2023; 
(III)13 percent of the total value of all prime contract and subcontract awards for fiscal year 2024; and (IV)15 percent of the total value of all prime contract and subcontract awards for fiscal year 2025 and each fiscal year thereafter.; and 
(5)in clause (v), by striking at not less than and all that follows and inserting the following: at not less than— 
(I)6 percent of the total value of all prime contract and subcontract awards for each of fiscal years 2022 and 2023; and (II)7 percent of the total value of all prime contract and subcontract awards for fiscal year 2024 and each fiscal year thereafter.. 
862.Duties of small business development center counselorsSection 21 of the Small Business Act (15 U.S.C. 648) is amended by adding at the end the following:  (o)Cyber strategy training for small business development centers (1)DefinitionsIn this subsection— 
(A)the term cyber strategy means resources and tactics to assist in planning for cybersecurity and defending against cyber risks and cyber attacks; and (B)the term lead small business development center means a small business development center that has received a grant from the Administration. 
(2)Certification programThe Administrator shall establish a cyber counseling certification program, or approve a similar existing program, to certify the employees of lead small business development centers to provide cyber planning assistance to small business concerns. (3)Number of certified employeesThe Administrator shall ensure that the number of employees of each lead small business development center who are certified in providing cyber planning assistance under this subsection is not fewer than the lesser of— 
(A)5; or (B)10 percent of the total number of employees of the lead small business development center. 
(4)Consideration of Small Business Development Center Cyber StrategyIn carrying out this subsection, the Administrator, to the extent practicable, shall consider any cyber strategy methods included in the Small Business Development Center Cyber Strategy developed under section 1841(a) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2662). (5)Reimbursement for certification (A)In generalSubject to the availability of appropriations and subparagraph (B), the Administrator shall reimburse a lead small business development center for costs relating to the certification of an employee of the lead small business development center under the program established under paragraph (2). 
(B)LimitationThe total amount reimbursed by the Administrator under subparagraph (A) may not exceed $350,000 in any fiscal year.. 863.Comptroller General report on mergers and acquisitions in the defense industrial baseNot later than March 1, 2022, the Comptroller General of the United States shall submit to Congress a report on the impact of mergers and acquisitions of defense industrial base contractors on the procurement processes of the Department of Defense.  
864.Exemption of certain contracts awarded to small business concerns from category management requirements 
(a)In generalThe Small Business Act is amended— (1)by redesignating section 49 as section 50; and 
(2)by inserting after section 48 the following new section:  49.Exemption of certain contracts from category management requirements (a)In generalA contract awarded under section 8(a), 8(m), 31, or 36 that is classified as tier 0— 
(1)shall be exempt from the procedural requirements of any Federal rule or guidance on category management or successor strategies for contract consolidation; and (2)shall not be included when measuring the attainment of any goal or benchmark established under any Federal rule or guidance on category management or successor strategies for contract consolidation. 
(b)ProhibitionWith respect to a requirement that was previously satisfied through a contract awarded under section 8(a), the head of a Federal agency shall not remove such requirement from a contract eligible for award under section 8(a) and include such requirement in a contract that is classified as tier 1, tier 2, or tier 3 without the Administrator’s approval. (c)DefinitionsIn this section: 
(1)Category managementThe term category management has the meaning given by the Director of the Office of Management and Budget. (2)Tier 0; tier 1; tier 2; tier 3The terms tier 0, tier 1, tier 2, and tier 3 have the meanings given such terms, respectively, by the Director of the Office of Management and Budget with respect to the Spend Under Management tiered maturity model, or any successor model.. 
(b)ApplicationSection 49 of the Small Business Act, as added by subsection (a), shall apply with respect to contracts entered into on or after the date of the enactment of this Act. 865.Prohibition on contracting with persons with willful or repeated violations of the Fair Labor Standards Act of 1938The head of a Federal department or agency (as defined in section 102 of title 40, United States Code) shall initiate a debarment proceeding with respect to a person for whom information regarding four or more willful or repeated violation of the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.) as determined by a disposition described under subsection (c)(1) of section 2313 of title 41, United States Code, and issued in the last four years, is included in the database established under subsection (a) of such section. The head of the department or agency shall use discretion in determining whether the debarment is temporary or permanent. 
866.Domestically sourced alternativesThe Secretary of Defense should acquire domestically sourced alternatives to existing defense products for the design, development, and production of priority Department of Defense projects to include further developing high efficiency power conversion technology and manufacturing advanced AC-DC power converters that improve performance for the dismounted soldier. 867.Report on duplicative information technology contractsNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report on efforts within the Department of Defense to reduce duplicative information technology contracts.  
868.Reestablishment of commission on wartime contracting 
(a)Short titleThis section may be cited as the Wartime Contracting Commission Reauthorization of 2021.  (b)In generalThere is hereby reestablished in the legislative branch under section 841 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 230) the Commission on Wartime Contracting. 
(c)Amendment to dutiesSection 841(c)(1) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 231) is amended to read as follows:  (1)General dutiesThe Commission shall study the following matters: 
(A)Federal agency contracting funded by overseas contingency operations funds. (B)Federal agency contracting for the logistical support of coalition forces operating under the authority of either the Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note) or the Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243; 50 U.S.C. 1541 note). 
(C)Federal agency contracting for the performance of security functions in countries where coalition forces operate under the authority of either the Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note) or the Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243; 50 U.S.C. 1541 note).. (d)Conforming amendmentsSection 841 of the National of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 230) is amended— 
(1)in subsection (b)— (A)in paragraph (1), by striking the Committee on Oversight and Government Reform each place it appears, and inserting the Committee on Oversight and Reform; 
(B)in paragraph (2), by striking of this Act and inserting of the Wartime Contracting Commission Reauthorization of 2021; and (C)in paragraph (4), by striking was first established each place it appears, and inserting was reestablished by the Wartime Contracting Commission Reauthorization of 2021; and 
(2)in subsection (d)(1), by striking On March 1, 2009 and inserting Not later than one year after the date of enactment of the Wartime Contracting Commission Reauthorization of 2021.  869.Application of price evaluation preference for qualified HUBZone small business concerns to certain contracts (a)In generalSection 31(c)(3) of the Small Business Act (15 U.S.C. 657a(c)(3)) is amended by adding at the end the following new subparagraph: 
 
(E)Application to certain contractsThe requirements of subparagraph (A) shall apply to an unrestricted order issued under an unrestricted multiple award contract or the unrestricted portion of a contract that is partially set aside for competition restricted to small business concerns.. (b)RulemakingNot later than 90 days after the date of the enactment of this section, the Administrator of the Small Business Administration shall revise any rule or guidance to implement the requirements of this section. 
870.Combating trafficking in persons 
(a)Sense of CongressIt is the sense of Congress that the United States Government should have a zero tolerance policy for human trafficking, and it is of vital importance that Government contractors who engage in human trafficking be held accountable. (b)Analysis RequiredThe Secretary of Defense shall review the recommendations contained in the report of the Comptroller General of the United States titled Human Trafficking: DOD Should Address Weaknesses in Oversight of Contractors and Reporting of Investigations Related to Contracts (dated August 2021; GAO–21–546) and develop the following: 
(1)Policies and processes to ensure contracting officers of the Department of Defense be informed of their responsibilities relating to combating trafficking in persons and to ensure that such contracting officers are accurately and completely reporting trafficking in persons investigations. (2)Policies and processes to specify— 
(A)the offices and individuals within the Department that should be receiving and reporting on trafficking in persons incidents involving contractors; (B)the elements of the Department and persons outside the Department that are responsible for reporting trafficking in persons investigations; and 
(C)requirements relating to reporting such incident in the Federal Awardee Performance and Integrity Information System (or any other contractor performance rating system). (3)Policies and processes to ensure that combating trafficking in persons monitoring is more effectively implemented through, among other things, reviewing and monitoring contractor compliance plans relating to combating trafficking in persons. 
(4)Policies and processes to ensure the Secretary of Defense has accurate and complete information about compliance with acquisition-specific training requirements relating to combating trafficking in persons by contractors. (5)A mechanism for ensuring completion of such training within 30 days after a contractor begins performance on a contract. 
(6)An assessment of the resources and staff required to support oversight of combating trafficking in persons, including resources and staff to validate annual combating trafficking in persons self-assessments by elements of the Department. (c)Interim briefNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall brief the congressional defense committees, the Committee on Oversight of the House of Representatives, and the Committee on Homeland Security and Government Affairs of the Senate on the preliminary findings of the analysis required by subsection (b). 
(d)Report 
(1)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees, the Committee on Oversight of the House of Representatives, and the Committee on Homeland Security and Government Affairs of the Senate the analysis required by subsection (b). (2)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex. 
871.Authority for the Office of Hearings and Appeals to decide appeals relating to qualified HUBZone small business concernsNot later than 1 year after the date of the enactment of this Act, the Administrator of the Small Business Administration shall issue a rule authorizing the Office of Hearings and Appeals of the Administration to decide all appeals from formal protest determinations in connection with the status of a concern as qualified HUBZone small business concern (as such term is defined in section 31(b) of the Small Business Act (15 U.S.C. 657a(b)). 872.Microloan program; definitionsParagraph (11) of section 7(m) of the Small Business Act (15 U.S.C. 636(m)(11)) is amended— 
(1)in clause (ii) of subparagraph (C), by striking rural and all that follows to the end of the clause and inserting rural;; (2)in subparagraph (D), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following new subparagraph:   (E)the term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands of the United States, Guam, the Commonwealth of the Northern Mariana Islands, and American Samoa.. 
873.Amendments to contracting authority for certain small business concerns 
(a)Socially and economically disadvantaged small business concernsSection 8(a)(1)(D)(i)(II) of the Small Business Act (15 U.S.C. 637(a)(1)(D)(i)(II)) is amended— (1)by striking $7,000,000 and inserting $10,000,000; and 
(2)by striking $3,000,000 and inserting $8,000,000. (b)Certain small business concerns owned and controlled by womenSection 8(m) of the Small Business Act (15 U.S.C. 637(m)) is amended— 
(1)in paragraph (7)(B)— (A)in clause (i), by striking $7,000,000 and inserting $10,000,000; and 
(B)in clause (ii), by striking $4,000,000 and inserting $8,000,000; and (2)in paragraph (8)(B)— 
(A)in clause (i), by striking $7,000,000 and inserting $10,000,000; and (B)in clause (ii), by striking $4,000,000 and inserting $8,000,000. 
(c)Qualified HUBZone small business concernsSection 31(c)(2)(A)(ii) of the Small Business Act (15 U.S.C. 657a(c)(2)(A)(ii)) is amended— (1)in subclause (I), by striking $7,000,000 and inserting $10,000,000; and 
(2)in subclause (II), by striking $3,000,000 and inserting $8,000,000. (d)Small business concerns owned and controlled by service-Disabled veteransSection 36(c)(2)(A) of the Small Business Act (15 U.S.C. 657f) is amended— 
(1)in subparagraph (A), by striking $7,000,000 and inserting $10,000,000; and (2)in subparagraph (B), by striking $3,000,000 and inserting $8,000,000. 
(e)Certain veteran-Owned concernsSection 8127(c) of title 38, United States Code, is amended by striking $5,000,000 and inserting the dollar thresholds under section 36(c)(2)(A) of the Small Business Act. 874.Congressional oversight of private security contractor contracts and personnel (a)Report on actions taken to implement Government Accountability Office recommendationsNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretaries of the military departments (as defined in section 101 of title 10, United States Code), shall submit to the congressional defense committees a report on the efforts and plans of the Department of Defense to implement the recommendations contained in the report of the Government Accountability Office titled PRIVATE SECURITY CONTRACTORS: DOD Needs to Better Identify and Monitor Personnel and Contracts (GAO–21–255), dated July 29, 2021. 
(b)Form of submissionsThe report required by subsection (a) shall, to the maximum extent possible, be submitted in unclassified form, but may contain a classified annex. (c)Report contentsThe report required by subsection (a) shall contain— 
(1)a summary of the actions planned or taken by Department of Defense to implement the three recommendations in the report of the Government Accountability Office described in such subsection; (2)a schedule for completing the implementation of each such recommendation, including specific milestones; 
(3)a comprehensive list of— (A)the specific contracted activities and services designated by the Department private security functions; and 
(B)the private security contracts of the Department in effect at any time during fiscal year 2021; (4)an explanation of how the Department plans to ensure that information pertaining to private security contracts and personnel can be uniquely identified in the databases of the Department used to record information on contracts and contractor personnel; and 
(5)a summary of the data possessed by the Department on all private security contracts in effect as of the end of fiscal year 2021, including— (A)the number of such contracts; 
(B)the number of contractors for such contracts; (C)the number of private security personnel performing private security functions under such contracts, including the number of such personnel who are armed and the number who are unarmed; and 
(D)for all such private security personnel, job titles and primary duty stations under such contracts, including whether such individual is deployed inside or outside of the continental United States. (d)DefinitionsIn this section: 
(1)Private security contractThe term private security contract means a covered contract (as defined under section 159.3 of title 32, Code of Federal Regulations) under which private security functions are performed. (2)Private security functionsThe term private security functions has the meaning given such term under section 159.3 of title 32, Code of Federal Regulations. 
(3)Private security personnelThe term private security personnel has the meaning given the term PSC personnel under section 159.3 of title 32, Code of Federal Regulations. 875.Boots to Business ProgramSection 32 of the Small Business Act (15 U.S.C. 657b) is amended by adding at the end the following new subsection: 
 
(h)Boots to Business Program 
(1)Covered individual definedIn this subsection, the term covered individual means— (A)a member of the Armed Forces, including the National Guard or Reserves; 
(B)an individual who is participating in the Transition Assistance Program established under section 1144 of title 10, United States Code; (C)an individual who— 
(i)served on active duty in any branch of the Armed Forces, including the National Guard or Reserves; and (ii)was discharged or released from such service under conditions other than dishonorable; and 
(D)a spouse or dependent of an individual described in subparagraph (A), (B), or (C). (2)EstablishmentBeginning on the first October 1 after the enactment of this subsection and for the subsequent 4 fiscal years, the Administrator shall carry out a program to be known as the Boots to Business Program to provide entrepreneurship training to covered individuals. 
(3)GoalsThe goals of the Boots to Business Program are to— (A)provide assistance and in-depth training to covered individuals interested in business ownership; and 
(B)provide covered individuals with the tools, skills, and knowledge necessary to identify a business opportunity, draft a business plan, identify sources of capital, connect with local resources for small business concerns, and start up a small business concern. (4)Program components (A)In generalThe Boots to Business Program may include— 
(i)a presentation providing exposure to the considerations involved in self-employment and ownership of a small business concern; (ii)an online, self-study course focused on the basic skills of entrepreneurship, the language of business, and the considerations involved in self-employment and ownership of a small business concern; 
(iii)an in-person classroom instruction component providing an introduction to the foundations of self employment and ownership of a small business concern; and (iv)in-depth training delivered through online instruction, including an online course that leads to the creation of a business plan. 
(B)CollaborationThe Administrator may— (i)collaborate with public and private entities to develop course curricula for the Boots to Business Program; and 
(ii)modify program components in coordination with entities participating in a Warriors in Transition program, as defined in section 738(e) of the National Defense Authorization Act for Fiscal Year 2013 (10 U.S.C. 1071 note). (C)Use of resource partners (i)In generalThe Administrator shall— 
(I)ensure that Veteran Business Outreach Centers regularly participate, on a nationwide basis, in the Boots to Business Program; and (II)to the maximum extent practicable, use a variety of other resource partners and entities in administering the Boots to Business Program. 
(ii)Grant authorityIn carrying out clause (i), the Administrator may make grants to Veteran Business Outreach Centers, other resource partners, or other entities to carry out components of the Boots to Business Program. (D)Availability to Department of DefenseThe Administrator shall make available to the Secretary of Defense information regarding the Boots to Business Program, including all course materials and outreach materials related to the Boots to Business Program, for inclusion on the website of the Department of Defense relating to the Transition Assistance Program, in the Transition Assistance Program manual, and in other relevant materials available for distribution from the Secretary of Defense. 
(E)Availability to Veterans AffairsIn consultation with the Secretary of Veterans Affairs, the Administrator shall make available for distribution and display at local facilities of the Department of Veterans Affairs outreach materials regarding the Boots to Business Program which shall, at a minimum— (i)describe the Boots to Business Program and the services provided; and 
(ii)include eligibility requirements for participating in the Boots to Business Program. (5)ReportNot later than 180 days after the date of the enactment of this subsection and every year thereafter, the Administrator shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report on the performance and effectiveness of the Boots to Business Program, which may be included as part of another report submitted to such Committees by the Administrator, and which shall include— 
(A)information regarding grants awarded under paragraph (4)(C); (B)the total cost of the Boots to Business Program; 
(C)the number of program participants using each component of the Boots to Business Program; (D)the completion rates for each component of the Boots to Business Program; 
(E)to the extent possible— (i)the demographics of program participants, to include gender, age, race, relationship to military, military occupational specialty, and years of service of program participants; 
(ii)the number of small business concerns formed or expanded with assistance under the Boots to Business Program; (iii)the gross receipts of small business concerns receiving assistance under the Boots to Business Program; 
(iv)the number of jobs created with assistance under the Boots to Business Program; (v)the number of referrals to other resources and programs of the Administration; 
(vi)the number of program participants receiving financial assistance under loan programs of the Administration; (vii)the type and dollar amount of financial assistance received by program participants under any loan program of the Administration; and 
(viii)results of participant satisfaction surveys, including a summary of any comments received from program participants; (F)an evaluation of the effectiveness of the Boots to Business Program in each region of the Administration during the most recent fiscal year; 
(G)an assessment of additional performance outcome measures for the Boots to Business Program, as identified by the Administrator; (H)any recommendations of the Administrator for improvement of the Boots to Business Program, which may include expansion of the types of individuals who are covered individuals; 
(I)an explanation of how the Boots to Business Program has been integrated with other transition programs and related resources of the Administration and other Federal agencies; and (J)any additional information the Administrator determines necessary.. 
876.Protests and appeals relating to eligibility of business concernsSection 5(i) of the Small Business Act (15 U.S.C. 634(i)) is amended— (1)by redesignating paragraph (4) as paragraph (5); and 
(2)by inserting after paragraph (3) the following new paragraph:  (4)Determinations regarding status of concerns (A)In generalNot later than 2 days after the date on which a final determination that a business concern does not meet the requirements of the status such concern claims to hold is made, such concern or the Administrator, as applicable, shall update the status of such concern in the System for Award Management (or any successor system). 
(B)Administrator updatesIf such concern fails to update the status of such concern as described in subparagraph (A), not later than 2 days after such failure the Administrator shall make such update. (C)NotificationA concern required to make an update described under subparagraph (A) shall notify any contracting officers for which such concern has an offer pending on a contract, of the determination made under subparagraph (A), if the concern, in good faith, finds that such determination impacts the eligibility of the concern to perform such a contract.. 
877.Exemption of certain contracts from the periodic inflation adjustments to the acquisition-related dollar threshold 
(a)In generalSection 1908(b)(2) of title 41, United States Code, is amended— (1)in subparagraph (B), by striking or at the end; 
(2)in subparagraph (C), by striking the period at the end and inserting ; or; and  (3)by adding at the end the following new subparagraph: 
 
(D)in sections 3131 through 3134 of title 40, except any modification of any such dollar threshold made by regulation in effect on the date of the enactment of this subparagraph shall remain in effect.. (b)Technical amendmentSection 1908(d) of such title is amended by striking the period at the end. 
878.Child care resource guideThe Small Business Act (15 U.S.C. 631 et seq.) is amended— (1)by redesignating section 49 as section 50; and 
(2)by inserting after section 48 the following new section:  49.Child care resource guide (a)In generalNot later than 1 year after the date of the enactment of this section and not less frequently than every 5 years thereafter, the Administrator shall publish or update a resource guide, applicable to various business models as determined by the Administrator, for small business concerns operating as child care providers. 
(b)Guidance on small business concern mattersThe resource guide required under subsection (a) shall include guidance for such small business concerns related to— (1)operations (including marketing and management planning); 
(2)finances (including financial planning, financing, payroll, and insurance); (3)compliance with relevant laws (including the Internal Revenue Code of 1986 and this Act); 
(4)training and safety (including equipment and materials); (5)quality (including eligibility for funding under the Child Care and Development Block Grant Act of 1990 as an eligible child care provider); and 
(6)any other matters the Administrator determines appropriate. (c)Consultation requiredBefore publication or update of the resource guide required under subsection (a), the Administrator shall consult with the following: 
(1)The Secretary of Health and Human Services. (2)Representatives from lead agencies designated under section 658D of the Child Care and Development Block Grant Act of 1990. 
(3)Representatives from local or regional child care resource and referral organizations described in section 658E(c)(3)(B)(iii)(I) of the Child Care and Development Block Grant Act of 1990. (4)Any other relevant entities as determined by the Administrator. 
(d)Publication and dissemination required 
(1)PublicationThe Administrator shall publish the resource guide required under subsection (a) in English and in the 10 most commonly spoken languages, other than English, in the United States, which shall include Mandarin, Cantonese, Japanese, and Korean. The Administrator shall make each translation of the resource guide available on a publicly accessible website of the Administration. (2)Distribution (A)AdministratorThe Administrator shall distribute the resource guide required under subsection (a) to offices within the Administration, including district offices, and to the persons consulted under subsection (c). 
(B)Other entitiesWomen’s business centers (as described under section 29), small business development centers, chapters of the Service Corps of Retired Executives (established under section 8(b)(1)(B)), and Veteran Business Outreach Centers (as described under section 32) shall distribute to small business concerns operating as child care providers, sole proprietors operating as child care providers, and child care providers that have limited administrative capacity, as determined by the Administrator— (i)the resource guide required under subsection (a); and 
(ii)other resources available that the Administrator determines to be relevant..  879.Boots to Business ProgramSection 32 of the Small Business Act (15 U.S.C. 657b) is amended by adding at the end the following new subsection: 
 
(h)Boots to Business Program 
(1)Covered individual definedIn this subsection, the term covered individual means— (A)a member of the Armed Forces, including the National Guard or Reserves; 
(B)an individual who is participating in the Transition Assistance Program established under section 1144 of title 10, United States Code; (C)an individual who— 
(i)served on active duty in any branch of the Armed Forces, including the National Guard or Reserves; and (ii)was discharged or released from such service under conditions other than dishonorable; and 
(D)a spouse or dependent of an individual described in subparagraph (A), (B), or (C). (2)EstablishmentBeginning on the first October 1 after the enactment of this subsection and for the subsequent 4 fiscal years, the Administrator shall carry out a program to be known as the Boots to Business Program to provide entrepreneurship training to covered individuals. 
(3)GoalsThe goals of the Boots to Business Program are to— (A)provide assistance and in-depth training to covered individuals interested in business ownership; and 
(B)provide covered individuals with the tools, skills, and knowledge necessary to identify a business opportunity, draft a business plan, identify sources of capital, connect with local resources for small business concerns, and start up a small business concern. (4)Program components (A)In generalThe Boots to Business Program may include— 
(i)a presentation providing exposure to the considerations involved in self-employment and ownership of a small business concern; (ii)an online, self-study course focused on the basic skills of entrepreneurship, the language of business, and the considerations involved in self-employment and ownership of a small business concern; 
(iii)an in-person classroom instruction component providing an introduction to the foundations of self employment and ownership of a small business concern; and (iv)in-depth training delivered through online instruction, including an online course that leads to the creation of a business plan. 
(B)CollaborationThe Administrator may— (i)collaborate with public and private entities to develop course curricula for the Boots to Business Program; and 
(ii)modify program components in coordination with entities participating in a Warriors in Transition program, as defined in section 738(e) of the National Defense Authorization Act for Fiscal Year 2013 (10 U.S.C. 1071 note). (C)Use of resource partners (i)In generalThe Administrator shall— 
(I)ensure that Veteran Business Outreach Centers regularly participate, on a nationwide basis, in the Boots to Business Program; and (II)to the maximum extent practicable, use a variety of other resource partners and entities in administering the Boots to Business Program. 
(ii)Grant authorityIn carrying out clause (i), the Administrator may make grants to Veteran Business Outreach Centers, other resource partners, or other entities to carry out components of the Boots to Business Program. (D)Availability to Department of DefenseThe Administrator shall make available to the Secretary of Defense information regarding the Boots to Business Program, including all course materials and outreach materials related to the Boots to Business Program, for inclusion on the website of the Department of Defense relating to the Transition Assistance Program, in the Transition Assistance Program manual, and in other relevant materials available for distribution from the Secretary of Defense. 
(E)Availability to Veterans AffairsIn consultation with the Secretary of Veterans Affairs, the Administrator shall make available for distribution and display at local facilities of the Department of Veterans Affairs outreach materials regarding the Boots to Business Program which shall, at a minimum— (i)describe the Boots to Business Program and the services provided; and 
(ii)include eligibility requirements for participating in the Boots to Business Program. (5)ReportNot later than 180 days after the date of the enactment of this subsection and every year thereafter, the Administrator shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report on the performance and effectiveness of the Boots to Business Program, which may be included as part of another report submitted to such Committees by the Administrator, and which shall include— 
(A)information regarding grants awarded under paragraph (4)(C); (B)the total cost of the Boots to Business Program; 
(C)the number of program participants using each component of the Boots to Business Program; (D)the completion rates for each component of the Boots to Business Program; 
(E)to the extent possible— (i)the demographics of program participants, to include gender, age, race, relationship to military, military occupational specialty, and years of service of program participants; 
(ii)the number of small business concerns formed or expanded with assistance under the Boots to Business Program; (iii)the gross receipts of small business concerns receiving assistance under the Boots to Business Program; 
(iv)the number of jobs created with assistance under the Boots to Business Program; (v)the number of referrals to other resources and programs of the Administration; 
(vi)the number of program participants receiving financial assistance under loan programs of the Administration; (vii)the type and dollar amount of financial assistance received by program participants under any loan program of the Administration; and 
(viii)results of participant satisfaction surveys, including a summary of any comments received from program participants; (F)an evaluation of the effectiveness of the Boots to Business Program in each region of the Administration during the most recent fiscal year; 
(G)an assessment of additional performance outcome measures for the Boots to Business Program, as identified by the Administrator; (H)any recommendations of the Administrator for improvement of the Boots to Business Program, which may include expansion of the types of individuals who are covered individuals; 
(I)an explanation of how the Boots to Business Program has been integrated with other transition programs and related resources of the Administration and other Federal agencies; and (J)any additional information the Administrator determines necessary.. 
IXDepartment of Defense Organization and Management 
AOffice of the Secretary of Defense and Related Matters  
901.Modification of requirements for appointment of a person as Secretary of Defense after relief from active dutySection 113(a) of title 10, United States Code, is amended— (1)by inserting (1) before There is; and 
(2)by striking the second sentence and inserting the following new paragraph:  (2) (A)Except as provided by subparagraph (B), a person may not be appointed as Secretary of Defense during the period of 10 years after relief from active duty as a commissioned officer of a regular component of an armed force in pay grade O–6 or above. 
(B)A person described in subparagraph (A) may be appointed as Secretary of Defense if— (i)the President submits to Congress a request for approval for such appointment; and 
(ii)Congress enacts a joint resolution of approval. (C)In this subsection, the term joint resolution of approval means a joint resolution of either House of Congress, the sole matter after the resolving clause of which is as follows: “The Congress approves exempting _____ from the prohibition under section 113(a) of title 10, United States Code, pursuant to the request of the President for such exemption submitted to Congress on ______.”, with the blank spaces being filled with the appropriate name and date, respectively.. 
902.Implementation of repeal of Chief Management Officer of the Department of Defense Section 901(b)(1) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended by striking , except that any officer or employee so designated may not be an individual who served as the Chief Management Officer before the date of the enactment of this Act. 903.Designation of senior official for implementation of Electromagnetic Spectrum Superiority Strategy (a)DesignationNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall designate a senior official of the Department of Defense to be responsible for, and accountable to the Secretary with respect to, the implementation of the electromagnetic spectrum superiority strategy. The Secretary shall designate the senior official from among individuals who are appointed to a position in the Department by the President, by and with the advice and consent of the Senate. 
(b)ResponsibilitiesThe senior official designated under subsection (a) shall be responsible for the following: (1)Oversight of policy, strategy, planning, resource management, operational considerations, personnel, and technology development necessary to implement the electromagnetic spectrum superiority strategy. 
(2)Evaluating whether the amount that the Department of Defense expends on electromagnetic warfare and electromagnetic spectrum operations capabilities is properly aligned. (3)Evaluating whether the Department is effectively incorporating electromagnetic spectrum operations capabilities and considerations into current and future operational plans and concepts. 
(4)Such other matters relating to electromagnetic spectrum operations as the Secretary specifies for purposes of this subsection. (c)ReportNot later than 270 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report that includes the following: 
(1)A review of the sufficiency of the rules of engagement of the Department of Defense relating to electromagnetic spectrum operations, in particular with respect to operating below the level of armed conflict and to protect the Department from electronic attack and disruption. (2)Any other matters the Secretary determines relevant. 
(d)Implementation plan 
(1)SubmissionNot later than 15 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a complete copy of the implementation plan signed by the Secretary of Defense in July 2021 for the Electromagnetic Spectrum Superiority Strategy published in October 2020. (2)ReportNot later than 45 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report on the implementation plan specified in paragraph (1). The report shall include— 
(A)an evaluation of the additional personnel, resources, and authorities the Secretary determines will be needed by the senior official of the Department of Defense designated under subsection (a) who is responsible for implementing the Electromagnetic Spectrum Superiority Strategy published in October 2020; and (B)a description of how the Secretary will ensure that such implementation will be successful. 
(e)Limitation on availability of funds; quarterly briefings 
(1)LimitationOf the funds authorized to be appropriated or otherwise made available for fiscal year 2022 for the Office of the Under Secretary of Defense for Acquisition and Sustainment for the travel of persons— (A)not more than 25 percent may be obligated or expended until the Secretary provides to the congressional defense committees the first quarterly briefing under paragraph (2); 
(B)not more than 50 percent may be obligated or expended until the Secretary provides to such committees the second quarterly briefing under such paragraph; and (C)not more than 75 percent may be obligated or expended until the Secretary provides to such committees the third quarterly briefing under such paragraph. 
(2)Quarterly briefingsOn a quarterly basis during the one-year period beginning on the date of the enactment of this Act, the Secretary shall provide to the congressional defense committees a briefing on the status of the implementation plan specified in subsection (d)(1). Each briefing shall include the following: (A)An update on the efforts of the Department of Defense to— 
(i)achieve the strategic goals set out in the electromagnetic spectrum superiority strategy; and (ii)implement such strategy through various elements of the Department. 
(B)An identification of any additional authorities or resources relating to electromagnetic spectrum operations that the Secretary determines is necessary to implement the strategy. (f)Electromagnetic spectrum superiority strategy definedIn this section, the term electromagnetic spectrum superiority strategy means the Electromagnetic Spectrum Superiority Strategy of the Department of Defense published in October 2020, and any such successor strategy. 
BOther Department of Defense Organization and Management Matters 
911.Clarification of treatment of Office of Local Defense Community Cooperation as a Department of Defense Field Activity 
(a)Treatment of Office of Local Defense Community Cooperation as a Department of Defense Field Activity 
(1)Transfer to chapter 8Section 146 of title 10, United States Code, is transferred to subchapter I of chapter 8 of such title, inserted after section 197, and redesignated as section 198. (2)Treatment as Department of Defense Field ActivitySection 198(a) of such title, as transferred and redesignated by subsection (a) of this subsection, is amended— 
(A)by striking in the Office of the Secretary of Defense an office to be known as the and inserting in the Department of Defense an; and (B)by adding at the end the following: The Secretary shall designate the Office as a Department of Defense Field Activity pursuant to section 191, effective as of the date of the enactment of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283).. 
(3)Appointment of directorSuch section 198 is further amended— (A)in subsection (b) in the matter preceding paragraph (1), by striking Under Secretary of Defense for Acquisition and Sustainment and inserting Secretary of Defense; and 
(B)in subsection (c)(4), by striking Under Secretary of Defense for Acquisition and Sustainment and inserting Secretary. (4)Clerical amendments (A)Chapter 4The table of sections at the beginning of chapter 4 of title 10, United States Code, is amended by striking the item relating to section 146. 
(B)Chapter 8The table of sections at the beginning of subtitle I of chapter 8 of such title is amended by inserting after the item relating to section 197 the following new item:   198. Office of Local Defense Community Cooperation.. (b)Limitation on involuntary separation of personnelNo personnel of the Office of Local Defense Community Cooperation under section 198 of title 10, United States Code (as added by subsection (a)), may be involuntarily separated from service with that Office during the one-year period beginning on the date of the enactment of this Act, except for cause. 
(c)Administration of programsAny program, project, or other activity administered by the Office of Economic Adjustment of the Department of Defense as of the date of the enactment of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) shall be administered by the Office of Local Defense Community Cooperation under section 198 of title 10, United States Code (as added by subsection (a)). (d)Conforming repealSection 905 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is repealed. 
912.Use of Combatant Commander Initiative Fund for certain environmental matters 
(a)Authorized activitiesSubsection (b) of section 166a of title 10, United States Code, is amended— (1)by redesignating paragraphs (7) through (10) as paragraphs (8) through (11), respectively; and 
(2)by inserting after paragraph (6) the following new paragraph:  (7)Resilience of military installations, ranges, and key supporting civilian infrastructure to extreme weather events and other changing environmental conditions.. 
(b)Conforming amendmentSubsection (c)(1) of such section is amended by striking and sustainability and all that follows and inserting the following: sustainability, and resilience of the forces assigned to the commander requesting the funds or of infrastructure supporting such forces;. 913.Inclusion of explosive ordnance disposal in special operations activitiesSection 167(k) of title 10, United States Code, is amended— 
(1)by redesignating paragraph (10) as paragraph (11); and (2)by inserting after paragraph (9) the following new paragraph (10): 
 
(10)Explosive ordnance disposal.. 914.Coordination of certain Naval activities with the Space ForceSection 8062(d) of title 10, United States Code, is amended by inserting the Space Force, after the Air Force,. 
915.Space Force organizational matters and modification of certain space-related acquisition authorities 
(a)Sense of CongressIt is the sense of Congress that— (1)Congress established the Space Force to improve the acquisition of resilient satellite and ground system architectures, encourage personnel retention, and emphasize the need to organize, train, and equip for a potential future conflict in the space domain; 
(2)as the Space Force continues efforts to become fully operational, it should remain committed to building a lean, agile, and fast organization, as the Chief of Space Operations, General John W. Raymond, has often stated; and (3)in areas in which legislative action is needed, including with respect to organizational structure and personnel requirements, the Secretary of the Air Force and the Chief of Space Operations should maintain consistent communication with Congress to ensure that the founding principle behind the establishment of the Space Force—to build a small organization responsive to a rapidly changing domain—is upheld. 
(b)Implementation date for Service Acquisition Executive of the Department of the Air Force for Space Systems and Program 
(1)Implementation dateSection 957 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 10 U.S.C. 9016 note) is amended— (A)in subsection (a), by striking Effective October 1, 2022, there shall be and inserting Effective on the date specified in subsection (d), there shall be; 
(B)in subsection (b)— (i)in paragraph (1), by striking Effective as of October 1, 2022, and inserting Effective as of the date specified in subsection (d); and 
(ii)in paragraph (2), by striking as of October 1, 2022, and inserting as of the date specified in subsection (d); (C)in subsection (c)(3), by striking October 1, 2022 and inserting the date specified in subsection (d); and 
(D)by adding at the end the following new subsection:  (d)Date specifiedThe date specified in this subsection is a date determined by the Secretary of the Air Force that is not later than October 1, 2022.. 
(2)Conforming amendments 
(A)Transfer of acquisition projects for space systems and programsSection 956(b)(3) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 10 U.S.C. 9016 note) is amended— (i)by striking Effective October 1, 2022, and inserting Effective on the date specified in section 957(d),; and 
(ii)by striking as of September 30, 2022 and inserting as of the day before the date specified in section 957(d). (B)Responsibilities of Assistant Secretary of the Air Force for Space Acquisition and IntegrationSection 9016(b)(6)(B)(vi) of title 10, United States Code, is amended by striking Effective as of October 1, 2022, in accordance with section 957 of that Act, and inserting Effective as of the date specified in section 957(d) of such Act, and in accordance with such section 957,. 
(c)Senior procurement executive authorities 
(1)Office of the Secretary of the Air ForceSection 9014(c) of title 10, United States Code, is amended— (A)in paragraph (2), by striking The Secretary of the Air Force shall and inserting Subject to paragraph (6), the Secretary of the Air Force shall; and 
(B)by inserting after paragraph (5) the following new paragraph:  (6)Notwithstanding section 1702 of title 41, the Secretary of the Air Force may assign to the Assistant Secretary of the Air Force for Space Acquisition and Integration duties and authorities of the senior procurement executive that pertain to space systems and programs.. 
(2)Assistant Secretaries of the Air ForceSection 9016(b)(6)(B)(vi) of title 10, United States Code, as amended by subsection (b)(2)(B) of this section, is further amended by inserting and discharge any senior procurement executive duties and authorities assigned by the Secretary of the Air Force pursuant to section 9014(c)(6) of this title after Space Systems and Programs. 916.Report on establishment of office to oversee sanctions with respect to Chinese military companies (a)Report requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the feasibility of establishing an office within the Department of Defense to oversee sanctions with respect to Chinese military companies. 
(b)ElementsThe report under subsection (a) shall include, at a minimum, the following: (1)An explanation of where in the organizational structure of the Department such an office should be established. 
(2)An assessment any benefits and drawbacks that may result from— (A)establishing such an office; and 
(B)making oversight of sanctions with respect to Chinese military companies an internal responsibility of the Department. (c)Chinese military company definedIn this section, the term Chinese military company has the meaning given that term in section 1260H(d) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283). 
917.Independent review of and report on the Unified Command Plan 
(a)Review required 
(1)In generalThe Secretary of Defense shall provide for an independent review of the current Unified Command Plan.  (2)ElementsThe review required by paragraph (1) shall include the following: 
(A)An assessment of the most recent Unified Command Plan with respect to— (i)current and anticipated threats; 
(ii)deployment and mobilization of the Armed Forces; and  (iii)the most current versions of the National Defense Strategy and Joint Warfighting Concept. 
(B)An evaluation of the missions, responsibilities, and associated force structure of each geographic and functional combatant command. (C)An assessment of the feasibility of alternative Unified Command Plan structures. 
(D)Recommendations, if any, for alternative Unified Command Plan structures. (E)Recommendations, if any, for how combatant command assessments of the capabilities and capacities required to conduct the routine and contingency operations assigned to such commands can more effectively drive military service modernization and procurement planning. 
(F)Recommendations, if any, for modifications to sections 161 through 169 of title 10, United States Code. (G)Any other matter the Secretary considers appropriate. 
(3)Conduct of review by independent entity 
(A)In generalThe Secretary shall— (i)select an entity described in subparagraph (B) to conduct the review required by paragraph (1); and 
(ii)ensure that the review is conducted independently of the Department of Defense. (B)Entity describedAn entity described in this subparagraph is— 
(i)a federally funded research and development center; or (ii)an independent, nongovernmental institute that— 
(I)is described in section 501(c)(3) of the Internal Revenue Code of 1986;  (II)is exempt from taxation under section 501(c) of that Code; and 
(III)has recognized credentials and expertise in national security and military affairs. (b)Report to Congress (1)In generalNot later than October 1, 2022, the Secretary shall submit to the Committees on Armed Services of the Senate and House of Representatives the results of the review conducted under subsection (a). 
(2)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex. 918.Explosive Ordnance Disposal Command (a)Transfer of command and redesignationThe 20th Chemical, Biological, Radiological, Nuclear and high-yield Explosives Command of the Army is hereby— 
(1)transferred to the Army Special Operations Command within the United States Special Operations Command; and (2)redesignated as the 1st Explosive Ordnance Disposal Command (referred to in this section as the EOD Command). 
(b)CommanderThere is a Commander of the EOD Command. The Commander shall be selected by the Secretary of the Army from among the general officers of the Army who— (1)hold a rank of major general or higher; and 
(2)have professional qualifications relating to explosive ordnance disposal. (c)DutiesThe duties of the EOD Command shall be to carry out explosive ordnance disposal activities in support of the Commander of the United States Special Operations Command, combatant commanders, and the heads of such other Federal departments and agencies as the Secretary of Defense considers appropriate. 
(d)HeadquartersThe headquarters of the EOD Command shall be located at Fort Bragg, North Carolina. (e)Additional transfersNot later than 30 days after the date of the enactment of this Act, the Secretary of the Army shall transfer from the Army Forces Command to the EOD Command— 
(1)five Explosive Ordnance Disposal Groups; and (2)one Sustainment Brigade. 
(f)Timeline for operational capabilityThe Secretary of the Army shall ensure that the EOD Command— (1)achieves early operational capability not later than 90 days after the date of the enactment of this Act; and 
(2)achieves full operational capability not later than one year after such date of enactment. (g)Treatment as special operations activityConsistent with the transfer made under subsection (a)(1), the Secretary of the Army shall treat explosive ordnance disposal as a special operations activity. 
(h)Explosive ordnance disposal activities definedIn this section, the term explosive ordnance disposal activities means activities relating to the detection, defeat, disposal, and analysis of explosive ordnance, including— (1)gaining access to anti-access and area-denial munitions; 
(2)preventing detonation signals via electromagnetic spectrum; (3)identifying manufactured and improvised explosive ordnance, including nuclear, biological, and chemical ordnance; 
(4)rendering-safe, recovering, exploiting, transporting, and safely disposing of explosive ordnance; and (5)gathering and analyzing technical intelligence with respect to explosive ordnance. 
CSpace National Guard 
921.Establishment of Space National Guard 
(a)Establishment 
(1)In generalThere is established a Space National Guard that is part of the organized militia of the several States and Territories, Puerto Rico, and the District of Columbia— (A)in which the Space Force operates; and 
(B)active and inactive. (2)Reserve componentThere is established a Space National Guard of the United States that is the reserve component of the United States Space Force all of whose members are members of the Space National Guard. 
(b)CompositionThe Space National Guard shall be composed of the Space National Guard forces of the several States and Territories, Puerto Rico and the District of Columbia— (1)in which the Space Force operates; and 
(2)active and inactive. 922.No effect on military installationsNothing in this subtitle, or the amendments made by this subtitle, shall be construed to authorize or require the relocation of any facility, infrastructure, or military installation of the Space National Guard or Air National Guard. 
923.Implementation of Space National Guard 
(a)RequirementExcept as specifically provided by this subtitle, the Secretary of the Air Force and Chief of the National Guard Bureau shall implement this subtitle, and the amendments made by this subtitle, not later than 18 months after the date of the enactment of this Act. (b)BriefingsNot later than 90 days after the date of the enactment of this Act, and annually for the five subsequent years, the Secretary of the Air Force, Chief of the Space Force and Chief of the National Guard Bureau shall jointly provide to the congressional defense committees a briefing on the status of the implementation of the Space National Guard pursuant to this subtitle and the amendments made by this subtitle. This briefing shall address the current missions, operations and activities, personnel requirements and status, and budget and funding requirements and status of the Space National Guard, and such other matters with respect to the implementation and operation of the Space National Guard as the Secretary and the Chiefs jointly determine appropriate to keep Congress fully and currently informed on the status of the implementation of the Space National Guard. 
924.Conforming amendments and clarification of authorities 
(a)Definitions 
(1)Title 10, United States CodeTitle 10, United States Code, is amended— (A)in section 101— 
(i)in subsection (c)— (I)by redesignating paragraphs (6) and (7) as paragraphs (8) and (9), respectively; and 
(II)by inserting after paragraph (5) the following new paragraphs:  (6)The term Space National Guard means that part of the organized militia of the several States and territories, Puerto Rico, and the District Of Columbia, active and inactive, that— 
(A)is a space force; (B)is trained, and has its officers appointed under the sixteenth clause of section 8, article I of the Constitution; 
(C)is organized, armed, and equipped wholly or partly at Federal expense; and (D)is federally recognized. 
(7)The term Space National Guard of the United States means the reserve component of the Space Force all of whose members are members of the Space National Guard.. (B)in section 10101— 
(i)in the matter preceding paragraph (1), by inserting the following before the colon; and (ii)by adding at the end the following new paragraph: 
 
(8)The Space National Guard of the United States.; and (2)Title 32, United States CodeSection 101 of title 32, United States Code is amended— 
(A)by redesignating paragraphs (8) through (19) as paragraphs (10) and (21), respectively; and (B)by inserting after paragraph (7) the following new paragraphs: 
 
(8)The term Space National Guard means that part of the organized militia of the several States and territories, Puerto Rico, and the District Of Columbia, in which the Space Force operates, active and inactive, that— (A)is a space force; 
(B)is trained, and has its officers appointed under the sixteenth clause of section 8, article I of the Constitution; (C)is organized, armed, and equipped wholly or partly at Federal expense; and 
(D)is federally recognized. (9)The term Space National Guard of the United States means the reserve component of the Space Force all of whose members are members of the Space National Guard.. 
(b)Reserve componentsChapter 1003 of title 10, United States Code, is amended— (1)by adding at the end the following new sections: 
 
10115.Space National Guard of the United States: compositionThe Space National Guard of the United States is the reserve component of the Space Force that consists of— (1)federally recognized units and organizations of the Space National Guard; and 
(2)members of the Space National Guard who are also Reserves of the Space Force. 10116.Space National Guard: when a component of the Space ForceThe Space National Guard while in the service of the United States is a component of the Space Force. 
10117.Space National Guard of the United States: status when not in Federal serviceWhen not on active duty, members of the Space National Guard of the United States shall be administered, armed, equipped, and trained in their status as members of the Space National Guard.; and (2)in the table of sections at the beginning of such chapter, by adding at the end the following new items: 
 
 
10115. Space National Guard of the United States: composition. 
10116. Space National Guard: when a component of the Space Force. 
10117. Space National Guard of the United States: status when not in Federal service.. 
XGeneral Provisions 
AFinancial Matters 
1001.General transfer authority 
(a)Authority to transfer authorizations 
(1)AuthorityUpon determination by the Secretary of Defense that such action is necessary in the national interest, the Secretary may transfer amounts of authorizations made available to the Department of Defense in this division for fiscal year 2022 between any such authorizations for that fiscal year (or any subdivisions thereof). Amounts of authorizations so transferred shall be merged with and be available for the same purposes as the authorization to which transferred. (2)LimitationExcept as provided in paragraph (3), the total amount of authorizations that the Secretary may transfer under the authority of this section may not exceed $6,500,000,000. 
(3)Exception for transfers between military personnel authorizationsA transfer of funds between military personnel authorizations under title IV shall not be counted toward the dollar limitation in paragraph (2). (b)LimitationsThe authority provided by subsection (a) to transfer authorizations— 
(1)may only be used to provide authority for items that have a higher priority than the items from which authority is transferred; and (2)may not be used to provide authority for an item that has been denied authorization by Congress. 
(c)Effect on authorization amountsA transfer made from one account to another under the authority of this section shall be deemed to increase the amount authorized for the account to which the amount is transferred by an amount equal to the amount transferred. (d)Notice to congressThe Secretary shall promptly notify Congress of each transfer made under subsection (a). 
1002.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage. 1003.Budget justification for operation and maintenance (a)Subactivity group by future yearsSection 233 of title 10, United States Code, is amended— 
(1)by redesignating subsection (c) as subsection (e); and (2)by inserting after subsection (b) the following new subsection (c): 
 
(c)Subactivity groupsThe Secretary of Defense, in consultation with the Secretary of each of the military departments, shall include in the materials submitted to Congress by the Secretary of Defense in support of the President’s budget, in an unclassified format, the total amount projected for each individual subactivity group, as detailed in the future years defense program pursuant to section 221 of this title.. (b)Budget submission displaySection 233 of title 10, United States Code, is further amended by inserting after subsection (c), as added by subsection (a), the following new subsection: 
 
(d)Budget displayThe Secretary of Defense, in consultation with the Secretary of each of the military departments, shall include in the O&M justification documents a budget display to provide for discussion and evaluation of the resources required to meet material readiness objectives, as identified in the metrics required by section 118 of this title. For each major weapon system, by designated mission design series, variant, or class, the budget display required under this subsection for the budget year shall include each of the following: (1)The material availability objective established in accordance with the requirements of section 118 of this title. 
(2)The funds obligated by subactivity group within the operation and maintenance accounts for the second fiscal year preceding the budget year. (3)The funds estimated to be obligated by subactivity group within the operation and maintenance accounts for the fiscal year preceding the budget year. 
(4)The funds budgeted and programmed across the future years defense program within the operation and maintenance accounts by subactivity group. (5)A narrative discussing the performance of the Department against established material readiness objectives for each major weapon system by mission design series, variant, or class (and any related supply chain risks) and any specific actions or investments the Department intends to take to achieve the material readiness objectives for each such system.. 
(c)Implementation deadlineThe Secretary of Defense shall ensure that the budget display requirements required under the amendments made by this section are included in the budget request for fiscal year 2023 and all fiscal years thereafter. (d)Conforming RepealSection 357 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 10 U.S.C. 221 note) is repealed. 
1004.Revision of limitation on funding for combatant commands through Combatant Commander Initiative FundSection 166a(e)(1) of title 10, United States Code, is amended— (1)in subparagraph (A)— 
(A)by striking $20,000,000 and inserting $25,000,000; and (B)by striking $250,000 and inserting $300,000; 
(2)in subparagraph (B), by striking $10,000,000 and inserting $15,000,000; and (3)in subparagraph (C), by striking $5,000,000 and inserting $10,000,000.  
BNaval Vessels 
1011.Critical components of national sea-based deterrence vesselsSection 2218a(k)(3) of title 10, United States Code, is amended by adding at the end the following new subparagraphs:  (P)Major bulkheads and tanks. 
(Q)All major pumps and motors. (R)Large vertical array. 
(S)Atmosphere control equipment. (T)Diesel systems and components. 
(U)Hydraulic valves and components. (V)Bearings. 
(W)Major air and blow valves and components. (X)Decks and superstructure. 
(Y)Castings, forgings, and tank structure. (Z)Hatches and hull penetrators.. 
1012.Biennial report on shipbuilder training and the defense industrial base 
(a)Technical correctionThe second section 8692 of title 10, United States Code, as added by section 1026 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is redesignated as section 8693 and the table of sections at the beginning of chapter 863 of such title is conformed accordingly. (b)Modification of reportSuch section is further amended— 
(1)by striking Not later and inserting (a) In general.—Not later; (2)in subsection (a), as so redesignated, by adding at the end the following new paragraph: 
 
(7)An analysis of the potential benefits of multi-year procurement contracting for the stability of the shipbuilding defense industrial base.; and (3)by adding at the end the following new subsection: 
 
(b)Solicitation and analysis of informationIn order to carry out subsection (a)(2), the Secretary of the Navy and Secretary of Labor shall— (1)solicit information regarding the age demographics and occupational experience level from the private shipyards of the shipbuilding defense industrial base; and 
(2)analyze such information for findings relevant to carrying out subsection (a)(2), including findings related to the current and projected defense shipbuilding workforce, current and projected labor needs, and the readiness of the current and projected workforce to supply the proficiencies analyzed in subsection (a)(1).. 1013.Revision of sustainment key performance parameters for shipbuilding programs (a)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall update the policy for the Joint Capabilities Integration and Development System to ensure that the guidance for setting sustainment key performance parameters for shipbuilding programs accounts for all factors that could affect the operational availability and materiel availability of a ship. Such changes shall include— 
(1)changing the definition of operational availability as it applies to ships so that such definition applies according to mission area and includes all equipment failures that affect the ability of a ship to perform primary missions; and (2)changing the definition of materiel availability as is it applies to ships so that such definition takes into account all factors that could result in a ship being unavailable for operations, including unplanned maintenance, unplanned losses, and training. 
(b)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to congressional defense committees a report on the plan of the Secretary to— (1)incorporate the sustainment key performance parameters revised under subsection (a) into the requirement documents of new and ongoing shipbuilding programs; and 
(2)establish a process for translating such sustainment key performance parameters into specific contract requirements for systems engineering and ship design. (c)Comptroller general reviewNot later than one year after the Secretary of Defense submits the report required under subsection (b), the Comptroller General of the United States shall submit to the congressional defense committees an assessment of such report that includes an evaluation of— 
(1)the sustainment key performance parameters for Department of Defense shipbuilding programs; (2)how shipbuilding programs translate sustainment key performance parameters into contract requirements for systems engineering and ship design activities; and 
(3)any other matter the Comptroller General determines appropriate. 1014.Prohibition on use of funds for retirement of Mark VI patrol boats (a)ProhibitionNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2022 for the Navy may be obligated or expended to retire, prepare to retire, or place in storage any Mark VI patrol boat. 
(b)ReportNot later than February 15, 2022, the Secretary of the Navy, in consultation with the Commandant of the Marine Corps, shall submit to the congressional defense committees a report that includes each of the following: (1)The rationale for the retirement of existing Mark VI patrol boats, including an operational analysis of the effect of such retirements on the warfighting requirements of the combatant commanders. 
(2)A review of operating concepts for escorting high value units without the Mark VI patrol boat. (3)A description of the manner and concept of operations in which the Marine Corps could use the Mark VI patrol boat to support distributed maritime operations, advanced expeditionary basing operations, and persistent presence near maritime choke points and strategic littorals in the Indo-Pacific region. 
(4)An assessment of the potential for modification, and the associated costs, of the Mark VI patrol boat for the inclusion of loitering munitions or anti-ship cruise missiles, such as the Long Range Anti Ship Missile and the Naval Strike Missile, particularly to support the concept of operations described in paragraph (3). (5)A description of resources required for the Marine Corps to possess, man, train, and maintain the Mark VI patrol boat in the performance of the concept of operations described in paragraph (3) and modifications described in paragraph (4). 
(6)At the discretion of the Commandant of the Marine Corps, a plan for the Marine Corps to take possession of the Mark VI patrol boat not later than September 30, 2022. (7)Such other matters the Secretary determines appropriate. 
1015.Assessment of security of global maritime chokepoints 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the security of global maritime chokepoints from the threat of hostile kinetic attacks, cyber disruptions, and other form of sabotage. The report shall include an assessment of each of the following with respect to each global maritime chokepoint covered by the report: (1)The expected length of time and resources required for operations to resume at the chokepoint in the event of attack, sabotage, or other disruption of regular maritime operations. 
(2)The security of any secondary chokepoint that could be affected by a disruption at the global maritime chokepoint. (3)Options to mitigate any vulnerabilities resulting from a hostile kinetic attack, cyber disruption, or other form of sabotage at the chokepoint. 
(b)Form of reportThe report required by subsection (a) shall be submitted in unclassified form, but may contain a classified annex. (c)Global maritime chokepointIn this section, the term global maritime chokepoint means any of the following: 
(1)The Panama Canal. (2)The Suez Canal. 
(3)The Strait of Malacca. (4)The Strait of Hormuz. 
(5)The Bab el-Mandeb Strait. (6)Any other chokepoint determined appropriate by the Secretary. 
1016.Annual report on ship maintenance 
(a)In generalChapter 863 of title 10, United States Code, is amended by adding at the end the following new section:  8694.Annual report on ship maintenance (a)Report requiredNot later than October 15 of each year, the Secretary of the Navy shall submit to the Committees on Armed Services of the Senate and House of Representatives a report setting forth each of the following:  
(1)A description of all ship maintenance planned for the fiscal year during which the report is submitted, by hull. (2)The estimated cost of the maintenance described in paragraph (1).  
(3)A summary of all ship maintenance conducted by the Secretary during the previous fiscal year. (4)A detailed description of any ship maintenance that was deferred during the previous fiscal year, including specific reasons for the delay or cancellation of any availability. 
(5)A detailed description of the effect of each of the planned ship maintenance actions that were delayed or cancelled during the previous fiscal year, including— (A)a summary of the effects on the costs and schedule for each delay or cancellation; and 
(B)the accrued operational and fiscal cost of all the deferments over the fiscal year. (b)Form of report Each report submitted under subsection (a) shall submitted in unclassified form and made publicly available on an appropriate internet website in a searchable format, but may contain a classified annex.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new section:   8694. Annual report on ship maintenance.. 1017.Availability of funds for retirement or inactivation of Ticonderoga class cruisers (a)Limitation on availability of fundsExcept as provided in subsection (b), none of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2022 for the Department of Defense may be obligated or expended to retire, prepare to retire, inactivate, or place in storage a cruiser. 
(b)ExceptionNotwithstanding subsection (a), the funds referred to in such subsection may be obligated or expended to retire any of the following vessels: (1)The USS Hue City (CG 66). 
(2)The USS Vela Gulf (CG72). (3)The USS Port Royal (CG 73). 
(4)USS Anzio (CG 68). 1018.Congressional notification of pending retirements of naval vessels that are viable candidates for artificial reefing (a)Sense of CongressIt is the sense of Congress that the Secretary of the Navy should explore and solicit artificial reefing opportunities with appropriate entities for any naval vessel planned for retirement before initiating any plans to dispose of the vessel. 
(b)ReportNot later than 90 days before the retirement from the Naval Vessel Register of any naval vessel that is a viable candidate for artificial reefing, the Secretary of the Navy shall notify Congress of the pending retirement of such vessel.  1019.Award of contracts for ship repair work to non-homeport shipyards to meet surge capacitySection 8669a of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(d)In order to meet surge capacity, the Secretary of the Navy may solicit proposals from, and award contracts for ship repair to, non-homeport shipyards that otherwise meet the requirements of the Navy for ship repair work.. CCounterterrorism 1021.Inclusion in counterterrorism briefings of information on use of military force in collective self-defenseSection 485(b) of title 10, United States Code, is amended— 
(1)by redesignating paragraph (4) as paragraph (5); and (2)by inserting after paragraph (3) the following new paragraph (4): 
 
(4)A detailed overview of all instances of the use of military force by Special Operations Forces under the notion of the collective self-defense of foreign partners that includes, for each such instance— (A)the date, location, and duration of the use of military force; 
(B)an identification of any foreign forces involved; (C)a description of the capabilities employed; 
(D)a description of the circumstances that led to use of military force; and (E)the operational authorities or execute orders for the instance.. 
1022.Extension of authority for joint task forces to provide support to law enforcement agencies conducting counter-terrorism activitiesSection 1022(b) of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 10 U.S.C. 271 note) is amended by striking 2022 and inserting 2024. 1023.Prohibition on use of funds for transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba, to certain countriesNo amounts authorized to be appropriated or otherwise made available for the Department of Defense may be used during the period beginning on the date of the enactment of this Act and ending on December 31, 2022, to transfer, release, or assist in the transfer or release of any individual detained in the custody or under the control of the Department of Defense at United States Naval Station, Guantanamo Bay, Cuba, to the custody or control of any country, or any entity within such country, as follows: 
(1)Libya. (2)Somalia. 
(3)Syria. (4)Yemen. 
1024.Public availability of military commission proceedingsSection 949d(c) of title 10, United States Code, is amended by adding at the end the following new paragraph:  (4)In the case of any proceeding of a military commission under this chapter that is made open to the public, the military judge may order arrangements for the availability of the proceeding to be watched remotely by the public through the internet.. 
DMiscellaneous Authorities and Limitations 
1031.Navy coordination with Coast Guard on aircraft, weapons, tactics, technique, organization, and equipment of joint concernSection 8062(d) of title 10, United States Code, is amended by inserting the Coast Guard, after the Air Force,. 1032.Prohibition on use of Navy, Marine Corps, and Space Force as posse comitatus (a)In generalSection 1385 of title 18, United States Code, is amended— 
(1)by striking or after Army and inserting , the Navy, the Marine Corps,; (2)by inserting , or the Space Force after Air Force; and 
(3)in the section heading, by striking Army and Air Force and inserting Army, Navy, Marine Corps, Air Force, and Space Force. (b)Clerical amendmentThe table of sections at the beginning of chapter 67 of such title is amended by striking the item relating to section 1385 and inserting the following new item: 
 
 
1385. Use of Army, Navy, Marine Corps, Air Force, and Space Force as posse comitatus. 
1033.Program to improve relations between members of the Armed Forces and military communities 
(a)In generalChapter 23 of title 10, United States Code, is amended by inserting after section 481a the following new section:  481b.Program to improve relations between members of the Armed Forces and military communities (a)Survey (1)The Secretary of Defense, acting through the Office of Diversity Management and Equal Opportunity, shall conduct a biennial survey of covered individuals regarding relations between covered individuals and covered communities. 
(2)The survey shall be conducted to solicit information from covered individuals regarding the following: (A)Rank, age, racial, ethnic, and gender demographics of the covered individuals. 
(B)Relationships of covered individuals with the covered community. including support services and acceptance of the military community. (C)Availability of housing, employment opportunities for military spouses, health care, education, and other relevant issues. 
(D)Initiatives of local government and community organizations in addressing diversity, equity, and inclusion. (E)Physical safety while in a covered community but outside the military installation located in such covered community. 
(F)Any other matters designated by the Secretary of Defense. (b)Additional activitiesAdditional activities under this section may include the following: 
(1)Facilitating local listening sessions and information exchanges. (2)Developing educational campaigns. 
(3)Supplementing existing local and national defense community programs. (4)Sharing best practices and activities. 
(c)CoordinationTo support activities under this section, the Secretary of Defense may coordinate with local governments or not-for-profit organizations that represent covered individuals. (d)Report (1)Not later than September 30 of every other year, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the most recent survey under subsection (a). 
(2)Each report under paragraph (1) shall include— (A)with respect to each covered community— 
(i)the results of the survey required under subsection (b); and (ii)activities conducted to address racial inequity in the community; 
(B)aggregate results of the survey required under subsection (b); and (C)best practices for creating positive relationships between covered individuals and covered communities. 
(3)The Secretary of Defense shall— (A)designate ten geographically diverse military installations for review in each survey; 
(B)make the results of each report under paragraph (1) available on a publicly accessible website of the Department of Defense; and (C)ensure that any data included with the report is made available in a machine-readable format that is downloadable, searchable, and sortable. 
(e)DefinitionsIn this section: (1)The term covered community means a military installation designated under subsection (e)(3)(A) and the area within 10 miles of such military installation. 
(2)The term covered individual means any of the following who lives in a covered community or works on a military installation in a covered community: (A)A member of the armed forces. 
(B)A family member of an individual described in subparagraph (A) or (B). (3)The term military installation has the meaning given such term in section 2801 of this title.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 481a the following new item:    481b. Program to improve relations between members of the Armed Forces and military communities.. (c)ImplementationThe Secretary of Defense shall carry out the first survey under section 481b(a) of such title, as added by subsection (a), not later than one year after the date of the enactment of this Act. 
1034.Authority to provide space and services to military welfare societiesSection 2566 of title 10, United States Code is amended— (1)in subsection (a), by striking of a military department and inserting concerned; and 
(2)in subsection (b)(1), by adding at the end the following new subparagraph:   (D)The Coast Guard Mutual Assistance.. 
1035.Required revision of Department of Defense unmanned aircraft systems categorization 
(a)In generalThe Under Secretary of Defense for Acquisition and Sustainment shall initiate a process to review and revise the system used by the Department of Defense for categorizing unmanned aircraft systems, as described in Joint Publication 3–30 titled Joint Air Operations. (b)Required elements for revisionIn revising the characteristics associated with any of the five categories of unmanned aircraft systems in effect as of the date of the enactment of this Act, the Under Secretary of Defense for Acquisition and Sustainment shall consider the effect a revision would have on— 
(1)the future capability and employment needs to support current and emerging warfighting concepts; (2)advanced systems and technologies available in the current commercial marketplace; 
(3)the rapid fielding of unmanned aircraft systems technology; and (4)the integration of unmanned aircraft systems into the National Airspace System. 
(c)Consultation requirementsIn carrying out the review required under subsection (a), the Under Secretary of Defense for Acquisition and Sustainment shall consult with— (1)the Secretaries of the Military Departments; 
(2)the Chairman of the Joint Chiefs of Staff; and (3)the Administrator of the Federal Aviation Administration. 
(d)Report requiredNot later than March 1, 2022, the Under Secretary of Defense for Acquisition and Sustainment shall submit to the congressional defense committees, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate a report describing the results of the review initiated under subsection (a), any revisions planned to the system used by the Department of Defense for categorizing unmanned aircraft systems as a result of such review, and a proposed implementation plan and timelines for such revisions. 1036.Limitation on funding for information operations mattersOf the amounts authorized to be appropriated for fiscal year 2022 by section 301 for operation and maintenance and available for the Office of the Secretary of Defense for the travel of persons as specified in the table in section 4301— 
(1)not more than 25 percent shall be available until the date on which the report required by subsection (h)(1) of section 1631 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) is submitted to the Committee on Armed Services of the Senate and the Committee on Armed Services House of Representatives; and (2)not more than 75 percent shall be available until the date on which the strategy and posture review required by subsection (g) of such section is submitted to such committees. 
1037.Prohibition on provision of equipment to other departments and agencies for protection of certain facilities and assets from unmanned aircraftNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2022 for the Department of Defense, may be obligated or expended to acquire, loan, transfer, sell, or otherwise provide equipment to a department or Federal agency for use by such department or agency in exercising authorities or taking actions pursuant to section 210G of the Homeland Security Act of 2002 (6 U.S.C. 124n). 1038.Limitation on use of funds for United States Space Command headquartersNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2022 for the Department of Defense may be obligated or expended to construct, plan, or design a new headquarters building for United States Space Command until the Inspector General of the Department of the Defense and the Comptroller General of the United States complete site selection reviews for such building. 
1039.Limitation on contract authority to improve representation in certain media projects involving Department of Defense 
(a)Limitation on contract authorityNeither the Secretary of Defense, nor any Secretary of a military department, may enter into a covered contract for any film or publishing project for entertainment-oriented media unless the covered contract includes a provision that requires consideration of diversity in carrying out the project, including consideration of the following: (1)The composition of the community represented in the project and whether such community is inclusive of historically marginalized communities. 
(2)The depiction of the community represented in the project and whether or not the project advances any inaccurate or harmful stereotypes as a result of such depiction. (b)Annual reportsNot later than one year after the date of the enactment of this Act, and annually thereafter for five years, the Secretary of Defense shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report containing, with respect to the year covered by the report, the following: 
(1)The total number of projects for which the Secretary provided assistance pursuant to a covered contract. (2)A summary of the projects specified in paragraph (1). 
(3)A summary of the communities represented in such projects. (4)A summary of the involvement of the Department of Defense with respect to such projects. 
(c)DefinitionsIn this section: (1)The term covered contract means a contract or production assistance agreement entered into with a nongovernmental entertainment-oriented media producer or publisher. 
(2)The term entertainment-oriented media includes books and other forms of print media that are entertainment-oriented.  (3)The term marginalized community means a community of individuals that is, or historically was, under-represented in the industry of film, television, or publishing, including— 
(A)women; (B)racial and ethnic minorities; 
(C)individuals with disabilities; and (D)members of the LGBTQ communities. 
(4)The term military department has the meaning given such term in section 101 of title 10, United States Code. 1039ALimitation on retirement of LCM-8 landing craft platform (a)FindingCongress finds that the LCM-8 served a vital function in disaster response operations following Hurricane Maria. 
(b)LimitationNone of the funds authorized to be appropriated by this Act or otherwise made available for the Department of Defense for fiscal year 2022 may be used to retire the LCM-8 platform from service in Puerto Rico. 1039B.Consideration of human rights records of recipients of support of special operations to combat terrorismSection 127e of title 10, United States Code, is amended— 
(1)in subsection (c)(2) by adding at the end of the following new subparagraph—  (D)The processes through which the Secretary shall ensure that, prior to a decision to provide any support to foreign forces, irregular forces, groups, or individuals, full consideration is given to any credible information relating to violations of human rights by such entities.. 
(2)in subsection (d)(2)— (A)in subparagraph (H), by inserting , including the promotion of good governance and rule of law and the protection of civilians and human rights before the period at the end; 
(B)in subparagraph (I)— (i)by striking the period at the end and inserting or violations of the Geneva Conventions of 1949, including—; and 
(ii)by adding at the end the following new clauses:  (i)vetting units receiving such support for violations of human rights; 
(ii)providing human rights training to units receiving such support; and (iii)providing for the investigation of allegations of violations of human rights and termination of such support in cases of credible information of such violations.; and 
(C)by adding at the end the following new subparagraph:  (J)A description of the human rights record of the recipient, including for purposes of section 362 of this title, and any relevant attempts by such recipient to remedy such record.; 
(3)in subsection (i)(3) by adding at the end the following new subparagraph:  (I)An assessment of how support provided under this section advances United States national security priorities and aligns with other United States Government efforts to address underlying risk factors of terrorism and violent extremism.; and 
(4)by adding at the end the following new subsection:  (j)Prohibition on use of funds (1)Except as provided in paragraphs (2) and (3), no funds may be used to provide support to any foreign forces, irregular forces, groups, or individuals if the Secretary of Defense has credible information that the unit has committed a gross violation of human rights. 
(2)The Secretary of Defense may waive the prohibition under paragraph (1) if the Secretary determines that the waiver is required by extraordinary circumstances. (3)The prohibition under paragraph (1) shall not apply with respect to the foreign forces, irregular forces, groups, or individuals of a country if the Secretary of Defense determines that— 
(A)the government of such country has taken all necessary corrective steps; or (B)the support is necessary to assist in disaster relief operations or other humanitarian or national security emergencies.. 
1039C.Limitation on use of funds pending compliance with certain statutory reporting requirements 
(a)LimitationOf the funds authorized to be appropriated or otherwise made available for fiscal year 2022 for the Office of the Secretary of Defense for travel expenses, not more than 90 percent may be obligated or expended before the date on which all of the following reports are submitted to Congress and made publicly available: (1)The report required under section 589F(c) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283). 
(2)The report required under section 888 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92). (b)Briefing requirementNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall provide to the Committees on Armed Services of the Senate and House of Representatives a briefing on obstacles to compliance with congressional mandated reporting requirements. 
EStudies and Reports 
1041.Congressional oversight of alternative compensatory control measuresSection 119a of title 10, United States Code, is amended by adding at the end the following new subsection:  (g)Congressional notification requirements (1)Notice of initiationNot later than 30 days after receiving notice of the establishment of any new program to be managed under alternative compensatory control measures, the Under Secretary of Defense for Policy shall submit to the congressional defense committees notice of such new program. Such notice shall include— 
(A)the unclassified nickname assigned to the program; (B)the designation of the program sponsor; 
(C)a description of the essential information to be protected under the program; and (D)the effective activation date and expected duration of the program. 
(2)Notice of terminationNot later than 30 days after receiving notice of the termination of any program managed under alternative compensatory control measures, the Under Secretary of Defense for Policy shall submit to the congressional defense committees notice of such termination. (3)Annual reportsNot later than 30 days after receiving an annual report on any program managed under alternative compensatory control measures, the Under Secretary of Defense for Policy shall submit to the congressional defense committees a copy of the report.. 
1042.Comparative testing reports for certain aircraft 
(a)Modification of limitationSection 134(b) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2037) is amended by striking the report under subsection (e)(2) and inserting a report that includes the information described in subsection (e)(2)(C). (b)Comparative testing reports required (1)Report from Director of Operational Test and EvaluationNot later than 45 days after the date of the enactment of this Act, the Director of Operational Test and Evaluation shall submit to the congressional defense committees a report that includes the information described in section 134(e)(1)(B) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2038). 
(2)Report from Secretary of the Air ForceNot later than 45 days after the date of the submission of the report under paragraph (1), the Secretary of the Air Force shall submit to the congressional defense committees a report that includes the information described in section 134(e)(2)(C) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2038). (3)Additional report from Secretary of the Air ForceNot later than 45 days after the date of the enactment of this Act, the Secretary of the Air Force shall submit to the congressional defense committees a report on the progress made toward the A–10 re-wing contracts and the progress made in re-winging those A–10 aircraft that have not received new wings. The report shall address the following: 
(A)The status of contracts awarded, procured wing kits, and completed installations. (B)A list of locations scheduled to receive the procured re-wing kits. 
(C)A spend plan for procurement funding that was appropriated in fiscal year 2021 and subsequent fiscal years for A–10 re-wing kits. 1043.Extension of reporting requirement regarding enhancement of information sharing and coordination of military training between Department Of Homeland Security And Department Of DefenseSection 1014 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) is amended by striking December 31, 2022 and inserting December 31, 2023.  
1044.Continuation of certain Department of Defense reporting requirementsSection 1061 of the National Defense Authorization Act for Fiscal Year 2017 (10 U.S.C. 111 note) is amended— (1)in subsection (b)(2), by adding at the end the following new subparagraphs: 
 
(E)The submission of the report required under section 14 of the Strategic and Critical Materials Stock Piling Act (50 U.S.C. 98h–5). (F)The submission of the report required under section 2504 of title 10, United States Code.;  
(2)in subsection (c), by striking paragraph (47); and (3)in subsection (i), by striking paragraph (30). 
1045.Geographic combatant command risk assessment of Air Force airborne intelligence, surveillance, and reconnaissance modernization plan 
(a)In generalNot later than March 31, 2022, each commander of a geographic combatant command shall submit to the congressional defense committees a report containing an assessment of the level of operational risk to that command posed by the plan of the Air Force to modernize and restructure airborne intelligence, surveillance, and reconnaissance capabilities to meet near-, mid-, and far-term contingency and steady-state operational requirements against adversaries in support of the objectives of the 2018 national defense strategy. (b)Plan assessedThe plan of the Air Force referred to in subsection (a) is the plan required under section 142 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283). 
(c)Assessment of riskIn assessing levels of operational risk for purposes of subsection (a), a commander shall use the military risk matrix of the Chairman of the Joint Chiefs of Staff, as described in CJCS Instruction 3401.01E. (d)Geographic combatant commandIn this section, the term geographic combatant command means each of the following: 
(1)United States European Command. (2)United States Indo-Pacific Command. 
(3)United States Africa Command. (4)United States Southern Command. 
(5)United States Northern Command. (6)United States Central Command. 
1046.Biennial assessments of Air Force Test CenterNot later than 30 days after the date on which the President's budget is submitted to Congress under section 1105(a) of title 31, United States Code, for each of fiscal years 2023, 2025, and 2027, the Secretary of the Air Force shall submit to the congressional defense committees an assessment of the Air Force Test Center. Each such assessment shall include, for the period covered by the assessment, a description of— (1)any challenges of the Air Force Test Center with respect to completing its mission; and 
(2)the plan of the Secretary to address such challenges. 1047.Comparative study on .338 Norma Magnum platform (a)Study requiredNot later than one year after the date of the enactment of this Act, the Secretary of the Army shall complete a comparative study on the .338 Norma Magnum platform. 
(b)ElementsThe study required by subsection (a) shall include a comparative analysis between the current M2 .50 caliber, the M240 7.62, and the .338 Norma Magnum, focused on the metrics of lethality, weight, cost, and modernity of the platforms. 1048.Comptroller General report on aging Department of Defense equipmentNot later than March 1, 2022, the Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on legacy platforms within the Department of Defense and the projected relevance and resiliency of such platforms to emerging threats over the next 50 years. Such report shall include— 
(1)the results of a survey of all services, agencies, and entities within the Department of Defense, including hardware, weapons systems, basing, and force structure; (2)an emphasis on agility, technology, and an expanded forward footprint; and 
(3)recommendations with respect to future force structure and investment. 1049.Report on acquisition, delivery, and use of mobility assets that enable implementation of expeditionary advanced base operations (a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report that includes a detailed description of each of the following: 
(1)The doctrine, organization, training, materiel, leadership and education, personnel, and facilities required to operate and maintain a force of 24 to 35 Light Amphibious Warships, as well as the feasibility of accelerating the current Light Amphibius Warship procurement plan and delivery schedule. (2)The specific number, type, and mix of manned and unmanned strategic mobility wing-in-ground effect platforms required to support distributed maritime operations and expeditionary advanced base operations. 
(3)The feasibility of the Navy and Marine Littoral Regiments using other joint and interagency mobility platforms prior to the operational availability of Light Amphibious Warships or wing-in-ground effect platforms, including— (A)United States Army Transportation Command’s more than 100 LCU-2000, Runnymede-class and the eight General Frank S. Besson-class logistics support vessels; 
(B)commercial vessel options, currently available, that meet Marine Littoral Regiment requirements for movement, maneuver, sustainment, training, interoperability, and cargo capacity and delivery; (C)maritime prepositioning force vessels; and 
(D)Coast Guard vessels. (4)The specific number, type, and mix of long range unmanned surface vessel platforms required to support distributed maritime operations, expeditionary advanced base operations, along with their operational interaction with the fleet’s warfighting capabilities; 
(5)The feasibility of integrating Marine Littoral Regiments with— (A)Special Operations activities; 
(B)joint and interagency planning; (C)information warfare operations; and 
(D)command, control, communications, computer, intelligence, surveillance and reconnaissance, and security cooperation activities. (6)The projected cost, and any additional resources required, to accelerate the operational deployment of Marine Littoral Regiments and deliver the capabilities described in paragraphs (1) through (5) by not later than three years after the date of the enactment of this Act. 
(b)Form of reportThe report required by subsection (a) shall be submitted in a publicly accessible, unclassified form, but may contain a classified annex. 1050.Force posture in the Indo-Pacific region (a)Sense of congressIt is the Sense of Congress that— 
(1)forward deployed military forces, particularly those west of the International Date Line, play an indispensable role in deterring aggression in the Indo-Pacific and reassuring allies; (2)forward deployed forces facilitate greater day to day presence in contested seas and airspace; and 
(3)in light of growing threats, the Department of Defense should forward deploy a larger share of its forces to the Indo-Pacific over the next five years. (b)Assessment requiredNot later than 180 days after the date of the enactment of this Act, the Commander of United States Indo-Pacific Command shall submit to the congressional defense committees a report containing the independent assessment of the Commander with respect to each of the following: 
(1)The number of bombers required to be continually present in the Indo-Pacific region, the number of bombers required outside Indo-Pacific region, and the number of tankers necessary to support bomber refueling sorties in order to execute the operational and contingency plans assigned to the Commander of Indo-Pacific Command. (2)The operational, deterrent, and strategic effect if the required number of bombers were not present in the Indo-Pacific region during a conflict scenario. 
(3)Any additional infrastructure required in Guam or other Indo-Pacific locations to support the operationally required level of continuous bomber presence, along with the associated cost. (4)The value of storing long range anti-ship missiles, joint air-to-surface standoff missile-extended range, and other long range strike weapons in Guam and other locations in the Indo-Pacific. 
(c)Report requiredNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Commander of United States Indo-Pacific Command shall submit to the congressional defense committees a report that includes the following information: (1)The number of freedom of navigation operations conducted in the Indo-Pacific each year since 2013. 
(2)The number of bombers continuously present in the Indo-Pacific each year since 2013. (3)The number of ships, bombers, fighters, Marines, and brigade combat teams deployed to the Indo-Pacific region during the eight-year period preceding the year in which the report is submitted. 
(4)The number of ships, bombers, fighters, Marines, and brigade combat teams deployed to the Indo-Pacific region but tasked to other combatant commands, including the number of days each such tasking lasted, during the eight-year period preceding the year in which the report is submitted. 1051.Assessment of United States military infrastructure in Diego Garcia, British Indian Ocean TerritoryNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report containing the independent assessment of the Secretary with respect to each of the following: 
(1)The manner in which Diego Garcia, British Indian Ocean Territory, could contribute to the execution of the operational and contingency plans of the Department of Defense, as well as the peacetime forward posture of the Department. (2)The operational benefits of hardening facilities on Diego Garcia, including the installation of an Integrated Air and Missile Defense system. 
(3)The operational benefits of storing munitions on Diego Garcia. (4)Potential tradeoffs and costs associated with hardening facilities or prepositioning munitions on Diego Garcia. 
(5)Any additional infrastructure required in Diego Garcia to better support the requirements of the combatant commands. (6)The potential to collaborate with the governments of allies of the United States to invest in the military infrastructure on Diego Garcia. 
1052.Report on 2019 World Military Games 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on the participation of the United States in the 2019 World Military Games. Such report shall include a detailed description of each of the following: (1)The number of United States athletes and staff who attended the 2019 World Military Games and became ill with COVID–19-like symptoms during or shortly upon their return to the United States. 
(2)The results of any blood testing conducted on athletes and staff returning from the 2019 World Military Games, including whether those blood samples were subsequently tested for COVID–19. (3)The number of home station Department of Defense facilities of the athletes and staff who participated in the 2019 World Military Games that experienced outbreaks of illnesses consistent with COVID–19 symptoms upon the return of members of the Armed Forces from Wuhan, China. 
(4)The number of Department of Defense facilities visited by team members after returning from Wuhan, China, that experienced COVID–19 outbreaks during the first quarter of 2020, including in relation to the share of other Department of Defense facilities that experienced COVID–19 outbreaks through March 31, 2020. (5)Whether the Department tested members of the Armed Forces who traveled to Wuhan, China, for the World Military Games for COVID–19 antibodies, and what portion, if any, of those results were positive, and when suchtesting was conducted. 
(6)Whether there are, or have been, any investigations, including under the auspices of an Inspector General, across the Department of Defense or the military departments into possible connections between United States athletes who traveled to Wuhan, China, and the outbreak of COVID–19. (7)Whether the Department has engaged with the militaries of allied or partner countries about illnesses surrounding the 2019 World Military Games, and if so, how many participating militaries have indicated to the Department that their athletes or staff may have contracted COVID–19-like symptoms during or immediately after the Games. 
(b)Form of reportThe report required under this section shall submitted in unclassified form and made publicly available on an internet website in a searchable format, but may contain a classified annex. 1053.Reports and briefings regarding oversight of Afghanistan (a)ReportsNot later than December 31, 2021, and annually thereafter until December 31, 2026, the Secretary of Defense, in coordination with the Director of National Intelligence, shall submit to the appropriate congressional committees a report on Afghanistan. Such report shall address, with respect to Afghanistan, the following matters: 
(1)A current assessment of over the horizon capabilities of the United States. (2)Concept of force with respect to the over the horizon force of the United States. 
(3)The size of such over the horizon force. (4)The location of such over the horizon force, to include the current locations of the forces and any plans to adjust such locations. 
(5)The chain of command for such over the horizon force. (6)The launch criteria for such over the horizon force. 
(7)Any plans to expand or adjust such over the horizon force capabilities in the future, to account for evolving terrorist threats in Afghanistan. (8)An assessment of the terrorist threat in Afghanistan. 
(9)An assessment of the quantity and types of U.S. military equipment remaining in Afghanistan, including an indication of whether the Secretary plans to leave, recover, or destroy such equipment. (10)Contingency plans for the retrieval or hostage rescue of United States citizens located in Afghanistan. 
(11)Contingency plans related to the continued evacuation of Afghans who hold special immigrant visa status under section 602 of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) or who have filed a petition for such status, following the withdraw of the United States Armed Forces from Afghanistan. (12)A concept of logistics support to support the over the horizon force of the United States, including all basing and transportation plans. 
(13)An assessment of changes in the ability of al-Qaeda and ISIS-K to conduct operations outside of Afghanistan against the United States and U.S. allies. (14)An intelligence collection posture of over the horizon intelligence assets, including with respect to ground and air assets, and the effect of such assets on current operations. 
(15)An intelligence collection posture on the Taliban defense and security forces. (16)An intelligence collection posture on the terrorism capabilities of the Taliban, al-Qaeda, and ISIS-K. 
(17)The status of any military cooperation between the Taliban and China, Russia, or Iran. (18)Any other matters the Secretary determines appropriate. 
(b)BriefingsNot later than December 31, 2021, and on bi-annual basis thereafter until December 31, 2026, the Secretary of Defense shall provide to the appropriate congressional committees a briefing on the matters specified in subsection (a). (c)FormThe reports and briefings under this section may be submitted in either unclassified or classified form, as determined appropriate by the Secretary. 
(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Armed Services and the Permanent Select Committee on Intelligence of the House of Representatives; and 
(2)the Committee on Armed Services and the Select Committee on Intelligence of the Senate. 1054.Report and briefing on United States equipment, property, and classified material that was destroyed, surrendered, and abandoned in the withdrawal from Afghanistan (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretaries of the military departments and the Commander of United States Central Command, shall submit to the congressional defense committees a report regarding the covered United States equipment, property, classified material, and money in cash that was destroyed, surrendered, or abandoned in Afghanistan during the covered period. Such report shall include each of the following: 
(1)A determination of the value of the covered United States equipment, property, and classified material that was destroyed, surrendered, or abandoned, disaggregated by military department and itemized to the most specific feasible level. (2)An itemized list of destroyed, surrendered, or abandoned aircraft, aircraft parts and supply, and aircraft maintenance items, including aircraft, aircraft parts and supply, and aircraft maintenance items formerly possessed by the Afghan Air Force or the former government of Afghanistan. 
(3)An itemized list of destroyed, surrendered, or abandoned fuel and fuel dispensing equipment, disaggregated by military department. (4)An itemized list of destroyed, surrendered, or abandoned weapons, weapon systems, components of weapons or weapon systems, ammunition, explosives, missiles, ordnance, bombs, mines, or projectiles, disaggregated by military department. 
(5)For each item on a list referred to in paragraphs (2) through (4), an explanation of the legal authority relied upon to destroy, surrender, or abandon that specific item. (6)An evaluation of the capabilities of the Taliban post-withdrawal as a result of their seizure of surrendered or abandoned covered United States equipment, property, and classified material, including an evaluation of the capabilities of the Taliban post-withdrawal to monetize through the transfer of abandoned covered Unites States equipment, property, and classified material to adversaries of the United States. 
(7)An assessment of the damage to the national security interests of the United States as a result of the destroyed, surrendered, or abandoned covered United States equipment, property, and classified material. (8)An assessment of the feasibility of disabling, destroying, or recapturing surrendered or abandoned covered United States equipment, property, or classified material. 
(9)Available imagery or photography depicting the Taliban possessing surrendered or abandoned covered United States equipment, property, or classified material. (b)Executive summary of reportThe report required under subsection (a) shall include an executive summary of the report, which shall be unclassified and made publicly available. 
(c)BriefingNot later than 200 days after the date of the enactment of this Act, the Secretary of Defense, the Secretaries of the military departments, and the Commander of United States Central Command shall provide to the congressional defense committees a briefing on the report required by this section. (d)DefinitionsIn this section: 
(1)The term covered United States equipment, property, and classified material means any of the following items formerly owned by the Government of the United States or provided by the United States to the former government or military of Afghanistan during the covered period: (A)Real property, including any lands, buildings, structures, utilities systems, improvements, and appurtenances, thereto, including equipment attached to and made part of buildings and structures, but not movable equipment. 
(B)Personal property, including property of any kind or any interest therein, except real property. (C)Equipment, including all nonexpendable items needed to outfit or equip an individual or organization. 
(D)Classified information, in any form, including official information that has been determined to require, in the interests of national security, protection against unauthorized disclosure and which has been so designated. (2)The term covered period means the period beginning on February 29, 2020, and ending on the date that is 120 days after the date of the enactment of this Act.  
1055.Report on defense utility of United States territories and possessions 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit a to the congressional defense committees a report that includes— (1)a detailed description of the manner in which United States territories and possessions in the Pacific could contribute to the execution of the operational and contingency plans of the Department of Defense, as well as the peacetime forward posture of the Department; 
(2)an assessment of the required resources associated with environmental restoration and military construction on United States territories and possessions in the Pacific in order to facilitate the presence of United States military forces; (3)a description of the additional logistical requirements or considerations associated with the requirements of paragraph (2); and 
(4)any other matters the Secretary of Defense, in coordination with the Commander of the United States Indo-Pacific Command, considers appropriate. (b)FormThe report described in subsection (a) shall be submitted in unclassified form that can be made available to the public, but may include a classified annex. 
1056.Report on Coast Guard explosive ordnance disposal 
(a)In generalNot later than February 15, 2023, the Secretary of Homeland Security shall submit to Congress a report on the viability of establishing an explosive ordnance disposal program in the Coast Guard. (b)ContentsThe report required under subsection (a) shall contain, at a minimum, the following: 
(1)Organization of explosive ordnance disposal elements within the Coast Guard, with discussion on whether the Coast Guard explosive ordnance disposal capability belongs in the Maritime Safety and Security Teams, the Maritime Security Response Team, a combination of the Maritime Safety and Security Teams and the Maritime Security Response Teams, or elsewhere in the Coast Guard. (2)A description of vehicles, that are Coast Guard airframe and vessel transportable, required for explosive ordnance disposal elements. 
(3)A description of dive craft, that are Coast Guard airframe and vessel transportable, required for explosive ordnance disposal elements.  (4)Locations of Coast Guard stations that portable explosives storage magazines will be available for explosive ordnance disposal elements. 
(5)Identify Coast Guard stations that will have pre-positioned explosive ordnance disposal elements equipment. (6)An explanation of how the Coast Guard explosive ordnance disposal elements will support the Department of Homeland Security and Department of Justice, and the Department of Defense in war-time, on mission sets to counter improvised explosive device, counter unexploded ordnance, and combat weapons of destruction, including award of the Presidential Service Badge and Certificate to explosive ordnance disposal-qualified Coast Guardsman for protection of the President of the United States, and how the Coast Guard explosive ordnance disposal elements will support national security special events. 
(7)A cost to benefit analysis of using the Army, Marine Corps, Navy, or Air Force Scuba Diver course prior to Coast Guardsman attending the Navy conducted explosive ordnance disposal course, and the required initial and annual sustainment training seats for the diver course, the explosive ordnance disposal course, and the parachutist course (through the Army, Marine, Navy, and Air Force). (8)An identification of the career progression of Coast Guardsman from Seaman Recruit to that of Command Master Chief Petty Officer, Chief Warrant Officer 2 to that of Chief Warrant Officer 4, and Ensign to that of Rear Admiral. 
(9)An identification of initial and annual budget justification estimates on a single program element of the Coast Guard explosive ordnance disposal program for each of— (A)civilian and military pay with details on military pay, including special and incentive pays such as— 
(i)officer responsibility pay; (ii)officer SCUBA diving duty pay; 
(iii)officer demolition hazardous duty pay; (iv)enlisted SCUBA diving duty pay; 
(v)enlisted demolition hazardous duty pay; (vi)enlisted special duty assignment pay at level special duty-5; 
(vii)enlisted assignment incentive pays; (viii)enlistment and reenlistment bonuses; 
(ix)officer and enlisted full civilian clothing allowances;  (x)exception to policy allowing a third hazardous duty pay for explosive ordnance disposal-qualified officers and enlisted; and 
(xi)parachutist hazardous duty pay; (B)research, development, test, and evaluation; 
(C)procurement; (D)other transaction agreements; 
(E)operations and maintenance; (F)military construction; and 
(G)overseas contingency operations. 1057.Independent assessment with respect to the Arctic region (a)In generalNot later than February 15, 2022, the Commander of the United States Northern Command, in consultation and coordination with United States European Command and United States Indo-Pacific Command, the military services, and defense agencies, shall conduct an independent assessment with respect to the activities and resources required, for fiscal years 2023 through 2027, to achieve the following objectives: 
(1)The implementation of the National Defense Strategy and military service-specific strategies with respect to the Arctic region. (2)The maintenance or restoration of the comparative military advantage of the United States in response to great power competitors in the Arctic region. 
(3)The reduction of the risk of executing operation and contingency plans of the Department of Defense. (4)To maximize execution of Department operation and contingency plans, in the event deterrence fails. 
(b)ElementsThe assessment required by paragraph (1) shall include the following: (1)An analysis of, and recommended changes to achieve, the required force structure and posture of assigned and allocated forces within the Arctic region for fiscal year 2027 necessary to achieve the objectives described in paragraph (1), which shall be informed by— 
(A)a review of United States military requirements based on operation and contingency plans, capabilities of potential adversaries, assessed gaps or shortfalls of the joint force within the Arctic region, and scenarios that consider— (i)potential contingencies that commence in the Arctic region and contingencies that commence in other regions but affect the Arctic region; 
(ii)use of near-, mid-, and far-time horizons to encompass the range of circumstances required to test new concepts and doctrine; and (iii)supporting analyses that focus on the number of regionally postured military units and the quality of capability of such units; 
(B)a review of current United States military force posture and deployment plans within the Arctic region, especially of Arctic-based forces that provide support to, or receive support from, the United States Northern Command, the United States Indo-Pacific Command, or the United States European Command; (C)an analysis of potential future realignments of United States forces in the region, including options for strengthening United States presence, access, readiness, training, exercises, logistics, and pre-positioning; and 
(D)any other matter the Commander determines to be appropriate. (2)A discussion of any factor that may influence the United States posture, supported by annual wargames and other forms of research and analysis. 
(3)An assessment of capabilities requirements to achieve such objectives. (4)An assessment of logistics requirements, including personnel, equipment, supplies, storage, and maintenance needs to achieve such objectives. 
(5)An assessment and identification of required infrastructure and military construction investments to achieve such objectives. (6)An assessment and recommended changes to the leadership, organization, and management of Arctic policy, strategy, and operations among the combatant commands and military services. 
(c)Report 
(1)In generalNot later than February 15, 2022, the Commander of the United States Northern Command, in consultation and coordination with United States European Command and United States Indo-Pacific Command, shall submit to the congressional defense committees a report on the assessment required by paragraph (1). (2)FormThe report required by subparagraph (A) may be submitted in classified form, but shall include an unclassified summary. 
(3)AvailabilityNot later than February 15, 2022, the Commander of United States Northern Command shall make the report available to the Secretary of Defense, the Under Secretary of Defense for Policy, the Under Secretary of Defense (Comptroller), the Director of Cost Assessment and Program Evaluation, the Chairman of the Joint Chiefs of Staff, the Secretaries of the military departments, and the chiefs of staff of each military service. 1058.Annual report and briefing on Global Force Management Allocation Plan (a)In generalNot later than October 31, 2022, and annually thereafter through 2024, the Secretary of Defense shall provide to the Committees on Armed Services of the Senate and House of Representatives a classified report and a classified briefing on the Global Force Management Allocation Plan and its implementation. 
(b)ReportEach report required by subsection (a) shall include a summary describing the Global Force Management Allocation Plan being implemented as of October 1 of the year in which the report is provided. (c)BriefingEach briefing required by subsection (a) shall include the following: 
(1)A summary of the major modifications to global force allocation made during the preceding fiscal year that deviated from the Global Force Management Allocation Plan for that fiscal year as a result of a shift in strategic priorities, requests for forces, or other contingencies, and an explanation for such modifications. (2)A description of the major differences between the Global Force Management Allocation Plan for the current fiscal year and the Global Force Management Allocation Plan for the preceding fiscal year. 
(3)A description of any difference between the actual global allocation of forces, as of October 1 of the year in which the briefing is provided, and the forces stipulated in the Global Force Management Allocation Plan being implemented on that date. 1059.Report on World War I and Korean War era Superfund facilities (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report on active Superfund facilities where a hazardous substance originated from Department of Defense activities occurring between the beginning of World War I and the end of the Korean War. Such report shall include a description of such Superfund facilities as well as any actions, planned actions, communication with communities, and cooperation with relevant agencies, including the Environmental Protection Agency, carried out or planned to be carried out by the Department of Defense. 
(b)Superfund facilityIn this section, the term Superfund facility means a facility included on the National Priorities List pursuant to section 105 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9605).  1060.Briefing on electric autonomous shuttles on military installations (a)Briefing requiredNot later than March 1, 2022, the Secretary of Defense, in coordination with the Secretaries of the military departments, shall provide to the Committees on Armed Services of the Senate and the House of Representatives a briefing on the current and future plans of the Department of Defense for fielding electric autonomous shuttles on military installations for the purpose of transporting personnel and equipment in a safe, cost-efficient, and sustainable manner. 
(b)ElementsThe briefing under subsection (a) shall include analysis of the following: (1)The effectiveness of current or past demonstration projects of electric autonomous shuttles on military installations. 
(2)The impact that reliable, energy-efficient shuttles could have on quality of life, base operating costs, and traffic patterns. (3)How best to leverage existing commercially available shuttles to satisfy this function. 
(4)How and where the Department would best employ the shuttles to maximize fixed route or on-demand autonomous shuttle service for military installations serving the first and last mile transportation needs of personnel and logistical missions. (5)What type of data could be gathered from the shuttles to assist in the expansion of electric autonomous vehicle use in other military contexts. 
1061.Updated review and enhancement of existing authorities for using Air Force and Air National Guard modular airborne fire-fighting systems and other Department of Defense assets to fight wildfiresSection 1058 of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 31 U.S.C. 1535 note) is amended by adding at the end the following new subsection:  (g)Updated review and enhancement (1)Not later than 120 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2022, the Director shall submit to Congress a report— 
(A)containing the results of a second review conducted under subsection (a) and a second determination made under subsection (b); and (B)based on such second determination, describing the new modifications proposed to be made to existing authorities under subsection (c) or (d), including whether there is a need for legislative changes to further improve the procedures for using Department of Defense assets to fight wildfires. 
(2)The new modifications described in paragraph (1)(B) shall not take effect until the end of the 30-day period beginning on the date on which the report is submitted to Congress under this subsection.. 1062.Annual report on use of social media by foreign terrorist organizations (a)Annual reportThe Director of National Intelligence, in coordination with the Secretary of State and the Secretary of Defense, shall submit to the appropriate congressional committees an annual report on— 
(1)the use of online social media platforms by entities designated as foreign terrorist organizations by the Department of State for recruitment, fundraising, and the dissemination of information; and (2)the threat posed to the national security of the United States by the online radicalization of terrorists and violent extremists. 
(b)Appropriate congressional committeesIn this section, the appropriate congressional committees are— (1)the Committee on Armed Services, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives; and 
(2)the Committee on Armed Services, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate. 1063.Report on Department of Defense excess personal property programNot later than one year after the date of the enactment of this Act, the Director of the Defense Logistics Agency shall submit to the congressional defense committees a report on the results of a study conducted by the Director on the excess personal property program under section 2576a of title 10, United States Code, and the administration of such program by the Law Enforcement Support Office. Such study shall include— 
(1)an analysis of the degree to which personal property transferred under such program has been distributed equitably between larger, well-resourced municipalities and units of government and smaller, less well-resourced municipalities and units of government; and (2)an identification of potential reforms to such program to ensure that such property is transferred in a manner that provides adequate opportunity for participation by smaller, less well-resourced municipalities and units of government. 
1064.Interagency strategy to disrupt and dismantle narcotics production and trafficking and affiliated networks linked to the regime of Bashar al-Assad in Syria 
(a)Sense of CongressIt is the sense of Congress that— (1)the captagon trade linked to the regime of Bashar al-Assad in Syria is a transnational security threat; and 
(2)the United States should develop and implement an interagency strategy to deny, degrade, and dismantle Assad-linked narcotics production and trafficking networks. (b)Report and strategy requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, the Secretary of State, the Secretary of the Treasury, the Administrator of the Drug Enforcement Administration, the Director of National Intelligence, and the heads of other appropriate Federal agencies shall jointly submit to the appropriate congressional committees a report containing a strategy to disrupt and dismantle narcotics production and trafficking and affiliated networks linked to the regime of Bashar al-Assad in Syria. Such strategy shall include each of the following: 
(1)A strategy to target, disrupt and degrade networks that directly and indirectly support the narcotics infrastructure of the Assad regime, particularly through diplomatic and intelligence support to law enforcement investigations. (2)The use of sanctions authorities and associated actions to target individuals and entities directly or indirectly associated with the narcotics infrastructure of the Assad regime. 
(3)The use global diplomatic engagements associated with the economic pressure campaign against the Assad regime to target its narcotics infrastructure. (4)Leveraging multilateral institutions and cooperation with international partners to disrupt the narcotics infrastructure of the Assad regime. 
(5)Mobilizing a public communications campaign to increase awareness of the extent of the connection of the Assad regime to illicit narcotics trade. (c)Form of reportThe report required under subsection (b) shall be submitted in an unclassified form, but may contain a classified annex. 
(d)Appropriate congressional committeesIn this section, the term appropriate congressional committees means— (1)the congressional defense committees; 
(2)the Committee on the Judiciary, the Committee on Foreign Affairs, the Committee on Financial Services, and the Committee on Appropriations of the House of Representatives; and (3)the Committee on the Judiciary, the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Appropriations of the Senate. 
1065.Report on recovery operations of 1952 C-119 Flying boxcar, call name Gamble Chalk 1Not later than 90 days after the date of the enactment of this Act, the Secretary of the Air Force shall submit to Congress a report that includes— (1)a status update on the recovery operations of the 1952 C-119 Flying boxcar, call name Gamble Chalk 1, crash at Mount Silverthrone, Alaska; 
(2)detailed plans for the recovery operation, the timeline for such operation, a description of any past recovery operations, and the rationale for any canceled or delayed operations; and (3)a summary of other Air Force operational losses that occurred in Alaska in 1952 and have yet to be recovered. 
1065A.Cost analysis report on changes to military prioritiesNot later than 180 days after the date of enactment of this Act, the Secretary of Defense shall submit to the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives and the Committee on Armed Services and the Committee on Foreign Relations of the Senate a report on— (1)the estimated cost savings as a result of a full drawdown of United States personnel and contractors from Afghanistan, Iraq, and Syria compared with actual costs for such personnel and contractors in fiscal year 2021; and 
(2)the estimated cost of redirecting United States personnel and materials, including increased budget authority for ships, aircraft, nuclear weapons, major personnel, and operational costs, to effectively engage in great power competition with Russia and China to effectively curb and deter Russia and China militarily in their respective regions. 1065B.Report on Taliban’s illegal drug tradeNot later than one year after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretary of State and Secretary of Homeland Security, shall submit to Congress a report that includes— 
(1)a plan to combat the Taliban’s illegal drug trade;  (2)a description of the risk to the United States of drugs emanating from such drug trade, including risks posed by the profits of such drugs; and 
(3)a description of any actions taken to interdict and prevent such drugs from reaching the United States.  1065C.Report on use of certain funding for counter-narcotics missions in Central AsiaNot later than March 1, 2022, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the use of funding made available pursuant to section 333 of title 10, United States Code, for counter-narcotics missions in Central Asia. The report shall include— 
(1)the amount of funding made available pursuant to section 333 of title 10, United States Code, that has been used for counter-narcotics missions in Central Asia, specifically to counter illicit trafficking operations emanating from Afghanistan and Central Asia, during the five-year period preceding the date of the enactment of this Act; (2)the amount of funding made available pursuant to other sources, including section 284 of title 10, United States Code, that has been used to counter illicit trafficking operations emanating from Afghanistan and Central Asia during the five-year period preceding the date of the enactment of this Act; and  
(3)an assessment of whether funding made available pursuant to section 333 of title 10, United States Code, can be used to maintain, repair, and upgrade equipment previously supplied by the United States to foreign law enforcement agencies for counter-narcotics purposes on borders and at international ports. 1065D.Report on status of certain aircraft and equipment moved from Afghanistan to Uzbekistan, Tajikistan, or other foreign countries (a)ReportNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretary of State, shall submit to the appropriate congressional committees a report containing a full account of any aircraft or equipment of the United States Armed Forces or the Afghan National Defense and Security Forces that has been transported from Afghanistan to foreign countries outside of Afghanistan, including Uzbekistan and Tajikistan, following the withdrawal of the United States Armed Forces from Afghanistan on August 31, 2021. Such report should include a description of the following: 
(1)The quantity and types of any such aircraft or equipment. (2)The condition of any such aircraft or equipment. 
(3)All efforts to secure such aircraft or equipment during any periods in which the aircraft or equipment was out of the custody of the United States Armed Forces or the Afghan National Defense and Security Forces. (4)All efforts to recover, secure, and return to the United States (as applicable) any such aircraft or equipment. 
(5)The identity of any entity that has had access to such aircraft or equipment during or following the transport from Afghanistan. (6)Any security risks posed by the improper securing of such aircraft or equipment. 
(b)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives; and 
(2)the Committee on Armed Services and the Committee on Foreign Relations of the Senate. 1065E.Study and report on risks posed to Department of Defense infrastructure and readiness by wildfire (a)StudyThe Secretary of Defense, in coordination with the Secretary of the Interior, the Secretary of Agriculture, and the Chief of the United States Forest Service, shall conduct a study of the risks posed to Department of Defense infrastructure and readiness by wildfire, including interrupted training schedules, deployment of personnel and assets for fire suppression, damage to training areas, and environmental hazards such as unsafe air quality. 
(b)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretary of the Interior, the Secretary of Agriculture, and the Chief of the United States Forest Service, shall submit to Congress a report on the findings of the study conducted under subsection (a). 1065F.Public availability of quarterly summaries of reports (a)In generalSection 122a of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(c)Quarterly summariesFor each calendar quarter, the Secretary of Defense shall make publicly available on an appropriate internet website a summary of all reports submitted to Congress by the Department of Defense for that quarter that are required to be submitted by statute. Each such summary shall include, for each report covered by the summary, the title of report, the date of delivery, and the section of law under which such report is required.. (b)ApplicabilitySubsection (c) of section 122a of title 10, United States Code, as added by subsection (a), shall apply with respect to a calendar quarter that begins after the date that is 180 days after the date of the enactment of this Act. 
1065G.Report on funds authorized to be appropriated for overseas contingency operations 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report on the obligation and expenditure of funds that were authorized to be appropriated for overseas contingency operations for fiscal year 2010 and fiscal year 2019. (b)FormThe report required under subsection (a) shall be submitted in unclassified form, but may include a classified annex. 
1065H.Air Force strategy for acquisition of combat rescue aircraft and equipmentThe Secretary of the Air Force shall submit to the congressional defense committees a strategy for the Department of Air Force for the acquisition of combat rescue aircraft and equipment that aligns with the stated capability and capacity requirements of the Air Force to meet the national defense strategy (required under section 113(g) of title 10, United States Code) and Arctic Strategy of the Department of the Air Force. FDistrict of Columbia National Guard Home Rule 1066.Short titleThis subtitle may be cited as the District of Columbia National Guard Home Rule Act. 
1067.Extension of National Guard authorities to Mayor of the District of Columbia 
(a)Mayor as Commander-in-ChiefSection 6 of the Act entitled An Act to provide for the organization of the militia of the District of Columbia, and for other purposes, approved March 1, 1889 (sec. 49–409, D.C. Official Code), is amended by striking President of the United States and inserting Mayor of the District of Columbia. (b)Reserve corpsSection 72 of such Act (sec. 49–407, D.C. Official Code) is amended by striking President of the United States each place it appears and inserting Mayor of the District of Columbia. 
(c)Appointment of commissioned officers 
(1)Section 7(a) of such Act (sec. 49–301(a), D.C. Official Code) is amended— (A)by striking President of the United States and inserting Mayor of the District of Columbia; and 
(B)by striking President. and inserting Mayor.. (2)Section 9 of such Act (sec. 49–304, D.C. Official Code) is amended by striking President and inserting Mayor of the District of Columbia. 
(3)Section 13 of such Act (sec. 49–305, D.C. Official Code) is amended by striking President of the United States and inserting Mayor of the District of Columbia. (4)Section 19 of such Act (sec. 49–311, D.C. Official Code) is amended— 
(A)in subsection (a), by striking to the Secretary of the Army and all that follows through which board and inserting to a board of examination appointed by the Commanding General, which; and (B)in subsection (b), by striking the Secretary of the Army and all that follows through the period and inserting the Mayor of the District of Columbia, together with any recommendations of the Commanding General.. 
(5)Section 20 of such Act (sec. 49–312, D.C. Official Code) is amended— (A)by striking President of the United States each place it appears and inserting Mayor of the District of Columbia; and 
(B)by striking the President may retire and inserting the Mayor may retire. (d)Call for duty (1)Section 45 of such Act (sec. 49–103, D.C. Official Code) is amended by striking , or for the United States Marshal and all that follows through shall thereupon order and inserting to order. 
(2)Section 46 of such Act (sec. 49–104, D.C. Official Code) is amended by striking the President and inserting the Mayor of the District of Columbia. (e)General courts martialSection 51 of such Act (sec. 49–503, D.C. Official Code) is amended by striking the President of the United States and inserting the Mayor of the District of Columbia. 
1068.Conforming amendments to title 10, United States Code 
(a)Failure To satisfactorily perform prescribed trainingSection 10148(b) of title 10, United States Code, is amended by striking the commanding general of the District of Columbia National Guard and inserting the Mayor of the District of Columbia. (b)Appointment of chief of National Guard BureauSection 10502(a)(1) of such title is amended by striking the commanding general of the District of Columbia National Guard and inserting the Mayor of the District of Columbia. 
(c)Vice chief of National Guard BureauSection 10505(a)(1)(A) of such title is amended by striking the commanding general of the District of Columbia National Guard and inserting the Mayor of the District of Columbia. (d)Other senior National Guard Bureau officersSection 10506(a)(1) of such title is amended by striking the commanding general of the District of Columbia National Guard both places it appears and inserting the Mayor of the District of Columbia. 
(e)Consent for active duty or relocation 
(1)Section 12301 of such title is amended— (A)in subsection (b), by striking commanding general of the District of Columbia National Guard in the second sentence and inserting Mayor of the District of Columbia; and 
(B)in subsection (d), by striking the period at the end and inserting the following: , or, in the case of the District of Columbia National Guard, the Mayor of the District of Columbia.. (2)Section 12406 of such title is amended by striking the commanding general of the National Guard of the District of Columbia and inserting the Mayor of the District of Columbia. 
(f)Consent for relocation of unitsSection 18238 of such title is amended by striking the commanding general of the National Guard of the District of Columbia and inserting the Mayor of the District of Columbia. 1069.Conforming amendments to title 32, United States Code (a)Maintenance of other troopsSection 109(c) of title 32, United States Code, is amended by striking (or commanding general in the case of the District of Columbia). 
(b)Drug interdiction and Counter-Drug activitiesSection 112(h)(2) of such title is amended by striking the Commanding General of the National Guard of the District of Columbia and inserting the Mayor of the District of Columbia. (c)Additional assistanceSection 113 of such title is amended by adding at the end the following new subsection: 
 
(e)Inclusion of District of ColumbiaIn this section, the term State includes the District of Columbia.. (d)Appointment of adjutant generalSection 314 of such title is amended— 
(1)by striking subsection (b); (2)by redesignating subsections (c) and (d) as subsections (b) and (c), respectively; and 
(3)in subsection (b) (as so redesignated), by striking the commanding general of the District of Columbia National Guard and inserting the Mayor of the District of Columbia,. (e)Relief from National Guard dutySection 325(a)(2)(B) of such title is amended by striking commanding general of the District of Columbia National Guard and inserting the Mayor of the District of Columbia. 
(f)Authority To order To perform Active Guard and Reserve duty 
(1)AuthoritySubsection (a) of section 328 of such title is amended by striking the commanding general of the District of Columbia National Guard and inserting the Mayor of the District of Columbia. (2)Clerical amendments (A)Section headingThe heading of such section is amended to read as follows: 
 
328.Active Guard and Reserve duty: authority of chief executive. 
(B)Table of sectionsThe table of sections at the beginning of chapter 3 of such title is amended by striking the item relating to section 328 and inserting the following new item:   328. Active Guard and Reserve duty: authority of chief executive.. (g)Personnel mattersSection 505 of such title is amended by striking commanding general of the National Guard of the District of Columbia in the first sentence and inserting Mayor of the District of Columbia. 
(h)National Guard challenge programSection 509 of such title is amended— (1)in subsection (c)(1), by striking the commanding general of the District of Columbia National Guard, under which the Governor or the commanding general and inserting the Mayor of the District of Columbia, under which the Governor or the Mayor; 
(2)in subsection (g)(2), by striking the commanding general of the District of Columbia National Guard and inserting the Mayor of the District of Columbia; (3)in subsection (j), by striking the commanding general of the District of Columbia National Guard and inserting the Mayor of the District of Columbia; and 
(4)in subsection (k), by striking the commanding general of the District of Columbia National Guard and inserting the Mayor of the District of Columbia. (i)Issuance of suppliesSection 702(a) of such title is amended by striking commanding general of the National Guard of the District of Columbia and inserting Mayor of the District of Columbia. 
(j)Appointment of fiscal officerSection 708(a) of such title is amended by striking commanding general of the National Guard of the District of Columbia and inserting Mayor of the District of Columbia. 1070.Conforming amendment to the District of Columbia Home Rule ActSection 602(b) of the District of Columbia Home Rule Act (sec. 1–206.02(b), D.C. Official Code) is amended by striking the National Guard of the District of Columbia,. 
GOther Matters 
1071.Technical, conforming, and clerical amendments 
(a)Title 10, United States CodeTitle 10, United States Code, is amended as follows: (1)The table of chapters at the beginning of part I of subtitle A is amended by striking the item relating to the second section 19 (relating to cyber matters). 
(2)The table of sections at the beginning of chapter 2 is amended by striking the item relating to section 118 and inserting the following new item:   118. Materiel readiness metrics and objectives for major weapon systems.. (3)The second section 118a, as added by section 341 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), is redesignated as section 118b, and the table of sections at the beginning of chapter 2 of such title is conformed accordingly. 
(4)Section 138(b)(2)(A)(i) is amended by striking the semicolon. (5)Section 196(d) is amended by striking ,, and inserting ,. 
(6)Section 231a(e)(2) is amended by striking include the following, and inserting include. (7)Section 240b(b)(1)(B)(xiii) is amended by striking An and inserting A. 
(8)Section 240g(a)(3) is amended by striking ; and and inserting ;. (9)Section 393(b)(2)(D) is amended by inserting a period at the end. 
(10)Section 483(f)(3) is amended by inserting this before title. (11)Section 651(a) is amended by inserting a comma after 3806(d)(1)). 
(12)The table of sections at the beginning of chapter 39 is amended by adding a period at the end of the item relating to section 691. (13)Section 823(a)(2) (article 23(a)(2) of the Uniform Code of Military Justice) is amended by inserting a comma after Army. 
(14) Section 856(b) (article 56(b) of the Uniform Code of Military Justice) is amended by striking subsection (d) of section 853a and inserting subsection (c) of section 853a. (15)Section 1044e(g) is amended by striking number of Special Victims’ Counsel and inserting number of Special Victims’ Counsels. 
(16)The table of sections at the beginning of chapter 54 is amended by striking the item relating to section 1065 and inserting the following new item:   1065. Use of commissary stores and MWR facilities: certain veterans, caregivers for veterans, and Foreign Service officers.. (17)Section 1463(a)(4) is amended by striking that that and inserting that. 
(18)Section 1465(b)(2) is amended by striking the the and inserting the. (19)Section 1466(a) is amended, in the matter preceding paragraph (1), by striking Coast guard and inserting Coast Guard. 
(20)Section 1554a(g)(2) is amended by striking .. and inserting .. (21)Section 1599h is amended— 
(A)in subsection (a), by redesignating the second paragraph (7) and paragraph (8) as paragraphs (8) and (9), respectively; and (B)in subsection (b)(1), by redesignating the second subparagraph (G) and subparagraph (H) as subparagraphs (H) and (I), respectively. 
(22)Section 1705(a) is amended by striking a fund and inserting an account. (23)Section 1722a(a) is amended by striking ,, and inserting ,. 
(24)Section 1788a(e) is amended— (A)in paragraph (3), by striking section 167(i) and inserting section 167(j); 
(B)in paragraph (4), by striking covered personnel and inserting covered individuals; and (C)in paragraph (5), in the matter preceding subparagraph (A), by striking covered personnel and inserting covered individuals. 
(25)The table of chapters at the beginning of Part III of subtitle A is amended, in the item relating to chapter 113, by striking the period after 2200g. (26)Section 2107(a) is amended by striking or Space Force. 
(27)Section 2279b(b) is amended by redesignating the second paragraph (11) as paragraph (12). (28)Section 2321(f) is amended by striking the item both places it appears and inserting the commercial product. 
(29)The second section 2350m (relating to Execution of projects under the North Atlantic Treaty Organization Security Investment Program), as added by section 2503 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is redesignated as section 2350q and the table of sections at the beginning of subchapter II of chapter 138 is conformed accordingly.  (30)Section 2534(a) is amended— 
(A)in paragraph (5), by striking principle and inserting principal; and (B)in paragraph (3), by striking subsection (j) and inserting subsection (k). 
(31)Section 2891a(e)(1) is amended by striking the any and inserting the. (32)The table of sections at the beginning of chapter 871 is amended by striking the item relating to section 8749 and inserting the following new item: 
 
 
8749. Civil service mariners of Military Sealift Command: release of drug and alcohol test results to Coast Guard.. 
(33)The second section 9084, as added by section 1601 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), is transferred to appear after section 9085 and redesignated as section 9086, and the table of sections at the beginning of chapter 908 of such title is conformed accordingly. (34)Section 9132 (relating to Regular Air Force and Regular Space Force: reenlistment after service as an officer) is redesignated as section 9138. 
(35)The section heading for section 9401 is amended to read as follows:  9401.Members of Air Force and Space Force: detail as students, observers, and investigators at educational institutions, industrial plants, and hospitals. (36)The section heading for section 9402 is amended to read as follows: 
 
9402.Enlisted members of Air Force or Space Force: schools. 
(37)Section 9840 is amended in the second sentence by striking He and inserting The officer. (b)NDAA for Fiscal Year 2021Effective as of January 1, 2021, and as if included therein as enacted, section 1 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended— 
(1)by inserting (a) In general.— before This Act; and (2)by adding at the end the following:  
 
(b)ReferencesAny reference in this or any other Act to the National Defense Authorization Act for Fiscal Year 2021 shall be deemed to be a reference to the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021.. (c)Coordination With Other Amendments Made by This ActFor purposes of applying amendments made by provisions of this Act other than this section, the amendments made by this section shall be treated as having been enacted immediately before any such amendments by other provisions of this Act. 
1072.Assistant Secretary of Defense for Indo-Pacific Security AffairsSection 138(b) of title 10, United States Code, is amended by adding at the end the following new paragraph:  (8)One of the Assistant Secretaries is the Assistant Secretary of Defense for Indo-Pacific Security Affairs. The principal duties of the Assistant Secretary shall be to— 
(A)act as principal advisor to the Under Secretary of Defense for Policy and the Secretary of Defense on international security strategy and policy on issues of interest to the Department of Defense that relate to the nations and international organizations of China, East Asia, South and Southeast Asia, including governments and defense establishments; and (B)provide oversight of security cooperation programs, including foreign military sales, in the Indo-Pacific region.. 
1073.Improvement of transparency and congressional oversight of civil reserve air fleet 
(a)Definitions 
(1)SecretaryParagraph (10) of section 9511 of title 10, United States Code, is amended to read as follows:  (4)The term Secretary means the Secretary of Defense.. 
(2)Conforming amendmentsChapter 961 of title 10, United States Code, as amended by paragraphs (1) and (2), is further amended— (A)in section 9511a by striking Secretary of Defense each place it appears and inserting Secretary; 
(B)in section 9512(e), by striking Secretary of Defense and inserting Secretary; and (C)in section 9515, by striking Secretary of Defense each place it appears and inserting Secretary. 
(b)Annual report on civil reserve air fleetSection 9516 of title 10, United States Code, is amended— (1)in subsection (d), by striking When the Secretary and inserting Subject to subsection (e), when the Secretary; 
(2)by redesignating subsection (e) as subsection (f); and (3)by inserting after subsection (d) the following new subsection: 
 
(e)Annual reportNot later than 60 days after the end of each fiscal year, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report that— (1)identifies each contract for airlift services awarded in the preceding fiscal year to a provider that does not meet the requirements set forth in subparagraphs (A) and (B) of subsection (a)(1); and 
(2)for each such contract— (A)specifies the dollar value of the award; and 
(B)provides a detailed explanation of the reasons for the award.. (c)Technical amendments (1)In generalChapter 961 of title 10, United States Code, as amended by subsections (a) and (b), is further amended— 
(A)by redesignating sections 9511a and 9512 as sections 9512 and 9513, respectively; (B)in section 9511, by striking section 9512 each place it appears and inserting section 9513; and 
(C)in section 9514, by redesignating subsection (g) as subsection (f). (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by striking the items relating to sections 9511a and 9512 and inserting the following new items: 
 
 
9512. Civil Reserve Air Fleet contracts: payment rate. 
9513. Contracts for the inclusion or incorporation of defense features.. 
(d) Charter air transportation of members of the armed forces or cargo 
(1)In generalSection 2640 of title 10, United States Code, is amended— (A)in the section heading, by inserting or cargo after armed forces; 
(B)in subsection (a)(1), by inserting or cargo after members of the armed forces; (C)in subsection (b), by inserting or cargo after members of the armed forces; 
(D)in subsection (d)(1), by inserting or cargo after members of the armed forces; (E)in subsection (e)— 
(i)by inserting or cargo after members of the armed forces; and (ii)by inserting or cargo before the period at the end; 
(F)in subsection (f), by inserting or cargo after members of the armed forces; and (G)in subsection (j)(1), by inserting cargo, after air transportation,. 
(2)Clerical amendmentThe table of sections at the beginning of chapter 157 of title 10, United States Code, is amended by striking the item relating to section 2640 and inserting the following new item:   2640. Charter air transportation of members of the armed forces or cargo.. 1074.Enhancements to national mobilization exercisesSection 10208 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(c) 
(1)The Secretary shall, beginning in the first fiscal year that begins after the date of the enactment of this subsection, and every 5 years thereafter, as part of the major mobilization exercise under subsection (a), include the processes of the Selective Service System in preparation for a draft, and submit to Congress a report on the results of this exercise. The report may be submitted in classified form. (2)The exercise under this subsection— 
(A)shall include a review of national mobilization strategic and operational concepts; and (B)shall include a simulation of a mobilization of all armed forces and reserve units, with plans and processes for incorporating Selective Service System inductees.. 
1075.Providing end-to-end electronic voting services for absent uniformed services voters in locations with limited or immature postal service 
(a)Plan 
(1)DevelopmentIn consultation with the Chief Information Officer of the Department of Defense, the Presidential designee under the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301 et seq.) shall develop a plan for providing end-to-end electronic voting services (including services for registering to vote, requesting an electronic ballot, completing the ballot, and returning the ballot) in participating States for absent uniformed services voters under such Act who are deployed or mobilized to locations with limited or immature postal service (as determined by the Presidential designee). (2)SpecificationsThe Presidential designee shall include in the plan developed under paragraph (1)— 
(A)methods to ensure that voters have the opportunity to verify that their ballots are received and tabulated correctly by the appropriate State and local election officials; (B)methods to generate a verifiable and auditable vote trail for the purposes of any recount or audit conducted with respect to an election; and 
(C)an assessment of whether commercially available technologies may be used to carry out any of the elements of the plan. (3)Consultation with State and local election officialsThe Presidential designee shall develop the plan under paragraph (1) in consultation with appropriate State and local election officials to ensure that the plan may be implemented successfully in any State which agrees to participate in the plan. 
(4)Use of contractorsTo the extent the Presidential designee determines to be appropriate, the Presidential designee may include in the plan developed under paragraph (1) provisions for the use of contractors to carry out any of the elements of the plan. (5)SubmissionNot later than one year after the date of the enactment of this Act, the Presidential designee shall submit the plan developed under paragraph (1) to the Committees on Armed Services of the House of Representatives and Senate. 
(b)ImplementationIf the Presidential designee determines it feasible, the Presidential designee shall implement the plan developed under subsection (a)— (1)for a trial group of voters in participating States for elections for Federal office held in 2024; and 
(2)for all such voters in participating States for elections for Federal office held in 2026 and any succeeding year. 1076.Responsibilities for national mobilization; personnel requirements (a)Executive agent for national mobilizationThe Secretary of Defense shall designate a senior official within the Office of the Secretary of Defense as the Executive Agent for National Mobilization. The Executive Agent for National Mobilization shall be responsible for— 
(1)developing, managing, and coordinating policy and plans that address the full spectrum of military mobilization readiness, including full mobilization of personnel from volunteers to draftees in the event of a draft activation; (2)providing Congress and the Selective Service System with updated requirements and timelines for obtaining draft inductees in the event of a national emergency requiring mass mobilization and activation of the draft; and 
(3)providing Congress with a plan, developed in coordination with the Selective Service System, to induct large numbers of volunteers who may respond to a national call for volunteers during an emergency. (b)Plan requiredNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a plan for obtaining draft inductees as part of a mobilization timeline for the Selective Service System. The plan shall include a description of resources, locations, and capabilities of the Armed Forces required to train, equip, and integrate drafted personnel into the total force, addressing scenarios that would include 300,000, 600,000, and 1,000,000 new volunteer and drafted personnel. The plan may be provided in classified form. 
1077.Update of Joint Publication 3-68: Noncombatant Evacuation Operations 
(a)FindingsCongress makes the following findings: (1)Noncombatant evacuation operations are conducted by the Department of Defense to assist in evacuating citizens and nationals of the United States, Defense Department civilian personnel, and designated host nation persons whose lives are in danger from locations in a foreign nation to an appropriate safe haven when directed by the Department of State. 
(2)Joint Publication 3-68: Noncombatant Evacuation Operations has not been validated since November 14, 2017. (b)Update of publicationNot later than March 1, 2022, the Chairman of the Joint Chiefs of Staff shall update Joint Publication 3-68: Noncombatant Evacuation Operations. 
1078.Treatment of operational data from Afghanistan 
(a)Sense of CongressIt is the sense of Congress that— (1)an immense amount of operational data and intelligence has been developed over the past two decades of war in Afghanistan; and 
(2)this information is valuable and must be appropriately retained. (b)Operational dataThe Secretary of Defense shall— 
(1)archive and standardize operational data from Afghanistan across the myriad of defense information systems; and (2)ensure the Afghanistan operational data is structured, searchable, and usable across the joint force. 
(c)BriefingNot later than March 4, 2022, the Under Secretary of Defense for Intelligence and Security shall provide a briefing to the Committee on Armed Services of the House of Representatives on how the Department of Defense has removed, retained, and assured long-term access to operational data from Afghanistan across each military department and command. Such briefing shall address— (1)the manner in which the Department of Defense is standardizing and archiving intelligence and operational data from Afghanistan across the myriad of defense information systems; and 
(2)the manner in which the Department is ensuring access to Afghanistan operational data across the joint force. 1079.Defense Resource Budgeting and Allocation Commission (a)EstablishmentThere is established a commission, to be known as the Defense Resource Budgeting and Allocation Commission. The purpose of the Commission is to develop a consensus on an effective and strategic approach to Department of Defense resource budgeting and allocation, including— 
(1)by conducting an examination of the planning, programming, budgeting, and execution methodology of the Department; and (2)by considering potential alternatives to such methodology to maximize the ability of the Department to equip itself in a timely manner to respond to current and emerging threats. 
(b)Membership 
(1)Composition 
(A)In general.Subject to subparagraph (B), the Commission shall be composed of the following members: (i)The Deputy Secretary of Defense. 
(ii)The Director of Cost Assessment and Program Evaluation for the Department of Defense. (iii)The Comptroller/Chief Financial Officer for the Department of Defense. 
(iv)The Deputy Director of the Office of Management and Budget. (v)Three members appointed by the majority leader of the Senate, in consultation with the Chairman of the Committee on Armed Services of the Senate, one of whom shall be a member of the Senate and two of whom shall not be. 
(vi)Two members appointed by the minority leader of the Senate, in consultation with the Ranking Member of the Committee on Armed Services of the Senate, one of whom shall be a member of the Senate and one of whom shall not be. (vii)Three members appointed by the Speaker of the House of Representatives, in consultation with the Chairman of the Committee on Armed Services of the House of Representatives, one of whom shall be a member of the House of Representatives and two of whom shall not be. 
(viii)Two members appointed by the minority leader of the House of Representatives, in consultation with the ranking member of the Committee on Armed Services of the House of Representatives, one of whom shall be a Member of the House of Representatives and one of whom shall not be. (B)ExpertiseThe members of the Commission who are not members of Congress and who are appointed under clauses (v) through (viii) of subparagraph (A) shall be individuals who are nationally recognized for expertise, knowledge, or experience in— 
(i)planning, programming, budgeting, and execution methodology; (ii)budgeting methodologies and innovation; or 
(iii)the implementation or oversight of Department of Defense budgeting. (C)Conflicts of interestAn official who appoints members of the Commission may not appoint an individual as a member of the Commission if such individual possesses any personal or financial interest in the discharge of any of the duties of the Commission. 
(D)Security clearancesAll members of the Commission described in subparagraph (A) shall possess an appropriate security clearance in accordance with applicable provisions of law concerning the handling of classified information. (E)Diversity and inclusionMembers of the Commission appointed pursuant to subparagraph (A) shall be appointed in a manner to ensure that, collectively, the members of the Commission— 
(i)have significant— (I)professional and academic experience in the planning, programming, budgeting, and executions system; 
(II)resource allocation and financial management expertise from the private sector; and (III)appropriations oversight experience from the legislative branch of the Government; and 
(ii)represent the broadest possible diversity based on gender, race, ethnicity, disability status, veteran status, sexual orientation, gender identity, national origin, and other demographic categories. (2)Co-chairsThe Commission shall have two co-chairs, selected from among the members of the Commission. One co-chair of the Commission shall be a member of the Democratic Party, and one co-chair shall be a member of the Republican Party. The individuals who serve as the co-chairs of the Commission shall be jointly agreed upon by the President, the majority leader of the Senate, the minority leader of the Senate, the Speaker of the House of Representatives, and the minority leader of the House of Representatives. 
(c)Appointment; initial meeting 
(1)AppointmentMembers of the Commission shall be appointed not later than 45 days after the date of the enactment of this Act. (2)Initial meetingThe Commission shall hold its initial meeting on or before the date that is 60 days after the date of the enactment of this Act. 
(d)Meetings; quorum; vacancies 
(1)In generalAfter its initial meeting, the Commission shall meet upon the call of the co-chairs of the Commission. (2)QuorumSeven members of the Commission shall constitute a quorum for purposes of conducting business, except that two members of the Commission shall constitute a quorum for purposes of receiving testimony. 
(3)VacanciesAny vacancy in the Commission shall not affect its powers, but shall be filled in the same manner in which the original appointment was made. (4)Quorum with vacanciesIf vacancies in the Commission occur on any day that is 45 days after the date of the enactment of this Act, a quorum shall consist of a majority of the members of the Commission as of such day. 
(e)Actions of commission 
(1)In generalThe Commission shall act by resolution agreed to by a majority of the members of the Commission voting and present. (2)PanelsThe Commission may establish panels composed of less than the full membership of the Commission for purposes of carrying out the duties of the Commission under this title. The actions of any such panel shall be subject to the review and control of the Commission. Any findings and determinations made by such a panel shall not be considered the findings and determinations of the Commission unless approved by the Commission. 
(3)DelegationAny member, agent, or staff of the Commission may, if authorized by the co-chairs of the Commission, take any action which the Commission is authorized to take pursuant to this title. (f)DutiesThe duties of the Commission are as follows: 
(1)To define the core objectives and priorities of the strategic approach referred to in subsection (a). (2)To weigh the costs and benefits of various strategic options for the Department of Defense to budget and allocate resources, including the planning, programming, budgeting, and execution methodology in effect as of the date of the enactment of this Act. 
(3)To evaluate whether the strategic options described in paragraph (2) are exclusive or complementary, the best means for executing such options, and how the Department of Defense should incorporate and implement such options within its budgeting methodology and strategy. (4)To review and make determinations on the difficult choices present within such options, including how the Department can budget at the speed of relevance to address current and emerging threats while maintaining an appropriate degree of oversight from Congress. 
(5)To review adversarial budgeting methodologies and strategies to understand if and how adversaries are able to meet current and future threats more or less successfully than the United States. (6)To evaluate the effectiveness of the current resource budgeting and allocation methodology to meet current and emerging threats to the national security of the United States. 
(7)In weighing the options for defending the United States, to consider possible structures and authorities that need to be established, revised, or augmented within the Federal Government. (g)Powers of commission (1)In general (A)Hearings; subpoenasThe Commission or, on the authorization of the Commission, any subcommittee or member thereof, may, for the purpose of carrying out the provisions of this section— 
(i)hold such hearings and sit and act at such times and places, take such testimony, receive such evidence, and administer such oaths; and (ii)require, by subpoena or otherwise, the attendance and testimony of such witnesses and the production of such books, records, correspondence, memoranda, papers, and documents, as the Commission or such designated subcommittee or designated member considers necessary. 
(B)Service of subpoenasSubpoenas may be issued under subparagraph (A)(ii) under the signature of the co-chairs of the Commission, and may be served by any person designated by such co-chairs. (C)Failure of witnesses to appearThe provisions of sections 102 through 104 of the Revised Statutes of the United States (2 U.S.C. 192-194) shall apply in the case of any failure of a witness to comply with any subpoena or to testify when summoned under authority of this section. 
(2)ContractingThe Commission may, to such extent and in such amounts as are provided in advance in appropriation Acts, enter into contracts to enable the Commission to discharge its duties under this title. (3)Information from Federal agenciesThe Commission may secure directly from any executive department, agency, bureau, board, commission, office, independent establishment, or instrumentality of the Government information, suggestions, estimates, and statistics for the purposes of this title. Each such department, agency, bureau, board, commission, office, establishment, or instrumentality shall, to the extent authorized by law, furnish such information, suggestions, estimates, and statistics directly to the Commission, upon request of the co-chairs of the Commission. The Commission shall handle and protect all classified information provided to it under this paragraph in accordance with applicable statutes and regulations. 
(4)Assistance from Federal agencies 
(A)The Secretary of Defense shall provide to the Commission, on a nonreimbursable basis, such administrative services, funds, staff, facilities, and other support services as are necessary for the performance of the Commission’s duties under this title. (B)The Director of the Office of Management and Budget may provide the Commission, on a nonreimbursable basis, with such administrative services, staff, and other support services as the Commission may request. In addition to the assistance set forth in paragraphs (1) and (2), other departments and agencies of the United States may provide the Commission such services, funds, facilities, staff, and other support as such departments and agencies consider advisable and as may be authorized by law. 
(C)The Commission shall receive the full and timely cooperation of any official, department, or agency of the United States Government whose assistance is necessary, as jointly determined by the co-chairs selected under subsection (b)(2), or the fulfillment of the duties of the Commission, including the provision of full and current briefings and analyses. (5)Postal servicesThe Commission may use the United States postal services in the same manner and under the same conditions as the departments and agencies of the United States. 
(6)GiftsNo member or staff of the Commission may receive a gift or benefit by reason of the service of such member or staff to the Commission. (h)Staff of commission (1)In general (A)DetaileesAny Federal Government employee may be detailed to the Commission without reimbursement from the Commission, and such detailee shall retain the rights, status, and privileges of his or her regular employment without interruption. 
(B)Security clearanceAll staff of the Commission shall possess a security clearance in accordance with applicable laws and regulations concerning the handling of classified information. (2)Consultant services (A)The Commission may procure the services of experts and consultants in accordance with section 3109 of title 5, United States Code, but at rates not to exceed the daily rate paid a person occupying a position at level IV of the Executive Schedule under section 5315 of such title. 
(B)All experts and consultants employed by the Commission shall possess a security clearance in accordance with applicable laws and regulations concerning the handling of classified information. (i)Compensation and travel expenses (1)Compensation (A)In generalExcept as provided in subparagraph (B), each member of the Commission may be compensated at not to exceed the daily equivalent of the annual rate of basic pay in effect for a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day during which that member is engaged in the actual performance of the duties of the Commission under this title. 
(B)Officers or employees of united statesMembers of the Commission who are officers or employees of the United States or Members of Congress shall receive no additional pay by reason of their service on the Commission. (2)Travel expensesWhile away from their homes or regular places of business in the performance of services for the Commission, members of the Commission may be allowed travel expenses, including per diem in lieu of subsistence, in the same manner as persons employed intermittently in the Government service are allowed expenses under section 5703 of title 5, United States Code. 
(j)Treatment of information relating to national security 
(1)In generalThe Secretary of Defense shall assume responsibility for the handling and disposition of any information related to the national security of the United States that is received, considered, or used by the Commission under this title. Any information related to the national security of the United States that is provided to the Commission by the congressional armed services committees may not be further provided or released without the approval of the chairman of such committees. (2)Access after termination of commissionNotwithstanding any other provision of law, after the termination of the Commission under subsection (k)(2), only the members and designated staff of the Committees on Armed Services of the Senate and House of Representatives, the Secretary of Defense (and the designees of the Secretary), and such other officials of the executive branch as the President may designate shall have access to information related to the national security of the United States that is received, considered, or used by the Commission. 
(k)Final report; termination 
(1)Final reportNot later than September 1, 2022, the Commission shall submit to the Committees on Armed Services of the Senate and House of Representatives, the Secretary of Defense, and the Director of Office of Management and Budget a final report containing the findings of the Commission. (2)Termination (A)In generalThe Commission, and all the authorities of this section, shall terminate at the end of the 120-day period beginning on the date on which the final report under paragraph (1) is submitted to the congressional armed services committees. 
(B)Conclusion of activitiesThe Commission may use the 120-day period referred to in subparagraph (A) for the purposes of concluding its activities, including providing testimony to Congress concerning the final report referred to in that paragraph and disseminating the report. (l)Assessments of final reportNot later than 60 days after receipt of the final report under subsection (k)(1), the Secretary of Defense and the Director of the Office of Management and Budget shall each submit to the Committees on Armed Service of the Senate and House of Representatives an assessment by the Director or the Secretary, as the case may be, of the final report. Each such assessment shall include such comments on the findings and recommendations contained in the final report, as the Director or Secretary, as the case may be, considers appropriate. 
1080.Commission on Afghanistan 
(a)EstablishmentThere is hereby established a commission to be known as the Commission on Afghanistan (in this section referred to as the Commission). The purpose of the Commission is to examine the war in Afghanistan and make recommendations regarding lessons learned. (b)Composition (1)MembershipThe Commission shall be composed of 12 members appointed as follows: 
(A)Three members appointed by the chair of the Committee on Armed Services of the House of Representatives. (B)Three members appointed by the ranking minority member of the Committee on Armed Services of the House of Representatives. 
(C)Three members appointed by the chair of the Committee on Armed Services of the Senate. (D)Three members appointed by the ranking minority member of the Committee on Armed Services of the Senate. 
(2)Chair; vice chair 
(A)ChairThe chair of the Committee on Armed Services of the House of Representative and the chair of the Committee on Armed Services of the Senate shall jointly designate one member of the Commission to serve as chair of the Commission. (B)Vice chairThe ranking minority member of the Committee on Armed Services of the House of Representative and the ranking minority member of the Committee on Armed Services of the Senate shall jointly designate one member of the Commission to serve as vice chair of the Commission. 
(3)Period of appointment; vacanciesMembers shall be appointed for the life of the Commission. Any vacancy in the Commission shall be filled in the same manner as the original appointment. (c)Duties (1)ReviewThe Commission shall examine the following periods of the war in Afghanistan; 
(A)Generally, the entirety of the war beginning with Operation Enduring Freedom in 2001 under the Bush administration. (B)The period beginning in 2009 under the Obama administration, when the United States deployed an increased number of members of the Armed Forces to Afghanistan, and ending when such members of the Armed Forces were reduced in 2011. 
(C)The period beginning in August 2019 and ending in February 2020, covering the negotiation and execution of the U.S. Government-Taliban agreement during the Trump Administration. (D)The period beginning in February 2020 and ending in August 2021, with the completion of the withdrawal of the Armed Forces from Afghanistan under the Biden Administration. 
(E)The period from 1996 to 2001, during which the Taliban controlled the country, highlighting events or the absence of certain key events that enabled conditions on the ground in Afghanistan in 2001, including efforts to support the Northern Alliance and related resistance groups, opportunities to eliminate terrorist leaders like Osama Bin Laden and others, and opportunities to address terror threats emanating from Afghanistan prior to 2001. (2)Assessment and recommendationsThe Commission shall conduct a comprehensive assessment of the war in Afghanistan and make recommendations to inform future operations with tactical and strategic lessons learned, including the impact of troop increases and decreases and date-certain deadlines. 
(d)Cooperation from government 
(1)CooperationIn carrying out its duties, the Commission shall receive the full and timely cooperation of the Secretary of Defense in providing the Commission with analysis, briefings, and other information necessary for the fulfillment of its responsibilities. (2)LiaisonThe Secretary shall designate at least one officer or employee of the Department of Defense to serve as a liaison officer between the Department and the Commission. 
(e)Obtaining official data 
(1)In generalThe Commission may secure directly from any Federal department or agency information, including, consistent with the obligation to protect intelligence sources and methods, information in the possession of the intelligence community, that is necessary to enable it to carry out its purposes and functions under this section. Upon request of the chair of the Commission, the chair of any subcommittee created by a majority of the Commission, or any member designated by a majority of the Commission, the head of such department or agency shall furnish such information to the Commission. (2)Receipt, handling, storage, and disseminationInformation shall only be received, handled, stored, and disseminated by members of the Commission and its staff consistent with all applicable statutes, regulations, and Executive orders. 
(f)Report 
(1)Final reportNot later than August 31, 2022, and consistent with the protection of intelligence sources and methods, the Commission shall submit to the President, the Secretary of Defense, and the appropriate congressional committees a report on the Commission’s findings, conclusions, and recommendations. The report shall address each of the following: (A)The findings of the Commission with respect to each of the periods referred to in subsection (c)(1). 
(B)Intelligence and information upon which the Bush, Obama, Trump, and Biden administrations made planning decisions. (C)The impact of the reduction in the number of members of the Armed Forces deployed to Afghanistan in 2011. 
(D)The assessments made for the security conditions to create a viable peace agreement in 2019. (E)The security conditions necessary to make such agreement a reality. 
(F)A detailed analysis of the security conditions on the ground in Afghanistan during the entirety of the war in Afghanistan. (G)The circumstances under which the Biden Administration withdrew the Armed Forces from Afghanistan in 2021. 
(H)The lessons learned from 20 years in Afghanistan. (I)The lessons learned from 20 years of equipping and supporting the Afghan National Security Force. 
(J)The impact of civilian harm and human rights violations, including civilian casualties from airstrikes, arbitrary detention, extrajudicial killings, and the use of torture, on the security situation in Afghanistan, the ability to equip and train the Afghan National Security Force, and popular perceptions of the Afghan National Government and the Taliban, including an examination of the extent to which such events contributed to the resurgence of the Taliban. (2)Interim briefingNot later than March 3, 2022, the Commission shall provide to the appropriate congressional committees a briefing on the status of its review and assessment, and include a discussion of any interim recommendations. 
(3)FormThe report submitted to Congress under paragraph (1) shall be submitted in unclassified form, but may include a classified annex. (4)Appropriate congressional committeesIn this subsection, the term appropriate congressional committees means— 
(A) the Committee on Armed Services of the House of Representatives, and the Committee on Armed Services of the Senate; and (B)the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate. 
(f)FundingOf the amounts authorized to be appropriated by to this Act for the Department of Defense, $5,000,000 is available to fund the activities of the Commission. (g)TerminationThe Commission shall terminate 6 months after the date on which it submits the report required by subsection (e). 
1081.Technology pilot program to support ballot transmission for absent uniformed services and overseas votes 
(a)In generalNot later than 60 days after the date of enactment of this Act, the individual designated as the Presidential designee under section 101(a) of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301(a)) shall, subject to the availability of appropriations, establish and administer a technology pilot program under section 589 of the Military and Overseas Voter Empowerment Act (52 U.S.C. 20311) to provide grants to State and local jurisdictions responsible for the administration of elections for Federal office for use as described in subsection (b) to administer the general elections for Federal office held in November 2022 and the general elections for Federal office held in November 2024. (b)Grant usesA State or local jurisdiction responsible for the administration of elections for Federal office may only use grant funds provided under the program established under subsection (a) for the implementation of technologies that support the ability to vote of individuals entitled to vote in an election under the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301 et seq.), including technologies that— 
(1)improve the security of ballot transmission, including through the use of cloud-based and distributed ledger-based solutions, to enable ballot transmission to meet existing Federal cybersecurity guidelines; and (2)allow grant recipients to measure and report on data with respect to the use and effectiveness of technologies tested under the program. 
(c)Reporting requirementNot later than 60 days after the date of general elections in a State in which a State or local jurisdiction responsible for the administration of Federal elections has received a grant under the program for that election, the grant recipient shall prepare and submit to the Presidential designee a report on the effectiveness of the technologies tested under the program and recommendations on the future use of such technologies. (d)Restriction on grants to State and local jurisdictionsThe Presidential designee may not provide grants to a local jurisdiction for an election specified in subsection (a) if the State entity responsible for the administration of elections for Federal office in such State has received a grant under the program for that election. 
1082.Recognition of the Memorial, Memorial Garden, and K9 Memorial of the National Navy UDT-SEAL Museum in Fort Pierce, Florida, as the official national memorial, memorial garden, and K9 memorial, respectively, of Navy SEALs and their predecessorsThe Memorial, Memorial Garden, and K9 Memorial of the National Navy UDT-SEAL Museum, located at 3300 North Highway A1A, North Hutchinson Island, in Fort Pierce, Florida, are recognized as the official national memorial, memorial garden, and K9 memorial, respectively, of Navy SEALs and their predecessors. 1083.Sense of Congress on the legacy, contributions, and sacrifices of American Indian and Alaska Natives in the Armed Forces (a)FindingsCongress finds the following: 
(1)The United States celebrates Native American History Month each November to recognize and honor the history and achievements of Native Americans. (2)American Indian and Alaska Natives serve in all branches of the Armed Forces, attend all service academies, and defend our country with valiance, pride, and honor. 
(3)More than 30,000 active duty, reserve, and National Guard members of the Armed Forces identify as Native American. (4)American Indian and Alaska Natives have served and continue to serve in the highest proportions to population than any other ethnic group. 
(5)American Indian and Alaska Natives have served in every war, from the Revolutionary War to current overseas conflicts. (6)Native American veterans are Congressional Medal of Honor, Congressional Gold and Silver Medals, Purple Heart, and Bronze Star Medal recipients. 
(7)American Indian and Alaska Native women serve in Armed Forces in higher proportions than any other ethnic group. (8)Native American Code Talkers and their languages proved an invaluable asset during World Wars I and II. 
(9)Ira Hayes, Akimel O’odham (Pima) helped to raise the American flag on Iwo Jima; (10)Dr. Joseph Medicine Crow, Apsáalooke (Crow), served in WWII and became a war chief. 
(11)Numerous present and past military aircraft, helicopters, and munitions programs bear the names of Native American tribes and tribal leaders to honor their legacy of martial prowess, including the Apache, Kiowa, Black Hawk, Lakota, Chinook, Huron, Iroquois, Comanche, Cayuse, Chickasaw, Ute, Gray Eagle, Mescalero, Tomahawk, and more. (12)Native American tribes commonly take part in ceremonies alongside military units to bless new aircraft and mark successful inception of new fleets. 
(13)More than 140,000 veterans across the United States identify as Native American. (14)Each November, the Department of Defense honors the unique and special relationship with tribal communities during Native American Heritage Month. 
(b)Sense of CongressIt is the sense of Congress that Congress— (1)recognizes and honors the legacy and contributions of American Indian and Alaska Natives and tribal communities to the military of the United States; and  
(2)commits to ensuring progress for American Indian and Alaska Native members of the Armed Forces and veterans with regard to representation in senior military leadership positions, improving access to culturally competent resources and services, and supporting families and tribal communities. 1084.Name of Naval Medical Center Camp LejeuneNaval Medical Center Camp Lejeune located on Marine Corps Base Camp Lejeune, North Carolina, shall after the date of the enactment of this Act be known and designated as the Walter B. Jones Naval Medical Center. Any reference to Naval Medical Center Camp Lejeune in any law, regulation, map, document, record, or other paper of the United States shall be considered to be a reference to the Walter B. Jones Naval Medical Center. 
1085.Sense of Congress regarding naming a warship the USS FallujahIt is the sense of Congress that the Secretary of the Navy should name a warship the USS Fallujah. 1086.Name of Air Force Utah test and training rangeThe Air Force Utah Test and Training Range shall after the date of the enactment of this Act be known and designated as the Bishop Utah Test and Training Range. Any reference to such test and training range in any law, regulation, map, document, record, or other paper of the United States shall be considered to be a reference to the Bishop Utah Test and Training Range. 
1087.Name of Air Force Utah Test and Training Range Consolidated Mission Control CenterThe Air Force Utah Test and Training Range Consolidated Mission Control Center shall after the date of the enactment of this Act be known and designated as the Robert W. Bishop Utah Test and Training Range Combined Mission Control Center. Any reference to such combined mission control center in any law, regulation, map, document, record, or other paper of the United States shall be considered to be a reference to the Robert W. Bishop Utah Test and Training Range Combined Mission Control Center. 1088.Sense of Congress regarding crisis at the Southwest border (a)FindingsCongress makes the following findings: 
(1)There were 1,300,000 illegal crossings between January, 2021, and July, 2021, at the Southwest land border of the United States. (2)The 212,672 migrant encounters on the Southwest land border in July 2021 was a 21-year high. 
(3)Noncitizens with criminal convictions are routinely encountered at ports of entry and between ports of entry on the Southwest land border. (4)Some of the inadmissible individuals encountered on the southwest border are known or suspected terrorists. 
(5)Transnational criminal organizations routinely move illicit drugs, counterfeit products, and trafficked humans across the Southwest land border. (b)Sense of CongressIt is the sense of Congress that— 
(1)the current level of illegal crossings and trafficking on the Southwest border represents a national security threat; (2)the Department of Defense has rightly contributed personnel to aid the efforts of the United States Government to address the crisis at the Southwest border; 
(3)the National Guard and active duty members of the Armed Forces are to be commended for their hard work and dedication in their response to the crisis at the Southwest land border; and (4)border security is a matter of national security and the failure to address the crisis at the Southwest border introduces significant risk to the people of the United States. 
1089.Improvements and clarifications relating to unauthorized use of computers of Department of DefenseThe Secretary of Defense shall take such steps as may be necessary to ensure that the electronic banner that appears on the screens of computers of the Department of Defense upon access of such computers (providing warnings related to access and use of U.S. Government computers) is updated to include language prohibiting users from using government email for an unauthorized purpose.  1090.National Museum of the Surface Navy (a)FindingsCongress makes the following findings: 
(1)The United States Surface Navy represents the millions of sailors and thousands of ships that sail on oceans around the world to ensure the safety and freedom of Americans and all people. (2)The Battleship IOWA is an iconic Surface Navy vessel that— 
(A)served as home to hundreds of thousands of sailors from all 50 States; and (B)is recognized as a transformational feat of engineering and innovation. 
(3)In 2012, the Navy donated the Battleship IOWA to the Pacific Battleship Center, a nonprofit organization pursuant to section 501(c)(3) of the Internal Revenue Code of 1986, after which the Center established the Battleship IOWA Museum at the Port of Los Angeles in Los Angeles, California. (4)The Battleship IOWA Museum is a museum and educational institution that— 
(A)has welcomed millions of visitors from across the United States and receives support from thousands of Americans throughout the United States to preserve the legacy of those who served on the Battleship IOWA and all Surface Navy ships; (B)is home to Los Angeles Fleet Week, which has the highest public engagement of any Fleet Week in the United States and raises awareness of the importance of the Navy to defending the United States, maintaining safe sea lanes, and providing humanitarian assistance; 
(C)hosts numerous military activities, including enlistments, re-enlistments, commissionings, promotions, and community service days, with participants from throughout the United States; (D)is a leader in museum engagement with innovative exhibits, diverse programming, and use of technology; 
(E)is an on-site training platform for Federal, State, and local law enforcement personnel to use for a variety of training exercises, including urban search and rescue and maritime security exercises; (F)is a partner with the Navy in carrying out Defense Support of Civil Authorities efforts by supporting training exercises and responses to crises, including the COVID–19 pandemic; 
(G)is a science, technology, engineering, and mathematics education platform for thousands of students each year;  (H)is an instrumental partner in the economic development efforts along the Los Angeles waterfront by attracting hundreds of thousands of visitors annually and improving the quality of life for area residents; and 
(I)provides a safe place for— (i)veteran engagement and reintegration into the community through programs and activities that provide a sense of belonging to members of the Armed Forces and veterans; and 
(ii)proud Americans to come together in common purpose to highlight the importance of service to community for the future of the United States. (5)In January 2019, the Pacific Battleship Center received a license for the rights of the National Museum of the Surface Navy from the Navy for the purpose of building such museum aboard the Battleship IOWA at the Port of Los Angeles. 
(6)The National Museum of the Surface Navy will— (A)be the official museum to honor millions of Americans who have proudly served and continue to serve in the Surface Navy since the founding of the Navy on October 13, 1775; 
(B)be a community-based and future-oriented museum that will raise awareness and educate the public on the important role of the Surface Navy in ensuring international relations, maintaining safe sea transit for free trade, preventing piracy, providing humanitarian assistance, and enhancing the role of the United States throughout the world; (C)build on successes of the Battleship IOWA Museum by introducing new exhibits and programs with a focus on education, veterans, and community; 
(D)borrow and exhibit artifacts from the Navy and other museums and individuals throughout the United States; and (E)work with individuals from the Surface Navy community and the public to ensure that the story of the Surface Navy community is accurately interpreted and represented. 
(b)Designation 
(1)In generalThe Battleship IOWA Museum, located in Los Angeles, California, and managed by the Pacific Battleship Center, shall be designated as the National Museum of the Surface Navy.  (2)PurposesThe purposes of the National Museum of the Surface Navy shall be to— 
(A)provide and support— (i)a museum dedicated to the United States Surface Navy community; and 
(ii)a platform for education, community, and veterans programs; (B)preserve, maintain, and interpret artifacts, documents, images, stories, and history collected by the museum; and 
(C)ensure that the American people understand the importance of the Surface Navy in the continued freedom, safety, and security of the United States. 1091.Sense of Congress honoring the Dover Air Force Base, Delaware, home to the 436th Airlift Wing, the 512th Airlift Wing, and the Charles C. Carson Center for Mortuary Affairs (a)FindingsCongress finds the following: 
(1)The Dover Air Force Base is home to more than 4,000 active-duty military and civilian employees tasked with defending the United States of America. (2)The Dover Air Force Base supports the mission of the th Airlift Wing, known as Eagle Wing and the 512th Airlift Wing, known as Liberty Wing.  
(3)The Eagle Wing serves as a unit of the Eighteenth Air Force headquartered with the Air Mobility Command at Scott Air Force Base in Illinois. (4)The Eagle Wing flies hundreds of missions throughout the world, provides a quarter of the United States’ strategic airlift capability, and boasts a global reach to over 100 countries around the world.  
(5)The Dover Air Force Base hosts incredible aircrews and aircraft utilized by the United States Air Force, including the C–5M Super Galaxy and C–17A Globemaster III aircraft.  (6)The recent Afghanistan airlift is testament to the dedication and readiness of the Dover Air Force Base aircrews and their aircraft.  
(7)The Dover Air Force Base operates the largest and busiest air freight terminal in the Department of Defense, fulfilling an important role in our Nation’s military.  (8)The Air Mobility Command Museum is located on the Dover Air Force base and welcomes thousands of visitors each year to learn more about the United States Air Force.  
(9)The Charles C. Carson Center for Mortuary Affairs fulfills our Nation’s sacred commitment of ensuring dignity, honor, and respect to the fallen and care service and support to their families.  (10)The recent events in Afghanistan brought to the fore of public awareness the work of the service members and staff of the Center for Mortuary Affairs.  
(11)While the recent tragedy that befell our heroes in Afghanistan was the most recent dignified transfer, it is important to not forget that the Center for Mortuary Affairs has conducted over 8,150 dignified transfers since September 11, 2001.  (12)This sacred mission has been entrusted to Dover Air Force Base since 1955 and the Center is currently the only Department of Defense mortuary in the continental United States.  
(13)Service members who serve at the Center for Mortuary Affairs are often so moved by their work that they voluntarily elect to serve multiple tours because they feel called to serve our fallen heroes. (b)Sense of CongressIt is the sense of the Congress that the people of the United States should— 
(1)honor and express sincerest gratitude to the women and men of the Dover Air Force Base for their distinguished service; (2)acknowledge the incredible sacrifice and service of the families of active-duty members of the United States military;  
(3)keep in their thoughts and their prayers the women and men of the United States Armed Forces; and  (4)recognize the incredibly unique and important work of the Air Force Mortuary Affairs Operations and the role they play in honoring our fallen heroes. 
1092.Sense of Congress regarding the Port Chicago 50It is the sense of Congress that— (1)the American people should recognize the role of racial bias in the prosecution and convictions of the Port Chicago 50 following the deadliest home front disaster in World War II; 
(2)the military records of each of the Port Chicago 50 should reflect such exoneration of any and all charges brought against them in the aftermath of the explosion; and (3)the Secretary of the Navy should upgrade the general and summary discharges of each of the Port Chicago 50 sailors to honorable discharges. 
1093.Transfer of excess aircraft to other departments of the Federal GovernmentSection 1091 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 10 U.S.C. 2576 note) is amended— (1)by striking subsection (c); 
(2)in subsection (d)— (A)in paragraph (1), by striking up to seven; and 
(B)by amending paragraph (2) to read as follows:  (2)Expiration of right of refusalA right of refusal afforded the Secretary of Agriculture or the Secretary of Homeland Security under paragraph (1) with regards to an aircraft shall expire upon official notice of such Secretary to the Secretary of Defense that such Secretary declines such aircraft.; 
(3)in subsection (e)— (A)in paragraph (1), by inserting , search and rescue, or emergency operations pertaining to wildfires after purposes; and 
(B)in paragraph (2), by inserting , search and rescue, emergency operations pertaining to wildfires, after efforts; (4)by striking subsection (f); and 
(5)by adding at the end the following new subsection:  (h)ReportingNot later than November 1, 2022, and annually thereafter, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on aircraft transferred, during the fiscal year preceding the date of such report to— 
(1)the Secretary of Agriculture or the Secretary of Homeland Security under this section;  (2)the chief executive officer of a State under section 112 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81); or 
(3)the Secretary of the Air Force or the Secretary of Agriculture under section 1098 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 881).. 1094.Independent epidemiological analysis of health effects from exposure to Department of Defense activities in Vieques (a)Agreement (1)In generalThe Secretary of Defense shall seek to enter into an agreement with the National Academies of Sciences, Engineering, and Medicine for the National Academies of Sciences, Engineering, and Medicine to perform the services covered by this section. 
(2)TimingThe Secretary shall seek to enter into the agreement described in paragraph (1) not later than 60 days after the date of the enactment of this Act. (b)Studies (1)In generalUnder an agreement between the Secretary and the National Academies of Sciences, Engineering, and Medicine under this section, the National Academies of Sciences, Engineering, and Medicine shall carry out epidemiological studies of the short-term, long-term, primary, and secondary health effects caused or sufficiently correlated to exposure to chemicals and radioactive materials from activities of the Department of Defense in the communities of concern, including any recommendations. In carrying out such studies, the National Academies may incorporate the research generated pursuant to funding opportunity number EPA–G2019–ORD–A1. 
(2)ElementsThe epidemiological studies carried out under paragraph (1) and the recommendations developed under such paragraph shall include the following: (A)A list of known contaminants and their locations that have been left by the Department of Defense in the communities of concern. 
(B)For each contaminant under subparagraph (A), an epidemiological study that— (i)estimates the disease burden of current and past residents of Vieques, Puerto Rico, from such contaminants;  
(ii)incorporates historical estimates of residents’ groundwater exposure to contaminants of concern that— (I)predate the completion of the water-supply pipeline in 1978; 
(II)include exposure to groundwater from Atlantic Weapons Fleet Weapons Training Area Area of Concern E and any other exposures that the National Academies determine necessary; (III)consider differences between the aquifers of Vieques; and 
(IV)consider the differences between public and private wells, and possible exposures from commercial or agricultural uses; and (iii)includes estimates of current residents’ exposure to chemicals and radiation which may affect the groundwater, food, air, or soil, that— 
(I)include current residents’ groundwater exposure in the event of the water-supply pipeline being temporarily lost; and (II)is based on the actual practices of residents in Vieques during times of duress, for example the use of wells for fresh water following Hurricane Maria. 
(C)An identification of Military Munitions Response Program sites that have not fully investigated whether contaminants identified at other sites are present or the degree of contamination present. (D)The production of separate, peer-reviewed quality research into adverse health outcomes, including cancer, from exposure to drinking water contaminated with methyl tert-butyl ether (MTBE). 
(E)Any other factors the National Academies determine necessary. (c)Report (1)In generalNot later than two years after the date of the execution of an agreement under subsection (a), the National Academies of Sciences, Engineering, and Medicine shall— 
(A)submit to the appropriate congressional committees a report on the findings of the National Academies under subsection (b); and (B)make available to the public on a publicly accessible website a version of the report that is suitable for public viewing. 
(2)FormThe report submitted under paragraph (1)(A) shall be submitted in unclassified form. (d)DefinitionsIn this section: 
(1)The term appropriate congressional committees means— (A)the congressional defense committees; and 
(B)the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate. (2)The term communities of concern means Naval Station Roosevelt Roads and the former Atlantic Fleet Weapons Training Area. 
1095.Availability of modular small arms range for Army Reserve in Puerto RicoThe Secretary of Army shall ensure that a modular small arms range is made available for the Army Reserve in Puerto Rico. 1096.Independent studies regarding potential cost savings with respect to the nuclear security enterprise and force structure (a)Comptroller General report (1)RequirementNot later than December 1, 2021, the Comptroller General of the United States shall submit to the congressional defense committees a report containing cost analyses with respect to each of the following: 
(A)Options for reducing the nuclear security enterprise (as defined by section 4002 of the Atomic Energy Defense Act (50 U.S.C. 2501)). (B)Options for reductions in service contracts. 
(C)Options for rebalancing force structure, including reductions in special operations forces, the ancillary effects of such options, and the impacts of changing the force mix between active and reserve components. (D)Options for reducing or realigning overseas military presence. 
(E)Options for the use of pre-award audits to negotiate better prices for weapon systems and services. (F)Options for replacing some military personnel with civilian employees. 
(2)FormThe report under paragraph (1) shall be submitted in unclassified form, but may contain a classified annex with respect to the matters specified in subparagraphs (A) and (C) of such paragraph. (b)FFRDC studies (1)RequirementThe Secretary of Defense shall seek to enter into agreements with federally funded research and development centers to conduct the following studies: 
(A)A study of the cost savings resulting from changes in force structure, active and reserve component balance, basing, and other impacts resulting from potential challenges to foundational planning assumptions. (B)A study of the cost savings resulting from the adoption of alternatives to the current nuclear deterrence posture of the United States. 
(C)A study of the cost savings of alternatives to current force structures. (2)Detail requiredThe Secretary shall ensure that each study under paragraph (1) has a level of detail sufficient to allow the Director of the Congressional Budget Office to analyze the costs described in such studies. 
(3)SubmissionNot later than December 1, 2021, the Secretary shall submit to the congressional defense committees each study under paragraph (1). (4)FormThe studies under paragraph (1), and the report under paragraph (3), shall be submitted in unclassified form, but may contain a classified annex. 
(c)Independent study 
(1)RequirementThe Secretary shall seek to enter into an agreement with an appropriate nonpartisan nongovernmental entity to conduct a study on possible alternatives to the current defense and deterrence posture of the United States, including challenges to foundational assumptions, and the impact of such postures on planning assumptions and requirements, basing, and force structure requirements. (2)SubmissionNot later than December 1, 2021, the Secretary shall submit to the congressional defense committees the study under paragraph (1). 
1097.Inclusion of support services for Gold Star families in quadrennial quality of life review 
(a)Technical amendment 
(1)In generalThe second section 118a of title 10, United States Code (relating to the quadrennial quality of life review) is redesignated as section 118b. (2)Clerical amendmentThe table of sections at the beginning of chapter 2 of such title is amended by striking the item relating to the second section 118a and inserting the following new item: 
 
 
118b. Quadrennial quality of life review.. 
(b)Inclusion in reviewSubsection (c) of section 118b of title 10, United States Code, as redesignated under subsection (a), is amended by adding at the end the following new paragraph:  (15)Support services for Gold Star families.. 
1098.Observance of National Atomic Veterans Day 
(a)Sense of CongressIt is the Sense of Congress that— (1)the United States should annually observe Atomic Veterans Day to recognize American military service members who participated in nuclear tests between 1945 and 1962, served with United States military forces in or around Hiroshima and Nagasaki through mid-1946, or were held as prisoners of war in or near Hiroshima or Nagasaki; 
(2)the people of the United States should recognize and remember the contributions of America’s Atomic Veterans for their sacrifice and dedication to our Nation’s security, and recommit themselves to supporting our Atomic Veterans and educating themselves on the role these patriots played in our national story; and (3)President Reagan and President Biden took important steps to recognize Atomic Veterans by proclaiming July 16, 1983, and July 16, 2021, respectively, as National Atomic Veterans Day, reflective of the fact that July 16 is the anniversary of Trinity, the world’s first detonation of a nuclear device in Alamogordo, New Mexico on July 16, 1945. 
(b)National Atomic Veterans DayChapter 1 of title 36, United States Code, is amended by adding at the end the following new section:  146.National Atomic Veterans DayThe President shall issue each year a proclamation calling on the people of the United States to— 
(1)observe such Atomic Veterans Day with appropriate ceremonies and activities; and (2)remember and honor our Nation’s Atomic Veterans whose brave service and sacrifice played an important role in the defense of our Nation.. 
(c)Clerical amendmentThe analysis for chapter 1 of title 36, United States Code, is amended by adding at the end the following new item:   146. National Atomic Veterans Day.. 1099.Anomalous Health Incidents Interagency Coordinator (a)FindingsCongress finds the following: 
(1)Since at least 2016, United States Government personnel and their family members have reported anomalous health incidents at diplomatic missions across the world and in the United States, which are sometimes referred to as Havana Syndrome. (2)Some of the anomalous health incidents have resulted in unexplained brain injuries, which have had permanent, life-altering effects that have disrupted lives and ended careers. 
(3)A panel of experts convened by the Bureau of Medical Services of the Department of State in July 2017 to review triage assessments of medically evaluated personnel from the United States Embassy in Havana came to a consensus that the findings were most likely related to neurotrauma from a nonnatural source. (4)A 2020 report by the National Academy of Sciences found that many of the distinctive and acute signs, symptoms, and observations reported by [affected] employees are consistent with the effects of directed, pulsed radio frequency (RF) energy and that directed pulsed RF energy [...] appears to be the most plausible mechanism in explaining these cases. 
(5)According to the National Academy of Sciences report, such a scenario raises grave concerns about a world with disinhibited malevolent actors and new tools for causing harm to others. (6)The number and locations of these suspected attacks have expanded and, according to press reporting, there have been more than 130 possible cases that have been reported by United States personnel in Asia, in Europe, and in the Western Hemisphere, including within the United States. 
(7)The continuing and expanding scope of these suspected attacks is impacting the security and morale of United States personnel, especially those posted overseas. (8)The Convention on the Prevention and Punishment of Crimes against Internationally Protected Persons (including diplomatic agents) to which 180 countries are a party, protects diplomatic personnel from attacks on their persons, accommodations, or means of transport, and requires all state parties to punish and take measures to prevent such grave crimes. 
(b)Sense of CongressIt is the sense of Congress that— (1)the threat to United States Government personnel from suspected attacks presenting as anomalous health incidents is a matter of urgent concern and deserving of the full attention of government; 
(2)personnel, dependents, and other appropriate individuals suffering anomalous health incidents from these suspected attacks deserve equitable, accessible, and high-quality medical assessment and care, regardless of their employing Government agency; (3)diagnoses and determinations to treat personnel, dependents, and other appropriate individuals experiencing symptoms consistent with such injuries should be made by experienced medical professionals and made available by the Federal Government; 
(4)any recriminations, retaliation, or punishment associated with personnel self-reporting symptoms is unacceptable and should be investigated by internal agency oversight mechanisms; (5)information sharing and interagency coordination is essential for the comprehensive investigation, attribution, and mitigation of these injuries; 
(6)the Administration should provide Congress and the public with timely and regular unclassified updates on the threat posed to United States Government personnel by the suspected causes of these injuries; (7)recent efforts by the Administration and among relevant agencies represent positive steps toward responding to the threat of anomalous health incidents, but more comprehensive measures must be taken to further assist victims, investigate and determine the cause of the injuries of such victims, and prevent future incidents; 
(8)establishing the source and cause of these anomalous health incidents must be a top priority for the United States Government and requires the full coordination of relevant agencies; (9)if investigations determine that the anomalous health incidents are the result of deliberate acts by individuals, entities, or foreign countries, the United States Government should recognize and respond to these incidents as hostile attacks; and 
(10)any actors found to have been targeting United States Government personnel should be publicly identified, as appropriate, and held accountable. (c)Statement of policyIt is the policy of the United States— 
(1)to detect, deter, and punish any clandestine attacks that cause persistent injuries to United States personnel; (2)to provide appropriate assistance to United States personnel harmed by such attacks; 
(3)to hold responsible any persons, entities, or governments involved in ordering or carrying out such attacks, including through appropriate sanctions, criminal prosecutions, or other tools; (4)to prioritize research into effective countermeasures to help protect United States personnel from such attacks; and 
(5)to convey to foreign governments through official contact at the highest levels the gravity of United States concern about such suspected attacks and the seriousness of consequences that may follow for any actors found to be involved. (d)Anomalous Health Incidents Interagency Coordinator (1)DesignationNot later than 30 days after the date of the enactment of this section, the President shall designate— 
(A)an appropriate senior official to be known as the Anomalous Health Incidents Interagency Coordinator; and (B)an appropriate senior official in the White House Office of Science and Technology Policy to be known as the Deputy Anomalous Health Incidents Interagency Coordinator. 
(2)DutiesThe Interagency Coordinator shall work through the President’s designated National Security process— (A)to coordinate the response of the United States Government to anomalous health incidents; 
(B)to coordinate among relevant agencies to ensure equitable and timely access to assessment and care for affected personnel, dependents, and other appropriate individuals; (C)to ensure adequate training and education for United States Government personnel; 
(D)to ensure that information regarding anomalous health incidents is efficiently shared across relevant agencies in a manner that provides appropriate protections for classified, sensitive, and personal information; (E)to coordinate through the White House Office of Science and Technology Policy, and across the science and technology enterprise of the Government, the technological and research efforts of the Government to address suspected attacks presenting as anomalous health incidents; and 
(F)to develop policy options to prevent, mitigate, and deter suspected attacks presenting as anomalous health incidents. (3)Designation of Agency Coordination Leads (A)In generalThe head of each relevant agency shall designate a Senate-confirmed or other appropriate senior official, who shall— 
(i)serve as the Anomalous Health Incident Agency Coordination Lead for the relevant agency; (ii)report directly to the head of the relevant agency regarding activities carried out under this section; 
(iii)perform functions specific to the relevant agency, consistent with the directives of the Interagency Coordinator and the established interagency process; (iv)participate in interagency briefings to Congress regarding the response of the United States Government to anomalous health incidents; and 
(v)represent the relevant agency in meetings convened by the Interagency Coordinator. (B)Delegation prohibitedAn Agency Coordination Lead may not delegate the responsibilities described in clauses (i) through (iii) of subparagraph (A). 
(4)Secure reporting mechanismsNot later than 90 days after the date of the enactment of this section, the Interagency Coordinator shall— (A)ensure that each relevant agency develops a process to provide a secure mechanism for personnel, their dependents, and other appropriate individuals to self-report any suspected exposure that could be an anomalous health incident; 
(B)ensure that each relevant agency shares all relevant data in a timely manner with the Office of the Director of National Intelligence, and other relevant agencies, through existing processes coordinated by the Interagency Coordinator; and (C)in establishing the mechanism described in subparagraph (A), prioritize secure information collection and handling processes to protect classified, sensitive, and personal information. 
(5)Briefings 
(A)In generalNot later than 60 days after the date of the enactment of this section, and quarterly thereafter for the following two years, the Interagency Coordinator, the Deputy Coordinator, and the Agency Coordination Leads shall jointly provide a briefing to the appropriate national security committees regarding progress in carrying out the duties under paragraph (2), including the requirements under subparagraph (B). (B)ElementsThe briefings required under subparagraph (A) shall include— 
(i)an update on the investigation into anomalous health incidents impacting United States Government personnel and their family members, including technical causation and suspected perpetrators; (ii)an update on new or persistent incidents; 
(iii)threat prevention and mitigation efforts to include personnel training; (iv)changes to operating posture due to anomalous health threats; 
(v)an update on diagnosis and treatment efforts for affected individuals, including patient numbers and wait times to access care; (vi)efforts to improve and encourage reporting of incidents; 
(vii)detailed roles and responsibilities of Agency Coordination Leads; (viii)information regarding additional authorities or resources needed to support the interagency response; and 
(ix)other matters that the Interagency Coordinator or the Agency Coordination Leads consider appropriate. (C)Unclassified briefing summaryThe Agency Coordination Leads shall provide a coordinated, unclassified summary of the briefings to Congress, which shall include as much information as practicable without revealing classified information or information that is likely to identify an individual. 
(6)Retention of authorityThe appointment of the Interagency Coordinator shall not deprive any Federal agency of any authority to independently perform its authorized functions.  (7)Rule of constructionNothing in this section may be construed to limit— 
(A)the President’s authority under article II of the United States Constitution; or  (B)the provision of health care and benefits to afflicted individuals, consistent with existing laws. 
(e)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of State $5,000,000 for fiscal year 2022 to be used— (1)to increase capacity and staffing for the Health Incident Response Task Force of the Department of State; 
(2)to support the development and implementation of efforts by the Department of State to prevent and mitigate anomalous health incidents affecting its workforce; (3)to investigate and characterize the cause of anomalous health incidents, including investigations of causation and attribution; 
(4)to collect and analyze data related to anomalous health incidents; (5)to coordinate with other relevant agencies and the National Security Council regarding anomalous health incidents; and 
(6)to support other activities to understand, prevent, deter, and respond to suspected attacks presenting as anomalous health incidents, at the discretion of the Secretary of State. (f)Development and dissemination of workforce guidanceThe President shall direct relevant agencies to develop and disseminate to employees who are at risk of exposure to anomalous health incidents, not later than 90 days after the date of the enactment of this section, updated workforce guidance to report, mitigate, and address suspected attacks presenting as anomalous health incidents. 
(g)DefinitionsIn this section: (1)The term Agency Coordination Lead means a senior official designated by the head of a relevant agency to serve as the Anomalous Health Incident Agency Coordination Lead for such agency. 
(2)The term appropriate national security committees means— (A)the Committee on Armed Services of the Senate; 
(B)the Committee on Foreign Relations of the Senate; (C)the Select Committee on Intelligence of the Senate; 
(D)the Committee on Homeland Security and Governmental Affairs of the Senate; (E)the Committee on the Judiciary of the Senate; 
(F)the Committee on Armed Services of the House of Representatives; (G)the Committee on Foreign Affairs of the House of Representatives; 
(H)the Permanent Select Committee on Intelligence of the House of Representatives; (I)the Committee on Homeland Security of the House of Representatives; and 
(J)the Committee on the Judiciary of the House of Representatives. (3)The term Deputy Coordinator means the Deputy Anomalous Health Incidents Interagency Coordinator in the White House Office of Science and Technology Policy designated pursuant to subsection (d)(1). 
(4)The term Interagency Coordinator means the Anomalous Health Incidents Interagency Coordinator designated pursuant to subsection (d)(1). (5)The term relevant agencies means— 
(A)the Department of Defense; (B)the Department of State; 
(C)the Office of the Director of National Intelligence; (D)the Central Intelligence Agency; 
(E)the Department of Justice; (F)the Department of Homeland Security; and 
(G)other agencies and bodies designated by the Interagency Coordinator. XICivilian Personnel Matters AMatters Relating to Civilian Personnel  1101.One-year extension of authority to waive annual limitation on premium pay and aggregate limitation on pay for Federal civilian employees working overseasSubsection (a) of section 1101 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4615), as most recently amended by section 1105 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), is further amended by striking through 2021 and inserting through 2022. 
1102.One-year extension of temporary authority to grant allowances, benefits, and gratuities to civilian personnel on official duty in a combat zoneParagraph (2) of section 1603(a) of the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Hurricane Recovery, 2006 (Public Law 109–234; 120 Stat. 443), as added by section 1102 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4616) and as most recently amended by section 1106 of the of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), is further amended by striking 2022 and inserting 2023. 1103.DARPA personnel management authority to attract science and engineering expertsSection 1599h(b) of title 10, United States Code, is amended— 
(1)in paragraph (2)(B), by striking and at the end; (2)in paragraph (3), by striking the period and inserting ; and; and 
(3)by adding at the end the following:  (4)during any fiscal year, pay up to 15 individuals newly appointed pursuant to paragraph (1)(B) the travel, transportation, and relocation expenses and services described under sections 5724, 5724a, and 5724c of title 5.. 
1104.Civilian personnel managementSection 129(a) of title 10, United States Code, is amended— (1)in the first sentence, by striking primarily and inserting solely; 
(2)in the second sentence, by striking solely; and (3)by inserting after the second sentence the following: Funds appropriated to the Department of Defense may not be obligated or expended for term or temporary hiring authorities for enduring functions.. 
1105.Comptroller General review of Naval Audit Service operations 
(a)Comptroller General reportNot later than one year after the date of enactment of this Act, the Comptroller General of the United States shall submit to congressional defense committees a report on the operations of the Naval Audit Service. Such report shall include— (1)a description of current and historical budgetary resources and authorized full-time employees provided to and utilized by the Naval Audit Service, as well as of any planned or anticipated changes to the Naval Audit Service’s level of resources or staff; 
(2)information on the workload of the Naval Audit Service and where it devotes its resources; (3)an assessment of the audit policies of the Naval Audit Service, how it determines where to devote resources, and its level of independence when performing audits and reporting audit results; and 
(4)an assessment of the potential impacts of any planned or anticipated changes to the Naval Audit Service’s level of resources or staff. (b)LimitationDuring the period beginning on the date of enactment of this Act and ending on the date that is 180 days after the date on which the report under subsection (a) is submitted to the congressional defense committees— 
(1)no individual may assign, transfer, transition, merge, consolidate, or eliminate any function, responsibility, authority, service, system, or program that was carried out by the Naval Audit Service as of January 1, 2021, to an entity other than the Naval Audit Service; and (2)the number of full-time employees authorized for the Naval Audit Service may not be reduced below the total that is 10 percent less than the number that was authorized as of January 1, 2021. 
(c)Secretary of the Navy reportNot later than the date that is 90 days after the date the report under subsection (a) is submitted to the congressional defense committees, the Secretary of the Navy shall submit to the congressional defense committees a report, including— (1)the Navy’s assessment of the findings and recommendations of the Comptroller General in regard to the Naval Audit Service, including the Navy’s plans to implement the Comptroller General’s recommendations; 
(2)any reports or studies completed since 2018 by the Navy or outside entities, including federally funded research and development centers, into the operations of the Naval Audit Service, and the Navy’s response to the findings and recommendations of such reports; and (3)the Secretary’s plans for any changes to the activities, resources, staffing, authorities, responsibilities, and mission of the Naval Audit Service. 
1106.Implementation of GAO recommendations on tracking, response, and training for civilian employees of the Department of Defense regarding sexual harassment and assault 
(a)Plan required 
(1)In generalThe Secretary of Defense shall develop a plan to address the recommendations in the report of the U.S. Government Accountability Office titled Sexual Harassment and Assault: Guidance Needed to Ensure Consistent Tracking, Response, and Training for DOD Civilians (GAO–21–113).  (2)ElementsThe plan required under paragraph (1) shall, with respect to each recommendation in the report described in paragraph (1) that the Secretary has implemented or intends to implement, include— 
(A)a summary of actions that have been or will be taken to implement the recommendation; and  (B)a schedule, with specific milestones, for completing implementation of the recommendation. 
(b)Submission to congressional defense committeesNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees the plan required under subsection (a). (c)Deadline for implementation (1)In generalExcept as provided in paragraph (2), not later than 18 months after the date of the enactment of this Act, the Secretary shall carry out activities to implement the plan developed under subsection (a).  
(2)Report on planNot later than one year after the date on which the Secretary begins to implement the plan developed under subsection (a), the Secretary shall submit to the congressional defense committees a report on the results of such plan. (3)Exception for implementation of certain recommendations (A)Delayed implementationThe Secretary may initiate implementation of a recommendation in the report described in subsection (a)(1) after the date specified in paragraph (1) if the Secretary provides the congressional defense committees with a specific justification for the delay in implementation of such recommendation on or before such date.  
(B)NonimplementationThe Secretary may decide not to implement a recommendation in the report described in subsection (a)(1) if the Secretary provides to the congressional defense committees, on or before the date specified in paragraph (1)— (i)a specific justification for the decision not to implement the recommendation; and  
(ii)a summary of alternative actions the Secretary plans to take to address the conditions underlying the recommendation. 1107.Guidelines for reductions in civilian positionsSubsection (e) of section 1597 of title 10, United States Code, is amended— 
(1)in the subsection heading, by striking Reductions Based Primarily on Performance and inserting Reductions Based Primarily on Seniority and Veterans Preference; and (2)by striking primarily on the basis of performance, as determined under any applicable performance management system and inserting following the order of retention prescribed in section 3502 of title 5. 
1108.Repeal of 2-year probationary period 
(a)Repeal 
(1)In generalSection 1599e of title 10, United States Code, is repealed. (2)ApplicationThe modification of probationary periods for covered employees (as that term is defined in such section 1599e as in effect on the date immediately preceding the date of enactment of this Act) by operation of the amendment made by paragraph (1) shall only apply to an individual appointed as such an employee on or after such date of enactment.  
(b)Technical and conforming amendments 
(1)Title 10The table of sections for chapter 81 of title 10, United States Code, is amended by striking the item relating to section 1599e. (2)Title 5Title 5, United States Code, is amended— 
(A)in section 3321(c), by striking , or any individual covered by section 1599e of title 10; (B)in section 3393(d), by striking the second sentence; 
(C)in section 7501(1), by striking , except as provided in section 1599e of title 10,;  (D)in section 7511(a)(1)(A)(ii), by striking except as provided in section 1599e of title 10,; and 
(E)in section 7541(1)(A), by striking or section 1599e of title 10.  1109.Amendment to diversity and inclusion reportingSection 113 of title 10, United States Code, as amended by section 551 of the National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), is amended— 
(1)in subsection (c)(2), by inserting of members and civilian employees after inclusion; (2)in subsection (l)— 
(A)in paragraph (1)— (i)in subparagraph (A), by striking ; and and inserting a semicolon; 
(ii)by redesignating subparagraph (B) as subparagraph (C); and (iii)by inserting after subparagraph (A) the following new subparagraph (B): 
 
(B)efforts to reflect, across the civilian workforce of the Department and of each armed force, the diversity of the population of the United States; and; and (B)in paragraph (2)(B), by inserting and civilian employees of the Department after members of the armed forces; and 
(3)in subsection (m)— (A)by redesignating paragraph (7) as paragraph (8); and 
(B)by inserting after paragraph (6) the following new paragraph (7):  (7)The number of civilian employees of the Department, disaggregated by military department, gender, race, and ethnicity— 
(A)in each grade of the General Schedule; (B)in each grade of the Senior Executive Service; 
(C)paid at levels above grade GS-15 of the General Schedule but who are not members of the Senior Executive Service; (D)paid under the Federal Wage System, and 
(E)paid under alternative pay systems.. 1110.Including active duty in the armed forces in meeting service requirement for Federal employee family and medical leave (a)Family and Medical Leave Act of 1993Section 101(2) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611(2)) is amended by adding at the end the following: 
 
(F)Active duty as member of armed forcesFor the purposes of determining whether an individual who is a Federal officer or employee (not including a Federal officer or employee excluded under paragraph (2)(B)(i)) meets the service requirements specified in subparagraph (A), the individual will be considered to meet those requirements if the individual— (i)served on active duty as a member of the armed forces for at least one year; and 
(ii)whose separation from the armed forces is characterized as honorable by the Secretary concerned.. (b)Title 5Section 6381(1)(B) of title 5, United States Code, is amended to read as follows: 
 
(B) 
(i)has completed at least 12 months of service as an employee (as defined in section 2105) of the Government of the United States, including service with the United States Postal Service, the Postal Regulatory Commission, and a nonappropriated fund instrumentality as described in section 2105(c); or (ii) (I)served on active duty as a member of the armed forces for at least one year; and 
(II)whose separation from the armed forces is characterized as honorable by the Secretary concerned;. 1111.Treatment of hours worked under a qualified trade-of-time arrangementSection 5542 of title 5, United States Code, is amended by adding at the end the following: 
 
(h) 
(1)Notwithstanding any other provision of this section, any hours worked by a firefighter under a qualified trade-of-time arrangement shall be disregarded for purposes of any determination relating to eligibility for, or the amount of, any overtime pay under this section. (2)For purposes of this subsection— 
(A)the term qualified trade-of-time arrangement means an arrangement under which 2 firefighters who are employed by the same agency agree, solely at their option and with the approval of their employing agency, to substitute for one another during scheduled work hours in the performance of work in the same capacity; and (B)the term firefighter means a firefighter as defined by section 8331(21) or 8401(14).. 
1112.Modification of temporary authority to appoint retired members of the armed forces to positions in the Department of DefenseSection 1108(b) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended to read as follows:  (b)PositionsThe positions in the Department described in this subsection are positions in the competitive service— 
(1)at any defense industrial base facility (as that term is defined in section 2208(u)(3) of title 10, United States Code) that is part of the core logistics capabilities (as described in section 2464(a) of such title); or (2)at any Major Range and Test Facility Base (as that term is defined in section 196(i) of such title). . 
1113.Increase in allowance based on duty at remote worksites 
(a)Assessment and rateNot later than March 31, 2022, the Director of the Office of Personnel Management shall complete an assessment of the remote site pay allowance under section 5942 of title 5, United States Code, and propose a new rate of such allowance, adjusted for inflation, and submit such assessment and rate to the President and to Congress. (b)ApplicationBeginning on the first day of the first pay period beginning after the date the Director submits the assessment and rate under subsection (a), such rate shall, notwithstanding subsection (a) of such section 5942, be the rate of such allowance. 
1114.Limiting the number of local wage areas defined within a pay locality 
(a)Local wage area limitationSection 5343(a) of title 5, United States Code, is amended— (1)in paragraph (1)(B)(i), by striking (but such and all that follows through are employed); 
(2)in paragraph (4), by striking and after the semicolon; (3)in paragraph (5), by striking the period at the end and inserting ; and; and 
(4)by adding at the end of the following:  (6)the Office of Personnel Management may define not more than one local wage area within a pay locality, except that this paragraph shall not apply to the pay locality designated as Rest of United States.. 
(b)Pay locality definedSection 5342(a) of title 5, United States Code, is amended— (1)in paragraph (2)(C), by striking and at the end; 
(2)in paragraph (3), by striking the period at the end and inserting ; and; and (3)by adding at the end the following: 
 
(4)pay locality has the meaning given that term under section 5302(5).. (c)RegulationsThe Director of the Office of Personnel Management shall prescribe any regulations necessary to carry out this section and the amendments made by this section, including regulations to ensure that this section and the amendments made by this section shall not have the effect of reducing any rate of basic pay payable to any individual who is serving as a prevailing rate employee (as defined under section 5342(a)(2) of title 5, United States Code). 
(d)Effective dateThis section and the amendments made by this section shall apply with respect to fiscal year 2022 and each fiscal year thereafter. 1115.National Digital Reserve Corps (a)In generalSubpart I of part III of title 5, United States Code, is amended by adding at the end the following new chapter: 
 
103National Digital Reserve Corps 
 
Sec. 10301. Definitions. 
Sec. 10302. Establishment. 
Sec. 10303. Organization. 
Sec. 10304. Assignments. 
Sec. 10305. Reservist continuing education. 
Sec. 10306. Congressional reports. 
10301.DefinitionsIn this chapter: (1)Active reservistThe term active reservist means a reservist holding a position to which such reservist has been appointed under section 10303(c)(2). 
(2)AdministratorThe term Administrator means the Administrator of the General Services Administration. (3)Inactive reservistThe term inactive reservist means a reservist who is not serving in an appointment under section 10303(c)(2). 
(4)ProgramThe term Program means the program established under section 10302(a). (5)ReservistThe term reservist means an individual who is a member of the National Digital Reserve Corps. 
10302.Establishment 
(a)EstablishmentThere is established in the General Services Administration a program to establish, manage, and assign a reserve of individuals with relevant skills and credentials, to be known as the National Digital Reserve Corps, to help address the digital and cybersecurity needs of Executive agencies. (b)Implementation (1)GuidanceNot later than six months after the date of the enactment of this section, the Administrator shall issue guidance for the National Digital Reserve Corps, which shall include procedures for coordinating with Executive agencies to— 
(A)identify digital and cybersecurity needs which may be addressed by the National Digital Reserve Corps; and (B)assign active reservists to address such needs. 
(2)Recruitment and initial assignmentsNot later than one year after the date of the enactment of this section, the Administrator shall begin recruiting reservists and assigning active reservists under the Program. 10303.Organization (a)Administration (1)In generalThe National Digital Reserve Corps shall be administered by the Administrator. 
(2)ResponsibilitiesIn carrying out the Program, the Administrator shall— (A)establish standards for serving as a reservist, including educational attainment, professional qualifications, and background checks; 
(B)ensure the standards established under subparagraph (A) are met; (C)recruit individuals to the National Digital Reserve Corps; 
(D)activate and deactivate reservists as necessary; (E)coordinate with Executive agencies to— 
(i)determine the digital and cybersecurity needs which reservists shall be assigned to address; (ii)ensure reservists have access, resources, and equipment required to address digital and cybersecurity needs which such reservists are assigned to address; and 
(iii)analyze potential assignments for reservists to determine outcomes, develop anticipated assignment timelines, and identify Executive agency partners; (F)ensure reservists acquire and maintain appropriate suitability and security eligibility and access; and 
(G)determine what additional resources, if any, are required to successfully implement the Program. (b)National Digital Reserve Corps participation (1)Service obligation agreement 
(A)In generalAn individual may become a reservist only if such individual enters into a written agreement with the Administrator to become a reservist. (B)ContentsThe agreement under subparagraph (A) shall— 
(i)require the individual seeking to become a reservist to serve as a reservist for a three-year period, during which such individual shall serve not less than 30 days per year as an active reservist; and (ii)set forth all other the rights and obligations of the individual and the General Services Administration. 
(2)Employee status and Compensation 
(A)Employee StatusAn inactive reservist shall not be considered to be a Federal employee for any purpose solely on the basis of being a reservist. (B)CompensationThe Administrator shall determine the appropriate compensation for service as an active reservist, except that the maximum rate of pay may not exceed the maximum rate of basic pay payable for GS-15 (including any applicable locality-based comparability payment under section 5304 or similar provision of law). 
(3)Userra employment and reemployment rights 
(A)In generalThe protections, rights, benefits, and obligations provided under chapter 43 of title 38 shall apply to active reservists of the National Reserve Digital Corps appointed pursuant to paragraph (2) of subsection (c) of section 10303 of this chapter to perform service to the General Services Administration under section 10304 of this chapter, or to train for such service under section 10305 of this chapter. (B)Notice of absence from position of employmentPreclusion of giving notice of service by necessity of service under paragraph (2) of subsection (c) of section 10303 of this chapter to perform service to the General Services Administration under section 10304 of this chapter, or to train for such service under section 10305 of this chapter, shall be deemed preclusion by “military necessity” for purposes of section 4312(b) of title 38 pertaining to giving notice of absence from a position of employment. A determination of such necessity shall be made by the Administrator and shall not be subject to review in any judicial or administrative proceeding. 
(4)Penalties 
(A)In generalA reservist that fails to accept an appointment under subsection (c)(2) or fails to carry out the duties assigned to reservist under such an appointment shall, after notice and an opportunity to be heard— (i)cease to be a reservist; and 
(ii)be fined an amount equal to the amounts, if any, paid under section 10305 with respect to training expenses for such reservist. (B)ExceptionWith respect to a failure of a reservist to accept an appointment under subsection (c)(2) or to carry out the duties assigned to the reservist under such an appointment— 
(i)subparagraph (A) shall not apply if the failure was due to the continuation, recurrence, or onset of a serious health condition or any other circumstance beyond the control of the reservist; and (ii)the Administrator may waive the application of subparagraph (A), in whole or in part, if the Administrator determines that applying subparagraph (A) with respect to the failure would be against equity and good conscience and not in the best interest of the United States. 
(c)Hiring authority 
(1)Corps leadershipThe Administrator may appoint qualified candidates to positions in the competitive service in the General Service Administration for which the primary duties are related to the management or administration of the National Digital Reserve Corps, as determined by the Administrator. (2)Corps reservists (A)In generalThe Administrator may appoint, without regard to the provisions of subchapter I of chapter 33 (other than sections 3303 and 3328), qualified reservists to temporary positions in the competitive service for the purpose of assigning such reservists under section 10304 and to otherwise carry out the National Digital Reserve Corps. 
(B)Appointment limits 
(i)In generalThe Administrator may not appoint an individual under this paragraph if, during the 365-day period ending on the date of such appointment, such individual has been an officer or employee of the executive or legislative branch of the United States Government or of any independent agency of the United States 130 or more days. (ii)Automatic appointment terminationThe appointment of an individual under this paragraph shall terminate upon such individual being employed as an officer or employee of the executive or legislative branch of the United States Government or of any independent agency of the United States for 130 days during the previous 365 days. 
(C)Employee statusAn individual appointed under this paragraph shall be considered a special Government employee (as such term is defined in section 202(a) of title 18). (D)Additional employeesIndividuals appointed under this paragraph shall be in addition to any employees of the General Services Administration whose duties relate to the digital or cybersecurity needs of the General Services Administration. 
10304.Assignments 
(a)In generalThe Administrator may assign active reservists to address the digital and cybersecurity needs of Executive agencies, including cybersecurity services, digital education and training, data triage, acquisition assistance, guidance on digital projects, development of technical solutions, and bridging public needs and private sector capabilities. (b)Assignment-specific access, resources, supplies, or equipmentThe head of an Executive agency shall, to the extent practicable, provide each active reservist assigned to address a digital or cybersecurity need of such Executive agency under subsection (a) with any specialized access, resources, supplies, or equipment required to address such digital or cybersecurity need. 
(c)DurationAn assignment of an individual under subsection (a) shall terminate on the earlier of— (1)the date determined by the Administrator; 
(2)the date on which the Administrator receives notification of the decision of the head of the Executive agency, the digital or cybersecurity needs of which such individual is assigned to address under subsection (a), that such assignment should terminate; or (3)the date on which the assigned individual ceases to be an active reservist. 
(d)ComplianceThe Administrator shall ensure that assignments under subsection (a) are consistent with all applicable Federal ethics rules and Federal appropriations laws. 10305.Reservist continuing education (a)In generalSubject to the availability of appropriations, the Administrator may pay for reservists to acquire training and receive continuing education, including attending conferences and seminars and obtaining certifications, that will enable reservists to more effectively meet the digital and cybersecurity needs of Executive agencies. 
(b)ApplicationThe Administrator shall establish a process for reservists to apply for the payment of reasonable expenses related to the training or continuing education described in subsection (a). (c)ReportNot later than one year after the date of the enactment of this section, and annually thereafter, the Administrator shall submit to Congress a report on the expenditures under this subsection. 
10306.Congressional reportsNot later than two years after the date of the enactment of this section, and annually thereafter, the Administrator shall submit to Congress a report on the Program, including— (1)the number of reservists; 
(2)a list of Executive agencies that have submitted requests for support from the National Digital Reserve Corps; (3)the nature and status of such requests; and 
(4)with respect to each such request to which active reservists have been assigned and for which work by the National Digital Reserve Corps has concluded, an evaluation of such work and the results of such work by— (A)the Executive agency that submitted the request; and 
(B)the reservists assigned to such request.. (b)Clerical amendmentThe table of chapters for part III of title 5, United States Code, is amended by inserting after the item related to chapter 102 the following new item: 
 
 
103.National Digital Reserve Corps10303. 
(c)Conforming amendments 
(1)Service definitionsSection 4303 of title 38, United States Code, is amended— (A)in paragraph (13), by inserting , a period for which a person is absent from a position of employment to perform service to the General Services Administration as an active reservist of the National Reserve Digital Corps under section 10304 of Title 5, or inactive reservist training for such service under section 10305 of Title 5, before , and a period; and 
(B)in the second paragraph (16), by inserting , active reservists of the National Reserve Digital Corps who are appointed into General Services Administration service under section 10303(c)(2) of Title 5, or inactive reservist training for such service under section 10305 of Title 5, before , and any other category. (2)Reemployment service notice requirementSection 4312(b) of title 38, United States Code, is amended by striking A determination of military necessity and all that follows and inserting the following: 
A determination of military necessity for the purposes of this subsection— (1)shall be made— 
(A)except as provided under subparagraph (B), (C), or (D), pursuant to regulations prescribed by the Secretary of Defense; (B)for persons performing service to the Federal Emergency Management Agency under section 327 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5165f) and as intermittent personnel under section 306(b)(1) of such Act, by the Administrator of the Federal Emergency Management Agency as described in sections 327(j)(2) and 306(d)(2), respectively, of such Act; 
(C)for intermittent disaster-response appointees of the National Disaster Medical System, by the Secretary of Health and Human Services as described in section 2812(d)(3)(B) of the Public Health Service Act (42 U.S.C. 300hh–11(d)(3)(B)); and (D)for active reservists of the National Reserve Digital Corps performing service to the General Services Administration under section 10304 of title 5, or inactive reservist training for such service under section 10305 of Title 5, by the Administrator of the General Services Administration as described in section 10303(b)(3)(B) of title 5; and 
(2)shall not be subject to judicial review.. (d)Authorization of appropriationsThere is authorized to be appropriated $30,000,000, to remain available until fiscal year 2023, to carry out the program established under section 10302(a) of title 5, United States Code, as added by this section. 
1116.Expansion of rate of overtime pay authority for Department of the Navy employees performing work overseas on naval vesselsSection 5542(a)(6)(A) of title 5, United States Code, is amended— (1)by inserting outside the United States after temporary duty;  
(2)by striking the nuclear aircraft carrier that is forward deployed in Japan and inserting naval vessels; and (3)by inserting of 1938 after Fair Labor Standards Act.  
1117.Assessment of Accelerated Promotion Program suspension 
(a)In generalNot later than 90 days after the date of the enactment of this Act, the Director of the Office of Personnel Management shall conduct an assessment of the impacts resulting from the Navy’s suspension in 2016 of the Accelerated Promotion Program (in this section referred to as the APP). The Director may consult with the Secretary of the Navy in carrying out such assessment, but the Navy may not play any other role in such assessment.  (b)ElementsThe assessment required under subsection (a) shall include the following elements: 
(1)An identification of the employees who were hired at the four public shipyards between January 23, 2016, and December 22, 2016, covering the period in which APP was suspended, and who would have otherwise been eligible for APP had the program been in effect at the time they were hired. (2)An assessment for each employee identified in paragraph (1) to determine the difference between wages earned from the date of hire to the date on which the wage data would be collected and the wages which would have been earned during this same period should that employee have participated in APP from the date of hire and been promoted according to the average promotion timeframe for participants hired in the five-year period prior to the suspension. 
(3)An assessment for each employee identified in paragraph (1) to determine at what grade and step each effected employee would be at on October 1, 2020, had that employee been promoted according to the average promotion timeframe for participants hired in the five-year period prior to the suspension. (4)An evaluation of existing authorities available to the Secretary to determine whether the Secretary can take measures using those authorities to provide the pay difference and corresponding interest, at a rate of the federal short–term interest rate plus 3 percent, to each effected employee identified in paragraph (2) and directly promote the employee to the grade and step identified in paragraph (3). 
(c)ReportThe Director shall submit, to the congressional defense committees, the Committee on Oversight and Reform of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate, a report on the results of the evaluation by not later than 270 days after the date of enactment of this Act, and shall provide interim briefings upon request. 1118.Extension of authority for temporary personnel flexibilities for Domestic Defense Industrial Base Facilities and Major Range and Test Facilities Base civilian personnelSection 1132 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114– 328; 130 Stat. 2457), as amended by section 1107 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1630), is further amended— 
(1)in subsection (a), by striking through 2021 and inserting through 2026;  (2)by redesignating subsection (f) as subsection (h); and 
(3)by inserting after subsection (e) the following:  (f)Data collection requirementThe Secretary of Defense shall develop and implement a plan to collect and analyze data on the pilot program for the purposes of— 
(1)developing and sharing best practices; and (2)providing information to the leadership of the Department and Congress on the implementation of the pilot program and related policy issues. 
(g)BriefingNot later than 90 days after the end of each of fiscal years 2022 through 2026, the Secretary of Defense shall provide a briefing to the Committee on Armed Services of the House of Representatives, the Committee on Armed Services of the Senate, the Committee on Oversight and Government Reform of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate including— (1)a description of the effect of this section on the management of civilian personnel at domestic defense industrial base facilities and Major Range and Test Facilities Base during the most recently ended fiscal year; and 
(2)the number of employees— (A)hired under such section during such fiscal year; and 
(B)expected to be hired under such section during the fiscal year in which the briefing is provided. . 1119.Repeal of crediting amounts received against pay of Federal employee or DC employee serving as a member of the National Guard of the District of Columbia (a)In generalSection 5519 of title 5, United States Code, is amended by striking or (c). 
(b)ApplicationThe amendment made by subsection (a) shall apply to any amounts credited, by operation of such section 5519, against the pay of an employee or individual described under section 6323(c) of such title on or after the date of enactment of this Act. 1120.Federal employee annual survey (a)In generalSubchapter II of chapter 29 of title 5, United States Code, is amended by adding at the end the following new section: 
 
2955.Federal employee annual survey 
(a)In generalThe Director of the Office of Personnel Management shall conduct an annual survey of Federal employees (including survey questions prescribed under subsections (b) and (c)) to assess— (1)leadership and management practices that contribute to Executive agency performance and employee engagement; and 
(2)the satisfaction of such employees with— (A)Executive agency political and career leadership; 
(B)the work environment; (C)opportunities available to such employees— 
(i)to recommend workplace improvements; (ii)to raise concerns and report possible wrongdoings; 
(iii)to contribute to achieving organizational missions; and (iv)for professional development and growth; 
(D)rewards and recognition for professional accomplishment and personal contributions to achieving organizational missions; (E)Executive agency commitment and actions to ensure diversity, equity, and inclusion at work; and 
(F)organizational adaptability, resilience, and openness to change. (b)RegulationsThe Director of the Office of Personnel Management shall issues regulations implementing this section, including regulations prescribing survey questions permitting comparisons across Executive agencies, requiring that such questions must be included on each survey conducted under subsection (a), and setting the sequencing of such questions. 
(c)Agency-specific questions 
(1)In generalThe head of an Executive agency may, in coordination with the Director of the Office of Personnel Management, include in a survey conducted under subsection (a) questions specific to the Executive agency. (2)Question placementAny questions included in a survey under paragraph (1) shall be placed at the end of the survey. 
(d)Occupational dataTo the extent practicable, the Director of the Office of Personnel Management shall collect and report on the results of each Executive agency survey described in subsection (a) by occupation. (e)AccessibilityTo the extent practicable, the Director of the Office of Personnel Management shall ensure that surveys conducted under subsection (a) shall be accessible and user-friendly for Federal employees who choose to complete the survey on their mobile devices. 
(f)Availability of results 
(1)Office of Personnel ManagementNot later than 3 months after beginning a survey under subsection (a), the Director of the Office of Personnel Management shall make publicly available the results of the survey. (2)AgenciesAfter the results of a survey are made publicly available under paragraph (1), each head of an Executive agency shall post the results of surveys conducted under subsection (a) on the website of such Executive agency.. 
(b)Clerical amendmentThe table of sections for chapter 29 of title 5, United States Code, is amended by inserting after the item relating to chapter 2954 the following new item:   2955. Federal employee annual survey.. 1121.Enhancement of recusal for conflicts of personal interest requirements for Department of Defense officers and employees (a)In generalIn addition to the prohibition set forth in section 208 of title 18, United States Code, an officer or employee of the Department of Defense may not participate personally and substantially in any covered matter that the officer or employee knows, or reasonably should know, is likely to have a direct and predictable effect on the financial interests of— 
(1)any organization, including a trade organization, for which the officer or employee has served as an employee, officer, director, trustee, or general partner in the past 2 years; (2)a former direct competitor or client of any organization for which the officer or employee has served as an employee, officer, director, trustee, or general partner in the past 2 years; or 
(3)any employer with whom the officer or employee is seeking employment. (b)Rule of constructionNothing in this section shall be construed to terminate, alter, or make inapplicable any other prohibition or limitation in law or regulation on the participation of officers or employees of the Department of Defense in covered matters having an effect on their or related financial or other personal interests. 
(c)Covered matter definedIn this section, the term covered matter— (1)means any matter that involves deliberation, decision, or action that is focused upon the interests of a specific person or a discrete and identifiable class of persons; and 
(2)includes policymaking that is narrowly focused on the interests of a discrete and identifiable class of persons. 1122.Parental bereavement leave for Federal employees (a)In generalSection 6382(a)(1) of title 5, United States Code, is amended by adding at the end the following new subparagraph: 
 
(F)Because of the death of a son or daughter of the employee.. (b)Requirements relating to leave (1)ScheduleSection 6382(b)(1) of such title is amended by inserting after the third sentence the following: Leave under subsection (a)(1)(F) shall not be taken by an employee intermittently or on a reduced leave schedule unless the employee and the employing agency of the employee agree otherwise.. 
(2)Paid leaveSection 6382(d)(2) of such title is amended— (A)in subparagraph (A), by striking (A) or (B) and inserting (A), (B), or (F); and 
(B)in subparagraph (B)(i), by striking birth or placement and inserting birth, placement, or death. (3)NoticeSection 6382(e) of such title is amended by adding at the end the following new paragraph: 
 
(4)In any case in which the necessity for leave under subsection (a)(1)(F) is foreseeable, the employee shall provide such notice to the employing agency as is reasonable and practicable.. (4)Certification requirementsSection 6383 of such title is amended by adding at the end the following new subsection: 
 
(g)An employing agency may require that a request for leave under section 6382(a)(1)(F) be supported by a certification issued at such time and in such manner as the Office of Personnel Management may by regulation prescribe. If the Office issues a regulation requiring such certification, the employee shall provide, in a timely manner, a copy of such certification to the employer.. BPLUM Act 1131.Short titleThis subtitle may be cited as the Periodically Listing Updates to Management Act or the PLUM Act. 
1132.Establishment of public website on Government policy and supporting positions 
(a)Establishment 
(1)In generalSubchapter I of chapter 33 of title 5, United States Code, is amended by adding at the end the following:  3330f.Government policy and supporting position data (a)DefinitionsIn this section: 
(1)AgencyThe term agency means— (A)any Executive agency, the United States Postal Service, and the Postal Regulatory Commission; 
(B)the Architect of the Capitol, the Government Accountability Office, the Government Publishing Office, and the Library of Congress; and (C)the Executive Office of the President and any component within such Office (including any successor component), including— 
(i)the Council of Economic Advisors; (ii)the Council on Environmental Quality; 
(iii)the National Security Council; (iv)the Office of the Vice President; 
(v)the Office of Policy Development; (vi)the Office of Administration; 
(vii)the Office of Management and Budget; (viii)the Office of the United States Trade Representative; 
(ix)the Office of Science and Technology Policy; (x)the Office of National Drug Control Policy; and 
(xi)the White House Office, including the White House Office of Presidential Personnel. (2)Covered websiteThe term covered website means the website established and maintained by the Director under subsection (b). 
(3)DirectorThe term Director means the Director of the Office of Personnel Management. (4)AppointeeThe term appointee— 
(A)means an individual serving in a policy and supporting position; and (B)includes an individual serving in such a position temporarily in an acting capacity in accordance with— 
(i)sections 3345 through 3349d (commonly referred to as the Federal Vacancies Reform Act of 1998); (ii)any other statutory provision described in section 3347(a)(1); or 
(iii)a Presidential appointment described in section 3347(a)(2). (5)Policy and supporting positionThe term policy and supporting position means— 
(A)a position that requires appointment by the President, by and with the advice and consent of the Senate; (B)a position that requires or permits appointment by the President or Vice President, without the advice and consent of the Senate; 
(C)a position occupied by a limited term appointee, limited emergency appointee, or noncareer appointee in the Senior Executive Service, as defined under paragraphs (5), (6), and (7), respectively, of section 3132(a); (D)a position of a confidential or policy-determining character under schedule C of subpart C of part 213 of title 5, Code of Federal Regulations, or any successor regulation; 
(E)a position in the Senior Foreign Service; (F)any career position at an agency that, but for this section and section 2(b)(3) of the PLUM Act, would be included in the publication entitled United States Government Policy and Supporting Positions, commonly referred to as the Plum Book; and 
(G)any other position classified at or above level GS–14 of the General Schedule (or equivalent) that is excepted from the competitive service by law because of the confidential or policy-determining nature of the position duties.  (b)Establishment of websiteNot later than 1 year after the date of enactment of the PLUM Act, the Director shall establish, and thereafter maintain, a public website containing the following information for the President then in office and for each subsequent President: 
(1)Each policy and supporting position in the Federal Government, including any such position that is vacant. (2)The name of each individual who— 
(A)is serving in a position described in paragraph (1); or (B)previously served in a position described in such paragraph under the applicable President. 
(3)Information on any Government-wide or agency-wide limitation on the total number of positions in the Senior Executive Service under section 3133 or 3132, and for the total number of positions in Schedule C of subpart C of part 213 of title 5, Code of Federal Regulations, and total number of individuals occupying such positions. (c)ContentsWith respect to any policy and supporting position listed on the covered website, the Director shall include— 
(1)the agency, and agency component, (including the agency and bureau code used by the Office of Management and Budget) in which the position is located; (2)the name of the position; 
(3)the name of the individual occupying such position (if any); (4)the geographic location of the position, including the city, State or province, and country; 
(5)the pay system under which the position is paid; (6)the level, grade, or rate of pay; 
(7)the term or duration of the appointment (if any); (8)the expiration date, in the case of a time-limited appointment; 
(9)a unique identifier for each appointee to enable tracking such appointee across positions;  (10)whether the position is vacant, and in the case of a vacancy, for positions for which appointment is required to be made by the President by and with the advice and consent of the Senate, the name of the acting official, and, for other positions, the name of the official performing the duties of the vacant position. 
(d)Current dataFor each agency, the Director shall indicate the date that the agency last updated the data. (e)FormatThe Director shall make the data on the covered website available to the public at no cost over the internet in a searchable, sortable, downloadable, and machine-readable format so that the data qualifies as an open Government data asset, as defined in section 3502 of title 44. 
(f)Authority of Director 
(1)Information requiredEach agency shall provide to the Director any information that the Director determines necessary to establish and maintain the covered website, including the information uploaded pursuant to paragraph (4). (2)Requirements for agenciesNot later than 1 year after the date of enactment of the PLUM Act, the Director shall issue instructions to agencies with specific requirements for the provision or uploading of information required under paragraph (1), including— 
(A)specific data standards that an agency shall follow to ensure that the information is complete, accurate, and reliable; (B)data quality assurance methods; and 
(C)the timeframe during which an agency shall provide or upload the information, including the timeframe described under paragraph (4). (3)Public accountabilityThe Director shall identify on the covered website any agency that has failed to provide— 
(A)the information required by the Director; (B)complete, accurate, and reliable information; or 
(C)the information during the timeframe specified by the Director. (4)Monthly updates (A)Not later than 90 days after the date the covered website is established, and not less than once during each 30 day period thereafter, the head of each agency shall upload to the covered website updated information (if any) on— 
(i)the policy and supporting positions in the agency; (ii)the appointees occupying such positions in the agency; and 
(iii)the former appointees who served in the agency under the President then in office. (B)Information provided under subparagraph (A) shall supplement, not supplant, previously provided data under such subparagraph. 
(5)OPM help deskThe Director shall establish a central help desk, to be operated by not more than one full-time employee, to assist any agency with implementing this section. (6)CoordinationThe Director may designate one or more Federal agencies to participate in the development, establishment, operation, and support of the covered website. With respect to any such designation, the Director may specify the scope of the responsibilities of the Federal agency so designated. 
(7)Data standards and timingThe Director shall make available on the covered website information regarding on data collection standards, quality assurance methods, and time frames for reporting data to the Director. (8)RegulationsThe Director may prescribe regulations necessary for the administration of this section. 
(g)Responsibility of agencies 
(1)Provision of informationEach agency shall comply with the instructions and guidance issued by the Director to carry out this subtitle, and, upon request of the Director, shall provide appropriate assistance to the Director to ensure the successful operation of the covered website in the manner and within the timeframe specified by the Director under subsection (f)(2). (2)Ensuring completeness, accuracy, and reliabilityWith respect to any submission of information described in paragraph (1), the head of an agency shall include an explanation of how the agency ensured the information is complete, accurate, and reliable, and a certification that such information is complete, accurate, and reliable. 
(h)Information verification 
(1)In generalNot less frequently than semiannually, the Director, in coordination with the White House Office of Presidential Personnel, shall confirm that the information on the covered website is complete, accurate, reliable, and up-to-date. On the date of any such confirmation, the Director shall publish on the covered website a certification that such confirmation has been made. (2)Authority of directorIn carrying out paragraph (1), the Director may— 
(A)request additional information from an agency; and (B)use any additional information provided to the Director or the White House Office of Presidential Personnel for the purposes of verification. 
(3)Public commentThe Director shall establish a process under which members of the public may provide feedback regarding the accuracy of the information on the covered website. (i)Data archiving (1)In generalAs soon as practicable after a transitional inauguration day (as defined in section 3349a), the Director, in consultation with the Archivist of the United States, shall archive the data that was compiled on the covered website for the preceding presidential administration. 
(2)Public availabilityThe Director shall make the data described in paragraph (1) publicly available over the internet— (A)on, or through a link on, the covered website; 
(B)at no cost; and (C)in a searchable, sortable, downloadable, and machine-readable format. 
(j)Reports 
(1)In generalNot less frequently than one year after the covered website is established and not less than annually thereafter, the Director, in coordination with the White House Office of Presidential Personnel, shall publish a report on the covered website that contains summary level information on the demographics of any appointee. Such report shall provide such information in a structured data format that is searchable, sortable, and downloadable, makes use of common identifiers wherever possible, and contains current and historical data regarding such information. (2)Contents (A)In generalEach report published under paragraph (1) shall include self-identified data on race, ethnicity, tribal affiliation, gender, disability, sexual orientation, veteran status, and whether the appointee is over the age of 40 with respect to each type of appointee. Such a report shall allow for users of the covered website to view the type of appointee by agency or component, along with these self-identified data, alone and in combination, to the greatest level detail possible without allowing the identification of individual appointees.  
(B)Option to not specifyWhen collecting each category of data described in subparagraph (A), each appointee shall be allowed an option to not specify with respect to any such category. (C)ConsultationThe Director shall consult with the Committee on Oversight and Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate regarding reports published under this subsection and the information in such reports to determine whether the intent of this section is being fulfilled and if additional information or other changes are needed for such reports. 
(3)Exclusion of career positionsFor purposes of applying the term appointee in this subsection, such term does not include any individual appointed to a position described in subsection (a)(5)(F).. (2)Clerical amendmentThe table of sections for subchapter I of chapter 33 of title 5, United States Code, is amended by adding at the end the following: 
 
 
3330f. Government policy and supporting position data.. 
(b)Other matters 
(1)GAO review and reportNot later than 1 year after the date such website is established, the Comptroller General shall conduct a review, and issue a briefing or report, on the implementation of this subtitle and the amendments made by this subtitle. The review shall include— (A)the quality of data required to be collected and whether such data is complete, accurate, timely, and reliable; 
(B)any challenges experienced by agencies in implementing this subtitle and the amendments made by this subtitle; and (C)any suggestions or modifications to enhance compliance with this subtitle and the amendments made by this subtitle, including best practices for agencies to follow. 
(2)Sunset of Plum BookBeginning on January 1, 2024, such website shall serve as the public directory for policy and supporting positions in the Government, and the publication entitled United States Government Policy and Supporting Positions, commonly referred to as the Plum Book, shall no longer be issued or published. XIIMatters Relating to Foreign Nations AAssistance and Training 1201.Extension of support of special operations for irregular warfareSection 1202(a) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1639) is amended by striking 2023 and inserting 2025. 
1202.Report on human rights and building partner capacity programs 
(a)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretary of State, shall submit to the appropriate congressional committees a report identifying units of national security forces of foreign countries that— (1)have participated in programs under the authority of section 333 of title 10, United States Code, during any of fiscal years 2017 through 2021; and 
(2)have been determined to have committed gross violations of internationally recognized human rights, including as described in the annual Department of State’s Country Reports on Human Rights Practices. (b)Matters to be includedThe report required by subsection (a) should include recommendations to improve human rights training and additional measures that can be adopted to prevent violations of human rights under any other provision of law. 
(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and 
(2)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives. 1203.Report on countries suitable for stabilization operations support (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretary of State and Administrator of the United States Agency for International Development, shall submit to the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives and the Committee on Armed Services and the Committee on Foreign Relations of the Senate a report on countries for which the Department has a presence and are suitable for stabilization operations support provided under section 1210A of National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) to inform ongoing interagency discussions on stabilization efforts. 
(b)Matters to be includedThe report required by subsection (a) shall include a list of countries suitable for such stabilization operations support and a justification for such list.  (c)Rule of constructionNothing in this section may be construed to divert resources from potential emergency operational capacities. 
1204.Modification and extension of biennial Comptroller General of the United States audits of programs to build the capacity of foreign security forcesSection 1205(f) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291) is amended— (1)in paragraph (1)— 
(A)by striking 2016, 2018 and 2020 and inserting 2022, 2024, and 2026; and (B)by striking section 2282 of title 10, United States Code (as so added) and inserting subsections (a)(1) and (e)(7)(B) of section 333 of title 10, United States Code; and 
(2)in paragraph (2)— (A)by redesignating subparagraph (E) as subparagraph (G); and 
(B)by inserting after subparagraph (D) the following:  (E)An assessment of coordination by the Department of Defense with coalition partners under the program or programs, as applicable.  
(F)A description and assessment of the methodology used by the Department of Defense to assess the effectiveness of training under the program or programs. . BMatters Relating to Afghanistan and Pakistan 1211.Clarification of certain matters regarding protection of Afghan allies (a)In generalSection 602 of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended— 
(1)in subsection (b)(2)(C)— (A)by striking (I) In general.—An alien is described in this subparagraph if the alien and inserting the following: 
 
(i)In generalAn alien is described in this subparagraph if the alien; and (B)by striking (II) Employment requirements.—An application and inserting the following: 
 
(ii)Employment requirementsAn application; (2)in subsection (b)(2)(C)(i), by striking subclause (I), and inserting the following: 
 
(I)was the spouse or child of a principal alien described in subparagraph (A) who had submitted— (aa)an application to the Chief of Mission pursuant to this section; or 
(bb)a petition pursuant to section 1059 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 8 U.S.C. 1101 note),which included the alien as an accompanying spouse or child; and; (3)in subsection (b)(2)(C)(i)(II)— 
(A)in item (aa), by inserting application or before petition; and (B)in item (bb), by inserting application or before petition; and 
(4)in subsection (b)(2)(C)(ii), by inserting or petition after application each place such term appears. (b)Status of Afghans employed subject to a grant or cooperative agreementSection 602(b)(2)(A)(ii)(I) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended by inserting after United States Government the following , including employment or other work in Afghanistan funded by the United States Government through a cooperative agreement, grant, or nongovernmental organization, if the Secretary of State determines, based on a recommendation from the Federal agency or organization authorizing such funding, that such alien contributed to the United States mission in Afghanistan. 
(c)Sense of CongressIt is the sense of Congress that— (1)it is our solemn responsibility to honor the sacrifices made by, and the loyal service of, our many Afghan partners who faithfully served alongside our Armed Forces, our diplomats, and supported United States operations in Afghanistan for the last 20 years; 
(2)the United States Government must recognize that commitment and seek to facilitate the safe passage to the United States for those Afghan partners through the Afghan Special Immigrant Visa program; (3)our Afghan partners performed their services at great personal risk to themselves and their families and that these Afghans, in their service to our security as interpreters and in other capacities, furthered our military and diplomatic mission in Afghanistan; and 
(4)the United States Government is grateful for the loyalty of our Afghan partners and expresses our deepest sympathies for what they have lost. Congress reaffirms its commitment to continuing the work that it has done to honor these Afghans and provide for their safety through the Afghan Special Immigrant Visa program as it has since the program’s inception in 2009 including through the passage of legislation to extend the Afghan Special Immigrant Visa program and provide additional special immigrant visas. (d)Oversight of evacuationNot later than 60 days after the date of enactment, the Secretary of Defense shall, in consultation with the Secretary of State, appoint an official to assist with the State Department on the continued evacuation of American nationals, special immigrant visa petitioners, and other Afghans at risk. The appointment shall terminate on the last day of the fiscal year that begins after the date of such appointment, except that the Secretary of Defense, in consultation with the Secretary of State may extend such appointment for an additional period of 1 fiscal year. 
1212.Afghanistan Security Forces Fund 
(a)Authorization of appropriationsAmounts are authorized to be appropriated and are authorized to remain available through December 31, 2022, for the Afghanistan Security Forces Fund for expenditure on costs associated with the termination of Operation Freedom’s Sentinel and termination of related support to the forces of the Ministry of Defense and the Ministry of Interior Affairs of the Government of Afghanistan, and may also be made available for storage costs for equipment and other materiel taken into DoD stock pursuant to subsection (b) of this section, contract termination, and close out costs. (b)Equipment disposition (1)Acceptance of certain equipmentSubject to paragraph (2), the Secretary of Defense may accept equipment that was procured using amounts authorized to be appropriated for the Afghanistan Security Forces Fund by subsection (a) or authorized to be appropriated pursuant to prior Acts and was— 
(A)intended for transfer to the security forces of the Ministry of Defense and the Ministry of Interior Affairs of the Government of Afghanistan; or (B)previously accepted by the Government of Afghanistan. 
(2)Treatment as Department of Defense stocksEquipment accepted under the authority provided under paragraph (1) may be treated as stocks of the Department of Defense upon notification to the congressional defense committees of such treatment. (3)Authorization of appropriationsAmounts authorized to be appropriated by this Act for the Afghanistan Security Forces Fund for the authority described in paragraph (1) may be used— 
(A)for transportation, storage, and other costs associated with taking equipment accepted under the authority provided under paragraph (1) into stocks of the Department of Defense until alternate disposition is determined; and (B)to pay for the costs of disposing of such equipment if no other alternate use can be found. 
(4)Quarterly reports on equipment disposition 
(A)In generalNot later than 90 days after the date of the enactment of this Act and every 90 days thereafter during the period in which the authority provided under paragraph (1) is exercised, the Secretary shall submit to the congressional defense committees a report describing the equipment accepted during the period covered by such report under the following: (i)This subsection.  
(ii)Any prior Act authorizing the appropriation of funds for the Afghanistan Security Forces Fund pursuant to which such equipment was accepted during such period. (B)ElementsEach report under subparagraph (A) shall include, with respect to the 90-day period for which report is submitted and cumulatively beginning with the date of the submission of the first notification described in subparagraph (A)— 
(i)a list of any equipment accepted during such period and treated as stocks of the Department of Defense; (ii)a description of the circumstances that resulted in such equipment being available for treatment as stocks of the Department of Defense; 
(iii)the cost associated with the storage of maintenance of any accepted equipment; and (iv)the final disposition decisions or actions for all accepted equipment. 
1213.Prohibition on providing funds or material resources of the Department of Defense to the TalibanThe Secretary of Defense may not provide any funds or material resources of the Department of Defense to the Taliban. 1214.Prohibition on transporting currency to the Taliban and the Islamic Emirate of AfghanistanNone of the amounts authorized to be appropriated by this Act or otherwise made available to the Department of Defense may be made available for the operation of any aircraft of the Department of Defense to transport currency or other items of value to the Taliban, the Islamic Emirate of Afghanistan, or any subsidiary, agent, or instrumentality of either the Taliban or the Islamic Emirate of Afghanistan. 
1215.Extension and modification of authority for reimbursement of certain coalition nations for support provided to United States military operationsSection 1233 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 393) is amended— (1)in subsection (a), by striking for the period beginning on October 1, 2020, and ending on December 31, 2021 and inserting for the period beginning on October 1, 2021, and ending on December 31, 2022; and 
(2)in subsection (d)— (A)by striking during the period beginning on October 1, 2020, and ending on December 31, 2021 and inserting during the period beginning on October 1, 2021, and ending on December 31, 2022; and 
(B)by striking $180,000,000 and inserting $60,000,000. 1216.Quarterly briefings on the security environment in Afghanistan and United States military operations related to the security of, and threats emanating from, Afghanistan (a)In generalThe Chairman of the Joint Chiefs of Staff and the Secretary of Defense, acting through the Under Secretary of Defense for Policy and the Under Secretary of Defense for Intelligence and Security, shall provide to the House Committee on Armed Services a quarterly briefing on the security environment in Afghanistan and United States military operations related to the security of, and threats emanating from, Afghanistan. 
(b)ElementsEach quarterly briefing under subsection (a) shall including information relating to the following: (1)The current security environment in Afghanistan, including the following: 
(A)An assessment of foreign terrorist organizations operating within Afghanistan, including the operations of such organizations against targets inside Afghanistan and abroad. (B)An assessment of Taliban operations against Afghan nationals who assisted United States and coalition forces since 2001. 
(2)The disposition of United States forces in the region, including the following: (A)An update on United States force posture and basing activity in the CENTCOM area of operations as such relates to Afghanistan. 
(B)A description of capabilities of forces in the region to execute operations in Afghanistan. (C)Relevant updates on ability and effectiveness of over the horizon operations in Afghanistan. 
(3)Relevant updates of foreign military operations in the region, including the following: (A)An assessment of foreign military operations in the region as such relate to Afghanistan. 
(B)An assessment of foreign military capabilities to execute operations in Afghanistan. (C)An assessment of foreign militaries’ relationships with the Taliban or foreign terrorist organizations inside Afghanistan. 
(c)TimingWith respect to the quarterly briefings required under subsection (a)— (1)the first such quarterly briefing is due not later than March 31, 2022; and 
(2)each subsequent briefing is due each quarter thereafter until March 31, 2024. (d)ClassificationEach quarterly briefing under subsection (a) shall be conducted in a classified format. 
1217.Quarterly report on the threat potential of Al-Qaeda and related terrorist groups under a Taliban regime in Afghanistan 
(a)In generalThe Secretary of Defense shall prepare and submit to the appropriate congressional committees on a quarterly basis a report on the threat potential of Al-Qaeda and related terrorist groups under a Taliban regime in Afghanistan. (b)Matters to be includedThe report required by subsection (a) shall include the implications of Al-Qaeda and related terrorist groups, including the Islamic State of Iraq and Syria (ISIS), the Islamic State Khurasan (ISK), and the Haqqani Network, operating within a Taliban-held Afghanistan, the region, and globally. 
(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the congressional defense committees; and 
(2)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives. 1218.Sense of CongressIt is the sense of Congress that— 
(1)the men and women of the United States Armed Forces performed heroically by securing Hamid Karzai International Airport and facilitating the evacuation of thousands of United States citizens; (2)these servicemembers have executed the largest Noncombatant Evacuation Operation (NEO) in United States history, saving the lives of thousands of men, women, and children; 
(3)these servicemembers should be commended for their courageous and noble service to their country, having acquitted themselves in a manner that should make every American proud; and (4)the service and lives of the 11 Marines, a sailor, and a soldier who gave their lives in service of this mission should be remembered for their valor and humanity, having made the ultimate sacrifice in service to their Nation. 
1219.Joint report on Using the Synchronized Predeployment and Operational Tracker (SPOT) database to verify Afghan SIV Applicant Information 
(a)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of Sate shall submit to appropriate congressional committees a joint report on the use of the Department of Defense Synchronized Predeployment and Operational Tracker database (in this section referred to as the SPOT database) to verify the existence of Department of Defense contracts and Afghan biographic data for Afghan special immigrant visa applicants. (b)Elements of joint reportThe joint report required under subsection (a) shall— 
(1)evaluate the improvements in the special immigrant visa process following the use of the SPOT database to verify special immigrant visa applications, including the extent to which use of SPOT expedited special immigrant visa processing, reduced the risk of fraudulent documents, and the extent to which the SPOT database could be used for future special immigrant visa programs; (2)identify obstacles that persisted in documenting the identity and employment of locally employed staff and contractors after the use of the SPOT database in the special immigrant visa process; and 
(3)recommend best practices from the SPOT database that could be used to implement a centralized interagency database of information related to personnel conducting work on executive agency contracts, grants, or cooperative agreements that can be used to adjudicate special immigrant visas. (c)ConsultationFor the purposes of preparing the joint report required under this section, the Secretary of Defense and the Secretary of State shall consult with the Administrator of the United States Agency for International Development and the Secretary of Homeland Security. 
(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the Committees on Armed Services of the Senate and House of Representatives, the Committee on Foreign Relations of the Senate, and the Committee on Foreign Affairs of the House of Representatives. 1220.Prohibition on removal of publicly available accountings of military assistance provided to the Afghan security forcesNone of the funds authorized to be appropriated by this Act or otherwise made available for the Department of Defense for fiscal year 2022 may be used to remove from the website of the Department of Defense or any other agency publicly available accountings of military assistance provided to the Afghan security forces that was publicly available online as of July 1, 2021.  
1220A.Sense of Congress relating to Kabul air strikeIt is the sense of Congress that— (1)an investigation by the Commander of United States Central Command, General Kenneth F. McKenzie, found that an August air strike in Kabul resulted in the deaths of as many as ten civilians, including up to seven children; 
(2)Secretary of Defense, Lloyd J. Austin III, expressed condolences to the surviving family members on behalf of the Department of Defense; (3)senior defense officials must ensure that there is full accountability for this tragic mistake; 
(4)the Department of Defense must conduct a timely, comprehensive, and transparent investigation into the events that led to the deaths of innocent civilians, including accountability measures to be taken and consideration of the degree to which strike authorities, procedures, and processes need to be altered in the future; and (5)while no amount of recompense can make up for the loss or grief of the affected families, the United States must provide appropriate compensation for those families through the form of ex gratia payments or other means of remuneration. 
1220B.Requirement to attempt recovery of aircraftThe Secretary of Defense shall use amounts appropriated pursuant to the authorization under section 1212 to attempt to recover any aircraft that were provided by the United States to the Afghan security forces that have been relocated to other countries, including the 46 aircraft flown to Uzbekistan, during the collapse of the Afghan government. 1220C.Additional reports required of the Office of the Special Inspector General for Afghanistan ReconstructionThe Office of the Special Inspector General for Afghanistan Reconstruction shall conduct investigations, submit progress reports on such investigations to the appropriate congressional committees through the quarterly reports required to be submitted to such committees under law, and submit to such committees a final report containing summary of all such investigations with respect to the withdrawal of United States and allied forces from Afghanistan, which shall, at a minimum, include the following: 
(1)The types of military equipment provided by the United States to the Afghanistan military or security forces that was left in Afghanistan after withdrawal of United States forces, including equipment provided to the Afghan Air Force, whether the Taliban have control over such equipment, and whether it is being moved or sold to any third parties. (2)Whether Afghan government officials fled Afghanistan with United States taxpayer dollars. 
(3)Whether funds made available from the Afghan Security Force Fund were stolen by Afghan government officials or were diverted from their originally intended purposes. (4)Whether equipment provided to Afghanistan military or security forces was used to assist Afghan government officials to flee Afghanistan. 
1220D.Report on evacuation of United States citizens from Hamid Karzai International Airport 
(a)In generalNot later than 30 days after the date of the enactment of this Act, and every 30 days thereafter, the Secretary of State shall submit to the appropriate congressional committees a report on the number of United States citizens evacuated from Hamid Karzai International Airport. (b)TerminationThe reports required by subsection (a) shall terminate 30 days after the date on which the final United States citizen that has requested evacuation from Hamid Karzai International Airport has been evacuated. 
(c)Sense of CongressIt is the sense of Congress that throughout the evacuation of American citizens and allies from Afghanistan, the United States Armed Forces carried out their mission with tremendous professionalism, compassion, and bravery. (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the congressional defense committees; and (2)the Committee on Foreign Affairs and the Permanent Select Committee on Intelligence of the House of Representatives; and 
(3)the Committee on Foreign Relations and the Select Committee on Intelligence of the Senate. 1220E.Sense of Congress on women and girls in AfghanistanIt is the sense of Congress that— 
(1)the international community should condemn acts of violence against Afghan women and girls; and (2)Afghan women deserve the right to vote, work, obtain an education, or otherwise participate in the civic affairs of Afghanistan.  
1220F.Briefing on status of women and girls in AfghanistanThe Secretary of Defense shall provide to members of Congress a briefing on the status of women and girls in Afghanistan as a result of the Taliban rule and after the withdrawal of United States Armed Forces from the country, in comparison to the preceding decade. 1220G.Prohibition on use of funds for military cooperation or intelligence sharing with the TalibanNone of the funds authorized to be appropriated or otherwise made available by this Act may be used for military cooperation or intelligence sharing with the Taliban. 
1220H.Threat assessment of terrorist threats posed by prisoners released by Taliban in Afghanistan 
(a)Threat assessment 
(1)In generalThe Director of National Intelligence, in coordination with the Secretary of Homeland Security, the Secretary of Defense and the Director of the Federal Bureau of Investigation, shall conduct a threat assessment of terrorist threats to the United States posed by the prisoners released by the Taliban from the Pul-e-Charkhi Prison and Parwan Detention Facility in Afghanistan.  (2)ElementsThe assessment required under paragraph (1) shall include the following: 
(A)With respect to the prisoners released by the Taliban from the Pul-e-Charkhi Prison and Parwan Detention Facility in Afghanistan, information relating to— (i)the number of such prisoners who were released; 
(ii)the country of origin for each such prisoner; and (iii)any affiliation with a foreign terrorist organization for each such prisoner. 
(B)The capability of the Director of National Intelligence to identify, track, and monitor such prisoners and any associated challenges with such capability. (C)Any action of the with respect to— 
(i)mitigating the terrorist threats to the United States posed by such prisoners; and (ii)preventing such prisoners from entering the United States. 
(b)Congressional notificationNot later than 60 days after the date of the enactment of this Act, the Secretary shall— (1)submit to the appropriate congressional committees the threat assessment required under subsection (a); and 
(2)provide a briefing to the appropriate congressional committees on such assessment. (c)DefinitionsIn this section: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means the congressional defense committees and— (A)the Committee on Homeland Security and the Permanent Select Committee on Intelligence of the House of Representatives; and 
(B)the Committee on Homeland Security and Governmental Affairs and the Select Committee on Intelligence of the Senate. (2)Foreign terrorist organizationThe term foreign terrorist organization means an organization designated as a foreign terrorist organization under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189). 
1220I.Sense of Congress on the service of United States Armed Forces servicemembers in AfghanistanIt is the sense of Congress that— (1)the servicemembers of the United States Armed Forces who served in Afghanistan represent the very best of the United States; 
(2)the service of those who returned home from war with wounds seen and unseen, those who died in defense of the Nation, and those who ultimately lost their lives to suicide are not forgotten; and (3)the United States honors these brave members of the Armed Forces and their families and shall never forget the services they rendered and the sacrifices they and their families made in the defense of a grateful Nation. 
1220J.Report and certification on the fate and disposition of military equipment belonging to Afghanistan security forcesNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall— (1)certify to the congressional defense committees, with respect to military equipment that previously belonged to the Afghanistan security forces and was located in Uzbekistan on September 11, 2021— 
(A)the manner in which it was transferred to a foreign country and the authority under which the equipment was so transferred; and (B)whether, under any circumstances, such equipment could be transferred to the Taliban or to the Islamic Emirate of Afghanistan; and 
(2)submit to the congressional defense committees a report on the fate and disposition of military equipment described in such subsection and a description of the circumstances that led to the ultimate fate and disposition of such equipment. 1220K.Prohibition on funding to certain governments of AfghanistanNone of the funds authorized to be appropriated by this Act or otherwise made available to the Department of Defense for Afghanistan may be made available to any program, project, or activity with the government of Afghanistan if such government includes one or more individuals belonging to an organization designated pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189) as a foreign terrorist organization. 
CMatters Relating to Syria, Iraq, and Iran 
1221.Extension and modification of authority to provide assistance to vetted Syrian groups and individuals 
(a)In generalSubsection (a) of section 1209 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3451) is amended by striking December 31, 2021 and inserting December 31, 2022. (b)Notice before provision of assistanceSubsection (b)(2)(A) of such section is amended by striking or fiscal year 2021 and inserting fiscal year 2021, or fiscal year 2022. 
1222.Extension and modification of authority to support operations and activities of the Office of Security Cooperation in Iraq 
(a)Limitation on amountSubsection (c) of section 1215 of the National Defense Authorization Act for Fiscal Year 2012 (10 U.S.C. 113 note) is amended— (1)by striking fiscal year 2021 and inserting fiscal year 2022; and 
(2)by striking $25,000,000 and inserting $30,000,000. (b)Source of fundsSubsection (d) of such section is amended by striking fiscal year 2021 and inserting fiscal year 2022. 
1223.Extension and modification of authority to provide assistance to counter the Islamic State of Iraq and Syria 
(a)In generalSubsection (a) of section 1236 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3558) is amended by striking December 31, 2021 and inserting December 31, 2022. (b)FundingSubsection (g) of such section is amended— 
(1)by striking fiscal year 2021 and inserting fiscal year 2022; and (2)by striking $322,500,000 and inserting $345,000,000. 
(c)Limitation on availability of funds 
(1)In generalOf the amounts made available for fiscal year 2021 (and available for obligation as of the date of the enactment of this Act) and fiscal year 2022 to carry out section 1236 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3558), not more than 50 percent may be obligated or expended until the date on which the Secretary of Defense and the Secretary of State submit to appropriate congressional committees a report that contains the following: (A)A comprehensive strategy and plan to train and build lasting and sustainable military capabilities of the Iraqi security forces using existing authorities. 
(B)A whole-of-government plan to engage the Government of Iraq and the Kurdistan Regional Government in security sector reform to professionalize, strengthen, and sustainably build the capacity of Iraq’s national defense and security institutions. (C)A description of the current status, capabilities, and operational capacity of remaining Islamic State of Iraq and Syria elements active in Iraq and Syria.  
(2)Additional reporting requirementThe Secretary of Defense and Secretary of State shall submit to appropriate congressional committees a report that contains information relating to any gross violations of human rights committed by units of the Iraqi security forces. (3)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means— 
(A)the congressional defense committees; and (B)the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate. 
1224.Prohibition of transfers to Badr organizationNone of the amounts authorized to be appropriated by this Act or otherwise made available to the Department of Defense may be made available, directly or indirectly, to the Badr Organization. 1225.Prohibition on transfers to IranNone of the amounts authorized to be appropriated by this Act or otherwise made available to the Department of Defense may be made available to transfer or facilitate a transfer of pallets of currency, currency, or other items of value to the Government of Iran, any subsidiary of such Government, or any agent or instrumentality of Iran. 
1226.Report on Iran-China military tiesNot later than 180 days after the date of the enactment of this Act, and annually thereafter for 4 years, the Secretary of Defense shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report that includes a detailed assessment of— (1)military ties between China and Iran since the expiration of United Nations Security Resolution 2231 in October 2020, including in the form of joint drills, weapons transfers, military visits, illicit procurement activities, and other sources of Chinese material support for Iranian military capabilities; and 
(2)the direct or indirect impact that the suspension, issuance, or revocation of any waiver, license, or suspension of economic sanctions on Iran may have on the use or effectiveness of such tools. 1227.Report on Iranian military capabilitiesNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the Secretary of Defense shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report that includes a detailed description of— 
(1)improvements to Iranian military capabilities in the preceding 180-day period, including capabilities of the Islamic Revolutionary Guard Corps, the Quds Force, the Artesh, and the Basij, as well as those of its terrorist proxies;  (2)all instances of the supply, sale, or transfer of arms or related materiel, including spare parts, to or from Iran as well as all instances of missile launches by Iran, including for the purposes of testing and development or use in military operations; and 
(3)the direct or indirect impact that the suspension, issuance, or revocation of any waiver, license, or suspension of economic sanctions on Iran may have on the military capabilities described in paragraph (1). 1228.Report on Iranian terrorist proxiesNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the Secretary of Defense shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report that includes a detailed description of— 
(1)improvements to the military capabilities of Iran-backed militias, including Lebanese Hezbollah, Asa’ib ahl al-Haq, Harakat Hezbollah al-Nujaba, Kata’ib Sayyid al-Shuhada, Kata’ib al-Imam Ali, Kata’ib Hezbollah, the Badr Organization, the Fatemiyoun, the Zainabiyoun, and Ansar Allah (also known as the Houthis); and (2)the direct or indirect impact that the suspension, issuance, or revocation of any waiver, license, or suspension of economic sanctions on Iran may have on such capabilities. 
1229.Sense of Congress regarding IsraelIt is the sense of Congress that— (1)since 1948, Israel has been one of the strongest friends and allies of the United States; 
(2)Israel is a stable, democratic country in a region often marred by turmoil; (3)it is essential to the strategic interest of the United States to continue to offer full security assistance and related support to Israel; and 
(4)such assistance and support is especially vital as Israel confronts a number of potential challenges at the present time, including continuing threats from Iran. 1229A.Sense of Congress on enrichment of uranium by IranIt is the sense of Congress that— 
(1)the Government of Iran’s decision to enrich uranium up to 60 percent purity is a further escalation and shortens the breakout time to produce enough highly enriched uranium to develop a nuclear weapon; and (2)the Government of Iran should immediately abandon any pursuit of a nuclear weapon. 
1229B.Report on Iranian operations on United States soil 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report, including a strategy described in subsection (b)(4), that contains a description of malign operations by Iran conducted on United States soil. (b)ElementsThe report required by subsection (a) shall also include the following elements: 
(1)A public list of all Iran-backed terrorist attacks, kidnapping, export violations, sanctions busting activities, cyber-attacks, and money laundering operations on United States soil since 1979, including attempts at such activities that resulted in the filing of criminal charges. (2)The actions of the United States in response to each activity or attempted activity listed pursuant to paragraph (1). 
(3)A description of what persons, entities, and governments have aided Iran in such malign activities on United States soil, including terrorist organizations. (4)A strategy to prevent Iran from kidnapping American citizens and to deter Iran from conducting or planning operations such as the foiled plot to kidnap Masih Alinejad. 
(c)FormThe report and strategy required by subsection (a) shall be submitted in unclassified form, but may include a classified annex. It shall also be publicly available on a website operated by the Federal Government. (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on the Judiciary of the Senate; and (2)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on the Judiciary of the House of Representatives. 
1229C.Congressional notification regarding cryptocurrency payments by the Department of State 
(a)In generalSubsection (e) of section 36 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2708) is amended by adding at the end the following new paragraph:  (7)NotificationThe Secretary of State shall notify the appropriate congressional committees not later than 15 days before payment in cryptocurrency of a reward under this section.. 
(b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report on the use of cryptocurrency as a part of the Department of State Rewards Program pursuant to section 36 of the of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2708). Such report shall— (1)explain why the Department of State made the determination to pay out rewards in cryptocurrency; 
(2)lists each cryptocurrency payment already paid by the Department; (3)provides evidence as to why cryptocurrency payments would be more likely to induce whistleblowers to come forward with information than rewards paid out in United States dollars or other prizes; 
(4)analyzes how the Department’s use of cryptocurrency could undermine the dollar’s status as the global reserve currency; and (5)examines if the Department’s use of cryptocurrency could provide bad actors with additional hard-to-trace funds that could be used for criminal or illicit purposes. 
(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs of the House of Representatives; 
(2)the Committee on Foreign Relations of the Senate. 1229D.Support for forces in Iraq operating in the Nineveh Plains region of Iraq (a)Sense of CongressIt is the sense of Congress that the United States should work with the Government of Iraq to ensure the safe and voluntary return of ethno-religious minority populations to their home communities in the Nineveh Plains region of Iraq.  
(b)Strategy 
(1)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of State, in consultation with the heads of other relevant Federal departments and agencies, shall provide to the appropriate congressional committees a strategy to assist the Government of Iraq and relevant local authorities with the safe return of ethno-religious minorities displaced by violence in the Nineveh Plains region of Iraq. (2)ElementsThe strategy required by this subsection should include the following: 
(A)A strategy to support a political and security climate that allows ethno-religious minorities in the Nineveh Plains region to safely and voluntarily return to their home communities as well as to administer and secure their own areas in cooperation with federal authorities. (B)An assessment of the impact of the Iraq and Syria Genocide Relief and Accountability Act of 2018 (Public Law 115–300) on return rates of vulnerable, indigenous, ethno-religious groups, including Assyrians and Yazidis, in those areas of the Nineveh Plains region in which funds have been spent. 
(C)A description of the progress of and ability to integrate minority security forces previously trained by Combined Joint Task Force-Operation Inherent Resolve (CJTF-OIR), such as the Nineveh Plain Protection Units, into the formal and permanent Iraqi state institutions.  (D)A description of the negative impact of Iranian-backed militias, such as PMF Brigades 30 and 50, on rates of return to, and ongoing safety of communities within, the Nineveh Plains region. 
1229EReport on the threat posed by Iranian-backed militias in Iraq 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretary of State, shall submit to the appropriate congressional committees a report on the short- and long-term threats posed by Iranian-backed militias in Iraq to Iraq and to United States persons and interests. (b)ElementsThe report required by subsection (a) shall include the following: 
(1)A detailed description of acts of violence and intimidation that Iranian-backed militias in Iraq have committed against Iraqi civilians during the previous two years. (2)A detailed description of the threat that Iranian-backed militias in Iraq pose to United States persons in Iraq and in the Middle East, including United States Armed Forces and diplomats. 
(3)A detailed description of the threat Iranian-backed militias in Iraq pose to United States partners in the region. (4)A detailed description of the role that Iranian-backed militias in Iraq, including the Badr Corps, play in Iraq’s armed forces and security services, including Iraq’s Popular Mobilization Forces. 
(5)An assessment of whether, and to what extent, any Iranian-backed militia in Iraq, or member of such militia, was provided assistance directly or indirectly from the Department of Defense or had illicit access to United States-origin defense equipment provided to Iraq since 2014 and the response from the Government of Iraq to each incident. (c)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex only if such annex is provided separately from the unclassified report. 
(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives; and 
(2)the Committee on Armed Services and the Committee Foreign Relations of the Senate. 1229F.Report on United Nations arms embargo on IranNot later than 180 days after the date of the enactment of this Act, the President shall submit to the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives and Committee on Armed Services and the Committee on Foreign Relations of the Senate a report that includes a detailed description of the following: 
(1)An assessment of the United Nations arms embargo on Iran and its effectiveness in constraining Iran’s ability to supply, sell, or transfer, directly or indirectly, arms or related materiel, including spare parts, while the embargo was in effect. (2)The measures that the Departments of Defense and State are taking, in the absence of such a United Nations arms embargo on Iran, to constrain Iranian arms proliferation and advance an equally robust, global prohibition on the supply, sale, or transfer, of weapons to or from Iran. 
1229G.Report on IRGC-affiliated operatives abroadNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the President shall submit to the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives and Committee on Armed Services and the Committee on Foreign Relations of the Senate a report that includes a detailed description of the following: (1)All IRGC-affiliated operatives serving in diplomatic and consular posts outside of Iran. 
(2)The ways in which the Department of Defense, in coordination with the Department of State, is working with partner countries to inform them of the threat posed by IRGC-affiliated operatives, who are also operatives of a designated foreign terrorist organization, and to reduce the presence of such operatives. DMatters Relating to Russia 1231.Extension of limitation on military cooperation between the United States and RussiaSection 1232(a) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2488), is amended by striking 2020, or 2021 and inserting 2020, 2021, or 2022. 
1232.Prohibition on availability of funds relating to sovereignty of Russia over Crimea 
(a)ProhibitionNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2022 for the Department of Defense may be obligated or expended to implement any activity that recognizes the sovereignty of Russia over Crimea. (b)WaiverThe Secretary of Defense, with the concurrence of the Secretary of State, may waive the restriction on the obligation or expenditure of funds required by subsection (a) if the Secretary of Defense— 
(1)determines that to do so is in the national security interest of the United States; and (2)submits a notification of the waiver, at the time the waiver is invoked, to the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives and the Committee on Armed Services and the Committee on Foreign Relations of the Senate. 
1233.Modification and extension of Ukraine Security Assistance InitiativeSection 1250 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1068) is amended as follows: (1)In subsection (c)— 
(A)in paragraph (1), by striking funds available for fiscal year 2021 pursuant to subsection (f)(6) and inserting funds available for fiscal year 2022 pursuant to subsection (f)(7); (B)in paragraph (3), by striking fiscal year 2021 and inserting fiscal year 2022; and 
(C)in paragraph (5), by striking Of the funds available for fiscal year 2021 pursuant to subsection (f)(6), $75,000,000 shall be available and inserting Of the funds available for fiscal year 2022 pursuant to subsection (f)(7), $50,000,000 shall be available. (2)In subsection (f), by adding at the end the following: 
 
(7)For fiscal year 2022, $300,000,000.. (3)In subsection (h), by striking December 31, 2023 and inserting December 31, 2024. 
1234.Report on options for assisting the Government of Ukraine in addressing integrated air and missile defense gaps 
(a)Sense of CongressIt is the sense of Congress that— (1)the United States remains a steadfast partner of Ukraine; and 
(2)it is in the United States national security interest assist the Government of Ukraine in countering Russian military aggression. (b)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on options for how the United States could support the Government of Ukraine in addressing integrated air and missile defense gaps. Such report shall include options for the foreign military sale of United States systems or the transfer of existing systems that are not being allocated through global force management. 
1235.Biennial report on Russian influence operations and campaigns targeting military alliances and partnerships of which the United States is a member 
(a)Report requiredNot later than April 1, 2022, and on a biennial basis thereafter until April 1, 2024, the Secretary of Defense and the Secretary of State, in coordination with the Director of National Intelligence and the heads of any other appropriate department or agency, shall jointly submit to the appropriate congressional committees a report on Russian influence operations and campaigns that target United States military alliances and partnerships. (b)ElementsThe report required under subsection (a) shall include each of the following: 
(1)An assessment of Russia’s objectives for influence operations and campaigns targeting United States military alliances and partnerships and how such objectives relate to Russia’s broader strategic aims. (2)The activities and roles of the Department of Defense and Department of State in the United States government strategy to counter such Russian influence operations and campaigns. 
(3)A comprehensive list of specific Russian state and non-state entities, or those of any other country with which Russia may cooperate, involved in supporting such Russian influence operations and campaigns and the role of each entity in such support. (4)An identification of the tactics, techniques, and procedures used in previous Russian influence operations and campaigns. 
(5)An assessment of the impact of previous Russian influence operations and campaigns targeting United States military alliances and partnerships, including the views of senior Russian officials about the effectiveness of such operations and campaigns in achieving Russian objectives. (6)An identification of each United States ally and partner, and each military alliance of which the United States is a member, that has been targeted by Russian influence operations and campaigns. 
(7)An identification of each United States ally and partner, and each military alliance of which the United States is a member, that may be targeted in future Russian influence operations and campaigns, and an assessment of the likelihood that each such ally, partner, or alliance will be targeted. (8)An identification of tactics, techniques, and procedures likely to be used in future Russian influence operations and campaigns targeting United States military alliances and partnerships. 
(9)Recommended authorities or activities for the Department of Defense and Department of State in the United States government strategy to counter such Russian influence operations and campaigns. (10)Any other matters the Secretaries determine appropriate. 
(c)Form; updates 
(1)FormThe report required under subsection (a) shall be submitted in unclassified form and in a manner appropriate for release to the public, but may include a classified annex. (2)UpdatesEach report submitted pursuant to subsection (a) after the submission of the first report shall highlight changes and new developments that have occurred since the previous report and may omit to restate in full the contents of any previous report. 
(d)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the congressional defense committees; (B)the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate; and 
(C)the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate. (2)United States military alliances and partnershipsThe term United States military alliances and partnerships includes each military alliance or partnership of which the United States is a member. 
1236.Sense of Congress on Georgia 
(a)FindingsCongress finds the following: (1)Georgia is a valued friend of the United States and has repeatedly demonstrated its commitment to advancing the mutual interests of both countries, including strong participation in the State Partnership Program of the National Guard between the Georgia National Guard and the Georgian armed forces. 
(2)The contributions of the Georgian armed forces have been remarkable with members of the Georgia National Guard having fought side-by-side with Georgian soldiers in Iraq and Afghanistan. (3)Georgia’s geographic location gives it strategic importance as a transit corridor. 
(4)The resilience of Georgia’s democratic institutions is critical to its Euro-Atlantic integration. (b)Sense of congressIt is the sense of Congress that the United States should— 
(1)reaffirm support for an enduring strategic partnership between the United States and Georgia; (2)support Georgia’s sovereignty and territorial integrity within its internationally recognized borders and not recognize the independence of the Abkhazia and South Ossetia regions currently occupied by the Russian Federation; 
(3)continue support for multi-domain security assistance for Georgia in the form of lethal and non-lethal measures to build resiliency, bolster deterrence against Russian aggression, and promote stability in the region, by— (A)strengthening defensive capabilities and promote readiness; and 
(B)improving interoperability with NATO forces; (4)further enhance security cooperation and engagement with Georgia and other Black Sea regional partners; and 
(5)continue to work with Georgia’s political leaders to strengthen Georgia’s democratic institutions. 1237.Cooperation between the United States and Ukraine regarding the titanium industry (a)Sense of CongressIt is the sense of the Congress that cooperation in the titanium industry is a strategic priority in United States-Ukraine relations. 
(b)Statement of policyIt is the policy of the United States to engage with the government of Ukraine in cooperation in the titanium industry as an alternative to Chinese and Russian sources on which the United States and European defense industrial bases currently depend. (c)Reporting requirementNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate congressional committees a report that describes the feasibility of utilizing titanium sources from Ukraine as a potential alternative to Chinese and Russian sources for the defense industrial base. 
(d)FormThe report required by subsection (c) shall be submitted in unclassified form, but may include a classified annex. (e)Appropriate congressional committeesIn this section, the term appropriate congressional committees means the Committees on Armed Services and on Foreign Relations of the Senate and the Committees on Armed Services and on Foreign Affairs of the House of Representatives. 
EMatters Relating to the Indo-Pacific Region 
1241.Sense of Congress on a free and open Indo-Pacific regionIt is the sense of Congress that— (1)the United States is steadfast in its commitment to upholding the rules-based international order, freedom of navigation, and shared values in a free and open Indo-Pacific region; 
(2)maintenance of a free and open Indo-Pacific region is essential to global security and crucial to the national security objectives of the United States, its allies, and partners; (3)United States alliances and partnerships are the cornerstone of efforts to deter aggression and counter malign activity by the Governments of the People’s Republic of China and the Democratic People’s Republic of North Korea, and to ensure the maintenance of a free and open Indo-Pacific region;  
(4)the United States remains steadfast in its commitments to allies and partners against aggression and malign activity, and will continue to strengthen cooperation in bilateral relationships, multilateral partnerships such as the Quad, and other international fora to uphold global security and shared principles;  (5)the United States should continue to invest in enhanced military posture and capabilities in the United States Indo-Pacific Command area of responsibility; and 
(6)the United States condemns the People’s Republic of China’s ongoing genocide and violation of fundamental human rights in Xinjiang. 1242.Clarification of required budget information related to the Indo-PacificSection 1251(e) of the National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended by adding at the end the following: 
 
(10)A description of the manner and extent to which the amounts, summaries, and comparisons required by this subsection directly address the items identified in— (A)the independent assessment required under section 1253 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92); and 
(B)the plan required by subsection (d).. 1243.Report on cooperation between the National Guard and Taiwan (a)ReportNot later than February 15, 2022, the Secretary of Defense shall submit to appropriate congressional committees a report on the feasibility and advisability of enhanced cooperation between the National Guard and Taiwan. Such report shall include the following: 
(1)A description of the cooperation between the National Guard and Taiwan during the 10 preceding calendar years, including mutual visits, exercises, training, and equipment opportunities. (2)An evaluation of the feasibility and advisability of enhancing cooperation between the National Guard and Taiwan on a range of activities, including— 
(A)disaster and emergency response; (B)cyber defense and communications security; 
(C)military medical cooperation; (D)cultural exchange and education of members of the National Guard in Mandarin Chinese; and 
(E)programs for National Guard advisors to assist in training the reserve components of the military forces of Taiwan. (3)Recommendations to enhance such cooperation and improve interoperability, including through familiarization visits, cooperative training and exercises, and co-deployments. 
(4)Any other matter the Secretary of Defense determines appropriate. (b)Appropriate congressional committeesIn this section, the term appropriate congressional committees means— 
(1)the congressional defense committees; (2)the Committee on Foreign Affairs of the House of Representatives; and 
(3)the Committee on Foreign Relations of the Senate. 1244.Report on military and security developments involving the People’s Republic of China (a)In generalNot later than January 31, 2022, and annually thereafter until January 31, 2026, the Secretary of Defense, in consultation with the heads of other Federal departments and agencies as appropriate, shall submit to the appropriate congressional committees a report, in both classified and unclassified form, on military and security developments involving the People’s Republic of China. 
(b)Matters to be addressedThe report required by subsection (a) shall address the following: (1)The current and probable future course of military-technological development of the People’s Liberation Army and the tenets and probable development of Chinese security strategy and military strategy, and of military organizations and operational concepts, through the next 20 years. 
(2)United States-China engagement and cooperation on security matters during the period covered by the report, including through United States-China military-to-military contacts, and the United States strategy for such engagement and cooperation in the future. (c)Matters to be includedThe report required by subsection (a) shall include analyses and forecasts of the following: 
(1)The objectives, factors, and trends shaping Chinese security strategy and military strategy. (2)Developments in China’s defense policy, military strategy, and the roles and missions of the People’s Liberation Army. 
(3)The People’s Liberation Army’s role in the Chinese Communist Party, including the structure and leadership of the Central Military Commission.  (4)Developments in the People’s Liberation Army’s military doctrine, operational concepts, joint command and organizational structures, and significant military operations and deployments. 
(5)Trends and developments in the People’s Liberation Army’s budget and resources and strategies and policies related to science and technology, defense industry reform, and China’s use of espionage and technology transfers.  (6)Developments and future course of the People’s Liberation Army’s theater and functional commands, including their roles and missions, structure, and the size, location, and capabilities of their strategic, land, sea, air, and other forces, and the strengths or weaknesses thereof. 
(7)A detailed summary of the order of battle of the People’s Liberation Army, including— (A)anti-access and area denial capabilities; 
(B)ballistic and cruise missile inventories; (C)cyberwarfare and electronic warfare capabilities; 
(D)space and counter space programs and capabilities; (E)nuclear program and capabilities; and 
(F)command, control, communications, computers, intelligence, surveillance, and reconnaissance modernization program and capabilities. (8)Developments relating to the China Coast Guard. 
(9)Developments in the People’s Liberation Army’s overseas presence, including military basing, military logistics capabilities and infrastructure, access to foreign ports or military bases, and whether such presence could affect United States national security or defense interests. (10)The relationship between Chinese overseas investment and Chinese security and military strategy objectives. 
(11)A description of any significant sale or transfer of military hardware, expertise, and technology to or from the People’s Republic of China, including a forecast of possible future sales and transfers. (12)Efforts, including by espionage and technology transfers through investment, by China to develop, acquire, or gain access to advanced technologies that would enhance military capabilities. 
(13)The People’s Liberation Army’s internal security role and its affiliations with the People’s Armed Police and other Chinese law enforcement, intelligence, and paramilitary entities, including any activities supporting or implementing mass surveillance, mass detentions, forced labor, or other gross violations of human rights. (14)A description of Chinese military-to-military relationships with other countries, including the Russian Federation. 
(15)China’s strategy regarding Taiwan and the security situation in the Taiwan Strait. (16)A description of China’s maritime strategy, its military and nonmilitary activities in the South China Sea and East China Sea, to include roles and activities of the People’s Liberation Army and China’s maritime law enforcement and paramilitary organizations. 
(17)The current state of United States military-to-military contacts with the People’s Liberation Army, including a summary of such contacts during the period covered by the report, a description of such contacts for the 12-month period following the report, the Secretary’s assessment of the benefits of such contacts, and the Secretary’s certification whether or not any military-to-military exchange or contact was conducted during the period covered by the report in violation of section 1201(a) of the National Defense Authorization Act for Fiscal Year 2000 (10 U.S.C. 311 note). (18)Other significant military and security developments involving China that the Secretary of Defense considers relevant to United States national security. 
(d)Appropriate congressional committeesIn this section, the term appropriate congressional committees means— (1)the Committee on Armed Services, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate; and 
(2)the Committee on Armed Services, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives. 1245.Biennial report on influence operations and campaigns of the Government of the People’s Republic of China targeting military alliances and partnerships of which the United States is a member (a)In generalNot later than April 1, 2022, and on a biennial basis thereafter until April 1, 2024, the Secretary of Defense and the Secretary of State, in coordination with the Director of National Intelligence and the heads of other Federal departments and agencies as appropriate, shall submit to the appropriate congressional committees a report on the influence operations and campaigns of the Government of the People’s Republic of China (PRC) targeting military alliances and partnerships of which the United States is a member.  
(b)Matters to be includedThe report required by subsection (a) shall include the following:  (1)An assessment of the PRC Government’s objectives in such operations and campaigns and how such objectives relate to the PRC Government’s broader strategic aims.  
(2)The activities and roles of the Department of Defense and Department of State in the United States Government strategy to counter such influence operations and campaigns of the PRC Government. (3)A comprehensive list of specific PRC state and non-state entities, or any other states with which the PRC may cooperate, involved in supporting such operations and campaigns and the role of each such entity in supporting such operations and campaigns.  
(4)An identification of the tactics, techniques, and procedures used in previous influence operations and campaigns of the PRC Government.  (5)An assessment of the impact of previous influence operations and campaigns of the PRC Government, including the views of senior PRC Government officials about their effectiveness in achieving PRC Government objectives.  
(6)An identification of all United States military alliances and partnerships that have been targeted by influence operations and campaigns of the PRC Government.  (7)An identification of all United States military alliances and partnerships that may be targeted in future influence operations and campaigns of the PRC Government and an assessment of the likelihood that each such partnership or alliance will be targeted.  
(8)An identification of tactics, techniques, and procedures likely to be used in future influence operations and campaigns of the PRC Government.  (9)Recommended authorities or activities for the Department of Defense and Department of State in the United States Government strategy to counter such influence operations and campaigns of the PRC Government. 
(10)Any other matters the Secretaries determine to be appropriate. (c)FormThe report required by subsection (a) shall be submitted in unclassified form and appropriate for release to the public, but may include a classified annex. 
(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the congressional defense committees; 
(2)the Committee on Foreign Relations and the Select Committee on Intelligence of the Senate; and (3)the Committee on Foreign Affairs and the Permanent Select Committee on Intelligence of the House of Representatives. 
1246.Report on efforts by the People’s Republic of China to expand its presence and influence in Latin America and the Caribbean 
(a)ReportNot later than June 15, 2022, the Secretary of Defense, with the concurrence of the Secretary of State and in coordination with the Secretary of the Treasury and the Director of National Intelligence, shall submit to the appropriate congressional committees a report that identifies efforts by the Government of the People’s Republic of China to expand its presence and influence in Latin America and the Caribbean through diplomatic, military, economic, and other means, and describes the implications of such efforts on the United States’ national defense and security interests.  (b)ElementsThe report required under subsection (a) shall include the following:  
(1)An identification of—  (A)countries of Latin America and the Caribbean with which the Government of the People’s Republic of China maintains especially close diplomatic, military, and economic relationships; 
(B)the number and content of strategic partnership agreements or similar agreements, including any non-public, secret, or informal agreements, that the Government of the People’s Republic of China has established with countries and regional organizations of Latin America and the Caribbean;  (C)countries of Latin America and the Caribbean that have joined the Belt and Road Initiative or the Asian Infrastructure Investment Bank; 
(D)countries of Latin America and the Caribbean to which the Government of the People’s Republic of China provides foreign assistance or disaster relief, including access to COVID–19 vaccines, including a description of the amount and purpose of, and any conditions attached to, such assistance;  (E)countries and regional organizations of Latin America and the Caribbean in which the Government of the People’s Republic of China, including its state-owned or state-directed enterprises and banks, have undertaken significant investments, infrastructure projects, and correspondent banking and lending activities at the regional, national, and subnational levels; 
(F)recent visits by senior officials of the Government of the People’s Republic of China, including its state-owned or state-directed enterprises and banks, to Latin America and the Caribbean, and visits by senior officials from Latin America and the Caribbean to the People’s Republic of China; (G)the existence of any defense exchanges, military or police education or training, and exercises between any military or police organization of the Government of the People’s Republic of China and military, police, or security-oriented organizations of countries of Latin America and the Caribbean; 
(H)countries and regional organizations of Latin America and the Caribbean that maintain diplomatic relations with Taiwan; (I)any steps that the Government of the People’s Republic of China has taken to encourage countries and regional organizations of Latin America and the Caribbean to switch diplomatic relations to the People’s Republic of China instead of Taiwan; and 
(J)any other matters the Secretary of Defense and the Secretary of State determine is appropriate.  (2)A detailed description of— 
(A)the relationship between the Government of the People’s Republic of China and the Government of Venezuela and the Government of Cuba;  (B)Government of the People’s Republic of China military installations, assets, and activities in Latin America and the Caribbean that currently exist or are planned for the future; 
(C)sales or transfers of defense articles and services by the Government of the People’s Republic of China to countries of Latin America and the Caribbean; (D)a comparison of sales and transfers of defense articles and services to countries of Latin America and the Caribbean by the Government of the People’s Republic of China, the Russian Federation, and the United States; 
(E)any other form of military, paramilitary, or security cooperation between the Government of the People’s Republic of China and the governments of countries of Latin America and the Caribbean; (F)the nature, extent, and purpose of the Government of the People’s Republic of China’s intelligence activities in Latin America and the Caribbean; 
(G)the Government of the People’s Republic of China’s role in transnational crime in Latin America and the Caribbean, including trafficking and money laundering and including any links to the People’s Liberation Army; (H)efforts by the Government of the People’s Republic of China to expand the reach and influence of its financial system within Latin America and the Caribbean, through banking activities and payments systems and through goods and services related to the use of the digital yuan; and 
(I)efforts by the Government of the People’s Republic of China to build its media presence in Latin America and the Caribbean, and any government-directed disinformation or information warfare campaigns in the region, including for military purposes or with ties to the People’s Liberation Army. (3)An assessment of— 
(A)the specific objectives that the Government of the People’s Republic of China seeks to achieve by expanding its presence and influence in Latin America and the Caribbean, including any objectives articulated in official documents or statements; (B)whether certain investments by the Government of the People’s Republic of China, including in port projects, canal projects, and telecommunications projects in Latin America and the Caribbean, could have military uses or dual use capability or could enable the Government of the People’s Republic of China to monitor or intercept United States or host nation communications; 
(C)the degree to which the Government of the People’s Republic of China uses its presence and influence in Latin America and the Caribbean to encourage, pressure, or coerce governments in the region to support its defense and national security goals, including policy positions taken by it at international institutions; (D)documented instances of governments of countries of Latin America and the Caribbean silencing, or attempting to silence, local critics of the Government of the People’s Republic of China, including journalists, academics, and civil society representatives, in order to placate the Government of the People’s Republic of China; 
(E)the rationale for the Government of the People’s Republic of China becoming an observer at the Organization of American States and a non-borrowing member of the Inter-American Development Bank and the Caribbean Development Bank; (F)the relationship between the Government of the People’s Republic of China and the Community of Latin American and Caribbean States (CELAC), a regional organization that excludes the United States, and the role of the China-CELAC Forum in coordinating such relationship; and 
(G)the specific actions and activities undertaken by the Government of the People’s Republic of China in Latin America and the Caribbean that present the greatest threat or challenge to the United States’ defense and national security interests in the region.  (c)FormThe report required under subsection (a) shall be submitted in unclassified form without any designation relating to dissemination control, but may include a classified annex.  
(d)DefinitionsIn this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Financial Services, the Committee on the Judiciary, and the Permanent Select Committee on Intelligence of the House of Representatives; and (B)the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, the Committee on the Judiciary, and the Select Committee on Intelligence of the Senate.  
(2)Latin America and the CaribbeanThe terms Latin America and the Caribbean and countries of Latin America and the Caribbean mean the countries and non-United States territories of South America, Central America, the Caribbean, and Mexico. 1247.Sense of Congress on Taiwan defense relationsIt is the sense of Congress that— 
(1)the Taiwan Relations Act (Public Law 96–8; 22 U.S.C. 3301 et seq.) and the Six Assurances provided by the United States to Taiwan in July 1982 are the foundation for United States-Taiwan relations; (2)as set forth in the Taiwan Relations Act, the United States decision to establish diplomatic relations with the People’s Republic of China rests upon the expectation that the future of Taiwan will be determined by peaceful means, and that any effort to determine the future of Taiwan by other than peaceful means, including boycotts and embargoes, is of grave concern to the United States; 
(3)the increasingly coercive and aggressive behavior of the People’s Republic of China toward Taiwan is contrary to the expectation of the peaceful resolution of the future of Taiwan; (4)as set forth in the Taiwan Relations Act, the capacity to resist any resort to force or other forms of coercion that would jeopardize the security, or the social or economic system, of the people on Taiwan should be maintained;  
(5)the United States should continue to support the development of capable, ready, and modern defense forces necessary for Taiwan to maintain a sufficient self-defense capability, including by— (A)supporting acquisition by Taiwan of defense articles and services through foreign military sales, direct commercial sales, and industrial cooperation, with an emphasis on capabilities that support the asymmetric defense strategy of Taiwan, including anti-ship, coastal defense, anti-armor, air defense, undersea warfare, advanced command, control, communications, computers, intelligence, surveillance, and reconnaissance, and resilient command and control capabilities;  
(B)ensuring timely review of and response to requests of Taiwan for defense articles and services;  (C)conducting practical training and military exercises with Taiwan that enable Taiwan to maintain a sufficient self- defense capability, as described in the Taiwan Relations Act;  
(D)exchanges between defense officials and officers of the United States and Taiwan at the strategic, policy, and functional levels, consistent with the Taiwan Travel Act (Public Law 115–135; 132 Stat. 341), especially for the purposes of— (i)enhancing cooperation on defense planning;  
(ii)improving the interoperability of the military forces of the United States and Taiwan; and  (iii)improving the reserve force of Taiwan;  
(E)identifying improvements in Taiwan’s ability to use asymmetric military capabilities to enhance its defensive capabilities, as described in the Taiwan Relations Act; and  (F)expanding cooperation in humanitarian assistance and disaster relief; and 
(6)the United States should be committed to the defense of a free and open society in the face of aggressive efforts by the Government of the People’s Republic of China to curtail or influence the free exercise of rights and democratic franchise. 1248.Sense of Congress on inviting Taiwan to the Rim of the Pacific exerciseIt is the sense of Congress that the naval forces of Taiwan should be invited to participate in the Rim of the Pacific exercise conducted in 2022. 
1249.Sense of Congress on enhancing defense and security cooperation with SingaporeIt is the sense of Congress as follows: (1)The United States and Singapore have built a strong, enduring, and forward-looking strategic partnership based on long-standing and mutually beneficial cooperation, including through security, defense, economic, and people-to-people ties. 
(2)Robust security cooperation between the United States and Singapore is crucial to promoting peace and stability in the Indo-Pacific region. (3)The status of Singapore as a Major Security Cooperation Partner of the United States, as recognized in the Strategic Framework Agreement between the United States and the Republic of Singapore for a Closer Partnership in Defense and Security, done at Washington, D.C. on July 12, 2005, plays an important role in the global network of strategic partnerships, especially in promoting maritime security and countering terrorism. 
(4)The United States values Singapore’s provision of access to its military facilities, which supports the continued security presence of the United States in Southeast Asia and across the Indo-Pacific region. (5)The United States should continue to welcome the presence of the military forces of Singapore in the United States for exercises and training, and should consider opportunities to expand such activities at additional locations in the United States as appropriate, including through cooperation mechanisms such as the memorandum of understanding agreed to by the United States and Singapore in December 2019 to establish a fighter jet training detachment in Guam. 
(6)The United States should continue to strengthen all aspects of the bilateral defense relationship with Singapore, which benefitted from the signing of the 2015 enhanced Defense Cooperation Agreement to expand cooperation in the military, policy, strategic and technology spheres, as well as cooperation in non-conventional security areas such as piracy and transnational terrorism, humanitarian assistance and disaster relief, cyber-security, and biosecurity. (7)As the United States and Singapore have renewed the 1990 Memorandum of Understanding Regarding the United States Use of Facilities in Singapore and mark the 55th anniversary of bilateral relations in 2021, the United States should— 
(A)continue to enhance defense and security cooperation with Singapore to promote peace and stability in the Indo-Pacific region based on common interests and shared values; (B)reinforce the status of Singapore as a major security cooperation partner of the United States; and 
(C)explore additional steps to better facilitate interoperability between the United States Armed Forces and the military forces of Singapore to promote peace and stability in the Indo-Pacific region. 1250.Sense of CongressIt is the sense of Congress that— 
(1)South Korea continues to be a critical ally of the United States; (2)the presence of United States Armed Forces in South Korea serves as a strong deterrent against North Korean military aggression and as a critical support platform for national security engagements in the Indo-Pacific region; 
(3)the presence of approximately 28,500 members of the United States Armed Forces deployed to South Korea serves not only as a stabilizing force to the Korean peninsula but also as a reassurance to all our allies in the region; and (4)the United States should continue to— 
(A)maintain and strengthen its bilateral relationship with South Korea and with other regional allies such as Japan; and (B)maintain its existing robust military presence in South Korea to deter aggression against the United States and its allies and partners. 
1251.Sense of Congress with respect to Qatar It is the sense of Congress that— (1)the United States and the country of Qatar have built a strong, enduring, and forward-looking strategic partnership based on long-standing and mutually beneficial cooperation, including through security, defense, and economic ties; 
(2)robust security cooperation between the United States and Qatar is crucial to promoting peace and stability in the Middle East region; (3)Qatar plays a unique role as host of the forward headquarters for the United States Central Command, and that partnership facilitates United States coalition operations countering terrorism; 
(4)Qatar is a major security cooperation partner of the United States, as recognized in the 2018 Strategic Dialogue and the 2019 Memorandum of Understanding to expand Al Udeid Air Base to improve and expand accommodation for United States military personnel; (5)the United States values Qatar’s provision of access to its military facilities and its management and financial assistance in expanding the Al Udeid Air Base, which supports the continued security presence of the United States in the Middle East region; and 
(6)the United States should continue to strengthen the relationship between the United States and Qatar, including through security and economic cooperation. 1252.Statement of policy (a)In generalIt shall be the policy of the United States to maintain the ability of the United States Armed Forces to deny a fait accompli by a strategic competitor against a covered defense partner. 
(b)DefinitionsIn this section: (1)Covered defense partnerThe term covered defense partner means a partner identified in the Department of Defense Indo-Pacific Strategy Report issued on June 1, 2019, located within 100 miles off the coast of a strategic competitor. 
(2)Fait accompliThe term fait accompli means the strategy of a strategic competitor designed to allow such strategic competitor to use military force to seize control of a covered defense partner before the United States Armed Forces are able to respond effectively. (3)Strategic competitorThe term strategic competitor means a country labeled as a strategic competitor in the Summary of the 2018 National Defense Strategy of the United States of America: Sharpening the American Military’s Competitive Edge issued by the Department of Defense pursuant to section 113 of title 10, United States Code. 
1253.Report on intelligence matters regarding Taiwan 
(a)In generalConsistent with section 3(c) of the Taiwan Relations Act (Public Law 96–8; 22 U.S.C. 3302(c)), and consistent with the protection of intelligence sources and methods, not later than 180 days after the date of the enactment of this Act, the Director of National Intelligence, in consultation with the Secretary of Defense, shall submit to the congressional defense committees, the Permanent Select Committee on Intelligence and the Committee on Foreign Affairs of the House of Representatives, and the Select Committee on Intelligence and the Committee on Foreign Relations of the Senate a report on any— (1)influence operations conducted by China to interfere in or undermine peace and stability of the Taiwan Strait and the Indo-Pacific region; and 
(2)efforts by the United States to work with Taiwan to disrupt such operations. (b)ElementsThe report required by subsection (a) shall include the following: 
(1)A description of any significant efforts by the intelligence community (as such term is defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4))) to coordinate technical and material support for Taiwan to identify, disrupt, and combat influence operations referred to in subsection (a)(1). (2)A description of any efforts by the United States Government to build the capacity of Taiwan to disrupt external efforts that degrade its free and democratic society. 
(3)An assessment to achieve measurable progress in enhancing the intelligence community’s cooperation with Taiwan, including through— (A)development of strategies to engage Taiwan in the discussions of United States-leading intelligence forums or dialogues; 
(B)an evaluation of the feasibility of cooperating with Taiwan in the Mandarin language education and training for the United States’ intelligence community through the Foreign Language Incentive Program and programs under the Intelligence Language Institute; and (C)implementing steps to increase exchanges and mutual visits between the intelligence communities of the United States and Taiwan at all levels in accordance with the Taiwan Travel Act (Public Law 115–135) 
(c)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex. 1254.Supporting Taiwan’s investment in asymmetric capabilities (a)In generalNo later than 180 days following enactment of this Act, the Secretary of Defense, in consultation with the Secretary of State, shall submit to the appropriate congressional committees a report on options to support Taiwan’s defense budgeting and procurement process in a manner that facilitates sustained investment in capabilities aligned with Taiwan’s asymmetric defense strategy. The report shall include the following: 
(1)A review of technical advisory options for enhancing defense budgeting across Taiwan’s military services in Taiwan that is aligned with Taiwan’s asymmetric defense strategy. (2)An evaluation of any administrative, institutional, or personnel barriers in the United States or Taiwan to implementing the options provided in paragraph (1). 
(3)An evaluation of the most appropriate entities within the Department of Defense to lead the options provided in paragraph (1). (4)An evaluation of the appropriate entities in Taiwan’s Ministry of National Defense and its National Security Council to participate in options provided in paragraph (1). 
(5)A description of additional personnel, resources, and authorities in Taiwan or in the United States that may be required to execute the options provided in paragraph (1). (b)Form of reportThe report required by subsection (a) shall be classified, but it may include an unclassified summary, if the Secretary of Defense determines it appropriate. 
1255.Modification of annual report on military and security developments involving the People’s Republic of ChinaSection 1202(b) of the National Defense Authorization Act for Fiscal Year 2000 (10 U.S.C. 113 note) is amended by adding at the end the following:   (32) (A)An assessment of China’s military expansion into the Pacific Islands region, including an assessment of China’s— 
(i)strategic interests in the region; (ii)exchanges of senior defense officials; 
(iii)diplomatic and military engagements;  (iv)offers of military education and training in China; 
(v)development of Chinese language and culture centers;  (vi)financial assistance for infrastructure development, including through the Belt and Road Initiative; 
(vii)investment in ports or wharfs, including identification of those ports with the capacity to service Chinese naval vessels; (viii)military assistance, including financial aid, donations of military equipment, and offers of military training; and  
(ix)military bases in the region or plans to pursue a more formalized military presence in the region.  (B)In this paragraph, the term Pacific Island region includes the Republic of Fiji, the Republic Kiribati, the Marshall Islands, the Federated States of Micronesia, the Republic of Nauru, the Republic of Palau, the Independent State of Samoa, the Solomon Islands, the Kingdom of Tonga, Tuvalu, and the Republic of Vanuatu.. 
1256.United States military presence in Palau 
(a)Sense of CongressIt is the sense of Congress that— (1)the United States and the Republic of Palau have a strong relationship based on strengthening regional security, ensuring a free and open Indo-Pacific, and protecting fisheries from illegal, unreported and unregulated fishing; and 
(2)Congress is receptive to the Republic of Palau’s request to the United States to establish a regular United States military presence in Palau for purposes of Palau’s defense and encourages the Department of Defense to review such request.  (b)Report (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall provide a report and briefing to the appropriate congressional committees on the Department of Defense’s plans to review the Republic of Palau’s request to the United States to establish a regular United States military presence in Palau and any planned military construction associated with such military presence. 
(2)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means— (A)the congressional defense committees; and 
(B)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives. 1257.Report on enhancing security partnerships between the United States and Indo-Pacific countries (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretary of State, shall submit to the appropriate congressional committees a report on the activities and resources required to enhance security partnerships between the United States and Indo-Pacific countries. 
(b)ElementsThe report required under subsection (a) shall include the following: (1)A description of the Department of Defense’s approach to conducting security cooperation activities in Indo-Pacific countries, including how the Department identifies and prioritizes its security partnerships in such countries. 
(2)A description of how the Department of Defense’s security cooperation activities benefit other Federal departments and agencies that are operating in the Indo-Pacific region. (3)Recommendations to improve the ability of the Department of Defense to achieve sustainable security benefits from its security cooperation activities in the Indo-Pacific region, which may include— 
(A)the establishment of contingency locations; (B)small-scale construction conducted in accordance with existing law; and 
(C)the acquisition of additional training and equipment by Indo-Pacific countries to improve their organizational, operational, mobility, and sustainment capabilities. (4)Recommendations to expand and strengthen the capability of Indo-Pacific countries to conduct security activities, including traditional activities of the combatant commands, train and equip opportunities, State partnerships with the National Guard, and through multilateral activities. 
(5)A description of how the following factors may impact the ability of the Department of Defense to strengthen security partnerships in Indo-Pacific countries: (A)The economic development and stability of such countries within the Indo-Pacific area of operations.  
(B)The military, intelligence, diplomatic, developmental, and humanitarian efforts of the People’s Republic of China and Russia in Indo-Pacific countries. (C)The ability of the United States and its allies and partners to combat violent extremist organizations operating in the Indo-Pacific region. 
(D)Any other matters the Secretary of Defense determines to be relevant. (c)FormThe report required under subsection (a) may be submitted in classified form, but shall include an unclassified summary. 
(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the congressional defense committees; and 
(2)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives. 1258.Sense of Congress on Korean and Korean-American veterans of the war in Vietnam (a)FindingsCongress finds the following: 
(1)Korean and Korean-American veterans of the war in Vietnam served honorably throughout the conflict, fighting valiantly both as a part of and alongside the United States Armed Forces and often making the ultimate sacrifice, with many later becoming United States citizens. (2)Military cooperation in the Vietnam War is one of several examples that demonstrate the robust alliance of the United States and South Korea, under shared commitment to democratic principles. 
(3)During the Vietnam conflict, more than 3,000,000 members of the United States Armed Forces fought bravely to preserve and defend these ideals, among them many Korean Americans who earned citations for their heroism and honorable service. (4)South Korea joined the Vietnam conflict to support the United States Armed Forces and the cause of freedom at the request of the United States. 
(5)From 1964 until the last soldier left Saigon on March 23, 1973, 325,517 members of South Korea’s armed forces served in Vietnam, the largest contribution of troops sent by an ally of the United States. (6)South Korean forces fought bravely throughout the theater and were known for their dedication, tenacity, and effectiveness on the battlefield. 
(7)More than 17,000 Korean soldiers were injured, and over 4,400 Korean soldiers made the ultimate sacrifice in defense of United States friends and allies. (8)There are approximately 3,000 naturalized Korean Americans who served in the Vietnam War currently living in the United States, many of whom suffer from significant injuries due to their service in Vietnam, including post-traumatic stress disorder, total disability, and the effects of the toxic defoliant Agent Orange. 
(9)Korean-American veterans of the Vietnam conflict upheld the highest ideals of the United States through their dedicated service and considerable sacrifices, with many continuing to carry the visible and invisible wounds of war to this day. (b)Sense of congressIt is the sense of Congress that Korean and Korean-American veterans who served alongside the United States Armed Forces in the Vietnam war fought with honor and valor. 
1259.Report on United States-Taiwan semiconductor working group 
(a)Sense of CongressIt is the sense of Congress that— (1)it is the common interest of the United States and allies and partners to strive for a Indo-Pacific region that is free, open, inclusive, healthy, anchored by democratic values and market-based rules; 
(2)the United States should work closely with allies and partners to respond to the most urgent of global challenges, including economic and health impacts of COVID, economic recovery as well as supply chain resiliency of critical industries; (3)Taiwan is a vital part of global high technology supply chain with top-notched manufacturing capacity for chips; and it is in the political, security and economic interests of the United States to advocate for an upgraded partnership with Taiwan in response to challenges due to shortage of chips; and 
(4)the United States recognizes Taiwan’s continued efforts to expand production of critical chips, including for auto industries impacted severely by COVID. (b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with Secretary of Commerce, the Secretary of State, and the heads of other appropriate Federal departments and agencies, shall submit to the appropriate congressional committees a report on the following: 
(1)The feasibility and advisability of establishing an inter-agency United States-Taiwan working group for coordinating cooperation related to semiconductor issues. (2)A discussion of current and future plans to engage with Taiwan with respect to activities ensuring supply chain security, especially with respect to semiconductors. 
(3)An assessment of impacts on global supply chain integrity in case of regional conflicts in the Taiwan Strait. (4)An assessment to achieve measurable progress in enhancing cooperation with Taiwan, including through assessments in— 
(A)development of strategies to engaging Taiwan in the discussions of United States-leading supply chain forums or dialogues; and (B)economic and security benefits of including Taiwan in the list of governments eligible for the strategic trade authorization exception. 
(5)Any other matters the Secretary of Defense determines relevant. (c)FormThe report required under subsection (b) shall be submitted in unclassified form, but may include a classified annex. 
(d)DefinitionIn this section, the term appropriate congressional committees means the congressional defense committees and— (1)the Committee on Foreign Affairs and the Committee on Energy and Commerce of the House of Representatives; and 
(2)the Committee on Foreign Relations and Committee on Commerce, Science, and Transportation of the Senate. 1260.Department of Defense study on the emergence of militia fleets in the South China Sea (a)StudyThe Secretary of Defense shall carry out a study on the challenges posed by the emergence of militia fleets in the South China Sea, including— 
(1)a tactical threat assessment and assessment of United States Navy and Coast Guard capability; (2)options for countering militia fleets; and 
(3)an assessment of future capabilities needed to address those challenges. (b)ReportNot later than one year after the date of enactment of this Act, the Secretary of Defense shall submit to the Committee on Armed Services of the House of Representatives and the Committee on Armed Services of the Senate a report on the study conducted pursuant to subsection (a). 
(c)Militia fleetIn this section, the term militia fleet means the People’s Armed Forces Maritime Militia or other subset national militias of China. 1261.Statement of Congress regarding ongoing abuses against Uyghurs (a)FindingsCongress finds the following: 
(1)On December 9, 1948, the United Nations General Assembly unanimously adopted the Convention on the Prevention and Punishment of the Crime of Genocide (the Genocide Convention) signifying a commitment in response to the Holocaust and other crimes against humanity committed in the first half of the twentieth century. (2)The Genocide Convention entered into force on January 12, 1951, and declares that all state parties confirm that genocide, whether committed in time of peace or in time of war, is a crime under international law which they undertake to prevent and to punish. 
(3)The Genocide Convention defines genocide as any of the following acts committed with intent to destroy, in whole or in part, a national, ethnical, racial or religious group, as such: (a) Killing members of the group; (b) Causing serious bodily or mental harm to members of the group; (c) Deliberately inflicting on the group conditions of life calculated to bring about its physical destruction in whole or in part; (d) Imposing measures intended to prevent births within the group; (e) Forcibly transferring children of the group to another group. (4)The United States ratified the Genocide Convention with the understanding that the commission of genocide requires the specific intent to destroy, in whole or in substantial part, a [protected] group as such. 
(5)The People’s Republic of China (PRC) is a state party to the Genocide Convention. (6)Since 2017, the PRC Government, under the direction and control of the Chinese Communist Party (CCP), has detained and sought to indoctrinate more than one million Uyghurs and members of other ethnic and religious minority groups. 
(7)Recent data indicate a significant drop in birth rates among Uyghurs due to enforced sterilization, enforced abortion, and more onerous birth quotas for Uyghurs compared to Han. (8)There are credible reports of PRC Government campaigns to promote marriages between Uyghurs and Han and to reduce birth rates among Uyghurs and other Turkic Muslims. 
(9)Many Uyghurs reportedly have been assigned to factory employment under conditions that indicate forced labor, and some former detainees have reported food deprivation, beatings, suppression of religious practices, family separation, and sexual abuse. (10)This is indicative of a systematic effort to eradicate the ethnic and cultural identity and religious beliefs, and prevent the births of, Uyghurs, ethnic Kazakhs and Kyrgyz, and members of religious minority groups. 
(11)The birth rate in the Xinjiang region fell by 24 percent in 2019 compared to a 4.2 percent decline nationwide. (12)On January 19, 2021, the Department of State determined the PRC Government, under the direction and control of the CCP, has committed crimes against humanity and genocide against Uyghurs and other ethnic and religious minority groups in Xinjiang. 
(13)Secretary of State Antony Blinken and Former Secretary of State Michael Pompeo have both stated that what has taken place in Xinjiang is genocide and constitutes crimes against humanity. (14)Article VIII of the Genocide Convention provides, Any Contracting Party may call upon the competent organs of the United Nations to take such action under the Charter of the United Nations as they consider appropriate for the prevention and suppression of acts of genocide. 
(15)The International Court of Justice has stated that it is the obligation of all state parties to the Genocide Convention to employ all means reasonably available to them, so as to prevent genocide so far as possible. (16)The United States is a Permanent Member of the United Nations Security Council. 
(b)Statement of CongressCongress— (1)finds that the ongoing abuses against Uyghurs and members of other ethnic and religious minority groups constitute genocide as defined in the Genocide Convention and crimes against humanity as understood under customary international law; 
(2)attributes these atrocity crimes against Uyghurs and members of other ethnic and religious minority groups to the People’s Republic of China, under the direction and control of the Chinese Communist Party; (3)condemns this genocide and these crimes against humanity in the strongest terms; and 
(4)calls upon the President to direct the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States to— (A)refer the People’s Republic of China’s genocide and crimes against humanity against Uyghurs and members of other ethnic and religious minority groups to the competent organs of the United Nations for investigation; 
(B)seize the United Nations Security Council of the circumstances of this genocide and crimes against humanity and lead efforts to invoke multilateral sanctions in response to these ongoing atrocities; and (C)take all possible actions to bring this genocide and these crimes against humanity to an end and hold the perpetrators of these atrocities accountable under international law. 
1262.Defense and diplomatic strategy for Syria 
(a)Report requiredNot later than 90 days after the date of the enactment of this Act, the President, acting through the Secretary of State and in coordination with the Secretary of Defense, shall submit to the appropriate congressional committees a report that contains a description of the United States defense and diplomatic strategy for Syria.  (b)ElementsThe report required by subsection (a) shall include the following elements:  
(1)A United States diplomatic strategy for Syria, including a description of the desired diplomatic objectives for advancing United States national interests in Syria, desired end-goals, and a description of the intended diplomatic and related foreign policy means to achieve such objectives. (2)A United States defense strategy for Syria, including a description of the security objectives the United States aims to achieve, including the objectives and desired end-state for the United States military presence in northeast Syria, envisioned transition timeline for security responsibilities to the Syrian Democratic Forces (SDF), and status of remaining ISIS elements. 
(3)A description of United States strategy and objectives for United States military support to and coordination with the Jaysh Maghawir al-Thawra (“MaT”) including transition plan and operational needs in and around Al-Tanf. (4)A plan for enduring security of ISIS detainees currently held in SDF secured facilities (including so-called “third country fighters” as well as Iraqi and Syrian national ISIS detainees) accounting for security of personnel and facilities involved. 
(5)A diplomatic strategy for securing the repatriation of remaining ISIS “third country fighters” to countries of origin, including a comprehensive breakdown of each country of origin and number of detainees yet to be repatriated. (6)A plan for the resettlement and disposition of ISIS connected women and children in remaining detention facilities, including roles and responsibilities of counter-ISIS coalition partners. 
(7)A detailed assessment of the security and humanitarian situation at the internally displaced persons camp at Rukban. (8)A plan for diplomatic and humanitarian engagement with regional partners and multilateral institutions to ensure successful and safe delivery of continued humanitarian assistance to non-regime held areas of Syria. 
(c)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.  (d)Appropriate congressional committees definedIn this section, the term “appropriate congressional committees” means— 
(1)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and (2)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives. 
1263.Statement of policy relating to reporting requirements of China’s Maritime Safety Administration 
(a)In generalIt is the policy of the United States to reject as a violation of international law and United States sovereignty any attempt by China’s Maritime Safety Administration to compel United States vessels to adhere to any reporting requirements listed within China’s Maritime Traffic Safety Law, including any requirements to require a vessel to declare— (1)the vessel’s name and number; 
(2)the vessel’s satellite telephone number; (3)the vessel’s position and recent locations; and  
(4)the vessel’s cargo. (b)ApplicabilitySubsection (a) applies to all maritime claims made by the People’s Republic of China that the United States has rejected, to include virtually all of China’s claims within the Nine-Dash Line. 
1264.Establishment of China Watcher Program 
(a)In generalThe Secretary of State, in coordination with relevant offices and bureaus of the Department of Defense, shall implement a program, to be known as the “China Watcher Program”, within the Department of State to— (1)monitor and combat the People’s Republic of China’s malign influence across military, economic, and political sectors in foreign countries; 
(2)monitor the People’s Republic of China’s military trends abroad and counter its activities and advancements in foreign nations that pose a threat to United States interests and the rules-based order; and  (3)strengthen the capacity of United States Government to engage with foreign countries and regional and international military, economic, and political organizations and institutions relating to policy coordination regarding the People’s Republic of China and efforts to counter the People’s Republic of China’s malign influence. 
(b)Placement 
(1)In generalIn carrying out the China Watcher Program under this section, the Secretary of State, in consultation with the Secretary of Defense, shall place officers in positions in select United States diplomatic and consular posts, in coordination with the Secretary of State, to engage both Chinese and third-country nationals, including host governments and non-government entities, on the matters described in subsection (a). (2)PriorityThe Secretary of State shall— 
(A)in selecting diplomatic and consular posts, prioritize foreign countries in which Chinese influence has been historically significant and in which United States interests and persons are vulnerable to the People’s Republic of China’s malign activities; and  (B)in placing personnel in such posts, select, in consultation with the Secretary of Defense, personnel within either the Department of State or the Department of Defense who have sufficient subject matter expertise, language skills, and training to carry out their functions effectively.  
(c)Annual report 
(1)In generalEach post or mission with a China Watcher Program shall produce an annual report outlining the steps it has taken to advance the mission, trends and analysis, and the nature and extent of Chinese foreign direct investment and influence in key military, economic, and political sectors, including technology, manufacturing, transportation, energy, metals, agriculture, real estate, and defense. (2)Matters to be includedSuch report shall include an assessment of the investment, trade, and other risks posed by Chinese malign influence as well as instances of predatory actions by the People’s Republic of China or its affiliates.  
(d)Risk assessmentThe annual report required by subsection (c) shall include a risk assessment which shall be made publicly available. The Secretary of State, in consultation with the Secretary of Defense, shall, based on the results of such report, make publicly available a list of countries of concern in regard to the likelihood of economic espionage and coercion or influence of the People’s Republic of China across military, economic, and political sectors. (e)Authorization of appropriationsThere is authorized to be appropriated $10,000,000 for fiscal year 2022 and each fiscal year thereafter to carry out this section. 
1265.Compliance by China with Nuclear Non-Proliferation Treaty 
(a)RequirementNot later than 30 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a special compliance assessment with respect to the compliance by China with article VI of the Nuclear Non-Proliferation Treaty, including the factors leading to the conclusion of the President. (b)FormThe special compliance assessment under subsection (a) shall be submitted in unclassified form. 
(c)DefinitionsIn this section: (1)The term appropriate congressional committees means— 
(A)the Committee on Armed Services, the Committee on Appropriations, and the Committee on Foreign Affairs of the House of Representatives; and (B)the Committee on Armed Services, the Committee on Appropriations, and the Committee on Foreign Relations of the Senate. 
(2)The term Nuclear Non-Proliferation Treaty means the Treaty on the Non-Proliferation of Nuclear Weapons, done at Washington, London, and Moscow July 1, 1968, and entered into force March 5, 1970 (21 UST 483). XIIIOther Matters Relating to Foreign Nations AMatters Relating to Europe and NATO 1301.Report on the state of United States military investment in Europe including the European Deterrence InitiativeNot later than February 25, 2022, the Secretary of Defense, in coordination with the Commander of United States European Command, shall submit to the congressional defense committees a report assessing the current state of United States defense investment in Europe and with respect to NATO specific infrastructure, including the European Deterrence Initiative. The report shall include the following elements: 
(1)An assessment of the current progress made by the Department of Defense toward achieving the goals of the European Deterrence Initiative over its lifetime and a description of the major changes in focus, resourcing, and emphasis that have occurred over that lifetime. (2)An assessment of the current state of United States defense posture in Europe, including a comprehensive assessment of the state of military mobility and the current ability of the United States to rapidly manifest and transit forces to Europe’s eastern front in a crisis with a contested logistics environment, and the corresponding levels and timelines with respect to such ability. 
(3)An assessment of United States defense logistics gaps or risks such as bridging equipment and rail gauge mitigations that would be exacerbated in a contingency. (4)An assessment of the current state of United States prepositioned stocks in Europe, including the current timeline for their completion under the European Deterrence Initiative. 
(5)An assessment of the current state of United States munitions in Europe, including their current levels, the adequacy of those levels for United States needs in a European contingency, and a description of the Department’s plan to bring those munitions stocks to adequate levels. (6)An assessment of the current state of fuel availability and supporting infrastructure in Europe and the adequacy of those supplies for United States needs in a European contingency. 
(7)A description of the manner and extent to which United States military investment planning in the European theater incorporates assessments of relevant regulatory policies in the European theater relating to installation energy and the planning and design of military construction projects at these installations. (8)An assessment of the current state of United States anti-submarine warfare assets, organization, and resources in the European Command and Second Fleet areas of responsibility, including— 
(A)their sufficiency to counter Russian submarine threats; and (B)the sufficiency of United States sonobuoy stocks, anti-submarine warfare platforms, and undersea sensing equipment. 
(9)An assessment of the current state of the United States naval presence in the European Command area of responsibility and its ability to respond to challenges in the Black Sea, Mediterranean, and Arctic, including a description of any future plans regarding increased naval force structure forward stationed in Europe by 2025. (10)An assessment of the current state of United States Air Force operational planning and resourcing in the European theater, including the current state of prepositioned Air Force equipment, activities, and relevant infrastructure. 
(11)An assessment of the current state of United States defense information warfare capabilities in the European Command area of responsibility and any defense resources required or defense policies needed to strengthen these efforts. (12)An assessment of the current state of United States military capabilities for countering Russian aggression and hybrid warfare in the European theater, including cyber capabilities. 
(13)An assessment of the current state of United States military electromagnetic warfare capabilities in the European theater. (14)An assessment of the current state of United States military sea- and airlift capabilities to support contingency operations in the European theater. 
(15)An assessment of all purchases, investments, and expenditures made by any Armed Force under the jurisdiction of the Secretary of a military department and funded by the European Deterrence Initiative, since its inception, that have been diverted for purposes or uses other than the objectives of the European Deterrence Initiative, including a list of all purchases, investments, and expenditures that have been funded under the European Deterrence Initiative since its inception that were not ultimately employed for the purposes of the initiative and their respective dollar values.  (16)An assessment of the current state of European Deterrence Initiative military construction efforts in Europe. 
(17)An analysis of the impact that deferred military construction efforts authorized under section 2808 of title 10, United States Code, have had on the European Deterrence Initiative, including— (A)impacts on timelines to establish a deterrence platform in Europe; 
(B)implications for deterrence capabilities in Europe; and (C)a description of the Department of Defense’s plan to address these impacts including its intended final disposition for the impacted military construction projects. 
(18)A description of the current status of the European Infrastructure Consolidation program, including a list of all divestments completed under the program after January 1, 2016, and all currently contemplated divestments under the program. (19)Any other information that the Secretary of Defense determines relevant. 
1302.Sense of Congress on United States defense posture in EuropeIt is the sense of Congress as follows: (1)The United States is steadfastly committed to upholding and strengthening its defense alliances and partnerships in the European theater. The North Atlantic Treaty Organization (NATO) alliance is the bedrock of these relationships, which are central to deterring Russian aggression, upholding territorial integrity and sovereignty in Europe, countering malign efforts to undermine the rules-based international order and disrupt shared values, fostering international cooperation against collective challenges, and advancing shared national security objectives worldwide.  
(2)United States allies in Europe have made substantial strides on responsibility-sharing and defense investment since the Wales Declaration in 2014 and should be commended for their ongoing efforts to increase complementary investments in NATO deterrence capacity. These efforts have provided an accumulated increase of more than $130,000,000,000 in foreign investments between 2016 and 2020 to strengthen trans-Atlantic security, and it is essential that the United States continue to press NATO allies to achieve their Wales Summit pledges and continue to make progress on greater complementary defense investments.  (3)The behavior of the Russian Government has not improved and has, in many aspects, become increasingly belligerent since the invasion of Ukraine in 2014, with respect to— 
(A)military efforts to disrupt the territorial integrity of sovereign countries in Europe; (B)threats against the United States, NATO, and other United States partners; 
(C)intervention in allied democratic processes; (D)efforts to disrupt United States alliances, partnerships, and values; 
(E)acts such as assassination and the use of chemical weapons on the territory of other sovereign countries; and (F)other high-risk, disruptive efforts. 
(4)Continued commitment to enhancing the United States and allied force posture in Europe is indispensable for efforts to establish and sustain a credible deterrent against Russian aggression and long-term strategic competition by the Russian government. The Secretary of Defense must continue to— (A)support the European Deterrence Initiative and other investments in a strengthened United States and allied force posture in Europe; 
(B)support rotational deployments and robust exercises in the European theater; (C)complete efforts to establish prepositioned stocks and effective staging infrastructure to maintain credible deterrence against Russian threats; 
(D)invest effectively in multi-service, cyber, information, and air defense efforts to counter modern military challenges, enhance the survivability and flexibility of the United States force posture, logistics, and planning; and (E)consider whether additional forward-positioned forces in Europe would reduce cost and strain, enhance credibility, and strengthen capabilities. 
1303.Sense of Congress on security assistance to the Baltic countries 
(a)FindingsCongress finds the following: (1)The United States has cumulatively allocated over $498,965,000 in Department of Defense partner capacity funding for the Baltic countries since fiscal year 2018, including over $219,000,000 for the Baltic security efforts known as the Baltic Security Initiative, executed using sections 332 and 333 of title 10, United States Code, including assistance with respect to air defense, maritime situational awareness, ammunition, C4ISR, anti-tank capability, special forces, and other defense capabilities. 
(2)The Secretary of Defense has completed the comprehensive Baltic Defense Assessment required by section 1246 of the National Defense Authorization Act for Fiscal Year 2020 and has recommended continued robust, comprehensive investment Baltic security efforts in accordance with that assessment, with assistance executed using such sections 332 and 333. (3)The Secretary of Defense has assessed that the authority granted by such sections 332 and 333 affords the most efficient and effective authority to provide this assistance to the Baltic countries, and that attempting to provide the assistance pursuant to alternate authorities would hamper the Department’s ability to deliver assistance and implement the investment program established by the Baltic Defense Assessment. 
(b)Sense of CongressCongress strongly supports the robust assistance to accomplish United States strategic objectives in accordance with sections 332 and 333 of title 10, United States Code, including by providing assistance to the Baltic countries using those sections, funded by the Baltic Security Initiative. It is the sense of Congress that the security of the Baltic region is crucial to the security of the NATO alliance and these efforts are critical to ensure continued deterrence against Russian aggression and bolster allied security. 1304.Report relating to Nordstream 2 Pipeline (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretaries of Defense and State shall jointly submit to the appropriate congressional committees a report that includes— 
(1)a descriptions of the hard currency and other financial benefits the Russian Federation will obtain through the operation of the Nordstream 2 Pipeline; and (2)an analysis of the security risks of a completed pipeline to Ukraine, our European allies and partners, and the NATO alliance. 
(b)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex. It shall also be publicly available on a website operated by the Federal Government. (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Armed Services of the Senate; (2)the Committee on Armed Services of the House of Representatives; 
(3)the Committee on Foreign Relations of the Senate; and (4)the Committee on Foreign Affairs of the House of Representatives. 
1305.Audit of NATO sexual harassment and sexual assault policies and processes 
(a)AuditNot later than one year after the date of the enactment of this Act, the Inspector General of the Department of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives an audit of policies, procedures, and processes for addressing allegations of sexual harassment and sexual assault involving members of the Armed Forces and civilian employees of the Department of Defense serving in North Atlantic Treaty Organization’s (NATO) offices, components, and agencies. (b)ElementsThe audit under subsection (a) shall include the following: 
(1)The options available to members of the Armed forces and civilian employees of the Department of Defense to report instances of sexual harassment or sexual assault during service in a NATO capacity. (2)The number of incidences of sexual harassment and sexual assault committed by and against NATO personnel that were reported to military officials and the number of cases that were substantiated. 
(3)The number of incidences of sexual harassment and sexual assault committed by members of the Armed Forces and civilian employees of the Department of Defense that were reported to military officials and the number of the cases so reported that were substantiated. (4)A synopsis of each such substantiated case, organized by offense, and, for each such case, the action taken in the case, including the type of disciplinary or administrative sanction imposed, if any, including courts-martial sentences, nonjudicial punishments administered by commanding officers pursuant to section 815 of title 10, United States Code (article 15 of the Uniform Code of Military Justice), administrative separations, or other disciplinary action under applicable NATO policies. 
(5)The policies, procedures, and processes implemented by the Department of Defense in response to incidents of sexual assault involving members of the Armed Forces and civilian employees of the Department of Defense. (6)The policies, procedures, and processes implemented by the Department of Defense related to pre-deployment training of members of the Armed Forces and civilian employees of the Department of Defense on NATO policies on sexual harassment and sexual assault. 
(c)FormThe audit under subsection (a) shall be submitted in unclassified form, but may include a classified annex.  1306.Report on efforts of NATO to counter misinformation and disinformation (a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the entities specified in subsection (b) a report on efforts of the North Atlantic Treaty Organization (NATO) and NATO member states to counter misinformation and disinformation. 
(b)Entities specifiedThe entities specified in this subsection are— (1)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives and the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and 
(2)each member of the United States delegation to the NATO Parliamentary Assembly. (c)ElementsThe report required by subsection (a) shall— 
(1)assess— (A)vulnerabilities of NATO member states and NATO to misinformation and disinformation and describe efforts to counter such activities; 
(B)the capacity and efforts of NATO member states and NATO to counter misinformation and disinformation, including United States cooperation with other NATO members states; and (C)misinformation and disinformation campaigns carried out by authoritarian states, particularly Russia and China; and 
(2)include recommendations to counter misinformation and disinformation. 1307.Funding for the NATO Strategic Communications Center of Excellence (a)IncreaseNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated by section 4301 for Operating Forces, Special Operations Command Theatre Forces, line 110, as specified in the corresponding the corresponding funding tables in division D, for the NATO Strategic Communication Center of Excellence is hereby increased by $5,000,000, to be made available for the purposes described in subsection (c). 
(b)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 301 for operation and maintenance, Space Force, as specified in the corresponding funding table in section 4301, for Contractor Logistics and System Support is hereby reduced by $5,000,000. (c)PurposesThe Secretary of Defense shall provide funds for the NATO Strategic Communications Center of Excellence (in this section referred to as the Center) to— 
(1)enhance the capability, cooperation, and information sharing among NATO, NATO member countries, and partners, with respect to strategic communications and information operations; and (2)facilitate education, research and development, lessons learned, and consultation in strategic communications and information operations. 
(d)CertificationNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall certify to the Committees on Armed Services of the House of Representatives and the Senate that the Secretary has assigned executive agent responsibility for the Center to an appropriate organization within the Department of Defense, and detail the steps being undertaken to strengthen the role of Center in fostering strategic communications and information operations within NATO. (e)Briefing requirement (1)In generalThe Secretary of Defense shall brief the recipients listed in paragraph (2) not less than twice each year on the efforts of the Department of Defense to strengthen the role of the Center in fostering strategic communications and information operations within NATO. 
(2)RecipientsThe recipients listed in this paragraph are the following: (A)The Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives. 
(B)The Committee on Armed Services and the Committee on Foreign Relations of the Senate. (C)Each member of the United States delegation to the NATO Parliamentary Assembly. 
(3)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report on the matter described in paragraph (1). 1308.Briefing on improvements to NATO Strategic Communications Center of Excellence (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretary of State, shall periodically brief the recipients listed in subsection (b) on— 
(1)how the Department of Defense is working with the NATO Strategic Communications Center of Excellence and the interagency to improve NATO's ability to counter and mitigate disinformation, active measures, propaganda, and denial and deception activities of Russia and China; and (2)how the Department of Defense is developing ways to improve strategic communications within NATO, including enhancing the capacity of and coordination with the NATO Strategic Communications Center of Excellence. 
(b)RecipientsThe recipients listed in this paragraph are the following: (1)The Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives. 
(2)The Committee on Armed Services and the Committee on Appropriations of the Senate. (3)Each member of the United States delegation to the NATO Parliamentary Assembly. 
(c)Report requiredNot later than 1 year after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretary of State, shall submit to Congress a report containing the recommendations of the Secretary with respect to improving strategic communications within NATO. 1309.Sense of Congress on enhancing NATO efforts to counter misinformation and disinformationIt is the sense of Congress that the United States should— 
(1)prioritize efforts to enhance the North Atlantic Treaty Organization’ (NATO’s) capacity to counter misinformation and disinformation; (2)support an increase in NATO’s human, financial, and technological resources and capacity dedicated to understand, respond to, and fight threats in the information space; 
(3)support building technological resilience to misinformation and disinformation; (4)reiterate United States commitment to women’s equal rights and dedicate additional resources to understanding and countering the effects of gendered disinformation to democracies; and 
(5)prioritize the importance of democratic resilience and countering misinformaton and disinformation during ongoing negotiations over a new NATO Strategic Concept to be adopted at the 2022 NATO summit. 1309A.Sense of Congress relating to the NATO Parliamentary AssemblyIt is the sense of Congress that the United States should— 
(1)proactively engage with the North Atlantic Treaty Organization (NATO) Parliamentary Assembly (PA) and its member delegations; (2)communicate with and educate the public on the benefits and importance of NATO and NATO PA; and 
(3)support increased inter-democracy and inter-parliamentary cooperation on countering misinformation and disinformation. BSecurity Cooperation and Assistance 1311.Extension of authority for certain payments to redress injury and lossSection 1213(a) of the National Defense Authorization Act for Fiscal Year 2020 (10 U.S.C. 2731 note) is amended by striking December 31, 2022 and inserting December 31, 2023. 
1312.Foreign Area Officer assessment and review 
(a)FindingsCongress finds the following: (1)Foreign Area Officers of the Army and their equivalent positions in the other Armed Forces (in this section referred to as FAOs) are trained to manage, grow, and enhance security cooperation relationships between the United States and foreign partners and to build the overall military capacity and capabilities of foreign partners. 
(2)At present, some senior defense official positions in United States embassies are filled by officers lacking the necessary skills, training, and experience to strengthen the relationships between the United States and its critical partners and allies.  (3)FAOs are trained to fill those positions, and deficiencies in the equitable use, assessment, promotion, diversity and inclusion of such officers, as well as limitations on career opportunities, undermine the ability of the Department of Defense to strengthen partnerships and alliances of the United States. 
(4)A federally funded research and development center can provide a roadmap to correcting these deficiencies, strengthening the FAO branch, and placing qualified FAOs in positions of positive influence over United States partnerships and alliances. (b)Assessment and review required (1)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall enter into an agreement with a federally funded research and development center to conduct an independent assessment and comprehensive review of the process by which Foreign Area Officers and their equivalent positions in the other Armed Forces (in this section referred to as FAOs) are recruited, selected, trained, assigned, organized, promoted, retained, and used in security cooperation offices, senior defense roles in U.S. embassies, and in other critical roles of engagement with allies and partners. 
(2)ElementsThe assessment and review conducted under paragraph (1) shall include the following: (A)Identification and assessment of the number and location of senior defense official billets, including their grade structure and availability to FAOs. 
(B)A review of the cultural, racial, and ethnic diversity of FAOs. (C)An assessment of the assignment process for FAOs. 
(D)A review and assessment of the promotion criteria, process, and possible pathways for career advancement for FAOs. (E)A review of the organization and categorization of FAOs by geographic region. 
(F)An assessment of the training program for FAOs and its effectiveness. (G)An assessment of the available career paths for FAOs. 
(H)An assessment of the criteria used to determine staffing requirements for senior defense official positions and security cooperation roles for uniformed officers. (I)A review of the staffing of senior defense official and security cooperation roles and assessment to determine whether requirements are being met through the staffing process. 
(J)An assessment of how the broader utilization of FAOs in key security cooperation and embassy defense leadership billets would improve the quality and professionalism of the security cooperation workforce under section 384 of title 10, United States Code. (K)A review of how many FAO opportunities are joint-qualifying and an assessment of whether increasing the number of joint-qualified opportunities for FAOs would increase recruitment, retention, and promotion. 
(L)Any other matters the Secretary determines relevant. (c)ResultsThe federally funded research and development center conducting the assessment and review described in subsection (b) shall submit to the Secretary the results of such assessment and review, which shall include the following: 
(1)A summary of the research and activities undertaken to carry out the assessment required by subsection (b). (2)Considerations and recommendations, including legislative recommendations, to achieve the following: 
(A)Improving the assessment, promotion, assignment selection, retention, and diversity of FAOs. (B)Assigning additional FAOs to positions as senior defense officials. 
(d)Submission to Congress 
(1)In generalNot later than December 31, 2022, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives— (A)an unaltered copy of the results submitted pursuant to subsection (c); and 
(B)the written responses of the Secretary and the Chairman of the Joint Chiefs of Staff to such results. (2)FormThe submission under paragraph (1) shall be submitted in unclassified form, but may include a classified annex. 
1313.Women, peace, and security act implementation at military service academies 
(a)Sense of CongressIt is the sense of Congress that $15,000,000 should annually be made available for activities that are— (1)consistent with the Women, Peace, and Security Act of 2017 (Public Law 115–68; 131 Stat. 1202) and this section; and 
(2)in furtherance of the national security priorities of the United States. (b)Professional military educationThe Secretary of Defense shall carry out activities consistent with the Women, Peace, and Security Act of 2017 and with this section, including by ensuring that professional military education curriculum addresses— 
(1)gender analysis; (2)the meaningful participation of women in national security activities; and 
(3)the relationship between such participation and security outcomes. (c)Building United States capacity (1)Military service academiesThe Secretary of Defense shall encourage the admission of diverse individuals (including individuals who are women) to each military service academy, including by— 
(A)establishing programs that hold commanding officers accountable for removing biases with respect to such individuals; (B)ensuring that each military service academy fosters a zero tolerance environment for harassment towards such individuals; and 
(C)ensuring that each military service academy fosters equal opportunities for growth that enable the full participation of such individuals in all training programs, career tracks, and elements of the Department, especially in elements of the Armed Forces previously closed to women, such as infantry and special operations forces. (2)Partnerships with schools and nonprofit organizationsThe Secretary of Defense shall seek to enter into partnerships with elementary schools, secondary schools, postsecondary educational institutions, and nonprofit organizations, to support activities relating to the implementation of the Women, Peace, and Security Act of 2017. 
(3)BriefingNot later than one year after the date of the enactment of this Act, the Director of the Defense Security Cooperation Agency shall provide to the appropriate committees of Congress a briefing on efforts made at all levels to build partner defense institution and security force capacity pursuant to this section. (4)DefinitionsIn this subsection: 
(A)The term appropriate committees of Congress includes— (i)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Transportation and Infrastructure of the House of Representatives; and 
(ii)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Commerce, Science, and Transportation of the Senate. (B)The terms elementary school and secondary school have the meanings given those terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(C)The term military service academy means the following: (i)The United States Military Academy. 
(ii)The United States Naval Academy. (iii)The United States Air Force Academy. 
(iv)The United States Coast Guard Academy. (D)The term postsecondary educational institution has the meaning given that term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302). 
(d)Department personnel, education, and trainingThe Secretary of Defense shall carry out activities consistent with the Women, Peace, and Security Act of 2017 and this section, including by— (1)hiring and training of full-time equivalent personnel as gender advisors of the Department; 
(2)building on the implementation of the requirements of section 1210E of the National Defense Authorization Act for Fiscal Year 2021 (10 U.S.C. 113 note) by establishing roles, responsibilities, and requirements for personnel to advance implementation of the Women, Peace, and Security Act of 2017, which efforts should include attention to commander and senior official-level engagement and support for women, peace, and security commitments; (3)integrating gender analysis, the meaningful participation of women, and their relationship to security outcomes into relevant training for all members of the Armed Forces and civilian employees of the Department of Defense, including special emphasis on senior level training and support for women, peace, and security; 
(4)developing standardized training across the Department for gender advisors, gender focal points, and women, peace, and security subject matter experts; (5)ensuring that gender analysis and the meaningful participation of women and their relationship to security outcomes is addressed in professional military education curriculum; and 
(6)building the capacity of the Department to conduct the partner country assessments described in section 1210E(b)(2) of the National Defense Authorization Act for Fiscal Year 2021. (e)Pilot program (1)In generalThe Secretary of State, in coordination with the Secretary of Defense— 
(A)shall direct and carry out a pilot program to conduct partner country assessments in each country selected in accordance with paragraph (2) with respect to the barriers facing the participation of women in the national security forces of participating partner countries (in this subsection referred to as a pilot barrier assessment); (B)should seek to enter into contracts with nonprofit organizations or federally funded research and development centers independent of the Department of State and Department of Defense for the purpose of conducting the pilot barrier assessments; and 
(C)shall, after a pilot barrier assessment is conducted— (i)review the methods of research and analysis used by any entity contracted with pursuant to subparagraph (B) in conducting such assessment and identify lessons learned from the review; and 
(ii)assess the ability of the Department of State and Department of Defense to conduct future pilot barrier assessments without entering into a contract described subparagraph (B), including by assessing potential costs and benefits for the Department that may arise from conducting such future assessments without such contracts. (2)Selection of countriesThe Secretary of State, in consultation with the Secretary of Defense, commanders of the combatant commands, and relevant United States ambassadors, shall select one partner country from within the geographic area of responsibility of each geographic combatant command for participation in the pilot program, taking into consideration in each instance— 
(A)the demonstrated political commitment of a partner country to increasing the participation of women in the security sector; and (B)the national security priorities and theater campaign strategies of the United States. 
(3)Pilot barrier assessmentA pilot barrier assessment pursuant to this subsection shall be— (A)adapted to the local context of the partner country being assessed; 
(B)conducted in collaboration with the security sector of the partner country being assessed; and (C)based on existing and tested methodologies. 
(4)Findings 
(A)In generalThe Secretary of State, in consultation with the Secretary of Defense, shall use findings from each pilot barrier assessment to inform effective security cooperation activities and security sector assistance interventions by the United States in the partner country assessed. Such activities and interventions should substantially increase opportunities for the recruitment, employment, development, retention, deployment, and promotion of women in the national security forces of such partner country (including for deployments to peace operations and for participation in counterterrorism operations and activities). (B)Model methodologyThe Secretary of State, in coordination with the Secretary of Defense, shall develop a model barrier assessment methodology from the findings of the pilot program for use across the geographic combatant commands. 
(5)Reports on pilot program 
(A)Initial reportNot later than 2 years after the date of the enactment of this Act, the Secretary of State, in coordination with the Secretary of Defense, shall submit to the appropriate committees of Congress an initial report on the implementation of the pilot program under this subsection, including an identification of the partner counties selected for participation in the program and the justifications for such selections. (B)Update to reportNot later than 2 years after the date on which the initial report under subparagraph (A) is submitted, the Secretary of State, in coordination with the Secretary of Defense, shall submit to the appropriate committees of Congress an update to the initial report. 
(C)Report on methodologyOn the date on which the Secretary of State determines the pilot program to be complete, the Secretary of State, in coordination with the Secretary of Defense, shall submit to the appropriate committees of Congress a report on the model barrier assessment methodology developed pursuant to paragraph (4)(B). (D)Appropriate committees of Congress definedFor purposes of this paragraph, the term appropriate committees of Congress means— 
(i)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives; and (ii)the Committee on Armed Services and the Committee on Foreign Relations of the Senate. 
1314.Extension and modification of authority for certain payments to redress injury and loss 
(a)ExtensionSubsection (a) of section 1213 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 10 U.S.C. 2731 note) is amended by striking December 31, 2022 and inserting December 31, 2023. (b)Modification to conditions on paymentSubsection (b)(1) of such section 1213 is amended to read as follows: 
 
(1)the prospective foreign civilian recipient is not otherwise ineligible for payment under any other provision of law;. (c)Modifications to quarterly report requirementSubsection (g) of such section 1213 is amended by adding at the end the following: 
 
(3)The status of Department of Defense efforts to establish the claims procedures required under subsection (d)(1) and to otherwise implement this section.. (d)Modification to procedure to submit claimsSuch section 1213 is further amended— 
(1)by redesignating subsections (d) through (g), as amended, as subsections (e) through (h), respectively; and (2)by inserting after subsection (c) the following: 
 
(d)Procedures to review allegations 
(1)Procedures requiredNot later than 180 days after the date of enactment of this subsection, the Secretary of Defense shall establish procedures to receive, evaluate, and respond to allegations of civilian harm resulting from military operations involving the United States Armed Forces, a coalition that includes the United States, or a military organization supporting the United States. Such responses may include— (A)a formal acknowledgement of such harm;  
(B)a nonmonetary expression of condolence; or  (C)an ex gratia payment. 
(2)ConsultationIn establishing the procedures under paragraph (1), the Secretary of Defense shall consult with the Secretary of State and with nongovernmental organizations that focus on addressing civilian harm in conflict. (3)Policy updatesNot later than one year after the date of the enactment of this subsection, the Secretary of Defense shall ensure that procedures established under paragraph (1) are formalized through updates to the policy referred to in section 936 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 10 U.S.C. 134 note).. 
(e)Rule of constructionNothing in this section or the amendments made by this section may be construed to require the Secretary of Defense to pause, suspend, or otherwise alter the provision of ex gratia payments in accordance with section 1213 of the National Defense Authorization Act for Fiscal Year 2020, as amended, in the course of developing the procedures required by subsection (d) of such section (as added by subsection (d) of this section). 1315.Report on security assistance to the Governments of Mali, Guinea, and Chad (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of State shall jointly submit to the appropriate committees a report on security assistance provided to the Governments of Mali, Guinea, and Chad for each of the fiscal years 2019, 2020, and 2021. 
(b)ElementsThe report required by subsection (a) shall include the following: (1)A list of units of such countries that have received or participated in Department of Defense- or Department of State-funded training, equipment, or other assistance programs in such fiscal years, including a full accounting of the specific programs under which such assistance was provided. 
(2)The dollar amounts spent on such programs for each of such countries in such fiscal years.  (3)A list of individuals in such units involved in unconstitutional military seizures of or transfers of power in any of such countries. 
(4)A list of units, if any, in each country that are currently prohibited from receiving assistance pursuant to section 362 of title 10, United States Code, or section 620M of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d) (collectively known as the Leahy Laws). (5)An assessment of the objectives of security training as it relates to professionalization, stability, and human rights and the extent to which such training has achieved those objectives in such fiscal years, including details of the metrics used to determine success. 
(6)Lessons learned from the unconstitutional military seizures of power in any of such countries and the ways in which such lessons are being and will be applied to ongoing and planned training, capacity-building, and other security assistance initiatives in the region. (c)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex. 
(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives; and 
(2)the Committee on Armed Services and the Committee on Foreign Relations of the Senate. 1316.Study on certain security cooperation programs (a)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall enter into a contract with a federally funded research and development center with the appropriate expertise and analytical capability to carry out the study described in subsection (b). 
(b)StudyThe study described in this subsection shall— (1)provide for a comprehensive assessment of strategic and operational lessons collected from the war in Afghanistan that can be applied to existing and future security cooperation programs; 
(2)identify metrics used in the war in Afghanistan to measure progress in partner capacity building and defense institution building and whether such metrics are sufficient for measuring progress in future security cooperation programs; (3)assess challenges related to strategic planning for capacity building, baseline assessments of partner capacity, and issues related to project sustainment, and recommendations for how to manage such challenges; 
(4)assess Department of Defense coordination with coalition partners engaged in partner capacity building and defense institution building efforts, and recommendations for how to improve such coordination; (5)identify risks posed by rapid expansion or reductions in security cooperation, and recommendations for how to manage such risks; 
(6)identify risks posed by corruption in security cooperation programs and recommendations for how to manage such risks;  (7)assess best practices and training improvements for managing cultural barriers in partner countries, and recommendations for how to promote cultural competency; 
(8)assess the effectiveness of the Department of Defense in promoting the rights of women, including incorporating a gender perspective in security cooperation programs, in accordance with the Women, Peace and Security Strategic Framework and Implementation Plan issued by the Department of Defense in June 2020 and the Women, Peace and Security Act of 2017 (Public Law 115–68); (9)identify best practices to promote partner country ownership of long-term objectives of the United States including with respect to human rights, democratic governance, and the rule of law; 
(10)assess challenges related to contractors of the Department of Defense, including cost, limited functions, and oversight; and (11)assess best practices for sharing lessons on security cooperation with allies and partners. 
(c)Report 
(1)To Secretary of DefenseNot later than two years after the date on which a federally funded research and development center enters into a contract described in subsection (a), such center shall submit to the Secretary of Defense a report containing the results of the study required under this section. (2)To Congress Not later than 30 days after the receipt of the report under paragraph (1), the Secretary of Defense shall submit to Congress such report, which shall be made public, together with any additional views or recommendations of the Secretary, which may be transmitted in a classified annex.  
1317.Plan for vetting security assistance participants for participation in groups that have a violent ideology 
(a)Plan requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Secretary of Defense, shall submit to the appropriate congressional committees a plan for vetting the potential for United States security assistance provided to units of foreign national security forces to be received by groups or individuals that have a violent ideology, including those that are white identity terrorist, anti-semitic, or islamophobic, that includes a comprehensive plan and strategy for how the Department will— (1)vet recipients of United States security assistance for ties to groups that have violent ideologies, including those that are white identity terrorist, anti-semitic, or islamophobic; 
(2)develop vetting to flag recipients of United States training, or others that have a relationship with the Department of Defense, for affiliation with groups that have violent ideologies, including those that are white identity terrorist, anti-semitic, or islamophobic; (3)deny security assistance to recipients flagged by the vetting techniques developed pursuant to paragraph (2);  
(4)inform local partner governments of the reasons why assistance was denied and encourage them to take steps to rectify the situation; and (5)maintain and update existing databases with institutions and groups flagged by the vetting techniques developed pursuant to paragraph (2). 
(b)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the congressional defense committees; 
(2)the Committee on Foreign Affairs of the House of Representatives; and (3)the Committee on Foreign Relations of the Senate. 
COther Matters 
1321.Extension of authority for Department of Defense support for stabilization activities in national security interest of the United StatesSection 1210A(h) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1626) is amended by striking December 31, 2021 and inserting December 31, 2022. 1322.Notification relating to overseas humanitarian, disaster, and civic aid funds obligated in support of Operation Allies RefugeNot later than 30 days after the date on which more than $100,000,000 of the amounts authorized to be appropriated by the Act for overseas humanitarian, disaster, and civic aid are obligated for expenses in support of Operation Allies Refuge, and every 90 days thereafter until all such funds are obligated for Operation Allies Refuge, the Secretary of Defense shall submit to the congressional defense committees a notification that includes— 
(1)the costs associated with the provision of transportation, housing, medical services, and other sustainment expenses for Afghan special immigrant visa applicants and other Afghans at risk; and (2)whether funds were obligated under a reimbursable or non-reimbursable basis. 
1323.Limitation on use of funds for the 2022 Olympic and Paralympic Winter games in China 
(a)LimitationNone of the funds authorized to be appropriated or otherwise made available by this Act may be made available to provide transportation for any United States officer or official to attend, on official government business, the 2022 Olympic and Paralympic Winter Games in the People’s Republic of China. (b)Rule of constructionNothing in this section may be construed to limit the authorization of appropriations to provide security during the 2022 Olympic and Paralympic Winter Games to any United States athlete or associated support staff of the United States Olympic and Paralympic Committee. 
1324.Report on hostilities involving United States Armed Forces 
(a)In generalThe President shall report to the congressional defense committees, the Committee on Foreign Relations of the Senate, and the Committee on Foreign Affairs of the House of Representatives not later than 48 hours after any incident in which the United States Armed Forces are involved in an attack or hostilities, whether in an offensive or defensive capacity, unless the President— (1)otherwise reports the incident within 48 hours pursuant to section 4 of the War Powers Resolution (50 U.S.C. 1543); or 
(2)has determined prior to the incident, and so reported pursuant to section 1264 of the National Defense Authorization Act for Fiscal Year 2018 (50 U.S.C. 1549), that the United States Armed Forces involved in the incident would be operating under specific statutory authorization within the meaning of section 5(b) of the War Powers Resolution (50 U.S.C. 1544(b)). (b)Matters to be includedEach report required by subsection (a) shall include— 
(1)the statutory and operational authorities under which the United States Armed Forces were operating, including any relevant executive orders and an identification of the operational activities authorized under such executive orders; (2)the date, location, duration, and other parties involved; 
(3)a description of the United States Armed Forces involved and the mission of such Armed Forces; (4)the numbers of any combatant casualties and civilian casualties; and 
(5)any other information the President determines appropriate. (c)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex. 
1325.Imposition of sanctions with respect to Nord Stream 2 
(a)Imposition of sanctions 
(1)In generalNot later than 15 days after the date of the enactment of this Act, the President shall— (A)impose sanctions under paragraph (2) with respect to— 
(i)any entity responsible for planning, construction, or operation of the Nord Stream 2 pipeline or a successor entity; and (ii)any other corporate officer of or principal shareholder with a controlling interest in an entity described in clause (i); and 
(B)impose sanctions under paragraph (3) with respect to any entity responsible for planning, construction, or operation of the Nord Stream 2 pipeline or a successor entity. (2)Ineligibility for visas, admission, or parole of identified persons and corporate officers (A)In general (i)Visas, admission, or paroleAn alien described in paragraph (1)(A) is— 
(I)inadmissible to the United States; (II)ineligible to receive a visa or other documentation to enter the United States; and 
(III)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.). (ii)Current visas revoked (I)In generalThe visa or other entry documentation of an alien described in paragraph (1)(A) shall be revoked, regardless of when such visa or other entry documentation is or was issued. 
(II)Immediate effectA revocation under subclause (I) shall— (aa)take effect immediately; and 
(bb)automatically cancel any other valid visa or entry documentation that is in the alien’s possession. (3)Blocking of property of identified personsThe President shall exercise all powers granted to the President by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in all property and interests in property of an entity described in paragraph (1)(B) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person. 
(4)Implementation; penalties 
(A)ImplementationThe President may exercise all authorities provided to the President under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this subsection. (B)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of this subsection or any regulation, license, or order issued to carry out this subsection shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section. 
(5)Exceptions 
(A)Exception for intelligence, law enforcement, and national security activitiesSanctions under this subsection shall not apply to any authorized intelligence, law enforcement, or national security activities of the United States. (B)Exception to comply with United Nations Headquarters AgreementSanctions under this subsection shall not apply with respect to the admission of an alien to the United States if the admission of the alien is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, the Convention on Consular Relations, done at Vienna April 24, 1963, and entered into force March 19, 1967, or other applicable international obligations. 
(C)Exception relating to importation of goods 
(i)In generalNotwithstanding any other provision of this subsection, the authorities and requirements to impose sanctions under this subsection shall not include the authority or a requirement to impose sanctions on the importation of goods. (ii)Good definedIn this subparagraph, the term good means any article, natural or man-made substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data. 
(6)SunsetThe authority to impose sanctions under this subsection shall terminate on the date that is 5 years after the date of the enactment of this Act. (7)DefinitionsIn this subsection: 
(A)Admission; admitted; alienThe terms admission, admitted, and alien have the meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101). (B)United states personThe term United States person means— 
(i)a United States citizen or an alien lawfully admitted for permanent residence to the United States; (ii)an entity organized under the laws of the United States or any jurisdiction within the United States, including a foreign branch of such an entity; or 
(iii)any person within the United States. (b)Repeal of national interest waiver under protecting Europe’s Energy Security Act of 2019Section 7503 of the Protecting Europe’s Energy Security Act of 2019 (title LXXV of Public Law 116–92; 22 U.S.C. 9526 note) is amended— 
(1)in subsection (a)(1)(C), by striking subsection (i) and inserting subsection (h); (2)by striking subsection (f); 
(3)by redesignating subsections (g) through (k) as subsections (f) through (j), respectively; and (4)in subsection (i), as redesignated by paragraph (3), by striking subsection (h) and inserting subsection (g). 
1326.Report on Azerbaijan 
(a)Sense of Congress on Azerbaijan’s illegal detention of Armenian prisoners of war 
(1)FindingsCongress makes the following findings: (A)On September 27, 2020, Azerbaijan, with support from Turkey and foreign militia groups, launched a military assault on Nagorno-Karabakh, also known as Artsakh, resulting in the deaths of thousands and displacing tens of thousands of ethnic Armenian residents. 
(B)On November 9, 2020, Azerbaijan, Armenia, and Russia signed a tripartite statement to end the conflict. (C)In signing the November 9 statement, all parties agreed that the exchange of prisoners of war, hostages and other detainees as well as the remains of the fatalities shall be carried out.. 
(D)The Third Geneva Convention, of which Azerbaijan is a signatory, and customary international law require the release of prisoners of war and captured civilians upon the cessation of hostilities and require that all detainees be treated humanely. (E)Despite Azerbaijan’s obligations under the Geneva Conventions and their commitments in signing the November 9 statement, long after the end of the conflict, the Government of Azerbaijan continues to detain an estimated 200 Armenian prisoners of war, hostages, and detained persons, misrepresenting their status in an attempt to justify their continued captivity. 
(F)Human Rights Watch reported in December 2020, that Azerbaijani military forces had mistreated ethnic Armenian prisoners of war and subjected them to physical abuse and humiliation. (G)Columbia University’s Institute for the Study of Human Rights issued a report on the conflict that document[s] crimes against humanity and other atrocities committed by Azerbaijani armed forces and Turkish-backed Islamist fighters against Armenians, including beheadings, summary executions, and the desecration of human remains. 
(H)There is limited reliable information about the condition or treatment of prisoners of war and captured civilians, and there is significant concern that female detainees in particular could be subject to sexual assaults and other mistreatment. (I)The continued detainment of prisoners of war and captured civilians by Azerbaijan calls into serious question their commitment to human rights and negotiating an equitable, lasting peace settlement. 
(J)Armenia has fulfilled its obligations under the November 9 statement and international law by returning Azerbaijani prisoners of war. (K)The United States is a co-chair, along with France and Russia, of the Organization for Security and Co-operation in Europe Minsk Group, which was created to seek a durable and peaceful solution to the Nagorno-Karabakh conflict. 
(2)Sense of CongressIt is the sense of Congress that— (A)Azerbaijan must immediately and unconditionally return all Armenian prisoners of war and captured civilians; and 
(B)the Biden Administration should engage at all levels with Azerbaijani authorities, including through the Organization for Security and Co-operation in Europe Minsk Group process, to make clear the importance of adhering to their obligations, under the November 9 statement and international law, to immediately release all prisoners of war and captured civilians. (b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretary of State, shall submit to the relevant congressional committees a report on the following: 
(1)United States-origin parts and technology discovered in Turkish Bayraktar unmanned aerial vehicles deployed by Azerbaijan against Nagorno Karabakh between September 27, 2020 and November 9, 2020, including an assessment of any potential violations of violations of the Arms Export Control Act or other applicable laws, sanctions policies, or other provisions of United States law related to the discovery of such parts and technology. (2)Azerbaijan’s use of white phosphorous, cluster bombs, and prohibited munitions deployed by Azerbaijan against civilians and civilian infrastructure in Nagorno Karabakh between September 27, 2020, and November 9, 2020, including an assessment of any potential violations of United States or international law related to the use of such munitions. 
(3)Turkey’s and Azerbaijan’s recruitment of foreign terrorist fighters to participate in Azerbaijan’s offensive military operations against Nagorno Karabakh between September 27, 2020, and November 9, 2020, including an assessment of any related potential violations of United States law, the International Convention against the Recruitment, Use, Financing and Training of Mercenaries, or other international or multilateral treaties. (c)Relevant congressional committeesIn this section, the term relevant congressional committees means the Committee on Foreign Affairs and Committee on Armed Services of the House of Representatives and the Committee on Foreign Relations and Committee on Armed Services of the Senate. 
(1)Azerbaijan must immediately and unconditionally return all Armenian prisoners of war and captured civilians; and (2)the Biden Administration should engage at all levels with Azerbaijani authorities, including through the Organization for Security and Co-operation in Europe Minsk Group process, to make clear the importance of adhering to their obligations, under the November 9 statement and international law, to immediately release all prisoners of war and captured civilians.  
1327.Rule of Law and Democratic Stability in Central America Act 
(a)Sanctions relating to acts of significant corruption and anti-democratic behavior 
(1)Extension of visa sanctions against persons engaging in acts of significant corruptionEach person listed pursuant to the requirements of section 353(b) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2021 (title III of division FF of Public Law 116–260, relating to targeted sanctions to fight corruption in El Salvador, Guatemala, and Honduras) or pursuant to any other provision of law requiring a report identifying foreign persons who the President, acting through the Secretary of State, determines to have knowingly engaged in actions that undermine democratic processes or institutions, or in significant corruption or obstruction of investigations, and all immediate family members of such person, shall be deemed to be ineligible for entry into the United States in the same manner and to the same extent as an official ineligible for such entry pursuant to section 7031(c) of division K of such Act. (2)International coordination The Secretary of State and Secretary of the Treasury shall seek to engage international partners and international institutions for information sharing and technical assistance for coordinated action, including economic sanctions, visa restrictions, or additional restrictions on security assistance or cooperation, against undemocratic, corrupt actors. 
(b)Limitation on assistance with respect to El Salvador, Honduras, or Guatemala 
(1)LimitationFunds authorized to be appropriated by this Act or otherwise made available for fiscal year 2022 for the Department of Defense or the Department of State may be obligated or expended for assistance, including training and equipment, to a unit or member of the security forces of El Salvador, Honduras, or Guatemala only if such unit— (A) (i)has had no credible allegation of significant corruption, including in its leadership, within the five years prior to the date of the enactment of this section; 
(ii)has had no credible allegation of impeding democratic processes within the five years prior to such date of enactment; and (iii)has had no credible allegation of threatening personnel of the United States Government or international organizations within the five years prior to such date of enactment; or 
(B)the government of such country has taken effective steps to hold accountable any person or unit of a security force credibly alleged to have engaged in an activity described in clauses (i) through (iii) of subparagraph (A).  (2)Vetting report requiredNot later than 60 days after providing any assistance described in paragraph (1), the Secretary of Defense, in coordination with the Secretary of State, shall submit to the congressional defense committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate a report that— 
(A)identifies the unit to which such assistance has been provided; (B)describes the vetting process used; and 
(C)describes how such assistance is impacting United States policy and how the relevant country is taking effective steps to prevent any misuse of such assistance. (3)Transfer authorityThe Secretary of Defense and the Secretary of State, respectively, may make available amounts withheld from obligation or expenditure pursuant to the limitation under paragraph (1) for programs in El Salvador, Honduras, or Guatemala that do not support the central governments of such countries.  
(4)Report on Northern Triangle countries 
(A)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretary of State, and shall submit to the appropriate congressional committees a report that includes the following: (i)A description of any ongoing or planned activities in cooperation with the security forces of the Northern Triangle countries. 
(ii)An assessment of the adherence of the security forces of the Northern Triangle countries to human rights norms and the rule of law, and a description of any ongoing or planned activities between the United States and the Northern Triangle countries focused on protection of human rights and adherence to the rule of law, as well as the response by the Department to any serious violations of human rights or anti-democratic actions by the security forces of such countries.  (iii)A list of all United States training and equipment provided to the security forces of the Northern Triangle countries within the 2 years prior to the date of the enactment of this Act, the number of inspections of the use of such equipment that have occurred during that period, and the nature of those inspections. 
(iv)An evaluation of the current vetting process used to ensure that any such equipment is not provided to a unit or individual that is ineligible to receive such equipment under paragraph (1).  (v)A list of any such units or individuals that are credibly alleged to have engaged in serious violations of human rights, significant corruption, or anti-democratic activities that have received United States assistance within the two years prior to the date of the enactment of this Act. 
(vi)A list of any such units that are known to the Secretary to have used United States equipment for any purpose other than the purpose for which the equipment was provided by the United States. (B)FormThe report required by subparagraph (A) shall be submitted in unclassified form, but may contain a classified annex. 
(C)DefinitionsIn this paragraph— (i)the term Northern Triangle countries means El Salvador, Honduras, and Guatemala; and 
(ii)the term appropriate congressional committees means the congressional defense committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate. (c)State Department fellowships for rule of law activities in Central America (1)EstablishmentThere is established in the Department of State a fellowship program, to be known as the Central American Network for Democracy, to support a regional corps of civil society, activists, lawyers (including members of the judiciary and prosecutors’ offices), journalists, and investigators to leverage lessons learned in order to contribute to regional democracy and rule of law activities in Central America, including electoral and transition support, institutional reform, anti-corruption investigations, and local engagement. 
(2)Regional and international supportThe Secretary of State shall take such steps as may be necessary to obtain support for such fellowships from international foundations, regional and United States governmental and nongovernmental organizations, and regional and United States universities. (3)Focus; safetyActivities carried out under the fellowship— 
(A)should focus on coordination and consultation with key bodies to continue their democracy efforts, including the Department of Justice, Department of Treasury, Department of State, the United States Agency for International Development, the Organization of American States, the Inter-American Court for Human Rights, and the United Nations; and (B)may include strengthened protection for the physical safety of individuals who must leave their home country to participate in the program, including assistance for temporary relocation, English language learning, and mental health support. 
(d)Reports and briefing required 
(1)Annual progress report 
(A)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Secretary of State shall submit to Congress a report entitled Rule of Law and Democratic Stability in Central America, that includes— (i)a description of the efforts of the Department of State, working with the United States Agency for International Development, to address whole-of-government approaches to counter democratic deficiencies or backsliding, endemic corruption, efforts to weaken the rule of law, and attacks against independent media and civil society organizations that threaten political instability and prevent equitable development opportunities in the preceding year; and 
(ii)a description of all economic sanctions, visa restrictions, or other measures taken by the United States to achieve the goals described in paragraph (1), and the impact of such actions. (B)Form; publication (i)FormThe report required by subparagraph (A) shall be submitted in unclassified form but may include a classified annex. 
(ii)PublicationThe unclassified portion of each report required by subparagraph (A) shall be made publicly available by the committee or committees of Congress receiving such report. (2)Inclusion of corruption concerns in other reportingThe Secretary of State shall include consideration of measures against corruption in the context of all required reporting with respect to human rights, including in the annual Country Reports on Human Rights Practices submitted pursuant to section 116 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151n). 
(3)International financial institution funding assessmentNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to Congress a review of all United States funding made available to international financial institutions in the previous fiscal year that includes a determination whether any such funding has been provided to any individual or any institution led by an individual credibly alleged to have engaged in acts of corruption or the obstruction of democratic processes or institutions. Such review shall also include a description of the actions taken in the instance that funds are misused, abused, or assessed to be misused, abused, or otherwise used for corrupt or undemocratic actions, and how the public procurement process played a role in the matter. (4)Central America intelligence assessmentNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Director of National Intelligence and the heads of other applicable Federal departments and agencies shall conduct and submit to Congress an intelligence assessment examining improper influence or interference by persons comprising corrupt power structures and illicit networks, such as organized crime, over the security sector, judicial sector, legislative bodies, and public finance and procurement processes in Central American countries, in order to prioritize investigations of individuals who play a significant role in enabling high level corruption and obstruction of democratic processes, including— 
(A)current or former officials of the security sector or the justice sector, including officials of any sector or ministry involved in the selection of prosecutors or other judicial officers, who have willfully cooperated or colluded with such corrupt structures or illicit networks; (B)private citizens, entities, and nongovernmental organizations involved in— 
(i)the bribery of or threats against, personnel of the justice sector, journalists, or activists; or (ii)the misuse of disciplinary proceedings and formal and informal sanctions with respect to the justice sector with the intention of harassing, punishing, or otherwise interfering with the legitimate exercise of a judge’s professional activities 
(C)any other persons directly involved in, financing, or otherwise supporting, the activities described in subparagraph (A) or (B). (5)Quarterly briefings (A)In generalThe Secretary of State shall provide quarterly briefings, including in classified form as appropriate, to the appropriate congressional committees to discuss the strategy of the Department to leverage all United States tools, including non-public and public visa restrictions or revocations, economic sanctions, asset forfeitures, or criminal charges, to sanction the foreign persons described in subparagraph (B), any actions taken in the preceding quarter against corrupt and undemocratic foreign persons, and the outcome of such actions to date. Such briefings shall also include a discussion of actions proposed to be taken in the forthcoming quarter with respect to such persons. 
(B)Targeted foreign nationalsThe foreign persons described in this subparagraph are the following: (i)Foreign persons identified in the intelligence assessment required by paragraph (4), including persons providing material support for acts of significant corruption such as influence peddling, illicit enrichment, abuse of power, or acts that serve to protect and maintain impunity.  
(ii)Foreign persons engaging in a pattern or practice of threatening justice sector personnel, witnesses, victims or their representatives in an official proceeding, including through direct communications, public defamation campaigns, or the intentional misuse of legal process to harass such persons with the purpose or effect of intimidating and obstructing the judicial process, except that speech, including through social media, that would be protected in the United States under the First Amendment to the United States Constitution may not be construed to constitute such a pattern or practice. (iii)Foreign persons providing a thing of value in exchange for an official act, including— 
(I)providing campaign funds for the purpose of securing lax enforcement of the law or access to public resources; or (II)supporting appointment to an official post in exchange for favorable treatment. 
(iv)Foreign persons obstructing justice in human rights or corruption investigations or prosecutions, including by filing legal claims for an improper purpose such as to harass, delay or increase the cost of litigation. (v)Foreign persons repressing free speech, assembly, or organization. 
(vi)Foreign persons threatening or committing violence or intimidation against investigators, activists, journalists, or human rights defenders. (vii)Foreign persons committing actions or policies that undermine democratic processes or institutions. 
(viii)Foreign persons attempting to manipulate elections or suppress votes, including through the misuse of administrative resources, corrupt interference in the regulation or administration of elections, intimidation at the polls, or the intentional publication of false information pertaining to elections, candidates, or parties. (ix)Foreign persons interfering in any election for public office in Central America or in the United States, including official candidate selection processes or campaign finance. 
(x)Foreign officials or groups providing financial support or indirect support to any other person engaged in one or more of the activities described in this paragraph. (e)Authorization of appropriations to support rule of law and anti-corruption activitiesThere is authorized to be appropriated $10,000,000 for the Secretary of State and the Administrator of the United States Agency for International Development to strengthen the rule of law, combat corruption, consolidate democratic governance, and protect and defend human rights, including for activities carried out with respect to Central American countries. 
1328.Department of State efforts regarding firearms trafficking to MexicoNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall report to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate on the Department of State’s actions to disrupt firearms trafficking to Mexico that includes— (1)the results of the Department’s efforts in Mexico on combating firearms trafficking from the United States; and 
(2)the Department’s actions to implement the recommendations, including targets with baselines and timeframes for the Department’s efforts in Mexico on combating firearms trafficking, contained in the report of the Government Accountability Office entitled Firearms Trafficking: U.S. Efforts to Disrupt Gun Smuggling into Mexico Would Benefit from Additional Data and Analysis, dated February 22, 2021 (GAO–21–322). 1329.Gray Zone Review Act (a)Study requiredNot later than 180 days after the enactment of this Act, the Comptroller General shall submit to Congress a study on the capabilities of the United States to conduct and respond to gray zone campaigns. 
(b)Elements with respect to the nature of gray zone operations 
(1)An evaluation of the adequacy and utility of the definitions set forth in subsection (h) for understanding gray zone activity and for operationalizing gray zone campaigns. (2)Agencies, offices, and units of the Federal Government that are suited to gray zone operations or are at particular risk from gray zone operations that are not covered agencies for purposes of this section. 
(c)Elements with respect to covered agenciesThe study shall examine the following with respect to each covered agency: (1)The capabilities, offices, and units that are especially suited to gray zone operations and a description of the roles each can play. 
(2)Recommendations for addressing gaps within covered agencies for effectively conducting gray zone operations including proposed necessary investments to significantly increase these capabilities to mitigate gray zone threats, the rationale for each, and expected cost. (d)Subdivisions with respect to certain covered agenciesIn addition to the elements described in paragraph (2) with respect to the agency as a whole, the report required under paragraph (1) shall also include specifically disaggregated information on the following: 
(1)With respect to the section of the report relating to the Department of Defense, the information described in subsection (c) with respect to each military service and regional combatant command, as appropriate. (2)With respect to the section of the study relating to the Department of State— 
(A)an identification of 25 priority countries at the front lines of adversary gray zone aggression; and (B)the adequacy of the Department of State’s public affairs elements, including the Global Engagement Center, for conducting and responding to information operations conducted as part of a gray zone campaign. 
(e)Elements with respect to interagencyThe study shall examine the following with respect to interagency coordination of and capacity to conduct and respond to gray zone campaigns: (1)The capacity of the interagency to marshal disparate elements of national power to effectively respond in a coordinated manner to adversary gray zone campaigns against the United States or partner nations. 
(2)The capacity to recognize adversary campaigns from weak signals, including rivals’ intent, capability, impact, interactive effects, and impact on United States interests. (3)A description of the process for determining the tolerance for adversary gray zone activity, including the methods and mechanisms for— 
(A)determining which adversary gray zone activities are unacceptable; (B)communicating these positions to adversaries; 
(C)developing theories of deterrence; and (D)establishing and regularly reviewing protocols with allies and partners to respond to such activities. 
(4)Recommendations for addressing gaps between covered agencies as well as inadequacies and inefficiencies in the interagency coordination of covered agencies and their elements including a discussion of how such recommendations will be sufficient to achieve United States gray zone objectives and to counter adversary gray zone campaigns. (f)FormThe report described in this subsection shall be submitted in an unclassified format insofar as possible and shall include a classified annex. 
(g)Covered agencies definedFor purposes of the review and report described in paragraph (1), the term covered agencies means the following: (1)The Department of State. 
(2)The Department of Defense. (3)The Department of Justice. 
(4)The Department of Commerce (5)The Department of Homeland Security. 
(6)The Department of the Treasury. (7)The Office of the Director of National Intelligence. 
(8)The Central Intelligence Agency. (9)The National Security Agency. 
(10)The United States International Development Finance Corporation. (11)The United States Agency for Global Media. 
(12)The United States Trade Representative. (h)DefinitionFor purposes of this section: 
(1)The term gray zone operations is defined as state-directed operations against another state that are not associated with routine statecraft and are meant to advance a country’s foreign objectives without crossing a threshold that results in a conventional military response or open hostilities. Such activities include the following: (A)Information warfare, including the spreading of disinformation or propaganda. 
(B)Encouraging internal strife within target countries. (C)Coordinated efforts to unduly influence democratic elections or related political activities. 
(D)Economic coercion. (E)Cyber operations, below the threshold of conflict, aimed at coercion, espionage, or otherwise undermining a target. 
(F)Support of domestic or foreign proxy forces. (G)Coercive investment and bribery for political aims. 
(H)Industrial policy designed to monopolize a strategic industry or to destroy such an industry in other nations, especially when coordinated with other gray zone operations. (I)Military, paramilitary, or similar provocations and operations short of war. 
(J)Government financing or sponsorship of activities described in subparagraphs (A) through (I). (2)The term gray zone campaigns is the use of gray zone operations, including the coordination of gray zone operations against multiple domains, with the goal of achieving a political or military objective. 
1330.Transnational repression accountability and prevention 
(a)FindingsCongress makes the following findings: (1)The International Criminal Police Organization (INTERPOL) works to prevent and fight crime through enhanced cooperation and innovation on police and security matters, including kleptocracy, counterterrorism, cybercrime, counternarcotics, and transnational organized crime. 
(2)United States membership and participation in INTERPOL advances the national security and law enforcement interests of the United States related to combating kleptocracy, terrorism, cybercrime, narcotics, and transnational organized crime. (3)Article 2 of INTERPOL’s Constitution states that the organization aims to ensure and promote the widest possible mutual assistance between all criminal police authorities … in the spirit of the Universal Declaration of Human Rights. 
(4)Article 3 of INTERPOL’s Constitution states that it is strictly forbidden for the Organization to undertake any intervention or activities of a political, military, religious or racial character. (5)These principles provide INTERPOL with a foundation based on respect for human rights and avoidance of politically motivated actions by the organization and its members. 
(6)According to the Justice Manual of the United States Department of Justice, in the United States, national law prohibits the arrest of the subject of a Red Notice issued by another INTERPOL member country, based upon the notice alone. (b)Sense of congressIt is the sense of Congress that some INTERPOL member countries have repeatedly misused INTERPOL’s databases and processes, including Notice and Diffusion mechanisms, for activities of an overtly political or other unlawful character and in violation of international human rights standards, including making requests to harass or persecute political opponents, human rights defenders, or journalists. 
(c)Support for interpol institutional reformsThe Attorney General and the Secretary of State shall— (1)use the voice, vote, and influence of the United States, as appropriate, within INTERPOL’s General Assembly and Executive Committee to promote reforms aimed at improving the transparency of INTERPOL and ensuring its operation consistent with its Constitution, particularly articles 2 and 3, and Rules on the Processing of Data, including— 
(A)supporting INTERPOL’s reforms enhancing the screening process for Notices, Diffusions, and other INTERPOL communications to ensure they comply with INTERPOL’s Constitution and Rules on the Processing of Data (RPD); (B)supporting and strengthening INTERPOL’s coordination with the Commission for Control of INTERPOL’s Files (CCF) in cases in which INTERPOL or the CCF has determined that a member country issued a Notice, Diffusion, or other INTERPOL communication against an individual in violation of articles 2 or 3 of the INTERPOL Constitution, or the RPD, to prohibit such member country from seeking the publication or issuance of any subsequent Notices, Diffusions, or other INTERPOL communication against the same individual based on the same set of claims or facts; 
(C)increasing, to the extent practicable, dedicated funding to the CCF and the Notices and Diffusions Task Force in order to further expand operations related to the review of requests for red notices and red diffusions; (D)supporting candidates for positions within INTERPOL’s structures, including the Presidency, Executive Committee, General Secretariat, and CCF who have demonstrated experience relating to and respect for the rule of law; 
(E)seeking to require INTERPOL in its annual report to provide a detailed account, disaggregated by member country or entity of— (i)the number of Notice requests, disaggregated by color, that it received; 
(ii)the number of Notice requests, disaggregated by color, that it rejected; (iii)the category of violation identified in each instance of a rejected Notice; 
(iv)the number of Diffusions that it cancelled without reference to decisions by the CCF; and (v)the sources of all INTERPOL income during the reporting period; and 
(F)supporting greater transparency by the CCF in its annual report by providing a detailed account, disaggregated by country, of— (i)the number of admissible requests for correction or deletion of data received by the CCF regarding issued Notices, Diffusions, and other INTERPOL communications; and 
(ii)the category of violation alleged in each such complaint; (2)inform the INTERPOL General Secretariat about incidents in which member countries abuse INTERPOL communications for politically motivated or other unlawful purposes so that, as appropriate, action can be taken by INTERPOL; and 
(3)request to censure member countries that repeatedly abuse and misuse INTERPOL’s red notice and red diffusion mechanisms, including restricting the access of those countries to INTERPOL’s data and information systems. (d)Report on interpol (1)In generalNot later than 180 days after the date of enactment of this Act, and biannually thereafter for a period of 4 years, the Attorney General and the Secretary of State, in consultation with the heads of other relevant United States Government departments or agencies, shall submit to the appropriate committees of Congress a report containing an assessment of how INTERPOL member countries abuse INTERPOL Red Notices, Diffusions, and other INTERPOL communications for political motives and other unlawful purposes within the past three years. 
(2)ElementsThe report required under paragraph (1) shall include the following elements: (A)A list of countries that the Attorney General and the Secretary determine have repeatedly abused and misused the red notice and red diffusion mechanisms for political purposes. 
(B)A description of the most common tactics employed by member countries in conducting such abuse, including the crimes most commonly alleged and the INTERPOL communications most commonly exploited. (C)An assessment of the adequacy of INTERPOL mechanisms for challenging abusive requests, including the Commission for the Control of INTERPOL’s Files (CCF), an assessment of the CCF’s March 2017 Operating Rules, and any shortcoming the United States believes should be addressed. 
(D)A description of how INTERPOL’s General Secretariat identifies requests for red notice or red diffusions that are politically motivated or are otherwise in violation of INTERPOL’s rules and how INTERPOL reviews and addresses cases in which a member country has abused or misused the red notice and red diffusion mechanisms for overtly political purposes. (E)A description of any incidents in which the Department of Justice assesses that United States courts and executive departments or agencies have relied on INTERPOL communications in contravention of existing law or policy to seek the detention of individuals or render judgments concerning their immigration status or requests for asylum, with holding of removal, or convention against torture claims and any measures the Department of Justice or other executive departments or agencies took in response to these incidents. 
(F)A description of how the United States monitors and responds to likely instances of abuse of INTERPOL communications by member countries that could affect the interests of the United States, including citizens and nationals of the United States, employees of the United States Government, aliens lawfully admitted for permanent residence in the United States, aliens who are lawfully present in the United States, or aliens with pending asylum, withholding of removal, or convention against torture claims, though they may be unlawfully present in the United States. (G)A description of what actions the United States takes in response to credible information it receives concerning likely abuse of INTERPOL communications targeting employees of the United States Government for activities they undertook in an official capacity. 
(H)A description of United States advocacy for reform and good governance within INTERPOL. (I)A strategy for improving interagency coordination to identify and address instances of INTERPOL abuse that affect the interests of the United States, including international respect for human rights and fundamental freedoms, citizens and nationals of the United States, employees of the United States Government, aliens lawfully admitted for permanent residence in the United States, aliens who are lawfully present in the United States, or aliens with pending asylum, withholding of removal, or convention against torture claims, though they may be unlawfully present in the United States. 
(3)Form of reportEach report required under this subsection shall be submitted in unclassified form, but may include a classified annex, as appropriate. The unclassified portion of the report shall be posted on a publicly available website of the Department of State and of the Department of Justice. (4)BriefingNot later than 30 days after the submission of each report under paragraph (1), the Department of Justice and the Department of State, in coordination with other relevant United States Government departments and agencies, shall brief the appropriate committees of Congress on the content of the reports and recent instances of INTERPOL abuse by member countries and United States efforts to identify and challenge such abuse, including efforts to promote reform and good governance within INTERPOL. 
(e)Prohibition regarding basis for extraditionNo United States Government department or agency may extradite an individual based solely on an INTERPOL Red Notice or Diffusion issued by another INTERPOL member country for such individual. (f)DefinitionsIn this section: 
(1)Appropriate committees of congressThe term appropriate committees of Congress means— (A)the Committee on Foreign Relations and the Committee on the Judiciary of the Senate; and 
(B)the Committee on Foreign Affairs and the Committee on the Judiciary of the House of Representatives. (2)Interpol communicationsThe term INTERPOL communications means any INTERPOL Notice or Diffusion or any entry into any INTERPOL database or other communications system maintained by INTERPOL. 
(g)Interpol Red NoticesChapter 53 of title 31, United States Code, is amended by adding at the end the following:  5337Interpol Red Notices (a)TerminationA financial institution may not terminate any service such financial institution offers to a person with respect to whom the International Criminal Police Organization has issued a Red Notice solely on the basis of the issuance of such Red Notice. 
(b)ExclusionA financial institution may not exclude from any service offered by such financial institution a person with respect to whom the International Criminal Police Organization issued a Red Notice solely on the basis of the issuance of such Red Notice.. 1331.Combating global corruption (a)DefinitionsIn this section: 
(1)Corrupt actorThe term corrupt actor means— (A)any foreign person or entity that is a government official or government entity responsible for, or complicit in, an act of corruption; and 
(B)any company, in which a person or entity described in subparagraph (A) has a significant stake, which is responsible for, or complicit in, an act of corruption. (2)CorruptionThe term corruption means the unlawful exercise of entrusted public power for private gain, including by bribery, nepotism, fraud, or embezzlement. 
(3)Significant corruptionThe term significant corruption means corruption committed at a high level of government that has some or all of the following characteristics: (A)Illegitimately distorts major decision-making, such as policy or resource determinations, or other fundamental functions of governance. 
(B)Involves economically or socially large-scale government activities. (b)Publication of tiered ranking list (1)In generalThe Secretary of State shall annually publish, on a publicly accessible website, a tiered ranking of all foreign countries. 
(2)Tier 1 countriesA country shall be ranked as a tier 1 country in the ranking published under paragraph (1) if the government of such country is complying with the minimum standards set forth in section 4. (3)Tier 2 countriesA country shall be ranked as a tier 2 country in the ranking published under paragraph (1) if the government of such country is making efforts to comply with the minimum standards set forth in section 4, but is not achieving the requisite level of compliance to be ranked as a tier 1 country. 
(4)Tier 3 countriesA country shall be ranked as a tier 3 country in the ranking published under paragraph (1) if the government of such country is making de minimis or no efforts to comply with the minimum standards set forth in subsection (c). (c)Minimum standards for the elimination of corruption and assessment of efforts to combat corruption (1)In generalThe government of a country is complying with the minimum standards for the elimination of corruption if the government— 
(A)has enacted and implemented laws and established government structures, policies, and practices that prohibit corruption, including significant corruption; (B)enforces the laws described in subparagraph (A) by punishing any person who is found, through a fair judicial process, to have violated such laws; 
(C)prescribes punishment for significant corruption that is commensurate with the punishment prescribed for serious crimes; and (D)is making serious and sustained efforts to address corruption, including through prevention. 
(2)Factors for assessing government efforts to combat corruptionIn determining whether a government is making serious and sustained efforts to address corruption, the Secretary of State shall consider, to the extent relevant or appropriate, factors such as— (A)whether the government of the country has criminalized corruption, investigates and prosecutes acts of corruption, and convicts and sentences persons responsible for such acts over which it has jurisdiction, including, as appropriate, incarcerating individuals convicted of such acts; 
(B)whether the government of the country vigorously investigates, prosecutes, convicts, and sentences public officials who participate in or facilitate corruption, including nationals of the country who are deployed in foreign military assignments, trade delegations abroad, or other similar missions, who engage in or facilitate significant corruption; (C)whether the government of the country has adopted measures to prevent corruption, such as measures to inform and educate the public, including potential victims, about the causes and consequences of corruption; 
(D)what steps the government of the country has taken to prohibit government officials from participating in, facilitating, or condoning corruption, including the investigation, prosecution, and conviction of such officials; (E)the extent to which the country provides access, or, as appropriate, makes adequate resources available, to civil society organizations and other institutions to combat corruption, including reporting, investigating, and monitoring; 
(F)whether an independent judiciary or judicial body in the country is responsible for, and effectively capable of, deciding corruption cases impartially, on the basis of facts and in accordance with the law, without any improper restrictions, influences, inducements, pressures, threats, or interferences (direct or indirect); (G)whether the government of the country is assisting in international investigations of transnational corruption networks and in other cooperative efforts to combat significant corruption, including, as appropriate, cooperating with the governments of other countries to extradite corrupt actors; 
(H)whether the government of the country recognizes the rights of victims of corruption, ensures their access to justice, and takes steps to prevent victims from being further victimized or persecuted by corrupt actors, government officials, or others; (I)whether the government of the country protects victims of corruption or whistleblowers from reprisal due to such persons having assisted in exposing corruption, and refrains from other discriminatory treatment of such persons; 
(J)whether the government of the country is willing and able to recover and, as appropriate, return the proceeds of corruption; (K)whether the government of the country is taking steps to implement financial transparency measures in line with the Financial Action Task Force recommendations, including due diligence and beneficial ownership transparency requirements; 
(L)whether the government of the country is facilitating corruption in other countries in connection with state-directed investment, loans or grants for major infrastructure, or other initiatives; and (M)such other information relating to corruption as the Secretary of State considers appropriate. 
(3)Assessing government efforts to combat corruption in relation to relevant international commitmentsIn determining whether a government is making serious and sustained efforts to address corruption, the Secretary of State shall consider the government of a country’s compliance with the following, as relevant: (A)The Inter-American Convention against Corruption of the Organization of American States, done at Caracas March 29, 1996. 
(B)The Convention on Combating Bribery of Foreign Public Officials in International Business Transactions of the Organisation of Economic Co-operation and Development, done at Paris December 21, 1997 (commonly referred to as the Anti-Bribery Convention). (C)The United Nations Convention against Transnational Organized Crime, done at New York November 15, 2000. 
(D)The United Nations Convention against Corruption, done at New York October 31, 2003. (E)Such other treaties, agreements, and international standards as the Secretary of State considers appropriate. 
(d)Imposition of sanctions under global magnitsky human rights accountability act 
(1)In generalThe Secretary of State, in coordination with the Secretary of the Treasury, should evaluate whether there are foreign persons engaged in significant corruption for the purposes of potential imposition of sanctions under the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note)— (A)in all countries identified as tier 3 countries under subsection (b); or 
(B)in relation to the planning or construction or any operation of the Nord Stream 2 pipeline. (2)Report requiredNot later than 180 days after publishing the list required by subsection (b)(1) and annually thereafter, the Secretary of State shall submit to the committees specified in paragraph (6) a report that includes— 
(A)a list of foreign persons with respect to which the President imposed sanctions pursuant to the evaluation under paragraph (1); (B)the dates on which such sanctions were imposed; 
(C)the reasons for imposing such sanctions; and (D)a list of all foreign persons found to have been engaged in significant corruption in relation to the planning, construction, or operation of the Nord Stream 2 pipeline. 
(3)Form of reportEach report required by paragraph (2) shall be submitted in unclassified form but may include a classified annex. (4)Briefing in lieu of reportThe Secretary of State, in coordination with the Secretary of the Treasury, may (except with respect to the list required by paragraph (2)(D)) provide a briefing to the committees specified in paragraph (6) instead of submitting a written report required under paragraph (2), if doing so would better serve existing United States anti-corruption efforts or the national interests of the United States. 
(5)Termination of requirements relating to nord stream 2The requirements under paragraphs (1)(B) and (2)(D) shall terminate on the date that is 5 years after the date of the enactment of this Act. (6)Committees specifiedThe committees specified in this subsection are— 
(A)the Committee on Foreign Relations, the Committee on Appropriations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on the Judiciary of the Senate; and (B)the Committee on Foreign Affairs, the Committee on Appropriations, the Committee on Financial Services, and the Committee on the Judiciary of the House of Representatives. 
(e)Designation of embassy anti-corruption points of contact 
(1)In generalThe Secretary of State shall annually designate an anti-corruption point of contact at the United States diplomatic post to each country identified as tier 2 or tier 3 under section 3, or which the Secretary otherwise determines is in need of such a point of contact. The point of contact shall be the chief of mission or the chief of mission’s designee. (2)ResponsibilitiesEach anti-corruption point of contact designated under subsection (a) shall be responsible for enhancing coordination and promoting the implementation of a whole-of-government approach among the relevant Federal departments and agencies undertaking efforts to— 
(A)promote good governance in foreign countries; and (B)enhance the ability of such countries— 
(i)to combat public corruption; and (ii)to develop and implement corruption risk assessment tools and mitigation strategies. 
(3)TrainingThe Secretary of State shall implement appropriate training for anti-corruption points of contact designated under paragraph (1). 1332.Report on participants in security cooperation training programs and recipients of security assistance training that have been designated for human rights abuses, terrorist activities or participation in a military coup (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State and the Secretary of Defense, in consultation with the heads of other appropriate Federal departments and agencies, shall submit to the appropriate congressional committees a report on individuals and units of security forces of foreign countries that— 
(1)have participated in security cooperation training programs or received security assistance training authorized under the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) or title 10, United States Code; and (2)at any time during the period beginning on January 1, 2010, and ending on the date of the enactment of this Act— 
(A)have been subject to United States sanctions relating to violations of human rights under any provision of law, including under— (i)the Global Magnitsky Human Rights Accountability Act (22 U.S.C. 2656 note); 
(ii)section 620M of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d); or (iii)section 362 of title 10, United States Code; 
(B)have been subject to United States sanctions relating to terrorist activities under authorities provided in— (i)section 219 of the Immigration and Nationality Act (8 U.S.C. 1189); 
(ii)the National Emergencies Act (50 U.S.C. 1601 et seq.); (iii)the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), other than sanctions on the importation of goods provided for under such Act; or 
(iv)any other provision of law; or (C)have been subject to United States sanctions relating to involvement in a military coup under any provision of law. 
(b)UpdateThe Secretary of State and the Secretary of Defense, in consultation with the heads of other appropriate Federal departments and agencies, shall submit to the appropriate congressional committees an annual update of the report required by subsection (a) on individuals and units of security forces of foreign countries that— (1)have participated in security cooperation training programs or received security assistance training authorized under the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) or title 10, United States Code; and 
(2)at any time during the preceding year, any of the provisions of subparagraph (A),(B), or (C) of subsection (a)(2) have applied with respect to such individuals or units. (c)Requests by chairperson and ranking member of appropriate congressional committeesNot later than 30 days after receiving a written request from the chairperson and ranking member of the one of the appropriate congressional committees with respect to whether an individual or unit of security forces of foreign countries has received training described in subsection (a)(1), the Secretary of State and the Secretary of Defense, in consultation with the heads of other appropriate agencies, shall— 
(1)determine if that individual or unit has received such training; and (2)submit a report to the chairperson and ranking member of that committee with respect to that determination that includes a detailed description of the training the individual received. 
(d)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex. (e)DefinitionsIn this section: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and 
(B)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives. (2)GoodThe term good means any article, natural or man-made substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data. 
1333.Sense of Congress relating to the Grand Ethiopian Renaissance DamIt is the sense of Congress that it is in the best interests of the region for Egypt, Ethiopia, and Sudan to immediately reach a just and equitable agreement regarding the filling and operation of the Grand Ethiopian Renaissance Dam. 1334.Prohibition on support or military participation against the Houthis (a)Prohibition relating to supportNone of the funds authorized to be appropriated or otherwise made available by this Act may be made available to provide the following forms of United States support to Saudi-led coalition’s operations against the Houthis in Yemen: 
(1)Sharing intelligence for the purpose of enabling offensive coalition strikes. (2)Providing logistical support for coalition strikes, including by providing maintenance or transferring spare parts to coalition members flying warplanes engaged in anti-Houthi bombings. 
(b)Prohibition relating to military participationNone of the funds authorized to be appropriated or otherwise made available by this Act may be made available for any civilian or military personnel of the Department of Defense to command, coordinate, participate in the movement of, or accompany the regular or irregular military forces of the Saudi and United Arab Emirates-led coalition forces in hostilities against the Houthis in Yemen or in situations in which there exists an imminent threat that such coalition forces become engaged in such hostilities, unless and until the President has obtained specific statutory authorization, in accordance with section 8(a) of the War Powers Resolution (50 U.S.C. 1547(a)). (c)Rule of constructionThe prohibitions under this section may not be construed to apply with respect to United States Armed Forces engaged in operations directed at al Qaeda or associated forces. 
1335.Determination and suspension of certain defense services and support to Saudi Arabia 
(a)Statement of policyIt is the policy of the United States— (1)to continue to support and further efforts to bring an end to the conflict in Yemen;  
(2)to ensure United States defense articles and services are not used for military operations resulting in civilian casualties;  (3)to ensure section 502 of the Foreign Assistance Act of 1961 (22 U.S.C. 2302; relating to utilization of defense articles) and section 4 of the Foreign Military Sales Act (22 U.S.C. 2754) are upheld and which describe the purposes for which military sales by the United States are authorized, including ‘‘legitimate self-defense’’, ‘‘internal security’’, and ‘‘preventing or hindering the proliferation of weapons of mass destruction or the means of delivering such weapons’’; and 
(4)to work with allies and partners to address the ongoing humanitarian needs of Yemeni civilians. (b)Determination and report to Congress (1)In generalNot later than 90 days after the date of the enactment of this Act, the President, acting through the Secretary of State and the Secretary of Defense, shall determine and report to appropriate congressional committees of whether the Government of Saudi Arabia has undertaken offensive airstrikes inside Yemen in the preceding year resulting in civilian casualties. 
(2)Matters to be includedThe determination and report required by this subsection shall include the following: (A)A full description of any such airstrikes, including a detailed accounting of civilian casualties incorporating information from non-governmental sources. 
(B)An identification of Government of Saudi Arabia air units responsible for any such airstrikes. (C)A description of aircraft and munitions used in any such airstrikes. 
(3)FormThe report required by this subsection shall be submitted in unclassified form, but may contain a classified annex if necessary. (c)Prohibition on authorizing certain foreign military sales to Saudi ArabiaUpon issuance of an affirmation determination and report pursuant to subsection (b) with respect to offensive airstrikes inside Yemen in the preceding year resulting in civilian casualties, the President may not proceed with any Foreign Military Sale (FMS) using funds authorized to be appropriated by this Act authorizing the export to the Government of Saudi Arabia of defense services related to the sustainment or maintenance of United States-provided aircraft belonging to military units determined to have undertaken such airstrikes.  
(d)Exception relating to territorial defense and counterterrorism operationsNotwithstanding any other provision of this section, the prohibition in subsection (c) shall not include the authority or a requirement to impose any restrictions or prohibitions on any Foreign Military Sale of defense services relating to aircraft engaging in operations— (1)preventing or degrading the ability of Houthi (Ansar Allah) forces to launch missiles and unmanned aircraft strikes into the territory of Saudi Arabia;  
(2)related directly to counterterrorism efforts against Al-Qaeda in the Arabian Peninsula (AQAP) and its affiliates;  (3)designed to provide territorial air defense; or 
(4)directly related to the defense of United States facilities or military or diplomatic personnel located in Saudi Arabia.  (e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Foreign Relations, the Committee on Armed Services, and the Select Committee on Intelligence of the Senate; and  (2)the Committee on Foreign Affairs, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives. 
1336.Prohibition on security cooperation with BrazilNone of the funds authorized to be appropriated or otherwise made available by this Act may be made available to provide any United States security assistance or security cooperation to the defense, security, or police forces of the Government of Brazil for the purpose of involuntarily relocating, including through coercion or the use of force, the indigenous or Quilombola communities of Brazil. 1337.Briefing on Department of Defense Program to Protect United States Students Against Foreign AgentsNot later than 240 days after the date of the enactment of this Act, the Secretary of Defense shall provide a briefing to the congressional defense committees on the program described in section 1277 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91), including an assessment on whether the program is beneficial to students interning, working part time, or in a program that will result in employment post-graduation with Department of Defense components and contractors. 
1338.Sense of Congress on Israel as a critical defense partnerIt is the sense of Congress that it is in that national security interest of the United States to— (1)maintain a strong relationship with Israel and support their military efforts; 
(2)conduct military exercises with Israel, promoting interoperability and readiness; (3)ensure that Israel has capabilities with regards to their defense articles to support peace efforts in the region; 
(4)be a source of consistent and reliable defense articles; (5)work with Israel to oppose any efforts of terrorism or radical extremism in the Middle East; and 
(6)promote the belief that normalized relations with Israel is of benefit for any country. 1339.Report on Haiti (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report regarding conflict assessment in Haiti that includes information relating to the following: 
(1)Aftershocks of the 2021 earthquake. (2)Systemic patterns and causes of violence and subsequent impunity relating to massacres, death threats, kidnappings, armed attacks, and firearm-related violence, with analysis of the roles of the various actors and beneficiaries who are or have been involved, including Haitian Government actors. 
(3)Gang activity and its role in the recent wave of kidnappings, and the capacities of the police force to address the most serious manifestations of insecurity. (4)The scope and role of criminal activity and its linkages to political forces, particularly leading up to elections. 
(5)Implications of the lack of independence of Haiti’s judicial system. (b)DefinitionIn this section, the term appropriate congressional committees means the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate. 
1340.Strategy to counter violent extremism and armed conflict in Mozambique 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development (USAID), the Secretary of Defense, and other departments and agencies as deemed necessary, shall submit to the appropriate congressional committees a United States strategy to counter violent extremism and armed conflict in Mozambique, including through the provision of United States assistance also intended to foster a peaceful post-conflict transition in Mozambique. (b)ElementsThe strategy required by subsection (a) shall address or include the following: 
(1)United States assistance provided to— (A)the Government of the Republic of Mozambique and foreign militaries, including regional partners and allies, that have deployed military trainers, combat troops, or other military assets to Mozambique for the purpose of degrading all known terrorist threats, including ISIS-Mozambique, to include United States military efforts to train and equip Mozambican forces, including any United States programs to counter violent extremism in Cabo Delgado and elsewhere in Mozambique, and any related activities pertaining to countering violent extremism, mitigating armed conflict, and establishing reasonable security conditions in areas of Mozambique from where these threats emanate; and 
(B)the Government of the Republic of Mozambique or multilateral or nongovernmental recipients aimed at supporting efforts to— (i)respond to socioeconomic or political disruptions and humanitarian needs in conflict-affected areas and among conflict-affected populations, a prospective post-conflict transition or recovery, and economic growth and development and improved livelihoods in conflict-affected areas or among conflict-affected populations; and 
(ii)help address local grievances that fuel recruitment into violent extremist groups and other armed groups or otherwise reinforce such groups narratives and propaganda, including government-driven economic and political exclusion, marginalization, and alienation, socioeconomic inequality, state-sponsored land transfers resulting in population displacement, state corruption, and abuses by security forces, among other factors.  (2)Plans for future United States assistance and assessments of any past or current United States assistance to achieve stability, counter violent extremism, and to address socioeconomic, humanitarian, and security conditions in conflict-affected areas or among conflict-affected populations, including by programming or otherwise implementing— 
(A)activities set out under paragraph (1)(A) or efforts related to such activities, to include efforts to ensure that such assistance is provided in accordance with international norms and Mozambican constitutional or other applicable legal provisions governing and guaranteeing human rights, civilian protection, civil liberties, and does not exacerbate violence or risks to non-combatants;  (B)activities set out under paragraph (1)(B) or efforts related to such activities, in a manner that ensures program efficacy and complementarity between United States assistance and assistance funded by other governments, multilateral entities, or agencies thereof to support similar goals and activities;  
(C)plans to deconflict all assistance provided in Mozambique with conflict mitigation and prevention priorities; and (D)assistance activities or programs designed to foster and monitor adherence to international human rights and humanitarian law by the Government of the Republic of Mozambique or any entity receiving United States assistance set out under paragraph (1). 
(3)Assessments of— (A)the capacity of the Government of the Republic of Mozambique to effectively implement, benefit from, or use the assistance described in paragraph (1); 
(B)the impact of assistance described in paragraph (1) on local political and social dynamics, including a description of any consultations with local civil society;  (C)the efficacy and impact of past and current United States assistance described in paragraph (1) or to promote economic growth and development and improve livelihoods in conflict-affected areas or among conflict-affected populations; and 
(D)the degree and nature of complementarities between United States assistance and assistance funded by other governments, multilateral entities, or agencies thereof to support socioeconomic and humanitarian responses, post-conflict transitions or recovery, and economic growth and development and improve livelihoods in conflict-affected areas or among conflict-affected populations, to include World Bank International Development Association (IDA) or other World Bank entity assistance to Mozambique’s Northern Crisis Recovery Project and any additional such assistance under the International Development Association Prevention and Resilience Allocation (PRA). (4)Detailed descriptions of past, current, and planned United States assistance to achieve the objectives set out in paragraph (1), to include project or program names, activity descriptions, implementers, and funding estimates by account, if applicable. 
(c)GoalsThe strategy required by subsection (a) shall— (1)describe United States national security interests and policy objectives in Mozambique and the surrounding region, including those affected by the presence of violent extremists and other armed groups; 
(2)include a statement of key objectives pertaining to each area of planned activity or assistance, civilian or military, as well as metrics for measuring progress toward attaining such objectives, data describing the status of and progress to date toward each objective by metric, and criteria defining the United States national security interests met by countering violent extremism and supporting stabilization operations, including the degree of military degradation of ISIS-Mozambique; and (3)be updated and transmitted to the appropriate congressional committees annually at the beginning of each fiscal year for at least 3 years, pending the attainment of such activities or assistance meeting United States national security interests and satisfactory end-state for security conditions as set out in paragraph (2), as certified by a determination by the President, which shall be transmitted to the appropriate congressional committees.  
(d)Congressional notificationNot later than 15 days prior to the obligation of amounts made available to provide assistance in Mozambique as set out under the strategy required by subsection (a), the Secretary of State or the Secretary of Defense, as applicable with regard to accounts under their respective jurisdictions, and except where otherwise required by law, shall submit to the appropriate congressional committees a notification, in accordance with procedures applicable under section 634(a) or section 653(a) of the Foreign Assistance Act of 1961, as applicable, to include an identification of the amount and purpose of assistance to be provided to Mozambique, the account or accounts from which such assistance is drawn or reprogrammed, and indications of concordance between such assistance and elements of such strategy. (e)TerminationThe requirements of this section shall terminate if the President selects Mozambique as a priority country pursuant to section 505 of the Global Fragility Act of 2019 (22 U.S.C. 9804) for purposes of the requirements of that Act. 
(f)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives; and (B)the Committee on Foreign Relations and the Committee on Armed Services of the Senate. 
(2)Conflict-affected areaThe term “conflict-affected area”, with respect to Mozambique, means an area in Mozambique in which ISIS-Mozambique is active or has been active, militarily or otherwise or where state military or police forces have operated to combat ISIS-Mozambique operations or activities, or where there is a significant pattern of instability, violence, and conflict. (3)Conflict-affected populationsThe term “conflict-affected populations”, with respect to Mozambique, means populations in Mozambique— 
(A)affected by— (i)ISIS-Mozambique operations or activities in conflict-affected areas; or 
(ii)government or allied military or police response to such operations or activities; or (B)that have fled conflict-affected areas. 
(4)ISIS-MozambiqueThe term ISIS-Mozambique means the Islamic State of Iraq and Syria-Mozambique, a group designated by the Department of State on March 10, 2021 as a Foreign Terrorist Organization under section 219 of the Immigration and Nationality Act and as a Specially Designated Global Terrorist (SDGT) entity under Executive Order 13224, also known as Ahlu Sunnah Wa-Jama, Ansar al-Sunna, and locally in Mozambique as al-Shabaab, among other names. 1341.Establishment of the office of city and state diplomacySection 1 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a) is amended by adding at the end the following new subsection: 
 
(i)Office of City and State Diplomacy 
(1)In generalThere shall be established within the Department of State an Office of City and State Diplomacy (in this subsection referred to as the Office). The Department may use a similar name at its discretion and upon notification to Congress. (2)Head of officeThe head of the Office shall be the Ambassador-at-Large for City and State Diplomacy (in this subsection referred to as the Ambassador) or other appropriate senior official. The head of the Office shall— 
(A)be appointed by the President, by and with the advice and consent of the Senate; and (B)report directly to the Secretary, or such other senior official as the Secretary determines appropriate and upon notification to Congress. 
(3)Duties 
(A)Principal dutyThe principal duty of the head of the Office shall be the overall coordination (including policy oversight of resources) of Federal support for subnational engagements by State and municipal governments with foreign governments. The head of the Office shall be the principal adviser to the Secretary of State on subnational engagements and the principal official on such matters within the senior management of the Department of State. (B)Additional dutiesThe additional duties of the head of the Office shall include the following: 
(i)Coordinating overall United States policy and programs in support of subnational engagements by State and municipal governments with foreign governments, including with respect to the following: (I)Coordinating resources across the Department of State and throughout the Federal Government in support of such engagements. 
(II)Identifying policy, program, and funding discrepancies among relevant Federal agencies regarding such coordination. (III)Identifying gaps in Federal support for such engagements and developing corresponding policy or programmatic changes to address such gaps. 
(ii)Identifying areas of alignment between United States foreign policy and State and municipal goals. (iii)Improving communication with the American public, including, potentially, communication that demonstrate the breadth of international engagement by subnational actors and the impact of diplomacy across the United States. 
(iv)Providing advisory support to subnational engagements, including by assisting State and municipal governments regarding— (I)developing and implementing global engagement and public diplomacy strategies;  
(II)implementing programs to cooperate with foreign governments on policy priorities or managing shared resources; and (III)understanding the implications of foreign policy developments or policy changes through regular and extraordinary briefings. 
(v)Facilitating linkages and networks among State and municipal governments, and between State and municipal governments and their foreign counterparts, including by tracking subnational engagements and leveraging State and municipal expertise. (vi)Supporting the work of Department of State detailees assigned to State and municipal governments pursuant to this subsection. 
(vii)Under the direction of the Secretary, negotiating agreements and memoranda of understanding with foreign governments related to subnational engagements and priorities. (viii)Supporting United States economic interests through subnational engagements, in consultation and coordination with the Department of Commerce, the Department of the Treasury, and the Office of the United States Trade Representative. 
(ix)Coordinating subnational engagements with the associations of subnational elected leaders, including the United States Conference of Mayors, National Governors Association, National League of Cities, National Association of Counties, Council of State Governments, National Conference of State Legislators, and State International Development Organizations. (4)CoordinationWith respect to matters involving trade promotion and inward investment facilitation, the Office shall coordinate with and support the International Trade Administration of the Department of Commerce as the lead Federal agency for trade promotion and facilitation of business investment in the United States. 
(5)Detailees 
(A)In generalThe Secretary of State, with respect to employees of the Department of State, is authorized to detail a member of the civil service or Foreign Service to State and municipal governments on a reimbursable or nonreimbursable basis. Such details shall be for a period not to exceed two years, and shall be without interruption or loss of status or privilege. (B)ResponsibilitiesDetailees under subparagraph (A) should carry out the following: 
(i)Supporting the mission and objectives of the host subnational government office. (ii)Advising State and municipal government officials regarding questions of global affairs, foreign policy, cooperative agreements, and public diplomacy. 
(iii)Coordinating activities relating to State and municipal government subnational engagements with the Department of State, including the Office, Department leadership, and regional and functional bureaus of the Department, as appropriate. (iv)Engaging Federal agencies regarding security, public health, trade promotion, and other programs executed at the State or municipal government level. 
(v)Any other duties requested by State and municipal governments and approved by the Office. (C)Additional personnel support for subnational engagementFor the purposes of this subsection, the Secretary of State— 
(i)is authorized to employ individuals by contract; (ii)is encouraged to make use of the re-hired annuitants authority under section 3323 of title 5, United States Code, particularly for annuitants who are already residing across the United States who may have the skills and experience to support subnational governments; and 
(iii)is encouraged to make use of authorities under the Intergovernmental Personnel Act of 1970 (42 U.S.C. 4701 et seq.) to temporarily assign State and local government officials to the Department of State or overseas missions to increase their international experience and add their perspectives on United States priorities to the Department. (6)Report and briefing (A)ReportNot later than one year after the date of the enactment of this subsection, the head of the Office shall submit to the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives and the Committee on Foreign Relations and the Committee on Appropriations of the Senate a report that includes information relating to the following: 
(i)The staffing plan (including permanent and temporary staff) for the Office and a justification for the location of the Office within the Department of State’s organizational structure. (ii)The funding level provided to the Office for the Office, together with a justification relating to such level. 
(iii)The rank and title granted to the head of the Office, together with a justification relating to such decision and an analysis of whether the rank and title of Ambassador-at-Large is required to fulfill the duties of the Office. (iv)A strategic plan for the Office, including relating to— 
(I)leveraging subnational engagement to improve United States foreign policy effectiveness; (II)enhancing the awareness, understanding, and involvement of United States citizens in the foreign policy process; and 
(III)better engaging with foreign subnational governments to strengthen diplomacy. (v)Any other matters as determined relevant by the head of the Office. 
(B)BriefingsNot later than 30 days after the submission of the report required under subparagraph (A) and annually thereafter, the head of the Office shall brief the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives and the Committee on Foreign Relations and the Committee on Appropriations of the Senate on the work of the Office and any changes made to the organizational structure or funding of the Office. (7)Rule of constructionNothing in this subsection may be construed as precluding— 
(A)the Office from being elevated to a bureau within the Department of State; or (B)the head of the Office from being elevated to an Assistant Secretary, if such an Assistant Secretary position does not increase the number of Assistant Secretary positions at the Department above the number authorized under subsection (c)(1). 
(8)DefinitionsIn this subsection: (A)MunicipalThe term municipal means, with respect to the government of a municipality in the United States, a municipality with a population of not fewer than 100,000 people. 
(B)StateThe term State means the 50 States, the District of Columbia, and any territory or possession of the United States. (C)Subnational engagementThe term subnational engagement means formal meetings or events between elected officials of State or municipal governments and their foreign counterparts.. 
1342.Extension of prohibition on in-flight refueling to non-United States aircraft that engage in hostilities in the ongoing civil war in Yemen Section 1273(a) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1699) is amended by striking two-year period  and inserting four-year period.  1343.Report on incidents of arbitrary detention, violence, and state-sanctioned harassment by the Government of Egypt against Americans (a)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Defense, shall submit to the appropriate congressional committees a report on incidents of arbitrary detention, violence, and state-sanctioned harassment by the Government of Egypt against United States citizens, individuals in the United States, and their family members who are not United States citizens, in both Egypt and in the United States. 
(b)Matters to be includedThe report required by subsection (a) shall include the following: (1)A detailed description of such incidents in the past three years. 
(2)A determination of whether such incidents constitute a pattern of acts of intimidation or harassment; and (3)Actions taken to meaningfully deter incidents of intimidation or harassment against Americans, individuals in the United States, and their families by such government’s security agencies. 
(c)FormThe report required by subsection (a) shall be submitted in unclassified form, but the portions of the report described in paragraphs (2) and (3) may contain a classified annex, so long as such annex is provided separately from the unclassified report. (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives; and (2)the Committee on Foreign Relations and the Committee on Armed Services of the Senate. 
1344.Modification of authority of the President under the Export Control Reform Act of 2018Section 1753(a)(2)(F) of the Export Control Reform Act of 2018 (50 U.S.C. 4812(a)(2)(F)) is amended by inserting , security, or before intelligence.  1345.Report and determination on extrajudicial killings and torture by Egyptian Government security forces (a)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Defense, shall submit to the appropriate congressional committees a report on incidents of state-sanctioned extrajudicial killings and torture by the security forces of the Government of Egypt. 
(b)Matters to be includedThe report required under subsection (a) shall include the following: (1)A detailed description of incidents of state-sanctioned extrajudicial killings and torture by the security forces of the Government of Egypt in the seven years immediately preceding the submission of such report. 
(2)A determination of whether such incidents constitute a consistent pattern of gross violations of internationally recognized human rights. (3)An identification of the unit names of any Egyptian security forces added to the Department of State-administered list of units to which security assistance may not be furnished pursuant to any reports containing credible information on extrajudicial killings and torture, which reports were received in the seven years immediately preceding the submission of the report required under subsection (a). 
(c)FormThe report required under subsection (a) shall be submitted in unclassified form, but the portions of the report described in paragraphs (2) and (3) may contain a classified annex if such annex is provided separately from such unclassified report. (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the congressional defense committees and— 
(1)the Committee on Foreign Affairs of the House of Representatives; and (2)the Committee on Foreign Relations of the Senate. 
1346.Trans-Sahara Counterterrorism Partnership Program 
(a)Trans-Sahara Counterterrorism Partnership Program 
(1)EstablishmentThe Secretary of State, in consultation with the Secretary of Defense and the Administrator of the United States Agency for International Development, shall establish a partnership program, to be known as the Trans-Sahara Counterterrorism Partnership (TSCTP) Program to coordinate all programs, projects, and activities of the United States Government in countries in North and West Africa that are conducted for any of the following purposes: (A)To improve governance and the capacities of countries in North and West Africa to deliver basic services, particularly with at-risk communities, as a means of countering terrorism and violent extremism by enhancing state legitimacy and authority and countering corruption. 
(B)To address the factors that make people and communities vulnerable to recruitment by terrorist and violent extremist organizations, including economic vulnerability and mistrust of government and government security forces, through activities such as— (i)supporting strategies that increase youth employment opportunities;  
(ii)promoting girls' education and women’s political participation;  (iii)strengthening local governance and civil society capacity; 
(iv)improving government transparency and accountability;  (v)fighting corruption;  
(vi)improving access to economic opportunities; and (vii)other development activities necessary to support community resilience. 
(C)To strengthen the rule of law in such countries, including by enhancing the capability of the judicial institutions to independently, transparently, and credibly deter, investigate, and prosecute acts of terrorism and violent extremism. (D)To improve the ability of military and law enforcement entities in partner countries to detect, disrupt, respond to, and prosecute violent extremist and terrorist activity while respecting human rights, and to cooperate with the United States and other partner countries on counterterrorism and counter-extremism efforts. 
(E)To enhance the border security capacity of partner countries, including the ability to monitor, detain, and interdict terrorists. (F)To identify, monitor, disrupt, and counter the human capital and financing pipelines of terrorism. 
(G)To support the free expression and operations of independent, local-language media, particularly in rural areas, while countering the media operations and recruitment propaganda of terrorist and violent extremist organizations.  (2)Assistance frameworkActivities carried out under the TSCTP Program shall— 
(A)be carried out in countries where the Secretary of State, in consultation with the Secretary of Defense and the Administrator of the United States Agency for International Development, determines that there is an adequate level of partner country commitment, and has considered partner country needs, absorptive capacity, sustainment capacity, and efforts of other donors in the sector; (B)have clearly defined outcomes; 
(C)be closely coordinated among United States diplomatic and development missions, United States Africa Command, and relevant participating departments and agencies; (D)have specific plans with robust indicators to regularly monitor and evaluate outcomes and impact; 
(E)complement and enhance efforts to promote democratic governance, the rule of law, human rights, and economic growth; (F)in the case of train and equip programs, complement longer-term security sector institution-building; and 
(G)have mechanisms in place to track resources and routinely monitor and evaluate the efficacy of relevant programs.  (3)ConsultationIn coordinating activities through the TSCTP Program, the Secretary of State shall also establish a coordination mechanism that ensures periodic consultation with, as appropriate, the Director of National Intelligence, the Secretary of the Treasury, the Attorney General, the Chief Executive Officer of the United States Agency for Global Media (formerly known as the Broadcasting Board of Governors), and the heads of other relevant Federal departments and agencies, as determined by the President. 
(4)Congressional notificationNot later than 15 days before obligating amounts for an activity of the TSCTP Program pursuant to paragraph (1), the Secretary of State shall submit a notification to the appropriate congressional committees, in accordance with the requirements of section 634A of the Foreign Assistance Act of 1961 (22 U.S.C. 2394–1), that includes the following: (A)The foreign country and entity, as applicable, whose capabilities are to be enhanced in accordance with the purposes specified in paragraph (1). 
(B)The amount, type, and purpose of support to be provided. (C)An assessment of the capacity of the foreign country to effectively implement, benefit from, or utilize the assistance to be provided for the intended purpose. 
(D)The anticipated implementation timeline for the activity. (E)As applicable, a description of the plans to sustain any military or security equipment provided beyond the completion date of such activity, and the estimated cost and source of funds to support such sustainment. 
(b)International coordinationEfforts carried out under this section shall take into account partner country counterterrorism, counter-extremism, and development strategies and, to the extent practicable, shall be aligned with such strategies. Such efforts shall be coordinated with counterterrorism and counter-extremism activities and programs in the areas of defense, diplomacy, and development carried out by other like-minded donors and international organizations in the relevant country.  (c)StrategiesNot later than 270 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Defense and the Administrator of the United States Agency for International Development and other relevant Federal Government agencies, shall submit to the appropriate congressional committees the following strategies: 
(1)A comprehensive five-year strategy for the Sahel-MaghrebA comprehensive five-year strategy for the Sahel-Maghreb, including details related to whole-of-government efforts in the areas of defense, diplomacy, and development to advance the national security, economic, and humanitarian interests of the United States, including— (A)efforts to ensure coordination with multilateral and bilateral partners, such as the Joint Force of the Group of Five of the Sahel, and with other relevant assistance frameworks; 
(B)a public diplomacy strategy and actions to ensure that populations in the Sahel-Maghreb are aware of the development activities of the United States Government, especially in countries with a significant Department of Defense presence or engagement through train and equip programs; (C)activities aimed at supporting democratic institutions and countering violent extremism with measurable goals and transparent benchmarks; 
(D)plans to help each partner country address humanitarian and development needs and to help prevent, respond to, and mitigate intercommunal violence; (E)a comprehensive plan to support security sector reform in each partner country that includes a detailed section on programs and activities being undertaken by relevant stakeholders and other international actors operating in the sector and that incorporates as appropriate any lessons learned from previous initiatives to improve security sector governance; and 
(F)a specific strategy for Mali that includes plans for sustained, high-level diplomatic engagement with stakeholders, including countries in Europe and the Middle East with interests in the Sahel-Maghreb, regional governments, relevant multilateral organizations, signatory groups of the 2015 Agreement for Peace and Reconciliation in Mali, and civil society actors. (2)A comprehensive five-year strategy for TSCTP Program counterterrorism effortsA comprehensive five-year strategy for the TSCTP Program that includes— 
(A)a clear statement of the objectives of United States counterterrorism efforts in North and West Africa with respect to the use of all forms of United States assistance to combat terrorism and counter violent extremism, including efforts to build military and civilian law enforcement capacity, strengthen the rule of law, promote responsive and accountable governance, and address the root causes of terrorism and violent extremism; (B)a plan for coordinating programs through the TSCTP Program pursuant to subsection (a)(1), including an identification of which agency or bureau of the Department of State, as applicable, will be responsible for leading, coordinating, and conducting monitoring and evaluation for each such program, and the process for enabling the leading agency or bureau to establish standards, compel partners to adhere to those standards, and report results; 
(C)a plan to monitor, evaluate, and share data and learning about the TSCTP Program that includes quantifiable baselines, targets, and results in accordance with monitoring and evaluation provisions of sections 3 and 4 of the Foreign Aid Transparency and Accountability Act of 2016 (Public Law 114–191); and (D)a plan for ensuring coordination and compliance with related requirements in United States law, including the Global Fragility Act of 2019 (title V of division J of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94)).  
(3)ConsultationNot later than 90 days after the date of the enactment of this Act, the Department of State shall consult with appropriate congressional committees on progress made towards developing the strategies required in paragraphs (1) and (2). (d)Supporting material in annual budget requestThe Secretary of State shall include in the budget materials submitted to Congress in support of the President’s annual budget request (submitted to Congress pursuant to section 1105 of title 31, United States Code) for each fiscal year beginning after the date of the enactment of this Act, and annually thereafter for five years, a description of the requirements, activities, and planned allocation of amounts requested by the TSCTP Program. This requirement does not apply to activities of the Department of Defense conducted pursuant to authorities under title 10, United States Code. 
(e)Monitoring and evaluation of programs and activitiesNot later than one year after the date of the enactment of this Act, and annually thereafter for five years, the Secretary of State, in consultation with the Secretary of Defense and the Administrator of the United States Agency for International Development, shall submit to the appropriate congressional committees a report that describes— (1)the progress made in meeting the objectives of the strategies required under paragraphs (1) and (2) of subsection (c), including any lessons learned in carrying out TSCTP Program activities and any recommendations for improving such programs and activities; 
(2)the efforts taken to coordinate, de-conflict, and streamline TSCTP Program activities to maximize resource effectiveness; (3)the extent to which each partner country has demonstrated the ability to absorb the equipment or training provided in the previous year under the TSCTP Program, and where applicable, the ability to maintain and appropriately utilize such equipment; 
(4)the extent to which each partner country is investing its own resources to advance the goals described in subsection (a)(1) or is demonstrating a commitment and willingness to cooperate with the United States to advance such goals; (5)the actions taken by the government of each partner country receiving assistance under the TSCTP Program to combat corruption, improve transparency and accountability, and promote other forms of democratic governance;  
(6)the assistance provided in each of the three preceding fiscal years under this program, broken down by partner country, to include the type, statutory authorization, and purpose of all United States security assistance provided to the country pursuant to authorities under title 10, United States Code, the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.), or any other train and equip authorities of the Department of Defense; and (7)any changes or updates to the Comprehensive Five-Year Strategy for the TSCTP Program required under paragraph (2) of subsection (c) necessitated by the findings in this annual report. 
(f)Reporting requirement related to audit of Bureau of African Affairs monitoring and coordination of the Trans-Sahara Counterterrorism Partnership ProgramNot later than 90 days after the date of the enactment of this Act, and every 120 days thereafter until all 13 recommendations in the September 2020 Department of State Office of Inspector General audit entitled Audit of the Department of State Bureau of African Affairs Monitoring and Coordination of the Trans-Sahara Counterterrorism Partnership Program (AUD–MERO–20–42) are closed or until the date that is three years after the date of the enactment of this Act, whichever is earlier, the Secretary of State shall submit to the appropriate congressional committees a report that identifies—  (1)which of the 13 recommendations in AUD–MERO–20–42 have not been closed; 
(2)a description of progress made since the last report toward closing each recommendation identified under paragraph (1); (3)additional resources needed, including assessment of staffing capacity, if any, to complete action required to close each recommendation identified under paragraph (1); and 
(4)the anticipated timeline for completion of action required to close each recommendation identified under paragraph (1), including application of all recommendations into all existing security assistance programs managed by the Department of State under the TSCTP Program. (g)Program administrationNot later than 120 days after the date of the enactment of this Act, the Secretary of State shall report to Congress plans for conducting a written review of a representative sample of each of the security assistance programs administered by the Bureau of African Affairs to identify potential waste, fraud, abuse, inefficiencies, or deficiencies. The review shall include an analysis of staff capacity, including human resource needs, available resources, procedural guidance, and monitoring and evaluation processes to ensure the Bureau of African Affairs is managing programs efficiently and effectively. 
(h)FormThe strategies required under paragraphs (1) and (2) of subsection (c) and the reports required under subsections (e), (f), and (g) shall be submitted in unclassified form but may include a classified annex. (i)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Foreign Relations, the Committee on Armed Services, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and (2)the Committee on Foreign Affairs, the Committee on Armed Services, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives. 
1347.Human rights awareness for American athletic delegations 
(a)Sense of CongressIt is the sense of Congress that individuals representing the United States at international athletic competitions in foreign countries should have the opportunity to be informed about human rights and security concerns in such countries and how best to safeguard their personal security and privacy.  (b)In general (1)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of State shall devise and implement a strategy for disseminating briefing materials, including information described in subsection (c), to individuals representing the United States at international athletic competitions in a covered country. 
(2)Timing and form of materials 
(A)In generalThe briefing materials referred to in paragraph (1) shall be offered not later than 180 days prior to the commencement of an international athletic competition in a covered country. (B)Form of deliveryBriefing materials related to the human rights record of covered countries may be delivered electronically or disseminated in person, as appropriate. 
(C)Special considerationInformation briefing materials related to personal security risks may be offered electronically, in written format, by video teleconference, or prerecorded video. (3)ConsultationsIn devising and implementing the strategy required under paragraph (1), the Secretary of State shall consult with the following: 
(A)The Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations in the Senate, not later than 90 days after the date of the enactment of this Act. (B)Leading human rights nongovernmental organizations and relevant subject-matter experts in determining the content of the briefings required under this subsection. 
(C)The United States Olympic and Paralympic Committee and the national governing bodies of amateur sports that play a role in determining which individuals represent the United States in international athletic competitions, regarding the most appropriate and effective method to disseminate briefing materials.  (c)Content of briefingsThe briefing materials required under subsection (b) shall include, with respect to a covered country hosting an international athletic competition in which individuals may represent the United States, the following: 
(1)Information on the human rights concerns present in such covered country, as described in the Department of State’s Annual Country Reports on Human Rights Practices. (2)Information, as applicable, on risks such individuals may face to their personal and digital privacy and security, and recommended measures to safeguard against certain forms of foreign intelligence targeting, as appropriate. 
(d)Covered country definedIn this section, the term covered country means, with respect to a country hosting an international athletic competition in which individuals representing the United States may participate, any of the following: (1)Any Communist country specified in subsection (f) of section 620 of the Foreign Assistance Act of 1961 (22 U.S.C. 2370(f)). 
(2)Any country ranked as a Tier 3 country in the most recent Department of State’s annual Trafficking in Persons Report. (3)Any other country the Secretary of State determines present serious human rights concerns for the purpose of informing such individuals. 
(4)Any country the Secretary of State, in consultation with other cabinet officials as appropriate, determines presents a serious counterintelligence risk. 1348.Report on human rights in ColombiaNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretary of State, shall submit to the congressional defense committees a report that includes the following: 
(1)A description of the security cooperation relationship between the United States and Colombia, including a description of United States objectives, any ongoing or planned security cooperation activities with the military forces of Colombia, and an identification of priority capabilities of the military forces of Colombia that the Department could enhance. (2)An assessment of the capabilities of the military and paramilitary forces of Colombia. 
(3)A description of the human rights climate in Colombia, an assessment of the Colombia military and paramilitary forces’ adherence to human rights, and a description of any ongoing or planned cooperative activities between the United States and Colombia focused on human rights. (4)A description of the manner and extent to which a security cooperation strategy between the United States and Colombia could address any human rights abuses identified pursuant to paragraph (3) or (4), encourage accountability and promote reform through training on human rights, rule of law, and rules of engagement. 
1349. Prohibition on exports of items used for crowd control purposes to Colombia’s Mobile Anti-Disturbances Squadron 
(a)Determination requiredNot later than 180 days after the date of the enactment of this Act, and annually thereafter until 2032, the Secretary of State shall make a determination as to whether Colombia’s Mobile Anti-Disturbances Squadron has committed gross violations of human rights.  (b)Use of funds and issuance of licenses prohibitedIf the Secretary of State determines under subsection (a) that Colombia’s Mobile Anti-Disturbances Squadron has committed gross violations of human rights, then— 
(1)none of the funds authorized to be appropriated or otherwise made available by this Act may be used to authorize, provide, or facilitate the delivery of covered items to Colombia’s Mobile Anti-Disturbances Squadron; and (2)the President shall prohibit the issuance of licenses to export covered items to Colombia’s Mobile Anti-Disturbances Squadron.  
(c)Covered items definedIn this section, the term covered items includes firearms, tanks, tear gas, pepper spray, rubber bullets, foam rounds, bean bag rounds, pepper balls, water cannons, handcuffs, shackles, stun guns, tasers, or any other item that may be used for purposes of crowd control. 1350.Annual report relating to the situation in the Democratic Republic of the Congo (a)Report requiredNot later than 60 days after the date of the enactment of this Act and annually for five years thereafter, the Secretary of State and the Secretary of Defense, in consultation with the Administrator of the United States Agency for International Development and other departments and agencies as determined necessary, shall submit to the appropriate congressional committees an annual report on the United States strategy for advancing security sector reforms, demobilization, disengagement, and reintegration efforts, anticorruption measures, and other assistance and initiatives designed to address chronic instability and other governance issues, localized armed conflict, and the growing threat of transnational terrorism in the Democratic Republic of the Congo (in this section referred to as the DRC). 
(b)ElementsThe report required by subsection (a) shall include the following: (1)A comprehensive assessment of the threat posed by the Allied Democratic Forces, elements of which have declared as an affiliate of the Islamic State, and any other affiliates of the Islamic State or Al Qaeda based in the DRC, which shall include, with respect to each such group— 
(A)the capacity to strike— (i)the United States homeland; 
(ii)United States persons; and (iii)interests in the United States or elsewhere; 
(B)the connectivity to other Islamic State or Al Qaeda affiliates and senior leaders of their respective core organizations; and (C)the major sources of revenue, including illicit and licit activities and financial flows originating outside of the DRC to senior leaders of the organizations. 
(2)An assessment of how terrorist organizations and armed groups exacerbate the ongoing humanitarian crisis in the DRC and neighboring countries, including an analysis of the extent to which elements of the Armed Forces of the Democratic Republic of the Congo (in this section referred to as the FARDC) and other government entities collaborate with, contribute to, or otherwise facilitate actors involved in chronic armed conflict in the DRC. (3)An assessment of the impact of the United Nations Organization Stabilization Mission in the Democratic Republic of the Congo (in this section referred to as the MONUSCO) on the security situation in the DRC over the previous five fiscal years and recommendations for changes to the MONUSCO mandate, if any, to improve its efficacy. 
(4)A detailed account of United States foreign assistance provided over the previous five fiscal years intended to build FARDC capacity to counter terrorism and violent extremism, to protect civilians, and to address longstanding allegations of FARDC human rights abuses and collaboration with armed groups in the DRC. (5)A detailed account of United States foreign assistance provided over the previous five fiscal years to address humanitarian needs, counter corruption, and improve good governance, including fiscal transparency, in the DRC. 
(6)The statutory authorities under which assistance described in paragraph (4) or (5) was provided, the amounts provided under each authority, and an analysis of the efficacy and impact of such assistance. (7)A detailed proposal of what resources are required to pursue the United States strategy outlined in subsection (a) in the following year. 
(c)FormThe report required by subsection (a) shall be submitted in an unclassified form, but may include a classified annex. (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Foreign Affairs, the Committee on Armed Services, and the Committee on Appropriations of the House of Representatives; and (2)the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Appropriations of the Senate. 
1351.Report on Israeli regional military coordination 
(a)In generalThe United States-Israel Security Assistance Authorization Act of 2020 is amended by adding at the end the following:  1280C.Reports on regional military coordination (a)Report by Secretary of DefenseNot later than 180 days after the date of enactment of this section, the Secretary of Defense shall provide a report, including a classified annex, to the Committees on Armed Services of the House of Representatives and of the Senate on the status of the efforts of the United States to work with countries within the United States Central Command area of responsibilities to improve Israel’s coordination with regional militaries. 
(b)Report by Secretary of StateThe Secretary of State, in coordination with the Administrator for the United States Agency for International Development, shall provide the House Foreign Affairs and Senate Foreign Relations Committee with an analysis of the strategic initiatives taken to fully integrate the Abraham Accords into congressionally authorized and appropriated programs. The report shall also include a strategic plan for how potential new funds that have previously been authorized by Congress could be used for such integration priorities. . 1352.Arctic Region Diplomacy Policy (a)In generalThe Secretary of State, in consultation with the Secretary of Defense, the Secretary of the department in which the Coast Guard is operating, and the heads of any other relevant Federal agencies, acting through the U.S. Coordinator for the Arctic Region, shall submit to the congressional defense committees, the Committee on Foreign Affairs and the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Foreign Relations and the Committee on Commerce, Science, and Transportation of the Senate an Arctic Region Diplomacy Policy. Such policy shall assess, develop, budget for, and implement plans, policies, and actions relating to the following: 
(1)Bolstering the diplomatic presence of the United States in Arctic countries, including through enhancements to diplomatic missions and facilities, participation in regional and bilateral dialogues related to Arctic security, and coordination of United States initiatives and assistance programs across agencies to protect the national security of the United States and its allies and partners. (2)Enhancing the resilience capacities of Arctic countries to the effects of environmental change and increased civilian and military activity by Arctic countries and other countries that may result from increased accessibility of the Arctic region. 
(3)Assessing specific added risks to the Arctic region and Arctic countries that— (A)are vulnerable to the changing Arctic environment; and 
(B)are strategically significant to the United States. (4)Coordinating the integration of environmental change and national security risk and vulnerability assessments into the decision making process on foreign assistance awards with Greenland. 
(5)Advancing principles of good governance by encouraging and cooperating with Arctic states on collaborative approaches to— (A)responsibly manage natural resources in the Arctic region; 
(B)share the burden of ensuring maritime safety in the Arctic region; (C)prevent the escalation of security tensions by mitigating against the militarization of the Arctic region; 
(D)develop mutually agreed upon multilateral policies among Arctic countries on the management of maritime transit routes through the Arctic region and work cooperatively on the transit policies for access to and transit in the Arctic region by non-Arctic countries; and (E)facilitate the development of Arctic Region Diplomacy Action Plans to ensure stability and public safety in disaster situations in a humane and responsible fashion. 
(6)Evaluating the vulnerability, security, survivability, and resiliency of United States interests and non-defense assets in the Arctic region. (7)Reducing black carbon and methane emissions in the Arctic region. 
(b)FormThe Arctic Region Diplomacy Policy required under subsection (a) shall be submitted in unclassified form but may contain a classified annex. Such unclassified form shall be posted on an appropriate publicly available website of the Department of State. 1353.Prohibition on use of funds to provide for the commercial export or transfer of certain military or policy weaponry to Saudi Arabia’s Rapid Intervention Force (a)In generalNone of the funds authorized to be appropriated or otherwise made available to carry out this Act may be used to provide for the commercial export or transfer of covered items to Saudi Arabia’s Rapid Intervention Force (RIF). 
(b)Covered items definedIn this section, the term covered items includes firearms, tanks or other vehicles, tear gas, pepper spray, rubber bullets, foam rounds, bean bag rounds, pepper balls, water cannons, handcuffs, shackles, stun guns, tasers, military training, or any other military or police weaponry.  1354.Report and strategy relating to human trafficking and slavery in Libya (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Administrator of the United States Agency for International Development, shall submit to Congress a report on combating human trafficking and slavery in Libya. 
(b)ElementsThe report required under subsection (a) shall include the following: (1)An assessment of the extent to which human trafficking and slavery remain commonplace in Libya. 
(2)An assessment of the role that the United Nations-recognized Libyan Government, non-state actors, and foreign governments have played in the propagation of human trafficking and slavery in Libya since 2011. (3)A summary of United States foreign policy tools that have been considered or used to combat human trafficking and slavery in Libya since 2011. 
(4)An identification and assessment of the root causes of human trafficking and slavery in Libya, including regional conflicts and instability. (5)An identification and assessment of domestic or international options for pursuing accountability for perpetrators of human trafficking and slavery in Libya. 
(6)A strategy for diplomatic and development engagement to address the root causes identified and assessed pursuant to paragraph (4) and hold perpetrators accountable through the options identified and assessed pursuant to paragraph (5). 1355.U.S.-Israel Military Technology Cooperation ActSection 1299M of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended— 
(1)by striking the section heading and inserting Establishment of United States-Israel Operations-Technology Working Group; (2)by amending subsection (a) to read as follows: 
 
(a)Requirement 
(1)In generalThe Secretary of Defense, in consultation with the Secretary of State, shall take actions within the United States-Israel Defense Acquisition Advisory Group— (A)to provide a standing forum for the United States and Israel to systematically share intelligence-informed military capability requirements;  
(B)to identify military capability requirements common to the Department of Defense and the Ministry of Defense of Israel; (C)to assist defense suppliers in the United States and Israel by assessing recommendations from such defense suppliers with respect to joint science, technology, research, development, test, evaluation, and production efforts; and  
(D)to develop, as feasible and advisable, combined United States-Israel plans to research, develop, procure, and field weapon systems and military capabilities as quickly and economically as possible to meet common capability requirements of the Department and the Ministry of Defense of Israel. (2)Rule of constructionNothing in this subsection shall be construed as requiring the termination of any existing United States defense activity, group, program, or partnership with Israel.; 
(3)by amending subsection (c) to read as follows:  (c)Establishment of United States-Israel Operations-Technology Working Group within the United States-Israel Defense Acquisition Advisory Group (1)In generalNot later than 1 year after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2022, the Secretary of Defense, in consultation with the appropriate heads of other Federal agencies and with the concurrence of the Minister of Defense of Israel, shall establish, under the United States vice chairman of the United States-Israel Defense Acquisition Advisory Group, a United States-Israel Operations-Technology Working Group to address operations and technology matters described in subsection (a)(1). 
(2)Extension with respect to terms of referenceThe 1-year period under paragraph (1) may be extended for up to 180 days if the Secretary of Defense, in consultation with the Secretary of State, certifies in writing to the appropriate congressional committees that additional time is needed to finalize the terms of reference. Such certification shall be made in unclassified form.; and  (4)in subsection (d)(2), by striking United States-Israel Defense Acquisition Advisory Group each place it appears and inserting United States-Israel Operations-Technology Working Group. 
1356.Report on open radio access networks technology 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation the Secretary of Commerce, shall submit to the appropriate congressional committees a report on the national security implications of open radio access networks (Open RAN or O-RAN) technology that— (1)provides information on the Department of State’s diplomatic efforts to ensure United States leadership in international standard setting bodies for Open RAN technology; 
(2)describes the involvement of China headquartered companies in Open RAN standards setting bodies such as the O-RAN Alliance; (3)reviews the national security risks posed by the presence of entities included on the Bureau of Industry and Security’s Entity List in the O-RAN Alliance; 
(4)determines whether entities that do business in the United States can participate in the O-Ran Alliance under existing sanctions and export control laws; (5)analyzes whether United States national security is affected by the limited number of telecommunications equipment vendors, and examines whether the advent and deployment of Open RAN technology could affect such; 
(6)outlines how the United States can work with allies, partners, and other countries to ensure that Open RAN technology maintains the highest security and privacy standards; and (7)identifies steps the United States can take to assert leadership in Open RAN technology. 
(b)Appropriate committees of congress definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs of the House of Representatives; 
(2)the Committee on Foreign Relations of the Senate; (3)the Committee on Energy and Commerce of the House of Representatives; and 
(4)the Committee on Commerce, Science, and Transportation of the Senate. 1357.Report the Grey Wolves organizationNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate Congressional committees a report that contains the following: 
(1)A detailed report of the activities of the Grey Wolves organization (AKA Bozkurtlar & Ülkü Ocakları) undertaken against U.S. interests, allies, and international partners, including a review of the criteria met for designation as a foreign terrorist organization as set forth in section 219 of the Immigration and Nationality Act (8 U.S.C. 1189). (2)A determination as to whether the Grey Wolves meet the criteria for designation as a foreign terrorist organization as set forth in section 219 of the Immigration and Nationality Act (8 U.S.C. 1189), and should be designated as such by the Secretary of State. 
(3)If the Secretary of State determines that the Grey Wolves do not meet the criteria set forth under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189), a detailed justification as to which criteria have not been met. 1358.Prioritization of efforts of the Department of State to combat international trafficking in covered synthetic drugs (a)In generalThe Secretary of State shall prioritize efforts of the Department of State to combat international trafficking in covered synthetic drugs by carrying out programs and activities to include the following: 
(1)Supporting increased data collection by the United States and foreign countries through increased drug use surveys among populations, increased use of wastewater testing where appropriate, and multilateral sharing of that data. (2)Engaging in increased consultation and partnership with international drug agencies, including the European Monitoring Centre for Drugs and Drug Addiction, and regulatory agencies in foreign countries. 
(3)Carrying out the program to provide assistance to build the capacity of foreign law enforcement agencies with respect to covered synthetic drugs, as required by section 3. (4)Carrying out exchange programs for governmental and nongovernmental personnel in the United States and in foreign countries to provide educational and professional development on demand reduction matters relating to the illicit use of narcotics and other drugs, as required by section 4. 
(b)Report 
(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report on the implementation of this section. (2)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means— 
(A)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives; and  (B)the Committee on Foreign Relations and the Committee on Appropriations of the Senate. 
(c)Program to provide assistance to build the capacity of foreign law enforcement agencies with respect to covered synthetic drugs 
(1)In generalNotwithstanding section 660 of the Foreign Assistance Act of 1961 (22 U.S.C. 2420), the Secretary of State shall establish a program to provide assistance to build the capacity of law enforcement agencies of the countries described in paragraph (3) to help such agencies to identify, track, and improve their forensics detection capabilities with respect to covered synthetic drugs. (2)PriorityThe Secretary of State shall prioritize assistance under paragraph (1) among those countries described in paragraph (3) in which such assistance would have the most impact in reducing illicit use of covered synthetic drugs in the United States. 
(3)Countries describedThe foreign countries described in this paragraph are— (A)countries that are producers of covered synthetic drugs; 
(B)countries whose pharmaceutical and chemical industries are known to be exploited for development or procurement of precursors of covered synthetic drugs; or (C)major drug-transit countries as defined by the President. 
(4)Authorization of additional appropriationsThere is authorized to be appropriated to the Secretary to carry out this subsection $4,000,000 for each of the fiscal years 2022 through 2026 and such amounts shall be in addition to amounts authorized for such purposes. (d)Exchange program for governmental and nongovernmental personnel to provide educational and professional development on demand reduction matters relating to illicit use of narcotics and other drugs (1)In generalThe Secretary of State shall establish or continue and strengthen, as appropriate, an exchange program for governmental and nongovernmental personnel in the United States and in foreign countries to provide educational and professional development on demand reduction matters relating to the illicit use of narcotics and other drugs. 
(2)Program requirementsThe program required by paragraph (1)— (A)shall be limited to individuals who have expertise and experience in matters described in paragraph (1); 
(B)in the case of inbound exchanges, may be carried out as part of exchange programs and international visitor programs administered by the Bureau of Educational and Cultural Affairs of the Department of State, including the International Visitor Leadership Program in consultation or coordination with the Bureau of International Narcotics and Law Enforcement Affairs; and  (C)shall include outbound exchanges for governmental or nongovernmental personnel in the United States. 
(3)Authorization of additional appropriationsThere is authorized to be appropriated to the Secretary to carry out this subsection $1,000,000 for each of the fiscal years 2022 through 2026 and such amounts shall be in addition to amounts authorized for such purposes. (e)Amendments to international narcotics control program (1)International Narcotics Control Strategy ReportSection 489(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2291h(a)) is amended by adding at the end the following: 
 
(10)Synthetic opioids and new psychoactive substances 
(A)Synthetic opioidsInformation that contains an assessment of the countries significantly involved in the manufacture, production, or transshipment of synthetic opioids, including fentanyl and fentanyl analogues, to include the following: (i)The scale of legal domestic production and any available information on the number of manufacturers and producers of such opioids in such countries. 
(ii)Information on any law enforcement assessments of the scale of illegal production, including a description of the capacity of illegal laboratories to produce such opioids. (iii)The types of inputs used and a description of the primary methods of synthesis employed by illegal producers of such opioids. 
(iv)An assessment of the policies of such countries to regulate licit manufacture and interdict illicit manufacture, diversion, distribution, and shipment of such opioids and an assessment of the effectiveness of the policies' implementation. (B)New psychoactive substancesInformation on, to the extent practicable, any policies of responding to new psychoactive substances (as such term is defined in section 7 of the FENTANYL Results Act), to include the following:  
(i)Which governments have articulated policies on scheduling of such substances. (ii)Any data on impacts of such policies and other responses to such substances. 
(iii)An assessment of any policies the United States could adopt to improve its response to new psychoactive substances.. (2)Definition of major illicit drug producing countrySection 481(e) of the Foreign Assistance Act of 1961 (22 U.S.C. 2291(e)) is amended— 
(A)in paragraph (2)— (i)by striking means a country in which— and inserting  
means— (A)a country in which—; 
(ii)by striking (A) 1,000 and inserting the following:  (i)1,000; 
(iii)by striking (B) 1,000 and inserting the following:   (ii)1,000; 
(iv)by striking (C) 5,000 and inserting the following:  (iii)5,000; 
(v)in subparagraph (A)(iii), as redesignated by this subsection, by adding or at the end; and (vi)by adding at the end the following: 
 
(B)a country which is a significant direct source of illicit narcotic or psychotropic drugs or other controlled substances significantly affecting the United States.; and (B)in paragraph (5) to read as follows: 
 
(5)the term major drug-transit country means a country through which are transported illicit narcotic or psychotropic drugs or other controlled substances significantly affecting the United States.. (f)Sense of CongressIt is the sense of Congress that— 
(1)the President should direct the United States Representative to the United Nations to use the voice and vote of the United States at the United Nations to advocate for more transparent assessments of countries by the International Narcotics Control Board; and (2)bilateral, plurilateral, and multilateral international cooperation is essential to combating the trafficking of covered synthetic drugs. 
(g)DefinitionIn this section: (1)The term covered synthetic drug means— 
(A)a synthetic controlled substance (as defined in section 102(6) of the Controlled Substances Act (21 U.S.C. 802(6))), including fentanyl or a fentanyl analogue; or (B)a new psychoactive substance. 
(2)The term new psychoactive substance means a substance of abuse, or any preparation thereof, that— (A)is not— 
(i)included in any schedule as a controlled substance under the Controlled Substances Act (21 U.S.C. 801 et seq.); or  (ii)controlled by the Single Convention on Narcotic Drugs signed at New York, New York, on March 30, 1961, or the Convention on Psychotropic Substances signed at Vienna, Austria, on February 21, 1971; 
(B)is new or has reemerged on the illicit market; and (C)poses a threat to the public health and safety. 
1359.Annual report on Comprehensive Nuclear-Test-Ban Treaty sensors 
(a)RequirementNot later than 90 days after the date of the enactment of this Act, and not later than September 1 of each subsequent year, the Secretary of Defense shall submit to the appropriate congressional committees a report on the sensors used in the international monitoring system of the Comprehensive Nuclear-Test-Ban Treaty Organization. Each such report shall include, with respect to the period covered by the report— (1)the number of incidents where such sensors are disabled, turned off, or experience technical difficulties; and 
(2)with respect to each such incident— (A)the location of the sensor; 
(B)the duration of the incident; and (C)whether the Secretary determines there is reason to believe that the incident was a deliberate act on the part of the host nation. 
(b)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives; and 
(2)the Committee on Armed Services and the Committee on Foreign Relations of the Senate. 1360.Report on United States humanitarian aid to Nagorno KarabakhNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report that contains— 
(1)a detailed review of all United States humanitarian and developmental assistance programs being implemented in Nagorno Karabakh, including project descriptions and budgets, a listing of partnering organizations, and resulting deliverables; (2)an analysis of the effectiveness of such assistance programs for Nagorno Karabakh; and 
(3)plans for future such assistance programs for Nagorno Karabakh. 1361.Annual report on United States strategy to counter malign foreign influence in Africa (a)Report requiredNot later than 120 days after the date of the enactment of this Act, and annually thereafter for 5 years, the Secretary of State, in consultation with the heads of other Federal departments and agencies as appropriate, shall submit to the appropriate committees a report on the United States strategy and associated efforts to counter the malign influence of the People’s Republic of China, the Russian Federation, and other foreign actors who seek to undermine United States efforts and influence in Africa.  
(b)ElementsThe report required by subsection (a) shall include the following:  (1)An assessment of the scope and nature of foreign malign influence in Africa, including malign influence that is facilitated by the People’s Republic of China, the Russian Federation, and other actors. 
(2)A detailed account of United States foreign assistance and other initiatives developed and implemented during fiscal years 2018, 2019, 2020, and 2021 to address foreign malign influence in Africa, including those programs designed to build foreign government and civil society capacity to improve standards related to human rights, labor, anti-corruption, fiscal transparency, and other tenets of good governance. (3)Analysis of policy and programmatic limitations, gaps, and resource requirements to meet related strategic objectives. 
(c)FormThe report required by subsection (a) shall be submitted in unclassified form but may contain a classified annex.  (d)Appropriate congressional committtees definedIn this section, the term ‘‘appropriate congressional committees’’ means— 
(1)the Committee on Foreign Affairs of the House of Representatives; and (2)the Committee on Foreign Relations of the Senate. 
1362.Independent study on human rights abuses related to the arms exports of the top five arms-exporting foreign countries 
(a)In generalThe Secretary of State, in coordination with the Defense Security Cooperation Agency, the National Security Council, the Secretary of Defense, and the Secretary of Commerce, shall enter into an agreement to provide for the conduct of an independent study on human rights abuses related to the arms exports of the top five arms-exporting foreign countries, including China and Russia. (b)Matters to be includedThe study described in subsection (a)— 
(1)shall provide recommendations to reduce civilian harm in foreign countries that may have occurred directly or indirectly in connection with such arms exports, including— (A)strategies to work with partner nations; and 
(B)complementary or additional engagement, including with capabilities; (2)shall analyze how to reduce risk relating to such arms exports, including through use of additional training, tools, and data; and 
(3)may include other relevant elements. (c)Deadline (1)In generalThe study described in subsection (a) shall be completed by September 1, 2022 and shall be submitted to the appropriate congressional committees not later than 5 days after its completion. 
(2)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means— (A)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives; and 
(B)the Committee on Foreign Relations and the Committee on Armed Services of the Senate. 1363.Funding for civilian harm mitigation by Defense Security Cooperation Agency (a)IncreaseNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 301 for operation and maintenance, Defense-wide, as specified in the corresponding funding table in section 4301, for the Defense Security Cooperation Agency is hereby increased by $2,000,000, of which $1,000,000 is for the Defense Institute of International Legal Studies for Civilian Harm Mitigation and $1,000,000 is for the Institute of Security Governance for Civilian Harm Mitigation, for civilian harm mitigation overall program process improvement and management such as, at a minimum, assessment framework development and improvement, risk analysis improvement, and the development of new training and advising materials. 
(b)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 301 for operation and maintenance, Defense-wide, as specified in the corresponding funding table in section 4301, for Undistributed in line 580 is hereby reduced by $2,000,000. DCentral American Women and Children Protection Act of 2021 1371.Short titleThis subtitle may be cited as the Central American Women and Children Protection Act of 2021. 
1372.FindingsCongress finds the following: (1)The Northern Triangle countries of El Salvador, Guatemala, and Honduras have among the highest homicide rates in the world. In 2020, there were— 
(A)19.7 homicides per 100,000 people in El Salvador; (B)15.4 homicides per 100,000 people in Guatemala; and 
(C)37.6 homicides per 100,000 people in Honduras. (2)El Salvador, Guatemala, and Honduras are characterized by a high prevalence of drug- and gang-related violence, murder, and crimes involving sexual- and gender-based violence against women and children, including domestic violence, child abuse, and sexual assault. 
(3)In 2019, El Salvador, Guatemala, and Honduras were all listed among the 7 countries in the Latin America and Caribbean region with the highest rates of femicides (the intentional killing of women or girls because of their gender). In 2019— (A)113 women in El Salvador were victims of femicide; 
(B)160 women in Guatemala were victims of femicide; and (C)299 women in Honduras were victims of femicide or violent homicide. 
(4)In 2015, El Salvador and Honduras were among the top 3 countries in the world with the highest child homicides rates, with more than 22 and 32 deaths per 100,000 children, respectively, according to the nongovernmental organization Save the Children. (5)Thousands of women, children, and families from El Salvador, Guatemala, and Honduras fled unsafe homes and communities in 2019. 
(6)Violent crimes against women and children are generally assumed to be substantially under-reported because the majority of victims lack safe access to protection and justice. (7)Impunity for perpetrators of violence against women is rampant in El Salvador, Guatemala, and Honduras. There was a 5 percent conviction rate for violence against women in El Salvador in 2016 and 2017. The impunity level for violence against women in Guatemala was 97.05 percent in 2018. In 2018, there was an impunity rate of 95 percent for violence against women in Honduras. 
(8)According to a study conducted by the Woodrow Wilson International Center for Scholars— (A)childhood experiences with domestic violence in Latin America are a major risk factor for future criminal behavior; and 
(B)56 percent of incarcerated women and 59 percent of incarcerated men surveyed experienced intra-familial violence during childhood.  1373.Women and children protection compacts (a)Authorization to enter into compactsThe President, in coordination with the Secretary of State and the Administrator of the United States Agency for International Development, is authorized to enter into multi-year, bilateral agreements of not longer than 6 years in duration, developed in conjunction with the governments of El Salvador, Guatemala, and Honduras (referred to in this subtitle as Compact Countries). Such agreements shall be known as Women and Children Protection Compacts (referred to in this subtitle as Compacts). 
(b)PurposeEach Compact shall— (1)set out the shared goals and objectives of the United States and the government of the Compact Country; and 
(2)be aimed at strengthening the Compact Country’s efforts— (A)to strengthen criminal justice and civil court systems to protect women and children and serve victims of domestic violence, sexual violence, and child exploitation and neglect, and hold perpetrators accountable; 
(B)to secure, create, and sustain safe communities, building on best practices to prevent and deter violence against women and children; (C)to ensure that schools are safe and promote the prevention and early detection of domestic abuse against women and children within communities; and 
(D)to increase access to high-quality, life-saving health care, including post-rape and dignity kits, psychosocial support, and dedicated spaces and shelters for gender-based violence survivors, in accordance with international standards. (c)Compact elementsEach Compact shall— 
(1)establish a 3- to 6-year cooperative strategy and assistance plan for achieving the shared goals and objectives articulated in such Compact; (2)be informed by the assessments of— 
(A)the areas within the Compact Country experiencing the highest incidence of violence against women and children; (B)the ability of women and children to access protection and obtain effective judicial relief; and 
(C)the judicial capacity to respond to reports within the Compact Country of femicide, sexual and domestic violence, and child exploitation and neglect, and to hold the perpetrators of such criminal acts accountable; (3)seek to address the driving forces of violence against women and children, which shall include efforts to break the binding constraints to inclusive economic growth and access to justice; 
(4)identify clear and measurable goals, objectives, and benchmarks under the Compact to detect, deter and respond to violence against women and children; (5)set out clear roles, responsibilities, and objectives under the Compact, which shall include a description of the anticipated policy and financial commitments of the central government of the Compact Country; 
(6)seek to leverage and deconflict contributions and complementary programming by other donors, international organizations, multilateral institutions, regional organizations, nongovernmental organizations, and the private sector, as appropriate; (7)include a description of the metrics and indicators to monitor and measure progress toward achieving the goals, objectives, and benchmarks under the Compact, including reductions in the prevalence of femicide, sexual assault, domestic violence, and child abuse and neglect; 
(8)provide for the conduct of an impact evaluation not later than 1 year after the conclusion of the Compact; and (9)provide for a full accounting of all funds expended under the Compact, which shall include full audit authority for the Office of the Inspector General of the Department of State, the Office of the Inspector General of the United States Agency for International Development, and the Government Accountability Office, as appropriate. 
(d)SunsetThe authority to enter into Compacts under this subtitle shall expire on September 30, 2023. 1374.Authorization of assistance (a)AssistanceThe President, in coordination with the Secretary of State and the Administrator of the United States Agency for International Development, is authorized to provide assistance under this section. 
(b)Authorization of appropriationsThere is authorized to be appropriated $25,000,000 for each of the fiscal years 2022 and 2023 to carry out this subtitle. (c)ImplementersAssistance authorized under subsection (a) may be provided through grants, cooperative agreements, contracts or other innovative financing instruments to civil society, international organizations, or other private entities with relevant expertise. 
(d)Prohibition on funding to central governmentsNo funds appropriated pursuant to subsection (b) may be provided as direct budgetary support to the Government of El Salvador, the Government of Guatemala, or the Government of Honduras. (e)Suspension of assistance (1)In generalThe Secretary of State, in coordination with the Administrator of the United States Agency for International Development, may suspend or terminate assistance authorized under this subtitle if the Secretary determines that the Compact Country or implementing entity— 
(A)is engaged in activities that are contrary to the national security interests of the United States; (B)has engaged in a pattern of actions inconsistent with the goals, objectives, commitments, or obligations under the Compact; or 
(C)has failed to make sufficient progress toward meeting the goals, objectives, commitments, or obligations under the Compact. (2)ReinstatementThe President, in coordination with the Secretary of State and the Administrator of the United States Agency for International Development, may reinstate assistance suspended or terminated pursuant to paragraph (1) only if the Secretary certifies to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives that the Compact Country or implementing entity has taken steps to correct each condition for which assistance was suspended or terminated under paragraph (1). 
(3)Notification and reportNot later than 15 days before suspending or terminating assistance pursuant to paragraph (1), the Secretary, in coordination with the Administrator of the United States Agency for International Development, shall notify the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives of the suspension or termination, including a justification for such action. 1375.Congressional notificationNot later than 15 days before entering into a Compact with the Government of Guatemala, the Government of Honduras, or the Government of El Salvador, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development, shall submit to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives— 
(1)a copy of the proposed Compact; (2)a detailed summary of the cooperative strategy and assistance plan required under section 1333(c); and 
(3)a copy of any annexes, appendices, or implementation plans related to the Compact. 1376.Compact progress reports and briefings (a)Progress reportNot later than 1 year after entering into a Compact, and annually during the life of the Compact, the President, in coordination with the Secretary of State and the Administrator of the United States Agency for International Development, shall submit a report to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives describing the progress made under the Compact. 
(b)ContentsThe report under subsection (a) shall include— (1)analysis and information on the overall rates of gender-based violence against women and children in El Salvador, Guatemala, and Honduras, including by using survivor surveys, regardless of whether or not these acts of violence are reported to government authorities; 
(2)analysis and information on incidences of cases of gender-based violence against women and children reported to the authorities in El Salvador, Guatemala, and Honduras, and the percentage of alleged perpetrators investigated, apprehended, prosecuted, and convicted; (3)analysis and information on the capacity and resource allocation of child welfare systems in El Salvador, Guatemala, and Honduras to protect unaccompanied children; 
(4)the percentage of reported violence against women and children cases reaching conviction; (5)a baseline and percentage changes in women and children victims receiving legal and other social services; 
(6)a baseline and percentage changes in school retention rates; (7)a baseline and changes in capacity of police, prosecution service, and courts to combat violence against women and children;  
(8)a baseline and changes in capacity of health, protection, and other relevant ministries to support survivors of gender-based violence; and  (9)independent external evaluation of funded programs, including compliance with terms of the Compacts by El Salvador, Guatemala, and Honduras, and by the recipients of the assistance. 
(c)BriefingNot later than 180 days after the date of the enactment of this Act, the Secretary of State and the Administrator of the United States Agency for International Development shall provide a briefing to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives regarding— (1)the data and information collected pursuant to this section; and  
(2)the steps taken to protect and assist victims of domestic violence, sexual violence, and child exploitation and neglect. XIVOther Authorizations AMilitary Programs 1401.Working capital fundsFunds are hereby authorized to be appropriated for fiscal year 2022 for the use of the Armed Forces and other activities and agencies of the Department of Defense for providing capital for working capital and revolving funds, as specified in the funding table in section 4501. 
1402.Chemical Agents and Munitions Destruction, Defense 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2022 for expenses, not otherwise provided for, for Chemical Agents and Munitions Destruction, Defense, as specified in the funding table in section 4501. (b)UseAmounts authorized to be appropriated under subsection (a) are authorized for— 
(1)the destruction of lethal chemical agents and munitions in accordance with section 1412 of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521); and (2)the destruction of chemical warfare materiel of the United States that is not covered by section 1412 of such Act. 
1403.Drug Interdiction and Counter-Drug Activities, Defense-WideFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2022 for expenses, not otherwise provided for, for Drug Interdiction and Counter-Drug Activities, Defense-wide, as specified in the funding table in section 4501. 1404.Defense Inspector GeneralFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2022 for expenses, not otherwise provided for, for the Office of the Inspector General of the Department of Defense, as specified in the funding table in section 4501. 
1405.Defense Health ProgramFunds are hereby authorized to be appropriated for fiscal year 2022 for the Defense Health Program for use of the Armed Forces and other activities and agencies of the Department of Defense for providing for the health of eligible beneficiaries, as specified in the funding table in section 4501. BOther Matters 1411.Acquisition of strategic and critical materials from the national technology and industrial baseThe Strategic and Critical Materials Stock Piling Act (50 U.S.C. 98 et seq.) is amended— 
(1)in section 6(b)(2), by inserting to consult with producers and processors of such materials before to avoid; (2)in section 12, by adding at the end the following new paragraph: 
 
(3)The term national technology and industrial base has the meaning given in section 2500 of title 10, United States Code.; and (3)in section 15(a)— 
(A)in paragraph (3), by striking and at the end; (B)in paragraph (4), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following new paragraph:  (5)if domestic sources are unavailable to meet the requirements defined in paragraphs (1) through (4), by making efforts to prioritize the purchase of strategic and critical materials from the national technology and industrial base.. 
1412.Authority for transfer of funds to joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund for Captain James A. Lovell Health Care Center, Illinois 
(a)Authority for transfer of fundsOf the funds authorized to be appropriated for section 1405 and available for the Defense Health Program for operation and maintenance, $137,000,000 may be transferred by the Secretary of Defense to the Joint Department of Defense–Department of Veterans Affairs Medical Facility Demonstration Fund established by subsection (a)(1) of section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2571). For purposes of subsection (a)(2) of such section 1704, any funds so transferred shall be treated as amounts authorized and appropriated specifically for the purpose of such a transfer. (b)Use of transferred fundsFor the purposes of subsection (b) of such section 1704, facility operations for which funds transferred under subsection (a) may be used are operations of the Captain James A. Lovell Federal Health Care Center, consisting of the North Chicago Veterans Affairs Medical Center, the Navy Ambulatory Care Center, and supporting facilities designated as a combined Federal medical facility under an operational agreement covered by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500). 
1413.Authorization of appropriations for Armed Forces Retirement HomeThere is hereby authorized to be appropriated for fiscal year 2022 from the Armed Forces Retirement Home Trust Fund the sum of $75,300,000 for the operation of the Armed Forces Retirement Home. 1414.Establishment of Southern New England Regional Commission (a)EstablishmentSection 15301(a) of title 40, United States Code, is amended by adding at the end the following: 
 
(4)The Southern New England Regional Commission.. (b)Designation of region (1)In generalSubchapter II of chapter 157 of such title is amended by adding at the end the following: 
 
15734.Southern New England Regional CommissionThe region of the Southern New England Regional Commission shall include the following counties: (1)Rhode IslandEach county in the State of Rhode Island. 
(2)ConnecticutThe counties of Hartford, New Haven, Windham, Tolland, Middlesex, and New London in the State of Connecticut. (3)MassachusettsThe counties of Hampden, Plymouth, Barnstable, Essex, Worcester, and Bristol in the State of Massachusetts.. 
(2)Technical and conforming amendmentThe analysis for Subchapter II of chapter 157 of such title is amended by adding at the end the following:   15734. Southern New England Regional Commission.. (c)Authorization of appropriationsThe authorization of appropriations in section 15751 of title 40, United States Code, shall apply with respect to the Southern New England Regional Commission beginning with fiscal year 2022. 
XVCyberspace-Related Matters 
ACyber Threats 
1501.Cyber threat information collaboration environment 
(a)In generalIn consultation with the Cyber Threat Data Standards and Interoperability Council established pursuant to subsection (d), the Secretary of Homeland Security, in coordination with the Secretary of Defense and the Director of National Intelligence (acting through the Director of the National Security Agency), shall develop an information collaboration environment and associated analytic tools that enable entities to identify, mitigate, and prevent malicious cyber activity to— (1)provide limited access to appropriate and operationally relevant data from unclassified and classified intelligence about cybersecurity risks and cybersecurity threats, as well as malware forensics and data from network sensor programs, on a platform that enables query and analysis; 
(2)enable cross-correlation of data on cybersecurity risks and cybersecurity threats at the speed and scale necessary for rapid detection and identification; (3)facilitate a comprehensive understanding of cybersecurity risks and cybersecurity threats; and 
(4)facilitate collaborative analysis between the Federal Government and private sector critical infrastructure entities and information and analysis organizations. (b)Implementation of information collaboration environment (1)EvaluationNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security, acting through the Director of the Cybersecurity and Infrastructure Security Agency of the Department of Homeland Security, in coordination with the Secretary of Defense and the Director of National Intelligence (acting through the Director of the National Security Agency), shall— 
(A)identify, inventory, and evaluate existing Federal sources of classified and unclassified information on cybersecurity threats; (B)evaluate current programs, applications, or platforms intended to detect, identify, analyze, and monitor cybersecurity risks and cybersecurity threats; and 
(C)coordinate with private sector critical infrastructure entities and, as determined appropriate by the Secretary of Homeland Security, in consultation with the Secretary of Defense, other private sector entities, to identify private sector cyber threat capabilities, needs, and gaps. (2)ImplementationNot later than one year after the evaluation required under paragraph (1), the Secretary of Homeland Security, acting through the Director of the Cybersecurity and Infrastructure Security Agency, in coordination with the Secretary of Defense and the Director of National Intelligence (acting through the Director of the National Security Agency), shall begin implementation of the information collaboration environment developed pursuant to subsection (a) to enable participants in such environment to develop and run analytic tools referred to in such subsection on specified data sets for the purpose of identifying, mitigating, and preventing malicious cyber activity that is a threat to government and critical infrastructure. Such environment and use of such tools shall— 
(A)operate in a manner consistent with relevant privacy, civil rights, and civil liberties policies and protections, including such policies and protections established pursuant to section 1016 of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 485); (B)account for appropriate data standards and interoperability requirements, consistent with the standards set forth in subsection (d); 
(C)enable integration of current applications, platforms, data, and information, including classified information, in a manner that supports integration of unclassified and classified information on cybersecurity risks and cybersecurity threats; (D)incorporate tools to manage access to classified and unclassified data, as appropriate; 
(E)ensure accessibility by entities the Secretary of Homeland Security, in consultation with the Secretary of Defense and the Director of National Intelligence (acting through the Director of the National Security Agency), determines appropriate; (F)allow for access by critical infrastructure stakeholders and other private sector partners, at the discretion of the Secretary of Homeland Security, in consultation with the Secretary of Defense; 
(G)deploy analytic tools across classification levels to leverage all relevant data sets, as appropriate; (H)identify tools and analytical software that can be applied and shared to manipulate, transform, and display data and other identified needs; and 
(I)anticipate the integration of new technologies and data streams, including data from government-sponsored network sensors or network-monitoring programs deployed in support of State, local, Tribal, and territorial governments or private sector entities. (c)Post-deployment assessmentNot later than two years after the implementation of the information collaboration environment under subsection (b), the Secretary of Homeland Security, the Secretary of Defense, and the Director of National Intelligence (acting through the Director of the National Security Agency) shall jointly submit to Congress an assessment of whether to include additional entities, including critical infrastructure information sharing and analysis organizations, in such environment. 
(d)Cyber Threat Data Standards and Interoperability Council 
(1)EstablishmentThere is established an interagency council, to be known as the Cyber Threat Data Standards and Interoperability Council (in this subsection referred to as the council), chaired by the Secretary of Homeland Security, to establish data standards and requirements for public and private sector entities to participate in the information collaboration environment developed pursuant to subsection (a). (2)Other membership (A)Principal membersIn addition to the Secretary of Homeland Security, the council shall be composed of the Director of the Cybersecurity and Infrastructure Security Agency of the Department of Homeland Security, the Secretary of Defense, and the Director of National Intelligence (acting through the Director of the National Security Agency). 
(B)Additional membersThe President shall identify and appoint council members from public and private sector entities who oversee programs that generate, collect, or disseminate data or information related to the detection, identification, analysis, and monitoring of cybersecuity risks and cybersecurity threats, based on recommendations submitted by the Secretary of Homeland Security, the Secretary of Defense, and the Director of National Intelligence (acting through the Director of the National Security Agency). (3)Data streamsThe council shall identify, designate, and periodically update programs that shall participate in or be interoperable with the information collaboration environment developed pursuant to subsection (a), which may include the following: 
(A)Network-monitoring and intrusion detection programs. (B)Cyber threat indicator sharing programs. 
(C)Certain government-sponsored network sensors or network-monitoring programs. (D)Incident response and cybersecurity technical assistance programs. 
(E)Malware forensics and reverse-engineering programs. (4)Data governanceThe council shall establish a committee comprised of the privacy officers of the Department of Homeland Security, the Department of Defense, and the National Security Agency. Such committee shall establish procedures and data governance structures, as necessary, to protect sensitive data, comply with Federal regulations and statutes, and respect existing consent agreements with private sector critical infrastructure entities that apply to critical infrastructure information. 
(5)RecommendationsThe council shall, as appropriate, submit recommendations to the President to support the operation, adaptation, and security of the information collaboration environment developed pursuant to subsection (a). (e)DefinitionsIn this section: 
(1)Critical infrastructureThe term critical infrastructure has the meaning given such term in section 1016(e) of Public Law 107–56 (42 U.S.C. 5195c(e)). (2)Critical infrastructure informationThe term critical infrastructure information has the meaning given such term in section 2222 of the Homeland Security Act of 2002 (6 U.S.C. 671). 
(3)Cyber threat indicatorThe term cyber threat indicator has the meaning given such term in section 102(6) of the Cybersecurity Act of 2015 (enacted as division N of the Consolidated Appropriations Act, 2016 (Public Law 114–113; 6 U.S.C. 1501(6))). (4)Cybersecurity riskThe term cybersecurity risk has the meaning given such term in section 2209 of the Homeland Security Act of 2002 (6 U.S.C. 659). 
(5)Cybersecurity threatThe term cybersecurity threat has the meaning given such term in section 102(5) of the Cybersecurity Act of 2015 (enacted as division N of the Consolidated Appropriations Act, 2016 (Public Law 114–113; 6 U.S.C. 1501(5))). (6)Information sharing and analysis organizationThe term information sharing and analysis organization has the meaning given such term in section 2222 of the Homeland Security Act of 2002 (6 U.S.C. 671). 
1502.Enterprise-wide procurement of commercial cyber threat information products 
(a)ProgramNo later than one year after the date of the enactment of this Act, the Secretary of Defense, acting through the Commander of Joint Force Headquarters-Department of Defense information products Network, shall establish a program management office for the enterprise-wide procurement of commercial cyber threat information products. The program manager of such program shall be responsible for the following: (1)Surveying components of the Department for the commercial cyber threat information product needs of such components. 
(2)Conducting market research of commercial cyber threat information products. (3)Developing requirements, both independently and through consultation with components, for the acquisition of commercial cyber threat information products. 
(4)Developing and instituting model contract language for the acquisition of commercial cyber threat information products, including contract language that facilitates Department of Defense components’ requirements for ingesting, sharing, using and reusing, structuring, and analyzing data derived from such products. (5)Conducting procurement of commercial cyber threat information products on behalf of the Department of Defense, including negotiating contracts with a fixed number of licenses based on aggregate component demand and negotiation of extensible contracts. 
(b)CoordinationIn implementing this section, each component of the Department of Defense shall coordinate the commercial cyber threat information product requirements and potential procurement plans relating to such products of each such component with the program management office established pursuant to subsection (a) so as to enable the program management office to determine if satisfying such requirements or such procurement of such products on an enterprise-wide basis would serve the best interests of the Department. (c)ProhibitionBeginning not later than 540 days after the date of the enactment of this Act, no component of the Department of Defense may independently procure a commercial cyber threat information product that has been procured by the program management office established pursuant to subsection (a), unless— 
(1)such component is able to procure such product at a lower per-unit price than that available through the program management office; or (2)the program management office has approved such independent purchase. 
(d)ExceptionThe requirements of subsections (b) and (c) shall not apply to the National Security Agency. (e)DefinitionIn this section, the term commercial cyber threat information products refers to commercially-available data and indicators that facilitate discovery and understanding of the targets, infrastructure, tools, and tactics, techniques, and procedures of cyber threats. 
BCyber Systems and Operations 
1511.Legacy information technologies and systems accountability 
(a)In generalNot later than 270 days after the date of the enactment of this Act, the Secretaries of the Army, Navy, and Air Force shall each initiate efforts to identify legacy applications, software, and information technology within their respective Departments. (b)SpecificationsTo carry out subsection (a), that Secretaries of the Army, Navy, and Air Force shall each document the following: 
(1)An identification of the applications, software, and information technologies that are considered active or operational, but which are judged to no longer be required by the respective Department. (2)Information relating to the sources of funding for the applications, software, and information technologies identified under paragraph (1). 
(3)An identification of the senior official responsible for each application, software, and information technology identified under paragraph (1).  (4)A plan to discontinue use and funding for each item application, software, and information technology identified under paragraph (1). 
(c)ExemptionAny effort substantially similar to that described in subsection (a) that is being carried out by the Secretary of the Army, Navy, or Air Force as of the date of the enactment of this Act and completed not later 180 days after such date shall be treated as satisfying the requirement under such subsection. (d)ReportNot later than 270 days after the date of the enactment of this Act, the Secretaries of the Army, Navy, and Air Force shall each submit to the congressional defense committees the documentation required under subsection (b). 
1512.Update relating to responsibilities of Chief Information OfficerParagraph (1) of section 142(b) of title 10, United States Code, is amended— (1)in subparagraphs (A), (B), and (C), by striking (other than with respect to business management) each place it appears; and 
(2)by amending subparagraph (D) to read as follows:  (D)exercises authority, direction, and control over the Cybersecurity Directorate, or any successor organization, of the National Security Agency;. 
1513.Protective Domain Name System within the Department of Defense 
(a)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary shall ensure each component of the Department of Defense uses a Protective Domain Name System (PDNS) instantiation offered by the Department.  (b)ExemptionsThe Secretary of Defense may exempt a component of the Department from using a PDNS instantiation for any reason except for cost or technical application.  
(c)Report to CongressNot later than 150 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report that includes information relating to— (1)each component of the Department that uses a PDNS instantiation offered by the Department; 
(2)each component exempt from using a PDNS instantiation pursuant to subsection (b); and (3)efforts to ensure that the PDNS instantiation offered by the Department connect and share relevant and timely data. 
CCyber Weapons 
1521.Notification requirements regarding cyber weapons 
(a)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the Department of Defense’s compliance responsibilities regarding cyber capabilities. Such report shall also include the Department’s definition of cyber capability that includes all software, hardware, middleware, code, and other information technology developed using amounts from the Cyberspace Activities Budget of the Department of Defense that may used in operations authorized under title 10, United States Code.  (b)LimitationOf amounts authorized to be appropriated by this Act or otherwise made available for fiscal year 2022 for operations and maintenance, Defense-Wide, for the Office of the Secretary of Defense for travel, not more than 75 percent of such amounts may be obligated or expended until the Secretary of Defense has submitted to the congressional defense committees the report required under subsection (a). 
1522.Cybersecurity of weapon systemsSection 1640 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 2224 note), is amended— (1)in subsection (c)(1), by adding at the end the following new subparagraphs: 
 
(E)Nuclear Command, Control, and Communications (NC3). (F)Senior Leadership Enterprise.; and 
(2)by adding at the end the following new subsection:  (f)Biannual reportsNot later than June 30, 2022, and every six months thereafter through 2023, the Secretary of Defense shall provide to the congressional defense committees a report on the work of the Program, including information relating to staffing and accomplishments of during the immediately preceding six-month period.. 
1523.Extension of sunset for pilot program on regional cybersecurity training center for the Army National GuardSection 1651(e) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 32 U.S.C. 501 note) is amended by striking 2022 and inserting 2024. DOther Cyber Matters 1531.Feasibility study regarding establishment within the Department of Defense a designated central program office, headed by a senior Department official, responsible for overseeing all academic engagement programs focusing on creating cyber talent across the Department (a)In generalNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a feasibility study regarding the establishment within the Department of Defense of a designated central program office, headed by a senior Department official, responsible for overseeing all academic engagement programs focusing on creating cyber talent across the Department. Such study shall examine the following: 
(1)The manner in or through which such a designated central program office would obligate and expend amounts relating to cyber education initiatives. (2)The manner in or through which such a designated central program office would interact with the consortium or consortia of universities (established pursuant to section 1659 of the National Defense Authorization Act for Fiscal Year 2020 (10 U.S.C. 391 note)) to assist the Secretary on cybersecurity matters. 
(3)The reasons why cyber has unique programs apart from other science, technology, engineering, and math programs. (4)Whether the creation of the designated central program office will have an estimated net savings for the Department. 
(b)ConsultationIn conducting the feasibility study required under subsection (a), the Secretary of Defense shall consult with and solicit recommendations from academic institutions and stakeholders. including primary, secondary, and post-secondary educational institutions. (c)Determination (1)In generalUpon completion of the feasibility study required under subsection (a), the Secretary of Defense shall make a determination regarding the establishment within the Department of Defense of a designated central program office responsible for each covered academic engagement program across the Department. 
(2)ImplementationIf the Secretary of Defense makes a determination under paragraph (1) in the affirmative, the Secretary shall establish within the Department of Defense a designated central program office responsible for each covered academic enrichment program across the Department. Not later than 180 days after such a determination in the affirmative, the Secretary shall promulgate such rules and regulations as are necessary to so establish such an office. (3)Negative determinationIf the Secretary determines not to establish a designated central program office under subsection (a), the Secretary shall submit to Congress notice of such determination together with a justification for the determination. 
(d)Comprehensive reportNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a comprehensive report that updates the matters required for inclusion in the reports required pursuant to section 1649 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) and section 1726(c) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283). (e)DefinitionIn this section, the term covered academic engagement program means each of the following: 
(1)Any primary, secondary, or post-secondary education program. (2)Any recruitment or retention program. 
(3)Any scholarship program. (4)Any academic partnerships. 
(5)Any general enrichment program. 1532.Prohibition on Chief Information Officer of the Department of Defense serving as Principal Cyber Advisor of the DepartmentSection 932(c)(1) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 10 U.S.C. 2224 note) is amended by inserting after civilian officials of the Department of Defense the following: (other than the Chief Information Officer of the Department). 
1533.Authority for National Cyber Director to accept details on nonreimbursable basisSection 1752(e) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended— (1)by redesignating paragraphs (1) through (8) as subparagraphs (A) through (H), respectively, and indenting such subparagraphs two ems to the right; 
(2)in the matter before subparagraph (A), as redesignated by paragraph (1), by striking The Director may and inserting the following:  (1)In generalThe Director may; 
(3)in paragraph (1)— (A)as redesignated by paragraph (2), by redesignating subparagraphs (C) through (H) as subparagraphs (D) through (I), respectively; and 
(B)by inserting after subparagraph (B) the following new subparagraph (C):  (C)accept officers or employees of the United States or members of the Armed Forces on a detail from an element of the intelligence community (as such term is defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4))) or from another element of the Federal Government on a nonreimbursable basis, as jointly agreed to by the heads of the receiving and detailing elements, for a period not to exceed three years;; and 
(4)by adding at the end the following new paragraph:  (2)Rules of construction regarding detailsParagraph (1)(C) shall not be construed to impose any limitation on any other authority for reimbursable or nonreimbursable details. A nonreimbursable detail made under such paragraph shall not be considered an augmentation of the appropriations of the receiving element of the Office of the National Cyber Director.. 
1534.CyberSentry program of the Cybersecurity and Infrastructure Security Agency 
(a)In generalTitle XXII of the Homeland Security Act of 2002 (6 U.S.C. 651 et seq.) is amended by adding at the end the following new section:  2220A.CyberSentry program (a)EstablishmentThe Director shall establish and maintain in the Agency a program, to be known as CyberSentry, to provide continuous monitoring and detection of cybersecurity risks to critical infrastructure entities that own or operate industrial control systems that support national critical functions, upon request and subject to the consent of such owner or operator. 
(b)ActivitiesThe Director, through CyberSentry, shall— (1)enter into strategic partnerships with critical infrastructure owners and operators that, in the determination of the Director and subject to the availability of resources, own or operate regionally or nationally significant industrial control systems that support national critical functions, in order to provide technical assistance in the form of continuous monitoring of industrial control systems and the information systems that support such systems and detection of cybersecurity risks to such industrial control systems and other cybersecurity services, as appropriate, based on and subject to the agreement and consent of such owner or operator; 
(2)leverage sensitive or classified intelligence about cybersecurity risks regarding particular sectors, particular adversaries, and trends in tactics, techniques, and procedures to advise critical infrastructure owners and operators regarding mitigation measures and share information as appropriate; (3)identify cybersecurity risks in the information technology and information systems that support industrial control systems which could be exploited by adversaries attempting to gain access to such industrial control systems, and work with owners and operators to remediate such vulnerabilities; 
(4)produce aggregated, anonymized analytic products, based on threat hunting and continuous monitoring and detection activities and partnerships, with findings and recommendations that can be disseminated to critical infrastructure owners and operators; and (5)support activities authorized in accordance with section 1501 of the National Defense Authorization Act for Fiscal Year 2022. 
(c)Privacy reviewNot later than 180 days after the date of enactment of this Act, the Privacy Officer of the Agency under section 2202(h) shall— (1)review the policies, guidelines, and activities of CyberSentry for compliance with all applicable privacy laws, including such laws governing the acquisition, interception, retention, use, and disclosure of communities; and 
(2)submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report certifying compliance with all applicable privacy laws as referred to in paragraph (1), or identifying any instances of noncompliance with such privacy laws. (d)Report to CongressNot later than one year after the date of the enactment of this Act, the Director shall provide to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a briefing and written report on implementation of this section. 
(e)SavingsNothing in this section may be construed to permit the Federal Government to gain access to information of a remote computing service provider to the public or an electronic service provider to the public, the disclosure of which is not permitted under section 2702 of title 18, United States Code. (f)DefinitionsIn this section: 
(1)Cybersecurity riskThe term cybersecurity risk has the meaning given such term in section 2209(a). (2)Industrial control systemThe term industrial control system means an information system used to monitor and/or control industrial processes such as manufacturing, product handling, production, and distribution, including supervisory control and data acquisition (SCADA) systems used to monitor and/or control geographically dispersed assets, distributed control systems (DCSs), Human-Machine Interfaces (HMIs), and programmable logic controllers that control localized processes. 
(3)Information systemThe term information system has the meaning given such term in section 102 of the Cybersecurity Act of 2015 (enacted as division N of the Consolidated Appropriations Act, 2016 (Public Law 114–113; 6 U.S.C. 1501(9)).. (b)Responsibilities of the CISA Director relating to industrial control systems that support national critical functions (1)In generalSubsection (c) of section 2202 of the Homeland Security Act of 2002 (6 U.S.C. 652) is amended— 
(A)in paragraph (11), by striking and after the semicolon; (B)in the first paragraph (12) (relating to appointment of a Cybersecurity State Coordinator) by striking as described in section 2215; and and inserting as described in section 2217;; 
(C)by redesignating the second paragraph (12) (relating to the .gov internet domain) as paragraph (13); (D)in such redesignated paragraph (13), by striking and after the semicolon; 
(E)by inserting after such redesignated paragraph (13) the following new paragraph:  (14)maintain voluntary partnerships with critical infrastructure entities that own or operate industrial control systems that support national critical functions, which may include, upon request and subject to the consent of the owner or operator, providing technical assistance in the form of continuous monitoring and detection of cybersecurity risks (as such term is defined in section 2209(a)) in furtherance of section 2220A; and; and 
(F)by redesignating the third paragraph (12) (relating to carrying out such other duties and responsibilities) as paragraph (15). (2)Continuous monitoring and detectionSection 2209(c)(6) of the Homeland Security Act of 2002 (6 U.S.C. 659) is amended by inserting , which may take the form of continuous monitoring and detection of cybersecurity risks to critical infrastructure entities that own or operate industrial control systems that support national critical functions after mitigation, and remediation. 
(c)Title XXII technical and clerical amendments 
(1)Technical amendments 
(A)Homeland Security Act of 2002Subtitle A of title XXII of the Homeland Security Act of 2002 (6 U.S.C. 651 et seq.) is amended— (i)in the first section 2215 (6 U.S.C. 665; relating to the duties and authorities relating to .gov internet domain), by amending the section enumerator and heading to read as follows: 
 
2215.Duties and authorities relating to .gov internet domain; 
(ii)in the second section 2215 (6 U.S.C. 665b; relating to the joint cyber planning office), by amending the section enumerator and heading to read as follows:  2216.Joint cyber planning office; (iii)in the third section 2215 (6 U.S.C. 665c; relating to the Cybersecurity State Coordinator), by amending the section enumerator and heading to read as follows: 
 
2217.Cybersecurity State Coordinator; 
(iv)in the fourth section 2215 (6 U.S.C. 665d; relating to Sector Risk Management Agencies), by amending the section enumerator and heading to read as follows:  2218.Sector Risk Management Agencies; (v)in section 2216 (6 U.S.C. 665e; relating to the Cybersecurity Advisory Committee), by amending the section enumerator and heading to read as follows: 
 
2219.Cybersecurity Advisory Committee; and 
(vi)in section 2217 (6 U.S.C. 665f; relating to Cybersecurity Education and Training Programs), by amending the section enumerator and heading to read as follows:  2220.Cybersecurity Education and Training Programs. (B)Consolidated Appropriations Act, 2021Paragraph (1) of section 904(b) of division U of the Consolidated Appropriations Act, 2021 (Public Law 116–260) is amended, in the matter preceding subparagraph (A), by inserting of 2002 after Homeland Security Act. 
(2)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by striking the items relating to sections 2214 through 2217 and inserting the following new items:   Sec. 2214. National Asset Database. Sec. 2215. Duties and authorities relating to .gov internet domain. Sec. 2216. Joint cyber planning office. Sec. 2217. Cybersecurity State Coordinator. Sec. 2218. Sector Risk Management Agencies. Sec. 2219. Cybersecurity Advisory Committee. Sec. 2220. Cybersecurity Education and Training Programs. Sec. 2220A. CyberSentry program.. 1535.Cyber Incident Review Office (a)In generalSubtitle A of title XXII of the Homeland Security Act of 2002 (6 U.S.C. 651 et seq.) is amended by adding at the end the following new section: 
 
2220A.Cyber Incident Review Office 
(a)DefinitionsIn this section: (1)Cloud service providerThe term cloud service provider means an entity offering products or services related to cloud computing, as defined by the National Institutes of Standards and Technology in NIST Special Publication 800–145 and any amendatory or superseding document relating thereto. 
(2)Covered entityThe term covered entity means an entity that owns or operates critical infrastructure that satisfies the definition established by the Director in the reporting requirements and procedures issued pursuant to subsection (d). (3)Covered cybsecurity incidentThe term covered cybersecurity incident means a cybersecurity incident experienced by a covered entity that satisfies the definition and criteria established by the Director in the reporting requirements and procedures issued pursuant to subsection (d). 
(4)Cyber threat indicatorThe term cyber threat indicator has the meaning given such term in section 102 of the Cybersecurity Act of 2015 (enacted as division N of the Consolidated Appropriations Act, 2016 (Public Law 114–113; 6 U.S.C. 1501)). (5)Cybersecurity purposeThe term cybersecurity purpose has the meaning given such term in section 102 of the Cybersecurity Act of 2015 (enacted as division N of the Consolidated Appropriations Act, 2016 (Public Law 114–113; 6 U.S.C. 1501). 
(6)Cybersecurity threatThe term cybersecurity threat has the meaning given such term in section 102 of the Cybersecurity Act of 2015 (enacted as division N of the Consolidated Appropriations Act, 2016 (Public Law 114–113; 6 U.S.C. 1501)). (7)Defensive measureThe term defensive measure has the meaning given such term in section 102 of the Cybersecurity Act of 2015 (enacted as division N of the Consolidated Appropriations Act, 2016 (Public Law 114–113; 6 U.S.C. 1501)). 
(8)Information Sharing and Analysis OrganizationThe term Information Sharing and Analysis Organization has the meaning given such term in section 2222(5). (9)Information systemThe term information system has the meaning given such term in section 102 of the Cybersecurity Act of 2015 (enacted as division N of the Consolidated Appropriations Act, 2016 (Public Law 114–113; 6 U.S.C. 1501(9)). 
(10)Intelligence communityThe term intelligence community has the meaning given the term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)). (11)Managed service providerThe term managed service provider means an entity that delivers services, such as network, application, infrastructure, or security services, via ongoing and regular support and active administration on customers’ premises, in the managed service provider’s data center (such as hosting), or in a third-party data center. 
(12)Security controlThe term security control has the meaning given such term in section 102 of the Cybersecurity Act of 2015 (enacted as division N of the Consolidated Appropriations Act, 2016 (Public Law 114–113; 6 U.S.C. 1501)). (13)Security vulnerabilityThe term security vulnerability has the meaning given such term in section 102 of the Cybersecurity Act of 2015 (enacted as division N of the Consolidated Appropriations Act, 2016 (Public Law 114–113; 6 U.S.C. 1501)). 
(14)Significant cyber incidentThe term significant cyber incident means a cyber incident, or a group of related cyber incidents, that the Director determines is likely to result in demonstrable harm to the national security interests, foreign relations, or economy of the United States or to the public confidence, civil liberties, or public health and safety of the American people. (15)Supply chain attackThe term supply chain attack means an attack that allows an adversary to utilize implants or other vulnerabilities inserted into information technology hardware, software, operating systems, peripherals (such as information technology products), or services at any point during the life cycle in order to infiltrate the networks of third parties where such products, services, or technologies are deployed. 
(b)Cyber Incident Review OfficeThere is established in the Agency a Cyber Incident Review Office (in this section referred to as the Office) to receive, aggregate, and analyze reports related to covered cybersecurity incidents submitted by covered entities in furtherance of the activities specified in subsection (c) of this section and sections 2202(e), 2209(c), and 2203 to enhance the situational awareness of cybersecurity threats across critical infrastructure sectors. (c)ActivitiesThe Office shall, in furtherance of the activities specified in sections 2202(e), 2209(c), and 2203— 
(1)receive, aggregate, analyze, and secure reports from covered entities related to a covered cybersecurity incident to assess the effectiveness of security controls and identify tactics, techniques, and procedures adversaries use to overcome such controls; (2)facilitate the timely sharing between relevant critical infrastructure owners and operators and, as appropriate, the intelligence community of information relating to covered cybersecurity incidents, particularly with respect to an ongoing cybersecurity threat or security vulnerability; 
(3)for a covered cybersecurity incident that also satisfies the definition of a significant cyber incident, or are part of a group of related cyber incidents that together satisfy such definition, conduct a review of the details surrounding such covered cybersecurity incident or group of such incidents and identify ways to prevent or mitigate similar incidents in the future; (4)with respect to covered cybersecurity incident reports under subsection (d) involving an ongoing cybersecurity threat or security vulnerability, immediately review such reports for cyber threat indicators that can be anonymized and disseminated, with defensive measures, to appropriate stakeholders, in coordination with other Divisions within the Agency, as appropriate; 
(5)publish quarterly unclassified, public reports that describe aggregated, anonymized observations, findings, and recommendations based on covered cybersecurity incident reports under subsection (d); (6)leverage information gathered regarding cybersecurity incidents to enhance the quality and effectiveness of bi-directional information sharing and coordination efforts with appropriate stakeholders, including sector coordinating councils, information sharing and analysis organizations, technology providers, cybersecurity and incident response firms, and security researchers, including by establishing mechanisms to receive feedback from such stakeholders regarding how the Agency can most effectively support private sector cybersecurity; and 
(7)proactively identify opportunities, in accordance with the protections specified in subsections (e) and (f), to leverage and utilize data on cybersecurity incidents in a manner that enables and strengthens cybersecurity research carried out by academic institutions and other private sector organizations, to the greatest extent practicable. (d)Covered cybersecurity incident reporting requirements and procedures (1)In generalNot later than 270 days after the date of the enactment of this section, the Director, in consultation with Sector Risk Management Agencies and the heads of other Federal departments and agencies, as appropriate, shall, after a 60 day consultative period, followed by a 90 day comment period with appropriate stakeholders, including sector coordinating councils, publish in the Federal Register an interim final rule implementing this section. Notwithstanding section 553 of title 5, United States Code, such rule shall be effective, on an interim basis, immediately upon publication, but may be subject to change and revision after public notice and opportunity for comment. The Director shall issue a final rule not later than one year after publication of such interim final rule. Such interim final rule shall— 
(A)require covered entities to submit to the Office reports containing information relating to covered cybersecurity incidents; and (B)establish procedures that clearly describe— 
(i)the types of critical infrastructure entities determined to be covered entities; (ii)the types of cybersecurity incidents determined to be covered cybersecurity incidents; 
(iii)the mechanisms by which covered cybersecurity incident reports under subparagraph (A) are to be submitted, including— (I)the contents, described in paragraph (4), to be included in each such report, including any supplemental reporting requirements; 
(II)the timing relating to when each such report should be submitted; and (III)the format of each such report; 
(iv)describe the manner in which the Office will carry out enforcement actions under subsection (g), including with respect to the issuance of subpoenas, conducting examinations, and other aspects relating to noncompliance; and (v)any other responsibilities to be carried out by covered entities, or other procedures necessary to implement this section. 
(2)Covered entitiesIn determining which types of critical infrastructure entities are covered entities for purposes of this section, the Secretary, acting through the Director, in consultation with Sector Risk Management Agencies and the heads of other Federal departments and agencies, as appropriate, shall consider— (A)the consequences that disruption to or compromise of such an entity could cause to national security, economic security, or public health and safety; 
(B)the likelihood that such an entity may be targeted by a malicious cyber actor, including a foreign country; (C)the extent to which damage, disruption, or unauthorized access to such and entity will disrupt the reliable operation of other critical infrastructure assets; and 
(D)the extent to which an entity or sector is subject to existing regulatory requirements to report cybersecurity incidents, and the possibility of coordination and sharing of reports between the Office and the regulatory authority to which such entity submits such other reports. (3)Outreach to covered entities (A)In generalThe Director shall conduct an outreach and education campaign to inform covered entities of the requirements of this section. 
(B)ElementsThe outreach and education campaign under subparagraph (A) shall include the following: (i)Overview of the interim final rule and final rule issued pursuant to this section. 
(ii)Overview of reporting requirements and procedures issued pursuant to paragraph (1). (iii)Overview of mechanisms to submit to the Office covered cybersecurity incident reports and information relating to the disclosure, retention, and use of incident reports under this section. 
(iv)Overview of the protections afforded to covered entities for complying with requirements under subsection (f). (v)Overview of the steps taken under subsection (g) when a covered entity is not in compliance with the reporting requirements under paragraph (1). 
(C)CoordinationThe Director may conduct the outreach and education campaign under subparagraph (A) through coordination with the following: (i)The Critical Infrastructure Partnership Advisory Council established pursuant to section 871. 
(ii)Information Sharing and Analysis Organizations. (iii)Any other means the Director determines to be effective to conduct such campaign. 
(4)Covered cybersecurity incidents 
(A)ConsiderationsIn accordance with subparagraph (B), in determining which types of incidents are covered cybersecurity incidents for purposes of this section, the Director shall consider— (i)the sophistication or novelty of the tactics used to perpetrate such an incident, as well as the type, volume, and sensitivity of the data at issue; 
(ii)the number of individuals directly or indirectly affected or potentially affected by such an incident; and (iii)potential impacts on industrial control systems, such as supervisory control and data acquisition systems, distributed control systems, and programmable logic controllers. 
(B)Minimum thresholdsFor a cybersecurity incident to be considered a covered cybersecurity incident a cybersecurity incident shall, at a minimum, include at least one of the following: (i)Unauthorized access to an information system or network that leads to loss of confidentiality, integrity, or availability of such information system or network, or has a serious impact on the safety and resiliency of operational systems and processes. 
(ii)Disruption of business or industrial operations due to a denial of service attack, a ransomware attack, or exploitation of a zero-day vulnerability, against— (I)an information system or network; or 
(II)an operational technology system or process. (iii)Unauthorized access or disruption of business or industrial operations due to loss of service facilitated through, or caused by a compromise of, a cloud service provider, managed service provider, other third-party data hosting provider, or supply chain attack. 
(5)Reports 
(A)Timing 
(i)In generalThe Director, in consultation with Sector Risk Management Agencies and the heads of other Federal departments and agencies, as appropriate, shall establish reporting timelines for covered entities to submit promptly to the Office covered cybersecurity incident reports, as the Director determines reasonable and appropriate based on relevant factors, such as the nature, severity, and complexity of the covered cybersecurity incident at issue and the time required for investigation, but in no case may the Director require reporting by a covered entity earlier than 72 hours after confirmation that a covered cybersecurity incident has occurred. (ii)ConsiderationsIn determining reporting timelines under clause (i), the Director shall— 
(I)consider any existing regulatory reporting requirements, similar in scope purpose, and timing to the reporting requirements under this section, to which a covered entity may also be subject, and make efforts to harmonize the timing and contents of any such reports to the maximum extent practicable; and (II)balance the Agency’s need for situational awareness with a covered entity’s ability to conduct incident response and investigations. 
(B)Third party reporting 
(i)In generalA covered entity may submit a covered cybersecurity incident report through a third party entity or Information Sharing and Analysis Organization. (ii)Duty to ensure complianceThird party reporting under this subparagraph does not relieve a covered entity of the duty to ensure compliance with the requirements of this paragraph. 
(C)Supplemental reportingA covered entity shall submit promptly to the Office, until such date that such covered entity notifies the Office that the cybersecurity incident investigation at issue has concluded and the associated covered cybersecurity incident has been fully mitigated and resolved, periodic updates or supplements to a previously submitted covered cybersecurity incident report if new or different information becomes available that would otherwise have been required to have been included in such previously submitted report. In determining reporting timelines, the Director may choose to establish a flexible, phased reporting timeline for covered entities to report information in a manner that aligns with investigative timelines and allows covered entities to prioritize incident response efforts over compliance.  (D)ContentsCovered cybersecurity incident reports submitted pursuant to this section shall contain such information as the Director prescribes, including the following information, to the extent applicable and available, with respect to a covered cybersecurity incident: 
(i)A description of the covered cybersecurity incident, including identification of the affected information systems, networks, or devices that were, or are reasonably believed to have been, affected by such incident, and the estimated date range of such incident. (ii)Where applicable, a description of the vulnerabilities exploited and the security defenses that were in place, as well as the tactics, techniques, and procedures relevant to such incident. 
(iii)Where applicable, any identifying information related to the actor reasonably believed to be responsible for such incident. (iv)Where applicable, identification of the category or categories of information that was, or is reasonably believed to have been, accessed or acquired by an unauthorized person. 
(v)Contact information, such as telephone number or electronic mail address, that the Office may use to contact the covered entity or, where applicable, an authorized agent of such covered entity, or, where applicable, the service provider, acting with the express permission, and at the direction, of such covered entity, to assist with compliance with the requirements of this section. (6)Responsibilities of covered entitiesCovered entities that experience a covered cybersecurity incident shall coordinate with the Office to the extent necessary to comply with this section, and, to the extent practicable, cooperate with the Office in a manner that supports enhancing the Agency’s situational awareness of cybersecurity threats across critical infrastructure sectors. 
(7)Harmonizing reporting requirementsIn establishing the reporting requirements and procedures under paragraph (1), the Director shall, to the maximum extent practicable— (A)review existing regulatory requirements, including the information required in such reports, to report cybersecurity incidents that may apply to covered entities, and ensure that any such reporting requirements and procedures avoid conflicting, duplicative, or burdensome requirements; and 
(B)coordinate with other regulatory authorities that receive reports relating to cybersecurity incidents to identify opportunities to streamline reporting processes, and where feasible, enter into agreements with such authorities to permit the sharing of such reports with the Office, consistent with applicable law and policy, without impacting the Office’s ability to gain timely situational awareness of a covered cybersecurity incident or significant cyber incident. (e)Disclosure, retention, and use of incident reports (1)Authorized activitiesNo information provided to the Office in accordance with subsections (d) or (h) may be disclosed to, retained by, or used by any Federal department or agency, or any component, officer, employee, or agent of the Federal Government, except if the Director determines such disclosure, retention, or use is necessary for— 
(A)a cybersecurity purpose; (B)the purpose of identifying— 
(i)a cybersecurity threat, including the source of such threat; or (ii)a security vulnerability; 
(C)the purpose of responding to, or otherwise preventing, or mitigating a specific threat of— (i)death; 
(ii)serious bodily harm; or (iii)serious economic harm, including a terrorist act or a use of a weapon of mass destruction; 
(D)the purpose of responding to, investigating, prosecuting, or otherwise preventing or mitigating a serious threat to a minor, including sexual exploitation or threats to physical safety; or (E)the purpose of preventing, investigating, disrupting, or prosecuting an offense related to a threat— 
(i)described in subparagraphs (B) through (D); or (ii)specified in section 105(d)(5)(A)(v) of the Cybersecurity Act of 2015 (enacted as division N of the Consolidated Appropriations Act, 2016 (Public Law 114–113; 6 U.S.C. 1504(d)(5)(A)(v))). 
(2)Exceptions 
(A)Rapid, confidential, bi-directional sharing of cyber threat indicatorsUpon receiving a covered cybersecurity incident report submitted pursuant to this section, the Office shall immediately review such report to determine whether the incident that is the subject of such report is connected to an ongoing cybersecurity threat or security vulnerability and where applicable, use such report to identify, develop, and rapidly disseminate to appropriate stakeholders actionable, anonymized cyber threat indicators and defensive measures. (B)Principles for sharing security vulnerabilitiesWith respect to information in a covered cybersecurity incident report regarding a security vulnerability referred to in paragraph (1)(B)(ii), the Director shall develop principles that govern the timing and manner in which information relating to security vulnerabilities may be shared, consistent with common industry best practices and United States and international standards. 
(3)Privacy and civil libertiesInformation contained in reports submitted to the Office pursuant to subsections (d) and (h) shall be retained, used, and disseminated, where permissible and appropriate, by the Federal Government in a manner consistent with processes for the protection of personal information adopted pursuant to section 105 of the Cybersecurity Act of 2015 (enacted as division N of the Consolidated Appropriations Act, 2016 (Public Law 114–113; 6 U.S.C. 1504)). (4)Prohibition on use of information in regulatory actions (A)In generalInformation contained in reports submitted to the Office pursuant to subsections (d) and (h) may not be used by any Federal, State, Tribal, or local government to regulate, including through an enforcement action, the lawful activities of any non-Federal entity. 
(B)ExceptionA report submitted to the Agency pursuant to subsection (d) or (h) may, consistent with Federal or State regulatory authority specifically relating to the prevention and mitigation of cybersecurity threats to information systems, inform the development or implementation of regulations relating to such systems.  (f)Protections for reporting entities and informationReports describing covered cybersecurity incidents submitted to the Office by covered entities in accordance with subsection (d), as well as voluntarily-submitted cybersecurity incident reports submitted to the Office pursuant to subsection (h), shall be— 
(1)entitled to the protections against liability described in section 106 of the Cybersecurity Act of 2015 (enacted as division N of the Consolidated Appropriations Act, 2016 (Public Law 114–113; 6 U.S.C. 1505)); (2)exempt from disclosure under section 552 of title 5, United States Code, as well as any provision of State, Tribal, or local freedom of information law, open government law, open meetings law, open records law, sunshine law, or similar law requiring disclosure of information or records; and 
(3)considered the commercial, financial, and proprietary information of the covered entity when so designated by the covered entity. (g)Noncompliance with required reporting (1)PurposeIn the event a covered entity experiences a cybersecurity incident but does not comply with the reporting requirements under this section, the Director may obtain information about such incident by engaging directly such covered entity in accordance with paragraph (2) to request information about such incident, or, if the Director is unable to obtain such information through such engagement, by issuing a subpoena to such covered entity, subject to paragraph (3), to gather information sufficient to determine whether such incident is a covered cybersecurity incident, and if so, whether additional action is warranted pursuant to paragraph (4). 
(2)Initial request for information 
(A)In generalIf the Director has reason to believe, whether through public reporting, intelligence gathering, or other information in the Federal Government’s possession, that a covered entity has experienced a cybersecurity incident that may be a covered cybersecurity incident but did not submit pursuant to subsection (d) to the Office a covered cybersecurity incident report relating thereto, the Director may request information from such covered entity to confirm whether the cybersecurity incident at issue is a covered cybersecurity incident, and determine whether further examination into the details surrounding such incident are warranted pursuant to paragraph (4). (B)TreatmentInformation provided to the Office in response to a request under subparagraph (A) shall be treated as if such information was submitted pursuant to the reporting procedures established in accordance with subsection (d). 
(3)Authority to issue subpoenas 
(A)In generalIf, after the date that is seven days from the date on which the Director made a request for information in paragraph (2), the Director has received no response from the entity from which such information was requested, or received an inadequate response, the Director may issue to such entity a subpoena to compel disclosure of information the Director considers necessary to determine whether a covered cybersecurity incident has occurred and assess potential impacts to national security, economic security, or public health and safety, determine whether further examination into the details surrounding such incident are warranted pursuant to paragraph (4), and if so, compel disclosure of such information as is necessary to carry out activities described in subsection (c). (B)Civil actionIf a covered entity does not comply with a subpoena, the Director may bring a civil action in a district court of the United States to enforce such subpoena. An action under this paragraph may be brought in the judicial district in which the entity against which the action is brought resides, is found, or does business. The court may punish a failure to obey an order of the court to comply with the subpoena as a contempt of court. 
(C)Non-applicability of protectionsThe protections described in subsection (f) do not apply to a covered entity that is the recipient of a subpoena under this paragraph (3). (4)Additional actions (A)ExaminationIf, based on the information provided in response to a subpoena issued pursuant to paragraph (3), the Director determines that the cybersecurity incident at issue is a significant cyber incident, or is part of a group of related cybersecurity incidents that together satisfy the definition of a significant cyber incident, and a more thorough examination of the details surrounding such incident is warranted in order to carry out activities described in subsection (c), the Director may direct the Office to conduct an examination of such incident in order to enhance the Agency’s situational awareness of cybersecurity threats across critical infrastructure sectors, in a manner consistent with privacy and civil liberties protections under applicable law. 
(B)Provision of certain information to Attorney GeneralNotwithstanding subsection (e)(4) and paragraph (2)(B), if the Director determines, based on the information provided in response to a subpoena issued pursuant to paragraph (3) or identified in the course of an examination under subparagraph (A), that the facts relating to the cybersecurity incident at issue may constitute grounds for a regulatory enforcement action or criminal prosecution, the Director may provide such information to the Attorney General or the appropriate regulator, who may use such information for a regulatory enforcement action or criminal prosecution. (h)Voluntary reporting of cyber incidentsThe Agency shall receive cybersecurity incident reports submitted voluntarily by entities that are not covered entities, or concerning cybersecurity incidents that do not satisfy the definition of covered cybersecurity incidents but may nevertheless enhance the Agency’s situational awareness of cybersecurity threats across critical infrastructure sectors. The protections under this section applicable to covered cybersecurity incident reports shall apply in the same manner and to the same extent to voluntarily-submitted cybersecurity incident reports under this subsection. 
(i)Notification to impacted covered entitiesIf the Director receives information regarding a cybersecurity incident impacting a Federal agency relating to unauthorized access to data provided to such Federal agency by a covered entity, and with respect to which such incident is likely to undermine the security of such covered entity or cause operational or reputational damage to such covered entity, the Director shall, to the extent practicable, notify such covered entity and provide to such covered entity such information regarding such incident as is necessary to enable such covered entity to address any such security risk or operational or reputational damage arising from such incident. (j)ExemptionSubchapter I of chapter 35 of title 44, United States Code, does not apply to any action to carry out this section. 
(k)Saving provisionNothing in this section may be construed as modifying, superseding, or otherwise affecting in any manner any regulatory authority held by a Federal department or agency, including Sector Risk Management Agencies, existing on the day before the date of the enactment of this section, or any existing regulatory requirements or obligations that apply to covered entities.. (b)Reports (1)On stakeholder engagementNot later than 30 days before the date on which that the Director of the Cybersecurity and Infrastructure Security Agency of the Department of Homeland Security intends to issue an interim final rule under subsection (d)(1) of section 2220A of the Homeland Security Act of 2002 (as added by subsection (a)), the Director shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report that describes how the Director engaged stakeholders in the development of such interim final rules. 
(2)On opportunities to strengthen cybersecurity researchNot later than one year after the date of the enactment of this Act, the Director of the Cybersecurity and Infrastructure Security Agency of the Department of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report describing how the Cyber Incident Review Office of the Department of Homeland Security (established pursuant to section 2220A of the Homeland Security Act of 2002, as added by subsection (a)) has carried out activities under subsection (c)(6) of such section 2220A by proactively identifying opportunities to use cybersecurity incident data to inform and enable cybersecurity research carried out by academic institutions and other private sector organizations. (c)Title XXII technical and clerical amendments (1)Technical amendments (A)Homeland Security Act of 2002Subtitle A of title XXII of the Homeland Security Act of 2002 (6 U.S.C. 651 et seq.) is amended— 
(i)in section 2202 (6 U.S.C. 652)— (I)in paragraph (11), by striking and after the semicolon; 
(II)in the first paragraph (12) (relating to appointment of a Cybersecurity State Coordinator) by striking as described in section 2215; and and inserting as described in section 2217;; (III)by redesignating the second paragraph (12) (relating to the .gov internet domain) as paragraph (13); and 
(IV)by redesignating the third paragraph (12) (relating to carrying out such other duties and responsibilities) as paragraph (14); (ii)in the first section 2215 (6 U.S.C. 665; relating to the duties and authorities relating to .gov internet domain), by amending the section enumerator and heading to read as follows: 
 
2215.Duties and authorities relating to .gov internet domain; 
(iii)in the second section 2215 (6 U.S.C. 665b; relating to the joint cyber planning office), by amending the section enumerator and heading to read as follows:  2216.Joint cyber planning office; (iv)in the third section 2215 (6 U.S.C. 665c; relating to the Cybersecurity State Coordinator), by amending the section enumerator and heading to read as follows: 
 
2217.Cybersecurity State Coordinator; 
(v)in the fourth section 2215 (6 U.S.C. 665d; relating to Sector Risk Management Agencies), by amending the section enumerator and heading to read as follows:  2218.Sector Risk Management Agencies; (vi)in section 2216 (6 U.S.C. 665e; relating to the Cybersecurity Advisory Committee), by amending the section enumerator and heading to read as follows: 
 
2219.Cybersecurity Advisory Committee; and 
(vii)in section 2217 (6 U.S.C. 665f; relating to Cybersecurity Education and Training Programs), by amending the section enumerator and heading to read as follows:  2220.Cybersecurity Education and Training Programs. (B)Consolidated Appropriations Act, 2021Paragraph (1) of section 904(b) of division U of the Consolidated Appropriations Act, 2021 (Public Law 116–260) is amended, in the matter preceding subparagraph (A), by inserting of 2002 after Homeland Security Act. 
(2)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by striking the items relating to sections 2214 through 2217 and inserting the following new items:   Sec. 2214. National Asset Database. Sec. 2215. Duties and authorities relating to .gov internet domain. Sec. 2216. Joint cyber planning office. Sec. 2217. Cybersecurity State Coordinator. Sec. 2218. Sector Risk Management Agencies. Sec. 2219. Cybersecurity Advisory Committee. Sec. 2220. Cybersecurity Education and Training Programs. Sec. 2220A. Cyber Incident Review Office.. 1536.CISA Director appointment and termSubsection (b) of section 2202 of the Homeland Security Act of 2002 (6 U.S.C. 652) is amended— 
(1)in paragraph (1), by adding at the end the following new sentence: The Director shall be appointed by the President, by and with the advice and consent of the Senate.; (2)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and 
(3)by inserting after paragraph (1) the following new paragraph:  (2)TermEffective with respect to an individual appointed pursuant to paragraph (1) after the date of the enactment of this paragraph, the term of office of such an individual so appointed shall be five years. The term of office of the individual serving as the Director on the day before the date of the enactment of this paragraph shall be five years beginning from the date on which such Director began serving.. 
1537.United States-Israel cybersecurity cooperation 
(a)Grant program 
(1)EstablishmentThe Secretary, in accordance with the agreement entitled the Agreement between the Government of the United States of America and the Government of the State of Israel on Cooperation in Science and Technology for Homeland Security Matters, dated May 29, 2008 (or successor agreement), and the requirements specified in paragraph (2), shall establish a grant program at the Department to support— (A)cybersecurity research and development; and 
(B)demonstration and commercialization of cybersecurity technology. (2)Requirements (A)ApplicabilityNotwithstanding any other provision of law, in carrying out a research, development, demonstration, or commercial application program or activity that is authorized under this section, the Secretary shall require cost sharing in accordance with this paragraph. 
(B)Research and development 
(i)In generalExcept as provided in clause (ii), the Secretary shall require not less than 50 percent of the cost of a research, development, demonstration, or commercial application program or activity described in subparagraph (A) to be provided by a non-Federal source. (ii)ReductionThe Secretary may reduce or eliminate, on a case-by-case basis, the percentage requirement specified in clause (i) if the Secretary determines that such reduction or elimination is necessary and appropriate. 
(C)Merit reviewIn carrying out a research, development, demonstration, or commercial application program or activity that is authorized under this section, awards shall be made only after an impartial review of the scientific and technical merit of the proposals for such awards has been carried out by or for the Department. (D)Review processesIn carrying out a review under subparagraph (C), the Secretary may use merit review processes developed under section 302(14) of the Homeland Security Act of 2002 (6 U.S.C. 182(14)). 
(3)Eligible applicantsAn applicant shall be eligible to receive a grant under this subsection if the project of such applicant— (A)addresses a requirement in the area of cybersecurity research or cybersecurity technology, as determined by the Secretary; and 
(B)is a joint venture between— (i) (I)a for-profit business entity, academic institution, National Laboratory (as such term is defined in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801)), or nonprofit entity in the United States; and 
(II)a for-profit business entity, academic institution, or nonprofit entity in Israel; or (ii) (I)the Federal Government; and 
(II)the Government of Israel. (4)ApplicationsTo be eligible to receive a grant under this subsection, an applicant shall submit to the Secretary an application for such grant in accordance with procedures established by the Secretary, in consultation with the advisory board established under paragraph (5). 
(5)Advisory board 
(A)EstablishmentThe Secretary shall establish an advisory board to— (i)monitor the method by which grants are awarded under this subsection; and 
(ii)provide to the Secretary periodic performance reviews of actions taken to carry out this subsection. (B)CompositionThe advisory board established under subparagraph (A) shall be composed of three members, to be appointed by the Secretary, of whom— 
(i)one shall be a representative of the Federal Government; (ii)one shall be selected from a list of nominees provided by the United States-Israel Binational Science Foundation; and 
(iii)one shall be selected from a list of nominees provided by the United States-Israel Binational Industrial Research and Development Foundation. (6)Contributed fundsNotwithstanding any other provision of law, the Secretary may accept or retain funds contributed by any person, government entity, or organization for purposes of carrying out this subsection. Such funds shall be available, subject to appropriation, without fiscal year limitation. 
(7)ReportNot later than 180 days after the date of completion of a project for which a grant is provided under this subsection, the grant recipient shall submit to the Secretary a report that contains— (A)a description of how the grant funds were used by the recipient; and 
(B)an evaluation of the level of success of each project funded by the grant. (8)ClassificationGrants shall be awarded under this subsection only for projects that are considered to be unclassified by both the United States and Israel. 
(b)Authorization of appropriationsThere is authorized to be appropriated to carry out this section not less than $6,000,000 for each of fiscal years 2022 through 2026. (c)DefinitionsIn this section— 
(1)the term cybersecurity research means research, including social science research, into ways to identify, protect against, detect, respond to, and recover from cybersecurity threats; (2)the term cybersecurity technology means technology intended to identify, protect against, detect, respond to, and recover from cybersecurity threats; 
(3)the term cybersecurity threat has the meaning given such term in section 102 of the Cybersecurity Information Sharing Act of 2015 (6 U.S.C. 1501; enacted as title I of the Cybersecurity Act of 2015 (division N of the Consolidated Appropriations Act, 2016 (Public Law 114–113))); (4)the term Department means the Department of Homeland Security; and 
(5)the term Secretary means the Secretary of Homeland Security. 1538.Cyber incident response planSubsection (c) of section 2210 of the Homeland Security Act of 2002 (6 U.S.C. 660) is amended— 
(1)by striking regularly update and inserting update not less often then biennially; and (2)by adding at the end the following new sentence: The Director, in consultation with relevant Sector Risk Management Agencies and the National Cyber Director, shall develop mechanisms to engage with stakeholders to educate such stakeholders regarding Federal Government cybersecurity roles and responsibilities for cyber incident response.. 
1539.Report on plan to fully fund the Information Systems Security Program and next generation encryption 
(a)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate congressional committees a report on the resources necessary to fully fund the Information Systems Security Program during the period covered by the most recent future-years defense program submitted under section 221 of title 10, United States Code— (1)to address the cybersecurity requirements of the Department of Defense; and 
(2)for the adoption of next generation encryption into existing and future systems. (b)Matters includedThe report under subsection (a) shall include the following: 
(1)An assessment by the Chief Information Officer of the Department of Defense, in coordination with the chiefs of the Armed Forces and in consultation with the Director of the National Security Agency, of the additional resources required to fund the Information Systems Security Program at a level that satisfies current and anticipated cybersecurity requirements of the Department. (2)An identification of any existing funding not currently aligned to the Program that is more appropriately funded through the Program. 
(3)A strategic plan, developed in coordination with the chiefs of the Armed Forces and in consultation with the Director of the National Security Agency, that provides options, timelines and required funding, by Armed Force or component of the Department, for the adoption of next generation encryption into existing and future systems. (c)FormThe report under subsection (a) may be submitted in classified form. 
(d)BriefingNot later than 30 days after the date on which the Secretary submits the report under subsection (a), the Chief Information Officer of the Department and the Director of the National Security Agency shall jointly provide to the appropriate congressional committees a briefing on the report. (e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Armed Services, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives; and (2)the Committee on Armed Services, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate. 
1540.Assessment of Controlled Unclassified Information ProgramSubsection (b) of section 1648 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92), is amended by amending paragraph (4) to read as follows:  (4)Definitions for Controlled Unclassified Information (CUI) and For Official Use Only (FOUO), policies regarding protecting information designated as either of such, and an assessment of the DoD CUI Program and Department of Defense compliance with the responsibilities specified in Department of Defense Instruction (DoDI) 5200.48, Controlled Unclassified Information (CUI), including the following: 
(A)The extent to which the Department of Defense is identifying whether information is CUI via a contracting vehicle and marking documents, material, or media containing such information in a clear and consistent manner. (B)Recommended regulatory or policy changes to ensure consistency and clarity in CUI identification and marking requirements. 
(C)Circumstances under which commercial information is considered CUI, and any impacts to the commercial supply chain associated with security and marking requirements. (D)Benefits and drawbacks of requiring all CUI to be marked with a unique CUI legend versus requiring that all data marked with an appropriate restricted legend be handled as CUI. 
(E)The extent to which the Department of Defense clearly delineates Federal Contract Information (FCI) from CUI. (F)Examples or scenarios to illustrate information that is and is not CUI.. 
1541.Evaluation of Department of Defense cyber governance 
(a)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall commission a comprehensive evaluation and review of the Department of Defense’s current cyber governance construct. (b)ScopeThe evaluation and review commissioned pursuant to subsection (a) shall— 
(1)assess the performance of the Department of Defense in carrying out cyberspace and cybersecurity responsibilities relating to— (A)conducting military cyberspace operations of offensive, defensive, and protective natures; 
(B)securely operating technologies associated with information networks, industrial control systems, operational technologies, weapon systems, and weapon platforms; and (C)enabling, encouraging, and supporting the security of international, industrial, and academic partners; 
(2)analyze and assess the current institutional constructs across the Office of the Secretary of Defense, Joint Staff, military services, and combatant commands involved with and responsible for the responsibilities specified in paragraph (1); (3)examine the Department’s policy, legislative, and regulatory regimes related to cyberspace and cybersecurity matters; 
(4)analyze and assess the Department’s performance in and posture for building and retaining the requisite workforce necessary to perform the responsibilities specified in paragraph (1); (5)determine optimal governance structures related to the management and advancement of the Department’s cyber workforce, including those structures defined under and evaluated pursuant to section 1649 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) and section 1726 of the National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283); 
(6)develop policy and legislative recommendations, as appropriate, to delineate and deconflict the roles and responsibilities of United States Cyber Command in defending and protecting the Department of Defense Information Network (DoDIN), with the responsibility of the Chief Information Officer, the Defense Information Systems Agency, and the military services to securely operate technologies specified in paragraph (1)(B); (7)develop policy and legislative recommendations to enhance the authority of the Chief Information Officers within the military services, specifically as such relates to executive and budgetary control over matters related to such services’ information technology security, acquisition, and value; 
(8)develop policy and legislative recommendations, as appropriate, for optimizing the institutional constructs across the Office of the Secretary of Defense, Joint Staff, military services, and combatant commands involved with and responsible for the responsibilities specified in paragraph (1); and (9)make recommendations for any legislation determined appropriate. 
(c)Interim briefingsNot later than 90 days after the commencement of the evaluation and review commissioned pursuant to subsection (a) and every 45 days thereafter, the Secretary of Defense shall brief the congressional defense committees on interim findings of such evaluation and review. (d)ReportNot later than six months after the commencement of the evaluation and review commissioned pursuant to subsection (a), the Secretary of Defense shall submit to the congressional defense committees a report on such evaluation and review. 
1542.Operational technology and mission-relevant terrain in cyberspace 
(a)Mission-relevant terrainNot later than January 1, 2025, the Department of Defense shall have completed mapping of mission-relevant terrain in cyberspace for Defense Critical Assets and Task Critical Assets at sufficient granularity to enable mission thread analysis and situational awareness, including required— (1)decomposition of missions reliant on such Assets; 
(2)identification of access vectors; (3)internal and external dependencies; 
(4)topology of networks and network segments; (5)cybersecurity defenses across information and operational technology on such Assets; and 
(6)identification of associated or reliant weapon systems. (b)Combatant command responsibilitiesNot later than January 1, 2024, the Commanders of United States European Command, United States Indo-Pacific Command, United States Northern Command, United States Strategic Command, United States Space Command, United States Transportation Command, and other relevant Commands, in coordination with the Commander of United States Cyber Command, in order to enable effective mission thread analysis, cyber situational awareness, and effective cyber defense of Defense Critical Assets and Task Critical Assets under their control or in their areas of responsibility, shall develop, institute, and make necessary modifications to— 
(1)internal combatant command processes, responsibilities, and functions; (2)coordination with service components under their operational control, United States Cyber Command, Joint Forces Headquarters-Department of Defense Information Network, and the service cyber components; 
(3)combatant command headquarters’ situational awareness posture to ensure an appropriate level of cyber situational awareness of the forces, facilities, installations, bases, critical infrastructure, and weapon systems under their control or in their areas of responsibility, in particular, Defense Critical Assets and Task Critical Assets; and (4)documentation of their mission-relevant terrain in cyberspace. 
(c)Department of Defense Chief Information Officer responsibilities 
(1)In generalNot later than November 1, 2023, the Chief Information Officer of the Department of Defense shall establish or make necessary changes to policy, control systems standards, risk management framework and authority to operate policies, and cybersecurity reference architectures to provide baseline cybersecurity requirements for operational technology in facilities, installations, bases, critical infrastructure, and weapon systems across the Department of Defense Information Network. (2)Implementation of policiesThe Chief Information Officer shall leverage acquisition guidance, concerted assessment of the Department’s operational technology enterprise, and coordination with the military department principal cyber advisors and chief information officers to drive necessary change and implementation of relevant policy across the Department’s facilities, installations, bases, critical infrastructure, and weapon systems. 
(3)Additional responsibilitiesThe Chief Information Officer shall ensure that policies, control systems standards, and cybersecurity reference architectures— (A)are implementable by components of the Department; 
(B)in their implementation, limit adversaries’ ability to reach or manipulate control systems through cyberspace; (C)appropriately balance non-connectivity and monitoring requirements; 
(D)include data collection and flow requirements; (E)interoperate with and are informed by the operational community’s workflows for defense of information and operational technology in facilities, installations, bases, critical infrastructure, and weapon systems; 
(F)integrate and interoperate with Department mission assurance construct; and (G)are implemented with respect to Defense Critical Assets and Task Critical Assets. 
(d)United States Cyber Command operational responsibilitiesNot later than January 1, 2025, the Commander of United States Cyber Command shall make necessary modifications to the mission, scope, and posture of Joint Forces Headquarters-Department of Defense Information Network to ensure that Joint Forces Headquarters— (1)has appropriate visibility of operational technology in facilities, installations, bases, critical infrastructure, and weapon systems across the Department of Defense Information Network and, in particular, Defense Critical Assets and Task Critical Assets; 
(2)can effectively command and control forces to defend such operational technology; and (3)has established processes for— 
(A)incident and compliance reporting; (B)ensuring compliance with Department of Defense cybersecurity policy; and 
(C)ensuring that cyber vulnerabilities, attack vectors, and security violations, in particular those specific to Defense Critical Assets and Task Critical Assets, are appropriately managed. (e)United States Cyber Command functional responsibilitiesNot later than January 1, 2025, the Commander of United States Cyber Command shall— 
(1)ensure in its role of Joint Forces Trainer for the Cyberspace Operations Forces that operational technology cyber defense is appropriately incorporated into training for the Cyberspace Operations Forces; (2)delineate the specific force composition requirements within the Cyberspace Operations Forces for specialized cyber defense of operational technology, including the number, size, scale, and responsibilities of defined Cyber Operations Forces elements; 
(3)develop and maintain, or support the development and maintenance of, a joint training curriculum for operational technology-focused Cyberspace Operations Forces; (4)support the Chief Information Officer as the Department’s senior official for the cybersecurity of operational technology under this section; 
(5)develop and institutionalize, or support the development and institutionalization of, tradecraft for defense of operational technology across local defenders, cybersecurity service providers, cyber protection teams, and service-controlled forces; and (6)develop and institutionalize integrated concepts of operation, operational workflows, and cybersecurity architectures for defense of information and operational technology in facilities, installations, bases, critical infrastructure, and weapon systems across the Department of Defense Information Network and, in particular, Defense Critical Assets and Task Critical Assets, including— 
(A)deliberate and strategic sensoring of such Network and Assets; (B)instituting policies governing connections across and between such Network and Assets; 
(C)modelling of normal behavior across and between such Network and Assets; (D)engineering data flows across and between such Network and Assets; 
(E)developing local defenders, cybersecurity service providers, cyber protection teams, and service-controlled forces’ operational workflows and tactics, techniques, and procedures optimized for the designs, data flows, and policies of such Network and Assets; (F)instituting of model defensive cyber operations and Department of Defense Information Network operations tradecraft; and 
(G)integrating of such operations to ensure interoperability across echelons; and (7)advance the integration of the Department of Defense’s mission assurance, cybersecurity compliance, cybersecurity operations, risk management framework, and authority to operate programs and policies. 
(f)Service responsibilitiesNo later than January 1, 2025, the Secretaries of the military departments, through the service principal cyber advisors, chief information officers, the service cyber components, and relevant service commands, shall make necessary investments in operational technology in facilities, installations, bases, critical infrastructure, and weapon systems across the Department of Defense Information Network and the service-controlled forces responsible for defense of such operational technology to— (1)ensure that relevant local network and cybersecurity forces are responsible for defending and appropriately postured to defend operational technology across facilities, installations, bases, critical infrastructure, and weapon systems, in particular Defense Critical Assets and Task Critical Assets; 
(2)ensure that relevant local operational technology-focused system operators, network and cybersecurity forces, mission defense teams and other service-retained forces, and cyber protection teams are appropriately trained, including through common training and use of cyber ranges, as appropriate, to execute the specific requirements of cybersecurity operations in operational technology; (3)ensure that all Defense Critical Assets and Task Critical Assets are monitored and defended by Cybersecurity Service Providers; 
(4)ensure that operational technology is appropriately sensored and appropriate cybersecurity defenses, including technologies associated with the More Situational Awareness for Industrial Control Systems Joint Capability Technology Demonstration, are employed to enable defense of Defense Critical Assets and Task Critical Assets; (5)implement Department of Defense Chief Information Officer policy germane to operational technology, in particular with respect to Defense Critical Assets and Task Critical Assets; 
(6)plan for, designate, and train dedicate forces to be utilized in operational technology-centric roles across the military services and United States Cyber Command; and (7)ensure that operational technology, as appropriate, is not easily accessible via the internet and that cybersecurity investments accord with mission risk to and relevant access vectors for Defense Critical Assets and Task Critical Assets. 
(g)Office of the secretary of defense responsibilitiesNo later than January 1, 2023, the Secretary of Defense shall— (1)assess and finalize Office of the Secretary of Defense components’ roles responsibilities for the cybersecurity of operational technology in facilities, installations, bases, critical infrastructure, and weapon systems across the Department of Defense Information Network; 
(2)assess the need to establish centralized or dedicated funding for remediation of cybersecurity gaps in operational technology across the Department of Defense Information Network and to drive implementation of this section; (3)make relevant modifications to the Department of Defense’s mission assurance construct, Mission Assurance Coordination Board, and other relevant bodies to drive— 
(A)prioritization of kinetic and non-kinetic threats to the Department’s missions and minimization of mission risk in the Department’s war plans; (B)prioritization of relevant mitigations and investments to harden and assure the Department’s missions and minimize mission risk in the Department’s war plans; and 
(C)completion of mission relevant terrain mapping of Defense Critical Assets and Task Critical Assets and population of associated assessment and mitigation data in authorized repositories; (4)make relevant modifications to the Strategic Cybersecurity Program; and 
(5)drive and provide oversight of the implementation of this section. (h)Budget rollout briefings (1)Until January 1, 2024, at the annual staffer day briefings for the Committees on Armed Services of the Senate and the House of Representatives, each of the Secretaries of the military departments, the Commander of United States Cyber Command, and the Department of Defense Chief Information Officer shall provide updates on activities undertaken and progress made against the specific requirements of this section. 
(2)No less frequently than annually until January 1, 2024, beginning no later than 1 year after the date of the enactment of this Act, the Under Secretary of Defense for Policy, the Under Secretary of Defense for Acquisition and Sustainment, the Chief Information Officer, and the Joint Staff J6, representing the combatant commands, shall individually or together provide briefings to the Committees on Armed Services of the Senate and the House of Representatives on activities undertaken and progress made against the specific requirements of this section. (i)Implementation (1)In generalIn implementing this section, the Department of Defense shall prioritize the cybersecurity and cyber defense of Defense Critical Assets and Task Critical Assets and shape cyber investments, policy, operations, and deployments to ensure cybersecurity and cyber defense. 
(2)ApplicationThis section shall apply to assets owned and operated by the Department of Defense, as well as applicable, non-Department of Defense assets essential to the projection, support, and sustainment of military forces and operations worldwide. (j)DefinitionIn this section, operational technology refers to control systems, or controllers, communication architectures, and user interfaces that monitor or control infrastructure and equipment operating in various environments, such as weapons systems, utility or energy production and distribution, medical, logistics, nuclear, biological, chemical, and manufacturing facilities. 
1543.Implementation of certain cybersecurity recommendations; cyber hygiene and Cybersecurity Maturity Model Certification Framework 
(a)Report on implementation of certain cybersecurity recommendationsNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report regarding the plans of the Secretary to implement certain cybersecurity recommendations to ensure— (1)the Chief Information Officer of the Department of Defense takes appropriate steps to ensure implementation of DC3I tasks; 
(2)Department components develop plans with scheduled completion dates to implement any remaining CDIP tasks overseen by the Chief Information Officer; (3)the Deputy Secretary of Defense identifies a Department component to oversee the implementation of any CDIP tasks not overseen by the Chief Information Officer and reports on progress relating to such implementation; 
(4)Department components accurately monitor and report information on the extent that users have completed Cyber Awareness Challenge training, as well as the number of users whose access to the Department network was revoked because such users have not completed such training; (5)the Chief Information Officer ensures all Department components, including DARPA, require their users to take Cyber Awareness Challenge training; 
(6)a Department component is directed to monitor the extent to which practices are implemented to protect the Department’s network from key cyberattack techniques; and (7)the Chief Information Officer assesses the extent to which senior leaders of the Department have more complete information to make risk-based decisions, and revise the recurring reports (or develop a new report) accordingly, including information relating to the Department’s progress on implementing— 
(A)cybersecurity practices identified in cyber hygiene initiatives; and (B)cyber hygiene practices to protect Department networks from key cyberattack techniques. 
(b)Report on cyber hygiene and Cybersecurity Maturity Model Certification Framework 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees and the Comptroller General of the United States a report on the cyber hygiene practices of the Department of Defense and the extent to which such practices are effective at protecting Department missions, information, system and networks. The report shall include the following: (A)An assessment of each Department component’s compliance with the requirements and levels identified in the Cybersecurity Maturity Model Certification framework. 
(B)For each Department component that does not achieve the requirements for good cyber hygiene as defined in CMMC Model Version 1.02, a plan for how that component will implement security measures to bring it into compliance with good cyber hygiene requirements within one year, and a strategy for mitigating potential vulnerabilities and consequences until such requirements are implemented.  (2)Comptroller General reviewNot later than 180 days after the submission of the report required under paragraph (1)), the Comptroller General of the United States shall conduct an independent review of the report and provide a briefing to the congressional defense committees on the findings of the review. 
1544.National Cyber Exercise Program 
(a)In generalSubtitle A of title XXII of the Homeland Security Act of 2002 (6 U.S.C. 651 et seq.) is amended by adding at the end the following new section:  2220A.National Cyber Exercise Program (a)Establishment of program (1)In generalThere is established in the Agency the National Cyber Exercise Program (referred to in this section as the Exercise Program) to evaluate the National Cyber Incident Response Plan, and other related plans and strategies. 
(2)Requirements 
(A)In generalThe Exercise Program shall be— (i)based on current risk assessments, including credible threats, vulnerabilities, and consequences; 
(ii)designed, to the extent practicable, to simulate the partial or complete incapacitation of a government or critical infrastructure network resulting from a cyber incident; (iii)designed to provide for the systematic evaluation of cyber readiness and enhance operational understanding of the cyber incident response system and relevant information sharing agreements; and 
(iv)designed to promptly develop after-action reports and plans that can quickly incorporate lessons learned into future operations. (B)Model exercise selectionThe Exercise Program shall— 
(i)include a selection of model exercises that government and private entities can readily adapt for use; and (ii)aid such governments and private entities with the design, implementation, and evaluation of exercises that— 
(I)conform to the requirements described in subparagraph (A); (II)are consistent with any applicable national, State, local, or Tribal strategy or plan; and 
(III)provide for systematic evaluation of readiness. (3)ConsultationIn carrying out the Exercise Program, the Director may consult with appropriate representatives from Sector Risk Management Agencies, the Office of the National Cyber Director, cybersecurity research stakeholders, and Sector Coordinating Councils. 
(b)DefinitionsIn this section: (1)StateThe term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Northern Mariana Islands, the United States Virgin Islands, Guam, American Samoa, and any other territory or possession of the United States. 
(2)Private entityThe term private entity has the meaning given such term in section 102 of the Cybersecurity Information Sharing Act of 2015 (6 U.S.C. 1501).. (b)Title XXII technical and clerical amendments (1)Technical amendments (A)Homeland Security Act of 2002Subtitle A of title XXII of the Homeland Security Act of 2002 (6 U.S.C. 651 et seq.) is amended— 
(i)in the first section 2215 (6 U.S.C. 665; relating to the duties and authorities relating to .gov internet domain), by amending the section enumerator and heading to read as follows:  2215.Duties and authorities relating to .gov internet domain; (ii)in the second section 2215 (6 U.S.C. 665b; relating to the joint cyber planning office), by amending the section enumerator and heading to read as follows: 
 
2216.Joint cyber planning office; 
(iii)in the third section 2215 (6 U.S.C. 665c; relating to the Cybersecurity State Coordinator), by amending the section enumerator and heading to read as follows:  2217.Cybersecurity State Coordinator; (iv)in the fourth section 2215 (6 U.S.C. 665d; relating to Sector Risk Management Agencies), by amending the section enumerator and heading to read as follows: 
 
2218.Sector Risk Management Agencies; 
(v)in section 2216 (6 U.S.C. 665e; relating to the Cybersecurity Advisory Committee), by amending the section enumerator and heading to read as follows:  2219.Cybersecurity Advisory Committee; and (vi)in section 2217 (6 U.S.C. 665f; relating to Cybersecurity Education and Training Programs), by amending the section enumerator and heading to read as follows: 
 
2220.Cybersecurity Education and Training Programs. 
(B)Consolidated Appropriations Act, 2021Paragraph (1) of section 904(b) of division U of the Consolidated Appropriations Act, 2021 (Public Law 116–260) is amended, in the matter preceding subparagraph (A), by inserting of 2002 after Homeland Security Act. (2)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by striking the items relating to sections 2214 through 2217 and inserting the following new items: 
 
 
Sec. 2214. National Asset Database. 
Sec. 2215. Duties and authorities relating to .gov internet domain. 
Sec. 2216. Joint cyber planning office. 
Sec. 2217. Cybersecurity State Coordinator. 
Sec. 2218. Sector Risk Management Agencies. 
Sec. 2219. Cybersecurity Advisory Committee. 
Sec. 2220. Cybersecurity Education and Training Programs. 
Sec. 2220A. National Cyber Exercise Program.. 
1545.Department of Homeland Security guidance with respect to certain information and communications technology or services contracts 
(a)GuidanceThe Secretary of Homeland Security, acting through the Under Secretary, shall issue guidance with respect to new and existing covered contracts. (b)New covered contractsIn developing guidance under subsection (a), with respect to each new covered contract, as a condition on the award of such a contract, each contractor responding to a solicitation for such a contract shall submit to the covered officer— 
(1)a planned bill of materials when submitting a bid proposal; and (2)the certification and notifications described in subsection (e). 
(c)Existing covered contractsIn developing guidance under subsection (a), with respect to each existing covered contract, each contractor with an existing covered contract shall submit to the covered officer— (1)the bill of materials used for such contract, upon the request of such officer; and 
(2)the certification and notifications described in subsection (e). (d)Updating bill of materialsWith respect to a covered contract, in the case of a change to the information included in a bill of materials submitted pursuant to subsections (b)(1) and (c)(1), each contractor shall submit to the covered officer the update to such bill of materials, in a timely manner.  
(e)Certification and notificationsThe certification and notifications referred to in subsections (b)(2) and (c)(2), with respect to a covered contract, are the following: (1)A certification that each item listed on the submitted bill of materials is free from all known vulnerabilities or defects affecting the security of the end product or service identified in— 
(A)the National Institute of Standards and Technology National Vulnerability Database; and (B)any database designated by the Under Secretary, in coordination with the Director of the Cybersecurity and Infrastructure Security Agency, that tracks security vulnerabilities and defects in open source or third-party developed software. 
(2)A notification of each vulnerability or defect affecting the security of the end product or service, if identified, through— (A)the certification of such submitted bill of materials required under paragraph (1); or 
(B)any other manner of identification. (3)A notification relating to the plan to mitigate, repair, or resolve each security vulnerability or defect listed in the notification required under paragraph (2). 
(f)EnforcementIn developing guidance under subsection (a), the Secretary shall instruct covered officers with respect to— (1)the processes available to such officers enforcing subsections (b) and (c); and 
(2)when such processes should be used. (g)Effective dateThe guidance required under subsection (a) shall take effect on the date that is 180 days after the date of the enactment of this section. 
(h)GAO reportNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Secretary, the Committee on Homeland Security of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate a report that includes— (1)a review of the implementation of this section; 
(2)information relating to the engagement of the Department of Homeland Security with industry; (3)an assessment of how the guidance issued pursuant to subsection (a) complies with Executive Order 14208 (86 Fed. Reg. 26633; relating to improving the nation’s cybersecurity); and 
(4)any recommendations relating to improving the supply chain with respect to covered contracts. (i)DefinitionsIn this section: 
(1)The term bill of materials means a list of the parts and components (whether new or reused) of an end product or service, including, with respect to each part and component, information relating to the origin, composition, integrity, and any other information as determined appropriate by the Under Secretary. (2)The term covered contract means a contract relating to the procurement of covered information and communications technology or services for the Department. 
(3)The term covered information and communications technology or services means the terms— (A)information technology (as such term is defined in section 11101(6) of title 40, United States Code); 
(B)information system (as such term is defined in section 3502(8) of title 44, United States Code); (C)telecommunications equipment (as such term is defined in section 3(52) of the Communications Act of 1934 (47 U.S.C. 153(52))); and 
(D)telecommunications service (as such term is defined in section 3(53) of the Communications Act of 1934 (47 U.S.C. 153(53))). (4)The term covered officer means— 
(A)a contracting officer of the Department; and (B)any other official of the Department as determined appropriate by the Under Secretary. 
(5)The term Department means the Department of Homeland Security.  (6)The term software means computer programs and associated data that may be dynamically written or modified during execution. 
(7)The term Under Secretary means the Under Secretary for Management of the Department. 1546.Strategic assessment relating to innovation of information systems and cybersecurity threats (a)Responsibilities of DirectorSection 2202(c)(3) of the Homeland Security Act of 2002 (6 U.S.C. 652) is amended by striking the semicolon at the end and adding the following: , including by carrying out a periodic strategic assessment of the related programs and activities of the Agency to ensure such programs and activities contemplate the innovation of information systems and changes in cybersecurity risks and cybersecurity threats; 
(b)Report 
(1)In generalNot later than 120 days after the date of the enactment of this Act and not fewer than once every three years thereafter, the Director of the Cybersecurity and Infrastructure Security Agency shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a strategic assessment for the purposes described in paragraph (2). (2)PurposesThe purposes described in this paragraph are the following: 
(A)A description of the existing programs and activities administered in furtherance of section 2202(c)(3) of the Homeland Security Act of 2002 (6 U.S.C. 652). (B)An assessment of the capability of existing programs and activities administered by the Agency in furtherance of such section to monitor for, manage, mitigate, and defend against cybersecurity risks and cybersecurity threats.  
(C)An assessment of past or anticipated technological trends or innovation of information systems or information technology that have the potential to affect the efficacy of the programs and activities administered by the Agency in furtherance of such section. (D)A description of any changes in the practices of the Federal workforce, such as increased telework, affect the efficacy of the programs and activities administered by the Agency in furtherance of section 2202(c)(3). 
(E)A plan to integrate innovative security tools, technologies, protocols, activities, or programs to improve the programs and activities administered by the Agency in furtherance of such section. (F)A description of any research and development activities necessary to enhance the programs and activities administered by the Agency in furtherance of such section.  
(G)A description of proposed changes to existing programs and activities administered by the Agency in furtherance of such section, including corresponding milestones for implementation.  (H)Information relating to any new resources or authorities necessary to improve the programs and activities administered by the Agency in furtherance of such section. 
(c)DefinitionsIn this section: (1)The term Agency means the Cybersecurity and Infrastructure Security Agency. 
(2)The term cybersecurity purpose has the meaning given such term in section 102(4) of the Cybersecurity Information Sharing Act of 2015 (6 U.S.C. 1501(4)). (3)The term cybersecurity risk has the meaning given such term in section 2209(a)(2) of the Homeland Security Act of 2002 (6 U.S.C. 659(a)(2)). 
(4)The term information system has the meaning given such term in section 3502(8) of title 44, United States Code. (5)The term information technology has the meaning given such term in 3502(9) of title 44, United States Code. 
(6)The term telework has the meaning given the term in section 6501(3) of title 5, United States Code. XVISpace Activities, Strategic Programs, and Intelligence Matters ASpace Activities 1601.Improvements to tactically responsive space launch program (a)Sense of CongressIt is the sense of Congress that— 
(1)the Space Force, in collaboration with the United States Space Command, the military departments, relevant Defense Agencies and, where practicable, the National Reconnaissance Office, should continue to build on the successful Space Safari tactically responsive launch-2 mission of the Space Force, which was a pathfinder to inform concepts of operation regarding tactically responsive launches; and (2)future efforts regarding tactically responsive launches should not be limited to only launch capabilities, but should also include all aspects that are needed for rapid reconstitution and responsiveness to urgent requirements with respect to satellite buses, payloads, operations, and ground infrastructure. 
(b)ProgramSection 1609 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended— (1)by striking The Secretary and inserting (a) Program.—The Secretary; and 
(2)by adding at the end the following new subsection:  (b)Support (1)ElementsThe Secretary of Defense, in consultation with the Director of National Intelligence, shall support the tactically responsive launch program under subsection (a) during the period covered by the future-years defense program submitted to Congress under section 221 of title 10, United States Code, in 2022 to ensure that the program addresses the following: 
(A)The ability to rapidly place on-orbit systems to respond to urgent needs of the commanders of the combatant commands or to reconstitute space assets and capabilities to support national security priorities if such assets and capabilities are degraded, attacked, or otherwise impaired, including such assets and capabilities relating to protected communications and intelligence, surveillance, and reconnaissance. (B)The entire launch process, including with respect to launch services, satellite bus and payload availability, and operations and sustainment on-orbit. 
(2)PlanAs a part of the defense budget materials (as defined in section 239 of title 10, United States Code) for fiscal year 2023, the Secretary of Defense, in consultation with the Director of National Intelligence, shall submit to Congress a plan for the tactically responsive launch program to address the elements under paragraph (1). Such plan shall include the following: (A)Lessons learned from the Space Safari tactically responsive launch-2 mission of the Space Force, and how to incorporate such lessons into future efforts regarding tactically responsive launches. 
(B)How to achieve responsive acquisition timelines within the adaptive acquisition framework for space acquisition pursuant to section 807. (C)Plans to address supply chain issues and leverage commercial capabilities to support future reconstitution and urgent space requirements leveraging the tactically responsive launch program under subsection (a).. 
1602.National security space launch program 
(a)Sense of CongressIt is the sense of Congress that— (1)the Department of Defense and the National Reconnaissance Office should, to the extent practicable, use launch services under a phase two contract of the National Security Space Launch program; and 
(2)for missions that fall outside of the requirements of phase two of the National Security Space Launch program, the Department of Defense and the National Reconnaissance Office should continue to leverage the growing launch provider base of the United States, including those companies that provide smaller and ride-share launch capabilities, to incentivize sustained investment in domestic launch capabilities. (b)PolicyWith respect to entering into contracts for launch services during the period beginning on the date of the enactment of this Act and ending September 30, 2024, it shall be the policy of the Department of Defense and the National Reconnaissance Office to— 
(1)use the National Security Space Launch program to the extent practicable to procure launch services that are met under the requirements of phase two; and (2)maximize continuous competition for launch services as the Space Force initiates planning for phase three, specifically for those technology areas that are unique to existing and emerging national security requirements. 
(c)NotificationIf the Secretary of Defense or the Director of the National Reconnaissance Office determines that a program requiring launch services that could be met using phase two contracts will instead use an alternative launch procurement approach, not later than seven days after the date of such determination, the Secretary of Defense or, as appropriate, the Director of National Intelligence, shall submit to the appropriate congressional committees— (1)a notification of such determination; 
(2)a certification that the alternative launch procurement approach is in the national security interest of the United States; and (3)an outline of the cost analysis and any other rationale for such determination. 
(d)Report 
(1)RequirementNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Chief of Space Operations and the Director of the Space Development Agency, and in consultation with the Director of National Intelligence (including with respect to the views of the Director of the National Reconnaissance Office), shall submit to the appropriate congressional committees a report on the plans of the Secretary to address, with respect to launches that would be procured in addition to or outside of launches under phase two, the emerging launch requirements in the areas of space access, mobility, and logistics that cannot be met by phase two capabilities, as of the date of the report. (2)ElementsThe report under paragraph (1) shall include the following: 
(A)An examination of the benefits of competing up to two launches per year outside of phase two to accelerate the rapid development and on-orbit deployment of enabling and transformational technologies required to address emerging requirements, including with respect to— (i)delivery of in-space transportation, logistics and on-orbit servicing capabilities to enhance the persistence, sensitivity, and resiliency of national security space missions in a contested space environment; 
(ii)proliferated low-Earth orbit constellation deployment; (iii)routine access to extended orbits beyond geostationary orbits, including cislunar orbits; 
(iv)greater cislunar awareness capabilities; (v)payload fairings that exceed current launch requirements; 
(vi)increased responsiveness for heavy lift capability; (vii)the ability to transfer orbits, including point-to-point orbital transfers; 
(viii)capacity and capability to execute secondary deployments; (ix)high-performance upper stages; 
(x)vertical integration; and (xi)other new missions that are outside the parameters of the nine design reference missions that exist as of the date of the enactment of this Act; 
(B)A description of how competing space access, mobility, and logistics launches could aid in establishing a new acquisition framework to— (i)promote the potential for additional open and sustainable competition for phase three; and 
(ii)re-examine the balance of mission assurance versus risk tolerance to reflect new resilient spacecraft architectures and reduce workload on the Federal Government and industry to perform mission assurance where appropriate. (C)An analysis of how the matters under subparagraphs (A) and (B) may help continue to reduce the cost per launch of national security payloads. 
(D)An examination of the effects to the National Security Space Launch program if contracted launch providers cannot meet all phase two requirements, including with respect to— (i)the effects to national security launch resiliency; and 
(ii)the cost effects of a launch market that lacks full competition. (3)FormThe report under paragraph (1) shall be submitted in unclassified form, but may include a classified appendix. 
(4)BriefingNot later than 30 days after the date of the enactment of this Act, the Secretary, in consultation with the Director of National Intelligence, shall provide to the appropriate congressional committees a briefing on the report under paragraph (1). (e)DefinitionsIn this section: 
(1)The term appropriate congressional committees means— (A)the congressional defense committees; and 
(B)the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate. (2)The term phase three means, with respect to the National Security Space Launch program, launch missions ordered under the program after fiscal year 2024. 
(3)The term phase two means, with respect to the National Security Space Launch program, launch missions ordered under the program during fiscal years 2020 through 2024. 1603.Classification review of programs of the Space Force (a)Classification reviewThe Chief of Space Operations shall— 
(1)not later than 120 days after the date of the enactment of this Act, conduct a review of each classified program managed under the authority of the Space Force to determine whether— (A)the level of classification of the program could be changed to a lower level; or 
(B)the program could be declassified; and (2)not later than 90 days after the date on which the Chief completes such review, commence the change to the classification level or the declassification as determined in such review. 
(b)CoordinationThe Chief of Space Operations shall carry out the review under subsection (a)(1) in coordination with the Assistant Secretary of Defense for Space Policy and, as the Chief determines appropriate, the heads of other elements of the Department of Defense. (c)ReportNot later than 60 days after the date on which the Chief of Space Operations completes the review under subsection (a)(1), the Chief, in coordination with the Assistant Secretary of Defense for Space Policy, shall submit to the congressional defense committees a report identifying each program managed under the authority of the Space Force covered by a determination regarding changing the classification level of the program or declassifying the program, including— 
(1)the timeline for implementing such change or declassification; and (2)any risks that exist in implementing such change or declassification. 
1604.Report on Range of the Future initiative of the Space Force 
(a)FindingsCongress finds that in a report submitted to Congress by the Chief of Space Operations, the Chief highlighted a need for changes to current law to improve installation infrastructure at the launch ranges of the Space Force, and stated that If we fail to do this effectively our installations will become a limiting factor to launch capability.. (b)ReportNot later than 90 days after the date of the enactment of this Act, the Chief of Space Operations shall submit to the congressional defense committees and the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing the following: 
(1)A detailed plan to carry out the Space Force Range of the Future initiative, including the estimated funding required to implement the plan. (2)Identification of any specific authorities the Chief determines need to be modified by law to improve the ability of the Space Force to address long-term challenges to the physical infrastructure at the launch ranges of the Space Force to support government and commercial launch, and an explanation for why such modified authorities are needed, as well as an identification of any impacts the proposed authorities could have on competition in the commercial launch industry. 
(3)Any additional proposals that would support improved infrastructure at the launch ranges of the Space Force and allow for commercial investment for mutually beneficial projects, including recommendations for legislative action to carry out such proposals and an identification of any impacts the proposed authorities could have on competition in the commercial launch industry. 1605.Norms of behavior for international rules-based order in space (a)Prioritized objectivesNot later than 90 days after the date of the enactment of this Act, the covered officials shall each submit to the National Space Council a list of prioritized objectives with respect to establishing norms of behavior to be addressed through bilateral and multilateral negotiations relating to an international rules-based order in space, including with respect to events that create space debris, rendezvous and proximity operations, and other appropriate matters. 
(b)Consolidated list and frameworkNot later than 45 days after the date on which the National Space Council has received the list of prioritized objectives from each covered official under subsection (a), the Council shall consolidate such prioritized objectives in a single list. The Secretary of State, in collaboration with other heads of relevant departments and agencies of the Federal Government, shall use such consolidated list as a guide to establish a framework for bilateral and multilateral negotiations described in such subsection. (c)Submission to CongressNot later than seven days after the date on which the National Space Council consolidates the list of prioritized objectives under subsection (b) in a single list, the Council shall submit to the appropriate congressional committees such consolidated list, disaggregated by the covered official who submitted each such prioritized objective. 
(d)DefinitionsIn this section: (1)The term appropriate congressional committees means— 
(A)the congressional defense committees; (B)the Committee on Foreign Affairs, the Committee on Science, Space, and Technology, and the Permanent Select Committee on Intelligence of the House of Representatives; and 
(C)the Committee on Foreign Relations, the Committee on Commerce, Science, and Transportation, and the Select Committee on Intelligence of the Senate. (2)The term covered official means each of the following: 
(A)The Under Secretary of Defense for Policy, in consultation with the Chief of Space Operations, the Commander of the United States Space Command, and the Director of the National Geospatial-Intelligence Agency. (B)The Assistant Secretary of State for Arms Control, Verification, and Compliance. 
(C)The Administrator of the National Aeronautics and Space Administration. (D)The Director of the National Reconnaissance Office. 
1606.Programs of record of Space Force and commercial capabilities Section 957(c) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 10 U.S.C. 9016 note) is amended by adding at the end the following new paragraph:  (5)Programs of record and commercial capabilitiesThe Service Acquisition Executive for Space Systems and Programs may not establish a program of record for the Space Force unless the Service Acquisition Executive first— 
(A)determines that there is no commercially available capability that would meet the threshold objectives for that proposed program; and (B)submits to the congressional defense committees such determination.. 
1607.Clarification of domestic services and capabilities in leveraging commercial satellite remote sensing 
(a)Domestic definedSection 1612(c) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283; 10 U.S.C. 441 note) is amended— (1)by redesignating paragraph (4) as paragraph (5); and 
(2)by inserting after paragraph (3) the following new paragraph (4):  (4)The term domestic includes, with respect to commercial capabilities or services covered by this section, capabilities or services provided by companies that operate in the United States and have active mitigation agreements pursuant to the National Industrial Security Program.. 
(b)Effective dateThe amendments made by subsection (a) shall take effect as if included in the enactment of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), including with respect to any requests for proposals or rules issued pursuant to section 1612 of such Act. 1608.National Security Council briefing on potential harmful interference to Global Positioning System (a)RequirementNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall provide to the National Security Council, the Secretary of Commerce, and the Commissioners of the Federal Communications Commission a briefing at the highest level of classification on the current assessment of the Department of Defense, as of the date of the briefing, regarding the potential for harmful interference to the Global Positioning System, mobile satellite services, or other tactical or strategic systems of the Department of Defense, from commercial terrestrial operations and mobile satellite services using the 1525–1559 megahertz band and the 1626.5–1660.5 megahertz band. 
(b)Matters includedThe briefing under subsection (a) shall include— (1)potential operational impacts that have been studied within the megahertz bands specified in such subsection; and 
(2)impacts that could be mitigated, if any, including how such mitigations could be implemented. (c)Congressional briefingNot later than seven days after the date on which the Secretary provides the briefing under subsection (a), the Secretary shall provide to the appropriate congressional committees such briefing. 
(d)Independent technical reviewThe Secretary shall carry out subsections (a) an (c) regardless of whether the independent technical review conducted pursuant to section 1663 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) has been completed. (e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the congressional defense committees; and (2)the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate. 
1609.Limitation on availability of funds for prototype program for multiglobal navigation satellite system receiver developmentOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2022 for the Office of the Secretary of the Air Force, not more than 80 percent may be obligated or expended until the date on which the Secretary of Defense— (1)certifies to the congressional defense committees that the Secretary of the Air Force is carrying out the program required under section 1607 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1724); and 
(2)provides to the Committees on Armed Services of the House of Representatives and the Senate a briefing on how the Secretary is implementing such program, including with respect to addressing each element specified in subsection (b) of such section. 1610.Report on space debris (a)In generalNot later than 240 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate congressional committees a report on the risks posed by man-made space debris in low-earth orbit, including— 
(1)recommendations with respect to the remediation of such risks; and (2)outlines of plans to reduce the incident of such space debris. 
(b)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Armed Services and the Committee on Science, Space, and Technology of the House of Representatives; and 
(2)the Committee on Armed Services and Committee on Commerce, Science, and Transportation of the Senate. 1610A.National Space Council briefing on threats to United States space systems (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall provide to the National Space Council, the Secretary of Commerce, the Secretary of Transportation, and the Administrator of the National Aeronautics and Space Administration a briefing at the highest level of classification on the current assessment of the Department of Defense, as of the date of the briefing, regarding safety threats posed to United States civilian and commercial space systems in space by adversarial foreign governments and other foreign governments, with a particular emphasis on threats posed by China’s activities in space and debris arising from any ongoing or future work by China on anti-satellite weapons technology. 
(b)Congressional briefingNot later than 15 days after the date on which the Secretary of Defense provides the briefing under subsection (a), the Secretary shall provide such briefing to— (1)the Committees on Armed Services, Energy and Commerce, Transportation and Infrastructure, and Science, Space, and Technology of the House of Representatives; and 
(2)the Committees on Armed Services and Commerce, Science, and Transportation of the Senate.  1610B.Leveraging commercial on-orbit satellite servicing (a)FindingsCongress finds the following: 
(1)National security depends on reliable access to, and safe operations in, space. Modern society is reliant on space operations, but most spacecraft today are designed to be discarded at end-of-mission, leaving potential gaps in mission continuity and contributing to risk in the space domain. (2)Existing and future critical Department of Defense missions operating in space and providing multidomain support would benefit from the application of commercial On-orbit Servicing, Assembly, and Manufacturing (in this section referred to as OSAM) capabilities, which extend the longevity and operability of national security space systems through inspection, repair, refueling, and mitigation of debris. 
(3)Because the domain in which space systems operate is increasingly congested, the risk of collisions and orbital debris generation has increased, a risk that is exacerbated by a lack of utilization of OSAM services. A secure, stable, and accessible space domain is paramount to the unimpeded and resilient operations of civil, military, intelligence, and commercial space assets by the United States and its allies. OSAM technologies support Department of Defense strategy by improving the adaptability and efficiency of existing and future military space architectures. (b)Sense of CongressIt is the sense of Congress that— 
(1)Congress strongly encourages the Secretary of Defense to invest in developing technologies to support the advancement of debris remediation, such as rendezvous, proximity operations, and debris removal as an element of OSAM; (2)because of the importance of the space domain, the Secretary should seek ways to collaborate with United States industry partners and allied nations; 
(3)beyond technology development, the Secretary and the intelligence community should consider satellite servicing and active disposal as a viable operational trade-off—in this way, in the future, a back-up disposal plan using direct retrieval should be a preferred and viable method for relevant or off-nominal missions. (c)ReportNot later than December 3, 2021, the Secretary of Defense, in consultation with the Director of National Intelligence and the Administrator of the National Aeronautics and Space Administration, shall submit to the appropriate congressional committees a report that— 
(1)identifies critical investment areas for the further development and usage of commercial OSAM technologies and capabilities to meet emerging and changing government space mission needs on-orbit; and (2)includes a plan for interagency engagement in the standardization and adoption of commercial OSAM interfaces for government space systems. 
(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the congressional defense committees; 
(2)the Committee on Science, Space, and Technology and the Permanent Select Committee on Intelligence of the House of Representatives; and (3)the Committee on Commerce, Science, and Transportation and the Select Committee on Intelligence of the Senate. 
1610C.Report on sensing capabilities of the Department of Defense to assist fighting wildfires 
(a)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Director of National Intelligence and any other head of an agency or department the Secretary determines appropriate, shall submit to the appropriate congressional committees a report on the capabilities of the Department of Defense to assist fighting wildfires through the use and analysis of satellite and other aerial survey technology. (b)Matters includedThe report under subsection (a) shall include the following: 
(1)An examination of the current and future sensing requirements for the wildfire fighting and analysis community. (2)Identification of assets of the Department of Defense and intelligence community that can provide data that is relevant to the requirements under paragraph (1), including an examination of such assets that— 
(A)are currently available; (B)are in development; and 
(C)have been formally proposed by a department or agency of the Federal Government, but which have not yet been approved by Congress. (3)With respect to the assets identified under paragraph (2)(A), an examination of how close the data such assets provide comes to meeting the wildfire management and suppression community needs. 
(4)An identification of the total and breakdown of costs reimbursed to the Department of Defense during the five-year period preceding the date of the report for reimbursable requests for assistance from lead departments or agencies of the Federal Government responding to natural disasters. (5)A discussion of issues involved in producing unclassified products using unclassified and classified assets, and policy options for Congress regarding that translation, including by explicitly addressing classification choices that could ease the application of data from such assets to wildfire detection and tracking.  
(6)Identification of options to address gaps between requirements and capabilities to be met by additional solutions, whether from the Department of Defense, the intelligence community, or from the civil or commercial domain. (7)A retrospective analysis to determine whether the existing data could have been used to defend against past fires. 
(8)Options for the Department of Defense to assist the Department of Agriculture, the Department of the Interior, the Department of Energy, the National Aeronautics and Space Administration, the National Oceanic and Atmospheric Administration, the National Institute of Standards and Technology, the National Science Foundation, and State and local governments in identifying and responding to wildfires. (c)DefinitionsIn this section: 
(1)The term appropriate congressional committees means the following: (A)The Committee on Armed Services, the Committee on Agriculture, the Committee on Natural Resources, the Committee on Science, Space, and Technology, and the Permanent Select Committee on Intelligence of the House of Representatives. 
(B)The Committee on Armed Services, the Committee on Agriculture, Nutrition, and Forestry, the Committee on Commerce, Science, and Transportation, the Committee on Energy and Natural Resources, and the Select Committee on Intelligence of the Senate. (2)The term intelligence community has the meaning given that term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003). 
1610D.Non-geostationary orbit satellite constellations 
(a)FindingCongress finds that modern high-throughput non-geostationary orbit satellite constellations provide robust commercial satellite communication capabilities that enable current military operations and facilitate advanced communications networks that would provide significant quality of life enhancements for deployed personnel of the Navy.  (b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretaries of the military departments and heads of the Defense Agencies, shall submit to the congressional defense committees a report on current commercial satellite communication initiatives, particularly with respect to new non-geostationary orbit satellite technologies, the Navy has employed to increase satellite communication throughput to afloat platforms currently constrained by legacy capabilities. The report shall include the following: 
(1)A potential investment strategy concerning how to operationalize commercial satellite communication capabilities using non-geostationary orbit satellites across the fleet, including— (A)requisite funding required to adequately prioritize and accelerate the integration of such capabilities into Navy warfighting systems; and  
(B)future-year spending projections for such efforts that align with other satellite communication investments of the Department. (2)An integrated satellite communications reference architecture roadmap for the Navy to achieve a resilient, secure network for operationalizing commercial satellite communication capabilities using non-geostationary orbit satellites across the Navy that is capable of leveraging multi-band and multi-orbit architectures, including requirements that enable maximum use of commercially available technologies. 
BDefense Intelligence and Intelligence-Related Activities 
1611.Notification of certain threats to United States Armed Forces by foreign governments 
(a)Determination that foreign government intends to cause the death of or serious bodily injury to members of the Armed ForcesThe Secretary of Defense shall carry out the notification requirements under subsection (b) whenever the Secretary, in consultation with the Director of National Intelligence, determines with high confidence that, on or after the date of the enactment of this Act, an official of a foreign government plans or takes some other substantial step that— (1)is intended to cause the death of, or serious bodily injury to, any member of the United States Armed Forces, whether through direct means or indirect means, including through a promise or agreement by the foreign government to pay anything of pecuniary value to an individual or organization in exchange for causing such death or injury; or 
(2)with respect to such a foreign government that the Secretary of State has determined, for purposes of section 1754(c) of the Export Controls Act of 2018 (50 U.S.C. 4813), is a government that has repeatedly provided support for acts of international terrorism, is intended to cause the abduction, death of, or serious bodily injury to, any citizen or resident of the United States located in the United States, whether through direct or such indirect means. (b)Notice to Congress (1)NotificationExcept as provided in paragraph (3), not later than 14 days after making a determination under subsection (a), the Secretary shall notify the congressional leadership, the congressional intelligence committees and, consistent with the protection of sources and methods, the appropriate congressional committees of such determination. Such notification shall include, at a minimum, the following: 
(A)A description of the nature and extent of the effort by the foreign government to target members of the United States Armed Forces or citizens or residents of the United States described in paragraph (2) of such subsection. (B)An assessment of what specific officials, agents, entities, and departments within the foreign government ordered, authorized, or had knowledge of the effort. 
(C)An assessment of the motivations of the foreign government for undertaking such an effort. (D)An assessment of whether the effort of the foreign government was a substantial factor in the death or serious bodily injury of any member of the United States Armed Forces or citizen or resident of the United States described in paragraph (2) of such subsection, or the abduction of such a citizen or resident. 
(E)Any other information the Secretary determines appropriate. (2)Option for briefingUpon the request of a congressional recipient specified in paragraph (1) after being notified of a determination under such paragraph, the Secretary shall provide to the recipient a briefing on the contents of the notification.  
(3)Protection of sources and methodsThis subsection shall be carried out in a manner that is consistent with the protection of sources and methods. (c)DefinitionsIn this section: 
(1)The term anything of pecuniary value has the meaning given that term in section 1958(b)(1) of title 18, United States Code. (2)The term appropriate congressional committees means the following: 
(A)The Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives. (B)The Committee on Armed Services and the Committee on Foreign Relations of the Senate. 
(3)The terms congressional intelligence committees and intelligence community have the meaning given those terms in section 3 of the National Security Act of 1947 (50 U.S.C. 3003). (4)The term congressional leadership includes the following: 
(A)The majority leader of the Senate. (B)The minority leader of the Senate. 
(C)The Speaker of the House of Representatives. (D)The minority leader of the House of Representatives. 
(5)The term determines with high confidence— (A)means that the official making the determination— 
(i)has concluded that the judgments in the determination are based on sound analytic argumentation and high-quality, consistent reporting from multiple sources, including through clandestinely obtained documents, clandestine and open source reporting, and in-depth expertise; (ii)with respect to such judgments, has concluded that the intelligence community has few intelligence gaps and few assumptions underlying the analytic line and that the intelligence community has concluded that the potential for deception is low; and 
(iii)has examined long-standing analytic judgments and considered alternatives in making the determination; but (B)does not mean that the official making the determination has concluded that the judgments in the determination are fact or certainty. 
(6)The term direct means means without the use of intermediaries. (7)The term foreign government means the government of a foreign country with which the United States is at peace. 
(8)The term indirect means means through, or with the assistance of, intermediaries. 1612.Strategy and plan to implement certain defense intelligence reforms (a)Strategy and planThe Secretary of Defense, in coordination with the Director of National Intelligence, shall develop and implement a strategy and plan to better support the intelligence priorities of the commanders of the combatant commands, including with respect to efforts to counter in the open malign activities of adversaries of the United States. 
(b)Matters included in planThe plan under subsection (a) shall include the following: (1)A plan to adapt policies and procedures to assemble and release facts about the malign activities of an adversary described in such subsection in a timely way and in forms that allow for greater distribution and release. 
(2)A plan to develop and publish validated priority intelligence requirements of the commanders of the combatant commands. (3)A plan to elevate open-source intelligence to a foundational intelligence for strategic intelligence that is treated on par with information collected from classified means (for example, human intelligence, signals intelligence, and geospatial intelligence). 
(4)A plan for expanding the use of unclassified intelligence in order to combat threats from disinformation and misinformation by foreign adversaries. (5)A review by each element of the intelligence community of the approaches used by that element— 
(A)with respect to intelligence that has not been processed or analyzed, to separate out data from the sources and methods by which the data is obtained (commonly known as tearlining); and (B)with respect to finished intelligence products that relate to malign activities of an adversary described in subsection (a), to downgrade the classification level of the product. 
(c)Congressional briefingNot later than one year after the date of the enactment of this Act, and annually thereafter through December 31, 2026, the Secretary and the Director shall jointly provide to the appropriate congressional committees a briefing on the strategy and plan under subsection (a). (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following: 
(1)The congressional defense committees. (2)The Committee on the Judiciary and the Permanent Select Committee on Intelligence of the House of Representatives. 
(3)The Committee on the Judiciary and the Select Committee on Intelligence of the Senate. 1613.Authority of Under Secretary of Defense for Intelligence and Security to engage in fundraising for certain nonprofit organizationsSection 422 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(c)Fundraising 
(1)The Under Secretary of Defense for Intelligence and Security may engage in fundraising in an official capacity for the benefit of nonprofit organizations that provide support— (A)to surviving dependents of deceased employees of the Defense Intelligence Enterprise; or 
(B)for the welfare, education, or recreation of employees and former employees of the Defense Intelligence Enterprise and the dependents of such employees and former employees. (2)The Under Secretary may delegate the authority under paragraph (1) to— 
(A)the heads of the components of the Department of Defense that are elements of the intelligence community; (B)the senior intelligence officers of the Armed Forces and the regional and functional combatant commands; 
(C)the Director for Intelligence of the Joint Chiefs of Staff; and (D)the senior officials of other elements of the Department of Defense that perform intelligence functions. 
(3)Not later than seven days after the date on which the Under Secretary or an official specified in paragraph (2) engages in fundraising pursuant to paragraph (1), or at the time at which the Under Secretary or an official makes a determination to engage in such fundraising, the Under Secretary shall notify the appropriate congressional committees of such fundraising. (4)In this subsection: 
(A)The term appropriate congressional committees means— (i)the Committees on Armed Services of the House of Representatives and the Senate; and 
(ii)the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate. (B)The term Defense Intelligence Enterprise has the meaning given that term in section 426(b)(4)(B) of this title. 
(C)The term fundraising means the raising of funds through the active participation in the promotion, production, or presentation of an event designed to raise funds and does not include the direct solicitation of money by any other means. (D)The term intelligence community has the meaning given that term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).. 
1614.Executive agent for explosive ordnance intelligence 
(a)In generalSubchapter I of chapter 21 of title 10, United States Code, is amended by adding at the end the following new section:  430c.Executive agent for explosive ordnance intelligence (a)DesignationThe Secretary of Defense shall designate the Director of the Defense Intelligence Agency as the executive agent for explosive ordnance intelligence. 
(b)DefinitionsIn this section: (1)The term explosive ordnance intelligence means technical intelligence relating to explosive ordnance (as defined in section 283(d) of this title), including with respect to the processing, production, dissemination, integration, exploitation, evaluation, feedback, and analysis of explosive ordnance using the skills, techniques, principles, and knowledge of explosive ordnance disposal personnel regarding fuzing, firing systems, ordnance disassembly, and development of render safe techniques, procedures and tools, publications, and applied technologies. 
(2)The term executive agent has the meaning given the term DoD Executive Agent in Directive 5101.1.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 430b the following new item: 
 
 
430c. Executive agent for explosive ordnance intelligence.. 
(c)Date of designationThe Secretary of Defense shall make the designation under section 430c of title 10, United States Code, as added by subsection (a), by not later than 30 days after the date of the enactment of this Act. 1615.Inclusion of explosive ordnance intelligence in Defense Intelligence Agency activitiesSection 105 of the National Security Act of 1947 (50 U.S.C. 3038) is amended— 
(1)in subsection (b)(5), by striking human intelligence and and inserting explosive ordnance intelligence, human intelligence, and; and  (2)by adding at the end the following new subsection: 
 
(e)Explosive ordnance intelligence definedIn this section, the term explosive ordnance intelligence means technical intelligence relating to explosive ordnance (as defined in section 283(d) of title 10, United States Code), including with respect to the processing, production, dissemination, integration, exploitation, evaluation, feedback, and analysis of explosive ordnance using the skills, techniques, principles, and knowledge of explosive ordnance disposal personnel regarding fuzing, firing systems, ordnance disassembly, and development of render safe techniques, procedures and tools, publications, and applied technologies. . 1616.Modification of requirement for annual reports on vulnerabilities equities processSection 6720(c) of the Damon Paul Nelson and Matthew Young Pollard Intelligence Authorization Act for Fiscal Years 2018, 2019, and 2020 (Public Law 116–92; 50 U.S.C. 3316a) is amended— 
(1)in paragraph (1)— (A)in the matter preceding subparagraph (A), by striking classified; 
(B)in subparagraph (B), by striking ; and and inserting a semicolon; (C)in subparagraph (C), by striking the period at the end and inserting a semicolon; and 
(D)by adding at the end the following new subparagraphs:  (E)the aggregate number of vulnerabilities disclosed to vendors or the public pursuant to the Vulnerabilities Equities Process; 
(F)the aggregate number of vulnerabilities disclosed to vendors or the public pursuant to the Vulnerabilities Equities Process known to have been patched; (G)the number of times the Vulnerabilities Equities Process resulted in a decision to disclose a vulnerability; 
(H)the number of times the Vulnerabilities Equities Process resulted in a decision not to disclose a vulnerability; (I)the number of times a decision described in subparagraph (G) was the result of a unanimous agreement of the participants in the Vulnerabilities Equities Process; 
(J)the number of times a decision described in subparagraph (H) was the result of a unanimous agreement of the participants in the Vulnerabilities Equities Process; (K)the number of appeals made through the Vulnerabilities Equities Process by participants in such process of a preliminary determination to disclose a vulnerability; 
(L)the number of appeals made through the Vulnerabilities Equities Process by participants in such process of a preliminary determination not to disclose a vulnerability; (M)the number of times a preliminary determination was reversed pursuant to an appeal described in subparagraph (K); and 
(N)the number of times a preliminary determination was reversed pursuant to an appeal described in subparagraph (L).; and (2)by amending paragraph (2) to read as follows: 
 
(2)Form and publication 
(A)FormEach report submitted under paragraph (1) shall be submitted in unclassified form, but may include a classified annex. (B)PublicationThe Director shall make available to the public the unclassified portion of each report submitted under paragraph (1).. 
CNuclear Forces 
1621.Exercises of nuclear command, control, and communications system 
(a)RequirementChapter 24 of title 10, United States Code, is amended by adding at the end the following new section:  499b.Exercises of nuclear command, control, and communications system (a)Required exercisesExcept as provided by subsection (b), beginning 2022, the President shall participate in a large-scale exercise of the nuclear command, control, and communications system during the first year of each term of the President, and may participate in such additional exercises as the President determines appropriate. 
(b)WaiverThe President may waive, on a case-by-case basis, the requirement to participate in an exercise under subsection (a) if the President— (1)determines that participating in such an exercise is infeasible by reason of a war declared by Congress, a national emergency declared by the President or Congress, a public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d), or other similar exigent circumstance; and 
(2)submits to the congressional defense committees a notice of the waiver and a description of such determination.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
499b. Exercises of nuclear command, control, and communications system.. 
1622.Independent review of nuclear command, control, and communications system 
(a)ReviewNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall seek to enter into an agreement with the National Academies of Sciences, Engineering, and Medicine under which the National Academies shall conduct a review of the current plans, policies, and programs of the nuclear command, control, and communications system, and such plans, policies, and programs that are planned through 2030. (b)Matters includedThe review under subsection (a) shall include a review of each of the following: 
(1)The plans, policies, and programs described in such subsection. (2)The programmatic challenges and risks to the nuclear command, control, and communications system. 
(3)Emerging technologies and how such technologies may be applied to the next generation of the nuclear command, control, and communications system. (4)The security and surety of the nuclear command, control, and communications system. 
(5)Threats to the nuclear command, control, and communications system that may occur through 2030. (c)BriefingNot later than September 1, 2022, the National Academies shall provide the congressional defense committees an interim briefing on the review under subsection (a). 
(d)ReportNot later than March 1, 2023, the National Academies shall submit to the Secretary and the congressional defense committees a report containing the review under subsection (a). 1623.Review of safety, security, and reliability of nuclear weapons and related systems (a)FindingsCongress finds the following: 
(1)On December 20, 1990, Secretary of Defense Cheney chartered a five-person independent committee known as the Federal Advisory Committee on Nuclear Failsafe and Risk Reduction to assess the capability of the nuclear weapon command and control system to meet the dual requirements of assurance against unauthorized use of nuclear weapons and assurance of timely, reliable execution when authorized, and to identify opportunities for positive measures to enhance failsafe features. (2)The Federal Advisory Committee, chaired by Ambassador Jeane J. Kirkpatrick, recommended changes in the nuclear enterprise, as well as policy proposals to reduce the risks posed by unauthorized launches and miscalculation. 
(3)The Federal Advisory Committee found, unambiguously, that failsafe and oversight enhancements are possible. (4)Since 1990, new threats to the nuclear enterprise have arisen in the cyber, space, and information warfare domains. 
(5)Ensuring the continued assurance of the nuclear command, control, and communications infrastructure is essential to the national security of the United States. (b)ReviewThe Secretary of Defense shall provide for the conduct of an independent review of the safety, security, and reliability of covered nuclear systems. The Secretary shall ensure that such review is conducted in a manner similar to the review conducted by the Federal Advisory Committee on Nuclear Failsafe and Risk Reduction. 
(c)Matters includedThe review conducted pursuant to subsection (b) shall include the following: (1)Plans for modernizing the covered nuclear systems, including options and recommendations for technical, procedural, and policy measures that could strengthen safeguards, improve the security and reliability of digital technologies, and prevent cyber-related and other risks that could lead to the unauthorized or inadvertent use of nuclear weapons as the result of an accident, misinterpretation, miscalculation, terrorism, unexpected technological breakthrough, or deliberate act.  
(2)Options and recommendations for nuclear risk reduction measures, focusing on confidence building and predictability, that the United States could carry out alone or with near-peer adversaries to strengthen safeguards against the unauthorized or inadvertent use of a nuclear weapon and to reduce nuclear risks. (d)SubmissionNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees the review conducted pursuant to subsection (b). 
(e)Previous reviewNot later than 30 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees the final report of the Federal Advisory Committee on Nuclear Failsafe and Risk Reduction. (f)Covered nuclear systems definedIn this section, the term covered nuclear systems means the following systems of the United States: 
(1)The nuclear weapons systems. (2)The nuclear command, control, and communications system. 
(3)The integrated tactical warning/attack assessment system. 1624.Review of engineering and manufacturing development contract for ground-based strategic deterrent program (a)FindingsCongress finds the following: 
(1)In September 2020, the Air Force awarded the engineering and manufacturing development contract for the ground-based strategic deterrent program. (2)The total development cost of the ground-based strategic deterrent program is expected to be approximately $100,000,000,000. 
(3)The Vice Chairman of the Joint Chiefs of Staff recently noted that we have got to make [the ground-based strategic deterrent program] more affordable. A three-stage, solid rocket ICBM should not cost as much as the forecast says it costs for now. After meeting with the program office at Northrop Grumman multiple times I think that program can come in significantly cheaper. It’s designed correctly. It’s a digital engineering process that should be able to build things quickly and much more effectively.. (4)The Air Force has placed significant importance on digital engineering in achieving cost and schedule requirements with respect to the ground-based strategic deterrent program. 
(b)Review 
(1)RequirementThe Secretary of the Air Force shall provide for the conduct of a review of the implementation and the execution of the engineering and manufacturing development contract for the ground-based strategic deterrent program. (2)Matters includedThe review under paragraph (1) shall include the following: 
(A)An analysis of the ability of the Air Force to implement industry best practices during the engineering and manufacturing development phase of the ground-based strategic deterrent program. (B)A review of the challenges the Air Force faces in implementing such industry best practices. 
(C)A review of the ability of the Air Force to leverage digital engineering during such engineering and manufacturing development phase. (D)A review of any options that may be available to the Air Force to reduce cost and introduce competition within the operations and maintenance phase of the ground-based strategic deterrent program. 
(E)Recommendations to improve the cost, schedule, and program management of the ground-based strategic deterrent program. (3)ExpertiseThe Secretary shall ensure that the review under paragraph (1) is conducted by individuals from the public and private sector, including not fewer than two individuals— 
(A)who are not employees or officers of the Department of Defense or a contractor of the Department; and (B)who have experience outside of the defense industry. 
(4)Provision of informationThe Secretary shall provide to the individuals conducting the review under paragraph (1) all information necessary for the review. (5)Security clearancesThe Secretary shall ensure that each individual who conducts the review under paragraph (1) holds a security clearance at the appropriate level for such review. 
(c)ReportNot later than 270 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report containing the review under subsection (b)(1). The report shall be submitted in unclassified form and shall include a classified annex. (d)BriefingNot later than 90 days after the date on which the Secretary submits the report under subsection (c), the Secretary shall provide to the congressional defense committees a briefing on implementing the recommendations contained in the review under subsection (b)(1). 
1625.Long-range standoff weapon 
(a)LimitationThe Secretary of the Air Force may not award a procurement contract for the long-range standoff weapon until the Secretary submits to the congressional defense committees each of the following: (1)An updated cost estimate for the procurement portion of the long-range standoff weapon program that is— 
(A)informed by the engineering and manufacturing development contract, including with respect to any completed flight tests; and (B)independently validated by the Director of Cost Assessment and Program Evaluation. 
(2)A certification that the future-years defense program submitted to Congress under section 221 of title 10, United States Code, includes, or will include, estimated funding for the program in the amounts specified in the cost estimate under paragraph (1). (3)A copy of the justification and approval documentation regarding the Secretary determining to award a sole-source contract for the program, including with respect to how the Secretary will manage the cost of the program in the absence of competition. 
(b)BriefingNot later than 90 days after the date of the enactment of this Act, the Secretary of the Air Force shall provide to the congressional defense committees a briefing on the execution of the engineering and manufacturing development contract for the long-range standoff weapon, including with respect to— (1)how the timely development of the long-range standoff weapon may serve as a hedge to delays in other nuclear modernization efforts; 
(2)the effects of potential delays in the W80–4 warhead program on the ability of the long-range standoff weapon to achieve the initial operational capability schedule under section 217 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 706), as most recently amended by section 1668 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1774); (3)options to adjust the budget profile of the long-range standoff weapon program to ensure the program remains on schedule;  
(4)a plan to reconcile, with respect to the procurement portion of the program, the Air Force service cost position and the estimate by the Director of Cost Assessment and Program Evaluation; and (5)a plan to ensure best value to the United States for such procurement portion. 
1626.Prohibition on reduction of the intercontinental ballistic missiles of the United States 
(a)ProhibitionExcept as provided in subsection (b), none of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2022 for the Department of Defense may be obligated or expended for the following, and the Department may not otherwise take any action to do the following: (1)Reduce, or prepare to reduce, the responsiveness or alert level of the intercontinental ballistic missiles of the United States. 
(2)Reduce, or prepare to reduce, the quantity of deployed intercontinental ballistic missiles of the United States to a number less than 400. (b)ExceptionThe prohibition in subsection (a) shall not apply to any of the following activities: 
(1)The maintenance or sustainment of intercontinental ballistic missiles. (2)Ensuring the safety, security, or reliability of intercontinental ballistic missiles. 
1627.Limitation on availability of certain funds until submission of information relating to proposed budget for nuclear-armed sea-launched cruise missileOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2022 for the Department of Defense for travel by any personnel of the Office of the Secretary of the Navy, not more than 75 percent may be obligated or expended until the Secretary of the Navy submits to the congressional defense committees all written communications by personnel of the Department of Defense regarding the proposed budget amount or limitation for the nuclear-armed sea-launched cruise missile contained in the defense budget materials (as defined by section 231(f) of title 10, United States Code) for fiscal year 2022. 1628.Limitation on availability of certain funds until submission of information relating to nuclear-armed sea-launched cruise missileOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2022 for the Department of Defense for travel by any personnel of the Office of the Secretary of Defense (other than travel by the Secretary of Defense or the Deputy Secretary of Defense), not more than 75 percent may be obligated or expended until the Secretary— 
(1)submits to the congressional defense committees the analysis of alternatives for the nuclear-armed sea-launched cruise missile; and (2)provides to such committees a briefing on such analysis of alternatives. 
1629.Annual certification on readiness of Minuteman III intercontinental ballistic missilesNot later than March 1, 2022, and annually thereafter until the date on which the ground-based strategic deterrent weapon achieves initial operating capability, the Chairman of the Joint Chiefs of Staff shall certify to the congressional defense committees whether the state of the readiness of Minuteman III intercontinental ballistic missiles requires placing heavy bombers equipped with nuclear gravity bombs or air-launched nuclear cruise missiles, and associated refueling tanker aircraft, on alert status. 1630.Cost estimate to re-alert long-range bombers (a)FindingsCongress finds the following: 
(1)On April 20th, 2021, before the Committee on Armed Services of the Senate, the Commander of the United States Strategic Command, Admiral Charles A. Richard, said that the basic design criteria in the triad is that you cannot allow a failure of any one leg of the triad to prevent you from being able to do everything the President has ordered you to do.. (2)Admiral Richard further stated that in the event of one leg atrophying, You are completely dependent on the submarine leg, and I’ve already told the Secretary of Defense that under those conditions I would request to re-alert the bombers.. 
(b)Cost estimateThe Secretary of the Air Force shall develop a cost estimate with respect to re-alerting long-range bombers in the absence of a ground-based leg of the nuclear triad. 1631.Notification regarding intercontinental ballistic missiles of China (a)RequirementIf the Commander of the United States Strategic Command determines that the number of intercontinental ballistic missiles in the active inventory of China exceeds the number of intercontinental ballistic missiles in the active inventory of the United States, or that the number of nuclear warheads equipped on such missiles of China exceeds the number of nuclear warheads equipped on such missiles of the United States, the Commander shall submit to the congressional defense committees— 
(1)a notification of such determination; (2)an assessment of the composition of the intercontinental ballistic missiles of China, including the types of nuclear warheads equipped on such missiles; and 
(3)a strategy for deterring China. (b)FormThe notification under paragraph (1) of subsection (a) shall be submitted in unclassified form, and the assessment and strategy under paragraphs (2) and (3) of such subsection may be submitted in classified form. 
(c)TerminationThe requirement under subsection (a) shall terminate on the date that is four years after the date of the enactment of this Act. 1632.Information regarding review of Minuteman III service life extension program (a)RequirementThe Secretary of Defense shall submit to the congressional defense committees all scoping documents relating to any covered review, including the names, titles, and backgrounds of the individuals of the federally funded research and development center who are conducting the review. The Secretary shall submit such information by the date that is the later of the following: 
(1)15 days after the date on which the covered review is initiated. (2)15 days after the date of the enactment of this Act. 
(b)Covered reviewIn this section, the term covered review means any review initiated in 2021 or 2022 by a federally funded research and development center regarding a service life extension program for Minuteman III intercontinental ballistic missiles. 1633.Sense of Congress regarding nuclear posture reviewIt is the sense of Congress that the nuclear posture review initiated in 2021 should address the following: 
(1)An assessment of the current and projected nuclear capabilities of Russia and China; (2)the role of nuclear forces in United States military strategy, planning, and programming; 
(3)the relationship between deterrence, targeting, and arms control; (4)the role of missile defenses, conventional strike forces, and other capabilities play in determining the role and size of nuclear forces; 
(5)the levels and composition of nuclear delivery systems required to implement national strategy; (6)the nuclear weapons complex required to implement such strategy, including with respect to modernization; and 
(7)the active and inactive nuclear weapons stockpile required to implement such strategy, including with respect to the replacement and modification of nuclear weapons. 1634.Report on global nuclear leadership of the United States (a)RequirementNot later than one year after the date of the enactment of this Act, the Secretary of Energy, in consultation with the Secretary of State, the Secretary of Defense, the Chairman of the Nuclear Regulatory Commission, the Director of National Intelligence, and the Secretary of Commerce, shall submit to the appropriate congressional committees a report analyzing— 
(1)the opportunities for advancing the interests of the United States with respect to global nuclear safety, nuclear security, and nuclear nonproliferation; and (2)the risks to such interests of the United States, and the risks to wider foreign policy influence by the United States, posed by the dominance of Russia in the global nuclear energy market and the increasing supply by China to such market. 
(b)Matters includedThe report under subsection (a) shall include the following: (1)An assessment of the historical role of civil nuclear cooperation agreements and supply arrangements made pursuant to the Atomic Energy Act of 1954 (42 U.S.C. 2011 et seq.) in influencing the policies and practices of foreign governments concerning nuclear safety, nuclear security, and nuclear nonproliferation, and the wider foreign policy interests, including— 
(A)a description of possible opportunities for using nuclear cooperation agreements and related exports to improve nuclear safety, nuclear security, and nuclear nonproliferation, and the foreign policy interests of the United States; (B)a description of potential risks associated with such agreements and nuclear exports; and 
(C)a description of the potential market for small and advanced reactor technologies. (2)An assessment of the competitiveness of the United States against Russia and China in the global nuclear energy market, including— 
(A)a comparison of nuclear reactor research and design by Russia and China with analogous research and design by the United States; (B)a comparison of the ability of Russia and China to produce and export nuclear technology with analogous abilities of the United States; 
(C)a description of the factors enabling progress made by Russia and China regarding civil nuclear technology; (D)a comparison of the export policies of the United States with regard to civil nuclear technology, including the role, if any, of financial support, with such policies of Russia and China; 
(E)a list of specific reactor designs, including fuel characteristics, that Russia and China have offered for export; and (F)details of any agreements made by Russia or China for exporting nuclear technology, including the duration, purchase price, potential profitability, any provisions regarding spent fuel take back, related regulatory support, and any other elements that compromise a competitive offer. 
(3)An assessment, if applicable, of the means by which Russia or China uses foreign-origin dual-use nuclear technology for military purposes. (4) Recommendations for regulatory or legislative actions for developing a robust free-enterprise response designed to improve the competitiveness of the United States in the global nuclear energy market. 
(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the congressional defense committees; 
(2)the Committee on Energy and Natural Resources, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate; and (3)the Committee on Energy and Commerce, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives. 
DMissile Defense Programs 
1641.Directed energy programs for ballistic and hypersonic missile defense 
(a)FindingsCongress finds the following: (1)In the fiscal year 2021 budget request of the Department of Defense, the Secretary of Defense removed all funding from the Missile Defense Agency to conduct research, engineering, or development for directed energy technologies that could be applicable for ballistic and hypersonic missile defense, and this removal of funding continued in the fiscal year 2022 budget request of the Department, despite Congress appropriating funding for fiscal year 2021 for these efforts.  
(2)In January 2020, an independent Senior Executive Review Team noted that If successfully developed, the unique features of diode pumped alkali laser, an efficient electrically powered, relatively short wavelength gas laser with the potential to deliver megawatt power with near diffraction limited beam quality from a single aperture would provide the Department of Defense and the Missile Defense Agency with an important strategic technology with the potential for an attractive size, weight, and power. Such a system would have potential capability use cases across all services/agencies.. However, the Under Secretary of Defense for Research and Engineering did not support continued investigation of this promising technology by the Missile Defense Agency.  (3)In addition to diode pumped alkali lasers, there are other directed energy applications that have the potential to contribute to ballistic and hypersonic missile defense architecture, including microwave and short pulse lasers technologies. 
(b)Sense of CongressIt is the sense of Congress that the Director of the Missile Defense Agency should continue to fund promising directed energy technologies for ballistic and hypersonic missile defense, in coordination with the directed energy roadmap of the Under Secretary of Defense for Research and Engineering, with the intent to transfer technologies to the military departments as appropriate. (c)Authority of the Missile Defense Agency (1)DelegationThe Secretary of Defense shall delegate to the Director of the Missile Defense Agency the authority to budget for, direct, and manage directed energy programs applicable for ballistic and hypersonic missile defense missions, in coordination with other directed energy efforts of the Department of Defense. 
(2)PrioritizationIn budgeting for and directing directed energy programs applicable for ballistic and hypersonic defensive missions pursuant to paragraph (1), the Director of the Missile Defense Agency shall— (A)prioritize the early research and development of technologies; and 
(B)address the transition of such technologies to industry to support future operationally relevant capabilities. 1642.Notification of changes to non-standard acquisition and requirements processes and responsibilities of Missile Defense Agency (a)Notice and wait (1)RequirementThe Secretary of Defense may not make any changes to the missile defense non-standard acquisition and requirements processes and responsibilities described in paragraph (2) until the Secretary, without delegation, on or after the date of the enactment of this Act— 
(A)has consulted with the Under Secretary of Defense for Research and Engineering, the Under Secretary of Defense for Acquisition and Sustainment, the Under Secretary of Defense for Policy, the Secretaries of the military departments, the Chairman of the Joint Chiefs of Staff, the Commander of the United States Strategic Command, the Commander of the United States Northern Command, and the Director of the Missile Defense Agency; (B)certifies to the congressional defense committees that the Secretary has coordinated the changes with, and received the views of, the individuals referred to in subparagraph (A); 
(C)submits to the congressional defense committees a report that contains— (i)a description of the changes, the rationale for the changes, and the views of the individuals referred to in subparagraph (A) with respect to such changes; 
(ii)a certification that the changes will not impair the missile defense capabilities of the United States nor degrade the unique special acquisition authorities of the Missile Defense Agency; and (iii)with respect to any such changes to Department of Defense Directive 5134.09, a final draft of the proposed modified directive, both in an electronic format and in a hard copy format; 
(D)with respect to any such changes to Department of Defense Directive 5134.09, provides to such committees a briefing on the proposed modified directive described in subparagraph (C)(ii); and (E)a period of 120 days has elapsed following the date on which the Secretary submits the report under subparagraph (C). 
(2)Non-standard acquisition and requirements processes and responsibilities describedThe non-standard acquisition and requirements processes and responsibilities described in this paragraph are such processes and responsibilities described in— (A)the memorandum of the Secretary of Defense titled Missile Defense Program Direction signed on January 2, 2002; 
(B)Department of Defense Directive 5134.09, as in effect on the date of the enactment of this Act; and (C)United States Strategic Command Instruction 538–3 titled MD Warfighter Involvement Process. 
(b)Conforming amendments 
(1)FY20 NDAASection 1688 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116– 92; 133 Stat. 1787) is amended— (A)by striking subsection (b); and 
(B)by redesignating subsection (c) as subsection (b). (2)FY21 NDAASection 1641 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116– 283; 134 Stat. 4061) is amended— 
(A)by striking subsection (c); and (B)by redesignating subsection (d) as subsection (c). 
1643.Missile defense radar in Hawaii 
(a)Sense of CongressIt is the sense of Congress that— (1)Hawaii should have discrimination radar coverage against intercontinental ballistic missiles that is equivalent to such coverage provided to the contiguous United States and Alaska once the long range discrimination radar achieves operational capability at Clear Air Force Base, Alaska; and 
(2)to achieve such equivalent discrimination radar coverage, the Secretary of Defense, acting through the Director of the Missile Defense Agency, should— (A)restore the discrimination radar for homeland defense planned to be located in Hawaii; and 
(B)request adequate funding for the radar in the future-years defense program submitted to Congress under section 221 of title 10, United States Code, for the radar to achieve operational capability by not later than December 31, 2028, when the next generation interceptor is anticipated to achieve initial operating capability. (b)CertificationAs a part of the defense budget materials (as defined in section 239 of title 10, United States Code) for fiscal year 2023, the Director of the Missile Defense Agency shall certify to the congressional defense committees that— 
(1)the future-years defense program submitted to Congress under section 221 of title 10, United States Code, in 2022 includes adequate amounts of estimated funding to develop, construct, test, and integrate into the missile defense system the discrimination radar for homeland defense planned to be located in Hawaii; and (2)such radar and associated in-flight interceptor communications system data terminal will be operational by not later than December 31, 2028. 
1644.Guam integrated air and missile defense system 
(a)Architecture and acquisitionThe Secretary of Defense shall identify the architecture and acquisition approach for implementing a 360-degree integrated air and missile defense capability to defend the people, infrastructure, and territory of Guam from advanced cruise, ballistic, and hypersonic missile threats. (b)RequirementsThe architecture identified under subsection (a) shall have the ability to— 
(1)integrate numerous multi-domain sensors, interceptors, and command and control systems while maintaining high kill chain performance against advanced threats; (2)address robust discrimination and electromagnetic compatibility with other sensors; 
(3)engage directly, or coordinate engagements with other integrated air and missile defense systems, to defeat the spectrum of cruise, ballistic, and hypersonic threats; (4)leverage existing programs of record to expedite the development and deployment of the architecture during the five-year period beginning on the date of the enactment of this Act, with an objective of achieving initial operating capability in 2025, including with respect to— 
(A)the Aegis ballistic missile defense system; (B)standard missile–3 and –6 variants; 
(C)the terminal high altitude area defense system; (D)the Patriot air and missile defense system; 
(E)the integrated battle control system; and (F)the lower tier air and missile defense sensor and other lower tier capabilities, as applicable; 
(5)integrate future systems and interceptors that have the capability to defeat hypersonic missiles in the glide and terminal phases, including integration of passive measures to protect assets in Guam; and (6)incentivize competition within the acquisition of the architecture and rapid procurement and deployment wherever possible. 
(c)ReportNot later than 60 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report on the architecture and acquisition approach identified under subsection (a). 1645.Limitation on availability of funds until receipt of certain report on GuamOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2022 for the Department of Defense for the Office of Cost Assessment and Program Evaluation, not more than 75 percent may be obligated or expended until the date on which the Secretary of Defense submits to the congressional defense committees the report on the defense of Guam from integrated air and missile threats required by section 1650 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021(Public Law 116–283). 
1646.Repeal of transition of ballistic missile defense programs to military departmentsSection 1676 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 2431 note) is amended by striking subsection (b). 1647.Certification required for Russia and China to tour certain missile defense sites (a)CertificationBefore the Secretary of Defense makes a determination with respect to allowing a foreign national of Russia or China to tour a covered site, the Secretary shall submit to the congressional defense committees a certification that— 
(1)the Secretary has determined that such tour is in the national security interest of the United States, including the justifications for such determination; and (2)the Secretary will not share any technical data relating to the covered site with the foreign nationals. 
(b)TimingThe Secretary may not conduct a tour described in subsection (a) until a period of 45 days has elapsed following the date on which the Secretary submits the certification for that tour under such subsection. (c)Covered siteIn this section, the term covered site means any of the following: 
(1)The combat information center of a naval ship equipped with the Aegis ballistic missile defense system. (2)An Aegis Ashore site. 
(3)A terminal high altitude area defense battery. (4)A ground-based midcourse defense interceptor silo. 
1648.Sense of Congress on next generation interceptor programIt is the sense of Congress that— (1)in accordance with the national missile defense policy under section 1681 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114– 328; 10 U.S.C. 2431 note), it is in the national security interest of the United States to design, test, and begin deployment of the next generation interceptor by not later than September 30, 2028; and 
(2)the Secretary of Defense should— (A)maintain competition for the next generation interceptor program through, at a minimum, the critical design reviews of the program; 
(B)uphold fly before you buy principals in carrying out such program; (C)continue to incorporate lessons learned from the redesigned kill vehicle program to avoid any similar technical issues; and 
(D)continue to maintain continuous engagement with the intelligence community to ensure the next generation interceptor program is outpacing intercontinental ballistic missile threats to the homeland of the United States posed by rogue nations. 1649.Studies by private scientific advisory group known as JASON (a)Study on discrimination capabilities of the ballistic missile defense system (1)FindingsCongress finds the following: 
(A)Section 237 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2236) required the Secretary of Defense to enter into an arrangement with the private scientific advisory group known as JASON under which JASON carried out a study on the discrimination capabilities and limitations of the ballistic missile defense system of the United States. (B)Since the completion of this study, rogue nation threats have changed and capabilities of the missile defense system have evolved. 
(2)UpdateThe Secretary of Defense shall enter into an arrangement with the private scientific advisory group known as JASON under which JASON shall carry out an update to the study conducted pursuant to section 237 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2236) on the discrimination capabilities and limitations of the missile defense system of the United States, including such discrimination capabilities that exist or are planned as of the date of the study. (3)ReportNot later than one year after the date of enactment of this Act, the Secretary shall submit to the appropriate congressional committees a report containing the study. 
(4)FormThe report under paragraph (2) may be submitted in classified form, but shall contain an unclassified summary. (b)Report on JASONNot later than 90 days after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition and Sustainment shall submit to the congressional defense committees a report on the private scientific advisory group known as JASON. The report shall include the following: 
(1)The status of the contract awarded by the Secretary of Defense to JASON. (2)Identification of the studies undertaken by JASON during the two fiscal years occurring before the date of the report. 
(3)The level of funding required to ensure the continued ability of JASON to provide high-quality technical, scientifically informed advice to the Department of Defense and the broader United States Government. (4)Whether the Under Secretary is committed to ensuring adequate funding and continued departmental support for JASON. 
(5)Any impediments encountered by the Under Secretary in continuing to contract with JASON. 1650.Report on senior leadership of Missile Defense AgencyNot later than 60 days after the date of the enactment of this Act, the Director of the Missile Defense Agency shall submit to the congressional defense committees a report detailing the following:  
(1)The responsibilities of the positions of the Director, Sea-based Weapons Systems, and the Deputy Director of the Missile Defense Agency. (2)The role of the officials who occupy these positions with respect to the functional combatant commands with missile defense requirements. 
(3)The rationale and benefit of having an official in these positions who is a general officer or flag officer versus a civilian.  1650A.Sense of Congress on Aegis Ashore sites in Poland and RomaniaIt is the sense of Congress that— 
(1)both Poland and Romania, which host Aegis Ashore sites of the United States, are vital allies of the United States; (2)the contributions provided by these Aegis Ashore sites help ensure the defenses of Poland, Romania, the United States, and the member states of the North Atlantic Treaty Organization; and 
(3)it is vital that the construction of the Aegis Ashore site in Redzikowo, Poland, is completed and brought online at the earliest possible date. EOther Matters 1651.Cooperative threat reduction funds (a)Funding allocationOf the $344,849,000 authorized to be appropriated to the Department of Defense for fiscal year 2022 in section 301 and made available by the funding table in division D for the Department of Defense Cooperative Threat Reduction Program established under section 1321 of the Department of Defense Cooperative Threat Reduction Act (50 U.S.C. 3711), the following amounts may be obligated for the purposes specified: 
(1)For strategic offensive arms elimination, $2,997,000. (2)For chemical security and elimination, $13,250,000. 
(3)For global nuclear security, $17,767,000. (4)For biological threat reduction, $124,022,000. 
(5)For proliferation prevention, $58,754,000. (6)For activities designated as Other Program Support, $23,059,000. 
(b)Specification of cooperative threat reduction fundsFunds appropriated pursuant to the authorization of appropriations in section 301 and made available by the funding table in division D for the Department of Defense Cooperative Threat Reduction Program shall be available for obligation for fiscal years 2022, 2023, and 2024. 1652.Establishment of office to address unidentified aerial phenomena (a)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Director of National Intelligence, shall establish an office within the Office of the Secretary of Defense to carry out, on a Department-wide basis, the mission currently performed by the Unidentified Aerial Phenomenon Task Force as of the date of the enactment of this Act. 
(b)DutiesThe duties of the office established under subsection (a) shall include the following: (1)Developing procedures to synchronize and standardize the collection, reporting, and analysis of incidents regarding unidentified aerial phenomena across the Department of Defense. 
(2)Developing processes and procedures to ensure that such incidents from each military department are reported and incorporated in a centralized repository. (3)Establishing procedures to require the timely and consistent reporting of such incidents. 
(4)Evaluating links between unidentified aerial phenomena and adversarial foreign governments, other foreign governments, or nonstate actors. (5)Evaluating the threat that such incidents present to the United States. 
(6)Coordinating with other departments and agencies of the Federal Government, as appropriate. (7)Coordinating with allies and partners of the United States, as appropriate, to better assess the nature and extent of unidentified aerial phenomena. 
(c)Annual report 
(1)RequirementNot later than December 31, 2022, and annually thereafter until December 31, 2026, the Secretary of Defense shall submit to the appropriate congressional committees a report on unidentified aerial phenomena. (2)ElementsEach report under paragraph (1) shall include, with respect to the year covered by the report, the following information: 
(A)An analysis of data and intelligence received through reports of unidentified aerial phenomena. (B)An analysis of data relating to unidentified aerial phenomena collected through— 
(i)geospatial intelligence; (ii)signals intelligence; 
(iii)human intelligence; and (iv)measurement and signals intelligence. 
(C)The number of reported incidents of unidentified aerial phenomena over restricted air space of the United States. (D)An analysis of such incidents identified under subparagraph (C). 
(E)Identification of potential aerospace or other threats posed by unidentified aerial phenomena to the national security of the United States. (F)An assessment of any activity regarding unidentified aerial phenomena that can be attributed to one or more adversarial foreign governments. 
(G)Identification of any incidents or patterns regarding unidentified aerial phenomena that indicate a potential adversarial foreign government may have achieved a breakthrough aerospace capability. (H)An update on the coordination by the United States with allies and partners on efforts to track, understand, and address unidentified aerial phenomena. 
(I)An update on any efforts underway on the ability to capture or exploit discovered unidentified aerial phenomena. (J)An assessment of any health-related effects for individuals that have encountered unidentified aerial phenomena. 
(d)Task forceNot later than the date on which the Secretary establishes the office under subsection (a), the Secretary shall terminate the Unidentified Aerial Phenomenon Task Force.  (e)DefinitionsIn this section: 
(1)The term appropriate congressional committees means the following: (A)The Committee on Armed Services, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives. 
(B)The Committee on Armed Services, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate.  (2)The term unidentified aerial phenomena means airborne objects witnessed by a pilot or aircrew member that are not immediately identifiable. 
1653.Matters regarding Integrated Deterrence Review 
(a)ReportsNot later than 30 days after the date on which the Integrated Deterrence Review that commenced during 2021 is submitted to the congressional defense committees, the Secretary of Defense shall submit to the congressional defense committees the following: (1)Each report, assessment, and guidance document produced by the Department of Defense pursuant to the Integrated Deterrence Review or during subsequent actions taken to implement the conclusions of the Integrated Deterrence Review, including with respect to each covered review. 
(2)A report explaining how each such covered review differs from the previous such review. (b)CertificationsNot later than 30 days after the date on which a covered review is submitted to the congressional defense committees, the Chairman of the Joint Chiefs of Staff, the Vice Chairman of the Joint Chiefs of Staff, and the Commander of the United States Strategic Command shall each directly submit to such committees— 
(1)a certification regarding whether the Chairman, Vice Chairman, or Commander, as the case may be, had the opportunity to provide input into the covered review; and (2)a description of the degree to which the covered reviews differ from the military advice contained in such input (or, if there was no opportunity to provide such input, would have been contained in the input if so provided). 
(c)Covered review definedIn this section, the term covered review means—  (1)the Missile Defense Review that commenced during 2021; and 
(2)the Nuclear Posture Review that commenced during 2021. 1654.Sense of Congress on indemnification and the conventional prompt global strike weapon systemIt is the sense of Congress that— 
(1)the conventional prompt global strike weapon system of the Navy, for which the Secretary of the Navy has declined to provide indemnification, will have more than twice the TNT equivalent of the bomb used in the 1993 World Trade Center bombing that resulted in many casualties and more than $3,300,000,000 in insurance claims in 2021 dollars—an amount that is $1,100,000,000 greater than the insurance limits currently available from private insurance underwriters; (2)the term unusually hazardous used in Executive Order 10789, as amended, pursuant to public Law 85–804 (50 U.S.C. 1431 et seq.) should be objectively and consistently applied to weapons systems and programs whose physical properties inherently possess substantial explosive energy whose misapplication or accidental ignition could result in catastrophic material destruction and human injuries and deaths; 
(3)an inconsistent and arbitrary application of such Executive Order and law may create significant risk for the industrial base and loss of critical defense capabilities; and (4)the Secretary of the Navy should— 
(A)take maximum practicable advantage of existing statutory authority to provide indemnification for large rocket programs employing unusually hazardous propulsion systems for both nuclear and non-nuclear strategic systems; and (B)develop a policy for more consistently applying such authority. 
1655.Declassification review relating to tests in the Marshall Islands 
(a)RequirementThe Secretary of Defense, in coordination with the Secretary of Energy, shall conduct a declassification review of documents relating to nuclear, ballistic missile, or chemical weapons tests conducted by the United States in the Marshall Islands, including with respect to cleanup activities and the storage of waste relating to such tests. (b)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretary of Energy, shall— 
(1)make publicly available any information declassified as a result of the declassification review required under subsection (a); and (2)submit to the congressional defense committees a report containing— 
(A)the results of the declassification review conducted under such subsection; and (B)a justification for not declassifying any information required to be included in the declassification review that remains classified. 
XVIITechnical Amendments Related to the Transfer and Reorganization of Defense Acquisition Statutes 
1701.Technical, conforming, and clerical amendments related to the transfer and reorganization of defense acquisition statutes 
(a)Applicability; definitions 
(1)ApplicabilityThe amendments made by this section to title XVIII of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) shall apply as if included in such Act as enacted. (2)DefinitionsIn this section, the terms FY2021 NDAA and such Act mean the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283). 
(b)Technical corrections to title XVIII of FY2021 NDAATitle XVIII of the FY2021 NDAA is amended as follows: (1)Section 1806(a) is amended in paragraph (4) by striking Transfer and all that follows through and amended and inserting the following: Restatement of section 2545(1).—Section 3001 of such title, as added by paragraph (1), is further amended by inserting after subsection (b), as transferred and redesignated by paragraph (3), a new subsection (c) having the text of paragraph (1) of section 2545 of such title, as in effect on the day before the date of the enactment of this Act, revised.  
(2)Section 1807 is amended— (A)in subsection (c)(3)(A)— 
(i)by striking the semicolon and close quotation marks at the end of clause (i) and inserting close quotation marks and a semicolon; and (ii)by striking by any in the matter to be inserted by clause (ii); and 
(B)in subsection (e)— (i)by striking of this title in the matter to be inserted by paragraph (2)(B); and 
(ii)by striking Sections in the quoted matter before the period at the end of paragraph (3) and inserting For purposes of. (3)Section 1809(e) is amended by striking subparagraph (B) of paragraph (2) (including the amendment made by that subparagraph). 
(4)Section 1811 is amended— (A)in subsection (c)(2)(B), by striking the comma before the close quotation marks in both the matter to be stricken and the matter to be inserted; 
(B)in subsection (d)(3)(B)— (i)by striking the dash after mobilization in the matter to be inserted by clause (ii) and inserting a semicolon; and 
(ii)by striking the dash after center in the matter to be inserted by clause (iv) and inserting ; or; (C)in subsection (d)(4)(D), by striking this in the matter to be stricken by clause (ii) and inserting This; 
(D)in subsection (d)(5)(A), by striking Sources.—The and inserting Sources.— before The; (E)in subsection (d)(6)(A), in the matter to be inserted— 
(i)by striking the close quotation marks after Procedures.—; and (ii)by striking the comma after (7); and 
(F)in subparagraphs (C)(ii) and (E)(ii) of subsection (e)(3), by striking and (ii) each place it appears and inserting and (iii). (5)Section 1813 is amended in subsection (c)(1)(D) by inserting and inserting after the first closing quotation marks. 
(6)Section 1816(c)(5) is amended— (A)in subparagraph (C)— 
(i)by striking the second sentence and inserting the second and third sentences; and (ii)by striking subsection (d) and inserting subsections (d) and (e), respectively; and 
(B)by striking subparagraph (G) and inserting the following:  (G)in subsection (d), as so designated, by inserting Notice of award.— before The head of; and 
(H)in subsection (e), as so designated, by striking This subparagraph does not and inserting Exception for perishable subsistence items.—Subsections (c) and (d) do not. . (7)Section 1818 is amended by striking the close quotation marks and second period at the end of subsection (b). 
(8)Section 1820 is amended in subsection (c)(3)(A) by striking section in the matter to be deleted. (9)Section 1833(o)(2) is amended by striking Section and as section and inserting Sections and as sections, respectively. 
(10)Section 1834(h)(2) is amended by striking section 3801(1) in the matter to be inserted and inserting section 3801(a). (11)Section 1845(c)(2) is amended by striking section in the matter to be stricken and inserting sections. 
(12)Section 1856(h) is amended by striking subsection (d) and inserting subsection (g). (13)Section 1862(c)(2) is amended by striking section 4657 and inserting section 4658. 
(14)Section 1866(d) is amended by striking 4817 in the matter to be inserted by paragraph (4)(A)(ii) and inserting 4818. 1702.Conforming cross reference technical amendments related to the transfer and reorganization of defense acquisition statutes (a)Amendments to title 10, united states codeTitle 10, United States Code, is amended as follows: 
(1)Section 171a(i)(3) is amended by striking 2366a(d) and inserting 4251(d). (2)Section 181(b)(6) is amended by striking sections 2366a(b), 2366b(a)(4), and inserting sections 4251(b), 4252(a)(4),. 
(3)Section 1734(c)(2) is amended by striking section 2435(a) and inserting section 4214(a). (b)Amendments to laws classified as notes in title 10, united states code (1)Section 801(1) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 2302 note) is amended by striking section 2545 and inserting section 3001. 
(2)Section 323(a) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 2463 note) is amended by striking section 235, 2330a, or 2463 and inserting section 2463, 3137, or 4505. (3)Section 8065 of the Department of Defense Appropriations Act, 2005 (Public Law 108–287; 10 U.S.C. 2540 note), is amended— 
(A)by striking subchapter VI of chapter 148 both places it appears and inserting subchapter I of chapter 389; and (B)by striking section 2540c(d) and inserting section 4974(d). 
(c)Amendments to laws classified in title 6, united states code (homeland security) 
(1)Section 831(a) of the Homeland Security Act of 2002 (6 U.S.C. 391(a)) is amended— (A)in paragraph (1), by striking section 2371 and inserting section 4002; and 
(B)in paragraph (2)— (i)by striking section 845 of the National Defense Authorization Act for Fiscal Year 1994 (Public Law 103–160) in the first sentence and inserting section 4003 of title 10, United States Code; and 
(ii)by striking 845 in the second sentence. (2)Section 853(b) of such Act (6 U.S.C. 423(b)) is amended by striking paragraphs (1), (2), and (3) and inserting the following: 
 
(1)Section 134 of title 41, United States Code. (2)Section 153 of title 41, United States Code. 
(3)Section 3015 of title 10, United States Code.. (3)Section 855 of such Act (6 U.S.C. 425) is amended— 
(A)in subsection (a)(2), by striking subparagraphs (A), (B), and (C) and inserting the following:  (A)Sections 1901 and 1906 of title 41, United States Code. 
(B)Section 3205 of title 10, United States Code. (C)Section 3305 of title 41, United States Code.; and 
(B)in subsection (b)(1), by striking provided in and all that follows through shall not and inserting provided in section 1901(a)(2) of title 41, United States Code, section 3205(a)(2) of title 10, United States Code, and section 3305(a)(2) of title 41, United States Code, shall not. (4)Section 856(a) of such Act (6 U.S.C. 426(a)) is amended by striking paragraphs (1), (2), and (3) and inserting the following: 
 
(1)Federal Property and Administrative Services Act of 1949In division C of subtitle I of title 41, United States Code: (A)Paragraphs (1), (2), (6), and (7) of subsection (a) of section 3304 of such title, relating to use of procedures other than competitive procedures under certain circumstances (subject to subsection (d) of such section). 
(B)Section 4106 of such title, relating to orders under task and delivery order contracts. (2)Title 10, United States CodeIn part V of subtitle A of title 10, United States Code: 
(A)Paragraphs (1), (2), (6), and (7) of subsection (a) of section 3204, relating to use of procedures other than competitive procedures under certain circumstances (subject to subsection (d) of such section). (B)Section 3406, relating to orders under task and delivery order contracts. 
(3)Office of Federal Procurement Policy ActParagraphs (1)(B), (1)(D), and (2)(A) of section 1708(b) of title 41, United Sates Code, relating to inapplicability of a requirement for procurement notice.. (5)Section 604(f) of the American Recovery and Reinvestment Act of 2009 (6 U.S.C. 453b(f)) is amended by striking section 2304(g) and inserting section 3205. 
(d)Amendments to title 14, united states code (coast guard)Title 14, United States Code, is amended as follows: (1)Section 308(c)(10)(B)(ii) is amended by striking section 2547(c)(1) and inserting section 3104(c)(1). 
(2)Section 1137(b)(4) is amended by striking section 2306b and inserting subchapter I of chapter 249. (3)Section 1906(b)(2) is amended by striking chapter 137 and inserting sections 3201 through 3205. 
(e)Amendments to laws classified in title 15, united states code (commerce) 
(1)Section 14(a) of the Metric Conversion Act of 1975 (15 U.S.C. 205l(a)) is amended— (A)in the first sentence, by striking set forth in chapter 137 and all that follows through et seq.), and inserting set forth in the provisions of title 10, United States Code, referred to in section 3016 of such title as chapter 137 legacy provisions, section 3453 of such title, division C (except sections 3302, 3307(e), 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of title 41, United States Code,; 
(B)in the second sentence, by striking under section 2377(c) and all that follows through the period and inserting under section 3453(c) of title 10, United States Code, and section 3307(d) of title 41, United States Code.; and (C)in the third sentence, by striking section 2377 and all that follows through shall take and inserting section 4324 of title 10, United Sates Code, or section 3307(b) to (d) of title 41, United States Code, then the provisions of such sections 4324 or 3307(b) to (d) shall take. 
(2)Section 8 of the Small Business Act (15 U.S.C. 637) is amended— (A)in subsection (g)(2), by striking section 2304(c) and inserting section 3204(a); and 
(B)in subsection (h)— (i)in paragraph (1)(B), by striking chapter 137 and inserting section 3201 through 3205; and  
(ii)in paragraph (2), by striking section 2304(f)(2) and section 2304(f)(1), and inserting paragraphs (3) and (4) of section 3204(e) and section 3204(e)(1), respectively. (3)Section 9 of the Small Business Act (15 U.S.C. 638) is amended in subsection (r)(4)(A) by striking section 2304 and inserting sections 3201 through 3205. 
(4)Section 884(a)(2) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 15 U.S.C. 638 note) is amended by striking section 2500 and inserting section 4801. (5)Section 15 of the Small Business Act (15 U.S.C. 644) is amended— 
(A)in subsection (k)— (i)in paragraph (17)(B), by striking section 2318 and inserting section 3249; 
(ii)in paragraph (17)(C), by striking chapter 142 and inserting chapter 388; and (iii)in paragraph (18), by striking section 2784 and inserting section 4754; 
(B)in subsection (r)(2), by striking section 2304c(b) and inserting section 3406(c); and (C)in subsections (u) and (v), by striking chapter 142 and inserting chapter 388. 
(6)Section 16 of the Small Business Act (15 U.S.C. 645) is amended in subsection (d)(3) by striking chapter 142 and inserting chapter 388. (7)Section 272 of the National Defense Authorization Act for Fiscal Years 1988 and 1989 (Public Law 100–180; 15 U.S.C. 4602) is amended in subsection (c) by striking section 2306a and inserting chapter 271. 
(f)Amendments to titles 32, united states code (national guard) and 37, united states code (pay and allowances) 
(1)Section 113 of title 32, United States Code, is amended in subsection (b)(1)(B) by striking section 2304(c) and inserting section 3204(a). (2)Section 418 of title 37, United States Code, is amended in subsection (d)(2)(A)— 
(A)by striking section 2533a and inserting section 4862; and (B)by striking chapter 137 of title 10 and inserting chapter 137 legacy provisions (as such term is defined in section 3016 of title 10). 
(g)Amendments to title 40, united states code (public buildings)Title 40, United States Code, is amended as follows: (1)Section 113(e) is amended— 
(A)in paragraph (3)— (i)by striking chapter 137 and inserting section 3063; and  
(ii)by striking that chapter; and inserting the provisions of that title referred to in section 3016 of such title as chapter 137 legacy provisions;; and (B)in paragraph (5), by striking section 2535 and inserting section 4881. 
(2)Section 581(f)(1)(A) is amended by striking section 2535 and inserting section 4881. (h)Amendments to title 41, united states code (public contracts)Title 41, United States Code, is amended as follows: 
(1)Section 1127(b) is amended by striking section 2324(e)(1)(P) and inserting section 3744(a)(16). (2)Section 1303(a)(1) is amended by striking chapters 4 and 137 of title 10 and inserting chapter 4 of title 10, chapter 137 legacy provisions (as such term is defined in section 3016 of title 10).  
(3)Section 1502(b)(1)(B) is amended by striking section 2306a(a)(1)(A)(i) and inserting section 3702(a)(1)(A). (4)Section 1708(b)(2)(A) is amended by striking section 2304(c) and inserting section 3204(a). 
(5)Section 1712(b)(2)(B) is amended by striking section 2304(c) and inserting section 3204(a). (6)Section 1901(e)(2) is amended by striking section 2304(f) and inserting section 3204(e). 
(7)Section 1903 is amended— (A)in subsection (b)(3), by striking section 2304(g)(1)(B) and inserting section 3205(a)(2); and 
(B)in subsection (c)(2)(B), by striking section 2306a and inserting chapter 271. (8)Section 1907(a)(3)(B)(ii) is amended by striking section 2305(e) and (f) and inserting section 3308. 
(9)Section 1909(e) is amended by striking section 2784 and inserting section 4754. (10)Section 2101(2)(A) is amended by striking section 2306a(h) and inserting section 3701. 
(11)Section 2311 is amended by striking section 2371 and inserting section 4002. (12)Section 3302 is amended— 
(A)in subsection (a)(3)— (i)in subparagraph (A), by striking section 2302(2)(C) and inserting section 3012(3); and 
(ii)in subparagraph (B), by striking sections 2304a to 2304d of title 10, and inserting chapter 245 of title 10;  (B)in subsection (c)(1)(A)(i), by striking section 2304c(b) and inserting section 3406(c); and 
(C)in subsection (d)(1)(B), by striking section 2304(f)(1) and inserting section 3204(e)(1). (13)Section 3307(e)(1) is amended by striking chapter 140 and inserting chapter 247. 
(14)Section 4104 is amended— (A)in subsection (a), by striking sections 2304a to 2304d and inserting chapter 245; and 
(B)in subsection (b)— (i)in paragraph (1), by striking sections 2304a to 2304d and inserting chapter 245; 
(ii)in paragraph (2)(B), by striking section 2304c(b) and inserting section 3406(c); and (iii)in paragraph (2)(C), by striking section 2304c(c) and inserting section 3406(e). 
(i)Amendments to laws classified as notes in title 41, united states code 
(1)Section 555 of the FAA Reauthorization Act of 2018 (Public Law 115–254; 41 U.S.C. preceding 3101 note) is amended by striking section 2305 in subsections (a)(4) and (c)(1) and inserting sections 3206 through 3208 and sections 3301 through 3309. (2)Section 846(f)(5) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 41 U.S.C. 1901 note) is amended by striking section 2304 and inserting sections 3201 through 3205.  
(3)Section 811 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 41 U.S.C. 3304 note) is amended— (A)in subsection (a)(3), by striking sections 2304(f)(1)(C) and 2304(l) and inserting sections 3204(e)(1)(C) and 3204(g); and 
(B)in subsection (c)— (i)in paragraph (1)(A), by striking section 2304(f)(2)(D)(ii) and inserting section 3204(e)(4)(D)(ii); 
(ii)in paragraph (2)(A), by striking section 2302(1) and inserting section 3004; and (iii)in paragraph (3)(A), by striking section 2304(f)(1)(B) and inserting section 3204(e)(1)(B). 
(j)Amendments to laws classified in title 42, united states code 
(1)The Public Health Service Act (Public Law 78–410) is amended— (A)in section 301(a)(7) (42 U.S.C. 241(a)(7)), by striking sections 2353 and 2354 and inserting sections 3861 and 4141; and 
(B)in section 405(b)(1) (42 U.S.C. 284(b)(1)), by striking section 2354 and inserting section 3861. (2)Section 403(a) of the Housing Amendments of 1955 (42 U.S.C. 1594(a)) is amended by striking section 3 of the Armed Services Procurement Act of 1947 and inserting chapters 221 and 241 of title 10, United States Code. 
(3)Title II of the Department of Housing and Urban Development-Independent Agencies Appropriations Act, 1986 (Public Law 99–160), is amended by striking section 2354 in the last proviso in the paragraph under the heading National Science Foundation — Research and Related Activities (42 U.S.C. 1887) and inserting section 3861. (4)Section 306(b)(2) of the Disaster Mitigation Act of 2000 (42 U.S.C. 5206(b)(2)) is amended by striking section 2393(c) and inserting section 4654(c). 
(5)Section 801(c)(2) of the National Energy Conservation Policy Act (42 U.S.C. 8287) is amended by striking section 2304c(d) and all that follows and inserting section 3406(d) of title 10, United States Code, and section 4106(d) of title 41, United States Code.. (6)Section 3021(a) of the Energy Policy Act of 1992 (42 U.S.C. 13556) is amended by striking chapter 137 of title 10 and inserting chapter 137 legacy provisions (as such term is defined in section 3016 of title 10, United States Code). 
(k)Amendments to laws classified in title 50, united states code 
(1)Section 141(a) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 50 U.S.C. 1521a(a)) is amended by striking section 2430 and inserting section 4201. (2)Section 502(a) of the National Emergencies Act (50 U.S.C. 1651(a)) is amended by striking paragraphs (1) through (5) and inserting the following: 
 
(1)Chapters 1 to 11 of title 40, United States Code, and division C (except sections 3302, 3307(e), 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of title 41, United States Code. (2)Section 3727(a)–(e)(1) of title 31, United States Code. 
(3)Section 6305 of title 41, United States Code. (4)Public Law 85–804 (Act of Aug. 28, 1958, 72 Stat. 972; 50 U.S.C. 1431 et seq.). 
(5)Section 3201(a) of title 10, United States Code.. (3)The Atomic Energy Defense Act is amended as follows: 
(A)Sections 4217 and 4311 (50 U.S.C. 2537, 2577) are each amended in subsection (a)(2) by striking section 2432 and inserting chapter 324. (B)Section 4813 (50 U.S.C. 2794) is amended by striking section 2500 in subsection (c)(1)(C) and inserting section 4801. 
(4)Section 107 of the Defense Production Act (50 U.S.C. 4517) is amended in subsection (b)(2)(B) by striking clauses (i) and (ii) and inserting the following:  (i)section 3203(a)(1)(B) or 3204(a)(3) of title 10, United States Code; 
(ii)section 3303(a)(1)(B) or 3304(a)(3) of title 41, United States Code; or. (l)Other amendments (1)Section 1473H of the National Agriculture Advanced Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3319k) is amended by striking section 2371 in subsections (b)(6)(A) and (d)(1)(B) and inserting section 4002. 
(2)Section 1301 of title 17, United States Code, is amended in subsection (a)(3) by striking section 2320 and inserting subchapter I of chapter 275. (3)Section 21 of the Arms Export Control Act (22 U.S.C. 2761) is amended by striking chapter 137 in subsection (l)(4) and subsection (m)(4) and inserting chapter 137 legacy provisions (as such term is defined in section 3016 of title 10, United States Code). 
(4)Section 3 of the Foreign Direct Investment and International Financial Data Improvements Act of 1990 (Public Law 101–533; 22 U.S.C. 3142) is amended in subsection (c)(2) by striking section 2505 and inserting section 4816. (5)Section 3553 of title 31, United States Code, is amended in subsection (d)(4)(B) by striking section 2305(b)(5)(B)(vii) and inserting section 3304(c)(7). 
(6)Section 226 of the Water Resources Development Act of 1992 (33 U.S.C. 569f) is amended by striking section 2393(c) and inserting section 4654(c). (7)Section 40728B(e) of title 36, United States Code, is amended— 
(A)striking subsection (k) of section 2304 and inserting section 3201(e); and (B)by striking subsection (c) of such section and inserting section 3204(a). 
(8)Section 1427(b) of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 40 U.S.C. 1103 note) is amended by striking sections 2304a and 2304b and inserting sections 3403 and 3405. (9)Section 895(b) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 40 U.S.C. 11103 note) is amended by striking section 2366a(d)(7) and inserting section 4251(d)(5). 
(10)Sections 50113(c), 50115(b), and 50132(a) of title 51, United States Code, are amended by striking including chapters 137 and 140 and inserting including applicable provisions of chapters 201 through 285, 341 through 343, and 363. (11)Section 823(c)(3)(C) of the National Aeronautics and Space Administration Transition Authorization Act of 2017 (Public Law 115–10; 51 U.S.C. preceding 30301 note) is amended by striking section 2319 and inserting section 3243. 
BMilitary Construction Authorizations 
2001.Short titleThis division and title XLVI of division D may be cited as the Military Construction Authorization Act for Fiscal Year 2022. 2002.Expiration of authorizations and amounts required to be specified by law (a)Expiration of authorizations after three yearsExcept as provided in subsection (b), all authorizations contained in titles XXI through XXVII for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor) shall expire on the later of— 
(1)October 1, 2024; or (2)the date of the enactment of an Act authorizing funds for military construction for fiscal year 2025. 
(b)ExceptionSubsection (a) shall not apply to authorizations for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor), for which appropriated funds have been obligated before the later of— (1)October 1, 2024; or 
(2)the date of the enactment of an Act authorizing funds for fiscal year 2025 for military construction projects, land acquisition, family housing projects and facilities, or contributions to the North Atlantic Treaty Organization Security Investment Program.  2003.Effective dateTitles XXI through XXVII shall take effect on the later of— 
(1)October 1, 2021; or (2)the date of the enactment of this Act. 
XXIArmy Military Construction 
2101.Authorized Army construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: Army: Inside the United States  StateInstallation or LocationAmount  AlabamaAnniston Army Depot $25,000,000 Fort Rucker $66,000,000 Redstone Arsenal$55,000,000 CaliforniaFort Irwin $52,000,000 GeorgiaFort Stewart $100,000,000 HawaiiWest Loch Naval Magazine Annex $51,000,000 KansasFort Leavenworth$34,000,000 KentuckyFort Knox$27,000,000 LouisianaFort Polk$111,000,000 MarylandFort Detrick$23,981,000 Fort Meade$81,000,000 New JerseyArmaments Center $1,800,000 New YorkFort Hamilton$26,000,000 Watervliet Arsenal $20,000,000 PennsylvaniaLetterkenny Army Depot $21,000,000 TexasFort Hood$90,200,000 (b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the installations outside the United States, and in the amounts, set forth in the following table: 
Army: Outside the United States 
 
StateInstallationAmount 
 
BelgiumShape Headquarters $16,000,000 
GermanySmith Barracks $33,500,000 
East Camp Grafenwoehr $103,000,000 
Classified Location Classified Location $31,000,000 
2102.Family housing 
(a)Construction and acquisitionUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Army may construct or acquire family housing units (including land acquisition and supporting facilities) at the installation, in the number of units or for the purpose, and in the amount set forth in the following table: Army: Family Housing  CountryInstallation or LocationUnitsAmount  ItalyVicenzaFamily Housing New Construction$92,304,000 (b)Planning and designUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Army may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $22,545,000. 
2103.Authorization of appropriations, Army 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2021, for military construction, land acquisition, and military family housing functions of the Department of the Army as specified in the funding table in section 4601. (b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2101 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601. 
2104.Extension of authority to carry out certain fiscal year 2017 project 
(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2017 (division B of Public Law 114–328; 130 Stat. 2688), the authorization set forth in the table in subsection (b), as provided in section 2101 of that Act (130 Stat. 2689), shall remain in effect until October 1, 2023, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2024, whichever is later. (b)TableThe table referred to in subsection (a) is as follows: 
Army: Extension of 2017 Project Authorization 
 
CountryInstallationProjectOriginal Authorized Amount 
 
GermanyWiesbaden Army AirfieldHazardous Material Storage Building$2,700,000 
2105.Modification of authority to carry out certain fiscal year 2021 project 
(a)Modification of project authorityIn the case of the authorization contained in the table in section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2021 (division B of Public Law 116–283; 134 Stat. _) for Fort Wainwright, Alaska, for construction of Unaccompanied Enlisted Personnel Housing, as specified in the funding table in section 4601 of such Public Law (134 Stat. _), the Secretary of the Army may construct— (1)an Unaccompanied Enlisted Personnel Housing building of 104,300 square feet to incorporate a modified standard design; and 
(2)an outdoor recreational shelter, sports fields and courts, barbecue and leisure area, and fitness stations associated with the Unaccompanied Enlisted Personnel Housing. (b)Modification of project amounts (1)Division B tableThe authorization table in section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2021 (division B of Public Law 116–283; 134 Stat. _) is amended in the item relating to Fort Wainwright, Alaska, by striking $114,000,000 and inserting $146,000,000 to reflect the project modification made by subsection (a). 
(2)Division D tableThe funding table in section 4601 of Public Law 116–283 (134 Stat. _) is amended in the item relating to Fort Wainwright Unaccompanied Enlisted Personnel Housing by striking $59,000 in the Conference Authorized column and inserting $91,000 to reflect the project modification made by subsection (a). 2106.Additional authorized funding source for certain fiscal year 2022 projectTo carry out an unspecified minor military construction project in the amount of $3,600,000 at Aberdeen Proving Ground, Maryland, to construct a 6,000 square foot recycling center to meet the requirements of a qualified recycling program at the installation, the Secretary of the Army may use funds available to the Secretary under section 2667(e)(1)(C) of title 10, United States Code, in addition to funds appropriated for unspecified minor military construction for the project.  
XXIINavy Military Construction 
2201.Authorized Navy construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2203(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of the Navy may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: Navy: Inside the United States  StateInstallation or LocationAmount  ArizonaMarine Corps Air Station Yuma $99,600,000 CaliforniaAir Ground Combat Center Twentynine Palms $45,000,000  San Nicolas Island $19,907,000 GuamAndersen Air Force Base$50,890,000 Joint Region Marianas$507,527,000 HawaiiMarine Corps Base Kaneohe $101,200,000 North CarolinaCherry Point Marine Corps Air Station$321,417,000 NevadaNaval Air Station Fallon$48,250,000 VirginiaMarine Corps Base Quantico$42,850,000 Naval Station Norfolk $269,693,000 Norfolk Naval Shipyard$156,380,000 (b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2203(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of the Navy may acquire real property and carry out military construction projects for the installation outside the United States, and in the amount, set forth in the following table: 
Navy: Outside the United States 
 
CountryInstallation or LocationAmount 
 
JapanFleet Activities Yokosuka$49,900,000 
2202.Family housing 
(a)Construction and acquisitionUsing amounts appropriated pursuant to the authorization of appropriations in section 2203(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Navy may construct or acquire family housing units (including land acquisition and supporting facilities) at the installations or locations, in the number of units or for the purposes, and in the amounts set forth in the following table: Navy: Family Housing  LocationInstallationUnits or PurposeAmount  District of ColumbiaMarine Barracks WashingtonFamily housing improvements$10,415,000 JapanFleet Activities YokosukaFamily housing improvements$61,469,000 (b)Planning and designUsing amounts appropriated pursuant to the authorization of appropriations in section 2203(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Navy may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $3,634,000. 
2203.Authorization of appropriations, Navy 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2021, for military construction, land acquisition, and military family housing functions of the Department of the Navy, as specified in the funding table in section 4601. (b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2201 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601. 
XXIIIAir Force Military Construction 
2301.Authorized Air Force construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2303(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: Air Force: Inside the United States  StateInstallation or LocationAmount  AlaskaJoint Base Elmendorf-Richardson$251,000,000 ArizonaDavis-Monthan Air Force Base$13,400,000 Luke Air Force Base$49,000,000 CaliforniaVandenberg Air Force Base$67,000,000 ColoradoSchriever Air Force Base $30,000,000 United States Air Force Academy $4,360,000 District of ColumbiaJoint Base Anacostia-Bolling$24,000,000 GuamJoint Region Marianas$85,000,000 LouisianaBarksdale Air Force Base$272,000,000 MarylandJoint Base Andrews$33,800,000 MassachusettsHanscom Air Force Base$66,000,000 NebraskaOffutt Air Force Base $5,000,000 New JerseyJoint Base McGuire-Dix-Lakehurst $4,500,000 OhioWright-Patterson Air Force Base$24,000,000 OklahomaTinker Air Force Base$160,000,000 South CarolinaJoint Base Charleston $30,000,000 South DakotaEllsworth Air Force Base$242,000,000 TexasJoint Base San Antonio$192,000,000 Sheppard Air Force Base$20,000,000 VirginiaJoint Base Langley-Eustis $24,000,000 (b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2303(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table: 
Air Force: Outside the United States 
 
CountryInstallation or LocationAmount 
 
AustraliaRoyal Australian Air Force Base Darwin$7,400,000 
Royal Australian Air Force Base Tindal$14,400,000 
JapanKadena Air Base$206,000,000 
Misawa Air Base$25,000,000 
United KingdomRoyal Air Force Lakenheath$104,000,000 
2302.Family housing 
(a)Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2303(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Air Force may improve existing military family housing units in an amount not to exceed $105,528,000. (b)Planning and designUsing amounts appropriated pursuant to the authorization of appropriations in section 2303(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Air Force may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $10,458,000. 
2303.Authorization of appropriations, Air Force 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2021, for military construction, land acquisition, and military family housing functions of the Department of the Air Force, as specified in the funding table in section 4601. (b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2301 may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601. 
2304.Extension of authority to carry out certain fiscal year 2017 projects 
(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2017 (division B of Public Law 114–328; 130 Stat. 2688), the authorizations set forth in the table in subsection (b), as provided in sections 2301 and 2902 of that Act (130 Stat. 2696, 2743), shall remain in effect until October 1, 2023, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2024, whichever is later. (b)TableThe table referred to in subsection (a) is as follows: 
Air Force: Extension of 2017 Project Authorizations 
 
State or CountryInstallation or LocationProjectOriginal Authorized Amount 
 
GermanyRamstein Air Base37 AS Squadron Operations/Aircraft Maintenance Unit$13,437,000 
Spangdahlem Air BaseF/A-22 Low Observable/Composite Repair Facility$12,000,000 
Spangdahlem Air BaseUpgrade Hardened Aircraft Shelters for F/A-22$2,700,000 
GuamJoint Region MarianasAPR - Munitions Storage Igloos, Phase 2$35,300,000 
Joint Region MarianasAPR - SATCOM C4I Facility$14,200,000 
JapanKadena Air BaseAPR - Replace Munitions Structures$19,815,000 
Yokota Air BaseC-130J Corrosion Control Hangar$23,777,000 
Yokota Air BaseConstruct Combat Arms Training and Maintenance Facility$8,243,000 
MassachusettsHanscom Air Force BaseVandenberg Gate Complex$10,965,000 
United KingdomRoyal Air Force CroughtonMain Gate Complex$16,500,000 
2305.Modification of authority to carry out military construction projects at Tyndall Air Force Base, Florida 
(a)Fiscal year 2018 projectIn the case of the authorization contained in the table in section 2301(b) of the Military Construction Authorization Act for Fiscal Year 2018 (division B of Public Law 115–91; 131 Stat. 1825) for Tyndall Air Force Base, Florida, for construction of a Fire Station, as specified in the funding table in section 4601 of that Public Law (131 Stat. 2002), the Secretary of the Air Force may construct a crash rescue/structural fire station encompassing up to 3,588 square meters. (b)Fiscal year 2020 projectsIn the case of the authorization contained in section 2912(a) of the Military Construction Authorization Act for Fiscal Year 2020 (division B of Public Law 116–92; 133 Stat. 1913) for Tyndall Air Force Base, Florida— 
(1)for construction of Site Development, Utilities, and Demo Phase 1, as specified in the Natural Disaster Recovery Justification Book dated August 2019, the Secretary of the Air Force may construct— (A)up to 3,698 lineal meters of waste water utilities; 
(B)up to 6,306 lineal meters of storm water utilities; and (C)two emergency power backup generators;  
(2)for construction of Munitions Storage Facilities, as specified in the Natural Disaster Recovery Justification Book dated August 2019, the Secretary of the Air Force may construct— (A)up to 4,393 square meters of aircraft support equipment storage yard; 
(B)up to 1,535 square meters of tactical missile maintenance facility; and (C)up to 560 square meters of missile warhead assembly and maintenance shop and storage; 
(3)for construction of 53 WEG Complex, as specified in the Natural Disaster Recovery Justification Book dated August 2019, the Secretary of the Air Force may construct— (A)up to 1,693 square meters of aircraft maintenance shop; 
(B)up to 1,458 square meters of fuel systems maintenance dock; and (C)up to 3,471 square meters of group headquarters; 
(4)for construction of 53 WEG Subscale Drone Facility, as specified in the Natural Disaster Recovery Justification Book dated August 2019, the Secretary of the Air Force may construct up to 511 square meters of pilotless aircraft shop in a separate facility; (5)for construction of CE/Contracting/USACE Complex, as specified in the Natural Disaster Recovery Justification Book dated August 2019, the Secretary of the Air Force may construct— 
(A)up to 557 square meters of base engineer storage shed 6000 area; and (B)up to 183 square meters of non-Air Force administrative office; 
(6)for construction of Logistics Readiness Squadron Complex, as specified in the Natural Disaster Recovery Justification Book dated August 2019, the Secretary of the Air Force may construct— (A)up to 802 square meters of supply administrative headquarters; 
(B)up to 528 square meters of vehicle wash rack; and (C)up to 528 square meters of vehicle service rack; 
(7)for construction of Fire Station Silver Flag #4, as specified in the Natural Disaster Recovery Justification Book dated August 2019, the Secretary of the Air Force may construct up to 651 square meters of fire station; (8)for construction of AFCEC RDT&E, as specified in the Natural Disaster Recovery Justification Book dated August 2019, the Secretary of the Air Force may construct— 
(A)up to 501 square meters of CE Mat Test Runway Support Building; (B)up to 1,214 square meters of Robotics Range Control Support Building; and 
(C)up to 953 square meters of fire garage; (9)for construction of Flightline–Munitions Storage, 7000 Area, as specified in the funding table in section 4603 of that Public Law (133 Stat. 2103), the Secretary of the Air Force may construct— 
(A)up to 1,861 square meters of above ground magazines; and (B)up to 530 square meters of air support equipment shop/storage facility pad; 
(10)for construction of Site Development, Utilities and Demo Phase 2, as specified in such funding table and modified by section 2306(a)(6) of the Military Construction Authorization Act for Fiscal Year 2021 (division B of Public Law 116–283; 134 Stat. _), the Secretary of the Air Force may construct— (A)up to 5,233 lineal meters of storm water utilities; 
(B)up to 48,560 square meters of roads; (C)up to 3,612 lineal meters of gas pipeline; and 
(D)up to 993 square meters of water fire pumping station with an emergency backup generator; (11)for construction of Tyndall AFB Gate Complexes, as specified in such funding table and modified by section 2306(a)(9) of the Military Construction Authorization Act for Fiscal Year 2021 (division B of Public Law 116–283; 134 Stat. _), the Secretary of the Air Force may construct— 
(A)up to 52,694 square meters of roadway with serpentines; and (B)up to 20 active/passive barriers;  
(12)for construction of Deployment Center/Flight Line Dining/AAFES, as specified in such funding table and modified by section 2306(a)(11) of the Military Construction Authorization Act for Fiscal Year 2021 (division B of Public Law 116–283; 134 Stat. _), the Secretary of the Air Force may construct up to 144 square meters of AAFES shoppette; (13)for construction of Airfield Drainage, as specified in such funding table and modified by section 2306(a)(12) of the Military Construction Authorization Act for Fiscal Year 2021 (division B of Public Law 116–283; 134 Stat. _), the Secretary of the Air Force may construct— 
(A)up to 37,357 meters of drainage ditch; (B)up to 18,891 meters of storm drain piping; 
(C)up to 19,131 meters of box culvert; (D)up to 3,704 meters of concrete block swale; 
(E)up to 555 storm drain structures; and (F)up to 81,500 square meters of storm drain ponds; and 
(14)for construction of 325th Fighting Wing HQ Facility, as specified in such funding table and modified by section 2306(a)(13) of the Military Construction Authorization Act for Fiscal Year 2021 (division B of Public Law 116–283; 134 Stat. _), the Secretary of the Air Force may construct up to 769 square meters of separate administrative space for SAPR/SARC. XXIVDefense Agencies Military Construction 2401.Authorized Defense Agencies construction and land acquisition projects (a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of Defense may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: 
Defense Agencies: Inside the United States 
 
StateInstallation or Location Amount 
 
CaliforniaMarine Corps Base Camp Pendleton$13,600,000 
Naval Base Coronado $54,200,000 
ColoradoBuckley Air Force Base$20,000,000 
GeorgiaFort Benning$62,000,000 
HawaiiJoint Base Pearl Harbor-Hickam $29,800,000 
MarylandFort Meade$1,201,000,000 
 New MexicoKirtland Air Force Base$8,600,000 
VirginiaFort Belvoir$29,800,000 
Pentagon$50,543,000 
Washington Naval Health Clinic Oak Harbor$59,000,000 
(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of Defense may acquire real property and carry out military construction projects for the installation or location outside the United States, and in the amount, set forth in the following table: Defense Agencies: Outside the United States  CountryInstallation or LocationAmount  GermanyRamstein Air Base$93,000,000 JapanKadena Air Base$24,000,000 Misawa Air Base $6,000,000 United Kingdom Royal Air Force Lakenheath $19,283,000 2402.Authorized Energy Resilience and Conservation Investment Program projects (a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for energy conservation projects as specified in the funding table in section 4601, the Secretary of Defense may carry out energy conservation projects under chapter 173 of title 10, United States Code, for the installations or locations inside the United States, and in the amounts, set forth in the following table: 
ERCIP Projects: Inside the United States 
 
StateInstallation or LocationAmount 
 
AlabamaFort Rucker$24,000,000 
CaliforniaMarine Corps Air Station Miramar$4,054,000 
Naval Air Weapons Station China Lake$9,120,000 
District of ColumbiaJoint Base Anacostia-Bolling$31,261,000 
 FloridaMacDill Air Force Base$22,000,000 
GeorgiaFort Benning$17,593,000 
Fort Stewart$22,000,000 
Kings Bay Naval Submarine Base$19,314,000 
GuamNaval Base Guam$38,300,000 
IdahoMountain Home Air Force Base$33,800,000 
MichiganCamp Grayling$5,700,000 
Mississippi Camp Shelby $45,655,000 
New YorkFort Drum$27,000,000 
North CarolinaFort Bragg $27,169,000 
North DakotaCavalier Air Force Station $24,150,000 
OhioSpringfield-Beckley Municipal Airport$4,700,000 
Puerto RicoFort Allen$12,190,000 
Ramey Unit School $10,120,000 
TennesseeMemphis International Airport$4,870,000 
VirginiaNational Geospatial Intelligence Agency Springfield$5,299,000 
Various Locations$2,965,000 
(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for energy conservation projects as specified in the funding table in section 4601, the Secretary of Defense may carry out energy conservation projects under chapter 173 of title 10, United States Code, for the installations or locations outside the United States, and in the amounts, set forth in the following table: ERCIP Projects: Outside the United States  CountryInstallation or LocationAmount  JapanNaval Air Facility Atsugi$3,810,000 KuwaitCamp Arifjan$15,000,000 2403.Authorization of appropriations, Defense Agencies (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2021, for military construction, land acquisition, and military family housing functions of the Department of Defense (other than the military departments), as specified in the funding table in section 4601. 
(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2401 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601. 2404.Extension of authority to carry out certain fiscal year 2017 project (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2017 (division B of Public Law 114–328; 130 Stat. 2688), the authorization set forth in the table in subsection (b), as provided in section 2401 of that Act (130 Stat. 2700), shall remain in effect until October 1, 2023, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2024, whichever is later. 
(b)TableThe table referred to in subsection (a) is as follows: Defense Agencies: Extension of 2017 Project Authorization  CountryInstallationProjectOriginal Authorized Amount  JapanYokota Air BaseHanger/AMU$39,466,000 XXVInternational Programs ANorth Atlantic Treaty Organization Security Investment Program 2501.Authorized NATO construction and land acquisition projectsThe Secretary of Defense may make contributions for the North Atlantic Treaty Organization Security Investment Program as provided in section 2806 of title 10, United States Code, in an amount not to exceed the sum of the amount authorized to be appropriated for this purpose in section 2502 and the amount collected from the North Atlantic Treaty Organization as a result of construction previously financed by the United States. 
2502.Authorization of appropriations, NATOFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2021, for contributions by the Secretary of Defense under section 2806 of title 10, United States Code, for the share of the United States of the cost of projects for the North Atlantic Treaty Organization Security Investment Program authorized by section 2501 as specified in the funding table in section 4601. BHost Country In-Kind Contributions 2511.Republic of Korea funded construction projects (a)Authority to accept projectsPursuant to agreement with the Republic of Korea for required in-kind contributions, the Secretary of Defense may accept military construction projects for the installations or locations in the Republic of Korea, and in the amounts, set forth in the following table: 
Republic of Korea Funded Construction Projects 
 
ComponentInstallation or LocationProjectAmount 
 
ArmyCamp HumphreysUnaccompanied Enlisted Personnel Housing$52,000,000 
ArmyCamp HumphreysType I Aircraft Parking Apron and Parallel Taxiway$48,000,000 
ArmyCamp HumphreysBlack Hat Intelligence Fusion Center$149,000,000 
NavyMujukExpeditionary Dining Facility$10,200,000 
Air ForceGimhae Air BaseRepair Contingency Hospital$75,000,000 
Air ForceOsan Air BaseMunitions Storage Area Move Delta (Phase 2)$171,000,000 
(b)Authorized approach to certain construction projectSection 2350k of title 10, United States Code, shall apply with respect to the construction of the Black Hat Intelligence Fusion Center at Camp Humphreys, Republic of Korea, as set forth in the table in subsection (a). 2512.Republic of Poland funded construction projectsPursuant to agreement with the Republic of Poland for required in-kind contributions, the Secretary of Defense may accept military construction projects for the installations or locations in the Republic of Poland, and in the amounts, set forth in the following table: 
Republic of Poland Funded Construction Projects 
 
ComponentInstallation or LocationProjectAmount 
 
ArmyPoznanCommand and Control Facility$30,000,000 
ArmyPoznanInformation Systems Facility$7,000,000 
XXVIGuard and Reserve Forces Facilities 
2601.Authorized Army National Guard construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the Army National Guard installations or locations inside the United States, and in the amounts, set forth in the following table: Army National Guard  StateInstallation or LocationAmount  CaliforniaBeale Air Force Base $33,000,000 ConnecticutNational Guard Armory Putnam $17,500,000 GeorgiaFort Benning $13,200,000 GuamBarrigada National Guard Complex $34,000,000 IdahoNational Guard Armory Jerome $15,000,000 IllinoisNational Guard Armory Bloomington$15,000,000 KansasNational Guard Reserve Center $16,732,000 LouisianaCamp Minden $13,800,000 National Guard Armory Lake Charles $18,500,000 Maine National Guard Armory Saco $21,200,000 MichiganCamp Grayling $16,000,000 MississippiCamp Shelby $15,500,000 MontanaNational Guard Armory Butte$16,000,000 NebraskaCamp Ashland $11,000,000 North Dakota North Dakota Army National Guard Recruiting $15,500,000 South CarolinaMcEntire Joint National Guard Base $9,000,000 VirginiaNational Guard Armory Troutville $13,000,000 National Guard Aviation Support Facility$5,805,000 2602.Authorized Army Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the Army Reserve installations or locations inside the United States, and in the amounts, set forth in the following table: 
Army Reserve 
 
StateInstallation or LocationAmount 
 
Michigan Army Reserve Center Southfield $12,000,000 
OhioWright-Patterson Air Force Base $19,000,000 
WisconsinFort McCoy$94,600,000 
2603.Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Navy may acquire real property and carry out military construction projects for the Navy Reserve and Marine Corps Reserve installations or locations inside the United States, and in the amounts, set forth in the following table: Navy Reserve and Marine Corps Reserve  StateInstallation or LocationAmount  MichiganNaval Operational Support Center Battle Creek$49,090,000 MinnesotaMinneapolis Air Reserve Station$14,350,000 2604.Authorized Air National Guard construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the Air National Guard installations or locations inside the United States, and in the amounts, set forth in the following table: 
Air National Guard 
 
StateInstallation or LocationAmount 
 
MassachusettsBarnes Air National Guard Base$12,200,000 
Delaware Newcastle Air National Guard Base$17,500,000  
IdahoBoise Air Terminal$6,500,000 
IllinoisAbraham Capital Airport $10,200,000 
Michigan Alpena County Regional Airport$23,000,000 
W. K. Kellogg Regional Airport $10,000,000 
Mississippi Jackson International Airport$9,300,000 
New YorkSchenectady Municipal Airport$10,800,000 
OhioCamp Perry$7,800,000 
South CarolinaMcEntire Joint National Guard Base$9,800,000 
South DakotaJoe Foss Field$9,800,000 
WisconsinTruax Field$44,200,000 
WyomingCheyenne Municipal Airport$13,400,000 
2605.Authorized Air Force Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the installations inside the United States, and in the amounts, set forth in the following table: Air Force Reserve  StateInstallationAmount  FloridaHomestead Air Force Reserve Base$14,000,000 Patrick Air Force Base$18,500,000 MinnesotaMinneapolis-St. Paul International Airport$14,000,000 New YorkNiagara Falls Air Reserve Station$10,600,000 OhioYoungstown Air Reserve Station$8,700,000 2606.Authorization of appropriations, National Guard and ReserveFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2021, for the costs of acquisition, architectural and engineering services, and construction of facilities for the Guard and Reserve Forces, and for contributions therefor, under chapter 1803 of title 10, United States Code (including the cost of acquisition of land for those facilities), as specified in the funding table in section 4601. 
XXVIIBase Realignment and Closure Activities 
2701.Authorization of appropriations for base realignment and closure activities funded through Department of Defense Base Closure AccountFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2021, for base realignment and closure activities, including real property acquisition and military construction projects, as authorized by the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base Closure Account established by section 2906 of such Act (as amended by section 2711 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2140)), as specified in the funding table in section 4601.  2702.Conditions on closure of Pueblo Chemical Depot and Chemical Agent-Destruction Pilot Plant, Colorado (a)Submission of final closure and disposal plans (1)Plans requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of the Army shall submit to the Committees on Armed Services of the Senate and the House of Representatives— 
(A)a plan for the final closure of Pueblo Chemical Depot, Colorado, upon the completion of the chemical demilitarization mission of the Chemical Agent-Destruction Pilot Plant at Pueblo Chemical Depot; and (B)a plan for the disposal of all remaining land, buildings, facilities, and equipment at Pueblo Chemical Depot. 
(2)Local Redevelopment Authority roleIn preparing the disposal plan required by paragraph (1)(B), the Secretary of the Army shall recognize the appropriate role of the Local Redevelopment Authority. (3)DefinitionIn this section, the term Local Redevelopment Authority means the Local Redevelopment Authority for Pueblo Chemical Depot, as recognized by the Office of Local Defense Community Cooperation. 
(b)Local Redevelopment Authority Eligibility for AssistanceThe Secretary of Defense, acting through the Office of Local Defense Community Cooperation, may make grants, conclude cooperative agreements, and supplement other Federal funds in order to assist the Local Redevelopment Authority in planning community adjustments and economic diversification required by the closure of Pueblo Chemical Depot and the Chemical Agent-Destruction Pilot Plant if the Secretary determines that the closure is likely to have a direct and significantly adverse consequence on nearby communities. (c)General closure, realignment, and disposal prohibition (1)Prohibition; certain recipient exceptedDuring the period specified in paragraph (2), the Secretary of the Army shall take no action— 
(A)to close or realign Pueblo Chemical Depot or the Chemical Agent-Destruction Pilot Plant; or (B)to dispose of any land, building, facility, or equipment that comprises any portion of Pueblo Chemical Depot or the Chemical Agent-Destruction Pilot Plant other than to the Local Redevelopment Authority. 
(2)DurationThe prohibition imposed by paragraph (1) shall apply pending a final closure and disposal decision for Pueblo Chemical Depot following submission of the final closure and disposal plans required by subsection (a). (d)Prohibition on Demolition or disposal related to Chemical Agent-Destruction Pilot Plant (1)Prohibition; certain recipient exceptedDuring the period specified in paragraph (4), the Secretary of the Army may not— 
(A)demolish any building, facility, or equipment described in paragraph (2) that comprises any portion of the Chemical Agent-Destruction Pilot Plant; or (B)dispose of such building, facility, or equipment other than to the Local Redevelopment Authority. 
(2)Covered buildings, facilities, and equipmentThe prohibition imposed by paragraph (1) shall apply to the following: (A)Any building, facility, or equipment where chemical munitions were present, but where contamination did not occur, which are considered by the Secretary of the Army as clean, safe, and acceptable for reuse by the public, after a risk assessment by the Secretary. 
(B)Any building, facility, or equipment that was not contaminated by chemical munitions and that was without the potential to be contaminated, such as office buildings, parts warehouses, or utility infrastructure, which are considered by the Secretary of the Army as suitable for reuse by the public. (3)ExceptionThe prohibition imposed by paragraph (1) shall not apply to any building, facility, or equipment otherwise described in paragraph (2) for which the Local Redevelopment Authority provides to the Secretary of the Army a written determination specifying that the building, facility, or equipment is not needed for community adjustment and economic diversification following the closure of the Chemical Agent-Destruction Pilot Plant. 
(4)DurationThe prohibition imposed by paragraph (1) shall apply for a period of not less than three years beginning on the date of the enactment of this Act. XXVIIIMilitary Construction General Provisions AMilitary Construction Program Changes 2801.Special construction authority to use operation and maintenance funds to meet certain United States military-related construction needs in friendly foreign countriesSection 2804 of title 10, United States Code, is amended to read as follows: 
 
2804.Special construction authority for certain military-related construction needs in friendly foreign countries 
(a)Construction authorizedThe Secretary concerned may carry out a construction project in a friendly foreign country, and perform planning and design to support such a project, that the Secretary determines meets each of the following conditions: (1)The commander of the geographic combatant command in which the construction project will be carried out identified the construction project as necessary to support vital United States military requirements related to strategic laydown opportunities at an air port of debarkation, sea port of debarkation, or rail or other logistics support location. 
(2)The construction project will not carried out at a military installation that is considered a main operating base. (3)The use of construction authority under this section is not duplicative of other construction authorities available to the Secretary concerned to carry out the construction project. 
(4)The funds made available under the authority of this section for the construction project— (A)will be sufficient to produce a complete and usable facility or other improvement or complete the repair of an existing facility or improvement; to and 
(B)will not require additional funds from other Department of Defense accounts. (5)The level of construction will be the minimum necessary to meet the vital military requirements identified under paragraph (1). 
(6)Deferral of the construction project pending inclusion of the project proposal in the next budget submission is inconsistent with the vital military requirements identified under paragraph (1) and other national security or national interests of the United States. (b)Use of Operation and Maintenance FundsThe Secretary concerned may obligate from appropriations available to the Secretary concerned for operation and maintenance amounts necessary to carry out a covered construction project. 
(c)Notification of Proposed Obligation of Funds 
(1)Notification requiredBefore using appropriated funds available for operation and maintenance to carry out a covered construction project that has an estimated cost in excess of the amounts authorized for unspecified minor military construction projects under section 2805(c) of this title, the Secretary concerned shall submit to the specified congressional committees the following notices: (A)A notice regarding the proposed initiation of planning and design for the covered construction project. 
(B)A notice regarding the proposed solicitation of a contract for the covered construction project. (2)Notification elementsThe notices required by paragraph (1) with regard to a covered construction project shall include the following: 
(A)A certification that the conditions specified in subsection (a) are satisfied with regard to the covered construction project. (B)A description of the purpose for which appropriated funds available for operation and maintenance will be obligated.  
(C)All relevant documentation detailing the covered construction project, including planning and design. (D)An estimate of the total amount to be obligated for the covered construction project.  
(E)An explanation of the harm to national security or national interests that would occur if the covered construction project was deferred to permit inclusion in the next budget submission. (3)Notice and waitA covered construction project may be carried out only after the end of the 30-day period beginning on the date the second notice required by paragraph (1) is received by the specified congressional committees, including when a copy of the notification is provided in an electronic medium pursuant to section 480 of this title. 
(4)Effect of failure to submit notificationsIf the notices required by paragraph (1) with regard to a covered construction project are not submitted to the specified congressional committees by the required date, appropriated funds available for operation and maintenance may not be obligated or expended after that date under the authority of this section to carry out covered construction projects until the date on which all late notices are finally submitted.  (d)Annual Limitations on Use of Authority (1)Total cost limitationFor each fiscal year, the total cost of the covered construction projects carried out by each Secretary concerned using, in whole or in part, appropriated funds available for operation and maintenance shall not exceed $50,000,000. 
(2)Additional obligation authorityNotwithstanding paragraph (1), the Secretary of Defense may authorize the obligation under this section of not more than an additional $10,000,000 of appropriated funds available for operation and maintenance for a fiscal year if the Secretary determines that the additional funds are needed for costs associated with contract closeouts. (3)Project limitationThe total amount of operation and maintenance funds used for a single covered construction project shall not exceed $10,000,000. 
(e)Relation to other authoritiesThis section, section 2805 of this title, and section 2808 of the Military Construction Authorization Act for Fiscal Year 2004 (division B of Public Law 108–136; 117 Stat. 1723) are the only authorities available to the Secretary concerned to use appropriated funds available for operation and maintenance to carry out construction projects. (f)DefinitionsIn this section: 
(1)The term covered construction project means a construction project meeting the conditions specified in subsection (a) that the Secretary concerned may carry out using appropriated funds available for operation and maintenance under the authority of this section. (2)The term specified congressional committees means— 
(A)the Committee on Armed Services and the Subcommittee on Defense and the Subcommittee on Military Construction, Veterans Affairs, and Related Agencies of the Committee on Appropriations of the Senate; and (B)the Committee on Armed Services and the Subcommittee on Defense and the Subcommittee on Military Construction, Veterans Affairs, and Related Agencies of the Committee on Appropriations of the House of Representatives. 
(g)DurationThe authority of the Secretary concerned to commence a covered construction project under the authority of this section shall expire on September 30, 2026.. 2802. Increase in maximum amount authorized for use of unspecified minor military construction project authoritySection 2805(a)(2) of title 10, United States Code, is amended by striking $6,000,000 and inserting $8,000,000. 
2803.Increased transparency and public availability of information regarding solicitation and award of subcontracts under military construction contracts 
(a)Availability of certain information relating to military construction subcontractsSection 2851 of title 10, United States Code, is amended— (1)by redesignating subsection (d) as subsection (f); and 
(2)by inserting after subsection (c) the following new subsections:  (d)Information and notice requirements regarding solicitation and award of subcontracts (1)The recipient of a contract for a construction project described in subsection (c)(1) to be carried out in a State shall make publicly available on a website of the General Services Administration or the Small Business Administration, as applicable, any solicitation made by the contract recipient under the contract for a subcontract with an estimated value of $250,000 or more. 
(2)The Secretary of Defense shall— (A)maintain on the Internet site required by subsection (c)(1) information regarding the solicitation date and award date (or anticipated date) for each subcontract described in paragraph (1); 
(B)submit written notice of the award of the original contract for a project described in subsection (c)(1) to be carried out in a State, and each subcontract described in paragraph (1) under the contract, to each State agency that enforces workers’ compensation or minimum wage laws in the State in which the contract or subcontract will be carried out; and (C)in the case of the award of a contract for a project described in subsection (c)(1) to be carried out in a State, and any subcontract described in paragraph (1) under the contract, with an estimated value of $2,000,000 or more, submit written notice of the award of the contract or subcontract within 30 days after the award to each Senator of the State in which the contract or subcontract will be carried out and the Member of the House of Representatives representing the congressional district in which the contract or subcontract will be carried out. 
(3)In this subsection: (A)The term Member of the House of Representatives includes a Delegate to the House of Representatives and the Resident Commissioner from Puerto Rico. 
(B)The term State means any of the several States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands. (e)Exclusion of classified projectsSubsections (c) and (d) do not apply to a classified construction project otherwise described in subsection (c)(1).. 
(b)ApplicabilitySubsection (d) of section 2851 of title 10, United States Code, as added by subsection (a)(2), shall apply with respect to a contract for a construction project described in subsection (c)(1) of such section that— (1)is entered into on or after the date of the enactment of this Act; or 
(2)was entered into before the date of the enactment of this Act, if the first solicitation made by the contract recipient under the contract for a subcontract with an estimated value of $250,000 or more is made on or after the date of the enactment of this Act. 2804.Public availability of information on Facilities Sustainment, Restoration, and Modernization projects and activitiesSection 2851(c)(1) of title 10, United States Code, is amended— 
(1)by redesignating subparagraph (E) as subparagraph (F); (2)by inserting after subparagraph (D) the following new subparagraph (E): 
 
(E)Each military department project or activity with a total cost in excess of $15,000,000 for Facilities Sustainment, Restoration, and Modernization.; and (3)in subparagraph (F), as so redesignated, by inserting after construction project the following: , military department Facilities Sustainment, Restoration, and Modernization project or activity,.  
2805.Limitations on authorized cost and scope of work variations 
(a)Process for approving certain exceptions; limitationsSubsections (c) and (d) of section 2853 of title 10, United States Code, are amended to read as follows:   (c)Exceptions to limitation on cost variations and scope of work reductions (1) (A)Except as provided in subparagraph (D), the Secretary concerned may waive the percentage or dollar cost limitation applicable to a military construction project or a military family housing project under subsection (a) and approve an increase in the cost authorized for the project in excess of that limitation if the Secretary concerned notifies the appropriate committees of Congress of the cost increase in the manner provided in this paragraph. 
(B)The notification required by subparagraph (A) shall— (i)identify the amount of the cost increase and the reasons for the increase; 
(ii)certify that the cost increase is sufficient to meet the mission requirement identified in the justification data provided to Congress as part of the request for authorization of the project; and (iii)describe the funds proposed to be used to finance the cost increase. 
(C)A waiver and approval by the Secretary concerned under subparagraph (A) shall take effect only after the end of the 14-day period beginning on the date on which the notification required by such subparagraph is received by the appropriate committees of Congress in an electronic medium pursuant to section 480 of this title. (D)The Secretary concerned may not use the authority provided by subparagraph (A) to waive the cost limitation applicable to a military construction project or a military family housing project and approve an increase in the cost authorized for the project that would increase the project cost by more than 50 percent of the total authorized cost of the project. 
(E)In addition to the notification required by this paragraph, subsection (f) applies whenever a military construction project or military family housing project with a total authorized cost greater than $40,000,000 will have a cost increase of 25 percent or more. Subsection (f) may not be construed to authorize a cost increase in excess of the limitation imposed by subparagraph (D). (2) (A)The Secretary concerned may waive the percentage or dollar cost limitation applicable to a military construction project or a military family housing project under subsection (a) and approve a decrease in the cost authorized for the project in excess of that limitation if the Secretary concerned notifies the appropriate committees of Congress of the cost decrease not later than 14 days after the date funds are obligated in connection with the project. 
(B)The notification required by subparagraph (A) shall be provided in an electronic medium pursuant to section 480 of this title. (3) (A)The Secretary concerned may waive the limitation on a reduction in the scope of work applicable to a military construction project or a military family housing project under subsection (b)(1) and approve a scope of work reduction for the project in excess of that limitation if the Secretary concerned notifies the appropriate committees of Congress of the reduction in the manner provided in this paragraph. 
(B)The notification required by subparagraph (A) shall— (i)describe the reduction in the scope of work and the reasons for the decrease; and 
(ii)certify that the mission requirement identified in the justification data provided to Congress can still be met with the reduced scope. (C)A waiver and approval by the Secretary concerned under subparagraph (A) shall take effect only after the end of the 14-day period beginning on the date on which the notification required by such subparagraph is received by the appropriate committees of Congress in an electronic medium pursuant to section 480 of this title. 
(d)Exceptions to limitation on scope of work increases 
(1)Except as provided in paragraph (4), the Secretary concerned may waive the limitation on an increase in the scope of work applicable to a military construction project or a military family housing project under subsection (b)(1) and approve an increase in the scope of work for the project in excess of that limitation if the Secretary concerned notifies the appropriate committees of Congress of the reduction in the manner provided in this subsection. (2)The notification required by paragraph (1) shall describe the increase in the scope of work and the reasons for the increase. 
(3)A waiver and approval by the Secretary concerned under paragraph (1) shall take effect only after the end of the 14-day period beginning on the date on which the notification required by such paragraph is received by the appropriate committees of Congress in an electronic medium pursuant to section 480 of this title. (4)The Secretary concerned may not use the authority provided by paragraph (1) to waive the limitation on an increase in the scope of work applicable to a military construction project or a military family housing project and approve an increase in the scope of work for the project that would increase the scope of work by more than 10 percent of the amount specified for the project in the justification data provided to Congress as part of the request for authorization of the project.. 
(b)Conforming amendment related to calculating limitation on cost variationsSection 2853(a) of title 10, United States Code, is amended by striking the amount appropriated for such project and inserting the total authorized cost of the project (c)Clerical amendmentsSection 2853 of title 10, United States Code, is further amended— 
(1)in subsection (a), by inserting Cost variations authorized; limitation.— after the enumerator (a); (2)in subsection (b), by inserting Scope of work variations authorized; limitation.— after the enumerator (b); 
(3)in subsection (e), by inserting Additional cost variation exceptions.— after the enumerator (e); (4)in subsection (f), by inserting Additional reporting requirement for certain cost increases.— after the enumerator (f); and 
(5)in subsection (g), by inserting Relation to other law.— after the enumerator (g). 2806.Use of qualified apprentices by military construction contractors (a)Establishment of apprenticeship use certification requirementSubchapter III of chapter 169 of title 10, United States Code, is amended by adding at the end the following new section: 
 
2870.Use of qualified apprentices by military construction contractors 
(a)Certification RequiredThe Secretary of Defense shall require each offeror for a contract for a military construction project to certify to the Secretary that, if awarded such a contract, the offeror will— (1)establish a goal that not less than 20 percent of the total workforce employed in the performance of such a contract are qualified apprentices;  
(2)ensure, to the greatest extent possible, that each contractor and subcontractor on such a contract has a plan to hire, retain, and increase participation of African American and other nontraditional apprentice populations in military construction contracts; and (3)ensure that each contractor and subcontractor that employs four or more workers in a particular classification to perform construction activities on such a contract shall employ one or more qualified apprentices in the same classification for the purpose of meeting the goal established pursuant to paragraph (1). 
(b)Incentives 
(1)Incentives related to goalsThe Secretary of Defense shall develop incentives for offerors for a contract for military construction projects to meet or exceed the goals described in subsection (a). (2)Incentives related to contractorsTo promote the use of qualified apprentices by military construction contractors, Congress encourages the Department of Defense to contract with women-owned, minority-owned, and small disadvantaged businesses. 
(c)Consideration of use of qualified apprentices 
(1)Revision requiredNot later than one year after the date of the enactment of this section, the Secretary of Defense shall revise the Department of Defense Supplement to the Federal Acquisition Regulation to require that the system used by the Federal Government to monitor or record contractor past performance includes an analysis of whether the contractor has made a good faith effort to meet or exceed the goal described in subsection (a), including consideration of the actual number of qualified apprentices used by the contractor on a contract for a military construction project, as part of the past performance rating of such contractor. (2)ImplementationUpon revision of the Department of Defense Supplement to the Federal Acquisition Regulation, contractors working on a military construction project shall submit to the Department of Defense such reports or information as required by the Secretary, which may include total labor hours to be performed on a contract for a military construction project, the number of qualified apprentices to be employed on a contract for a military construction project, and demographic information on nontraditional apprentice populations. 
(d)Qualified apprentice definedIn this section, the term qualified apprentice means an employee participating in an apprenticeship program registered with the Office of Apprenticeship of the Employment Training Administration of the Department of Labor or a State apprenticeship agency recognized by the Office of Apprenticeship pursuant to the Act of August 16, 1937 (popularly known as the National Apprenticeship Act; 29 U.S.C. 50 et seq.). (e)Apprentice-to-Journeyworker RatioNothing in this section shall relieve a contractor or subcontractor on a military construction project of the obligation of the contractor or subcontractor to comply with all applicable requirements for apprentice-to-journeyworker ratios established by the Department of Labor or the State Apprenticeship Agency, whichever applies in the State in which the military construction project is carried out. 
(f)ApplicabilitySubsection (a) shall apply with respect to each military construction project whose first advertisement for bid occurs on or after the end of the one-year period beginning on the date of the enactment of this section.. (b)Reports to congressNot later than three months after the date of the enactment of this Act, nine months after the date of the enactment of this Act, and upon revision of the Department of Defense Supplement to the Federal Acquisition Regulation required by subsection (c) of section 2870 of title 10, United States Code, as added by subsection (a), the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report providing a status update on the implementation of the requirements of such section. Each status update shall identify major milestones in such implementation, challenges to such implementation, and such other information as the Secretary considers appropriate.  
2807.Modification and extension of temporary, limited authority to use operation and maintenance funds for construction projects in certain areas outside the United States 
(a)Two-year Extension of authoritySubsection (h) of section 2808 of the Military Construction Authorization Act for Fiscal Year 2004 (division B of Public Law 108–136; 117 Stat. 1723), as most recently amended by section 2806(a) of the Military Construction Authorization Act for Fiscal Year 2021 (division B of Public Law 116–283; 134 Stat. __), is further amended— (1)in paragraph (1), by striking December 31, 2021 and inserting December 31, 2023; and 
(2)paragraph (2), by striking fiscal year 2022 and inserting fiscal year 2024. (b)Continuation of limitation on use of authoritySubsection (c)(1) of section 2808 of the Military Construction Authorization Act for Fiscal Year 2004 (division B of Public Law 108–136; 117 Stat. 1723), as most recently amended by subsections (b) and (c) of section 2806 of the Military Construction Authorization Act for Fiscal Year 2021 (division B of Public Law 116–283; 134 Stat. __), is further amended— 
(1)by striking subparagraphs (A) and (B); (2)by redesignating subparagraph (C) as subparagraph (A); and 
(3)by adding at the end the following new subparagraphs:  (B)The period beginning October 1, 2021, and ending on the earlier of December 31, 2022, or the date of the enactment of an Act authorizing funds for military activities of the Department of Defense for fiscal year 2023. 
(C)The period beginning October 1, 2022, and ending on the earlier of December 31, 2023, or the date of the enactment of an Act authorizing funds for military activities of the Department of Defense for fiscal year 2024.. (c)Establishment of project monetary limitationSubsection (c) of section 2808 of the Military Construction Authorization Act for Fiscal Year 2004 (division B of Public Law 108–136; 117 Stat. 1723) is amended by adding at the end the following new paragraph: 
 
(3)The total amount of operation and maintenance funds used for a single construction project carried out under the authority of this section shall not exceed $15,000,000.. (d)Modification of Notice and wait requirementSubsection (b) of section 2808 of the Military Construction Authorization Act for Fiscal Year 2004 (division B of Public Law 108–136; 117 Stat. 1723) is amended— 
(1)by striking 10-day period and inserting 14-day period; and (2)by striking or, if earlier, the end of the 7-day period beginning on the date on which and inserting , including when. 
2808.Improved congressional oversight and public transparency of military construction contract awards 
(a)Supervision of military construction projectsSection 2851 of title 10, United States Code, as amended by section 2803, is further amended— (1)in subsection (c)(1), by inserting or appropriated after funds authorized each place such term appears;  
(2)in subsection (c)(2)— (A)by inserting , deadline for bid submissions, after solicitation date; 
(B)by inserting (including the address of such recipient) after contract recipient; and (C)by adding at the end the following new subparagraphs: 
 
(H)Any subcontracting plan required under paragraph (4) or (5) of section 8(d) of the Small Business Act (15 U.S.C. 637(d)) for the project submitted by the contract recipient to the Secretary of Defense. (I)A detailed written statement describing and justifying any exception applied or waiver granted under— 
(i)chapter 83 of title 41; (ii)section 2533a of this title; or 
(iii)section 2533b of this title.; and (3)by adding at the end the following new paragraph: 
 
(4)The information required to be published on the Internet website under subsection (c) shall constitute a record for the purposes of chapters 21, 29, 31, and 33 of title 44.. (b)Federal Procurement Data SystemThe Secretary of Defense shall ensure that there is a clear and unique indication of any covered contract with subcontracting work of an estimated value of $250,000 or more in the Federal Procurement Data System established pursuant to section 1122(a)(4) of title 41, United States Code (or any successor system). 
(c)Local hire requirements 
(1)In generalTo the extent practicable, in awarding a covered contract, the Secretary of the military department concerned shall give preference to those firms and individuals who certify that at least 51 percent of the total number of employees hired to perform the contract (including any employees hired by a subcontractor at any tier) shall reside in the same covered State as, or within a 60-mile radius of, the location of the work to be performed pursuant to the contract.  (2)Justification requiredThe Secretary of the military department concerned shall prepare a written justification, and make such justification available on the Internet site required under section 2851(c) of title 10, United States Code, as amended by this section and section 2803, for the award of any covered contract to a firm or individual that is not described under paragraph (1). 
(d)LicensingA contractor and any subcontractors performing a covered contract shall be licensed to perform the work under such contract in the covered State in which the work will be performed. (e)Small business credit for local businessesSection 15 of the Small Business Act (15 U.S.C. 644) is amended by adding at the end the following new subsection— 
 
(y)Small business credit for local businesses 
(1)Credit for meeting subcontracting goalsDuring the 4-year period beginning on the date of the enactment of this subsection, if a prime contractor awards a subcontract (at any tier) to a small business concern that has its principal office located in the same State as, or within a 60-mile radius of, the location of the work to be performed pursuant to the contract of the prime contractor, the value of the subcontract shall be doubled for purposes of determining compliance with the goals for procurement contracts under subsection (g)(1)(A) during such period. (2)ReportAlong with the report required under subsection (h)(1), the head of each Federal agency shall submit to the Administrator, and make publicly available on the scorecard described in section 868(b) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 933; 15 U.S.C. 644 note), an analysis of the number and dollar amount of subcontracts awarded pursuant to paragraph (1) for each fiscal year of the period described in such paragraph.. 
(f)Covered contract definedIn this section, the term covered contract means a contract for a military construction project, military family housing project, or other project described in subsection (c)(1) of section 2851 of title 10, United States Code, as amended by this section and section 2803. 2809.Flood risk management for military construction (a)Further modification of Department of Defense Form 1391Section 2805(a)(1) of the Military Construction Authorization Act for Fiscal Year 2019 (division B of Public Law 115–232; 132 Stat. 2262; 10 U.S.C. 2802 note) is amended by striking 100-year floodplain both places it appears and inserting 500-year floodplain for mission critical facilities or a 100-year floodplain for non-mission critical facilities. 
(b)Reporting requirementsSection 2805(a)(3) of the Military Construction Authorization Act for Fiscal Year 2019 (division B of Public Law 115–232; 132 Stat. 2262; 10 U.S.C. 2802 note) is amended— (1)in subparagraph (A), by inserting before the period at the end the following: using hydrologic, hydraulic, and hydrodynamic data, methods, and analysis that integrate current and projected changes in flooding based on climate science over the anticipated service life of the facility and future forecasted land use changes; and 
(2)in subparagraph (D), by inserting after future the following: flood risk and. (c)Mitigation plan assumptionsSection 2805(a)(4) of the Military Construction Authorization Act for Fiscal Year 2019 (division B of Public Law 115–232; 132 Stat. 2262; 10 U.S.C. 2802 note) is amended— 
(1)in subparagraphs (A) and (B), by striking buildings and inserting facilities; and (2)in subparagraph (C), by inserting after future the following: flood risk and. 
(d)Conforming amendment of unified facilities criteria 
(1)Amendment requiredNot later than September 1, 2022, the Secretary of Defense shall amend the Unified Facilities Criteria relating to military construction planning and design to ensure that building practices and standards of the Department of Defense incorporate the minimum flood mitigation requirements of section 2805(a) of the Military Construction Authorization Act for Fiscal Year 2019 (division B of Public Law 115–232; 132 Stat. 2262; 10 U.S.C. 2802 note), as amended by this section. (2)Conditional availability of fundsNot more than 25 percent of the funds authorized to be appropriated for fiscal year 2022 for Department of Defense planning and design accounts relating to military construction projects may be obligated until the date on which the Secretary of Defense submits to the Committees on Armed Services of the House of Representatives and the Senate a certification that the Secretary— 
(A)has initiated the amendment process required by paragraph (1); and (B)intends to complete such process by September 1, 2022. 
(3)Implementation of unified facilities criteria amendments 
(A)ImplementationAny Department of Defense Form 1391 submitted to Congress after September 1, 2022, shall comply with the Unified Facilities Criteria, as amended pursuant to paragraph (1). (B)CertificationNot later than March 1, 2023, the Secretary of Defense shall certify to the Committees on Armed Services of the House of Representatives and the Senate the completion of the amendment process required by paragraph (1) and the full incorporation of the amendments into military construction planning and design. 
2809A.Department of Defense stormwater management projects for military installations and defense access roadsChapter 169 of title 10, United States Code, is amended by inserting after section 2815 the following new section:  2815a.Stormwater management projects for installation and defense access road resilience and waterway and ecosystems conservation (a)Projects AuthorizedThe Secretary concerned may carry out a stormwater management project on or related to a military installation for the purpose of— 
(1)improving military installation resilience or the resilience of a defense access road or other essential civilian infrastructure supporting the military installation; and (2)protecting nearby waterways and stormwater-stressed ecosystems. 
(b)Project methods and Funding sourcesUsing such amounts as may be provided in advance in appropriation Acts, the Secretary concerned may carry out a stormwater management project under this section as, or as part of, any of the following: (1)An authorized military construction project. 
(2)An unspecified minor military construction project under section 2805 of this title, including using appropriations available for operation and maintenance subject to the limitation in subsection (c) of such section. (3)A military installation resilience project under section 2815 of this title, including the use of appropriations available for operations and maintenance subject to the limitation of subsection (e)(3) of such section. 
(4)A defense community infrastructure resilience project under section 2391(d) of this title. (5)A construction project under section 2914 of this title. 
(6)A reserve component facility project under section 18233 of this title. (7)A defense access road project under section 210 of title 23. 
(c)Project prioritiesIn selecting stormwater management projects to be carried out under this section, the Secretary concerned shall give a priority to project proposals involving the retrofitting of buildings and grounds on a military installation or retrofitting a defense access road to reduce stormwater runoff. (d)Project activitiesActivities carried out as part of a stormwater management project under this section may include, but are not limited to, the following: 
(1)The installation, expansion, or refurbishment of stormwater ponds and other water-slowing and retention measures. (2)The installation of permeable pavement in lieu of, or to replace existing, nonpermeable pavement. 
(3)The use of planters, tree boxes, cisterns, and rain gardens to reduce stormwater runoff. (e)Project coordinationIn the case of a stormwater management project carried out under this section on or related to a military installation and any project related to the same installation carried out under section 2391(d), 2815, or 2914 of this title, the Secretary concerned shall ensure coordination between the projects regarding the water access, management, conservation, security, and resilience aspects of the projects. 
(f)Annual Report 
(1)Not later than 90 days after the end of each fiscal year, each Secretary concerned shall submit to the congressional defense committees a report describing— (A)the status of planned and active stormwater management projects carried out by that Secretary under this section; and 
(B)all projects completed by the Secretary concerned during the previous fiscal year. (2)Each report shall include the following information with respect to each stormwater management project described in the report: 
(A)The title, location, a brief description of the scope of work, the original project cost estimate, and the current working cost estimate. (B)The rationale for how the project will— 
(i)improve military installation resilience or the resilience of a defense access road or other essential civilian infrastructure supporting a military installation; and (ii)protect waterways and stormwater-stressed ecosystems. 
(C)Such other information as the Secretary concerned considers appropriate. (g)DefinitionsIn this section: 
(1)The term defense access road means a road certified to the Secretary of Transportation as important to the national defense under the provisions of section 210 of title 23. (2)The terms facility and State have the meanings given those terms in section 18232 of this title. 
(3)The term military installation includes a facility of a reserve component owned by a State rather than the United States. (4)The term military installation resilience has the meaning given that term in section 101(e)(8) of this title. 
(5)The term Secretary concerned means— (A)the Secretary of a military department with respect to military installations under the jurisdiction of that Secretary; and 
(B)the Secretary of Defense with respect to matters concerning the Defense Agencies and facilities of a reserve component owned by a State rather than the United States.. BContinuation of Military Housing Reforms 2811.Applicability of window fall prevention requirements to all military family housing whether privatized or Government‑owned and Government‑controlled (a)Transfer of window fall prevention section to military family housing administration subchapterSection 2879 of title 10, United States Code— 
(1)is transferred to appear after section 2856 of such title; and (2)is redesignated as section 2857. 
(b)Applicability of section to all military family housingSection 2857 of title 10, United States Code, as transferred and redesignated by subsection (a), is amended— (1)in subsection (a)(1), by striking acquired or constructed under this chapter; 
(2)in subsection (b)(1), by striking acquired or constructed under this chapter; and (3)by adding at the end the following new subsection: 
 
(e)Applicability to all military family housingThis section applies to military family housing under the jurisdiction of the Department of Defense and military family housing acquired or constructed under subchapter IV of this chapter.. (c)Implementation planIn the report required to be submitted in 2022 pursuant to subsection (d) of section 2857 of title 10, United States Code, as transferred and redesignated by subsection (a) and amended by subsection (b), the Secretary of Defense shall include a plan for implementation of the fall protection devices described in subsection (a)(3) of such section as required by such section. 
(d)Limitation on Use of Funds pending submission of overdue reportOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2022 for the Office of the Assistant Secretary of Defense for Installations and Sustainment, not more than 50 percent may be obligated or expended until the date on which the Secretary of Defense certifies to the congressional defense committees that— (1)the independent assessment required by section 2817(b) of the Military Construction Authorization Act of 2018 (division B of Public Law 115–91; 131 Stat. 1852) has been initiated; and 
(2)the Secretary expects the report containing the results of the assessment to be submitted to the congressional defense committees by September 1, 2022. 2812.Modification of military housing to accommodate tenants with disabilitiesSection 2891a(d)(11) of title 10, United States Code, is amended— 
(1)by inserting (A) after (11); and (2)by adding at the end the following new subparagraph:  
 
(B)Once a landlord is informed of the disability of a tenant who has a disability (as such term is defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102)) and who occupies or will occupy a housing unit provided by the landlord, the landlord is responsible for modifying the housing unit as necessary to comply with standards under such Act (42 U.S.C. 12101 et seq.) to facilitate occupancy of the housing unit by the tenant.. 2813.Required investments in improving military unaccompanied housing (a)Investments in military unaccompanied housing (1)Investments requiredOf the total amount authorized to be appropriated by the National Defense Authorization Act for a covered fiscal year for Facilities Sustainment, Restoration, and Modernization activities of a military department, the Secretary of that military department shall reserve an amount equal to five percent of the estimated replacement cost of the inventory of unimproved military unaccompanied housing under the jurisdiction of that Secretary for the purpose of carrying out projects for the improvement of military unaccompanied housing. 
(2)DefinitionsIn this subsection: (A)The term military unaccompanied housing means military housing intended to be occupied by members of the Armed Forces serving a tour of duty unaccompanied by dependents. 
(B)The term replacement cost, with respect to military unaccompanied housing, means the amount that would be required to replace the remaining service potential of that military unaccompanied housing. (3)Duration of investment requirementParagraph (1) shall apply for fiscal years 2022 through 2026.  
(b)Comptroller General Assessment 
(1)Assessment requiredThe Comptroller General of the United States shall conduct an independent assessment of the condition of unaccompanied military housing under the jurisdiction of the Secretaries of the military departments. As elements of the assessment, the Comptroller General shall analyze— (A)how the prioritization of Facilities Sustainment, Restoration, and Modernization outlays has impacted department infrastructure identified as quality-of-life infrastructure; 
(B)how that prioritization interacts with the regular budget process for military construction projects; and (C)the extent to which Facilities Sustainment, Restoration, and Modernization funds are being used to improve quality-of-life infrastructure. 
(2)BriefingNot later than February 2, 2022, the Comptroller General shall provide to the Committees on Armed Services of the Senate and the House of Representatives a briefing on the assessment conducted pursuant to paragraph (1). (3)ReportNo later than December 31, 2022, the Comptroller General shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing the results of the assessment conducted pursuant to paragraph (1). 
2814.Improvement of Department of Defense child development centers and increased availability of child care for children of military personnel 
(a)Safety inspection of child development centers 
(1)Safety inspection requiredNot later than one year after the date of the enactment of this Act, each Secretary of a military department shall complete an inspection of all facilities under the jurisdiction of that Secretary used as a child development center to identify any unresolved safety issues, including lead, asbestos, and mold, that adversely impact the facilities. (2)Reporting requirement (A)Report requiredNot later than 90 days after completing the safety inspections required by paragraph (1), the Secretary of the military department concerned shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing the results of the safety inspections. 
(B)Report elementsThe Secretary of a military department shall include in the report prepared by that Secretary the following: (i)The identity and location of each child development center at which unresolved safety issues, including lead, asbestos, and mold, were found. 
(ii)For each identified child development center— (I)a description of the safety issues found; and  
(II)the proposed plan and schedule and projected cost to remediate the safety issues found. (b)Ten-year facility improvement plan for child development centers (1)Facility improvement plan requiredEach Secretary of a military department shall establish a plan to renovate facilities under the jurisdiction of that Secretary used as a child development center so that, no later December 31, 2031— 
(A)no child development center is identified as being in poor or failing condition according to the facility condition index of that military department; and (B)all facility projects involving a child development center that were included on the priority lists within Appendix C of the Department of Defense Report to the Congressional Defense Committees On Department of Defense Child Development Programs published in 2020 are completed. 
(2)Report on facilities improvement planNot later than 180 days after the date of the enactment of this Act, the Secretary of the military department concerned shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report describing the facilities improvement plan established by that Secretary pursuant to paragraph (1). The report shall include the following: (A)Details regarding the child development center facility improvement plan. 
(B)An estimate of the funding required to complete the facility improvement plan before the deadline specified in paragraph (1). (C)The plan of the Secretary to obtain the funding necessary to complete the facility improvement plan. 
(D)Any additional statutory authorities that the Secretary needs to complete the facility improvement plan before the deadline specified in paragraph (1). (E)A plan to execute preventive maintenance on other child development center facilities to prevent more from degrading to poor or failing condition. 
(3)Status reportsNot later than 18 months after the date of the enactment of this Act, and every 12 months thereafter until the date specified in paragraph (1), the Secretary of the military department concerned shall submit to the Committees on Armed Services of the Senate and the House of Representatives a status report on the progress made by that Secretary toward accomplishing the facility improvement plan established by that Secretary pursuant to paragraph (1). Such a report shall include the following: (A)Details about projects planned, funded, under construction, and completed under the facility improvement plan. 
(B)Updated funding requirements to complete all child development center facility construction under the facility improvement plan. (C)Any changes to the plan of the Secretary to obtain the funding necessary to complete the facility improvement plan. 
(D)Any additional statutory authorities that the Secretary needs to complete the facility improvement plan before the deadline specified in paragraph (1). (c)Public-private partnerships for child care for children of military personnel (1)In generalNot later than one year after the date of the enactment of this Act and pursuant to regulations prescribed by the Secretary of Defense, each Secretary of a military department shall seek to enter into at least one agreement with a private entity to provide child care to the children of personnel (including members of the Armed Forces and civilian employees of the Department of Defense) under the jurisdiction of that Secretary. 
(2)Reporting 
(A)Preliminary reportsNot later than one year after the date of the enactment of this Act, the Secretary of Defense and the Secretaries of the military departments shall jointly submit to the Committees on Armed Services of the Senate and House of Representatives a report regarding progress in carrying out paragraph (1). (B)Regular reportsUpon entering into an agreement under paragraph (1) and annually thereafter until the termination of such agreement, the Secretary of the military department concerned shall submit to the Committees on Armed Services of the Senate and House of Representatives a report regarding such agreement. Such a report shall include— 
(i)the terms of the agreement, including cost to the United States; (ii)the number of children described in paragraph (1) projected to receive child care under such agreement; and 
(iii)if applicable, the actual number of children described in paragraph (1) who received child care under such agreement served during the previous year. (d)Child development center definedIn this section, the term child development center has the meaning given that term in section 2871(2) of title 10, United States Code, and includes facilities identified as a child care center or day care center. 
CReal Property and Facilities Administration 
2821.Secretary of the Navy authority to support development and operation of National Museum of the United States NavyChapter 861 of title 10, United States Code, is amended by inserting after section 8616 the following new section:  8617.National Museum of the United States Navy (a)Authority to support development and operation of Museum (1)The Secretary of the Navy may select and enter into a contract, cooperative agreement, or other agreement with one or more eligible nonprofit organizations to support the development, design, construction, renovation, or operation of a multipurpose museum to serve as the National Museum of the United States Navy. 
(2)The Secretary may— (A)authorize a partner organization to contract for each phase of development, design, construction, renovation, or operation of the museum, or all such phases; or  
(B)authorize acceptance of funds from a partner organization for each or all such phases. (b)Purposes of museum (1)The museum shall be used for the identification, curation, storage, and public viewing of artifacts and artwork of significance to the Navy, as agreed to by the Secretary of the Navy. 
(2)The museum also may be used to support such education, training, research, and associated activities as the Secretary considers compatible with and in support of the museum and the mission of the Naval History and Heritage Command. (c)Acceptance upon completionUpon the satisfactory completion, as determined by the Secretary of the Navy, of any phase of the museum, and upon the satisfaction of any financial obligations incident thereto, the Secretary shall accept such phase of the museum from the partner organization, and all right, title, and interest in and to such phase of the museum shall vest in the United States. Upon becoming the property of the United States, the Secretary shall assume administrative jurisdiction over such phase of the museum. 
(d)Lease authority 
(1)The Secretary of the Navy may lease portions of the museum to an eligible nonprofit organization for use in generating revenue for the support of activities of the museum and for such administrative purposes as may be necessary for support of the museum. Such a lease may not include any part of the collection of the museum. (2)Any rent received by the Secretary under a lease under paragraph (1), including rent-in-kind, shall be used solely to cover or defray the costs of development, maintenance, or operation of the museum. 
(e)Authority to accept gifts 
(1)The Secretary of the Navy may accept, hold, administer, and spend any gift, devise, or bequest of real property, personal property, or money made on the condition that the gift, devise, or bequest be used for the benefit, or in connection with, the establishment, operation, or maintenance, of the museum. Section 2601 (other than subsections (b), (c), and (e)) of this title shall apply to gifts accepted under this subsection. (2)The Secretary may display at the museum recognition for an individual or organization that contributes money to a partner organization, or an individual or organization that contributes a gift directly to the Navy, for the benefit of the museum, whether or not the contribution is subject to the condition that the recognition be provided. The Secretary shall prescribe regulations governing the circumstances under which contributor recognition may be provided, appropriate forms of recognition, and suitable display standards. 
(3)The Secretary may authorize the sale of donated property received under paragraph (1). A sale under this paragraph need not be conducted in accordance with disposal requirements that would otherwise apply, so long as the sale is conducted at arms-length and includes an auditable transaction record. (4)Any money received under paragraph (1) and any proceeds from the sale of property under paragraph (3) shall be deposited into a fund established in the Treasury to support the museum. 
(f)Additional terms and conditionsThe Secretary of the Navy may require such additional terms and conditions in connection with a contract, cooperative agreement, or other agreement under subsection (a) or a lease under subsection (d) as the Secretary considers appropriate to protect the interests of the United States. (g)Use of Navy indicators (1)In a contract, cooperative agreement, or other agreement under subsection (a) or a lease under subsection (d), the Secretary of the Navy may authorize, consistent with section 2260 (other than subsection (d)) of this title, a partner organization to enter into licensing, marketing, and sponsorship agreements relating to Navy indicators, including the manufacture and sale of merchandise for sale by the museum, subject to the approval of the Department of the Navy. 
(2)No such licensing, marketing, or sponsorship agreement may be entered into if it would reflect unfavorably on the ability of the Department of the Navy, any of its employees, or any member of the armed forces to carry out any responsibility or duty in a fair and objective manner, or if the Secretary determines that the use of the Navy indicator would compromise the integrity or appearance of integrity of any program of the Department of the Navy. (h)DefinitionsIn this section: 
(1)The term eligible nonprofit organization means an entity that— (A)qualifies as an exempt organization under section 501(c)(3) of the Internal Revenue Code of 1986; and 
(B)has as its primary purpose the preservation and promotion of the history and heritage of the Navy. (2)The term museum means the National Museum of the United States Navy, including its facilities and grounds. 
(3)The term Navy indicators includes trademarks and service marks, names, identities, abbreviations, official insignia, seals, emblems, and acronyms of the Navy and Marine Corps, including underlying units, and specifically includes the term National Museum of the United States Navy. (4)The term partner organization means an eligible nonprofit organization with whom the Secretary of the Navy enters into a contract, cooperative agreement, or other agreement under subsection (a) or a lease under subsection (d).. 
2822.Expansion of Secretary of the Navy authority to lease and license United States Navy museum facilities to generate revenue to support museum administration and operations 
(a)Inclusion of additional United States Navy museumsSection 2852 of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3530) is amended— (1)in subsection (a)— 
(A)by striking the text preceding paragraph (1) and inserting The Secretary of the Navy may lease or license any portion of the facilities of a United States Navy museum to a foundation established to support that museum for the purpose of permitting the foundation to carry out the following activities:; and (B)in paragraphs (1) and (2), by striking the United States Navy Museum and inserting that United States Navy museum; 
(2)in subsection (b), by striking the United States Navy Museum and inserting the United States Navy museum of which the facility is a part; (3)in subsection (c), by striking the Naval Historical Foundation and inserting a foundation described in subsection (a); and 
(4)in subsection (d)— (A)by striking the United States Navy Museum and inserting the applicable United States Navy museum; and 
(B)by striking the Museum and inserting that museum. (b)United States Navy museum definedSection 2852 of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3530) is amended by adding at the end the following new subsection: 
 
(f)United States Navy museumIn this section, the term United States Navy museum means a museum under the jurisdiction of the Secretary of Defense and operated through the Naval History and Heritage Command.. (c)Conforming clerical amendmentThe heading of section 2852 of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3530) is amended by striking at Washington, Navy Yard, District of Columbia. 
2823.Department of Defense monitoring of real property ownership and occupancy in vicinity of military installations to identify foreign adversary ownership or occupancySection 2661 of title 10, United States Code, is amended— (1)by redesignating subsection (d) as subsection (e); and 
(2)by inserting after subsection (c) the following new subsection (d):  (d)Identification of foreign adversary ownership or occupancy of real property in vicinity of military installations (1)The Secretary of Defense and each Secretary of a military department shall monitor real property ownership and occupancy in the vicinity of military installations under the jurisdiction of the Secretary concerned inside and outside of the United States to identify instances in which a foreign adversary owns or occupies, or the Secretary concerned determines a foreign adversary is seeking to own or occupy, real property in the vicinity of a military installation. 
(2)Not later than March 1 each year, the Secretary of Defense, in coordination with the Secretaries of the military departments, shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing the following: (A)A description of all real property in the vicinity of military installations that the Secretary concerned— 
(i)has identified under paragraph (1) as owned or occupied by a foreign adversary; or (ii)has determined under paragraph (1) that a foreign adversary is seeking to own or occupy. 
(B)Changes in foreign adversary ownership or occupancy of real property in the vicinity of military installations since the previous report. (C)Recommendations regarding the appropriate response to such foreign adversary ownership or occupancy of real property in the vicinity of military installations. 
(3)A report under paragraph (2) shall be submitted in unclassified form, but may contain a classified annex as necessary. (4)In this section: 
(A)The term foreign adversary has the meaning given that term in section 8(c)(2) of the Secure and Trusted Communications Networks Act of 2019 (47 U.S.C. 1607(c)(2)). The term includes agents of, and partnerships and corporations including, a foreign adversary.  (B)The term military installation does not include a contingency overseas military location described in section 2687a(a)(3)(A)(iii) of this title. 
(C)The term vicinity, with respect to proximity to a military installation, means— (i)real property adjacent to the boundary of a military installation; and 
(ii)real property any part of which is located within 10 miles of the boundary of a military installation.. 2824.Intergovernmental support agreements for installation-support servicesSection 2679(a)(3) of title 10, United States Code, is amended by inserting before the period at the end the following: and the installation-support services to be provided are not included on the procurement list of section 8503 of title 41. 
DMilitary Facilities Master Plan Requirements 
2831.Cooperation with State and local governments in development of master plans for major military installationsSection 2864(a) of title 10, United States Code, is amended by adding at the end the following new paragraph:  (3) (A)The commander of a major military installation shall develop and update the master plan for that major military installation in consultation with representatives of the government of the State in which the installation is located and representatives of local governments in the vicinity of the installation to improve cooperation and consistency between the Department of Defense and such governments in addressing each component of the master plan described in paragraph (1). 
(B)The consultation required by subparagraph (A) is in addition to the consultation specifically required by subsection (b)(1) in connection with the transportation component of the master plan for a major military installation.. 2832.Additional changes to requirements regarding master plans for major military installations (a)Maximum interval between master plan developmentSection 2864(a)(1) of title 10, United States Code, is amended by striking 10 years and inserting five years. 
(b)Consideration of military installation resilienceSection 2864(a)(2)(E) of title 10, United States Code, is amended by inserting before the period at the end the following: and military installation resilience. (c)Coordination related to military installation resilience componentSection 2864(c)(6) of title 10, United States Code, is amended by inserting after Agreements in effect or planned the following: and ongoing or planned coordination. 
(d)Cross reference to definition of military installation resilienceSection 2864(f) of title 10, United States Code, is amended by adding at the end the following new paragraph:  (6)The term military installation resilience has the meaning given that term in section 101(e) of this title.. 
2833.Prompt completion of military installation resilience component of master plans for at-risk major military installations 
(a)Identification of at-Risk installationsNot later than 30 days after the date of the enactment of this Act, each Secretary of a military department shall— (1)identify at least two major military installations under the jurisdiction of that Secretary that the Secretary considers most at risk from extreme weather events; and 
(2)notify the Committees on Armed Services of the Senate and the House of Representatives of the major military installations identified under paragraph (1). (b)Completion deadlineNot later than one year after the date of the enactment of this Act, each Secretary of a military department shall ensure that the military installation resilience component of the master plan for each major military installation identified by the Secretary under subsection (a) is completed. 
(c)BriefingsNot later than 60 days after completion of a master plan component as required by subsection (b) for a major military installation, the Secretary of the military department concerned shall brief the Committees on Armed Services of the Senate and the House of Representatives regarding the results of the master plan efforts for that major military installation. (d)DefinitionsIn this section: 
(1)The term major military installation has the meaning given that term in section 2864(f) of title 10, United States Code. (2)The term master plan means the master plan required by section 2864(a) of title 10, United States Code, for a major military installation. 
2834.Congressional oversight of master plans for Army ammunition plants guiding future infrastructure, facility, and production equipment improvements 
(a)Submission of master planNot later than March 31, 2022, the Secretary of the Army shall submit to the congressional defense committees the master plan for each of the five Government-owned, contractor-operated Army ammunition plants developed to guide planning and budgeting for future infrastructure construction, facility improvements, and production equipment needs at each Army ammunition plant. (b)Elements of master planTo satisfy the requirements of subsection (a), a master plan submitted under such subsection must include the following: 
(1)A description of all infrastructure construction and facility improvements planned or being considered for an Army ammunition plant and production equipment planned or being considered for installation, modernization, or replacement. (2)A description of the funding sources for such infrastructure construction, facility improvements, and production equipment, including authorized military construction projects, appropriations available for operation and maintenance, and appropriations available for procurement of Army ammunition. 
(3)An explanation of how the master plan for an Army ammunition plant will promote efficient, effective, resilient, secure, and cost-effective production of ammunition and ammunition components for the Armed Forces. (4)A description of how development of the master plan for an Army ammunition plant included input from the contractor operating the Army ammunition plant and how implementation of that master plan will be coordinated with the contractor. 
(c)Annual updatesNot later than March 31, 2023, and each March 31 thereafter through March 31, 2026, the Secretary of the Army shall submit to the congressional defense committees a report containing the following: (1)A description of any revisions made to the master plans submitted under subsection (a) during the previous year. 
(2)A description of any revisions to be made or being considered to the master plans. (3)An explanation of the reasons for each revision, whether made, to be made, or being considered. 
(4)A description of the progress made in improving infrastructure, facility, and production equipment at the Army ammunition plants consistent with the master plans. (d)Delegation authorityThe Secretary of the Army shall carry out this section acting through the Assistant Secretary of the Army for Acquisition, Logistics, and Technology. 
EMatters Related to Unified Facilities Criteria and Military Construction Planning and Design  
2841.Amendment of Unified Facilities Criteria to require inclusion of private nursing and lactation space in certain military construction projects 
(a)Amendment requiredThe Secretary of Defense shall amend UFC 1–4.2 (Nursing and Lactation Rooms) of the Unified Facilities Criteria/DoD Building Code (UFC 1–200–01) to require that military construction planning and design for buildings likely to be regularly frequented by nursing mothers who are members of the uniformed services, civilian employees of the Department of Defense, contractor personnel, or visitors include a private nursing and lactation room or other private space suitable for that purpose. (b)DeadlineThe Secretary of Defense shall complete the amendment process required by subsection (a) and implement the amended UFC 1–4.2 not later than one year after the date of the enactment of this Act. 
2842.Additional Department of Defense activities to improve energy resiliency of military installations 
(a)Amendment of Unified Facilities Criteria requiredThe Secretary of Defense shall amend the Unified Facilities Criteria/DoD Building Code (UFC 1–200–01) to require that planning and design for military construction projects inside the United States include consideration of the feasibility and cost-effectiveness of installing an energy microgrid as part of the project, including intentional islanding capability of at least seven consecutive days, for the purpose of— (1)promoting on-installation energy security and energy resilience; and 
(2)facilitating implementation and greater use of the authority provided by subsection (h) of section 2911 of title 10, United States Code, as added and amended by section 2825 of the Military Construction Authorization Act for Fiscal Year 2021 (division B of Public Law 116–283). (b)Contracts for Emergency access to existing on-installation renewable energy sourcesIn the case of a covered renewable energy generating source located on a military installation pursuant to a lease of non-excess defense property under section 2667 of title 10, United States Code, the Secretary of the military department concerned is encouraged to negotiate with the owner and operator of the renewable energy generating source to revise the lease contract to permit the military installation to access the renewable energy generating source during an emergency. The negotiations shall include consideration of the ease of modifying the renewable energy generating source to include an islanding capability, the necessity of additional infrastructure to tie the renewable energy generating source into the installation energy grid, and the cost of such modifications and infrastructure. 
(c)DefinitionsIn this section: (1)The term covered renewable energy generating source means a renewable energy generating source that, on the date of the enactment of this Act— 
(A)is located on a military installation inside the United States; but (B)cannot be used as a direct source of resilient energy for the installation in the event of a power disruption. 
(2)The term islanding capability refers to the ability to remove an energy system, such as a microgrid, from the local utility grid and to operate the energy system, at least temporarily, as an integrated, stand-alone system, during an emergency involving the loss of external electric power supply. (3)The term microgrid means an integrated energy system consisting of interconnected loads and energy resources with an islanding capability to permit functioning separate from the local utility grid. 
2843.Consideration of anticipated increased share of electric vehicles in Department of Defense vehicle fleet and owned by members of the Armed Forces and Department employees 
(a)Amendment of Unified Facilities Criteria requiredThe Secretary of Defense shall amend the Unified Facilities Criteria/DoD Building Code (UFC 1–200–01) to require that military construction planning and design for buildings, including military housing, and related parking structures and surface lots to be constructed for military installations inside the United States include the installation of charging stations for electric vehicles when inclusion of charging stations is feasible and cost effective given the anticipated need for charging stations to service electric vehicles in the Department of Defense vehicle fleet and electric vehicles owned by members of the Armed Forces and Department employees. (b)Implementation (1)Source of servicesEach Secretary of a military department may utilize expertise within the military department or contract with an outside entity to make the determinations required by subsections (c) through (f) related to the installation of charging stations for electric vehicles. 
(2)DeterminationsDeterminations required by subsections (c) through (f) shall be a data-driven analysis for the purpose of enabling alignment between internal and external stakeholders and addressing key questions regarding the installation of charging stations, including the composition of the electric vehicle fleet, ownership costs, and kilowatt hour load profiles for targeted locations. The parties making these determinations shall make use of modeling and multiple scenarios to optimize initial investments and identify priority locations for investment. (3)Electric vehicle education-related usesIn addition to the determinations required by subsections (c) through (f), the Secretary of a military department shall consider the potential benefits in terms of cost and emissions savings of increasing the use of electric vehicles to transport dependents of members of the Armed Forces and Department of Defense employees to facilities of the Defense Department education activity and the resulting need for additional charging stations. 
(c)Considerations related to charging station locationA determination of whether inclusion of charging stations is feasible and cost effective as part of a military construction project shall include consideration of the following: (1)Calculation of detailed energy profiles of existing loads at locations to include the impacts of managed and non-managed charging options. 
(2)Local electric vehicle charging profiles, vehicle traffic patterns and flow to readily access charging stations, signage needs, proximity to anticipated users of charging stations, and existing building load profiles. (3)Availability of adequate space for vehicles awaiting charging during peak usage times. 
(4)Required infrastructure upgrades, including electrical wiring. (5)Safety protocols. 
(d)Considerations related to type and number of charging stationsA determination of the type and number of charging stations to include as part of a military construction project shall include consideration of the following: (1)The different capabilities and energy demands between level 1 charging, level 2 charging, and level 3 charging. 
(2)The current and anticipated future distribution of plug-in hybrid electric vehicles and plug-in electric vehicles for a proposed charging station location and how many electric vehicles will need to be charged at the same time. (3)In the case of level 3 charging, which provides the fastest charging rates, an assessment of supporting utilities infrastructure, potential gaps, and required improvements. 
(4)The costs and benefits of using a single connector versus multi-connector units. (5)The interoperability of chargers and the potential future needs or applications for chargers, such as vehicle-to-grid or vehicle-to-building applications.  
(e)Considerations related to charging station ownershipA determination of the optimal ownership method to provide charging stations as part of a military construction project shall include consideration of the following: (1)Use of Government owned (purchased, installed, and maintained) charging stations. 
(2)Use of third-party financed, installed, operated, and maintained charging stations. (3)Use of financing models in which energy and charging infrastructure operations and maintenance are treated as a service. 
(4)Network and data collection requirements, including considerations related to communications with charging and utility networks, managed charging, grid curtailment, and electric vehicles as a grid asset. (5)Cyber and physical security concerns and best practices associated with different ownership, network, and control models. 
(f)Considerations related to power sourceA determination of the optimal power source to provide charging stations as part of a military construction project shall include consideration of the following: (1)Transformer and substation requirements. 
(2)Microgrids and distributed energy to support both charging requirements and energy storage. (g)Installation Plans for Charging stations required (1)Infrastructure development plansFor each of fiscal years 2023 through 2027, each Secretary of a military department shall complete for at least five military installations in the United States under the jurisdiction of the Secretary an infrastructure development plan for the installation of charging stations for electric vehicles. 
(2)Inclusion of electricity microgridEach infrastructure development plan shall include the use of a microgrid that will be sufficient— (A)to cover anticipated electricity demand of electric vehicles using charging stations included in the plan; and 
(B)to improve installation energy resilience. (h)DefinitionsIn this section: 
(1)The term charging station refers to a collection of one or more electric vehicle supply equipment units. (2)The term connector refers to the socket or cable that connects an electric vehicle being charged to the electric vehicle supply equipment unit. 
(3)The term electric vehicle includes— (A)a plug-in hybrid electric vehicle that uses a combination of electric and gas powered engine that can use either gasoline or electricity as a fuel source; and 
(B)a plug-in electric vehicle that runs solely on electricity and does not contain an internal combustion engine or gas tank. (4)The term electric vehicle supply equipment unit refers to the port that supplies electricity to one vehicle at a time. 
(5)The term level 1 charging refers to an electric vehicle charging method that provides charging through a 120 volt alternating current plug and supplies approximately two to five miles of range per hour of charging time. (6)The term level 2 charging refers to an electric vehicle charging method that provides charging through a 240 volt alternating current receptacle, requires a dedicated 40-Amp circuit and supplies approximately 10 to 20 miles of range per hour of charging time. 
(7)The term level 3 charging, also known as DC Fast Charging, refers to an electric vehicle charging method that provides charging via direct current equipment that does not require a convertor and supplies approximately 60 to 80 miles of range per 20 min of charging. (8)The term microgrid refers to a group of interconnected loads and distributed energy resources within clearly defined electrical boundaries that acts as a single controllable entity with respect to the grid. 
2844.Conditions on revision of Unified Facilities Criteria or Unified Facilities Guide Specifications regarding use of variable refrigerant flow systems 
(a)Congressional notification requiredThe Under Secretary of Defense for Acquisition and Sustainment shall notify the Committee on Armed Services of the House of Representatives before executing any revision to the Unified Facilities Criteria/DoD Building Code (UFC 1–200–01) or Unified Facilities Guide Specifications regarding the use of variable refrigerant flow systems. (b)Elements of effective notificationTo be effective as congressional notification for purposes of subsection (a), the notice submitted by the Under Secretary of Defense for Acquisition and Sustainment must— 
(1)be in writing; (2)specify the nature of the revision to be made to the Unified Facility Criteria/DoD Building Code (UFC 1–200–01) or Unified Facilities Guide Specifications regarding the use of variable refrigerant flow systems;  
(3)explain the justification for the revision; and (4)be received by the Committee on Armed Services of the House of Representatives at least 30 days before the revision takes effect. 
2845.Amendment of Unified Facilities Criteria to promote energy efficient military installations 
(a)Amendment requiredNot later than September 1, 2022, the Secretary of Defense shall amend the Unified Facilities Criteria relating to military construction planning and design to ensure that building practices and standards of the Department of Defense incorporate the latest consensus-based codes and standards for energy efficiency and conservation, including the 2021 International Energy Conservation Code and the ASHRAE Standard 90.1-2019. (b)Conditional availability of fundsNot more than 25 percent of the funds authorized to be appropriated for fiscal year 2022 for Department of Defense planning and design accounts relating to military construction projects may be obligated until the date on which the Secretary of Defense submits to the Committees on Armed Services of the House of Representatives and the Senate a certification that the Secretary— 
(1)has initiated the amendment process required by subsection (a); and (2)intends to complete such process by September 1, 2022. 
(c)Implementation of unified facilities criteria amendments 
(1)Compliance deadlineAny Department of Defense Form 1391 submitted to Congress after September 1, 2022 shall comply with the Unified Facilities Criteria, as amended pursuant to this section. (2)CertificationNot later than March 1, 2023, the Secretary of Defense shall certify to the Committees on Armed Services of the House of Representatives and the Senate the completion and full incorporation of the amendments made pursuant to subsection (a) into military construction planning and design. 
(d)Annual review requiredThe Secretary of Defense shall conduct an annual review comparing the Unified Facilities Criteria and industry best practices for the purpose of ensuring that military construction building practices and standards of the Department of Defense relating to military installation energy efficiency and energy conservation remain up-to-date with the latest consensus-based energy codes and standards that provide energy savings. Not later than March 1 each year, the Secretary shall submit the results of the most recent review to the Committees on Armed Services of the House of Representatives and the Senate. FLand Conveyances 2851.Modification of restrictions on use of former Navy property conveyed to University of California, San Diego, California (a)Modification of original use restrictionSection 3(a) of Public Law 87–662 (76 Stat. 546) is amended by inserting after educational purposes the following: , which may include technology innovation and entrepreneurship programs and establishment of innovation incubators. 
(b)ExecutionIf necessary to effectuate the amendment made by subsection (a), the Secretary of the Navy shall execute and file in the appropriate office an amended deed or other appropriate instrument reflecting the modification of restrictions on the use of former Camp Matthews conveyed to the regents of the University of California pursuant to Public Law 87–662. 2852.Land conveyance, Joint Base Cape Cod, Bourne, Massachusetts (a)Conveyance authorizedThe Secretary of the Air Force may convey to the Commonwealth of Massachusetts (in this section referred to as the Commonwealth) all right, title, and interest of the United States in and to a parcel of real property, including improvements thereon and related easements, consisting of approximately 10 acres located on Joint Base Cape Cod, Bourne, Massachusetts. 
(b)Conditions of conveyanceThe conveyance under subsection (a) shall be subject to valid existing rights and the Commonwealth shall accept the real property, and any improvements thereon, in its condition at the time of the conveyance (commonly known as a conveyance as is). (c)Consideration (1)Consideration requiredAs consideration for the conveyance under subsection (a), the Commonwealth shall pay to the United States an amount equal to the fair market value of the right, title, and interest conveyed under subsection (a) based on an appraisal approved by the Secretary. 
(2)Treatment of consideration receivedConsideration received under paragraph (1) shall be deposited in the special account in the Treasury established under subsection (b) of section 572 of title 40, United States Code, and shall be available in accordance with paragraph (5)(B) of such subsection. (d)Payment of costs of conveyance (1)Payment requiredThe Secretary of the Air Force shall require the Commonwealth to cover all costs (except costs for environmental remediation of the property) to be incurred by the Secretary, or to reimburse the Secretary for costs incurred by the Secretary, to carry out the conveyance under subsection (a), including survey costs, costs for environmental documentation, and any other administrative costs related to the conveyance. If amounts are collected from the Commonwealth in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the Commonwealth. 
(2)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1) shall be credited to the fund or account that was used to cover the costs incurred by the Secretary in carrying out the conveyance or, if the period of availability for obligations for that appropriation has expired, to an appropriate fund or account currently available to the Secretary for the same purpose. Amounts so credited shall be merged with amounts in such fund or account, and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account. (e)Description of propertyThe exact acreage and legal description of the property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary of the Air Force.  
(f)Additional terms and conditionsThe Secretary of the Air Force may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 2853.Land conveyance, Rosecrans Air National Guard Base, Saint Joseph, Missouri (a)Conveyance authorizedOnce the Secretary of the Air Force determines that the Missouri Air National Guard has vacated the parcel of real property consisting of approximately 54 acres at Rosecrans Air National Guard Base located on the southern end of the airfield at Rosecrans Memorial Airport in Saint Joseph, Missouri, the Secretary may convey to the City of Saint Joseph, Missouri (in this section referred to as the City), all right, title, and interest of the United States in and to that parcel of real property, including any improvements thereon, for the purpose of— 
(1)removing the property from within the boundaries of Rosecrans Air National Guard Base; (2)accommodating the operational and maintenance needs of Rosecrans Memorial Airport; and 
(3)permitting the development of the property and any improvements thereon for economic purposes. (b)Conditions on conveyanceThe conveyance of the parcel of property under subsection (a) shall be subject to any valid existing rights regarding the property, and the City shall accept the property and any improvements thereon in their condition at the time of the conveyance (commonly known as a conveyance as is). 
(c)Consideration 
(1)Consideration required, formsAs consideration for the conveyance of the property under subsection (a), the City shall enter into an agreement with the Secretary— (A)to convey to the Secretary of the Air Force a parcel of real property acceptable to the Secretary in exchange for the property conveyed by the Secretary; 
(B)to provide in-kind consideration acceptable to the Secretary in the form of the construction, provision, improvement, alteration, protection, maintenance, repair, or restoration, including environmental restoration, or a combination thereof, of any facilities or infrastructure relating to the needs of the Missouri Air National Guard at Rosecrans Air National Guard Base; or (C)to provide a combination of the consideration authorized by subparagraphs (A) and (B). 
(2)Amount of consideration; appraisalExcept as provided in paragraph (3), the value of the consideration provided by the City under paragraph (1) shall be equal to the fair market value of the right, title, and interest conveyed by the Secretary under subsection (a), based on one or more appraisals determined necessary and approved by the Secretary. (3)Cash equalization paymentIf the value of the property conveyed by the City or in-kind consideration provided by the City under paragraph (1), or combination thereof, is less than the fair market value of the right, title, and interest conveyed by the Secretary under subsection (a), the City shall pay to the United States an amount equal to the difference in the fair market values. Any cash consideration received under this paragraph shall be— 
(A)deposited in the special account in the Treasury established pursuant to paragraph (5) of section 572(b) of title 40, United States Code; and (B)available to the Secretary in accordance with the subparagraph (B)(ii) of such paragraph. 
(d)Payment of Costs of Conveyance 
(1)Payment requiredThe Secretary of the Air Force may require the City to cover all costs to be incurred by the Secretary, or to reimburse the Secretary for costs incurred by the Secretary, to carry out the conveyance under subsection (a), including appraisal and survey costs, costs related to environmental documentation, and any other administrative costs related to the conveyance. If amounts paid by the City to the Secretary in advance exceed the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the City. (2)Treatment of amounts receivedAmounts received under paragraph (1) as reimbursement for costs incurred by the Secretary to carry out the conveyance under subsection (a) shall be credited to the fund or account that was used to cover the costs incurred by the Secretary in carrying out the conveyance, or to an appropriate fund or account currently available to the Secretary for the purposes for which the costs were paid. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account. 
(e)Description of PropertyThe exact acreage and legal description of the property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary of the Air Force. (f)Additional Terms and ConditionsThe Secretary of the Air Force may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
2854.Land conveyance, Naval Air Station Oceana, Virginia Beach, Virginia 
(a)Conveyance authorized 
(1)In generalThe Secretary of the Navy may convey to the School Board of the City of Virginia Beach, Virginia (in this section referred to as VBCPS) all right, title, and interest of the United States in and to a parcel of real property, including any improvements thereon, consisting of approximately 2.77 acres at Naval Air Station Oceana, Virginia Beach, Virginia, located at 121 West Lane (GPIN: 2407-94-0772) for the purpose of permitting VBCPS to use the property for educational purposes. (2)Continuation of existing easements, restrictions, and covenantsThe conveyance of the property under paragraph (1) shall be subject to any easement, restriction, or covenant of record applicable to the property and in existence on the date of the enactment of this Act.  
(b)Consideration 
(1)Consideration required; amountAs consideration for the conveyance under subsection (a), VBCPS shall pay to the Secretary of the Navy an amount that is not less than the fair market value of the property to be conveyed, as determined by the Secretary. The Secretary’s determination of fair market value shall be final of the property to be conveyed. (2)Form of considerationThe consideration required by paragraph (1) may be in the form of a cash payment, in-kind consideration as described in paragraph (3), or a combination thereof, as acceptable to the Secretary. Cash consideration shall be deposited in the special account in the Treasury established under section 572 of title 40, United States Code, and the entire amount deposited shall be available for use in accordance with subsection (b)(5)(ii) of such section. 
(3)In-kind considerationThe Secretary may accept as in-kind consideration under this subsection the acquisition, construction, provision, improvement, maintenance, repair, or restoration (including environmental restoration), or combination thereof, of any facilities or infrastructure, or the delivery of services, relating to the needs of Naval Air Station Oceana. (c)Payment of costs of conveyance (1)Payment requiredThe Secretary of the Navy shall require VBCPS to cover costs to be incurred by the Secretary, or to reimburse the Secretary for costs incurred by the Secretary, to carry out the conveyance under subsection (a), including costs related to environmental and real estate due diligence, and any other administrative costs related to the conveyance. If amounts are collected in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to VBCPS. 
(2)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1) shall be credited to the fund or account that was used to cover those costs incurred by the Secretary in carrying out the conveyance or, if the period of availability for obligations for that appropriation has expired, to the fund or account currently available to the Secretary for the same purpose. Amounts so credited shall be merged with amounts in such fund or account, and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account. (d)Limitation on source of fundsVBCPS may not use Federal funds to cover any portion of the costs required by subsections (b) and (c) to be paid by VBCPS. 
(e)Description of propertyThe exact acreage and legal description of the parcel of real property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary of the Navy. (f)Additional terms and conditionsThe Secretary of the Navy may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
GAuthorized Pilot Programs 
2861.Pilot program on increased use of mass timber in military construction 
(a)Pilot Program requiredEach Secretary of a military department shall conduct a pilot program to evaluate the effect that the use of mass timber as the primary construction material in military construction may have on the environmental sustainability, infrastructure resilience, cost effectiveness, and construction timeliness of military construction. (b)Project selection and locations (1)Minimum number of projectsEach Secretary of a military department shall carry out at least one military construction project under the pilot program. 
(2)Project locationsThe pilot program shall be conducted at military installations in the continental United States— (A)that are identified as vulnerable to extreme weather events; and— 
(B)for which a military construction project is authorized but a request for proposal has not been released. (c)Inclusion of military Unaccompanied Housing projectThe Secretaries of the military departments shall coordinate the selection of military construction projects to be carried out under the pilot program so that at least one of the military construction projects involves construction of military unaccompanied housing. 
(d)Program AuthorityThe Secretary of a military department may carry out a military construction project under the pilot program using the authorities available to the Secretary of Defense under section 2914 of title 10, United States Code, regarding military construction projects for energy resilience, energy security, and energy conservation. (e)Duration of programThe authority of the Secretary of a military department to carry out a military construction project under the pilot program shall expire on September 30, 2024. Any construction commenced under the pilot program before the expiration date may continue to completion. 
(f)Reporting Requirement 
(1)Report requiredNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter through December 31, 2024, the Secretaries of the military departments shall submit to the congressional defense committees a report on the progress of the pilot program. (2)Report elementsThe report shall include the following: 
(A)A description of the status of the military construction projects selected to be conducted under the pilot program. (B)An explanation of the reasons why those military construction projects were selected. 
(C)An analysis of the projected or actual carbon footprint, resilience to extreme weather events, construction timeliness, and cost effectiveness of the military construction projects conducted under the pilot program using mass timber as compared to other materials historically used in military construction. (D)Any updated guidance the Under Secretary of Defense for Acquisition and Sustainment has released in relation to the procurement policy for future military construction projects based on comparable benefits realized from use of mass timber, including guidance on prioritizing sustainable materials in establishing evaluation criteria for military construction project contracts when technically feasible. 
(g)Mass Timber definedIn this section, the term mass timber includes the following: (1)Cross-laminated timber. 
(2)Nail-laminated timber. (3)Glue-laminated timber. 
(4)Laminated strand lumber. (5)Laminated veneer lumber. 
2862.Pilot program on increased use of sustainable building materials in military construction 
(a)Pilot Program requiredEach Secretary of a military department shall conduct a pilot program to evaluate the effect that the use of sustainable building materials as the primary construction material in military construction may have on the environmental sustainability, infrastructure resilience, cost effectiveness, and construction timeliness of military construction. (b)Project selection and locations (1)Minimum number of projectsEach Secretary of a military department shall carry out at least one military construction project under the pilot program. 
(2)Project locationsThe pilot program shall be conducted at military installations in the continental United States— (A)that are identified as vulnerable to extreme weather events; and— 
(B)for which a military construction project is authorized but a request for proposal has not been released. (c)Inclusion of military Unaccompanied Housing projectThe Secretaries of the military departments shall coordinate the selection of military construction projects to be carried out under the pilot program so that at least one of the military construction projects involves construction of military unaccompanied housing. 
(d)Duration of programThe authority of the Secretary of a military department to carry out a military construction project under the pilot program shall expire on September 30, 2024. Any construction commenced under the pilot program before the expiration date may continue to completion. (e)Reporting Requirement (1)Report requiredNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter through December 31, 2024, the Secretaries of the military departments shall submit to the congressional defense committees a report on the progress of the pilot program. 
(2)Report elementsThe report shall include the following: (A)A description of the status of the military construction projects selected to be conducted under the pilot program. 
(B)An explanation of the reasons why those military construction projects were selected. (C)An analysis of the projected or actual carbon footprint over the full life cycle of the sustainable building material, resilience to extreme weather events, construction timeliness, and cost effectiveness of the military construction projects conducted under the pilot program using sustainable building materials as compared to other materials historically used in military construction. 
(D)Any updated guidance the Under Secretary of Defense for Acquisition and Sustainment has released in relation to the procurement policy for future military construction projects based on comparable benefits realized from use of sustainable building materials, including guidance on prioritizing sustainable materials in establishing evaluation criteria for military construction project contracts when technically feasible. (f)Sustainable building materials definedIn this section, the term sustainable building material means any building material the use of which will reduce carbon emissions over the life cycle of the building. The term includes mass timber, concrete, and other carbon reducing materials. 
2863.Pilot program on establishment of account for reimbursement for use of testing facilities at installations of the Department of the Air Force 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of the Air Force shall establish a pilot program to authorize installations of the Department of the Air Force to establish a reimbursable account for the purpose of being reimbursed for the use of testing facilities on such installation. (b)Installations selectedThe Secretary of the Air Force shall select not more than two installations of the Department of the Air Force to participate in the pilot program under subsection (a) from among any such installations that are part of the Air Force Flight Test Center construct and are currently funded for Facility, Sustainment, Restoration, and Modernization (FSRM) through the Research, Development, Test, and Evaluation account of the Department of the Air Force.  
(c)Oversight of fundsFor each installation selected for the pilot program under subsection (a), the commander of such installation shall have direct oversight over 50 percent of the funds allocated to the installation for Facility, Sustainment, Restoration, and Modernization and the Commander of the Air Force Civil Engineer Center shall have direct oversight over the remaining 50 percent of such funds.  (d)Briefing and report (1)BriefingNot later than 30 days after establishing the pilot program under subsection (a), the Secretary of the Air Force shall brief the congressional defense committees on the pilot program. 
(2)Annual reportNot later than one year after establishing the pilot program under subsection (a), and annually thereafter, the Secretary of the Air Force shall submit to the congressional defense committees a report on the pilot program. (e)TerminationThe pilot program under subsection (a) shall terminate on December 1, 2026. 
2864.Pilot program to expedite 5G telecommunications on military installations through deployment of telecommunications infrastructure 
(a)Pilot program requiredNot later than one year after the date of the enactment of this Act, each Secretary of a military department shall establish a pilot program to evaluate the feasibility of deploying telecommunications infrastructure to expedite the availability of 5G telecommunications on military installations. (b)Selection of program sites (1)In generalEach Secretary of a military department shall select at least one military installation under the jurisdiction of the Secretary as a location at which to conduct the pilot program. 
(2)PriorityIn selecting a military installation as a location for the pilot program, the Secretary of a military department shall prioritize military installations that are located in close proximity to other military installations, whether or not the other installations are under the jurisdiction of that Secretary. (c)Implementation reportNot later than six months after the establishment of the pilot program by the Secretary of a military department, that Secretary shall submit to the congressional defense committees a report containing the following: 
(1)A list of the military installations selected by that Secretary as locations for the pilot program. (2)A description of authorities used to execute the pilot program. 
(3)The number and identity of telecommunication carriers that intend to use the telecommunications infrastructure deployed pursuant to the pilot program to provide 5G telecommunication services at the selected military installations. (4)An assessment of the need to have centralized processes and points of contacts or additional authorities, to facilitate deployment of telecommunications infrastructure. 
(d)Telecommunications infrastructure definedIn this section, the term telecommunications infrastructure includes, but is not limited to, the following: (1)Macro towers. 
(2)Small cell poles. (3)Distributed antenna systems. 
(4)Dark fiber. (5)Power solutions. 
HAsia-Pacific and Indo-Pacific Issues 
2871.Improved oversight of certain infrastructure services provided by Naval Facilities Engineering Systems Command PacificThe Secretary of the Navy shall designate an administrative position within the Naval Facilities Engineering Systems Command Pacific for the purpose of improving the continuity of management and oversight of real property and infrastructure assets in the Pacific Area of Responsibility related to the training needs of the Armed Forces, particularly regarding leased property for which the lease will expire within 10 years after the date of the enactment of this Act.  2872.Annual report on renewal of Department of Defense easements and leases of land in Hawai‘i (a)FindingsCongress finds the following: 
(1)Lands throughout the State of Hawai’i, which are currently owned and leased by the Department of Defense or in which the Department of Defense otherwise has a real property interest, are critical to maintaining the readiness of the Armed Forces now stationed or to be stationed in Hawai’i and throughout the Indo-Pacific region and elsewhere. (2)Securing long-term continued utilization of those lands by the Armed Forces is thus critical to the national defense.  
(3)As a result of various factors, including complex land ownership and utilization issues and competing actual and potential uses, the interdependency of the various military components, and the necessity of maintaining public support for the presence and operations of the Armed Forces in Hawai’i, the realization of the congressional and Department of Defense goals of ensuring the continuity of critical land and facilities infrastructure requires a sustained, dedicated, funded, top-level effort to coordinate realization of these goals across the Armed Forces, between the Department of Defense and other agencies of the Federal Government, and between the Department of Defense and the State of Hawai’i and its civilian sector. (4)The end result of this effort must account for military and civilian concerns and for the changing missions and needs of all components of the Armed Forces stationed or otherwise operating out of the State of Hawai‘i as the Department of Defense adjusts to meet the objectives outlined in the National Defense Strategy. 
(b)Annual Report 
(1)Report requiredNot later than February 1 of each year, the Secretary of Defense shall submit to the congressional defense committee a report describing the progress being made by the Department of Defense to renew each Department of Defense land lease and easement in the State of Hawai‘i that— (A)encompasses one acre or more; and 
(B)will expire within 10 years after the date of the submission of the report. (2)Report elements Each report submitted under paragraph (1) shall include the following: 
(A)The location, size, and expiration date of each lease and easement. (B)Major milestones and expected timelines for maintaining access to the land covered by each lease and easement. 
(C)Actions completed over the preceding two years for each lease and easement. (D)Department-wide and service-specific authorities governing each lease and easement extension. 
(E)A summary of coordination efforts between the Secretary of Defense and the Secretaries of the military departments. (F)The status of efforts to develop an inventory of military land in Hawai‘i, including current and possible future uses of the land, that would assist in land negotiations with the State of Hawai‘i. 
(G)The risks and potential solutions to ensure the renewability of required and critical leases and easements. 2873.Report on long-term infrastructure needs to support Marine Corps realignment in United States Indo-Pacific Command Area of ResponsibilityNot later than one year after the date of the enactment of this Act, the Deputy Commandant, Installations and Logistics, of the Marine Corps shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report listing and describing the infrastructure that will be needed to directly support the Marine Corps realignment in the United States Indo-Pacific Command Area of Responsibility. The report shall include the known or estimated scope, cost, and schedule for each military construction project, repair project, or other infrastructure project included on the infrastructure list. 
2874.Five-year updates of Hawai‘i Military Land Use Master Plan 
(a)FindingsCongress finds the following: (1)The continued presence of the Armed Forces and Department of Defense in the State of Hawai‘i supports the United State’s objective of a free and open Indo-Pacific region. 
(2)Given the strategic location of Hawai‘i in the central Pacific, the State is home to the United States Indo-Pacific Command and all of its subcomponent commanders. (3)The Armed Forces and Department of Defense presence in Hawai‘i is extensive and significant despite the limited geography of the State. 
(b)Sense of CongressGiven the extent and significance of the Armed Forces and Department of Defense presence in Hawai‘i and the limited geography of the State, it is the sense of Congress that the Secretary of Defense should— (1)synchronize all of the Armed Forces’ training activities, land holdings, and operations for the most efficient use and stewardship of land in Hawai‘i; and 
(2)ensure that the partnership between the DoD and State of Hawai‘i is mutually advantageous and based on the following principles: (A)Respect for the land, people, and culture of Hawai‘i. 
(B)Commitment to building strong, resilient communities. (C)Maximum joint use of Department of Defense land holdings. 
(D)Optimization of existing Armed Forces training, operational, and administrative facilities. (E)Synchronized communication from United States Indo-Pacific Command across all military components with State government, State agencies, county governments, communities, and Federal agencies on critical land and environmental topics. 
(c)Required Update of Master Plan 
(1)Plan update requiredNot later than December 31, 2025, and every five years thereafter through December 31, 2045, the Deputy Assistant Secretary of Defense for Real Property shall update the Hawai‘i Military Land Use Master Plan, which was first produced by the Department of Defense in 1995 and updated in 2002 and 2021.  (2)ElementsIn updating the Hawai‘i Military Land Use Master Plan, the Deputy Assistant Secretary of Defense for Real Property shall consider, address, and include the following: 
(A)The priorities of each individual Armed Force and joint priorities within the State of Hawai‘i. (B)The historical background of Armed Forces and Department of Defense use of lands in Hawai‘i and the cultural significance of the historical land holdings. 
(C)A summary of all leases and easements held by the Department. (D)An overview of Army, Navy, Marine Corps, Air Force, Space Force, Coast Guard, Hawai‘i National Guard, and Hawai‘i Air National Guard assets in the State, including the following for each asset: 
(i)The location and size of facilities. (ii)Any tenet commands. 
(iii)Training lands. (iv)Purpose of the asset. 
(v)Priorities for the asset for the next five years, including any planned divestitures and expansions. (E)A summary of encroachment planning efforts. 
(F)A summary of efforts to synchronize the inter-service use of training lands and ranges. (3)CooperationThe Deputy Assistant Secretary of Defense for Real Property shall carry out this subsection in conjunction with the Commander of United States Indo-Pacific Command.  
(d)Submission of updated planNot later than 30 days after the date of the completion of an update to the Hawai‘i Military Land Use Master Plan under subsection (c), the Deputy Assistant Secretary of Defense for Real Property shall submit the updated master plan to the Committees on Armed Services of the Senate and the House of Representatives.  IMiscellaneous Studies and Reports 2881.Identification of organic industrial base gaps and vulnerabilities related to climate change and defensive cybersecurity capabilitiesSection 2504(3)(B) of title 10, United States Code, is amended— 
(1)by redesignating clauses (i), (ii), and (iii) as clauses (ii), (iii), and (iv); and (2)by inserting before clause (ii), as so redesignated, the following new clause: 
 
(i)gaps and vulnerabilities related to— (I)current and projected impacts of climate change; and 
(II)defensive cybersecurity capabilities;.  2882.Report on recognition of African American servicemembers in Department of Defense naming practicesNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report containing the following information: 
(1)A description of current Department of Defense naming conventions for military installations, infrastructure, vessels, and weapon systems. (2)A list of all military installations (including reserve component facilities), infrastructure (including reserve component infrastructure), vessels, and weapon systems that are currently named after African Americans who served in the Armed Forces. 
(3)An explanation of the steps being taken to recognize the service of African Americans who have served in the Armed Forces with honor, heroism, and distinction by increasing the number of military installations, infrastructure, vessels, and weapon systems named after deserving African American members of the Armed Forces. JOther Matters 2891.Clarification of installation and maintenance requirements regarding fire extinguishers in Department of Defense facilitiesSection 2861 of the Military Construction Authorization Act for Fiscal Year 2020 (division B of Public Law 116–92; 133 Stat. _) is amended by striking requirements of national model fire codes developed by the National Fire Protection Association and the International Code Council and inserting NFPA 1, Fire Code of the National Fire Protection Association and applicable requirements of the international building code and international fire code of the International Code Council. 
XXIXAdditional Military Construction Projects Related to Science, Technology, Test, and Evaluation 
2901.Authorized Army construction and land acquisition projectsThe Secretary of the Army may acquire real property and carry out the military construction projects related to science, technology, test, and evaluation for the installations or locations inside the United States, and in the amounts, set forth in the following table: Army Projects  StateInstallation or LocationAmount  MarylandAberdeen Proving Ground$29,000,000 Fort Detrick$94,000,000 MississippiEngineering Research and Development Center$49,000,000 New MexicoWhite Sands Missile Range$43,000,000 2902.Authorized Navy construction and land acquisition projectsThe Secretary of the Navy may acquire real property and carry out the military construction projects related to science, technology, test, and evaluation for the installations or locations inside the United States, and in the amounts, set forth in the following table: 
Navy Projects 
 
StateInstallation or locationAmount 
 
CaliforniaNaval Information Warfare Center Pacific$49,970,000 
District of ColumbiaNaval Research Laboratory$556,030,000 
FloridaNaval Surface Warfare Center Panama City$83,820,000 
IndianaNaval Surface Warfare Center Crane$86,920,000 
MarylandNaval Air Warfare Division$121,190,000 
Naval Surface Warfare Center Carderock$45,440,000 
Naval Surface Warfare Center Indian Head Explosive Ordnance Disposal Technology Division$132,030,000 
PennsylvaniaNaval Surface Warfare Division Philadelphia$160,040,000 
Rhode IslandNaval Undersea Warfare Center Newport$129,860,000 
VirginiaNaval Surface Warfare Center Dahlgren$98,670,000 
2903.Authorized Air Force construction and land acquisition projectsThe Secretary of the Air Force may acquire real property and carry out the military construction projects related to science, technology, test, and evaluation for the installations or locations inside the United States, and in the amounts, set forth in the following table: Air Force Projects  StateInstallation or locationAmount  CaliforniaEdwards Air Force Base$103,000,000 FloridaEglin Air Force Base$662,000,000 HawaiiMaui Experimental Site$88,000,000 New MexicoHolloman Air Force Base$186,600,000 Kirtland Air Force Base $138,000,000 OhioWright-Patterson Air Force Base$378,000,000 TennesseeArnold Air Force Base$120,618,000 TexasJoint Base San Antonio-Fort Sam Houston$113,000,000 2904.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2021, for the military construction projects related to science, technology, test, and evaluation authorized by this title, as specified in the funding table in section 4601. 
CDEPARTMENT OF ENERGY NATIONAL SECURITY AUTHORIZATIONS AND OTHER AUTHORIZATIONS 
IDepartment of Energy National Security Programs 
ANational Security Programs and Authorizations 
3101.National Nuclear Security Administration 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2022 for the activities of the National Nuclear Security Administration in carrying out programs as specified in the funding table in section 4701. (b)Authorization of new plant projectsFrom funds referred to in subsection (a) that are available for carrying out plant projects, the Secretary of Energy may carry out new plant projects for the National Nuclear Security Administration as follows:Project 22–D–513, Power Sources Capability, Sandia National Laboratories, Albuquerque, New Mexico, $13,827,000.Project 22–D–514, Digital Infrastructure Capability Expansion, Lawrence Livermore National Laboratory, Livermore, California, $8,000,000.Project 22–D–531, KL Chemistry and Radiological Health Building, Knolls Atomic Power Laboratory, Schenectady, New York, $41,620,000.Project 22–D–532, KL Security Upgrades, Knolls Atomic Power Laboratory, Schenectady, New York, $5,100,000.Shipping & Receiving (Exterior), Los Alamos National Laboratory, Los Alamos, New Mexico, $9,700,000.TCAP Restoration Column A, Savannah River Site, Aiken, South Carolina, $4,700,000. 
3102.Defense environmental cleanup 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2022 for defense environmental cleanup activities in carrying out programs as specified in the funding table in section 4701. (b)Authorization of new plant projectsFrom funds referred to in subsection (a) that are available for carrying out plant projects, the Secretary of Energy may carry out, for defense environmental cleanup activities, the following new plant projects:Project 22–D–401, 400 Area Fire Station, Hanford Site, Richland, Washington, $15,200,000.Project 22–D–402, 200 Area Water Treatment Facility, Hanford Site, Richland, Washington, $12,800,000.Project 22–D–403, Idaho Spent Nuclear Fuel Staging Facility, Idaho National Laboratory, Idaho Falls, Idaho, $3,000,000.Project 22–D–404, Additional ICDF Landfill Disposal Cell and Evaporation Ponds Project, Idaho National Laboratory, Idaho Falls, Idaho, $5,000,000. 
3103.Other defense activitiesFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2022 for other defense activities in carrying out programs as specified in the funding table in section 4701. 3104.Nuclear energyFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2022 for nuclear energy as specified in the funding table in section 4701. 
BProgram Authorizations, Restrictions, Limitations, and Other Matters 
3111.Improvements to annual reports on condition of the United States nuclear weapons stockpileSection 4205(e)(3) of the Atomic Energy Defense Act (50 U.S.C. 2525(e)(3)) is amended— (1)in subparagraph (A), by inserting , including with respect to cyber assurance, after methods; and 
(2)in subparagraph (B), by inserting , and the confidence of the head in, after adequacy of. 3112.Modifications to certain reporting requirements (a)Notification of employee practices affecting national securitySection 3245 of the National Nuclear Security Administration Act (50 U.S.C. 2443) is amended by striking subsections (a) and (b) and inserting the following new subsections: 
 
(a)Annual notification of security clearance revocationsAt or about the time that the President’s budget is submitted to Congress under section 1105(a) of title 31, United States Code, the Administrator shall notify the appropriate congressional committees of— (1)the number of covered employees whose security clearance was revoked during the year prior to the year in which the notification is made; and 
(2)for each employee counted under paragraph (1), the length of time such employee has been employed at the Administration, as the case may be, since such revocation. (b)Annual notification of terminations and removalsNot later than December 31 of each year, the Administrator shall notify the appropriate congressional committees of each instance in which the Administrator terminated the employment of a covered employee or removed and reassigned a covered employee for cause during that year.. 
(b)Plan for construction and operation of MOX facilitySection 4306 of the Atomic Energy Defense Act (50 U.S.C. 2566) is amended— (1)by striking subsections (a) and (b); and 
(2)by redesignating subsections (c) through (h) as subsections (a) through (f), respectively. (c)Reports on certain transfers of civil nuclear technologySection 3136 of the National Defense Authorization Act for Fiscal Year 2016 (42 U.S.C. 2077a) is amended— 
(1)by striking subsection (a); (2)by redesignating subsections (b) through (i) as subsections (a) through (h), respectively; and 
(3)in subsection (b)(2), as so redesignated, by striking each report under subsection (a) and. (d)Certain annual reviews by Nuclear Science Advisory CommitteeSection 3173(a)(4)(B) of the National Defense Authorization Act for Fiscal Year 2013 (42 U.S.C. 2065(a)(4)(B)) is amended by striking annual reviews and inserting reviews during even-numbered years.  
(e)Conforming amendmentSection 161 n. of the Atomic Energy Act of 1954 (42 U.S.C. 2201(n)) is amended by striking (as defined in section 3136(i) of the National Defense Authorization Act for Fiscal Year 2016 (42 U.S.C. 2077a(i))) and inserting (as defined in section 3136(h) of the National Defense Authorization Act for Fiscal Year 2016 (42 U.S.C. 2077a(h))). 3113.Plutonium pit production capacity (a)CertificationsSection 4219 of the Atomic Energy Defense Act (50 U.S.C. 2538a) is amended by adding at the end the following new subsections: 
 
(d)Certifications on plutonium enterprise 
(1)RequirementNot later than 30 days after the date on which a covered project achieves a critical decision milestone, the Assistant Secretary for Environmental Management and the Deputy Administrator for Defense Programs shall jointly certify to the congressional defense committees that the operations, infrastructure, and workforce of such project is adequate to carry out the delivery and disposal of planned waste shipments relating to the plutonium enterprise, as outlined in the critical decision memoranda of the Department of Energy with respect to such project. (2)Failure to certifyIf the Assistant Secretary for Environmental Management and the Deputy Administrator for Defense Programs fail to make a certification under paragraph (1) by the date specified in such paragraph with respect to a covered project achieving a critical decision milestone, the Assistant Secretary and the Deputy Administrator shall jointly submit to the congressional defense committees, by not later than 30 days after such date, a plan to ensure that the operations, infrastructure, and workforce of such project will be adequate to carry out the delivery and disposal of planned waste shipments described in such paragraph. 
(e)Reports 
(1)RequirementNot later than March 1 of each year during the period beginning on the date on which the first covered project achieves critical decision 2 in the acquisition process and ending on the date on which the second project achieves critical decision 4 and begins operations, the Administrator for Nuclear Security shall submit to the congressional defense committees a report on the production goals of both covered projects during the first 10 years of the operation of the projects.  (2)ElementsEach report under paragraph (1) shall include, with respect to the covered projects and the 10 years covered by the report— 
(A)the number of war reserve plutonium pits planned to be produced during each year, including the associated warhead type; (B)a description of risks and challenges to meeting the performance baseline for the projects, as approved in critical decision 2 in the acquisition process; 
(C)options available to the Administrator to balance scope, costs, and production requirements at the projects to decrease overall risk to the plutonium enterprise and enduring plutonium pit requirements; and (D)an explanation of any changes to the production goals or requirements as compared to the report submitted during the previous year. 
(f)Covered project definedIn this subsection, the term covered project means— (1)the Savannah River Plutonium Processing Facility, Savannah River Site, Aiken, South Carolina (Project 21–D–511); or 
(2)the Plutonium Pit Production Project, Los Alamos National Laboratory, Los Alamos, New Mexico (Project 21–D–512).. (b)BriefingNot later than May 1, 2022, the Administrator for Nuclear Security and the Director for Cost Estimating and Program Evaluation shall jointly provide to the congressional defense committees a briefing on the ability of the National Nuclear Security Administration to carry out the plutonium enterprise of the Administration, including with respect to the adequacy of the program management staff of the Administration to execute covered projects (as defined in subsection (f) of section 4219 of the Atomic Energy Defense Act (50 U.S.C. 2538a), as amended by subsection (a)). 
3114.Report on Runit Dome and related hazards 
(a)Report 
(1)AgreementThe Secretary of the Interior shall seek to enter into an agreement with an entity to prepare a report on— (A)the effects of climate change on the Runit Dome nuclear waste disposal site in Enewetak Atoll, Marshall Islands; and 
(B)other environmental hazards created by the United States relating to nuclear bomb and other weapons testing in the vicinity of Enewetak Atoll. (2)Independent entityThe Secretary shall select an entity under paragraph (1) that is not part of the Federal Government. 
(b)Matters includedThe report under subsection (a) shall include the following: (1)A detailed scientific analysis of any threats to the environment, and to the health and safety, of the residents of Enewetak Atoll posed by each of— 
(A)the Runit Dome nuclear waste disposal site; (B)crypts used to contain nuclear waste and other toxins on Enewetak Atoll; 
(C)radionuclides and other toxins present in the lagoon of Enewetak Atoll, including areas in the lagoon where nuclear waste was dumped; (D)radionuclides and other toxins, including beryllium, which may be present on the islands of Enewetak Atoll as a result of nuclear tests and other activities of the Federal Government, including tests of chemical and biological warfare agents, rocket tests, contaminated aircraft landing on Enewetak Island, and nuclear cleanup activities; 
(E)radionuclides and other toxins that may be present in the drinking water on Enewetak Island or in the water source for the desalination plant; and (F)radionuclides and other toxins that may be present in the ground water under and in the vicinity of the Runit Dome nuclear waste disposal site. 
(2)A detailed scientific analysis of the extent to which rising sea levels, severe weather events, and other effects of climate change might exacerbate any of the threats identified under paragraph (1). (3)A detailed plan, including costs, to relocate all of the nuclear waste and other toxic waste contained in— 
(A)the Runit Dome nuclear waste disposal site; (B)all of the crypts on Enewetak Atoll containing such waste; and 
(C)the three dumping areas in Enewetak’s lagoon to a safe, secure facility to be constructed in an uninhabited, unincorporated territory of the United States. (c)Marshallese participationThe Secretary shall ensure that scientists or other experts selected by the Government of the Marshall Islands are able to participate in all aspects of the preparation of the report under subsection (a), including, at a minimum, with respect to developing the work plan, identifying questions, conducting research, and collecting and interpreting data. 
(d)Submission and publication 
(1)Federal RegisterThe Secretary shall publish the report under subsection (a) in the Federal Register for public comment for a period of not fewer than 60 days. (2)CongressNot later than one year after the date of the enactment of this Act, the Secretary shall submit to Congress the report under subsection (a). 
(3)Public availabilityThe Secretary shall publish on a publicly available internet website the report under subsection (a) and the results of the public comments pursuant to paragraph (1). 3115.University-based nuclear nonproliferation collaboration programTitle XLIII of the Atomic Energy Defense Act (50 U.S.C. 2565 et seq.) is amended by adding at the end the following new section (and conforming the table of contents accordingly): 
 
4312.University-based defense nuclear nonproliferation collaboration program 
(a)ProgramThe Administrator shall carry out a program under which the Administrator establishes a policy research consortium of institutions of higher education and nonprofit entities in support of implementing and innovating the defense nuclear nonproliferation programs of the Administration. The Administrator shall establish and carry out such program in a manner similar to the program established under section 4814. (b)PurposesThe purposes of the consortium under subsection (a) are as follows: 
(1)To shape the formulation and application of policy through the conduct of research and analysis regarding defense nuclear nonproliferation programs. (2)To maintain open-source databases on issues relevant to understanding defense nuclear nonproliferation, arms control, and nuclear security. 
(3)To facilitate the collaboration of research centers of excellence relating to defense nuclear nonproliferation to better distribute expertise to specific issues and scenarios regarding such threats. (c)Duties (1)SupportThe Administrator shall ensure that the consortium established under subsection (a) provides support to individuals described in paragraph (2) through the use of nongovernmental fellowships, scholarships, research internships, workshops, short courses, summer schools, and research grants. 
(2)Individuals describedThe individuals described in this paragraph are graduate students, academics, and policy specialists, who are focused on policy innovation related to— (A)defense nuclear nonproliferation; 
(B)arms control; (C)nuclear deterrence; 
(D)the study of foreign nuclear programs; (E)nuclear security; or 
(F)educating and training the next generation of defense nuclear nonproliferation policy experts.. 3116.Prohibition on availability of funds to reconvert or retire W76–2 warheads (a)ProhibitionExcept as provided in subsection (b), none of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2022 for the National Nuclear Security Administration may be obligated or expended to reconvert or retire a W76–2 warhead. 
(b)WaiverThe Administrator for Nuclear Security may waive the prohibition in subsection (a) if the Administrator, in consultation with the Secretary of Defense, the Director of National Intelligence, and the Chairman of the Joint Chiefs of Staff, certifies to the congressional defense committees that Russia and China do not possess naval capabilities similar to the W76–2 warhead in the active stockpiles of the respective country. 3117.Department of Energy study on the W80–4 nuclear warhead life extension program (a)Department of Energy studyNot later than 30 days after the date of the enactment of this Act, the Director for Cost Estimation and Program Evaluation shall conduct a study on the W80–4 nuclear warhead life extension program. 
(b)Matters includedThe study under subsection (a) shall include the following: (1)An explanation of the unexpected increase in cost of the W80–4 nuclear warhead life extension program. 
(2)An analysis of— (A)the future costs of the program; and 
(B)schedule requirements. (3)An analysis of the impacts on other programs as a result of the additional funding for W80–4, including— 
(A)life-extension programs; (B)infrastructure programs; and 
(C)research, development, test, and evaluation programs. (4)An analysis of the impacts that a delay of the program will have on other programs due to— 
(A)technical or management challenges; and (B)changes in requirements for the program. 
(c)Submission to CongressNot later than 180 days after the date of the enactment of this Act, the Director shall submit to the congressional defense committees the study under subsection (a), without change. (d)FormThe study under subsection (a) shall be in unclassified form, but may include a classified annex. 
3118.Release of reversionary interest in certain real property, Springfield, Ohio 
(a)Release of reversionary interest authorizedSubject to subsection (b), the Secretary of Energy may release, without reimbursement or other consideration, a reversionary interest acquired by the United States when the National Nuclear Security Administration made a grant to support the acquisition of real property and construction of infrastructure located at 4170 Allium Court in Springfield, Ohio. (b)Condition on releaseThe authority of the Secretary of Energy to release the reversionary interest described in subsection (a) is conditioned on, and may be exercised only after, the acquisition of title to the real property subject to the reversionary interest by the Community Improvement Corporation of Clark County, a nonprofit entity created by the City of Springfield, Ohio, Clark County, Ohio, and the Chamber of Commerce in the County. 
XXXIIDefense Nuclear Facilities Safety Board 
3201.AuthorizationThere are authorized to be appropriated for fiscal year 2022, $31,000,000 for the operation of the Defense Nuclear Facilities Safety Board under chapter 21 of the Atomic Energy Act of 1954 (42 U.S.C. 2286 et seq.). 3202.Technical amendments regarding Chair and Vice Chair of Defense Nuclear Facilities Safety BoardChapter 21 of the Atomic Energy Act of 1954 (42 U.S.C. 2286 et seq.) is amended— 
(1)in section 311 (42 U.S.C. 2286)— (A)in subsection (c)(4), by striking the office of Chairman and inserting the office of the Chair; and 
(B)by striking Chairman each place it appears (including in the heading of subsection (c)) and inserting Chair; and (2)in section 313 (42 U.S.C. 2286b), by striking Chairman each place it appears and inserting Chair. 
XXXIVNaval Petroleum Reserves 
3401.Authorization of appropriations 
(a)AmountThere are hereby authorized to be appropriated to the Secretary of Energy $13,650,000 for fiscal year 2022 for the purpose of carrying out activities under chapter 869 of title 10, United States Code, relating to the naval petroleum reserves. (b)Period of availabilityFunds appropriated pursuant to the authorization of appropriations in subsection (a) shall remain available until expended. 
XXXVMaritime Matters 
AMaritime Administration 
3501.Authorization of the Maritime Administration 
(a)In generalThere are authorized to be appropriated to the Department of Transportation for fiscal year 2022, to be available without fiscal year limitation if so provided in appropriations Acts, for programs associated with maintaining the United States merchant marine, the following amounts: (1)For expenses necessary for operations of the United States Merchant Marine Academy, $90,532,000, of which— 
(A)$85,032,000 shall be for Academy operations; and (B)$5,500,000 shall remain available until expended for capital asset management at the Academy. 
(2)For expenses necessary to support the State maritime academies, $358,300,000, of which— (A)$2,400,000 shall remain available until September 30, 2026, for the Student Incentive Program; and 
(B)$30,500,000 shall remain available until expended for maintenance and repair of State maritime academy training vessels. (3)For expenses necessary to support the National Security Multi-Mission Vessel Program, $315,600,000, which shall remain available until expended. 
(4)For expenses necessary to support Maritime Administration operations and programs, $60,853,000. (5)For expenses necessary to dispose of vessels in the National Defense Reserve Fleet, $10,000,000, which shall remain available until expended. 
(6)For expenses necessary to maintain and preserve a United States flag merchant marine to serve the national security needs of the United States under chapter 531 of title 46, United States Code, $318,000,000. (7)For expenses necessary for the loan guarantee program authorized under chapter 537 of title 46, United States Code, $33,000,000, of which— 
(A)$30,000,000 may be used for the cost (as defined in section 502(5) of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a(5))) of loan guarantees under the program; and (B)$3,000,000 may be used for administrative expenses relating to loan guarantee commitments under the program. 
(8)For expenses necessary to provide for the Tanker Security Fleet, as authorized under chapter 534 of title 46, United States Code, $60,000,000, to remain available until expended. (9)For expenses necessary to support maritime environmental and technical assistance activities authorized under section 50307 of title 46, United States Code, $6,000,000, of which $3,000,000 is authorized to carry out activities related to port and vessel air emission reduction technologies, including zero emissions technologies. 
(10)For expenses necessary to support marine highway program activities authorized under chapter 556 of such title, $11,000,000. (11)For expenses necessary to provide assistance to small shipyards authorized under section 54101 of title 46, United States Code, $20,000,000. 
(12)For expenses necessary to support port development activities authorized under subsections (a) and (b) of section 54301 of such title (as added by this title), $750,000,000. (b)LimitationNo amounts authorized under subsection (a)(11) may be used to provide a grant to purchase fully automated cargo handling equipment that is remotely operated or remotely monitored with or without the exercise of human intervention or control, if the Secretary determines such equipment would result in a net loss of jobs within a port or port terminal.  
(c)Support for national maritime heritage grants programOf the funds authorized to be appropriated by subsection (a)(4), not more than $10,000,000 may be made available to support the National Maritime Heritage Grants Program established under section 308703 of title 54, United States Code. 3502.Maritime Administration (a)In general (1)Part A of subtitle V of title 46, United States Code, is amended by inserting before chapter 501 the following: 
 
500Maritime Administration 
 
Sec. 
50001. Maritime Administration. 
50001.Maritime Administration. 
(2)Section 109 of title 49, United States Code, is redesignated as section 50001 of title 46, United States Code, and transferred to appear in chapter 500 of such title (as added by paragraph (1)). (b)Clerical amendments (1)The table of chapters for subtitle V of title 46, United States Code, as amended by this title, is further amended by inserting before the item relating to chapter 501 the following: 
 
 
500.Maritime Administration50001. 
(2)The analysis for chapter 1 of title 49, United States Code, is amended by striking the item relating to section 109. BOther Matters 3511.Effective period for issuance of documentation for recreational vesselsSection 12105(e)(2) of title 46, United States Code, is amended— 
(1)by striking subparagraphs (A) and (B) and inserting the following:  (A)In generalThe owner or operator of a recreational vessel may choose a period of effectiveness of between 1 and 5 years for a certificate of documentation for a recreational vessel or the renewal thereof.; and 
(2)by redesignating subparagraph (C) as subparagraph (B). 3512.America’s marine highway program (a)America’s marine highway programSection 55601 of title 46, United States Code, is amended to read as follows: 
 
55601.America’s marine highway program 
(a)Program 
(1)In generalThe Secretary of Transportation shall— (A)establish a marine highway program to be known as America’s marine highway program; 
(B)designate marine highway routes under subsection (c); (C)designate marine highway transportation projects under subsection (d); and 
(D)subject to the availability of appropriations, provide assistance under subsection (e). (2)Program activitiesIn carrying out the marine highway program established under paragraph (1), the Secretary may— 
(A)coordinate with ports, State departments of transportation, localities, other public agencies, and the private sector on the development of landside facilities and infrastructure to support marine highway transportation; (B)develop performance measures for such marine highway program;  
(C)collect and disseminate data for the designation and delineation of marine highway transportation routes under subsection (c); and (D)conduct research on solutions to impediments to marine highway transportation projects designated under subsection (d). 
(b)CriteriaRoutes designated under subsection (c) and projects designated under subsection (d) shall— (1)provide a coordinated and capable alternative to landside transportation; 
(2)mitigate or relieve landside congestion; or  (3)promote marine highway transportation. 
(c)Marine highway transportation routesThe Secretary shall designate marine highway transportation routes that meet the criteria established in subsection (b) as extensions of the surface transportation system. (d)Project designationThe Secretary may designate a project that meets the criteria established in subsection (b) to be a marine highway transportation project if the Secretary determines that such project uses vessels documented under chapter 121 and— 
(1)develops, expands or promotes— (A)marine highway transportation services;  
(B)shipper utilization of marine highway transportation; or (C)port and landside infrastructure for which assistance is not available under section 54301; or 
(2)implements strategies developed under section 55603. (e)Assistance (1)In generalThe Secretary may make grants, or enter into contracts or cooperative agreements, to implement projects or components of a project designated under subsection (d). 
(2)ApplicationTo receive a grant or enter into a contract or cooperative agreement under the program, an applicant shall— (A)submit an application to the Secretary in such form and manner, at such time, and containing such information as the Secretary may require; and 
(B)demonstrate to the satisfaction of the Secretary that— (i)the project is financially viable; 
(ii)the funds or other assistance received will be spent or used efficiently and effectively; and (iii)a market exists for the services of the proposed project, as evidenced by contracts or written statements of intent from potential customers. 
(3)Non-Federal shareAn applicant shall provide at least 20 percent of the project costs from non-Federal sources. In awarding grants or entering in contracts or cooperative agreements under this subsection, the Secretary shall give a preference to those projects or components that present the most financially viable transportation services and require the lowest percentage Federal share of the costs.. (b)Multistate, State, and regional transportation planningChapter 556 of title 46, United States Code, is amended by inserting after section 55602 the following: 
 
55603.Multistate, State, and regional transportation planning 
(a)In generalThe Secretary, in consultation with Federal entities, State and local governments, and the private sector, may develop strategies to encourage the use of marine highways transportation for transportation of passengers and cargo. (b)StrategiesIn developing the strategies described in subsection (a), the Secretary may— 
(1)assess the extent to which States and local governments include marine highway transportation and other marine transportation solutions in transportation planning; (2)encourage State departments of transportation to develop strategies, where appropriate, to incorporate marine highway transportation, ferries, and other marine transportation solutions for regional and interstate transport of freight and passengers in transportation planning; and 
(3)encourage groups of States and multi-State transportation entities to determine how marine highways can address congestion, bottlenecks, and other interstate transportation challenges.. (c)Clerical amendmentsThe analysis for chapter 556 of title 46, United States Code, is amended— 
(1)by striking the item relating to section 55601 and inserting the following:   55601. America’s marine highway program.; and (2)by inserting after the item relating to section 55602 the following: 
 
 
55603. Multistate, State, and regional transportation planning.. 
3513.Committees on maritime matters 
(a)In general 
(1)Chapter 555 of title 46, United States Code, is redesignated as chapter 504 of such title and transferred to appear after chapter 503 of such title. (2)Chapter 504 of such title, as redesignated by paragraph (1), is amended in the chapter heading by striking Miscellaneous and inserting Committees. 
(3)Sections 55501 and 55502 of such title are redesignated as section 50401 and section 50402, respectively, of such title and transferred to appear in chapter 504 of such title (as redesignated by paragraph (1)).  (4)The section heading for section 50401 of such title, as redesignated by paragraph (3), is amended to read as follows: United States Committee on the Marine Transportation System. 
(b)Conforming amendmentSection 8332(b)(1) of the Elijah E. Cummings Coast Guard Authorization Act of 2020 (division G of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283)) is amended by striking section 55502 and inserting section 50402.  (c)Clerical amendments (1)The analysis for chapter 504 of title 46, United States Code, as redesignated by subsection (a)(1), is amended to read as follows: 
 
 
Chapter 504—Committees  
Sec. 
50401. United States Committee on the Marine Transportation System. 
50402. Maritime Transportation System National Advisory Committee.. 
(2)The table of chapters for subtitle V of title 46, United States Code, is amended— (A)by inserting after the item relating to chapter 503 the following: 
 
 
504.Committees50401; and 
(B)by striking the item relating to chapter 555. 3514.Port Infrastructure Development Program (a)In general (1)Part C of subtitle V of title 46, United States Code, is amended by adding at the end the following: 
 
543Port Infrastructure Development Program 
 
Sec. 
54301. Port infrastructure development program. 
54301.Port infrastructure development program. 
(2)Subsections (c), (d), and (e) of section 50302 of such title are redesignated as subsections (a), (b), and (c) of section 54301 of such title, respectively, and transferred to appear in chapter 543 of such title (as added by paragraph (1)). (b)Amendments to section 54301Section 54301 of such title, as redesignated by subsection (a)(2), is amended—  
(1)in subsection (a)— (A)in paragraph (2) by striking or subsection (d) and inserting or subsection (b); 
(B)in paragraph (3)(A)(ii)— (i)in subclause (II) by striking ; or and inserting a semicolon; and 
(ii)by adding at the end the following:   (IV)emissions mitigation measures directly related to reducing the overall carbon footprint from port operations; or;  
(C)in paragraph (5)— (i)in subparagraph (A) by striking or subsection (d) and inserting or subsection (b); and 
(ii)in subparagraph (B) by striking subsection (d) and inserting subsection (b); (D)in paragraph (6)— 
(i)in subparagraph (A)(i)— (I)by striking movement of goods through a port or intermodal connection to a port and inserting movement of—; and 
(II)by adding at the end the following new subclauses:  (I)goods through a port or intermodal connection to a port; or 
(II)passengers through an emission mitigation measure under paragraph (3)(A)(ii)(IV) that provides for the use of shore power for vessels to which sections 3507 and 3508 apply.; and (ii)in subparagraph (B)— 
(I)in clause (i) by striking ; and and inserting a semicolon; (II)in clause (ii) by striking the period and inserting ; and; and 
(III)by adding at the end the following:   (iii)projects that increase the port’s resilience to sea-level rise, flooding, extreme weather events, including events associated with climate change.;  
(E)in paragraph (7)— (i)in subparagraph (B), by striking subsection (d) in each place it appears and inserting subsection (b); and 
(ii)in subparagraph (C) by striking subsection (d)(3)(A)(ii)(III) and inserting subsection (b)(3)(A)(ii)(III); (F)in paragraph (8)— 
(i)in subparagraph (A) by striking or subsection (d) and inserting or subsection (b); and (ii)in subparagraph (B)— 
(I)in clause (i) by striking subsection (d) and inserting subsection (b); and (II)in clause (ii) by striking subsection (d) and inserting subsection (b); 
(G)in paragraph (9) by striking subsection (d) and inserting subsection (b); (H)in paragraph (10) by striking subsection (d) and inserting subsection (b); and 
(I)in paragraph (12)— (i)by striking subsection (d) and inserting subsection (b); and 
(ii)by adding at the end the following:  (D)ResilienceThe term resilience means the ability to anticipate, prepare for, adapt to, withstand, respond to, and recover from operational disruptions and sustain critical operations at ports, including disruptions caused by natural or manmade hazards. 
(E)Carbon FootprintThe term carbon footprint means the total carbon-based pollutants, products, and any greenhouse gases that are emitted into the atmosphere resulting from the consumption of fossil fuels. (F)Climate changeThe term climate change means detectable changes in 1 or more climate system components over multiple decades, including— 
(i)changes in the average temperature of the atmosphere or ocean; (ii)changes in regional precipitation, winds, and cloudiness; and  
(iii)changes in the severity or duration of extreme weather, including droughts, floods, and storms.; (2)in subsection (b)— 
(A)in the subsection heading by striking Inland and inserting Inland River;  (B)in paragraph (1) by striking subsection (c)(7)(B) and inserting subsection (a)(7)(B); 
(C)in paragraph (3)(A)(ii)(III) by striking subsection (c)(3)(B) and inserting subsection (a)(3)(B); and (D)in paragraph (5)(A) by striking subsection (c)(8)(B) and inserting subsection (a)(8)(B); and 
(3)in subsection (c)— (A)by striking subsection (c) or subsection (d) and inserting subsection (a) or subsection (b); and 
(B)by striking subsection (c)(2) and inserting subsection (a)(2).  (c)Clerical amendmentsThe table of chapters for subtitle V of title 46, United States Code, as amended by this title, is further amended by inserting after the item relating to chapter 541 the following: 
 
 
543.Port Infrastructure Development Program54301. 
3515.Uses of emerging marine technologies and practicesSection 50307 of title 46, United States Code, is amended— (1)by redesignating subsection (e) as subsection (f); 
(2)by inserting after subsection (d) the following:  (e)UsesThe results of activities conducted under subsection (b)(1) shall be used to inform— 
(1)the policy decisions of the United States related to domestic regulations; and (2)the position of the United States on matters before the International Maritime Organization. ; and 
(3)by adding at the end the following:  (g)Air emissions definedIn this section, the term air emissions means release into the air of— 
(1)air pollutants, as such term is defined in section 302 of the Clean Air Act (42 U.S.C. 7602); or (2)gases listed in section 731(2) of the Global Environmental Protection Assistance Act of 1989 (22 U.S.C. 7901(2)). .  
3516.Prohibition on participation of long term charters in Tanker Security Fleet 
(a)Definition of long term charterSection 53401 of title 46, United States Code, is amended by adding at the end the following new paragraph:  (8)Long term charterThe term long term charter means any time charter of a product tank vessel to the United States Government that together with options is for more than 180 days.. 
(b)Participation of long term charters in Tanker Security FleetSection 53404(b) of such title is amended— (1)by striking The program participant of a and inserting Any; 
(2)by inserting long term before charter; (3)by inserting not before eligible; and 
(4)by striking receive payments pursuant to any operating agreement that covers such vessel and inserting participate in the Fleet.  3517.Coastwise endorsementNotwithstanding sections 12112 of title 46, United States Code, the Secretary of the department in which the Coast Guard is operating may issue a certificate of documentation with a coastwise endorsement for the vessel WIDGEON (United States official number 1299656). 
3518.Report on efforts of combatant commands to combat threats posed by illegal, unreported, and unregulated fishing 
(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of the Navy, in consultation with the Director of the Office of Naval Research and the heads of other relevant agencies, as determined by the Secretary, shall submit to the Committee on Armed Services, the Committee on Commerce, Science, and Transportation, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate and the Committee on Armed Services, the Committee on Natural Resources, the Committee on Transportation and Infrastructure, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives a report on the combatant commands’ maritime domain awareness efforts to combat the threats posed by illegal, unreported, and unregulated fishing. (b)Contents of reportThe report required by subsection (a) shall include a detailed summary of each of the following for each combatant command: 
(1)The activities undertaken to date to combat the threats posed by illegal, unreported, and unregulated fishing in the geographic area of the combatant command, including the steps taken to build partner capacity to combat such threats. (2)Coordination with the Armed Forces of the United States, partner nations, and public-private partnerships to combat such threats. 
(3)Efforts undertaken to support unclassified data integration, analysis, and delivery with regional partners to combat such threats. (4)Best practices and lessons learned from existing and previous efforts relating to such threats, including strategies for coordination and successes in public-private partnerships. 
(5)Limitations related to affordability, resource constraints, or other gaps or factors that constrain the success or expansion of efforts related to such threats. (6)Any new authorities needed to support efforts to combat the threats posed by illegal, unreported, and unregulated fishing. 
(c)Form of reportThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex. 3519.Coast Guard yard improvementOf the amounts authorized to be appropriated under section 4902(2)(A)(ii) of title 14, United States Code, for fiscal year 2022, $175,000,000 shall be made available to the Commandant to improve facilities at the Coast Guard Yard in Baltimore, Maryland, including improvements to dock, dry dock, capital equipment improvements, or dredging necessary to facilitate access to such Yard. 
3520.Authorization to purchase duplicate medals 
(a)In generalThe Secretary of Transportation, acting through the Administrator of the Maritime Administration, may use funds appropriated for the fiscal year in which the date of the enactment of this Act occurs, or funds appropriated for any prior fiscal year, for the Maritime Administration to purchase duplicate medals authorized under the Merchant Mariners of World War II Congressional Gold Medal Act of 2020 (Public Law 116–125) and provide such medals to eligible individuals who engaged in qualified service who submit an application under subsection (b) and were United States merchant mariners of World War II. (b)ApplicationTo be eligible to receive a medal described in subsection (a), an eligible individual who engaged in qualified service shall submit to the Administrator an application containing such information and assurances as the Administrator may require. 
(c)Eligible individual who engaged in qualified serviceIn this section, the term eligible individual who engaged in qualified service means an individual who, between December 7, 1941, and December 31, 1946— (1)was a member of the United States merchant marine, including the Army Transport Service and the Navy Transport Service, serving as a crewmember of a vessel that was— 
(A)operated by the War Shipping Administration, the Office of Defense Transportation, or an agent of such departments; (B)operated in waters other than inland waters, the Great Lakes, and other lakes, bays, or harbors of the United States; 
(C)under contract or charter to, or property of, the Government of the United States; and (D)serving in the Armed Forces; and 
(2)while so serving, was licensed or otherwise documented for service as a crewmember of such a vessel by an officer or employee of the United States authorized to license or document the person for such service. DFunding Tables 4001.Authorization of amounts in funding tables (a)AuthorizationWhenever a funding table in this division specifies a dollar amount authorized for a project, program, or activity, the obligation and expenditure of the specified dollar amount for the project, program, or activity is hereby authorized, subject to the availability of appropriations. 
(b)Merit-based decisions 
(1)In generalA decision to commit, obligate, or expend funds with or to a specific entity on the basis of a dollar amount authorized pursuant to subsection (a) shall— (A)except as provided in paragraph (2), be based on merit-based selection procedures in accordance with the requirements of sections 2304(k) and 2374 of title 10, United States Code, or on competitive procedures; and 
(B)comply with other applicable provisions of law. (2)ExceptionParagraph (1)(A) does not apply to a decision to commit, obligate, or expend funds on the basis of a dollar amount authorized pursuant to subsection (a) if the project, program, or activity involved— 
(A)is listed in section 4201; and (B)is identified as Community Project Funding through the inclusion of the abbreviation CPF immediately before the name of the project, program, or activity. 
(c)Relationship to transfer and programming authorityAn amount specified in the funding tables in this division may be transferred or reprogrammed under a transfer or reprogramming authority provided by another provision of this Act or by other law. The transfer or reprogramming of an amount specified in such funding tables shall not count against a ceiling on such transfers or reprogrammings under section 1001 or section 1512 of this Act or any other provision of law, unless such transfer or reprogramming would move funds between appropriation accounts. (d)Applicability to classified annexThis section applies to any classified annex that accompanies this Act. 
(e)Oral and written communicationsNo oral or written communication concerning any amount specified in the funding tables in this division shall supersede the requirements of this section.  XLIProcurement 4101.Procurement   SEC. 4101. PROCUREMENT(In Thousands of Dollars) LineItemFY 2022 RequestHouse Authorized  AIRCRAFT PROCUREMENT, ARMY FIXED WING 001UTILITY F/W AIRCRAFT20,000  Avionics upgrade[20,000] 004SMALL UNMANNED AIRCRAFT SYSTEM16,00516,005 ROTARY 007AH–64 APACHE BLOCK IIIA REMAN504,136494,136  Unit cost growth[–10,000] 008AH–64 APACHE BLOCK IIIA REMAN AP192,230192,230 010UH–60 BLACKHAWK M MODEL (MYP)630,263793,763 UH–60 Blackhawk for Army Guard[211,500]  Unit cost growth[–48,000] 011UH–60 BLACKHAWK M MODEL (MYP) AP146,068146,068 012UH–60 BLACK HAWK L AND V MODELS166,205166,205 013CH–47 HELICOPTER145,218397,218  Army UPL[111,100]  Program increase—F Block II Army UPL[140,900] 014CH–47 HELICOPTER AP18,55947,559  Program increase—F Block II[29,000] MODIFICATION OF AIRCRAFT 017GRAY EAGLE MODS23,14333,143  Recapitalization of MQ–1 aircraft to extended range Multi Domain Operations configuration[30,000] 018MULTI SENSOR ABN RECON127,665115,910  ABN ISR Mods—insufficient justification[–4,000]  ARL Payloads—MEP SIL reduction[–3,000]  Unjustified cost—spares[–4,755] 019AH–64 MODS118,560113,560  Unjustified cost—Spike NLOS integration[–5,000] 020CH–47 CARGO HELICOPTER MODS (MYP)9,9189,918 021GRCS SEMA MODS2,7622,762 022ARL SEMA MODS9,4379,437 023EMARSS SEMA MODS1,5681,568 024UTILITY/CARGO AIRPLANE MODS8,5308,530 025UTILITY HELICOPTER MODS15,82651,826  Program increase[11,000]  UH–72 modernization[25,000] 026NETWORK AND MISSION PLAN29,20629,206 027COMMS, NAV SURVEILLANCE58,11758,117 029AVIATION ASSURED PNT47,02845,862  Excess to need[–1,166] 030GATM ROLLUP16,77616,776 032UAS MODS3,8403,840 GROUND SUPPORT AVIONICS 033AIRCRAFT SURVIVABILITY EQUIPMENT64,56164,561 034SURVIVABILITY CM5,1045,104 035CMWS148,570148,570 036COMMON INFRARED COUNTERMEASURES (CIRCM)240,412240,412 OTHER SUPPORT 038COMMON GROUND EQUIPMENT13,56113,561 039AIRCREW INTEGRATED SYSTEMS41,42541,425 040AIR TRAFFIC CONTROL21,75921,759  TOTAL AIRCRAFT PROCUREMENT, ARMY2,806,4523,309,031  MISSILE PROCUREMENT, ARMY SURFACE-TO-AIR MISSILE SYSTEM 002LOWER TIER AIR AND MISSILE DEFENSE (AMD) SEN35,47335,473 003M-SHORAD—PROCUREMENT331,575331,575 004MSE MISSILE776,696776,696 005PRECISION STRIKE MISSILE (PRSM)166,130166,130 006INDIRECT FIRE PROTECTION CAPABILITY INC 2–I25,25320,253  Maintain level of effort[–5,000] AIR-TO-SURFACE MISSILE SYSTEM 007HELLFIRE SYS SUMMARY118,800115,800  Unit cost growth[–3,000] 008JOINT AIR-TO-GROUND MSLS (JAGM)152,177214,177  Army UPL[67,000]  Unit cost growth[–5,000] 009LONG RANGE PRECISION MUNITION44,74440,744  Early to need[–4,000] ANTI-TANK/ASSAULT MISSILE SYS 010JAVELIN (AAWS-M) SYSTEM SUMMARY120,842130,842  Early to need[–5,000]  JAVELIN Lightweight Command Launch Units (LWCLU)—Army UPL[15,000] 011TOW 2 SYSTEM SUMMARY104,412102,412  Excess to need[–2,000] 012GUIDED MLRS ROCKET (GMLRS)935,917975,917  Army UPL[20,000]  Previously funded[–30,000]  Program increase—Army UPL[50,000] 013MLRS REDUCED RANGE PRACTICE ROCKETS (RRPR)29,57429,574 014HIGH MOBILITY ARTILLERY ROCKET SYSTEM (HIMARS128,438128,438 016LETHAL MINIATURE AERIAL MISSILE SYSTEM (LMAMS68,27868,278 MODIFICATIONS 017PATRIOT MODS205,469205,469 021AVENGER MODS11,22711,227 022ITAS/TOW MODS4,5614,561 023MLRS MODS273,856273,856 024HIMARS MODIFICATIONS7,1927,192 SPARES AND REPAIR PARTS 025SPARES AND REPAIR PARTS5,0195,019 SUPPORT EQUIPMENT & FACILITIES 026AIR DEFENSE TARGETS10,61810,618  TOTAL MISSILE PROCUREMENT, ARMY3,556,2513,654,251  PROCUREMENT OF W&TCV, ARMY TRACKED COMBAT VEHICLES 001ARMORED MULTI PURPOSE VEHICLE (AMPV)104,727104,727 002ASSAULT BREACHER VEHICLE (ABV)16,45416,454 003MOBILE PROTECTED FIREPOWER286,977286,977 MODIFICATION OF TRACKED COMBAT VEHICLES 005STRYKER UPGRADE1,005,0281,120,028  Excess growth[–24,000]  Program increase[139,000] 006BRADLEY PROGRAM (MOD)461,385564,704  Program increase[46,350]  Program increase for IBAS—Army UPL[56,969] 007M109 FOV MODIFICATIONS2,5342,534 008PALADIN INTEGRATED MANAGEMENT (PIM)446,430673,430  Program increase[77,515]  Program increase Army UPL[149,485] 009IMPROVED RECOVERY VEHICLE (M88A2 HERCULES)52,05952,059 010ASSAULT BRIDGE (MOD)2,1362,136 013JOINT ASSAULT BRIDGE110,773110,773  Cost growth[–4,000]  Program increase[4,000] 015ABRAMS UPGRADE PROGRAM981,3371,350,337  Army UPL[234,457]  Excess carryover[–40,457]  Program increase[175,000] 016VEHICLE PROTECTION SYSTEMS (VPS)80,28680,286 WEAPONS & OTHER COMBAT VEHICLES 018MULTI-ROLE ANTI-ARMOR ANTI-PERSONNEL WEAPON S31,62331,623 019MORTAR SYSTEMS37,48550,338  Mortar cannons—Army UPL[12,853] 020XM320 GRENADE LAUNCHER MODULE (GLM)8,6668,666 021PRECISION SNIPER RIFLE11,04011,040 023CARBINE4,4344,434 024NEXT GENERATION SQUAD WEAPON97,08797,087 026HANDGUN4,9304,930 MOD OF WEAPONS AND OTHER COMBAT VEH 027MK–19 GRENADE MACHINE GUN MODS13,02713,027 028M777 MODS21,97623,771  S/W Defined Radio-Hardware Integration kits—Army UPL[1,795] 030M2 50 CAL MACHINE GUN MODS3,61221,527  M2A1 machine guns—Army UPL[17,915] SUPPORT EQUIPMENT & FACILITIES 036ITEMS LESS THAN $5.0M (WOCV-WTCV)1,0681,068 037PRODUCTION BASE SUPPORT (WOCV-WTCV)90,81990,819  TOTAL PROCUREMENT OF W&TCV, ARMY3,875,8934,722,775  PROCUREMENT OF AMMUNITION, ARMY SMALL/MEDIUM CAL AMMUNITION 001CTG, 5.56MM, ALL TYPES47,49079,890  Program increase[16,480]  Small Caliber Ammo—Army UPL[15,920] 002CTG, 7.62MM, ALL TYPES74,870103,343  Program increase[28,473] 003NEXT GENERATION SQUAD WEAPON AMMUNITION76,79476,794 004CTG, HANDGUN, ALL TYPES7,8127,812 005CTG, .50 CAL, ALL TYPES29,71658,116  Program increase[28,400] 006CTG, 20MM, ALL TYPES4,3714,371 008CTG, 30MM, ALL TYPES34,51134,511 009CTG, 40MM, ALL TYPES35,23149,231  Medium Caliber Ammo—Army UPL[14,000] MORTAR AMMUNITION 01060MM MORTAR, ALL TYPES23,21923,219 01181MM MORTAR, ALL TYPES52,13552,135 012120MM MORTAR, ALL TYPES104,144104,144 TANK AMMUNITION 013CARTRIDGES, TANK, 105MM AND 120MM, ALL TYPES224,503218,503  Early to need[–6,000] ARTILLERY AMMUNITION 014ARTILLERY CARTRIDGES, 75MM & 105MM, ALL TYPES26,70954,753  Army UPL[30,844]  Prior-year carryover[–2,800] 015ARTILLERY PROJECTILE, 155MM, ALL TYPES174,015148,015  Prior-year carryover[–26,000] 016PROJ 155MM EXTENDED RANGE M98273,49861,498  Unit cost growth[–12,000] 017ARTILLERY PROPELLANTS, FUZES AND PRIMERS, ALL150,873150,873 MINES 018MINES & CLEARING CHARGES, ALL TYPES25,98020,980  Excess to need[–5,000] 019CLOSE TERRAIN SHAPING OBSTACLE34,76129,761  Contract Delay[–5,000] ROCKETS 020SHOULDER LAUNCHED MUNITIONS, ALL TYPES24,40822,408  Excess to need[–2,000] 021ROCKET, HYDRA 70, ALL TYPES109,536123,336  Program increase[13,800] OTHER AMMUNITION 022CAD/PAD, ALL TYPES6,5496,549 023DEMOLITION MUNITIONS, ALL TYPES27,90427,904 024GRENADES, ALL TYPES37,43737,437 025SIGNALS, ALL TYPES7,5307,530 026SIMULATORS, ALL TYPES8,3508,350 027REACTIVE ARMOR TILES17,75517,755 MISCELLANEOUS 028AMMO COMPONENTS, ALL TYPES2,7842,784 029ITEMS LESS THAN $5 MILLION (AMMO)17,79717,797 030AMMUNITION PECULIAR EQUIPMENT12,29012,290 031FIRST DESTINATION TRANSPORTATION (AMMO)4,3314,331 032CLOSEOUT LIABILITIES9999 PRODUCTION BASE SUPPORT 034INDUSTRIAL FACILITIES538,120642,620  Demo/Environmental remediation (RAAP)—Army UPL[40,000]  Environmental, Safety, Construction, Maintenance and Repair GOCO—Army UPL[40,000]  Pyrotechnics Energetic Capability (LCAAP)—Army UPL[12,000]  Solvent Propellant Facility (RAAP)—Army UPL[12,500] 035CONVENTIONAL MUNITIONS DEMILITARIZATION139,410232,410  Program increase[93,000] 036ARMS INITIATIVE3,1783,178  TOTAL PROCUREMENT OF AMMUNITION, ARMY2,158,1102,444,727  OTHER PROCUREMENT, ARMY TACTICAL VEHICLES 002SEMITRAILERS, FLATBED:12,53918,931  M872A4 trailer—Army UPL[6,392] 003SEMITRAILERS, TANKERS17,98517,985 004HI MOB MULTI-PURP WHLD VEH (HMMWV)60,70660,706 005GROUND MOBILITY VEHICLES (GMV)29,80744,807  Program increase for ISV[15,000] 008JOINT LIGHT TACTICAL VEHICLE FAMILY OF VEHICL574,562605,562  Early to need[–89,000]  Program increase[120,000] 009TRUCK, DUMP, 20T (CCE)9,88229,382  Heavy Dump, M917A3[10,000]  Program increase[9,500] 010FAMILY OF MEDIUM TACTICAL VEH (FMTV)36,88576,885  Program Increase[40,000] 011FAMILY OF COLD WEATHER ALL-TERRAIN VEHICLE (C16,45013,823  Cost growth[–2,627] 012FIRETRUCKS & ASSOCIATED FIREFIGHTING EQUIP26,25626,256 013FAMILY OF HEAVY TACTICAL VEHICLES (FHTV)64,28264,282 014PLS ESP16,94316,943 015HVY EXPANDED MOBILE TACTICAL TRUCK EXT SERV109,000  Program increase[109,000] 017TACTICAL WHEELED VEHICLE PROTECTION KITS17,95717,957 018MODIFICATION OF IN SVC EQUIP29,349212,650  HMMWV modifications[183,301] NON-TACTICAL VEHICLES 020PASSENGER CARRYING VEHICLES1,2321,232 021NONTACTICAL VEHICLES, OTHER24,24619,246  Excess carryover[–5,000] COMM—JOINT COMMUNICATIONS 022SIGNAL MODERNIZATION PROGRAM140,036140,036 023TACTICAL NETWORK TECHNOLOGY MOD IN SVC436,524429,024  Excess to need[–7,500] 025DISASTER INCIDENT RESPONSE COMMS TERMINAL3,8633,863 026JCSE EQUIPMENT (USRDECOM)4,8454,845 COMM—SATELLITE COMMUNICATIONS 029DEFENSE ENTERPRISE WIDEBAND SATCOM SYSTEMS97,36997,369 030TRANSPORTABLE TACTICAL COMMAND COMMUNICATIONS120,550115,550  Early to need[–5,000] 031SHF TERM38,12938,129 032ASSURED POSITIONING, NAVIGATION AND TIMING115,291112,791  Excess to need[–2,500] 033SMART-T (SPACE)15,40715,407 034GLOBAL BRDCST SVC—GBS2,7632,763 COMM—C3 SYSTEM 037COE TACTICAL SERVER INFRASTRUCTURE (TSI)99,85899,858 COMM—COMBAT COMMUNICATIONS 038HANDHELD MANPACK SMALL FORM FIT (HMS)775,069730,069  Cost deviation[–5,000]  Single Channel Data Radio program decrease[–35,000]  Support cost excess to need[–5,000] 040ARMY LINK 16 SYSTEMS17,74917,749 042UNIFIED COMMAND SUITE17,98417,984 043COTS COMMUNICATIONS EQUIPMENT191,702185,702  Unit cost growth[–6,000] 044FAMILY OF MED COMM FOR COMBAT CASUALTY CARE15,95715,957 045ARMY COMMUNICATIONS & ELECTRONICS89,44179,441  lnsufficient justification[–10,000] COMM—INTELLIGENCE COMM 047CI AUTOMATION ARCHITECTURE-INTEL13,31713,317 048DEFENSE MILITARY DECEPTION INITIATIVE5,2075,207 049MULTI-DOMAIN INTELLIGENCE20,09520,095 INFORMATION SECURITY 051INFORMATION SYSTEM SECURITY PROGRAM-ISSP987987 052COMMUNICATIONS SECURITY (COMSEC)126,273126,273 053DEFENSIVE CYBER OPERATIONS27,38931,489  Cybersecurity / IT network mapping[4,100] 056SIO CAPABILITY21,30321,303 057BIOMETRIC ENABLING CAPABILITY (BEC)914914 COMM—LONG HAUL COMMUNICATIONS 059BASE SUPPORT COMMUNICATIONS9,20924,209  Land Mobile Radios[15,000] COMM—BASE COMMUNICATIONS 060INFORMATION SYSTEMS219,026219,026 061EMERGENCY MANAGEMENT MODERNIZATION PROGRAM4,8754,875 064INSTALLATION INFO INFRASTRUCTURE MOD PROGRAM223,001225,041  EUCOM—MPE USAREUR[2,040] ELECT EQUIP—TACT INT REL ACT (TIARA) 067JTT/CIBS-M5,4635,463 068TERRESTRIAL LAYER SYSTEMS (TLS)39,24039,240 070DCGS-A-INTEL92,613114,563  Army UPL[26,950]  Program decrease[–5,000] 071JOINT TACTICAL GROUND STATION (JTAGS)-INTEL8,0888,088 072TROJAN30,82830,828 073MOD OF IN-SVC EQUIP (INTEL SPT)39,03939,039 074BIOMETRIC TACTICAL COLLECTION DEVICES11,09711,097 ELECT EQUIP—ELECTRONIC WARFARE (EW) 076EW PLANNING & MANAGEMENT TOOLS (EWPMT)783783 077AIR VIGILANCE (AV)13,48610,986  Program decrease[–2,500] 079FAMILY OF PERSISTENT SURVEILLANCE CAP.14,41414,414 080COUNTERINTELLIGENCE/SECURITY COUNTERMEASURES19,11119,111 081CI MODERNIZATION421421 ELECT EQUIP—TACTICAL SURV. (TAC SURV) 082SENTINEL MODS47,64247,642 083NIGHT VISION DEVICES1,092,341828,875  IVAS program delay[–213,466]  Transfer to RDT&E, Army line 98[–50,000] 084SMALL TACTICAL OPTICAL RIFLE MOUNTED MLRF21,10321,103 085INDIRECT FIRE PROTECTION FAMILY OF SYSTEMS6,1536,153 086FAMILY OF WEAPON SIGHTS (FWS)184,145184,145 087ENHANCED PORTABLE INDUCTIVE ARTILLERY FUZE SE2,3712,371 088FORWARD LOOKING INFRARED (IFLIR)11,92911,929 089COUNTER SMALL UNMANNED AERIAL SYSTEM (C-SUAS)60,05860,058 090JOINT BATTLE COMMAND—PLATFORM (JBC-P)263,661259,661  Excess carryover[–4,000] 091JOINT EFFECTS TARGETING SYSTEM (JETS)62,08262,082 093COMPUTER BALLISTICS: LHMBC XM322,8112,811 094MORTAR FIRE CONTROL SYSTEM17,23617,236 095MORTAR FIRE CONTROL SYSTEMS MODIFICATIONS2,8302,830 096COUNTERFIRE RADARS31,69426,694  Excess to need[–5,000] ELECT EQUIP—TACTICAL C2 SYSTEMS 097ARMY COMMAND POST INTEGRATED INFRASTRUCTURE (49,41049,410 098FIRE SUPPORT C2 FAMILY9,8539,853 099AIR & MSL DEFENSE PLANNING & CONTROL SYS67,19367,193 100IAMD BATTLE COMMAND SYSTEM301,872291,872  Excess costs previously funded[–10,000] 101LIFE CYCLE SOFTWARE SUPPORT (LCSS)5,1825,182 102NETWORK MANAGEMENT INITIALIZATION AND SERVICE31,34931,349 104GLOBAL COMBAT SUPPORT SYSTEM-ARMY (GCSS-A)11,27111,271 105INTEGRATED PERSONNEL AND PAY SYSTEM-ARMY (IPP16,07716,077 107MOD OF IN-SVC EQUIPMENT (ENFIRE)3,1609,160  GPS laser survey equiment[6,000] ELECT EQUIP—AUTOMATION 108ARMY TRAINING MODERNIZATION9,8339,833 109AUTOMATED DATA PROCESSING EQUIP130,924133,924  ATRRS Unlimited Data Rights[3,000] 110ACCESSIONS INFORMATION ENVIRONMENT (AIE)44,63539,635  Program decrease[–5,000] 111GENERAL FUND ENTERPRISE BUSINESS SYSTEMS FAM1,4521,452 112HIGH PERF COMPUTING MOD PGM (HPCMP)69,94369,943 113CONTRACT WRITING SYSTEM16,95716,957 114CSS COMMUNICATIONS73,11073,110 115RESERVE COMPONENT AUTOMATION SYS (RCAS)12,90512,905 ELECT EQUIP—SUPPORT 117BCT EMERGING TECHNOLOGIES13,83513,835 CLASSIFIED PROGRAMS 117ACLASSIFIED PROGRAMS18,30418,304 CHEMICAL DEFENSIVE EQUIPMENT 119BASE DEFENSE SYSTEMS (BDS)62,29562,295 120CBRN DEFENSE55,63255,632 BRIDGING EQUIPMENT 122TACTICAL BRIDGING9,6259,625 123TACTICAL BRIDGE, FLOAT-RIBBON76,08276,082 124BRIDGE SUPPLEMENTAL SET19,8676,867  Excess carryover[–13,000] 125COMMON BRIDGE TRANSPORTER (CBT) RECAP109,79699,339  Cost growth[–10,457] ENGINEER (NON-CONSTRUCTION) EQUIPMENT 126HANDHELD STANDOFF MINEFIELD DETECTION SYS-HST5,6285,628 128HUSKY MOUNTED DETECTION SYSTEM (HMDS)26,82326,823 131ROBOTICS AND APPLIQUE SYSTEMS124,233124,233  Common Robotic System—Individual (CRS-I) - Army UPL[10,000]  Excess carryover CRS-I[–10,000] 132RENDER SAFE SETS KITS OUTFITS84,00087,158  Army UPL[3,158] COMBAT SERVICE SUPPORT EQUIPMENT 134HEATERS AND ECU'S7,1165,116  Contract delay[–2,000] 135SOLDIER ENHANCEMENT1,2867,786  Program increase[6,500] 136PERSONNEL RECOVERY SUPPORT SYSTEM (PRSS)9,7419,741 137GROUND SOLDIER SYSTEM150,244150,244 138MOBILE SOLDIER POWER17,81517,815 139FORCE PROVIDER28,86028,860 140FIELD FEEDING EQUIPMENT2,3212,321 141CARGO AERIAL DEL & PERSONNEL PARACHUTE SYSTEM40,24040,240 142FAMILY OF ENGR COMBAT AND CONSTRUCTION SETS36,16336,163 PETROLEUM EQUIPMENT 144QUALITY SURVEILLANCE EQUIPMENT744744 145DISTRIBUTION SYSTEMS, PETROLEUM & WATER72,29665,657  Army UPL[4,420]  Excess to need[–11,059] MEDICAL EQUIPMENT 146COMBAT SUPPORT MEDICAL122,145128,395  Mobile digital x-ray units[6,250] MAINTENANCE EQUIPMENT 147MOBILE MAINTENANCE EQUIPMENT SYSTEMS14,75612,856  Excess carryover[–1,900] CONSTRUCTION EQUIPMENT 154ALL TERRAIN CRANES112,784107,784  Cost savings[–5,000] 156CONST EQUIP ESP8,6948,694 RAIL FLOAT CONTAINERIZATION EQUIPMENT 158ARMY WATERCRAFT ESP44,40944,409 159MANEUVER SUPPORT VESSEL (MSV)76,66076,660 GENERATORS 161GENERATORS AND ASSOCIATED EQUIP47,60647,606 162TACTICAL ELECTRIC POWER RECAPITALIZATION10,50010,500 MATERIAL HANDLING EQUIPMENT 163FAMILY OF FORKLIFTS13,32513,325 TRAINING EQUIPMENT 164COMBAT TRAINING CENTERS SUPPORT79,56579,565 165TRAINING DEVICES, NONSYSTEM174,644174,644 166SYNTHETIC TRAINING ENVIRONMENT (STE)122,104122,104 168GAMING TECHNOLOGY IN SUPPORT OF ARMY TRAINING11,64210,642  Excess carryover[–1,000] TEST MEASURE AND DIG EQUIPMENT (TMD) 170INTEGRATED FAMILY OF TEST EQUIPMENT (IFTE)42,93442,934 172TEST EQUIPMENT MODERNIZATION (TEMOD)24,30424,304 OTHER SUPPORT EQUIPMENT 174PHYSICAL SECURITY SYSTEMS (OPA3)86,93086,930 175BASE LEVEL COMMON EQUIPMENT27,82327,823 176MODIFICATION OF IN-SVC EQUIPMENT (OPA–3)32,39232,392 177BUILDING, PRE-FAB, RELOCATABLE32,22732,227 179SPECIAL EQUIPMENT FOR TEST AND EVALUATION76,91770,917  Program decrease[–6,000] OPA2 180INITIAL SPARES—C&E9,2729,272  TOTAL OTHER PROCUREMENT, ARMY8,873,5588,926,160  AIRCRAFT PROCUREMENT, NAVY COMBAT AIRCRAFT 001F/A–18E/F (FIGHTER) HORNET87,8321,168,161  Aircraft increase[970,000]  Production line shutdown[–10,671]  Program increase[121,000] 003JOINT STRIKE FIGHTER CV2,111,0092,047,709  Target cost savings[–63,300] 004JOINT STRIKE FIGHTER CV AP246,781246,781 005JSF STOVL2,256,8292,317,929  F–35B PGSE & Depot Support—USMC UPL[128,800]  Target cost savings[–67,700] 006JSF STOVL AP216,720216,720 007CH–53K (HEAVY LIFT)1,286,2961,256,514  Excess to need—Pub/tech data[–14,782]  Unjustified growth—NRE production capacity[–15,000] 008CH–53K (HEAVY LIFT) AP182,871182,871 009V–22 (MEDIUM LIFT)751,7161,166,116  5 additional aircraft—Navy UPL[414,400] 011H–1 UPGRADES (UH–1Y/AH–1Z)939939 013P–8A POSEIDON44,595724,595  Four additional aircraft[680,000] 014E–2D ADV HAWKEYE766,788957,788  Navy UPL[191,000] 015E–2D ADV HAWKEYE AP118,095118,095 TRAINER AIRCRAFT 016ADVANCED HELICOPTER TRAINING SYSTEM163,490163,490 OTHER AIRCRAFT 017KC–130J520,787914,787  Two additional aircraft—USMC UPL[197,000]  Two additional C–130J aircraft—Navy UPL[197,000] 018KC–130J AP68,08868,088 021MQ–4 TRITON160,151351,151  One additonal aircraft[191,000] 023MQ–8 UAV49,24949,249 024STUASL0 UAV13,15113,151 025MQ–25 AP47,46847,468 026MQ–9A REAPER40,000  Navy UPL[40,000] 027MARINE GROUP 5 UAS233,686233,686 MODIFICATION OF AIRCRAFT 030F–18 A-D UNIQUE163,095245,595  AESA Radar Upgrades—USMC UPL[27,500]  RWR Upgrades—USMC UPL[55,000] 031F–18E/F AND EA–18G MODERNIZATION AND SUSTAINM482,899482,899 032MARINE GROUP 5 UAS SERIES1,9821,982 033AEA SYSTEMS23,29620,221  Excess support costs[–3,075] 034AV–8 SERIES17,88217,882 035INFRARED SEARCH AND TRACK (IRST)138,827138,827 036ADVERSARY143,571143,571 037F–18 SERIES327,571327,571 038H–53 SERIES112,436109,136  Excess to need[–3,300] 039MH–60 SERIES94,79494,794 040H–1 SERIES124,194118,857  Excess to need[–5,337] 041EP–3 SERIES28,84828,848 042E–2 SERIES204,826204,826 043TRAINER A/C SERIES7,8497,849 044C–2A2,8432,843 045C–130 SERIES145,610145,610 046FEWSG734734 047CARGO/TRANSPORT A/C SERIES10,68210,682 048E–6 SERIES128,029128,029 049EXECUTIVE HELICOPTERS SERIES45,32645,326 051T–45 SERIES158,772158,772 052POWER PLANT CHANGES24,91524,915 053JPATS SERIES22,95522,955 054AVIATION LIFE SUPPORT MODS2,4772,477 055COMMON ECM EQUIPMENT119,574119,574 056COMMON AVIONICS CHANGES118,839118,839 057COMMON DEFENSIVE WEAPON SYSTEM5,4765,476 058ID SYSTEMS13,15413,154 059P–8 SERIES131,298131,298 060MAGTF EW FOR AVIATION29,15129,151 061MQ–8 SERIES31,62431,624 062V–22 (TILT/ROTOR ACFT) OSPREY312,835312,835 063NEXT GENERATION JAMMER (NGJ)266,676266,676 064F–35 STOVL SERIES177,054168,154  TR–3/B4 Delay[–8,900] 065F–35 CV SERIES138,269131,369  TR–3/B4 Delay[–6,900] 066QRC98,56398,563 067MQ–4 SERIES7,1007,100 068RQ–21 SERIES14,12314,123 AIRCRAFT SPARES AND REPAIR PARTS 072SPARES AND REPAIR PARTS2,339,0772,456,877  F–35B spare engines—USMC UPL[117,800] AIRCRAFT SUPPORT EQUIP & FACILITIES 073COMMON GROUND EQUIPMENT517,267517,267 074AIRCRAFT INDUSTRIAL FACILITIES80,50080,500 075WAR CONSUMABLES42,49642,496 076OTHER PRODUCTION CHARGES21,37421,374 077SPECIAL SUPPORT EQUIPMENT271,774271,774  TOTAL AIRCRAFT PROCUREMENT, NAVY16,477,17819,608,713  WEAPONS PROCUREMENT, NAVY MODIFICATION OF MISSILES 001TRIDENT II MODS1,144,4461,144,446 SUPPORT EQUIPMENT & FACILITIES 002MISSILE INDUSTRIAL FACILITIES7,3197,319 STRATEGIC MISSILES 003TOMAHAWK124,513138,140  Program increase[13,627] TACTICAL MISSILES 005SIDEWINDER86,36686,366 006STANDARD MISSILE521,814521,814 007STANDARD MISSILE AP45,35745,357 008JASSM37,03937,039 009SMALL DIAMETER BOMB II40,87740,877 010RAM92,98172,981  Contract award delay[–20,000] 011JOINT AIR GROUND MISSILE (JAGM)49,70249,702 012HELLFIRE7,5577,557 013AERIAL TARGETS150,339150,339 014DRONES AND DECOYS30,32130,321 015OTHER MISSILE SUPPORT3,4743,474 016LRASM161,212161,212 017NAVAL STRIKE MISSILE (NSM)59,33152,377  Program decrease[–6,954] MODIFICATION OF MISSILES 018TOMAHAWK MODS206,233206,233 019ESSM248,619161,519  ESSM block 2 contract award delays[–87,100] 021AARGM116,345116,345 022STANDARD MISSILES MODS148,834148,834 SUPPORT EQUIPMENT & FACILITIES 023WEAPONS INDUSTRIAL FACILITIES1,8191,819 ORDNANCE SUPPORT EQUIPMENT 026ORDNANCE SUPPORT EQUIPMENT191,905191,905 TORPEDOES AND RELATED EQUIP 027SSTD4,5454,545 028MK–48 TORPEDO159,107172,477  Contract award delay[–34,000]  Heavyweight Torpedo—Navy UPL[50,000]  Program decrease[–2,630] 029ASW TARGETS13,63013,630 MOD OF TORPEDOES AND RELATED EQUIP 030MK–54 TORPEDO MODS106,11294,168  Program decrease[–11,944] 031MK–48 TORPEDO ADCAP MODS35,68035,680 032MARITIME MINES8,5678,567 SUPPORT EQUIPMENT 033TORPEDO SUPPORT EQUIPMENT93,40093,400 034ASW RANGE SUPPORT3,9973,997 DESTINATION TRANSPORTATION 035FIRST DESTINATION TRANSPORTATION4,0234,023 GUNS AND GUN MOUNTS 036SMALL ARMS AND WEAPONS14,90914,909 MODIFICATION OF GUNS AND GUN MOUNTS 037CIWS MODS6,2746,274 038COAST GUARD WEAPONS45,95845,958 039GUN MOUNT MODS68,77568,775 040LCS MODULE WEAPONS2,1212,121 041AIRBORNE MINE NEUTRALIZATION SYSTEMS14,82214,822 SPARES AND REPAIR PARTS 043SPARES AND REPAIR PARTS162,382166,682  Maritime Outfitting and Spares[4,300]  TOTAL WEAPONS PROCUREMENT, NAVY4,220,7054,126,004  PROCUREMENT OF AMMO, NAVY & MC NAVY AMMUNITION 001GENERAL PURPOSE BOMBS48,63548,635 002JDAM74,14074,140 003AIRBORNE ROCKETS, ALL TYPES75,38375,383 004MACHINE GUN AMMUNITION11,21511,215 005PRACTICE BOMBS52,22552,225 006CARTRIDGES & CART ACTUATED DEVICES70,87670,876 007AIR EXPENDABLE COUNTERMEASURES61,60061,600 008JATOS6,6206,620 0095 INCH/54 GUN AMMUNITION28,92228,922 010INTERMEDIATE CALIBER GUN AMMUNITION36,03836,038 011OTHER SHIP GUN AMMUNITION39,07039,070 012SMALL ARMS & LANDING PARTY AMMO45,49345,493 013PYROTECHNIC AND DEMOLITION9,1639,163 015AMMUNITION LESS THAN $5 MILLION1,5751,575 MARINE CORPS AMMUNITION 016MORTARS50,70750,707 017DIRECT SUPPORT MUNITIONS120,037120,037 018INFANTRY WEAPONS AMMUNITION94,00194,001 019COMBAT SUPPORT MUNITIONS35,24735,247 020AMMO MODERNIZATION16,26716,267 021ARTILLERY MUNITIONS105,66995,169  Contract Delay[–10,500] 022ITEMS LESS THAN $5 MILLION5,1355,135  TOTAL PROCUREMENT OF AMMO, NAVY & MC988,018977,518  SHIPBUILDING AND CONVERSION, NAVY FLEET BALLISTIC MISSILE SHIPS 001OHIO REPLACEMENT SUBMARINE3,003,0002,923,012  Columbia partial restoral[75,000]  Excessive cost growth[–154,988] 002OHIO REPLACEMENT SUBMARINE AP1,643,9801,843,584  Submarine supplier development[300,000]  Submarine supplier development reduction[–100,396] OTHER WARSHIPS 003CARRIER REPLACEMENT PROGRAM1,068,7051,062,205  Program decrease[–6,500] 004CVN–811,299,7641,287,719  Program decrease[–12,045] 005VIRGINIA CLASS SUBMARINE4,249,2404,816,240  Industrial base expansion to 3 VA class/year starting in FY 2025[567,000] 006VIRGINIA CLASS SUBMARINE AP2,120,4072,120,407 007CVN REFUELING OVERHAULS2,456,0182,232,018  Full funding rephase[–224,000] 008CVN REFUELING OVERHAULS AP66,26266,262 009DDG 100056,59756,597 010DDG–512,016,7874,928,424  Change order excessive cost growth[–12,300]  Electronics excessive cost growth[–35,500] Two additional ships[3,059,900]  Plans cost excessive cost growth[–47,000]  Program decrease[–20,463]  Termination liability not reqiured[–33,000] 011DDG–51 AP130,000 AP for a third ship in FY 2023[130,000] 013FFG-FRIGATE1,087,9001,087,900 014FFG-FRIGATE AP69,10069,100 AMPHIBIOUS SHIPS 015LPD FLIGHT II60,63660,636 019LHA REPLACEMENT68,6371,268,637  One additional ship[1,200,000] 020EXPEDITIONARY FAST TRANSPORT (EPF)540,000  Two additional ships[540,000] AUXILIARIES, CRAFT AND PRIOR YR PROGRAM COST 021TAO FLEET OILER668,1841,336,384  One additional ship[668,200] 022TAO FLEET OILER AP76,01276,012 023TAGOS SURTASS SHIPS434,384434,384 024TOWING, SALVAGE, AND RESCUE SHIP (ATS)183,80080,800  One ship excess to Program of Record[–103,000] 025LCU 170067,92867,928 026OUTFITTING655,707581,931  Outfitting early to need[–32,800]  Program decrease[–40,976] 027SHIP TO SHORE CONNECTOR156,738286,738  Ship to Shore Connector[130,000] 028SERVICE CRAFT67,86667,866 029LCAC SLEP32,71232,712 030AUXILIARY VESSELS (USED SEALIFT)299,900299,900 031COMPLETION OF PY SHIPBUILDING PROGRAMS660,795660,795  TOTAL SHIPBUILDING AND CONVERSION, NAVY22,571,05928,418,191  OTHER PROCUREMENT, NAVY SHIP PROPULSION EQUIPMENT 001SURFACE POWER EQUIPMENT41,41441,414 GENERATORS 002SURFACE COMBATANT HM&E83,74671,054  Program decrease[–12,692] NAVIGATION EQUIPMENT 003OTHER NAVIGATION EQUIPMENT72,30072,300 OTHER SHIPBOARD EQUIPMENT 004SUB PERISCOPE, IMAGING AND SUPT EQUIP PROG234,932234,932 005DDG MOD583,136583,136 006FIREFIGHTING EQUIPMENT15,04015,040 007COMMAND AND CONTROL SWITCHBOARD2,1942,194 008LHA/LHD MIDLIFE133,627120,854  Program decrease[–12,773] 009LCC 19/20 EXTENDED SERVICE LIFE PROGRAM4,3874,387 010POLLUTION CONTROL EQUIPMENT18,15918,159 011SUBMARINE SUPPORT EQUIPMENT88,28488,284 012VIRGINIA CLASS SUPPORT EQUIPMENT22,66922,669 013LCS CLASS SUPPORT EQUIPMENT9,6409,640 014SUBMARINE BATTERIES21,83421,834 015LPD CLASS SUPPORT EQUIPMENT34,29229,478  Program decrease[–4,814] 016DDG 1000 CLASS SUPPORT EQUIPMENT126,107106,107  Program decrease[–20,000] 017STRATEGIC PLATFORM SUPPORT EQUIP12,25612,256 018DSSP EQUIPMENT10,68210,682 019CG MODERNIZATION156,951156,951 020LCAC21,31421,314 021UNDERWATER EOD EQUIPMENT24,14624,146 022ITEMS LESS THAN $5 MILLION84,78984,789 023CHEMICAL WARFARE DETECTORS2,9972,997 REACTOR PLANT EQUIPMENT 025SHIP MAINTENANCE, REPAIR AND MODERNIZATION1,307,6511,475,051  A–120 Availabilities[167,400] 026REACTOR POWER UNITS3,2703,270 027REACTOR COMPONENTS438,729438,729 OCEAN ENGINEERING 028DIVING AND SALVAGE EQUIPMENT10,77210,772 SMALL BOATS 029STANDARD BOATS58,77058,770 PRODUCTION FACILITIES EQUIPMENT 030OPERATING FORCES IPE168,822150,822  Program decrease[–18,000] OTHER SHIP SUPPORT 031LCS COMMON MISSION MODULES EQUIPMENT74,23174,231 032LCS MCM MISSION MODULES40,63030,119  Program decrease[–10,511] 033LCS ASW MISSION MODULES1,5651,565 034LCS SUW MISSION MODULES3,3953,395 035LCS IN-SERVICE MODERNIZATION122,591122,591 036SMALL & MEDIUM UUV32,53432,534 SHIP SONARS 038SPQ–9B RADAR15,92715,927 039AN/SQQ–89 SURF ASW COMBAT SYSTEM131,829126,871  Program decrease[–4,958] 040SSN ACOUSTIC EQUIPMENT379,850341,898  Program decrease[–18,952]  Virginia class technical insertion kits previously funded[–19,000] 041UNDERSEA WARFARE SUPPORT EQUIPMENT13,96513,965 ASW ELECTRONIC EQUIPMENT 042SUBMARINE ACOUSTIC WARFARE SYSTEM24,57824,578 043SSTD11,01011,010 044FIXED SURVEILLANCE SYSTEM363,651363,651 045SURTASS67,50067,500 ELECTRONIC WARFARE EQUIPMENT 046AN/SLQ–32370,559257,644  Block 3 Kit early to need[–56,500]  Program decrease[–56,415] RECONNAISSANCE EQUIPMENT 047SHIPBOARD IW EXPLOIT261,735261,735 048AUTOMATED IDENTIFICATION SYSTEM (AIS)3,7773,777 OTHER SHIP ELECTRONIC EQUIPMENT 049COOPERATIVE ENGAGEMENT CAPABILITY24,64146,924  Maritime Outfitting and Spares[13,300]  Navy Tactical Grid Development for JADC2[8,983] 050NAVAL TACTICAL COMMAND SUPPORT SYSTEM (NTCSS)14,43914,439 051ATDLS101,595101,595 052NAVY COMMAND AND CONTROL SYSTEM (NCCS)3,5353,535 053MINESWEEPING SYSTEM REPLACEMENT15,64015,640 054SHALLOW WATER MCM5,6100  COBRA Block I mods excess to need[–5,610] 055NAVSTAR GPS RECEIVERS (SPACE)33,09733,097 056AMERICAN FORCES RADIO AND TV SERVICE2,5132,513 057STRATEGIC PLATFORM SUPPORT EQUIP4,8234,823 AVIATION ELECTRONIC EQUIPMENT 058ASHORE ATC EQUIPMENT83,46483,464 059AFLOAT ATC EQUIPMENT67,05567,055 060ID SYSTEMS46,91846,918 061JOINT PRECISION APPROACH AND LANDING SYSTEM35,38635,386 062NAVAL MISSION PLANNING SYSTEMS17,95117,951 OTHER SHORE ELECTRONIC EQUIPMENT 063MARITIME INTEGRATED BROADCAST SYSTEM2,3602,360 064TACTICAL/MOBILE C4I SYSTEMS18,91918,919 065DCGS-N16,69116,691 066CANES412,002441,002  Resilient PNT[29,000] 067RADIAC9,0749,074 068CANES-INTELL51,59351,593 069GPETE23,93023,930 070MASF8,7958,795 071INTEG COMBAT SYSTEM TEST FACILITY5,8295,829 072EMI CONTROL INSTRUMENTATION3,9253,925 073ITEMS LESS THAN $5 MILLION156,042156,042 SHIPBOARD COMMUNICATIONS 074SHIPBOARD TACTICAL COMMUNICATIONS43,21243,212 075SHIP COMMUNICATIONS AUTOMATION90,724128,707  Navy Tactical Grid Development for JADC2[8,983]  Resilient PNT[29,000] 076COMMUNICATIONS ITEMS UNDER $5M44,44744,447 SUBMARINE COMMUNICATIONS 077SUBMARINE BROADCAST SUPPORT47,57947,579 078SUBMARINE COMMUNICATION EQUIPMENT64,64264,642 SATELLITE COMMUNICATIONS 079SATELLITE COMMUNICATIONS SYSTEMS38,63638,636 080NAVY MULTIBAND TERMINAL (NMT)34,72334,723 SHORE COMMUNICATIONS 081JOINT COMMUNICATIONS SUPPORT ELEMENT (JCSE)2,6512,651 CRYPTOGRAPHIC EQUIPMENT 082INFO SYSTEMS SECURITY PROGRAM (ISSP)146,879146,879 083MIO INTEL EXPLOITATION TEAM977977 CRYPTOLOGIC EQUIPMENT 084CRYPTOLOGIC COMMUNICATIONS EQUIP17,80917,809 OTHER ELECTRONIC SUPPORT 092COAST GUARD EQUIPMENT63,21463,214 SONOBUOYS 094SONOBUOYS—ALL TYPES249,121303,521  Navy UPL[54,400] AIRCRAFT SUPPORT EQUIPMENT 095MINOTAUR4,9634,963 096WEAPONS RANGE SUPPORT EQUIPMENT98,89898,898 097AIRCRAFT SUPPORT EQUIPMENT178,647178,647 098ADVANCED ARRESTING GEAR (AAG)22,26522,265 099METEOROLOGICAL EQUIPMENT13,68713,687 100LEGACY AIRBORNE MCM4,4464,446 101LAMPS EQUIPMENT1,4701,470 102AVIATION SUPPORT EQUIPMENT70,66570,665 103UMCS-UNMAN CARRIER AVIATION(UCA)MISSION CNTRL86,58486,584 SHIP GUN SYSTEM EQUIPMENT 104SHIP GUN SYSTEMS EQUIPMENT5,5365,536 SHIP MISSILE SYSTEMS EQUIPMENT 105HARPOON SUPPORT EQUIPMENT204204 106SHIP MISSILE SUPPORT EQUIPMENT237,987237,987 107TOMAHAWK SUPPORT EQUIPMENT88,72688,726 FBM SUPPORT EQUIPMENT 108STRATEGIC MISSILE SYSTEMS EQUIP281,259281,259 ASW SUPPORT EQUIPMENT 109SSN COMBAT CONTROL SYSTEMS143,289143,289 110ASW SUPPORT EQUIPMENT30,59530,595 OTHER ORDNANCE SUPPORT EQUIPMENT 111EXPLOSIVE ORDNANCE DISPOSAL EQUIP1,7211,721 112ITEMS LESS THAN $5 MILLION8,7468,746 OTHER EXPENDABLE ORDNANCE 113ANTI-SHIP MISSILE DECOY SYSTEM76,99476,994 114SUBMARINE TRAINING DEVICE MODS75,81375,813 115SURFACE TRAINING EQUIPMENT127,814127,814 CIVIL ENGINEERING SUPPORT EQUIPMENT 116PASSENGER CARRYING VEHICLES4,1404,140 117GENERAL PURPOSE TRUCKS2,8052,805 118CONSTRUCTION & MAINTENANCE EQUIP48,40351,003  Excess carryover[–2,000]  GPS laser survey equiment[4,600] 119FIRE FIGHTING EQUIPMENT15,08415,084 120TACTICAL VEHICLES27,40027,400 121POLLUTION CONTROL EQUIPMENT2,6072,607 122ITEMS LESS THAN $5 MILLION51,96351,963 123PHYSICAL SECURITY VEHICLES1,1651,165 SUPPLY SUPPORT EQUIPMENT 124SUPPLY EQUIPMENT24,69824,698 125FIRST DESTINATION TRANSPORTATION5,3855,385 126SPECIAL PURPOSE SUPPLY SYSTEMS660,750660,750 TRAINING DEVICES 127TRAINING SUPPORT EQUIPMENT3,4653,465 128TRAINING AND EDUCATION EQUIPMENT60,11460,114 COMMAND SUPPORT EQUIPMENT 129COMMAND SUPPORT EQUIPMENT31,00731,007 130MEDICAL SUPPORT EQUIPMENT7,3467,346 132NAVAL MIP SUPPORT EQUIPMENT2,8872,887 133OPERATING FORCES SUPPORT EQUIPMENT12,81512,815 134C4ISR EQUIPMENT6,3246,324 135ENVIRONMENTAL SUPPORT EQUIPMENT25,09825,098 136PHYSICAL SECURITY EQUIPMENT110,647100,647  Program decrease[–10,000] 137ENTERPRISE INFORMATION TECHNOLOGY31,70931,709 OTHER 141NEXT GENERATION ENTERPRISE SERVICE4141 142CYBERSPACE ACTIVITIES12,85912,859 CLASSIFIED PROGRAMS 142ACLASSIFIED PROGRAMS19,80819,808 SPARES AND REPAIR PARTS 143SPARES AND REPAIR PARTS424,405517,105  Maritime Outfitting and Spares[92,700]  TOTAL OTHER PROCUREMENT, NAVY10,875,91211,032,053  PROCUREMENT, MARINE CORPS TRACKED COMBAT VEHICLES 001AAV7A1 PIP36,83636,836 002AMPHIBIOUS COMBAT VEHICLE FAMILY OF VEHICLES532,355532,355  Excess growth[–7,000]  Program increase[7,000] 003LAV PIP23,47623,476 ARTILLERY AND OTHER WEAPONS 004155MM LIGHTWEIGHT TOWED HOWITZER3232 005ARTILLERY WEAPONS SYSTEM67,548221,348  Program increase—NSM USMC UPL[57,800]  Program increase—TACTOM USMC UPL[96,000] 006WEAPONS AND COMBAT VEHICLES UNDER $5 MILLION35,40235,402 GUIDED MISSILES 008GROUND BASED AIR DEFENSE9,3499,349 009ANTI-ARMOR MISSILE-JAVELIN937937 010FAMILY ANTI-ARMOR WEAPON SYSTEMS (FOAAWS)20,48120,481 011ANTI-ARMOR MISSILE-TOW14,35912,359  Unit cost growth[–2,000] 012GUIDED MLRS ROCKET (GMLRS)98,29998,299 COMMAND AND CONTROL SYSTEMS 013COMMON AVIATION COMMAND AND CONTROL SYSTEM18,24718,247 REPAIR AND TEST EQUIPMENT 014REPAIR AND TEST EQUIPMENT33,55433,554 OTHER SUPPORT (TEL) 015MODIFICATION KITS167167 COMMAND AND CONTROL SYSTEM (NON-TEL) 016ITEMS UNDER $5 MILLION (COMM & ELEC)64,87990,779  Fly-Away Broadcast System (FABS)—USMC UPL[9,000]  Improved Night/Day Observation Device (INOD) Block III—USMC UPL[16,900] 017AIR OPERATIONS C2 SYSTEMS1,2911,291 RADAR + EQUIPMENT (NON-TEL) 019GROUND/AIR TASK ORIENTED RADAR (G/ATOR)297,369645,369  AN/TPS–80 Retrofit Kits—USMC UPL[44,000]  AN/TPS–80 Procure (+8)—USMC UPL[304,000] INTELL/COMM EQUIPMENT (NON-TEL) 020GCSS-MC604604 021FIRE SUPPORT SYSTEM39,81039,810 022INTELLIGENCE SUPPORT EQUIPMENT67,30972,909  SCINet—USMC UPL[5,600] 024UNMANNED AIR SYSTEMS (INTEL)24,29924,299 025DCGS-MC28,63328,633 026UAS PAYLOADS3,7303,730 OTHER SUPPORT (NON-TEL) 029NEXT GENERATION ENTERPRISE NETWORK (NGEN)97,06097,060 030COMMON COMPUTER RESOURCES83,606116,506  (SONIC)—Enterprise Infrastructure Modernization (EIM)[7,500]  Marine Corps Hardware Suite (MCHS) End User Devices (EUD) Refresh[6,300]  NGEN Infrastructure Refresh[19,100] 031COMMAND POST SYSTEMS53,70839,708  NOTM refresh early to need[–14,000] 032RADIO SYSTEMS468,678444,678  TCM ground radios sparing previously funded[–10,000]  Unjustified request[–14,000] 033COMM SWITCHING & CONTROL SYSTEMS49,60041,600  Excess growth[–8,000] 034COMM & ELEC INFRASTRUCTURE SUPPORT110,835116,635  Excess growth[–10,000]  NETWORK Base Telecommunications Infrastructure (BTI)—USMC UPL[15,800] 035CYBERSPACE ACTIVITIES25,37746,577  Defensive Cyber Operations (DCO)—Internal Defensive Measures (IDM) Kits[21,200] CLASSIFIED PROGRAMS 037ACLASSIFIED PROGRAMS4,0344,034 ADMINISTRATIVE VEHICLES 038COMMERCIAL CARGO VEHICLES17,84817,848 TACTICAL VEHICLES 039MOTOR TRANSPORT MODIFICATIONS23,36319,363  Excess growth[–4,000] 040JOINT LIGHT TACTICAL VEHICLE322,013322,013 042TRAILERS9,8769,876 ENGINEER AND OTHER EQUIPMENT 044TACTICAL FUEL SYSTEMS2,1612,161 045POWER EQUIPMENT ASSORTED26,62526,625 046AMPHIBIOUS SUPPORT EQUIPMENT17,11910,119  Excess carryover[–7,000] 047EOD SYSTEMS94,472107,672  Buried Command Wire Detector (BCWD)—USMC UPL[7,800]  Instrument Set, Recon and Survey (ENFIRE)—USMC UPL[5,400] MATERIALS HANDLING EQUIPMENT 048PHYSICAL SECURITY EQUIPMENT84,51384,513 GENERAL PROPERTY 049FIELD MEDICAL EQUIPMENT8,1058,105 050TRAINING DEVICES37,81437,814 051FAMILY OF CONSTRUCTION EQUIPMENT34,65850,458  All-Terrain Crane (ATC)—USMC UPL[10,800]  Rough Terrain Container Handler (RTCH)—USMC UPL[5,000] 052ULTRA-LIGHT TACTICAL VEHICLE (ULTV)15,43915,439 OTHER SUPPORT 053ITEMS LESS THAN $5 MILLION4,40215,002  Lightweight Water Purification System—USMC UPL[10,600] SPARES AND REPAIR PARTS 054SPARES AND REPAIR PARTS32,81932,819  TOTAL PROCUREMENT, MARINE CORPS3,043,0913,616,891  AIRCRAFT PROCUREMENT, AIR FORCE STRATEGIC OFFENSIVE 001B–21 RAIDER AP108,027108,027 TACTICAL FORCES 002F–354,167,6043,973,504  F135 PM Procurement—Air Force UPL[175,000]  Sustainment Enterprise Support[–429,100]  USG depot accleration[60,000] 003F–35 AP352,632352,632 005F–15EX1,186,9032,562,903  12 additional aircraft[1,376,000] 006F–15EX AP147,919147,919 TACTICAL AIRLIFT 007KC–46A MDAP2,380,3152,275,315  Excess growth[–105,000] OTHER AIRLIFT 008C–130J128,896128,896 009MC–130J220,049220,049 UPT TRAINERS 011ADVANCED TRAINER REPLACEMENT T-X10,39710,397 HELICOPTERS 013COMBAT RESCUE HELICOPTER792,221792,221 MISSION SUPPORT AIRCRAFT 016CIVIL AIR PATROL A/C2,81311,413  Recapitalization rate increase[8,600] OTHER AIRCRAFT 017TARGET DRONES116,169116,169 018COMPASS CALL75,000  Add 5 spare engines—Air Force UPL[75,000] 019E–11 BACN/HAG124,435124,435 021MQ–93,288118,288  Add 6 aircraft[115,000] STRATEGIC AIRCRAFT 023B–2A29,94429,944 024B–1B30,51830,518 025B–5274,95774,957 026COMBAT RESCUE HELICOPTER61,19145,891  Early to need—contract delay[–15,300] 027LARGE AIRCRAFT INFRARED COUNTERMEASURES57,00157,001 TACTICAL AIRCRAFT 028A–1083,621183,621  Modernization and Upgrades[100,000] 029E–11 BACN/HAG68,95568,955 030F–15234,340234,340 031F–16613,166733,166  ANG AESA Radars[100,000]  HUD upgrade[20,000] 032F–22A424,722384,722  Program decrease[–40,000] 033F–35 MODIFICATIONS304,135308,935  RMIP increase[20,000]  TR–3/B4 delay[–15,200] 034F–15 EPAW149,797149,797 036KC–46A MDAP1,9841,984 AIRLIFT AIRCRAFT 037C–525,43125,431 038C–17A59,57059,570 040C–32A1,9491,949 041C–37A5,9845,984 TRAINER AIRCRAFT 042GLIDER MODS142142 043T–68,7358,735 044T–13,8723,872 045T–3849,85149,851 OTHER AIRCRAFT 046U–2 MODS126,809126,809 047KC–10A (ATCA)1,9021,902 049VC–25A MOD9696 050C–40262262 051C–13029,071169,771  Modular Airborne Fire Fighting Systems[15,000]  NP–2000 modifications[75,700]  T–56 engine modifications[50,000] 052C–130J MODS110,784116,584  Virtual reality maintenance training[5,800] 053C–13561,37661,376 054COMPASS CALL195,098195,098 056RC–135207,596207,596 057E–3109,855109,855 058E–419,08119,081 059E–816,31243,312  Program increase—CDL[27,000] 060AIRBORNE WARNING AND CNTRL SYS (AWACS) 40/4530,32726,627  Block 40/45 carryover[–3,700] 062H–11,5331,533 063H–6013,70932,139  OLR mod early to need[–1,570]  Restore degraded visual environment[20,000] 064RQ–4 MODS3,2053,205 065HC/MC–130 MODIFICATIONS150,263150,263 066OTHER AIRCRAFT54,82854,828 067MQ–9 MODS144,287129,787  Early to need—MQ–9 Upgrade[–11,500]  Unjustified increase—MQ–9 Upgrade other government support[–3,000] 068MQ–9 UAS PAYLOADS40,80040,800 069SENIOR LEADER C3, SYSTEM—AIRCRAFT23,55423,554 070CV–22 MODS158,162240,562  Nacelle improvement program[5,000]  SOCOM—CV–22 Reliability Acceleration[77,400] AIRCRAFT SPARES AND REPAIR PARTS 071INITIAL SPARES/REPAIR PARTS923,573923,573 COMMON SUPPORT EQUIPMENT 072AIRCRAFT REPLACEMENT SUPPORT EQUIP138,761138,761 POST PRODUCTION SUPPORT 073B–2A1,6511,651 074B–2B38,81138,811 075B–525,6025,602 078F–152,3242,324 079F–1610,45610,456 081RQ–4 POST PRODUCTION CHARGES24,59224,592 INDUSTRIAL PREPAREDNESS 082INDUSTRIAL RESPONSIVENESS18,11018,110 WAR CONSUMABLES 083WAR CONSUMABLES35,86635,866 OTHER PRODUCTION CHARGES 084OTHER PRODUCTION CHARGES979,3881,019,388  Classified modifications—program increase[40,000] CLASSIFIED PROGRAMS 086ACLASSIFIED PROGRAMS18,09218,092  TOTAL AIRCRAFT PROCUREMENT, AIR FORCE15,727,66917,468,799  MISSILE PROCUREMENT, AIR FORCE MISSILE REPLACEMENT EQUIPMENT—BALLISTIC 001MISSILE REPLACEMENT EQ-BALLISTIC57,79357,793 BALLISTIC MISSILES 002GROUND BASED STRATEGIC DETERRENT10,89510,895  Review of Engineering and Manufacturing Development Contract TACTICAL 003REPLAC EQUIP & WAR CONSUMABLES7,6817,681 004AGM–183A AIR-LAUNCHED RAPID RESPONSE WEAPON160,850110,850  Procurement early to need[–50,000] 006JOINT AIR-SURFACE STANDOFF MISSILE710,550660,550  Program decrease[–50,000] 008SIDEWINDER (AIM–9X)107,587107,587 009AMRAAM214,002214,002 010PREDATOR HELLFIRE MISSILE103,684103,684 011SMALL DIAMETER BOMB82,81982,819 012SMALL DIAMETER BOMB II294,649294,649 INDUSTRIAL FACILITIES 013INDUSTR'L PREPAREDNS/POL PREVENTION757757 CLASS IV 015ICBM FUZE MOD53,01353,013 016ICBM FUZE MOD AP47,75747,757 017MM III MODIFICATIONS88,57988,579 019AIR LAUNCH CRUISE MISSILE (ALCM)46,79946,799 MISSILE SPARES AND REPAIR PARTS 020MSL SPRS/REPAIR PARTS (INITIAL)14,21214,212 021MSL SPRS/REPAIR PARTS (REPLEN)63,54763,547 022INITIAL SPARES/REPAIR PARTS4,0454,045 SPECIAL PROGRAMS 027SPECIAL UPDATE PROGRAMS30,35230,352 CLASSIFIED PROGRAMS 027ACLASSIFIED PROGRAMS570,240570,240  TOTAL MISSILE PROCUREMENT, AIR FORCE2,669,8112,569,811  PROCUREMENT OF AMMUNITION, AIR FORCE ROCKETS 001ROCKETS36,59736,597 CARTRIDGES 002CARTRIDGES169,163164,163  Excess to need[–5,000] BOMBS 003PRACTICE BOMBS48,74548,745 004GENERAL PURPOSE BOMBS176,565176,565 005MASSIVE ORDNANCE PENETRATOR (MOP)15,50015,500 006JOINT DIRECT ATTACK MUNITION124,102124,102 007B–612,7092,709 OTHER ITEMS 008CAD/PAD47,21047,210 009EXPLOSIVE ORDNANCE DISPOSAL (EOD)6,1516,151 010SPARES AND REPAIR PARTS535535 011MODIFICATIONS292292 012ITEMS LESS THAN $5,000,0009,1649,164 FLARES 013FLARES95,29795,297 FUZES 014FUZES50,79550,795 SMALL ARMS 015SMALL ARMS12,34312,343  TOTAL PROCUREMENT OF AMMUNITION, AIR FORCE795,168790,168  PROCUREMENT, SPACE FORCE SPACE PROCUREMENT, SF 002AF SATELLITE COMM SYSTEM43,65543,655 003COUNTERSPACE SYSTEMS64,80464,804 004FAMILY OF BEYOND LINE-OF-SIGHT TERMINALS39,44439,444 005GENERAL INFORMATION TECH—SPACE3,3169,816  Increase satellite control capacity UPL[4,700]  Modernize Space Aggressor Equipment[1,800] 006GPSIII FOLLOW ON601,418601,418 007GPS III SPACE SEGMENT84,45284,452 008GLOBAL POSTIONING (SPACE)2,2742,274 009HERITAGE TRANSITION13,52913,529 010SPACEBORNE EQUIP (COMSEC)26,24526,245 011MILSATCOM24,33324,333 012SBIR HIGH (SPACE)154,526154,526 013SPECIAL SPACE ACTIVITIES142,188142,188 014MOBILE USER OBJECTIVE SYSTEM45,37145,371 015NATIONAL SECURITY SPACE LAUNCH1,337,3471,337,347 016NUDET DETECTION SYSTEM6,6906,690 017PTES HUB7,4067,406 018ROCKET SYSTEMS LAUNCH PROGRAM10,42910,429 020SPACE MODS64,37164,371 021SPACELIFT RANGE SYSTEM SPACE93,77493,774 SPARES 022SPARES AND REPAIR PARTS1,2821,282  TOTAL PROCUREMENT, SPACE FORCE2,766,8542,773,354  OTHER PROCUREMENT, AIR FORCE PASSENGER CARRYING VEHICLES 001PASSENGER CARRYING VEHICLES8,4488,448 CARGO AND UTILITY VEHICLES 002MEDIUM TACTICAL VEHICLE5,8045,804 003CAP VEHICLES1,0661,800  Program increase[734] 004CARGO AND UTILITY VEHICLES57,45949,959  Prior-year underexecution[–7,500] SPECIAL PURPOSE VEHICLES 005JOINT LIGHT TACTICAL VEHICLE97,32692,326  Excess carryover[–5,000] 006SECURITY AND TACTICAL VEHICLES488488 007SPECIAL PURPOSE VEHICLES75,69475,694 FIRE FIGHTING EQUIPMENT 008FIRE FIGHTING/CRASH RESCUE VEHICLES12,52512,525 MATERIALS HANDLING EQUIPMENT 009MATERIALS HANDLING VEHICLES34,93334,933 BASE MAINTENANCE SUPPORT 010RUNWAY SNOW REMOV AND CLEANING EQU9,1349,134 011BASE MAINTENANCE SUPPORT VEHICLES111,82087,013  Insufficient justification[–4,807]  Program decrease[–20,000] COMM SECURITY EQUIPMENT(COMSEC) 013COMSEC EQUIPMENT66,02266,022 014STRATEGIC MICROELECTRONIC SUPPLY SYSTEM885,051885,051 INTELLIGENCE PROGRAMS 015INTERNATIONAL INTEL TECH & ARCHITECTURES5,8095,809 016INTELLIGENCE TRAINING EQUIPMENT5,7195,719 017INTELLIGENCE COMM EQUIPMENT25,84425,844 ELECTRONICS PROGRAMS 018AIR TRAFFIC CONTROL & LANDING SYS44,51644,516 019BATTLE CONTROL SYSTEM—FIXED2,9402,940 020THEATER AIR CONTROL SYS IMPROVEMEN43,44243,442 0213D EXPEDITIONARY LONG-RANGE RADAR96,186307,686  ANG/Cyber Requirements—AF UPL[164,000]  Build Command and Control Framework[55,000]  Program decrease[–7,500] 022WEATHER OBSERVATION FORECAST32,37632,376 023STRATEGIC COMMAND AND CONTROL37,95037,950 024CHEYENNE MOUNTAIN COMPLEX8,2588,258 025MISSION PLANNING SYSTEMS14,71714,717 SPCL COMM-ELECTRONICS PROJECTS 027GENERAL INFORMATION TECHNOLOGY43,917116,247  EUCOM—MPE MOB/FOB [13,800]  INDOPACOM Mission Partner Environment[30,530]  MISO[28,000] 028AF GLOBAL COMMAND & CONTROL SYS414414 030MOBILITY COMMAND AND CONTROL10,61910,619 031AIR FORCE PHYSICAL SECURITY SYSTEM101,89691,896  Program decrease[–10,000] 032COMBAT TRAINING RANGES222,598222,598 033COMBAT TRAINING RANGES AP14,73014,730 034MINIMUM ESSENTIAL EMERGENCY COMM N77,11977,119 035WIDE AREA SURVEILLANCE (WAS)38,79438,794 036C3 COUNTERMEASURES131,238131,238 037INTEGRATED PERSONNEL AND PAY SYSTEM15,24015,240 038GCSS-AF FOS3,9593,959 040MAINTENANCE REPAIR & OVERHAUL INITIATIVE4,3874,387 041THEATER BATTLE MGT C2 SYSTEM4,0524,052 042AIR & SPACE OPERATIONS CENTER (AOC)2,2242,224 AIR FORCE COMMUNICATIONS 043BASE INFORMATION TRANSPT INFRAST (BITI) WIRED58,49958,499 044AFNET65,35465,354 045JOINT COMMUNICATIONS SUPPORT ELEMENT (JCSE)4,3774,377 046USCENTCOM18,10118,101 047USSTRATCOM4,2264,226 ORGANIZATION AND BASE 048TACTICAL C-E EQUIPMENT162,955156,955  Program decrease[–6,000] 049RADIO EQUIPMENT14,23212,232  Program decrease[–2,000] 051BASE COMM INFRASTRUCTURE200,797310,797  EUCOM—Modernize IT infrastructure[55,000]  Improve Space Digital Integrated Network and Network Switches[7,000]  Modernize Essential Warfighter IT infrastructure[55,000]  MQ–9 UAV—Excess carryover[–7,000] MODIFICATIONS 052COMM ELECT MODS18,60718,607 PERSONAL SAFETY & RESCUE EQUIP 053PERSONAL SAFETY AND RESCUE EQUIPMENT106,449106,449 DEPOT PLANT+MTRLS HANDLING EQ 054POWER CONDITIONING EQUIPMENT11,27411,274 055MECHANIZED MATERIAL HANDLING EQUIP8,5948,594 BASE SUPPORT EQUIPMENT 056BASE PROCURED EQUIPMENT11 057ENGINEERING AND EOD EQUIPMENT32,13932,139 058MOBILITY EQUIPMENT63,81463,814 059FUELS SUPPORT EQUIPMENT (FSE)17,92817,928 060BASE MAINTENANCE AND SUPPORT EQUIPMENT48,53448,534 SPECIAL SUPPORT PROJECTS 062DARP RC13527,35927,359 063DCGS-AF261,070261,070 065SPECIAL UPDATE PROGRAM777,652777,652 CLASSIFIED PROGRAMS 065ACLASSIFIED PROGRAMS20,983,90821,183,908  Program Increase[200,000] SPARES AND REPAIR PARTS 066SPARES AND REPAIR PARTS (CYBER)978978 067SPARES AND REPAIR PARTS9,5759,575  TOTAL OTHER PROCUREMENT, AIR FORCE25,251,13725,790,394  PROCUREMENT, DEFENSE-WIDE MAJOR EQUIPMENT, SDA 024MAJOR EQUIPMENT, DPAA494494 047MAJOR EQUIPMENT, OSD31,42031,420 048JOINT CAPABILITY TECH DEMONSTRATION (JCTD)74,06074,060 MAJOR EQUIPMENT, NSA 046INFORMATION SYSTEMS SECURITY PROGRAM (ISSP)315315 MAJOR EQUIPMENT, DISA 010INFORMATION SYSTEMS SECURITY18,92318,923 011TELEPORT PROGRAM34,90834,908 012JOINT FORCES HEADQUARTERS—DODIN1,9681,968 013ITEMS LESS THAN $5 MILLION42,27042,270 014DEFENSE INFORMATION SYSTEM NETWORK18,02518,025 015WHITE HOUSE COMMUNICATION AGENCY44,52244,522 016SENIOR LEADERSHIP ENTERPRISE54,59254,592 017JOINT REGIONAL SECURITY STACKS (JRSS)62,65762,657 018JOINT SERVICE PROVIDER102,039102,039 019FOURTH ESTATE NETWORK OPTIMIZATION (4ENO)80,64570,645  Program execution [–10,000] MAJOR EQUIPMENT, DLA 021MAJOR EQUIPMENT530,896510,896  Excess growth[–20,000] MAJOR EQUIPMENT, DCSA 002MAJOR EQUIPMENT3,0143,014 MAJOR EQUIPMENT, TJS 049MAJOR EQUIPMENT, TJS7,8307,830 MAJOR EQUIPMENT, MISSILE DEFENSE AGENCY 029THAAD251,543361,122  12 additional systems[109,579] 031AEGIS BMD334,621334,621 032AEGIS BMD AP17,49317,493 033BMDS AN/TPY–2 RADARS2,7382,738 034SM–3 IIAS295,322336,822  Procure 2 additional all-up rounds[41,500] 035ARROW 3 UPPER TIER SYSTEMS62,00062,000 036SHORT RANGE BALLISTIC MISSILE DEFENSE (SRBMD)30,00030,000 037DEFENSE OF GUAM PROCUREMENT40,00040,000 038AEGIS ASHORE PHASE III25,86625,866 039IRON DOME108,000108,000 040AEGIS BMD HARDWARE AND SOFTWARE81,79181,791 MAJOR EQUIPMENT, DHRA 004PERSONNEL ADMINISTRATION4,0424,042 MAJOR EQUIPMENT, DEFENSE THREAT REDUCTION AGENCY 026VEHICLES118118 027OTHER MAJOR EQUIPMENT12,68112,681 MAJOR EQUIPMENT, DODEA 023AUTOMATION/EDUCATIONAL SUPPORT & LOGISTICS2,9632,963 MAJOR EQUIPMENT, DMACT 022MAJOR EQUIPMENT8,4988,498 CLASSIFIED PROGRAMS 051ACLASSIFIED PROGRAMS635,338635,338 AGILE PROCUREMENT TRANSITION PILOT 081AGILE PROCUREMENT TRANSITION PILOT100,000  Program increase[100,000] AVIATION PROGRAMS 052ARMED OVERWATCH/TARGETING170,000170,000 053MANNED ISR2,5002,500 054MC–122,2502,250 055MH–60 BLACKHAWK29,90029,900 056ROTARY WING UPGRADES AND SUSTAINMENT202,278202,278 057UNMANNED ISR55,95155,951 058NON-STANDARD AVIATION3,2823,282 059U–284,1764,176 060MH–47 CHINOOK130,485130,485 061CV–22 MODIFICATION41,76247,572  SOCOM—CV–22 Reliability Acceleration[5,810] 062MQ–9 UNMANNED AERIAL VEHICLE8,0208,020 063PRECISION STRIKE PACKAGE165,224165,224 064AC/MC–130J205,216205,216 065C–130 MODIFICATIONS13,37313,373 SHIPBUILDING 066UNDERWATER SYSTEMS17,22723,327  SOCOM—Modernized Forward Look Sonar[900]  SOCOM Combat Diving Advanced Equipment Acceleration[5,200] AMMUNITION PROGRAMS 067ORDNANCE ITEMS <$5M168,072168,072 OTHER PROCUREMENT PROGRAMS 068INTELLIGENCE SYSTEMS131,889123,889  Program decrease[–8,000] 069DISTRIBUTED COMMON GROUND/SURFACE SYSTEMS5,9915,991 070OTHER ITEMS <$5M62,72262,722 071COMBATANT CRAFT SYSTEMS17,08017,080 072SPECIAL PROGRAMS44,35175,531  SOCOM—Medium Fixed Wing Mobility Modifications[31,180] 073TACTICAL VEHICLES26,80626,806 074WARRIOR SYSTEMS <$5M284,548304,548  Radio Integration System Program Upgrade[20,000] 075COMBAT MISSION REQUIREMENTS27,51327,513 077OPERATIONAL ENHANCEMENTS INTELLIGENCE20,25220,252 078OPERATIONAL ENHANCEMENTS328,569389,872  SOCOM—Armored Ground Mobility Systems (AGMS) Acceleration[33,303]  SOCOM—Fused Panoramic Night Vision Goggles Acceleration[28,000] CBDP 079CHEMICAL BIOLOGICAL SITUATIONAL AWARENESS167,918167,918 080CB PROTECTION & HAZARD MITIGATION189,265189,265  TOTAL PROCUREMENT, DEFENSE-WIDE5,548,2125,885,684  NATIONAL GUARD AND RESERVE EQUIPMENT UNDISTRIBUTED 007UNDISTRIBUTED950,000  Program increase[950,000]  TOTAL NATIONAL GUARD AND RESERVE EQUIPMENT950,000   TOTAL PROCUREMENT132,205,078147,064,524  XLIIResearch, Development, Test, and Evaluation 4201.Research, development, test, and evaluation   SEC. 4201. RESEARCH, DEVELOPMENT, TEST, AND EVALUATION(In Thousands of Dollars) LineProgramElementItemFY 2022 RequestHouse Authorized  RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY BASIC RESEARCH 0010601102ADEFENSE RESEARCH SCIENCES297,241324,288  Lightweight, High Entropy Alloy Research[5,000]  Program increase[22,047] 0020601103AUNIVERSITY RESEARCH INITIATIVES66,98172,809  Program increase[5,828] 0030601104AUNIVERSITY AND INDUSTRY RESEARCH CENTERS94,003109,003  Biotechnology advancements[4,000]  Polar Research and Training[6,000]  SMART and Cognitive Research for RF/ Radar[5,000] 0040601121ACYBER COLLABORATIVE RESEARCH ALLIANCE5,0675,067 0050601601AARTIFICIAL INTELLIGENCE AND MACHINE LEARNING BASIC RESEARCH10,18315,183  Program increase[5,000]  SUBTOTAL BASIC RESEARCH473,475526,350  APPLIED RESEARCH 0060602115ABIOMEDICAL TECHNOLOGY11,92511,925 0070602134ACOUNTER IMPROVISED-THREAT ADVANCED STUDIES1,9761,976 0080602141ALETHALITY TECHNOLOGY64,12665,126  CPF—Research and Development of Next Generation Explosives and Propellants[1,000] 0090602142AARMY APPLIED RESEARCH28,65428,654 0100602143ASOLDIER LETHALITY TECHNOLOGY105,168115,168  AFC Pathfinder Partnership Program-Air Assault[10,000] 0110602144AGROUND TECHNOLOGY56,400118,400  Additive Manufacturing Materials[9,000]  Advanced materials process[10,000]  Chemical and Biological Detection [5,000]  CPF—Army Research Lab (ARL) Additive Manufacturing/Machine Learning (AM/ML) Initiative[5,000]  High performance polymers[10,000]  Modeling Enabled Multifunctional Materials Development (MEMMD)[6,000]  Program increase[17,000] 0120602145ANEXT GENERATION COMBAT VEHICLE TECHNOLOGY172,166190,166  CPF—High-efficiency Truck Users Forum (HTUF)[2,500]  CPF—Structural Thermoplastics Large-Scale Low-Cost Tooling Solutions[4,500]  Prototyping Energy Smart Autonomous Ground Systems[8,000]  Tactical Behaviors for Autonomous Maneuver[3,000] 0130602146ANETWORK C3I TECHNOLOGY84,606136,406  Advanced fabrics for shelters[9,000]  Alternative PNT [15,000]  CPF—Future Nano- and Micro-Fabrication - Advanced Materials Engineering Research Institute[6,800]  CPF—Multiple Drone, Multiple Sensor ISR Capabilities[5,000]  Distributed Radio Frequency Sensor/Effector Technology for Strategic Defense[10,000]  Intelligent Electronic Protection Technologies[6,000] 0140602147ALONG RANGE PRECISION FIRES TECHNOLOGY64,28594,535  Machine Learning for Army Integrated Fires[10,000]  Novel Printed Armaments Components[15,000]  Precision Long Range Integrated Strike (PLRIS)[5,250] 0150602148AFUTURE VERTICLE LIFT TECHNOLOGY91,41191,411 0160602150AAIR AND MISSILE DEFENSE TECHNOLOGY19,31664,316  Advancement of critical HEL technologies[10,000]  Cyber Electromagnetic (CEMA) Missile Defender[15,000]  High energy laser integration[20,000] 0170602180AARTIFICIAL INTELLIGENCE AND MACHINE LEARNING TECHNOLOGIES15,03415,034 0180602181AALL DOMAIN CONVERGENCE APPLIED RESEARCH25,96725,967 0190602182AC3I APPLIED RESEARCH12,40612,406 0200602183AAIR PLATFORM APPLIED RESEARCH6,59716,597  High density eVTOL power source[10,000] 0210602184ASOLDIER APPLIED RESEARCH11,06426,064  Advanced AI/AA analytics[5,000]  AFC Pathfinder Partnership Program[10,000] 0220602213AC3I APPLIED CYBER12,12312,123 0230602386ABIOTECHNOLOGY FOR MATERIALS—APPLIED RESEARCH20,64320,643 0240602785AMANPOWER/PERSONNEL/TRAINING TECHNOLOGY18,70118,701 0250602787AMEDICAL TECHNOLOGY91,72095,720  CPF—Human Performance Optimization (HPO) Center[2,000]  CPF—Suicide Prevention with Focus on Rural, Remote, Isolated, and OCONUS Installations[2,000]  SUBTOTAL APPLIED RESEARCH914,2881,161,338  ADVANCED TECHNOLOGY DEVELOPMENT 0260603002AMEDICAL ADVANCED TECHNOLOGY43,80443,804 0270603007AMANPOWER, PERSONNEL AND TRAINING ADVANCED TECHNOLOGY14,27314,273 0280603025AARMY AGILE INNOVATION AND DEMONSTRATION22,23122,231 0290603040AARTIFICIAL INTELLIGENCE AND MACHINE LEARNING ADVANCED TECHNOLOGIES909909 0300603041AALL DOMAIN CONVERGENCE ADVANCED TECHNOLOGY17,74317,743 0310603042AC3I ADVANCED TECHNOLOGY3,1513,151 0320603043AAIR PLATFORM ADVANCED TECHNOLOGY754754 0330603044ASOLDIER ADVANCED TECHNOLOGY890890 0340603115AMEDICAL DEVELOPMENT26,52126,521 0350603116ALETHALITY ADVANCED TECHNOLOGY8,0668,066 0360603117AARMY ADVANCED TECHNOLOGY DEVELOPMENT76,81576,815 0370603118ASOLDIER LETHALITY ADVANCED TECHNOLOGY107,966107,966 0380603119AGROUND ADVANCED TECHNOLOGY23,40363,403  Advanced Entry Control Point Design[5,000]  Cold weather military research[2,000]  CPF—Military Operations in a Permafrost Environment[3,000]  Ground Advanced Technology—3D Printed Structures[12,000]  Program increase[10,000]  Rapid entry and sustainment for the Arctic[8,000] 0390603134ACOUNTER IMPROVISED-THREAT SIMULATION24,74724,747 0400603386ABIOTECHNOLOGY FOR MATERIALS—ADVANCED RESEARCH53,73653,736 0410603457AC3I CYBER ADVANCED DEVELOPMENT31,42631,426 0420603461AHIGH PERFORMANCE COMPUTING MODERNIZATION PROGRAM189,123231,523  Program increase[42,400] 0430603462ANEXT GENERATION COMBAT VEHICLE ADVANCED TECHNOLOGY164,951169,951  Vehicle Cyber Security Research[5,000] 0440603463ANETWORK C3I ADVANCED TECHNOLOGY155,867174,267  C3I Assured Position, Navigation, and Timing Technology[10,000]  Infrastructure Smart Technology[8,400] 0450603464ALONG RANGE PRECISION FIRES ADVANCED TECHNOLOGY93,909123,909  Extended Range Artillery Munition Suite (ERAMS)[10,000]  Missile effects planning tool developlment[10,000]  Project AG5[10,000] 0460603465AFUTURE VERTICAL LIFT ADVANCED TECHNOLOGY179,677179,677 0470603466AAIR AND MISSILE DEFENSE ADVANCED TECHNOLOGY48,82666,326  Late contract award[–2,500]  Program increase—Missile Mentor[10,000]  Vehicle-mounted high-energy laser weapon systems development[10,000] 0480603920AHUMANITARIAN DEMINING8,6498,649  SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT1,297,4371,450,737  ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 0490603305AARMY MISSILE DEFENSE SYSTEMS INTEGRATION11,70253,702  Electro-Magnetic Denial and Protect[10,000]  Flight Analysis Software Toolkit[8,000]  PNT Resiliency Lab[8,000]  Program increase[10,000]  Scalable High Powered Microwave Technology[6,000] 0500603308AARMY SPACE SYSTEMS INTEGRATION18,75521,755  Multi-Mission Synthetic Aperture Radar Payload Development[3,000] 0520603619ALANDMINE WARFARE AND BARRIER—ADV DEV50,31450,314 0530603639ATANK AND MEDIUM CALIBER AMMUNITION79,87379,873 0540603645AARMORED SYSTEM MODERNIZATION—ADV DEV170,590176,390  Excess to need[–4,000]  Ground vehicle modeling and simulation research and development[9,800] 0550603747ASOLDIER SUPPORT AND SURVIVABILITY2,8972,897 0560603766ATACTICAL ELECTRONIC SURVEILLANCE SYSTEM—ADV DEV113,365113,365 0570603774ANIGHT VISION SYSTEMS ADVANCED DEVELOPMENT18,00021,804  Soldier Maneuver Sensors Adv Dev Lethality Smart System—Army UPL[3,804] 0580603779AENVIRONMENTAL QUALITY TECHNOLOGY—DEM/VAL11,92111,921 0590603790ANATO RESEARCH AND DEVELOPMENT3,7773,777 0600603801AAVIATION—ADV DEV1,125,6411,134,141  Excess to need[–24,500]  FLRAA risk reduction[33,000] 0610603804ALOGISTICS AND ENGINEER EQUIPMENT—ADV DEV7,0557,055 0620603807AMEDICAL SYSTEMS—ADV DEV22,07122,071 0630603827ASOLDIER SYSTEMS—ADVANCED DEVELOPMENT17,45917,459 0640604017AROBOTICS DEVELOPMENT87,19875,048  Excess carryover[–7,150]  Unjustified growth—other support costs[–5,000] 0650604019AEXPANDED MISSION AREA MISSILE (EMAM)50,67443,674  IFPC-HEL Late Contract Award[–7,000] 0670604035ALOW EARTH ORBIT (LEO) SATELLITE CAPABILITY19,63819,638 0680604036AMULTI-DOMAIN SENSING SYSTEM (MDSS) ADV DEV50,54845,498  Insufficient justification[–5,050] 0690604037ATACTICAL INTEL TARGETING ACCESS NODE (TITAN) ADV DEV28,34728,347 0700604100AANALYSIS OF ALTERNATIVES10,09110,091 0710604101ASMALL UNMANNED AERIAL VEHICLE (SUAV) (6.4)926926 0720604113AFUTURE TACTICAL UNMANNED AIRCRAFT SYSTEM (FTUAS)69,69769,697 0730604114ALOWER TIER AIR MISSILE DEFENSE (LTAMD) SENSOR327,690327,690 0740604115ATECHNOLOGY MATURATION INITIATIVES270,124180,324  Insufficient justification[–80,000]  Program decrease[–9,800] 0750604117AMANEUVER—SHORT RANGE AIR DEFENSE (M-SHORAD)39,37632,976  Excess carryover[–6,400] 0760604119AARMY ADVANCED COMPONENT DEVELOPMENT & PROTOTYPING189,483189,483 0770604120AASSURED POSITIONING, NAVIGATION AND TIMING (PNT)96,67996,679 0780604121ASYNTHETIC TRAINING ENVIRONMENT REFINEMENT & PROTOTYPING194,195192,195  Prior-year carryover[–2,000] 0790604134ACOUNTER IMPROVISED-THREAT DEMONSTRATION, PROTOTYPE DEVELOPMENT, AND TESTING13,37913,379 0800604182AHYPERSONICS300,928300,928 0810604403AFUTURE INTERCEPTOR7,8957,895 0820604531ACOUNTER—SMALL UNMANNED AIRCRAFT SYSTEMS ADVANCED DEVELOPMENT19,14819,148 0830604541AUNIFIED NETWORK TRANSPORT35,40935,409 0840604644AMOBILE MEDIUM RANGE MISSILE286,457281,457  Prior-year carryover[–5,000] 0850604785AINTEGRATED BASE DEFENSE (BUDGET ACTIVITY 4)2,0402,040 0860305251ACYBERSPACE OPERATIONS FORCES AND FORCE SUPPORT52,98852,988  SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES3,806,3303,742,034  SYSTEM DEVELOPMENT & DEMONSTRATION 0890604201AAIRCRAFT AVIONICS6,6546,654 0900604270AELECTRONIC WARFARE DEVELOPMENT30,84026,440  Early to need[–4,400] 0910604601AINFANTRY SUPPORT WEAPONS67,87372,873  Turret Gunner Survivability and Simulation Environment[5,000] 0920604604AMEDIUM TACTICAL VEHICLES11,37411,374 0930604611AJAVELIN7,0947,094 0940604622AFAMILY OF HEAVY TACTICAL VEHICLES31,60231,602 0950604633AAIR TRAFFIC CONTROL4,4054,405 0960604642ALIGHT TACTICAL WHEELED VEHICLES2,0557,655  Electric Light Recon Vehicle—Army UPL[5,600] 0970604645AARMORED SYSTEMS MODERNIZATION (ASM)—ENG DEV137,256137,256 0980604710ANIGHT VISION SYSTEMS—ENG DEV62,690112,690  Transfer from Other Procurement, Army line 83[50,000] 0990604713ACOMBAT FEEDING, CLOTHING, AND EQUIPMENT1,6581,658 1000604715ANON-SYSTEM TRAINING DEVICES—ENG DEV26,54026,540 1010604741AAIR DEFENSE COMMAND, CONTROL AND INTELLIGENCE—ENG DEV59,51859,518 1020604742ACONSTRUCTIVE SIMULATION SYSTEMS DEVELOPMENT22,33122,331 1030604746AAUTOMATIC TEST EQUIPMENT DEVELOPMENT8,8078,807 1040604760ADISTRIBUTIVE INTERACTIVE SIMULATIONS (DIS)—ENG DEV7,4537,453 1070604798ABRIGADE ANALYSIS, INTEGRATION AND EVALUATION21,53421,534 1080604802AWEAPONS AND MUNITIONS—ENG DEV309,778309,778 1090604804ALOGISTICS AND ENGINEER EQUIPMENT—ENG DEV59,26152,261  Excess carryover[–7,000] 1100604805ACOMMAND, CONTROL, COMMUNICATIONS SYSTEMS—ENG DEV20,12120,121 1110604807AMEDICAL MATERIEL/MEDICAL BIOLOGICAL DEFENSE EQUIPMENT—ENG DEV44,42444,424 1120604808ALANDMINE WARFARE/BARRIER—ENG DEV14,1379,137  Insufficient justification[–5,000] 1130604818AARMY TACTICAL COMMAND & CONTROL HARDWARE & SOFTWARE162,704162,704 1140604820ARADAR DEVELOPMENT127,919127,919 1150604822AGENERAL FUND ENTERPRISE BUSINESS SYSTEM (GFEBS)17,62317,623 1170604827ASOLDIER SYSTEMS—WARRIOR DEM/VAL6,4546,454 1180604852ASUITE OF SURVIVABILITY ENHANCEMENT SYSTEMS—EMD106,354127,354  Program increase for vehicle protection system research—Army UPL[21,000] 1200605013AINFORMATION TECHNOLOGY DEVELOPMENT122,168122,168 1210605018AINTEGRATED PERSONNEL AND PAY SYSTEM-ARMY (IPPS-A)76,93676,936 1220605028AARMORED MULTI-PURPOSE VEHICLE (AMPV)35,56035,560 1240605030AJOINT TACTICAL NETWORK CENTER (JTNC)16,36416,364 1250605031AJOINT TACTICAL NETWORK (JTN)28,95428,954 1280605035ACOMMON INFRARED COUNTERMEASURES (CIRCM)16,63016,630 1300605038ANUCLEAR BIOLOGICAL CHEMICAL RECONNAISSANCE VEHICLE (NBCRV) SENSOR SUITE7,6187,618 1310605041ADEFENSIVE CYBER TOOL DEVELOPMENT18,89218,892 1320605042ATACTICAL NETWORK RADIO SYSTEMS (LOW-TIER)28,84928,849 1330605047ACONTRACT WRITING SYSTEM22,96022,960 1350605051AAIRCRAFT SURVIVABILITY DEVELOPMENT65,60365,603 1360605052AINDIRECT FIRE PROTECTION CAPABILITY INC 2—BLOCK 1233,512233,512 1370605053AGROUND ROBOTICS18,24118,241 1380605054AEMERGING TECHNOLOGY INITIATIVES254,945254,945 1390605143ABIOMETRICS ENABLING CAPABILITY (BEC)4,3264,326 1400605144ANEXT GENERATION LOAD DEVICE—MEDIUM15,61615,616 1410605145AMEDICAL PRODUCTS AND SUPPORT SYSTEMS DEVELOPMENT962962 1420605148ATACTICAL INTEL TARGETING ACCESS NODE (TITAN) EMD54,97254,972 1430605203AARMY SYSTEM DEVELOPMENT & DEMONSTRATION122,175122,175 1440605205ASMALL UNMANNED AERIAL VEHICLE (SUAV) (6.5)2,2752,275 1450605224AMULTI-DOMAIN INTELLIGENCE9,3139,313 1460605225ASIO CAPABILITY DEVELOPMENT22,71322,713 1470605231APRECISION STRIKE MISSILE (PRSM)188,452188,452 1480605232AHYPERSONICS EMD111,473111,473 1490605233AACCESSIONS INFORMATION ENVIRONMENT (AIE)18,79018,790 1500605450AJOINT AIR-TO-GROUND MISSILE (JAGM)2,1342,134 1510605457AARMY INTEGRATED AIR AND MISSILE DEFENSE (AIAMD)157,873157,873 1520605531ACOUNTER—SMALL UNMANNED AIRCRAFT SYSTEMS SYS DEV & DEMONSTRATION33,38633,386 1530605625AMANNED GROUND VEHICLE225,106203,106  Excess carryover[–10,000]  Unjustified growth—other support costs[–7,000]  Unjustified growth—program management[–5,000] 1540605766ANATIONAL CAPABILITIES INTEGRATION (MIP)14,45414,454 1550605812AJOINT LIGHT TACTICAL VEHICLE (JLTV) ENGINEERING AND MANUFACTURING DEVELOPMENT PH2,5642,564 1560605830AAVIATION GROUND SUPPORT EQUIPMENT1,2011,201 1570303032ATROJAN—RH123,3623,362 1610304270AELECTRONIC WARFARE DEVELOPMENT75,52075,520  SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION3,392,3583,435,558  MANAGEMENT SUPPORT 1620604256ATHREAT SIMULATOR DEVELOPMENT18,43918,439 1630604258ATARGET SYSTEMS DEVELOPMENT17,40417,404 1640604759AMAJOR T&E INVESTMENT68,13968,139 1650605103ARAND ARROYO CENTER33,12633,126 1660605301AARMY KWAJALEIN ATOLL240,877240,877 1670605326ACONCEPTS EXPERIMENTATION PROGRAM79,71079,710 1690605601AARMY TEST RANGES AND FACILITIES354,227354,227 1700605602AARMY TECHNICAL TEST INSTRUMENTATION AND TARGETS49,25369,739  Modular Open System Architecture (MOSA) integration research and testing[20,486] 1710605604ASURVIVABILITY/LETHALITY ANALYSIS36,38936,389 1720605606AAIRCRAFT CERTIFICATION2,4892,489 1730605702AMETEOROLOGICAL SUPPORT TO RDT&E ACTIVITIES6,6896,689 1740605706AMATERIEL SYSTEMS ANALYSIS21,55821,558 1750605709AEXPLOITATION OF FOREIGN ITEMS13,63113,631 1760605712ASUPPORT OF OPERATIONAL TESTING55,12255,122 1770605716AARMY EVALUATION CENTER65,85465,854 1780605718AARMY MODELING & SIM X-CMD COLLABORATION & INTEG2,6332,633 1790605801APROGRAMWIDE ACTIVITIES96,58996,589 1800605803ATECHNICAL INFORMATION ACTIVITIES26,80826,808 1810605805AMUNITIONS STANDARDIZATION, EFFECTIVENESS AND SAFETY43,04248,042  Program increase for Advanced Ammunition Material and Manufacturing Technologies[5,000] 1820605857AENVIRONMENTAL QUALITY TECHNOLOGY MGMT SUPPORT1,7891,789 1830605898AARMY DIRECT REPORT HEADQUARTERS—R&D - MHA52,10852,108 1850606002ARONALD REAGAN BALLISTIC MISSILE DEFENSE TEST SITE80,95280,952 1860606003ACOUNTERINTEL AND HUMAN INTEL MODERNIZATION5,3635,363 1870606105AMEDICAL PROGRAM-WIDE ACTIVITIES39,04139,041 1880606942AASSESSMENTS AND EVALUATIONS CYBER VULNERABILITIES5,4665,466  SUBTOTAL MANAGEMENT SUPPORT1,416,6981,442,184  OPERATIONAL SYSTEMS DEVELOPMENT 1900603778AMLRS PRODUCT IMPROVEMENT PROGRAM12,31412,314 1910605024AANTI-TAMPER TECHNOLOGY SUPPORT8,8688,868 1920607131AWEAPONS AND MUNITIONS PRODUCT IMPROVEMENT PROGRAMS22,82838,828  Agile Manufacturing for Advanced Armament Systems[16,000] 1940607136ABLACKHAWK PRODUCT IMPROVEMENT PROGRAM4,7736,773  Program increase[2,000] 1950607137ACHINOOK PRODUCT IMPROVEMENT PROGRAM52,37262,372  Program increase—T55–714C acceleration[10,000] 1960607139AIMPROVED TURBINE ENGINE PROGRAM275,024315,024  Army Improved Turbine Engine Program[40,000] 1970607142AAVIATION ROCKET SYSTEM PRODUCT IMPROVEMENT AND DEVELOPMENT12,41712,417 1980607143AUNMANNED AIRCRAFT SYSTEM UNIVERSAL PRODUCTS4,5944,594 1990607145AAPACHE FUTURE DEVELOPMENT10,06725,067  Program increase—air vehicle advancement and advanced mission systems.[15,000] 2000607148AAN/TPQ–53 COUNTERFIRE TARGET ACQUISITION RADAR SYSTEM56,68156,681 2010607150AINTEL CYBER DEVELOPMENT3,61112,471  Cyber-Info Dominance Center[8,860] 2020607312AARMY OPERATIONAL SYSTEMS DEVELOPMENT28,02928,029 2030607313AELECTRONIC WARFARE DEVELOPMENT5,6735,673 2040607665AFAMILY OF BIOMETRICS1,1781,178 2050607865APATRIOT PRODUCT IMPROVEMENT125,932125,932 2060203728AJOINT AUTOMATED DEEP OPERATION COORDINATION SYSTEM (JADOCS)25,54725,547 2070203735ACOMBAT VEHICLE IMPROVEMENT PROGRAMS211,523276,523  Abrams tank modernization[65,000] 2080203743A155MM SELF-PROPELLED HOWITZER IMPROVEMENTS213,281208,136  Excess carryover[–5,145] 2100203752AAIRCRAFT ENGINE COMPONENT IMPROVEMENT PROGRAM132132 2110203758ADIGITIZATION3,9363,936 2120203801AMISSILE/AIR DEFENSE PRODUCT IMPROVEMENT PROGRAM127127 2130203802AOTHER MISSILE PRODUCT IMPROVEMENT PROGRAMS10,26510,265 2140205412AENVIRONMENTAL QUALITY TECHNOLOGY—OPERATIONAL SYSTEM DEV262262 2150205456ALOWER TIER AIR AND MISSILE DEFENSE (AMD) SYSTEM182182 2160205778AGUIDED MULTIPLE-LAUNCH ROCKET SYSTEM (GMLRS)63,93763,937 2170208053AJOINT TACTICAL GROUND SYSTEM13,37913,379 2190303028ASECURITY AND INTELLIGENCE ACTIVITIES24,53124,531 2200303140AINFORMATION SYSTEMS SECURITY PROGRAM15,72015,720 2210303141AGLOBAL COMBAT SUPPORT SYSTEM52,73961,739  ERP Convergence[9,000] 2220303142ASATCOM GROUND ENVIRONMENT (SPACE)15,24715,247 2260305179AINTEGRATED BROADCAST SERVICE (IBS)5,4305,430 2270305204ATACTICAL UNMANNED AERIAL VEHICLES8,4108,410 2280305206AAIRBORNE RECONNAISSANCE SYSTEMS24,46024,460 2330307665ABIOMETRICS ENABLED INTELLIGENCE2,0662,066 2340708045AEND ITEM INDUSTRIAL PREPAREDNESS ACTIVITIES61,72076,720  Digital Night Vision Cameras[15,000] 236A9999999999CLASSIFIED PROGRAMS2,9932,993  SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT1,380,2481,555,963  SOFTWARE AND DIGITAL TECHNOLOGY PILOT PROGRAMS 2370608041ADEFENSIVE CYBER—SOFTWARE PROTOTYPE DEVELOPMENT118,811118,811  SUBTOTAL SOFTWARE AND DIGITAL TECHNOLOGY PILOT PROGRAMS118,811118,811   TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY12,799,64513,432,975  RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY BASIC RESEARCH 0010601103NUNIVERSITY RESEARCH INITIATIVES117,448160,136  Defense University Research Instrumentation Program[20,000]  Program increase[22,688] 0020601152NIN-HOUSE LABORATORY INDEPENDENT RESEARCH23,399  Program increase[23,399] 0030601153NDEFENSE RESEARCH SCIENCES484,421489,406  CPF—Digital Twins for Navy Maintenance[1,985]  Program increase[3,000]  SUBTOTAL BASIC RESEARCH601,869672,941  APPLIED RESEARCH 0040602114NPOWER PROJECTION APPLIED RESEARCH23,01333,013  Multi-Mission UAV-borne Electronic Attack[10,000] 0050602123NFORCE PROTECTION APPLIED RESEARCH122,888143,388  Program increase[5,000]  Relative positioning of autonomous platforms[5,000]  Talent and technology for Navy power and energy systems[10,500] 0060602131MMARINE CORPS LANDING FORCE TECHNOLOGY51,11261,112  Unmanned logistics solutions[10,000] 0070602235NCOMMON PICTURE APPLIED RESEARCH51,47751,477 0080602236NWARFIGHTER SUSTAINMENT APPLIED RESEARCH70,54780,547  High Mobility Ground Robots to Assist Dismounted Infantry in Urban Operations[5,000]  Humanoid robotics in complex unstructured environments[5,000] 0090602271NELECTROMAGNETIC SYSTEMS APPLIED RESEARCH85,15785,157 0100602435NOCEAN WARFIGHTING ENVIRONMENT APPLIED RESEARCH70,08690,086  Program increase[20,000] 0110602651MJOINT NON-LETHAL WEAPONS APPLIED RESEARCH6,4056,405 0120602747NUNDERSEA WARFARE APPLIED RESEARCH57,484112,484  Academic partnerships for undersea vehicle research and manufacturing[16,500]  Continuous distributed sensing systems[20,000]  CPF—Connected AI for Autonomous UUV Systems[5,000]  CPF—Persistent Maritime Surveillance[5,000]  Program increase[8,500] 0130602750NFUTURE NAVAL CAPABILITIES APPLIED RESEARCH173,356193,356  Remote acoustic sensing[20,000] 0140602782NMINE AND EXPEDITIONARY WARFARE APPLIED RESEARCH32,16032,160 0150602792NINNOVATIVE NAVAL PROTOTYPES (INP) APPLIED RESEARCH152,976152,976 0160602861NSCIENCE AND TECHNOLOGY MANAGEMENT—ONR FIELD ACITIVITIES79,25479,254  SUBTOTAL APPLIED RESEARCH975,9151,121,415  ADVANCED TECHNOLOGY DEVELOPMENT 0170603123NFORCE PROTECTION ADVANCED TECHNOLOGY21,66121,661 0180603271NELECTROMAGNETIC SYSTEMS ADVANCED TECHNOLOGY8,1468,146 0190603640MUSMC ADVANCED TECHNOLOGY DEMONSTRATION (ATD)224,155264,055  Low Cost Attributable Aircraft Technology[25,000]  Maritime Targeting Cell—Expeditionary (MTC-X)[5,300]  Next Generation Logistics – Autonomous Littoral Connector[9,600] 0200603651MJOINT NON-LETHAL WEAPONS TECHNOLOGY DEVELOPMENT13,42913,429 0210603673NFUTURE NAVAL CAPABILITIES ADVANCED TECHNOLOGY DEVELOPMENT265,299265,299 0220603680NMANUFACTURING TECHNOLOGY PROGRAM57,23657,236 0230603729NWARFIGHTER PROTECTION ADVANCED TECHNOLOGY4,9354,935 0240603758NNAVY WARFIGHTING EXPERIMENTS AND DEMONSTRATIONS47,16752,167  Net-Zero and Resilient Energy Installations[5,000] 0250603782NMINE AND EXPEDITIONARY WARFARE ADVANCED TECHNOLOGY1,9811,981 0260603801NINNOVATIVE NAVAL PROTOTYPES (INP) ADVANCED TECHNOLOGY DEVELOPMENT133,779158,779  Attritable Group III Ultra-Long Endurance Unmanned Aircraft for Persistent ISR[10,000]  Program increase—railgun[15,000]  SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT777,788847,688  ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 0270603128NUNMANNED AERIAL SYSTEM16,87916,879 0280603178NMEDIUM AND LARGE UNMANNED SURFACE VEHICLES (USVS)144,846144,846 0290603207NAIR/OCEAN TACTICAL APPLICATIONS27,84927,849 0300603216NAVIATION SURVIVABILITY16,81516,815 0310603239NNAVAL CONSTRUCTION FORCES5,2905,290 0330603254NASW SYSTEMS DEVELOPMENT17,61217,612 0340603261NTACTICAL AIRBORNE RECONNAISSANCE3,1113,111 0350603382NADVANCED COMBAT SYSTEMS TECHNOLOGY32,31032,310 0360603502NSURFACE AND SHALLOW WATER MINE COUNTERMEASURES58,01358,013 0370603506NSURFACE SHIP TORPEDO DEFENSE1,8621,862 0380603512NCARRIER SYSTEMS DEVELOPMENT7,1827,182 0390603525NPILOT FISH408,087408,087 0400603527NRETRACT LARCH44,19744,197 0410603536NRETRACT JUNIPER144,541144,541 0420603542NRADIOLOGICAL CONTROL761761 0430603553NSURFACE ASW1,1441,144 0440603561NADVANCED SUBMARINE SYSTEM DEVELOPMENT99,78279,782  Production delay[–20,000] 0450603562NSUBMARINE TACTICAL WARFARE SYSTEMS14,05914,059 0460603563NSHIP CONCEPT ADVANCED DESIGN111,590111,590 0470603564NSHIP PRELIMINARY DESIGN & FEASIBILITY STUDIES106,957106,957 0480603570NADVANCED NUCLEAR POWER SYSTEMS203,572203,572 0490603573NADVANCED SURFACE MACHINERY SYSTEMS78,12278,122 0500603576NCHALK EAGLE80,27080,270 0510603581NLITTORAL COMBAT SHIP (LCS)84,92484,924 0520603582NCOMBAT SYSTEM INTEGRATION17,32217,322 0530603595NOHIO REPLACEMENT296,231266,231  Excessive cost growth[–30,000] 0540603596NLCS MISSION MODULES75,99575,995 0550603597NAUTOMATED TEST AND RE-TEST (ATRT)7,8057,805 0560603599NFRIGATE DEVELOPMENT109,459109,459 0570603609NCONVENTIONAL MUNITIONS7,2967,296 0580603635MMARINE CORPS GROUND COMBAT/SUPPORT SYSTEM77,06577,065 0590603654NJOINT SERVICE EXPLOSIVE ORDNANCE DEVELOPMENT34,78534,785 0600603713NOCEAN ENGINEERING TECHNOLOGY DEVELOPMENT8,7748,774 0610603721NENVIRONMENTAL PROTECTION20,67720,677 0620603724NNAVY ENERGY PROGRAM33,82443,824  AR3P Auto Refueling System[10,000] 0630603725NFACILITIES IMPROVEMENT6,3276,327 0640603734NCHALK CORAL579,389579,389 0650603739NNAVY LOGISTIC PRODUCTIVITY669669 0660603746NRETRACT MAPLE295,295295,295 0670603748NLINK PLUMERIA692,280692,280 0680603751NRETRACT ELM83,90483,904 0690603764MLINK EVERGREEN221,253221,253 0710603790NNATO RESEARCH AND DEVELOPMENT5,8055,805 0720603795NLAND ATTACK TECHNOLOGY4,0174,017 0730603851MJOINT NON-LETHAL WEAPONS TESTING29,58929,589 0740603860NJOINT PRECISION APPROACH AND LANDING SYSTEMS—DEM/VAL24,45024,450 0750603925NDIRECTED ENERGY AND ELECTRIC WEAPON SYSTEMS81,80381,803 0760604014NF/A –18 INFRARED SEARCH AND TRACK (IRST)48,79348,793 0770604027NDIGITAL WARFARE OFFICE46,76955,752  Navy Tactical Grid Development for JADC2[8,983] 0780604028NSMALL AND MEDIUM UNMANNED UNDERSEA VEHICLES84,67684,676 0790604029NUNMANNED UNDERSEA VEHICLE CORE TECHNOLOGIES59,29959,299 0810604031NLARGE UNMANNED UNDERSEA VEHICLES88,06388,063 0820604112NGERALD R. FORD CLASS NUCLEAR AIRCRAFT CARRIER (CVN 78—80)121,509156,509  Integrated Digital Shipbuilding[35,000] 0830604126NLITTORAL AIRBORNE MCM18,66969  COBRA Block II early to need[–18,600] 0840604127NSURFACE MINE COUNTERMEASURES13,65513,655 0850604272NTACTICAL AIR DIRECTIONAL INFRARED COUNTERMEASURES (TADIRCM)33,24633,246 0860604289MNEXT GENERATION LOGISTICS1,0716,071  Additive Manufacturing Part Screening and Selection Software Tool[5,000] 0870604292NFUTURE VERTICAL LIFT (MARITIME STRIKE)9,8259,825 0880604320MRAPID TECHNOLOGY CAPABILITY PROTOTYPE6,5556,555 0890604454NLX (R)3,3443,344 0900604536NADVANCED UNDERSEA PROTOTYPING58,47358,473 0910604636NCOUNTER UNMANNED AIRCRAFT SYSTEMS (C-UAS)5,5295,529 0920604659NPRECISION STRIKE WEAPONS DEVELOPMENT PROGRAM97,94497,944 0930604707NSPACE AND ELECTRONIC WARFARE (SEW) ARCHITECTURE/ENGINEERING SUPPORT9,3409,340 0940604786NOFFENSIVE ANTI-SURFACE WARFARE WEAPON DEVELOPMENT127,756127,756 0950605512NMEDIUM UNMANNED SURFACE VEHICLES (MUSVS))60,028101,728  Carry out execution of CLIN 0101[41,700] 0960605513NUNMANNED SURFACE VEHICLE ENABLING CAPABILITIES170,838123,838  USV machinery qualification insuficient justification[–47,000] 0970605514MGROUND BASED ANTI-SHIP MISSILE (MARFORRES)102,716102,716 0980605516MLONG RANGE FIRES (MARFORRES)88,47988,479 0990605518NCONVENTIONAL PROMPT STRIKE (CPS)1,372,3401,498,340  Conventional Prompt Strike (CPS) RDT&E [126,000] 1000303354NASW SYSTEMS DEVELOPMENT—MIP8,5718,571 1010304240MADVANCED TACTICAL UNMANNED AIRCRAFT SYSTEM16,20463,604  KMAX[12,400]  Solar-powered UAS[35,000] 1020304270NELECTRONIC WARFARE DEVELOPMENT—MIP506506  SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES7,077,9877,236,470  SYSTEM DEVELOPMENT & DEMONSTRATION 1030603208NTRAINING SYSTEM AIRCRAFT5,8645,864 1040604212NOTHER HELO DEVELOPMENT56,44449,312  AURA—excess to need[–7,132] 1050604214MAV–8B AIRCRAFT—ENG DEV10,14610,146 1060604215NSTANDARDS DEVELOPMENT4,0824,082 1070604216NMULTI-MISSION HELICOPTER UPGRADE DEVELOPMENT46,41856,418  Program increase—MH–60 modernization[10,000] 1080604221NP–3 MODERNIZATION PROGRAM579579 1090604230NWARFARE SUPPORT SYSTEM10,16710,167 1100604231NCOMMAND AND CONTROL SYSTEMS122,913122,913 1110604234NADVANCED HAWKEYE386,860386,860 1120604245MH–1 UPGRADES50,15850,158 1130604261NACOUSTIC SEARCH SENSORS46,06646,066 1140604262NV–22A107,984107,984 1150604264NAIR CREW SYSTEMS DEVELOPMENT22,74622,746 1160604269NEA–1868,42568,425 1170604270NELECTRONIC WARFARE DEVELOPMENT139,535136,593  Dual Band Decoy previously funded[–2,942] 1180604273MEXECUTIVE HELO DEVELOPMENT45,93245,932 1190604274NNEXT GENERATION JAMMER (NGJ)243,923245,423  High band risk reduction[10,000]  Test and evaluation delays[–8,500] 1200604280NJOINT TACTICAL RADIO SYSTEM—NAVY (JTRS-NAVY)234,434243,417  Navy Tactical Grid Development for JADC2[8,983] 1210604282NNEXT GENERATION JAMMER (NGJ) INCREMENT II248,096230,100  Contract delays[–17,996] 1220604307NSURFACE COMBATANT COMBAT SYSTEM ENGINEERING371,575371,575 1230604311NLPD–17 CLASS SYSTEMS INTEGRATION904904 1240604329NSMALL DIAMETER BOMB (SDB)46,76946,769 1250604366NSTANDARD MISSILE IMPROVEMENTS343,511343,511 1260604373NAIRBORNE MCM10,88110,881 1270604378NNAVAL INTEGRATED FIRE CONTROL—COUNTER AIR SYSTEMS ENGINEERING46,12146,121 1290604501NADVANCED ABOVE WATER SENSORS77,85277,852 1300604503NSSN–688 AND TRIDENT MODERNIZATION95,69395,693 1310604504NAIR CONTROL27,49927,499 1320604512NSHIPBOARD AVIATION SYSTEMS8,9248,924 1330604518NCOMBAT INFORMATION CENTER CONVERSION11,63111,631 1340604522NAIR AND MISSILE DEFENSE RADAR (AMDR) SYSTEM96,55696,556 1350604530NADVANCED ARRESTING GEAR (AAG)147147 1360604558NNEW DESIGN SSN503,252653,252  SSN Block VI design and advanced capabilities[150,000] 1370604562NSUBMARINE TACTICAL WARFARE SYSTEM62,11568,115  Submarine Launched UAS[6,000] 1380604567NSHIP CONTRACT DESIGN/ LIVE FIRE T&E54,82954,829 1390604574NNAVY TACTICAL COMPUTER RESOURCES4,2904,290 1400604601NMINE DEVELOPMENT76,02776,027 1410604610NLIGHTWEIGHT TORPEDO DEVELOPMENT94,38694,386 1420604654NJOINT SERVICE EXPLOSIVE ORDNANCE DEVELOPMENT8,3488,348 1430604657MUSMC GROUND COMBAT/SUPPORTING ARMS SYSTEMS—ENG DEV42,14442,144 1440604703NPERSONNEL, TRAINING, SIMULATION, AND HUMAN FACTORS7,3757,375 1460604755NSHIP SELF DEFENSE (DETECT & CONTROL)149,433149,433 1470604756NSHIP SELF DEFENSE (ENGAGE: HARD KILL)87,86287,862 1480604757NSHIP SELF DEFENSE (ENGAGE: SOFT KILL/EW)69,00669,006 1490604761NINTELLIGENCE ENGINEERING20,68420,684 1500604771NMEDICAL DEVELOPMENT3,96711,467  Program increase – autonomous aerial technology for distributed logistics.[7,500] 1510604777NNAVIGATION/ID SYSTEM48,83748,837 1520604800MJOINT STRIKE FIGHTER (JSF)—EMD577577 1530604800NJOINT STRIKE FIGHTER (JSF)—EMD262262 1540604850NSSN(X)29,82929,829 1550605013MINFORMATION TECHNOLOGY DEVELOPMENT11,27711,277 1560605013NINFORMATION TECHNOLOGY DEVELOPMENT243,828243,828 1570605024NANTI-TAMPER TECHNOLOGY SUPPORT8,4268,426 1580605180NTACAMO MODERNIZATION150,59290,472  Unjustified air vehicle acquisition strategy[–60,120] 1590605212MCH–53K RDTE256,903256,903 1600605215NMISSION PLANNING88,12888,128 1610605217NCOMMON AVIONICS60,11792,017  MAGTF Agile Network Gateway Link (MANGL) Wholene Tactical[31,900] 1620605220NSHIP TO SHORE CONNECTOR (SSC)6,3206,320 1630605327NT-AO 205 CLASS4,3364,336 1640605414NUNMANNED CARRIER AVIATION (UCA)268,937268,937 1650605450MJOINT AIR-TO-GROUND MISSILE (JAGM)356356 1660605500NMULTI-MISSION MARITIME AIRCRAFT (MMA)27,27927,279 1670605504NMULTI-MISSION MARITIME (MMA) INCREMENT III173,784173,784 1680605611MMARINE CORPS ASSAULT VEHICLES SYSTEM DEVELOPMENT & DEMONSTRATION80,70980,709 1690605813MJOINT LIGHT TACTICAL VEHICLE (JLTV) SYSTEM DEVELOPMENT & DEMONSTRATION2,0052,005 1700204202NDDG–1000112,576112,576 1740304785NISR & INFO OPERATIONS136,140126,140  Program decrease[–10,000] 1750306250MCYBER OPERATIONS TECHNOLOGY DEVELOPMENT26,31826,318  SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION5,910,0896,027,782  MANAGEMENT SUPPORT 1760604256NTHREAT SIMULATOR DEVELOPMENT20,86220,862 1770604258NTARGET SYSTEMS DEVELOPMENT12,11312,113 1780604759NMAJOR T&E INVESTMENT84,61784,617 1790605152NSTUDIES AND ANALYSIS SUPPORT—NAVY3,1083,108 1800605154NCENTER FOR NAVAL ANALYSES38,59038,590 1830605804NTECHNICAL INFORMATION SERVICES934934 1840605853NMANAGEMENT, TECHNICAL & INTERNATIONAL SUPPORT93,96693,966 1850605856NSTRATEGIC TECHNICAL SUPPORT3,5383,538 1860605863NRDT&E SHIP AND AIRCRAFT SUPPORT135,149135,149 1870605864NTEST AND EVALUATION SUPPORT429,277429,277 1880605865NOPERATIONAL TEST AND EVALUATION CAPABILITY24,87224,872 1890605866NNAVY SPACE AND ELECTRONIC WARFARE (SEW) SUPPORT17,65317,653 1900605867NSEW SURVEILLANCE/RECONNAISSANCE SUPPORT8,0658,065 1910605873MMARINE CORPS PROGRAM WIDE SUPPORT47,04244,042  Wargaming capability project restructured[–3,000] 1920605898NMANAGEMENT HQ—R&D35,61435,614 1930606355NWARFARE INNOVATION MANAGEMENT38,95838,958 1940305327NINSIDER THREAT2,5812,581 1950902498NMANAGEMENT HEADQUARTERS (DEPARTMENTAL SUPPORT ACTIVITIES)1,7471,747  SUBTOTAL MANAGEMENT SUPPORT998,686995,686  OPERATIONAL SYSTEMS DEVELOPMENT 1990604840MF–35 C2D2515,746464,146  TR–3/B4 cost growth[–51,600] 2000604840NF–35 C2D2481,962433,762  TR–3/B4 cost growth[–48,200] 2010605520MMARINE CORPS AIR DEFENSE WEAPONS SYSTEMS (MARFORRES)65,38165,381 2020607658NCOOPERATIVE ENGAGEMENT CAPABILITY (CEC)176,486176,486 2030101221NSTRATEGIC SUB & WEAPONS SYSTEM SUPPORT177,098186,098  Next Generation Strategic Inertial Measurement Unit[9,000] 2040101224NSSBN SECURITY TECHNOLOGY PROGRAM45,77545,775 2050101226NSUBMARINE ACOUSTIC WARFARE DEVELOPMENT64,75274,752  MK 5 acoustic device countermeasure[10,000] 2060101402NNAVY STRATEGIC COMMUNICATIONS35,45135,451 2070204136NF/A–18 SQUADRONS189,224193,224  Jet Noise Reduction Technology[4,000] 2080204228NSURFACE SUPPORT13,73313,733 2090204229NTOMAHAWK AND TOMAHAWK MISSION PLANNING CENTER (TMPC)132,181132,181 2100204311NINTEGRATED SURVEILLANCE SYSTEM84,27684,276 2110204313NSHIP-TOWED ARRAY SURVEILLANCE SYSTEMS6,2616,261 2120204413NAMPHIBIOUS TACTICAL SUPPORT UNITS (DISPLACEMENT CRAFT)1,6571,657 2130204460MGROUND/AIR TASK ORIENTED RADAR (G/ATOR)21,36768,367  Naval Integrated Fire Control—USMC UPL[12,000]  Radar Signal Processor Refresh—USMC UPL[12,000]  SENSOR AN/TPS–80 Ground/Air Task-Oriented Radar (G/ATOR): Air Traffic Control (ATC) Block IV Development—USMC UPL[23,000] 2140204571NCONSOLIDATED TRAINING SYSTEMS DEVELOPMENT56,74156,741 2150204575NELECTRONIC WARFARE (EW) READINESS SUPPORT62,00662,006 2160205601NANTI-RADIATION MISSILE IMPROVEMENT133,520123,520  Program decrease[–10,000] 2170205620NSURFACE ASW COMBAT SYSTEM INTEGRATION28,80428,804 2180205632NMK–48 ADCAP114,492114,492 2190205633NAVIATION IMPROVEMENTS132,486132,486 2200205675NOPERATIONAL NUCLEAR POWER SYSTEMS113,760113,760 2210206313MMARINE CORPS COMMUNICATIONS SYSTEMS89,89792,697  Compact Solid State Antenna (CSSA)—USMC UPL[2,800] 2220206335MCOMMON AVIATION COMMAND AND CONTROL SYSTEM (CAC2S)9,3249,324 2230206623MMARINE CORPS GROUND COMBAT/SUPPORTING ARMS SYSTEMS108,235108,235 2240206624MMARINE CORPS COMBAT SERVICES SUPPORT13,18513,185 2250206625MUSMC INTELLIGENCE/ELECTRONIC WARFARE SYSTEMS (MIP)37,69537,695 2260206629MAMPHIBIOUS ASSAULT VEHICLE7,5517,551 2270207161NTACTICAL AIM MISSILES23,88123,881 2280207163NADVANCED MEDIUM RANGE AIR-TO-AIR MISSILE (AMRAAM)32,56432,564 2290208043NPLANNING AND DECISION AID SYSTEM (PDAS)3,1013,101 2340303138NAFLOAT NETWORKS30,89044,873  Navy Tactical Grid Development for JADC2[8,983]  Program increase[5,000] 2350303140NINFORMATION SYSTEMS SECURITY PROGRAM33,31133,311 2360305192NMILITARY INTELLIGENCE PROGRAM (MIP) ACTIVITIES7,5147,514 2370305204NTACTICAL UNMANNED AERIAL VEHICLES9,8379,837 2380305205NUAS INTEGRATION AND INTEROPERABILITY9,7979,797 2390305208MDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS38,80038,800 2400305220NMQ–4C TRITON13,02913,029 2410305231NMQ–8 UAV26,54326,543 2420305232MRQ–11 UAV533533 2430305234NSMALL (LEVEL 0) TACTICAL UAS (STUASL0)1,7721,772 2450305241NMULTI-INTELLIGENCE SENSOR DEVELOPMENT59,25259,252 2460305242MUNMANNED AERIAL SYSTEMS (UAS) PAYLOADS (MIP)9,2749,274 2470305251NCYBERSPACE OPERATIONS FORCES AND FORCE SUPPORT36,37836,378 2480305421NRQ–4 MODERNIZATION134,323134,323 2490307577NINTELLIGENCE MISSION DATA (IMD)907907 2500308601NMODELING AND SIMULATION SUPPORT9,7729,772 2510702207NDEPOT MAINTENANCE (NON-IF)36,88041,880  CPF—Defense Industrial Skills and Technology Training[5,000] 2520708730NMARITIME TECHNOLOGY (MARITECH)3,3293,329 253A9999999999CLASSIFIED PROGRAMS1,872,5861,872,586  SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT5,313,3195,295,302  SOFTWARE AND DIGITAL TECHNOLOGY PILOT PROGRAMS 2540608013NRISK MANAGEMENT INFORMATION—SOFTWARE PILOT PROGRAM13,70313,703 2550608113NNAVY NEXT GENERATION ENTERPRISE NETWORK (NGEN)—SOFTWARE PILOT PROGRAM955,151955,151 2560608231NMARITIME TACTICAL COMMAND AND CONTROL (MTC2)—SOFTWARE PILOT PROGRAM14,85514,855  SUBTOTAL SOFTWARE AND DIGITAL TECHNOLOGY PILOT PROGRAMS983,709983,709   TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY22,639,36223,180,993  RESEARCH, DEVELOPMENT, TEST & EVAL, AF BASIC RESEARCH 0010601102FDEFENSE RESEARCH SCIENCES328,303357,823  Program increase[19,520]  Space Force University Partnerships[10,000] 0020601103FUNIVERSITY RESEARCH INITIATIVES162,403175,714  CPF—Neural-enabled Prosthetics[1,500]  Program increase[11,811]  SUBTOTAL BASIC RESEARCH490,706533,537  APPLIED RESEARCH 0040602020FFUTURE AF CAPABILITIES APPLIED RESEARCH79,90179,901 0050602102FMATERIALS113,460160,960  CPF—Affordable Multifunctional Aerospace Composites[10,000]  Digital Maintenance Advisor[7,500]  Maturation of carbon/carbon thermal protection systems[5,000]  Program increase[25,000] 0060602201FAEROSPACE VEHICLE TECHNOLOGIES163,032175,532  Nano-UAS for the Military Warfighter[2,500]  Novel advanced agile air platform technologies[10,000] 0070602202FHUMAN EFFECTIVENESS APPLIED RESEARCH136,273136,273 0080602203FAEROSPACE PROPULSION174,683174,683 0090602204FAEROSPACE SENSORS193,514211,214  Chip-locking microelectronics security[8,700]  Cyber Assurance and Assessment of Electronic Hardware Systems[9,000] 0110602298FSCIENCE AND TECHNOLOGY MANAGEMENT— MAJOR HEADQUARTERS ACTIVITIES8,8918,891 0120602602FCONVENTIONAL MUNITIONS151,757161,757  Advanced Propulsion Technology for Hypersonic Systems[10,000] 0130602605FDIRECTED ENERGY TECHNOLOGY121,869124,369  CPF—Directed Energy Research and Education for Workforce Development[2,500] 0140602788FDOMINANT INFORMATION SCIENCES AND METHODS169,110171,110  CPF—Assessment of a National Laboratory for Transformational Computing[2,000]  SUBTOTAL APPLIED RESEARCH1,312,4901,404,690  ADVANCED TECHNOLOGY DEVELOPMENT 0170603032FFUTURE AF INTEGRATED TECHNOLOGY DEMOS131,643131,643 0180603112FADVANCED MATERIALS FOR WEAPON SYSTEMS31,90561,905  Composites Research[15,000]  Metals affordability research[15,000] 0190603199FSUSTAINMENT SCIENCE AND TECHNOLOGY (S&T)21,05721,057 0200603203FADVANCED AEROSPACE SENSORS44,73054,030  Authorization Software for Autonomous Sensors[9,300] 0210603211FAEROSPACE TECHNOLOGY DEV/DEMO70,48685,486  Enhanced Capability Hypersonic Airbreathing Testbed[15,000] 0220603216FAEROSPACE PROPULSION AND POWER TECHNOLOGY75,273169,773  CPF—Development of Advanced Propulsion Technologies for Hypersonic Systems[5,000]  Ground Testing of Reusable High Mach Turbine Engines[20,000]  Next Generation UAS Propulsion Development[30,000]  Reusable High Mach Turbine engine[29,500]  Turbine engine technology[10,000] 0230603270FELECTRONIC COMBAT TECHNOLOGY46,59146,591 0260603456FHUMAN EFFECTIVENESS ADVANCED TECHNOLOGY DEVELOPMENT24,58924,589 0270603601FCONVENTIONAL WEAPONS TECHNOLOGY157,423157,423 0280603605FADVANCED WEAPONS TECHNOLOGY28,25833,258  LIDAR CUAS Automated Target Recognition[5,000] 0290603680FMANUFACTURING TECHNOLOGY PROGRAM45,259175,259  Aerospace and defense supply ecosystem[6,000]  CPF—Additive Manufacturing and Ultra-High Performance Concrete[5,000]  Program increase[95,000]  Smart Manufacturing Digital Thread Initiative[10,000]  Universal robotic controller[6,000]  Virtual, Augmented, and Mixed Reality Readiness[8,000] 0300603788FBATTLESPACE KNOWLEDGE DEVELOPMENT AND DEMONSTRATION56,77256,772  SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT733,9861,017,786  ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 0310603260FINTELLIGENCE ADVANCED DEVELOPMENT5,7955,795 0320603742FCOMBAT IDENTIFICATION TECHNOLOGY21,93921,939 0330603790FNATO RESEARCH AND DEVELOPMENT4,1144,114 0340603851FINTERCONTINENTAL BALLISTIC MISSILE—DEM/VAL49,62149,621 0360604001FNC3 ADVANCED CONCEPTS6,9006,900 0370604002FAIR FORCE WEATHER SERVICES RESEARCH986986 0380604003FADVANCED BATTLE MANAGEMENT SYSTEM (ABMS)203,849178,849  Program decrease[–25,000] 0390604004FADVANCED ENGINE DEVELOPMENT123,712380,712  Project 643608—AETP[257,000] 0400604006FARCHITECTURE INITIATIVES82,43843,438  Program decrease[–39,000] 0410604015FLONG RANGE STRIKE—BOMBER2,872,6242,872,624 0420604032FDIRECTED ENERGY PROTOTYPING10,82010,820 0430604033FHYPERSONICS PROTOTYPING438,378438,378 0440604201FPNT RESILIENCY, MODS, AND IMPROVEMENTS39,74239,742 0450604257FADVANCED TECHNOLOGY AND SENSORS23,74523,745 0460604288FSURVIVABLE AIRBORNE OPERATIONS CENTER133,253133,253 0470604317FTECHNOLOGY TRANSFER15,76815,768 0480604327FHARD AND DEEPLY BURIED TARGET DEFEAT SYSTEM (HDBTDS) PROGRAM15,88615,886 0490604414FCYBER RESILIENCY OF WEAPON SYSTEMS-ACS71,22971,229 0500604776FDEPLOYMENT & DISTRIBUTION ENTERPRISE R&D40,10340,103 0510604858FTECH TRANSITION PROGRAM343,545423,545  NORTHCOM/NORAD—Proliferated Low Earth Orbit Arctic Communications (P-LEO) [80,000] 0520605230FGROUND BASED STRATEGIC DETERRENT2,553,5412,553,541 0540207110FNEXT GENERATION AIR DOMINANCE1,524,6671,474,667  High-Risk Technology Integration Plan[–50,000] 0550207455FTHREE DIMENSIONAL LONG-RANGE RADAR (3DELRR)50,000  Build Command and Control Framework[50,000] 0560207522FAIRBASE AIR DEFENSE SYSTEMS (ABADS)10,90510,905 0570208030FWAR RESERVE MATERIEL—AMMUNITION3,9433,943 0590305236FCOMMON DATA LINK EXECUTIVE AGENT (CDL EA)43,88143,881 0610305601FMISSION PARTNER ENVIRONMENTS16,42016,420 0620306250FCYBER OPERATIONS TECHNOLOGY SUPPORT242,499242,499 0630306415FENABLED CYBER ACTIVITIES16,57816,578 0660901410FCONTRACTING INFORMATION TECHNOLOGY SYSTEM20,34320,343  SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES8,937,2249,210,224  SYSTEM DEVELOPMENT & DEMONSTRATION 0780604200FFUTURE ADVANCED WEAPON ANALYSIS & PROGRAMS23,49923,499 0790604201FPNT RESILIENCY, MODS, AND IMPROVEMENTS167,520167,520 0800604222FNUCLEAR WEAPONS SUPPORT30,05030,050 0810604270FELECTRONIC WARFARE DEVELOPMENT2,1107,110  Program increase—Ultra-Wideband Receiver [5,000] 0820604281FTACTICAL DATA NETWORKS ENTERPRISE169,836169,836 0830604287FPHYSICAL SECURITY EQUIPMENT8,4698,469 0850604602FARMAMENT/ORDNANCE DEVELOPMENT9,0479,047 0860604604FSUBMUNITIONS2,9542,954 0870604617FAGILE COMBAT SUPPORT16,60316,603 0890604706FLIFE SUPPORT SYSTEMS25,43725,437 0900604735FCOMBAT TRAINING RANGES23,98023,980 0920604932FLONG RANGE STANDOFF WEAPON609,042609,042 0930604933FICBM FUZE MODERNIZATION129,709129,709 0950605056FOPEN ARCHITECTURE MANAGEMENT37,10937,109 0960605221FKC–4611 0970605223FADVANCED PILOT TRAINING188,898169,998  MS-C Delay[–18,900] 0980605229FHH–60W66,35530,506  Early to need—capability upgrades and modernization[–35,849] 1010207171FF–15 EPAWSS112,012112,012 1020207328FSTAND IN ATTACK WEAPON166,570161,551  Program decrease[–5,000]  SiAW Acq Strategy Change[–19] 1030207701FFULL COMBAT MISSION TRAINING7,06416,564  Airborne Augmented Reality Technology[9,500] 1050401221FKC–46A TANKER SQUADRONS73,45862,458  RVS testing early to need[–11,000] 1070401319FVC–25B680,665584,665  Early to need[–96,000] 1080701212FAUTOMATED TEST SYSTEMS15,44515,445 1090804772FTRAINING DEVELOPMENTS4,4824,482  SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION2,570,3152,418,047  MANAGEMENT SUPPORT 1240604256FTHREAT SIMULATOR DEVELOPMENT41,90963,946  Commercial Physics-Based Simulation and Modeling Technology[5,000]  Program increase[17,037] 1250604759FMAJOR T&E INVESTMENT130,766133,766  Gulf Test Range and Training Enhancements[3,000] 1260605101FRAND PROJECT AIR FORCE36,01736,017 1280605712FINITIAL OPERATIONAL TEST & EVALUATION12,58212,582 1290605807FTEST AND EVALUATION SUPPORT811,032803,032  Program decrease[–8,000] 1310605827FACQ WORKFORCE- GLOBAL VIG & COMBAT SYS243,796243,796 1320605828FACQ WORKFORCE- GLOBAL REACH435,930435,930 1330605829FACQ WORKFORCE- CYBER, NETWORK, & BUS SYS435,274435,274 1350605831FACQ WORKFORCE- CAPABILITY INTEGRATION243,806243,806 1360605832FACQ WORKFORCE- ADVANCED PRGM TECHNOLOGY103,041103,041 1370605833FACQ WORKFORCE- NUCLEAR SYSTEMS226,055226,055 1380605898FMANAGEMENT HQ—R&D4,0794,079 1390605976FFACILITIES RESTORATION AND MODERNIZATION—TEST AND EVALUATION SUPPORT70,78870,788 1400605978FFACILITIES SUSTAINMENT—TEST AND EVALUATION SUPPORT30,05730,057 1410606017FREQUIREMENTS ANALYSIS AND MATURATION85,79975,799  Program decrease[–10,000] 1420606398FMANAGEMENT HQ—T&E6,1636,163 1430303166FSUPPORT TO INFORMATION OPERATIONS (IO) CAPABILITIES537537 1440303255FCOMMAND, CONTROL, COMMUNICATION, AND COMPUTERS (C4)—STRATCOM25,34045,340  Establishment of Rapid Engineering Architecture Engineering Hub—collaborative research network[10,000]  Establishment of Rapid Engineering Architecture Engineering Hub—prototype development[10,000] 1450308602FENTEPRISE INFORMATION SERVICES (EIS)28,72028,720 1460702806FACQUISITION AND MANAGEMENT SUPPORT37,21137,211 1470804731FGENERAL SKILL TRAINING1,5061,506 1480804772FTRAINING DEVELOPMENTS2,9572,957 1501001004FINTERNATIONAL ACTIVITIES2,4202,420 1561206864FSPACE TEST PROGRAM (STP)33  SUBTOTAL MANAGEMENT SUPPORT3,015,7883,042,825  OPERATIONAL SYSTEMS DEVELOPMENT 1570604233FSPECIALIZED UNDERGRADUATE FLIGHT TRAINING5,5095,509 1580604445FWIDE AREA SURVEILLANCE2,7602,760 1600604840FF–35 C2D2985,404886,904  TR–3/B4 cost growth[–98,500] 1610605018FAF INTEGRATED PERSONNEL AND PAY SYSTEM (AF-IPPS)22,01022,010 1620605024FANTI-TAMPER TECHNOLOGY EXECUTIVE AGENCY51,49251,492 1630605117FFOREIGN MATERIEL ACQUISITION AND EXPLOITATION71,39171,391 1640605278FHC/MC–130 RECAP RDT&E46,79646,796 1650606018FNC3 INTEGRATION26,53226,532 1670101113FB–52 SQUADRONS715,811525,811 Program decrease[-43,000]  CERP contract delay early to need[–147,000] 1680101122FAIR-LAUNCHED CRUISE MISSILE (ALCM)453453 1690101126FB–1B SQUADRONS29,12729,127 1700101127FB–2 SQUADRONS144,047144,047 1710101213FMINUTEMAN SQUADRONS113,622113,622 1720101316FWORLDWIDE JOINT STRATEGIC COMMUNICATIONS15,20215,202 1740101328FICBM REENTRY VEHICLES96,31396,313 1760102110FUH–1N REPLACEMENT PROGRAM16,13216,132 1770102326FREGION/SECTOR OPERATION CONTROL CENTER MODERNIZATION PROGRAM771771 1780102412FNORTH WARNING SYSTEM (NWS)9925,199  NORTHCOM/NORAD—Over the Horizon Radar[25,100] 1790102417FOVER-THE-HORIZON BACKSCATTER RADAR42,30042,300 1800202834FVEHICLES AND SUPPORT EQUIPMENT—GENERAL5,8895,889 1810205219FMQ–9 UAV85,13584,121  Early to need—program protection technology insertion [–1,014] 1820205671FJOINT COUNTER RCIED ELECTRONIC WARFARE3,1113,111 1830207040FMULTI-PLATFORM ELECTRONIC WARFARE EQUIPMENT36,60736,607 1840207131FA–10 SQUADRONS39,22439,224 1850207133FF–16 SQUADRONS224,573224,573 1860207134FF–15E SQUADRONS239,616239,616 1870207136FMANNED DESTRUCTIVE SUPPRESSION15,85515,855 1880207138FF–22A SQUADRONS647,296647,296 1890207142FF–35 SQUADRONS69,36564,475  TR–3/B4 delay[–4,890] 1900207146FF–15EX118,126118,126 1910207161FTACTICAL AIM MISSILES32,97432,974 1920207163FADVANCED MEDIUM RANGE AIR-TO-AIR MISSILE (AMRAAM)51,28851,288 1930207227FCOMBAT RESCUE—PARARESCUE852852 1940207247FAF TENCAP23,68523,685 1950207249FPRECISION ATTACK SYSTEMS PROCUREMENT12,08312,083 1960207253FCOMPASS CALL91,26691,266 1970207268FAIRCRAFT ENGINE COMPONENT IMPROVEMENT PROGRAM103,715103,715 1980207325FJOINT AIR-TO-SURFACE STANDOFF MISSILE (JASSM)117,325117,325 1990207327FSMALL DIAMETER BOMB (SDB)27,10927,109 2000207410FAIR & SPACE OPERATIONS CENTER (AOC)33 2010207412FCONTROL AND REPORTING CENTER (CRC)9,8759,875 2020207417FAIRBORNE WARNING AND CONTROL SYSTEM (AWACS)171,014171,014 2030207418FAFSPECWAR—TACP4,5984,598 2050207431FCOMBAT AIR INTELLIGENCE SYSTEM ACTIVITIES21,86321,863 2060207438FTHEATER BATTLE MANAGEMENT (TBM) C4I7,9057,905 2070207439FELECTRONIC WARFARE INTEGRATED REPROGRAMMING (EWIR)15,00015,000 2080207444FTACTICAL AIR CONTROL PARTY-MOD13,08113,081 2090207452FDCAPES4,3054,305 2100207521FAIR FORCE CALIBRATION PROGRAMS1,9841,984 2110207522FAIRBASE AIR DEFENSE SYSTEMS (ABADS)7,3927,392 2120207573FNATIONAL TECHNICAL NUCLEAR FORENSICS1,9711,971 2130207590FSEEK EAGLE30,53930,539 2140207601FUSAF MODELING AND SIMULATION17,11017,110 2150207605FWARGAMING AND SIMULATION CENTERS7,5357,535 2160207610FBATTLEFIELD ABN COMM NODE (BACN)32,00832,008 2170207697FDISTRIBUTED TRAINING AND EXERCISES4,0074,007 2180208006FMISSION PLANNING SYSTEMS92,55792,557 2190208007FTACTICAL DECEPTION489489 2200208064FOPERATIONAL HQ—CYBER2,1152,115 2210208087FDISTRIBUTED CYBER WARFARE OPERATIONS72,48772,487 2220208088FAF DEFENSIVE CYBERSPACE OPERATIONS18,44918,449 2230208097FJOINT CYBER COMMAND AND CONTROL (JCC2)79,07979,079 2240208099FUNIFIED PLATFORM (UP)101,893101,893 2280208288FINTEL DATA APPLICATIONS493493 2290301025FGEOBASE2,7822,782 2310301113FCYBER SECURITY INTELLIGENCE SUPPORT5,2245,224 2380301401FAIR FORCE SPACE AND CYBER NON-TRADITIONAL ISR FOR BATTLESPACE AWARENESS2,4632,463 2390302015FE–4B NATIONAL AIRBORNE OPERATIONS CENTER (NAOC)26,33126,331 2400303131FMINIMUM ESSENTIAL EMERGENCY COMMUNICATIONS NETWORK (MEECN)20,70020,700 2420303140FINFORMATION SYSTEMS SECURITY PROGRAM8,0328,032 2430303142FGLOBAL FORCE MANAGEMENT—DATA INITIATIVE452452 2440303248FALL DOMAIN COMMON PLATFORM64,00064,000 2460304260FAIRBORNE SIGINT ENTERPRISE97,54693,546  Excess carryover—Special projects [–4,000] 2470304310FCOMMERCIAL ECONOMIC ANALYSIS3,7708,770  CPF—Mobilizing Civilian Expertise for National Security Education on Geo-Economics, and Innovation in the Era of Great Power Competition[5,000] 2510305020FCCMD INTELLIGENCE INFORMATION TECHNOLOGY1,6631,663 2520305022FISR MODERNIZATION & AUTOMATION DVMT (IMAD)18,88815,888  Excess to need[–3,000] 2530305099FGLOBAL AIR TRAFFIC MANAGEMENT (GATM)4,6724,672 2540305103FCYBER SECURITY INITIATIVE290290 2550305111FWEATHER SERVICE26,22836,228  Commercial Weather Data Pilot[10,000] 2560305114FAIR TRAFFIC CONTROL, APPROACH, AND LANDING SYSTEM (ATCALS)8,7498,749 2570305116FAERIAL TARGETS1,5281,528 2600305128FSECURITY AND INVESTIGATIVE ACTIVITIES223223 2620305146FDEFENSE JOINT COUNTERINTELLIGENCE ACTIVITIES8,7338,733 2640305179FINTEGRATED BROADCAST SERVICE (IBS)21,33521,335 2650305202FDRAGON U–217,14636,146  ASARS processor and antenna development—AF UPL[19,000] 2670305206FAIRBORNE RECONNAISSANCE SYSTEMS71,791167,091  ASARS processor and antenna development—AF UPL[67,000]  Program increase—Sensor Open Systems Architecture (SOSA) High Altitude Project[10,000]  Wide Area Motion Imagery sensor improvements[18,300] 2680305207FMANNED RECONNAISSANCE SYSTEMS14,79914,799 2690305208FDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS24,56824,568 2700305220FRQ–4 UAV83,12483,124 2710305221FNETWORK-CENTRIC COLLABORATIVE TARGETING17,22417,224 2720305238FNATO AGS19,47319,473 2730305240FSUPPORT TO DCGS ENTERPRISE40,42140,421 2740305600FINTERNATIONAL INTELLIGENCE TECHNOLOGY AND ARCHITECTURES14,47314,473 2750305881FRAPID CYBER ACQUISITION4,3264,326 2760305984FPERSONNEL RECOVERY COMMAND & CTRL (PRC2)2,5672,567 2770307577FINTELLIGENCE MISSION DATA (IMD)6,1696,169 2780401115FC–130 AIRLIFT SQUADRON9,7529,752 2790401119FC–5 AIRLIFT SQUADRONS (IF)17,50717,507 2800401130FC–17 AIRCRAFT (IF)16,36016,360 2810401132FC–130J PROGRAM14,11214,112 2820401134FLARGE AIRCRAFT IR COUNTERMEASURES (LAIRCM)5,5405,540 2830401218FKC–135S3,5643,564 2850401318FCV–2217,18917,189 2860408011FSPECIAL TACTICS / COMBAT CONTROL6,6406,640 2880708055FMAINTENANCE, REPAIR & OVERHAUL SYSTEM26,92126,921 2890708610FLOGISTICS INFORMATION TECHNOLOGY (LOGIT)7,0717,071 2910804743FOTHER FLIGHT TRAINING1,9991,999 2930901202FJOINT PERSONNEL RECOVERY AGENCY1,8411,841 2940901218FCIVILIAN COMPENSATION PROGRAM3,5603,560 2950901220FPERSONNEL ADMINISTRATION3,3683,368 2960901226FAIR FORCE STUDIES AND ANALYSIS AGENCY1,2481,248 2970901538FFINANCIAL MANAGEMENT INFORMATION SYSTEMS DEVELOPMENT4,8524,852 3011202140FSERVICE SUPPORT TO SPACECOM ACTIVITIES6,7376,737 316A9999999999CLASSIFIED PROGRAMS15,868,97315,708,973  Program decrease[–160,000]  SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT21,705,54121,398,537   SOFTWARE AND DIGITAL TECHNOLOGY PILOT PROGRAMS 3170608158FSTRATEGIC MISSION PLANNING AND EXECUTION SYSTEM—SOFTWARE PILOT PROGRAM96,10096,100 3180608410FAIR & SPACE OPERATIONS CENTER (AOC)—SOFTWARE PILOT PROGRAM186,915166,915  Program decrease[–20,000] 3190608920FDEFENSE ENTERPRISE ACCOUNTING AND MANAGEMENT SYSTEM (DEAMS)—SOFTWARE PILOT PRO135,263135,263  SUBTOTAL SOFTWARE AND DIGITAL TECHNOLOGY PILOT PROGRAMS418,278398,278   TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, AF39,184,32839,423,924  RDTE, SPACE FORCE APPLIED RESEARCH 0011206601SFSPACE TECHNOLOGY175,796240,796  Hybrid Space Architecture[20,000]  Space Power and Collection Technology[35,000]  University Consortium Space Technology Development[10,000]  SUBTOTAL APPLIED RESEARCH175,796240,796  ADVANCED TECHNOLOGY DEVELOPMENT 0021206616SFSPACE ADVANCED TECHNOLOGY DEVELOPMENT/DEMO76,653137,653  Accelerate Cislunar Flight Experiment UPL[61,000]  SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT76,653137,653  ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 0031203164SFNAVSTAR GLOBAL POSITIONING SYSTEM (USER EQUIPMENT) (SPACE)434,194434,194 0041203710SFEO/IR WEATHER SYSTEMS162,274162,274 0051203905SFSPACE SYSTEM SUPPORT37,0000  Surface Warfare Analysis Center, insufficient justification – partial transfer to SSDP[–37,000] 0061206422SFWEATHER SYSTEM FOLLOW-ON61,52171,521  Program Increase[10,000] 0071206425SFSPACE SITUATION AWARENESS SYSTEMS123,262123,262 0081206427SFSPACE SYSTEMS PROTOTYPE TRANSITIONS (SSPT)101,851129,851  Expand Blackjack Radio Frequency Payloads UPL[28,000] 0091206438SFSPACE CONTROL TECHNOLOGY32,93132,931 0101206730SFSPACE SECURITY AND DEFENSE PROGRAM56,54681,546  Program increase[15,000]  Transfer from Surface Warfare Analysis Center[10,000] 0111206760SFPROTECTED TACTICAL ENTERPRISE SERVICE (PTES)100,320100,320 0121206761SFPROTECTED TACTICAL SERVICE (PTS)243,285243,285 0131206855SFEVOLVED STRATEGIC SATCOM (ESS)160,056160,056 0141206857SFSPACE RAPID CAPABILITIES OFFICE66,19369,093  High Power Density Structural Heat Spreaders[2,900]  SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES1,579,4331,608,333  SYSTEM DEVELOPMENT & DEMONSTRATION 0151203269SFGPS III FOLLOW-ON (GPS IIIF)264,265264,265 0161203940SFSPACE SITUATION AWARENESS OPERATIONS56,27956,279 0171206421SFCOUNTERSPACE SYSTEMS38,06338,063 0181206422SFWEATHER SYSTEM FOLLOW-ON1,4381,438 0191206425SFSPACE SITUATION AWARENESS SYSTEMS127,026136,026  Space domain rapid innovation pathfinders UPL[9,000] 0201206431SFADVANCED EHF MILSATCOM (SPACE)28,21828,218 0211206432SFPOLAR MILSATCOM (SPACE)127,870127,870 0221206442SFNEXT GENERATION OPIR2,451,2562,451,256 0231206445SFCOMMERCIAL SATCOM (COMSATCOM) INTEGRATION23,40023,400 0241206853SFNATIONAL SECURITY SPACE LAUNCH PROGRAM (SPACE)—EMD221,510280,710  Liquid Oxygen Explosive Tests UPL[9,200]  Maintain competition for Ph3 – DoD unique requirements[50,000]  SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION3,339,3253,407,525  MANAGEMENT SUPPORT 0251206116SFSPACE TEST AND TRAINING RANGE DEVELOPMENT19,31919,319 0261206392SFACQ WORKFORCE—SPACE & MISSILE SYSTEMS214,051214,051 0271206398SFSPACE & MISSILE SYSTEMS CENTER—MHA12,11912,119 0281206759SFMAJOR T&E INVESTMENT—SPACE71,50381,503  Increase SCN Antenna Resources[10,000] 0291206860SFROCKET SYSTEMS LAUNCH PROGRAM (SPACE)17,76921,769  CPF—Small Rocket Program[4,000] 0301206862SFTACTICALLY RESPONSIVE LAUNCH50,000  Continue FY 2021 efforts[50,000] 0311206864SFSPACE TEST PROGRAM (STP)20,88120,881  SUBTOTAL MANAGEMENT SUPPORT355,642419,642  OPERATIONAL SYSTEM DEVELOPMENT 0331201017SFGLOBAL SENSOR INTEGRATED ON NETWORK (GSIN)4,7314,731 0341203001SFFAMILY OF ADVANCED BLOS TERMINALS (FAB-T)156,788156,788 0351203040SFDCO-SPACE2,1502,150 0361203109SFNARROWBAND SATELLITE COMMUNICATIONS112,012112,012 0371203110SFSATELLITE CONTROL NETWORK (SPACE)36,81036,810 0381203165SFNAVSTAR GLOBAL POSITIONING SYSTEM (SPACE AND CONTROL SEGMENTS)1,9661,966 0391203173SFSPACE AND MISSILE TEST AND EVALUATION CENTER1,6995,699  Improve operations of payload adapter UPL[4,000] 0401203174SFSPACE INNOVATION, INTEGRATION AND RAPID TECHNOLOGY DEVELOPMENT18,05433,354  NSTTR Digital Core Services UPL[15,300] 0411203182SFSPACELIFT RANGE SYSTEM (SPACE)11,11533,115  High-Fidelity Open-Air Scene Target Generator[10,000]  CPF—Tactically Responsive Launch/Deployable Spaceport[7,000]  Program Increase[5,000] 0421203265SFGPS III SPACE SEGMENT7,2077,207 0431203330SFSPACE SUPERIORITY ISR18,10918,109 0441203620SFNATIONAL SPACE DEFENSE CENTER1,2801,280 0451203873SFBALLISTIC MISSILE DEFENSE RADARS12,29212,292 0461203906SFNCMC—TW/AA SYSTEM9,8589,858 0471203913SFNUDET DETECTION SYSTEM (SPACE)45,88745,887 0481203940SFSPACE SITUATION AWARENESS OPERATIONS64,76364,763 0491206423SFGLOBAL POSITIONING SYSTEM III—OPERATIONAL CONTROL SEGMENT413,766413,766 0531206770SFENTERPRISE GROUND SERVICES191,713191,713 053A9999999999CLASSIFIED PROGRAMS4,474,8094,474,809  SUBTOTAL OPERATIONAL SYSTEM DEVELOPMENT5,585,0095,626,309  SOFTWARE & DIGITAL TECHNOLOGY PILOT PROGRAMS 0541203614SFJSPOC MISSION SYSTEM154,529154,529  SUBTOTAL SOFTWARE & DIGITAL TECHNOLOGY PILOT PROGRAMS154,529154,529   TOTAL RDTE, SPACE FORCE11,266,38711,594,787  RESEARCH, DEVELOPMENT, TEST & EVAL, DW BASIC RESEARCH 0010601000BRDTRA BASIC RESEARCH11,82812,705  Program increase[877] 0020601101EDEFENSE RESEARCH SCIENCES395,781454,281  Adversary Influence Operations (IO) – Detection, Modeling, Mitigation.[10,000]  Artificial Intelligence (AI) – Trustworthy, Human Integrated, Robust [10,000]  Biotechnology for Challenging Environments [7,000]  CPF—Novel Analytical and Empirical Approaches to the Prediction and Monitoring of Disease Transmission[1,500]  ERI 2.0[20,000]  High Assurance Software Systems – Resilient, Adaptable, Trustworthy [10,000] 0030601108D8ZHIGH ENERGY LASER RESEARCH INITIATIVES15,39015,390 0040601110D8ZBASIC RESEARCH INITIATIVES39,828114,361  Consortium to Study Irregular Warfare[8,000]  CPF—Florida Memorial University Department of Natural Sciences STEM Equipment[400]  CPF—SOUTHCOM Enhanced Domain Awareness (EDA) Initiative[1,300]  Interagency AI Standards[3,300]  Minerva research initiative restoration[13,000]  MURI R&D Partnerships with allies—program enhancement[20,000]  Program increase[4,533]  Providing Research and End-user Products to Accelerate Readiness and Environmental Security (PREPARES)[24,000] 0050601117EBASIC OPERATIONAL MEDICAL RESEARCH SCIENCE76,01881,018  Assessing Immune Memory [5,000] 0060601120D8ZNATIONAL DEFENSE EDUCATION PROGRAM112,195132,195  Civics education[2,000]  CPF—Florida Memorial Avionics Smart Scholars[1,000]  SMART scholarships for AI related education[13,000]  SMART scholarships program increase[4,000] 0070601228D8ZHISTORICALLY BLACK COLLEGES AND UNIVERSITIES/MINORITY INSTITUTIONS31,13673,247  CPF—Augmenting Quantum Sensing Research, Education and Training in DoD CoE at DSU[1,111]  CPF—HBCU Training for the Future of Aerospace[1,000]  Diversity in SMART Scholarships[20,000]  Program increase[20,000] 0080601384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM34,70839,708  Chemically Resistant, High-Performance Military Cordage, Rope, and Webbing[5,000]  SUBTOTAL BASIC RESEARCH716,884922,905  APPLIED RESEARCH 0090602000D8ZJOINT MUNITIONS TECHNOLOGY19,59119,591 0100602115EBIOMEDICAL TECHNOLOGY108,698118,698  Bridging the Gap After Spinal Cord Injury [5,000]  Non-Invasive Neurotechnology Rehabilitation Take Home Trials[5,000] 0120602230D8ZDEFENSE TECHNOLOGY INNOVATION22,91832,918  Artificial Intelligence (AI) – Trustworthy, Human Integrated, Robust [10,000] 0130602234D8ZLINCOLN LABORATORY RESEARCH PROGRAM55,69255,692 0140602251D8ZAPPLIED RESEARCH FOR THE ADVANCEMENT OF S&T PRIORITIES65,015265,015  AI Research and Development[200,000] 0150602303EINFORMATION & COMMUNICATIONS TECHNOLOGY430,363755,363  High Assurance Software Systems – Resilient, Adaptable, Trustworthy [15,000]  Program increase—artificial intelligence[250,000]  Underexplored Approaches to Utility-Scale Quantum Computing[60,000] 0160602383EBIOLOGICAL WARFARE DEFENSE31,42131,421 0170602384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM206,956213,456  Biodetection System for Joint Force Infrastructure Protection[6,500] 0180602668D8ZCYBER SECURITY RESEARCH15,38035,380  AI-enabled cyber defense acceleration study[10,000]  Program increase[10,000] 0190602702ETACTICAL TECHNOLOGY202,515249,515  Adapting Cross-domain Kill-Webs (ACK)[2,000]  Adversary Influence Operations (IO) – Detection, Modeling, Mitigation.[15,000]  MADFIRES[30,000] 0200602715EMATERIALS AND BIOLOGICAL TECHNOLOGY317,024398,624  Adaptive Immunomodulation-Based Therapeutics (ElectRx)[4,600]  Agile Chemical Manufacturing Technologies (ACMT)[20,000]  Bioengineered Electronics and Electromagnetic Devices (Bio-INC)[6,000]  Bioremediation of Battlefields[7,000]  Maritime Materials Technologies (M2T)[5,000]  Materiel Protection through Biologics [5,000]  Neuroprotection from Brain Injury [9,000]  Regenerative Engineering for Complex Tissue Regeneration & Limb Reconstruction[5,000]  Scalable and Affordable Mapping of U.S. Critical Mineral Resources[20,000] 0210602716EELECTRONICS TECHNOLOGY357,384393,384  ERI 2.0[36,000] 0220602718BRCOUNTER WEAPONS OF MASS DESTRUCTION APPLIED RESEARCH197,011197,011 0230602751D8ZSOFTWARE ENGINEERING INSTITUTE (SEI) APPLIED RESEARCH9,6019,601 0240602890D8ZHIGH ENERGY LASER RESEARCH45,997115,997  Directed Energy Innovation—Improved beam control[50,000]  Joint Directed Energy Transition Office[20,000] 0251160401BBSOF TECHNOLOGY DEVELOPMENT44,82954,829  Brain Health Research and Treatment, Cognitive Performance[5,000]  POTFF—Brain Health Research[5,000]  SUBTOTAL APPLIED RESEARCH2,130,3952,946,495  ADVANCED TECHNOLOGY DEVELOPMENT 0260603000D8ZJOINT MUNITIONS ADVANCED TECHNOLOGY23,21323,213 0270603121D8ZSO/LIC ADVANCED DEVELOPMENT4,6654,665 0280603122D8ZCOMBATING TERRORISM TECHNOLOGY SUPPORT69,37669,376 0290603133D8ZFOREIGN COMPARATIVE TESTING25,43225,432 0310603160BRCOUNTER WEAPONS OF MASS DESTRUCTION ADVANCED TECHNOLOGY DEVELOPMENT399,362404,362  Reduced order models[5,000] 0320603176CADVANCED CONCEPTS AND PERFORMANCE ASSESSMENT15,80029,700  BATMAA BMDS Advanced Technoloy[8,700]  Improvements to MDS Cybersecurity UPL[5,200] 0330603180CADVANCED RESEARCH21,46621,466 0340603183D8ZJOINT HYPERSONIC TECHNOLOGY DEVELOPMENT &TRANSITION51,34051,340 0350603225D8ZJOINT DOD-DOE MUNITIONS TECHNOLOGY DEVELOPMENT19,06319,063 0360603286EADVANCED AEROSPACE SYSTEMS174,043273,043  Glide Breaker[20,000]  HAWC[27,000]  Hypersonic Air-Breathing Weapon Concept (HAWC)[10,000]  OpFires[27,000]  Tactical Boost Glide (TBG)[15,000] 0370603287ESPACE PROGRAMS AND TECHNOLOGY101,524186,524  Blackjack critical risk reduction[25,000]  Blackjack schedule assurance[30,000]  Robotic Servicing of Geosynchronous Satellites (RSGS)[30,000] 0380603288D8ZANALYTIC ASSESSMENTS24,01234,012  Analytic Assessments[10,000] 0390603289D8ZADVANCED INNOVATIVE ANALYSIS AND CONCEPTS51,51356,513  Innovative operational concepts[5,000] 0420603338D8ZDEFENSE MODERNIZATION AND PROTOTYPING115,443138,443  Defense Critical Supply Chain Documentation and Monitoring[3,000]  WLIF AI-enabled applications[20,000] 0430603342D8ZDEFENSE INNOVATION UNIT (DIU)31,87331,873 0440603375D8ZTECHNOLOGY INNOVATION54,43354,433 0450603384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—ADVANCED DEVELOPMENT197,824197,824 0460603527D8ZRETRACT LARCH99,17599,175 0470603618D8ZJOINT ELECTRONIC ADVANCED TECHNOLOGY18,22138,221  Accelerating Joint Electronic Advanced Technologies[20,000] 0480603648D8ZJOINT CAPABILITY TECHNOLOGY DEMONSTRATIONS102,669102,669 0490603662D8ZNETWORKED COMMUNICATIONS CAPABILITIES2,9849,984  Cross-domain EMS communications capability[7,000] 0500603680D8ZDEFENSE-WIDE MANUFACTURING SCIENCE AND TECHNOLOGY PROGRAM134,022476,322  Additive manufacturing training[5,000]  Biotechnology innovation—Enabling Modular and Scalable Bioindustrial & Reusable Assets[200,000]  CPF—Cold Spray and Rapid Deposition Lab[1,300]  HPC-enabled advanced manufacturing[15,000]  Hypersonics material innovation—Silicon carbide matrix materials[100,000]  Non-destructive evaluation of carbon-carbon composites[3,000]  Program increase[15,000]  Virtual reality-enabled smart installation experimentation[3,000] 0510603680SMANUFACTURING TECHNOLOGY PROGRAM37,54368,543  Demonstration of automotive aftermarket capabilities[6,000]  Modeling and Simulation Innovation Competition[10,000]  Program increase[5,000]  Steel Performance Initiative[10,000] 0520603699D8ZEMERGING CAPABILITIES TECHNOLOGY DEVELOPMENT202,400  AI Fund[200,000]  NORTHCOM/NORAD—Polar Over the Horizon Radar (POTHR)[2,400] 0530603712SGENERIC LOGISTICS R&D TECHNOLOGY DEMONSTRATIONS12,41812,418 0540603716D8ZSTRATEGIC ENVIRONMENTAL RESEARCH PROGRAM51,86381,863  AFFF replacement[15,000]  PFAS environmental remediation and disposal[15,000] 0550603720SMICROELECTRONICS TECHNOLOGY DEVELOPMENT AND SUPPORT160,821160,821 0560603727D8ZJOINT WARFIGHTING PROGRAM2,1692,169 0570603739EADVANCED ELECTRONICS TECHNOLOGIES116,716140,716  ERI 2.0[24,000] 0580603760ECOMMAND, CONTROL AND COMMUNICATIONS SYSTEMS251,794345,394  Classified increase[21,000]  Deep water active sonar[15,000]  Network UP[5,000]  Program increase—artificial intelligence[50,000]  SHARE alignment with OTNK research [1,100]  SHARE ICN performance enhancements for operational use[1,500] 0590603766ENETWORK-CENTRIC WARFARE TECHNOLOGY584,771679,246  Air Combat Evolution (ACE)[8,200]  Assault Breaker II[50,000]  Classified increase[20,400]  Ocean of Things (OoT)[875]  Ocean of Things phase 3 demonstration[10,000]  Timely Information for Maritime Engagements (TIMEly)[5,000] 0600603767ESENSOR TECHNOLOGY294,792367,392  Classified increase[27,800]  SECTRE Munitions Digital Twin for in Theater/Flight Target Additions and Performance Improvements[4,400]  Systems of Systems-Enhanced Small Units (SESU)[4,400]  Thermal Imaging Technology Experiment-Recon (TITE-R)[36,000] 0610603769D8ZDISTRIBUTED LEARNING ADVANCED TECHNOLOGY DEVELOPMENT6,3989,198  Systems of Systems-Enhanced Small Units (SESU)[2,800] 0620603781D8ZSOFTWARE ENGINEERING INSTITUTE14,67714,977  CODE enhancements for SESU[300] 0650603924D8ZHIGH ENERGY LASER ADVANCED TECHNOLOGY PROGRAM107,397129,397  Short pulse laser research[10,000]  Thermal management scaling[12,000] 0660603941D8ZTEST & EVALUATION SCIENCE & TECHNOLOGY267,161267,161 0670603950D8ZNATIONAL SECURITY INNOVATION NETWORK21,27040,000  Program increase[18,730] 0680604055D8ZOPERATIONAL ENERGY CAPABILITY IMPROVEMENT74,30074,300 0700303310D8ZCWMD SYSTEMS5,000  Data storage capabilities for special operations forces[5,000] 0710303367D8ZSPECTRUM ACCESS RESEARCH AND DEVELOPMENT100,000  Spectrum Management Analysis[50,000]  Spectrum Management Architecture[20,000]  Spectrum Management Modules for Fielded Systems[30,000] 0741160402BBSOF ADVANCED TECHNOLOGY DEVELOPMENT93,41598,415  SOF Platform Agnostic Data Storage Capability[5,000] 0751206310SDASPACE SCIENCE AND TECHNOLOGY RESEARCH AND DEVELOPMENT172,638172,638  SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT4,007,5965,319,701  ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 0760603161D8ZNUCLEAR AND CONVENTIONAL PHYSICAL SECURITY EQUIPMENT RDT&E ADC&P28,68728,687 0770603600D8ZWALKOFF108,652108,652 0780603821D8ZACQUISITION ENTERPRISE DATA & INFORMATION SERVICES130,000  CDO for ADA[5,000]  CDO: Enterprise data sets[125,000] 0790603851D8ZENVIRONMENTAL SECURITY TECHNICAL CERTIFICATION PROGRAM71,42996,429  AFFF innovation prize[5,000]  AFFF replacement[5,000]  Environmental remediation and disposal[10,000]  Military Energy Resilience Catalyst[5,000] 0800603881CBALLISTIC MISSILE DEFENSE TERMINAL DEFENSE SEGMENT277,949277,949  Program increase[64,567]  Unjustified request, lacking acquisition strategy—LHD[–64,567] 0810603882CBALLISTIC MISSILE DEFENSE MIDCOURSE DEFENSE SEGMENT745,144795,144  Ensure BMD Interceptors do not fall below 40[50,000] 0820603884BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—DEM/VAL129,445129,445 0830603884CBALLISTIC MISSILE DEFENSE SENSORS224,750227,762  Improvements to MDS Cybersecurity UPL[3,012] 0840603890CBMD ENABLING PROGRAMS595,301687,297  Cruise Missile Defense for HLD (NORTHCOM/NORAD—Elevated Radar)[27,000]  Improvements to MDS Cybersecurity UPL[44,830]  Pacing the Threat[20,166] 0850603891CSPECIAL PROGRAMS—MDA413,374413,374 0860603892CAEGIS BMD732,512780,912  Navy SPY Radar Digital Upgrade[48,400] 0870603896CBALLISTIC MISSILE DEFENSE COMMAND AND CONTROL, BATTLE MANAGEMENT AND COMMUNICATI603,448609,928  Improvements to MDS Cybersecurity UPL[2,000]  JADC2 Interface[4,480] 0880603898CBALLISTIC MISSILE DEFENSE JOINT WARFIGHTER SUPPORT50,59450,594 0890603904CMISSILE DEFENSE INTEGRATION & OPERATIONS CENTER (MDIOC)52,40352,403 0900603906CREGARDING TRENCH11,95211,952 0910603907CSEA BASED X-BAND RADAR (SBX)147,241147,241 0920603913CISRAELI COOPERATIVE PROGRAMS300,000300,000 0930603914CBALLISTIC MISSILE DEFENSE TEST362,906362,906 0940603915CBALLISTIC MISSILE DEFENSE TARGETS553,334578,334  Advanced Target Front End Configuration 3 Tech Maturation[5,000]  Architecture RTS Development[10,000]  MDS Architecture IAC Prototype[10,000] 0960603923D8ZCOALITION WARFARE5,1035,103 0970604011D8ZNEXT GENERATION INFORMATION COMMUNICATIONS TECHNOLOGY (5G)374,665374,665 0980604016D8ZDEPARTMENT OF DEFENSE CORROSION PROGRAM3,2593,259 0990604102CGUAM DEFENSE DEVELOPMENT78,300272,750  Guam Defense System[194,450] 1000604115CTECHNOLOGY MATURATION INITIATIVES34,000  Continue Diode Pumped Alkali Laser Demonstrator Development[25,000]  Short Pulse Laser Directed Energy Demonstration[9,000] 1030604181CHYPERSONIC DEFENSE247,931309,931  Program increase[62,000] 1040604250D8ZADVANCED INNOVATIVE TECHNOLOGIES716,456816,456  Mission-Based Acquisition[100,000]  Program decrease[–8,000]  Program increase[8,000] 1050604294D8ZTRUSTED & ASSURED MICROELECTRONICS509,195548,995  Advanced Analog & Mixed Signal Microelectronics Design and Manufacturing[6,800]  Radiation-Hardened Application Specific Integrated Circuits[18,000]  Trusted and Assured GaN and GaAs RFIC Technology[15,000] 1060604331D8ZRAPID PROTOTYPING PROGRAM103,575182,575  ADA network resiliency/cloud[79,000] 1070604341D8ZDEFENSE INNOVATION UNIT (DIU) PROTOTYPING11,21326,213  National Security Innovation Capital program increase[15,000] 1080604400D8ZDEPARTMENT OF DEFENSE (DOD) UNMANNED SYSTEM COMMON DEVELOPMENT2,7782,778 1090604551BRCATAPULT7,1667,166 1100604555D8ZOPERATIONAL ENERGY CAPABILITY IMPROVEMENT—NON S&T23,20023,200 1110604672CHOMELAND DEFENSE RADAR—HAWAII (HDR-H)75,000  Restore program[75,000] 1130604682D8ZWARGAMING AND SUPPORT FOR STRATEGIC ANALYSIS (SSA)3,5193,519 1140604826JJOINT C5 CAPABILITY DEVELOPMENT, INTEGRATION AND INTEROPERABILITY ASSESSMENTS17,43917,439 1150604873CLONG RANGE DISCRIMINATION RADAR (LRDR)133,335133,335 1160604874CIMPROVED HOMELAND DEFENSE INTERCEPTORS926,125926,125 1170604876CBALLISTIC MISSILE DEFENSE TERMINAL DEFENSE SEGMENT TEST32,69732,697 1180604878CAEGIS BMD TEST117,055117,055 1190604879CBALLISTIC MISSILE DEFENSE SENSOR TEST77,42877,428 1200604880CLAND-BASED SM–3 (LBSM3)43,15843,158 1210604887CBALLISTIC MISSILE DEFENSE MIDCOURSE SEGMENT TEST61,42461,424 1220202057CSAFETY PROGRAM MANAGEMENT2,3232,323 1230300206RENTERPRISE INFORMATION TECHNOLOGY SYSTEMS2,5682,568 1250305103CCYBER SECURITY INITIATIVE1,1421,142 1261206410SDASPACE TECHNOLOGY DEVELOPMENT AND PROTOTYPING636,179642,179  Laser Communication Terminal Technologies[6,000] 1271206893CSPACE TRACKING & SURVEILLANCE SYSTEM15,17615,176 1281206895CBALLISTIC MISSILE DEFENSE SYSTEM SPACE PROGRAMS292,811292,811  SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES9,854,34110,839,479  SYSTEM DEVELOPMENT & DEMONSTRATION 1290604161D8ZNUCLEAR AND CONVENTIONAL PHYSICAL SECURITY EQUIPMENT RDT&E SDD5,6825,682 1310604384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—EMD299,848370,328  Joint Vaccine Acquisition Program[70,480] 1320604771D8ZJOINT TACTICAL INFORMATION DISTRIBUTION SYSTEM (JTIDS)9,3459,345 1330605000BRCOUNTER WEAPONS OF MASS DESTRUCTION SYSTEMS DEVELOPMENT14,06314,063 1340605013BLINFORMATION TECHNOLOGY DEVELOPMENT4,2654,265 1350605021SEHOMELAND PERSONNEL SECURITY INITIATIVE7,2057,205 1360605022D8ZDEFENSE EXPORTABILITY PROGRAM5,4475,447 1370605027D8ZOUSD(C) IT DEVELOPMENT INITIATIVES16,89234,892  ADVANA for ADA[18,000] 1380605070SDOD ENTERPRISE SYSTEMS DEVELOPMENT AND DEMONSTRATION679679 1400605080SDEFENSE AGENCY INITIATIVES (DAI)—FINANCIAL SYSTEM32,25432,254 1420605141BRMISSION ASSURANCE RISK MANAGEMENT SYSTEM (MARMS)5,5005,500 1430605210D8ZDEFENSE-WIDE ELECTRONIC PROCUREMENT CAPABILITIES7,1487,148 1440605294D8ZTRUSTED & ASSURED MICROELECTRONICS113,895113,895 1460605772D8ZNUCLEAR COMMAND, CONTROL, & COMMUNICATIONS3,9913,991 1490305304D8ZDOD ENTERPRISE ENERGY INFORMATION MANAGEMENT (EEIM)2,2272,227 1500305310D8ZCWMD SYSTEMS: SYSTEM DEVELOPMENT AND DEMONSTRATION20,24620,246  SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION548,687637,167  MANAGEMENT SUPPORT 1510603829JJOINT CAPABILITY EXPERIMENTATION8,4448,444 1520604774D8ZDEFENSE READINESS REPORTING SYSTEM (DRRS)7,5087,508 1530604875D8ZJOINT SYSTEMS ARCHITECTURE DEVELOPMENT7,8597,859 1540604940D8ZCENTRAL TEST AND EVALUATION INVESTMENT DEVELOPMENT (CTEIP)550,140551,040  Support Funding for Cyber Resiliency[900] 1550604942D8ZASSESSMENTS AND EVALUATIONS17,98017,980 1560605001EMISSION SUPPORT73,14573,145 1570605100D8ZJOINT MISSION ENVIRONMENT TEST CAPABILITY (JMETC)71,41071,410 1590605126JJOINT INTEGRATED AIR AND MISSILE DEFENSE ORGANIZATION (JIAMDO)52,67152,671 1610605142D8ZSYSTEMS ENGINEERING40,03040,030 1620605151D8ZSTUDIES AND ANALYSIS SUPPORT—OSD4,6124,612 1630605161D8ZNUCLEAR MATTERS-PHYSICAL SECURITY14,42914,429 1640605170D8ZSUPPORT TO NETWORKS AND INFORMATION INTEGRATION4,7594,759 1650605200D8ZGENERAL SUPPORT TO USD (INTELLIGENCE)1,9521,952 1660605384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM110,503110,503 1720605790D8ZSMALL BUSINESS INNOVATION RESEARCH (SBIR)/ SMALL BUSINESS TECHNOLOGY TRANSFER3,6398,639  Transition education for DEPSCoR and underserved communities[5,000] 1730605797D8ZMAINTAINING TECHNOLOGY ADVANTAGE25,88963,889  Regional Secure Computing Enclave Pilot[38,000] 1740605798D8ZDEFENSE TECHNOLOGY ANALYSIS39,774257,774  ISR & information operations[10,000]  PNT Modernization—Signals of Opportunity[140,000]  Spectrum Innovation—Low SWaP-C directional sources[68,000] 1750605801KADEFENSE TECHNICAL INFORMATION CENTER (DTIC)61,45361,453 1760605803SER&D IN SUPPORT OF DOD ENLISTMENT, TESTING AND EVALUATION18,76218,762 1770605804D8ZDEVELOPMENT TEST AND EVALUATION27,36627,366 1780605898EMANAGEMENT HQ—R&D12,74012,740 1790605998KAMANAGEMENT HQ—DEFENSE TECHNICAL INFORMATION CENTER (DTIC)3,5493,549 1800606100D8ZBUDGET AND PROGRAM ASSESSMENTS15,43815,438 1810606225D8ZODNA TECHNOLOGY AND RESOURCE ANALYSIS2,8972,897 1820606589D8WDEFENSE DIGITAL SERVICE (DDS) DEVELOPMENT SUPPORT918918 1830606771D8ZCYBER RESILIENCY AND CYBERSECURITY POLICY31,63831,638 1840203345D8ZDEFENSE OPERATIONS SECURITY INITIATIVE (DOSI)2,9252,925 1850204571JJOINT STAFF ANALYTICAL SUPPORT977977 1860208045KC4I INTEROPERABILITY55,36160,361  Joint Warfighting Network Architecture[5,000] 1890303140SEINFORMATION SYSTEMS SECURITY PROGRAM853853 1910303260D8ZDEFENSE MILITARY DECEPTION PROGRAM OFFICE (DMDPO)969969 1920305172KCOMBINED ADVANCED APPLICATIONS15,69615,696 1940305208KDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS3,0733,073 1970804768JCOCOM EXERCISE ENGAGEMENT AND TRAINING TRANSFORMATION (CE2T2)—NON-MHA29,53067,530  AFRICOM—Joint Exercise Program[18,000]  CENTCOM—CE2T2 EAGER LION Exercises[20,000] 1980808709SEDEFENSE EQUAL OPPORTUNITY MANAGEMENT INSTITUTE (DEOMI)689689 1990901598CMANAGEMENT HQ—MDA24,10224,102 2000903235KJOINT SERVICE PROVIDER (JSP)2,6452,645 201A9999999999CLASSIFIED PROGRAMS37,52037,520  SUBTOTAL MANAGEMENT SUPPORT1,383,8451,688,745  OPERATIONAL SYSTEMS DEVELOPMENT 2020604130VENTERPRISE SECURITY SYSTEM (ESS)5,3555,355 2030604532KJOINT ARTIFICIAL INTELLIGENCE10,033267,833  AI-enabled logistics and sustainment[100,000]  Commercial AI for Business Applications[100,000]  JAIC for ADA[57,800] 2060607210D8ZINDUSTRIAL BASE ANALYSIS AND SUSTAINMENT SUPPORT58,189162,189  3D Heterogeneous Integration and Advanced Packaging for Microelectronics[16,600]  Accelerated Training in Defense Manufacturing (ATDM) Pilot[15,400]  Advanced Shipbuilding Workforce Development[10,000]  Carbon/carbon industrial base enhancement[15,000]  Directed Energy Supply Chain Assurance[2,000]  Machine and Advanced Manufacturing—IACMI[20,000]  Program increase[20,000]  Radar Resiliency[5,000] 2070607310D8ZCWMD SYSTEMS: OPERATIONAL SYSTEMS DEVELOPMENT18,72118,721 2080607327TGLOBAL THEATER SECURITY COOPERATION MANAGEMENT INFORMATION SYSTEMS (G-TSCMIS)7,3987,398 2090607384BPCHEMICAL AND BIOLOGICAL DEFENSE (OPERATIONAL SYSTEMS DEVELOPMENT)58,26158,261 2150302019KDEFENSE INFO INFRASTRUCTURE ENGINEERING AND INTEGRATION16,23316,233 2160303126KLONG-HAUL COMMUNICATIONS—DCS10,27510,275 2170303131KMINIMUM ESSENTIAL EMERGENCY COMMUNICATIONS NETWORK (MEECN)4,8924,892 2180303136GKEY MANAGEMENT INFRASTRUCTURE (KMI)83,75183,751 2190303140D8ZINFORMATION SYSTEMS SECURITY PROGRAM49,19149,191 2200303140GINFORMATION SYSTEMS SECURITY PROGRAM423,745600,845  Hardening DOD Networks[12,100]  ISSP for GENCYBER[15,000]  JFHQ DODIN Staffing and Tools[150,000] 2210303140KINFORMATION SYSTEMS SECURITY PROGRAM5,7075,707 2220303150KGLOBAL COMMAND AND CONTROL SYSTEM4,1504,150 2230303153KDEFENSE SPECTRUM ORGANIZATION19,30219,302 2240303228KJOINT REGIONAL SECURITY STACKS (JRSS)9,3429,342 2260303430VFEDERAL INVESTIGATIVE SERVICES INFORMATION TECHNOLOGY15,32615,326 2320305128VSECURITY AND INVESTIGATIVE ACTIVITIES8,8008,800 2350305146VDEFENSE JOINT COUNTERINTELLIGENCE ACTIVITIES3,8203,820 2370305186D8ZPOLICY R&D PROGRAMS4,8434,843 2380305199D8ZNET CENTRICITY13,47113,471 2400305208BBDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS5,9945,994 2470305387D8ZHOMELAND DEFENSE TECHNOLOGY TRANSFER PROGRAM1,2731,273 2550708012KLOGISTICS SUPPORT ACTIVITIES1,6901,690 2560708012SPACIFIC DISASTER CENTERS1,7991,799 2570708047SDEFENSE PROPERTY ACCOUNTABILITY SYSTEM6,3906,390 2591105219BBMQ–9 UAV19,06519,065 2611160403BBAVIATION SYSTEMS173,537173,537 2621160405BBINTELLIGENCE SYSTEMS DEVELOPMENT32,76632,766 2631160408BBOPERATIONAL ENHANCEMENTS145,830213,830  AI in Small Unit Maneuver (AISUM)[50,000]  High-energy laser technologies[5,000]  Mobile Compact High Energy Laser (MCHEL)[13,000] 2641160431BBWARRIOR SYSTEMS78,59282,803  SOCOM—Maritime Scalable Effects Acceleration[4,211] 2651160432BBSPECIAL PROGRAMS6,4866,486 2661160434BBUNMANNED ISR18,00618,006 2671160480BBSOF TACTICAL VEHICLES7,7037,703 2681160483BBMARITIME SYSTEMS58,43058,430 2701160490BBOPERATIONAL ENHANCEMENTS INTELLIGENCE10,99010,990 271A9999999999CLASSIFIED PROGRAMS5,208,0295,208,029  SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT6,607,3857,218,496  SOFTWARE AND DIGITAL TECHNOLOGY PILOT PROGRAMS 2720604532KJOINT ARTIFICIAL INTELLIGENCE186,639186,639 2730608197VNATIONAL BACKGROUND INVESTIGATION SERVICES—SOFTWARE PILOT PROGRAM123,570123,570 2740608648D8ZACQUISITION VISIBILITY—SOFTWARE PILOT PROGRAM18,30718,307 2750303150KGLOBAL COMMAND AND CONTROL SYSTEM32,77432,774 2760308588D8ZALGORITHMIC WARFARE CROSS FUNCTIONAL TEAMS—SOFTWARE PILOT PROGRAM247,452283,452  MAVEN for ADA[36,000]  SUBTOTAL SOFTWARE AND DIGITAL TECHNOLOGY PILOT PROGRAMS608,742644,742   TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, DW25,857,87530,217,730  OPERATIONAL TEST & EVAL, DEFENSE MANAGEMENT SUPPORT 0010605118OTEOPERATIONAL TEST AND EVALUATION105,394105,394 0020605131OTELIVE FIRE TEST AND EVALUATION68,54975,049  Thinking Red[2,500]  University-based cyber and software centers of excellence for Operational Test & Evaluation[4,000] 0030605814OTEOPERATIONAL TEST ACTIVITIES AND ANALYSES42,64842,648  SUBTOTAL MANAGEMENT SUPPORT216,591223,091   TOTAL OPERATIONAL TEST & EVAL, DEFENSE216,591223,091   TOTAL RDT&E111,964,188118,073,500  XLIIIOperation and Maintenance 4301.Operation and maintenance   SEC. 4301. OPERATION AND MAINTENANCE(In Thousands of Dollars) LineItemFY 2022 RequestHouse Authorized  OPERATING FORCES 010MANEUVER UNITS3,563,8563,317,341  OFS Drawdown[–191,515]  Unjustified growth [–55,000] 020MODULAR SUPPORT BRIGADES142,082142,082 030ECHELONS ABOVE BRIGADE758,174748,174  Unjustified growth[–10,000] 040THEATER LEVEL ASSETS2,753,7831,614,442  OFS Drawdown[–998,027]  Program decrease[–5,000]  Unjustified growth [–136,314] 050LAND FORCES OPERATIONS SUPPORT1,110,1561,110,156 060AVIATION ASSETS1,795,5221,775,522  Unjustified growth[–20,000] 070FORCE READINESS OPERATIONS SUPPORT7,442,9765,468,604 Program decrease[-7,500]   Advanced Bomb Suit[12,940]  Arctic Cold Weather Gloves[13,867]  Arctic OCIE for Fort Drum, Fort Carson, and Alaska bases[65,050]  CENTCOM—Heavy Lift Logistics[40,300]  Extended Cold Weather Clothing System (ECWCS)[8,999]  Female/Small Stature Body Armor[81,750]  Garrison Installation Facilities-Related Control Systems (FRCS)[13,070]  Industrial Base Special Installation Control Systems[14,820]  Multi-Domain Operations—Live[1,500]  OFS Drawdown[–2,144,168]  Unjustified growth[–75,000] 080LAND FORCES SYSTEMS READINESS580,921614,921  CENTCOM—COMSAT air time trasponder leases[34,000]  Sustainment and maintenance of quality of life infrastructure[20,000]  Unjustified growth[–20,000] 090LAND FORCES DEPOT MAINTENANCE1,257,9591,346,976  Tactical Combat Vehicle Repair Cycle Float (RCF).[89,017] 100MEDICAL READINESS1,102,9641,102,964 110BASE OPERATIONS SUPPORT8,878,6038,916,732  Program decrease[–14,000]  Subsistence[52,129] 120FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION4,051,8694,503,249  Program increase[451,380] 130MANAGEMENT AND OPERATIONAL HEADQUARTERS289,891291,041  Autonomic Security Operations Center[1,150] 140ADDITIONAL ACTIVITIES526,517556,517  Security Operations Center as a service[30,000] 160RESET397,196392,196  Unjustified growth[–5,000] 170US AFRICA COMMAND384,791468,291  AFRICOM—COMSATCOM leases[16,500]  AFRICOM Unmanned Contract ISR[67,000] 180US EUROPEAN COMMAND293,932335,910  EUCOM—Information Operations maintain FY21 level[26,765]  EUCOM—MPE BICES rapid intel capabilities[4,500]  EUCOM—MPE NATO C2 NATO Response Force[9,708]  EUCOM—MPE OSINT[1,005] 190US SOUTHERN COMMAND196,726204,526  SOUTHCOM—Enhanced Domain Awareness[3,400]  SOUTHCOM—HUMINT in the Cyber Domain[4,400] 200US FORCES KOREA67,05267,052 210CYBERSPACE ACTIVITIES—CYBERSPACE OPERATIONS621,836654,756  Critical Infrastructure Risk Management Cyber Resiliency Mitigations (GOCO)[13,630]  MRCT / Cyber I&W / Ops Cell[4,660]  Security Operations Center as a Service[14,630] 220CYBERSPACE ACTIVITIES—CYBERSECURITY629,437841,327  C-SCRM Supplier Vetting and Equipment Inspection[1,200]  Cyber—Supply Chain Risk Mgmt (C-SCRM) Program[2,750]  Cybersecurity Control Systems Assessments[89,889]  Cybersecurity Support Services Task Order (CSSTO)[1,320]  Data and Applications Support Task Order (DASTO)[12,886]  Defensive Cyber Sensors[2,900]  Harden CSS VSAT Network[10,066]  Information Technology Infrastructure Support (ITIS)[15,469]  Weapon System Software Readiness[75,410]  SUBTOTAL OPERATING FORCES36,846,24334,472,779  MOBILIZATION 230STRATEGIC MOBILITY353,967385,454  APS–4 South Humanitarian Assistance-Disaster Relief Site[31,487] 240ARMY PREPOSITIONED STOCKS381,192451,908  Second destination transportation[70,716] 250INDUSTRIAL PREPAREDNESS3,8103,810  SUBTOTAL MOBILIZATION738,969841,172  TRAINING AND RECRUITING 260OFFICER ACQUISITION163,568163,568 270RECRUIT TRAINING75,14075,140 280ONE STATION UNIT TRAINING81,27481,274 290SENIOR RESERVE OFFICERS TRAINING CORPS520,973520,973 300SPECIALIZED SKILL TRAINING998,869998,869 310FLIGHT TRAINING1,309,5561,309,556 320PROFESSIONAL DEVELOPMENT EDUCATION218,651218,651 330TRAINING SUPPORT616,380634,480  ATRRS Modernization[18,100] 340RECRUITING AND ADVERTISING683,569684,963  Enterprise Technology Integration, Governance, and Engineering Requirements (ETIGER)[1,394] 350EXAMINING169,442169,442 360OFF-DUTY AND VOLUNTARY EDUCATION214,923231,078  Tuition assistance[16,155] 370CIVILIAN EDUCATION AND TRAINING220,589220,589 380JUNIOR RESERVE OFFICER TRAINING CORPS187,569187,569  SUBTOTAL TRAINING AND RECRUITING5,460,5035,496,152  ADMIN & SRVWIDE ACTIVITIES 400SERVICEWIDE TRANSPORTATION684,562672,562  Unjustified growth [–12,000] 410CENTRAL SUPPLY ACTIVITIES808,895808,895 420LOGISTIC SUPPORT ACTIVITIES767,053796,153  Preserve Logistics Data Analysis Capability While Transitioning to an Organic Civilian Workforce[29,100] 430AMMUNITION MANAGEMENT469,038469,038 440ADMINISTRATION488,535468,535  Unjustified growth[–20,000] 450SERVICEWIDE COMMUNICATIONS1,952,7422,013,762  CHRA IT Cloud[5,300]  ERP Convergence[49,420]  Mission Partner Environment [6,300] 460MANPOWER MANAGEMENT323,273328,643  Integrated Personnel Electronic Records Management Systems [5,370] 470OTHER PERSONNEL SUPPORT663,602694,992  Enterprise Technology Integration, Governance, and Engineering Requirements (ETIGER)[1,390]  Personnel Security Investigations[30,000] 480OTHER SERVICE SUPPORT2,004,9812,031,364  DFAS bill to the Army[49,983]  Unjustified growth [–23,600] 490ARMY CLAIMS ACTIVITIES180,178180,178 500REAL ESTATE MANAGEMENT269,009269,009 510FINANCIAL MANAGEMENT AND AUDIT READINESS437,940437,940 520INTERNATIONAL MILITARY HEADQUARTERS482,571482,571 530MISC. SUPPORT OF OTHER NATIONS29,67029,670 575CLASSIFIED PROGRAMS2,008,6332,041,233  SOUTHCOM UPL[32,600]  SUBTOTAL ADMIN & SRVWIDE ACTIVITIES11,570,68211,724,545   TOTAL OPERATION & MAINTENANCE, ARMY54,616,39752,534,648  OPERATION & MAINTENANCE, ARMY RES OPERATING FORCES 010MODULAR SUPPORT BRIGADES10,46510,465 020ECHELONS ABOVE BRIGADE554,992554,992 030THEATER LEVEL ASSETS120,892120,892 040LAND FORCES OPERATIONS SUPPORT597,718597,718 050AVIATION ASSETS111,095111,095 060FORCE READINESS OPERATIONS SUPPORT385,506385,506 070LAND FORCES SYSTEMS READINESS98,02198,021 080LAND FORCES DEPOT MAINTENANCE34,36834,368 090BASE OPERATIONS SUPPORT584,513584,513 100FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION342,433342,433 110MANAGEMENT AND OPERATIONAL HEADQUARTERS22,47222,472 120CYBERSPACE ACTIVITIES—CYBERSPACE OPERATIONS2,7642,764 130CYBERSPACE ACTIVITIES—CYBERSECURITY7,4767,476  SUBTOTAL OPERATING FORCES2,872,7152,872,715  ADMIN & SRVWD ACTIVITIES 140SERVICEWIDE TRANSPORTATION15,40015,400 150ADMINISTRATION19,61119,611 160SERVICEWIDE COMMUNICATIONS37,45837,458 170MANPOWER MANAGEMENT7,1627,162 180RECRUITING AND ADVERTISING48,28948,289  SUBTOTAL ADMIN & SRVWD ACTIVITIES127,920127,920   TOTAL OPERATION & MAINTENANCE, ARMY RES3,000,6353,000,635  OPERATION & MAINTENANCE, ARNG OPERATING FORCES 010MANEUVER UNITS799,854799,854 020MODULAR SUPPORT BRIGADES211,561211,561 030ECHELONS ABOVE BRIGADE835,709835,709 040THEATER LEVEL ASSETS101,179101,179 050LAND FORCES OPERATIONS SUPPORT34,43634,436 060AVIATION ASSETS1,110,4161,110,416 070FORCE READINESS OPERATIONS SUPPORT704,827734,927  ARNG Weapons of Mass Destruction / Civil Support Teams (WMD-CST) Equipment Sustainment [5,100]  Program increase[25,000] 080LAND FORCES SYSTEMS READINESS47,88647,886 090LAND FORCES DEPOT MAINTENANCE244,439244,439 100BASE OPERATIONS SUPPORT1,097,9601,097,960 110FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION956,988956,988 120MANAGEMENT AND OPERATIONAL HEADQUARTERS1,047,8701,047,870 130CYBERSPACE ACTIVITIES—CYBERSPACE OPERATIONS8,07114,371  Joint Information Exchange Environment[6,300] 140CYBERSPACE ACTIVITIES—CYBERSECURITY7,8287,828  SUBTOTAL OPERATING FORCES7,209,0247,245,424  ADMIN & SRVWD ACTIVITIES 150SERVICEWIDE TRANSPORTATION8,0178,017 160ADMINISTRATION76,99383,293  ARNG Joint Information Exchange Environment [6,300] 170SERVICEWIDE COMMUNICATIONS101,113101,113 180MANPOWER MANAGEMENT8,9208,920 190OTHER PERSONNEL SUPPORT240,292240,292 200REAL ESTATE MANAGEMENT2,8502,850  SUBTOTAL ADMIN & SRVWD ACTIVITIES438,185444,485   TOTAL OPERATION & MAINTENANCE, ARNG7,647,2097,689,909  AFGHANISTAN SECURITY FORCES FUND AFGHAN NATIONAL ARMY 010SUSTAINMENT1,053,6680  OFS Drawdown[–1,053,668] 020INFRASTRUCTURE1,8180  OFS Drawdown[–1,818] 030EQUIPMENT AND TRANSPORTATION22,9110  OFS Drawdown[–22,911] 040TRAINING AND OPERATIONS31,8370  OFS Drawdown[–31,837]  SUBTOTAL AFGHAN NATIONAL ARMY1,110,2340  AFGHAN NATIONAL POLICE 050SUSTAINMENT440,6280  OFS Drawdown[–440,628] 070EQUIPMENT AND TRANSPORTATION38,5510  OFS Drawdown[–38,551] 080TRAINING AND OPERATIONS38,1520  OFS Drawdown[–38,152]  SUBTOTAL AFGHAN NATIONAL POLICE517,3310  AFGHAN AIR FORCE 090SUSTAINMENT562,0560  OFS Drawdown[–562,056] 110EQUIPMENT AND TRANSPORTATION26,6000  OFS Drawdown[–26,600] 120TRAINING AND OPERATIONS169,6840  OFS Drawdown[–169,684]  SUBTOTAL AFGHAN AIR FORCE758,3400  AFGHAN SPECIAL SECURITY FORCES 130SUSTAINMENT685,1760  OFS Drawdown[–685,176] 150EQUIPMENT AND TRANSPORTATION78,9620  OFS Drawdown[–78,962] 160TRAINING AND OPERATIONS177,7670  OFS Drawdown[–177,767]  SUBTOTAL AFGHAN SPECIAL SECURITY FORCES941,9050  UNDISTRIBUTED 170UNDISTRIBUTED325,000  Contract close-out and other close-out operations[350,000]  Program decrease[–25,000]  SUBTOTAL UNDISTRIBUTED325,000   TOTAL AFGHANISTAN SECURITY FORCES FUND3,327,810325,000  COUNTER ISIS TRAIN AND EQUIP FUND (CTEF) COUNTER ISIS TRAIN AND EQUIP FUND (CTEF) 010IRAQ345,000345,000 020SYRIA177,000177,000  SUBTOTAL COUNTER ISIS TRAIN AND EQUIP FUND (CTEF)522,000522,000   TOTAL COUNTER ISIS TRAIN AND EQUIP FUND (CTEF)522,000522,000  OPERATION & MAINTENANCE, NAVY OPERATING FORCES 010MISSION AND OTHER FLIGHT OPERATIONS6,264,6546,545,054  Flying Hour Program (1A1A—Fleet Operations)[280,400] 020FLEET AIR TRAINING2,465,0072,465,007 030AVIATION TECHNICAL DATA & ENGINEERING SERVICES55,14055,140 040AIR OPERATIONS AND SAFETY SUPPORT197,904197,904 050AIR SYSTEMS SUPPORT1,005,9321,005,932 060AIRCRAFT DEPOT MAINTENANCE1,675,3561,897,556  Aircraft Depot Maintenance Events (Multiple Type/Model/Series)[222,200] 070AIRCRAFT DEPOT OPERATIONS SUPPORT65,51865,518 080AVIATION LOGISTICS1,460,5461,440,546  Historical underexecution[–20,000] 090MISSION AND OTHER SHIP OPERATIONS5,858,0285,929,028  Resilient PNT[29,000]  Submarine Tender Overhaul[42,000] 100SHIP OPERATIONS SUPPORT & TRAINING1,154,6961,163,679  Navy Tactical Grid Development for JADC2[8,983] 110SHIP DEPOT MAINTENANCE10,300,07810,476,778  A–120 Availabilities[39,800]  restore CG–56, CG–57, and CG–61[136,900] 120SHIP DEPOT OPERATIONS SUPPORT2,188,4542,188,454 130COMBAT COMMUNICATIONS AND ELECTRONIC WARFARE1,551,8461,551,846 140SPACE SYSTEMS AND SURVEILLANCE327,251327,251 150WARFARE TACTICS798,082798,082 160OPERATIONAL METEOROLOGY AND OCEANOGRAPHY447,486447,486 170COMBAT SUPPORT FORCES2,250,7562,297,856  CENTCOM—Maintain Cyclone PCs and MK VI patrol boats[47,100] 180EQUIPMENT MAINTENANCE AND DEPOT OPERATIONS SUPPORT192,968192,968 190COMBATANT COMMANDERS CORE OPERATIONS61,61461,614 200COMBATANT COMMANDERS DIRECT MISSION SUPPORT198,596504,436  INDOPACOM—Critical Manpower Positions[4,620]  INDOPACOM—Enhanced ISR Augmentation[41,000]  INDOPACOM—Future fusion centers[3,300]  INDOPACOM—Movement Coordination Center[500]  INDOPACOM—Pacific Multi-Domain Training and Experimentation Capability (PMTEC)[114,410]  INDOPACOM—Wargaming analytical tools[88,000]  INDOPACOM Mission Partner Environment[54,010] 210MILITARY INFORMATION SUPPORT OPERATIONS8,98436,984  INDOPACOM Military Information Support Operations (MISO)[28,000] 220CYBERSPACE ACTIVITIES565,926565,926 230FLEET BALLISTIC MISSILE1,476,2471,471,247  Historical underexecution[–5,000] 240WEAPONS MAINTENANCE1,538,7431,513,743  Historical underexecution[–25,000] 250OTHER WEAPON SYSTEMS SUPPORT592,357587,357  Historical underexecution[–5,000] 260ENTERPRISE INFORMATION734,970714,970  Program decrease[–20,000] 270SUSTAINMENT, RESTORATION AND MODERNIZATION2,961,9373,411,937  Program increase[450,000] 280BASE OPERATING SUPPORT4,826,3144,816,314  Program decrease[–10,000]  SUBTOTAL OPERATING FORCES51,225,39052,730,613  MOBILIZATION 290SHIP PREPOSITIONING AND SURGE457,015380,531  Historical underexecution[–76,484] 300READY RESERVE FORCE645,522645,522 310SHIP ACTIVATIONS/INACTIVATIONS353,530348,530  Historical underexecution[–5,000] 320EXPEDITIONARY HEALTH SERVICES SYSTEMS149,384149,384 330COAST GUARD SUPPORT20,63920,639  SUBTOTAL MOBILIZATION1,626,0901,544,606  TRAINING AND RECRUITING 340OFFICER ACQUISITION172,913172,913 350RECRUIT TRAINING13,81313,813 360RESERVE OFFICERS TRAINING CORPS167,152167,152 370SPECIALIZED SKILL TRAINING1,053,1041,053,104 380PROFESSIONAL DEVELOPMENT EDUCATION311,209315,509  Sea Cadets[4,300] 390TRAINING SUPPORT306,302306,302 400RECRUITING AND ADVERTISING205,219205,219 410OFF-DUTY AND VOLUNTARY EDUCATION79,05379,053 420CIVILIAN EDUCATION AND TRAINING109,754109,754 430JUNIOR ROTC57,32357,323  SUBTOTAL TRAINING AND RECRUITING2,475,8422,480,142  ADMIN & SRVWD ACTIVITIES 440ADMINISTRATION1,268,9611,221,353  Program decrease[–75,000]  Restoration of cuts to Naval Audit Service[27,392] 450CIVILIAN MANPOWER AND PERSONNEL MANAGEMENT212,952212,952 460MILITARY MANPOWER AND PERSONNEL MANAGEMENT562,546562,546 470MEDICAL ACTIVITIES285,436285,436 480SERVICEWIDE TRANSPORTATION217,782217,782 500PLANNING, ENGINEERING, AND PROGRAM SUPPORT479,480479,480 510ACQUISITION, LOGISTICS, AND OVERSIGHT741,045741,045 520INVESTIGATIVE AND SECURITY SERVICES738,187726,187  Historical underexecution[–5,000]  Program decrease[–7,000] 665CLASSIFIED PROGRAMS607,517607,517  SUBTOTAL ADMIN & SRVWD ACTIVITIES5,113,9065,054,298   TOTAL OPERATION & MAINTENANCE, NAVY60,441,22861,809,659  OPERATION & MAINTENANCE, MARINE CORPS OPERATING FORCES 010OPERATIONAL FORCES1,587,4561,632,756  Plate Carrier Generation III[45,300] 020FIELD LOGISTICS1,532,6301,532,630 030DEPOT MAINTENANCE215,949215,949 040MARITIME PREPOSITIONING107,969107,969 050CYBERSPACE ACTIVITIES233,486233,486 060SUSTAINMENT, RESTORATION & MODERNIZATION1,221,1171,221,117 070BASE OPERATING SUPPORT2,563,2782,563,278  SUBTOTAL OPERATING FORCES7,461,8857,507,185  TRAINING AND RECRUITING 080RECRUIT TRAINING24,72924,729 090OFFICER ACQUISITION1,2081,208 100SPECIALIZED SKILL TRAINING110,752110,752 110PROFESSIONAL DEVELOPMENT EDUCATION61,53961,539 120TRAINING SUPPORT490,975490,975 130RECRUITING AND ADVERTISING223,643223,643 140OFF-DUTY AND VOLUNTARY EDUCATION49,36949,369 150JUNIOR ROTC26,06526,065  SUBTOTAL TRAINING AND RECRUITING988,280988,280  ADMIN & SRVWD ACTIVITIES 160SERVICEWIDE TRANSPORTATION100,475100,475 170ADMINISTRATION410,729410,729 215CLASSIFIED PROGRAMS63,42263,422  SUBTOTAL ADMIN & SRVWD ACTIVITIES574,626574,626   TOTAL OPERATION & MAINTENANCE, MARINE CORPS9,024,7919,070,091  OPERATION & MAINTENANCE, NAVY RES OPERATING FORCES 010MISSION AND OTHER FLIGHT OPERATIONS628,522628,522 020INTERMEDIATE MAINTENANCE9,5939,593 030AIRCRAFT DEPOT MAINTENANCE135,280135,280 040AIRCRAFT DEPOT OPERATIONS SUPPORT497497 050AVIATION LOGISTICS29,43529,435 070COMBAT COMMUNICATIONS18,46918,469 080COMBAT SUPPORT FORCES136,710136,710 090CYBERSPACE ACTIVITIES440440 100ENTERPRISE INFORMATION26,62826,628 110SUSTAINMENT, RESTORATION AND MODERNIZATION42,31142,311 120BASE OPERATING SUPPORT103,606103,606  SUBTOTAL OPERATING FORCES1,131,4911,131,491  ADMIN & SRVWD ACTIVITIES 130ADMINISTRATION1,9431,943 140MILITARY MANPOWER AND PERSONNEL MANAGEMENT12,19112,191 150ACQUISITION AND PROGRAM MANAGEMENT3,0733,073  SUBTOTAL ADMIN & SRVWD ACTIVITIES17,20717,207   TOTAL OPERATION & MAINTENANCE, NAVY RES1,148,6981,148,698  OPERATION & MAINTENANCE, MC RESERVE OPERATING FORCES 010OPERATING FORCES102,271148,171  Reserve Component Individual Combat Equipment[45,900] 020DEPOT MAINTENANCE16,81116,811 030SUSTAINMENT, RESTORATION AND MODERNIZATION42,70242,702 040BASE OPERATING SUPPORT109,210109,210  SUBTOTAL OPERATING FORCES270,994316,894  ADMIN & SRVWD ACTIVITIES 050ADMINISTRATION14,05614,056  SUBTOTAL ADMIN & SRVWD ACTIVITIES14,05614,056   TOTAL OPERATION & MAINTENANCE, MC RESERVE285,050330,950  OPERATION & MAINTENANCE, AIR FORCE OPERATING FORCES 010PRIMARY COMBAT FORCES706,860564,412  Historical underexecution[–75,000]  OFS Drawdown[–67,448] 020COMBAT ENHANCEMENT FORCES2,382,4482,121,529  CENTCOM—MQ–9 Combat Lines[53,000]  OFS Drawdown[–313,919] 030AIR OPERATIONS TRAINING (OJT, MAINTAIN SKILLS)1,555,3201,356,542  Contract Adversary Air[5,000]  Historical underexecution[–200,000]  OFS Drawdown[–3,778] 040DEPOT PURCHASE EQUIPMENT MAINTENANCE3,661,7623,641,762  Historical underexecution[–10,000]  Program decrease[–10,000] 050FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION3,867,1144,317,114  Program increase[450,000] 060CYBERSPACE SUSTAINMENT179,568179,568 070CONTRACTOR LOGISTICS SUPPORT AND SYSTEM SUPPORT8,457,6538,642,653  F–35 WSS Air Force UPL[185,000] 080FLYING HOUR PROGRAM5,646,7305,094,372  Cyber Training[23,300]  CYBERCOM—Acquisition Personnel[4,800]  CYBERCOM—HUMINT[500]  OFS Drawdown[–560,958]  Program decrease[–20,000] 090BASE SUPPORT9,846,0379,869,037  Program decrease[–15,000]  Sustainment and maintenance of quality of life infrastructure[20,000]  U.S. Air Force Academy IT Modernization[18,000] 100GLOBAL C3I AND EARLY WARNING979,705987,390  EUCOM—MPE Air Component Battle Network[9,200]  OFS Drawdown[–1,515] 110OTHER COMBAT OPS SPT PROGRAMS1,418,5151,406,592  OFS Drawdown[–11,923] 120CYBERSPACE ACTIVITIES864,761864,761 150SPACE CONTROL SYSTEMS13,22313,223 160US NORTHCOM/NORAD196,774196,774 170US STRATCOM475,015475,015 180US CYBERCOM389,663389,663 190US CENTCOM372,354396,354  CENTCOM Military Information Support Operations (MISO) [24,000] 200US SOCOM28,73328,733 220CENTCOM CYBERSPACE SUSTAINMENT1,2891,289 230USSPACECOM272,601339,601  Bridging Space Protection Gaps—Commercial SSA[10,000]  Program increase[57,000] 235CLASSIFIED PROGRAMS1,454,3831,454,383  SUBTOTAL OPERATING FORCES42,770,50842,340,767   MOBILIZATION 240AIRLIFT OPERATIONS2,422,7842,422,784 250MOBILIZATION PREPAREDNESS667,851667,851  SUBTOTAL MOBILIZATION3,090,6353,090,635  TRAINING AND RECRUITING 260OFFICER ACQUISITION156,193156,193 270RECRUIT TRAINING26,07226,072 280RESERVE OFFICERS TRAINING CORPS (ROTC)127,693127,693 290SPECIALIZED SKILL TRAINING491,286482,056  OFS Drawdown[–9,230] 300FLIGHT TRAINING718,742718,742 310PROFESSIONAL DEVELOPMENT EDUCATION302,092302,092 320TRAINING SUPPORT162,165162,165 330RECRUITING AND ADVERTISING171,339171,339 340EXAMINING8,1788,178 350OFF-DUTY AND VOLUNTARY EDUCATION236,760236,760 360CIVILIAN EDUCATION AND TRAINING306,602306,602 370JUNIOR ROTC65,94065,940  SUBTOTAL TRAINING AND RECRUITING2,773,0622,763,832  ADMIN & SRVWD ACTIVITIES 380LOGISTICS OPERATIONS1,062,7091,062,709 390TECHNICAL SUPPORT ACTIVITIES169,957169,957 400ADMINISTRATION1,005,827987,327  Program decrease[–18,500] 410SERVICEWIDE COMMUNICATIONS31,05431,054 420OTHER SERVICEWIDE ACTIVITIES1,470,7571,459,757  Program decrease[–11,000] 430CIVIL AIR PATROL29,12847,300  Civil Air Patrol[18,172] 450INTERNATIONAL SUPPORT81,11881,118 455CLASSIFIED PROGRAMS1,391,7201,391,720  SUBTOTAL ADMIN & SRVWD ACTIVITIES5,242,2705,230,942   TOTAL OPERATION & MAINTENANCE, AIR FORCE53,876,47553,426,176    OPERATION & MAINTENANCE, SPACE FORCE OPERATING FORCES 010GLOBAL C3I & EARLY WARNING495,615495,615 020SPACE LAUNCH OPERATIONS185,700185,700 030SPACE OPERATIONS611,269611,269 040EDUCATION & TRAINING22,88722,887 060DEPOT MAINTENANCE280,165332,565  Space Force Weapons System Sustainment[52,400] 070FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION213,347279,647  Cheyenne Mountain Improvements UPL[66,300] 080CONTRACTOR LOGISTICS AND SYSTEM SUPPORT1,158,7071,350,707  Space Force Weapons System Sustainment[192,000] 090SPACE OPERATIONS -BOS143,520143,520 095CLASSIFIED PROGRAMS172,755172,755  SUBTOTAL OPERATING FORCES3,283,9653,594,665  ADMINISTRATION AND SERVICE WIDE ACTIVITIES 100ADMINISTRATION156,747156,747  SUBTOTAL ADMINISTRATION AND SERVICE WIDE ACTIVITIES156,747156,747   TOTAL OPERATION & MAINTENANCE, SPACE FORCE3,440,7123,751,412  OPERATION & MAINTENANCE, AF RESERVE OPERATING FORCES 010PRIMARY COMBAT FORCES1,665,0151,544,978  Historical underexecution[–100,000]  Program decrease[–20,037] 020MISSION SUPPORT OPERATIONS179,486169,486  Historical underexecution[–10,000] 030DEPOT PURCHASE EQUIPMENT MAINTENANCE530,540510,540  Program decrease[–20,000] 040FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION114,987114,987 050CONTRACTOR LOGISTICS SUPPORT AND SYSTEM SUPPORT254,831244,831  Program decrease[–10,000] 060BASE SUPPORT470,801470,801 070CYBERSPACE ACTIVITIES1,3721,372  SUBTOTAL OPERATING FORCES3,217,0323,056,995  ADMINISTRATION AND SERVICEWIDE ACTIVITIES 080ADMINISTRATION91,28991,289 090RECRUITING AND ADVERTISING23,18123,181 100MILITARY MANPOWER AND PERS MGMT (ARPC)13,96613,966 110OTHER PERS SUPPORT (DISABILITY COMP)6,1966,196 120AUDIOVISUAL442442  SUBTOTAL ADMINISTRATION AND SERVICEWIDE ACTIVITIES135,074135,074   TOTAL OPERATION & MAINTENANCE, AF RESERVE3,352,1063,192,069  OPERATION & MAINTENANCE, ANG OPERATING FORCES 010AIRCRAFT OPERATIONS2,281,4322,281,432 020MISSION SUPPORT OPERATIONS582,848588,748  ANG HRF/CERFP Sustainment w/in WMD [5,900] 030DEPOT PURCHASE EQUIPMENT MAINTENANCE1,241,3181,221,318  Program decrease[–20,000] 040FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION353,193353,193 050CONTRACTOR LOGISTICS SUPPORT AND SYSTEM SUPPORT1,077,6541,067,654  Program decrease[–10,000] 060BASE SUPPORT908,198908,198 070CYBERSPACE SUSTAINMENT23,89523,895 080CYBERSPACE ACTIVITIES17,26317,263  SUBTOTAL OPERATING FORCES6,485,8016,461,701  ADMINISTRATION AND SERVICE-WIDE ACTIVITIES 090ADMINISTRATION46,45546,455 100RECRUITING AND ADVERTISING41,76441,764  SUBTOTAL ADMINISTRATION AND SERVICE-WIDE ACTIVITIES88,21988,219   TOTAL OPERATION & MAINTENANCE, ANG6,574,0206,549,920  OPERATION AND MAINTENANCE, DEFENSE-WIDE OPERATING FORCES 010JOINT CHIEFS OF STAFF407,240407,240 020JOINT CHIEFS OF STAFF—CE2T2554,634589,734  INDOPACOM—Joint Exercise Program[35,100] 030JOINT CHIEFS OF STAFF—CYBER8,0988,098 050SPECIAL OPERATIONS COMMAND COMBAT DEVELOPMENT ACTIVITIES2,044,4792,047,789  SOCOM—Armored Ground Mobility Systems (AGMS) Acceleration[3,310] 060SPECIAL OPERATIONS COMMAND CYBERSPACE ACTIVITIES45,85145,851 070SPECIAL OPERATIONS COMMAND INTELLIGENCE1,614,7571,614,757 080SPECIAL OPERATIONS COMMAND MAINTENANCE1,081,8691,090,210  Advanced Engine Performance and Restoration Program (Nucleated Foam)[2,000]  SOCOM—Modernized Forward Look Sonar[900]  SOCOM—Personal Signature Management Acceleration[5,441] 090SPECIAL OPERATIONS COMMAND MANAGEMENT/OPERATIONAL HEADQUARTERS180,042170,042  Program decrease[–10,000] 100SPECIAL OPERATIONS COMMAND OPERATIONAL SUPPORT1,202,0601,205,060  JMWC[3,000] 110SPECIAL OPERATIONS COMMAND THEATER FORCES3,175,7893,185,789  Program increase[10,000]  SUBTOTAL OPERATING FORCES10,314,81910,364,570  TRAINING AND RECRUITING 130DEFENSE ACQUISITION UNIVERSITY171,607171,607 140JOINT CHIEFS OF STAFF92,90592,905 150PROFESSIONAL DEVELOPMENT EDUCATION31,66931,669  SUBTOTAL TRAINING AND RECRUITING296,181296,181  ADMIN & SRVWIDE ACTIVITIES 170CIVIL MILITARY PROGRAMS137,311228,311  National Guard Youth Challenge[50,000]  STARBASE[41,000] 190DEFENSE CONTRACT AUDIT AGENCY618,526618,526 200DEFENSE CONTRACT AUDIT AGENCY—CYBER3,9843,984 220DEFENSE CONTRACT MANAGEMENT AGENCY1,438,2961,438,296 230DEFENSE CONTRACT MANAGEMENT AGENCY—CYBER11,99911,999 240DEFENSE COUNTERINTELLIGENCE AND SECURITY AGENCY941,488941,488 260DEFENSE COUNTERINTELLIGENCE AND SECURITY AGENCY—CYBER9,8599,859 270DEFENSE HUMAN RESOURCES ACTIVITY816,168886,168  Defense Suicide Prevention Office[5,000]  DHRA/DSPO—support FY 2021 congressional increases[5,000]  DHRA/SAPRO—FY 2021 baseline restoral[60,000] 280DEFENSE HUMAN RESOURCES ACTIVITY—CYBER17,65517,655 290DEFENSE INFORMATION SYSTEMS AGENCY1,913,7341,935,469  Cloud Migration and Technology (Milcloud 2.0)[11,000]  CYBERCOM—HUMINT[2,700]  Program decrease[–2,000]  Program increase—cloud migration and technology[10,000]  Secure Congressional communications[35] 310DEFENSE INFORMATION SYSTEMS AGENCY—CYBER530,278580,278  Hardening DODIN[50,000] 350DEFENSE LEGAL SERVICES AGENCY229,498229,498 360DEFENSE LOGISTICS AGENCY402,864407,664  Procurement Technical Assistance Program[4,800] 370DEFENSE MEDIA ACTIVITY222,655224,655  Public Web Program[2,000] 380DEFENSE PERSONNEL ACCOUNTING AGENCY130,174155,174  DPAA (POW/MIA)—support FY 2021 congressional increases[25,000] 390DEFENSE SECURITY COOPERATION AGENCY2,067,4462,033,046  Baltic Security Initiative[175,000]  Offset for Baltic Security Initiative[–175,000]  Program increase[215,600]  Transfer to Ukraine Security Assistance[–250,000] 420DEFENSE TECHNOLOGY SECURITY ADMINISTRATION39,30539,305 440DEFENSE THREAT REDUCTION AGENCY885,749885,749 460DEFENSE THREAT REDUCTION AGENCY—CYBER36,73636,736 470DEPARTMENT OF DEFENSE EDUCATION ACTIVITY3,138,3453,208,345  Impact Aid[50,000]  Impact Aid—Students with Disabilities[20,000] 490MISSILE DEFENSE AGENCY502,450502,450 530OFFICE OF THE LOCAL DEFENSE COMMUNITY COOPERATION—OSD89,686107,686  Defense Community Infrastructure Program[15,000]  Oversight Personnel [3,000] 540OFFICE OF THE SECRETARY OF DEFENSE1,766,6141,802,414  Assistant Secretary of Defense for Energy, Installation and Environment oversight personnel[10,000]  Basic Needs Allowance[50,000]  CAPE Civilian Technical Staff Increase[3,000]  CAPE cost data and software initiative increase[3,500]  Commission on Afghanistan[5,000]  Defense Resource Budgeting & Allocation Commission[4,000]  DIU Civilian Technical Staff Increase[3,000]  DOT&E Civilian Technical Staff Increase[3,000]  Military working dog pilot program[10,000]  Program decrease[–55,700] 550OFFICE OF THE SECRETARY OF DEFENSE—CYBER32,85132,851 560SPACE DEVELOPMENT AGENCY53,85153,851 570WASHINGTON HEADQUARTERS SERVICES369,698340,698  Program decrease[–29,000] 575CLASSIFIED PROGRAMS17,900,14617,900,146  SUBTOTAL ADMIN & SRVWIDE ACTIVITIES34,307,36634,632,301  UNDISTRIBUTED 580UNDISTRIBUTED1,322,055  Afghanistan withdrawal contingency costs[250,000]  Depot Capital Investment[900,000]  FSRM increase for Defense-wide activities[172,055]  SUBTOTAL UNDISTRIBUTED1,322,055   TOTAL OPERATION AND MAINTENANCE, DEFENSE-WIDE44,918,36646,615,107  UKRAINE SECURITY ASSISTANCE 010UKRAINE SECURITY ASSISTANCE INITIATIVE300,000  Program increase[50,000]  Transfer from Defense Security Cooperation Agency[250,000]  SUBTOTAL UKRAINE SECURITY ASSISTANCE300,000   TOTAL UKRAINE SECURITY ASSISTANCE300,000  US COURT OF APPEALS FOR ARMED FORCES, DEF ADMINISTRATION AND ASSOCIATED ACTIVITIES 010US COURT OF APPEALS FOR THE ARMED FORCES, DEFENSE15,58915,589  SUBTOTAL ADMINISTRATION AND ASSOCIATED ACTIVITIES15,58915,589   TOTAL US COURT OF APPEALS FOR ARMED FORCES, DEF15,58915,589  DOD ACQUISITION WORKFORCE DEVELOPMENT FUND ACQUISITION WORKFORCE DEVELOPMENT 010ACQ WORKFORCE DEV FD54,67954,679  SUBTOTAL ACQUISITION WORKFORCE DEVELOPMENT54,67954,679   TOTAL DOD ACQUISITION WORKFORCE DEVELOPMENT FUND54,67954,679  OVERSEAS HUMANITARIAN, DISASTER, AND CIVIC AID HUMANITARIAN ASSISTANCE 010OVERSEAS HUMANITARIAN, DISASTER AND CIVIC AID110,051650,051  Afghan SIV costs[500,000]  Program Increase[40,000]  SUBTOTAL HUMANITARIAN ASSISTANCE110,051650,051   TOTAL OVERSEAS HUMANITARIAN, DISASTER, AND CIVIC AID110,051650,051  COOPERATIVE THREAT REDUCTION ACCOUNT 010COOPERATIVE THREAT REDUCTION239,849344,849  Program increase[105,000]  SUBTOTAL COOPERATIVE THREAT REDUCTION239,849344,849   TOTAL COOPERATIVE THREAT REDUCTION ACCOUNT239,849344,849  ENVIRONMENTAL RESTORATION DEPARTMENT OF THE ARMY 050ENVIRONMENTAL RESTORATION, ARMY200,806300,806  Program increase for PFAS[100,000]  SUBTOTAL DEPARTMENT OF THE ARMY200,806300,806  DEPARTMENT OF THE NAVY 060ENVIRONMENTAL RESTORATION, NAVY298,250472,250  Program increase for PFAS[174,000]  SUBTOTAL DEPARTMENT OF THE NAVY298,250472,250  DEPARTMENT OF THE AIR FORCE 070ENVIRONMENTAL RESTORATION, AIR FORCE301,768476,768  Program increase for PFAS[175,000]  SUBTOTAL DEPARTMENT OF THE AIR FORCE301,768476,768  DEFENSE-WIDE 080ENVIRONMENTAL RESTORATION, DEFENSE8,78358,783  Military Munitions Response Program[50,000]  SUBTOTAL DEFENSE-WIDE8,78358,783  DEFENSE-WIDE 090ENVIRONMENTAL RESTORATION FORMERLY USED SITES218,580392,580  Program increase[74,000]  Program increase for PFAS[100,000]  SUBTOTAL DEFENSE-WIDE218,580392,580   TOTAL ENVIRONMENTAL RESTORATION1,028,1871,701,187   TOTAL OPERATION & MAINTENANCE253,623,852253,032,629  XLIVMilitary Personnel 4401.Military personnel   SEC. 4401. MILITARY PERSONNEL(In Thousands of Dollars) ItemFY 2022 RequestHouse Authorized  MERHCF9,337,1759,337,175 MILPERS157,947,920157,521,920  ARNG Chemical Biological Radiological Nuclear (CBRN) Response Forces Readiness 9,200  Historical underexecution[–500,000]  Military Personnel, Navy—Manpower costs for CG–56, CG–57, and CG–6164,800  XLVOther Authorizations 4501.Other authorizations   SEC. 4501. OTHER AUTHORIZATIONS(In Thousands of Dollars) ItemFY 2022 RequestHouse Authorized  WORKING CAPITAL FUND, ARMY ARMY ARSENALS INITIATIVE26,93526,935 ARMY SUPPLY MANAGEMENT357,776357,776  TOTAL WORKING CAPITAL FUND, ARMY384,711384,711  WORKING CAPITAL FUND, NAVY SUPPLY MANAGEMENT—NAVY150,000150,000  TOTAL WORKING CAPITAL FUND, NAVY150,000150,000  WORKING CAPITAL FUND, AIR FORCE SUPPLY MANAGEMENT77,45377,453  TOTAL WORKING CAPITAL FUND, AIR FORCE77,45377,453  WORKING CAPITAL FUND, DEFENSE-WIDE ENERGY MANAGEMENT—DEFENSE40,00040,000 SUPPLY CHAIN MANAGEMENT—DEFENSE87,76587,765  TOTAL WORKING CAPITAL FUND, DEFENSE-WIDE127,765127,765  WORKING CAPITAL FUND, DECA COMMISSARY OPERATIONS1,162,0711,162,071  TOTAL WORKING CAPITAL FUND, DECA1,162,0711,162,071  CHEM AGENTS & MUNITIONS DESTRUCTION CHEM DEMILITARIZATION—O&M93,12193,121 CHEM DEMILITARIZATION—RDT&E1,001,2311,001,231  TOTAL CHEM AGENTS & MUNITIONS DESTRUCTION1,094,3521,094,352  DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF COUNTER-NARCOTICS SUPPORT593,250593,250 DRUG DEMAND REDUCTION PROGRAM126,024126,024 NATIONAL GUARD COUNTER-DRUG PROGRAM96,97096,970 NATIONAL GUARD COUNTER-DRUG SCHOOLS5,6645,664  TOTAL DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF821,908821,908  OFFICE OF THE INSPECTOR GENERAL OFFICE OF THE INSPECTOR GENERAL434,700434,700 OFFICE OF THE INSPECTOR GENERAL—CYBER1,2181,218 OFFICE OF THE INSPECTOR GENERAL—RDTE2,3652,365 OFFICE OF THE INSPECTOR GENERAL—PROCUREMENT8080  TOTAL OFFICE OF THE INSPECTOR GENERAL438,363438,363  DEFENSE HEALTH PROGRAM IN-HOUSE CARE9,720,0049,757,004  DHA—reverse DWR cuts to Defense Health Program[37,000] PRIVATE SECTOR CARE18,092,67918,092,679 CONSOLIDATED HEALTH SUPPORT1,541,1222,316,047  Anomalous Health Incidents[114,925]  DHA—Global Emerging Infectious Surveillance System[50,000]  DHP COVID-related shortfalls[600,000]  Global Emerging Infectious Surveillance Program[10,000] INFORMATION MANAGEMENT2,233,6772,233,677 MANAGEMENT ACTIVITIES335,138335,138 EDUCATION AND TRAINING333,234708,734  DWR cut reversal to USUHS Basic Research Program[15,500]  USUHS BLDG usage: ID and Vax Research, Pandemic Response and Collaboration and Supply Chain Independence[360,000] BASE OPERATIONS/COMMUNICATIONS1,926,8651,941,865  National Disaster Medical System Surge Partnerships[15,000] R&D RESEARCH9,0919,091 R&D EXPLORATRY DEVELOPMENT75,46375,463 R&D ADVANCED DEVELOPMENT235,556235,556 R&D DEMONSTRATION/VALIDATION142,252142,252 R&D ENGINEERING DEVELOPMENT101,054123,054  Brainscope[5,000]  Freeze-dried platelets[10,000]  Program increase[7,000] R&D MANAGEMENT AND SUPPORT49,64549,645 R&D CAPABILITIES ENHANCEMENT17,61917,619 PROC INITIAL OUTFITTING20,92620,926 PROC REPLACEMENT & MODERNIZATION250,366250,366 PROC MILITARY HEALTH SYSTEM—DESKTOP TO DATACENTER72,30272,302 PROC DOD HEALTHCARE MANAGEMENT SYSTEM MODERNIZATION435,414435,414  TOTAL DEFENSE HEALTH PROGRAM35,592,40736,816,832   TOTAL OTHER AUTHORIZATIONS39,849,03041,073,455  XLVIMilitary Construction 4601.Military construction   SEC. 4601. MILITARY CONSTRUCTION(In Thousands of Dollars) AccountState/Country and InstallationProject TitleFY 2022 RequestHouse Agreement  Alabama ArmyAnniston Army DepotWelding Facility025,000 ArmyFort RuckerAIT Barracks Complex066,000 ArmyRedstone ArsenalPropulsion Systems Lab55,00055,000 Belgium ArmyShape HeadquartersCommand and Control Facility16,00016,000 California ArmyFort IrwinSimulations Center52,00052,000 Georgia ArmyFort GordonCyber Instructional Fac (Admin/Cmd), Inc. 269,00069,000 ArmyFort StewartBarracks0100,000 Germany ArmyEast Camp GrafenwoehrEDI: Barracks and Dining Facility103,00050,000 ArmySmith BarracksIndoor Small Arms Range17,50017,500 ArmySmith BarracksLive Fire Exercise Shoothouse16,00016,000 Hawaii ArmyWest Loch Nav Mag AnnexAmmunition Storage51,00051,000 Kansas ArmyFort LeavenworthChild Development Center034,000 Kentucky ArmyFort KnoxChild Development Center027,000 Louisiana ArmyFort Polk, LouisianaJoint Operations Center55,00055,000 Lousiana ArmyFort PolkBarracks056,000 Maryland ArmyAberdeen Proving GroundMoving Target Simulator (Combat Systems Simulation Laboratory)029,000 ArmyFort DetrickMedical Waste Incinerator023,981 ArmyFort DetrickMedical Incinerator023,981 ArmyFort DetrickUSAMRMC Headquarters094,000 ArmyFort MeadeBarracks81,00081,000 Mississippi ArmyEngineer Research and Development CenterCommunications Center017,000 ArmyEngineer Research and Development CenterRtd&e (Risk Lab)032,000 New Jersey ArmyPicatinny ArsenalIgloo Storage, Installation01,800 New Mexico ArmyWhite Sands Missile RangeMissile Assembly Support Facility014,200 ArmyWhite Sands Missile RangeMissile Assembly Building029,000 New York ArmyFort HamiltonInformation Systems Facility26,00026,000 ArmyWatervliet ArsenalAccess Control Point20,00020,000 Pennsylvania ArmyLetterkenny Army DepotFire Station21,00021,000 South Carolina ArmyFort JacksonReception Barracks Complex, Ph2, Inc. 234,00034,000 ArmyFort JacksonReception Barracks, Ph1021,000 Texas ArmyFort HoodBarracks061,000 ArmyFort HoodBarracks029,200 Virginia ArmyJoint Base Langley-EustisAIT Barracks Complex, Ph4016,000 Worldwide Classified ArmyClassified LocationForward Operating Site31,00031,000 Worldwide Unspecified ArmyUnspecified Worldwide LocationsHost Nation Support27,00027,000 ArmyUnspecified Worldwide LocationsMinor Construction35,54335,543 ArmyUnspecified Worldwide LocationsPlanning and Design124,649134,649  Military Construction, Army Total834,6921,491,854  Arizona NavyMarine Corps Air Station YumaBachelor Enlisted Quarters099,600 California NavyAir Ground Combat Center Twentynine PalmsWastewater Treatment Facility045,000 NavyCamp PendletonI MEF Consolidated Information Center Inc.19,86919,869 NavyNaval Air Station LemooreF–35C Hangar 6 Phase 2 (Mod 3/4) Inc.75,07050,000 NavyNaval Information Warfare Center PacificReconfigurable Cyber Laboratory049,970 NavyNaval Weapons Station Seal BeachMissile Magazines Inc.10,84010,840 NavyNaval Base San DiegoPier 6 Replacement Inc.50,00050,000 NavySan Nicholas IslandDirected Energy Weapons Test Facilities19,90719,907 District of Columbia NavyNaval Research LaboratoryElectromagnetic & Cyber Countermeasures Laboratory095,271 NavyNaval Research LaboratoryBiomolecular Science & Synthetic Biology Laboratory058,940 Florida NavyNaval Air Station JacksonvillePlanning and Design for Lighterage and Small Craft07,000 NavyNaval Surface Warfare Center Panama City DivisionUnmanned Vehicle Littoral Combat Space030,960 NavyNaval Surface Warfare Center Panama City DivisionMine Warfare RDT&E Facility052,860 NavyNaval Undersea Warfare Center Newport DivisionAUTEC Pier Facility 1902037,980 NavyNaval Undersea Warfare Center Newport DivisionArray Calibration Facility06,530 Greece NavyNaval Support Activity Souda BayEDI: Joint Mobility Processing Center41,6500 Guam NavyAndersen Air Force BaseAviation Admin Building50,89050,890 NavyJoint Region Marianas4th Marines Regiment Facilities109,50780,000 NavyJoint Region MarianasBachelor Enlisted Quarters H Inc.43,20043,200 NavyJoint Region MarianasCombat Logistics Batallion–4 Facility92,71092,710 NavyJoint Region MarianasConsolidated Armory43,47043,470 NavyJoint Region MarianasInfantry Battalion Company HQ44,10044,100 NavyJoint Region MarianasJoint Communication Upgrade Inc.84,00084,000 NavyJoint Region MarianasMarine Expeditionary Brigade Enablers66,83066,830 NavyJoint Region MarianasPrincipal End Item (PEI) Warehouse47,11047,110 NavyJoint Region MarianasX-Ray Wharf Berth 2103,80051,900 Hawaii NavyMarine Corps Base KaneoheBachelor Enlisted Quarters, Ph 20101,200 Idaho NavyNaval Surface Warfare Center Carderock DvisionARD Rangecraft Birthing Facility06,140 Indiana NavyNaval Surface Warfare Center Crane DivisionStrategic Systems Engineering & Hardware Assurance Center027,350 NavyNaval Surface Warfare Center Crane DivisionCorporate Operations and Training Center022,910 NavyNaval Surface Warfare Center Crane DivisionAnti-Ship Missile Defense Life Cycle Integration and Test Center036,660 Japan NavyFleet Activities YokosukaPier 5 (Berths 2 and 3) Inc.15,29215,292 NavyFleet Activities YokosukaShip Handling & Combat Training Facilities49,90049,900 Maine NavyPortsmouth Naval ShipyardMulti-Mission Drydock #1 Extension Inc.250,000250,000 Maryland NavyNaval Air Station Patuxent RiverPlanning and Design for Aircraft Prototyping Facility, Ph 301,500 NavyNaval Air Warfare Center Aircraft DivisionAircraft Prototyping Facility, Ph 3040,920 NavyNaval Air Warfare Center Aircraft DivisionRotary Wing T&E Hangar Replacement080,270 NavyNaval Surface Warfare Center Carderock DvisionShip Systems Design & Integration Facility022,090 NavyNaval Surface Warfare Center Indian HeadPlanning and Design for Contained Burn Facility01,500 NavyNaval Surface Warfare Center Indian HeadEnergetic Systems and Technology Laboratory Complex, Ph 2025,210 NavyNaval Surface Warfare Center Indian HeadContained Burn Facility014,980 NavyNaval Surface Warfare Center Indian HeadEnergetic Chemical Scale-up029,130 NavyNaval Surface Warfare Center Indian HeadEnergetics Prototyping Facility036,230 NavyNaval Surface Warfare Center Indian HeadEnergetic Systems and Technology Laboratory Complex, Ph 3026,480 Nevada NavyNaval Air Station FallonTraining Range Land Acquisition—Ph 248,25048,250 North Carolina NavyCamp Lejeune, North CarolinaII MEF Operations Center Replacement Inc.42,20042,200 NavyCherry Point Marine Corps Air StationAircraft Maintenance Hangar207,89760,000 NavyCherry Point Marine Corps Air StationF–35 Flightline Utilities Modernization Ph 2113,52030,000 Pennsylvania NavyNaval Surface Warfare Center Philadelphia DivisionMachinery Control Development Center077,290 NavyNaval Surface Warfare Center Philadelphia DivisionMachinery Integration Lab, Ph 1034,010 NavyNaval Surface Warfare Center Philadelphia DivisionPower & Energy Tech Systems Integration Lab048,740 Poland NavyRedzikowoAEGIS Ashore Barracks Planning and Design03,000 Rhode Island NavyNaval Undersea Warfare Center Newport DivisionNext Generation Secure Submarine Platform Facility040,760 NavyNaval Undersea Warfare Center Newport DivisionNext Generation Torpedo Integarion Lab012,870 NavyNaval Undersea Warfare Center Newport DivisionSubmarine Payloads Integration Facility014,430 NavyNaval Undersea Warfare Center Newport DivisionConsolidation RDT&E Systems Facility017,290 Texas NavyNaval Air Station KingsvillePlanning and Design for Fire Rescue Safety Center02,500 Virginia NavyNaval Station NorfolkSubmarine Pier 3 Inc.88,92388,923 NavyNaval Surface Warfare Center Carderock DvisionNavy Combatant Craft Laboratory017,210 NavyNaval Surface Warfare Center Dahlgren DivisionCyber Threat & Weapon Systems Engineering Complex060,560 NavyNaval Surface Warfare Center Dahlgren DivisionHigh Powered Electric Weapons Laboratory038,110 NavyNofolk Naval ShipyardDry Dock Saltwater System for CVN–78156,38030,000 NavyMarine Corps Base QuanticoVehicle Inspection and Visitor Control Center42,85042,850 NavyMarine Corps Base QuanticoWargaming Center Inc.30,50030,500 Worldwide Unspecified NavyUnspecified Worldwide LocationsPlanning and Design363,252363,252 NavyUnspecified Worldwide LocationsShipyard Investment Optimization Program0225,000 NavyUnspecified Worldwide LocationsShipyard Investment Optimization Program—Planning and Design062,820 NavyUnspecified Worldwide LocationsUnspecified Minor Construction56,43556,435  Military Construction, Navy Total2,368,3523,473,699  Alaska AFJoint Base Elmendorf-RichardsonExtend Runway 16/34, Inc. 179,00079,000 Arizona AFDavis-Monthan Air Force BaseSouth Wilmot Gate13,40013,400 AFLuke Air Force BaseF–35A ADAL AMU Facility Squadron #628,00028,000 AFLuke Air Force BaseF–35A Squadron Operations Facility #621,00021,000 Australia AFRoyal Australian Air Force Base DarwinSquadron Operations Facility7,4007,400 AFRoyal Australian Air Force Base TindalAircraft Maintenance Support Facility6,2006,200 AFRoyal Australian Air Force Base TindalSquadron Operations Facility8,2008,200 California AFEdwards Air Force BaseFlight Test Engineering Lab Complex4,0004,000 AFEdwards Air Force BaseUpgrade Munitions Complex028,000 AFEdwards Air Force BaseRocket Engineering, Analysis, and Collaboration HUB (REACH)075,000 AFVandenberg Air Force BaseGBSD Re-Entry Vehicle Facility48,00048,000 AFVandenberg Air Force BaseGBSD Stage Processing Facility19,00019,000 Colorado AFSchriever Air Force BaseADAL Fitness Center030,000 AFUnited States Air Force AcademyAdd High Bay Vehicle Maintenance04,360 District of Columbia AFJoint Base Anacostia BollingJoint Air Defense Operations Center Ph 224,00024,000 Florida AFEglin Air Force BaseWeapons Technology Integration Center0100,000 AFEglin Air Force BaseHC-Blackfyre Facilities091,000 AFEglin Air Force BaseJADC2 & Abms Test Facility021,000 AFEglin Air Force BaseF–35A Development/Operational Test 2–Bay Hangar039,000 AFEglin Air Force BaseIntegrated Control Facility073,000 AFEglin Air Force BaseF–35A Development Test 2–Bay MX Hangar035,000 Germany AFSpangdahlem Air BaseF/A–22 LO/Composite Repair Facility22,62522,625 Guam AFJoint Region MarianasAirfield Damage Repair Warehouse30,00030,000 AFJoint Region MarianasHayman Munitions Storage Igloos, MSA29,8249,824 AFJoint Region MarianasMunitions Storage Igloos IV55,00055,000 Hawaii AFMaui Experimental Site #3Secure Integration Support Lab W/ Land Acquisition088,000 Hungary AFKecskemet Air BaseERI: Construct Airfield Upgrades20,56420,564 AFKecskemet Air BaseERI: Construct Parallel Taxiway38,65038,650 Japan AFKadena Air BaseAirfield Damage Repair Storage Facility38,00038,000 AFKadena Air BaseHelicopter Rescue OPS Maintenance Hangar168,00083,800 AFKadena Air BaseReplace Munitions Structures26,10026,100 AFMisawa Air BaseAirfield Damage Repair Facility25,00025,000 AFYokota Air BaseC–130J Corrosion Control Hangar67,00067,000 AFYokota Air BaseConstruct CATM Facility25,00025,000 Louisiana AFBarksdale Air Force BaseWeapons Generation Facility, Inc. 140,00040,000 AFBarksdale Air Force BaseNew Entrance Road and Gate Complex036,000 Maryland AFJoint Base AndrewsFire Crash Rescue Station26,00026,000 AFJoint Base AndrewsMilitary Working Dog Kennel07,800 Massachusetts AFHanscom Air Force BaseNC3 Acquisitions Management Facility66,00066,000 Nebraska AFOffutt Air Force BaseReplace Trestle F31205,000 New Mexico AFHolloman Air Force BaseRAMS Indoor Target Flip Facility026,000 AFHolloman Air Force BaseHolloman High Speed Test Track Recapitalization0100,000 AFHolloman Air Force BaseADAL Fabrication Shop010,600 AFKirtland Air Force BaseHigh Power Electromagnetic (HPEM) Laboratory058,000 AFKirtland Air Force BaseLaser Effects & Simulation Laboratory058,000 AFKirtland Air Force BaseADAL Systems & Engineering Lab022,000 New Jersey AFJoint Base McGuire-Dix-LakehurstSFS OPS Confinement Facility04,500 Ohio AFWright-Patterson Air Force BaseChild Development Center024,000 AFWright-Patterson Air Force BaseHuman Performance Wing Laboratory040,000 AFWright-Patterson Air Force BaseBionatronics Research Center Laboratory0100,000 Oklahoma AFTinker Air Force BaseKC–46A 3–Bay Depot Maintenance Hangar160,00060,000 South Carolina AFJoint Base CharlestonFire and Rescue Station030,000 South Dakota AFEllsworth Air Force BaseB–21 2–Bay LO Restoration Facility, Inc. 291,00050,000 AFEllsworth Air Force BaseB–21 ADAL Flight Simulator24,00024,000 AFEllsworth Air Force BaseB–21 Field Training Detachment Facility47,00047,000 AFEllsworth Air Force BaseB–21 Formal Training Unit/AMU70,00070,000 AFEllsworth Air Force BaseB–21 Mission Operations Planning Facility36,00036,000 AFEllsworth Air Force BaseB–21 Washrack & Maintenance Hangar65,00065,000 Spain AFMoron Air BaseEDI-Hot Cargo Pad8,5428,542 Tennessee AFArnold Air Force BaseCooling Water Expansion, Rowland Creek 20009015,500 AFArnold Air Force BaseAdd/Alter Test Cell Delivery Bay014,600 AFArnold Air Force BasePrimary Pumping Station Upgrades090,518 Texas AFJoint Base San AntonioBMT Recruit Dormitory 7141,00040,000 AFJoint Base San AntonioBMT Recruit Dormitory 8, Inc. 331,00031,000 AFJoint Base San Antonio—Fort Sam HoustonChild Development Center029,000 AFJoint Base San Antonio—Fort Sam HoustonDirected Energy Research Center0113,000 AFJoint Base San Antonio—Lackland Air Force BaseChild Development Center022,000 AFSheppard Air Force BaseChild Development Center20,00020,000 United Kingdom AFRoyal Air Force FairfordEDI: Construct DABS-FEV Storage94,00094,000 AFRoyal Air Force LakenheathF–35A Child Development Center024,000 AFRoyal Air Force LakenheathF–35A Munition Inspection Facility31,00031,000 AFRoyal Air Force LakenheathF–35A Weapons Load Training Facility49,00049,000 Utah AFHill Air Force BaseGBSD Organic Software Sustain Ctr, Inc. 231,00031,000 Virginia AFJoint Base Langley-EustisFuel Systems Maintenance Dock024,000 Worldwide Unspecified AFVarious Worldwide LocationsEDI: Planning & Design64825,648 AFVarious Worldwide LocationsPDI: Planning & Design27,20052,200 AFVarious Worldwide LocationsPlanning & Design201,453161,453 AFVarious Worldwide LocationsPlanning & Design for Dormitories and Barracks020,000 AFVarious Worldwide LocationsIntelligence, Surveillance, and Reconnaissance Infrastructure Planning and Design020,000 AFVarious Worldwide LocationsUnspecified Minor Military Construction58,88458,884  Military Construction, Air Force Total2,102,6903,265,368  Alabama Def-WideFort Rucker10 MW RICE Generator Plant and Microgrid Controls24,00024,000 Belgium Def-WideChievres Air Force BaseEurope West District Superintendent's Office15,00015,000 California Def-WideCamp PendletonVeterinary Treatment Facility Replacement13,60013,600 Def-WideNaval Amphibious Base CoronadoSOF ATC Operations Support Facility21,70021,700 Def-WideNaval Amphibious Base CoronadoSOF NSWG11 Operations Support Facility12,00012,000 Def-WideMarine Corps Air Station MiramarAdditional LFG Power Meter Station4,0544,054 Def-WideNaval Air Weapons Station China LakeSolar Energy Storage System9,1209,120 Def-WideNaval Amphibious Base CoronadoSOF Training Command020,500 Colorado Def-WideBuckley Air Force BaseJCC Expansion20,00020,000 District of Columbia Def-WideJoint Base Anacostia-BollingDIA HQ Cooling Towers and Cond Pumps02,257 Def-WideJoint Base Anacostia-BollingPV Carports029,004 Florida Def-WideMacDill Air Force BaseTransmission and Switching Stations22,00022,000 Georgia Def-WideFort Benning4.8 MW Generation and Microgrid17,59317,593 Def-WideFort BenningSOF Battalion Headquarters Facility62,00062,000 Def-WideFort Stewart10 MW Generation Plant, With Microgrid Controls22,00022,000 Def-WideKings Bay Naval Submarine BaseElectrical Transmission and Distribution19,31419,314 Germany Def-WideRamstein Air BaseRamstein Middle School93,00093,000 Guam Def-WideNaval Base GuamInner Apra Harbor Resiliency Upgrades Ph138,30038,300 Hawaii Def-WideJoint Base Pearl Harbor-HickamVeterinary Treatment Facility Replacement29,80029,800 Idaho Def-WideMountain Home Air Force BaseWater Treatment Plant and Pump Station33,80033,800 Japan Def-WideIwakuniFuel Pier57,70057,700 Def-WideKadena Air BaseOperations Support Facility24,00024,000 Def-WideKadena Air BaseTruck Unload Facilities22,30022,300 Def-WideMisawa Air BaseAdditive Injection Pump and Storage Sys6,0006,000 Def-WideNaval Air Facility AtsugiSmart Grid for Utility and Facility Controls3,8103,810 Def-WideYokota Air BaseHangar/AMU108,25353,000 Kuwait Def-WideCamp ArifjanMicrogrid Controller, 1.25 MW Solar PV, and 1.5 MWH Battery15,00015,000 Maryland Def-WideBethesda Naval HospitalMEDCEN Addition / Alteration, Inc. 5153,233153,233 Def-WideFort MeadeNSAW Mission OPS and Records Center Inc. 194,00094,000 Def-WideFort MeadeNSAW Recap Building 4, Inc. 1104,100104,100 Def-WideFort MeadeSOF Operations Facility100,000100,000 Michigan Def-WideCamp Grayling650 KW Gas-Fired Micro-Turbine Generation System5,7005,700 Mississippi Def-WideCamp Shelby10 MW Generation Plant an Feeder Level Microgrid System034,500 Def-WideCamp ShelbyElectrical Distribution Infrastructure Undergrounding Hardening Project011,155 Missouri Def-WideFort Leonard WoodHospital Replacement, Inc. 4160,000160,000 New Mexico Def-WideKirtland Air Force BaseEnvironmental Health Facility Replacement8,6008,600 New York Def-WideFort DrumWellfield Expansion Resiliency Project027,000 North Carolina Def-WideFort Bragg10 MW Microgrid Utilizing Existing and New Generators19,46419,464 Def-WideFort BraggFort Bragg Emergency Water System07,705 North Dakota Def-WideCavalier Air Force StationPcars Emergency Power Plant Fuel Storage024,150 Ohio Def-WideSpringfield-Beckley Municipal AirportBase-Wide Microgrid With Natural Gas Generator, Photovaltaic, and Battery Storage4,7004,700 Puerto Rico Def-WideFort AllenMicrogrid Conrol System, 690 KW PV, 275 KW Gen, 570 Kwh Bess012,190 Def-WidePunta BorinquenRamey Unit School Replacement84,00084,000 Def-WideRamey Unit SchoolMicrogrid Conrol System, 460 KW PV, 275 KW Generator, 660 Kwh Bess010,120 Tennessee Def-WideMemphis International AirportPV Arrays and Battery Storage4,7804,780 Texas Def-WideJoint Base San AntonioAmbulatory Care Center Ph 435,00035,000 United Kingdom Def-WideMenwith Hill StationRafmh Main Gate Rehabilitation20,00020,000 Def-WideRoyal Air Force LakenheathHospital Replacement-Temporary Facilities19,28319,283 Virginia Def-WideFort BelvoirVeterinary Treatment Facility Replacement29,80029,800 Def-WideNational Geospatial Intelligence Agency SpringfieldNorth Campus East Electrical System Redundancy05,299 Def-WidePentagonConsolidated Maintenance Complex (RRMC)20,00020,000 Def-WidePentagonForce Protection Perimeter Enhancements8,6088,608 Def-WidePentagonPublic Works Support Facility21,93521,935 Def-WideVarious LocationsLed Upgrade Package365365 Def-WideVarious LocationsRecommisioning of Hvac Systems, Part B2,6002,600 Washington Def-WideOak HarborACC / Dental Clinic (Oak Harbor)59,00059,000 Worldwide Unspecified Def-WideUnspecified Worldwide LocationsDIA Planning and Design11,00011,000 Def-WideUnspecified Worldwide LocationsDODEA Planning and Design13,31713,317 Def-WideUnspecified Worldwide LocationsDODEA Unspecified Minor Construction8,0008,000 Def-WideUnspecified Worldwide LocationsERCIP Design40,15040,150 Def-WideUnspecified Worldwide LocationsExercise Related Minor Construction5,6155,615 Def-WideUnspecified Worldwide LocationsINDOPACOM—Planning and Design068,200 Def-WideUnspecified Worldwide LocationsMDA Unspecified Minor Construction4,4354,435 Def-WideUnspecified Worldwide LocationsNSA Planning and Design83,84083,840 Def-WideUnspecified Worldwide LocationsNSA Unspecified Minor Construction12,00012,000 Def-WideUnspecified Worldwide LocationsPlanning and Design14,19414,194 Def-WideUnspecified Worldwide LocationsSOCOM Unspecified Minor Construction21,74621,746 Def-WideUnspecified Worldwide LocationsTJS Planning and Design2,0002,000 Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction3,0003,000 Def-WideUnspecified Worldwide LocationsWHS Planning and Design5,2755,275 Def-WideVarious Worldwide LocationsDHA Planning and Design35,09935,099 Def-WideVarious Worldwide LocationsDLA Planning and Design20,86220,862 Def-WideVarious Worldwide LocationsDLA Unspecified Minor Construction6,6686,668 Def-WideVarious Worldwide LocationsSOCOM Planning and Design20,57620,576  Military Construction, Defense-Wide Total1,957,2892,154,116  Worldwide Unspecified NATONATO Security Investment ProgramNATO Security Investment Program205,853205,853  NATO Security Investment Program Total205,853205,853  Alaska Army NGJoint Base Elmendorf-RichardsonPlanning and Design for National Guard Readiness Center05,000 California Army NGBeale Air Force Base940 ARW SQ OPS & AMU Complex033,000 Connecticut Army NGPutnamNational Guard Readiness Center17,50017,500 Georgia Army NGFort BenningPost-Initial Mil. Training Unaccomp. Housing13,20013,200 Guam Army NGBarrigadaNational Guard Readiness Center Addition34,00034,000 Idaho Army NGJeromeNational Guard Readiness Center15,00015,000 Illinois Army NGBloomingtonNational Guard Vehicle Maintenance Shop15,00015,000 Kansas Army NGTopekaNational Guard/Reserve Center Building16,73216,732 Louisiana Army NGCamp MindenCollective Training Unaccompanied Housing013,800 Army NGLake CharlesNational Guard Readiness Center18,50018,500 Maine Army NGSacoNational Guard Vehicle Maintenance Shop21,20021,200 Michigan Army NGCamp GraylingNational Guard Readiness Center016,000 Mississippi Army NGCamp ShelbyManeuver Area Training Equipment Site015,500 Montana Army NGButteNational Guard Readiness Center16,00016,000 Nebraska Army NGCamp AshlandCollective Training Unaccompanied Housing011,000 North Dakota Army NGDickinsonNational Guard Readiness Center15,50015,500 South Carolina Army NGMcentire Joint National Guard BaseHazardous Cargo Pad09,000 Virginia Army NGTroutvilleCombined Support Maintenance Shop Addition6,9006,900 Army NGTroutvilleNational Guard Readiness Center Addition6,1006,100 Army NGVirginia Army National Guard SandstonAircraft Maintenance Hangar05,805 Worldwide Unspecified Army NGUnspecified Worldwide LocationsPlanning and Design22,00028,000 Army NGUnspecified Worldwide LocationsUnspecified Minor Construction39,47139,471  Military Construction, Army National Guard Total257,103372,208  Michigan Army ResSouthfieldArea Maintenance Support Activity12,00012,000 Ohio Army ResWright-Patterson Air Force BaseAR Center Training Building/ UHS19,00019,000 Wisconsin Army ResFort McCoyTransient Training BN HQ12,20012,200 Army ResFort McCoyTransient Training Enlisted Barracks029,200 Army ResFort McCoyTransient Training Enlisted Barracks029,200 Army ResFort McCoyTransient Training Enlisted Barracks024,000 Worldwide Unspecified Army ResUnspecified Worldwide LocationsPlanning and Design7,1677,167 Army ResUnspecified Worldwide LocationsUnspecified Minor Construction14,54414,544  Military Construction, Army Reserve Total64,911147,311  Michigan N/MC ResBattle CreekReserve Center & Vehicle Maintenance Facility49,09049,090 Minnesota N/MC ResMinneapolisJoint Reserve Intelligence Center14,35014,350 Worldwide Unspecified N/MC ResUnspecified Worldwide LocationsMCNR Planning & Design1,2571,257 N/MC ResUnspecified Worldwide LocationsMCNR Unspecified Minor Construction2,3591,359 N/MC ResUnspecified Worldwide LocationsUSMCR Planning and Design4,7484,748  Military Construction, Naval Reserve Total71,80470,804  Deleware Air NGNewcastle Air National Guard BaseReplace Fuel Cell/Corrosion Control Hangar017,500 Idaho Air NGBoise Air National Guard BaseMedical Training Facility06,500 Illinois Air NGAbraham Capital AirportCivil Engineering Facility010,200 Massachusetts Air NGBarnes Air National GuardCombined Engine/ASE/NDI Shop12,20012,200 Michigan Air NGAlpena County Regional AirportAircraft Maintenance Hangar/Shops23,00023,000 Air NGW. K. Kellog Regional AirportConstruct Main Base Entrance10,00010,000 Mississippi Air NGJackson International AirportFire Crash and Rescue Station9,3009,300 New York Air NGSchenectady Municipal AirportC–130 Flight Simulator Facility10,80010,800 Ohio Air NGCamp PerryRed Horse Logistics Complex7,8007,800 South Carolina Air NGMcentire Joint National Guard BaseF–16 Mission Training Center9,8009,800 South Dakota Air NGJoe Foss FieldF–16 Mission Training Center9,8009,800 Wisconsin Air NGTruax FieldF–35 3–Bay Specialized Hangar31,00031,000 Air NGTruax FieldMedical Readiness Facility13,20013,200 Worldwide Unspecified Air NGUnspecified Worldwide LocationsUnspecified Minor Construction29,06829,068 Air NGVarious Worldwide LocationsPlanning and Design18,40234,402 Wyoming Air NGCheyenne Municipal AirportCombined Vehicle Maintenance & ASE Complex13,40013,400  Military Construction, Air National Guard Total197,770247,970  Florida AF ResHomestead Air Force Reserve BaseCorrosion Control Facility14,00014,000 AF ResPatrick Air Force BaseSimulator C–130J18,50018,500 Minnesota AF ResMinneapolis-St Paul International AirportMission Support Group Facility14,00014,000 New York AF ResNiagara Falls Air Reserve StationMain Gate10,60010,600 Ohio AF ResYoungstown Air Reserve StationAssault Strip Widening08,700 Worldwide Unspecified AF ResUnspecified Worldwide LocationsPlanning & Design5,8305,830 AF ResUnspecified Worldwide LocationsUnspecified Minor Military Construction15,44415,444  Military Construction, Air Force Reserve Total78,37487,074  Italy FH Con ArmyVicenzaFamily Housing New Construction92,30492,304 Kwajalein Atoll FH Con ArmyKwajalein AtollFamily Housing Replacement Construction010,000 Pennsylvania FH Con ArmyTobyhanna Army DepotFamily Housing Replacement Construction07,500 Puerto Rico FH Con ArmyFort BuchananFamily Housing Replacement Construction014,000 Worldwide Unspecified FH Con ArmyUnspecified Worldwide LocationsFamily Housing P & D7,54522,545  Family Housing Construction, Army Total99,849146,349  Worldwide Unspecified FH Ops ArmyUnspecified Worldwide LocationsFurnishings18,07718,077 FH Ops ArmyUnspecified Worldwide LocationsHousing Privitization Support38,40438,404 FH Ops ArmyUnspecified Worldwide LocationsLeasing128,110128,110 FH Ops ArmyUnspecified Worldwide LocationsMaintenance111,181111,181 FH Ops ArmyUnspecified Worldwide LocationsManagement42,85042,850 FH Ops ArmyUnspecified Worldwide LocationsMiscellaneous556556 FH Ops ArmyUnspecified Worldwide LocationsServices8,2778,277 FH Ops ArmyUnspecified Worldwide LocationsUtilities43,77243,772  Family Housing Operation And Maintenance, Army Total391,227391,227  Worldwide Unspecified FH Con NavyUnspecified Worldwide LocationsConstruction Improvements71,88471,884 FH Con NavyUnspecified Worldwide LocationsPlanning & Design3,6343,634 FH Con NavyUnspecified Worldwide LocationsUSMC DPRI/Guam Planning and Design2,0982,098  Family Housing Construction, Navy And Marine Corps Total77,61677,616  Worldwide Unspecified FH Ops NavyUnspecified Worldwide LocationsFurnishings16,53716,537 FH Ops NavyUnspecified Worldwide LocationsHousing Privatization Support54,54454,544 FH Ops NavyUnspecified Worldwide LocationsLeasing62,56762,567 FH Ops NavyUnspecified Worldwide LocationsMaintenance95,41795,417 FH Ops NavyUnspecified Worldwide LocationsManagement54,08354,083 FH Ops NavyUnspecified Worldwide LocationsMiscellaneous285285 FH Ops NavyUnspecified Worldwide LocationsServices17,63717,637 FH Ops NavyUnspecified Worldwide LocationsUtilities56,27156,271  Family Housing Operation And Maintenance, Navy And Marine Corps Total357,341357,341  Georgia FH Con AFRobins Air Force BaseRobins 2 MHPI Restructure6,0006,000 Nebraska FH Con AFOffutt Air Force BaseOffutt MHPI Restructure50,00050,000 Worldwide Unspecified FH Con AFUnspecified Worldwide LocationsConstruction Improvements49,25849,258 FH Con AFUnspecified Worldwide LocationsPlanning & Design10,45810,458  Family Housing Construction, Air Force Total115,716115,716  Worldwide Unspecified FH Ops AFUnspecified Worldwide LocationsFurnishings26,84226,842 FH Ops AFUnspecified Worldwide LocationsHousing Privatization23,27523,275 FH Ops AFUnspecified Worldwide LocationsLeasing9,5209,520 FH Ops AFUnspecified Worldwide LocationsMaintenance141,754141,754 FH Ops AFUnspecified Worldwide LocationsManagement70,06270,062 FH Ops AFUnspecified Worldwide LocationsMiscellaneous2,2002,200 FH Ops AFUnspecified Worldwide LocationsServices8,1248,124 FH Ops AFUnspecified Worldwide LocationsUtilities43,66843,668  Family Housing Operation And Maintenance, Air Force Total325,445325,445  Worldwide Unspecified FH Ops DWUnspecified Worldwide LocationsDIA Furnishings656656 FH Ops DWUnspecified Worldwide LocationsDIA Leasing31,43031,430 FH Ops DWUnspecified Worldwide LocationsDIA Utilities4,1664,166 FH Ops DWUnspecified Worldwide LocationsMaintenance4949 FH Ops DWUnspecified Worldwide LocationsNSA Furnishings8383 FH Ops DWUnspecified Worldwide LocationsNSA Leasing13,38713,387 FH Ops DWUnspecified Worldwide LocationsNSA Utilities1414  Family Housing Operation And Maintenance, Defense-Wide Total49,78549,785  Worldwide Unspecified FHIFUnspecified Worldwide LocationsAdministrative Expenses—FHIF6,0816,081  Unaccompanied Housing Improvement Fund Total6,0816,081  Worldwide Unspecified UHIFUnspecified Worldwide LocationsAdministrative Expenses—UHIF494494  Unaccompanied Housing Improvement Fund Total494494  Worldwide Unspecified BRACBase Realignment & Closure, ArmyBase Realignment and Closure65,301115,301  Base Realignment and Closure—Army Total65,301115,301  Worldwide Unspecified BRACUnspecified Worldwide LocationsBase Realignment & Closure111,155161,155  Base Realignment and Closure—Navy Total111,155161,155  Worldwide Unspecified BRACUnspecified Worldwide LocationsDOD BRAC Activities—Air Force104,216154,216  Base Realignment and Closure—Air Force Total104,216154,216  Worldwide Unspecified BRACUnspecified Worldwide LocationsInt–4: DLA Activities3,9673,967  Base Realignment and Closure—Defense-wide Total3,9673,967  Total, Military Construction9,847,03113,420,950  XLVIIDepartment of Energy National Security Programs 4701.Department of Energy national security programs   SEC. 4701. DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS(In Thousands of Dollars) ProgramFY 2022 RequestHouse Authorized  Discretionary Summary By Appropriation Energy And Water Development, And Related Agencies Appropriation Summary: Energy Programs Nuclear Energy149,800149,800  Atomic Energy Defense Activities National nuclear security administration: Weapons activities15,484,29515,944,295 Defense nuclear nonproliferation1,934,0001,994,500 Naval reactors1,860,7051,860,705 Federal salaries and expenses464,000464,000 Total, National Nuclear Security Administration19,743,00020,263,500  Environmental and other defense activities: Defense environmental cleanup6,841,6706,848,170 Other defense activities1,170,000920,000 Total, Environmental & other defense activities8,011,6707,768,170 Total, Atomic Energy Defense Activities27,754,67028,031,670 Total, Discretionary Funding27,904,47028,181,470  Nuclear Energy Idaho sitewide safeguards and security149,800149,800 Total, Nuclear Energy149,800149,800  Stockpile Management Stockpile Major Modernization B61–12 Life extension program771,664771,664 W88 Alteration Program207,157207,157 W80–4 Life extension program1,080,4001,080,400 W80–4 ALT SLCM10,00010,000 W87–1 Modification Program691,031691,031 W93 Program72,00072,000 Total, Stockpile Major Modernization2,832,2522,832,252  Stockpile services Production Operations568,941568,941 Stockpile Sustainment1,180,4831,128,483 No funds for B83 service life extension[–52,000] Weapons Dismantlement and Disposition51,00051,000 Subtotal, Stockpile Services1,800,4241,748,424 Total, Stockpile Management4,632,6764,580,676  Weapons Activities Production Modernization Primary Capability Modernization Plutonium Modernization Los Alamos Plutonium Modernization Los Alamos Plutonium Operations660,419660,419 21–D–512 Plutonium Pit Production Project, LANL350,000350,000 Subtotal, Los Alamos Plutonium Modernization1,010,4191,010,419 Savannah River Plutonium Modernization Savannah River Plutonium Operations128,000128,000 21–D–511 Savannah River Plutonium Processing Facility, SRS475,000475,000 Subtotal, Savannah River Plutonium Modernization603,000603,000 Enterprise Plutonium Support107,098107,098 Total, Plutonium Modernization1,720,5171,720,517 High Explosives and Energetics68,78568,785 Total, Primary Capability Modernization1,789,3021,789,302 Secondary Capability Modernization488,097488,097 Tritium and Domestic Uranium Enrichment489,017489,017 Non-Nuclear Capability Modernization144,563144,563 Total, Production Modernization2,910,9792,910,979   Stockpile Research, Technology, and Engineering Assessment Science689,578689,578 Engineering and Integrated Assessments336,766351,766 Program increase for plutonium aging assessments[15,000] Inertial Confinement Fusion529,000600,000 Program Increase[71,000] Advanced Simulation and Computing747,012747,012 Weapon Technology and Manufacturing Maturation292,630292,630 Academic Programs85,64585,645 Total, Stockpile Research, Technology, and Engineering2,680,6312,766,631  Infrastructure and Operations Operations of facilities1,014,0001,014,000 Safety and environmental operations165,354165,354 Maintenance and repair of facilities670,0001,020,000 Program increase[350,000] Recapitalization: Infrastructure and safety508,664508,664 Capability based investments143,066143,066 Total, Recapitalization651,730651,730  Construction: 22–D–513 Power Sources Capability, SNL13,82713,827 21–D–510, HE Synthesis, Formulation, and Production Facility, PX44,50044,500 18–D–690, Lithium Processing Facility, Y–12171,902171,902 18–D–650, Tritium Finishing Facility, SRS27,00027,000 17–D–640, U1a Complex Enhancements Project, NNSS135,000135,000 15–D–302, TA–55 Reinvestment Project—Phase 3, LANL27,00027,000 06–D–141, Uranium Processing Facility, Y–12524,000600,000 Program increase[76,000] 04–D–125, Chemistry and Metallurgy Research Replacement Project, LANL138,123138,123 22–D–514 Digital Infrastructure Capability Expansion8,0008,000 Total, Construction1,089,3521,165,352 Total, Infrastructure and operations3,590,4364,016,436  Secure transportation asset Operations and equipment213,704213,704 Program direction123,060123,060 Total, Secure transportation asset336,764336,764  Defense Nuclear Security Construction:824,623824,623 17–D–710 West end protected area reduction project, Y–1223,00023,000 Total, Defense nuclear security847,623847,623  Information technology and cybersecurity406,530406,530  Legacy contractor pensions78,65678,656 Total, Weapons Activities15,484,29515,944,295   Defense Nuclear Nonproliferation Defense Nuclear Nonproliferation Programs Global material security International nuclear security79,93979,939 Domestic radiological security158,002158,002 International radiological security85,00085,000 Nuclear smuggling detection and deterrence175,000175,000 Total, Global material security497,941497,941  Material management and minimization Conversion100,660100,660 Nuclear material removal42,10042,100 Material disposition200,186200,186 Total, Material management & minimization342,946342,946  Nonproliferation and arms control184,795184,795  National Technical Nuclear Forensics R&D45,00045,000  Defense nuclear nonproliferation R&D Proliferation Detection269,407299,407 Nuclear verification and detection, next-gen technologies[30,000] Nuclear Detonation Detection271,000271,000 Nonproliferation Stewardship Program87,329105,829 Program increase[18,500] Total, Defense nuclear nonproliferation R&D627,736676,236  Nonproliferation Construction: 18–D–150 Surplus Plutonium Disposition Project, SRS156,000149,500 Program decrease[–6,500] Total, Nonproliferation construction156,000149,500 Total, Defense Nuclear Nonproliferation Programs1,854,4181,896,418  Legacy contractor pensions38,80038,800 Nuclear counterterrorism and incident response program356,185374,685 Program increase[18,500] Emergency Operations14,59714,597 Use of prior-year MOX balances–330,000–330,000 Total, Defense Nuclear Nonproliferation1,934,0001,994,500   Naval Reactors Naval reactors development635,684635,684 Columbia-Class reactor systems development55,00055,000 S8G Prototype refueling126,000126,000 Naval reactors operations and infrastructure599,017599,017 Construction: 22–D–532 Security Upgrades KL5,1005,100 22–D–531 KL Chemistry & Radiological Health Building41,62041,620 14–D–901 Spent Fuel Handling Recapitalization Project, NRF348,705348,705 Use of prior year balances–6,000–6,000 Total, Construction389,425389,425 Program direction55,57955,579 Total, Naval Reactors1,860,7051,860,705   Federal Salaries And Expenses Program direction464,000464,000 Total, Office Of The Administrator464,000464,000   Defense Environmental Cleanup Closure sites: Closure sites administration3,9873,987  Richland: River corridor and other cleanup operations196,000196,000 Central plateau remediation689,776689,776 Richland community and regulatory support5,1215,121 Construction: 18–D–404 Modification of Waste Encapsulation and Storage Facility8,0008,000 22–D–401 L–888, 400 Area Fire Station15,20015,200 22–D–402 L–897, 200 Area Water Treatment Facility12,80012,800 Total, Construction36,00036,000 Total, Hanford site926,897926,897  Office of River Protection: Waste Treatment Immobilization Plant Commissioning50,00050,000 Rad liquid tank waste stabilization and disposition817,642817,642 Tank farm activities0 Construction: 18–D–16 Waste treatment and immobilization plant—LBL/Direct feed LAW586,000586,000 01–D–16D High-Level Waste Facility60,00060,000 01–D–16E Pretreatment Facility20,00020,000 Total, Construction666,000666,000  ORP Low-level waste offsite disposal7,0007,000  Total, Office of River Protection1,540,6421,540,642  Idaho National Laboratory: Idaho cleanup and waste disposition358,925358,925 Idaho excess facilities R&D Idaho community and regulatory support2,6582,658 Construction: 22–D–403 Idaho Spent Nuclear Fuel Staging Facility3,0003,000 22–D–404 Additional ICDF Landfill Disposal Cell and Evaporation Ponds Project5,0005,000 Total, Construction8,0008,000 Total, Idaho National Laboratory369,583369,583  NNSA sites and Nevada off-sites Lawrence Livermore National Laboratory1,8061,806 LLNL Excess Facilities D&D35,00035,000 Nuclear facility D & D Separations Process Research Unit15,00015,000 Nevada60,73760,737 Sandia National Laboratories4,5764,576 Los Alamos National Laboratory275,119275,119 Los Alamos Excess Facilities D&D58,38158,381 Total, NNSA sites and Nevada off-sites450,619450,619  Oak Ridge Reservation: OR Nuclear facility D & D274,923274,923 Total, OR Nuclear facility D & D274,923274,923  U233 Disposition Program55,00055,000 OR cleanup and disposition73,72573,725 Construction: 17–D–401 On-site waste disposal facility12,50012,500 Total, Construction12,50012,500 Total, OR cleanup and waste disposition141,225141,225  OR community & regulatory support5,0965,096 OR technology development and deployment3,0003,000 Total, Oak Ridge Reservation424,244424,244  Savannah River Sites: Savannah River risk management operations Nuclear Material312,760312,760 Solid Waste Stabilization and Disposition45,96845,968 Soil and Water Remediation55,43955,439 Risk Reduction Deactivation and Surveillance21,00021,000 Infrastructure and Land Management17,55717,557 Construction: 18–D–402 Emergency Operations Center Replacement, SR8,9998,999 Total, risk management operations461,723461,723  Savannah River Legacy Pensions130,882130,882 SR community and regulatory support5,80512,305 Program increase[6,500] Radioactive liquid tank waste stabilization and disposition890,865890,865 Construction: 20-D–401 Saltstone Disposal Unit #10, 11, 1219,50019,500 19–D–701 SR Security sytem replacement5,0005,000 18–D–402 Saltstone Disposal Unit #8/968,00068,000 Total, Construction92,50092,500 Total, Savannah River site1,581,7751,588,275  Waste Isolation Pilot Plant Waste Isolation Pilot Plant350,424350,424 Construction: 15–D–411 Safety significant confinement ventilation system, WIPP55,00055,000 15–D–412 Exhaust Shaft, WIPP25,00025,000 Total, Construction80,00080,000 Total, Waste Isolation Pilot Plant430,424430,424  Program direction293,106293,106 Program support62,97962,979 Technology development25,00025,000 Safeguards and Security316,744316,744 Federal Contribution to the Uranium Enrichment D&D Fund415,670415,670 Total, Defense Environmental Cleanup6,841,6706,848,170  Other Defense Activities Environment, health, safety and security Environment, health, safety and security130,809130,809 Program direction75,51175,511 Total, Environment, Health, safety and security206,320206,320  Independent enterprise assessments Independent enterprise assessments27,33527,335 Program direction56,04956,049 Total, Independent enterprise assessments83,38483,384  Specialized security activities283,500283,500  Office of Legacy Management Legacy management408,797158,797 Rejection of proposed transfer of FUSRAP[–250,000] Program direction19,93319,933 Total, Office of Legacy Management428,730178,730  Defense related administrative support163,710163,710  Office of hearings and appeals4,3564,356 Subtotal, Other defense activities1,170,000920,000 Total, Other Defense Activities1,170,000920,000 ENon-Department of Defense Matters LBarry Goldwater Scholarship and Excellence in Education Modernization Act 5001.Short titleThis title may be cited as the Barry Goldwater Scholarship and Excellence in Education Modernization Act of 2021. 
5002.Clarifying amendments to definitionsSection 1403 of the Barry Goldwater Scholarship and Excellence in Education Act (20 U.S.C. 4702) is amended— (1)by striking paragraph (5) and inserting the following: 
 
(5)The term State means each of the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, the United States Virgin Islands, American Samoa, the Commonwealth of the Northern Mariana Islands, the Republic of the Marshall Islands, the Federated States of Micronesia, and the Republic of Palau.; and (2)in paragraph (6), by inserting , a resident of a State, after national of the United States. 
5003.Barry Goldwater Scholarship and Excellence in Education Awards 
(a)Award of scholarships, fellowships, and research internshipsSection 1405(a) of the Barry Goldwater Scholarship and Excellence in Education Act (20 U.S.C. 4704(a)) is amended— (1)in the subsection heading, by striking Award of scholarships and fellowships and inserting Award of scholarships, fellowships, and research internships; 
(2)in paragraph (1)— (A)by striking scholarships and fellowships and inserting scholarships, fellowships, and research internships; and 
(B)by striking science and mathematics and inserting the natural sciences, engineering, and mathematics; (3)in paragraph (2), by striking mathematics and the natural sciences and inserting the natural sciences, engineering, and mathematics, which shall be prioritized for students attending community colleges and minority-serving institutions specified in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)); 
(4)in paragraph (3), by striking mathematics and the natural sciences and inserting the natural sciences, engineering, and mathematics; (5)by redesignating paragraph (4) as paragraph (5); 
(6)in paragraph (5), as so redesignated, by striking scholarships and fellowships and inserting scholarships, fellowships, and research internships; and (7)by inserting after paragraph (3) the following: 
 
(4)Research internships shall be awarded to outstanding undergraduate students who intend to pursue careers in the natural sciences, engineering, and mathematics, which shall be prioritized for students attending community colleges and minority-serving institutions specified in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)).. (b)Barry Goldwater Scholars and Research InternsSection 1405(b) of the Barry Goldwater Scholarship and Excellence in Education Act (20 U.S.C. 4704(b)) is amended— 
(1)in the subsection heading, by adding and Research Interns after Scholars; and (2)by adding at the end the following: Recipients of research internships under this title shall be known as Barry Goldwater Interns.. 
5004.StipendsSection 1406 of the Barry Goldwater Scholarship and Excellence in Education Act (20 U.S.C. 4705) is amended by adding at the end the following: Each person awarded a research internship under this title shall receive a stipend as may be prescribed by the Board, which shall not exceed the maximum stipend amount awarded for a scholarship or fellowship.. 5005.Scholarship and research internship conditionsSection 1407 of the Barry Goldwater Scholarship and Excellence in Education Act (20 U.S.C. 4706) is amended— 
(1)in the section heading, by inserting and research internship after scholarship; (2)in subsection (a), by striking the subsection heading and inserting Scholarship conditions; 
(3)in subsection (b), by striking the subsection heading and inserting Reports on scholarships; and (4)by adding at the end the following: 
 
(c)Research internship conditionsA person awarded a research internship under this title may receive payments authorized under this title only during such periods as the Foundation finds that the person is maintaining satisfactory proficiency and is not engaging in gainful employment other than employment approved by the Foundation pursuant to regulations of the Board. (d)Reports on research internshipsThe Foundation may require reports containing such information in such form and to be filed at such times as the Foundation determines to be necessary from any person awarded a research internship under this title. Such reports may be accompanied by a certificate from an appropriate official at the institution of higher education or internship employer, approved by the Foundation, stating that such person is maintaining satisfactory progress in the internship, and is not engaged in gainful employment, except as otherwise provided in subsection (c).. 
5006.Sustainable investments of fundsSection 1408 of the Barry Goldwater Scholarship and Excellence in Education Act (20 U.S.C. 4707) is amended— (1)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and 
(2)by inserting after subsection (b) the following:  (c)Investment in securitiesNotwithstanding subsection (b), the Secretary of the Treasury may invest up to 40 percent of any public or private funds received by the Foundation after the date of enactment of the Barry Goldwater Scholarship and Excellence in Education Modernization Act of 2021 in securities other than public debt securities of the United States, if— 
(1)the Secretary receives a determination from the Board that such investments are necessary to enable the Foundation to carry out the purposes of this title; and (2)the securities in which such funds are invested are traded in established United States markets. 
(d)ConstructionNothing in this section shall be construed to limit the authority of the Board to increase the number of scholarships provided under section 4704, or to increase the amount of the stipend authorized by section 4705, as the Board considers appropriate and is otherwise consistent with the requirements of this title.. 5007.Administrative provisionsSection 1411(a) of the Barry Goldwater Scholarship and Excellence in Education Act (20 U.S.C. 4710(a)) is amended— 
(1)by striking paragraph (1) and inserting the following:  (1)appoint and fix the rates of basic pay of not more than three employees (in addition to the Executive Secretary appointed under section 4709) to carry out the provisions of this title, without regard to the provisions in chapter 33 of title 5, United States Code, governing appointment in the competitive service or the provisions of chapter 51 and subchapter III of chapter 53 of such title, except that— 
(A)a rate of basic pay set under this paragraph may not exceed the maximum rate provided for employees in grade GS–15 of the General Schedule under section 5332 of title 5, United States Code; and (B)the employee shall be entitled to the applicable locality-based comparability payment under section 5304 of title 5, United States Code, subject to the applicable limitation established under subsection (g) of such section;; 
(2)in paragraph (2), by striking grade GS–18 under section 5332 of such title and inserting level IV of the Executive Schedule; (3)in paragraph (7), by striking and at the end;  
(4)by redesignating paragraph (8) as paragraph (10); and (5)by inserting after paragraph (7) the following: 
 
(8)expend not more than 5 percent of the Foundation’s annual operating budget on programs that, in addition to or in conjunction with the Foundation’s scholarship financial awards, support the development of Goldwater Scholars throughout their professional careers; (9)expend not more than 5 percent of the Foundation’s annual operating budget to pay the costs associated with fundraising activities, including public and private gatherings; and. 
LIFinancial Services Matters 
5101.Enhanced protection against debt collector harassment of servicemembers 
(a)Communication in connection with debt collectionSection 805 of the Fair Debt Collection Practices Act (15 U.S.C. 1692c) is amended by adding at the end the following:  (e)Communications concerning servicemember debts (1)DefinitionIn this subsection, the term covered member means— 
(A)a covered member or a dependent as defined in section 987(i) of title 10, United States Code; and (B) (i)an individual who was separated, discharged, or released from duty described in such section 987(i)(1), but only during the 365-day period beginning on the date of separation, discharge, or release; or 
(ii)a person, with respect to an individual described in clause (i), described in subparagraph (A), (D), (E), or (I) of section 1072(2) of title 10, United States Code. (2)ProhibitionsA debt collector may not, in connection with the collection of any debt of a covered member— 
(A)threaten to have the covered member reduced in rank; (B)threaten to have the covered member’s security clearance revoked; or 
(C)threaten to have the covered member prosecuted under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice).. (b)Unfair practicesSection 808 of the Fair Debt Collection Practices Act (15 U.S.C. 1692f) is amended by adding at the end the following: 
 
(9)The representation to any covered member (as defined under section 805(e)(1)) that failure to cooperate with a debt collector will result in— (A)a reduction in rank of the covered member; 
(B)a revocation of the covered member’s security clearance; or (C)prosecution under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice).. 
5102.Comptroller General study on enhanced protection against debt collector harassment of servicemembers 
(a)StudyThe Comptroller General of the United States shall conduct a study of the effects of the amendments made by section 5101 on— (1)the timely delivery of information to a covered member (as defined in section 805(e) of the Fair Debt Collection Practices Act, as added by such section); 
(2)military readiness; and (3)national security, including the extent to which covered members with security clearances would be affected by uncollected debt. 
(b)ReportNot later than one year after the date of the enactment of this Act, the Comptroller General shall submit to the Committee on Financial Services, the Committee on Armed Services, and Committee on Transportation and Infrastructure of the House of Representatives a report on the study required under subsection (a). 5103.Support to enhance the capacity of International Monetary Fund members to evaluate the legal and financial terms of sovereign debt contracts (a)In generalTitle XVI of the International Financial Institutions Act (22 U.S.C. 262p–262p–13) is amended by adding at the end the following: 
 
1630.Support to enhance the capacity of Fund members to evaluate the legal and financial terms of sovereign debt contractsThe Secretary of the Treasury shall instruct the United States Executive Director at the International Monetary Fund to use the voice and vote of the United States to advocate that the Fund promote international standards and best practices with respect to sovereign debt contracts and provide technical assistance to Fund members, and in particular to lower middle-income countries and countries eligible to receive assistance from the International Development Association, seeking to enhance their capacity to evaluate the legal and financial terms of sovereign debt contracts with multilateral, bilateral, and private sector creditors.. (b)Report to the congressWithin 1 year after the date of the enactment of this Act, and annually thereafter for the next 4 years, the Secretary of the Treasury shall report to the Committee on Financial Services of the House of Representatives and the Committee on Foreign Relations of the Senate on— 
(1)the activities of the International Monetary Fund in the then most recently completed fiscal year to provide technical assistance described in section 1630 of the International Financial Institutions Act, including the ability of the Fund to meet the demand for the assistance; and (2)the efficacy of efforts by the United States to achieve the policy goal described in such section and any further actions that should be taken, if necessary, to implement that goal. 
(c)SunsetThe amendment made by subsection (a) shall have no force or effect after the 5-year period that begins with the date of the enactment of this Act. 5104.Adverse information in cases of trafficking (a)In generalThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended by inserting after section 605B the following: 
 
605C.Adverse information in cases of trafficking 
(a)In generalA consumer reporting agency may not furnish a consumer report containing any adverse item of information about a consumer that resulted from a severe form of trafficking in persons or sex trafficking if the consumer has provided trafficking documentation to the consumer reporting agency. (b)Rulemaking (1)In generalThe Director shall, not later than 180 days after the date of the enactment of this section, issue a rule to implement subsection (a). 
(2)ContentsThe rule issued pursuant to paragraph (1) shall establish a method by which consumers shall submit trafficking documentation to consumer reporting agencies. (c)Definitions (1)Trafficking documentationThe term trafficking documentation means— 
(A)documentation of either— (i)a determination by a Federal or State government entity that a consumer is a victim of trafficking; or 
(ii)a determination by a court of competent jurisdiction that a consumer is a victim of trafficking; and (B)documentation that identifies items of adverse information that should not be furnished by a consumer reporting agency because the items resulted from the severe form of trafficking in persons or sex trafficking of which such consumer is a victim. 
(2)Victim of traffickingFor the purposes of this section, the term “victim of trafficking” means a person who is a victim of a severe form of trafficking in persons or sex trafficking, as such terms are defined in section 103 of the Trafficking Victims Protection Act of 2000.. (b)Table of contents amendmentThe table of contents of the Fair Credit Reporting Act is amended by inserting after the item relating to section 605B the following new item: 
 
 
605C. Adverse information in cases of trafficking.. 
(c)Effective dateThe amendments made by this section shall apply on the date that is 30 days after the date on which the Director of the Bureau of Consumer Financial Protection issues a rule pursuant to section 605C(b) of the Fair Credit Reporting Act. 5105.United States policy regarding international financial institution assistance with respect to advanced wireless technologies (a)In generalThe Secretary of the Treasury (in this section referred to as the Secretary) shall instruct the United States Executive Director at each international financial institution (as defined in section 1701(c)(2) of the International Financial Institutions Act) that it is the policy of the United States to— 
(1)support assistance by the institution with respect to advanced wireless technologies (such as 5th generation wireless technology for digital cellular networks and related technologies) only if the technologies provide appropriate security for users; (2)proactively encourage assistance with respect to infrastructure or policy reforms that facilitate the use of secure advanced wireless technologies; and 
(3)cooperate, to the maximum extent practicable, with member states of the institution, particularly with United States allies and partners, in order to strengthen international support for such technologies. (b)Waiver authorityThe Secretary may waive subsection (a) on a case-by-case basis, on reporting to the Committee on Financial Services of the House of Representatives and the Committee on Foreign Relations of the Senate that the waiver— 
(1)will allow the United States to effectively promote the objectives of the policy described in subsection (a); or (2)is in the national interest of the United States, with an explanation of the reasons therefor. 
(c)Progress reportThe Chairman of the National Advisory Council on International Monetary and Financial Policies shall include in the annual report required by section 1701 of the International Financial Institutions Act a description of progress made toward advancing the policy described in subsection (a) of this section. (d)SunsetThe preceding provisions of this section shall have no force or effect after the earlier of— 
(1)the date that is 7 years after the date of the enactment of this Act; or (2)the date that the Secretary reports to the committees specified in subsection (b) that terminating the effectiveness of the provisions is important to the national interest of the United States, with a detailed explanation of the reasons therefor. 
5106.Protections for obligors and cosigners in case of death or total and permanent disability 
(a)In generalSection 140(g) of the Truth in Lending Act (15 U.S.C. 1650(g)) is amended— (1)in paragraph (2)— 
(A)in the heading, by striking in case of death of borrower; (B)in subparagraph (A), by inserting after of the death, the following: or total and permanent disability; and 
(C)in subparagraph (C), by inserting after of the death, the following: or total and permanent disability; and (2)by adding at the end the following: 
 
(3)Discharge in case of death or total and permanent disability of borrowerThe holder of a private education loan shall, when notified of the death or total and permanent disability of a student obligor, discharge the liability of the student obligor on the loan and may not, after such notification— (A)attempt to collect on the outstanding liability of the student obligor; and 
(B)in the case of total and permanent disability, monitor the disability status of the student obligor at any point after the date of discharge. (4)Total and permanent disability definedFor the purposes of this subsection and with respect to an individual, the term total and permanent disability means the individual is totally and permanently disabled, as such term is defined in section 685.102(b) of title 34 of the Code of Federal Regulations. 
(5)Private discharge in cases of certain discharge for death or disabilityThe holder of a private education loan shall, when notified of the discharge of liability of a student obligor on a loan described under section 108(f)(5)(A) of the Internal Revenue Code of 1986, discharge any liability of the student obligor (and any cosigner) on any private education loan which the private education loan holder holds and may not, after such notification— (A)attempt to collect on the outstanding liability of the student obligor; and 
(B)in the case of total and permanent disability, monitor the disability status of the student obligor at any point after the date of discharge.. (b)RulemakingThe Director of the Bureau of Consumer Financial Protection may issue rules to implement the amendments made by subsection (a) as the Director determines appropriate. 
(c)Effective dateThe amendments made by this section shall take effect 1 year after the date of the enactment of this Act. 5107.Servicemember protections for medical debt collections (a)Amendments to the Fair Debt Collection Practices Act (1)DefinitionSection 803 of the Fair Debt Collection Practices Act (15 U.S.C. 1692a) is amended by adding at the end the following: 
 
(9)The term medical debt means a debt arising from the receipt of medical services, products, or devices.. (2)Unfair practicesSection 808 of the Fair Debt Collection Practices Act (15 U.S.C. 1692f) is amended by adding at the end the following:  
 
(9)Engaging in activities to collect or attempting to collect a medical debt owed or due or asserted to be owed or due by a consumer who was a member of the Armed Forces at the time such debt was incurred, before the end of the 2-year period beginning on the date that the first payment with respect to such medical debt is due.. (b)Prohibition on consumer reporting agencies reporting certain medical debt with respect to members of the Armed Forces (1)DefinitionSection 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a) is amended by adding at the end the following: 
 
(bb)Medical debtThe term medical debt means a debt arising from the receipt of medical services, products, or devices. (cc)Medically necessary procedureThe term medically necessary procedure means— 
(1)health care services or supplies needed to diagnose or treat an illness, injury, condition, disease, or its symptoms and that meet accepted standards of medicine; and (2)health care to prevent illness or detect illness at an early stage, when treatment is likely to work best (including preventive services such as pap tests, flu shots, and screening mammograms). . 
(2)In generalSection 605(a) of the Fair Credit Reporting Act (15 U.S.C. 1681c(a)) is amended— (A)in paragraph (7), by adding at the end the following: This paragraph shall not be subject to section 625(b)(1)(E).; 
(B)in paragraph (8), by adding at the end the following: This paragraph shall not be subject to section 625(b)(1)(E).; and (C)by adding at the end the following new paragraphs: 
 
(9)Any information related to a debt arising from a medically necessary procedure that occurred when the consumer was a member of the Armed Forces. This paragraph shall not be subject to section 625(b)(1)(E). (10)Any information related to a medical debt of a consumer that was incurred when the consumer was a member of the Armed Forces, if the date on which such debt was placed for collection, charged to profit or loss, or subjected to any similar action antedates the report by less than 365 calendar days. This paragraph shall not be subject to section 625(b)(1)(E).. 
(c)Requirements for furnishers of medical debt information with respect to members of the Armed Forces 
(1)Additional notice requirements for medical debt of members of the Armed ForcesSection 623 of the Fair Credit Reporting Act (15 U.S.C. 1681s–2) is amended by adding at the end the following:  (f)Additional notice requirements for medical debt of members of the Armed ForcesBefore furnishing information regarding a medical debt of a consumer that was incurred when the consumer was a member of the Armed Forces to a consumer reporting agency, the person furnishing the information shall send a statement to the consumer that includes the following: 
(1)A notification that the medical debt— (A)may not be included on a consumer report made by a consumer reporting agency until the later of the date that is 365 days after— 
(i)the date on which the person sends the statement; (ii)with respect to the medical debt of a borrower demonstrating hardship, a date determined by the Director of the Bureau; or 
(iii)the date described under section 605(a)(10); and (B)may not ever be included on a consumer report made by a consumer reporting agency, if the medical debt arises from a medically necessary procedure. 
(2)A notification that, if the debt is settled or paid by the consumer or an insurance company before the end of the period described under paragraph (1)(A), the debt may not be reported to a consumer reporting agency. (3)A notification that the consumer may— 
(A)communicate with an insurance company to determine coverage for the debt; or (B)apply for financial assistance.. 
(2)Furnishing of medical debt information with respect to members of the Armed ForcesSection 623 of the Fair Credit Reporting Act (15 U.S.C. 1681s–2), as amended by paragraph (1), is further amended by adding at the end the following:  (g)Furnishing of medical debt information with respect to members of the Armed Forces (1)Prohibition on reporting debt related to medically necessary proceduresNo person shall furnish any information to a consumer reporting agency regarding a debt arising from a medically necessary procedure that occurred when the consumer was a member of the Armed Forces. 
(2)Treatment of other medical debt informationWith respect to a medical debt of a consumer that was incurred when the consumer was a member of the Armed Forces and that is not described under paragraph (1), no person shall furnish any information to a consumer reporting agency regarding such debt before the end of the 365-day period beginning on the later of— (A)the date on which the person sends the statement described under subsection (f) to the consumer; 
(B)with respect to the medical debt of a borrower demonstrating hardship, a date determined by the Director of the Bureau; or (C)the date described in section 605(a)(10). 
(3)Treatment of settled or paid medical debtWith respect to a medical debt of a consumer that was incurred when the consumer was a member of the Armed Forces and that is not described under paragraph (1), no person shall furnish any information to a consumer reporting agency regarding such debt if the debt is settled or paid by the consumer or an insurance company before the end of the 365-day period described under paragraph (2). (4)Borrower demonstrating hardship definedIn this subsection, and with respect to a medical debt, the term borrower demonstrating hardship means a borrower or a class of borrowers who, as determined by the Director of the Bureau, is facing or has experienced unusual extenuating life circumstances or events that result in severe financial or personal barriers such that the borrower or class of borrowers does not have the capacity to repay the medical debt.. 
(d)Effective dateExcept as otherwise provided under subsection (e), this section and the amendments made by this section shall take effect on the date that is 180 days after the date of enactment of this Act. (e)Discretionary Surplus Funds (1)In generalThe dollar amount specified under section 7(a)(3)(A) of the Federal Reserve Act (12 U.S.C. 289(a)(3)(A)) is reduced by $1,000,000. 
(2)Effective dateThe amendment made by paragraph (1) shall take effect on September 30, 2031. 5108.Protections for active duty uniformed consumer (a)DefinitionsSection 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a) is amended— 
(1)in subsection (q), by amending paragraph (1) to read as follows:  (1)Uniformed consumerThe term uniformed consumer means a consumer who is— 
(A)a member of the— (i)uniformed services (as such term is defined in section 101(a)(5) of title 10, United States Code); or 
(ii)National Guard (as such term is defined in section 101(c)(1) of title 10, United States Code); and (B)in active service (as such term is defined in section 101(d)(3) of title 10, United States Code), including full-time duty in the commissioned corps of the Public Health Service or the National Oceanic and Atmospheric Administration.; and 
(2)by adding at the end the following:  (bb)Deployed uniformed consumerThe term deployed uniformed consumer means an uniformed consumer who— 
(1)serves— (A)in a combat zone (as such term is defined in section 112(c)(2) of title 26, United States Code);  
(B)aboard a United States combatant, support, or auxiliary vessel (as such terms are defined in section 231(f) of title 10, United States Code); or (C)in a deployment (as such term is defined in section 991(b) of title 10, United States Code); and 
(2)is on active duty (as such term is defined in section 101(d)(2) of title 10, United States Code) for not less than 30 days during the type of service described in paragraph (1). . (b)Prohibition on including certain adverse information in consumer reportsSection 605 of the Fair Credit Reporting Act (15 U.S.C. 1681c) is amended— 
(1)in subsection (a), by adding at the end the following:  (9)Any item of adverse information about a uniformed consumer, if the action or inaction that gave rise to the item occurred while the consumer was a deployed uniformed consumer.; and 
(2)by adding at the end the following:  (i)Notice of status as a uniformed consumerWith respect to an item of adverse information about a consumer, if the action or inaction that gave rise to the item occurred while the consumer was a uniformed consumer, the consumer may provide appropriate proof, including official orders, to a consumer reporting agency that the consumer was a deployed uniformed consumer at the time such action or inaction occurred. The consumer reporting agency shall promptly delete that item of adverse information from the file of the uniformed consumer and notify the consumer and the furnisher of the information of the deletion.. 
(c)Communications between the consumer and consumer reporting agenciesSection 605A of the Fair Credit Reporting Act (15 U.S.C. 1681c–1) is amended— (1)in subsection (c)— 
(A)by striking Upon and inserting the following:  (1)In generalUpon; 
(B)by redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), and moving such redesignated subparagraphs 2 ems to the right; and (C)by adding at the end the following: 
 
(2)Negative information alertAny time a consumer reporting agency receives an item of adverse information about a consumer, if the consumer has provided appropriate proof that the consumer is a uniformed consumer, the consumer reporting agency shall promptly notify the consumer— (A)that the agency has received such item of adverse information, along with a description of the item; and 
(B)the method by which the consumer can dispute the validity of the item. (3)Contact information for uniformed consumersWith respect to any consumer that has provided appropriate proof to a consumer reporting agency that the consumer is a uniformed consumer, if the consumer provides the consumer reporting agency with separate contact information to be used when communicating with the consumer while the consumer is a uniformed consumer, the consumer reporting agency shall use such contact information for all communications while the consumer is a uniformed consumer.; and 
(2)in subsection (e), by amending paragraph (3) to read as follows:  (3)subparagraphs (A) and (B) of subsection (c)(1), in the case of a referral under subsection (c)(1)(C).. 
(d)Conforming amendmentThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended by striking active duty military each place such term appears and inserting uniformed consumer. (e)Sense of CongressIt is the sense of Congress that any person making use of a consumer report containing an item of adverse information should, if the action or inaction that gave rise to the item occurred while the consumer was a uniformed consumer, take such fact into account when evaluating the creditworthiness of the consumer. 
5109.United States contribution to the Catastrophe Containment and Relief Trust at the International Monetary Fund 
(a)Contribution authorityThe Secretary of the Treasury may contribute $200,000,000 on behalf of the United States to the Catastrophe Containment and Relief Trust of the International Monetary Fund. (b)Limitations on authorization of appropriationsFor the contribution authorized by subsection (a), there are authorized to be appropriated, without fiscal year limitation, $200,000,000 for payment by the Secretary of the Treasury. 
5110.China Financial Threat Mitigation 
(a)ReportThe Secretary of the Treasury shall conduct a study and issue a report that includes a description and analysis of any risks to the financial stability of the United States and the global economy emanating from the People’s Republic of China, along with any recommendations to the United States representatives at the International Monetary Fund and the Financial Stability Board to strengthen international cooperation to monitor and mitigate such financial stability risks through the work of the International Monetary Fund and the Financial Stability Board.  (b)Transmission of ReportThe Secretary of the Treasury shall transmit the report required under subsection (a) no later than December 31, 2022, to the Committee on Financial Services of the House of Representatives, the Committee on Banking, Housing, and Urban Affairs of the Senate, the United States Executive Director at the International Monetary Fund, and any person representing the United States at the Financial Stability Board. 
(c)Publication of ReportThe Secretary of the Treasury shall publish the report required under subsection (a) on the website of the Department of the Treasury no later than December 31, 2022.  5111.Banking Transparency for Sanctioned Persons (a)Report on financial services benefitting state sponsors of terrorism, human rights abusers, and corrupt officials (1)In generalNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the Secretary of the Treasury shall issue a report to the Committees on Financial Services and Foreign Affairs of the House of Representatives and the Committees on Banking, Housing, and Urban Affairs and Foreign Relations of the Senate that includes— 
(A)a copy of any license issued by the Secretary in the preceding 180 days that authorizes a financial institution to provide financial services benefitting a state sponsor of terrorism; and (B)a list of any foreign financial institutions that, in the preceding 180 days, knowingly conducted a significant transaction or transactions, directly or indirectly, for a sanctioned person included on the Department of the Treasury’s Specially Designated Nationals And Blocked Persons List who— 
(i)is owned or controlled by, or acts on behalf of, the government of a state sponsor of terrorism; or (ii)is designated pursuant to any of the following: 
(I)Section 404 of the Russia and Moldova Jackson-Vanik Repeal and Sergei Magnitsky Rule of Law Accountability Act of 2012 (Public Law 112208). (II)Subtitle F of title XII of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328, the Global Magnitsky Human Rights Accountability Act). 
(III)Executive Order No. 13818. (2)Form of reportThe report required under paragraph (1) shall be submitted in unclassified form but may contain a classified annex. 
(b)WaiverThe Secretary of the Treasury may waive the requirements of subsection (a) with respect to a foreign financial institution described in paragraph (1)(B) of such subsection— (1)upon receiving credible assurances that the foreign financial institution has ceased, or will imminently cease, to knowingly conduct any significant transaction or transactions, directly or indirectly, for a person described in clause (i) or (ii) of such subparagraph (B); or 
(2)upon certifying to the Committees on Financial Services and Foreign Affairs of the House of Representatives and the Committees on Banking, Housing, and Urban Affairs and Foreign Relations of the Senate that the waiver is important to the national interest of the United States, with an explanation of the reasons therefor. (c)DefinitionsFor purposes of this section: 
(1)Financial institutionThe term financial institution means a United States financial institution or a foreign financial institution. (2)Foreign financial institutionThe term foreign financial institution has the meaning given that term under section 561.308 of title 31, Code of Federal Regulations. 
(3)KnowinglyThe term knowingly with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result. (4)United States financial institutionThe term United States financial institution has the meaning given the term U.S. financial institution under section 561.309 of title 31, Code of Federal Regulations. 
(d)SunsetThe reporting requirement under this section shall terminate on the date that is the end of the 7-year period beginning on the date of the enactment of this Act. 5112.Determination with respect to primary money laundering concern of afghan illicit finance (a)DeterminationIf the Secretary of the Treasury determines that reasonable grounds exist for concluding that one or more financial institutions operating outside of the United States, or 1 or more classes of transactions within, or involving, a jurisdiction outside of the United States, or 1 or more types of accounts within, or involving, a jurisdiction outside of the United States is of primary money laundering concern in connection with Afghan illicit finance, the Secretary of the Treasury may, by order, regulation, or otherwise as permitted by law— 
(1)require domestic financial institutions and domestic financial agencies to take 1 or more of the special measures described in section 5318A(b) of title 31, United States Code; or (2)prohibit, or impose conditions upon, certain transmittals of funds (to be defined by the Secretary) involving any domestic financial institution or domestic financial agency, if such transmittal of funds involves any such institution, class of transaction, or type of account. 
(b)Report required 
(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of the Treasury shall submit to the Committees on Financial Services and Foreign Affairs of the House of Representatives and the Committees on Banking, Housing, and Urban Affairs and Foreign Relations of the Senate a report that shall identify any additional regulations, statutory changes, enhanced due diligence, and reporting requirements that are necessary to better identify, prevent, and combat money laundering linked to Afghanistan, including related to— (A)identifying the beneficial ownership of anonymous companies; 
(B)strengthening current, or enacting new, reporting requirements and customer due diligence requirements for sectors and entities that support illicit financial activity related to Afghanistan; and (C)enhanced know-your-customer procedures and screening for transactions involving Afghan political leaders, Afghan state-owned or -controlled enterprises, and known Afghan transnational organized crime figures. 
(2)FormatThe report required under this subsection shall be made available to the public, including on the website of the Department of the Treasury, but may contain a classified annex and be accompanied by a classified briefing. (c)Sense of congress on international cooperationIt is the sense of the Congress that the Secretary of the Treasury and other relevant cabinet members (such as the Secretary of State, Secretary of Homeland Security, and Attorney General) should work jointly with European, E.U., and U.K. financial intelligence units, trade transparency units, and appropriate law enforcement authorities to present, both in the report required under subsection (b) and in future analysis of suspicious transaction reports, cash transaction reports, currency and monetary instrument reports, and other relevant data to identify trends and assess risks in the movement of illicit funds from Afghanistan through the United States, British, and European financial systems. 
(d)Classified informationIn any judicial review of a finding of the existence of a primary money laundering concern, or of the requirement for 1 or more special measures with respect to a primary money laundering concern made under this section, if the designation or imposition, or both, were based on classified information (as defined in section 1(a) of the Classified Information Procedures Act (18 U.S.C. App.), such information may be submitted by the Secretary to the reviewing court ex parte and in camera. This subsection does not confer or imply any right to judicial review of any finding made or any requirement imposed under this section. (e)Availability of informationThe exemptions from, and prohibitions on, search and disclosure provided in section 5319 of title 31, United States Code, shall apply to any report or record of report filed pursuant to a requirement imposed under subsection (a) of this section. For purposes of section 552 of title 5, United States Code, this subsection shall be considered a statute described in subsection (b)(3)(B) of that section. 
(f)PenaltiesThe penalties provided for in sections 5321 and 5322 of title 31, United States Code, that apply to violations of special measures imposed under section 5318A of title 31,United States Code, shall apply to violations of any order, regulation, special measure, or other requirement imposed under subsection (a) of this section, in the same manner and to the same extent as described in sections 5321 and 5322. (g)InjunctionsThe Secretary of the Treasury may bring a civil action to enjoin a violation of any order, regulation, special measure, or other requirement imposed under subsection (a) of this section in the same manner and to the same extent as described in section 5320 of title 31, United States Code. 
5113.Study and report on housing and service needs of survivors of trafficking and individuals at risk for trafficking 
(a)DefinitionsIn this section: (1)Survivor of a severe form of traffickingThe term survivor of a severe form of trafficking has the meaning given the term victim of a severe form of trafficking in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102). 
(2)Survivor of traffickingThe term survivor of trafficking has the meaning given the term victim of trafficking in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102). (b)Study (1)In generalThe United States Interagency Council on Homelessness shall conduct a study assessing the availability and accessibility of housing and services for individuals experiencing homelessness or housing instability who are— 
(A)survivors of trafficking, including survivors of severe forms of trafficking; or (B)at risk of being trafficked. 
(2)Coordination and consultationIn conducting the study required under paragraph (1), the United States Interagency Council on Homelessness shall— (A)coordinate with— 
(i)the Interagency Task Force to Monitor and Combat Trafficking established under section 105 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7103); (ii)the United States Advisory Council on Human Trafficking; 
(iii)the Secretary of Housing and Urban Development; (iv)the Secretary of Health and Human Services; and 
(v)the Attorney General; and  (B)consult with— 
(i)the National Advisory Committee on the Sex Trafficking of Children and Youth in the United States; (ii)survivors of trafficking; 
(iii)direct service providers, including— (I)organizations serving runaway and homeless youth; 
(II)organizations serving survivors of trafficking through community-based programs; and (III)organizations providing housing services to survivors of trafficking; and 
(iv)housing and homelessness assistance providers, including recipients of grants under— (I)the continuum of care program authorized under subtitle C of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et seq.); and 
(II)the Emergency Solutions Grants Program authorized under subtitle B of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11371 et seq.). (3)ContentsThe study conducted under paragraph (1) shall include— 
(A)with respect to the individuals described in that paragraph— (i)an evaluation of formal assessments and outreach methods used to identify and assess the housing and service needs of those individuals, including outreach methods to— 
(I)ensure effective communication with individuals with disabilities; and (II)reach individuals with limited English proficiency; 
(ii)a review of the availability and accessibility of homelessness or housing services for those individuals, including the family members of those individuals who are minors involved in foster care systems, that identifies the disability-related needs of those individuals, including the need for housing with accessibility features; (iii)the effect of any policies and procedures of mainstream homelessness or housing services that facilitate or limit the availability of those services and accessibility for those individuals, including those individuals who are involved in the legal system, as those services are in effect as of the date on which the study is conducted; 
(iv)an identification of best practices in meeting the housing and service needs of those individuals; and (v)an assessment of barriers to fair housing and housing discrimination against survivors of trafficking who are members of a protected class under the Fair Housing Act (42 U.S.C. 3601 et seq.); 
(B)an assessment of the ability of mainstream homelessness or housing services to meet the specialized needs of survivors of trafficking, including trauma responsive approaches specific to labor and sex trafficking survivors; and (C)an evaluation of the effectiveness of, and infrastructure considerations for, housing and service-delivery models that are specific to survivors of trafficking, including survivors of severe forms of trafficking, including emergency rental assistance models. 
(c)ReportNot later than 1 year after the date of enactment of this Act, the United States Interagency Council on Homelessness shall— (1)submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report containing the information described in subparagraphs (A) through (C) of subsection (b)(3); and 
(2)make the report submitted under paragraph (1) publicly available. 5114.Aml examination authority delegation study (a)StudyThe Secretary of the Treasury shall carry out a study, in consultation with State bank supervisors (as defined under section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813)), and other relevant stakeholders, on the Secretary’s delegation of examination authority under the Bank Secrecy Act, including— 
(1)an evaluation of the efficacy of the delegation, especially with respect to the mission of the Bank Secrecy Act; (2)whether the delegated agencies have appropriate resources to perform their delegated responsibilities; and 
(3)whether the examiners in delegated agencies have sufficient training and support to perform their responsibilities. (b)ReportNot later than 1 year after the date of enactment of this Act, the Secretary of the Treasury shall submit to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate a report containing— 
(1)all findings and determinations made in carrying out the study required under subsection (a); and (2)recommendations to improve the efficacy of delegation authority, including the potential for de-delegation of any or all such authority where it may be appropriate. 
(c)Bank secrecy act definedThe term Bank Secrecy Act has the meaning given that term under section 5312 of title 31, United States Code. 5115.Coordinator for human trafficking issues (a)In generalThe Secretary of the Treasury shall, not later than 180 days after the date of the enactment of this Act, and as required under section 312(a)(8) of title 31, United States Code, designate an office within the Office of Terrorism and Financial Intelligence that shall coordinate efforts to combat the illicit financing of human trafficking.  
(b)Coordinator for human traffficking issues 
(1)In generalSubchapter I of chapter 3 of subtitle I of title 31, United States Code, is amended by adding at the end the following:  316.Coordinator for human trafficking issues. (a)In generalNot later than 180 days after the date of the enactment of this section, the Secretary of the Treasury shall designate a Coordinator for Human Trafficking Issues within the Department of the Treasury who shall report to the Secretary. 
(b)DutiesThe Coordinator for Human Trafficking Issues— (1)shall— 
(A)coordinate activities, policies, and programs of the Department that relate to human trafficking, including activities, policies, and programs intended to— (i)prevent, detect, and respond to human trafficking; 
(ii)help understand the challenges faced by victims and survivors of human trafficking, including any circumstances that may increase the risk of a person becoming a victim or survivor of human trafficking; and (iii)support victims and survivors of human trafficking; 
(B)promote, advance, and support the consideration of human trafficking issues in the programs, structures, processes, and capacities of bureaus and offices of the Department, where appropriate; (C)regularly consult human trafficking stakeholders; 
(D)serve as the principal advisor to the Secretary with respect to activities and issues relating to human trafficking, including issues relating to victims and survivors of human trafficking; (E)advise the Secretary of actions that may be taken to improve information sharing between human trafficking stakeholders and Federal, State, Local, Territory, and Tribal government agencies, including law enforcement agencies, while protecting privacy and, as a result, improve societal responses to issues relating to human trafficking, including issues relating to the victims and survivors of human trafficking;  
(F)participate in coordination between Federal, State, Local, Territory, and Tribal government agencies on issues relating to human trafficking; and (G)consult and work with the office within the office within the Office of Terrorism and Financial Intelligence designated by the Secretary under section 312(a)(8) of title 31, United States Code, to coordinate efforts to combat the illicit financing of human trafficking with respect to the efforts of such office to combat the illicit financing of human trafficking; and 
(2)may design, support, and implement Department activities relating to human trafficking, including activities designed to prevent, detect, and respond to human trafficking, to include money laundering associated with human trafficking, to include money laundering associated with human trafficking. (c)TermEach Coordinator for Human Trafficking Issues designated by the Secretary shall serve a term of not more than 5 years.  
(d)Human trafficking definedIn this section, the term human trafficking means severe forms of trafficking in persons as such term is defined in section 103 of the Trafficking Victims Protection Act of 2000. (e)Human trafficking stakeholderThe term human trafficking stakeholder means— 
(1)a non-governmental organization; (2)a human rights organization; 
(3)an anti-human trafficking organization; (4)a group representing a population vulnerable to human trafficking or victims or survivors of human trafficking, and related issues; 
(5)an industry group; (6)a financial institution; 
(7)a technology firm; and (8)another individual or group that is working to prevent, detect, and respond to human trafficking and to support victims and survivors of human trafficking.. 
(c)Coordination with Coordinator for Human Trafficking IssuesSection 312(a) of title 31, United States Code, is amended by adding at the end the following:  (9)Coordination with Coordinator for Human Trafficking IssuesThe office within the OTFI designated by the Secretary pursuant to paragraph (8) shall coordinate with the Coordinator for Human Trafficking Issues designated by the Secretary pursuant to section 316 of title 31, United States Code. . 
(d)Conforming amendmentThe table of sections in chapter 3 of subtitle I of title 31, United States Code, is amended by adding at the end the following:   316. Coordinator for Human Trafficking Issues.. 5116.Study on the financing of domestic violent extremists and terrorists (a)GAO study on the financing of domestic violent extremists and terrorists (1)StudyThe Comptroller General of the United States shall conduct a study on the financing of domestic violent extremists and terrorists, including foreign terrorist-inspired domestic extremists, which should consider— 
(A)what is known about the primary mechanisms that domestic violent extremists and terrorists use to finance their activities, including the extent to which they rely on online social media, livestreaming sites, crowdfunding platforms, digital assets (including virtual currencies), charities, and foreign sources to finance their activities; (B)what is known about any funding that domestic violent extremists and terrorists provide to foreign entities for the purposes of coordination, support, or otherwise furthering their activities; 
(C)any data that selected U.S. agencies collect related to the financing of domestic violent extremists and terrorists, and how such data is used; (D)the extent to which U.S. agencies coordinate and share information among themselves, with foreign partner agencies, and with the private sector to identify and exploit the sources of funding for domestic violent extremists and terrorists; 
(E)efforts of financial institutions to identify and report on suspicious financial activity related to the financing of domestic violent extremists and terrorists; (F)any actions U.S. financial regulators have taken to address the risks to financial institutions of the financing of domestic violent extremists and terrorists; and 
(G)with respect to the considerations described under subparagraphs (A) through (F), any civil rights and civil liberties protections currently included in law and challenges associated with any potential changes to the legal framework to address them. (2)Report to CongressNot later than 18 months after the date of enactment of this Act, the Comptroller General of the United States shall report to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives the results of the study required under paragraph (1). 
5117.Military service question 
(a)In generalSubpart A of part 2 of subtitle A of title VIII of the Housing and Community Development Act of 1992 (12 U.S.C. 4541 et seq.) is amended by adding at the end the following:   1329.Uniform Residential Loan ApplicationThe Director shall, not later than 6 months after the date of the enactment of this section, require each enterprise to— 
(1)include a military service question on the form known as the Uniform Residential Loan Application; and (2)position such question above the signature line of the Uniform Residential Loan Application.. 
(b)RulemakingThe Director of the Federal Housing Finance Agency shall, not later than 6 months after the date of the enactment of this section, issue a rule to carry out the amendment made by this section. 5118.Inclusion of veterans in housing planning (a)Public housing agency plansSection 5A(d)(1) of the United States Housing Act of 1937 (42 U.S.C. 1437c–1(d)(1)) is amended by striking and disabled families and inserting , disabled families, and veterans (as such term is defined in section 101 of title 38, United States Code). 
(b)Comprehensive housing affordability strategies 
(1)In generalSection 105 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12705) is amended— (A)in subsection (b)(1), by inserting veterans (as such term is defined in section 101 of title 38, United States Code), after acquired immunodeficiency syndrome,; 
(B)in subsection (b)(20), by striking and service and inserting veterans service, and other service; and (C)in subsection (e)(1), by inserting veterans (as such term is defined in section 101 of title 38, United States Code), after homeless persons,. 
(2)Consolidated plansThe Secretary of Housing and Urban Development shall revise the regulations relating to submission of consolidated plans (part 91 of title 24, Code of Federal Regulations) in accordance with the amendments made by paragraph (1) of this subsection to require inclusion of appropriate information relating to veterans and veterans service agencies in all such plans. 5119.Annual report on housing assistance to veterans (a)In generalNot later than December 31 of each year, the Secretary of Housing and Urban Development shall submit a report on the activities of the Department of Housing and Urban Development relating to veterans during such year to the following: 
(1)The Committee on Banking, Housing, and Urban Affairs of the Senate. (2)The Committee on Veterans' Affairs of the Senate. 
(3)The Committee on Appropriations of the Senate. (4)The Committee on Financial Services of the House of Representatives. 
(5)The Committee on Veterans' Affairs of the House of Representatives. (6)The Committee on Appropriations of the House of Representatives. 
(7)The Secretary of Veterans Affairs. (b)ContentsEach report required under subsection (a) shall include the following information with respect to the year for which the report is submitted: 
(1)The name of each public housing agency that provides assistance under the program of housing choice vouchers for homeless veterans under section 8(o)(19) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(19)). (2)The number of homeless veterans provided assistance under the program of housing choice vouchers for homeless veterans under section 8(o)(19) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(19)), the socioeconomic characteristics and racial characteristics of such homeless veterans, and the number, types, and locations of entities contracted under such section to administer the vouchers. 
(3)The number of homeless veterans provided assistance under the Tribal HUD–VA Supportive Housing Program (HUD–VASH) authorized by the Consolidated and Further Continuing Appropriations Act, 2015 (Pub. L. 113–235; 128 Stat. 2733) the socioeconomic characteristics and racial characteristics of such homeless veterans, and the number, types, and locations of entities contracted under such section to administer the vouchers. (4)A summary description of the special considerations made for veterans under public housing agency plans submitted pursuant to section 5A of the United States Housing Act of 1937 (42 U.S.C. 1437c–1) and under comprehensive housing affordability strategies submitted pursuant to section 105 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12705). 
(5)A description of the activities of the Special Assistant for Veterans Affairs. (6)A description of the efforts of the Department of Housing and Urban Development to coordinate the delivery of housing and services to veterans with other Federal departments and agencies, including the Department of Defense, Department of Justice, Department of Labor, Department of Health and Human Services, Department of Veterans Affairs, Interagency Council on Homelessness, and the Social Security Administration. 
(7)The cost to the Department of Housing and Urban Development of administering the programs and activities relating to veterans. (8)Any other information that the Secretary considers relevant in assessing the programs and activities of the Department of Housing and Urban Development relating to veterans. 
(c)Assessment of housing needs of very low-Income veteran families 
(1)In generalFor the first report submitted pursuant to subsection (a) and every fifth report thereafter, the Secretary of Housing and Urban Development shall— (A)conduct an assessment of the housing needs of very low-income veteran families (as such term is defined in paragraph 5); and 
(B)shall include in each such report findings regarding such assessment. (2)ContentEach assessment under this subsection shall include— 
(A)conducting a survey of, and direct interviews with, a representative sample of very low-income veteran families (as such term is defined in paragraph 5) to determine past and current— (i)socioeconomic characteristics of such veteran families; 
(ii)barriers to such veteran families obtaining safe, quality, and affordable housing; (iii)levels of homelessness among such veteran families; and 
(iv)levels and circumstances of, and barriers to, receipt by such veteran families of rental housing and homeownership assistance; and (B)such other information that the Secretary determines, in consultation with the Secretary of Veterans Affairs and national nongovernmental organizations concerned with veterans, homelessness, and very low-income housing, may be useful to the assessment. 
(3)ConductIf the Secretary contracts with an entity other than the Department of Housing and Urban Development to conduct the assessment under this subsection, such entity shall be a nongovernmental organization determined by the Secretary to have appropriate expertise in quantitative and qualitative social science research. (4)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Housing and Urban Development, to be available until expended to carry out this subsection, $1,000,000. 
(5)Very low-income veteran familyThe term very low-income veteran family means a veteran family whose income does not exceed 50 percent of the median income for the area, as determined by the Secretary with adjustments for smaller and larger families, except that the Secretary may establish an income ceiling higher or lower than 50 percent of the median for the area on the basis of the Secretary’s findings that such variations are necessary because of prevailing levels of construction costs or fair market rents (as determined under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f)). 5120.Use of financial services providers in provision of financial literacy training for members of the Armed Forces at military installations outside the United StatesSection 992 of title 10, United States Code, is amended— 
(1)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and (2)by inserting after subsection (c) the following new subsection: 
 
(d)Training for members stationed overseas 
(1)In generalAs part of the financial literacy training provided under this section to members of the armed forces stationed or deployed at an installation outside the United States, the commander of such installation may, in the commander's discretion, permit representatives of financial services providers serving, or intending to serve, such members to participate in such training, including in orientation briefings regularly scheduled for members newly arriving at such installation. (2)No endorsementIn permitting representatives to participate in training and orientation briefings pursuant to paragraph (1), a commander may not endorse any financial services provider or the services provided by such provider. 
(3)Financial services provider definedIn this subsection, the term financial services provider means the following: (A)A financial institution, insurance company, or broker-dealer that is licensed and regulated by the United States or a State. 
(B)A money service business that is— (i)registered with the Financial Crimes Enforcement Network of the Department of the Treasury; and 
(ii)licensed and regulated by the United States or a State. (C)The host nation agent of a money service business described in subparagraph (B).. 
5121.SAVE Act of 2021 
(a)Securing essential medical materials 
(1)Statement of policySection 2(b) of the Defense Production Act of 1950 (50 U.S.C. 4502) is amended— (A)by redesignating paragraphs (3) through (8) as paragraphs (4) through (9), respectively; and 
(B)by inserting after paragraph (2) the following:  (3)authorities under this Act should be used when appropriate to ensure the availability of medical materials essential to national defense, including through measures designed to secure the drug supply chain, and taking into consideration the importance of United States competitiveness, scientific leadership and cooperation, and innovative capacity;. 
(2)Strengthening domestic capabilitySection 107 of the Defense Production Act of 1950 (50 U.S.C. 4517) is amended— (A)in subsection (a), by inserting (including medical materials) after materials; and 
(B)in subsection (b)(1), by inserting (including medical materials such as drugs, devices, and biological products to diagnose, cure, mitigate, treat, or prevent disease that are essential to national defense) after essential materials. (3)Strategy on securing supply chains for medical materialsTitle I of the Defense Production Act of 1950 (50 U.S.C. 4511 et seq.) is amended by adding at the end the following: 
 
109.Strategy on securing supply chains for medical materials 
(a)In generalNot later than 180 days after the date of the enactment of this section, the President, in consultation with the Secretary of Health and Human Services, the Secretary of Commerce, the Secretary of Homeland Security, and the Secretary of Defense, shall transmit a strategy to the appropriate Members of Congress that includes the following: (1)A detailed plan to use the authorities under this title and title III, or any other provision of law, to ensure the supply of medical materials (including drugs, devices, and biological products (as that term is defined in section 351 of the Public Health Service Act (42 U.S.C. 262)) to diagnose, cure, mitigate, treat, or prevent disease) essential to national defense, to the extent necessary for the purposes of this Act. 
(2)An analysis of vulnerabilities to existing supply chains for such medical materials, and recommendations to address the vulnerabilities. (3)Measures to be undertaken by the President to diversify such supply chains, as appropriate and as required for national defense. 
(4)A discussion of— (A)any significant effects resulting from the plan and measures described in this subsection on the production, cost, or distribution of biological products (as that term is defined in section 351 of the Public Health Service Act (42 U.S.C. 262)) or any other devices or drugs (as defined under the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.)); 
(B)a timeline to ensure that essential components of the supply chain for medical materials are not under the exclusive control of a foreign government in a manner that the President determines could threaten the national defense of the United States; and (C)efforts to mitigate any risks resulting from the plan and measures described in this subsection to United States competitiveness, scientific leadership, and innovative capacity, including efforts to cooperate and proactively engage with United States allies. 
(b)Progress ReportFollowing submission of the strategy under subsection (a), the President shall submit to the appropriate Members of Congress an annual progress report until September 30, 2025, evaluating the implementation of the strategy, and may include updates to the strategy as appropriate. The strategy and progress reports shall be submitted in unclassified form but may contain a classified annex. (c)Appropriate Members of CongressThe term appropriate Members of Congress means the Speaker, majority leader, and minority leader of the House of Representatives, the majority leader and minority leader of the Senate, the Chairman and Ranking Member of the Committee on Financial Services of the House of Representatives, and the Chairman and Ranking Member of the Committee on Banking, Housing, and Urban Affairs of the Senate. . 
(b)Investment in supply chain security 
(1)In generalSection 303 of the Defense Production Act of 1950 (50 U.S.C. 4533) is amended by adding at the end the following:  (h)Investment in supply chain security (1)In generalIn addition to other authorities in this title, the President may make available to an eligible entity described in paragraph (2) payments to increase the security of supply chains and supply chain activities, if the President certifies to Congress not less than 30 days before making such a payment that the payment is critical to meet national defense requirements of the United States. 
(2)Eligible entityAn eligible entity described in this paragraph is an entity that— (A)is organized under the laws of the United States or any jurisdiction within the United States; and 
(B)produces— (i)one or more critical components; 
(ii)critical technology; or (iii)one or more products or raw materials for the security of supply chains or supply chain activities. 
(3)DefinitionsIn this subsection, the terms supply chain and supply chain activities have the meanings given those terms by the President by regulation.. (2)Regulations (A)In generalNot later than 90 days after the date of the enactment of this Act, the President shall prescribe regulations setting forth definitions for the terms supply chain and supply chain activities for the purposes of section 303(h) of the Defense Production Act of 1950 (50 U.S.C. 4533(h)), as added by subsection (a). 
(B)Scope of definitionsThe definitions required by paragraph (1)— (i)shall encompass— 
(I)the organization, people, activities, information, and resources involved in the delivery and operation of a product or service used by the Government; or (II)critical infrastructure as defined in Presidential Policy Directive 21 (February 12, 2013; relating to critical infrastructure security and resilience); and 
(ii)may include variations as determined necessary and appropriate by the President for purposes of national defense. 5122.Prohibitions or conditions on certain transmittals of fundsSection 5318A of title 31, United States Code, is amended— 
(1)in subsection (a)— (A)in paragraph (1), by inserting after Secretary of the Treasury may the following: , by order, regulation, or otherwise as permitted by law,; 
(B)by striking paragraph (2) and inserting the following:  (2)Form of requirementThe special measures described in subsection (b) may be imposed in such sequence or combination as the Secretary shall determine.; and 
(C)by striking paragraph (3); and  (2)in subsection (b)— 
(A)in paragraph (5), by striking on behalf of a foreign banking institution; and  (B)by adding at the end the following: 
 
(6)Prohibitions or conditions on certain transmittals of fundsIf the Secretary finds a jurisdiction outside of the United States, 1 or more financial institutions operating outside of the United States, 1 or more types of accounts within, or involving, a jurisdiction outside of the United States, or 1 or more classes of transactions within, or involving, a jurisdiction outside of the United States to be of primary money laundering concern, the Secretary, in consultation with the Secretary of the State, the Attorney General, and the Chairman of the Board of Governors of the Federal Reserve System, may prohibit, or impose conditions upon certain transmittals of funds (as such term may be defined by the Secretary in a special measure issuance, by regulation, or as otherwise permitted by law), to or from any domestic financial institution or domestic financial agency if such transmittal of funds involves any such jurisdiction, institution, type of account, or class of transaction. . 5123.Strengthening Awareness of Sanctions (a)In generalSection 312 of title 31, United States Code, is amended by adding at the end the following:: 
 
(g)OFAC Exchange 
(1)EstablishmentThe OFAC Exchange is hereby established within OFAC. (2)PurposeThe OFAC Exchange shall facilitate a voluntary public-private information sharing partnership among law enforcement agencies, national security agencies, financial institutions, and OFAC to— 
(A)effectively and efficiently administer and enforce economic and trade sanctions against targeted foreign countries and regimes, terrorists, international narcotics traffickers, those engaged in activities related to the proliferation of weapons of mass destruction, and other threats to the national security, foreign policy, or economy of the United States by promoting innovation and technical advances in reporting— (i)under subchapter II of chapter 53 and the regulations promulgated under that subchapter; and 
(ii)with respect to other economic and trade sanctions requirements; (B)protect the financial system from illicit use, including evasions of existing economic and trade sanctions programs; and 
(C)facilitate two-way information exchange between OFAC and persons who are required to comply with sanctions administered and enforced by OFAC, including financial institutions, business sectors frequently affected by sanctions programs, and non-government organizations and humanitarian groups impacted by such sanctions programs. (3)Report (A)In generalNot later than 1 year after the date of enactment of this subsection, and once every 2 years thereafter for the next 5 years, the Secretary of the Treasury shall submit to the Committees on Banking, Housing, and Urban Affairs and Foreign Relations of the Senate and the Committees on Financial Services and Foreign Affairs of the House of Representatives a report containing— 
(i)an analysis of the efforts undertaken by the OFAC Exchange, which shall include an analysis of— (I)the results of those efforts; and 
(II)the extent and effectiveness of those efforts, including the extent and effectiveness of communication between OFAC and persons who are required to comply with sanctions administered and enforced by OFACs; (ii)recommendations to improve efficiency and effectiveness of targeting, compliance, enforcement and licensing activities undertake by OFAC; and 
(iii)any legislative, administrative, or other recommendations the Secretary may have to strengthen the efforts of the OFAC Exchange. (B)Classified annexEach report under subparagraph (A) may include a classified annex. 
(4)Information sharing requirementInformation shared under this subsection shall be shared— (A)in compliance with all other applicable Federal laws and regulations; 
(B)in such a manner as to ensure the appropriate confidentiality of personal information; and (C)at the discretion of the Director, with the appropriate Federal functional regulator, as defined in section of the Anti-Money Laundering Act of 2020. 
(5)Protection of shared information 
(A)RegulationsOFAC shall, as appropriate, promulgate regulations that establish procedures for the protection of information shared and exchanged between OFAC and the private sector in accordance with this section, consistent with the capacity, size, and nature of the financial institution to which the particular procedures apply. (B)Use of informationInformation received by a financial institution pursuant to this section shall not be used for any purpose other than identifying and reporting on activities that may involve the financing of terrorism, proliferation financing, narcotics trafficking, or financing of sanctioned countries, regimes, or persons. 
(6)Rule of constructionNothing in this subsection may be construed to create new information sharing authorities or requirements relating to the Bank Secrecy Act.. (b)Scope of the meetings of the supervisory team on countering illicit financeSection 6214(b) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (31 U.S.C. 5311 note) is amended by striking to combat the risk relating to proliferation financing and inserting for the purposes of countering illicit finance, including proliferation finance and sanctions evasion. 
(c)Combating Russian Money LaunderingSection 9714 of the Combating Russian Money Laundering Act (Public Law 116–283) is amended— (1)in subsection (a)(2), by striking by and inserting involving; 
(2)by redesignating subsections (b) and (c) as subsections (f) and (g), respectively; and (3)by inserting after subsection (a) the following: 
 
(b)Classified informationIn any judicial review of a finding of the existence of a primary money laundering concern, or of the requirement for 1 or more special measures with respect to a primary money laundering concern made under this section, if the designation or imposition, or both, were based on classified information (as defined in section 1(a) of the Classified Information Procedures Act (18 U.S.C. App.), such information may be submitted by the Secretary to the reviewing court ex parte and in camera. This subsection does not confer or imply any right to judicial review of any finding made or any requirement imposed under this section. (c)Availability of informationThe exemptions from, and prohibitions on, search and disclosure provided in section 5319 of title 31, United States Code, shall apply to any report or record of report filed pursuant to a requirement imposed under subsection (a) of this section. For purposes of section 552 of title 5, United States Code, this subsection shall be considered a statute described in subsection (b)(3)(B) of that section. 
(d)PenaltiesThe penalties provided for in sections 5321 and 5322 of title 31, United States Code, that apply to violations of special measures imposed under section 5318A of title 31, United States Code, shall apply to violations of any order, regulation, special measure, or other requirement imposed under subsection (a) of this section, in the same manner and to the same extent as described in sections 5321 and 5322. (e)InjunctionsThe Secretary of the Treasury may bring a civil action to enjoin a violation of any order, regulation, special measure, or other requirement imposed under subsection (a) of this section in the same manner and to the same extent as described in section 5320 of title 31, United States Code.. 
5124.Working Group to support innovation with respect to digital assets 
(a)EstablishmentNot later than 90 days after the date of the enactment of this section, the Securities and Exchange Commission and the Commodity Futures Trading Commission shall jointly establish a working group (to be known as the SEC and CFTC Working Group on Digital Assets) to carry out the report required under subsection (c)(1). (b)Membership (1)In generalThe Working Group shall be composed of members appointed in accordance with paragraph (2). 
(2)Appointment of members 
(A)Representatives of commissionsThe Securities and Exchange Commission and the Commodity Futures Trading Commission shall each appoint an equal number of employees of each such Commission to serve as members of the Working Group. (B)Representatives of nongovernmental stakeholders (i)AppointmentThe Securities and Exchange Commission and the Commodity Futures Trading Commission shall each appoint an equal number of nongovernmental representatives to serve as members of the Working Group, except that such number of members may not be greater than or equal to the number of members appointed under subparagraph (A). 
(ii)Required membersThe members of the Working Group appointed under clause (i) shall include at least one representative from each of the following: (I)Financial technology companies that provide products or services involving digital assets. 
(II)Financial firms under the jurisdiction of the Securities and Exchange Commission or the Commodity Futures Trading Commission. (III)Institutions or organizations engaged in academic research or advocacy relating to digital asset use. 
(IV)Small businesses engaged in financial technology. (V)Investor protection organizations. 
(VI)Institutions and organizations that support investment in historically-underserved businesses.  (C)No compensation for members of the Working Group (i)Federal employee membersAll members of the Working Group appointed under subparagraph (A) shall serve without compensation in addition to that received for their services as officers or employees of the United States. 
(ii)Non-Federal membersAll members of the Working Group appointed under subparagraph (B) shall serve without compensation.  (c)Report (1)In generalNot later than 1 year after the date of the enactment of this section, the Working Group shall submit to the Securities and Exchange Commission, the Commodity Futures Trading Commission, and the relevant committees a report that contains— 
(A)an analysis of— (i)the legal and regulatory framework and related developments in the United States relating to digital assets, including— 
(I)the impact that lack of clarity in such framework has on primary and secondary markets in digital assets; and  (II)how the domestic legal and regulatory regimes relating to digital assets impact the competitive position of the United States; and 
(ii)developments in other countries related to digital assets and identification of how these developments impact the competitive position of the United States; and (B)recommendations— 
(i)for the creation, maintenance, and improvement of primary and secondary markets in digital assets, including for improving the fairness, orderliness, integrity, efficiency, transparency, availability, and efficacy of such markets; (ii)for standards concerning custody, private key management, cybersecurity, and business continuity relating to digital asset intermediaries; and 
(iii)for best practices to— (I)reduce fraud and manipulation of digital assets in cash, leveraged, and derivatives markets;  
(II)improve investor protections for participants in such markets; and (III)assist in compliance with anti-money laundering and countering the financing of terrorism obligations under the Bank Secrecy Act. 
(2)Report limited to SEC and CFTC authoritiesThe analysis and recommendations provided under subparagraphs (A) and (B) of paragraph (1) may only relate to the laws, regulations, and related matters that are under the primary jurisdiction of the Securities and Exchange Commission or the Commodity Futures Trading Commission. (d)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Working Group. 
(e)Termination 
(1)In generalThe Working Group shall terminate on the date that is 1 year after the date of the enactment of this section, except that the Chairman of the Securities and Exchange Commission and the Chairman of the Commodity Futures Trading Commission may, jointly, extend the Working Group for a longer period, not to exceed 1 year. (2)Second report in the case of extensionIn the case of an extension of the Working Group under paragraph (1), the Working Group shall, not later than the last day of such extension, submit to the Securities and Exchange Commission, the Commodity Futures Trading Commission, and the relevant committees a report that contains an update to the analysis and recommendations required under subparagraphs (A) and (B) of subsection (c)(1).  
(f)DefinitionsIn this section: (1)Bank Secrecy ActThe term Bank Secrecy Act means— 
(A)section 21 of the Federal Deposit Insurance Act (12 U.S.C. 1829b); (B)chapter 2 of title I of Public Law 91–508 (12 U.S.C. 1951 et seq.); and 
(C)subchapter II of chapter 53 of title 31, United States Code. (2)Historically-underserved businessesThe term historically-underserved businesses means women-owned businesses, minority-owned businesses, and rural businesses.  
(3)Relevant committeesThe term relevant committees means— (A)the Committee on Financial Services of the House of Representatives; 
(B)the Committee on Banking, Housing, and Urban Affairs of the Senate; (C)the Committee on Agriculture of the House of Representatives; and 
(D)the Committee on Agriculture, Nutrition, and Forestry of the Senate. (4)Working groupThe term Working Group means the working group established under subsection (a). 
5125.Including of Tribal Governments and Territories in the High-risk money laundering and related financial crime areas 
(a)FindingsThe Congress finds the following: (1)According to the Department of Justice, human trafficking is a crime that involves exploiting a person for labor, services, or commercial sex, a global illicit trade that is estimated by Global Financial Integrity to be valued at more than $150.2 billion each year. 
(2)Polaris, the non-governmental organization which runs the United States National Human Trafficking Hotline, has found that while human trafficking is a nationwide problem, the majority of domestic human trafficking victims are people who have historically faced discrimination and its political, social and economic consequences: people of color, indigenous communities, immigrants and people who identify as LGBTQ+.  (3)For this reason, it is important that law enforcement representing native communities and territories are part of the national dialogue about countering human trafficking. 
(4)The High Intensity Financial Crime Areas program, which is intended to concentrate law enforcement efforts at the Federal, State, and local level to combat money laundering in designated high-intensity money laundering zones, considers human trafficking among other financial crime issues and actors.  (5)In each High Intensity Financial Crime Area, a money-laundering action team, comprised of relevant Federal, State, and local enforcement authorities, prosecutors, and financial regulators, works together to coordinate Federal, State, and local anti-money laundering effort. 
(6)The High Intensity Financial Crime Area program does not currently mandate the inclusion of law enforcement and other agencies from Tribes and territories. (7)Further, the National Strategy for Combating Terrorist and Other Illicit Financing, a valuable report which is scheduled to sunset in January 2022, does not currently mandate the inclusion of law enforcement and other agencies from Tribes and Territories. 
(b)National strategy for combating terrorist and other illicit financingThe Countering Russian Influence in Europe and Eurasia Act of 2017 (22 U.S.C. 9501 et seq.) is amended— (1)in section 261(b)(2)— 
(A)by striking 2020 and inserting 2024; and (B)by striking 2022 and inserting 2026; 
(2)in section 262— (A)in paragraph (1)— 
(i)by striking in the documents entitled 2015 National Money Laundering Risk Assessment and 2015 National Terrorist Financing Risk Assessment, and inserting in the documents entitled 2020 National Strategy for Combating Terrorist and Other Illicit Financing and 2022 National Strategy for Combating Terrorist and Other Illicit Financing; and (ii)by striking the broader counter terrorism strategy of the United States and inserting the broader counter terrorism and national security strategies of the United States;  
(B)in paragraph (6)— (i)by striking Prevention of illicit finance and inserting prevention, detection, and defeat of illicit finance; 
(ii)by striking private financial sector and inserting private sector, including financial and other relevant industries,; and (iii)by striking with regard to the prevention and detection of illicit finance and inserting with regard to the prevention, detection, and defeat of illicit finance; 
(C)in paragraph (7)— (i)by striking Federal, State, and local officials and inserting Federal, State, local, Tribal, and Territory officials; and 
(ii)by inserting after State and local prosecutors, the following: Tribal and Territorial law enforcement; and (D)in paragraph (8), by striking so-called.  
(c)Law enforcement and other agencies from Tribes and territoriesSection 5342 of title 31, United States Code is amended— (1)in subsection (a)(1)(B), by striking local, State, national,  and inserting local, State, national, Tribal, Territorial,; 
(2)in subsection (a)(2)(A), by striking with State and inserting with State, Tribal, Territorial,; (3)in subsection (c)(3), by striking any State or local official or prosecutor and inserting any State, local, Tribe, or Territory official or prosecutor; and 
(4)in subsection (d), by striking State and local governments and State and local law enforcement agencies and inserting State, local, Tribal, and Territorial governments and State, local, Tribal, and Territorial agencies. (d)Financial Crime-Free Communities Support Program (1)In generalSection 5351 of title 31, United States Code, is amended by striking to support local law enforcement efforts and inserting to support local, Tribal, and Territorial law enforcement efforts. 
(2)Program authorizationSection 5352 of title 31, United States Code, is amended— (A)in subsection (a), by striking State or local in each place it occurs and inserting State, local, Tribal, or Territorial; and 
(B)in subsection (c)— (i)by striking State or local and inserting State, local, Tribal, or Territorial; and 
(ii)in paragraph (1), by striking State law and inserting State, Tribal, or Territorial law. (3)Information collection and disseminationSection 5353(b)(3)(A) of title 31, United States Code, is amended by striking State local law enforcement agencies and inserting State, local, Tribal, and Territorial law enforcement agencies. 
(4)Grants for fighting money laundering and related financial crimesSection 5354 of title 31, United States Code, is amended— (A)by striking State or local law enforcement and inserting State, local, Tribal, or Territorial law enforcement; 
(B)by striking State and local law enforcement and inserting State, local, Tribal, and Territorial law enforcement; and (C)by striking Federal, State, and local cooperative law enforcement and inserting Federal, State, local, Tribal, and Territorial cooperative law enforcement.  
5126.Report by the President on current status of activities relating to COVID–19 testing under the Defense Production Act of 1950 
(a)Report Not later than 90 days after the date of the enactment of this section, the President, in consultation with the Administrator of the Federal Emergency Management Agency, the Secretary of Defense, and the Secretary of Health and Human Services, shall submit to the Congress a report on efforts undertaken to carry out section 3101 of the American Rescue Plan Act of 2021, and the expenditure of the $10,000,000,000 appropriated for such purpose.  (b)ContentsThe report required by subsection (a) shall include information on— 
(1)amounts appropriated pursuant to section 3101(a) of the American Rescue Plan Act of 2021 that have been spent on diagnostic products for the detection or diagnosis of the virus that causes COVID–19 that are described in section 3101(b)(1)(A) of such Act; (2)the amount of the diagnostic products that have been produced using amounts appropriated pursuant to such section 3101(a); 
(3)the distribution of any diagnostic products that have been so produced; (4)the cost to manufacture and the price to consumers of any such diagnostic products that have been so produced; and 
(5)any plans for the expenditure, before September 30, 2025, of unspent funds appropriated pursuant to such section 3101(a). 5127.Banking transparency for sanctioned personsNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the Secretary of the Treasury shall issue a report to the Committees on Financial Services and Foreign Affairs of the House of Representatives and the Committees on Banking, Housing, and Urban Affairs and Foreign Relations of the Senate that includes a copy of any license issued by the Secretary in the preceding 180 days that authorizes a United States financial institution (as defined under section 561.309 of title 31, Code of Federal Regulations) to provide financial services benefitting— 
(1)a state sponsor of terrorism; or (2)a person sanctioned pursuant to any of the following: 
(A)Section 404 of the Russia and Moldova Jackson-Vanik Repeal and Sergei Magnitsky Rule of Law Accountability Act of 2012 (Public Law 112–208). (B)Subtitle F of title XII of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328, the Global Magnitsky Human Rights Accountability Act). 
(C)Executive Order No. 13818. 5128.FinCEN ExchangeSection 310(d) of title 31, United States Code, is amended— 
(1)in paragraph (2), by inserting other relevant private sector entities, after financial institutions,; (2)in paragraph (3)(A)(i)(II), by inserting and other relevant private sector entities after financial institutions; and 
(3)in paragraph (5)— (A)in subparagraph (A), by inserting or other relevant private sector entity after financial institution; and 
(B)in subparagraph (B)— (i)by striking Information and inserting the following: 
 
(i)Use by financial institutionsInformation; and (ii)by adding at the end the following: 
 
(ii)Use by other relevant private sector entitiesInformation received by a relevant private sector entity that is not a financial institution pursuant to this section shall not be used for any purpose other than assisting a financial institution in identifying and reporting on activities that may involve the financing of terrorism, money laundering, proliferation financing, or other financial crimes, or in assisting FinCEN or another agency of the U.S. Government in mitigating the risk of the financing of terrorism, money laundering, proliferation financing, or other criminal activities.. 5129.United States policy on Burma at the international financial institutions (a)In generalIt is the policy of the United States that it will not recognize or deal with the State Administration Council, or any successor entity controlled by the military, as the government of Burma for the purpose of the provision of assistance from the international financial institutions. 
(b)International financial institution definedIn subsection (a), the term international financial institution means the International Monetary Fund, the International Bank for Reconstruction and Development, the International Development Association, the International Finance Corporation, the Multilateral Investment Guarantee Agency, and the Asian Development Bank. (c)Position of the United StatesTitle XVI of the International Financial Institutions Act (22 U.S.C. 262p-262p-13) is amended by adding at the end the following: 
 
1630.United States policy on Burma at the international financial institutions 
(a)In generalThe Secretary of Treasury shall instruct the United States Executive Director at each international financial institution to notify the respective institution that the provision of any assistance to Burma through the State Administration Council, or any successor entity controlled by the military, except for humanitarian assistance channeled through an independent implementing agency, such as the United Nations Office for Project Services (UNOPS), that would be responsible for financial management, procurement of goods and services, and control of the flow of funds from the international financial institution, would be cause for a serious review of future United States participation in the institution. (b)International financial institution definedIn subsection (a), the term international financial institution means the International Monetary Fund, the International Bank for Reconstruction and Development, the International Development Association, the International Finance Corporation, the Multilateral Investment Guarantee Agency, and the Asian Development Bank.. 
LIIRecommendations of the National Security Commission on Artificial Intelligence 
5201.Modification of National Defense Science and Technology StrategySection 218(a) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1679) is amended— (1)in paragraph (1)— 
(A)in the matter preceding subparagraph (A), by striking Not later than February 4, 2019, the Secretary of Defense shall develop a strategy and inserting The Under Secretary of Defense for Research and Engineering, pursuant to guidance provided by the Deputy Secretary of Defense for purposes of this section and in coordination with the entities specified in paragraph (3), shall develop a strategy—; (B)in subparagraph (A), by striking and at the end; 
(C)in subparagraph (B), by striking the period at the end and inserting ; and; and (D)by adding at the end the following: 
 
(C)to establish an integrated and enduring approach to the identification, prioritization, development, and fielding of emerging capabilities and technologies, including artificial intelligence-enabled applications. ; (2)in paragraph (2)— 
(A)in subparagraph (A), by striking be aligned with the National Defense Strategy and and inserting inform the development of each National Defense Strategy under section 113(g) of title 10, United States Code, and be aligned with; (B)in subparagraph (B), in the matter preceding clause (i), by inserting investments, after goals,; 
(C)in subparagraph (C), by striking and at the end; (D)in subparagraph (D), by striking the period at the end and inserting a semicolon; and 
(E)by adding at the end the following new subparagraphs:  (E)identify critical capabilities and technological applications required to address operational challenges outlined in the National Defense Strategy; 
(F)assess existing capabilities and technologies, including dual-use commercial technologies; (G)based on the determinations made under subparagraphs (E) and (F), inform the agenda of the Department’s research and development organizations, including the Defense Advanced Research Projects Agency, the defense laboratories, university affiliated research centers, and federally funded research and development centers, by identifying potentially disruptive and useful technologies and applications that warrant long-term, exploratory investment; 
(H)employ a portfolio management approach for pursuing such technologies and applications; (I)build a framework for the rapid integration of existing capabilities and technologies to close near-term capability gaps; 
(J)provide informed consideration of which technical areas the Department should be working to advance, and which areas the Department should work to incorporate commercial technology; and (K)develop a consistent and transparent approach to strategic defense technology priorities to enable industry to invest deliberately in emerging technologies to build and broaden the capabilities of the industrial base.. 
(3)by striking paragraphs (3) and (4); (4)by redesignating paragraphs (5) and (6) as paragraphs (6) and (7), respectively; 
(5)by inserting after paragraph (2) the following new paragraphs:  (3)CoordinationThe Under Secretary of Defense for Research and Engineering shall develop the strategy under paragraph (1) in coordination with relevant entities within the Office of the Secretary of Defense, the military departments, the research organizations of Defense Agencies and Department of Defense Field Activities, the intelligence community, defense and technology industry partners, research and development partners, other Federal research agencies, and allies and partners of the United States. 
(4)ConsiderationsIn developing the strategy under paragraph (1), the Under Secretary of Defense for Research and Engineering shall— (A)be informed by the operational challenges identified in the National Defense Strategy and the technological threats and opportunities identified through the global technology review and assessment activities of the Department of Defense, the intelligence community, and other technology partners; 
(B)support the deliberate development of capabilities based on military requirements and the opportunistic development of capabilities based on emerging technologies; (C)synchronize and integrate the perspectives of members of the covered Armed Forces and technologists; 
(D)work to align the Department of Defense and the intelligence community to improve interoperability and promote efficiencies; (E)balance investments based on near-term and long-term time horizons and technology maturation, including— 
(i)mature and commercially available technologies and applications to address near-term capability gaps and operational requirements; (ii)disruptive technologies to enable transformative capabilities and operational concepts over the longer-term; and 
(iii)foundational research and development and technologies required for long-term innovation; (F)provide strategic guidance to the research, engineering, and acquisition communities of the Department of Defense and to the defense and technology industries that support the Department; and 
(G)consider the ethical and responsible development and use of emerging technologies. (5)Reports and updates (A)Initial reportNot later than 60 days after the date on which the Under Secretary of Defense for Research and Engineering completes the development of the initial strategy under paragraph (1), the Under Secretary shall submit to the congressional defense committees a report that includes such strategy. 
(B)Subsequent reports and updatesNot later than the first Monday in February of the year following each fiscal year during which the National Defense Strategy is submitted under section 113(g) of title 10, United States Code, the Under Secretary of Defense for Research and Engineering shall submit to the congressional defense committees a report that includes an updated version of the strategy under paragraph (1). Each update to such strategy shall be prepared for purposes of such report based on emerging requirements, technological developments in the United States, and technical intelligence derived from global technology reviews conducted by the Secretary of Defense. (C)Form of reportsThe reports submitted under subparagraphs (A) and (B) shall be submitted in unclassified form, but may include a classified annex.; 
(6)in paragraph (6), as so redesignated— (A)by striking 14 days and inserting 90 days; and 
(B)by striking the Secretary and inserting the Under Secretary of Defense for Research and Engineering; and (7)by adding at the end the following new paragraph: 
 
(8)Covered Armed Force definedIn this section, the term covered Armed Force means the Army, Navy, Air Force, Marine Corps, and Space Force.. 5202.Department of Defense plan to compete in the global information environment (a)In generalNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report containing the plan of the Secretary for the Department of Defense to compete and win in the global information environment. Such plan shall address the global information environment as an arena of competition that is vital to the national security and defense of the United States.  
(b)Issues to be addressedThe report required by subsection (a) shall address each of the following: (1)How the Department will prioritize the global information environment as an arena for international competition, including a plan for how it will support the larger whole-of-government efforts. 
(2)How adversarial foreign countries and non-state actors are attempting to define and control the global information environment to shape global opinion and achieve strategic advantage. (3)The critical role of artificial intelligence-enabled malign information in the efforts of adversarial foreign countries and non-state actors to shape global opinion and achieve strategic advantage. 
(4)Actions to defend, counter, and compete against malign information operations as a national security threat while proactively influencing and deterring adversaries in the global information environment, including a prioritization of such actions. (5)If the Secretary determines necessary, critical weapon systems and infrastructure designations to update sector-specific plans to reflect emerging technologies. 
(6)An evaluation of the sufficiency of Department of Defense organizational structures and resources to counter and compete against threats and challenges in the global information environment. 5203.Resourcing plan for digital ecosystem (a)Plan requiredNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall develop a plan detailing the requisite investments required to develop and implement Department of Defense strategy and guidance documents for a modern, robust digital ecosystem. 
(b)Documents for implementationThe plan required under subsection (a) shall include a description of the aggregated and consolidated financial and personnel requirements necessary to implement each of the following Department of Defense documents: (1)The Department of Defense Digital Modernization Strategy. 
(2)The Department of Defense Data Strategy. (3)The Department of Defense Cloud Strategy. 
(4)The Department of Defense Software Modernization Strategy. (5)The Department-wide software science and technology strategy required under section 255 of the National Defense Authorization Act for Fiscal Year 2020.  
(6)The Department of Defense Artificial Intelligence Data Initiative. (7)The Joint All-Domain Command and Control Strategy. 
(8)Such other documents as the Secretary determines appropriate. (c)Contents of planThe plan required under subsection (a) shall include each of the following: 
(1)A description of the resources, personnel, processes, reforms, and other requisite components to enable development, testing, fielding, and continuous update of artificial intelligence-powered applications at speed and scale from headquarters to the tactical edge. (2)An evolving reference design and guidance for needed technical investments in the proposed digital ecosystem that addresses issues, including common interfaces, authentication, applications, platforms, software, hardware, and data infrastructure. 
(3)A governance structure, together with associated policies and guidance, to drive the implementation of the plan throughout the Department of Defense on a federated basis. (d)Submission to congressNot later than seven days after the completion of the plan required under subsection (a), the Secretary of Defense shall submit the plan to the congressional defense committees. 
5204.Digital Talent recruiting officer 
(a)Digital talent recruiting for the Department of Defense 
(1)In generalNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall designate a chief digital recruiting officer within the office of the Under Secretary of Defense for Personnel and Readiness to carry out the responsibilities set forth in paragraph (2).  (2)ResponsibilitiesThe chief digital recruiting officer shall be responsible for— 
(A)identifying Department of Defense needs for, and skills gaps in, specific types of civilian digital talent; (B)recruiting individuals with the skill that meet the needs and skills gaps identified in paragraph (2)(A), in partnership with the military services and defense components, including by attending conferences and career fairs, and actively recruiting on university campuses and from the private sector; 
(C)ensuring Federal scholarship for service programs are incorporated into civilian recruiting strategies; (D)when appropriate and within authority granted under other Federal law, offering recruitment and referral bonuses; and 
(E)partnering with human resource teams in the military services and defense components to help train all Department of Defense human resources staff on the available hiring flexibilities to accelerate the hiring of individuals with the skills that fill the needs and skills gaps identified in paragraph (2)(A). (3)ResourcesThe Secretary of Defense shall ensure that the chief digital recruiting officer is provided with personnel and resources sufficient to carry out the duties set forth in paragraph (2). 
(4)Role of Chief Human Capital Officer 
(A)In generalThe chief digital recruiting officer shall report directly to the Chief Human Capital Officer. (B)IncorporationThe Chief Human Capital Officer shall ensure that the chief digital recruiting officer is incorporated into the agency human capital operating plan and recruitment strategy. In carrying out this paragraph, the Chief Human Capital Officer shall ensure that the chief digital recruiting officer’s responsibilities are deconflicted with any other recruitment initiatives and programs. 
(b)Digital talent definedFor the purposes of this section, the term digital talent includes positions and capabilities in, or related to, software development, engineering, and product management; data science; artificial intelligence; distributed ledger technologies; autonomy; data management; product and user experience design; and cybersecurity. 5205.Occupational series for digital career fieldsNot later than 270 days after the date of the enactment of this Act, the Director of the Office of Personnel Management shall, pursuant to chapter 51 of title 5, United States Code, establish or update one or more occupational series covering Federal Government positions in the fields of software development, software engineering, data science, and data management. 
5206.Artificial intelligence readiness goals 
(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall review the potential applications of artificial intelligence and digital technology to Department of Defense platforms, processes and operations, and establish performance objectives and accompanying metrics for the incorporation of artificial intelligence and digital readiness into such platforms, processes, and operations. (b)Skills gapsAs a part of the review required by subsection (a), the Secretary shall direct the military departments and defense components to— 
(1)conduct a comprehensive review of skill gaps in the fields of software development, software engineering, knowledge management, data science, and artificial intelligence; (2)assess the number and qualifications of civilian personnel needed for both management and specialist tracks in such fields; and 
(3)establish recruiting, training, and talent management goals to achieve and maintain staffing levels needed to fill identified gaps and meet the Department’s needs for skilled personnel. (c)Report to CongressNot later than 120 days after the completion of the review required by subsection (a), the Secretary shall report to Congress on the findings of the review and any action taken or proposed to be taken by the Secretary to address such findings. 
5207.Pilot program to facilitate the agile acquisition of technologies for warfighters 
(a)EstablishmentSubject to the availability of appropriations in a program element for this purpose, the Secretary of Defense shall establish and carry out a pilot program to be known as the Warfighter Innovation Transition Project (referred to in this section as the Project). Under the Project, the Secretary shall seek to make grants to, or enter into contracts or other agreements with, technology producers— (1)to facilitate the agile acquisition of technologies, including capabilities, software, and services, to support warfighters; and 
(2)to transition such technologies, including technologies developed from pilot programs, prototype projects, or other research and development programs, from the prototyping phase to production for implementation within the Department of Defense. (b)AdministrationThe Deputy Secretary of Defense shall administer the Project in coordination with the Joint Staff, the service acquisition executive of each military department, Under Secretary of Defense for Research and Engineering, and the Under Secretary of Defense for Acquisition and Sustainment. 
(c)ActivitiesA technology producer that receives a grant, contract, or other agreement under the Project may conduct the following activities under such grant, contract, or other agreement: (1)To provide commercially available technologies to each Secretary of a military department and commanders of combatant commands to support warfighters. 
(2)To build and strengthen relationships of the Department of Defense with nontraditional defense contractors (as defined in section 2302 of title 10, United States Code) in the technology industry that may have unused or underused solutions to the specific operational challenges of the Department.  (d)Subsequent awardsA technology producer may receive a subsequent grant, contract, or other agreement under the Project if— 
(1)the duration of such subsequent grant, contract, or other agreement is not more than three years; and (2)the amount of such subsequent grant, contract, or other agreement is not greater than $50,000,000 per fiscal year. 
(e)Priority of awardsIn providing assistance under the Project, the Deputy Secretary of Defense shall give preference to technology producers that— (1)offer commercial products or commercial services, as required by section 2377 of title 10, United States Code; and 
(2)are developing a technology or a potential technology that has received a grant, contract, or other agreement from— (A)the Small Business Innovation Research Program or Small Business Technology Transfer Program (as such terms are defined, respectively, in section 9 of the Small Business Act (15 U.S.C. 638)); or 
(B)another acquisition program of the Department of Defense. (f)Data collection (1)Plan required before implementationThe Secretary of Defense may not commence the Project until the date on which the Secretary— 
(A)completes a plan for carrying out the data collection required under paragraph (2); and (B)submits the plan to the congressional defense committees.  
(2)Data collection requiredThe Secretary of Defense shall collect and analyze data on the Project for the purposes of— (A)developing and sharing best practices for achieving the objectives of the Project; 
(B)providing information to the Secretary of Defense on the implementation of the Project and related policy issues; and (C)reporting to the congressional defense committees as required under subsection (g). 
(g)Biannual reportsNot later than March 1 and September 1 of each year beginning after the date of the enactment of this Act until the termination of the Project, the Secretary of Defense, in coordination with the Joint Staff, the applicable service acquisition executive of each military department, Under Secretary of Defense for Research and Engineering, and the Under Secretary of Defense for Acquisition and Sustainment shall submit to the congressional defense committees a report on the use of funds under the Project. Each such report shall include the following: (1)An explanation how grants, contracts, or other agreements made under the Project met mission requirements during the period covered by the report, including— 
(A)the value of each grant, contract, or other agreement made under the Project;  (B)a description of the technology funded with such grant, contract, or other agreement; and 
(C)the estimate future costs of such technology for the successful transition of such technology to implementation within the Department of Defense. (2)A description of the capabilities being tested under the Project as of the date of the report and the proposed path to implement such capabilities within the Department. 
(3)The data and analysis required under subsection (f). (4)A list and detailed description of lessons learned from the Project as of the date of the report. 
(h)TerminationThe Project shall terminate on December 31, 2026. (i)DefinitionsIn this section: 
(1)The term agile acquisition means acquisition using agile or iterative development. (2)The term agile or iterative development— 
(A)means acquisition pursuant to a method for delivering multiple, rapid, incremental capabilities to the user for operational use, evaluation, and feedback not exclusively linked to any single, proprietary method or process; and (B)involves— 
(i)the incremental development and fielding of capabilities which can be measured in short timeframe; and (ii)continuous participation and collaboration by users, testers, and requirements authorities. 
(3)The term technology producer means an individual or entity engaged in the research, development, production, or distribution of science or technology that— (A)the Secretary of Defense determines may be of use to the Department of Defense; 
(B)at the time of receipt of a grant, contract, or other agreement under the Project, has performed or is performing one or more contracts with the Department of Defense, where such contracts have a total value that does not exceed $500,000,000. (4)The term warfighter means a member of the Armed Forces (other than the Coast Guard). 
5208.Short course on emerging technologies for senior civilian leaders 
(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall establish a short course on emerging technologies for senior executive-level civilian leaders. The short course shall be taught on an iterative, two-year cycle and shall address the most recent, most relevant technologies and how these technologies may be applied to military and business outcomes in the Department of Defense. (b)Throughput objectivesIn assessing participation in the short course authorized by subsection (a), the Secretary of Defense shall ensure that— 
(1)in the first year that the course is offered, no fewer than twenty percent of senior executive-level civilian leaders are certified as having passed the short course required by subsection (a); and (2)in each subsequent year, an additional ten percent of senior executive-level civilian leaders are certified as having passed such course, until such time as eighty percent of such leaders are so certified. 
5209.Reports on recommendations of National Security Commission on Artificial Intelligence regarding Department of Defense 
(a)Reports requiredNot later than one year after the date of the enactment of this Act, and one year thereafter, the Secretary of Defense shall submit to the congressional defense committees a report on the recommendations made by the National Security Commission on Artificial Intelligence with respect to the Department of Defense. Each such report shall include— (1)for each such recommendation, a determination of whether the Secretary of Defense intends to implement the recommendation; 
(2)in the case of a recommendation the Secretary intends to implement, the intended timeline for implementation, a description of any additional resources or authorities required for such implementation, and the plan for such implementation; (3)in the case of a recommendation the Secretary determines is not advisable or feasible, the analysis and justification of the Secretary in making that determination; and 
(4)in the case of a recommendation the Secretary determines the Department is already implementing through a separate line of effort, the analysis and justification of the Secretary in making that determination. (b)Briefings Not less frequently than twice each year during the two-year period beginning on the date of the enactment of this Act, the Secretary of Defense shall provide to the congressional defense committees briefings on the progress of the Secretary in analyzing and implementing the recommendations made by the National Security Commission on Artificial Intelligence with respect to the Department of Defense. 
(c)Budget materialsThe Secretary of Defense shall include in the annual budget submission of the President under section 1105(a) of title 31, United States Code, for each of fiscal years 2023 and 2024, a report listing the funding and programs of the Department of Defense that advance the recommendations of the National Security Commission on Artificial Intelligence. 5210.Chief Human Capital Officers Council annual reportSubsection (d) of section 1303 of the Homeland Security Act of 2002 (Public Law 107–296; 5 U.S.C. 1401 note) is amended to read as follows: 
 
(d)Annual reports 
(1)Council reportEach year, the Chief Human Capital Officers Council shall submit a report to Congress and the Director of the Office of Personnel Management that includes the following: (A)A description of the activities of the Council. 
(B)A description of employment barriers that prevent the agency from hiring qualified applicants, including those for digital talent positions, and recommendations for addressing the barriers that would allow agencies to more effectively hire qualified applicants. (2)OPM reportNot later than 60 days after the Director receives a report under paragraph (1), the Director shall submit to Congress and the Council a report that details how the Office plans to address the barriers and recommendations identified by the Council in their report.  
(3)PublicationThe Director shall— (A)not later than 30 days after receiving a report under paragraph (1), make that report publicly available on the Office’s website; and 
(B)on the date the Director submits the report under paragraph (2), make that report publicly available on such website. . 5211.Enhanced role of the Under Secretary of Defense for Research and Engineering on the Joint Requirements Oversight Council (a)In generalSection 181 of title 10, United States Code, is amended— 
(1)in subsection (b)— (A)in the matter preceding paragraph (1), by inserting the Secretary of Defense and before the Chairman; 
(B)by redesignating paragraphs (2) through (6) as paragraphs (3) through (7), respectively; (C)by inserting after paragraph (1) the following new paragraph: 
 
(2)increasing awareness of global technology trends, threats, and adversary capabilities to address gaps in joint military capabilities and validate technical feasibility of requirements developed by the military departments;; (D)in subparagraph (B) of paragraph (4) (as so redesignated), by inserting the Secretary of Defense and before the Chairman; and 
(E)in paragraph (5) (as so redesignated), by inserting the Secretary of Defense and before the Chairman; (2)in subsection (c)— 
(A)in paragraph (1)— (i)by redesignating subparagraphs (B) through (F) as subparagraphs (C) through (G), respectively; and 
(ii)by inserting after subparagraph (A) the following new subparagraph:  (B)The Under Secretary of Defense for Research and Engineering, who shall serve as the Chief Science Advisor to the Council.; and 
(B)in paragraph (2), by striking subparagraphs (B), (C), (D), and (E) and inserting subparagraphs (C), (D), (E), and (F); and (3)in subsection (d)— 
(A)by striking subparagraph (D); and (B)by redesignating subparagraphs (E) through (H) as subparagraphs (D) through (G), respectively. 
(b)Recommendation on extensionNot later than March 1, 2023, the Secretary of Defense, in consultation with the Chairman of the Joint Chiefs of Staff, the Under Secretary of Defense for Research and Engineering, and the Under Secretary of Defense for Acquisition and Sustainment, shall submit to the congressional defense committees a recommendation regarding whether the Under Secretary of Defense for Research and Engineering should be designated as the co-chair of the Joint Requirements Oversight Council. The report should include the reasons behind the recommendation and a description of the additional resources and staff that would be required to support such designation. The report may also include input from each member or advisor of the Joint Requirements Oversight Council. LIIIGreat Lakes Winter Shipping 5301.Great Lakes winter shipping (a)Short titleThis section may be cited as the Great Lakes Winter Shipping Act of 2021. 
(b)Great Lakes icebreaking operations 
(1)GAO report 
(A)In generalNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on Coast Guard icebreaking in the Great Lakes. (B)ElementsThe report required under subparagraph (A) shall— 
(i)evaluate— (I)the economic impact related to vessel delays or cancellations associated with ice coverage on the Great Lakes; 
(II)the impact the standards proposed in paragraph (2) would have on Coast Guard operations in the Great Lakes if such standards were adopted; (III)the fleet mix of medium icebreakers and icebreaking tugs necessary to meet the standards proposed in paragraph (2); and 
(IV)the resources necessary to support the fleet described in subclause (III), including billets for crew and operating costs; and (ii)make recommendations to the Commandant for improvements to the Great Lakes icebreaking program, including with respect to facilitating shipping and meeting all Coast Guard mission needs. 
(2)Proposed standards for icebreaking operationsThe proposed standards, the impact of the adoption of which is evaluated in subclauses (II) and (III) of paragraph (1)(B)(i), are the following: (A)Except as provided in subparagraph (B), that ice-covered waterways in the Great Lakes shall be open to navigation not less than 90 percent of the hours that vessels engaged in commercial service and ferries attempt to transit such ice-covered waterways. 
(B)In a year in which the Great Lakes are not open to navigation as described in subparagraph (A) because of ice of a thickness that occurs on average only once every 10 years, ice-covered waterways in the Great Lakes shall be open to navigation at least 70 percent of the hours that vessels engaged in commercial service and ferries attempt to transit such ice-covered waterways. (3)Report by CommandantNot later than 90 days after the date on which the Comptroller General submits the report under paragraph (1), the Commandant shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that includes the following: 
(A)A plan for Coast Guard implementation of any recommendation made by the Comptroller General under paragraph (1)(B)(ii) with which the Commandant concurs. (B)With respect to any recommendation made under paragraph (1)(B)(ii) with which the Commandant does not concur, an explanation of the reasons why the Commandant does not concur. 
(C)A review of, and a proposed implementation plan for, the results of the fleet mix analysis under paragraph (1)(B)(i)(III). (D)Any proposed modifications to current Coast Guard Standards for icebreaking operations in the Great Lakes. 
(4)Pilot programDuring the 5 ice seasons following the date of enactment of this Act, the Coast Guard shall conduct a pilot program to determine the extent to which the current Coast Guard Great Lakes icebreaking cutter fleet can meet the proposed standards described in paragraph (2). (c)Data on icebreaking operations in the Great Lakes (1)In generalThe Commandant shall collect, during ice season, archive, and disseminate data on icebreaking operations and transits on ice-covered waterways in the Great Lakes of vessels engaged in commercial service and ferries. 
(2)ElementsData collected, archived, and disseminated under paragraph (1) shall include the following: (A)Voyages by vessels engaged in commercial service and ferries to transit ice-covered waterways in the Great Lakes that are delayed or cancelled because of the nonavailability of a suitable icebreaking vessel. 
(B)Voyages attempted by vessels engaged in commercial service and ferries to transit ice-covered waterways in the Great Lakes that do not reach their intended destination because of the nonavailability of a suitable icebreaking vessel. (C)The period of time that each vessel engaged in commercial service or ferry was delayed in getting underway or during a transit of ice-covered waterways in the Great Lakes due to the nonavailability of a suitable icebreaking vessel. 
(D)The period of time elapsed between each request for icebreaking assistance by a vessel engaged in commercial service or ferry and the arrival of a suitable icebreaking vessel and whether such icebreaking vessel was a Coast Guard or commercial asset. (E)The percentage of hours that Great Lakes ice-covered waterways were open to navigation, as defined by this section, while vessels engaged in commercial service and ferries attempted to transit such waterways for each ice season after the date of enactment of this section. 
(F)Relevant communications of each vessel engaged in commercial service or ferry with the Coast Guard or commercial icebreaking service providers with respect to subparagraphs (A) through (D). (G)A description of any mitigating circumstance, such as Coast Guard Great Lakes icebreaker diversions to higher priority missions, that may have contributed to the amount of time described in subparagraphs (C) and (D) or the percentage of time described in subparagraph (E). 
(3)Voluntary reportingAny reporting by operators of commercial vessels engaged in commercial service or ferries under this Act shall be voluntary. (4)Public availabilityThe Commandant shall make the data collected, archived and disseminated under this subsection available to the public on a publicly accessible internet website of the Coast Guard. 
(5)Consultation with industryWith respect to the Great Lakes icebreaking operations of the Coast Guard and the development of the data collected, archived, and disseminated under this subsection, the Commandant shall consult operators of vessel engaged in commercial service and ferries. (6)DefinitionsIn this subsection: 
(A)VesselThe term vessel has the meaning given such term in section 3 of title 1, United States Code. (B)Commercial serviceThe term commercial service has the meaning given such term in section 2101(4) of title 46, United States Code. 
(C)Great LakesThe term Great Lakes— (i)has the meaning given such term in section 118 of the Federal Water Pollution Control Act (33 U.S.C. 1268); and 
(ii)includes harbors adjacent to such waters. (D)Ice-covered waterwayThe term ice-covered waterway means any portion of the Great Lakes, as defined by subparagraph (C), in which vessels engaged in commercial service or ferries operate that is 70 percent or greater covered by ice, but does not include any waters adjacent to piers or docks for which commercial icebreaking services are available and adequate for the ice conditions. 
(E)Open to navigationThe term open to navigation means navigable to the extent necessary to meet the reasonable demands of shipping, minimize delays to passenger ferries, extricate vessels and persons from danger, prevent damage due to flooding, and conduct other Coast Guard missions as required. (F)Reasonable demands of shippingThe term reasonable demands of shipping means the safe movement of vessels engaged in commercial service and ferries transiting ice-covered waterways in the Great Lakes to their intended destination, regardless of type of cargo. 
(d)Great Lakes icebreaker acquisitionOf the amounts authorized to be appropriated under section 4902(2)(A)(ii) of title 14, United States Code— (1)for fiscal year 2022, $350,000,000 shall be made available to the Commandant for the acquisition of a Great Lakes icebreaker at least as capable as Coast Guard Cutter Mackinaw (WLBB–30); and 
(2)for fiscal year 2023, $20,000,000 shall be made available to the Commandant for the design and selection of icebreaking cutters for operation in the Great Lakes, the Northeastern United States, and the Arctic, as appropriate, that are at least as capable as the Coast Guard 140-foot icebreaking tugs. (e)Prohibition on contract or use of funds for development of common hull designSection 8105 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended by striking subsection (b) and inserting the following:  
 
(b)ReportNot later than 90 days after the date of the enactment of this subsection, the Commandant shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representative a report on the operational benefits and limitations of a common hull design for icebreaking cutters for operation in the Great Lakes, the Northeastern United States, and the Arctic, as appropriate, that are at least as capable as the Coast Guard 140-foot icebreaking tugs. . 5302. Law Enforcement Attache Deployment (a)In generalBeginning in fiscal year 2021, the Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service, in consultation with the Secretary of State, shall require the Chief of Law Enforcement of the United States Fish and Wildlife Service to hire, train, and deploy not fewer than 50 new United States Fish and Wildlife Service law enforcement attachés, and appropriate additional support staff, at one or more United States embassies, consulates, commands, or other facilities— 
(1)in one or more countries designated as a focus country or a country of concern in the most recent report submitted under section 201 of the Eliminate, Neutralize, and Disrupt Wildlife Trafficking Act of 2016 (16 U.S.C. 7621); and (2)in such additional countries or regions, as determined by the Secretary of Interior, that are known or suspected to be a source of illegal trade of species listed— 
(A)as threatened species or endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);  (B)under appendix I of the Convention on International Trade in Endangered Species of Wild Fauna and Flora, done at Washington March 3, 1973 (27 UST 1087; TIAS 8249); or 
(C)on the International Union for the Conservation of Nature’s Red List of Threatened Species. (b)FundingThere is authorized to be appropriated to carry out this section $150,000,000 for each of fiscal years 2021 through 2030. 
LIVSAFE Banking 
5401.Short title; table of contents; purpose 
(a)Short titleThis title may be cited as the Secure And Fair Enforcement Banking Act of 2021 or the SAFE Banking Act of 2021. (b)Table of contentsThe table of contents for this title is as follows: 
 
Title LIV—SAFE Banking 
Sec. 5401. Short title; table of contents; purpose. 
Sec. 5402. Safe harbor for depository institutions. 
Sec. 5403. Protections for ancillary businesses. 
Sec. 5404. Protections under Federal law. 
Sec. 5405. Rules of construction. 
Sec. 5406. Requirements for filing suspicious activity reports. 
Sec. 5407. Guidance and examination procedures. 
Sec. 5408. Annual diversity and inclusion report. 
Sec. 5409. GAO study on diversity and inclusion. 
Sec. 5410. GAO study on effectiveness of certain reports on finding certain persons. 
Sec. 5411. Application of this title with respect to hemp-related legitimate businesses and hemp-related service providers. 
Sec. 5412. Banking services for hemp-related legitimate businesses and hemp-related service providers. 
Sec. 5413. Requirements for deposit account termination requests and orders. 
Sec. 5414. Definitions. 
Sec. 5415. Discretionary surplus funds. 
(c)PurposeThe purpose of this title is to increase public safety by ensuring access to financial services to cannabis-related legitimate businesses and service providers and reducing the amount of cash at such businesses. 5402.Safe harbor for depository institutions (a)In generalA Federal banking regulator may not— 
(1)terminate or limit the deposit insurance or share insurance of a depository institution under the Federal Deposit Insurance Act (12 U.S.C. 1811 et seq.), the Federal Credit Union Act (12 U.S.C. 1751 et seq.), or take any other adverse action against a depository institution under section 8 of the Federal Deposit Insurance Act (12 U.S.C. 1818) solely because the depository institution provides or has provided financial services to a cannabis-related legitimate business or service provider; (2)prohibit, penalize, or otherwise discourage a depository institution from providing financial services to a cannabis-related legitimate business or service provider or to a State, political subdivision of a State, or Indian Tribe that exercises jurisdiction over cannabis-related legitimate businesses; 
(3)recommend, incentivize, or encourage a depository institution not to offer financial services to an account holder, or to downgrade or cancel the financial services offered to an account holder solely because— (A)the account holder is a cannabis-related legitimate business or service provider, or is an employee, owner, or operator of a cannabis-related legitimate business or service provider; 
(B)the account holder later becomes an employee, owner, or operator of a cannabis-related legitimate business or service provider; or (C)the depository institution was not aware that the account holder is an employee, owner, or operator of a cannabis-related legitimate business or service provider; 
(4)take any adverse or corrective supervisory action on a loan made to— (A)a cannabis-related legitimate business or service provider, solely because the business is a cannabis-related legitimate business or service provider; 
(B)an employee, owner, or operator of a cannabis-related legitimate business or service provider, solely because the employee, owner, or operator is employed by, owns, or operates a cannabis-related legitimate business or service provider, as applicable; or (C)an owner or operator of real estate or equipment that is leased to a cannabis-related legitimate business or service provider, solely because the owner or operator of the real estate or equipment leased the equipment or real estate to a cannabis-related legitimate business or service provider, as applicable; or 
(5)prohibit or penalize a depository institution (or entity performing a financial service for or in association with a depository institution) for, or otherwise discourage a depository institution (or entity performing a financial service for or in association with a depository institution) from, engaging in a financial service for a cannabis-related legitimate business or service provider. (b)Safe harbor applicable to de novo institutionsSubsection (a) shall apply to an institution applying for a depository institution charter to the same extent as such subsection applies to a depository institution. 
5403.Protections for ancillary businessesFor the purposes of sections 1956 and 1957 of title 18, United States Code, and all other provisions of Federal law, the proceeds from a transaction involving activities of a cannabis-related legitimate business or service provider shall not be considered proceeds from an unlawful activity solely because— (1)the transaction involves proceeds from a cannabis-related legitimate business or service provider; or 
(2)the transaction involves proceeds from— (A)cannabis-related activities described in section 5414(4)(B) conducted by a cannabis-related legitimate business; or 
(B)activities described in section 5414(13)(A) conducted by a service provider. 5404.Protections under Federal law (a)In generalWith respect to providing a financial service to a cannabis-related legitimate business (where such cannabis-related legitimate business operates within a State, political subdivision of a State, or Indian country that allows the cultivation, production, manufacture, sale, transportation, display, dispensing, distribution, or purchase of cannabis pursuant to a law or regulation of such State, political subdivision, or Indian Tribe that has jurisdiction over the Indian country, as applicable) or a service provider (wherever located), a depository institution, entity performing a financial service for or in association with a depository institution, or insurer that provides a financial service to a cannabis-related legitimate business or service provider, and the officers, directors, and employees of that depository institution, entity, or insurer may not be held liable pursuant to any Federal law or regulation— 
(1)solely for providing such a financial service; or (2)for further investing any income derived from such a financial service. 
(b)Protections for Federal reserve banks and Federal Home Loan BanksWith respect to providing a service to a depository institution that provides a financial service to a cannabis-related legitimate business (where such cannabis-related legitimate business operates within a State, political subdivision of a State, or Indian country that allows the cultivation, production, manufacture, sale, transportation, display, dispensing, distribution, or purchase of cannabis pursuant to a law or regulation of such State, political subdivision, or Indian Tribe that has jurisdiction over the Indian country, as applicable) or service provider (wherever located), a Federal reserve bank or Federal Home Loan Bank, and the officers, directors, and employees of the Federal reserve bank or Federal Home Loan Bank, may not be held liable pursuant to any Federal law or regulation— (1)solely for providing such a service; or 
(2)for further investing any income derived from such a service. (c)Protections for insurersWith respect to engaging in the business of insurance within a State, political subdivision of a State, or Indian country that allows the cultivation, production, manufacture, sale, transportation, display, dispensing, distribution, or purchase of cannabis pursuant to a law or regulation of such State, political subdivision, or Indian Tribe that has jurisdiction over the Indian country, as applicable, an insurer that engages in the business of insurance with a cannabis-related legitimate business or service provider or who otherwise engages with a person in a transaction permissible under State law related to cannabis, and the officers, directors, and employees of that insurer may not be held liable pursuant to any Federal law or regulation— 
(1)solely for engaging in the business of insurance; or (2)for further investing any income derived from the business of insurance. 
(d)Forfeiture 
(1)Depository institutionsA depository institution that has a legal interest in the collateral for a loan or another financial service provided to an owner, employee, or operator of a cannabis-related legitimate business or service provider, or to an owner or operator of real estate or equipment that is leased or sold to a cannabis-related legitimate business or service provider, shall not be subject to criminal, civil, or administrative forfeiture of that legal interest pursuant to any Federal law for providing such loan or other financial service. (2)Federal reserve banks and Federal Home Loan BanksA Federal reserve bank or Federal Home Loan Bank that has a legal interest in the collateral for a loan or another financial service provided to a depository institution that provides a financial service to a cannabis-related legitimate business or service provider, or to an owner or operator of real estate or equipment that is leased or sold to a cannabis-related legitimate business or service provider, shall not be subject to criminal, civil, or administrative forfeiture of that legal interest pursuant to any Federal law for providing such loan or other financial service. 
5405.Rules of construction 
(a)No requirement to provide financial servicesNothing in this title shall require a depository institution, entity performing a financial service for or in association with a depository institution, or insurer to provide financial services to a cannabis-related legitimate business, service provider, or any other business. (b)General examination, supervisory, and enforcement authorityNothing in this title may be construed in any way as limiting or otherwise restricting the general examination, supervisory, and enforcement authority of the Federal banking regulators, provided that the basis for any supervisory or enforcement action is not the provision of financial services to a cannabis-related legitimate business or service provider. 
(c)Business of insuranceNothing in this title shall interfere with the regulation of the business of insurance in accordance with the Act of March 9, 1945 (59 Stat. 33, chapter 20; 15 U.S.C. 1011 et seq.) (commonly known as the McCarran-Ferguson Act) and the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5301 et seq.). 5406.Requirements for filing suspicious activity reportsSection 5318(g) of title 31, United States Code, is amended by adding at the end the following: 
 
(5)Requirements for cannabis-related legitimate businesses 
(A)In generalWith respect to a financial institution or any director, officer, employee, or agent of a financial institution that reports a suspicious transaction pursuant to this subsection, if the reason for the report relates to a cannabis-related legitimate business or service provider, the report shall comply with appropriate guidance issued by the Financial Crimes Enforcement Network. Not later than the end of the 180-day period beginning on the date of enactment of this paragraph, the Secretary shall update the February 14, 2014, guidance titled BSA Expectations Regarding Marijuana-Related Businesses (FIN–2014–G001) to ensure that the guidance is consistent with the purpose and intent of the SAFE Banking Act of 2021 and does not significantly inhibit the provision of financial services to a cannabis-related legitimate business or service provider in a State, political subdivision of a State, or Indian country that has allowed the cultivation, production, manufacture, transportation, display, dispensing, distribution, sale, or purchase of cannabis pursuant to law or regulation of such State, political subdivision, or Indian Tribe that has jurisdiction over the Indian country. (B)DefinitionsFor purposes of this paragraph: 
(i)CannabisThe term cannabis has the meaning given the term marihuana in section 102 of the Controlled Substances Act (21 U.S.C. 802). (ii)Cannabis-related legitimate businessThe term cannabis-related legitimate business has the meaning given that term in section 5414 of the SAFE Banking Act of 2021. 
(iii)Indian countryThe term Indian country has the meaning given that term in section 1151 of title 18. (iv)Indian TribeThe term Indian Tribe has the meaning given that term in section 102 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a). 
(v)Financial serviceThe term financial service has the meaning given that term in section 5414 of the SAFE Banking Act of 2021. (vi)Service providerThe term service provider has the meaning given that term in section 5414 of the SAFE Banking Act of 2021. 
(vii)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession of the United States.. 5407.Guidance and examination proceduresNot later than 180 days after the date of enactment of this Act, the Financial Institutions Examination Council shall develop uniform guidance and examination procedures for depository institutions that provide financial services to cannabis-related legitimate businesses and service providers. 
5408.Annual diversity and inclusion reportThe Federal banking regulators shall issue an annual report to Congress containing— (1)information and data on the availability of access to financial services for minority-owned and women-owned cannabis-related legitimate businesses; and 
(2)any regulatory or legislative recommendations for expanding access to financial services for minority-owned and women-owned cannabis-related legitimate businesses. 5409.GAO study on diversity and inclusion (a)StudyThe Comptroller General of the United States shall carry out a study on the barriers to marketplace entry, including in the licensing process, and the access to financial services for potential and existing minority-owned and women-owned cannabis-related legitimate businesses. 
(b)ReportThe Comptroller General shall issue a report to the Congress— (1)containing all findings and determinations made in carrying out the study required under subsection (a); and 
(2)containing any regulatory or legislative recommendations for removing barriers to marketplace entry, including in the licensing process, and expanding access to financial services for potential and existing minority-owned and women-owned cannabis-related legitimate businesses. 5410.GAO study on effectiveness of certain reports on finding certain personsNot later than 2 years after the date of the enactment of this Act, the Comptroller General of the United States shall carry out a study on the effectiveness of reports on suspicious transactions filed pursuant to section 5318(g) of title 31, United States Code, at finding individuals or organizations suspected or known to be engaged with transnational criminal organizations and whether any such engagement exists in a State, political subdivision, or Indian Tribe that has jurisdiction over Indian country that allows the cultivation, production, manufacture, sale, transportation, display, dispensing, distribution, or purchase of cannabis. The study shall examine reports on suspicious transactions as follows: 
(1)During the period of 2014 until the date of the enactment of this Act, reports relating to marijuana-related businesses. (2)During the 1-year period after date of the enactment of this Act, reports relating to cannabis-related legitimate businesses. 
5411.Application of this title with respect to hemp-related legitimate businesses and hemp-related service providers 
(a)In generalThe provisions of this title (other than sections 5406 and 5410) shall apply with respect to hemp-related legitimate businesses and hemp-related service providers in the same manner as such provisions apply with respect to cannabis-related legitimate businesses and service providers. (b)DefinitionsIn this section: 
(1)CBDThe term CBD means cannabidiol. (2)HempThe term hemp has the meaning given that term under section 297A of the Agricultural Marketing Act of 1946 (7 U.S.C. 1639o). 
(3)Hemp-related legitimate businessThe term hemp-related legitimate business means a manufacturer, producer, or any person or company that— (A)engages in any activity described in subparagraph (B) in conformity with the Agricultural Improvement Act of 2018 (Public Law 115–334) and the regulations issued to implement such Act by the Department of Agriculture, where applicable, and the law of a State or political subdivision thereof or Indian Tribe; and 
(B)participates in any business or organized activity that involves handling hemp, hemp-derived CBD products, and other hemp-derived cannabinoid products, including cultivating, producing, extracting, manufacturing, selling, transporting, displaying, dispensing, distributing, or purchasing hemp, hemp-derived CBD products, and other hemp-derived cannabinoid products. (4)Hemp-related service providerThe term hemp-related service provider— 
(A)means a business, organization, or other person that— (i)sells goods or services to a hemp-related legitimate business; or 
(ii)provides any business services, including the sale or lease of real or any other property, legal or other licensed services, or any other ancillary service, relating to hemp, hemp-derived CBD products, or other hemp-derived cannabinoid products; and (B)does not include a business, organization, or other person that participates in any business or organized activity that involves handling hemp, hemp-derived CBD products, or other hemp-derived cannabinoid products, including cultivating, producing, manufacturing, selling, transporting, displaying, dispensing, distributing, or purchasing hemp, hemp-derived CBD products, and other hemp-derived cannabinoid products. 
5412.Banking services for hemp-related legitimate businesses and hemp-related service providers 
(a)FindingsThe Congress finds that— (1)the Agriculture Improvement Act of 2018 (Public Law 115–334) legalized hemp by removing it from the definition of marihuana under the Controlled Substances Act; 
(2)despite the legalization of hemp, some hemp businesses (including producers, manufacturers, and retailers) continue to have difficulty gaining access to banking products and services; and (3)businesses involved in the sale of hemp-derived CBD products are particularly affected, due to confusion about the legal status of such products. 
(b)Federal banking regulators’ hemp banking guidanceNot later than the end of the 90-day period beginning on the date of enactment of this Act, the Federal banking regulators shall update their existing guidance, as applicable, regarding the provision of financial services to hemp-related legitimate businesses and hemp-related service providers to address— (1)compliance with financial institutions’ existing obligations under Federal laws and implementing regulations determined relevant by the Federal banking regulators, including subchapter II of chapter 53 of title 31, United States Code, and its implementing regulation in conformity with this title and the Department of Agriculture’s rules regulating domestic hemp production (7 CFR 990); and 
(2)best practices for financial institutions to follow when providing financial services, including processing payments, to hemp-related legitimate businesses and hemp-related service providers. (c)DefinitionsIn this section: 
(1)Financial institutionThe term financial institution— (A)has the meaning given that term under section 5312(a) of title 31, United States Code; and 
(B)includes a bank holding company, as defined under section 2(a) of the Bank Holding Company Act of 1956 (12 U.S.C. 1841(a)). (2)Hemp termsThe terms CBD, hemp, hemp-related legitimate business, and hemp-related service provider have the meaning given those terms, respectively, under section 5411. 
5413.Requirements for deposit account termination requests and orders 
(a)Termination requests or orders must be valid 
(1)In generalAn appropriate Federal banking agency may not formally or informally request or order a depository institution to terminate a specific customer account or group of customer accounts or to otherwise restrict or discourage a depository institution from entering into or maintaining a banking relationship with a specific customer or group of customers unless— (A)the agency has a valid reason for such request or order; and 
(B)such reason is not based solely on reputation risk. (2)Treatment of national security threatsIf an appropriate Federal banking agency believes a specific customer or group of customers is, or is acting as a conduit for, an entity which— 
(A)poses a threat to national security; (B)is involved in terrorist financing; 
(C)is an agency of the Government of Iran, North Korea, Syria, or any country listed from time to time on the State Sponsors of Terrorism list; (D)is located in, or is subject to the jurisdiction of, any country specified in subparagraph (C); or 
(E)does business with any entity described in subparagraph (C) or (D), unless the appropriate Federal banking agency determines that the customer or group of customers has used due diligence to avoid doing business with any entity described in subparagraph (C) or (D),such belief shall satisfy the requirement under paragraph (1). (b)Notice requirement (1)In generalIf an appropriate Federal banking agency formally or informally requests or orders a depository institution to terminate a specific customer account or a group of customer accounts, the agency shall— 
(A)provide such request or order to the institution in writing; and (B)accompany such request or order with a written justification for why such termination is needed, including any specific laws or regulations the agency believes are being violated by the customer or group of customers, if any. 
(2)Justification requirementA justification described under paragraph (1)(B) may not be based solely on the reputation risk to the depository institution. (c)Customer notice (1)Notice requiredExcept as provided under paragraph (2) or as otherwise prohibited from being disclosed by law, if an appropriate Federal banking agency orders a depository institution to terminate a specific customer account or a group of customer accounts, the depository institution shall inform the specific customer or group of customers of the justification for the customer’s account termination described under subsection (b). 
(2)Notice prohibited 
(A)Notice prohibited in cases of national securityIf an appropriate Federal banking agency requests or orders a depository institution to terminate a specific customer account or a group of customer accounts based on a belief that the customer or customers pose a threat to national security, or are otherwise described under subsection (a)(2), neither the depository institution nor the appropriate Federal banking agency may inform the customer or customers of the justification for the customer’s account termination. (B)Notice prohibited in other casesIf an appropriate Federal banking agency determines that the notice required under paragraph (1) may interfere with an authorized criminal investigation, neither the depository institution nor the appropriate Federal banking agency may inform the specific customer or group of customers of the justification for the customer’s account termination. 
(d)Reporting requirementEach appropriate Federal banking agency shall issue an annual report to the Congress stating— (1)the aggregate number of specific customer accounts that the agency requested or ordered a depository institution to terminate during the previous year; and 
(2)the legal authority on which the agency relied in making such requests and orders and the frequency on which the agency relied on each such authority. (e)DefinitionsFor purposes of this section: 
(1)Appropriate Federal banking agencyThe term appropriate Federal banking agency means— (A)the appropriate Federal banking agency, as defined under section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813); and 
(B)the National Credit Union Administration, in the case of an insured credit union. (2)Depository institutionThe term depository institution means— 
(A)a depository institution, as defined under section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813); and (B)an insured credit union. 
5414.DefinitionsIn this title: (1)Business of insuranceThe term business of insurance has the meaning given such term in section 1002 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5481). 
(2)CannabisThe term cannabis has the meaning given the term marihuana in section 102 of the Controlled Substances Act (21 U.S.C. 802). (3)Cannabis productThe term cannabis product means any article which contains cannabis, including an article which is a concentrate, an edible, a tincture, a cannabis-infused product, or a topical. 
(4)Cannabis-related legitimate businessThe term cannabis-related legitimate business means a manufacturer, producer, or any person or company that— (A)engages in any activity described in subparagraph (B) pursuant to a law established by a State or a political subdivision of a State, as determined by such State or political subdivision; and 
(B)participates in any business or organized activity that involves handling cannabis or cannabis products, including cultivating, producing, manufacturing, selling, transporting, displaying, dispensing, distributing, or purchasing cannabis or cannabis products. (5)Depository institutionThe term depository institution means— 
(A)a depository institution as defined in section 3(c) of the Federal Deposit Insurance Act (12 U.S.C. 1813(c)); (B)a Federal credit union as defined in section 101 of the Federal Credit Union Act (12 U.S.C. 1752); or 
(C)a State credit union as defined in section 101 of the Federal Credit Union Act (12 U.S.C. 1752). (6)Federal banking regulatorThe term Federal banking regulator means each of the Board of Governors of the Federal Reserve System, the Bureau of Consumer Financial Protection, the Federal Deposit Insurance Corporation, the Federal Housing Finance Agency, the Financial Crimes Enforcement Network, the Office of Foreign Asset Control, the Office of the Comptroller of the Currency, the National Credit Union Administration, the Department of the Treasury, or any Federal agency or department that regulates banking or financial services, as determined by the Secretary of the Treasury. 
(7)Financial serviceThe term financial service— (A)means a financial product or service, as defined in section 1002 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5481), regardless if the customer receiving the product or service is a consumer or commercial entity; 
(B)means a financial product or service, or any combination of products and services, permitted to be provided by— (i)a national bank or a financial subsidiary pursuant to the authority provided under— 
(I)the provision designated Seventh of section 5136 of the Revised Statutes of the United States (12 U.S.C. 24); or (II)section 5136A of the Revised Statutes of the United States (12 U.S.C. 24a); and 
(ii)a Federal credit union, pursuant to the authority provided under the Federal Credit Union Act; (C)includes the business of insurance; 
(D)includes, whether performed directly or indirectly, the authorizing, processing, clearing, settling, billing, transferring for deposit, transmitting, delivering, instructing to be delivered, reconciling, collecting, or otherwise effectuating or facilitating of payments or funds, where such payments or funds are made or transferred by any means, including by the use of credit cards, debit cards, other payment cards, or other access devices, accounts, original or substitute checks, or electronic funds transfers; (E)includes acting as a money transmitting business which directly or indirectly makes use of a depository institution in connection with effectuating or facilitating a payment for a cannabis-related legitimate business or service provider in compliance with section 5330 of title 31, United States Code, and any applicable State law; and 
(F)includes acting as an armored car service for processing and depositing with a depository institution or a Federal reserve bank with respect to any monetary instruments (as defined under section 1956(c)(5) of title 18, United States Code. (8)Indian countryThe term Indian country has the meaning given that term in section 1151 of title 18. 
(9)Indian TribeThe term Indian Tribe has the meaning given that term in section 102 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a). (10)InsurerThe term insurer has the meaning given that term under section 313(r) of title 31, United States Code. 
(11)ManufacturerThe term manufacturer means a person who manufactures, compounds, converts, processes, prepares, or packages cannabis or cannabis products. (12)ProducerThe term producer means a person who plants, cultivates, harvests, or in any way facilitates the natural growth of cannabis. 
(13)Service providerThe term service provider— (A)means a business, organization, or other person that— 
(i)sells goods or services to a cannabis-related legitimate business; or (ii)provides any business services, including the sale or lease of real or any other property, legal or other licensed services, or any other ancillary service, relating to cannabis; and 
(B)does not include a business, organization, or other person that participates in any business or organized activity that involves handling cannabis or cannabis products, including cultivating, producing, manufacturing, selling, transporting, displaying, dispensing, distributing, or purchasing cannabis or cannabis products. (14)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession of the United States. 
5415.Discretionary surplus fundsSection 7(a)(3)(A) of the Federal Reserve Act (12 U.S.C. 289(a)(3)(A)) is amended by reducing the dollar figure by $6,000,000. LVWilderness and public lands AColorado Wilderness 5501.Secretary definedAs used in this subtitle, the term Secretary means the Secretary of the Interior or the Secretary of Agriculture, as appropriate. 
5502.Additions to National Wilderness Preservation System in the State of Colorado 
(a)AdditionsSection 2(a) of the Colorado Wilderness Act of 1993 (Public Law 103–77; 107 Stat. 756; 16 U.S.C. 1132 note) is amended by adding at the end the following paragraphs:  (23)Certain lands managed by the Colorado River Valley Field Office of the Bureau of Land Management, which comprise approximately 316 acres, as generally depicted on a map titled Maroon Bells Addition Proposed Wilderness, dated July 20, 2018, which is hereby incorporated in and shall be deemed to be a part of the Maroon Bells-Snowmass Wilderness Area designated by Public Law 88–577. 
(24)Certain lands managed by the Gunnison Field Office of the Bureau of Land Management, which comprise approximately 38,217 acres, as generally depicted on a map titled Redcloud & Handies Peak Proposed Wilderness, dated October 9, 2019, which shall be known as the Redcloud Peak Wilderness. (25)Certain lands managed by the Gunnison Field Office of the Bureau of Land Management or located in the Grand Mesa, Uncompahgre, and Gunnison National Forests, which comprise approximately 26,734 acres, as generally depicted on a map titled Redcloud & Handies Peak Proposed Wilderness, dated October 9, 2019, which shall be known as the Handies Peak Wilderness. 
(26)Certain lands managed by the Royal Gorge Field Office of the Bureau of Land Management, which comprise approximately 16,481 acres, as generally depicted on a map titled Table Mountain & McIntyre Hills Proposed Wilderness, dated November 7, 2019, which shall be known as the McIntyre Hills Wilderness. (27)Certain lands managed by the Colorado River Valley Field Office of the Bureau of Land Management, which comprise approximately 10,282 acres, as generally depicted on a map titled Grand Hogback Proposed Wilderness, dated October 16, 2019, which shall be known as the Grand Hogback Wilderness. 
(28)Certain lands managed by the Grand Junction Field Office of the Bureau of Land Management, which comprise approximately 25,624 acres, as generally depicted on a map titled Demaree Canyon Proposed Wilderness, dated October 9, 2019, which shall be known as the Demaree Canyon Wilderness. (29)Certain lands managed by the Grand Junction Field Office of the Bureau of Land Management, which comprise approximately 28,279 acres, as generally depicted on a map titled Little Books Cliff Proposed Wilderness, dated October 9, 2019, which shall be known as the Little Bookcliffs Wilderness. 
(30)Certain lands managed by the Colorado River Valley Field Office of the Bureau of Land Management, which comprise approximately 14,886 acres, as generally depicted on a map titled Bull Gulch & Castle Peak Proposed Wilderness, dated January 29, 2020, which shall be known as the Bull Gulch Wilderness. (31)Certain lands managed by the Colorado River Valley Field Office of the Bureau of Land Management, which comprise approximately 12,016 acres, as generally depicted on a map titled Bull Gulch & Castle Peak Proposed Wilderness Areas, dated January 29, 2020, which shall be known as the Castle Peak Wilderness.. 
(b)Further additionsThe following lands in the State of Colorado administered by the Bureau of Land Management or the United States Forest Service are hereby designated as wilderness and, therefore, as components of the National Wilderness Preservation System: (1)Certain lands managed by the Colorado River Valley Field Office of the Bureau of Land Management or located in the White River National Forest, which comprise approximately 19,240 acres, as generally depicted on a map titled Assignation Ridge Proposed Wilderness, dated November 12, 2019, which shall be known as the Assignation Ridge Wilderness. 
(2)Certain lands managed by the Royal Gorge Field Office of the Bureau of Land Management or located in the Pike and San Isabel National Forests, which comprise approximately 23,116 acres, as generally depicted on a map titled Badger Creek Proposed Wilderness, dated November 7, 2019, which shall be known as the Badger Creek Wilderness. (3)Certain lands managed by the Royal Gorge Field Office of the Bureau of Land Management or located in the Pike and San Isabel National Forests, which comprise approximately 35,251 acres, as generally depicted on a map titled Beaver Creek Proposed Wilderness, dated November 7, 2019, which shall be known as the Beaver Creek Wilderness. 
(4)Certain lands managed by the Royal Gorge Field Office of the Bureau of Land Management or the Bureau of Reclamation or located in the Pike and San Isabel National Forests, which comprise approximately 32,884 acres, as generally depicted on a map titled Grape Creek Proposed Wilderness, dated November 7, 2019, which shall be known as the Grape Creek Wilderness. (5)Certain lands managed by the Grand Junction Field Office of the Bureau of Land Management, which comprise approximately 13,351 acres, as generally depicted on a map titled North & South Bangs Canyon Proposed Wilderness, dated October 9, 2019, which shall be known as the North Bangs Canyon Wilderness. 
(6)Certain lands managed by the Grand Junction Field Office of the Bureau of Land Management, which comprise approximately 5,144 acres, as generally depicted on a map titled North & South Bangs Canyon Proposed Wilderness, dated October 9, 2019, which shall be known as the South Bangs Canyon Wilderness. (7)Certain lands managed by the Grand Junction Field Office of the Bureau of Land Management, which comprise approximately 26,624 acres, as generally depicted on a map titled Unaweep & Palisade Proposed Wilderness, dated October 9, 2019, which shall be known as The Palisade Wilderness. 
(8)Certain lands managed by the Grand Junction Field Office of the Bureau of Land Management or located in the Grand Mesa, Uncompaghre, and Gunnison National Forests, which comprise approximately 19,776 acres, as generally depicted on a map titled Unaweep & Palisade Proposed Wilderness, dated October 9, 2019, which shall be known as the Unaweep Wilderness. (9)Certain lands managed by the Grand Junction Field Office of the Bureau of Land Management and Uncompaghre Field Office of the Bureau of Land Management and in the Manti-LaSal National Forest, which comprise approximately 37,637 acres, as generally depicted on a map titled Sewemup Mesa Proposed Wilderness, dated November 7, 2019, which shall be known as the Sewemup Mesa Wilderness. 
(10)Certain lands managed by the Kremmling Field Office of the Bureau of Land Management, which comprise approximately 31 acres, as generally depicted on a map titled Platte River Addition Proposed Wilderness, dated July 20, 2018, and which are hereby incorporated in and shall be deemed to be part of the Platte River Wilderness designated by Public Law 98–550. (11)Certain lands managed by the Uncompahgre Field Office of the Bureau of Land Management, which comprise approximately 17,587 acres, as generally depicted on a map titled Roubideau Proposed Wilderness, dated October 9, 2019, which shall be known as the Roubideau Wilderness. 
(12)Certain lands managed by the Uncompahgre Field Office of the Bureau of Land Management or located in the Grand Mesa, Uncompaghre, and Gunnison National Forests, which comprise approximately 12,102 acres, as generally depicted on a map titled Norwood Canyon Proposed Wilderness, dated November 7, 2019, which shall be known as the Norwood Canyon Wilderness. (13)Certain lands managed by the Tres Rios Field Office of the Bureau of Land Management, which comprise approximately 24,475 acres, as generally depicted on a map titled Papoose & Cross Canyon Proposed Wilderness, and dated January 29, 2020, which shall be known as the Cross Canyon Wilderness. 
(14)Certain lands managed by the Tres Rios Field Office of the Bureau of Land Management, which comprise approximately 21,220 acres, as generally depicted on a map titled McKenna Peak Proposed Wilderness, dated October 16, 2019, which shall be known as the McKenna Peak Wilderness. (15)Certain lands managed by the Tres Rios Field Office of the Bureau of Land Management, which comprise approximately 14,270 acres, as generally depicted on a map titled Weber-Menefee Mountain Proposed Wilderness, dated October 9, 2019, which shall be known as the Weber-Menefee Mountain Wilderness. 
(16)Certain lands managed by the Uncompahgre and Tres Rios Field Offices of the Bureau of Land Management or the Bureau of Reclamation, which comprise approximately 33,351 acres, as generally depicted on a map titled Dolores River Canyon Proposed Wilderness, dated November 7, 2019, which shall be known as the Dolores River Canyon Wilderness. (17)Certain lands managed by the Royal Gorge Field Office of the Bureau of Land Management or located in the Pike and San Isabel National Forests, which comprise approximately 17,922 acres, as generally depicted on a map titled Browns Canyon Proposed Wilderness, dated October 9, 2019, which shall be known as the Browns Canyon Wilderness. 
(18)Certain lands managed by the San Luis Field Office of the Bureau of Land Management, which comprise approximately 10,527 acres, as generally depicted on a map titled San Luis Hills Proposed Wilderness, dated October 9, 2019 which shall be known as the San Luis Hills Wilderness. (19)Certain lands managed by the Royal Gorge Field Office of the Bureau of Land Management, which comprise approximately 23,559 acres, as generally depicted on a map titled Table Mountain & McIntyre Hills Proposed Wilderness, dated November 7, 2019, which shall be known as the Table Mountain Wilderness. 
(20)Certain lands managed by the Tres Rios Field Office of the Bureau of Land Management or located in the San Juan National Forest, which comprise approximately 10,844 acres, as generally depicted on a map titled North & South Ponderosa Gorge Proposed Wilderness, and dated January 31, 2020, which shall be known as the North Ponderosa Gorge Wilderness. (21)Certain lands managed by the Tres Rios Field Office of the Bureau of Land Management or located in the San Juan National Forest, which comprise approximately 12,393 acres, as generally depicted on a map titled North & South Ponderosa Gorge Proposed Wilderness, and dated January 31, 2020 which shall be known as the South Ponderosa Gorge Wilderness. 
(22)Certain lands managed by the Little Snake Field Office of the Bureau of Land Management which comprise approximately 33,168 acres, as generally depicted on a map titled Diamond Breaks Proposed Wilderness, and dated February 4, 2020 which shall be known as the Diamond Breaks Wilderness. (23)Certain lands managed by the Tres Rios Field Office of the Bureau of Land Management which comprises approximately 4,782 acres, as generally depicted on the map titled Papoose & Cross Canyon Proposed Wilderness”, and dated January 29, 2020 which shall be known as the Papoose Canyon Wilderness.  
(c)West elk additionCertain lands in the State of Colorado administered by the Gunnison Field Office of the Bureau of Land Management, the United States National Park Service, and the Bureau of Reclamation, which comprise approximately 6,695 acres, as generally depicted on a map titled West Elk Addition Proposed Wilderness, dated October 9, 2019, are hereby designated as wilderness and, therefore, as components of the National Wilderness Preservation System and are hereby incorporated in and shall be deemed to be a part of the West Elk Wilderness designated by Public Law 88–577. The boundary adjacent to Blue Mesa Reservoir shall be 50 feet landward from the water’s edge, and shall change according to the water level. (d)Maps and descriptionsAs soon as practicable after the date of enactment of the Act, the Secretary shall file a map and a boundary description of each area designated as wilderness by this section with the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate. Each map and boundary description shall have the same force and effect as if included in this subtitle, except that the Secretary may correct clerical and typographical errors in the map or boundary description. The maps and boundary descriptions shall be on file and available for public inspection in the Office of the Director of the Bureau of Land Management, Department of the Interior, and in the Office of the Chief of the Forest Service, Department of Agriculture, as appropriate. 
(e)State and private landsLands within the exterior boundaries of any wilderness area designated under this section that are owned by a private entity or by the State of Colorado, including lands administered by the Colorado State Land Board, shall be included within such wilderness area if such lands are acquired by the United States. Such lands may be acquired by the United States only as provided in the Wilderness Act (16 U.S.C. 1131 et seq.). 5503.Administrative provisions (a)In generalSubject to valid existing rights, lands designated as wilderness by this subtitle shall be managed by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and this subtitle, except that, with respect to any wilderness areas designated by this subtitle, any reference in the Wilderness Act to the effective date of the Wilderness Act shall be deemed to be a reference to the date of enactment of this subtitle. 
(b)GrazingGrazing of livestock in wilderness areas designated by this subtitle shall be administered in accordance with the provisions of section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)), as further interpreted by section 108 of Public Law 96–560, and the guidelines set forth in appendix A of House Report 101–405 of the 101st Congress. (c)State jurisdictionAs provided in section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this subtitle shall be construed as affecting the jurisdiction or responsibilities of the State of Colorado with respect to wildlife and fish in Colorado. 
(d)Buffer zones 
(1)In generalNothing in this subtitle creates a protective perimeter or buffer zone around any area designated as wilderness by this subtitle. (2)Activities outside wildernessThe fact that an activity or use on land outside the areas designated as wilderness by this subtitle can be seen or heard within the wilderness shall not preclude the activity or use outside the boundary of the wilderness. 
(e)Military helicopter overflights and operations 
(1)In generalNothing in this subtitle restricts or precludes— (A)low-level overflights of military helicopters over the areas designated as wilderness by this subtitle, including military overflights that can be seen or heard within any wilderness area; 
(B)military flight testing and evaluation;  (C)the designation or creation of new units of special use airspace, or the establishment of military flight training routes over any wilderness area; or 
(D)helicopter operations at designated landing zones within the potential wilderness areas established by subsection (i)(1). (2)Aerial navigation training exercisesThe Colorado Army National Guard, through the High-Altitude Army National Guard Aviation Training Site, may conduct aerial navigation training maneuver exercises over, and associated operations within, the potential wilderness areas designated by this subtitle— 
(A)in a manner and degree consistent with the memorandum of understanding dated August 4, 1987, entered into among the Colorado Army National Guard, the Bureau of Land Management, and the Forest Service; or (B)in a manner consistent with any subsequent memorandum of understanding entered into among the Colorado Army National Guard, the Bureau of Land Management, and the Forest Service. 
(f)Running eventsThe Secretary may continue to authorize competitive running events currently permitted in the Redcloud Peak Wilderness Area and Handies Peak Wilderness Area in a manner compatible with the preservation of such areas as wilderness. (g)Land tradesIf the Secretary trades privately owned land within the perimeter of the Redcloud Peak Wilderness Area or the Handies Peak Wilderness Area in exchange for Federal land, then such Federal land shall be located in Hinsdale County, Colorado. 
(h)Recreational climbingNothing in this subtitle prohibits recreational rock climbing activities in the wilderness areas, such as the placement, use, and maintenance of fixed anchors, including any fixed anchor established before the date of the enactment of this subtitle— (1)in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.); and 
(2)subject to any terms and conditions determined to be necessary by the Secretary. (i)Potential wilderness designations (1)In generalThe following lands are designated as potential wilderness areas: 
(A)Certain lands managed by the Colorado River Valley Field Office of the Bureau of Land Management, which comprise approximately 7,376 acres, as generally depicted on a map titled Pisgah East & West Proposed Wilderness and dated October 16, 2019, which, upon designation as wilderness under paragraph (2), shall be known as the Pisgah East Wilderness. (B)Certain lands managed by the Colorado River Valley Field Office of the Bureau of Land Management, which comprise approximately 6,828 acres, as generally depicted on a map titled Pisgah East & West Proposed Wilderness and dated October 16, 2019, which, upon designation as wilderness under paragraph (2), shall be known as the Pisgah West Wilderness. 
(C)Certain lands managed by the Colorado River Valley Field Office of the Bureau of Land Management or located in the White River National Forest, which comprise approximately 16,101 acres, as generally depicted on a map titled Flat Tops Proposed Wilderness Addition, dated October 9, 2019, and which, upon designation as wilderness under paragraph (2), shall be incorporated in and shall be deemed to be a part of the Flat Tops Wilderness designated by Public Law 94–146. (2)Designation as wildernessLands designated as a potential wilderness area by subparagraphs (A) through (C) of paragraph (1) shall be designated as wilderness on the date on which the Secretary publishes in the Federal Register a notice that all nonconforming uses of those lands authorized by subsection (e) in the potential wilderness area that would be in violation of the Wilderness Act (16 U.S.C. 1131 et seq.) have ceased. Such publication in the Federal Register and designation as wilderness shall occur for the potential wilderness area as the nonconforming uses cease in that potential wilderness area and designation as wilderness is not dependent on cessation of nonconforming uses in the other potential wilderness area. 
(3)ManagementExcept for activities provided for under subsection (e), lands designated as a potential wilderness area by paragraph (1) shall be managed by the Secretary in accordance with the Wilderness Act as wilderness pending the designation of such lands as wilderness under this subsection. 5504.Water (a)Effect on water rightsNothing in this subtitle— 
(1)affects the use or allocation, in existence on the date of enactment of this subtitle, of any water, water right, or interest in water; (2)affects any vested absolute or decreed conditional water right in existence on the date of enactment of this subtitle, including any water right held by the United States; 
(3)affects any interstate water compact in existence on the date of enactment of this subtitle; (4)authorizes or imposes any new reserved Federal water rights; and 
(5)shall be considered to be a relinquishment or reduction of any water rights reserved or appropriated by the United States in the State of Colorado on or before the date of the enactment of this subtitle. (b)Midstream areas (1)PurposeThe purpose of this subsection is to protect for the benefit and enjoyment of present and future generations— 
(A)the unique and nationally important values of areas designated as wilderness by section 102(b) (including the geological, cultural, archaeological, paleontological, natural, scientific, recreational, environmental, biological, wilderness, wildlife, riparian, historical, educational, and scenic resources of the public land); and (B)the water resources of area streams, based on seasonally available flows, that are necessary to support aquatic, riparian, and terrestrial species and communities. 
(2)Wilderness water rights 
(A)In generalThe Secretary shall ensure that any water rights within the wilderness designated by section 102(b) required to fulfill the purposes of such wilderness are secured in accordance with subparagraphs (B) through (G). (B)State law (i)Procedural requirementsAny water rights for which the Secretary pursues adjudication shall be appropriated, adjudicated, changed, and administered in accordance with the procedural requirements and priority system of State law. 
(ii)Establishment of water rights 
(I)In generalExcept as provided in subclause (II), the purposes and other substantive characteristics of the water rights pursued under this paragraph shall be established in accordance with State law. (II)ExceptionNotwithstanding subclause (I) and in accordance with this subtitle, the Secretary may appropriate and seek adjudication of water rights to maintain surface water levels and stream flows on and across the wilderness designated by section 102(b) to fulfill the purposes of such wilderness. 
(C)DeadlineThe Secretary shall promptly appropriate the water rights required to fulfill the purposes of the wilderness designated by section 102(b). (D)Required determinationThe Secretary shall not pursue adjudication for any instream flow water rights unless the Secretary makes a determination pursuant to subparagraph (E)(ii) or (F). 
(E)Cooperative enforcement 
(i)In generalThe Secretary shall not pursue adjudication of any Federal instream flow water rights established under this paragraph if— (I)the Secretary determines, upon adjudication of the water rights by the Colorado Water Conservation Board, that the Board holds water rights sufficient in priority, amount, and timing to fulfill the purposes of this subsection; and 
(II)the Secretary has entered into a perpetual agreement with the Colorado Water Conservation Board to ensure full exercise, protection, and enforcement of the State water rights within the wilderness to reliably fulfill the purposes of this subsection. (ii)AdjudicationIf the Secretary determines that the provisions of clause (i) have not been met, the Secretary shall adjudicate and exercise any Federal water rights required to fulfill the purposes of the wilderness in accordance with this paragraph. 
(F)Insufficient water rightsIf the Colorado Water Conservation Board modifies the instream flow water rights obtained under subparagraph (E) to such a degree that the Secretary determines that water rights held by the State are insufficient to fulfill the purposes of this subtitle, the Secretary shall adjudicate and exercise Federal water rights required to fulfill the purposes of this subtitle in accordance with subparagraph (B). (G)Failure to complyThe Secretary shall promptly act to exercise and enforce the water rights described in subparagraph (E) if the Secretary determines that— 
(i)the State is not exercising its water rights consistent with subparagraph (E)(i)(I); or (ii)the agreement described in subparagraph (E)(i)(II) is not fulfilled or complied with sufficiently to fulfill the purposes of this subtitle. 
(3)Water resource facilityNotwithstanding any other provision of law, beginning on the date of enactment of this subtitle, neither the President nor any other officer, employee, or agent of the United States shall fund, assist, authorize, or issue a license or permit for development of any new irrigation and pumping facility, reservoir, water conservation work, aqueduct, canal, ditch, pipeline, well, hydropower project, transmission, other ancillary facility, or other water, diversion, storage, or carriage structure in the wilderness designated by section 102(b). (c)Access and operation (1)DefinitionAs used in this subsection, the term water resource facility means irrigation and pumping facilities, reservoirs, water conservation works, aqueducts, canals, ditches, pipelines, wells, hydropower projects, transmission and other ancillary facilities, and other water diversion, storage, and carriage structures. 
(2)Access to water resource facilitiesSubject to the provisions of this subsection, the Secretary shall allow reasonable access to water resource facilities in existence on the date of enactment of this subtitle within the areas described in sections 102(b) and 102(c), including motorized access where necessary and customarily employed on routes existing as of the date of enactment of this subtitle. (3)Access routesExisting access routes within such areas customarily employed as of the date of enactment of this subtitle may be used, maintained, repaired, and replaced to the extent necessary to maintain their present function, design, and serviceable operation, so long as such activities have no increased adverse impacts on the resources and values of the areas described in sections 102(b) and 102(c) than existed as of the date of enactment of this subtitle. 
(4)Use of water resource facilitiesSubject to the provisions of this subsection and subsection (a)(4), the Secretary shall allow water resource facilities existing on the date of enactment of this subtitle within areas described in sections 102(b) and 102(c) to be used, operated, maintained, repaired, and replaced to the extent necessary for the continued exercise, in accordance with Colorado State law, of vested water rights adjudicated for use in connection with such facilities by a court of competent jurisdiction prior to the date of enactment of this subtitle. The impact of an existing facility on the water resources and values of the area shall not be increased as a result of changes in the adjudicated type of use of such facility as of the date of enactment of this subtitle. (5)Repair and maintenanceWater resource facilities, and access routes serving such facilities, existing within the areas described in sections 102(b) and 102(c) on the date of enactment of this subtitle shall be maintained and repaired when and to the extent necessary to prevent increased adverse impacts on the resources and values of the areas described in sections 102(b) and 102(c). 
5505.Sense of CongressIt is the sense of Congress that military aviation training on Federal public lands in Colorado, including the training conducted at the High-Altitude Army National Guard Aviation Training Site, is critical to the national security of the United States and the readiness of the Armed Forces. 5506.Department of defense study on impacts that the expansion of wilderness designations in the western united states would have on the readiness of the armed forces of the united states with respect to aviation training (a)Study requiredThe Secretary of Defense shall conduct a study on the impacts that the expansion of wilderness designations in the Western United States would have on the readiness of the Armed Forces of the United States with respect to aviation training. 
(b)ReportNot later than 180 days after the date of the enactment of this subtitle, the Secretary shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on the study required under subsection (a). BNorthwest California Wilderness, Recreation, and Working Forests 5510.DefinitionsIn this subtitle: 
(1)SecretaryThe term Secretary means— (A)with respect to land under the jurisdiction of the Secretary of Agriculture, the Secretary of Agriculture; and 
(B)with respect to land under the jurisdiction of the Secretary of the Interior, the Secretary of the Interior. (2)StateThe term State means the State of California. 
1Restoration and Economic Development 
5511.South Fork Trinity-Mad River Restoration Area 
(a)DefinitionsIn this section: (1)Collaboratively developedThe term collaboratively developed means projects that are developed and implemented through a collaborative process that— 
(A)includes— (i)appropriate Federal, State, and local agencies; and 
(ii)multiple interested persons representing diverse interests; and (B)is transparent and nonexclusive. 
(2)PlantationThe term plantation means a forested area that has been artificially established by planting or seeding. (3)RestorationThe term restoration means the process of assisting the recovery of an ecosystem that has been degraded, damaged, or destroyed by establishing the composition, structure, pattern, and ecological processes necessary to facilitate terrestrial and aquatic ecosystem sustainability, resilience, and health under current and future conditions. 
(4)Restoration areaThe term restoration area means the South Fork Trinity-Mad River Restoration Area, established by subsection (b). (5)Shaded fuel breakThe term shaded fuel break means a vegetation treatment that effectively addresses all project-generated slash and that retains: adequate canopy cover to suppress plant regrowth in the forest understory following treatment; the longest lived trees that provide the most shade over the longest period of time; the healthiest and most vigorous trees with the greatest potential for crown-growth in plantations and in natural stands adjacent to plantations; and all mature hardwoods, when practicable. 
(6)Stewardship contractThe term stewardship contract means an agreement or contract entered into under section 604 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c). (7)Wildland-urban interfaceThe term wildland-urban interface has the meaning given the term by section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511). 
(b)EstablishmentSubject to valid existing rights, there is established the South Fork Trinity-Mad River Restoration Area, comprising approximately 871,414 acres of Federal land administered by the Forest Service and Bureau of Land Management, as generally depicted on the map entitled South Fork Trinity-Mad River Restoration Area and dated May 15, 2020, to be known as the South Fork Trinity-Mad River Restoration Area. (c)PurposesThe purposes of the restoration area are to— 
(1)establish, restore, and maintain fire-resilient forest structures containing late successional forest structure characterized by large trees and multistoried canopies, as ecologically appropriate; (2)protect late successional reserves; 
(3)enhance the restoration of Federal lands within the restoration area; (4)reduce the threat posed by wildfires to communities within the restoration area; 
(5)protect and restore aquatic habitat and anadromous fisheries; (6)protect the quality of water within the restoration area; and 
(7)allow visitors to enjoy the scenic, recreational, natural, cultural, and wildlife values of the restoration area. (d)Management (1)In generalThe Secretary shall manage the restoration area— 
(A)in a manner consistent with the purposes described in subsection (c); (B)in a manner that— 
(i)in the case of the Forest Service, prioritizes restoration of the restoration area over other nonemergency vegetation management projects on the portions of the Six Rivers and Shasta-Trinity National Forests in Humboldt and Trinity Counties; and (ii)in the case of the United States Fish and Wildlife Service, establishes with the Forest Service an agreement for cooperation to ensure timely completion of consultation required by section 7 of the Endangered Species Act (15 U.S.C. 1536) on restoration projects within the restoration area and agreement to maintain and exchange information on planning schedules and priorities on a regular basis; 
(C)in accordance with— (i)the laws (including regulations) and rules applicable to the National Forest System for land managed by the Forest Service; 
(ii)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) for land managed by the Bureau of Land Management; (iii)this subtitle; and 
(iv)any other applicable law (including regulations); and (D)in a manner consistent with congressional intent that consultation for restoration projects within the restoration area is completed in a timely and efficient manner. 
(2)Conflict of laws 
(A)In generalThe establishment of the restoration area shall not change the management status of any land or water that is designated wilderness or as a wild and scenic river, including lands and waters designated by this subtitle. (B)Resolution of conflictIf there is a conflict between the laws applicable to the areas described in subparagraph (A) and this section, the more restrictive provision shall control. 
(3)Uses 
(A)In generalThe Secretary shall only allow uses of the restoration area that the Secretary determines would further the purposes described in subsection (c). (B)PriorityThe Secretary shall prioritize restoration activities within the restoration area. 
(C)LimitationNothing in this section shall limit the Secretary’s ability to plan, approve, or prioritize activities outside of the restoration area. (4)Wildland fire (A)In generalNothing in this section prohibits the Secretary, in cooperation with other Federal, State, and local agencies, as appropriate, from conducting wildland fire operations in the restoration area, consistent with the purposes of this section. 
(B)PriorityThe Secretary may use prescribed burning and managed wildland fire to the fullest extent practicable to achieve the purposes of this section. (5)Road decommissioning (A)In generalTo the extent practicable, the Secretary shall decommission unneeded National Forest System roads identified for decommissioning and unauthorized roads identified for decommissioning within the restoration area— 
(i)subject to appropriations; (ii)consistent with the analysis required by subparts A and B of part 212 of title 36, Code of Federal Regulations; and 
(iii)in accordance with existing law. (B)Additional requirementIn making determinations regarding road decommissioning under subparagraph (A), the Secretary shall consult with— 
(i)appropriate State, Tribal, and local governmental entities; and (ii)members of the public. 
(C)DefinitionAs used in subparagraph (A), the term decommission means— (i)to reestablish vegetation on a road; and 
(ii)to restore any natural drainage, watershed function, or other ecological processes that are disrupted or adversely impacted by the road by removing or hydrologically disconnecting the road prism. (6)Vegetation management (A)In generalSubject to subparagraphs (B), (C), and (D), the Secretary may conduct vegetation management projects in the restoration area only where necessary to— 
(i)maintain or restore the characteristics of ecosystem composition and structure; (ii)reduce wildfire risk to communities by promoting forests that are fire resilient; 
(iii)improve the habitat of threatened, endangered, or sensitive species; (iv)protect or improve water quality; or 
(v)enhance the restoration of lands within the restoration area. (B)Additional requirements (i)Shaded fuel breaksIn carrying out subparagraph (A), the Secretary shall prioritize, as practicable, the establishment of a network of shaded fuel breaks within— 
(I)the portions of the wildland-urban interface that are within 150 feet from private property contiguous to Federal land; (II)150 feet from any road that is open to motorized vehicles as of the date of enactment of this subtitle— 
(aa)except that, where topography or other conditions require, the Secretary may establish shaded fuel breaks up to 275 feet from a road so long as the combined total width of the shaded fuel breaks for both sides of the road does not exceed 300 feet; and (bb)provided that the Secretary shall include vegetation treatments within a minimum of 25 feet of the road where practicable, feasible, and appropriate as part of any shaded fuel break; or 
(III)150 feet of any plantation. (ii)Plantations; riparian reservesThe Secretary may undertake vegetation management projects— 
(I)in areas within the restoration area in which fish and wildlife habitat is significantly compromised as a result of past management practices (including plantations); and (II)within designated riparian reserves only where necessary to maintain the integrity of fuel breaks and to enhance fire resilience. 
(C)ComplianceThe Secretary shall carry out vegetation management projects within the restoration area— (i)in accordance with— 
(I)this section; and (II)existing law (including regulations); 
(ii)after providing an opportunity for public comment; and (iii)subject to appropriations. 
(D)Best available scienceThe Secretary shall use the best available science in planning and implementing vegetation management projects within the restoration area. (7)Grazing (A)Existing grazingThe grazing of livestock in the restoration area, where established before the date of enactment of this subtitle, shall be permitted to continue— 
(i)subject to— (I)such reasonable regulations, policies, and practices as the Secretary considers necessary; and 
(II)applicable law (including regulations); and (ii)in a manner consistent with the purposes described in subsection (c). 
(B)Targeted new grazingThe Secretary may issue annual targeted grazing permits for the grazing of livestock in the restoration area, where not established before the date of the enactment of this subtitle, to control noxious weeds, aid in the control of wildfire within the wildland-urban interface, or to provide other ecological benefits subject to— (i)such reasonable regulations, policies, and practices as the Secretary considers necessary; and 
(ii)a manner consistent with the purposes described in subsection (c). (C)Best Available ScienceThe Secretary shall use the best available science when determining whether to issue targeted grazing permits within the restoration area. 
(e)WithdrawalSubject to valid existing rights, the restoration area is withdrawn from— (1)all forms of entry, appropriation, and disposal under the public land laws; 
(2)location, entry, and patent under the mining laws; and (3)disposition under all laws relating to mineral and geothermal leasing or mineral materials. 
(f)Use of stewardship contractsTo the maximum extent practicable, the Secretary shall— (1)use stewardship contracts to implement this section; and 
(2)use revenue derived from such stewardship contracts for restoration and other activities within the restoration area which shall include staff and administrative costs to support timely consultation activities for restoration projects. (g)CollaborationIn developing and implementing restoration projects in the restoration area, the Secretary shall consult with collaborative groups with an interest in the restoration area. 
(h)Environmental reviewA collaboratively developed restoration project within the restoration area may be carried out in accordance with the provisions for hazardous fuel reduction projects set forth in sections 104, 105, and 106 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6514–6516), as applicable. (i)Multiparty monitoringThe Secretary of Agriculture shall— 
(1)in collaboration with the Secretary of the Interior and interested persons, use a multiparty monitoring, evaluation, and accountability process to assess the positive or negative ecological, social, and economic effects of restoration projects within the restoration area; and (2)incorporate the monitoring results into the management of the restoration area. 
(j)FundingThe Secretary shall use all existing authorities to secure as much funding as necessary to fulfill the purposes of the restoration area. (k)Forest residues utilization (1)In generalIn accordance with applicable law, including regulations, and this section, the Secretary may utilize forest residues from restoration projects, including shaded fuel breaks, in the restoration area for research and development of biobased products that result in net carbon sequestration. 
(2)PartnershipsIn carrying out paragraph (1), the Secretary may enter into partnerships with universities, nongovernmental organizations, industry, Tribes, and Federal, State, and local governmental agencies. 5512.Redwood National and State Parks restoration (a)Partnership agreementsThe Secretary of the Interior is authorized to undertake initiatives to restore degraded redwood forest ecosystems in Redwood National and State Parks in partnership with the State of California, local agencies, and nongovernmental organizations. 
(b)ComplianceIn carrying out any initiative authorized by subsection (a), the Secretary of the Interior shall comply with all applicable law. 5513.California Public Lands Remediation Partnership (a)DefinitionsIn this section: 
(1)PartnershipThe term partnership means the California Public Lands Remediation Partnership, established by subsection (b). (2)Priority landsThe term priority lands means Federal land within the State that is determined by the partnership to be a high priority for remediation. 
(3)RemediationThe term remediation means to facilitate the recovery of lands and waters that have been degraded, damaged, or destroyed by illegal marijuana cultivation or another illegal activity. Remediation includes but is not limited to removal of trash, debris, and other material, and establishing the composition, structure, pattern, and ecological processes necessary to facilitate terrestrial and aquatic ecosystem sustainability, resilience, and health under current and future conditions. (b)EstablishmentThere is hereby established a California Public Lands Remediation Partnership. 
(c)PurposesThe purposes of the partnership are to— (1)coordinate the activities of Federal, State, Tribal, and local authorities, and the private sector, in the remediation of priority lands in the State affected by illegal marijuana cultivation or other illegal activities; and 
(2)use the resources and expertise of each agency, authority, or entity in implementing remediation activities on priority lands in the State. (d)MembershipThe members of the partnership shall include the following: 
(1)The Secretary of Agriculture, or a designee of the Secretary of Agriculture to represent the Forest Service. (2)The Secretary of the Interior, or a designee of the Secretary of the Interior, to represent the United States Fish and Wildlife Service, Bureau of Land Management, and National Park Service. 
(3)The Director of the Office of National Drug Control Policy, or a designee of the Director. (4)The Secretary of the State Natural Resources Agency, or a designee of the Secretary, to represent the California Department of Fish and Wildlife. 
(5)A designee of the California State Water Resources Control Board. (6)A designee of the California State Sheriffs’ Association. 
(7)One member to represent federally recognized Indian Tribes, to be appointed by the Secretary of Agriculture. (8)One member to represent nongovernmental organizations with an interest in Federal land remediation, to be appointed by the Secretary of Agriculture. 
(9)One member to represent local governmental interests, to be appointed by the Secretary of Agriculture. (10)A law enforcement official from each of the following: 
(A)The Department of the Interior. (B)The Department of Agriculture. 
(11)A scientist to provide expertise and advise on methods needed for remediation efforts, to be appointed by the Secretary of Agriculture. (12)A designee of the National Guard Counter Drug Program. 
(e)DutiesTo further the purposes of this section, the partnership shall— (1)identify priority lands for remediation in the State; 
(2)secure resources from Federal and non-Federal sources to apply to remediation of priority lands in the State; (3)support efforts by Federal, State, Tribal, and local agencies, and nongovernmental organizations in carrying out remediation of priority lands in the State; 
(4)support research and education on the impacts of, and solutions to, illegal marijuana cultivation and other illegal activities on priority lands in the State; (5)involve other Federal, State, Tribal, and local agencies, nongovernmental organizations, and the public in remediation efforts, to the extent practicable; and 
(6)take any other administrative or advisory actions as necessary to address remediation of priority lands in the State. (f)AuthoritiesTo implement this section, the partnership may, subject to the prior approval of the Secretary of Agriculture— 
(1)make grants to the State, political subdivisions of the State, nonprofit organizations, and other persons; (2)enter into cooperative agreements with, or provide grants or technical assistance to, the State, political subdivisions of the State, nonprofit organizations, Federal agencies, and other interested parties; 
(3)hire and compensate staff; (4)obtain funds or services from any source, including Federal and non-Federal funds, and funds and services provided under any other Federal law or program; 
(5)contract for goods or services; and (6)support activities of partners and any other activities that further the purposes of this section. 
(g)ProceduresThe partnership shall establish such rules and procedures as it deems necessary or desirable. (h)Local hiringThe partnership shall, to the maximum extent practicable and in accordance with existing law, give preference to local entities and persons when carrying out this section. 
(i)Service without compensationMembers of the partnership shall serve without pay. (j)Duties and authorities of the secretary of agriculture (1)In generalThe Secretary of Agriculture shall convene the partnership on a regular basis to carry out this section. 
(2)Technical and financial assistanceThe Secretary of Agriculture and Secretary of the Interior may provide technical and financial assistance, on a reimbursable or nonreimbursable basis, as determined by the appropriate Secretary, to the partnership or any members of the partnership to carry out this subtitle. (3)Cooperative agreementsThe Secretary of Agriculture and Secretary of the Interior may enter into cooperative agreements with the partnership, any members of the partnership, or other public or private entities to provide technical, financial, or other assistance to carry out this subtitle. 
5514.Trinity Lake visitor center 
(a)In generalThe Secretary of Agriculture, acting through the Chief of the Forest Service, may establish, in cooperation with any other public or private entities that the Secretary may determine to be appropriate, a visitor center in Weaverville, California— (1)to serve visitors; and 
(2)to assist in fulfilling the purposes of the Whiskeytown-Shasta-Trinity National Recreation Area. (b)RequirementsThe Secretary shall ensure that the visitor center authorized under subsection (a) is designed to interpret the scenic, biological, natural, historical, scientific, paleontological, recreational, ecological, wilderness, and cultural resources of the Whiskeytown-Shasta-Trinity National Recreation Area and other nearby Federal lands. 
(c)Cooperative agreementsThe Secretary of Agriculture may, in a manner consistent with this subtitle, enter into cooperative agreements with the State and any other appropriate institutions and organizations to carry out the purposes of this section. 5515.Del Norte County visitor center (a)In generalThe Secretary of Agriculture and Secretary of the Interior, acting jointly or separately, may establish, in cooperation with any other public or private entities that the Secretaries determine to be appropriate, a visitor center in Del Norte County, California— 
(1)to serve visitors; and (2)to assist in fulfilling the purposes of Redwood National and State Parks, the Smith River National Recreation Area, and other nearby Federal lands. 
(b)RequirementsThe Secretaries shall ensure that the visitor center authorized under subsection (a) is designed to interpret the scenic, biological, natural, historical, scientific, paleontological, recreational, ecological, wilderness, and cultural resources of Redwood National and State Parks, the Smith River National Recreation Area, and other nearby Federal lands. 5516.Management plans (a)In generalIn revising the land and resource management plan for the Shasta-Trinity, Six Rivers, Klamath, and Mendocino National Forests, the Secretary shall— 
(1)consider the purposes of the South Fork Trinity-Mad River Restoration Area established by section 211; and (2)include or update the fire management plan for the wilderness areas and wilderness additions established by this subtitle. 
(b)RequirementIn carrying out the revisions required by subsection (a), the Secretary shall— (1)develop spatial fire management plans in accordance with— 
(A)the Guidance for Implementation of Federal Wildland Fire Management Policy dated February 13, 2009, including any amendments to that guidance; and (B)other appropriate policies; 
(2)ensure that a fire management plan— (A)considers how prescribed or managed fire can be used to achieve ecological management objectives of wilderness and other natural or primitive areas; and 
(B)in the case of a wilderness area expanded by section 231, provides consistent direction regarding fire management to the entire wilderness area, including the addition; (3)consult with— 
(A)appropriate State, Tribal, and local governmental entities; and (B)members of the public; and 
(4)comply with applicable laws (including regulations). 5517.Study; partnerships related to overnight accommodations (a)StudyThe Secretary of the Interior, in consultation with interested Federal, State, Tribal, and local entities, and private and nonprofit organizations, shall conduct a study to evaluate the feasibility and suitability of establishing overnight accommodations near Redwood National and State Parks on— 
(1)Federal land at the northern boundary or on land within 20 miles of the northern boundary; and (2)Federal land at the southern boundary or on land within 20 miles of the southern boundary. 
(b)Partnerships 
(1)Agreements authorizedIf the study conducted under subsection (a) determines that establishing the described accommodations is suitable and feasible, the Secretary may enter into agreements with qualified private and nonprofit organizations for the development, operation, and maintenance of overnight accommodations. (2)ContentsAny agreements entered into under paragraph (1) shall clearly define the role and responsibility of the Secretary and the private or nonprofit organization. 
(3)ComplianceThe Secretary shall enter agreements under paragraph (1) in accordance with existing law. (4)EffectNothing in this subsection— 
(A)reduces or diminishes the authority of the Secretary to manage land and resources under the jurisdiction of the Secretary; or (B)amends or modifies the application of any existing law (including regulations) applicable to land under the jurisdiction of the Secretary. 
2Recreation 
5521.Horse Mountain Special Management Area 
(a)EstablishmentSubject to valid existing rights, there is established the Horse Mountain Special Management Area (referred to in this section as the special management area) comprising approximately 7,482 acres of Federal land administered by the Forest Service in Humboldt County, California, as generally depicted on the map entitled Horse Mountain Special Management Area and dated May 15, 2020. (b)PurposesThe purpose of the special management area is to enhance the recreational and scenic values of the special management area while conserving the plants, wildlife, and other natural resource values of the area. 
(c)Management plan 
(1)In generalNot later than 3 years after the date of enactment of this subtitle and in accordance with paragraph (2), the Secretary shall develop a comprehensive plan for the long-term management of the special management area. (2)ConsultationIn developing the management plan required under paragraph (1), the Secretary shall consult with— 
(A)appropriate State, Tribal, and local governmental entities; and (B)members of the public. 
(3)Additional requirementThe management plan required under paragraph (1) shall ensure that recreational use within the special management area does not cause significant adverse impacts on the plants and wildlife of the special management area. (d)Management (1)In generalThe Secretary shall manage the special management area— 
(A)in furtherance of the purposes described in subsection (b); and (B)in accordance with— 
(i)the laws (including regulations) generally applicable to the National Forest System; (ii)this section; and 
(iii)any other applicable law (including regulations). (2)RecreationThe Secretary shall continue to authorize, maintain, and enhance the recreational use of the special management area, including hunting, fishing, camping, hiking, hang gliding, sightseeing, nature study, horseback riding, rafting, mountain biking, and motorized recreation on authorized routes, and other recreational activities, so long as such recreational use is consistent with the purposes of the special management area, this section, other applicable law (including regulations), and applicable management plans. 
(3)Motorized vehicles 
(A)In generalExcept as provided in subparagraph (B), the use of motorized vehicles in the special management area shall be permitted only on roads and trails designated for the use of motorized vehicles. (B)Use of snowmobilesThe winter use of snowmobiles shall be allowed in the special management area— 
(i)during periods of adequate snow coverage during the winter season; and (ii)subject to any terms and conditions determined to be necessary by the Secretary. 
(4)New trails 
(A)In generalThe Secretary may construct new trails for motorized or nonmotorized recreation within the special management area in accordance with— (i)the laws (including regulations) generally applicable to the National Forest System; 
(ii)this section; and (iii)any other applicable law (including regulations). 
(B)PriorityIn establishing new trails within the special management area, the Secretary shall— (i)prioritize the establishment of loops that provide high-quality, diverse recreational experiences; and 
(ii)consult with members of the public. (e)WithdrawalSubject to valid existing rights, the special management area is withdrawn from— 
(1)all forms of appropriation or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and 
(3)disposition under laws relating to mineral and geothermal leasing. 5522.Bigfoot National Recreation Trail (a)Feasibility study (1)In generalNot later than 3 years after the date of the enactment of this subtitle, the Secretary of Agriculture, in cooperation with the Secretary of the Interior, shall submit to the Committee on Natural Resources of the House of Representatives and Committee on Energy and Natural Resources of the Senate a study that describes the feasibility of establishing a nonmotorized Bigfoot National Recreation Trail that follows the route described in paragraph (2). 
(2)RouteThe trail described in paragraph (1) shall extend from the Ides Cove Trailhead in the Mendocino National Forest to Crescent City, California, by roughly following the route as generally depicted on the map entitled Bigfoot National Recreation Trail—Proposed and dated July 25, 2018. (3)Additional requirementIn completing the study required by subsection (a), the Secretary of Agriculture shall consult with— 
(A)appropriate Federal, State, Tribal, regional, and local agencies; (B)private landowners; 
(C)nongovernmental organizations; and (D)members of the public. 
(b)Designation 
(1)In generalUpon a determination that the Bigfoot National Recreation Trail is feasible and meets the requirements for a National Recreation Trail in section 1243 of title 16, United States Code, the Secretary of Agriculture shall designate the Bigfoot National Recreation Trail in accordance with— (A)the National Trails System Act (Public Law 90–543); 
(B)this subtitle; and (C)other applicable law (including regulations). 
(2)AdministrationUpon designation by the Secretary of Agriculture, the Bigfoot National Recreation Trail (referred to in this section as the trail) shall be administered by the Secretary of Agriculture, in consultation with— (A)other Federal, State, Tribal, regional, and local agencies; 
(B)private landowners; and (C)other interested organizations. 
(3)Private property rights 
(A)In generalNo portions of the trail may be located on non-Federal land without the written consent of the landowner. (B)ProhibitionThe Secretary of Agriculture shall not acquire for the trail any land or interest in land outside the exterior boundary of any federally managed area without the consent of the owner of the land or interest in the land. 
(C)EffectNothing in this section— (i)requires any private property owner to allow public access (including Federal, State, or local government access) to private property; or 
(ii)modifies any provision of Federal, State, or local law with respect to public access to or use of private land. (c)Cooperative agreementsIn carrying out this section, the Secretary of Agriculture may enter into cooperative agreements with State, Tribal, and local government entities and private entities to complete needed trail construction, reconstruction, realignment, maintenance, or education projects related to the Bigfoot National Recreation Trail. 
(d)Map 
(1)Map requiredUpon designation of the Bigfoot National Recreation Trail, the Secretary of Agriculture shall prepare a map of the trail. (2)Public availabilityThe map referred to in paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service. 
5523.Elk Camp Ridge Recreation Trail 
(a)Designation 
(1)In generalIn accordance with paragraph (2), the Secretary of Agriculture after an opportunity for public comment, shall designate a trail (which may include a system of trails)— (A)for use by off-highway vehicles or mountain bicycles, or both; and 
(B)to be known as the Elk Camp Ridge Recreation Trail. (2)RequirementsIn designating the Elk Camp Ridge Recreation Trail (referred to in this section as the trail), the Secretary shall only include trails that are— 
(A)as of the date of enactment of this subtitle, authorized for use by off-highway vehicles or mountain bikes, or both; and (B)located on land that is managed by the Forest Service in Del Norte County. 
(3)MapA map that depicts the trail shall be on file and available for public inspection in the appropriate offices of the Forest Service. (b)Management (1)In generalThe Secretary shall manage the trail— 
(A)in accordance with applicable laws (including regulations); (B)to ensure the safety of citizens who use the trail; and 
(C)in a manner by which to minimize any damage to sensitive habitat or cultural resources. (2)Monitoring; evaluationTo minimize the impacts of the use of the trail on environmental and cultural resources, the Secretary shall annually assess the effects of the use of off-highway vehicles and mountain bicycles on— 
(A)the trail; (B)land located in proximity to the trail; and 
(C)plants, wildlife, and wildlife habitat. (3)ClosureThe Secretary, in consultation with the State and Del Norte County, and subject to paragraph (4), may temporarily close or permanently reroute a portion of the trail if the Secretary determines that— 
(A)the trail is having an adverse impact on— (i)wildlife habitats; 
(ii)natural resources; (iii)cultural resources; or 
(iv)traditional uses; (B)the trail threatens public safety; or 
(C)closure of the trail is necessary— (i)to repair damage to the trail; or 
(ii)to repair resource damage. (4)ReroutingAny portion of the trail that is temporarily closed by the Secretary under paragraph (3) may be permanently rerouted along any road or trail— 
(A)that is— (i)in existence as of the date of the closure of the portion of the trail; 
(ii)located on public land; and (iii)open to motorized or mechanized use; and 
(B)if the Secretary determines that rerouting the portion of the trail would not significantly increase or decrease the length of the trail. (5)Notice of available routesThe Secretary shall ensure that visitors to the trail have access to adequate notice relating to the availability of trail routes through— 
(A)the placement of appropriate signage along the trail; and (B)the distribution of maps, safety education materials, and other information that the Secretary concerned determines to be appropriate. 
(c)EffectNothing in this section affects the ownership, management, or other rights relating to any non-Federal land (including any interest in any non-Federal land). 5524.Trinity Lake Trail (a)Trail construction (1)Feasibility studyNot later than 18 months after the date of enactment of this subtitle, the Secretary shall study the feasibility and public interest of constructing a recreational trail for nonmotorized uses around Trinity Lake. 
(2)Construction 
(A)Construction authorizedSubject to appropriations, and in accordance with paragraph (3), if the Secretary determines under paragraph (1) that the construction of the trail described in such paragraph is feasible and in the public interest, the Secretary may provide for the construction of the trail. (B)Use of volunteer services and contributionsThe trail may be constructed under this section through the acceptance of volunteer services and contributions from non-Federal sources to reduce or eliminate the need for Federal expenditures to construct the trail. 
(3)ComplianceIn carrying out this section, the Secretary shall comply with— (A)the laws (including regulations) generally applicable to the National Forest System; and 
(B)this subtitle. (b)EffectNothing in this section affects the ownership, management, or other rights relating to any non-Federal land (including any interest in any non-Federal land). 
5525.Trails study 
(a)In generalNot later than 2 years after the date of enactment of this subtitle, the Secretary of Agriculture, in accordance with subsection (b) and in consultation with interested parties, shall conduct a study to improve motorized and nonmotorized recreation trail opportunities (including mountain bicycling) on land not designated as wilderness within the portions of the Six Rivers, Shasta-Trinity, and Mendocino National Forests located in Del Norte, Humboldt, Trinity, and Mendocino Counties. (b)ConsultationIn carrying out the study required by subsection (a), the Secretary of Agriculture shall consult with the Secretary of the Interior regarding opportunities to improve, through increased coordination, recreation trail opportunities on land under the jurisdiction of the Secretary of the Interior that shares a boundary with the national forest land described in subsection (a). 
5526.Construction of mountain bicycling routes 
(a)Trail construction 
(1)Feasibility studyNot later than 18 months after the date of enactment of this subtitle, the Secretary of Agriculture shall study the feasibility and public interest of constructing recreational trails for mountain bicycling and other nonmotorized uses on the routes as generally depicted in the report entitled Trail Study for Smith River National Recreation Area Six Rivers National Forest and dated 2016. (2)Construction (A)Construction authorizedSubject to appropriations, and in accordance with paragraph (3), if the Secretary determines under paragraph (1) that the construction of one or more routes described in such paragraph is feasible and in the public interest, the Secretary may provide for the construction of the routes. 
(B)ModificationsThe Secretary may modify the routes as necessary in the opinion of the Secretary. (C)Use of volunteer services and contributionsRoutes may be constructed under this section through the acceptance of volunteer services and contributions from non-Federal sources to reduce or eliminate the need for Federal expenditures to construct the route. 
(3)ComplianceIn carrying out this section, the Secretary shall comply with— (A)the laws (including regulations) generally applicable to the National Forest System; and 
(B)this subtitle. (b)EffectNothing in this section affects the ownership, management, or other rights relating to any non-Federal land (including any interest in any non-Federal land). 
5527.Partnerships 
(a)Agreements authorizedThe Secretary is authorized to enter into agreements with qualified private and nonprofit organizations to undertake the following activities on Federal lands in Mendocino, Humboldt, Trinity, and Del Norte Counties— (1)trail and campground maintenance; 
(2)public education, visitor contacts, and outreach; and (3)visitor center staffing. 
(b)ContentsAny agreements entered into under subsection (a) shall clearly define the role and responsibility of the Secretary and the private or nonprofit organization. (c)ComplianceThe Secretary shall enter into agreements under subsection (a) in accordance with existing law. 
(d)EffectNothing in this section— (1)reduces or diminishes the authority of the Secretary to manage land and resources under the jurisdiction of the Secretary; or 
(2)amends or modifies the application of any existing law (including regulations) applicable to land under the jurisdiction of the Secretary. 3Conservation 5531.Designation of wilderness (a)In generalIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the State are designated as wilderness areas and as components of the National Wilderness Preservation System: 
(1)Black butte river wildernessCertain Federal land managed by the Forest Service in the State, comprising approximately 11,155 acres, as generally depicted on the map entitled Black Butte Wilderness—Proposed and dated May 15, 2020, which shall be known as the Black Butte River Wilderness. (2)Chanchelulla wilderness additionsCertain Federal land managed by the Forest Service in the State, comprising approximately 6,382 acres, as generally depicted on the map entitled Chanchelulla Wilderness Additions—Proposed and dated May 15, 2020, which is incorporated in, and considered to be a part of, the Chanchelulla Wilderness, as designated by section 101(a)(4) of the California Wilderness Act of 1984 (16 U.S.C. 1132 note; 98 Stat. 1619). 
(3)Chinquapin wildernessCertain Federal land managed by the Forest Service in the State, comprising approximately 27,164 acres, as generally depicted on the map entitled Chinquapin Wilderness—Proposed and dated May 15, 2020, which shall be known as the Chinquapin Wilderness. (4)Elkhorn ridge wilderness additionCertain Federal land managed by the Bureau of Land Management in the State, comprising approximately 37 acres, as generally depicted on the map entitled Proposed Elkhorn Ridge Wilderness Additions and dated October 24, 2019, which is incorporated in, and considered to be a part of, the Elkhorn Ridge Wilderness, as designated by section 6(d) of Public Law 109–362 (16 U.S.C. 1132 note; 120 Stat. 2070). 
(5)English ridge wildernessCertain Federal land managed by the Bureau of Land Management in the State, comprising approximately 6,204 acres, as generally depicted on the map entitled English Ridge Wilderness—Proposed and dated March 29, 2019, which shall be known as the English Ridge Wilderness. (6)Headwaters forest wildernessCertain Federal land managed by the Bureau of Land Management in the State, comprising approximately 4,360 acres, as generally depicted on the map entitled Headwaters Forest Wilderness—Proposed and dated October 15, 2019, which shall be known as the Headwaters Forest Wilderness. 
(7)Mad river buttes wildernessCertain Federal land managed by the Forest Service in the State, comprising approximately 6,097 acres, as generally depicted on the map entitled Mad River Buttes Wilderness—Proposed and dated May 15, 2020, which shall be known as the Mad River Buttes Wilderness. (8)Mount lassic wilderness additionCertain Federal land managed by the Forest Service in the State, comprising approximately 1,288 acres, as generally depicted on the map entitled Mt. Lassic Wilderness Additions—Proposed and dated May 15, 2020, which is incorporated in, and considered to be a part of, the Mount Lassic Wilderness, as designated by section 3(6) of Public Law 109–362 (16 U.S.C. 1132 note; 120 Stat. 2065). 
(9)North fork eel wilderness additionCertain Federal land managed by the Forest Service and the Bureau of Land Management in the State, comprising approximately 16,342 acres, as generally depicted on the map entitled North Fork Eel Wilderness Additions and dated May 15, 2020, which is incorporated in, and considered to be a part of, the North Fork Eel Wilderness, as designated by section 101(a)(19) of the California Wilderness Act of 1984 (16 U.S.C. 1132 note; 98 Stat. 1621). (10)Pattison wildernessCertain Federal land managed by the Forest Service in the State, comprising approximately 29,451 acres, as generally depicted on the map entitled Pattison Wilderness—Proposed and dated May 15, 2020, which shall be known as the Pattison Wilderness. 
(11)Sanhedrin wilderness additionCertain Federal land managed by the Forest Service in the State, comprising approximately 112 acres, as generally depicted on the map entitled Sanhedrin Wilderness Addition—Proposed and dated March 29, 2019, which is incorporated in, and considered to be a part of, the Sanhedrin Wilderness, as designated by section 3(2) of Public Law 109–362 (16 U.S.C. 1132 note; 120 Stat. 2065). (12)Siskiyou wilderness additionCertain Federal land managed by the Forest Service in the State, comprising approximately 23,913 acres, as generally depicted on the maps entitled Siskiyou Wilderness Additions—Proposed (North) and Siskiyou Wilderness Additions—Proposed (South) and dated May 15, 2020, which is incorporated in, and considered to be a part of, the Siskiyou Wilderness, as designated by section 101(a)(30) of the California Wilderness Act of 1984 (16 U.S.C. 1132 note; 98 Stat. 1623) (as amended by section 3(5) of Public Law 109–362 (16 U.S.C. 1132 note; 120 Stat. 2065)). 
(13)South fork eel river wilderness additionCertain Federal land managed by the Bureau of Land Management in the State, comprising approximately 603 acres, as generally depicted on the map entitled South Fork Eel River Wilderness Additions—Proposed and dated October 24, 2019, which is incorporated in, and considered to be a part of, the South Fork Eel River Wilderness, as designated by section 3(10) of Public Law 109–362 (16 U.S.C. 1132 note; 120 Stat. 2066). (14)South fork trinity river wildernessCertain Federal land managed by the Forest Service in the State, comprising approximately 26,115 acres, as generally depicted on the map entitled South Fork Trinity River Wilderness Additions—Proposed and dated May 15, 2020, which shall be known as the South Fork Trinity River Wilderness. 
(15)Trinity alps wilderness additionCertain Federal land managed by the Forest Service in the State, comprising approximately 61,187 acres, as generally depicted on the maps entitled Trinity Alps Proposed Wilderness Additions EAST and Trinity Alps Wilderness Additions West—Proposed and dated May 15, 2020, which is incorporated in, and considered to be a part of, the Trinity Alps Wilderness, as designated by section 101(a)(34) of the California Wilderness Act of 1984 (16 U.S.C. 1132 note; 98 Stat. 1623) (as amended by section 3(7) of Public Law 109–362 (16 U.S.C. 1132 note; 120 Stat. 2065)). (16)Underwood wildernessCertain Federal land managed by the Forest Service in the State, comprising approximately 15,068 acres, as generally depicted on the map entitled Underwood Wilderness—Proposed and dated May 15, 2020, which shall be known as the Underwood Wilderness. 
(17)Yolla bolly-middle eel wilderness additionsCertain Federal land managed by the Forest Service and the Bureau of Land Management in the State, comprising approximately 11,243 acres, as generally depicted on the maps entitled Yolla Bolly Wilderness Proposed—NORTH, Yolla Bolly Wilderness Proposed—SOUTH, and Yolla Bolly Wilderness Proposed—WEST and dated May 15, 2020, which is incorporated in, and considered to be a part of, the Yolla Bolly-Middle Eel Wilderness, as designated by section 3 of the Wilderness Act (16 U.S.C. 1132) (as amended by section 3(4) of Public Law 109–362 (16 U.S.C. 1132 note; 120 Stat. 2065)). (18)Yuki wilderness additionCertain Federal land managed by the Forest Service and the Bureau of Land Management in the State, comprising approximately 11,076 acres, as generally depicted on the map entitled Yuki Wilderness Additions—Proposed and dated May 15, 2020, which is incorporated in, and considered to be a part of, the Yuki Wilderness, as designated by section 3(3) of Public Law 109–362 (16 U.S.C. 1132 note; 120 Stat. 2065). 
(b)Redesignation of north fork wilderness as north fork eel river wildernessSection 101(a)(19) of Public Law 98–425 (16 U.S.C. 1132 note; 98 Stat. 1621) is amended by striking North Fork Wilderness and inserting North Fork Eel River Wilderness. Any reference in a law, map, regulation, document, paper, or other record of the United States to the North Fork Wilderness shall be deemed to be a reference to the North Fork Eel River Wilderness. (c)Elkhorn ridge wilderness adjustmentsThe boundary of the Elkhorn Ridge Wilderness established by section 6(d) of Public Law 109–362 (16 U.S.C. 1132 note) is adjusted by deleting approximately 30 acres of Federal land as generally depicted on the map entitled Proposed Elkhorn Ridge Wilderness Additions and dated October 24, 2019. 
5532.Administration of wilderness 
(a)In generalSubject to valid existing rights, the wilderness areas and wilderness additions established by section 5531 shall be administered by the Secretary in accordance with this subtitle and the Wilderness Act (16 U.S.C. 1131 et seq.), except that— (1)any reference in the Wilderness Act to the effective date of that Act shall be considered to be a reference to the date of enactment of this subtitle; and 
(2)any reference in that Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary. (b)Fire management and related activities (1)In generalThe Secretary may take such measures in a wilderness area or wilderness addition designated by section 5531 as are necessary for the control of fire, insects, and diseases in accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)) and House Report 98–40 of the 98th Congress. 
(2)Funding prioritiesNothing in this subtitle limits funding for fire and fuels management in the wilderness areas or wilderness additions designated by this subtitle. (3)AdministrationConsistent with paragraph (1) and other applicable Federal law, to ensure a timely and efficient response to fire emergencies in the wilderness additions designated by this subtitle, the Secretary of Agriculture shall— 
(A)not later than 1 year after the date of enactment of this subtitle, establish agency approval procedures (including appropriate delegations of authority to the Forest Supervisor, District Manager, or other agency officials) for responding to fire emergencies; and (B)enter into agreements with appropriate State or local firefighting agencies. 
(c)GrazingThe grazing of livestock in the wilderness areas and wilderness additions designated by this subtitle, if established before the date of enactment of this subtitle, shall be administered in accordance with— (1)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and 
(2) 
(A)for lands under the jurisdiction of the Secretary of Agriculture, the guidelines set forth in the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 5487 of the 96th Congress (H. Rept. 96–617); or (B)for lands under the jurisdiction of the Secretary of the Interior, the guidelines set forth in Appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (H. Rept. 101–405). 
(d)Fish and wildlife 
(1)In generalIn accordance with section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this subtitle affects the jurisdiction or responsibilities of the State with respect to fish and wildlife on public land in the State. (2)Management activitiesIn furtherance of the purposes and principles of the Wilderness Act (16 U.S.C. 1131 et seq.), the Secretary may conduct any management activities that are necessary to maintain or restore fish, wildlife, and plant populations and habitats in the wilderness areas or wilderness additions designated by section 5531, if the management activities are— 
(A)consistent with relevant wilderness management plans; and (B)conducted in accordance with— 
(i)the Wilderness Act (16 U.S.C. 1131 et seq.); and (ii)appropriate policies, such as the policies established in Appendix B of House Report 101–405. 
(e)Buffer zones 
(1)In generalCongress does not intend for designation of wilderness or wilderness additions by this subtitle to lead to the creation of protective perimeters or buffer zones around each wilderness area or wilderness addition. (2)Activities or uses up to boundariesThe fact that nonwilderness activities or uses can be seen or heard from within a wilderness area shall not, of itself, preclude the activities or uses up to the boundary of the wilderness area. 
(f)Military activitiesNothing in this subtitle precludes— (1)low-level overflights of military aircraft over the wilderness areas or wilderness additions designated by section 5531; 
(2)the designation of new units of special airspace over the wilderness areas or wilderness additions designated by section 5531; or (3)the use or establishment of military flight training routes over the wilderness areas or wilderness additions designated by section 5531. 
(g)HorsesNothing in this subtitle precludes horseback riding in, or the entry of recreational or commercial saddle or pack stock into, an area designated as a wilderness area or wilderness addition by section 5531— (1)in accordance with section 4(d)(5) of the Wilderness Act (16 U.S.C. 1133(d)(5)); and 
(2)subject to any terms and conditions determined to be necessary by the Secretary. (h)WithdrawalSubject to valid existing rights, the wilderness areas and wilderness additions designated by section 5531 are withdrawn from— 
(1)all forms of entry, appropriation, and disposal under the public land laws; (2)location, entry, and patent under the mining laws; and 
(3)operation of the mineral materials and geothermal leasing laws. (i)Use by members of indian tribes (1)AccessIn recognition of the past use of wilderness areas and wilderness additions designated by this subtitle by members of Indian Tribes for traditional cultural and religious purposes, the Secretary shall ensure that Indian Tribes have access to the wilderness areas and wilderness additions designated by section 5531 for traditional cultural and religious purposes. 
(2)Temporary closures 
(A)In generalIn carrying out this section, the Secretary, on request of an Indian Tribe, may temporarily close to the general public one or more specific portions of a wilderness area or wilderness addition to protect the privacy of the members of the Indian Tribe in the conduct of the traditional cultural and religious activities in the wilderness area or wilderness addition. (B)RequirementAny closure under subparagraph (A) shall be made in such a manner as to affect the smallest practicable area for the minimum period of time necessary for the activity to be carried out. 
(3)Applicable lawAccess to the wilderness areas and wilderness additions under this subsection shall be in accordance with— (A)Public Law 95–341 (commonly known as the American Indian Religious Freedom Act) (42 U.S.C. 1996 et seq.); and 
(B)the Wilderness Act (16 U.S.C. 1131 et seq.). (j)Incorporation of acquired land and interestsAny land within the boundary of a wilderness area or wilderness addition designated by section 5531 that is acquired by the United States shall— 
(1)become part of the wilderness area in which the land is located; (2)be withdrawn in accordance with subsection (h); and 
(3)be managed in accordance with this section, the Wilderness Act (16 U.S.C. 1131 et seq.), and any other applicable law. (k)Climatological data collectionIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and subject to such terms and conditions as the Secretary may prescribe, the Secretary may authorize the installation and maintenance of hydrologic, meteorologic, or climatological collection devices in the wilderness areas and wilderness additions designated by section 5531 if the Secretary determines that the facilities and access to the facilities are essential to flood warning, flood control, or water reservoir operation activities. 
(l)Authorized eventsThe Secretary may continue to authorize the competitive equestrian event permitted since 2012 in the Chinquapin Wilderness established by section 5531 in a manner compatible with the preservation of the area as wilderness. (m)Recreational climbingNothing in this subtitle prohibits recreational rock climbing activities in the wilderness areas, such as the placement, use, and maintenance of fixed anchors, including any fixed anchor established before the date of the enactment of this subtitle— 
(1)in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.); and (2)subject to any terms and conditions determined to be necessary by the Secretary. 
5533.Designation of potential wilderness 
(a)DesignationIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the State are designated as potential wilderness areas: (1)Certain Federal land managed by the Forest Service, comprising approximately 4,005 acres, as generally depicted on the map entitled Chinquapin Proposed Potential Wilderness and dated May 15, 2020. 
(2)Certain Federal land administered by the National Park Service, compromising approximately 31,000 acres, as generally depicted on the map entitled Redwood National Park—Potential Wilderness and dated October 9, 2019. (3)Certain Federal land managed by the Forest Service, comprising approximately 5,681 acres, as generally depicted on the map entitled Siskiyou Proposed Potential Wildernesses and dated May 15, 2020. 
(4)Certain Federal land managed by the Forest Service, comprising approximately 446 acres, as generally depicted on the map entitled South Fork Trinity River Proposed Potential Wilderness and dated May 15, 2020. (5)Certain Federal land managed by the Forest Service, comprising approximately 1,256 acres, as generally depicted on the map entitled Trinity Alps Proposed Potential Wilderness and dated May 15, 2020. 
(6)Certain Federal land managed by the Forest Service, comprising approximately 4,386 acres, as generally depicted on the map entitled Yolla Bolly Middle-Eel Proposed Potential Wilderness and dated May 15, 2020. (7)Certain Federal land managed by the Forest Service, comprising approximately 2,918 acres, as generally depicted on the map entitled Yuki Proposed Potential Wilderness and dated May 15, 2020. 
(b)ManagementExcept as provided in subsection (c) and subject to valid existing rights, the Secretary shall manage the potential wilderness areas designated by subsection (a) (referred to in this section as potential wilderness areas) as wilderness until the potential wilderness areas are designated as wilderness under subsection (d). (c)Ecological restoration (1)In generalFor purposes of ecological restoration (including the elimination of nonnative species, removal of illegal, unused, or decommissioned roads, repair of skid tracks, and any other activities necessary to restore the natural ecosystems in a potential wilderness area and consistent with paragraph (2)), the Secretary may use motorized equipment and mechanized transport in a potential wilderness area until the potential wilderness area is designated as wilderness under subsection (d). 
(2)LimitationTo the maximum extent practicable, the Secretary shall use the minimum tool or administrative practice necessary to accomplish ecological restoration with the least amount of adverse impact on wilderness character and resources. (d)Eventual wilderness designationThe potential wilderness areas shall be designated as wilderness and as a component of the National Wilderness Preservation System on the earlier of— 
(1)the date on which the Secretary publishes in the Federal Register notice that the conditions in a potential wilderness area that are incompatible with the Wilderness Act (16 U.S.C. 1131 et seq.) have been removed; or (2)the date that is 10 years after the date of enactment of this subtitle for potential wilderness areas located on lands managed by the Forest Service. 
(e)Administration as wilderness 
(1)In generalOn its designation as wilderness under subsection (d), a potential wilderness area shall be administered in accordance with section 5532 and the Wilderness Act (16 U.S.C. 1131 et seq.). (2)DesignationOn its designation as wilderness under subsection (d)— 
(A)the land described in subsection (a)(1) shall be incorporated in, and considered to be a part of, the Chinquapin Wilderness established by section 5531(a)(3); (B)the land described in subsection (a)(3) shall be incorporated in, and considered to be a part of, the Siskiyou Wilderness as designated by section 101(a)(30) of the California Wilderness Act of 1984 (16 U.S.C. 1132 note; 98 Stat. 1623) (as amended by section 3(5) of Public Law 109–362 (16 U.S.C. 1132 note; 120 Stat. 2065) and expanded by section 5531(a)(12)); 
(C)the land described in subsection (a)(4) shall be incorporated in, and considered to be a part of, the South Fork Trinity River Wilderness established by section 5531(a)(14); (D)the land described in subsection (a)(5) shall be incorporated in, and considered to be a part of, the Trinity Alps Wilderness as designated by section 101(a)(34) of the California Wilderness Act of 1984 (16 U.S.C. 1132 note; 98 Stat. 1623) (as amended by section 3(7) of Public Law 109–362 (16 U.S.C. 1132 note; 120 Stat. 2065) and expanded by section 5531(a)(15)); 
(E)the land described in subsection (a)(6) shall be incorporated in, and considered to be a part of, the Yolla Bolly-Middle Eel Wilderness as designated by section 3 of the Wilderness Act (16 U.S.C. 1132) (as amended by section 3(4) of Public Law 109–362 (16 U.S.C. 1132 note; 120 Stat. 2065) and expanded by section 5531(a)(17)); and (F)the land described in subsection (a)(7) shall be incorporated in, and considered to be a part of, the Yuki Wilderness as designated by section 3(3) of Public Law 109–362 (16 U.S.C. 1132 note; 120 Stat. 2065) and expanded by section 5531(a)(18). 
(f)ReportWithin 3 years after the date of enactment of this subtitle, and every 3 years thereafter until the date upon which the potential wilderness is designated wilderness under subsection (d), the Secretary shall submit a report to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate on the status of ecological restoration within the potential wilderness area and the progress toward the potential wilderness area’s eventual wilderness designation under subsection (d). 5534.Designation of wild and scenic riversSection 3(a) of the National Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end the following: 
 
(231)South fork trinity riverThe following segments from the source tributaries in the Yolla Bolly-Middle Eel Wilderness, to be administered by the Secretary of Agriculture: (A)The 18.3-mile segment from its multiple source springs in the Cedar Basin of the Yolla Bolly-Middle Eel Wilderness in section 15, T. 27 N., R. 10 W. to .25 miles upstream of the Wild Mad Road, as a wild river. 
(B)The .65-mile segment from .25 miles upstream of Wild Mad Road to the confluence with the unnamed tributary approximately .4 miles downstream of the Wild Mad Road in section 29, T. 28 N., R. 11 W., as a scenic river. (C)The 9.8-mile segment from .75 miles downstream of Wild Mad Road to Silver Creek, as a wild river. 
(D)The 5.4-mile segment from Silver Creek confluence to Farley Creek, as a scenic river. (E)The 3.6-mile segment from Farley Creek to Cave Creek, as a recreational river. 
(F)The 5.6-mile segment from Cave Creek to the confluence of the unnamed creek upstream of Hidden Valley Ranch in section 5, T. 15, R. 7 E., as a wild river. (G)The 2.5-mile segment from unnamed creek confluence upstream of Hidden Valley Ranch to the confluence with the unnamed creek flowing west from Bear Wallow Mountain in section 29, T. 1 N., R. 7 E., as a scenic river. 
(H)The 3.8-mile segment from the unnamed creek confluence in section 29, T. 1 N., R. 7 E. to Plummer Creek, as a wild river. (I)The 1.8-mile segment from Plummer Creek to the confluence with the unnamed tributary north of McClellan Place in section 6, T. 1 N., R. 7 E., as a scenic river. 
(J)The 5.4-mile segment from the unnamed tributary confluence in section 6, T. 1 N., R. 7 E. to Hitchcock Creek, as a wild river. (K)The 7-mile segment from Eltapom Creek to the Grouse Creek, as a scenic river. 
(L)The 5-mile segment from Grouse Creek to Coon Creek, as a wild river. (232)East fork south fork trinity riverThe following segments to be administered by the Secretary of Agriculture: 
(A)The 8.4-mile segment from its source in the Pettijohn Basin in the Yolla Bolly-Middle Eel Wilderness in section 10, T. 3 S., R. 10 W. to .25 miles upstream of the Wild Mad Road, as a wild river. (B)The 3.4-mile segment from .25 miles upstream of the Wild Mad Road to the South Fork Trinity River, as a recreational river. 
(233)Rattlesnake creekThe 5.9-mile segment from the confluence with the unnamed tributary in the southeast corner of section 5, T. 1 S., R. 12 W. to the South Fork Trinity River, to be administered by the Secretary of Agriculture as a recreational river. (234)Butter creekThe 7-mile segment from .25 miles downstream of the Road 3N08 crossing to the South Fork Trinity River, to be administered by the Secretary of Agriculture as a scenic river. 
(235)Hayfork creekThe following segments to be administered by the Secretary of Agriculture: (A)The 3.2-mile segment from Little Creek to Bear Creek, as a recreational river. 
(B)The 13.2-mile segment from Bear Creek to the northern boundary of section 19, T. 3 N., R. 7 E., as a scenic river. (236)Olsen creekThe 2.8-mile segment from the confluence of its source tributaries in section 5, T. 3 N., R. 7 E. to the northern boundary of section 24, T. 3 N., R. 6 E., to be administered by the Secretary of the Interior as a scenic river. 
(237)Rusch creekThe 3.2-mile segment from .25 miles downstream of the 32N11 Road crossing to Hayfork Creek, to be administered by the Secretary of Agriculture as a recreational river. (238)Eltapom creekThe 3.4-mile segment from Buckhorn Creek to the South Fork Trinity River, to be administered by the Secretary of Agriculture as a wild river. 
(239)Grouse creekThe following segments to be administered by the Secretary of Agriculture: (A)The 3.9-mile segment from Carson Creek to Cow Creek, as a scenic river. 
(B)The 7.4-mile segment from Cow Creek to the South Fork Trinity River, as a recreational river. (240)Madden creekThe following segments to be administered by the Secretary of Agriculture: 
(A)The 6.8-mile segment from the confluence of Madden Creek and its unnamed tributary in section 18, T. 5 N., R. 5 E. to Fourmile Creek, as a wild river. (B)The 1.6-mile segment from Fourmile Creek to the South Fork Trinity River, as a recreational river. 
(241)Canyon creekThe following segments to be administered by the Secretary of Agriculture and the Secretary of the Interior: (A)The 6.6-mile segment from the outlet of lower Canyon Creek Lake to Bear Creek upstream of Ripstein, as a wild river. 
(B)The 11.2-mile segment from Bear Creek upstream of Ripstein to the southern boundary of section 25, T. 34 N., R. 11 W., as a recreational river. (242)North fork trinity riverThe following segments to be administered by the Secretary of Agriculture: 
(A)The 12-mile segment from the confluence of source tributaries in section 24, T. 8 N., R. 12 W. to the Trinity Alps Wilderness boundary upstream of Hobo Gulch, as a wild river. (B)The .5-mile segment from where the river leaves the Trinity Alps Wilderness to where it fully reenters the Trinity Alps Wilderness downstream of Hobo Gulch, as a scenic river. 
(C)The 13.9-mile segment from where the river fully reenters the Trinity Alps Wilderness downstream of Hobo Gulch to the Trinity Alps Wilderness boundary upstream of the County Road 421 crossing, as a wild river. (D)The 1.3-mile segment from the Trinity Alps Wilderness boundary upstream of the County Road 421 crossing to the Trinity River, as a recreational river. 
(243)East fork north fork trinity riverThe following segments to be administered by the Secretary of Agriculture: (A)The 9.5-mile segment from the river’s source north of Mt. Hilton in section 19, T. 36 N., R. 10 W. to the end of Road 35N20 approximately .5 miles downstream of the confluence with the East Branch East Fork North Fork Trinity River, as a wild river. 
(B)The 3.25-mile segment from the end of Road 35N20 to .25 miles upstream of Coleridge, as a scenic river. (C)The 4.6-mile segment from .25 miles upstream of Coleridge to the confluence of Fox Gulch, as a recreational river. 
(244)New riverThe following segments to be administered by the Secretary of Agriculture: (A)The 12.7-mile segment of Virgin Creek from its source spring in section 22, T. 9 N., R. 7 E. to Slide Creek, as a wild river. 
(B)The 2.3-mile segment of the New River where it begins at the confluence of Virgin and Slide Creeks to Barron Creek, as a wild river. (245)Middle eel riverThe following segment, to be administered by the Secretary of Agriculture: 
(A)The 37.7-mile segment from its source in Frying Pan Meadow to Rose Creek, as a wild river. (B)The 1.5-mile segment from Rose Creek to the Black Butte River, as a recreational river. 
(C)The 10.5-mile segment of Balm of Gilead Creek from its source in Hopkins Hollow to the Middle Eel River, as a wild river. (D)The 13-mile segment of the North Fork Middle Fork Eel River from the source on Dead Puppy Ridge in section 11, T. 26 N., R. 11 W. to the confluence of the Middle Eel River, as a wild river. 
(246)North Fork Eel River, CAThe 14.3-mile segment from the confluence with Gilman Creek to the Six Rivers National Forest boundary, to be administered by the Secretary of Agriculture as a wild river. (247)Red Mountain Creek, CAThe following segments to be administered by the Secretary of Agriculture: 
(A)The 5.25-mile segment from its source west of Mike’s Rock in section 23, T. 26 N., R. 12 E. to the confluence with Littlefield Creek, as a wild river. (B)The 1.6-mile segment from the confluence with Littlefield Creek to the confluence with the unnamed tributary in section 32, T. 26 N., R. 8 E., as a scenic river. 
(C)The 1.25-mile segment from the confluence with the unnamed tributary in section 32, T. 4 S., R. 8 E. to the confluence with the North Fork Eel River, as a wild river. (248)Redwood creekThe following segments to be administered by the Secretary of the Interior: 
(A)The 6.2-mile segment from the confluence with Lacks Creek to the confluence with Coyote Creek as a scenic river on publication by the Secretary of a notice in the Federal Register that sufficient inholdings within the boundaries of the segments have been acquired in fee title to establish a manageable addition to the system. (B)The 19.1-mile segment from the confluence with Coyote Creek in section 2, T. 8 N., R. 2 E. to the Redwood National Park boundary upstream of Orick in section 34, T. 11 N., R. 1 E. as a scenic river. 
(C)The 2.3-mile segment of Emerald Creek (also known as Harry Weir Creek) from its source in section 29, T. 10 N., R. 2 E. to the confluence with Redwood Creek as a scenic river. (249)Lacks creekThe following segments to be administered by the Secretary of the Interior: 
(A)The 5.1-mile segment from the confluence with two unnamed tributaries in section 14, T. 7 N., R. 3 E. to Kings Crossing in section 27, T. 8 N., R. 3 E. as a wild river. (B)The 2.7-mile segment from Kings Crossing to the confluence with Redwood Creek as a scenic river upon publication by the Secretary of a notice in the Federal Register that sufficient inholdings within the segment have been acquired in fee title or as scenic easements to establish a manageable addition to the system. 
(250)Lost man creekThe following segments to be administered by the Secretary of the Interior: (A)The 6.4-mile segment of Lost Man Creek from its source in section 5, T. 10 N., R. 2 E. to .25 miles upstream of the Prairie Creek confluence, as a recreational river. 
(B)The 2.3-mile segment of Larry Damm Creek from its source in section 8, T. 11 N., R. 2 E. to the confluence with Lost Man Creek, as a recreational river. (251)Little lost man creekThe 3.6-mile segment of Little Lost Man Creek from its source in section 6, T. 10 N., R. 2 E. to .25 miles upstream of the Lost Man Creek road crossing, to be administered by the Secretary of the Interior as a wild river. 
(252)South fork elk riverThe following segments to be administered by the Secretary of the Interior through a cooperative management agreement with the State of California: (A)The 3.6-mile segment of the Little South Fork Elk River from the source in section 21, T. 3 N., R. 1 E. to the confluence with the South Fork Elk River, as a wild river. 
(B)The 2.2-mile segment of the unnamed tributary of the Little South Fork Elk River from its source in section 15, T. 3 N., R. 1 E. to the confluence with the Little South Fork Elk River, as a wild river. (C)The 3.6-mile segment of the South Fork Elk River from the confluence of the Little South Fork Elk River to the confluence with Tom Gulch, as a recreational river. 
(253)Salmon creekThe 4.6-mile segment from its source in section 27, T. 3 N., R. 1 E. to the Headwaters Forest Reserve boundary in section 18, T. 3 N., R. 1 E. to be administered by the Secretary of the Interior as a wild river through a cooperative management agreement with the State of California. (254)South fork eel riverThe following segments to be administered by the Secretary of the Interior: 
(A)The 6.2-mile segment from the confluence with Jack of Hearts Creek to the southern boundary of the South Fork Eel Wilderness in section 8, T. 22 N., R. 16 W., as a recreational river to be administered by the Secretary through a cooperative management agreement with the State of California. (B)The 6.1-mile segment from the southern boundary of the South Fork Eel Wilderness to the northern boundary of the South Fork Eel Wilderness in section 29, T. 23 N., R. 16 W., as a wild river. 
(255)Elder creekThe following segments to be administered by the Secretary of the Interior through a cooperative management agreement with the State of California: (A)The 3.6-mile segment from its source north of Signal Peak in section 6, T. 21 N., R. 15 W. to the confluence with the unnamed tributary near the center of section 28, T. 22 N., R. 16 W., as a wild river. 
(B)The 1.3-mile segment from the confluence with the unnamed tributary near the center of section 28, T. 22 N., R. 15 W. to the confluence with the South Fork Eel River, as a recreational river. (C)The 2.1-mile segment of Paralyze Canyon from its source south of Signal Peak in section 7, T. 21 N., R. 15 W. to the confluence with Elder Creek, as a wild river. 
(256)Cedar creekThe following segments to be administered as a wild river by the Secretary of the Interior: (A)The 7.7-mile segment from its source in section 22, T. 24 N., R. 16 W. to the southern boundary of the Red Mountain unit of the South Fork Eel Wilderness. 
(B)The 1.9-mile segment of North Fork Cedar Creek from its source in section 28, T. 24 N., R. 16 E. to the confluence with Cedar Creek. (257)East branch south fork eel riverThe following segments to be administered by the Secretary of the Interior as a scenic river on publication by the Secretary of a notice in the Federal Register that sufficient inholdings within the boundaries of the segments have been acquired in fee title or as scenic easements to establish a manageable addition to the system: 
(A)The 2.3-mile segment of Cruso Cabin Creek from the confluence of two unnamed tributaries in section 18, T. 24 N., R. 15 W. to the confluence with Elkhorn Creek. (B)The 1.8-mile segment of Elkhorn Creek from the confluence of two unnamed tributaries in section 22, T. 24 N., R. 16 W. to the confluence with Cruso Cabin Creek. 
(C)The 14.2-mile segment of the East Branch South Fork Eel River from the confluence of Cruso Cabin and Elkhorn Creeks to the confluence with Rays Creek. (D)The 1.7-mile segment of the unnamed tributary from its source on the north flank of Red Mountain’s north ridge in section 2, T. 24 N., R. 17 W. to the confluence with the East Branch South Fork Eel River. 
(E)The 1.3-mile segment of the unnamed tributary from its source on the north flank of Red Mountain’s north ridge in section 1, T. 24 N., R. 17 W. to the confluence with the East Branch South Fork Eel River. (F)The 1.8-mile segment of Tom Long Creek from the confluence with the unnamed tributary in section 12, T. 5 S., R. 4 E. to the confluence with the East Branch South Fork Eel River. 
(258)Mattole river estuaryThe 1.5-mile segment from the confluence of Stansberry Creek to the Pacific Ocean, to be administered as a recreational river by the Secretary of the Interior. (259)Honeydew creekThe following segments to be administered as a wild river by the Secretary of the Interior: 
(A)The 5.1-mile segment of Honeydew Creek from its source in the southwest corner of section 25, T. 3 S., R. 1 W. to the eastern boundary of the King Range National Conservation Area in section 18, T. 3 S., R. 1 E. (B)The 2.8-mile segment of West Fork Honeydew Creek from its source west of North Slide Peak to the confluence with Honeydew Creek. 
(C)The 2.7-mile segment of Upper East Fork Honeydew Creek from its source in section 23, T. 3 S., R. 1 W. to the confluence with Honeydew Creek. (260)Bear creekThe following segments to be administered by the Secretary of the Interior: 
(A)The 1.9-mile segment of North Fork Bear Creek from the confluence with the unnamed tributary immediately downstream of the Horse Mountain Road crossing to the confluence with the South Fork, as a scenic river. (B)The 6.1-mile segment of South Fork Bear Creek from the confluence in section 2, T. 5 S., R. 1 W. with the unnamed tributary flowing from the southwest flank of Queen Peak to the confluence with the North Fork, as a scenic river. 
(C)The 3-mile segment of Bear Creek from the confluence of the North and South Forks to the southern boundary of section 11, T. 4 S., R. 1 E., as a wild river. (261)Gitchell creekThe 3-mile segment of Gitchell Creek from its source near Saddle Mountain to the Pacific Ocean to be administered by the Secretary of the Interior as a wild river. 
(262)Big flat creekThe following segments to be administered by the Secretary of the Interior as a wild river: (A)The 4-mile segment of Big Flat Creek from its source near King Peak in section 36, T. 3 S., R. 1 W. to the Pacific Ocean. 
(B)The .8-mile segment of the unnamed tributary from its source in section 35, T. 3 S., R. 1 W. to the confluence with Big Flat Creek. (C)The 2.7-mile segment of North Fork Big Flat Creek from the source in section 34, T. 3 S., R. 1 W. to the confluence with Big Flat Creek. 
(263)Big creekThe following segments to be administered by the Secretary of the Interior as wild rivers: (A)The 2.7-mile segment of Big Creek from its source in section 26, T. 3 S., R. 1 W. to the Pacific Ocean. 
(B)The 1.9-mile unnamed southern tributary from its source in section 25, T. 3 S., R. 1 W. to the confluence with Big Creek. (264)Elk creekThe 11.4-mile segment from its confluence with Lookout Creek to its confluence with Deep Hole Creek, to be jointly administered by the Secretaries of Agriculture and the Interior, as a wild river. 
(265)Eden creekThe 2.7-mile segment from the private property boundary in the northwest quarter of section 27, T. 21 N., R. 12 W. to the eastern boundary of section 23, T. 21 N., R. 12 W., to be administered by the Secretary of the Interior as a wild river. (266)Deep hole creekThe 4.3-mile segment from the private property boundary in the southwest quarter of section 13, T. 20 N., R. 12 W. to the confluence with Elk Creek, to be administered by the Secretary of the Interior as a wild river. 
(267)Indian creekThe 3.3-mile segment from 300 feet downstream of the jeep trail in section 13, T. 20 N., R. 13 W. to the confluence with the Eel River, to be administered by the Secretary of the Interior as a wild river. (268)Fish creekThe 4.2-mile segment from the source at Buckhorn Spring to the confluence with the Eel River, to be administered by the Secretary of the Interior as a wild river.. 
5535.Sanhedrin Special Conservation Management Area 
(a)EstablishmentSubject to valid existing rights, there is established the Sanhedrin Special Conservation Management Area (referred to in this section as the conservation management area), comprising approximately 12,254 acres of Federal land administered by the Forest Service in Mendocino County, California, as generally depicted on the map entitled Sanhedrin Conservation Management Area and dated May 15, 2020. (b)PurposesThe purposes of the conservation management area are to— 
(1)conserve, protect, and enhance for the benefit and enjoyment of present and future generations the ecological, scenic, wildlife, recreational, roadless, cultural, historical, natural, educational, and scientific resources of the conservation management area; (2)protect and restore late-successional forest structure, oak woodlands and grasslands, aquatic habitat, and anadromous fisheries within the conservation management area; 
(3)protect and restore the wilderness character of the conservation management area; and (4)allow visitors to enjoy the scenic, natural, cultural, and wildlife values of the conservation management area. 
(c)Management 
(1)In generalThe Secretary shall manage the conservation management area— (A)in a manner consistent with the purposes described in subsection (b); and 
(B)in accordance with— (i)the laws (including regulations) generally applicable to the National Forest System; 
(ii)this section; and (iii)any other applicable law (including regulations). 
(2)UsesThe Secretary shall only allow uses of the conservation management area that the Secretary determines would further the purposes described in subsection (b). (d)Motorized vehicles (1)In generalExcept as provided in paragraph (3), the use of motorized vehicles in the conservation management area shall be permitted only on existing roads, trails, and areas designated for use by such vehicles as of the date of enactment of this subtitle. 
(2)New or temporary roadsExcept as provided in paragraph (3), no new or temporary roads shall be constructed within the conservation management area. (3)ExceptionNothing in paragraph (1) or (2) prevents the Secretary from— 
(A)rerouting or closing an existing road or trail to protect natural resources from degradation, or to protect public safety, as determined to be appropriate by the Secretary; (B)designating routes of travel on lands acquired by the Secretary and incorporated into the conservation management area if the designations are— 
(i)consistent with the purposes described in subsection (b); and (ii)completed, to the maximum extent practicable, within 3 years of the date of acquisition; 
(C)constructing a temporary road on which motorized vehicles are permitted as part of a vegetation management project carried out in accordance with subsection (e); (D)authorizing the use of motorized vehicles for administrative purposes; or 
(E)responding to an emergency. (4)Decommissioning of temporary roads (A)RequirementThe Secretary shall decommission any temporary road constructed under paragraph (3)(C) not later than 3 years after the date on which the applicable vegetation management project is completed. 
(B)DefinitionAs used in subparagraph (A), the term decommission means— (i)to reestablish vegetation on a road; and 
(ii)to restore any natural drainage, watershed function, or other ecological processes that are disrupted or adversely impacted by the road by removing or hydrologically disconnecting the road prism. (e)Timber harvest (1)In generalExcept as provided in paragraph (2), no harvesting of timber shall be allowed within the conservation management area. 
(2)ExceptionsThe Secretary may authorize harvesting of timber in the conservation management area— (A)if the Secretary determines that the harvesting is necessary to further the purposes of the conservation management area; 
(B)in a manner consistent with the purposes described in subsection (b); and (C)subject to— 
(i)such reasonable regulations, policies, and practices as the Secretary determines appropriate; and (ii)all applicable laws (including regulations). 
(f)GrazingThe grazing of livestock in the conservation management area, where established before the date of enactment of this subtitle, shall be permitted to continue— (1)subject to— 
(A)such reasonable regulations, policies, and practices as the Secretary considers necessary; and (B)applicable law (including regulations); and 
(2)in a manner consistent with the purposes described in subsection (b). (g)Wildfire, insect, and disease managementConsistent with this section, the Secretary may take any measures within the conservation management area that the Secretary determines to be necessary to control fire, insects, and diseases, including the coordination of those activities with a State or local agency. 
(h)Acquisition and incorporation of land and interests in land 
(1)Acquisition authorityIn accordance with applicable laws (including regulations), the Secretary may acquire any land or interest in land within or adjacent to the boundaries of the conservation management area by purchase from willing sellers, donation, or exchange. (2)IncorporationAny land or interest in land acquired by the Secretary under paragraph (1) shall be— 
(A)incorporated into, and administered as part of, the conservation management area; and (B)withdrawn in accordance with subsection (i). 
(i)WithdrawalSubject to valid existing rights, all Federal land located in the conservation management area is withdrawn from— (1)all forms of entry, appropriation, and disposal under the public land laws; 
(2)location, entry, and patenting under the mining laws; and (3)operation of the mineral leasing, mineral materials, and geothermal leasing laws. 
4Miscellaneous 
5541.Maps and legal descriptions 
(a)In generalAs soon as practicable after the date of enactment of this subtitle, the Secretary shall prepare maps and legal descriptions of the— (1)wilderness areas and wilderness additions designated by section 5531; 
(2)potential wilderness areas designated by section 5533; (3)South Fork Trinity-Mad River Restoration Area; 
(4)Horse Mountain Special Management Area; and (5)Sanhedrin Special Conservation Management Area. 
(b)Submission of maps and legal descriptionsThe Secretary shall file the maps and legal descriptions prepared under subsection (a) with— (1)the Committee on Natural Resources of the House of Representatives; and 
(2)the Committee on Energy and Natural Resources of the Senate. (c)Force of lawThe maps and legal descriptions prepared under subsection (a) shall have the same force and effect as if included in this subtitle, except that the Secretary may correct any clerical and typographical errors in the maps and legal descriptions. 
(d)Public availabilityThe maps and legal descriptions prepared under subsection (a) shall be on file and available for public inspection in the appropriate offices of the Forest Service, Bureau of Land Management, and National Park Service. 5542.Updates to land and resource management plansAs soon as practicable, in accordance with applicable laws (including regulations), the Secretary shall incorporate the designations and studies required by this subtitle into updated management plans for units covered by this subtitle. 
5543.Pacific Gas and Electric Company Utility facilities and rights-of-way 
(a)Effect of titleNothing in this subtitle— (1)affects any validly issued right-of-way for the customary operation, maintenance, upgrade, repair, relocation within an existing right-of-way, replacement, or other authorized activity (including the use of any mechanized vehicle, helicopter, and other aerial device) in a right-of-way acquired by or issued, granted, or permitted to Pacific Gas and Electric Company (including any predecessor or successor in interest or assign) that is located on land included in the South Fork Trinity—Mad River Restoration Area, Bigfoot National Recreation Trail, Sanhedrin Special Conservation Management Area, and Horse Mountain Special Management Area; or 
(2)prohibits the upgrading or replacement of any— (A)utility facilities of the Pacific Gas and Electric Company, including those utility facilities known on the date of enactment of this subtitle within the— 
(i)South Fork Trinity—Mad River Restoration Area known as— (I)Gas Transmission Line 177A or rights-of-way;  
(II)Gas Transmission Line DFM 1312–02 or rights-of-way;  (III)Electric Transmission Line Bridgeville—Cottonwood 115 kV or rights-of-way;  
(IV)Electric Transmission Line Humboldt—Trinity 60 kV or rights-of-way;  (V)Electric Transmission Line Humboldt—Trinity 115 kV or rights-of-way;  
(VI)Electric Transmission Line Maple Creek—Hoopa 60 kV or rights-of-way;  (VII)Electric Distribution Line—Willow Creek 1101 12 kV or rights-of-way;  
(VIII)Electric Distribution Line—Willow Creek 1103 12 kV or rights-of-way;  (IX)Electric Distribution Line—Low Gap 1101 12 kV or rights-of-way;  
(X)Electric Distribution Line—Fort Seward 1121 12 kV or rights-of-way;  (XI)Forest Glen Border District Regulator Station or rights-of-way;  
(XII)Durret District Gas Regulator Station or rights-of-way;  (XIII)Gas Distribution Line 4269C or rights-of-way; 
(XIV)Gas Distribution Line 43991 or rights-of-way;  (XV)Gas Distribution Line 4993D or rights-of-way; 
(XVI)Sportsmans Club District Gas Regulator Station or rights-of-way; (XVII)Highway 36 and Zenia District Gas Regulator Station or rights-of-way;  
(XVIII)Dinsmore Lodge 2nd Stage Gas Regulator Station or rights-of-way;  (XIX)Electric Distribution Line—Wildwood 1101 12kV or rights-of-way;  
(XX)Low Gap Substation;  (XXI)Hyampom Switching Station; or 
(XXII)Wildwood Substation; (ii)Bigfoot National Recreation Trail known as— 
(I)Gas Transmission Line 177A or rights-of-way; (II)Electric Transmission Line Humboldt—Trinity 115 kV or rights-of-way;  
(III)Electric Transmission Line Bridgeville—Cottonwood 115 kV or rights-of-way; or (IV)Electric Transmission Line Humboldt—Trinity 60 kV or rights-of-way;  
(iii)Sanhedrin Special Conservation Management Area known as, Electric Distribution Line—Willits 1103 12 kV or rights-of-way; or (iv)Horse Mountain Special Management Area known as, Electric Distribution Line Willow Creek 1101 12 kV or rights-of-way; or 
(B)utility facilities of the Pacific Gas and Electric Company in rights-of-way issued, granted, or permitted by the Secretary adjacent to a utility facility referred to in paragraph (1). (b)Plans for accessNot later than 1 year after the date of enactment of this subtitle or the issuance of a new utility facility right-of-way within the South Fork Trinity—Mad River Restoration Area, Bigfoot National Recreation Trail, Sanhedrin Special Conservation Management Area, and Horse Mountain Special Management Area, whichever is later, the Secretary, in consultation with the Pacific Gas and Electric Company, shall publish plans for regular and emergency access by the Pacific Gas and Electric Company to the rights-of-way of the Pacific Gas and Electric Company. 
CWild Olympics Wilderness and Wild and Scenic Rivers 
5551.Designation of olympic national forest wilderness areas 
(a)In generalIn furtherance of the Wilderness Act (16 U.S.C. 1131 et seq.), the following Federal land in the Olympic National Forest in the State of Washington comprising approximately 126,554 acres, as generally depicted on the map entitled Proposed Wild Olympics Wilderness and Wild and Scenic Rivers Act and dated April 8, 2019 (referred to in this section as the map), is designated as wilderness and as components of the National Wilderness Preservation System: (1)Lost creek wildernessCertain Federal land managed by the Forest Service, comprising approximately 7,159 acres, as generally depicted on the map, which shall be known as the Lost Creek Wilderness. 
(2)Rugged ridge wildernessCertain Federal land managed by the Forest Service, comprising approximately 5,956 acres, as generally depicted on the map, which shall be known as the Rugged Ridge Wilderness. (3)Alckee creek wildernessCertain Federal land managed by the Forest Service, comprising approximately 1,787 acres, as generally depicted on the map, which shall be known as the Alckee Creek Wilderness. 
(4)Gates of the elwha wildernessCertain Federal land managed by the Forest Service, comprising approximately 5,669 acres, as generally depicted on the map, which shall be known as the Gates of the Elwha Wilderness. (5)Buckhorn wilderness additionsCertain Federal land managed by the Forest Service, comprising approximately 21,965 acres, as generally depicted on the map, is incorporated in, and shall be managed as part of, the Buckhorn Wilderness, as designated by section 3 of the Washington State Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law 98–339). 
(6)Green mountain wildernessCertain Federal land managed by the Forest Service, comprising approximately 4,790 acres, as generally depicted on the map, which shall be known as the Green Mountain Wilderness. (7)The brothers wilderness additionsCertain land managed by the Forest Service, comprising approximately 8,625 acres, as generally depicted on the map, is incorporated in, and shall be managed as part of, the The Brothers Wilderness, as designated by section 3 of the Washington State Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law 98–339). 
(8)Mount skokomish wilderness additionsCertain land managed by the Forest Service, comprising approximately 8,933 acres, as generally depicted on the map, is incorporated in, and shall be managed as part of, the Mount Skokomish Wilderness, as designated by section 3 of the Washington State Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law 98–339). (9)Wonder mountain wilderness additionsCertain land managed by the Forest Service, comprising approximately 26,517 acres, as generally depicted on the map, is incorporated in, and shall be managed as part of, the Wonder Mountain Wilderness, as designated by section 3 of the Washington State Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law 98–339). 
(10)Moonlight dome wildernessCertain Federal land managed by the Forest Service, comprising approximately 9,117 acres, as generally depicted on the map, which shall be known as the Moonlight Dome Wilderness. (11)South quinault ridge wildernessCertain Federal land managed by the Forest Service, comprising approximately 10,887 acres, as generally depicted on the map, which shall be known as the South Quinault Ridge Wilderness. 
(12)Colonel bob wilderness additionsCertain Federal land managed by the Forest Service, comprising approximately 353 acres, as generally depicted on the map, is incorporated in, and shall be managed as part of, the Colonel Bob Wilderness, as designated by section 3 of the Washington State Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law 98–339). (13)Sam’s river wildernessCertain Federal land managed by the Forest Service, comprising approximately 13,418 acres, as generally depicted on the map, which shall be known as the Sam’s River Wilderness. 
(14)Canoe creek wildernessCertain Federal land managed by the Forest Service, comprising approximately 1,378 acres, as generally depicted on the map, which shall be known as the Canoe Creek Wilderness. (b)Administration (1)ManagementSubject to valid existing rights, the land designated as wilderness by subsection (a) shall be administered by the Secretary of Agriculture (referred to in this section as the Secretary), in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that any reference in that Act to the effective date of that Act shall be considered to be a reference to the date of enactment of this subtitle. 
(2)Map and description 
(A)In generalAs soon as practicable after the date of enactment of this subtitle, the Secretary shall file a map and a legal description of the land designated as wilderness by subsection (a) with— (i)the Committee on Natural Resources of the House of Representatives; and 
(ii)the Committee on Energy and Natural Resources of the Senate. (B)EffectEach map and legal description filed under subparagraph (A) shall have the same force and effect as if included in this subtitle, except that the Secretary may correct minor errors in the map and legal description. 
(C)Public availabilityEach map and legal description filed under subparagraph (A) shall be filed and made available for public inspection in the appropriate office of the Forest Service. (c)Potential wilderness (1)In generalIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), certain Federal land managed by the Forest Service, comprising approximately 5,346 acres as identified as Potential Wilderness on the map, is designated as potential wilderness. 
(2)Designation as wildernessOn the date on which the Secretary publishes in the Federal Register notice that any nonconforming uses in the potential wilderness designated by paragraph (1) have terminated, the potential wilderness shall be— (A)designated as wilderness and as a component of the National Wilderness Preservation System; and 
(B)incorporated into the adjacent wilderness area. (d)Adjacent management (1)No protective perimeters or buffer zonesThe designations in this section shall not create a protective perimeter or buffer zone around any wilderness area. 
(2)Nonconforming uses permitted outside of boundaries of wilderness areasAny activity or use outside of the boundary of any wilderness area designated under this section shall be permitted even if the activity or use would be seen or heard within the boundary of the wilderness area. (e)Fire, insects, and diseasesThe Secretary may take such measures as are necessary to control fire, insects, and diseases, in the wilderness areas designated by this section, in accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)) and subject to such terms and conditions as the Secretary determines to be appropriate. 
5552.Wild and scenic river designations 
(a)In generalSection 3(a) of the National Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end the following:  (231)Elwha river, washingtonThe approximately 29.0-mile segment of the Elwha River and tributaries from the source to Cat Creek, to be administered by the Secretary of the Interior as a wild river. 
(232)Dungeness river, washingtonThe segment of the Dungeness River from the headwaters to the State of Washington Department of Natural Resources land in T. 29 N., R. 4 W., sec. 12, to be administered by the Secretary of Agriculture, except that portions of the river within the boundaries of Olympic National Park shall be administered by the Secretary of the Interior, including the following segments of the mainstem and major tributary the Gray Wolf River, in the following classes: (A)The approximately 5.8-mile segment of the Dungeness River from the headwaters to the 2870 Bridge, as a wild river. 
(B)The approximately 2.1-mile segment of the Dungeness River from the 2870 Bridge to Silver Creek, as a scenic river. (C)The approximately 2.7-mile segment of the Dungeness River from Silver Creek to Sleepy Hollow Creek, as a wild river. 
(D)The approximately 6.3-mile segment of the Dungeness River from Sleepy Hollow Creek to the Olympic National Forest boundary, as a scenic river. (E)The approximately 1.9-mile segment of the Dungeness River from the National Forest boundary to the State of Washington Department of Natural Resources land in T. 29 N., R. 4 W., sec. 12, to be administered as a recreational river through a cooperative management agreement between the State of Washington and the Secretary of Agriculture as provided in section 10(e) of the Wild and Scenic Rivers Act (16 U.S.C. 1281(e)). 
(F)The approximately 16.1-mile segment of the Gray Wolf River from the headwaters to the 2870 Bridge, as a wild river. (G)The approximately 1.1-mile segment of the Gray Wolf River from the 2870 Bridge to the confluence with the Dungeness River, as a scenic river. 
(233)Big quilcene river, washingtonThe segment of the Big Quilcene River from the headwaters to the City of Port Townsend water intake facility, to be administered by the Secretary of Agriculture, in the following classes: (A)The approximately 4.4-mile segment from the headwaters to the Buckhorn Wilderness boundary, as a wild river. 
(B)The approximately 5.3-mile segment from the Buckhorn Wilderness boundary to the City of Port Townsend water intake facility, as a scenic river. (C)Section 7(a), with respect to the licensing of dams, water conduits, reservoirs, powerhouses, transmission lines, or other project works, shall apply to the approximately 5-mile segment from the City of Port Townsend water intake facility to the Olympic National Forest boundary. 
(234)Dosewallips river, washingtonThe segment of the Dosewallips River from the headwaters to the private land in T. 26 N., R. 3 W., sec. 15, to be administered by the Secretary of Agriculture, except that portions of the river within the boundaries of Olympic National Park shall be administered by the Secretary of the Interior, in the following classes: (A)The approximately 12.9-mile segment from the headwaters to Station Creek, as a wild river. 
(B)The approximately 6.8-mile segment from Station Creek to the private land in T. 26 N., R. 3 W., sec. 15, as a scenic river. (235)Duckabush river, washingtonThe segment of the Duckabush River from the headwaters to the private land in T. 25 N., R. 3 W., sec. 1, to be administered by the Secretary of Agriculture, except that portions of the river within the boundaries of Olympic National Park shall be administered by the Secretary of the Interior, in the following classes: 
(A)The approximately 19.0-mile segment from the headwaters to the Brothers Wilderness boundary, as a wild river. (B)The approximately 1.9-mile segment from the Brothers Wilderness boundary to the private land in T. 25 N., R. 3 W., sec. 1, as a scenic river. 
(236)Hamma hamma river, washingtonThe segment of the Hamma Hamma River from the headwaters to the eastern edge of the NW1⁄4 sec. 21, T. 24 N., R. 3 W., to be administered by the Secretary of Agriculture, in the following classes: (A)The approximately 3.1-mile segment from the headwaters to the Mt. Skokomish Wilderness boundary, as a wild river. 
(B)The approximately 5.8-mile segment from the Mt. Skokomish Wilderness boundary to Lena Creek, as a scenic river. (C)The approximately 6.8-mile segment from Lena Creek to the eastern edge of the NW1⁄4 sec. 21, T. 24 N., R. 3 W., to be administered as a recreational river through a cooperative management agreement between the State of Washington and the Secretary of Agriculture as provided in section 10(e) of the Wild and Scenic Rivers Act (16 U.S.C. 1281(e)). 
(237)South fork skokomish river, washingtonThe segment of the South Fork Skokomish River from the headwaters to the Olympic National Forest boundary to be administered by the Secretary of Agriculture, in the following classes: (A)The approximately 6.7-mile segment from the headwaters to Church Creek, as a wild river. 
(B)The approximately 8.3-mile segment from Church Creek to LeBar Creek, as a scenic river. (C)The approximately 4.0-mile segment from LeBar Creek to upper end of gorge in the NW1⁄4 sec. 22, T. 22 N., R. 5 W., as a recreational river. 
(D)The approximately 6.0-mile segment from the upper end of the gorge to the Olympic National Forest boundary, as a scenic river. (238)Middle fork satsop river, washingtonThe approximately 7.9-mile segment of the Middle Fork Satsop River from the headwaters to the Olympic National Forest boundary, to be administered by the Secretary of Agriculture, as a scenic river. 
(239)West fork satsop river, washingtonThe approximately 8.2-mile segment of the West Fork Satsop River from the headwaters to the Olympic National Forest boundary, to be administered by the Secretary of Agriculture, as a scenic river. (240)Wynoochee river, washingtonThe segment of the Wynoochee River from the headwaters to the head of Wynoochee Reservoir to be administered by the Secretary of Agriculture, except that portions of the river within the boundaries of Olympic National Park shall be administered by the Secretary of the Interior, in the following classes: 
(A)The approximately 2.5-mile segment from the headwaters to the boundary of the Wonder Mountain Wilderness, as a wild river. (B)The approximately 7.4-mile segment from the boundary of the Wonder Mountain Wilderness to the head of Wynoochee Reservoir, as a recreational river. 
(241)East fork humptulips river, washingtonThe segment of the East Fork Humptulips River from the headwaters to the Olympic National Forest boundary to be administered by the Secretary of Agriculture, in the following classes: (A)The approximately 7.4-mile segment from the headwaters to the Moonlight Dome Wilderness boundary, as a wild river. 
(B)The approximately 10.3-mile segment from the Moonlight Dome Wilderness boundary to the Olympic National Forest boundary, as a scenic river. (242)West fork humptulips river, washingtonThe approximately 21.4-mile segment of the West Fork Humptulips River from the headwaters to the Olympic National Forest Boundary, to be administered by the Secretary of Agriculture, as a scenic river. 
(243)Quinault river, washingtonThe segment of the Quinault River from the headwaters to private land in T. 24 N., R. 8 W., sec. 33, to be administered by the Secretary of the Interior, in the following classes: (A)The approximately 16.5-mile segment from the headwaters to Graves Creek, as a wild river. 
(B)The approximately 6.7-mile segment from Graves Creek to Cannings Creek, as a scenic river. (C)The approximately 1.0-mile segment from Cannings Creek to private land in T. 24 N., R. 8 W., sec. 33, as a recreational river. 
(244)Queets river, washingtonThe segment of the Queets River from the headwaters to the Olympic National Park boundary to be administered by the Secretary of the Interior, except that portions of the river outside the boundaries of Olympic National Park shall be administered by the Secretary of Agriculture, including the following segments of the mainstem and certain tributaries in the following classes: (A)The approximately 28.6-mile segment of the Queets River from the headwaters to the confluence with Sams River, as a wild river. 
(B)The approximately 16.0-mile segment of the Queets River from the confluence with Sams River to the Olympic National Park boundary, as a scenic river. (C)The approximately 15.7-mile segment of the Sams River from the headwaters to the confluence with the Queets River, as a scenic river. 
(D)The approximately 17.7-mile segment of Matheny Creek from the headwaters to the confluence with the Queets River, to be administered as a scenic river through a cooperative management agreement between the State of Washington and the Secretary of Agriculture as provided in section 10(e) of the Wild and Scenic Rivers Act (16 U.S.C. 1281(e)). (245)Hoh river, washingtonThe segment of the Hoh River and the major tributary South Fork Hoh from the headwaters to Olympic National Park boundary, to be administered by the Secretary of the Interior, in the following classes: 
(A)The approximately 20.7-mile segment of the Hoh River from the headwaters to Jackson Creek, as a wild river. (B)The approximately 6.0-mile segment of the Hoh River from Jackson Creek to the Olympic National Park boundary, as a scenic river. 
(C)The approximately 13.8-mile segment of the South Fork Hoh River from the headwaters to the Olympic National Park boundary, as a wild river. (D)The approximately 4.6-mile segment of the South Fork Hoh River from the Olympic National Park boundary to the Washington State Department of Natural Resources boundary in T. 27 N., R. 10 W., sec. 29, to be administered as a recreational river through a cooperative management agreement between the State of Washington and the Secretary of Agriculture as provided in section 10(e) of the Wild and Scenic Rivers Act (16 U.S.C. 1281(e)). 
(246)Bogachiel river, washingtonThe approximately 25.6-mile segment of the Bogachiel River from the source to the Olympic National Park boundary, to be administered by the Secretary of the Interior, as a wild river. (247)South fork calawah river, washingtonThe segment of the South Fork Calawah River and the major tributary Sitkum River from the headwaters to Hyas Creek to be administered by the Secretary of Agriculture, except those portions of the river within the boundaries of Olympic National Park shall be administered by the Secretary of the Interior, including the following segments in the following classes: 
(A)The approximately 15.7-mile segment of the South Fork Calawah River from the headwaters to the Sitkum River, as a wild river. (B)The approximately 0.9-mile segment of the South Fork Calawah River from the Sitkum River to Hyas Creek, as a scenic river. 
(C)The approximately 1.6-mile segment of the Sitkum River from the headwaters to the Rugged Ridge Wilderness boundary, as a wild river. (D)The approximately 11.9-mile segment of the Sitkum River from the Rugged Ridge Wilderness boundary to the confluence with the South Fork Calawah, as a scenic river. 
(248)Sol duc river, washingtonThe segment of the Sol Duc River from the headwaters to the Olympic National Park boundary to be administered by the Secretary of the Interior, including the following segments of the mainstem and certain tributaries in the following classes: (A)The approximately 7.0-mile segment of the Sol Duc River from the headwaters to the end of Sol Duc Hot Springs Road, as a wild river. 
(B)The approximately 10.8-mile segment of the Sol Duc River from the end of Sol Duc Hot Springs Road to the Olympic National Park boundary, as a scenic river. (C)The approximately 14.2-mile segment of the North Fork Sol Duc River from the headwaters to the Olympic Hot Springs Road bridge, as a wild river. 
(D)The approximately 0.2-mile segment of the North Fork Sol Duc River from the Olympic Hot Springs Road bridge to the confluence with the Sol Duc River, as a scenic river. (E)The approximately 8.0-mile segment of the South Fork Sol Duc River from the headwaters to the confluence with the Sol Duc River, as a scenic river. 
(249)Lyre river, washingtonThe approximately 0.2-mile segment of the Lyre River from Lake Crescent to the Olympic National Park boundary, to be administered by the Secretary of the Interior as a scenic river.. (b)EffectThe amendment made by subsection (a) does not affect valid existing water rights. 
(c)Updates to land and resource management plans 
(1)In generalExcept as provided in paragraph (2), not later than 3 years after the date of the enactment of this subtitle, the Secretary of Agriculture shall, with respect to the designations made under subsection (a) on lands under the jurisdiction of the Secretary, incorporate such designations into updated management plans for units of the National Forest System in accordance with applicable laws (including regulations). (2)ExceptionThe date specified in paragraph (1) shall be 5 years after the date of the enactment of this subtitle if the Secretary of Agriculture— 
(A)is unable to meet the requirement under such paragraph by the date specified in such paragraph; and (B)not later than 3 years after the date of the enactment of this subtitle, includes in the Department of Agriculture annual budget submission to Congress a request for additional sums as may be necessary to meet the requirement of such paragraph. 
(3)Comprehensive management plan requirementsUpdated management plans under paragraph (1) or (2) satisfy the requirements under section 3(d) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(d)). 5553.Existing rights and withdrawal (a)In generalIn accordance with section 12(b) of the National Wild and Scenic Rivers Act (16 U.S.C. 1283(b)), nothing in this subtitle or the amendment made by section 302(a) affects or abrogates existing rights, privileges, or contracts held by private parties, nor does this subtitle in any way modify or direct the management, acquisition, or disposition of lands managed by the Washington Department of Natural Resources on behalf of the State of Washington. 
(b)WithdrawalSubject to valid existing rights, the Federal land within the boundaries of the river segments designated by this subtitle and the amendment made by section 302(a) is withdrawn from all forms of— (1)entry, appropriation, or disposal under the public land laws; 
(2)location, entry, and patent under the mining laws; and (3)disposition under all laws relating to mineral and geothermal leasing or mineral materials. 
5554.Treaty rightsNothing in this subtitle alters, modifies, diminishes, or extinguishes the reserved treaty rights of any Indian tribe with hunting, fishing, gathering, and cultural or religious rights as protected by a treaty. DCentral Coast Heritage Protection 5561.DefinitionsIn this subtitle: 
(1)Scenic areasThe term scenic area means a scenic area designated by section 407(a). (2)SecretaryThe term Secretary means— 
(A)with respect to land managed by the Bureau of Land Management, the Secretary of the Interior; and (B)with respect to land managed by the Forest Service, the Secretary of Agriculture. 
(3)StateThe term State means the State of California. (4)Wilderness areaThe term wilderness area means a wilderness area or wilderness addition designated by section 402(a). 
5562.Designation of wilderness 
(a)In generalIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the State are designated as wilderness areas and as components of the National Wilderness Preservation System: (1)Certain land in the Bakersfield Field Office of the Bureau of Land Management comprising approximately 35,116 acres, as generally depicted on the map entitled Proposed Caliente Mountain Wilderness and dated November 13, 2019, which shall be known as the Caliente Mountain Wilderness. 
(2)Certain land in the Bakersfield Field Office of the Bureau of Land Management comprising approximately 13,332 acres, as generally depicted on the map entitled Proposed Soda Lake Wilderness and dated June 25, 2019, which shall be known as the Soda Lake Wilderness. (3)Certain land in the Bakersfield Field Office of the Bureau of Land Management comprising approximately 12,585 acres, as generally depicted on the map entitled Proposed Temblor Range Wilderness and dated June 25, 2019, which shall be known as the Temblor Range Wilderness. 
(4)Certain land in the Los Padres National Forest comprising approximately 23,670 acres, as generally depicted on the map entitled Chumash Wilderness Area Additions—Proposed and dated March 29, 2019, which shall be incorporated into and managed as part of the Chumash Wilderness as designated by the Los Padres Condor Range and River Protection Act (Public Law 102–301; 106 Stat. 242). (5)Certain land in the Los Padres National Forest comprising approximately 54,036 acres, as generally depicted on the maps entitled Dick Smith Wilderness Area Additions—Proposed Map 1 of 2 (Bear Canyon and Cuyama Peak Units) and Dick Smith Wilderness Area Additions—Proposed Map 2 of 2 (Buckhorn and Mono Units) and dated November 14, 2019, which shall be incorporated into and managed as part of the Dick Smith Wilderness as designated by the California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1132 note). 
(6)Certain land in the Los Padres National Forest and the Bakersfield Field Office of the Bureau of Land Management comprising approximately 7,289 acres, as generally depicted on the map entitled Garcia Wilderness Area Additions—Proposed and dated March 29, 2019, which shall be incorporated into and managed as part of the Garcia Wilderness as designated by the Los Padres Condor Range and River Protection Act (Public Law 102–301; 106 Stat. 242). (7)Certain land in the Los Padres National Forest and the Bakersfield Field Office of the Bureau of Land Management comprising approximately 8,774 acres, as generally depicted on the map entitled Machesna Mountain Wilderness—Proposed Additions and dated October 30, 2019, which shall be incorporated into and managed as part of the Machesna Mountain Wilderness as designated by the California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1132 note). 
(8)Certain land in the Los Padres National Forest comprising approximately 30,184 acres, as generally depicted on the map entitled Matilija Wilderness Area Additions—Proposed and dated March 29, 2019, which shall be incorporated into and managed as part of the Matilija Wilderness as designated by the Los Padres Condor Range and River Protection Act (Public Law 102–301; 106 Stat. 242). (9)Certain land in the Los Padres National Forest comprising approximately 23,969 acres, as generally depicted on the map entitled San Rafael Wilderness Area Additions—Proposed and dated February 2, 2021, which shall be incorporated into and managed as part of the San Rafael Wilderness as designated by Public Law 90–271 (82 Stat. 51), the California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1132 note), and the Los Padres Condor Range and River Protection Act (Public Law 102–301; 106 Stat. 242). 
(10)Certain land in the Los Padres National Forest comprising approximately 2,921 acres, as generally depicted on the map entitled Santa Lucia Wilderness Area Additions—Proposed and dated March 29, 2019, which shall be incorporated into and managed as part of the Santa Lucia Wilderness as designated by the Endangered American Wilderness Act of 1978 (Public Law 95–237; 16 U.S.C. 1132 note). (11)Certain land in the Los Padres National Forest comprising approximately 14,313 acres, as generally depicted on the map entitled Sespe Wilderness Area Additions—Proposed and dated March 29, 2019, which shall be incorporated into and managed as part of the Sespe Wilderness as designated by the Los Padres Condor Range and River Protection Act (Public Law 102–301; 106 Stat. 242). 
(12)Certain land in the Los Padres National Forest comprising approximately 17,870 acres, as generally depicted on the map entitled Diablo Caliente Wilderness Area—Proposed and dated March 29, 2019, which shall be known as the Diablo Caliente Wilderness. (b)Maps and legal descriptions (1)In generalAs soon as practicable after the date of enactment of this subtitle, the Secretary shall file maps and legal descriptions of the wilderness areas with— 
(A)the Committee on Energy and Natural Resources of the Senate; and (B)the Committee on Natural Resources of the House of Representatives. 
(2)Force of lawThe maps and legal descriptions filed under paragraph (1) shall have the same force and effect as if included in this subtitle, except that the Secretary may correct any clerical and typographical errors in the maps and legal descriptions. (3)Public availabilityThe maps and legal descriptions filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service and Bureau of Land Management. 
5563.Designation of the Machesna Mountain Potential Wilderness 
(a)DesignationIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), certain land in the Los Padres National Forest comprising approximately 2,359 acres, as generally depicted on the map entitled Machesna Mountain Potential Wilderness and dated March 29, 2019, is designated as the Machesna Mountain Potential Wilderness Area. (b)Map and legal description (1)In generalAs soon as practicable after the date of enactment of this subtitle, the Secretary shall file a map and legal description of the Machesna Mountain Potential Wilderness Area (referred to in this section as the potential wilderness area) with— 
(A)the Committee on Energy and Natural Resources of the Senate; and (B)the Committee on Natural Resources of the House of Representatives. 
(2)Force of lawThe map and legal description filed under paragraph (1) shall have the same force and effect as if included in this subtitle, except that the Secretary may correct any clerical and typographical errors in the map and legal description. (3)Public availabilityThe map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service. 
(c)ManagementExcept as provided in subsection (d) and subject to valid existing rights, the Secretary shall manage the potential wilderness area in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.). (d)Trail use, construction, reconstruction, and realignment (1)In generalIn accordance with paragraph (2), the Secretary may reconstruct, realign, or reroute the Pine Mountain Trail. 
(2)RequirementIn carrying out the reconstruction, realignment, or rerouting under paragraph (1), the Secretary shall— (A)comply with all existing laws (including regulations); and 
(B)to the maximum extent practicable, use the minimum tool or administrative practice necessary to accomplish the reconstruction, realignment, or rerouting with the least amount of adverse impact on wilderness character and resources. (3)Motorized vehicles and machineryIn accordance with paragraph (2), the Secretary may use motorized vehicles and machinery to carry out the trail reconstruction, realignment, or rerouting authorized by this subsection. 
(4)Motorized and mechanized vehiclesThe Secretary may permit the use of motorized and mechanized vehicles on the existing Pine Mountain Trail in accordance with existing law (including regulations) and this subsection until such date as the potential wilderness area is designated as wilderness in accordance with subsection (h). (e)WithdrawalSubject to valid existing rights, the Federal land in the potential wilderness area is withdrawn from all forms of— 
(1)entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and 
(3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials. (f)Cooperative agreementsIn carrying out this section, the Secretary may enter into cooperative agreements with State, Tribal, and local governmental entities and private entities to complete the trail reconstruction, realignment, or rerouting authorized by subsection (d). 
(g)BoundariesThe Secretary shall modify the boundary of the potential wilderness area to exclude any area within 150 feet of the centerline of the new location of any trail that has been reconstructed, realigned, or rerouted under subsection (d). (h)Wilderness designation (1)In generalThe potential wilderness area, as modified under subsection (g), shall be designated as wilderness and as a component of the National Wilderness Preservation System on the earlier of— 
(A)the date on which the Secretary publishes in the Federal Register notice that the trail reconstruction, realignment, or rerouting authorized by subsection (d) has been completed; or (B)the date that is 20 years after the date of enactment of this subtitle. 
(2)Administration of wildernessOn designation as wilderness under this section, the potential wilderness area shall be— (A)incorporated into the Machesna Mountain Wilderness Area, as designated by the California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1132 note) and expanded by section 402; and 
(B)administered in accordance with section 404 and the Wilderness Act (16 U.S.C. 1131 et seq.). 5564.Administration of wilderness (a)In generalSubject to valid existing rights, the wilderness areas shall be administered by the Secretary in accordance with this subtitle and the Wilderness Act (16 U.S.C. 1131 et seq.), except that— 
(1)any reference in the Wilderness Act (16 U.S.C. 1131 et seq.) to the effective date of that Act shall be considered to be a reference to the date of enactment of this subtitle; and (2)any reference in the Wilderness Act (16 U.S.C. 1131 et seq.) to the Secretary of Agriculture shall be considered to be a reference to the Secretary that has jurisdiction over the wilderness area. 
(b)Fire management and related activities 
(1)In generalThe Secretary may take any measures in a wilderness area as are necessary for the control of fire, insects, and diseases in accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)) and House Report 98–40 of the 98th Congress. (2)Funding prioritiesNothing in this subtitle limits funding for fire and fuels management in the wilderness areas. 
(3)Revision and development of local fire management plansAs soon as practicable after the date of enactment of this subtitle, the Secretary shall amend the local information in the Fire Management Reference System or individual operational plans that apply to the land designated as a wilderness area. (4)AdministrationConsistent with paragraph (1) and other applicable Federal law, to ensure a timely and efficient response to fire emergencies in the wilderness areas, the Secretary shall enter into agreements with appropriate State or local firefighting agencies. 
(c)GrazingThe grazing of livestock in the wilderness areas, if established before the date of enactment of this subtitle, shall be permitted to continue, subject to any reasonable regulations as the Secretary considers necessary in accordance with— (1)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); 
(2)the guidelines set forth in Appendix A of House Report 101–405, accompanying H.R. 2570 of the 101st Congress for land under the jurisdiction of the Secretary of the Interior; (3)the guidelines set forth in House Report 96–617, accompanying H.R. 5487 of the 96th Congress for land under the jurisdiction of the Secretary of Agriculture; and 
(4)all other laws governing livestock grazing on Federal public land. (d)Fish and wildlife (1)In generalIn accordance with section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this subtitle affects the jurisdiction or responsibilities of the State with respect to fish and wildlife on public land in the State. 
(2)Management activitiesIn furtherance of the purposes and principles of the Wilderness Act (16 U.S.C. 1131 et seq.), the Secretary may conduct any management activities that are necessary to maintain or restore fish and wildlife populations and habitats in the wilderness areas, if the management activities are— (A)consistent with relevant wilderness management plans; 
(B)conducted in accordance with appropriate policies, such as the policies established in Appendix B of House Report 101–405; and (C)in accordance with memoranda of understanding between the Federal agencies and the State Department of Fish and Wildlife. 
(e)Buffer zones 
(1)In generalCongress does not intend for the designation of wilderness areas by this subtitle to lead to the creation of protective perimeters or buffer zones around each wilderness area. (2)Activities or uses up to boundariesThe fact that nonwilderness activities or uses can be seen or heard from within a wilderness area shall not, of itself, preclude the activities or uses up to the boundary of the wilderness area. 
(f)Military activitiesNothing in this subtitle precludes— (1)low-level overflights of military aircraft over the wilderness areas; 
(2)the designation of new units of special airspace over the wilderness areas; or (3)the use or establishment of military flight training routes over wilderness areas. 
(g)HorsesNothing in this subtitle precludes horseback riding in, or the entry of recreational saddle or pack stock into, a wilderness area— (1)in accordance with section 4(d)(5) of the Wilderness Act (16 U.S.C. 1133(d)(5)); and 
(2)subject to any terms and conditions determined to be necessary by the Secretary. (h)WithdrawalSubject to valid existing rights, the wilderness areas are withdrawn from— 
(1)all forms of entry, appropriation, and disposal under the public land laws; (2)location, entry, and patent under the mining laws; and 
(3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials. (i)Incorporation of acquired land and interestsAny land within the boundary of a wilderness area that is acquired by the United States shall— 
(1)become part of the wilderness area in which the land is located; and (2)be managed in accordance with— 
(A)this section; (B)the Wilderness Act (16 U.S.C. 1131 et seq.); and 
(C)any other applicable law. (j)Treatment of existing water diversions in the san rafael wilderness additions (1)Authorization for continued useThe Secretary of Agriculture may issue a special use authorization to the owners of the 2 existing water transport or diversion facilities, including administrative access roads (in this subsection referred to as a facility), located on National Forest System land in the San Rafael Wilderness Additions in the Moon Canyon unit (T. 11 N., R. 30 W., secs. 13 and 14) and the Peak Mountain unit (T. 10 N., R. 28 W., secs. 23 and 26) for the continued operation, maintenance, and reconstruction of the facility if the Secretary determines that— 
(A)the facility was in existence on the date on which the land on which the facility is located was designated as part of the National Wilderness Preservation System (in this subsection referred to as the date of designation); (B)the facility has been in substantially continuous use to deliver water for the beneficial use on the non-Federal land of the owner since the date of designation; 
(C)the owner of the facility holds a valid water right for use of the water on the non-Federal land of the owner under State law, with a priority date that predates the date of designation; and (D)it is not practicable or feasible to relocate the facility to land outside of the wilderness and continue the beneficial use of water on the non-Federal land recognized under State law. 
(2)Terms and conditions 
(A)Required terms and conditionsIn a special use authorization issued under paragraph (1), the Secretary may— (i)allow use of motorized equipment and mechanized transport for operation, maintenance, or reconstruction of a facility, if the Secretary determines that— 
(I)the use is the minimum necessary to allow the facility to continue delivery of water to the non-Federal land for the beneficial uses recognized by the water right held under State law; and (II)the use of nonmotorized equipment and nonmechanized transport is impracticable or infeasible; and 
(ii)preclude use of the facility for the diversion or transport of water in excess of the water right recognized by the State on the date of designation. (B)Discretionary terms and conditionsIn a special use authorization issued under paragraph (1), the Secretary may require or allow modification or relocation of the facility in the wilderness, as the Secretary determines necessary, to reduce impacts to wilderness values set forth in section 2 of the Wilderness Act (16 U.S.C. 1131) if the beneficial use of water on the non-Federal land is not diminished. 
(k)Treatment of existing electrical distribution line in the san rafael wilderness additions 
(1)Authorization for continued useThe Secretary of Agriculture may issue a special use authorization to the owners of the existing electrical distribution line to the Plowshare Peak communication site (in this subsection referred to as a facility) located on National Forest System land in the San Rafael Wilderness Additions in the Moon Canyon unit (T. 11 N., R. 30 W., secs. 2, 3 and 4) for the continued operation, maintenance, and reconstruction of the facility if the Secretary determines that— (A)the facility was in existence on the date on which the land on which the facility is located was designated as part of the National Wilderness Preservation System (in this subsection referred to as the date of designation); 
(B)the facility has been in substantially continuous use to deliver electricity to the communication site; and (C)it is not practicable or feasible to relocate the distribution line to land outside of the wilderness. 
(2)Terms and conditions 
(A)Required terms and conditionsIn a special use authorization issued under paragraph (1), the Secretary may allow use of motorized equipment and mechanized transport for operation, maintenance, or reconstruction of the electrical distribution line, if the Secretary determines that the use of nonmotorized equipment and nonmechanized transport is impracticable or infeasible. (B)Discretionary terms and conditionsIn a special use authorization issued under paragraph (1), the Secretary may require or allow modification or relocation of the facility in the wilderness, as the Secretary determines necessary, to reduce impacts to wilderness values set forth in section 2 of the Wilderness Act (16 U.S.C. 1131). 
(l)Climatological data collectionIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and subject to terms and conditions as the Secretary may prescribe, the Secretary may authorize the installation and maintenance of hydrologic, meteorologic, or climatological collection devices in the wilderness areas if the Secretary determines that the facilities and access to the facilities are essential to flood warning, flood control, or water reservoir operation activities. 5565.Designation of Wild and Scenic Rivers (a)Indian creek, mono creek, and matilija creek, californiaSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end the following: 
 
(231)Indian creek, californiaThe following segments of Indian Creek in the State of California, to be administered by the Secretary of Agriculture: (A)The 9.5-mile segment of Indian Creek from its source in sec. 19, T. 7 N., R. 26 W., to the Dick Smith Wilderness boundary, as a wild river. 
(B)The 1-mile segment of Indian Creek from the Dick Smith Wilderness boundary to 0.25 miles downstream of Road 6N24, as a scenic river. (C)The 3.9-mile segment of Indian Creek from 0.25 miles downstream of Road 6N24 to the southern boundary of sec. 32, T. 6 N., R. 26 W., as a wild river. 
(232)Mono creek, californiaThe following segments of Mono Creek in the State of California, to be administered by the Secretary of Agriculture: (A)The 4.2-mile segment of Mono Creek from its source in sec. 1, T. 7 N., R. 26 W., to 0.25 miles upstream of Don Victor Fire Road in sec. 28, T. 7 N., R. 25 W., as a wild river. 
(B)The 2.1-mile segment of Mono Creek from 0.25 miles upstream of the Don Victor Fire Road in sec. 28, T. 7 N., R. 25 W., to 0.25 miles downstream of Don Victor Fire Road in sec. 34, T. 7 N., R. 25 W., as a recreational river. (C)The 14.7-mile segment of Mono Creek from 0.25 miles downstream of Don Victor Fire Road in sec. 34, T. 7 N., R. 25 W., to the Ogilvy Ranch private property boundary in sec. 22, T. 6 N., R. 26 W., as a wild river. 
(D)The 3.5-mile segment of Mono Creek from the Ogilvy Ranch private property boundary to the southern boundary of sec. 33, T. 6 N., R. 26 W., as a recreational river. (233)Matilija creek, californiaThe following segments of Matilija Creek in the State of California, to be administered by the Secretary of Agriculture: 
(A)The 7.2-mile segment of the Matilija Creek from its source in sec. 25, T. 6 N., R. 25 W., to the private property boundary in sec. 9, T. 5 N., R. 24 W., as a wild river. (B)The 7.25-mile segment of the Upper North Fork Matilija Creek from its source in sec. 36, T. 6 N., R. 24 W., to the Matilija Wilderness boundary, as a wild river.. 
(b)Sespe creek, californiaSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by striking paragraph (142) and inserting the following:  (142)Sespe creek, californiaThe following segments of Sespe Creek in the State of California, to be administered by the Secretary of Agriculture: 
(A)The 2.7-mile segment of Sespe Creek from the private property boundary in sec. 10, T. 6 N., R. 24 W., to the Hartman Ranch private property boundary in sec. 14, T. 6 N., R. 24 W., as a wild river. (B)The 15-mile segment of Sespe Creek from the Hartman Ranch private property boundary in sec. 14, T. 6 N., R. 24 W., to the western boundary of sec. 6, T. 5 N., R. 22 W., as a recreational river. 
(C)The 6.1-mile segment of Sespe Creek from the western boundary of sec. 6, T. 5 N., R. 22 W., to the confluence with Trout Creek, as a scenic river. (D)The 28.6-mile segment of Sespe Creek from the confluence with Trout Creek to the southern boundary of sec. 35, T. 5 N., R. 20 W., as a wild river.. 
(c)Sisquoc river, californiaSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by striking paragraph (143) and inserting the following:  (143)Sisquoc river, californiaThe following segments of the Sisquoc River and its tributaries in the State of California, to be administered by the Secretary of Agriculture: 
(A)The 33-mile segment of the main stem of the Sisquoc River extending from its origin downstream to the Los Padres Forest boundary, as a wild river. (B)The 4.2-mile segment of the South Fork Sisquoc River from its source northeast of San Rafael Mountain in sec. 2, T. 7 N., R. 28 W., to its confluence with the Sisquoc River, as a wild river. 
(C)The 10.4-mile segment of Manzana Creek from its source west of San Rafael Peak in sec. 4, T. 7 N., R. 28 W., to the San Rafael Wilderness boundary upstream of Nira Campground, as a wild river. (D)The 0.6-mile segment of Manzana Creek from the San Rafael Wilderness boundary upstream of the Nira Campground to the San Rafael Wilderness boundary downstream of the confluence of Davy Brown Creek, as a recreational river. 
(E)The 5.8-mile segment of Manzana Creek from the San Rafael Wilderness boundary downstream of the confluence of Davy Brown Creek to the private property boundary in sec. 1, T. 8 N., R. 30 W., as a wild river. (F)The 3.8-mile segment of Manzana Creek from the private property boundary in sec. 1, T. 8 N., R. 30 W., to the confluence of the Sisquoc River, as a recreational river. 
(G)The 3.4-mile segment of Davy Brown Creek from its source west of Ranger Peak in sec. 32, T. 8 N., R. 29 W., to 300 feet upstream of its confluence with Munch Canyon, as a wild river. (H)The 1.4-mile segment of Davy Brown Creek from 300 feet upstream of its confluence with Munch Canyon to its confluence with Manzana Creek, as a recreational river. 
(I)The 2-mile segment of Munch Canyon from its source north of Ranger Peak in sec. 33, T. 8 N., R. 29 W., to 300 feet upstream of its confluence with Sunset Valley Creek, as a wild river. (J)The 0.5-mile segment of Munch Canyon from 300 feet upstream of its confluence with Sunset Valley Creek to its confluence with Davy Brown Creek, as a recreational river. 
(K)The 2.6-mile segment of Fish Creek from 500 feet downstream of Sunset Valley Road to its confluence with Manzana Creek, as a wild river. (L)The 1.5-mile segment of East Fork Fish Creek from its source in sec. 26, T. 8 N., R. 29 W., to its confluence with Fish Creek, as a wild river.. 
(d)Piru creek, californiaSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by striking paragraph (199) and inserting the following:  (199)Piru creek, californiaThe following segments of Piru Creek in the State of California, to be administered by the Secretary of Agriculture: 
(A)The 9.1-mile segment of Piru Creek from its source in sec. 3, T. 6 N., R. 22 W., to the private property boundary in sec. 4, T. 6 N., R. 21 W., as a wild river. (B)The 17.2-mile segment of Piru Creek from the private property boundary in sec. 4, T. 6 N., R. 21 W., to 0.25 miles downstream of the Gold Hill Road, as a scenic river. 
(C)The 4.1-mile segment of Piru Creek from 0.25 miles downstream of Gold Hill Road to the confluence with Trail Canyon, as a wild river. (D)The 7.25-mile segment of Piru Creek from the confluence with Trail Canyon to the confluence with Buck Creek, as a scenic river. 
(E)The 3-mile segment of Piru Creek from 0.5 miles downstream of Pyramid Dam at the first bridge crossing to the boundary of the Sespe Wilderness, as a recreational river. (F)The 13-mile segment of Piru Creek from the boundary of the Sespe Wilderness to the boundary of the Sespe Wilderness, as a wild river. 
(G)The 2.2-mile segment of Piru Creek from the boundary of the Sespe Wilderness to the upper limit of Piru Reservoir, as a recreational river.. (e)EffectThe designation of additional miles of Piru Creek under subsection (d) shall not affect valid water rights in existence on the date of enactment of this subtitle. 
(f)Motorized use of trailsNothing in this section (including the amendments made by this section) affects the motorized use of trails designated by the Forest Service for motorized use that are located adjacent to and crossing upper Piru Creek, if the use is consistent with the protection and enhancement of river values under the Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.). 5566.Designation of the Fox Mountain Potential Wilderness (a)DesignationIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), certain land in the Los Padres National Forest comprising approximately 41,082 acres, as generally depicted on the map entitled Fox Mountain Potential Wilderness Area and dated November 14, 2019, is designated as the Fox Mountain Potential Wilderness Area. 
(b)Map and legal description 
(1)In generalAs soon as practicable after the date of enactment of this subtitle, the Secretary of Agriculture shall file a map and a legal description of the Fox Mountain Potential Wilderness Area (referred to in this section as the potential wilderness area) with— (A)the Committee on Energy and Natural Resources of the Senate; and 
(B)the Committee on Natural Resources of the House of Representatives. (2)Force of lawThe map and legal description filed under paragraph (1) shall have the same force and effect as if included in this subtitle, except that the Secretary of Agriculture may correct any clerical and typographical errors in the map and legal description. 
(3)Public availabilityThe map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service. (c)ManagementExcept as provided in subsection (d) and subject to valid existing rights, the Secretary shall manage the potential wilderness area in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.). 
(d)Trail use construction, reconstruction, and realignment 
(1)In generalIn accordance with paragraph (2), the Secretary of Agriculture may— (A)construct a new trail for use by hikers, equestrians, and mechanized vehicles that connects the Aliso Park Campground to the Bull Ridge Trail; and 
(B)reconstruct or realign— (i)the Bull Ridge Trail; and 
(ii)the Rocky Ridge Trail. (2)RequirementIn carrying out the construction, reconstruction, or alignment under paragraph (1), the Secretary shall— 
(A)comply with all existing laws (including regulations); and (B)to the maximum extent practicable, use the minimum tool or administrative practice necessary to accomplish the construction, reconstruction, or alignment with the least amount of adverse impact on wilderness character and resources. 
(3)Motorized vehicles and machineryIn accordance with paragraph (2), the Secretary may use motorized vehicles and machinery to carry out the trail construction, reconstruction, or realignment authorized by this subsection. (4)Mechanized vehiclesThe Secretary may permit the use of mechanized vehicles on the existing Bull Ridge Trail and Rocky Ridge Trail in accordance with existing law (including regulations) and this subsection until such date as the potential wilderness area is designated as wilderness in accordance with subsection (h). 
(e)WithdrawalSubject to valid existing rights, the Federal land in the potential wilderness area is withdrawn from all forms of— (1)entry, appropriation, or disposal under the public land laws; 
(2)location, entry, and patent under the mining laws; and (3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials. 
(f)Cooperative agreementsIn carrying out this section, the Secretary may enter into cooperative agreements with State, Tribal, and local governmental entities and private entities to complete the trail construction, reconstruction, and realignment authorized by subsection (d). (g)BoundariesThe Secretary shall modify the boundary of the potential wilderness area to exclude any area within 50 feet of the centerline of the new location of any trail that has been constructed, reconstructed, or realigned under subsection (d). 
(h)Wilderness designation 
(1)In generalThe potential wilderness area, as modified under subsection (g), shall be designated as wilderness and as a component of the National Wilderness Preservation System on the earlier of— (A)the date on which the Secretary publishes in the Federal Register notice that the trail construction, reconstruction, or alignment authorized by subsection (d) has been completed; or 
(B)the date that is 20 years after the date of enactment of this subtitle. (2)Administration of wildernessOn designation as wilderness under this section, the potential wilderness area shall be— 
(A)incorporated into the San Rafael Wilderness, as designated by Public Law 90–271 (82 Stat. 51), the California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1132 note), and the Los Padres Condor Range and River Protection Act (Public Law 102–301; 106 Stat. 242), and section 402; and (B)administered in accordance with section 404 and the Wilderness Act (16 U.S.C. 1131 et seq.). 
5567.Designation of scenic areas 
(a)In generalSubject to valid existing rights, there are established the following scenic areas: (1)Condor ridge scenic areaCertain land in the Los Padres National Forest comprising approximately 18,666 acres, as generally depicted on the map entitled Condor Ridge Scenic Area—Proposed and dated March 29, 2019, which shall be known as the Condor Ridge Scenic Area. 
(2)Black mountain scenic areaCertain land in the Los Padres National Forest and the Bakersfield Field Office of the Bureau of Land Management comprising approximately 16,216 acres, as generally depicted on the map entitled Black Mountain Scenic Area—Proposed and dated March 29, 2019, which shall be known as the Black Mountain Scenic Area. (b)Maps and legal descriptions (1)In generalAs soon as practicable after the date of enactment of this subtitle, the Secretary of Agriculture shall file a map and legal description of the Condor Ridge Scenic Area and Black Mountain Scenic Area with— 
(A)the Committee on Energy and Natural Resources of the Senate; and (B)the Committee on Natural Resources of the House of Representatives. 
(2)Force of lawThe maps and legal descriptions filed under paragraph (1) shall have the same force and effect as if included in this subtitle, except that the Secretary of Agriculture may correct any clerical and typographical errors in the maps and legal descriptions. (3)Public availabilityThe maps and legal descriptions filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service and Bureau of Land Management. 
(c)PurposeThe purpose of the scenic areas is to conserve, protect, and enhance for the benefit and enjoyment of present and future generations the ecological, scenic, wildlife, recreational, cultural, historical, natural, educational, and scientific resources of the scenic areas. (d)Management (1)In generalThe Secretary shall administer the scenic areas— 
(A)in a manner that conserves, protects, and enhances the resources of the scenic areas, and in particular the scenic character attributes of the scenic areas; and (B)in accordance with— 
(i)this section; (ii)the Federal Land Policy and Management Act (43 U.S.C. 1701 et seq.) for land under the jurisdiction of the Secretary of the Interior; 
(iii)any laws (including regulations) relating to the National Forest System, for land under the jurisdiction of the Secretary of Agriculture; and (iv)any other applicable law (including regulations). 
(2)UsesThe Secretary shall only allow those uses of the scenic areas that the Secretary determines would further the purposes described in subsection (c). (e)WithdrawalSubject to valid existing rights, the Federal land in the scenic areas is withdrawn from all forms of— 
(1)entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and 
(3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials. (f)Prohibited usesThe following shall be prohibited on the Federal land within the scenic areas: 
(1)Permanent roads. (2)Permanent structures. 
(3)Timber harvesting except when necessary for the purposes described in subsection (g). (4)Transmission lines. 
(5)Except as necessary to meet the minimum requirements for the administration of the scenic areas and to protect public health and safety— (A)the use of motorized vehicles; or 
(B)the establishment of temporary roads. (6)Commercial enterprises, except as necessary for realizing the purposes of the scenic areas. 
(g)Wildfire, insect, and disease managementConsistent with this section, the Secretary may take any measures in the scenic areas that the Secretary determines to be necessary to control fire, insects, and diseases, including, as the Secretary determines to be appropriate, the coordination of those activities with the State or a local agency. (h)Adjacent managementThe fact that an otherwise authorized activity or use can be seen or heard within a scenic area shall not preclude the activity or use outside the boundary of the scenic area. 
5568.Condor National Scenic Trail 
(a)In generalThe contiguous trail established pursuant to this section shall be known as the Condor National Scenic Trail named after the California condor, a critically endangered bird species that lives along the extent of the trail corridor. (b)PurposeThe purposes of the Condor National Scenic Trail are to— 
(1)provide a continual extended hiking corridor that connects the southern and northern portions of the Los Padres National Forest, spanning the entire length of the forest along the coastal mountains of southern and central California; and (2)provide for the public enjoyment of the nationally significant scenic, historic, natural, and cultural qualities of the Los Padres National Forest. 
(c)AmendmentSection 5(a) of the National Trails System Act (16 U.S.C. 1244(a)) is amended by adding at the end the following:  (31)Condor national scenic trail (A)In generalThe Condor National Scenic Trail, a trail extending approximately 400 miles from Lake Piru in the southern portion of the Los Padres National Forest to the Bottchers Gap Campground in northern portion of the Los Padres National Forest. 
(B)AdministrationThe trail shall be administered by the Secretary of Agriculture, in consultation with— (i)other Federal, State, Tribal, regional, and local agencies; 
(ii)private landowners; and (iii)other interested organizations. 
(C)Recreational usesNotwithstanding section 7(c), the use of motorized vehicles on roads or trails included in the Condor National Scenic Trail on which motorized vehicles are permitted as of the date of enactment of this paragraph may be permitted. (D)Private property rights (i)ProhibitionThe Secretary shall not acquire for the trail any land or interest in land outside the exterior boundary of any federally managed area without the consent of the owner of land or interest in land. 
(ii)EffectNothing in this paragraph— (I)requires any private property owner to allow public access (including Federal, State, or local government access) to private property; or 
(II)modifies any provision of Federal, State, or local law with respect to public access to or use of private land. (E)RealignmentThe Secretary of Agriculture may realign segments of the Condor National Scenic Trail as necessary to fulfill the purposes of the trail. 
(F)MapThe map referred to in subparagraph (A) shall be on file and available for public inspection in the appropriate offices of the Forest Service.. (d)Study (1)Study requiredNot later than 3 years after the date of enactment of this subtitle, in accordance with this section, the Secretary of Agriculture shall conduct a study that— 
(A)addresses the feasibility of, and alternatives for, connecting the northern and southern portions of the Los Padres National Forest by establishing a trail across the applicable portions of the northern and southern Santa Lucia Mountains of the southern California Coastal Range; and (B)considers realignment of the trail or construction of new trail segments to avoid existing trail segments that currently allow motorized vehicles. 
(2)ContentsIn carrying out the study required by paragraph (1), the Secretary of Agriculture shall— (A)conform to the requirements for national scenic trail studies described in section 5(b) of the National Trails System Act (16 U.S.C. 1244(b)); 
(B)provide for a continual hiking route through and connecting the southern and northern sections of the Los Padres National Forest; (C)promote recreational, scenic, wilderness and cultural values; 
(D)enhance connectivity with the overall National Forest trail system; (E)consider new connectors and realignment of existing trails; 
(F)emphasize safe and continuous public access, dispersal from high-use areas, and suitable water sources; and (G)to the extent practicable, provide all-year use. 
(3)Additional requirementIn completing the study required by paragraph (1), the Secretary of Agriculture shall consult with— (A)appropriate Federal, State, Tribal, regional, and local agencies; 
(B)private landowners; (C)nongovernmental organizations; and 
(D)members of the public. (4)SubmissionThe Secretary of Agriculture shall submit the study required by paragraph (1) to— 
(A)the Committee on Natural Resources of the House of Representatives; and (B)the Committee on Energy and Natural Resources of the Senate. 
(5)Additions and alterations to the condor national scenic trail 
(A)In generalUpon completion of the study required by paragraph (1), if the Secretary of Agriculture determines that additional or alternative trail segments are feasible for inclusion in the Condor National Scenic Trail, the Secretary of Agriculture shall include those segments in the Condor National Scenic Trail. (B)Effective dateAdditions or alternations to the Condor National Scenic Trail shall be effective on the date the Secretary of Agriculture publishes in the Federal Register notice that the additional or alternative segments are included in the Condor National Scenic Trail. 
(e)Cooperative agreementsIn carrying out this section (including the amendments made by this section), the Secretary of Agriculture may enter into cooperative agreements with State, Tribal, and local government entities and private entities to complete needed trail construction, reconstruction, and realignment projects authorized by this section (including the amendments made by this section). 5569.Forest service studyNot later than 6 years after the date of enactment of this subtitle, the Secretary of Agriculture (acting through the Chief of the Forest Service) shall study the feasibility of opening a new trail, for vehicles measuring 50 inches or less, connecting Forest Service Highway 95 to the existing off-highway vehicle trail system in the Ballinger Canyon off-highway vehicle area. 
5570.Nonmotorized recreation opportunitiesNot later than 6 years after the date of enactment of this subtitle, the Secretary of Agriculture, in consultation with interested parties, shall conduct a study to improve nonmotorized recreation trail opportunities (including mountain bicycling) on land not designated as wilderness within the Santa Barbara, Ojai, and Mt. Pinos ranger districts. 5571.Use by members of Tribes (a)AccessThe Secretary shall ensure that Tribes have access, in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), to the wilderness areas, scenic areas, and potential wilderness areas designated by this subtitle for traditional cultural and religious purposes. 
(b)Temporary closures 
(1)In generalIn carrying out this section, the Secretary, on request of a Tribe, may temporarily close to the general public one or more specific portions of a wilderness area, scenic area, or potential wilderness area designated by this subtitle to protect the privacy of the members of the Tribe in the conduct of traditional cultural and religious activities. (2)RequirementAny closure under paragraph (1) shall be— 
(A)made in such a manner as to affect the smallest practicable area for the minimum period of time necessary for the activity to be carried out; and (B)be consistent with the purpose and intent of Public Law 95–341 (commonly known as the American Indian Religious Freedom Act) (42 U.S.C. 1996) and the Wilderness Act (16 U.S.C. 1131 et seq.). 
ESan Gabriel Mountains Foothills and Rivers Protection 
5580.Definition of StateIn this subtitle, the term State means the State of California. 1San Gabriel National Recreation Area 5581.PurposesThe purposes of this part are— 
(1)to conserve, protect, and enhance for the benefit and enjoyment of present and future generations the ecological, scenic, wildlife, recreational, cultural, historical, natural, educational, and scientific resources of the Recreation Area; (2)to provide environmentally responsible, well-managed recreational opportunities within the Recreation Area; 
(3)to improve access to and from the Recreation Area; (4)to provide expanded educational and interpretive services to increase public understanding of, and appreciation for, the natural and cultural resources of the Recreation Area; 
(5)to facilitate the cooperative management of the land and resources within the Recreation Area, in collaboration with the State and political subdivisions of the State, historical, business, cultural, civic, recreational, tourism and other nongovernmental organizations, and the public; and (6)to allow the continued use of the Recreation Area by all individuals, entities, and local government agencies in activities relating to integrated water management, flood protection, water conservation, water quality, water rights, water supply, groundwater recharge and monitoring, wastewater treatment, public roads and bridges, and utilities within or adjacent to the Recreation Area. 
5582.DefinitionsIn this part: (1)AdjudicationThe term adjudication means any final judgment, order, ruling, or decree entered in any judicial proceeding adjudicating or affecting water rights, surface water management, or groundwater management. 
(2)Advisory councilThe term Advisory Council means the San Gabriel National Recreation Area Public Advisory Council established under section 5517(a). (3)Federal landsThe term Federal lands means— 
(A)public lands under the jurisdiction of the Secretary of the Interior; and (B)lands under the jurisdiction of the Secretary of Defense, acting through the Chief of Engineers. 
(4)Management planThe term management plan means the management plan for the Recreation Area required under section 5514(d). (5)PartnershipThe term Partnership means the San Gabriel National Recreation Area Partnership established by section 5518(a). 
(6)Public water systemThe term public water system has the meaning given the term in 42 U.S.C. 300(f)(4) or in section 116275 of the California Health and Safety Code. (7)Recreation areaThe term Recreation Area means the San Gabriel National Recreation Area established by section 5513(a). 
(8)SecretaryThe term Secretary means the Secretary of the Interior. (9)Utility facilityThe term utility facility means— 
(A)any electric substations, communication facilities, towers, poles, and lines, ground wires, communication circuits, and other structures, and related infrastructure; and (B)any such facilities associated with a public water system. 
(10)Water resource facilityThe term water resource facility means irrigation and pumping facilities, dams and reservoirs, flood control facilities, water conservation works, including debris protection facilities, sediment placement sites, rain gauges and stream gauges, water quality facilities, recycled water facilities, water pumping, conveyance and distribution systems, water storage tanks and reservoirs, and water treatment facilities, aqueducts, canals, ditches, pipelines, wells, hydropower projects, and transmission and other ancillary facilities, groundwater recharge facilities, water conservation, water filtration plants, and other water diversion, conservation, groundwater recharge, storage, and carriage structures. 5583.San Gabriel National Recreation Area (a)Establishment; boundariesSubject to valid existing rights, there is established as a unit of the National Park System in the State the San Gabriel National Recreation Area, which shall consist of approximately 49,387 acres of Federal land and interests in land in the State depicted as the Proposed San Gabriel National Recreation Area on the map entitled San Gabriel National Recreation Area Proposed Boundary and dated July 2019. 
(b)Map and legal description 
(1)In generalAs soon as practicable after the date of the enactment of this subtitle, the Secretary shall file a map and a legal description of the Recreation Area with— (A)the Committee on Energy and Natural Resources of the Senate; and 
(B)the Committee on Natural Resources of the House of Representatives. (2)Force of lawThe map and legal description filed under paragraph (1) shall have the same force and effect as if included in this subtitle, except that the Secretary may correct any clerical or typographical error in the map or legal description. 
(3)Public availabilityThe map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the National Park Service. (c)Administration and jurisdiction (1)Public landsThe public lands included in the Recreation Area shall be administered by the Secretary, acting through the Director of the National Park Service. 
(2)Department of defense landAlthough certain Federal lands under the jurisdiction of the Secretary of Defense are included in the recreation area, nothing in this part transfers administration jurisdiction of such Federal lands from the Secretary of Defense or otherwise affects Federal lands under the jurisdiction of the Secretary of Defense. (3)State and local jurisdictionNothing in this part alters, modifies, or diminishes any right, responsibility, power, authority, jurisdiction, or entitlement of the State, a political subdivision of the State, including, but not limited to courts of competent jurisdiction, regulatory commissions, boards, and departments, or any State or local agency under any applicable Federal, State, or local law (including regulations). 
5584.Management 
(a)National park systemSubject to valid existing rights, the Secretary shall manage the public lands included in the Recreation Area in a manner that protects and enhances the natural resources and values of the public lands, in accordance with— (1)this part; 
(2)section 100101(a), chapter 1003, and sections 100751(a), 100752, 100753 and 102101 of title 54, United States Code (formerly known as the National Park Service Organic Act); (3)the laws generally applicable to units of the National Park System; and 
(4)other applicable law, regulations, adjudications, and orders. (b)Cooperation with secretary of defenseThe Secretary shall cooperate with the Secretary of Defense to develop opportunities for the management of the Federal land under the jurisdiction of the Secretary of Defense included in the Recreation Area in accordance with the purposes described in section 5511, to the maximum extent practicable. 
(c)Treatment of non-Federal land 
(1)In generalNothing in this part— (A)authorizes the Secretary to take any action that would affect the use of any land not owned by the United States within the Recreation Area; 
(B)affects the use of, or access to, any non-Federal land within the Recreation Area; (C)modifies any provision of Federal, State, or local law with respect to public access to, or use of, non-Federal land; 
(D)requires any owner of non-Federal land to allow public access (including Federal, State, or local government access) to private property or any other non-Federal land; (E)alters any duly adopted land use regulation, approved land use plan, or any other regulatory authority of any State or local agency or unit of Tribal government; 
(F)creates any liability, or affects any liability under any other law, of any private property owner or other owner of non-Federal land with respect to any person injured on the private property or other non-Federal land; (G)conveys to the Partnership any land use or other regulatory authority; 
(H)shall be construed to cause any Federal, State, or local regulation or permit requirement intended to apply to units of the National Park System to affect the federal lands under the jurisdiction of the Secretary of Defense or non-Federal lands within the boundaries of the recreation area; or (I)requires any local government to participate in any program administered by the Secretary. 
(2)CooperationThe Secretary is encouraged to work with owners of non-Federal land who have agreed to cooperate with the Secretary to advance the purposes of this part. (3)Buffer zones (A)In generalNothing in this part establishes any protective perimeter or buffer zone around the Recreation Area. 
(B)Activities or uses up to boundariesThe fact that an activity or use of land can be seen or heard from within the Recreation Area shall not preclude the activity or land use up to the boundary of the Recreation Area. (4)FacilitiesNothing in this part affects the operation, maintenance, modification, construction, destruction, removal, relocation, improvement or expansion of any water resource facility or public water system, or any solid waste, sanitary sewer, water or waste-water treatment, groundwater recharge or conservation, hydroelectric, conveyance distribution system, recycled water facility, or utility facility located within or adjacent to the Recreation Area. 
(5)ExemptionSection 100903 of title 54, United States Code, shall not apply to the Puente Hills landfill, materials recovery facility, or intermodal facility. (d)Management plan (1)DeadlineNot later than 3 years after the date of the enactment of this subtitle, the Secretary and the Advisory Council shall establish a comprehensive management plan for the Recreation Area that supports the purposes described in section 5511. 
(2)Use of existing plansIn developing the management plan, to the extent consistent with this section, the Secretary may incorporate any provision of a land use or other plan applicable to the public lands included in the Recreation Area. (3)Incorporation of visitor services planTo the maximum extent practicable, the Secretary shall incorporate into the management plan the visitor services plan under section 5519(a)(2). 
(4)PartnershipIn developing the management plan, the Secretary shall consider recommendations of the Partnership. To the maximum extent practicable, the Secretary shall incorporate recommendations of the Partnership into the management plan if the Secretary determines that the recommendations are feasible and consistent with the purposes in section 5511, this part, and applicable laws (including regulations). (e)Fish and wildlifeNothing in this part affects the jurisdiction of the State with respect to fish or wildlife located on public lands in the State. 
5585.Acquisition of non-Federal land within Recreation Area 
(a)Limited acquisition authority 
(1)In generalSubject to paragraph (2), the Secretary may acquire non-Federal land within the boundaries of the Recreation Area only through exchange, donation, or purchase from a willing seller. (2)Additional requirementAs a further condition on the acquisition of land, the Secretary shall make a determination that the land contains important biological, cultural, historic, or recreational values. 
(b)Prohibition on use of eminent domainNothing in this part authorizes the use of eminent domain to acquire land or an interest in land. (c)Treatment of acquired landAny land or interest in land acquired by the United States within the boundaries of the Recreation Area shall be— 
(1)included in the Recreation Area; and (2)administered by the Secretary in accordance with— 
(A)this part; and (B)other applicable laws (including regulations). 
5586.Water rights; water resource facilities; public roads; utility facilities 
(a)No effect on water rightsNothing in this part or section 5522— (1)shall affect the use or allocation, as in existence on the date of the enactment of this subtitle, of any water, water right, or interest in water (including potable, recycled, reclaimed, waste, imported, exported, banked, or stored water, surface water, groundwater, and public trust interest); 
(2)shall affect any public or private contract in existence on the date of the enactment of this subtitle for the sale, lease, loan, or transfer of any water (including potable, recycled, reclaimed, waste, imported, exported, banked, or stored water, surface water, and groundwater); (3)shall be considered to be a relinquishment or reduction of any water rights reserved or appropriated by the United States in the State on or before the date of the enactment of this subtitle; 
(4)authorizes or imposes any new reserved Federal water right or expands water usage pursuant to any existing Federal reserved, riparian or appropriative right; (5)shall be considered a relinquishment or reduction of any water rights (including potable, recycled, reclaimed, waste, imported, exported, banked, or stored water, surface water, and groundwater) held, reserved, or appropriated by any public entity or other persons or entities, on or before the date of the enactment of this subtitle; 
(6)shall be construed to, or shall interfere or conflict with the exercise of the powers or duties of any watermaster, public agency, public water system, court of competent jurisdiction, or other body or entity responsible for groundwater or surface water management or groundwater replenishment as designated or established pursuant to any adjudication or Federal or State law, including the management of the San Gabriel River watershed and basin, to provide water supply or other environmental benefits; (7)shall be construed to impede or adversely impact any previously adopted Los Angeles County Drainage Area project, as described in the report of the Chief of Engineers dated June 30, 1992, including any supplement or addendum to that report, or any maintenance agreement to operate that project; 
(8)shall interfere or conflict with any action by a watermaster, water agency, public water system, court of competent jurisdiction, or public agency pursuant to any Federal or State law, water right, or adjudication, including any action relating to water conservation, water quality, surface water diversion or impoundment, groundwater recharge, water treatment, conservation or storage of water, pollution, waste discharge, the pumping of groundwater; the spreading, injection, pumping, storage, or the use of water from local sources, storm water flows, and runoff, or from imported or recycled water, that is undertaken in connection with the management or regulation of the San Gabriel River; (9)shall interfere with, obstruct, hinder, or delay the exercise of, or access to, any water right by the owner of a public water system or any other individual or entity, including the construction, operation, maintenance, replacement, removal, repair, location, or relocation of any well; pipeline; or water pumping, treatment, diversion, impoundment, or storage facility; or other facility or property necessary or useful to access any water right or operate an public water system; 
(10)shall require the initiation or reinitiation of consultation with the United States Fish and Wildlife Service under, or the application of any provision of, the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) relating to any action affecting any water, water right, or water management or water resource facility in the San Gabriel River watershed and basin; or (11)authorizes any agency or employee of the United States, or any other person, to take any action inconsistent with any of paragraphs (1) through (10). 
(b)Water resource facilities 
(1)No effect on existing water resource facilitiesNothing in this part or section 5522 shall affect— (A)the use, operation, maintenance, repair, construction, destruction, removal, reconfiguration, expansion, improvement or replacement of a water resource facility or public water system within or adjacent to the Recreation Area or San Gabriel Mountains National Monument; or 
(B)access to a water resource facility within or adjacent to the Recreation Area or San Gabriel Mountains National Monument. (2)No effect on new water resource facilitiesNothing in this part or section 5522 shall preclude the establishment of a new water resource facility (including instream sites, routes, and areas) within the Recreation Area or San Gabriel Mountains National Monument if the water resource facility or public water system is necessary to preserve or enhance the health, safety, reliability, quality or accessibility of water supply, or utility services to residents of Los Angeles County. 
(3)Flood controlNothing in this part or section 5522 shall be construed to— (A)impose any new restriction or requirement on flood protection, water conservation, water supply, groundwater recharge, water transfers, or water quality operations and maintenance; or 
(B)increase the liability of an agency or public water system carrying out flood protection, water conservation, water supply, groundwater recharge, water transfers, or water quality operations. (4)Diversion or use of waterNothing in this part or section 5522 shall authorize or require the use of water or water rights in, or the diversion of water to, the Recreation Area or San Gabriel Mountains National Monument. 
(c)Utility facilities and rights of wayNothing in this part or section 5522 shall— (1)affect the use, operation, maintenance, repair, construction, destruction, reconfiguration, expansion, inspection, renewal, reconstruction, alteration, addition, relocation, improvement, removal, or replacement of a utility facility or appurtenant right-of-way within or adjacent to the Recreation Area or San Gabriel Mountains National Monument; 
(2)affect access to a utility facility or right-of-way within or adjacent to the Recreation Area or San Gabriel Mountains National Monument; or (3)preclude the establishment of a new utility facility or right-of-way (including instream sites, routes, and areas) within the Recreation Area or San Gabriel Mountains National Monument if such a facility or right-of-way is necessary for public health and safety, electricity supply, or other utility services. 
(d)Roads; public transit 
(1)DefinitionsIn this subsection: (A)Public roadThe term public road means any paved road or bridge (including any appurtenant structure and right-of-way) that is— 
(i)operated or maintained by a non-Federal entity; and (ii) (I)open to vehicular use by the public; or 
(II)used by a public agency or utility for the operation, maintenance, improvement, repair, removal, relocation, construction, destruction or rehabilitation of infrastructure, a utility facility, or a right-of-way. (B)Public transitThe term public transit means any transit service (including operations and rights-of-way) that is— 
(i)operated or maintained by a non-Federal entity; and (ii) (I)open to the public; or 
(II)used by a public agency or contractor for the operation, maintenance, repair, construction, or rehabilitation of infrastructure, a utility facility, or a right-of-way. (2)No effect on public roads or public transitNothing in this part or section 5522— 
(A)authorizes the Secretary to take any action that would affect the operation, maintenance, repair, or rehabilitation of public roads or public transit (including activities necessary to comply with Federal or State safety or public transit standards); or (B)creates any new liability, or increases any existing liability, of an owner or operator of a public road. 
5587.San Gabriel National Recreation Area Public Advisory Council 
(a)EstablishmentNot later than 180 days after the date of the enactment of this subtitle, the Secretary shall establish an advisory council, to be known as the San Gabriel National Recreation Area Public Advisory Council. (b)DutiesThe Advisory Council shall advise the Secretary regarding the development and implementation of the management plan and the visitor services plan. 
(c)Applicable lawThe Advisory Council shall be subject to— (1)the Federal Advisory Committee Act (5 U.S.C. App.); and 
(2)all other applicable laws (including regulations). (d)MembershipThe Advisory Council shall consist of 22 members, to be appointed by the Secretary after taking into consideration recommendations of the Partnership, of whom— 
(1)2 shall represent local, regional, or national environmental organizations; (2)2 shall represent the interests of outdoor recreation, including off-highway vehicle recreation, within the Recreation Area; 
(3)2 shall represent the interests of community-based organizations, the missions of which include expanding access to the outdoors; (4)2 shall represent business interests; 
(5)1 shall represent Indian Tribes within or adjacent to the Recreation Area; (6)1 shall represent the interests of homeowners’ associations within the Recreation Area; 
(7)3 shall represent the interests of holders of adjudicated water rights, public water systems, water agencies, wastewater and sewer agencies, recycled water facilities, and water management and replenishment entities; (8)1 shall represent energy and mineral development interests; 
(9)1 shall represent owners of Federal grazing permits or other land use permits within the Recreation Area; (10)1 shall represent archaeological and historical interests; 
(11)1 shall represent the interests of environmental educators; (12)1 shall represent cultural history interests; 
(13)1 shall represent environmental justice interests; (14)1 shall represent electrical utility interests; and 
(15)2 shall represent the affected public at large. (e)Terms (1)Staggered termsA member of the Advisory Council shall be appointed for a term of 3 years, except that, of the members first appointed, 7 of the members shall be appointed for a term of 1 year and 7 of the members shall be appointed for a term of 2 years. 
(2)ReappointmentA member may be reappointed to serve on the Advisory Council on the expiration of the term of service of the member. (3)VacancyA vacancy on the Advisory Council shall be filled in the same manner in which the original appointment was made. 
(f)QuorumA quorum shall be ten members of the advisory council. The operations of the advisory council shall not be impaired by the fact that a member has not yet been appointed as long as a quorum has been attained. (g)Chairperson; proceduresThe Advisory Council shall elect a chairperson and establish such rules and procedures as the advisory council considers necessary or desirable. 
(h)Service without compensationMembers of the Advisory Council shall serve without pay. (i)TerminationThe Advisory Council shall cease to exist— 
(1)on the date that is 5 years after the date on which the management plan is adopted by the Secretary; or (2)on such later date as the Secretary considers to be appropriate. 
5588.San Gabriel National Recreation Area Partnership 
(a)EstablishmentThere is established a Partnership, to be known as the San Gabriel National Recreation Area Partnership. (b)PurposesThe purposes of the Partnership are to— 
(1)coordinate the activities of Federal, State, Tribal, and local authorities and the private sector in advancing the purposes of this part; and (2)use the resources and expertise of each agency in improving management and recreational opportunities within the Recreation Area. 
(c)MembershipThe Partnership shall include the following: (1)The Secretary (or a designee) to represent the National Park Service. 
(2)The Secretary of Defense (or a designee) to represent the Corps of Engineers. (3)The Secretary of Agriculture (or a designee) to represent the Forest Service. 
(4)The Secretary of the Natural Resources Agency of the State (or a designee) to represent— (A)the California Department of Parks and Recreation; and 
(B)the Rivers and Mountains Conservancy. (5)1 designee of the Los Angeles County Board of Supervisors. 
(6)1 designee of the Puente Hills Habitat Preservation Authority. (7)4 designees of the San Gabriel Council of Governments, of whom 1 shall be selected from a local land conservancy. 
(8)1 designee of the San Gabriel Valley Economic Partnership. (9)1 designee of the Los Angeles County Flood Control District. 
(10)1 designee of the San Gabriel Valley Water Association. (11)1 designee of the Central Basin Water Association. 
(12)1 designee of the Main San Gabriel Basin Watermaster. (13)1 designee of a public utility company, to be appointed by the Secretary. 
(14)1 designee of the Watershed Conservation Authority. (15)1 designee of the Advisory Council for the period during which the Advisory Council remains in effect. 
(16)1 designee of San Gabriel Mountains National Monument Community Collaborative. (d)DutiesTo advance the purposes described in section 5511, the Partnership shall— 
(1)make recommendations to the Secretary regarding the development and implementation of the management plan; (2)review and comment on the visitor services plan under section 5519(a)(2), and facilitate the implementation of that plan; 
(3)assist units of local government, regional planning organizations, and nonprofit organizations in advancing the purposes of the Recreation Area by— (A)carrying out programs and projects that recognize, protect, and enhance important resource values within the Recreation Area; 
(B)establishing and maintaining interpretive exhibits and programs within the Recreation Area; (C)developing recreational and educational opportunities in the Recreation Area in accordance with the purposes of this part; 
(D)increasing public awareness of, and appreciation for, natural, historic, scenic, and cultural resources of the Recreation Area; (E)ensuring that signs identifying points of public access and sites of interest are posted throughout the Recreation Area; 
(F)promoting a wide range of partnerships among governments, organizations, and individuals to advance the purposes of the Recreation Area; and (G)ensuring that management of the Recreation Area takes into consideration— 
(i)local ordinances and land-use plans; and (ii)adjacent residents and property owners; 
(4)make recommendations to the Secretary regarding the appointment of members to the Advisory Council; and (5)carry out any other actions necessary to achieve the purposes of this part. 
(e)AuthoritiesSubject to approval by the Secretary, for the purposes of preparing and implementing the management plan, the Partnership may use Federal funds made available under this section— (1)to make grants to the State, political subdivisions of the State, nonprofit organizations, and other persons; 
(2)to enter into cooperative agreements with, or provide grants or technical assistance to, the State, political subdivisions of the State, nonprofit organizations, Federal agencies, and other interested parties; (3)to hire and compensate staff; 
(4)to obtain funds or services from any source, including funds and services provided under any other Federal law or program; (5)to contract for goods or services; and 
(6)to support activities of partners and any other activities that— (A)advance the purposes of the Recreation Area; and 
(B)are in accordance with the management plan. (f)Terms of office; reappointment; vacancies (1)TermsA member of the Partnership shall be appointed for a term of 3 years. 
(2)ReappointmentA member may be reappointed to serve on the Partnership on the expiration of the term of service of the member. (3)VacancyA vacancy on the Partnership shall be filled in the same manner in which the original appointment was made. 
(g)QuorumA quorum shall be eleven members of the Partnership. The operations of the Partnership shall not be impaired by the fact that a member has not yet been appointed as long as a quorum has been attained. (h)Chairperson; proceduresThe Partnership shall elect a chairperson and establish such rules and procedures as it deems necessary or desirable. 
(i)Service without compensationA member of the Partnership shall serve without compensation. (j)Duties and authorities of secretary (1)In generalThe Secretary shall convene the Partnership on a regular basis to carry out this part. 
(2)Technical and financial assistanceThe Secretary may provide to the Partnership or any member of the Partnership, on a reimbursable or nonreimbursable basis, such technical and financial assistance as the Secretary determines to be appropriate to carry out this part. (3)Cooperative agreementsThe Secretary may enter into a cooperative agreement with the Partnership, a member of the Partnership, or any other public or private entity to provide technical, financial, or other assistance to carry out this part. 
(4)Construction of facilities on non-federal land 
(A)In generalIn order to facilitate the administration of the Recreation Area, the Secretary is authorized, subject to valid existing rights, to construct administrative or visitor use facilities on land owned by a non-profit organization, local agency, or other public entity in accordance with this subtitle and applicable law (including regulations). (B)Additional requirementsA facility under this paragraph may only be developed— 
(i)with the consent of the owner of the non-Federal land; and (ii)in accordance with applicable Federal, State, and local laws (including regulations) and plans. 
(5)PriorityThe Secretary shall give priority to actions that— (A)conserve the significant natural, historic, cultural, and scenic resources of the Recreation Area; and 
(B)provide educational, interpretive, and recreational opportunities consistent with the purposes of the Recreation Area. (k)CommitteesThe Partnership shall establish— 
(1)a Water Technical Advisory Committee to advise the Secretary regarding water-related issues relating to the Recreation Area; and (2)a Public Safety Advisory Committee to advise the Secretary regarding public safety issues relating to the Recreation Area. 
5589.Visitor services and facilities 
(a)Visitor services 
(1)PurposeThe purpose of this subsection is to facilitate the development of an integrated visitor services plan to improve visitor experiences in the Recreation Area through expanded recreational opportunities and increased interpretation, education, resource protection, and enforcement. (2)Visitor services plan (A)In generalNot later than 3 years after the date of the enactment of this subtitle, the Secretary shall develop and carry out an integrated visitor services plan for the Recreation Area in accordance with this paragraph. 
(B)ContentsThe visitor services plan shall— (i)assess current and anticipated future visitation to the Recreation Area, including recreation destinations; 
(ii)consider the demand for various types of recreation (including hiking, picnicking, horseback riding, and the use of motorized and mechanized vehicles), as permissible and appropriate; (iii)evaluate the impacts of recreation on natural and cultural resources, water rights and water resource facilities, public roads, adjacent residents and property owners, and utilities within the Recreation Area, as well as the effectiveness of current enforcement and efforts; 
(iv)assess the current level of interpretive and educational services and facilities; (v)include recommendations to— 
(I)expand opportunities for high-demand recreational activities, in accordance with the purposes described in section 5511; (II)better manage Recreation Area resources and improve the experience of Recreation Area visitors through expanded interpretive and educational services and facilities, and improved enforcement; and 
(III)better manage Recreation Area resources to reduce negative impacts on the environment, ecology, and integrated water management activities in the Recreation Area; (vi)in coordination and consultation with affected owners of non-Federal land, assess options to incorporate recreational opportunities on non-Federal land into the Recreation Area— 
(I)in manner consistent with the purposes and uses of the non-Federal land; and (II)with the consent of the non-Federal landowner; 
(vii)assess opportunities to provide recreational opportunities that connect with adjacent National Forest System land; and (viii)be developed and carried out in accordance with applicable Federal, State, and local laws and ordinances. 
(C)ConsultationIn developing the visitor services plan, the Secretary shall— (i)consult with— 
(I)the Partnership; (II)the Advisory Council; 
(III)appropriate State and local agencies; and (IV)interested nongovernmental organizations; and 
(ii)involve members of the public. (b)Visitor use facilities (1)In generalThe Secretary may construct visitor use facilities in the Recreation Area. 
(2)RequirementsEach facility under paragraph (1) shall be developed in accordance with applicable Federal, State, and local— (A)laws (including regulations); and 
(B)plans. (c)Donations (1)In generalThe Secretary may accept and use donated funds (subject to appropriations), property, in-kind contributions, and services to carry out this part. 
(2)ProhibitionThe Secretary may not use the authority provided by paragraph (1) to accept non-Federal land that has been acquired after the date of the enactment of this subtitle through the use of eminent domain. (d)Cooperative agreementsIn carrying out this part, the Secretary may make grants to, or enter into cooperative agreements with, units of State, Tribal, and local governments and private entities to conduct research, develop scientific analyses, and carry out any other initiative relating to the management of, and visitation to, the Recreation Area. 
2San Gabriel Mountains 
5591.DefinitionsIn this part: (1)SecretaryThe term Secretary means the Secretary of Agriculture. 
(2)Wilderness area or additionThe term wilderness area or addition means any wilderness area or wilderness addition designated by section 5523(a). 5592.National Monument Boundary Modification (a)In generalThe Secretary shall modify the boundaries of the San Gabriel Mountains National Monument in the State to include the approximately 109,167 acres of additional National Forest System land depicted as the Proposed San Gabriel Mountains National Monument Expansion on the map entitled Proposed San Gabriel Mountains National Monument Expansion and dated June 26, 2019. 
(b)AdministrationOn inclusion of the National Forest System land described in subsection (a), the Secretary shall administer that land as part of the San Gabriel Mountains National Monument in accordance with the laws generally applicable to the Monument and this subtitle. (c)Management planNot later than 3 years after the date of the enactment of this subtitle, the Secretary shall consult with State and local governments and the interested public to update the existing San Gabriel Mountains National Monument Plan to incorporate and provide management direction and protection for the lands added to the Monument. 
5593.Designation of Wilderness Areas and Additions 
(a)DesignationIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following parcels of National Forest System land in the State are designated as wilderness and as components of the National Wilderness Preservation System: (1)Condor peak wildernessCertain Federal land in the Angeles National Forest, comprising approximately 8,207 acres, as generally depicted on the map entitled Condor Peak Wilderness—Proposed and dated June 6, 2019, which shall be known as the Condor Peak Wilderness. 
(2)San gabriel wilderness additionsCertain Federal land in the Angeles National Forest, comprising approximately 2,032 acres, as generally depicted on the map entitled San Gabriel Wilderness Additions and dated June 6, 2019, which is incorporated in, and considered to be a part of, the San Gabriel Wilderness designated by Public Law 90–318 (16 U.S.C. 1132 note; 82 Stat. 131). (3)Sheep mountain wilderness additionsCertain Federal land in the Angeles National Forest, comprising approximately 13,726 acres, as generally depicted on the map entitled Sheep Mountain Wilderness Additions and dated June 6, 2019, which is incorporated in, and considered to be a part of, the Sheep Mountain Wilderness designated by section 101(a)(29) of the California Wilderness Act of 1984 (16 U.S.C. 1132 note; 98 Stat. 1623; Public Law 98–425). 
(4)Yerba buena wildernessCertain Federal land in the Angeles National Forest, comprising approximately 6,694 acres, as generally depicted on the map entitled Yerba Buena Wilderness—Proposed and dated June 6, 2019, which shall be known as the Yerba Buena Wilderness. (b)Map and legal description (1)In generalAs soon as practicable after the date of the enactment of this subtitle, the Secretary shall file a map and a legal description of the wilderness areas and additions with— 
(A)the Committee on Energy and Natural Resources of the Senate; and (B)the Committee on Natural Resources of the House of Representatives. 
(2)Force of lawThe map and legal description filed under paragraph (1) shall have the same force and effect as if included in this part, except that the Secretary may correct any clerical or typographical error in the map or legal description. (3)Public availabilityThe map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service. 
5594.Administration of Wilderness Areas and Additions 
(a)In generalSubject to valid existing rights, the wilderness areas and additions shall be administered by the Secretary in accordance with this section and the Wilderness Act (16 U.S.C. 1131 et seq.), except that any reference in that Act to the effective date of that Act shall be considered to be a reference to the date of the enactment of this subtitle. (b)Fire management and related activities (1)In generalThe Secretary may take such measures in a wilderness area or addition designated in section 5523 as are necessary for the control of fire, insects, or diseases in accordance with— 
(A)section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)); and (B)House Report 98–40 of the 98th Congress. 
(2)Funding prioritiesNothing in this part limits funding for fire or fuels management in a wilderness area or addition. (3)Revision and development of local fire management plansAs soon as practicable after the date of the enactment of this subtitle, the Secretary shall amend, as applicable, any local fire management plan that applies to a wilderness area or addition designated in section 5523. 
(4)AdministrationIn accordance with paragraph (1) and any other applicable Federal law, to ensure a timely and efficient response to a fire emergency in a wilderness area or addition, the Secretary shall— (A)not later than 1 year after the date of the enactment of this subtitle, establish agency approval procedures (including appropriate delegations of authority to the Forest Supervisor, District Manager, or other agency officials) for responding to fire emergencies; and 
(B)enter into agreements with appropriate State or local firefighting agencies. (c)GrazingThe grazing of livestock in a wilderness area or addition, if established before the date of the enactment of this subtitle, shall be administered in accordance with— 
(1)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and (2)the guidelines contained in Appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (H. Rept. 101–405). 
(d)Fish and wildlife 
(1)In generalIn accordance with section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this part affects the jurisdiction or responsibility of the State with respect to fish or wildlife on public land in the State. (2)Management activities (A)In generalIn furtherance of the purposes and principles of the Wilderness Act (16 U.S.C. 1131 et seq.), the Secretary may conduct any management activity that are necessary to maintain or restore fish or wildlife populations or habitats in the wilderness areas and wilderness additions designated in section 5523, if the management activities are— 
(i)consistent with relevant wilderness management plans; and (ii)conducted in accordance with appropriate policies, such as the policies established in Appendix B of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (H. Rept. 101–405). 
(B)InclusionsA management activity under subparagraph (A) may include the occasional and temporary use of motorized vehicles, if the use, as determined by the Secretary, would promote healthy, viable, and more naturally distributed wildlife populations that would enhance wilderness values while causing the minimum impact necessary to accomplish those tasks. (C)Existing activitiesIn accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)) and appropriate policies (such as the policies established in Appendix B of House Report 101–405, the State may use aircraft (including helicopters) in a wilderness area or addition to survey, capture, transplant, monitor, or provide water for a wildlife population, including bighorn sheep. 
(e)Buffer zones 
(1)In generalCongress does not intend for the designation of wilderness areas or wilderness additions by section 5523 to lead to the creation of protective perimeters or buffer zones around each wilderness area or wilderness addition. (2)Activities or uses up to boundariesThe fact that a nonwilderness activities or uses can be seen or heard from within a wilderness area or wilderness addition designated by section 5523 shall not, of itself, preclude the activities or uses up to the boundary of the wilderness area or addition. 
(f)Military activitiesNothing in this subtitle precludes— (1)low-level overflights of military aircraft over the wilderness areas or wilderness additions designated by section 5523; 
(2)the designation of new units of special airspace over the wilderness areas or wilderness additions designated by section 5523; or (3)the use or establishment of military flight training routes over wilderness areas or wilderness additions designated by section 5523. 
(g)HorsesNothing in this part precludes horseback riding in, or the entry of recreational or commercial saddle or pack stock into, an area designated as a wilderness area or wilderness addition by section 5523— (1)in accordance with section 4(d)(5) of the Wilderness Act (16 U.S.C. 1133(d)(5)); and 
(2)subject to such terms and conditions as the Secretary determines to be necessary. (h)Law enforcementNothing in this part precludes any law enforcement or drug interdiction effort within the wilderness areas or wilderness additions designated by section 5523 in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.). 
(i)WithdrawalSubject to valid existing rights, the wilderness areas and additions designated by section 5523 are withdrawn from— (1)all forms of entry, appropriation, and disposal under the public land laws; 
(2)location, entry, and patent under the mining laws; and (3)operation of the mineral materials and geothermal leasing laws. 
(j)Incorporation of acquired land and interestsAny land within the boundary of a wilderness area or addition that is acquired by the United States shall— (1)become part of the wilderness area or addition in which the land is located; and 
(2)be managed in accordance with this section, the Wilderness Act (16 U.S.C. 1131 et seq.), and any other applicable laws (including regulations). (k)Climatological data collectionIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and subject to such terms and conditions as the Secretary may prescribe, the Secretary may authorize the installation and maintenance of hydrologic, meteorologic, or climatological collection devices in a wilderness area or addition if the Secretary determines that the facilities and access to the facilities is essential to a flood warning, flood control, or water reservoir operation activity. 
(l)Authorized eventsThe Secretary of Agriculture may authorize the Angeles Crest 100 competitive running event to continue in substantially the same manner and degree in which this event was operated and permitted in 2015 within additions to the Sheep Mountain Wilderness in section 5523 of this subtitle and the Pleasant View Ridge Wilderness Area designated by section 1802 of the Omnibus Public Land Management Act of 2009, provided that the event is authorized and conducted in a manner compatible with the preservation of the areas as wilderness. 5595.Designation of Wild and Scenic Rivers (a)DesignationSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end the following: 
 
(__)East Fork San Gabriel River, CaliforniaThe following segments of the East Fork San Gabriel River, to be administered by the Secretary of Agriculture in the following classes: (A)The 10-mile segment from the confluence of the Prairie Fork and Vincent Gulch to 100 yards upstream of the Heaton Flats trailhead and day use area, as a wild river. 
(B)The 2.7-mile segment from 100 yards upstream of the Heaton Flats trailhead and day use area to 100 yards upstream of the confluence with Williams Canyon, as a recreational river. (__)North Fork San Gabriel River, CaliforniaThe 4.3-mile segment of the North Fork San Gabriel River from the confluence with Cloudburst Canyon to 0.25 miles upstream of the confluence with the West Fork San Gabriel River, to be administered by the Secretary of Agriculture as a recreational river. 
(__)West Fork San Gabriel River, CaliforniaThe following segments of the West Fork San Gabriel River, to be administered by the Secretary of Agriculture in the following classes: (A)The 6.7-mile segment from 0.25 miles downstream of its source near Red Box Gap in sec. 14, T. 2 N., R. 12 W., to the confluence with the unnamed tributary 0.25 miles downstream of the power lines in sec. 22, T. 2 N., R. 11 W., as a recreational river. 
(B)The 1.6-mile segment of the West Fork from 0.25 miles downstream of the powerlines in sec. 22, T. 2 N., R. 11 W., to the confluence with Bobcat Canyon, as a wild river. (__)Little Rock Creek, CaliforniaThe following segments of Little Rock Creek and tributaries, to be administered by the Secretary of Agriculture in the following classes: 
(A)The 10.3-mile segment from its source on Mt. Williamson in sec. 6, T. 3 N., R. 9 W., to 100 yards upstream of the confluence with the South Fork Little Rock Creek, as a wild river. (B)The 6.6-mile segment from 100 yards upstream of the confluence with the South Fork Little Rock Creek to the confluence with Santiago Canyon, as a recreational river. 
(C)The 1-mile segment of Cooper Canyon Creek from 0.25 miles downstream of Highway 2 to 100 yards downstream of Cooper Canyon Campground, as a scenic river. (D)The 1.3-mile segment of Cooper Canyon Creek from 100 yards downstream of Cooper Canyon Campground to the confluence with Little Rock Creek, as a wild river. 
(E)The 1-mile segment of Buckhorn Creek from 100 yards downstream of the Buckhorn Campground to its confluence with Cooper Canyon Creek, as a wild river.. (b)Water resource facilities; and water use (1)Water resource facilities (A)DefinitionIn this section, the term water resource facility means irrigation and pumping facilities, dams and reservoirs, flood control facilities, water conservation works and facilities, including debris protection facilities, sediment placement sites, rain gauges and stream gauges, water quality facilities, recycled water facilities and water pumping, conveyance distribution systems, water storage tanks and reservoirs, and water treatment facilities, aqueducts, canals, ditches, pipelines, wells, hydropower projects, and transmission and other ancillary facilities, groundwater recharge facilities, water conservation, water filtration plants, and other water diversion, conservation, groundwater recharge, storage, and carriage structures. 
(B)No effect on existing water resource facilitiesNothing in this section shall alter, modify, or affect— (i)the use, operation, maintenance, repair, construction, destruction, reconfiguration, expansion, relocation or replacement of a water resource facility downstream of a wild and scenic river segment designated by this section, provided that the physical structures of such facilities or reservoirs shall not be located within the river areas designated in this section; or 
(ii)access to a water resource facility downstream of a wild and scenic river segment designated by this section. (C)No effect on new water resource facilitiesNothing in this section shall preclude the establishment of a new water resource facilities (including instream sites, routes, and areas) downstream of a wild and scenic river segment. 
(2)LimitationAny new reservation of water or new use of water pursuant to existing water rights held by the United States to advance the purposes of the National Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.) shall be for nonconsumptive instream use only within the segments designated by this section. (3)Existing lawNothing in this section affects the implementation of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.). 
5596.Water rights 
(a)Statutory constructionNothing in this subtitle, and no action to implement this subtitle— (1)shall constitute an express or implied reservation of any water or water right, or authorizing an expansion of water use pursuant to existing water rights held by the United States, with respect to the land designated as a wilderness area or wilderness addition by section 5523 or land adjacent to the wild and scenic river segments designated by the amendment made by section 5525; 
(2)shall affect, alter, modify, or condition any water rights in the State in existence on the date of the enactment of this subtitle, including any water rights held by the United States; (3)shall be construed as establishing a precedent with regard to any future wilderness or wild and scenic river designations; 
(4)shall affect, alter, or modify the interpretation of, or any designation, decision, adjudication or action made pursuant to, any other Act; or (5)shall be construed as limiting, altering, modifying, or amending any of the interstate compacts or equitable apportionment decrees that apportions water among or between the State and any other State. 
(b)State water lawThe Secretary shall comply with applicable procedural and substantive requirements of the law of the State in order to obtain and hold any water rights not in existence on the date of the enactment of this subtitle with respect to the San Gabriel Mountains National Monument, wilderness areas and wilderness additions designated by section 5523, and the wild and scenic rivers designated by amendment made by section 5525. FRim of the Valley Corridor Preservation 5597.Boundary adjustment; land acquisition; administration (a)Boundary adjustmentSection 507(c)(1) of the National Parks and Recreation Act of 1978 (16 U.S.C. 460kk(c)(1)) is amended in the first sentence by striking , which shall and inserting  and generally depicted as Rim of the Valley Unit Proposed Addition on the map entitled Rim of the Valley Unit—Santa Monica Mountains National Recreation Area, numbered 638/147,723, and dated September 2018. Both maps shall. 
(b)Rim of the valley unitSection 507 of the National Parks and Recreation Act of 1978 (16 U.S.C. 460kk) is amended by adding at the end the following:  (u)Rim of the valley unit (1)Not later than 3 years after the date of the enactment of this subsection, the Secretary shall update the general management plan for the recreation area to reflect the boundaries designated on the map referred to in subsection (c)(1) as the Rim of the Valley Unit (hereafter in the subsection referred to as the Rim of the Valley Unit). Subject to valid existing rights, the Secretary shall administer the Rim of the Valley Unit, and any land or interest in land acquired by the United States and located within the boundaries of the Rim of the Valley Unit, as part of the recreation area in accordance with the provisions of this section and applicable laws and regulations. 
(2)The Secretary may acquire non-Federal land within the boundaries of the Rim of the Valley Unit only through exchange, donation, or purchase from a willing seller. Nothing in this subsection authorizes the use of eminent domain to acquire land or interests in land. (3)Nothing in this subsection or the application of the management plan for the Rim of the Valley Unit shall be construed to— 
(A)modify any provision of Federal, State, or local law with respect to public access to or use of non-Federal land; (B)create any liability, or affect any liability under any other law, of any private property owner or other owner of non-Federal land with respect to any person injured on private property or other non-Federal land; 
(C)affect the ownership, management, or other rights relating to any non-Federal land (including any interest in any non-Federal land); (D)require any local government to participate in any program administered by the Secretary; 
(E)alter, modify, or diminish any right, responsibility, power, authority, jurisdiction, or entitlement of the State, any political subdivision of the State, or any State or local agency under existing Federal, State, and local law (including regulations); (F)require the creation of protective perimeters or buffer zones, and the fact that certain activities or land can be seen or heard from within the Rim of the Valley Unit shall not, of itself, preclude the activities or land uses up to the boundary of the Rim of the Valley Unit; 
(G)require or promote use of, or encourage trespass on, lands, facilities, and rights-of-way owned by non-Federal entities, including water resource facilities and public utilities, without the written consent of the owner; (H)affect the operation, maintenance, modification, construction, or expansion of any water resource facility or utility facility located within or adjacent to the Rim of the Valley Unit; 
(I)terminate the fee title to lands or customary operation, maintenance, repair, and replacement activities on or under such lands granted to public agencies that are authorized pursuant to Federal or State statute; (J)interfere with, obstruct, hinder, or delay the exercise of any right to, or access to any water resource facility or other facility or property necessary or useful to access any water right to operate any public water or utility system;  
(K)require initiation or reinitiation of consultation with the United States Fish and Wildlife Service under, or the application of provisions of, the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), or division A of subtitle III of title 54, United States Code, concerning any action or activity affecting water, water rights or water management or water resource facilities within the Rim of the Valley Unit; or (L)limit the Secretary’s ability to update applicable fire management plans, which may consider fuels management strategies including managed natural fire, prescribed fires, non-fire mechanical hazardous fuel reduction activities, or post-fire remediation of damage to natural and cultural resources. 
(4)The activities of a utility facility or water resource facility shall take into consideration ways to reasonably avoid or reduce the impact on the resources of the Rim of the Valley Unit. (5)For the purpose of paragraph (4)— 
(A)the term utility facility means electric substations, communication facilities, towers, poles, and lines, ground wires, communications circuits, and other structures, and related infrastructure; and (B)the term water resource facility means irrigation and pumping facilities; dams and reservoirs; flood control facilities; water conservation works, including debris protection facilities, sediment placement sites, rain gauges, and stream gauges; water quality, recycled water, and pumping facilities; conveyance distribution systems; water treatment facilities; aqueducts; canals; ditches; pipelines; wells; hydropower projects; transmission facilities; and other ancillary facilities, groundwater recharge facilities, water conservation, water filtration plants, and other water diversion, conservation, groundwater recharge, storage, and carriage structures.. 
LVIColorado and Grand Canyon Public Lands 
AColorado Outdoor Recreation and Economy 
5601.Definition of StateIn this subtitle, the term State means the State of Colorado. 1Continental Divide 5611.DefinitionsIn this part: 
(1)Covered areaThe term covered area means any area designated as wilderness by the amendments to section 2(a) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77) made by section 112(a). (2)Historic landscapeThe term Historic Landscape means the Camp Hale National Historic Landscape designated by section 117(a). 
(3)Recreation management areaThe term Recreation Management Area means the Tenmile Recreation Management Area designated by section 114(a). (4)SecretaryThe term Secretary means the Secretary of Agriculture. 
(5)Wildlife conservation areaThe term Wildlife Conservation Area means, as applicable— (A)the Porcupine Gulch Wildlife Conservation Area designated by section 115(a); and 
(B)the Williams Fork Mountains Wildlife Conservation Area designated by section 116(a). 5612.Colorado Wilderness additions (a)DesignationSection 2(a) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77) is amended— 
(1)in paragraph (18), by striking 1993, and inserting 1993, and certain Federal land within the White River National Forest that comprises approximately 6,896 acres, as generally depicted as Proposed Ptarmigan Peak Wilderness Additions on the map entitled Proposed Ptarmigan Peak Wilderness Additions and dated June 24, 2019,; and (2)by adding at the end the following: 
 
(23)Holy cross wilderness additionCertain Federal land within the White River National Forest that comprises approximately 3,866 acres, as generally depicted as Proposed Megan Dickie Wilderness Addition on the map entitled Holy Cross Wilderness Addition Proposal and dated June 24, 2019, which shall be incorporated into, and managed as part of, the Holy Cross Wilderness designated by section 102(a)(5) of Public Law 96–560 (94 Stat. 3266). (24)Hoosier ridge wildernessCertain Federal land within the White River National Forest that comprises approximately 5,235 acres, as generally depicted as ‘Proposed Hoosier Ridge Wilderness’ on the map entitled Tenmile Proposal and dated June 24, 2019, which shall be known as the Hoosier Ridge Wilderness. 
(25)Tenmile wildernessCertain Federal land within the White River National Forest that comprises approximately 7,624 acres, as generally depicted as Proposed Tenmile Wilderness on the map entitled Tenmile Proposal and dated June 24, 2019, which shall be known as the Tenmile Wilderness. (26)Eagles nest wilderness additionsCertain Federal land within the White River National Forest that comprises approximately 9,670 acres, as generally depicted as Proposed Freeman Creek Wilderness Addition and Proposed Spraddle Creek Wilderness Addition on the map entitled Eagles Nest Wilderness Additions Proposal and dated June 24, 2019, which shall be incorporated into, and managed as part of, the Eagles Nest Wilderness designated by Public Law 94–352 (90 Stat. 870).. 
(b)Applicable lawAny reference in the Wilderness Act (16 U.S.C. 1131 et seq.) to the effective date of that Act shall be considered to be a reference to the date of enactment of this subtitle for purposes of administering a covered area. (c)Fire, insects, and diseasesIn accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)), the Secretary may carry out any activity in a covered area that the Secretary determines to be necessary for the control of fire, insects, and diseases, subject to such terms and conditions as the Secretary determines to be appropriate. 
(d)GrazingThe grazing of livestock on a covered area, if established before the date of enactment of this subtitle, shall be permitted to continue subject to such reasonable regulations as are considered to be necessary by the Secretary, in accordance with— (1)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and 
(2)the guidelines set forth in Appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (H. Rept. 101–405). (e)CoordinationFor purposes of administering the Federal land designated as wilderness by paragraph (26) of section 2(a) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77) (as added by subsection (a)(2)), the Secretary shall, as determined to be appropriate for the protection of watersheds, coordinate the activities of the Secretary in response to fires and flooding events with interested State and local agencies, including operations using aircraft or mechanized equipment. 
5613.Williams Fork Mountains Wilderness 
(a)DesignationIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), certain Federal land in the White River National Forest in the State, comprising approximately 8,036 acres, as generally depicted as Proposed Williams Fork Mountains Wilderness on the map entitled Williams Fork Mountains Proposal and dated June 24, 2019, is designated as a potential wilderness area. (b)ManagementSubject to valid existing rights and except as provided in subsection (d), the potential wilderness area designated by subsection (a) shall be managed in accordance with— 
(1)the Wilderness Act (16 U.S.C. 1131 et seq.); and (2)this section. 
(c)Livestock use of vacant allotments 
(1)In generalNot later than 3 years after the date of enactment of this subtitle, in accordance with applicable laws (including regulations), the Secretary shall publish a determination regarding whether to authorize livestock grazing or other use by livestock on the vacant allotments known as— (A)the Big Hole Allotment; and 
(B)the Blue Ridge Allotment. (2)Modification of allotmentsIn publishing a determination pursuant to paragraph (1), the Secretary may modify or combine the vacant allotments referred to in that paragraph. 
(3)Permit or other authorizationNot later than 1 year after the date on which a determination of the Secretary to authorize livestock grazing or other use by livestock is published under paragraph (1), if applicable, the Secretary shall grant a permit or other authorization for that livestock grazing or other use in accordance with applicable laws (including regulations). (d)Range improvements (1)In generalIf the Secretary permits livestock grazing or other use by livestock on the potential wilderness area under subsection (c), the Secretary, or a third party authorized by the Secretary, may use any motorized or mechanized transport or equipment for purposes of constructing or rehabilitating such range improvements as are necessary to obtain appropriate livestock management objectives (including habitat and watershed restoration). 
(2)Termination of authorityThe authority provided by this subsection terminates on the date that is 2 years after the date on which the Secretary publishes a positive determination under subsection (c)(3). (e)Designation as wilderness (1)DesignationThe potential wilderness area designated by subsection (a) shall be designated as wilderness, to be known as the Williams Fork Mountains Wilderness— 
(A)effective not earlier than the date that is 180 days after the date of enactment this subtitle; and (B)on the earliest of— 
(i)the date on which the Secretary publishes in the Federal Register a notice that the construction or rehabilitation of range improvements under subsection (d) is complete; (ii)the date described in subsection (d)(2); and 
(iii)the effective date of a determination of the Secretary not to authorize livestock grazing or other use by livestock under subsection (c)(1). (2)AdministrationSubject to valid existing rights, the Secretary shall manage the Williams Fork Mountains Wilderness in accordance with— 
(A)the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77); and (B)this part. 
5614.Tenmile Recreation Management Area 
(a)DesignationSubject to valid existing rights, the approximately 17,122 acres of Federal land in the White River National Forest in the State, as generally depicted as Proposed Tenmile Recreation Management Area on the map entitled Tenmile Proposal and dated June 24, 2019, are designated as the Tenmile Recreation Management Area. (b)PurposesThe purposes of the Recreation Management Area are to conserve, protect, and enhance for the benefit and enjoyment of present and future generations the recreational, scenic, watershed, habitat, and ecological resources of the Recreation Management Area. 
(c)Management 
(1)In generalThe Secretary shall manage the Recreation Management Area— (A)in a manner that conserves, protects, and enhances— 
(i)the purposes of the Recreation Management Area described in subsection (b); and (ii)recreation opportunities, including mountain biking, hiking, fishing, horseback riding, snowshoeing, climbing, skiing, camping, and hunting; and 
(B)in accordance with— (i)the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1600 et seq.); 
(ii)any other applicable laws (including regulations); and (iii)this section. 
(2)Uses 
(A)In generalThe Secretary shall only allow such uses of the Recreation Management Area as the Secretary determines would further the purposes described in subsection (b). (B)Vehicles (i)In generalExcept as provided in clause (iii), the use of motorized vehicles in the Recreation Management Area shall be limited to the roads, vehicle classes, and periods authorized for motorized vehicle use on the date of enactment of this subtitle. 
(ii)New or temporary roadsExcept as provided in clause (iii), no new or temporary road shall be constructed in the Recreation Management Area. (iii)ExceptionsNothing in clause (i) or (ii) prevents the Secretary from— 
(I)rerouting or closing an existing road or trail to protect natural resources from degradation, as the Secretary determines to be appropriate; (II)authorizing the use of motorized vehicles for administrative purposes or roadside camping; 
(III)constructing temporary roads or permitting the use of motorized vehicles to carry out pre- or post-fire watershed protection projects; (IV)authorizing the use of motorized vehicles to carry out any activity described in subsection (d), (e)(1), or (f); or 
(V)responding to an emergency. (C)Commercial timber (i)In generalSubject to clause (ii), no project shall be carried out in the Recreation Management Area for the purpose of harvesting commercial timber. 
(ii)LimitationNothing in clause (i) prevents the Secretary from harvesting or selling a merchantable product that is a byproduct of an activity authorized under this section. (d)Fire, insects, and diseasesThe Secretary may carry out any activity, in accordance with applicable laws (including regulations), that the Secretary determines to be necessary to prevent, control, or mitigate fire, insects, or disease in the Recreation Management Area, subject to such terms and conditions as the Secretary determines to be appropriate. 
(e)Water 
(1)Effect on water management infrastructureNothing in this section affects the construction, repair, reconstruction, replacement, operation, maintenance, or renovation within the Recreation Management Area of— (A)water management infrastructure in existence on the date of enactment of this subtitle; or 
(B)any future infrastructure necessary for the development or exercise of water rights decreed before the date of enactment of this subtitle. (2)Applicable lawSection 3(e) of the James Peak Wilderness and Protection Area Act (Public Law 107–216; 116 Stat. 1058) shall apply to the Recreation Management Area. 
(f)Regional transportation projectsNothing in this section precludes the Secretary from authorizing, in accordance with applicable laws (including regulations), the use or leasing of Federal land within the Recreation Management Area for— (1)a regional transportation project, including— 
(A)highway widening or realignment; and (B)construction of multimodal transportation systems; or 
(2)any infrastructure, activity, or safety measure associated with the implementation or use of a facility constructed under paragraph (1). (g)Applicable lawNothing in this section affects the designation of the Federal land within the Recreation Management Area for purposes of— 
(1)section 138 of title 23, United States Code; or (2)section 303 of title 49, United States Code. 
(h)PermitsNothing in this section alters or limits— (1)any permit held by a ski area or other entity; or 
(2)the acceptance, review, or implementation of associated activities or facilities proposed or authorized by law or permit outside the boundaries of the Recreation Management Area. 5615.Porcupine Gulch Wildlife Conservation Area (a)DesignationSubject to valid existing rights, the approximately 8,287 acres of Federal land located in the White River National Forest, as generally depicted as Proposed Porcupine Gulch Wildlife Conservation Area on the map entitled Porcupine Gulch Wildlife Conservation Area Proposal and dated June 24, 2019, are designated as the Porcupine Gulch Wildlife Conservation Area (referred to in this section as the Wildlife Conservation Area). 
(b)PurposesThe purposes of the Wildlife Conservation Area are— (1)to conserve and protect a wildlife migration corridor over Interstate 70; and 
(2)to conserve, protect, and enhance for the benefit and enjoyment of present and future generations the wildlife, scenic, roadless, watershed, and ecological resources of the Wildlife Conservation Area. (c)Management (1)In generalThe Secretary shall manage the Wildlife Conservation Area— 
(A)in a manner that conserves, protects, and enhances the purposes described in subsection (b); and (B)in accordance with— 
(i)the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1600 et seq.); (ii)any other applicable laws (including regulations); and 
(iii)this section. (2)Uses (A)In generalThe Secretary shall only allow such uses of the Wildlife Conservation Area as the Secretary determines would further the purposes described in subsection (b). 
(B)RecreationThe Secretary may permit such recreational activities in the Wildlife Conservation Area that the Secretary determines are consistent with the purposes described in subsection (b). (C)Motorized vehicles and mechanized transport; new or temporary roads (i)Motorized vehicles and mechanized transportExcept as provided in clause (iii), the use of motorized vehicles and mechanized transport in the Wildlife Conservation Area shall be prohibited. 
(ii)New or temporary roadsExcept as provided in clause (iii) and subsection (e), no new or temporary road shall be constructed within the Wildlife Conservation Area. (iii)ExceptionsNothing in clause (i) or (ii) prevents the Secretary from— 
(I)authorizing the use of motorized vehicles or mechanized transport for administrative purposes; (II)constructing temporary roads or permitting the use of motorized vehicles or mechanized transport to carry out pre- or post-fire watershed protection projects; 
(III)authorizing the use of motorized vehicles or mechanized transport to carry out activities described in subsection (d) or (e); or (IV)responding to an emergency. 
(D)Commercial timber 
(i)In generalSubject to clause (ii), no project shall be carried out in the Wildlife Conservation Area for the purpose of harvesting commercial timber. (ii)LimitationNothing in clause (i) prevents the Secretary from harvesting or selling a merchantable product that is a byproduct of an activity authorized under this section. 
(d)Fire, insects, and diseasesThe Secretary may carry out any activity, in accordance with applicable laws (including regulations), that the Secretary determines to be necessary to prevent, control, or mitigate fire, insects, or disease in the Wildlife Conservation Area, subject to such terms and conditions as the Secretary determines to be appropriate. (e)Regional transportation projectsNothing in this section or section 5620(f) precludes the Secretary from authorizing, in accordance with applicable laws (including regulations), the use or leasing of Federal land within the Wildlife Conservation Area for— 
(1)a regional transportation project, including— (A)highway widening or realignment; and 
(B)construction of multimodal transportation systems; or (2)any infrastructure, activity, or safety measure associated with the implementation or use of a facility constructed under paragraph (1). 
(f)Applicable lawNothing in this section affects the designation of the Federal land within the Wildlife Conservation Area for purposes of— (1)section 138 of title 23, United States Code; or 
(2)section 303 of title 49, United States Code. (g)WaterSection 3(e) of the James Peak Wilderness and Protection Area Act (Public Law 107–216; 116 Stat. 1058) shall apply to the Wildlife Conservation Area. 
5616.Williams Fork Mountains Wildlife Conservation Area 
(a)DesignationSubject to valid existing rights, the approximately 3,528 acres of Federal land in the White River National Forest in the State, as generally depicted as Proposed Williams Fork Mountains Wildlife Conservation Area on the map entitled Williams Fork Mountains Proposal and dated June 24, 2019, are designated as the Williams Fork Mountains Wildlife Conservation Area (referred to in this section as the Wildlife Conservation Area). (b)PurposesThe purposes of the Wildlife Conservation Area are to conserve, protect, and enhance for the benefit and enjoyment of present and future generations the wildlife, scenic, roadless, watershed, recreational, and ecological resources of the Wildlife Conservation Area. 
(c)Management 
(1)In generalThe Secretary shall manage the Wildlife Conservation Area— (A)in a manner that conserves, protects, and enhances the purposes described in subsection (b); and 
(B)in accordance with— (i)the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1600 et seq.); 
(ii)any other applicable laws (including regulations); and (iii)this section. 
(2)Uses 
(A)In generalThe Secretary shall only allow such uses of the Wildlife Conservation Area as the Secretary determines would further the purposes described in subsection (b). (B)Motorized vehicles (i)In generalExcept as provided in clause (iii), the use of motorized vehicles in the Wildlife Conservation Area shall be limited to designated roads and trails. 
(ii)New or temporary roadsExcept as provided in clause (iii), no new or temporary road shall be constructed in the Wildlife Conservation Area. (iii)ExceptionsNothing in clause (i) or (ii) prevents the Secretary from— 
(I)authorizing the use of motorized vehicles for administrative purposes; (II)authorizing the use of motorized vehicles to carry out activities described in subsection (d); or 
(III)responding to an emergency. (C)BicyclesThe use of bicycles in the Wildlife Conservation Area shall be limited to designated roads and trails. 
(D)Commercial timber 
(i)In generalSubject to clause (ii), no project shall be carried out in the Wildlife Conservation Area for the purpose of harvesting commercial timber. (ii)LimitationNothing in clause (i) prevents the Secretary from harvesting or selling a merchantable product that is a byproduct of an activity authorized under this section. 
(E)GrazingThe laws (including regulations) and policies followed by the Secretary in issuing and administering grazing permits or leases on land under the jurisdiction of the Secretary shall continue to apply with regard to the land in the Wildlife Conservation Area, consistent with the purposes described in subsection (b). (d)Fire, insects, and diseasesThe Secretary may carry out any activity, in accordance with applicable laws (including regulations), that the Secretary determines to be necessary to prevent, control, or mitigate fire, insects, or disease in the Wildlife Conservation Area, subject to such terms and conditions as the Secretary determines to be appropriate. 
(e)Regional transportation projectsNothing in this section or section 5620(f) precludes the Secretary from authorizing, in accordance with applicable laws (including regulations), the use or leasing of Federal land within the Wildlife Conservation Area for— (1)a regional transportation project, including— 
(A)highway widening or realignment; and (B)construction of multimodal transportation systems; or 
(2)any infrastructure, activity, or safety measure associated with the implementation or use of a facility constructed under paragraph (1). (f)WaterSection 3(e) of the James Peak Wilderness and Protection Area Act (Public Law 107–216; 116 Stat. 1058) shall apply to the Wildlife Conservation Area. 
5617.Camp Hale National Historic Landscape 
(a)DesignationSubject to valid existing rights, the approximately 28,676 acres of Federal land in the White River National Forest in the State, as generally depicted as Proposed Camp Hale National Historic Landscape on the map entitled Camp Hale National Historic Landscape Proposal and dated June 24, 2019, are designated the Camp Hale National Historic Landscape. (b)PurposesThe purposes of the Historic Landscape are— 
(1)to provide for— (A)the interpretation of historic events, activities, structures, and artifacts of the Historic Landscape, including with respect to the role of the Historic Landscape in local, national, and world history; 
(B)the historic preservation of the Historic Landscape, consistent with— (i)the designation of the Historic Landscape as a national historic site; and 
(ii)the other purposes of the Historic Landscape; (C)recreational opportunities, with an emphasis on the activities related to the historic use of the Historic Landscape, including skiing, snowshoeing, snowmobiling, hiking, horseback riding, climbing, other road- and trail-based activities, and other outdoor activities; and 
(D)the continued environmental remediation and removal of unexploded ordnance at the Camp Hale Formerly Used Defense Site and the Camp Hale historic cantonment area; and (2)to conserve, protect, restore, and enhance for the benefit and enjoyment of present and future generations the scenic, watershed, and ecological resources of the Historic Landscape. 
(c)Management 
(1)In generalThe Secretary shall manage the Historic Landscape in accordance with— (A)the purposes of the Historic Landscape described in subsection (b); and 
(B)any other applicable laws (including regulations). (2)Management plan (A)In generalNot later than 5 years after the date of enactment of this subtitle, the Secretary shall prepare a management plan for the Historic Landscape. 
(B)ContentsThe management plan prepared under subparagraph (A) shall include plans for— (i)improving the interpretation of historic events, activities, structures, and artifacts of the Historic Landscape, including with respect to the role of the Historic Landscape in local, national, and world history; 
(ii)conducting historic preservation and veteran outreach and engagement activities; (iii)managing recreational opportunities, including the use and stewardship of— 
(I)the road and trail systems; and (II)dispersed recreation resources; 
(iv)the conservation, protection, restoration, or enhancement of the scenic, watershed, and ecological resources of the Historic Landscape, including— (I)conducting the restoration and enhancement project under subsection (d); 
(II)forest fuels, wildfire, and mitigation management; and (III)watershed health and protection; 
(v)environmental remediation and, consistent with subsection (e)(2), the removal of unexploded ordnance; and (vi)managing the Historic Landscape in accordance with subsection (g). 
(3)Explosive hazardsThe Secretary shall provide to the Secretary of the Army a notification of any unexploded ordnance (as defined in section 101(e) of title 10, United States Code) that is discovered in the Historic Landscape. (d)Camp hale restoration and enhancement project (1)In generalThe Secretary shall conduct a restoration and enhancement project in the Historic Landscape— 
(A)to improve aquatic, riparian, and wetland conditions in and along the Eagle River and tributaries of the Eagle River; (B)to maintain or improve recreation and interpretive opportunities and facilities; and 
(C)to conserve historic values in the Camp Hale area. (2)CoordinationIn carrying out the project described in paragraph (1), the Secretary shall coordinate with, and provide the opportunity to collaborate on the project to— 
(A)the Corps of Engineers; (B)the Camp Hale-Eagle River Headwaters Collaborative Group; 
(C)the National Forest Foundation; (D)the Colorado Department of Public Health and Environment; 
(E)the Colorado State Historic Preservation Office; (F)the Colorado Department of Natural Resources; 
(G)units of local government; and (H)other interested organizations and members of the public. 
(e)Environmental remediation 
(1)In generalThe Secretary of the Army shall continue to carry out the projects and activities of the Department of the Army in existence on the date of enactment of this subtitle relating to cleanup of— (A)the Camp Hale Formerly Used Defense Site; or 
(B)the Camp Hale historic cantonment area. (2)Removal of unexploded ordnance (A)In generalThe Secretary of the Army may remove unexploded ordnance (as defined in section 101(e) of title 10, United States Code) from the Historic Landscape, as the Secretary of the Army determines to be appropriate in accordance with applicable law (including regulations). 
(B)Action on receipt of noticeOn receipt from the Secretary of a notification of unexploded ordnance under subsection (c)(3), the Secretary of the Army may remove the unexploded ordnance in accordance with— (i)the program for environmental restoration of formerly used defense sites under section 2701 of title 10, United States Code; 
(ii)the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.); and (iii)any other applicable provision of law (including regulations). 
(3)Effect of subsectionNothing in this subsection modifies any obligation in existence on the date of enactment of this subtitle relating to environmental remediation or removal of any unexploded ordnance located in or around the Camp Hale historic cantonment area, the Camp Hale Formerly Used Defense Site, or the Historic Landscape, including such an obligation under— (A)the program for environmental restoration of formerly used defense sites under section 2701 of title 10, United States Code; 
(B)the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.); or (C)any other applicable provision of law (including regulations). 
(f)Interagency agreementThe Secretary and the Secretary of the Army shall enter into an agreement— (1)to specify— 
(A)the activities of the Secretary relating to the management of the Historic Landscape; and (B)the activities of the Secretary of the Army relating to environmental remediation and the removal of unexploded ordnance in accordance with subsection (e) and other applicable laws (including regulations); and 
(2)to require the Secretary to provide to the Secretary of the Army, by not later than 1 year after the date of enactment of this subtitle and periodically thereafter, as appropriate, a management plan for the Historic Landscape for purposes of the removal activities described in subsection (e). (g)EffectNothing in this section— 
(1)affects the jurisdiction of the State over any water law, water right, or adjudication or administration relating to any water resource; (2)affects any water right in existence on the date of enactment of this subtitle, or the exercise of such a water right, including— 
(A)a water right subject to an interstate water compact (including full development of any apportionment made in accordance with such a compact); (B)a water right decreed within, above, below, or through the Historic Landscape; 
(C)a change, exchange, plan for augmentation, or other water decree with respect to a water right, including a conditional water right, in existence on the date of enactment of this subtitle— (i)that is consistent with the purposes described in subsection (b); and 
(ii)that does not result in diversion of a greater flow rate or volume of water for such a water right in existence on the date of enactment of this subtitle; (D)a water right held by the United States; 
(E)the management or operation of any reservoir, including the storage, management, release, or transportation of water; and (F)the construction or operation of such infrastructure as is determined to be necessary by an individual or entity holding water rights to develop and place to beneficial use those rights, subject to applicable Federal, State, and local law (including regulations); 
(3)constitutes an express or implied reservation by the United States of any reserved or appropriative water right; (4)alters or limits— 
(A)a permit held by a ski area; (B)the implementation of activities governed by a ski area permit; or 
(C)the authority of the Secretary to modify or expand an existing ski area permit; (5)prevents the Secretary from closing portions of the Historic Landscape for public safety, environmental remediation, or other use in accordance with applicable laws; or 
(6)affects— (A)any special use permit in effect on the date of enactment of this subtitle; or 
(B)the renewal of a permit described in subparagraph (A). (h)Funding (1)In generalThere is established in the general fund of the Treasury a special account, to be known as the Camp Hale Historic Preservation and Restoration Fund. 
(2)Authorization of appropriationsThere is authorized to be appropriated to the Camp Hale Historic Preservation and Restoration Fund $10,000,000, to be available to the Secretary until expended, for activities relating to historic interpretation, preservation, and restoration carried out in and around the Historic Landscape. (i)Designation of overlookThe interpretive site located beside United States Route 24 in the State, at 39.431N 106.323W, is designated as the Sandy Treat Overlook. 
5618.White River National Forest boundary modification 
(a)In generalThe boundary of the White River National Forest is modified to include the approximately 120 acres comprised of the SW1/4, the SE1/4, and the NE1/4 of the SE1/4 of sec. 1, T. 2 S., R. 80 W., 6th Principal Meridian, in Summit County in the State. (b)Land and water conservation fundFor purposes of section 200306 of title 54, United States Code, the boundaries of the White River National Forest, as modified by subsection (a), shall be considered to be the boundaries of the White River National Forest as in existence on January 1, 1965. 
5619.Rocky Mountain National Park Potential Wilderness boundary adjustment 
(a)PurposeThe purpose of this section is to provide for the ongoing maintenance and use of portions of the Trail River Ranch and the associated property located within Rocky Mountain National Park in Grand County in the State. (b)Boundary adjustmentSection 1952(b) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1070) is amended by adding at the end the following: 
 
(3)Boundary adjustmentThe boundary of the Potential Wilderness is modified to exclude the area comprising approximately 15.5 acres of land identified as Potential Wilderness to Non-wilderness on the map entitled Rocky Mountain National Park Proposed Wilderness Area Amendment and dated January 16, 2018.. 5620.Administrative provisions (a)Fish and wildlifeNothing in this part affects the jurisdiction or responsibility of the State with respect to fish and wildlife in the State. 
(b)No buffer zones 
(1)In generalNothing in this part or an amendment made by this part establishes a protective perimeter or buffer zone around— (A)a covered area; 
(B)a wilderness area or potential wilderness area designated by section 5613; (C)the Recreation Management Area; 
(D)a Wildlife Conservation Area; or (E)the Historic Landscape. 
(2)Outside activitiesThe fact that a nonwilderness activity or use on land outside of an area described in paragraph (1) can be seen or heard from within the applicable area described in paragraph (1) shall not preclude the activity or use outside the boundary of the applicable area described in paragraph (1). (c)Tribal rights and uses (1)Treaty rightsNothing in this part affects the treaty rights of an Indian Tribe. 
(2)Traditional tribal usesSubject to any terms and conditions that the Secretary determines to be necessary and in accordance with applicable law, the Secretary shall allow for the continued use of the areas described in subsection (b)(1) by members of Indian Tribes— (A)for traditional ceremonies; and  
(B)as a source of traditional plants and other materials.  (d)Maps and legal descriptions (1)In generalAs soon as practicable after the date of enactment of this subtitle, the Secretary shall file maps and legal descriptions of each area described in subsection (b)(1) with— 
(A)the Committee on Natural Resources of the House of Representatives; and (B)the Committee on Energy and Natural Resources of the Senate. 
(2)Force of lawEach map and legal description filed under paragraph (1) shall have the same force and effect as if included in this part, except that the Secretary may correct any typographical errors in the maps and legal descriptions. (3)Public availabilityEach map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service. 
(e)Acquisition of land 
(1)In generalThe Secretary may acquire any land or interest in land within the boundaries of an area described in subsection (b)(1) only through exchange, donation, or purchase from a willing seller. (2)ManagementAny land or interest in land acquired under paragraph (1) shall be incorporated into, and administered as a part of, the wilderness area, Recreation Management Area, Wildlife Conservation Area, or Historic Landscape, as applicable, in which the land or interest in land is located. 
(f)WithdrawalSubject to valid rights in existence on the date of enactment of this subtitle, the areas described in subsection (b)(1) are withdrawn from— (1)entry, appropriation, and disposal under the public land laws; 
(2)location, entry, and patent under mining laws; and (3)operation of the mineral leasing, mineral materials, and geothermal leasing laws. 
(g)Military overflightsNothing in this part or an amendment made by this part restricts or precludes— (1)any low-level overflight of military aircraft over any area subject to this part or an amendment made by this part, including military overflights that can be seen, heard, or detected within such an area; 
(2)flight testing or evaluation over an area described in paragraph (1); or (3)the use or establishment of— 
(A)any new unit of special use airspace over an area described in paragraph (1); or (B)any military flight training or transportation over such an area. 
(h)Sense of CongressIt is the sense of Congress that military aviation training on Federal public land in the State, including the training conducted at the High-Altitude Army National Guard Aviation Training Site, is critical to the national security of the United States and the readiness of the Armed Forces. 2San Juan Mountains 5631.DefinitionsIn this part: 
(1)Covered landThe term covered land means— (A)land designated as wilderness under paragraphs (27) through (29) of section 2(a) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77) (as added by section 5632); and 
(B)a Special Management Area. (2)SecretaryThe term Secretary means the Secretary of Agriculture. 
(3)Special management areaThe term Special Management Area means each of— (A)the Sheep Mountain Special Management Area designated by section 5633(a)(1); and 
(B)the Liberty Bell East Special Management Area designated by section 5633(a)(2). 5632.Additions to National Wilderness Preservation SystemSection 2(a) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77) (as amended by section 5622(a)(2)) is amended by adding at the end the following: 
 
(27)Lizard head wilderness additionCertain Federal land in the Grand Mesa, Uncompahgre, and Gunnison National Forests comprising approximately 3,141 acres, as generally depicted on the map entitled Proposed Wilson, Sunshine, Black Face and San Bernardo Additions to the Lizard Head Wilderness and dated September 6, 2018, which is incorporated in, and shall be administered as part of, the Lizard Head Wilderness. (28)Mount sneffels wilderness additions (A)Liberty bell and last dollar additionsCertain Federal land in the Grand Mesa, Uncompahgre, and Gunnison National Forests comprising approximately 7,235 acres, as generally depicted on the map entitled Proposed Liberty Bell and Last Dollar Additions to the Mt. Sneffels Wilderness, Liberty Bell East Special Management Area and dated September 6, 2018, which is incorporated in, and shall be administered as part of, the Mount Sneffels Wilderness. 
(B)Whitehouse additionsCertain Federal land in the Grand Mesa, Uncompahgre, and Gunnison National Forests comprising approximately 12,465 acres, as generally depicted on the map entitled Proposed Whitehouse Additions to the Mt. Sneffels Wilderness and dated September 6, 2018, which is incorporated in, and shall be administered as part of, the Mount Sneffels Wilderness. (29)McKenna peak wildernessCertain Federal land in the State of Colorado comprising approximately 8,884 acres of Bureau of Land Management land, as generally depicted on the map entitled Proposed McKenna Peak Wilderness Area and dated September 18, 2018, to be known as the McKenna Peak Wilderness.. 
5633.Special management areas 
(a)Designation 
(1)Sheep mountain special management areaThe Federal land in the Grand Mesa, Uncompahgre, and Gunnison and San Juan National Forests in the State comprising approximately 21,663 acres, as generally depicted on the map entitled Proposed Sheep Mountain Special Management Area and dated September 19, 2018, is designated as the Sheep Mountain Special Management Area. (2)Liberty bell east special management areaThe Federal land in the Grand Mesa, Uncompahgre, and Gunnison National Forests in the State comprising approximately 792 acres, as generally depicted on the map entitled Proposed Liberty Bell and Last Dollar Additions to the Mt. Sneffels Wilderness, Liberty Bell East Special Management Area and dated September 6, 2018, is designated as the Liberty Bell East Special Management Area. 
(b)PurposeThe purpose of the Special Management Areas is to conserve and protect for the benefit and enjoyment of present and future generations the geological, cultural, archaeological, paleontological, natural, scientific, recreational, wilderness, wildlife, riparian, historical, educational, and scenic resources of the Special Management Areas. (c)Management (1)In generalThe Secretary shall manage the Special Management Areas in a manner that— 
(A)conserves, protects, and enhances the resources and values of the Special Management Areas described in subsection (b); (B)subject to paragraph (3), maintains or improves the wilderness character of the Special Management Areas and the suitability of the Special Management Areas for potential inclusion in the National Wilderness Preservation System; and 
(C)is in accordance with— (i)the National Forest Management Act of 1976 (16 U.S.C. 1600 et seq.); 
(ii)this part; and (iii)any other applicable laws. 
(2)ProhibitionsThe following shall be prohibited in the Special Management Areas: (A)Permanent roads. 
(B)Except as necessary to meet the minimum requirements for the administration of the Federal land, to provide access for abandoned mine cleanup, and to protect public health and safety— (i)the use of motor vehicles, motorized equipment, or mechanical transport (other than as provided in paragraph (3)); and 
(ii)the establishment of temporary roads. (3)Authorized activities (A)In generalThe Secretary may allow any activities (including helicopter access for recreation and maintenance and the competitive running event permitted since 1992) that have been authorized by permit or license as of the date of enactment of this subtitle to continue within the Special Management Areas, subject to such terms and conditions as the Secretary may require. 
(B)PermittingThe designation of the Special Management Areas by subsection (a) shall not affect the issuance of permits relating to the activities covered under subparagraph (A) after the date of enactment of this subtitle. (C)BicyclesThe Secretary may permit the use of bicycles in— 
(i)the portion of the Sheep Mountain Special Management Area identified as Ophir Valley Area on the map entitled Proposed Sheep Mountain Special Management Area and dated September 19, 2018; and (ii)the portion of the Liberty Bell East Special Management Area identified as Liberty Bell Corridor on the map entitled Proposed Liberty Bell and Last Dollar Additions to the Mt. Sneffels Wilderness, Liberty Bell East Special Management Area and dated September 6, 2018. 
(d)Applicable lawWater and water rights in the Special Management Areas shall be administered in accordance with section 8 of the Colorado Wilderness Act of 1993 (Public Law 103–77; 107 Stat. 762), except that, for purposes of this part— (1)any reference contained in that section to the lands designated as wilderness by this Act, the Piedra, Roubideau, and Tabeguache areas identified in section 9 of this Act, or the Bowen Gulch Protection Area or the Fossil Ridge Recreation Management Area identified in sections 5 and 6 of this Act, or the areas described in sections 2, 5, 6, and 9 of this Act shall be considered to be a reference to the Special Management Areas; and 
(2)any reference contained in that section to this Act shall be considered to be a reference to this subtitle. 5634.Release of wilderness study areas (a)Dominguez canyon wilderness study areaSubtitle E of title II of Public Law 111–11 is amended— 
(1)by redesignating section 2408 (16 U.S.C. 460zzz–7) as section 2409; and (2)by inserting after section 2407 (16 U.S.C. 460zzz–6) the following: 
 
2408.Release 
(a)In generalCongress finds that, for the purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the portions of the Dominguez Canyon Wilderness Study Area not designated as wilderness by this subtitle have been adequately studied for wilderness designation. (b)ReleaseAny public land referred to in subsection (a) that is not designated as wilderness by this subtitle— 
(1)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); and (2)shall be managed in accordance with this subtitle and any other applicable laws.. 
(b)McKenna peak wilderness study area 
(1)In generalCongress finds that, for the purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the portions of the McKenna Peak Wilderness Study Area in San Miguel County in the State not designated as wilderness by paragraph (29) of section 2(a) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77) (as added by section 5632) have been adequately studied for wilderness designation. (2)ReleaseAny public land referred to in paragraph (1) that is not designated as wilderness by paragraph (29) of section 2(a) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77) (as added by section 5632)— 
(A)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); and (B)shall be managed in accordance with applicable laws. 
5635.Administrative provisions 
(a)Fish and wildlifeNothing in this part affects the jurisdiction or responsibility of the State with respect to fish and wildlife in the State. (b)No buffer zones (1)In generalNothing in this part establishes a protective perimeter or buffer zone around covered land. 
(2)Activities outside wildernessThe fact that a nonwilderness activity or use on land outside of the covered land can be seen or heard from within covered land shall not preclude the activity or use outside the boundary of the covered land. (c)Tribal rights and uses (1)Treaty rightsNothing in this part affects the treaty rights of any Indian Tribe, including rights under the Agreement of September 13, 1873, ratified by the Act of April 29, 1874 (18 Stat. 36, chapter 136). 
(2)Traditional tribal usesSubject to any terms and conditions as the Secretary determines to be necessary and in accordance with applicable law, the Secretary shall allow for the continued use of the covered land by members of Indian Tribes— (A)for traditional ceremonies; and 
(B)as a source of traditional plants and other materials. (d)Maps and legal descriptions (1)In generalAs soon as practicable after the date of enactment of this subtitle, the Secretary or the Secretary of the Interior, as appropriate, shall file a map and a legal description of each wilderness area designated by paragraphs (27) through (29) of section 2(a) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77) (as added by section 5632) and the Special Management Areas with— 
(A)the Committee on Natural Resources of the House of Representatives; and (B)the Committee on Energy and Natural Resources of the Senate. 
(2)Force of lawEach map and legal description filed under paragraph (1) shall have the same force and effect as if included in this part, except that the Secretary or the Secretary of the Interior, as appropriate, may correct any typographical errors in the maps and legal descriptions. (3)Public availabilityEach map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management and the Forest Service. 
(e)Acquisition of land 
(1)In generalThe Secretary or the Secretary of the Interior, as appropriate, may acquire any land or interest in land within the boundaries of a Special Management Area or the wilderness designated under paragraphs (27) through (29) of section 2(a) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77) (as added by section 5632) only through exchange, donation, or purchase from a willing seller. (2)ManagementAny land or interest in land acquired under paragraph (1) shall be incorporated into, and administered as a part of, the wilderness or Special Management Area in which the land or interest in land is located. 
(f)GrazingThe grazing of livestock on covered land, if established before the date of enactment of this subtitle, shall be permitted to continue subject to such reasonable regulations as are considered to be necessary by the Secretary with jurisdiction over the covered land, in accordance with— (1)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and 
(2)the applicable guidelines set forth in Appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (H. Rept. 101–405) or H.R. 5487 of the 96th Congress (H. Rept. 96–617). (g)Fire, insects, and diseasesIn accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)), the Secretary with jurisdiction over a wilderness area designated by paragraphs (27) through (29) of section 2(a) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77) (as added by section 5632) may carry out any activity in the wilderness area that the Secretary determines to be necessary for the control of fire, insects, and diseases, subject to such terms and conditions as the Secretary determines to be appropriate. 
(h)WithdrawalSubject to valid rights in existence on the date of enactment of this subtitle, the covered land and the approximately 6,590 acres generally depicted on the map entitled Proposed Naturita Canyon Mineral Withdrawal Area and dated September 6, 2018, is withdrawn from— (1)entry, appropriation, and disposal under the public land laws; 
(2)location, entry, and patent under mining laws; and (3)operation of the mineral leasing, mineral materials, and geothermal leasing laws. 
3Thompson Divide 
5641.PurposesThe purposes of this part are— (1)subject to valid existing rights, to withdraw certain Federal land in the Thompson Divide area from mineral and other disposal laws in order to protect the agricultural, ranching, wildlife, air quality, recreation, ecological, and scenic values of the area; and  
(2)to promote the capture of fugitive methane emissions that would otherwise be emitted into the atmosphere— (A)to reduce methane gas emissions; and 
(B)to provide— (i)new renewable electricity supplies and other beneficial uses of fugitive methane emissions; and 
(ii)increased royalties for taxpayers. 5642.DefinitionsIn this part: 
(1)Fugitive methane emissionsThe term fugitive methane emissions means methane gas from the Federal land in Garfield, Gunnison, Delta, or Pitkin County in the State, as generally depicted on the pilot program map as Fugitive Coal Mine Methane Use Pilot Program Area, that would leak or be vented into the atmosphere from an active, inactive, or abandoned underground coal mine. (2)Pilot programThe term pilot program means the Greater Thompson Divide Fugitive Coal Mine Methane Use Pilot Program established by section 5645(a)(1). 
(3)Pilot program mapThe term pilot program map means the map entitled Greater Thompson Divide Fugitive Coal Mine Methane Use Pilot Program Area and dated June 17, 2019. (4)SecretaryThe term Secretary means the Secretary of the Interior. 
(5)Thompson divide lease 
(A)In generalThe term Thompson Divide lease means any oil or gas lease in effect on the date of enactment of this subtitle within the Thompson Divide Withdrawal and Protection Area. (B)ExclusionsThe term Thompson Divide lease does not include any oil or gas lease that— 
(i)is associated with a Wolf Creek Storage Field development right; or (ii)before the date of enactment of this subtitle, has expired, been cancelled, or otherwise terminated. 
(6)Thompson divide mapThe term Thompson Divide map means the map entitled Greater Thompson Divide Area Map and dated June 13, 2019. (7)Thompson divide withdrawal and protection areaThe term Thompson Divide Withdrawal and Protection Area means the Federal land and minerals generally depicted on the Thompson Divide map as the Thompson Divide Withdrawal and Protection Area. 
(8)Wolf creek storage field development right 
(A)In generalThe term Wolf Creek Storage Field development right means a development right for any of the Federal mineral leases numbered COC 007496, COC 007497, COC 007498, COC 007499, COC 007500, COC 007538, COC 008128, COC 015373, COC 0128018, COC 051645, and COC 051646, as generally depicted on the Thompson Divide map as Wolf Creek Storage Agreement. (B)ExclusionsThe term Wolf Creek Storage Field development right does not include any storage right or related activity within the area described in subparagraph (A). 
5643.Thompson Divide Withdrawal and Protection Area 
(a)WithdrawalSubject to valid rights in existence on the date of enactment of this subtitle, the Thompson Divide Withdrawal and Protection Area is withdrawn from— (1)entry, appropriation, and disposal under the public land laws; 
(2)location, entry, and patent under the mining laws; and (3)operation of the mineral leasing, mineral materials, and geothermal leasing laws. 
(b)SurveysThe exact acreage and legal description of the Thompson Divide Withdrawal and Protection Area shall be determined by surveys approved by the Secretary, in consultation with the Secretary of Agriculture. (c)GrazingNothing in this subtitle affects the administration of grazing in the Thompson Divide Withdrawal and Protection Area. 
5644.Thompson Divide lease exchange 
(a)In generalIn exchange for the relinquishment by a leaseholder of all Thompson Divide leases of the leaseholder, the Secretary may issue to the leaseholder credits for any bid, royalty, or rental payment due under any Federal oil or gas lease on Federal land in the State, in accordance with subsection (b). (b)Amount of credits (1)In generalSubject to paragraph (2), the amount of the credits issued to a leaseholder of a Thompson Divide lease relinquished under subsection (a) shall— 
(A)be equal to the sum of— (i)the amount of the bonus bids paid for the applicable Thompson Divide leases; 
(ii)the amount of any rental paid for the applicable Thompson Divide leases as of the date on which the leaseholder submits to the Secretary a notice of the decision to relinquish the applicable Thompson Divide leases; and (iii)the amount of any expenses incurred by the leaseholder of the applicable Thompson Divide leases in the preparation of any drilling permit, sundry notice, or other related submission in support of the development of the applicable Thompson Divide leases as of January 28, 2019, including any expenses relating to the preparation of any analysis under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and 
(B)require the approval of the Secretary. (2)ExclusionThe amount of a credit issued under subsection (a) shall not include any expenses paid by the leaseholder of a Thompson Divide lease for legal fees or related expenses for legal work with respect to a Thompson Divide lease. 
(c)CancellationEffective on relinquishment under this section, and without any additional action by the Secretary, a Thompson Divide lease— (1)shall be permanently cancelled; and 
(2)shall not be reissued. (d)Conditions (1)Applicable lawExcept as otherwise provided in this section, each exchange under this section shall be conducted in accordance with— 
(A)this subtitle; and (B)other applicable laws (including regulations). 
(2)Acceptance of creditsThe Secretary shall accept credits issued under subsection (a) in the same manner as cash for the payments described in that subsection. (3)ApplicabilityThe use of a credit issued under subsection (a) shall be subject to the laws (including regulations) applicable to the payments described in that subsection, to the extent that the laws are consistent with this section. 
(4)Treatment of creditsAll amounts in the form of credits issued under subsection (a) accepted by the Secretary shall be considered to be amounts received for the purposes of— (A)section 35 of the Mineral Leasing Act (30 U.S.C. 191); and 
(B)section 20 of the Geothermal Steam Act of 1970 (30 U.S.C. 1019). (e)Wolf creek storage field development rights (1)Conveyance to secretaryAs a condition precedent to the relinquishment of a Thompson Divide lease, any leaseholder with a Wolf Creek Storage Field development right shall permanently relinquish, transfer, and otherwise convey to the Secretary, in a form acceptable to the Secretary, all Wolf Creek Storage Field development rights of the leaseholder. 
(2)Limitation of transferAn interest acquired by the Secretary under paragraph (1)— (A)shall be held in perpetuity; and 
(B)shall not be— (i)transferred; 
(ii)reissued; or (iii)otherwise used for mineral extraction. 
5645.Greater Thompson Divide Fugitive Coal Mine Methane Use Pilot Program 
(a)Fugitive coal mine methane use pilot program 
(1)EstablishmentThere is established in the Bureau of Land Management a pilot program, to be known as the Greater Thompson Divide Fugitive Coal Mine Methane Use Pilot Program. (2)PurposeThe purpose of the pilot program is to promote the capture, beneficial use, mitigation, and sequestration of fugitive methane emissions— 
(A)to reduce methane emissions; (B)to promote economic development; 
(C)to produce bid and royalty revenues; (D)to improve air quality; and 
(E)to improve public safety. (3)Plan (A)In generalNot later than 180 days after the date of enactment of this subtitle, the Secretary shall develop a plan— 
(i)to complete an inventory of fugitive methane emissions in accordance with subsection (b); (ii)to provide for the leasing of fugitive methane emissions in accordance with subsection (c); and 
(iii)to provide for the capping or destruction of fugitive methane emissions in accordance with subsection (d). (B)CoordinationIn developing the plan under this paragraph, the Secretary shall coordinate with— 
(i)the State; (ii)Garfield, Gunnison, Delta, and Pitkin Counties in the State; 
(iii)lessees of Federal coal within the counties referred to in clause (ii); (iv)interested institutions of higher education in the State; and 
(v)interested members of the public. (b)Fugitive methane emission inventory (1)In generalNot later than 1 year after the date of enactment of this subtitle, the Secretary shall complete an inventory of fugitive methane emissions. 
(2)ConductThe Secretary may conduct the inventory under paragraph (1) through, or in collaboration with— (A)the Bureau of Land Management; 
(B)the United States Geological Survey; (C)the Environmental Protection Agency; 
(D)the United States Forest Service; (E)State departments or agencies; 
(F)Garfield, Gunnison, Delta, or Pitkin County in the State; (G)the Garfield County Federal Mineral Lease District; 
(H)institutions of higher education in the State; (I)lessees of Federal coal within a county referred to in subparagraph (F); 
(J)the National Oceanic and Atmospheric Administration; (K)the National Center for Atmospheric Research; or 
(L)other interested entities, including members of the public. (3)ContentsThe inventory under paragraph (1) shall include— 
(A)the general location and geographic coordinates of each vent, seep, or other source producing significant fugitive methane emissions; (B)an estimate of the volume and concentration of fugitive methane emissions from each source of significant fugitive methane emissions, including details of measurements taken and the basis for that emissions estimate; 
(C)an estimate of the total volume of fugitive methane emissions each year; (D)relevant data and other information available from— 
(i)the Environmental Protection Agency; (ii)the Mine Safety and Health Administration; 
(iii)the Colorado Department of Natural Resources; (iv)the Colorado Public Utility Commission; 
(v)the Colorado Department of Health and Environment; and (vi)the Office of Surface Mining Reclamation and Enforcement; and 
(E)such other information as may be useful in advancing the purposes of the pilot program. (4)Public participation; disclosure (A)Public participationThe Secretary shall provide opportunities for public participation in the inventory under this subsection. 
(B)AvailabilityThe Secretary shall make the inventory under this subsection publicly available. (C)DisclosureNothing in this subsection requires the Secretary to publicly release information that— 
(i)poses a threat to public safety; (ii)is confidential business information; or 
(iii)is otherwise protected from public disclosure. (5)UseThe Secretary shall use the inventory in carrying out— 
(A)the leasing program under subsection (c); and (B)the capping or destruction of fugitive methane emissions under subsection (d). 
(c)Fugitive methane emission leasing program 
(1)In generalSubject to valid existing rights and in accordance with this section, not later than 1 year after the date of completion of the inventory required under subsection (b), the Secretary shall carry out a program to encourage the use and destruction of fugitive methane emissions. (2)Fugitive methane emissions from coal mines subject to lease (A)In generalThe Secretary shall authorize the holder of a valid existing Federal coal lease for a mine that is producing fugitive methane emissions to capture for use, or destroy by flaring, the fugitive methane emissions. 
(B)ConditionsThe authority under subparagraph (A) shall be subject to— (i)valid existing rights; and 
(ii)such terms and conditions as the Secretary may require. (C)LimitationsThe program carried out under paragraph (1) shall only include fugitive methane emissions that can be captured for use, or destroyed by flaring, in a manner that does not— 
(i)endanger the safety of any coal mine worker; or (ii)unreasonably interfere with any ongoing operation at a coal mine. 
(D)Cooperation 
(i)In generalThe Secretary shall work cooperatively with the holders of valid existing Federal coal leases for mines that produce fugitive methane emissions to encourage— (I)the capture of fugitive methane emissions for beneficial use, such as generating electrical power, producing usable heat, transporting the methane to market, or transforming the fugitive methane emissions into a different marketable material; or 
(II)if the beneficial use of the fugitive methane emissions is not feasible, the destruction of the fugitive methane emissions by flaring. (ii)GuidanceIn furtherance of the purposes of this paragraph, not later than 1 year after the date of enactment of this subtitle, the Secretary shall issue guidance for the implementation of Federal authorities and programs to encourage the capture for use, or destruction by flaring, of fugitive methane emissions, while minimizing impacts on natural resources or other public interest values. 
(E)RoyaltiesThe Secretary shall determine whether any fugitive methane emissions used or destroyed pursuant to this paragraph are subject to the payment of a royalty under applicable law. (3)Fugitive methane emissions from abandoned coal mines (A)In generalExcept as otherwise provided in this section, notwithstanding section 143, subject to valid existing rights, and in accordance with section 21 of the Mineral Leasing Act (30 U.S.C. 241) and any other applicable law, the Secretary shall— 
(i)authorize the capture for use, or destruction by flaring, of fugitive methane emissions from abandoned coal mines on Federal land; and (ii)make available for leasing such fugitive methane emissions from abandoned coal mines on Federal land as the Secretary considers to be in the public interest. 
(B)SourceTo the maximum extent practicable, the Secretary shall offer for lease each significant vent, seep, or other source of fugitive methane emissions from abandoned coal mines. (C)Bid qualificationsA bid to lease fugitive methane emissions under this paragraph shall specify whether the prospective lessee intends— 
(i)to capture the fugitive methane emissions for beneficial use, such as generating electrical power, producing usable heat, transporting the methane to market, or transforming the fugitive methane emissions into a different marketable material; (ii)to destroy the fugitive methane emissions by flaring; or 
(iii)to employ a specific combination of— (I)capturing the fugitive methane emissions for beneficial use; and 
(II)destroying the fugitive methane emission by flaring. (D)Priority (i)In generalIf there is more than 1 qualified bid for a lease under this paragraph, the Secretary shall select the bid that the Secretary determines is likely to most significantly advance the public interest. 
(ii)ConsiderationsIn determining the public interest under clause (i), the Secretary shall take into consideration— (I)the size of the overall decrease in the time-integrated radiative forcing of the fugitive methane emissions; 
(II)the impacts to other natural resource values, including wildlife, water, and air; and (III)other public interest values, including scenic, economic, recreation, and cultural values. 
(E)Lease form 
(i)In generalThe Secretary shall develop and provide to prospective bidders a lease form for leases issued under this paragraph. (ii)Due diligenceThe lease form developed under clause (i) shall include terms and conditions requiring the leased fugitive methane emissions to be put to beneficial use or flared by not later than 1 year after the date of issuance of the lease. 
(F)Royalty rateThe Secretary shall develop a minimum bid and royalty rate for leases under this paragraph to advance the purposes of this section, to the maximum extent practicable. (d)SequestrationIf, by not later than 4 years after the date of enactment of this subtitle, any significant fugitive methane emissions from abandoned coal mines on Federal land are not leased under subsection (c)(3), the Secretary shall, in accordance with applicable law, take all reasonable measures— 
(1)to cap those fugitive methane emissions at the source in any case in which the cap will result in the long-term sequestration of all or a significant portion of the fugitive methane emissions; or (2)if sequestration under paragraph (1) is not feasible, destroy the fugitive methane emissions by flaring. 
(e)Report to CongressNot later than 4 years after the date of enactment of this subtitle the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report detailing— (1)the economic and environmental impacts of the pilot program, including information on increased royalties and estimates of avoided greenhouse gas emissions; and 
(2)any recommendations of the Secretary on whether the pilot program could be expanded geographically to include other significant sources of fugitive methane emissions from coal mines. 5646.EffectExcept as expressly provided in this part, nothing in this part— 
(1)expands, diminishes, or impairs any valid existing mineral leases, mineral interest, or other property rights wholly or partially within the Thompson Divide Withdrawal and Protection Area, including access to the leases, interests, rights, or land in accordance with applicable Federal, State, and local laws (including regulations); (2)prevents the capture of methane from any active, inactive, or abandoned coal mine covered by this part, in accordance with applicable laws; or 
(3)prevents access to, or the development of, any new or existing coal mine or lease in Delta or Gunnison County in the State. 4Curecanti National Recreation Area 5651.DefinitionsIn this part: 
(1)MapThe term map means the map entitled Curecanti National Recreation Area, Proposed Boundary, numbered 616/100,485C, and dated August 11, 2016. (2)National recreation areaThe term National Recreation Area means the Curecanti National Recreation Area established by section 5652(a). 
(3)SecretaryThe term Secretary means the Secretary of the Interior. 5652.Curecanti National Recreation Area (a)EstablishmentEffective beginning on the earlier of the date on which the Secretary approves a request under subsection (c)(2)(B)(i)(I) and the date that is 1 year after the date of enactment of this subtitle, there shall be established as a unit of the National Park System the Curecanti National Recreation Area, in accordance with this subtitle, consisting of approximately 50,667 acres of land in the State, as generally depicted on the map as Curecanti National Recreation Area Proposed Boundary. 
(b)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the National Park Service. (c)Administration (1)In generalThe Secretary shall administer the National Recreation Area in accordance with— 
(A)this part; and (B)the laws (including regulations) generally applicable to units of the National Park System, including section 100101(a), chapter 1003, and sections 100751(a), 100752, 100753, and 102101 of title 54, United States Code. 
(2)Dam, power plant, and reservoir management and operations 
(A)In generalNothing in this part affects or interferes with the authority of the Secretary— (i)to operate the Uncompahgre Valley Reclamation Project under the reclamation laws; 
(ii)to operate the Wayne N. Aspinall Unit of the Colorado River Storage Project under the Act of April 11, 1956 (commonly known as the Colorado River Storage Project Act) (43 U.S.C. 620 et seq.); or (iii)under the Federal Water Project Recreation Act (16 U.S.C. 460l–12 et seq.). 
(B)Reclamation land 
(i)Submission of request to retain administrative jurisdictionIf, before the date that is 1 year after the date of enactment of this subtitle, the Commissioner of Reclamation submits to the Secretary a request for the Commissioner of Reclamation to retain administrative jurisdiction over the minimum quantity of land within the land identified on the map as Lands withdrawn or acquired for Bureau of Reclamation projects that the Commissioner of Reclamation identifies as necessary for the effective operation of Bureau of Reclamation water facilities, the Secretary may— (I)approve, approve with modifications, or disapprove the request; and 
(II)if the request is approved under subclause (I), make any modifications to the map that are necessary to reflect that the Commissioner of Reclamation retains management authority over the minimum quantity of land required to fulfill the reclamation mission. (ii)Transfer of land (I)In generalAdministrative jurisdiction over the land identified on the map as Lands withdrawn or acquired for Bureau of Reclamation projects, as modified pursuant to clause (i)(II), if applicable, shall be transferred from the Commissioner of Reclamation to the Director of the National Park Service by not later than the date that is 1 year after the date of enactment of this subtitle. 
(II)Access to transferred land 
(aa)In generalSubject to item (bb), the Commissioner of Reclamation shall retain access to the land transferred to the Director of the National Park Service under subclause (I) for reclamation purposes, including for the operation, maintenance, and expansion or replacement of facilities. (bb)Memorandum of understandingThe terms of the access authorized under item (aa) shall be determined by a memorandum of understanding entered into between the Commissioner of Reclamation and the Director of the National Park Service not later than 1 year after the date of enactment of this subtitle. 
(3)Management agreements 
(A)In generalThe Secretary may enter into management agreements, or modify management agreements in existence on the date of enactment of this subtitle, relating to the authority of the Director of the National Park Service, the Commissioner of Reclamation, the Director of the Bureau of Land Management, or the Chief of the Forest Service to manage Federal land within or adjacent to the boundary of the National Recreation Area. (B)State landThe Secretary may enter into cooperative management agreements for any land administered by the State that is within or adjacent to the National Recreation Area, in accordance with the cooperative management authority under section 101703 of title 54, United States Code. 
(4)Recreational activities 
(A)AuthorizationExcept as provided in subparagraph (B), the Secretary shall allow boating, boating-related activities, hunting, and fishing in the National Recreation Area in accordance with applicable Federal and State laws. (B)Closures; designated zones (i)In generalThe Secretary, acting through the Superintendent of the National Recreation Area, may designate zones in which, and establish periods during which, no boating, hunting, or fishing shall be permitted in the National Recreation Area under subparagraph (A) for reasons of public safety, administration, or compliance with applicable laws. 
(ii)Consultation requiredExcept in the case of an emergency, any closure proposed by the Secretary under clause (i) shall not take effect until after the date on which the Superintendent of the National Recreation Area consults with— (I)the appropriate State agency responsible for hunting and fishing activities; and 
(II)the Board of County Commissioners in each county in which the zone is proposed to be designated. (5)Landowner assistanceOn the written request of an individual that owns private land located not more than 3 miles from the boundary of the National Recreation Area, the Secretary may work in partnership with the individual to enhance the long-term conservation of natural, cultural, recreational, and scenic resources in and around the National Recreation Area— 
(A)by acquiring all or a portion of the private land or interests in private land located not more than 3 miles from the boundary of the National Recreation Area by purchase, exchange, or donation, in accordance with section 5653; (B)by providing technical assistance to the individual, including cooperative assistance; 
(C)through available grant programs; and (D)by supporting conservation easement opportunities. 
(6)WithdrawalSubject to valid rights in existence on the date of enactment of this subtitle, all Federal land within the National Recreation Area is withdrawn from— (A)entry, appropriation, and disposal under the public land laws; 
(B)location, entry, and patent under the mining laws; and (C)operation of the mineral leasing, mineral materials, and geothermal leasing laws. 
(7)Grazing 
(A)State land subject to a state grazing lease 
(i)In generalIf State land acquired under this part is subject to a State grazing lease in effect on the date of acquisition, the Secretary shall allow the grazing to continue for the remainder of the term of the lease, subject to the related terms and conditions of user agreements, including permitted stocking rates, grazing fee levels, access rights, and ownership and use of range improvements. (ii)AccessA lessee of State land may continue to use established routes within the National Recreation Area to access State land for purposes of administering the lease if the use was permitted before the date of enactment of this subtitle, subject to such terms and conditions as the Secretary may require. 
(B)State and private landThe Secretary may, in accordance with applicable laws, authorize grazing on land acquired from the State or private landowners under section 5653, if grazing was established before the date of acquisition. (C)Private landOn private land acquired under section 5653 for the National Recreation Area on which authorized grazing is occurring before the date of enactment of this subtitle, the Secretary, in consultation with the lessee, may allow the continuation and renewal of grazing on the land based on the terms of acquisition or by agreement between the Secretary and the lessee, subject to applicable law (including regulations). 
(D)Federal landThe Secretary shall— (i)allow, consistent with the grazing leases, uses, and practices in effect as of the date of enactment of this subtitle, the continuation and renewal of grazing on Federal land located within the boundary of the National Recreation Area on which grazing is allowed before the date of enactment of this subtitle, unless the Secretary determines that grazing on the Federal land would present unacceptable impacts (as defined in section 1.4.7.1 of the National Park Service document entitled Management Policies 2006: The Guide to Managing the National Park System) to the natural, cultural, recreational, and scenic resource values and the character of the land within the National Recreation Area; and 
(ii)retain all authorities to manage grazing in the National Recreation Area. (E)Termination of leasesWithin the National Recreation Area, the Secretary may— 
(i)accept the voluntary termination of a lease or permit for grazing; or (ii)in the case of a lease or permit vacated for a period of 3 or more years, terminate the lease or permit. 
(8)Water rightsNothing in this part— (A)affects any use or allocation in existence on the date of enactment of this subtitle of any water, water right, or interest in water; 
(B)affects any vested absolute or decreed conditional water right in existence on the date of enactment of this subtitle, including any water right held by the United States; (C)affects any interstate water compact in existence on the date of enactment of this subtitle; 
(D)shall be considered to be a relinquishment or reduction of any water right reserved or appropriated by the United States in the State on or before the date of enactment of this subtitle; or (E)constitutes an express or implied Federal reservation of any water or water rights with respect to the National Recreation Area. 
(9)Fishing easements 
(A)In generalNothing in this part diminishes or alters the fish and wildlife program for the Aspinall Unit developed under section 8 of the Act of April 11, 1956 (commonly known as the Colorado River Storage Project Act) (70 Stat. 110, chapter 203; 43 U.S.C. 620g), by the United States Fish and Wildlife Service, the Bureau of Reclamation, and the Colorado Division of Wildlife (including any successor in interest to that division) that provides for the acquisition of public access fishing easements as mitigation for the Aspinall Unit (referred to in this paragraph as the program). (B)Acquisition of fishing easementsThe Secretary shall continue to fulfill the obligation of the Secretary under the program to acquire 26 miles of class 1 public fishing easements to provide to sportsmen access for fishing within the Upper Gunnison Basin upstream of the Aspinall Unit, subject to the condition that no existing fishing access downstream of the Aspinall Unit shall be counted toward the minimum mileage requirement under the program. 
(C)PlanNot later than 1 year after the date of enactment of this subtitle, the Secretary shall develop a plan for fulfilling the obligation of the Secretary described in subparagraph (B) by the date that is 10 years after the date of enactment of this subtitle. (D)ReportsNot later than each of 2 years, 5 years, and 8 years after the date of enactment of this subtitle, the Secretary shall submit to Congress a report that describes the progress made in fulfilling the obligation of the Secretary described in subparagraph (B). 
(d)Tribal rights and uses 
(1)Treaty rightsNothing in this part affects the treaty rights of any Indian Tribe. (2)Traditional Tribal usesSubject to any terms and conditions as the Secretary determines to be necessary and in accordance with applicable law, the Secretary shall allow for the continued use of the National Recreation Area by members of Indian Tribes— 
(A)for traditional ceremonies; and (B)as a source of traditional plants and other materials.  
5653.Acquisition of land; boundary management 
(a)Acquisition 
(1)In generalThe Secretary may acquire any land or interest in land within the boundary of the National Recreation Area. (2)Manner of acquisition (A)In generalSubject to subparagraph (B), land described in paragraph (1) may be acquired under this subsection by— 
(i)donation; (ii)purchase from willing sellers with donated or appropriated funds; 
(iii)transfer from another Federal agency; or (iv)exchange. 
(B)State landLand or interests in land owned by the State or a political subdivision of the State may only be acquired by purchase, donation, or exchange. (b)Transfer of administrative jurisdiction (1)Forest service land (A)In generalAdministrative jurisdiction over the approximately 2,560 acres of land identified on the map as U.S. Forest Service proposed transfer to the National Park Service is transferred to the Secretary, to be administered by the Director of the National Park Service as part of the National Recreation Area. 
(B)Boundary adjustmentThe boundary of the Gunnison National Forest shall be adjusted to exclude the land transferred to the Secretary under subparagraph (A). (2)Bureau of land management landAdministrative jurisdiction over the approximately 5,040 acres of land identified on the map as Bureau of Land Management proposed transfer to National Park Service is transferred from the Director of the Bureau of Land Management to the Director of the National Park Service, to be administered as part of the National Recreation Area. 
(3)WithdrawalAdministrative jurisdiction over the land identified on the map as Proposed for transfer to the Bureau of Land Management, subject to the revocation of Bureau of Reclamation withdrawal shall be transferred to the Director of the Bureau of Land Management on relinquishment of the land by the Bureau of Reclamation and revocation by the Bureau of Land Management of any withdrawal as may be necessary. (c)Potential land exchange (1)In generalThe withdrawal for reclamation purposes of the land identified on the map as Potential exchange lands shall be relinquished by the Commissioner of Reclamation and revoked by the Director of the Bureau of Land Management and the land shall be transferred to the National Park Service. 
(2)Exchange; inclusion in national recreation areaOn transfer of the land described in paragraph (1), the transferred land— (A)may be exchanged by the Secretary for private land described in section 152(c)(5)— 
(i)subject to a conservation easement remaining on the transferred land, to protect the scenic resources of the transferred land; and (ii)in accordance with the laws (including regulations) and policies governing National Park Service land exchanges; and 
(B)if not exchanged under subparagraph (A), shall be added to, and managed as a part of, the National Recreation Area. (d)Addition to national recreation areaAny land within the boundary of the National Recreation Area that is acquired by the United States shall be added to, and managed as a part of, the National Recreation Area. 
5654.General management planNot later than 3 years after the date on which funds are made available to carry out this part, the Director of the National Park Service, in consultation with the Commissioner of Reclamation, shall prepare a general management plan for the National Recreation Area in accordance with section 100502 of title 54, United States Code. 5655.Boundary surveyThe Secretary (acting through the Director of the National Park Service) shall prepare a boundary survey and legal description of the National Recreation Area. 
BGrand Canyon Protection 
5661.Withdrawal of Certain Federal land in the State of Arizona 
(a)Definition Of MapIn this subtitle, the term Map means the map prepared by the Bureau of Land Management entitled Grand Canyon Protection Act and dated January 22, 2021. (b)WithdrawalSubject to valid existing rights, the approximately 1,006,545 acres of Federal land in the State of Arizona, generally depicted on the Map as Federal Mineral Estate to be Withdrawn, including any land or interest in land that is acquired by the United States after the date of the enactment of this subtitle, are hereby withdrawn from— 
(1)all forms of entry, appropriation, and disposal under the public land laws; (2)location, entry, and patent under the mining laws; and  
(3)operation of the mineral leasing, mineral materials, and geothermal leasing laws. (c)Availability Of MapThe Map shall be kept on file and made available for public inspection in the appropriate offices of the Forest Service and the Bureau of Land Management. 
LVIIStrengthening Marine Mammal Conservation 
5701.Definition of AdministratorIn this title, the term Administrator means the Secretary of Commerce, acting through the Administrator of the National Oceanic and Atmospheric Administration.  5702.Vessel speed restrictions in marine mammal habitat (a)In generalThe Marine Mammal Protection Act of 1974 (16 U.S.C. 1361 et seq.) is amended by inserting after section 120 the following: 
 
121.Vessel restrictions in marine mammal habitat 
(a)In generalThe Secretary shall, in coordination with the Marine Mammal Commission and the Commandant of the Coast Guard and applying the best available scientific information— (1)designate areas of importance for marine mammals known to experience vessel strikes and establish for each such area seasonal or year-round mandatory vessel speed restrictions to reduce vessel strikes or other vessel-related impacts, as necessary, for vessels operating in such areas; and 
(2)implement for such species, as appropriate, dynamic management area programs incorporating mandatory vessel restrictions to protect marine mammals from vessel strikes or other vessel-related impacts occurring outside designated areas of importance. (b)Areas of importanceIn designating areas under subsection (a), the Secretary— 
(1)shall consider including— (A)the important feeding, breeding, calving, rearing, or migratory habitat for priority species of marine mammals, including all areas designated as critical habitat for such species under section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533) except any area the Secretary determines does not intersect with areas of vessel traffic such that an elevated risk of mortality or injury caused by vessel strikes exists; and 
(B)areas of high marine mammal mortality, injury, or harassment caused by vessel strikes; and (2)may consider including— 
(A)any area designated as a National Marine Sanctuary, Marine National Monument, National Park, or National Wildlife Refuge; and (B)areas of high marine mammal primary productivity with year-round or seasonal aggregations of marine mammals to which this section applies. 
(c)Deadline for regulationsNot later than two years after the date of the enactment of this section, the Secretary shall designate areas and vessel restrictions under subsection (a) and issue such regulations as are necessary to carry out this section, consistent with notice and comment requirements under chapter 5 of title 5, United States Code. (d)Modifying or designating new areas of importance (1)In generalThe Secretary shall issue regulations to modify or designate the areas of importance and vessel restrictions under this section within 180 days after the issuance of regulations to establish or to modify critical habitat for marine mammals pursuant to the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.). 
(2)ReexaminationThe Secretary shall— (A)reexamine the areas of importance designated and vessel restrictions under this section every 5 years following the initial issuance of the regulations to determine if the best available scientific information warrants modification or designation of areas of importance for vessel restrictions; and 
(B)publish any revisions under subparagraph (A) in the Federal Register after notice and opportunity for public comment within 24 months. (3)FindingNot later than 90 days after receiving the petition of an interested person under section 553(e) of title 5, United States Code, to designate, modify, or add an area of importance or vessel restriction under this section, the Secretary shall make a finding as to whether the petition presents substantial scientific information indicating that the petitioned action may be warranted. The Secretary shall promptly publish such finding in the Federal Register for comment. Not later than one year after the close of comments, the Secretary shall publish in the Federal Register a finding of whether the petitioned action is warranted and, if the Secretary determines that the petitioned action is warranted, shall publish draft regulations designating or modifying and vessel restrictions the area of importance. Not later than 12 months after publication of the draft regulations, the Secretary shall issue final regulations designating or modifying the area of importance and vessel restrictions. 
(e)Exceptions for safe maneuvering and using authorized technology 
(1)In generalThe restriction established under subsection (a) shall not apply to a vessel operating at a speed necessary to maintain safe maneuvering speed if such speed is justified because the vessel is in an area where oceanographic, hydrographic, or meteorological conditions severely restrict the maneuverability of the vessel and the need to operate at such speed is confirmed by the pilot on board or, when a vessel is not carrying a pilot, the master of the vessel. If a deviation from the applicable speed limit is necessary pursuant to this subsection, the reasons for the deviation, the speed at which the vessel is operated, the latitude and longitude of the area, and the time and duration of such deviation shall be entered into the logbook of the vessel. The master of the vessel shall attest to the accuracy of the logbook entry by signing and dating the entry. (2)Authorized technology (A)In generalThe vessel restrictions established under subsection (a) shall not apply to a vessel operating using technology authorized by regulations issued by the Secretary under subparagraph (B). 
(B)RegulationsThe Secretary may issue regulations authorizing a vessel to operate using technology specified by the Secretary under this subparagraph if the Secretary determines that such operation is at least as effective as the vessel restrictions authorized by regulations under subsection (a) in reducing mortality and injury to marine mammals. (f)ApplicabilityAny speed restriction established under subsection (a)— 
(1)shall apply to all vessels subject to the jurisdiction of the United States, all other vessels entering or departing a port or place subject to the jurisdiction of the United States, and all other vessels within the Exclusive Economic Zone of the United States, regardless of flag; and (2)shall not apply to— 
(A)vessels owned, operated, or under contract by the Department of Defense or the Department of Homeland Security, or engaged with such vessels; (B)law enforcement vessels of the Federal Government or of a State or political subdivision thereof, when such vessels are engaged in law enforcement or search and rescue duties; or 
(C)vessels with foreign sovereign immunity, as reflected under international law.  (g)Statutory construction (1)In generalNothing in this section shall be interpreted or implemented in a manner that— 
(A)subject to paragraph (2), preempts or modifies any obligation of any person subject to the provisions of this title to act in accordance with applicable State laws, except to the extent that those laws are inconsistent with any provision of this title, and then only to the extent of the inconsistency; (B)affects or modifies any obligation under Federal law; or 
(C)preempts or supersedes the final rule titled To Implement Speed Restrictions to Reduce the Threat of Ship Collisions With North Atlantic Right Whales, codified at section 224.105 of title 50, Code of Federal Regulations, except for actions that are more protective than the Final Rule and further reduce the risk of take to North Atlantic right whales. (2)InconsistenciesThe Secretary may determine whether inconsistencies referred to in paragraph (1)(A) exist, but may not determine that any State law is inconsistent with any provision of this title if the Secretary determines that such law gives greater protection to covered marine species and their habitat. 
(h)Priority speciesFor the purposes of this section, the term priority species means, at a minimum, all Mysticeti species and species within the genera Physeter and Trichechus. (i)Authorization of appropriationsThere is authorized to be appropriated— 
(1)to the Secretary to carry out this section, $3,000,000 for each of fiscal years 2022 through 2026; and (2)to the Commandant of the Coast Guard to carry out this section, $3,000,000 for each of fiscal years 2024 through 2026.. 
(b)Clerical amendmentThe table of contents in the first section of such Act is further amended by inserting after the item relating to section 120 the following:   Sec. 121. Vessel speed restrictions in marine mammal habitat.. 5703.Monitoring ocean soundscapes (a)In generalThe Administrator, and the Director of the Fish and Wildlife Service shall maintain and expand an Ocean Noise Reference Station Network, utilizing and coordinating with the Integrated Ocean Observing System, the Office of National Marine Sanctuaries, and the Department of Defense, to— 
(1)provide grants to expand the deployment of Federal and non-Federal observing and data management systems capable of collecting measurements of underwater sound in high-priority ocean and coastal locations for purposes of monitoring and analyzing baselines and trends in the underwater soundscape to protect and manage marine life; (2)continue to develop and apply standardized forms of measurements to assess sounds produced by marine animals, physical processes, and anthropogenic activities; and 
(3)after coordinating with the Department of Defense, coordinate and make accessible to the public the datasets, modeling and analysis, and user-driven products and tools, resulting from observations of underwater sound funded through grants authorized by this section. (b)Authorization of appropriationsThere is authorized to be appropriated to the Administrator, to support integrated ocean observations activities carried out under this section, $1,500,000 for each of fiscal years 2022 through 2026. 
5704.Grants for seaports to establish programs to reduce the impacts of vessel traffic and port operations on marine mammals 
(a)In GeneralNot later than 180 days after the date of the enactment of this Act, the Administrator and the Director of the Fish and Wildlife Service, in coordination with the Secretary of Defense, shall establish a grant program to provide assistance to up to ten seaports to develop and implement mitigation measures that will lead to a quantifiable reduction in threats to marine mammals from shipping activities and port operations. (b)Eligible usesA grant under this section may be used to develop, assess, and carry out activities that quantifiably reduce threats and enhance the habitats of marine mammals by— 
(1)reducing underwater stressors related to marine traffic; (2)reducing vessel strike mortality and other physical disturbances; 
(3)enhancing marine mammal habitat, including the habitat for prey of marine mammals; or (4)monitoring sound, vessel interactions with marine mammals, or other types of monitoring that are consistent with reducing the threats to and enhancing the habitats of marine mammals. 
(c)PriorityThe Administrator and the Director of the Fish and Wildlife Service shall prioritize assistance under this section for projects that— (1)assist ports with higher relative threat levels to vulnerable marine mammals from vessel traffic; 
(2)reduce disturbance from vessel presence or mortality risk from vessel strikes, and are in close proximity to National Marine Sanctuaries, Marine National Monuments, National Parks, National Wildlife Refuges, and other federal, state, and local marine protected areas; and (3)allow eligible entities to conduct risk assessments, and track progress toward threat reduction and habitat enhancement; including protecting coral reefs from encroachment by commerce and shipping lanes. 
(d)OutreachThe Administrator and the Director of the Fish and Wildlife Service shall conduct outreach to seaports to provide information on how to apply for assistance under this section, the benefits of the program under this section, and facilitation of best practices and lessons learned. (e)Eligible entitiesA person shall be eligible for assistance under this section if the person— 
(1)is— (A)a port authority for a seaport; 
(B)a State, regional, local, or Tribal agency that has jurisdiction over a maritime port authority or a seaport; or (C)a private entity or government entity, applying for a grant awarded under this section in collaboration with another entity described in subparagraph (A) or (B), that owns or operates a maritime terminal; and 
(2)is cleared by the Department of Defense. (f)ReportThe Administrator and the Director of the Fish and Wildlife Service shall submit annually to the Committee on Natural Resources of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate, a report that includes the following: 
(1)The name and location of each entity receiving a grant. (2)Amount of each grant. 
(3)The name and location of the seaport in which the activities took place. (4)A description of the activities carried out with the grant funds. 
(5)An estimate of the impact of the project to reduce threats or enhance habitat of marine mammals. (g)Authorization of appropriationsThere is authorized to be appropriated to the Administrator, for carrying out this section, $5,000,000 for each of fiscal years 2022 through 2026, to remain available until expended. 
5705.Near real-time monitoring and mitigation program for large whales 
(a)Establishment of the programThe Administrator, in coordination with the Secretary of Defense and the heads of other relevant Federal departments and agencies, shall design and deploy a Near Real-Time Large Whale Monitoring and Mitigation Program in order to curtail the risk to large whales of vessel collisions, entanglement in commercial fishing gear, and to minimize other impacts, including but not limited to underwater noise from development activities. Such program shall be capable of detecting and alerting ocean users and enforcement agencies of the location of large whales on a near real-time basis, informing sector-specific mitigation protocols that can effectively reduce take of large whales, and continually integrating improved technology. The program shall be informed by the technologies, monitoring methods, and mitigation protocols developed pursuant to the pilot program required in subsection (b). (b)Pilot projectIn carrying out subsection (a), the Administrator shall first establish a pilot monitoring and mitigation project for North Atlantic right whales for the purposes of informing a cost-effective, efficient and results-oriented near real-time monitoring and mitigation program for large whales. 
(1)Pilot project requirementsIn designing and deploying the monitoring system, the Administrator, in coordination with the heads of other relevant Federal departments and agencies, shall, using best available scientific information, identify and ensure coverage of— (A)core foraging habitats of North Atlantic right whales, including but not limited to— 
(i)the South of the Islands core foraging habitat; (ii)the Cape Cod Bay Area core foraging habitat; 
(iii)the Great South Channel core foraging habitat; and (iv)the Gulf of Maine; and 
(B)important feeding, breeding, calving, rearing, or migratory habitats of North Atlantic right whales that co-occur with areas of high risk of mortality, injury, or harassment of such whales from vessel strikes, disturbance from development activities, and entanglement in commercial fishing gear. (2)Pilot project monitoring components (A)In generalWithin 3 years after the date of the enactment of this Act, the Administrator, in consultation with relevant Federal agencies, Tribal governments, and with input from affected stakeholders, shall design and deploy a real-time monitoring system for North Atlantic right whales that includes near real-time monitoring methods, technologies, and protocols that— 
(i)comprise sufficient detection power, spatial coverage and survey effort to detect and localize North Atlantic right whales within core foraging habitats; (ii)are capable of detecting North Atlantic right whales visually, including during periods of poor visibility and darkness, and acoustically; 
(iii)take advantage of dynamic habitat suitability models that help to discern the likelihood of North Atlantic right whale occurrence in core foraging habitat at any given time; (iv)coordinate with the Integrated Ocean Observing System to leverage monitoring assets; 
(v)integrate new near real-time monitoring methods and technologies as they become available; (vi)accurately verify and rapidly communicate detection data; and 
(vii)allow for ocean users to contribute data that is verified to be collected using comparable near real-time monitoring methods and technologies. (B)National security considerationsAll monitoring methods, technologies, and protocols under subparagraph (A) shall be consistent with national security considerations and interests. 
(3)Pilot program mitigation protocolsThe Secretary shall, in consultation with the Secretary of Homeland Security, Secretary of Defense, Secretary of Transportation, and Secretary of the Interior, and with input from affected stakeholders, develop and deploy mitigation protocols that make use of the near real-time monitoring system to direct sector-specific mitigation measures that avoid and significantly reduce risk of injury and mortality to North Atlantic right whales. (4)Pilot program access to dataThe Administrator shall provide access to data generated by the monitoring system for purposes of scientific research and evaluation, and public awareness and education, through the NOAA Right Whale Sighting Advisory System and WhaleMap or other successive public web portals, subject to review for national security considerations. 
(5)Pilot program reporting 
(A)Interim reportNot later than two years after the date of the enactment of this Act, the Administrator shall submit to the Committee on Natural Resources of the House of Representatives, and the Committee on Commerce, Science and Transportation of the Senate, and make available to the public, an interim report that assesses the benefits and efficacy of the North Atlantic right whale near real-time monitoring and mitigation pilot program. The report shall include— (i)a description of the monitoring methods and technology in use or planned for deployment; 
(ii)analyses of the efficacy of the methods and technology in use or planned for deployment in detecting North Atlantic right whales both individually and in combination; (iii)how the monitoring system is directly informing and improving species management and mitigation in near real-time across ocean sectors whose activities pose a risk to North Atlantic right whales; 
(iv)a prioritized identification of gaps in technology or methods requiring future research and development. (B)Final reportNot later than three years after the date of the enactment of this Act, the Administrator, in coordination with the Secretary of Defense and the heads of other relevant Federal departments and agencies, shall submit to the Committee on Natural Resources of the House of Representatives, and the Committee on Commerce, Science and Transportation of the Senate, and make available to the public, a final report, addressing the components in subparagraph (A) for the subsequent one year following the publication of the interim report, and including the following— 
(i)a strategic plan to expand the pilot program to provide near real-time monitoring and mitigation measures to additional large whale species, including a prioritized plan for acquisition, deployment, and maintenance of monitoring technologies, and the locations or species for which the plan would apply; and (ii)a budget and description of appropriations necessary to carry out the strategic plan pursuant to the requirements of clause (i). 
(c)Additional authorityIn carrying out this section, including, the Administrator may enter into and perform such contracts, leases, grants, or cooperative agreements as may be necessary to carry out the purposes of this section on such terms as the Administrator considers appropriate, consistent with Federal acquisition regulations. (d)ReportingNot later than one year after the deployment of the program described in subsection (b) (and after completion of the reporting requirements pursuant to paragraph (5) of such subsection), and annually thereafter through 2029, the Administrator shall submit to the Committee on Natural Resources of the House of Representatives, and the Committee on Commerce, Science and Transportation of the Senate, and make available to the public, a report that assess the benefits and efficacy of the near real-time monitoring and mitigation program. 
(e)DefinitionsIn this section: (1)The term core foraging habitats means areas with biological and physical oceanographic features that aggregate Calanus finmarchicus and where North Atlantic right whales foraging aggregations have been well documented. 
(2)The term near real-time means that visual, acoustic, or other detections of North Atlantic right whales are transmitted and reported as soon as technically feasible, and no longer than 24 hours, after they have occurred. (3)The term large whale means all Mysticeti species and species within the genera Physeter and Orcinus. 
(f)Authorization of appropriationsThere is authorized to be appropriated to the Administrator, to support development, deployment, application and ongoing maintenance of the monitoring system as required by this section, $5,000,000 for each of fiscal years 2022 through 2026. 5706.Grants to support technology that reduces underwater noise from vessels (a)In generalNot later than six months after the date of the enactment of this Act, the Administrator of the Maritime Administration shall establish a grant program, to be administered in consultation with the heads of other appropriate Federal departments and agencies, to provide assistance for the development and implementation of new or improved technologies that quantifiably reduce underwater noise from marine vessels. 
(b)Eligible usesGrants provided under this section may be used to develop, assess and implement new or improved technologies that materially reduce underwater noise from marine vessels. (c)OutreachThe Administrator of the Maritime Administration shall conduct outreach to eligible persons to provide information on how to apply for assistance under this section, the benefits of the program under this section, and facilitation of best practices and lessons learned. 
(d)Eligible entitiesA person shall be eligible for assistance under this section if the person— (1)is— 
(A)a corporation established under the laws of the United States; (B)an individual, partnership, association, organization or any other combination of individuals, provided, however, that each such individual shall be a citizen of the United States or lawful permanent resident of the United States or a protected individual as such term is defined in section 274B(a)(3) of the Immigration and Nationality Act (9 U.S.C. 1324b(a)(3)); or 
(C)an academic or research organization; and (2)is cleared through the Department of Defense. 
(e)Authorization of appropriationsThere is authorized to be appropriated to the Administrator of the Maritime Administration for carrying out this section, $5,000,000 for each of fiscal years 2022 through 2026, to remain available until expended. 5707.Technology assessment for quieting United States Government vessels (a)In generalNot later than 18 months after the date of the enactment of this Act, the Administrator of the United States Maritime Administration, in consultation with the Commandant of the Coast Guard, the Secretary of Defense, the Secretary of Homeland Security, and the Administrator of the National Oceanic and Atmospheric Administration, shall submit to the appropriate committees of Congress and publish, a report that includes— 
(1)an identification of existing unclassified technologies that reduce underwater noise; and (2)an evaluation of the effectiveness and feasibility of incorporating such technologies in the design, procurement, and construction of non-military vessels of the United States Government. 
(b)Appropriate committees of congressIn this section, the term appropriate committees of Congress means— (1)the Committee on Armed Services, the Committee on Commerce, Science, and Transportation, the Committee on Environment and Public Works, and the Committee on Homeland Security and Governmental Affairs of the Senate; and 
(2) the Committee on Armed Services, the Committee on Energy and Commerce, the Committee on Homeland Security, the Committee on Natural Resources; and the Committee on Transportation and Infrastructure of the House of Representatives. LVIIIAlcee L. Hastings Leadership Institute for Inclusive Transatlantic Engagement 5801.Establishment of Alcee L. Hastings Leadership Institute for Inclusive Transatlantic Engagement as pilot program (a)EstablishmentThere is established as a pilot program in the Library of Congress the Alcee L. Hastings Leadership Institute for Inclusive Transatlantic Engagement. 
(b)Advisory BoardThe Institute shall be subject to the supervision and direction of an Advisory Board which shall be composed of seven members as follows: (1)Two members appointed by the Speaker of the House of Representatives from among the members of the House of Representatives, one of whom shall be designated by the majority leader of the House of Representatives and one of whom shall be designated by the minority leader of the House of Representatives. 
(2)Two members appointed by the President pro tempore of the Senate from among the members of the Senate, one of whom shall be designated by the majority leader of the Senate and one of whom shall be designated by the minority leader of the Senate. (3)Two members appointed by the President, one of whom shall be an officer or employee of the Department of State and one of whom shall be an officer or employee of the Department of the Treasury. 
(4)The Executive Director of the Institute, who shall serve as an ex officio member of the Board. (c)TermEach member of the Board appointed under this section shall serve for a term of three years. Any vacancy shall be filled in the same manner as the original appointment and the individual so appointed shall serve for the remainder of the term. A Member of Congress appointed to the Board may not consecutively serve as a member of the Board for more than a total of six years. 
(d)Chair and vice-ChairAt the first meeting and at its first regular meeting in each calendar year thereafter the Board shall elect a Chair and Vice-Chair from among the members of the Board. The Chair and Vice-Chair may not be members of the same political party. (e)Pay not authorized; expensesMembers of the Board (other than the Executive Director) shall serve without pay, but shall be entitled to reimbursement for travel, subsistence, and other necessary expenses incurred in the performance of their duties. 
(f)Location of instituteThe Institute shall be located in Washington, DC. 5802.Purposes and authority of Alcee L. Hastings Leadership Institute for Inclusive Transatlantic Engagement (a)PurposesThe purposes of the Institute shall be to develop a diverse community of transatlantic leaders, including emerging leaders, committed to democratic institutions, processes, and values by— 
(1)providing training and professional development opportunities for racially and ethnically diverse leaders on democratic governance and international affairs;  (2)enabling international exchanges between leaders to increase understanding and knowledge of democratic models of governance; and 
(3)increasing awareness of the importance of international public service careers in racially and ethnically diverse communities. (b)AuthorityThe Institute is authorized, consistent with this title, to develop such programs, activities, and services as it considers appropriate to carry out the purposes described in subsection (a). 
5803.Administrative provisions 
(a)Executive directorThe Board shall appoint an Executive Director who shall be the chief executive officer and principal executive of the Institute and who shall supervise the affairs of, assist the directions of, and carry out the functions of the Board to administer the Institute. The Executive Director of the Institute shall be compensated at an annual rate specified by the Board. (b)Other dutiesThe Executive Director, in consultation with the Board shall appoint and fix the compensation of such personnel as may be necessary to carry out this title. 
(c)Institute personnel 
(1)Staff appointmentsAll staff appointments shall be made without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and general schedule pay rates. (2)Treatment as congressional employeesFor purposes of pay and other employment benefits, rights, and privileges and for all other purposes, any employee of the Institute shall be considered to be a Congressional employee under section 2107 of title 5, United States Code. 
(3)Coverage under Congressional Accountability Act of 1995 
(A)Treatment of employees as covered employeesSection 101(3) of the Congressional Accountability Act of 1995 (2 U.S.C. 1301(3)) is amended— (i)by striking or at the end of subparagraph (J); 
(ii)by striking the period at the end of subparagraph (K) and inserting ; or; and (iii)by adding at the end the following new subparagraph: 
 
(L)the Alcee L. Hastings Leadership Institute for Inclusive Transatlantic Engagement.. (B)Treatment of institute as employing officeSection 101(9)(D) of such Act (2 U.S.C. 1301(9)(D)) is amended by striking and the John C. Stennis Center and inserting the Alcee L. Hastings Leadership Institute for Inclusive Transatlantic Engagement, and the John C. Stennis Center. 
5804.Administrative provisionsIn order to carry out this title, the Institute may carry out any of the following: (1)Prescribe such regulations as it considers necessary for governing the manner in which its functions shall be carried out. 
(2)Procure temporary and intermittent services of experts and consultants as are necessary to the extent authorized by section 3109 of title 5, United States Code. (3)Request and utilize the assignment of any Federal officer or employee from a department, agency, or Congressional office to the Institute, including on a rotating basis, by entering into an agreement for such assignment. 
(4)Enter into contracts, grants, or other arrangements, or modifications thereof, to carry out the provisions of this title, including with any office of the Federal Government or of any State or any subdivision thereof.  (5)Make expenditures for any expenses in connection with official training sessions or other authorized programs or activities of the Institute. 
(6)Apply for, receive, and use for the purposes of the Institute grants or other assistance from Federal sources. (7)Establish, receive, and use for the purposes of the Institute fees or other charges for goods or services provided in fulfilling the Institute’s purposes. 
(8)Respond to the request of offices of Congress and other departments or agencies of the Federal Government to examine, study, or report on any issue within the Institute’s competence, including the use of classified materials if necessary. (9)Work with the appropriate security offices of the House of Representatives and Senate to obtain or retain need-based security clearances for Institute personnel. 
(10)Assign Institute personnel to temporary duty with offices of the Federal Government, international organizations, agencies and other entities to fulfill this title. (11)Make other necessary expenditures. 
5805.DefinitionsIn this title: (1)The term Institute means the Alcee L. Hastings Leadership Institute for Inclusive Transatlantic Engagement established as a pilot program under section 5801. 
(2)The term Board means the Advisory Board of the Institute. 5806.Authorization of appropriations; disbursements (a)Authorization of appropriations (1)In generalThere are authorized to be appropriated for fiscal year 2022 and each of the 4 succeeding fiscal years such sums as may be necessary to carry out this title. 
(2)AvailabilityAmounts authorized to be appropriated under paragraph (1) are authorized to remain available until expended. (b)DisbursementsAmounts made available to the Institute shall be disbursed on vouchers approved by the Chair and Vice-Chair of the Board or by a majority vote of the Board. 
(c)Use of foreign currenciesFor purposes of section 502(b) of the Mutual Security Act of 1954 (22 U.S.C. 1754(b)), the Institute shall be deemed to be a standing committee of the Congress and shall be entitled to use funds in accordance with such section. (d)Foreign travelForeign travel for official purposes by Members of the Institute who are Members of Congress and Institute staff may be authorized by the Chair, Vice-Chair, or Executive Director of the Institute. 
(e)Effective dateThis section shall take effect on the date of enactment of this Act. LIXFederal Cybersecurity Workforce Expansion 5901.FindingsCongress finds that— 
(1)the need for qualified cybersecurity personnel is greater than ever, as demonstrated by the recent SolarWinds breach and the growing spate of ransomware attacks on critical infrastructure entities and State and local governments; (2)the Federal Government is facing a shortage of qualified cybersecurity personnel, as noted in a March 2019 Government Accountability Office report on critical staffing needs in the Federal cybersecurity workforce; 
(3)there is a national shortage of qualified cybersecurity personnel, and according to CyberSeek, a project supported by the National Initiative for Cybersecurity Education within the National Institute of Standards and Technology, there are approximately 500,000 cybersecurity job openings around the United States; (4)in May 2021, the Department of Homeland Security announced that the Department was initiating a 60 day sprint to hire 200 cybersecurity personnel across the Department, with 100 of those hires for the Cybersecurity and Infrastructure Security Agency, to address a cybersecurity workforce shortage; and 
(5)the Federal Government needs to— (A)expand the cybersecurity workforce pipeline of the Federal Government to sustainably close a Federal cybersecurity workforce shortage; and 
(B)work cooperatively with the private sector and State and local government authorities to expand opportunities for new cybersecurity professionals. 5902.Cybersecurity and infrastructure security apprenticeship programSubtitle A of title XXII of the Homeland Security Act of 2002 (6 U.S.C. 651 et seq.) is amended by adding at the end the following: 
 
2202A.Apprenticeship program 
(a)DefinitionsIn this section: (1)Area career and technical education schoolThe term area career and technical education school has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302). 
(2)Community collegeThe term community college means a public institution of higher education at which the highest degree that is predominantly awarded to students is an associate’s degree, including— (A)a 2-year Tribal College or and University, as defined in section 316 of the Higher Education Act of 1965 (20 U.S.C. 1059c); and  
(B)a public 2-year State institution of higher education.  (3)Cybersecurity work rolesThe term cybersecurity work roles means the work roles outlined in the National Initiative for Cybersecurity Education Cybersecurity Workforce Framework (NIST Special Publication 800–181), or any successor framework.  
(4)Education and training providerThe term education and training provider means— (A)an area career and technical education school; 
(B)an early college high school; (C)an educational service agency; 
(D)a high school; (E)a local educational agency or State educational agency; 
(F)a Tribal educational agency, Tribally controlled college or university, or Tribally controlled postsecondary career and technical institution; (G)a postsecondary educational institution; 
(H)a minority-serving institution; (I)a provider of adult education and literacy activities under the Adult Education and Family Literacy Act (29 U.S.C. 3271 et seq.); 
(J)a local agency administering plans under title I of the Rehabilitation Act of 1973 (29 U.S.C. 720 et seq.), other than section 112 or part C of that title (29 U.S.C. 732, 741); (K)a related instruction provider, including a qualified intermediary acting as a related instruction provider as approved by a registration agency; 
(L)a Job Corps center, as defined in section 142 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3192); or (M)a consortium of entities described in any of subparagraphs (A) through (L). 
(5)Eligible entity 
(A)In generalThe term eligible entity means— (i)a program sponsor; 
(ii)a State workforce development board or State workforce agency, or a local workforce development board or local workforce development agency; (iii)an education and training provider; 
(iv)if the applicant is in a State with a State apprenticeship agency, such State apprenticeship agency; (v)an Indian Tribe or Tribal organization; 
(vi)an industry or sector partnership, a group of employers, a trade association, or a professional association that sponsors or participates in a program under the national apprenticeship system; (vii)a Governor of a State; 
(viii)a labor organization or joint labor-management organization; or (ix)a qualified intermediary. 
(B)Sponsor requirementNot fewer than 1 entity described in subparagraph (A) shall be the sponsor of a program under the national apprenticeship system.  (6)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). 
(7)Local educational agency; secondary schoolThe terms local educational agency and secondary school have the meanings given those terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).  (8)Local workforce development boardThe term local workforce development board has the meaning given the term local board in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102). 
(9)Nonprofit organizationThe term nonprofit organization means an organization that is described in section 501(c) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code. (10)Provider of adult educationThe term provider of adult education has the meaning given the term eligible provider in section 203 of the Adult Education and Family Literacy Act (29 U.S.C. 3272). 
(11)Related instructionThe term related instruction means an organized and systematic form of instruction designed to provide an individual in an apprenticeship program with the knowledge of the technical subjects related to the intended occupation of the individual after completion of the program. (12)SponsorThe term sponsor means any person, association, committee, or organization operating an apprenticeship program and in whose name the program is, or is to be, registered or approved. 
(13)State apprenticeship agencyThe term State apprenticeship agency has the meaning given the term in section 29.2 of title 29, Code of Federal Regulations, or any corresponding similar regulation or ruling. (14)State workforce development boardThe term State workforce development board has the meaning given the term State board in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102). 
(15)WIOA termsThe terms career planning, community-based organization, economic development agency, industry or sector partnership, on-the-job training, recognized postsecondary credential, and workplace learning advisor have the meanings given those terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).  (16)Qualified intermediary (A)In generalThe term qualified intermediary means an entity that demonstrates expertise in building, connecting, sustaining, and measuring the performance of partnerships described in subparagraph (B) and serves program participants and employers by— 
(i)connecting employers to programs under the national apprenticeship system; (ii)assisting in the design and implementation of such programs, including curriculum development and delivery for related instruction; 
(iii)supporting entities, sponsors, or program administrators in meeting the registration and reporting requirements of this Act; (iv)providing professional development activities such as training to mentors; 
(v)supporting the recruitment, retention, and completion of potential program participants, including nontraditional apprenticeship populations and individuals with barriers to employment; (vi)developing and providing personalized program participant supports, including by partnering with organizations to provide access to or referrals for supportive services and financial advising; 
(vii)providing services, resources, and supports for development, delivery, expansion, or improvement of programs under the national apprenticeship system; or (viii)serving as a program sponsor. 
(B)PartnershipsThe term partnerships described in subparagraph (B) means partnerships among entities involved in, or applying to participate in, programs under the national apprenticeship system, including— (i)industry or sector partnerships; 
(ii)partnerships among employers, joint labor-management organizations, labor organizations, community-based organizations, industry associations, State or local workforce development boards, education and training providers, social service organizations, economic development organizations, Indian Tribes or Tribal organizations, one-stop operators, one-stop partners, or veterans service organizations in the State workforce development system; or (iii)partnerships among 1 or more of the entities described in clauses (i) and (ii).  
(b)Establishment of apprenticeship programsNot later than 2 years after the date of enactment of this section, the Director may establish 1 or more apprenticeship programs as described in subsection (c). (c)Apprenticeship programs describedAn apprenticeship program described in this subsection is an apprenticeship program that— 
(1)leads directly to employment in— (A)a cybersecurity work role with the Agency; or 
(B)a position with a company or other entity provided that the position is— (i)certified by the Director as contributing to the national cybersecurity of the United States; and 
(ii)funded at least in majority part through a contract, grant, or cooperative agreement with the Agency; (2)is focused on competencies and related learning necessary, as determined by the Director, to meet the immediate and ongoing needs of cybersecurity work roles at the Agency; and 
(3)is registered with and approved by the Office of Apprenticeship of the Department of Labor or a State apprenticeship agency pursuant to the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 29 U.S.C. 50 et seq.). (d)CoordinationIn the development of an apprenticeships program under this section, the Director shall consult with the Secretary of Labor, the Director of the National Institute of Standards and Technology, the Secretary of Defense, the Director of the National Science Foundation, and the Director of the Office of Personnel Management to leverage existing resources, research, communities of practice, and frameworks for developing cybersecurity apprenticeship programs. 
(e)Optional use of grants or cooperative agreementsAn apprenticeship program under this section may include entering into a contract or cooperative agreement with or making a grant to an eligible entity if determined appropriate by the Director based on the eligible entity— (1)demonstrating experience in implementing and providing career planning and career pathways toward apprenticeship programs; 
(2)having knowledge of cybersecurity workforce development; (3)being eligible to enter into a contract or cooperative agreement with or receive grant funds from the Agency as described in this section; 
(4)providing students who complete the apprenticeship program with a recognized postsecondary credential; (5)using related instruction that is specifically aligned with the needs of the Agency and utilizes workplace learning advisors and on-the-job training to the greatest extent possible; and 
(6)demonstrating successful outcomes connecting graduates of the apprenticeship program to careers relevant to the program. (f)ApplicationsIf the Director enters into an arrangement as described in subsection (e), an eligible entity seeking a contract, cooperative agreement, or grant under the program shall submit to the Director an application at such time, in such manner, and containing such information as the Director may require. 
(g)PriorityIn selecting eligible entities to receive a contract, grant, or cooperative agreement under this section, the Director may prioritize an eligible entity that— (1)is a member of an industry or sector partnership; 
(2)provides related instruction for an apprenticeship program through— (A)a local educational agency, a secondary school, a provider of adult education, an area career and technical education school, or an institution of higher education; or 
(B)an apprenticeship program that was registered with the Department of Labor or a State apprenticeship agency before the date on which the eligible entity applies for the grant under subsection (g); (3)works with the Secretary of Defense, the Secretary of Veterans Affairs, or veterans organizations to transition members of the Armed Forces and veterans to apprenticeship programs in a relevant sector; or 
(4)plans to use the grant to carry out the apprenticeship program with an entity that receives State funding or is operated by a State agency. (h)Technical assistanceThe Director shall provide technical assistance to eligible entities to leverage the existing job training and education programs of the Agency and other relevant programs at appropriate Federal agencies. 
(i)Excepted serviceParticipants in the program may be entered into cybersecurity-specific excepted service positions as determined appropriate by the Director and authorized by section 2208. (j)Report (1)In generalNot less than once every 2 years after the establishment of an apprenticeship program under this section, the Director shall submit to Congress a report on the program, including— 
(A)a description of— (i)any activity carried out by the Agency under this section;  
(ii)any entity that enters into a contract or agreement with or receives a grant from the Agency under subsection (e); (iii)any activity carried out using a contract, agreement, or grant under this section as described in subsection (e); and 
(iv)best practices used to leverage the investment of the Federal Government under this section; and (B)an assessment of the results achieved by the program, including the rate of continued employment at the Agency for participants after completing an apprenticeship program carried out under this section. 
(k)Performance reportsNot later than 1 year after the establishment of an apprenticeship program under this section, and annually thereafter, the Director shall submit to Congress and the Secretary of Labor a report on the effectiveness of the program based on the accountability measures described in clauses (i) and (ii) of section 116(b)(2)(A) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)). (l)Authorization of appropriationsThere is authorized to be appropriated to the Agency such sums as necessary to carry out this section.. 
5903.Pilot program on cyber training for veterans and members of the armed forces transitioning to civilian life 
(a)DefinitionsIn this section: (1)Eligible individualThe term eligible individual means an individual who is— 
(A)a member of the Armed Forces transitioning from service in the Armed Forces to civilian life; or (B)a veteran. 
(2)Portable credentialThe term portable credential— (A)means a documented award by a responsible and authorized entity that has determined that an individual has achieved specific learning outcomes relative to a given standard; and 
(B)includes a degree, diploma, license, certificate, badge, and professional or industry certification that— (i)has value locally and nationally in labor markets, educational systems, or other contexts; 
(ii)is defined publicly in such a way that allows educators, employers, and other individuals and entities to understand and verify the full set of skills represented by the credential; and (iii)enables a holder of the credential to move vertically and horizontally within and across training and education systems for the attainment of other credentials. 
(3)VeteranThe term veteran has the meaning given the term in section 101 of title 31, United States Code. (4)Work-based learningThe term work-based learning has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302). 
(b)EstablishmentNot later than 1 year after the date of enactment of this Act, the Secretary of Veterans Affairs shall establish a pilot program under which the Secretary shall provide cyber-specific training for eligible individuals. (c)ElementsThe pilot program established under subsection (b) shall incorporate— 
(1)virtual platforms for coursework and training; (2)hands-on skills labs and assessments; 
(3)Federal work-based learning opportunities and programs; and (4)the provision of portable credentials to eligible individuals who graduate from the pilot program. 
(d)Alignment with NICE workforce framework for cybersecurityThe pilot program established under subsection (b) shall align with the taxonomy, including work roles and associated tasks, knowledge, and skills, from the National Initiative for Cybersecurity Education Workforce Framework for Cybersecurity (NIST Special Publication 800–181), or any successor framework. (e)Coordination (1)Training, platforms, and frameworksIn developing the pilot program under subsection (b), the Secretary of Veterans Affairs shall coordinate with the Secretary of Defense, the Secretary of Homeland Security, the Secretary of Labor, and the Director of the Office of Personnel Management to evaluate and, where possible, leverage existing training, platforms, and frameworks of the Federal Government for providing cyber education and training to prevent duplication of efforts. 
(2)Federal work-based learning opportunities and programsIn developing the Federal work-based learning opportunities and programs required under subsection (c)(3), the Secretary of Veterans Affairs shall coordinate with the Secretary of Defense, the Secretary of Homeland Security, the Secretary of Labor, the Director of the Office of Personnel Management, and the heads of other appropriate Federal agencies to identify or create interagency opportunities that will enable the pilot program established under subsection (b) to— (A)bridge the gap between knowledge acquisition and skills application for participants; and 
(B)give participants the experience necessary to pursue Federal employment. (f)Resources (1)In generalIn any case in which the pilot program established under subsection (b)— 
(A)uses a program of the Department of Veterans Affairs or platforms and frameworks described in subsection (e)(1), the Secretary of Veterans Affairs shall take such actions as may be necessary to ensure that those programs, platforms, and frameworks are expanded and resourced to accommodate usage by eligible individuals participating in the pilot program; or (B)does not use a program of the Department of Veterans Affairs or platforms and frameworks described in subsection (e)(1), the Secretary of Veterans Affairs shall take such actions as may be necessary to develop or procure programs, platforms, and frameworks necessary to carry out the requirements of subsection (c) and accommodate the usage by eligible individuals participating in the pilot program. 
(2)ActionsActions described in paragraph (1) may include providing additional funding, staff, or other resources to— (A)provide administrative support for basic functions of the pilot program; 
(B)ensure the success and ongoing engagement of eligible individuals participating in the pilot program; (C)connect graduates of the pilot program to job opportunities within the Federal Government; and 
(D)allocate dedicated positions for term employment to enable Federal work-based learning opportunities and programs for participants to gain the experience necessary to pursue permanent Federal employment. 5904.Federal workforce assessment extensionSection 304(a) of the Federal Cybersecurity Workforce Assessment Act of 2015 (5 U.S.C. 301 note) is amended, in the matter preceding paragraph (1), by striking 2022 and inserting 2025. 
5905.Title XXII technical and clerical amendments 
(a)Technical amendments 
(1)Homeland Security Act of 2002Subtitle A of title XXII of the Homeland Security Act of 2002 (6 U.S.C. 651 et seq.) is amended— (A)in the first section 2215 (6 U.S.C. 665; relating to the duties and authorities relating to .gov internet domain), by amending the section enumerator and heading to read as follows: 
 
2215.Duties and authorities relating to .gov internet domain; 
(B)in the second section 2215 (6 U.S.C. 665b; relating to the joint cyber planning office), by amending the section enumerator and heading to read as follows:  2216.Joint cyber planning office; (C)in the third section 2215 (6 U.S.C. 665c; relating to the Cybersecurity State Coordinator), by amending the section enumerator and heading to read as follows: 
 
2217.Cybersecurity State Coordinator; 
(D)in the fourth section 2215 (6 U.S.C. 665d; relating to Sector Risk Management Agencies), by amending the section enumerator and heading to read as follows:  2218.Sector Risk Management Agencies; (E)in section 2216 (6 U.S.C. 665e; relating to the Cybersecurity Advisory Committee), by amending the section enumerator and heading to read as follows: 
 
2219.Cybersecurity Advisory Committee; and 
(F)in section 2217 (6 U.S.C. 665f; relating to Cybersecurity Education and Training Programs), by amending the section enumerator and heading to read as follows:  2220.Cybersecurity Education and Training Programs. (2)Consolidated Appropriations Act, 2021Paragraph (1) of section 904(b) of division U of the Consolidated Appropriations Act, 2021 (Public Law 116–260) is amended, in the matter preceding subparagraph (A), by inserting of 2002 after Homeland Security Act. 
(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by striking the items relating to sections 2214 through 2217 and inserting the following new items:   Sec. 2214. National Asset Database. Sec. 2215. Duties and authorities relating to .gov internet domain. Sec. 2216. Joint cyber planning office. Sec. 2217. Cybersecurity State Coordinator. Sec. 2218. Sector Risk Management Agencies. Sec. 2219. Cybersecurity Advisory Committee. Sec. 2220. Cybersecurity Education and Training Programs. Sec. 2220A. Apprenticeship program.. LXSaudi Arabia Accountability for Gross Violations of Human Rights Act 6001.Short titleThis title may be cited as the Saudi Arabia Accountability for Gross Violations of Human Rights Act. 
6002.FindingsCongress finds the following: (1)On October 2, 2018, Washington Post journalist Jamal Khashoggi was murdered by Saudi Government agents in Istanbul. 
(2)According to the United Nations Special Rapporteur’s June 2019 report, Mr. Khashoggi contacted the Saudi Embassy in Washington regarding required documentation he needed to obtain from Saudi authorities and was told to obtain the document from the Saudi embassy in Turkey. (3)According to press reports, Mr. Khashoggi’s associates were surveilled after having their phones infiltrated by spyware.  
(4)On July 15, 2019, the House of Representatives passed by a margin of 405-7 the Saudi Arabia Human Rights and Accountability Act of 2019 (H.R. 2037), which required— (A)an unclassified report by the Director of National Intelligence on parties responsible for Khashoggi’s murder, a requirement ultimately inserted into and passed as part of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92); 
(B)visa sanctions on all persons identified in such report; and (C)a report on human rights in Saudi Arabia. 
(5)On February 26, 2021, the Director of National Intelligence released the report produced pursuant to congressional direction, which stated, we assess that Saudi Arabia’s Crown Prince Muhammad bin Salman approved an operation in Istanbul, Turkey to capture or kill Saudi journalist Jamal Khashoggi.. The report also identified several individuals who participated in, ordered, or were otherwise complicit in or responsible for the death of Jamal Khashoggi on behalf of Muhammad bin Salman. We do not know whether these individuals knew in advance that the operation would result in Khashoggi's death.. (6)Section 7031(c) of division K of the Consolidated Appropriations Act, 2021 states Officials of foreign governments and their immediate family members about whom the Secretary of State has credible information have been involved, directly or indirectly, in…a gross violation of human rights… shall be ineligible for entry into the United States.. 
(7)Section 6 of the Arms Export Control Act (22 U.S.C. 2756) provides that no letters of offer may be issued, no credits or guarantees may be extended, and no export licenses may be issued with respect to any country determined by the President to be engaged in a consistent pattern of acts of intimidation or harassment directed against individuals in the United States.  (8)Section 502B of the Foreign Assistance Act of 1961 (22 U.S.C. 2304) directs the President to formulate and conduct international security assistance programs of the United States in a manner which will “promote and advance human rights and avoid identification of the United States, through such programs, with governments which deny to their people internationally recognized human rights and fundamental freedoms, in violation of international law or in contravention of the policy of the United States”.  
(9)Secretary of State Antony Blinken on February 26, 2021, stated: As a matter of safety for all within our borders, perpetrators targeting perceived dissidents on behalf of any foreign government should not be permitted to reach American soil… We have made absolutely clear that extraterritorial threats and assaults by Saudi Arabia against activists, dissidents, and journalists must end.. 6003.Sanctions with respect to foreign persons listed in the report of the Director of National Intelligence on the murder of Jamal Khashoggi (a)Imposition of sanctionsOn and after the date that is 60 days after the date of the enactment of this Act, the sanctions described in subsection (b) shall be imposed with respect to each foreign person listed in the Office of the Director of National Intelligence report titled Assessing the Saudi Government’s Role in the Killing of Jamal Khashoggi, dated February 11, 2021. 
(b)Sanctions described 
(1)In generalThe sanctions described in this subsection are the following: (A)Ineligibility for visas and admission to the united states (i)Inadmissibility to the United States. 
(ii)Ineligibility to receive a visa or other documentation to enter the United States. (iii)Ineligibility to otherwise be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 110et seq.). 
(B)Current visas revoked 
(i)Revocation of any visa or other entry documentation regardless of when the visa or other entry documentation is or was issued. (ii)A revocation under clause (i) shall— 
(I)take effect immediately; and (II)automatically cancel any other valid visa or entry documentation that is in the foreign person’s possession. 
(2)Exception to comply with international obligationsSanctions under paragraph (1) shall not apply with respect to a foreign person if admitting or paroling the person into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations. (3)Waiver in the interest of national securityThe President may waive for an individual entry into the United States the application of this section with respect to a foreign person who is A-1 visa eligible and who is present in or seeking admission into the United States for purposes of official business if the President determines and transmits to the appropriate congressional committees an unclassified written notice and justification not later than 15 days before the granting of such waiver, that such a waiver is in the national security interests of the United States. 
(c)Suspension of sanctions 
(1)In generalThe President may suspend in whole or in part the imposition of sanctions otherwise required under this section if the President certifies to the appropriate congressional committees that the following criteria have been met in Saudi Arabia: (A)The Government of Saudi Arabia is not arbitrarily detaining citizens or legal residents of the United States for arbitrary political reasons, including criticism of Saudi government policies, peaceful advocacy of political beliefs, or the pursuit of United States citizenship. 
(B)The Government of Saudi Arabia is cooperating in outstanding criminal proceedings in the United States in which a Saudi citizen or national departed from the United States while the citizen or national was awaiting trial or sentencing for a criminal offense committed in the United States. (C)The Government of Saudi Arabia has made significant numerical reductions in individuals detained for peaceful political reasons, including activists, journalists, bloggers, lawyers, or critics. 
(D)The Government of Saudi Arabia has disbanded any units of its intelligence or security apparatus dedicated to the forced repatriation of dissidents or critical voices in other countries. (E)The Government of Saudi Arabia has made meaningful public commitments to uphold internationally recognized standards governing the use, sale, and transfer of digital surveillance items and services that can be used to abuse human rights. 
(F)The Government of Saudi Arabia has instituted meaningful legal reforms to protect the rights of women, the rights of freedom of expression and religion, and due process in its judicial system. (2)ReportAccompanying the certification described in paragraph (1), the President shall submit to the appropriate congressional committees a report that contains a detailed description of Saudi Arabia’s adherence to the criteria described in the certification. 
(d)DefinitionsIn this section: (1)Admitted; alienThe terms admitted and alien have the meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101). 
(2)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Affairs, the Committee on the Judiciary, and the Permanent Select Committee on Intelligence of the House of Representatives; and 
(B)the Committee on Foreign Relations, the Committee on the Judiciary, and the Select Committee on Intelligence of the Senate. (3)Foreign personThe term foreign person has the meaning given such term in section 595.304 of title 31, Code of Federal Regulations (as in effect on the day before the date of the enactment of this Act), except that such term does not include an entity (as such term is described in such section). 
(4)Foreign person who is a-1 visa eligibleThe term foreign person who is A-1 visa eligible means an alien described in section 101(a)(15)(A)(i) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(A)(i)). (5)United states personThe term United States person means— 
(A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or (B)an entity organized under the laws of the United States or any jurisdiction within the United States, including a foreign branch of such an entity. 
6004.Report on intimidation or harassment directed against individuals in the United States and other matters 
(a)In generalNot later than one year after the date of the enactment of this Act, and annually thereafter, the Secretary of State, in consultation with the Director of National Intelligence and the Director of the Federal Bureau of Investigation, shall submit to the appropriate congressional committees a report identifying any entities, instrumentalities, or agents of the Government of Saudi Arabia engaged in a consistent pattern of acts of intimidation or harassment directed against individuals in the United States pursuant to section 6 of the Arms Export Control Act (22 U.S.C. 2756).  (b)Matters to be includedThe report required by subsection (a) shall include the following: 
(1)A detailed description of such acts in the preceding period. (2)A certification of whether such acts during the preceding period constitute a consistent pattern of acts of intimidation or harassment directed against individuals in the United States pursuant to section 6 of the Arms Export Control Act (22 U.S.C. 2756). 
(3)A determination of whether any United States-origin defense articles were used in the commission of such acts. (4)A determination of whether entities, instrumentalities, or agents of the Government of Saudi Arabia supported or received support from foreign governments, including China, in the commission of such acts. 
(5)Any actions taken by the United States Government to deter incidents of intimidation or harassment directed against individuals in the United States.  (c)FormThe report required by subsection (a) shall be submitted in unclassified form, but may contain a classified annex.  
(d)SunsetThis section shall terminate on the date that is 5 years after the date of the enactment of this Act.  (e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Foreign Affairs, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives; and  (2)the Committee on Foreign Relations, the Committee on Armed Services, and the Select Committee on Intelligence of the Senate. 
6005.Report on efforts to uphold human rights in United States security assistance programs with the Government of Saudi ArabiaNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to the Committee on Foreign Affairs of the House of Representative and the Committee on Foreign Relations of the Senate a report on efforts of the Department of State to ensure that United States security assistance programs with Saudi Arabia are formulated in a manner that will “avoid identification of the United States, through such programs, with governments which deny to their people internationally recognized human rights and fundamental freedoms” in accordance with section 502B of the Foreign Assistance Act (22 U.S.C. 2304). 6006.Report on certain entities connected to foreign persons on the murder of Jamal Khashoggi (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the heads of appropriate agencies, shall submit to the appropriate congressional committees a report on private, commercial, and nongovernmental entities, including non-profit foundations, controlled in whole or in part by any foreign person named in the Office of the Director of National Intelligence report titled Assessing the Saudi Government’s Role in the Killing of Jamal Khashoggi, dated February 11, 2021. 
(b)Matters to be includedThe report required by subsection (a) shall include the following: (1)A description of such entities. 
(2)A detailed assessment, based in part on credible open sources and other publicly-available information, of the roles, if any, such entities played in the murder of Jamal Khashoggi or any other gross violations of internationally recognized human rights. (3)A certification of whether any such entity is subject to sanctions pursuant to the Global Magnitsky Human Rights Accountability Act (22 U.S.C. 2656 note). 
(c)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex. (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Foreign Affairs and the Permanent Select Committee on Intelligence of the House of Representatives; and (2)the Committee on Foreign Relations and the Select Committee on Intelligence of the Senate. 
LXIPreventing Future Pandemics 
6101.Wildlife market definedIn this Act, the term wildlife market— (1)means a commercial market that— 
(A)sells or slaughters terrestrial, including avian, wildlife for human consumption as food or medicine, whether the animals originated in the wild or in a captive environment; and (B)delivers a product in communities where alternative nutritional or protein sources are available; and 
(2)does not include markets in areas where no other practical alternative sources of protein or meat exists, such as wildlife markets in rural areas on which indigenous people rely to feed themselves and their families. 6102.International cooperation (a)Sense of CongressIt is the sense of Congress that global institutions, including the Food and Agriculture Organization of the United Nations (FAO), the World Organisation for Animal Health (OIE), and the World Health Organization (WHO), together with leading nongovernmental organizations, veterinary colleges, and the United States Agency for International Development (USAID), should promote the paradigm of One Health—the integration of human health, animal health, agriculture, ecosystems, and the environment as an effective and integrated way to address the complexity of emerging disease threats. 
(b)Statement of policyIt is the policy of the United States to facilitate international cooperation by working with international partners and through intergovernmental, international, and nongovernmental organizations such as the United Nations to— (1)lead a resolution at the United Nations Security Council or General Assembly and World Health Assembly outlining the danger to human and animal health from emerging zoonotic infectious diseases, with recommendations for implementing the worldwide closure of wildlife markets and the ending of the associated commercial trade of terrestrial wildlife that feed and supply those markets, except for in such countries or regions where the consumption of wildlife is necessary for local food security or where such actions would significantly disrupt a readily available and irreplaceable food supply; 
(2)work with governments through existing treaties and the United Nations to develop a new protocol or agreement, and amend existing protocols or agreements, regarding stopping deforestation and other ecosystem destruction, closing commercial wildlife markets for human consumption, and end the associated commercial trade of terrestrial wildlife that feed and supply those markets while ensuring full consideration to the needs and rights of indigenous peoples and local communities that are dependent on wildlife for their food security, national sovereignty, and local laws and customs; (3)disrupt and ultimately end the commercial international trade in terrestrial wildlife associated with wildlife markets and eliminate commercial wildlife markets; 
(4)disrupt and ultimately eliminate wildlife trafficking associated with the operation of wildlife markets; (5)raise awareness on the dangerous potential of wildlife markets as a source of zoonotic diseases such as the novel coronavirus that causes the disease COVID–19 and reduce demand for the consumption of wildlife through evidence-based behavior change programs while ensuring that existing wildlife habitat is not encroached upon or destroyed as part of this process; 
(6)encourage and support alternate forms of food production, farming, and shifts to domestic animal- or plant-source foods instead of terrestrial wildlife where able and appropriate, and reduce consumer demand for terrestrial wildlife through enhanced local and national food systems, especially in areas where wildlife markets play a significant role in meeting subsistence needs while ensuring that existing wildlife habitat is not encroached upon or destroyed as part of this process; and (7)strive to increase hygienic standards implemented in markets around the globe, especially those specializing in the sale of products intended for human consumption. 
(c)Activities 
(1)Global prohibitions and enforcementThe United States Government, working through the United Nations and its components, as well as international organization such as Interpol and the World Organisation for Animal Health, and in furtherance of the policies described in subsection (b), shall— (A)collaboratively with other member states, issue declarations, statements, and communiques urging a global ban on commercial wildlife markets and trade for human consumption; and 
(B)urge increased enforcement of existing laws to end wildlife trafficking. (2)International coalitionsThe Secretary of State shall seek to build international coalitions focused on ending commercial wildlife markets for human consumption and associated wildlife trade which feeds and supplies said markets, with a focus on the following efforts: 
(A)Providing assistance and advice to other governments in the adoption of legislation and regulations to close wildlife markets and trade for human consumption. (B)Creating economic pressure on wildlife markets and their supply chains to prevent their operation. 
(C)Providing assistance and guidance to other governments to prohibit the import, export, and domestic trade of live terrestrial wildlife for the purpose of human consumption. (D)Engaging and receiving guidance from key stakeholders at the ministerial, local government, and civil society level in countries that will be impacted by this Act and where wildlife markets and associated wildlife trafficking is the predominant source of meat or protein, in order to mitigate the impact of any international efforts on local customs, conservation methods, or cultural norms. 
(d)United States Agency for International Development 
(1)Sustainable food systems funding 
(A)Authorization of appropriationsIn addition to any other amounts provided for such purposes, there is authorized to be appropriated $300,000,000 for each fiscal year from 2021 through 2030 to the United States Agency for International Development to reduce demand for consumption of wildlife from wildlife markets and support shifts to diversified alternative sources of food and protein in communities that rely upon the consumption of wildlife for food security while ensuring that existing wildlife habitat is not encroached upon or destroyed as part of this process. (B)ActivitiesThe Bureau for Economic Growth, Education, and Environment, the Bureau for Resilience and Food Security, and the Bureau for Global Health of the United States Agency for International Development shall, in partnership with United States institutions of higher education and nongovernmental organizations, co-develop approaches focused on safe, sustainable food systems that support and incentivize the replacement of terrestrial wildlife in diets while ensuring that existing wildlife habitat is not encroached upon or destroyed as part of this process. 
(2)Addressing threats and causes of zoonotic disease outbreaksThe Administrator of the United States Agency for International Development shall increase activities in USAID programs related to biodiversity, wildlife trafficking, sustainable landscape, global health, food security, and resilience in order to address the threats and causes of zoonotic disease outbreaks, including through— (A)education; 
(B)capacity building; (C)strengthening human health surveillance systems for emergence of zoonotic disease, and strengthening cross-sectoral collaboration to align risk reduction approaches; 
(D)improved domestic and wild animal disease surveillance and control at production and market levels; (E)development of alternative livelihood opportunities where possible; 
(F)conservation of intact ecosystems and reduction of fragmentation and conversion of natural habitats to prevent the creation of new pathways for zoonotic disease transmission; (G)minimizing interactions between domestic livestock and wild animals in markets and captive production; and 
(H)supporting shifts from wildlife markets to diversified, safe, affordable, and accessible protein such as domestic animal- and plant-source foods through enhanced local and national food systems while ensuring that existing wildlife habitat is not encroached upon or destroyed as part of this process. (3)Immediate relief funding to stabilize protected areasThe Administrator of the United States Agency for International Development shall administer immediate relief funding to stabilize protected areas and conservancies. 
(e)Staffing requirements 
(1)Office of terrorism and financial intelligenceThe Under Secretary of the Treasury for Terrorism and Financial Intelligence is encouraged to hire additional investigators to bolster capacity for investigations focused on individuals engaged in the activities described in subsection (c). (2)United States Agency for International DevelopmentThe Administrator of the United States Agency for International Development, in collaboration with the United States Fish and Wildlife Service, the United States Department of Agriculture Animal and Plant Health Inspection Service, and other Federal entities as appropriate, is authorized to hire additional personnel— 
(A)to undertake programs aimed at reducing the risks of endemic and emerging infectious diseases and exposure to antimicrobial resistant pathogens; (B)to provide administrative support and resources to ensure effective and efficient coordination of funding opportunities and sharing of expertise from relevant USAID bureaus and programs, including emerging pandemic threats; 
(C)to award funding to on-the-ground projects; (D)to provide project oversight to ensure accountability and transparency in all phases of the award process; and 
(E)to undertake additional activities under this Act. (f)Reporting requirements (1)Department of StateNot later than 180 days after the date of the enactment of this Act, and annually thereafter until 2030, the Secretary of State shall submit to the appropriate congressional committees a report describing— 
(A)the actions taken pursuant to this Act; (B)the impact and effectiveness of international cooperation on ending the use and operation of wildlife markets; 
(C)the impact and effectiveness of international cooperation on ending wildlife trafficking associated with wildlife markets; and (D)the impact and effectiveness of international cooperation on ending the international trade in live terrestrial wildlife for human consumption as food or medicine. 
(2)United States Agency for International DevelopmentNot later than 180 days after the date of the enactment of this Act, the Administrator of the United States Agency for International Development shall submit to the appropriate congressional committees a report— (A)describing the actions taken pursuant to this Act; 
(B)describing the impact and effectiveness of reducing demand for consumption of wildlife and associated wildlife markets; (C)summarizing additional personnel hired with funding authorized under this Act, including the number hired in each bureau; and 
(D)describing partnerships developed with other institutions of higher learning and nongovernmental organizations. LXIIDepartment of Homeland Security Measures ADHS Headquarters, Research and Development, and Related Matters 6201.Chief Human Capital Officer responsibilitiesSection 704 of the Homeland Security Act of 2002 (6 U.S.C. 344) is amended— 
(1)in subsection (b)— (A)in paragraph (1)— 
(i)by inserting , including with respect to leader development and employee engagement, after policies; (ii)by striking and in line and inserting , in line; and 
(iii)by inserting and informed by best practices within the Federal Government and the private sector, after priorities,; (B)in paragraph (2), by striking develop performance measures to provide a basis for monitoring and evaluating and inserting use performance measures to evaluate, on an ongoing basis,; 
(C)in paragraph (3), by inserting that, to the extent practicable, are informed by employee feedback after policies; (D)in paragraph (4), by inserting including leader development and employee engagement programs, before in coordination; 
(E)in paragraph (5), by inserting before the semicolon at the end the following: that is informed by an assessment, carried out by the Chief Human Capital Officer, of the learning and developmental needs of employees in supervisory and nonsupervisory roles across the Department and appropriate workforce planning initiatives; (F)by redesignating paragraphs (9) and (10) as paragraphs (13) and (14), respectively; and 
(G)by inserting after paragraph (8) the following new paragraphs:  (9)maintain a catalogue of available employee development opportunities, including the Homeland Security Rotation Program pursuant to section 844, departmental leadership development programs, interagency development programs, and other rotational programs; 
(10)ensure that employee discipline and adverse action programs comply with the requirements of all pertinent laws, rules, regulations, and Federal guidance, and ensure due process for employees; (11)analyze each Department or Government-wide Federal workforce satisfaction or morale survey not later than 90 days after the date of the publication of each such survey and submit to the Secretary such analysis, including, as appropriate, recommendations to improve workforce satisfaction or morale within the Department; 
(12)review and approve all component employee engagement action plans to ensure such plans include initiatives responsive to the root cause of employee engagement challenges, as well as outcome-based performance measures and targets to track the progress of such initiatives;; (2)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; 
(3)by inserting after subsection (c) the following new subsection:  (d)Chief Learning and Engagement OfficerThe Chief Human Capital Officer may designate an employee of the Department to serve as a Chief Learning and Engagement Officer to assist the Chief Human Capital Officer in carrying out this section.; and 
(4)in subsection (e), as so redesignated— (A)by redesignating paragraphs (2), (3), and (4) as paragraphs (5), (6), and (7), respectively; and 
(B)by inserting after paragraph (1) the following new paragraphs:  (2)information on employee development opportunities catalogued pursuant to paragraph (9) of subsection (b) and any available data on participation rates, attrition rates, and impacts on retention and employee satisfaction; 
(3)information on the progress of Departmentwide strategic workforce planning efforts as determined under paragraph (2) of subsection (b); (4)information on the activities of the steering committee established pursuant to section 711(a), including the number of meetings, types of materials developed and distributed, and recommendations made to the Secretary;. 
6202.Employee engagement steering committee and action plan 
(a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.) is amended by adding at the end the following new section:  711.Employee engagement (a)Steering committeeNot later than 120 days after the date of the enactment of this section, the Secretary shall establish an employee engagement steering committee, including representatives from operational components, headquarters, and field personnel, including supervisory and nonsupervisory personnel, and employee labor organizations that represent Department employees, and chaired by the Under Secretary for Management, to carry out the following activities: 
(1)Identify factors that have a negative impact on employee engagement, morale, and communications within the Department, such as perceptions about limitations on career progression, mobility, or development opportunities, collected through employee feedback platforms, including through annual employee surveys, questionnaires, and other communications, as appropriate. (2)Identify, develop, and distribute initiatives and best practices to improve employee engagement, morale, and communications within the Department, including through annual employee surveys, questionnaires, and other communications, as appropriate. 
(3)Monitor efforts of each component to address employee engagement, morale, and communications based on employee feedback provided through annual employee surveys, questionnaires, and other communications, as appropriate. (4)Advise the Secretary on efforts to improve employee engagement, morale, and communications within specific components and across the Department. 
(5)Conduct regular meetings and report, not less than once per quarter, to the Under Secretary for Management, the head of each component, and the Secretary on Departmentwide efforts to improve employee engagement, morale, and communications. (b)Action plan; reportingThe Secretary, acting through the Chief Human Capital Officer, shall— 
(1)not later than 120 days after the date of the establishment of the employee engagement steering committee under subsection (a), issue a Departmentwide employee engagement action plan, reflecting input from the steering committee and employee feedback provided through annual employee surveys, questionnaires, and other communications in accordance with paragraph (1) of such subsection, to execute strategies to improve employee engagement, morale, and communications within the Department; and (2)require the head of each component to— 
(A)develop and implement a component-specific employee engagement plan to advance the action plan required under paragraph (1) that includes performance measures and objectives, is informed by employee feedback provided through annual employee surveys, questionnaires, and other communications, as appropriate, and sets forth how employees and, where applicable, their labor representatives are to be integrated in developing programs and initiatives; (B)monitor progress on implementation of such action plan; and 
(C)provide to the Chief Human Capital Officer and the steering committee quarterly reports on actions planned and progress made under this paragraph. (c)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the steering committee and its subcommittees. 
(d)TerminationThis section shall terminate on the date that is five years after the date of the enactment of this section.. (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 710 the following new item: 
 
 
Sec. 711. Employee engagement.. 
(c)Submissions to Congress 
(1)Departmentwide employee engagement action planThe Secretary of Homeland Security, acting through the Chief Human Capital Officer of the Department of Homeland Security, shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate the Departmentwide employee engagement action plan required under subsection (b)(1) of section 711 of the Homeland Security Act of 2002 (as added by subsection (a) of this section) not later than 30 days after the issuance of such plan under such subsection (b)(1). (2)Component-specific employee engagement plansEach head of a component of the Department of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate the component-specific employee engagement plan of each such component required under subsection (b)(2) of section 711 of the Homeland Security Act of 2002 not later than 30 days after the issuance of each such plan under such subsection (b)(2). 
6203.Annual employee award program 
(a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.), as amended by section 5302 of this Act, is further amended by adding at the end the following new section:  712.Annual employee award program (a)In generalThe Secretary may establish an annual employee award program to recognize Department employees or groups of employees for significant contributions to the achievement of the Department’s goals and missions. If such a program is established, the Secretary shall— 
(1)establish within such program categories of awards, each with specific criteria, that emphasize honoring employees who are at the nonsupervisory level; (2)publicize within the Department how any employee or group of employees may be nominated for an award; 
(3)establish an internal review board comprised of representatives from Department components, headquarters, and field personnel to submit to the Secretary award recommendations regarding specific employees or groups of employees; (4)select recipients from the pool of nominees submitted by the internal review board under paragraph (3) and convene a ceremony at which employees or groups of employees receive such awards from the Secretary; and 
(5)publicize such program within the Department. (b)Internal review boardThe internal review board described in subsection (a)(3) shall, when carrying out its function under such subsection, consult with representatives from operational components and headquarters, including supervisory and nonsupervisory personnel, and employee labor organizations that represent Department employees. 
(c)Rule of constructionNothing in this section may be construed to authorize additional funds to carry out the requirements of this section or to require the Secretary to provide monetary bonuses to recipients of an award under this section.. (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002, as amended by section 6302 of this Act, is further amended by inserting after the item relating to section 711 the following new item: 
 
 
Sec. 712. Annual employee award program.. 
6204.Independent investigation and implementation plan 
(a)In generalNot later than 120 days after the date of the enactment of this Act, the Comptroller General of the United States shall investigate whether the application in the Department of Homeland Security of discipline and adverse actions are administered in an equitable and consistent manner that results in the same or substantially similar disciplinary outcomes across the Department for misconduct by a nonsupervisory or supervisor employee who engaged in the same or substantially similar misconduct. (b)ConsultationIn carrying out the investigation described in subsection (a), the Comptroller General of the United States shall consult with the Under Secretary for Management of the Department of Homeland Security and the employee engagement steering committee established pursuant to subsection (b)(1) of section 711 of the Homeland Security Act of 2002 (as added by section 5302(a) of this Act). 
(c)Action by Under Secretary for ManagementUpon completion of the investigation described in subsection (a), the Under Secretary for Management of the Department of Homeland Security shall review the findings and recommendations of such investigation and implement a plan, in consultation with the employee engagement steering committee established pursuant to subsection (b)(1) of section 711 of the Homeland Security Act of 2002, to correct any relevant deficiencies identified by the Comptroller General of the United States in such investigation. The Under Secretary for Management shall direct the employee engagement steering committee to review such plan to inform committee activities and action plans authorized under such section 711. 6205.Impacts of shutdownNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security shall report to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate regarding the direct and indirect impacts of the lapse in appropriations between December 22, 2018, and January 25, 2019, on— 
(1)Department of Homeland Security human resources operations; (2)the Department’s ability to meet hiring benchmarks; and 
(3)retention, attrition, and morale of Department personnel. 6206.Technical corrections to quadrennial homeland security review (a)In generalSection 707 of the Homeland Security Act of 2002 (6 U.S.C. 347) is amended— 
(1)in subsection (a)(3)— (A)in subparagraph (B), by striking and after the semicolon at the end; 
(B)by redesignating subparagraph (C) as subparagraph (D); and (C)by inserting after subparagraph (B) the following new subparagraph: 
 
(C)representatives from appropriate advisory committees established pursuant to section 871, including the Homeland Security Advisory Council and the Homeland Security Science and Technology Advisory Committee, or otherwise established, including the Aviation Security Advisory Committee established pursuant to section 44946 of title 49, United States Code; and; (2)in subsection (b)— 
(A)in paragraph (2), by inserting before the semicolon at the end the following: based on the risk assessment required pursuant to subsection (c)(2)(B); (B)in paragraph (3)— 
(i)by inserting , to the extent practicable, after describe; and (ii)by striking budget plan and inserting resources required; 
(C)in paragraph (4)— (i)by inserting , to the extent practicable, after identify; 
(ii)by striking budget plan required to provide sufficient resources to successfully and inserting resources required to; and (iii)by striking the semicolon at the end and inserting the following: , including any resources identified from redundant, wasteful, or unnecessary capabilities or capacities that may be redirected to better support other existing capabilities or capacities, as the case may be; and; 
(D)in paragraph (5), by striking ; and and inserting a period; and (E)by striking paragraph (6); 
(3)in subsection (c)— (A)in paragraph (1), by striking December 31 of the year and inserting 60 days after the date of the submission of the President’s budget for the fiscal year after the fiscal year; 
(B)in paragraph (2)— (i)in subparagraph (B), by striking description of the threats to and inserting risk assessment of; 
(ii)in subparagraph (C), by inserting , as required under subsection (b)(2) before the semicolon at the end; (iii)in subparagraph (D)— 
(I)by inserting to the extent practicable, before a description; and (II)by striking budget plan and inserting resources required; 
(iv)in subparagraph (F)— (I)by inserting to the extent practicable, before a discussion; and 
(II)by striking the status of; (v)in subparagraph (G)— 
(I)by inserting to the extent practicable, before a discussion; (II)by striking the status of; 
(III)by inserting and risks before to national homeland; and (IV)by inserting and after the semicolon at the end; 
(vi)by striking subparagraph (H); and (vii)by redesignating subparagraph (I) as subparagraph (H); 
(C)by redesignating paragraph (3) as paragraph (4); and (D)by inserting after paragraph (2) the following new paragraph: 
 
(3)DocumentationThe Secretary shall retain and, upon request, provide to Congress the following documentation regarding each quadrennial homeland security review: (A)Records regarding the consultation carried out pursuant to subsection (a)(3), including the following: 
(i)All written communications, including communications sent out by the Secretary and feedback submitted to the Secretary through technology, online communications tools, in-person discussions, and the interagency process. (ii)Information on how feedback received by the Secretary informed each such quadrennial homeland security review. 
(B)Information regarding the risk assessment required pursuant to subsection (c)(2)(B), including the following: (i)The risk model utilized to generate such risk assessment. 
(ii)Information, including data used in the risk model, utilized to generate such risk assessment. (iii)Sources of information, including other risk assessments, utilized to generate such risk assessment. 
(iv)Information on assumptions, weighing factors, and subjective judgments utilized to generate such risk assessment, together with information on the rationale or basis thereof.; (4)by redesignating subsection (d) as subsection (e); and 
(5)by inserting after subsection (c) the following new subsection:  (d)ReviewNot later than 90 days after the submission of each report required under subsection (c)(1), the Secretary shall provide to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate information on the degree to which the findings and recommendations developed in the quadrennial homeland security review that is the subject of such report were integrated into the acquisition strategy and expenditure plans for the Department.. 
(b)Effective dateThe amendments made by this section shall apply with respect to a quadrennial homeland security review conducted after December 31, 2021. 6207.Authorization of the acquisition professional career program (a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.), as amended by section 5304 of this Act, is further amended by adding at the end the following new section: 
 
713.Acquisition professional career program 
(a)EstablishmentThere is established in the Department an acquisition professional career program to develop a cadre of acquisition professionals within the Department. (b)AdministrationThe Under Secretary for Management shall administer the acquisition professional career program established pursuant to subsection (a). 
(c)Program requirementsThe Under Secretary for Management shall carry out the following with respect to the acquisition professional career program. (1)Designate the occupational series, grades, and number of acquisition positions throughout the Department to be included in the program and manage centrally such positions. 
(2)Establish and publish on the Department’s website eligibility criteria for candidates to participate in the program. (3)Carry out recruitment efforts to attract candidates— 
(A)from institutions of higher education, including such institutions with established acquisition specialties and courses of study, historically Black colleges and universities, and Hispanic-serving institutions; (B)with diverse work experience outside of the Federal Government; or 
(C)with military service. (4)Hire eligible candidates for designated positions under the program. 
(5)Develop a structured program comprised of acquisition training, on-the-job experience, Departmentwide rotations, mentorship, shadowing, and other career development opportunities for program participants. (6)Provide, beyond required training established for program participants, additional specialized acquisition training, including small business contracting and innovative acquisition techniques training. 
(d)ReportsNot later than December 31, 2021, and annually thereafter through 2027, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the acquisition professional career program. Each such report shall include the following information: (1)The number of candidates approved for the program. 
(2)The number of candidates who commenced participation in the program, including generalized information on such candidates’ backgrounds with respect to education and prior work experience, but not including personally identifiable information. (3)A breakdown of the number of participants hired under the program by type of acquisition position. 
(4)A list of Department components and offices that participated in the program and information regarding length of time of each program participant in each rotation at such components or offices. (5)Program attrition rates and postprogram graduation retention data, including information on how such data compare to the prior year’s data, as available. 
(6)The Department’s recruiting efforts for the program. (7)The Department’s efforts to promote retention of program participants. 
(e)DefinitionsIn this section: (1)Hispanic-serving institutionThe term Hispanic-serving institution has the meaning given such term in section 502 of the Higher Education Act of 1965 (20 U.S.C. 1101a). 
(2)Historically Black colleges and universitiesThe term historically Black colleges and universities has the meaning given the term part B institution in section 322(2) of Higher Education Act of 1965 (20 U.S.C. 1061(2)). (3)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).. 
(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002, as amended by section 5403 of this Act, is further amended by inserting after the item relating to section 712 the following new item:   Sec. 713. Acquisition professional career program.. 6208.National Urban Security Technology Laboratory (a)In generalTitle III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.) is amended by adding at the end the following new section: 
 
322.National Urban Security Technology Laboratory 
(a)In generalThe Secretary, acting through the Under Secretary for Science and Technology, shall designate the laboratory described in subsection (b) as an additional laboratory pursuant to the authority under section 308(c)(2). Such laboratory shall be used to test and evaluate emerging technologies and conduct research and development to assist emergency response providers in preparing for, and protecting against, threats of terrorism. (b)Laboratory describedThe laboratory described in this subsection is the laboratory— 
(1)known, as of the date of the enactment of this section, as the National Urban Security Technology Laboratory; and (2)transferred to the Department pursuant to section 303(1)(E). 
(c)Laboratory activitiesThe National Urban Security Technology Laboratory shall— (1)conduct tests, evaluations, and assessments of current and emerging technologies, including, as appropriate, the cybersecurity of such technologies that can connect to the internet, for emergency response providers; 
(2)act as a technical advisor to emergency response providers; and (3)carry out other such activities as the Secretary determines appropriate. 
(d)Rule of constructionNothing in this section may be construed as affecting in any manner the authorities or responsibilities of the Countering Weapons of Mass Destruction Office of the Department.. (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002, as amended by section 5407 of this Act, is further amended by inserting after the item relating to section 321 the following new item: 
 
 
Sec. 322. National Urban Security Technology Laboratory.. 
6209.Department of Homeland Security Blue Campaign enhancementSection 434 of the Homeland Security Act of 2002 (6 U.S.C. 242) is amended— (1)in subsection (e)(6), by striking utilizing resources, and inserting developing and utilizing, in consultation with the Advisory Board established pursuant to subsection (g), resources; and 
(2)by adding at the end the following new subsections:  (f)Web-Based training programsTo enhance training opportunities, the Director of the Blue Campaign shall develop web-based interactive training videos that utilize a learning management system to provide online training opportunities that shall be made available to the following individuals: 
(1)Federal, State, local, Tribal, and territorial law enforcement officers. (2)Non-Federal correction system personnel. 
(3)Such other individuals as the Director determines appropriate. (g)Blue campaign advisory board (1)In generalThe Secretary shall establish within the Department a Blue Campaign Advisory Board and shall assign to such Board a representative from each of the following components: 
(A)The Transportation Security Administration. (B)U.S. Customs and Border Protection. 
(C)U.S. Immigration and Customs Enforcement. (D)The Federal Law Enforcement Training Center. 
(E)The United States Secret Service. (F)The Office for Civil Rights and Civil Liberties. 
(G)The Privacy Office. (H)Any other components or offices the Secretary determines appropriate. 
(2)CharterThe Secretary is authorized to issue a charter for the Board, and such charter shall specify the following: (A)The Board’s mission, goals, and scope of its activities. 
(B)The duties of the Board’s representatives. (C)The frequency of the Board’s meetings. 
(3)ConsultationThe Director shall consult the Board established pursuant to paragraph (1) regarding the following: (A)Recruitment tactics used by human traffickers to inform the development of training and materials by the Blue Campaign. 
(B)The development of effective awareness tools for distribution to Federal and non-Federal officials to identify and prevent instances of human trafficking. (C)Identification of additional persons or entities that may be uniquely positioned to recognize signs of human trafficking and the development of materials for such persons. 
(4)ApplicabilityThe Federal Advisory Committee Act (5 U.S.C. App.) does not apply to— (A)the Board; or 
(B)consultations under paragraph (2). (h)ConsultationWith regard to the development of programs under the Blue Campaign and the implementation of such programs, the Director is authorized to consult with State, local, Tribal, and territorial agencies, nongovernmental organizations, private sector organizations, and experts. Such consultation shall be exempt from the Federal Advisory Committee Act (5 U.S.C. App.).. 
6210.Department of homeland security mentor-protégé program 
(a)In generalSubtitle H of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 451 et seq.) is amended by adding at the end the following new section:  890B.Mentor-protégé program (a)EstablishmentThere is established in the Department a mentor-protégé program (in this section referred to as the Program) under which a mentor firm enters into an agreement with a protégé firm for the purpose of assisting the protégé firm to compete for prime contracts and subcontracts of the Department. 
(b)EligibilityThe Secretary shall establish criteria for mentor firms and protégé firms to be eligible to participate in the Program, including a requirement that a firm is not included on any list maintained by the Federal Government of contractors that have been suspended or debarred. (c)Program application and approval (1)ApplicationThe Secretary, acting through the Office of Small and Disadvantaged Business Utilization of the Department, shall establish a process for submission of an application jointly by a mentor firm and the protégé firm selected by the mentor firm. The application shall include each of the following: 
(A)A description of the assistance to be provided by the mentor firm, including, to the extent available, the number and a brief description of each anticipated subcontract to be awarded to the protégé firm. (B)A schedule with milestones for achieving the assistance to be provided over the period of participation in the Program. 
(C)An estimate of the costs to be incurred by the mentor firm for providing assistance under the Program. (D)Attestations that Program participants will submit to the Secretary reports at times specified by the Secretary to assist the Secretary in evaluating the protégé firm’s developmental progress. 
(E)Attestations that Program participants will inform the Secretary in the event of a change in eligibility or voluntary withdrawal from the Program. (2)ApprovalNot later than 60 days after receipt of an application pursuant to paragraph (1), the head of the Office of Small and Disadvantaged Business Utilization shall notify applicants of approval or, in the case of disapproval, the process for resubmitting an application for reconsideration. 
(3)RescissionThe head of the Office of Small and Disadvantaged Business Utilization may rescind the approval of an application under this subsection if it determines that such action is in the best interest of the Department. (d)Program durationA mentor firm and protégé firm approved under subsection (c) shall enter into an agreement to participate in the Program for a period of not less than 36 months. 
(e)Program benefitsA mentor firm and protégé firm that enter into an agreement under subsection (d) may receive the following Program benefits: (1)With respect to an award of a contract that requires a subcontracting plan, a mentor firm may receive evaluation credit for participating in the Program. 
(2)With respect to an award of a contract that requires a subcontracting plan, a mentor firm may receive credit for a protégé firm performing as a first-tier subcontractor or a subcontractor at any tier in an amount equal to the total dollar value of any subcontracts awarded to such protégé firm. (3)A protégé firm may receive technical, managerial, financial, or any other mutually agreed upon benefit from a mentor firm, including a subcontract award. 
(f)ReportingNot later than one year after the date of the enactment of this Act, and annually thereafter, the head of the Office of Small and Disadvantaged Business Utilization shall submit to the Committee on Homeland Security and Governmental Affairs and the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Homeland Security and the Committee on Small Business of the House of Representatives a report that— (1)identifies each agreement between a mentor firm and a protégé firm entered into under this section, including the number of protégé firm participants that are— 
(A)small business concerns; (B)small business concerns owned and controlled by veterans; 
(C)small business concerns owned and controlled by service-disabled veterans; (D)qualified HUBZone small business concerns; 
(E)small business concerns owned and controlled by socially and economically disadvantaged individuals; (F)small business concerns owned and controlled by women; 
(G)historically Black colleges and universities; and (H)minority institutions of higher education; 
(2)describes the type of assistance provided by mentor firms to protégé firms; (3)identifies contracts within the Department in which a mentor firm serving as the prime contractor provided subcontracts to a protégé firm under the Program; and 
(4)assesses the degree to which there has been— (A)an increase in the technical capabilities of protégé firms; and 
(B)an increase in the quantity and estimated value of prime contract and subcontract awards to protégé firms for the period covered by the report. (g)Rule of constructionNothing in this section may be construed to limit, diminish, impair, or otherwise affect the authority of the Department to participate in any program carried out by or requiring approval of the Small Business Administration or adopt or follow any regulation or policy that the Administrator of the Small Business Administration may promulgate, except that, to the extent that any provision of this section (including subsection (h)) conflicts with any other provision of law, regulation, or policy, this section shall control. 
(h)DefinitionsIn this section: (1)Historically black college or universityThe term historically Black college or university means any of the historically Black colleges and universities referred to in section 2323 of title 10, United States Code, as in effect on March 1, 2018. 
(2)Mentor firmThe term mentor firm means a for-profit business concern that is not a small business concern that— (A)has the ability to assist and commits to assisting a protégé firm to compete for Federal prime contracts and subcontracts; and 
(B)satisfies any other requirements imposed by the Secretary. (3)Minority institution of higher educationThe term minority institution of higher education means an institution of higher education with a student body that reflects the composition specified in section 312(b) of the Higher Education Act of 1965 (20 U.S.C. 1058(b)). 
(4)Protégé firmThe term protégé firm means a small business concern, a historically Black college or university, or a minority institution of higher education that— (A)is eligible to enter into a prime contract or subcontract with the Department; and 
(B)satisfies any other requirements imposed by the Secretary. (5)Small business act definitionsThe terms small business concern, small business concern owned and controlled by veterans, small business concern owned and controlled by service-disabled veterans, qualified HUBZone small business concern, and small business concern owned and controlled by women have the meanings given such terms, respectively, under section 3 of the Small Business Act (15 U.S.C. 632). The term small business concern owned and controlled by socially and economically disadvantaged individuals has the meaning given such term in section 8(d)(3)(C) of the Small Business Act (15 U.S.C. 637(d)(3)(C)).. 
(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002, as amended by section 5408 of this Act, is further amended by inserting after the item relating to section 890A the following new item:    Sec. 890B. Mentor-protégé program.. 6211.Medical countermeasures program (a)In generalSubtitle C of title XIX of the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.) is amended by adding at the end the following new section: 
 
1932.Medical countermeasures 
(a)In generalThe Secretary shall establish a medical countermeasures program to facilitate personnel readiness, and protection for the Department’s employees and working animals in the event of a chemical, biological, radiological, nuclear, or explosives attack, naturally occurring disease outbreak, or pandemic, and to support Department mission continuity. (b)OversightThe Chief Medical Officer of the Department shall provide programmatic oversight of the medical countermeasures program established pursuant to subsection (a), and shall— 
(1)develop Departmentwide standards for medical countermeasure storage, security, dispensing, and documentation; (2)maintain a stockpile of medical countermeasures, including antibiotics, antivirals, and radiological countermeasures, as appropriate; 
(3)preposition appropriate medical countermeasures in strategic locations nationwide, based on threat and employee density, in accordance with applicable Federal statutes and regulations; (4)provide oversight and guidance regarding the dispensing of stockpiled medical countermeasures; 
(5)ensure rapid deployment and dispensing of medical countermeasures in a chemical, biological, radiological, nuclear, or explosives attack, naturally occurring disease outbreak, or pandemic; (6)provide training to Department employees on medical countermeasure dispensing; and 
(7)support dispensing exercises. (c)Medical countermeasures working groupThe Chief Medical Officer shall establish a medical countermeasures working group comprised of representatives from appropriate components and offices of the Department to ensure that medical countermeasures standards are maintained and guidance is consistent. 
(d)Medical countermeasures managementNot later than 120 days after the date of the enactment of this section, the Chief Medical Officer shall develop and submit to the Secretary an integrated logistics support plan for medical countermeasures, including— (1)a methodology for determining the ideal types and quantities of medical countermeasures to stockpile and how frequently such methodology shall be reevaluated; 
(2)a replenishment plan; and (3)inventory tracking, reporting, and reconciliation procedures for existing stockpiles and new medical countermeasure purchases. 
(e)Stockpile elementsIn determining the types and quantities of medical countermeasures to stockpile under subsection (d), the Chief Medical Officer shall utilize, if available— (1)Department chemical, biological, radiological, and nuclear risk assessments; and 
(2)Centers for Disease Control and Prevention guidance on medical countermeasures. (f)ReportNot later than 180 days after the date of the enactment of this section, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate the plan developed in accordance with subsection (d) and brief such Committees regarding implementing the requirements of this section. 
(g)DefinitionIn this section, the term medical countermeasures means antibiotics, antivirals, radiological countermeasures, and other countermeasures that may be deployed to protect the Department’s employees and working animals in the event of a chemical, biological, radiological, nuclear, or explosives attack, naturally occurring disease outbreak, or pandemic. . (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002, as amended by section 5410 of this Act, is further amended by inserting after the item relating to section 1931 the following new item: 
 
 
Sec. 1932. Medical countermeasures.. 
6212.Critical domain research and development 
(a)In generalSubtitle H of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 451 et seq.), as amended by section 5310 of this Act, is further amended by adding at the end the following new section:  890C.Homeland security critical domain research and development (a)In general (1)Research and developmentThe Secretary is authorized to conduct research and development to— 
(A)identify United States critical domains for economic security and homeland security; and (B)evaluate the extent to which disruption, corruption, exploitation, or dysfunction of any of such domain poses a substantial threat to homeland security. 
(2)Requirements 
(A)Risk analysis of critical domainsThe research under paragraph (1) shall include a risk analysis of each identified United States critical domain for economic security to determine the degree to which there exists a present or future threat to homeland security in the event of disruption, corruption, exploitation, or dysfunction to such domain. Such research shall consider, to the extent possible, the following: (i)The vulnerability and resilience of relevant supply chains. 
(ii)Foreign production, processing, and manufacturing methods. (iii)Influence of malign economic actors. 
(iv)Asset ownership. (v)Relationships within the supply chains of such domains. 
(vi)The degree to which the conditions referred to in clauses (i) through (v) would place such a domain at risk of disruption, corruption, exploitation, or dysfunction. (B)Additional research into high-risk critical domainsBased on the identification and risk analysis of United States critical domains for economic security pursuant to paragraph (1) and subparagraph (A) of this paragraph, respectively, the Secretary may conduct additional research into those critical domains, or specific elements thereof, with respect to which there exists the highest degree of a present or future threat to homeland security in the event of disruption, corruption, exploitation, or dysfunction to such a domain. For each such high-risk domain, or element thereof, such research shall— 
(i)describe the underlying infrastructure and processes; (ii)analyze present and projected performance of industries that comprise or support such domain; 
(iii)examine the extent to which the supply chain of a product or service necessary to such domain is concentrated, either through a small number of sources, or if multiple sources are concentrated in one geographic area; (iv)examine the extent to which the demand for supplies of goods and services of such industries can be fulfilled by present and projected performance of other industries, identify strategies, plans, and potential barriers to expand the supplier industrial base, and identify the barriers to the participation of such other industries; 
(v)consider each such domain’s performance capacities in stable economic environments, adversarial supply conditions, and under crisis economic constraints; (vi)identify and define needs and requirements to establish supply resiliency within each such domain; and 
(vii)consider the effects of sector consolidation, including foreign consolidation, either through mergers or acquisitions, or due to recent geographic realignment, on such industries’ performances. (3)ConsultationIn conducting the research under paragraph (1) and subparagraph (B) of paragraph (2), the Secretary may consult with appropriate Federal agencies, State agencies, and private sector stakeholders. 
(4)PublicationBeginning one year after the date of the enactment of this section, the Secretary shall publish a report containing information relating to the research under paragraph (1) and subparagraph (B) of paragraph (2), including findings, evidence, analysis, and recommendations. Such report shall be updated annually through 2026. (b)Submission to CongressNot later than 90 days after the publication of each report required under paragraph (4) of subsection (a), the Secretary shall transmit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate each such report, together with a description of actions the Secretary, in consultation with appropriate Federal agencies, will undertake or has undertaken in response to each such report. 
(c)DefinitionsIn this section: (1)United States critical domains for economic securityThe term United States critical domains for economic security means the critical infrastructure and other associated industries, technologies, and intellectual property, or any combination thereof, that are essential to the economic security of the United States. 
(2)Economic securityThe term economic security means the condition of having secure and resilient domestic production capacity, combined with reliable access to the global resources necessary to maintain an acceptable standard of living and to protect core national values. (d)Authorization of appropriationsThere is authorized to be appropriated $1,000,000 for each of fiscal years 2022 through 2026 to carry out this section.. 
(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002, as amended by section 5411 of this Act, is further amended by inserting after the item relating to section 890B the following new item:   Sec. 890C. Homeland security critical domain research and development.. BCybersecurity 6221.Title XXII technical and clerical amendments (a)Technical amendments (1)Homeland Security Act of 2002Subtitle A of title XXII of the Homeland Security Act of 2002 (6 U.S.C. 651 et seq.) is amended— 
(A)in the first section 2215 (6 U.S.C. 665; relating to the duties and authorities relating to .gov internet domain), by amending the section enumerator and heading to read as follows:  2215.Duties and authorities relating to .gov internet domain; (B)in the second section 2215 (6 U.S.C. 665b; relating to the joint cyber planning office), by amending the section enumerator and heading to read as follows: 
 
2216.Joint cyber planning office; 
(C)in the third section 2215 (6 U.S.C. 665c; relating to the Cybersecurity State Coordinator), by amending the section enumerator and heading to read as follows:  2217.Cybersecurity State Coordinator; (D)in the fourth section 2215 (6 U.S.C. 665d; relating to Sector Risk Management Agencies), by amending the section enumerator and heading to read as follows: 
 
2218.Sector Risk Management Agencies; 
(E)in section 2216 (6 U.S.C. 665e; relating to the Cybersecurity Advisory Committee), by amending the section enumerator and heading to read as follows:  2219.Cybersecurity Advisory Committee; and (F)in section 2217 (6 U.S.C. 665f; relating to Cybersecurity Education and Training Programs), by amending the section enumerator and heading to read as follows: 
 
2220.Cybersecurity Education and Training Programs. 
(2)Consolidated Appropriations Act, 2021Paragraph (1) of section 904(b) of division U of the Consolidated Appropriations Act, 2021 (Public Law 116–260) is amended, in the matter preceding subparagraph (A), by inserting of 2002 after Homeland Security Act. (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by striking the items relating to sections 2214 through 2217 and inserting the following new items: 
 
 
Sec. 2214. National Asset Database.  
Sec. 2215. Duties and authorities relating to .gov internet domain. 
Sec. 2216. Joint cyber planning office. 
Sec. 2217. Cybersecurity State Coordinator. 
Sec. 2218. Sector Risk Management Agencies. 
Sec. 2219. Cybersecurity Advisory Committee. 
Sec. 2220. Cybersecurity Education and Training Programs.. 
6222.State and local cybersecurity grant program 
(a)In generalSubtitle A of title XXII of the Homeland Security Act of 2002 (6 U.S.C. 651 et seq.), as amended by section 5321 of this Act, is further amended by adding at the end the following new sections:  2220A.State and local cybersecurity grant program (a)DefinitionsIn this section: 
(1)Cyber threat indicatorThe term cyber threat indicator has the meaning given the term in section 102 of the Cybersecurity Act of 2015 (6 U.S.C. 1501). (2)Cybersecurity PlanThe term Cybersecurity Plan means a plan submitted by an eligible entity under subsection (e)(1). 
(3)Eligible entityThe term eligible entity means— (A)a State; or 
(B)an Indian Tribe that, not later than 120 days after the date of the enactment of this section or not later than 120 days before the start of any fiscal year in which a grant under this section is awarded— (i)notifies the Secretary that the Indian Tribe intends to develop a Cybersecurity Plan; and 
(ii)agrees to forfeit any distribution under subsection (n)(2). (4)IncidentThe term incident has the meaning given the term in section 2209. 
(5)Indian TribeThe term Indian Tribe has the meaning given such term in section 4(e) of the of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304(e)).  (6)Information sharing and analysis organizationThe term information sharing and analysis organization has the meaning given the term in section 2222. 
(7)Information systemThe term information system has the meaning given the term in section 102 of the Cybersecurity Act of 2015 (6 U.S.C. 1501). (8)Online serviceThe term online service means any internet-facing service, including a website, email, virtual private network, or custom application. 
(9)Ransomware incidentThe term ransomware incident means an incident that actually or imminently jeopardizes, without lawful authority, the integrity, confidentiality, or availability of information on an information system, or actually or imminently jeopardizes, without lawful authority, an information system for the purpose of coercing the information system’s owner, operator, or another person. (10)State and Local Cybersecurity Grant ProgramThe term State and Local Cybersecurity Grant Program means the program established under subsection (b). 
(11)State and Local Cybersecurity Resilience CommitteeThe term State and Local Cybersecurity Resilience Committee means the committee established under subsection (o)(1). (12)Tribal organizationThe term Tribal organization has the meaning given such term in section 4(l) of the of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304(l)).  
(b)Establishment 
(1)In generalThe Secretary, acting through the Director, shall establish a program, to be known as the the State and Local Cybersecurity Grant Program, to award grants to eligible entities to address cybersecurity risks and cybersecurity threats to information systems of State, local, or Tribal organizations. (2)ApplicationAn eligible entity seeking a grant under the State and Local Cybersecurity Grant Program shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. 
(c)Baseline requirementsAn eligible entity or multistate group that receives a grant under this section shall use the grant in compliance with— (1) (A)the Cybersecurity Plan of the eligible entity or the Cybersecurity Plans of the eligible entities that comprise the multistate group; and 
(B)the Homeland Security Strategy to Improve the Cybersecurity of State, Local, Tribal, and Territorial Governments developed under section 2210(e)(1); or (2)activities carried out under paragraphs (3), (4), and (5) of subsection (h). 
(d)AdministrationThe State and Local Cybersecurity Grant Program shall be administered in the same office of the Department that administers grants made under sections 2003 and 2004. (e)Cybersecurity plans (1)In generalAn eligible entity applying for a grant under this section shall submit to the Secretary a Cybersecurity Plan for approval. 
(2)Required elementsA Cybersecurity Plan of an eligible entity shall— (A)incorporate, to the extent practicable, any existing plans of the eligible entity to protect against cybersecurity risks and cybersecurity threats to information systems of State, local, or Tribal organizations; 
(B)describe, to the extent practicable, how the eligible entity will— (i)manage, monitor, and track information systems, applications, and user accounts owned or operated by or on behalf of the eligible entity or by local or Tribal organizations within the jurisdiction of the eligible entity and the information technology deployed on those information systems, including legacy information systems and information technology that are no longer supported by the manufacturer of the systems or technology; 
(ii)monitor, audit, and track activity between information systems, applications, and user accounts owned or operated by or on behalf of the eligible entity or by local or Tribal organizations within the jurisdiction of the eligible entity and between those information systems and information systems not owned or operated by the eligible entity or by local or Tribal organizations within the jurisdiction of the eligible entity; (iii)enhance the preparation, response, and resilience of information systems, applications, and user accounts owned or operated by or on behalf of the eligible entity or local or Tribal organizations against cybersecurity risks and cybersecurity threats; 
(iv)implement a process of continuous cybersecurity vulnerability assessments and threat mitigation practices prioritized by degree of risk to address cybersecurity risks and cybersecurity threats on information systems of the eligible entity or local or Tribal organizations; (v)ensure that State, local, and Tribal organizations that own or operate information systems that are located within the jurisdiction of the eligible entity— 
(I)adopt best practices and methodologies to enhance cybersecurity, such as the practices set forth in the cybersecurity framework developed by, and the cyber supply chain risk management best practices identified by, the National Institute of Standards and Technology; and (II)utilize knowledge bases of adversary tools and tactics to assess risk; 
(vi)promote the delivery of safe, recognizable, and trustworthy online services by State, local, and Tribal organizations, including through the use of the .gov internet domain; (vii)ensure continuity of operations of the eligible entity and local, and Tribal organizations in the event of a cybersecurity incident (including a ransomware incident), including by conducting exercises to practice responding to such an incident; 
(viii)use the National Initiative for Cybersecurity Education Cybersecurity Workforce Framework developed by the National Institute of Standards and Technology to identify and mitigate any gaps in the cybersecurity workforces of State, local, or Tribal organizations, enhance recruitment and retention efforts for such workforces, and bolster the knowledge, skills, and abilities of State, local, and Tribal organization personnel to address cybersecurity risks and cybersecurity threats, such as through cybersecurity hygiene training; (ix)ensure continuity of communications and data networks within the jurisdiction of the eligible entity between the eligible entity and local and Tribal organizations that own or operate information systems within the jurisdiction of the eligible entity in the event of an incident involving such communications or data networks within the jurisdiction of the eligible entity; 
(x)assess and mitigate, to the greatest degree possible, cybersecurity risks and cybersecurity threats related to critical infrastructure and key resources, the degradation of which may impact the performance of information systems within the jurisdiction of the eligible entity; (xi)enhance capabilities to share cyber threat indicators and related information between the eligible entity and local and Tribal organizations that own or operate information systems within the jurisdiction of the eligible entity, including by expanding existing information-sharing agreements with the Department; 
(xii)enhance the capability of the eligible entity to share cyber threat indictors and related information with the Department; (xiii)leverage cybersecurity services offered by the Department; 
(xiv)develop and coordinate strategies to address cybersecurity risks and cybersecurity threats to information systems of the eligible entity in consultation with— (I)local and Tribal organizations within the jurisdiction of the eligible entity; and 
(II)as applicable— (aa)States that neighbor the jurisdiction of the eligible entity or, as appropriate, members of an information sharing and analysis organization; and 
(bb)countries that neighbor the jurisdiction of the eligible entity; and (xv)implement an information technology and operational technology modernization cybersecurity review process that ensures alignment between information technology and operational technology cybersecurity objectives; 
(C)describe, to the extent practicable, the individual responsibilities of the eligible entity and local and Tribal organizations within the jurisdiction of the eligible entity in implementing the plan; (D)outline, to the extent practicable, the necessary resources and a timeline for implementing the plan; and 
(E)describe how the eligible entity will measure progress toward implementing the plan. (3)Discretionary elementsA Cybersecurity Plan of an eligible entity may include a description of— 
(A)cooperative programs developed by groups of local and Tribal organizations within the jurisdiction of the eligible entity to address cybersecurity risks and cybersecurity threats; and (B)programs provided by the eligible entity to support local and Tribal organizations and owners and operators of critical infrastructure to address cybersecurity risks and cybersecurity threats. 
(4)Management of fundsAn eligible entity applying for a grant under this section shall agree to designate the Chief Information Officer, the Chief Information Security Officer, or an equivalent official of the eligible entity as the primary official for the management and allocation of funds awarded under this section. (f)Multistate grants (1)In generalThe Secretary, acting through the Director, may award grants under this section to a group of two or more eligible entities to support multistate efforts to address cybersecurity risks and cybersecurity threats to information systems within the jurisdictions of the eligible entities. 
(2)Satisfaction of other requirementsIn order to be eligible for a multistate grant under this subsection, each eligible entity that comprises a multistate group shall submit to the Secretary— (A)a Cybersecurity Plan for approval in accordance with subsection (i); and 
(B)a plan for establishing a cybersecurity planning committee under subsection (g). (3)Application (A)In generalA multistate group applying for a multistate grant under paragraph (1) shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. 
(B)Multistate project descriptionAn application of a multistate group under subparagraph (A) shall include a plan describing— (i)the division of responsibilities among the eligible entities that comprise the multistate group for administering the grant for which application is being made; 
(ii)the distribution of funding from such a grant among the eligible entities that comprise the multistate group; and (iii)how the eligible entities that comprise the multistate group will work together to implement the Cybersecurity Plan of each of those eligible entities. 
(g)Planning committees 
(1)In generalAn eligible entity that receives a grant under this section shall establish a cybersecurity planning committee to— (A)assist in the development, implementation, and revision of the Cybersecurity Plan of the eligible entity; 
(B)approve the Cybersecurity Plan of the eligible entity; and (C)assist in the determination of effective funding priorities for a grant under this section in accordance with subsection (h). 
(2)CompositionA committee of an eligible entity established under paragraph (1) shall— (A)be comprised of representatives from the eligible entity and counties, cities, towns, Tribes, and public educational and health institutions within the jurisdiction of the eligible entity; and 
(B)include, as appropriate, representatives of rural, suburban, and high-population jurisdictions. (3)Cybersecurity expertiseNot less than one-half of the representatives of a committee established under paragraph (1) shall have professional experience relating to cybersecurity or information technology. 
(4)Rule of construction regarding existing planning committeesNothing in this subsection may be construed to require an eligible entity to establish a cybersecurity planning committee if the eligible entity has established and uses a multijurisdictional planning committee or commission that meets, or may be leveraged to meet, the requirements of this subsection. (h)Use of fundsAn eligible entity that receives a grant under this section shall use the grant to— 
(1)implement the Cybersecurity Plan of the eligible entity; (2)develop or revise the Cybersecurity Plan of the eligible entity; or 
(3)assist with activities that address imminent cybersecurity risks or cybersecurity threats to the information systems of the eligible entity or a local or Tribal organization within the jurisdiction of the eligible entity. (i)Approval of plans (1)Approval as condition of grantBefore an eligible entity may receive a grant under this section, the Secretary, acting through the Director, shall review the Cybersecurity Plan, or any revisions thereto, of the eligible entity and approve such plan, or revised plan, if it satisfies the requirements specified in paragraph (2). 
(2)Plan requirementsIn approving a Cybersecurity Plan of an eligible entity under this subsection, the Director shall ensure that the Cybersecurity Plan— (A)satisfies the requirements of subsection (e)(2); 
(B)upon the issuance of the Homeland Security Strategy to Improve the Cybersecurity of State, Local, Tribal, and Territorial Governments authorized pursuant to section 2210(e), complies, as appropriate, with the goals and objectives of the strategy; and (C)has been approved by the cybersecurity planning committee of the eligible entity established under subsection (g). 
(3)Approval of revisionsThe Secretary, acting through the Director, may approve revisions to a Cybersecurity Plan as the Director determines appropriate. (4)ExceptionNotwithstanding subsection (e) and paragraph (1) of this subsection, the Secretary may award a grant under this section to an eligible entity that does not submit a Cybersecurity Plan to the Secretary if— 
(A)the eligible entity certifies to the Secretary that— (i)the activities that will be supported by the grant are integral to the development of the Cybersecurity Plan of the eligible entity; and 
(ii)the eligible entity will submit by September 30, 2023, to the Secretary, a Cybersecurity Plan for review, and if appropriate, approval; or (B)the eligible entity certifies to the Secretary, and the Director confirms, that the eligible entity will use funds from the grant to assist with the activities described in subsection (h)(3). 
(j)Limitations on uses of funds 
(1)In generalAn eligible entity that receives a grant under this section may not use the grant— (A)to supplant State, local, or Tribal funds; 
(B)for any recipient cost-sharing contribution; (C)to pay a demand for ransom in an attempt to— 
(i)regain access to information or an information system of the eligible entity or of a local or Tribal organization within the jurisdiction of the eligible entity; or (ii)prevent the disclosure of information that has been removed without authorization from an information system of the eligible entity or of a local or Tribal organization within the jurisdiction of the eligible entity; 
(D)for recreational or social purposes; or (E)for any purpose that does not address cybersecurity risks or cybersecurity threats on information systems of the eligible entity or of a local or Tribal organization within the jurisdiction of the eligible entity. 
(2)PenaltiesIn addition to any other remedy available, the Secretary may take such actions as are necessary to ensure that a recipient of a grant under this section uses the grant for the purposes for which the grant is awarded. (3)Rule of constructionNothing in paragraph (1) may be construed to prohibit the use of grant funds provided to a State, local, or Tribal organization for otherwise permissible uses under this section on the basis that a State, local, or Tribal organization has previously used State, local, or Tribal funds to support the same or similar uses. 
(k)Opportunity to amend applicationsIn considering applications for grants under this section, the Secretary shall provide applicants with a reasonable opportunity to correct defects, if any, in such applications before making final awards. (l)ApportionmentFor fiscal year 2022 and each fiscal year thereafter, the Secretary shall apportion amounts appropriated to carry out this section among States as follows: 
(1)Baseline amountThe Secretary shall first apportion 0.25 percent of such amounts to each of American Samoa, the Commonwealth of the Northern Mariana Islands, Guam, the United States Virgin Islands, and 0.75 percent of such amounts to each of the remaining States. (2)RemainderThe Secretary shall apportion the remainder of such amounts in the ratio that— 
(A)the population of each eligible entity, bears to (B)the population of all eligible entities. 
(3)Minimum allocation to Indian tribes 
(A)In generalIn apportioning amounts under this section, the Secretary shall ensure that, for each fiscal year, directly eligible Tribes collectively receive, from amounts appropriated under the State and Local Cybersecurity Grant Program, not less than an amount equal to three percent of the total amount appropriated for grants under this section. (B)AllocationOf the amount reserved under subparagraph (A), funds shall be allocated in a manner determined by the Secretary in consultation with Indian Tribes. 
(C)ExceptionThis paragraph shall not apply in any fiscal year in which the Secretary— (i)receives fewer than five applications from Indian Tribes; or 
(ii)does not approve at least two applications from Indian Tribes. (m)Federal share (1)In generalThe Federal share of the cost of an activity carried out using funds made available with a grant under this section may not exceed— 
(A)in the case of a grant to an eligible entity— (i)for fiscal year 2022, 90 percent; 
(ii)for fiscal year 2023, 80 percent; (iii)for fiscal year 2024, 70 percent; 
(iv)for fiscal year 2025, 60 percent; and (v)for fiscal year 2026 and each subsequent fiscal year, 50 percent; and 
(B)in the case of a grant to a multistate group— (i)for fiscal year 2022, 95 percent; 
(ii)for fiscal year 2023, 85 percent; (iii)for fiscal year 2024, 75 percent; 
(iv)for fiscal year 2025, 65 percent; and (v)for fiscal year 2026 and each subsequent fiscal year, 55 percent. 
(2)WaiverThe Secretary may waive or modify the requirements of paragraph (1) for an Indian Tribe if the Secretary determines such a waiver is in the public interest. (n)Responsibilities of grantees (1)CertificationEach eligible entity or multistate group that receives a grant under this section shall certify to the Secretary that the grant will be used— 
(A)for the purpose for which the grant is awarded; and (B)in compliance with, as the case may be— 
(i)the Cybersecurity Plan of the eligible entity; (ii)the Cybersecurity Plans of the eligible entities that comprise the multistate group; or 
(iii)a purpose approved by the Secretary under subsection (h) or pursuant to an exception under subsection (i). (2)Availability of funds to local and Tribal organizationsNot later than 45 days after the date on which an eligible entity or multistate group receives a grant under this section, the eligible entity or multistate group shall, without imposing unreasonable or unduly burdensome requirements as a condition of receipt, obligate or otherwise make available to local and Tribal organizations within the jurisdiction of the eligible entity or the eligible entities that comprise the multistate group, and as applicable, consistent with the Cybersecurity Plan of the eligible entity or the Cybersecurity Plans of the eligible entities that comprise the multistate group— 
(A)not less than 80 percent of funds available under the grant; (B)with the consent of the local and Tribal organizations, items, services, capabilities, or activities having a value of not less than 80 percent of the amount of the grant; or 
(C)with the consent of the local and Tribal organizations, grant funds combined with other items, services, capabilities, or activities having the total value of not less than 80 percent of the amount of the grant. (3)Certifications regarding distribution of grant funds to local and Tribal organizationsAn eligible entity or multistate group shall certify to the Secretary that the eligible entity or multistate group has made the distribution to local, Tribal, and territorial governments required under paragraph (2). 
(4)Extension of period 
(A)In generalAn eligible entity or multistate group may request in writing that the Secretary extend the period of time specified in paragraph (2) for an additional period of time. (B)ApprovalThe Secretary may approve a request for an extension under subparagraph (A) if the Secretary determines the extension is necessary to ensure that the obligation and expenditure of grant funds align with the purpose of the State and Local Cybersecurity Grant Program. 
(5)ExceptionParagraph (2) shall not apply to the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, the Commonwealth of the Northern Mariana Islands, Guam, the United States Virgin Islands, or an Indian Tribe. (6)Direct fundingIf an eligible entity does not make a distribution to a local or Tribal organization required in accordance with paragraph (2), the local or Tribal organization may petition the Secretary to request that grant funds be provided directly to the local or Tribal organization. 
(7)PenaltiesIn addition to other remedies available to the Secretary, the Secretary may terminate or reduce the amount of a grant awarded under this section to an eligible entity or distribute grant funds previously awarded to such eligible entity directly to the appropriate local or Tribal organization as a replacement grant in an amount the Secretary determines appropriate if such eligible entity violates a requirement of this subsection. (o)Advisory committee (1)EstablishmentNot later than 120 days after the date of enactment of this section, the Director shall establish a State and Local Cybersecurity Resilience Committee to provide State, local, and Tribal stakeholder expertise, situational awareness, and recommendations to the Director, as appropriate, regarding how to— 
(A)address cybersecurity risks and cybersecurity threats to information systems of State, local, or Tribal organizations; and (B)improve the ability of State, local, and Tribal organizations to prevent, protect against, respond to, mitigate, and recover from such cybersecurity risks and cybersecurity threats. 
(2)DutiesThe committee established under paragraph (1) shall— (A)submit to the Director recommendations that may inform guidance for applicants for grants under this section; 
(B)upon the request of the Director, provide to the Director technical assistance to inform the review of Cybersecurity Plans submitted by applicants for grants under this section, and, as appropriate, submit to the Director recommendations to improve those plans prior to the approval of the plans under subsection (i); (C)advise and provide to the Director input regarding the Homeland Security Strategy to Improve Cybersecurity for State, Local, Tribal, and Territorial Governments required under section 2210; 
(D)upon the request of the Director, provide to the Director recommendations, as appropriate, regarding how to— (i)address cybersecurity risks and cybersecurity threats on information systems of State, local, or Tribal organizations; and 
(ii)improve the cybersecurity resilience of State, local, or Tribal organizations; and (E)regularly coordinate with the State, Local, Tribal and Territorial Government Coordinating Council, within the Critical Infrastructure Partnership Advisory Council, established under section 871. 
(3)Membership 
(A)Number and appointmentThe State and Local Cybersecurity Resilience Committee established pursuant to paragraph (1) shall be composed of 15 members appointed by the Director, as follows: (i)Two individuals recommended to the Director by the National Governors Association. 
(ii)Two individuals recommended to the Director by the National Association of State Chief Information Officers. (iii)One individual recommended to the Director by the National Guard Bureau. 
(iv)Two individuals recommended to the Director by the National Association of Counties. (v)One individual recommended to the Director by the National League of Cities. 
(vi)One individual recommended to the Director by the United States Conference of Mayors. (vii)One individual recommended to the Director by the Multi-State Information Sharing and Analysis Center. 
(viii)One individual recommended to the Director by the National Congress of American Indians. (viii)Four individuals who have educational and professional experience relating to cybersecurity work or cybersecurity policy. 
(B)Terms 
(i)In generalSubject to clause (ii), each member of the State and Local Cybersecurity Resilience Committee shall be appointed for a term of two years. (ii)RequirementAt least two members of the State and Local Cybersecurity Resilience Committee shall also be members of the State, Local, Tribal and Territorial Government Coordinating Council, within the Critical Infrastructure Partnership Advisory Council, established under section 871. 
(iii)ExceptionA term of a member of the State and Local Cybersecurity Resilience Committee shall be three years if the member is appointed initially to the Committee upon the establishment of the Committee. (iv)Term remaindersAny member of the State and Local Cybersecurity Resilience Committee appointed to fill a vacancy occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed only for the remainder of such term. A member may serve after the expiration of such member’s term until a successor has taken office. 
(v)VacanciesA vacancy in the State and Local Cybersecurity Resilience Committee shall be filled in the manner in which the original appointment was made. (C)PayMembers of the State and Local Cybersecurity Resilience Committee shall serve without pay. 
(4)Chairperson; vice chairpersonThe members of the State and Local Cybersecurity Resilience Committee shall select a chairperson and vice chairperson from among members of the committee. (5)Permanent authorityNotwithstanding section 14 of the Federal Advisory Committee Act (5 U.S.C. App.), the State and Local Cybersecurity Resilience Committee shall be a permanent authority. 
(p)Reports 
(1)Annual reports by grant recipients 
(A)In generalNot later than one year after an eligible entity or multistate group receives funds under this section, the eligible entity or multistate group shall submit to the Secretary a report on the progress of the eligible entity or multistate group in implementing the Cybersecurity Plan of the eligible entity or Cybersecurity Plans of the eligible entities that comprise the multistate group, as the case may be. (B)Absence of planNot later than 180 days after an eligible entity that does not have a Cybersecurity Plan receives funds under this section for developing its Cybersecurity Plan, the eligible entity shall submit to the Secretary a report describing how the eligible entity obligated and expended grant funds during the fiscal year to— 
(i)so develop such a Cybersecurity Plan; or (ii)assist with the activities described in subsection (h)(3). 
(2)Annual reports to CongressNot less frequently than once per year, the Secretary, acting through the Director, shall submit to Congress a report on the use of grants awarded under this section and any progress made toward the following: (A)Achieving the objectives set forth in the Homeland Security Strategy to Improve the Cybersecurity of State, Local, Tribal, and Territorial Governments, upon the date on which the strategy is issued under section 2210. 
(B)Developing, implementing, or revising Cybersecurity Plans. (C)Reducing cybersecurity risks and cybersecurity threats to information systems, applications, and user accounts owned or operated by or on behalf of State, local, and Tribal organizations as a result of the award of such grants. 
(q)Authorization of appropriationsThere are authorized to be appropriated for grants under this section— (1)for each of fiscal years 2022 through 2026, $500,000,000; and 
(2)for each subsequent fiscal year, such sums as may be necessary. 2220B.Cybersecurity resource guide development for state, local, tribal, and territorial government officialsThe Secretary, acting through the Director, shall develop, regularly update, and maintain a resource guide for use by State, local, Tribal, and territorial government officials, including law enforcement officers, to help such officials identify, prepare for, detect, protect against, respond to, and recover from cybersecurity risks (as such term is defined in section 2209), cybersecurity threats, and incidents (as such term is defined in section 2209).. 
(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002, as amended by section 5413, is further amended by inserting after the item relating to section 2220 the following new items:   Sec. 2220A. State and Local Cybersecurity Grant Program. Sec. 2220B. Cybersecurity resource guide development for State, local, Tribal, and territorial government officials.. 6223.Strategy (a)Homeland security strategy To improve the cybersecurity of State, local, Tribal, and territorial governmentsSection 2210 of the Homeland Security Act of 2002 (6 U.S.C. 660) is amended by adding at the end the following new subsection: 
 
(e)Homeland Security Strategy To Improve the Cybersecurity of State, Local, Tribal, and Territorial Governments 
(1)In general 
(A)RequirementNot later than one year after the date of the enactment of this subsection, the Secretary, acting through the Director, shall, in coordination with the heads of appropriate Federal agencies, State, local, Tribal, and territorial governments, the State and Local Cybersecurity Resilience Committee established under section 2220A, and other stakeholders, as appropriate, develop and make publicly available a Homeland Security Strategy to Improve the Cybersecurity of State, Local, Tribal, and Territorial Governments. (B)Recommendations and requirementsThe strategy required under subparagraph (A) shall— 
(i)provide recommendations relating to the ways in which the Federal Government should support and promote the ability of State, local, Tribal, and territorial governments to identify, mitigate against, protect against, detect, respond to, and recover from cybersecurity risks (as such term is defined in section 2209), cybersecurity threats, and incidents (as such term is defined in section 2209); and (ii)establish baseline requirements for cybersecurity plans under this section and principles with which such plans shall align. 
(2)ContentsThe strategy required under paragraph (1) shall— (A)identify capability gaps in the ability of State, local, Tribal, and territorial governments to identify, protect against, detect, respond to, and recover from cybersecurity risks, cybersecurity threats, incidents, and ransomware incidents; 
(B)identify Federal resources and capabilities that are available or could be made available to State, local, Tribal, and territorial governments to help those governments identify, protect against, detect, respond to, and recover from cybersecurity risks, cybersecurity threats, incidents, and ransomware incidents; (C)identify and assess the limitations of Federal resources and capabilities available to State, local, Tribal, and territorial governments to help those governments identify, protect against, detect, respond to, and recover from cybersecurity risks, cybersecurity threats, incidents, and ransomware incidents and make recommendations to address such limitations; 
(D)identify opportunities to improve the coordination of the Agency with Federal and non-Federal entities, such as the Multi-State Information Sharing and Analysis Center, to improve— (i)incident exercises, information sharing and incident notification procedures; 
(ii)the ability for State, local, Tribal, and territorial governments to voluntarily adapt and implement guidance in Federal binding operational directives; and (iii)opportunities to leverage Federal schedules for cybersecurity investments under section 502 of title 40, United States Code; 
(E)recommend new initiatives the Federal Government should undertake to improve the ability of State, local, Tribal, and territorial governments to identify, protect against, detect, respond to, and recover from cybersecurity risks, cybersecurity threats, incidents, and ransomware incidents; (F)set short-term and long-term goals that will improve the ability of State, local, Tribal, and territorial governments to identify, protect against, detect, respond to, and recover from cybersecurity risks, cybersecurity threats, incidents, and ransomware incidents; and 
(G)set dates, including interim benchmarks, as appropriate for State, local, Tribal, and territorial governments to establish baseline capabilities to identify, protect against, detect, respond to, and recover from cybersecurity risks, cybersecurity threats, incidents, and ransomware incidents. (3)ConsiderationsIn developing the strategy required under paragraph (1), the Director, in coordination with the heads of appropriate Federal agencies, State, local, Tribal, and territorial governments, the State and Local Cybersecurity Resilience Committee established under section 2220A, and other stakeholders, as appropriate, shall consider— 
(A)lessons learned from incidents that have affected State, local, Tribal, and territorial governments, and exercises with Federal and non-Federal entities; (B)the impact of incidents that have affected State, local, Tribal, and territorial governments, including the resulting costs to such governments; 
(C)the information related to the interest and ability of state and non-state threat actors to compromise information systems (as such term is defined in section 102 of the Cybersecurity Act of 2015 (6 U.S.C. 1501)) owned or operated by State, local, Tribal, and territorial governments; (D)emerging cybersecurity risks and cybersecurity threats to State, local, Tribal, and territorial governments resulting from the deployment of new technologies; and 
(E)recommendations made by the State and Local Cybersecurity Resilience Committee established under section 2220A. (4)ExemptionChapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act), shall not apply to any action to implement this subsection.. 
(b)Responsibilities of the Director of the Cybersecurity and Infrastructure Security AgencySection 2202 of the Homeland Security Act of 2002 (6 U.S.C. 652) is amended— (1)by redesignating subsections (d) through (i) as subsections (e) through (j), respectively; and 
(2)by inserting after subsection (c) the following new subsection:  (d)Additional responsibilitiesIn addition to the responsibilities under subsection (c), the Director shall— 
(1)develop program guidance, in consultation with the State and Local Government Cybersecurity Resilience Committee established under section 2220A, for the State and Local Cybersecurity Grant Program under such section or any other homeland security assistance administered by the Department to improve cybersecurity; (2)review, in consultation with the State and Local Cybersecurity Resilience Committee, all cybersecurity plans of State, local, Tribal, and territorial governments developed pursuant to any homeland security assistance administered by the Department to improve cybersecurity; 
(3)provide expertise and technical assistance to State, local, Tribal, and territorial government officials with respect to cybersecurity; and (4)provide education, training, and capacity development to enhance the security and resilience of cybersecurity and infrastructure security.. 
(c)Feasibility studyNot later than 270 days after the date of the enactment of this Act, the Director of the Cybersecurity and Infrastructure Security of the Department of Homeland Security shall conduct a study to assess the feasibility of implementing a short-term rotational program for the detail to the Agency of approved State, local, Tribal, and territorial government employees in cyber workforce positions. 6224.Cybersecurity vulnerabilitiesSection 2209 of the Homeland Security Act of 2002 (6 U.S.C. 659) is amended— 
(1)in subsection (a)— (A)by redesignating paragraphs (4) through (8) as paragraphs (5) through (9), respectively; and 
(B)by inserting after paragraph (3) the following new paragraph:  (4)the term cybersecurity vulnerability has the meaning given the term security vulnerability in section 102 of the Cybersecurity Information Sharing Act of 2015 (6 U.S.C. 1501); . 
(2)in subsection (c)— (A)in paragraph (5)— 
(i)in subparagraph (A), by striking and after the semicolon at the end; (ii)by redesignating subparagraph (B) as subparagraph (C); 
(iii)by inserting after subparagraph (A) the following new subparagraph:  (B)sharing mitigation protocols to counter cybersecurity vulnerabilities pursuant to subsection (n); and; and 
(iv)in subparagraph (C), as so redesignated, by inserting and mitigation protocols to counter cybersecurity vulnerabilities in accordance with subparagraph (B) before with Federal; (B)in paragraph (7)(C), by striking sharing and inserting share; and 
(C)in paragraph (9), by inserting mitigation protocols to counter cybersecurity vulnerabilities, after measures,; (3)in subsection (e)(1)(G), by striking the semicolon after and at the end; 
(4)by redesignating subsection (o) as subsection (p); and (5)by inserting after subsection (n) following new subsection: 
 
(o)Protocols to counter certain cybersecurity vulnerabilitiesThe Director may, as appropriate, identify, develop, and disseminate actionable protocols to mitigate cybersecurity vulnerabilities to information systems and industrial control systems, including in circumstances in which such vulnerabilities exist because software or hardware is no longer supported by a vendor.. 6225.Capabilities of the Cybersecurity and Infrastructure Security Agency to identify threats to industrial control systems (a)In generalSection 2209 of the Homeland Security Act of 2002 (6 U.S.C. 659) is amended— 
(1)in subsection (e)(1)— (A)in subparagraph (G), by striking and; after the semicolon; 
(B)in subparagraph (H), by inserting and after the semicolon; and (C)by adding at the end the following new subparagraph: 
 
(I)activities of the Center address the security of both information technology and operational technology, including industrial control systems;; and (2)by adding at the end the following new subsection: 
 
(p)Industrial control systemsThe Director shall maintain capabilities to identify and address threats and vulnerabilities to products and technologies intended for use in the automated control of critical infrastructure processes. In carrying out this subsection, the Director shall— (1)lead Federal Government efforts, in consultation with Sector Risk Management Agencies, as appropriate, to identify and mitigate cybersecurity threats to industrial control systems, including supervisory control and data acquisition systems; 
(2)maintain threat hunting and incident response capabilities to respond to industrial control system cybersecurity risks and incidents; (3)provide cybersecurity technical assistance to industry end-users, product manufacturers, Sector Risk Management Agencies, other Federal agencies, and other industrial control system stakeholders to identify, evaluate, assess, and mitigate vulnerabilities; 
(4)collect, coordinate, and provide vulnerability information to the industrial control systems community by, as appropriate, working closely with security researchers, industry end-users, product manufacturers, Sector Risk Management Agencies, other Federal agencies, and other industrial control systems stakeholders; and (5)conduct such other efforts and assistance as the Secretary determines appropriate.. 
(b)Report to CongressNot later than 180 days after the date of the enactment of this Act and every six months thereafter during the subsequent 4-year period, the Director of the Cybersecurity and Infrastructure Security Agency of the Department of Homeland Security shall provide to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a briefing on the industrial control systems capabilities of the Agency under section 2209 of the Homeland Security Act of 2002 (6 U.S.C. 659), as amended by subsection (a). (c)GAO reviewNot later than 2 years after the date of the enactment of this Act, the Comptroller General of the United States shall review implementation of the requirements of subsections (e)(1)(I) and (p) of section 2209 of the Homeland Security Act of 2002 (6 U.S.C. 659), as amended by subsection (a), and submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report that includes findings and recommendations relating to such implementation. Such report shall include information on the following: 
(1)Any interagency coordination challenges to the ability of the Director of the Cybersecurity and Infrastructure Agency of the Department of Homeland Security to lead Federal efforts to identify and mitigate cybersecurity threats to industrial control systems pursuant to subsection (p)(1) of such section. (2)The degree to which the Agency has adequate capacity, expertise, and resources to carry out threat hunting and incident response capabilities to mitigate cybersecurity threats to industrial control systems pursuant to subsection (p)(2) of such section, as well as additional resources that would be needed to close any operational gaps in such capabilities. 
(3)The extent to which industrial control system stakeholders sought cybersecurity technical assistance from the Agency pursuant to subsection (p)(3) of such section, and the utility and effectiveness of such technical assistance. (4)The degree to which the Agency works with security researchers and other industrial control systems stakeholders, pursuant to subsection (p)(4) of such section, to provide vulnerability information to the industrial control systems community. 
6226.Report on cybersecurity vulnerabilities 
(a)ReportNot later than 1 year after the date of the enactment of this Act, the Director of the Cybersecurity and Infrastructure Security Agency of the Department of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on how the Agency carries out subsection (n) of section 2209 of the Homeland Security Act of 2002 to coordinate vulnerability disclosures, including disclosures of cybersecurity vulnerabilities (as such term is defined in such section), and subsection (o) of such section (as added by section 5324) to disseminate actionable protocols to mitigate cybersecurity vulnerabilities to information systems and industrial control systems, that include the following: (1)A description of the policies and procedures relating to the coordination of vulnerability disclosures. 
(2)A description of the levels of activity in furtherance of such subsections (n) and (o) of such section 2209. (3)Any plans to make further improvements to how information provided pursuant to such subsections can be shared (as such term is defined in such section 2209) between the Department and industry and other stakeholders. 
(4)Any available information on the degree to which such information was acted upon by industry and other stakeholders. (5)A description of how privacy and civil liberties are preserved in the collection, retention, use, and sharing of vulnerability disclosures. 
(b)FormThe report required under subsection (b) shall be submitted in unclassified form but may contain a classified annex. 6227.Competition relating to cybersecurity vulnerabilitiesThe Under Secretary for Science and Technology of the Department of Homeland Security, in consultation with the Director of the Cybersecurity and Infrastructure Security Agency of the Department, may establish an incentive-based program that allows industry, individuals, academia, and others to compete in identifying remediation solutions for cybersecurity vulnerabilities (as such term is defined in section 2209 of the Homeland Security Act of 2002, as amended by section 5325) to information systems (as such term is defined in such section 2209) and industrial control systems, including supervisory control and data acquisition systems. 
6228.National Cyber Exercise Program 
(a)In generalSubtitle A of title XXII of the Homeland Security Act of 2002 (6 U.S.C. 651 et seq.), as amended by section 5322 of this Act, is further amended by adding at the end the following new section:  2220C.National Cyber Exercise Program (a)Establishment of program (1)In generalThere is established in the Agency the National Cyber Exercise Program (referred to in this section as the Exercise Program) to evaluate the National Cyber Incident Response Plan, and other related plans and strategies. 
(2)Requirements 
(A)In generalThe Exercise Program shall be— (i)based on current risk assessments, including credible threats, vulnerabilities, and consequences; 
(ii)designed, to the extent practicable, to simulate the partial or complete incapacitation of a government or critical infrastructure network resulting from a cyber incident; (iii)designed to provide for the systematic evaluation of cyber readiness and enhance operational understanding of the cyber incident response system and relevant information-sharing agreements; and 
(iv)designed to promptly develop after-action reports and plans that can quickly incorporate lessons learned into future operations. (B)Model exercise selectionThe Exercise Program shall— 
(i)include a selection of model exercises that government and private entities can readily adapt for use; and (ii)aid such governments and private entities with the design, implementation, and evaluation of exercises that— 
(I)conform to the requirements described in subparagraph (A); (II)are consistent with any applicable national, State, local, or Tribal strategy or plan; and 
(III)provide for systematic evaluation of readiness. (3)ConsultationIn carrying out the Exercise Program, the Director may consult with appropriate representatives from Sector Risk Management Agencies, cybersecurity research stakeholders, and Sector Coordinating Councils. 
(b)DefinitionsIn this section: (1)StateThe term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Northern Mariana Islands, the United States Virgin Islands, Guam, American Samoa, and any other territory or possession of the United States. 
(2)Private entityThe term private entity has the meaning given such term in section 102 of the Cybersecurity Information Sharing Act of 2015 (6 U.S.C. 1501).. (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002, as amended by section 5422 of this Act, is further amended by adding after the item relating to section 2220B the following new item: 
 
 
Sec. 2220C. National Cyber Exercise Program.. 
CTransportation Security 
6231.Survey of the Transportation Security Administration workforce regarding COVID–19 response 
(a)SurveyNot later than 1 year after the date of the enactment of this Act, the Administrator of the Transportation Security Administration (referred to in this section as the Administrator), in consultation with the labor organization certified as the exclusive representative of full- and part-time nonsupervisory Administration personnel carrying out screening functions under section 44901 of title 49, United States Code, shall conduct a survey of the Transportation Security Administration (referred to in this section as the Administration) workforce regarding the Administration’s response to the COVID–19 pandemic. Such survey shall be conducted in a manner that allows for the greatest practicable level of workforce participation. (b)ContentsIn conducting the survey required under subsection (a), the Administrator shall solicit feedback on the following: 
(1)The Administration’s communication and collaboration with the Administration’s workforce regarding the Administration’s response to the COVID–19 pandemic and efforts to mitigate and monitor transmission of COVID–19 among its workforce, including through— (A)providing employees with personal protective equipment and mandating its use; 
(B)modifying screening procedures and Administration operations to reduce transmission among officers and passengers and ensuring compliance with such changes; (C)adjusting policies regarding scheduling, leave, and telework; 
(D)outreach as a part of contact tracing when an employee has tested positive for COVID–19; and (E)encouraging COVID–19 vaccinations and efforts to assist employees that seek to be vaccinated such as communicating the availability of duty time for travel to vaccination sites and recovery from vaccine side effects. 
(2)Any other topic determined appropriate by the Administrator. (c)ReportNot later than 30 days after completing the survey required under subsection (a), the Administration shall provide a report summarizing the results of the survey to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate. 
6232.Transportation security preparedness plan 
(a)Plan requiredSection 114 of title 49, United States Code, is amended by adding at the end the following new subsection:  (x)Transportation Security Preparedness Plan (1)In generalNot later than two years after the date of the enactment of this subsection, the Secretary of Homeland Security, acting through the Administrator, in coordination with the Chief Medical Officer of the Department of Homeland Security and in consultation with the partners identified under paragraphs (3)(A)(i) through (3)(A)(iv), shall develop a transportation security preparedness plan to address the event of a communicable disease outbreak. The Secretary, acting through the Administrator, shall ensure such plan aligns with relevant Federal plans and strategies for communicable disease outbreaks. 
(2)ConsiderationsIn developing the plan required under paragraph (1), the Secretary, acting through the Administrator, shall consider each of the following: (A)The findings of the survey required under section 5331 of the National Defense Authorization Act for Fiscal Year 2022. 
(B)All relevant reports and recommendations regarding the Administration’s response to the COVID–19 pandemic, including any reports and recommendations issued by the Comptroller General and the Inspector General of the Department of Homeland Security. (C)Lessons learned from Federal interagency efforts during the COVID–19 pandemic. 
(3)Contents of planThe plan developed under paragraph (1) shall include each of the following: (A)Plans for communicating and collaborating in the event of a communicable disease outbreak with the following partners: 
(i)Appropriate Federal departments and agencies, including the Department of Health and Human Services, the Centers for Disease Control and Prevention, the Department of Transportation, the Department of Labor, and appropriate interagency task forces. (ii)The workforce of the Administration, including through the labor organization certified as the exclusive representative of full- and part-time non-supervisory Administration personnel carrying out screening functions under section 44901 of this title. 
(iii)International partners, including the International Civil Aviation Organization and foreign governments, airports, and air carriers. (iv)Public and private stakeholders, as such term is defined under subsection (t)(1)(C). 
(v)The traveling public. (B)Plans for protecting the safety of the Transportation Security Administration workforce, including— 
(i)reducing the risk of communicable disease transmission at screening checkpoints and within the Administration’s workforce related to the Administration’s transportation security operations and mission; (ii)ensuring the safety and hygiene of screening checkpoints and other workstations; 
(iii)supporting equitable and appropriate access to relevant vaccines, prescriptions, and other medical care; and (iv)tracking rates of employee illness, recovery, and death. 
(C)Criteria for determining the conditions that may warrant the integration of additional actions in the aviation screening system in response to the communicable disease outbreak and a range of potential roles and responsibilities that align with such conditions. (D)Contingency plans for temporarily adjusting checkpoint operations to provide for passenger and employee safety while maintaining security during the communicable disease outbreak. 
(E)Provisions setting forth criteria for establishing an interagency task force or other standing engagement platform with other appropriate Federal departments and agencies, including the Department of Health and Human Services and the Department of Transportation, to address such communicable disease outbreak. (F)A description of scenarios in which the Administrator should consider exercising authorities provided under subsection (g) and for what purposes. 
(G)Considerations for assessing the appropriateness of issuing security directives and emergency amendments to regulated parties in various modes of transportation, including surface transportation, and plans for ensuring compliance with such measures. (H)A description of any potential obstacles, including funding constraints and limitations to authorities, that could restrict the ability of the Administration to respond appropriately to a communicable disease outbreak. 
(4)DisseminationUpon development of the plan required under paragraph (1), the Administrator shall disseminate the plan to the partners identified under paragraph (3)(A) and to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate. (5)Review of planNot later than two years after the date on which the plan is disseminated under paragraph (4), and biennially thereafter, the Secretary, acting through the Administrator and in coordination with the Chief Medical Officer of the Department of Homeland Security, shall review the plan and, after consultation with the partners identified under paragraphs (3)(A)(i) through (3)(A)(iv), update the plan as appropriate.. 
(b)Comptroller General reportNot later than 1 year after the date on which the transportation security preparedness plan required under subsection (x) of section 114 of title 49, United States Code, as added by subsection (a), is disseminated under paragraph (4) of such subsection (x), the Comptroller General of the United States shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing the results of a study assessing the transportation security preparedness plan, including an analysis of— (1)whether such plan aligns with relevant Federal plans and strategies for communicable disease outbreaks; and 
(2)the extent to which the Transportation Security Administration is prepared to implement the plan. 6233.Authorization of Transportation Security Administration personnel details (a)CoordinationPursuant to sections 106(m) and 114(m) of title 49, United States Code, the Administrator of the Transportation Security Administration may provide Transportation Security Administration personnel, who are not engaged in front line transportation security efforts, to other components of the Department and other Federal agencies to improve coordination with such components and agencies to prepare for, protect against, and respond to public health threats to the transportation security system of the United States. 
(b)BriefingNot later than 180 days after the date of the enactment of this Act, the Administrator shall brief the appropriate congressional committees regarding efforts to improve coordination with other components of the Department of Homeland Security and other Federal agencies to prepare for, protect against, and respond to public health threats to the transportation security system of the United States. 6234.Transportation Security Administration preparedness (a)Analysis (1)In generalThe Administrator of the Transportation Security Administration shall conduct an analysis of preparedness of the transportation security system of the United States for public health threats. Such analysis shall assess, at a minimum, the following: 
(A)The risks of public health threats to the transportation security system of the United States, including to transportation hubs, transportation security stakeholders, Transportation Security Administration (TSA) personnel, and passengers. (B)Information sharing challenges among relevant components of the Department, other Federal agencies, international entities, and transportation security stakeholders. 
(C)Impacts to TSA policies and procedures for securing the transportation security system. (2)CoordinationThe analysis conducted of the risks described in paragraph (1)(A) shall be conducted in coordination with the Chief Medical Officer of the Department of Homeland Security, the Secretary of Health and Human Services, and transportation security stakeholders. 
(b)BriefingNot later than 180 days after the date of the enactment of this Act, the Administrator shall brief the appropriate congressional committees on the following: (1)The analysis required under subsection (a). 
(2)Technologies necessary to combat public health threats at security screening checkpoints to better protect from future public health threats TSA personnel, passengers, aviation workers, and other personnel authorized to access the sterile area of an airport through such checkpoints, and the estimated cost of technology investments needed to fully implement across the aviation system solutions to such threats. (3)Policies and procedures implemented by TSA and transportation security stakeholders to protect from public health threats TSA personnel, passengers, aviation workers, and other personnel authorized to access the sterile area through the security screening checkpoints, as well as future plans for additional measures relating to such protection. 
(4)The role of TSA in establishing priorities, developing solutions, and coordinating and sharing information with relevant domestic and international entities during a public health threat to the transportation security system, and how TSA can improve its leadership role in such areas. (c)DefinitionsIn this section: 
(1)The term appropriate congressional committees means—  (A)the Committee on Homeland Security of the House of Representatives; and 
(B)the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate. (2)The term sterile area has the meaning given such term in section 1540.5 of title 49, Code of Federal Regulations. 
(3)The term TSA means the Transportation Security Administration.  6235.Plan to reduce the spread of coronavirus at passenger screening checkpoints (a)In generalNot later than 90 days after the date of the enactment of this Act, the Administrator, in coordination with the Chief Medical Officer of the Department of Homeland Security, and in consultation with the Secretary of Health and Human Services and the Director of the Centers for Disease Control and Prevention, shall issue and commence implementing a plan to enhance, as appropriate, security operations at airports during the COVID–19 national emergency in order to reduce risk of the spread of the coronavirus at passenger screening checkpoints and among the TSA workforce. 
(b)ContentsThe plan required under subsection (a) shall include the following: (1)An identification of best practices developed in response to the coronavirus among foreign governments, airports, and air carriers conducting aviation security screening operations, as well as among Federal agencies conducting similar security screening operations outside of airports, including in locations where the spread of the coronavirus has been successfully contained, that could be further integrated into the United States aviation security system. 
(2)Specific operational changes to aviation security screening operations informed by the identification of best practices under paragraph (1) that could be implemented without degrading aviation security and a corresponding timeline and costs for implementing such changes. (c)ConsiderationsIn carrying out the identification of best practices under subsection (b), the Administrator shall take into consideration the following: 
(1)Aviation security screening procedures and practices in place at security screening locations, including procedures and practices implemented in response to the coronavirus. (2)Volume and average wait times at each such security screening location. 
(3)Public health measures already in place at each such security screening location. (4)The feasibility and effectiveness of implementing similar procedures and practices in locations where such are not already in place. 
(5)The feasibility and potential benefits to security, public health, and travel facilitation of continuing any procedures and practices implemented in response to the COVID–19 national emergency beyond the end of such emergency. (d)ConsultationIn developing the plan required under subsection (a), the Administrator may consult with public and private stakeholders and the TSA workforce, including through the labor organization certified as the exclusive representative of full- and part-time nonsupervisory TSA personnel carrying out screening functions under section 44901 of title 49, United States Code.  
(e)SubmissionUpon issuance of the plan required under subsection (a), the Administrator shall submit the plan to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate. (f)Issuance and implementationThe Administrator shall not be required to issue or implement, as the case may be, the plan required under subsection (a) upon the termination of the COVID–19 national emergency except to the extent the Administrator determines such issuance or implementation, as the case may be, to be feasible and beneficial to security screening operations. 
(g)GAO reviewNot later than 1 year after the issuance of the plan required under subsection (a) (if such plan is issued in accordance with subsection (f)), the Comptroller General of the United States shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a review, if appropriate, of such plan and any efforts to implement such plan. (h)DefinitionsIn this section: 
(1)The term Administrator means the Administrator of the Transportation Security Administration. (2)The term coronavirus has the meaning given such term in section 506 of the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (Public Law 116–123). 
(3)The term COVID–19 national emergency means the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) on March 13, 2020, with respect to the coronavirus. (4)The term public and private stakeholders has the meaning given such term in section 114(t)(1)(C) of title 49, United States Code. 
(5)The term TSA means the Transportation Security Administration. 6236.Comptroller General review of Department of Homeland Security trusted traveler programsNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall conduct a review of Department of Homeland Security trusted traveler programs. Such review shall examine the following: 
(1)The extent to which the Department of Homeland Security tracks data and monitors trends related to trusted traveler programs, including root causes for identity-matching errors resulting in an individual’s enrollment in a trusted traveler program being reinstated. (2)Whether the Department coordinates with the heads of other relevant Federal, State, local, Tribal, or territorial entities regarding redress procedures for disqualifying offenses not covered by the Department’s own redress processes but which offenses impact an individual’s enrollment in a trusted traveler program. 
(3)How the Department may improve individuals’ access to reconsideration procedures regarding a disqualifying offense for enrollment in a trusted traveler program that requires the involvement of any other Federal, State, local, Tribal, or territorial entity. (4)The extent to which travelers are informed about reconsideration procedures regarding enrollment in a trusted traveler program. 
6237.Enrollment redress with respect to Department of Homeland Security trusted traveler programsNotwithstanding any other provision of law, the Secretary of Homeland Security shall, with respect to an individual whose enrollment in a trusted traveler program was revoked in error extend by an amount of time equal to the period of revocation the period of active enrollment in such a program upon reenrollment in such a program by such an individual. 6238.Threat information sharing (a)PrioritizationThe Secretary of Homeland Security shall prioritize the assignment of officers and intelligence analysts under section 210A of the Homeland Security Act of 2002 (6 U.S.C. 124h) from the Transportation Security Administration and, as appropriate, from the Office of Intelligence and Analysis of the Department of Homeland Security, to locations with participating State, local, and regional fusion centers in jurisdictions with a high-risk surface transportation asset in order to enhance the security of such assets, including by improving timely sharing, in a manner consistent with the protection of privacy rights, civil rights, and civil liberties, of information regarding threats of terrorism and other threats, including targeted violence. 
(b)Intelligence productsOfficers and intelligence analysts assigned to locations with participating State, local, and regional fusion centers under this section shall participate in the generation and dissemination of transportation security intelligence products, with an emphasis on such products that relate to threats of terrorism and other threats, including targeted violence, to surface transportation assets that— (1)assist State, local, and Tribal law enforcement agencies in deploying their resources, including personnel, most efficiently to help detect, prevent, investigate, apprehend, and respond to such threats; 
(2)promote more consistent and timely sharing with and among jurisdictions of threat information; and (3)enhance the Department of Homeland Security’s situational awareness of such threats. 
(c)ClearancesThe Secretary of Homeland Security shall make available to appropriate owners and operators of surface transportation assets, and to any other person that the Secretary determines appropriate to foster greater sharing of classified information relating to threats of terrorism and other threats, including targeted violence, to surface transportation assets, the process of application for security clearances under Executive Order No. 13549 (75 Fed. Reg. 162; relating to a classified national security information program) or any successor Executive order. (d)GAO reportNot later than 2 years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a review of the implementation of this section, together with any recommendations to improve information sharing with State, local, Tribal, territorial, and private sector entities to prevent, identify, and respond to threats of terrorism and other threats, including targeted violence, to surface transportation assets. 
(e)DefinitionsIn this section: (1)The term surface transportation asset includes facilities, equipment, or systems used to provide transportation services by— 
(A)a public transportation agency (as such term is defined in section 1402(5) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53; 6 U.S.C. 1131(5))); (B)a railroad carrier (as such term is defined in section 20102(3) of title 49, United States Code); 
(C)an owner or operator of— (i)an entity offering scheduled, fixed-route transportation services by over-the-road bus (as such term is defined in section 1501(4) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53; 6 U.S.C. 1151(4))); or 
(ii)a bus terminal; or (D)other transportation facilities, equipment, or systems, as determined by the Secretary. 
(2)The term targeted violence means an incident of violence in which an attacker selected a particular target in order to inflict mass injury or death with no discernable political or ideological motivation beyond mass injury or death. (3)The term terrorism means the terms— 
(A)domestic terrorism (as such term is defined in section 2331(5) of title 18, United States Code); and (B)international terrorism (as such term is defined in section 2331(1) of title 18, United States Code). 
6239.Local law enforcement security training 
(a)In generalThe Secretary of Homeland Security, in consultation with public and private sector stakeholders, may in a manner consistent with the protection of privacy rights, civil rights, and civil liberties, develop, through the Federal Law Enforcement Training Centers, a training program to enhance the protection, preparedness, and response capabilities of law enforcement agencies with respect to threats of terrorism and other threats, including targeted violence, at a surface transportation asset. (b)RequirementsIf the Secretary of Homeland Security develops the training program described in subsection (a), such training program shall— 
(1)be informed by current information regarding tactics used by terrorists and others engaging in targeted violence; (2)include tactical instruction tailored to the diverse nature of the surface transportation asset operational environment; and 
(3)prioritize training officers from law enforcement agencies that are eligible for or receive grants under sections 2003 or 2004 of the Homeland Security Act of 2002 (6 U.S.C. 604 and 605) and officers employed by railroad carriers that operate passenger service, including interstate passenger service. (c)DefinitionsIn this section: 
(1)The term public and private sector stakeholders has the meaning given such term in section 114(u)(1)(c) of title 49, United States Code. (2)The term surface transportation asset includes facilities, equipment, or systems used to provide transportation services by— 
(A)a public transportation agency (as such term is defined in section 1402(5) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53; 6 U.S.C. 1131(5))); (B)a railroad carrier (as such term is defined in section 20102(3) of title 49, United States Code); 
(C)an owner or operator of— (i)an entity offering scheduled, fixed-route transportation services by over-the-road bus (as such term is defined in section 1501(4) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53; 6 U.S.C. 1151(4))); or 
(ii)a bus terminal; or (D)other transportation facilities, equipment, or systems, as determined by the Secretary. 
(3)The term targeted violence means an incident of violence in which an attacker selected a particular target in order to inflict mass injury or death with no discernable political or ideological motivation beyond mass injury or death. (4)The term terrorism means the terms— 
(A)domestic terrorism (as such term is defined in section 2331(5) of title 18, United States Code); and (B)international terrorism (as such term is defined in section 2331(1) of title 18, United States Code). 
6240.Allowable uses of funds for public transportation security assistance grantsSubparagraph (A) of section 1406(b)(2) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1135(b)(2); Public Law 110–53) is amended by inserting and associated backfill after security training. 6241.Periods of performance for public transportation security assistance grantsSection 1406 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1135; Public Law 110–53) is amended— 
(1)by redesignating subsection (m) as subsection (n); and (2)by inserting after subsection (l) the following new subsection: 
 
(m)Periods of performance 
(1)In generalExcept as provided in paragraph (2), funds provided pursuant to a grant awarded under this section for a use specified in subsection (b) shall remain available for use by a grant recipient for a period of not fewer than 36 months. (2)ExceptionFunds provided pursuant to a grant awarded under this section for a use specified in subparagraph (M) or (N) of subsection (b)(1) shall remain available for use by a grant recipient for a period of not fewer than 55 months.. 
6242.GAO review of public transportation security assistance grant program 
(a)In generalThe Comptroller General of the United States shall conduct a review of the public transportation security assistance grant program under section 1406 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1135; Public Law 110–53). (b)ScopeThe review required under paragraph (1) shall include the following: 
(1)An assessment of the type of projects funded under the public transportation security grant program referred to in such paragraph. (2)An assessment of the manner in which such projects address threats to public transportation infrastructure. 
(3)An assessment of the impact, if any, of sections 5342 through 5345 (including the amendments made by this Act) on types of projects funded under the public transportation security assistance grant program. (4)An assessment of the management and administration of public transportation security assistance grant program funds by grantees. 
(5)Recommendations to improve the manner in which public transportation security assistance grant program funds address vulnerabilities in public transportation infrastructure. (6)Recommendations to improve the management and administration of the public transportation security assistance grant program. 
(c)ReportNot later than one year after the date of the enactment of this Act and again not later than five years after such date of enactment, the Comptroller General of the United States shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the review required under this section. 6243.Sensitive security information; international aviation security (a)Sensitive security information (1)In generalNot later than 90 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration (TSA) shall— 
(A)ensure clear and consistent designation of Sensitive Security Information, including reasonable security justifications for such designation; (B)develop and implement a schedule to regularly review and update, as necessary, TSA Sensitive Security Information identification guidelines; 
(C)develop a tracking mechanism for all Sensitive Security Information redaction and designation challenges; (D)document justifications for changes in position regarding Sensitive Security Information redactions and designations, and make such changes accessible to TSA personnel for use with relevant stakeholders, including air carriers, airport operators, surface transportation operators, and State and local law enforcement, as necessary; and 
(E)ensure that TSA personnel are adequately trained on appropriate designation policies. (2)Stakeholder outreachNot later than 180 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration (TSA) shall conduct outreach to relevant stakeholders described in paragraph (1)(D) that regularly are granted access to Sensitive Security Information to raise awareness of the TSA’s policies and guidelines governing the designation and use of Sensitive Security Information. 
(b)International aviation security 
(1)In generalNot later than 60 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall develop and implement guidelines with respect to last point of departure airports to— (A)ensure the inclusion, as appropriate, of air carriers and other transportation security stakeholders in the development and implementation of security directives and emergency amendments; 
(B)document input provided by air carriers and other transportation security stakeholders during the security directive and emergency amendment, development, and implementation processes; (C)define a process, including timeframes, and with the inclusion of feedback from air carriers and other transportation security stakeholders, for cancelling or incorporating security directives and emergency amendments into security programs; 
(D)conduct engagement with foreign partners on the implementation of security directives and emergency amendments, as appropriate, including recognition if existing security measures at a last point of departure airport are found to provide commensurate security as intended by potential new security directives and emergency amendments; and (E)ensure that new security directives and emergency amendments are focused on defined security outcomes. 
(2)Briefing to CongressNot later than 90 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall brief the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on the guidelines described in paragraph (1). (3)Decisions not subject to judicial reviewNotwithstanding any other provision of law, any action of the Administrator of the Transportation Security Administration under paragraph (1) is not subject to judicial review. 
LXIIICOVID–19 Emergency Medical Supplies 
6301.Short titleThis title may be cited as the COVID–19 Emergency Medical Supplies Enhancement Act of 2021. 6302.Determination on emergency supplies and relationship to state and local efforts (a)DeterminationFor the purposes of section 101 of the Defense Production Act of 1950 (50 U.S.C. 4511), the following materials shall be deemed to be scarce and critical materials essential to the national defense and otherwise meet the requirements of section 101(b) of such Act during the COVID–19 emergency period: 
(1)Diagnostic tests, including serological tests, for COVID–19 and the reagents and other materials necessary for producing or conducting such tests. (2)Personal protective equipment, including face shields, N–95 respirator masks, and any other masks determined by the Secretary of Health and Human Services to be needed to respond to the COVID–19 pandemic, and the materials to produce such equipment. 
(3)Medical ventilators, the components necessary to make such ventilators, and medicines needed to use a ventilator as a treatment for any individual who is hospitalized for COVID–19. (4)Pharmaceuticals and any medicines determined by the Food and Drug Administration or another Government agency to be effective in treating COVID–19 (including vaccines for COVID–19) and any materials necessary to produce or use such pharmaceuticals or medicines (including self-injection syringes or other delivery systems). 
(5)Any other medical equipment or supplies determined by the Secretary of Health and Human Services or the Secretary of Homeland Security to be scarce and critical materials essential to the national defense for purposes of section 101 of the Defense Production Act of 1950 (50 U.S.C. 4511). (b)Exercise of title I authorities in relation to contracts by state and local governmentsIn exercising authorities under title I of the Defense Production Act of 1950 (50 U.S.C. 4511 et seq.) during the COVID–19 emergency period, the President (and any officer or employee of the United States to which authorities under such title I have been delegated)— 
(1)may exercise the prioritization or allocation authority provided in such title I to exclude any materials described in subsection (a) ordered by a State or local government that are scheduled to be delivered within 15 days of the time at which—  (A)the purchase order or contract by the Federal Government for such materials is made; or 
(B)the materials are otherwise allocated by the Federal Government under the authorities contained in such Act; and (2)shall, within 24 hours of any exercise of the prioritization or allocation authority provided in such title I— 
(A)notify any State or local government if the exercise of such authorities would delay the receipt of such materials ordered by such government; and (B)take such steps as may be necessary to ensure that such materials ordered by such government are delivered in the shortest possible period. 
(c)Update to the Federal Acquisition RegulationNot later than 15 days after the date of the enactment of this Act, the Federal Acquisition Regulation shall be revised to reflect the requirements of subsection (b)(1). 6303.Engagement with the private sector (a)Sense of congressThe Congress— 
(1)appreciates the willingness of private companies not traditionally involved in producing items for the health sector to volunteer to use their expertise and supply chains to produce essential medical supplies and equipment; (2)encourages other manufacturers to review their existing capacity and to develop capacity to produce essential medical supplies, medical equipment, and medical treatments to address the COVID–19 emergency; and 
(3)commends and expresses deep appreciation to individual citizens who have been producing personal protective equipment and other materials for, in particular, use at hospitals in their community. (b)Outreach representative (1)DesignationConsistent with the authorities in title VII of the Defense Production Act of 1950 (50 U.S.C. 4551 et seq.), the Administrator of the Federal Emergency Management Agency, in consultation with the Secretary of Health and Human Services, shall designate or shall appoint, pursuant to section 703 of such Act (50 U.S.C. 4553), an individual to be known as the Outreach Representative. Such individual shall— 
(A)be appointed from among individuals with substantial experience in the private sector in the production of medical supplies or equipment; and (B)act as the Government-wide single point of contact during the COVID–19 emergency for outreach to manufacturing companies and their suppliers who may be interested in producing medical supplies or equipment, including the materials described under section 6302. 
(2)Encouraging partnershipsThe Outreach Representative shall seek to develop partnerships between companies, in coordination with the Supply Chain Stabilization Task Force or any overall coordinator appointed by the President to oversee the response to the COVID–19 emergency, including through the exercise of the authorities under section 708 of the Defense Production Act of 1950 (50 U.S.C. 4558). 6304.Enhancement of supply chain productionIn exercising authority under title III of the Defense Production Act of 1950 (50 U.S.C. 4531 et seq.) with respect to materials described in section 6302, the President shall seek to ensure that support is provided to companies that comprise the supply chains for reagents, components, raw materials, and other materials and items necessary to produce or use the materials described in section 6302. 
6305.Oversight of current activity and needs 
(a)Response to immediate needs 
(1)In generalNot later than 7 days after the date of the enactment of this Act, the President, in coordination with the National Response Coordination Center of the Federal Emergency Management Agency, the Administrator of the Defense Logistics Agency, the Secretary of Health and Human Services, the Secretary of Veterans Affairs, and heads of other Federal agencies (as appropriate), shall submit to the appropriate congressional committees a report assessing the immediate needs described in paragraph (2) to combat the COVID–19 pandemic and the plan for meeting those immediate needs. (2)AssessmentThe report required by this subsection shall include— 
(A)an assessment of the needs for medical supplies or equipment necessary to address the needs of the population of the United States infected by the virus SARS–CoV–2 that causes COVID–19 and to prevent an increase in the incidence of COVID–19 throughout the United States, including diagnostic tests, serological tests, medicines that have been approved by the Food and Drug Administration to treat COVID–19, and ventilators and medicines needed to employ ventilators; (B)based on meaningful consultations with relevant stakeholders, an assessment of the need for personal protective equipment and other supplies (including diagnostic tests) required by— 
(i)health professionals, health workers, and hospital staff; (ii)workers in industries and sectors described in the Advisory Memorandum on Identification of Essential Critical Infrastructure Workers during the COVID–19 Response issued by the Director of Cybersecurity and Infrastructure Security Agency of the Department of Homeland Security on April 17, 2020 (and any expansion of industries and sectors included in updates to such advisory memorandum); and 
(iii)other workers determined to be essential based on such consultation; (C)an assessment of the quantities of equipment and supplies in the Strategic National Stockpile (established under section 319F–2 of the Public Health Service Act (42 U.S.C. 247d–6b(a)(1))) as of the date of the report, and the projected gap between the quantities of equipment and supplies identified as needed in the assessment under subparagraphs (A) and (B) and the quantities in the Strategic National Stockpile; 
(D)an identification of the industry sectors and manufacturers most ready to fulfill purchase orders for such equipment and supplies (including manufacturers that may be incentivized) through the exercise of authority under section 303(e) of the Defense Production Act of 1950 (50 U.S.C. 4533(e)) to modify, expand, or improve production processes to manufacture such equipment and supplies to respond immediately to a need identified in subparagraph (A) or (B); (E)an identification of Government-owned and privately-owned stockpiles of such equipment and supplies not included in the Strategic National Stockpile that could be repaired or refurbished; 
(F)an identification of previously distributed critical supplies that can be redistributed based on current need; (G)a description of any exercise of the authorities described under subsection (a)(5) or (b)(1) of section 6302; and 
(H)an identification of critical areas of need, by county and by areas identified by the Indian Health Service, in the United States and the metrics and criteria for identification as a critical area. (3)PlanThe report required by this subsection shall include a plan for meeting the immediate needs to combat the COVID–19 pandemic, including the needs described in paragraph (1). Such plan shall include— 
(A)each contract the Federal Government has entered into to meet such needs, including the purpose of each contract, the type and amount of equipment, supplies, or services to be provided under the contract, the entity performing such contract, and the dollar amount of each contract; (B)each contract that the Federal Government intends to enter into within 14 days after submission of such report, including the information described in subparagraph (A) for each such contract; and 
(C)whether any of the contracts described in subparagraph (A) or (B) have or will have a priority rating under the Defense Production Act of 1950 (50 U.S.C. 4501 et seq.), including purchase orders pursuant to Department of Defense Directive 4400.1 (or any successor directive), subpart A of part 101 of title 45, Code of Federal Regulations, or any other applicable authority. (4)Additional requirementsThe report required by this subsection, and each update required by paragraph (5), shall include— 
(A)any requests for equipment and supplies from State or local governments and Indian Tribes, and an accompanying list of the employers and unions consulted in developing these requests; (B)any modeling or formulas used to determine allocation of equipment and supplies, and any related chain of command issues on making final decisions on allocations; 
(C)the amount and destination of equipment and supplies delivered; (D)an explanation of why any portion of any contract, whether to replenish the Strategic National Stockpile or otherwise, will not be filled; 
(E)of products procured under this section, the percentage of such products that are used to replenish the Strategic National Stockpile, that are targeted to COVID–19 hotspots, and that are used for the commercial market; (F)metrics, formulas, and criteria used to determine COVID–19 hotspots or areas of critical need for a State, county, or an area identified by the Indian Health Service; 
(G)production and procurement benchmarks, where practicable; and (H)results of the consultation with the relevant stakeholders required by paragraph (2)(B). 
(5)UpdatesThe President, in coordination with the National Response Coordination Center of the Federal Emergency Management Agency, the Administrator of the Defense Logistics Agency, the Secretary of Health and Human Services, the Secretary of Veterans Affairs, and heads of other Federal agencies (as appropriate), shall update such report every 14 days. (6)Public availabilityThe President shall make the report required by this subsection and each update required by paragraph (5) available to the public, including on a Government website. 
(b)Response to longer-Term needs 
(1)In generalNot later than 14 days after the date of enactment of this Act, the President, in coordination with the National Response Coordination Center of the Federal Emergency Management Agency, the Administrator of the Defense Logistics Agency, the Secretary of Health and Human Services, the Secretary of Veterans Affairs, and heads of other Federal agencies (as appropriate), shall submit to the appropriate congressional committees a report containing an assessment of the needs described in paragraph (2) to combat the COVID–19 pandemic and the plan for meeting such needs during the 6-month period beginning on the date of submission of the report. (2)AssessmentThe report required by this subsection shall include— 
(A)an assessment of the elements described in subparagraphs (A) through (E) and subparagraph (H) of subsection (a)(2); and (B)an assessment of needs related to COVID–19 vaccines and any additional services to address the COVID–19 pandemic, including services related to health surveillance to ensure that the appropriate level of contact tracing related to detected infections is available throughout the United States. 
(3)PlanThe report required by this subsection shall include a plan for meeting the longer-term needs to combat the COVID–19 pandemic, including the needs described in paragraph (1). This plan shall include— (A)a plan to exercise authorities under the Defense Production Act of 1950 (50 U.S.C. 4501 et seq.) necessary to increase the production of the medical equipment, supplies, and services that are essential to meeting the needs identified in paragraph (2) (including the number of N–95 respirator masks and other personal protective equipment needed), based on meaningful consultations with relevant stakeholders— 
(i)by the private sector to resume economic activity; and (ii)by the public and nonprofit sectors to significantly increase their activities; 
(B)results of the consultations with the relevant stakeholders required by subparagraph (A)(ii); (C)an estimate of the funding and other measures necessary to rapidly expand manufacturing production capacity for such equipment and supplies, including— 
(i)any efforts to expand, retool, or reconfigure production lines; (ii)any efforts to establish new production lines through the purchase and installation of new equipment; or 
(iii)the issuance of additional contracts, purchase orders, purchase guarantees, or other similar measures; (D)each contract the Federal Government has entered into to meet such needs or expand such production, the purpose of each contract, the type and amount of equipment, supplies, or services to be provided under the contract, the entity performing such contract, and the dollar amount of each contract; 
(E)each contract that the Federal Government intends to enter into within 14 days after submission of such report, including the information described in subparagraph (D) for each such contract;  (F)whether any of the contracts described in subparagraph (D) or (E) have or will have a priority rating under the Defense Production Act of 1950 (50 U.S.C. 4501 et seq.), including purchase orders pursuant to Department of Defense Directive 4400.1 (or any successor directive), subpart A of part 101 of title 45, Code of Federal Regulations, or any other applicable authority; and 
(G)the manner in which the Defense Production Act of 1950 (50 U.S.C. 4501 et seq.) could be used to increase services necessary to combat the COVID–19 pandemic, including services described in paragraph (2)(B). (4)UpdatesThe President, in coordination with the National Response Coordination Center of the Federal Emergency Management Agency, the Administrator of the Defense Logistics Agency, the Secretary of Health and Human Services, the Secretary of Veterans Affairs, and heads of other Federal agencies (as appropriate), shall update such report every 14 days. 
(5)Public availabilityThe President shall make the report required by this subsection and each update required by paragraph (4) available to the public, including on a Government website. (c)Report on exercising authorities under the Defense Production Act of 1950 (1)In generalNot later than 14 days after the date of the enactment of this Act, the President, in consultation with the Administrator of the Federal Emergency Management Agency, the Secretary of Defense, and the Secretary of Health and Human Services, shall submit to the appropriate congressional committees a report on the exercise of authorities under titles I, III, and VII of the Defense Production Act of 1950 (50 U.S.C. 4501 et seq.) prior to the date of such report. 
(2)ContentsThe report required under paragraph (1) and each update required under paragraph (3) shall include, with respect to each exercise of such authority— (A)an explanation of the purpose of the applicable contract, purchase order, or other exercise of authority (including an allocation of materials, services, and facilities under section 101(a)(2) of the Defense Production Act of 1950 (50 U.S.C. 4511(a)(2))); 
(B)the cost of such exercise of authority; and (C)if applicable— 
(i)the amount of goods that were purchased or allocated; (ii)an identification of the entity awarded a contract or purchase order or that was the subject of the exercise of authority; and 
(iii)an identification of any entity that had shipments delayed by the exercise of any authority under the Defense Production Act of 1950 (50 U.S.C. 4501 et seq.). (3)UpdatesThe President shall update the report required under paragraph (1) every 14 days. 
(4)Public availabilityThe President shall make the report required by this subsection and each update required by paragraph (3) available to the public, including on a Government website. (d)Quarterly reportingThe President shall submit to Congress, and make available to the public (including on a Government website), a quarterly report detailing all expenditures made pursuant to titles I, III, and VII of the Defense Production Act of 1950 (50 U.S.C. 4501 et seq.). 
(e)SunsetThe requirements of this section shall terminate on the later of— (1)December 31, 2021; or 
(2)the end of the COVID–19 emergency period. 6306.Enhancements to the Defense Production Act of 1950 (a)Health emergency authoritySection 107 of the Defense Production Act of 1950 (50 U.S.C. 4517) is amended by adding at the end the following: 
 
(c)Health emergency authorityWith respect to a public health emergency declaration by the Secretary of Health and Human Services under section 319 of the Public Health Service Act, or preparations for such a health emergency, the Secretary of Health and Human Services and the Administrator of the Federal Emergency Management Agency are authorized to carry out the authorities provided under this section to the same extent as the President.. (b)Emphasis on business concerns owned by women, minorities, veterans, and Native AmericansSection 108 of the Defense Production Act of 1950 (50 U.S.C. 4518) is amended— 
(1)in the heading, by striking MODERNIZATION OF SMALL BUSINESS SUPPLIERS and inserting SMALL BUSINESS PARTICIPATION AND FAIR INCLUSION; (2)by amending subsection (a) to read as follows: 
 
(a)Participation and inclusion 
(1)In generalIn providing any assistance under this Act, the President shall accord a strong preference for subcontractors and suppliers that are— (A)small business concerns; or 
(B)businesses of any size owned by women, minorities, veterans, and the disabled. (2)Special considerationTo the maximum extent practicable, the President shall accord the preference described under paragraph (1) to small business concerns and businesses described in paragraph (1)(B) that are located in areas of high unemployment or areas that have demonstrated a continuing pattern of economic decline, as identified by the Secretary of Labor.; and 
(3)by adding at the end the following:  (c)Minority definedIn this section, the term minority— 
(1)has the meaning given the term in section 308(b) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989; and (2)includes any indigenous person in the United States, including any territories of the United States.. 
(c)Additional information in annual reportSection 304(f)(3) of the Defense Production Act of 1950 (50 U.S.C. 4534(f)(3)) is amended by striking year. and inserting year, including the percentage of contracts awarded using Fund amounts to each of the groups described in section 108(a)(1)(B) (and, with respect to minorities, disaggregated by ethnic group), and the percentage of the total amount expended during such fiscal year on such contracts.. (d)Definition of national defenseSection 702(14) of the Defense Production Act of 1950 is amended by striking and critical infrastructure protection and restoration and inserting , critical infrastructure protection and restoration, and health emergency preparedness and response activities. 
6307.Securing essential medical materials 
(a)Statement of policySection 2(b) of the Defense Production Act of 1950 (50 U.S.C. 4502) is amended— (1)by redesignating paragraphs (3) through (8) as paragraphs (4) through (9), respectively; and 
(2)by inserting after paragraph (2) the following:  (3)authorities under this Act should be used when appropriate to ensure the availability of medical materials essential to national defense, including through measures designed to secure the drug supply chain, and taking into consideration the importance of United States competitiveness, scientific leadership and cooperation, and innovative capacity;. 
(b)Strengthening domestic capabilitySection 107 of the Defense Production Act of 1950 (50 U.S.C. 4517) is amended— (1)in subsection (a), by inserting (including medical materials) after materials; and 
(2)in subsection (b)(1), by inserting (including medical materials such as drugs to diagnose, cure, mitigate, treat, or prevent disease that essential to national defense) after essential materials. (c)Strategy on securing supply chains for medical articlesTitle I of the Defense Production Act of 1950 (50 U.S.C. 4511 et seq.) is amended by adding at the end the following: 
 
109.Strategy on securing supply chains for medical materials 
(a)In generalNot later than 180 days after the date of the enactment of this section, the President, in consultation with the Secretary of Health and Human Services, the Secretary of Commerce, the Secretary of Homeland Security, and the Secretary of Defense, shall transmit a strategy to the appropriate Members of Congress that includes the following: (1)A detailed plan to use the authorities under this title and title III, or any other provision of law, to ensure the supply of medical materials (including drugs to diagnose, cure, mitigate, treat, or prevent disease) essential to national defense, to the extent necessary for the purposes of this Act. 
(2)An analysis of vulnerabilities to existing supply chains for such medical articles, and recommendations to address the vulnerabilities. (3)Measures to be undertaken by the President to diversify such supply chains, as appropriate and as required for national defense. 
(4)A discussion of— (A)any significant effects resulting from the plan and measures described in this subsection on the production, cost, or distribution of vaccines or any other drugs (as defined under section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321)); 
(B)a timeline to ensure that essential components of the supply chain for medical materials are not under the exclusive control of a foreign government in a manner that the President determines could threaten the national defense of the United States; and (C)efforts to mitigate any risks resulting from the plan and measures described in this subsection to United States competitiveness, scientific leadership, and innovative capacity, including efforts to cooperate and proactively engage with United States allies. 
(b)Progress reportFollowing submission of the strategy under subsection (a), the President shall submit to the appropriate Members of Congress an annual progress report evaluating the implementation of the strategy, and may include updates to the strategy as appropriate. The strategy and progress reports shall be submitted in unclassified form but may contain a classified annex. (c)Appropriate members of congressThe term appropriate Members of Congress means the Speaker, majority leader, and minority leader of the House of Representatives, the majority leader and minority leader of the Senate, the Chairman and Ranking Member of the Committees on Armed Services and Financial Services of the House of Representatives, and the Chairman and Ranking Member of the Committees on Armed Services and Banking, Housing, and Urban Affairs of the Senate.. 
6308.GAO report 
(a)In generalNot later than 270 days after the date of the enactment of this Act, and annually thereafter, the Comptroller General of the United States shall submit to the appropriate congressional committees a report on ensuring that the United States Government has access to the medical supplies and equipment necessary to respond to future pandemics and public health emergencies, including recommendations with respect to how to ensure that the United States supply chain for diagnostic tests (including serological tests), personal protective equipment, vaccines, and therapies is better equipped to respond to emergencies, including through the use of funds in the Defense Production Act Fund under section 304 of the Defense Production Act of 1950 (50 U.S.C. 4534) to address shortages in that supply chain. (b)Review of assessment and plan (1)In generalNot later than 30 days after each of the submission of the reports described in subsections (a) and (b) of section 5405, the Comptroller General of the United States shall submit to the appropriate congressional committees an assessment of such reports, including identifying any gaps and providing any recommendations regarding the subject matter in such reports. 
(2)Monthly reviewNot later than a month after the submission of the assessment under paragraph (1), and monthly thereafter, the Comptroller General shall issue a report to the appropriate congressional committees with respect to any updates to the reports described in subsections (a) and (b) of section 5405 that were issued during the previous 1-month period, containing an assessment of such updates, including identifying any gaps and providing any recommendations regarding the subject matter in such updates. 6309.DefinitionsIn this title: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means the Committees on Appropriations, Armed Services, Energy and Commerce, Financial Services, Homeland Security, and Veterans’ Affairs of the House of Representatives and the Committees on Appropriations, Armed Services, Banking, Housing, and Urban Affairs, Health, Education, Labor, and Pensions, Homeland Security and Governmental Affairs, and Veterans’ Affairs of the Senate. (2)COVID–19 emergency periodThe term COVID–19 emergency period means the period beginning on the date of enactment of this Act and ending after the end of the incident period for the emergency declared on March 13, 2020, by the President under section 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 4121 et seq.) relating to the Coronavirus Disease 2019 (COVID–19) pandemic. 
(3)Relevant stakeholderThe term relevant stakeholder means— (A)representative private sector entities; 
(B)representatives of the nonprofit sector; and (C)representatives of labor organizations representing workers, including unions that represent health workers, manufacturers, public sector employees, and service sector workers. 
(4)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession of the United States. LXIVOther Matters 6401.FAA rating of civilian pilots of the Department of Defense (a)Eligibility for certain ratingsNot later than 18 months after the date of the enactment of this Act, the Administrator of the Federal Aviation Administration shall revise section 61.73 of title 14, Code of Federal Regulations to ensure that a Department of Defense civilian pilot is eligible for a rating based on qualifications earned as a Department of Defense pilot, pilot instructor, or pilot examiner in the same manner that a military pilot is eligible for such a rating based on qualifications earned as a military pilot, pilot instructor, or pilot examiner. 
(b)DefinitionsIn this section:  (1)The term Department of Defense civilian pilot— 
(A)means an individual, other than a military pilot, who is employed as a pilot by the Department of Defense; and (B)does not include a contractor of the Department of Defense. 
(2)The term military pilot means a military pilot, as such term is used in section 61.73 of title 14, Code of Federal Regulations (as in effect on the date of the enactment of this Act). 6402.Property disposition for affordable housingSection 5334(h)(1) of title 49, United States Code, is amended to read as follows: 
 
(1)In generalIf a recipient of assistance under this chapter decides an asset acquired under this chapter at least in part with that assistance is no longer needed for the purpose for which such asset was acquired, the Secretary may authorize the recipient to transfer such asset to— (A)a local governmental authority to be used for a public purpose with no further obligation to the Government if the Secretary decides— 
(i)the asset will remain in public use for at least 5 years after the date the asset is transferred; (ii)there is no purpose eligible for assistance under this chapter for which the asset should be used; 
(iii)the overall benefit of allowing the transfer is greater than the interest of the Government in liquidation and return of the financial interest of the Government in the asset, after considering fair market value and other factors; and (iv)through an appropriate screening or survey process, that there is no interest in acquiring the asset for Government use if the asset is a facility or land; or 
(B)a local governmental authority, nonprofit organization, or other third party entity to be used for the purpose of transit-oriented development with no further obligation to the Government if the Secretary decides— (i)the asset is a necessary component of a proposed transit-oriented development project; 
(ii)the transit-oriented development project will increase transit ridership; (iii)at least 40 percent of the housing units offered in the transit-oriented development, including housing units owned by nongovernmental entities, are legally binding affordability restricted to tenants with incomes at or below 60 percent of the area median income and owners with incomes at or below 60 percent the area median income, which shall include at least 20 percent of such housing units offered restricted to tenants with incomes at or below 30 percent of the area median income and owners with incomes at or below 30 percent the area median income;  
(iv)the asset will remain in use as described in this section for at least 30 years after the date the asset is transferred; and (v)with respect to a transfer to a third party entity— 
(I)a local government authority or nonprofit organization is unable to receive the property; (II)the overall benefit of allowing the transfer is greater than the interest of the Government in liquidation and return of the financial interest of the Government in the asset, after considering fair market value and other factors; and 
(III)the third party has demonstrated a satisfactory history of construction or operating an affordable housing development.. 6403.Requirement to establish a national network for microelectronics research and developmentSection 9903(b)(1) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended in the matter preceding subparagraph (A) by striking may and inserting shall. 
6404.Definition of State for purposes of Omnibus Crime Control and Safe Streets Act of 1968Section 901(a)(2) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10251(a)(2)) is amended by striking Northern Mariana Islands and all that follows through Commonwealth of the Northern Mariana Islands. and inserting Northern Mariana Islands;. 6405.Advancing Mutual Interests and Growing Our Success (a)Nonimmigrant traders and investorsFor purposes of clauses (i) and (ii) of section 101(a)(15)(E) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(E)), Portugal shall be considered to be a foreign state described in such section if the Government of Portugal provides similar nonimmigrant status to nationals of the United States. 
(c)Modification of eligibility criteria for E visasSection 101(a)(15)(E) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(E)) is amended— (1)in the matter preceding clause (i)— 
(A)by inserting (or, in the case of an alien who acquired the relevant nationality through a financial investment and who has not previously been granted status under this subparagraph, the foreign state of which the alien is a national and in which the alien has been domiciled for a continuous period of not less than 3 years at any point before applying for a nonimmigrant visa under this subparagraph) before , and the spouse; and (B)by striking him and inserting such alien; and 
(2)by striking he each place such term appears and inserting the alien. 6406.Department of Veterans Affairs Governors Challenge grant program (a)Governors Challenge ProgramThe Secretary of Veterans Affairs shall carry out a grant program to be known as the Governors Challenge Program under which the Secretary shall provide technical assistance to States and American Indian and Alaska Native tribes for the development of veteran suicide prevention activities. 
(b)Governors Challenge Implementation Grant Program 
(1)AuthorityThe Secretary of Veterans Affairs shall carry out a grant program, to be known as the Governors Challenge Implementation Grant Program under which the Secretary shall make grants to eligible entities for the purpose of developing and implementing plans developed by the entities to prevent veteran suicides. (2)Eligible entitiesFor purposes of the grant program under paragraph (1), an eligible entity is a State or an American Indian or Alaska Native tribe— 
(A)that— (i)in the case of a State, develops a veteran suicide prevention plan, known as a Governors Challenge Action Plan; or 
(ii)in the case of an American Indian or Alaska Native tribe, develops a veteran suicide prevention plan; and (B)that submits to the Secretary a proposal for the implementation of such plan that contains such information and assurances as the Secretary may require. 
(3)Award of grantThe Secretary shall award grants under this subsection as follows: (A)For fiscal year 2022, the Secretary shall award grants to 20 eligible entities. 
(B)For each of fiscal years 2023 and 2024, the Secretary shall award grants to 24 eligible entities. (4)Amount of grant; limitation (A)AmountThe recipient of a grant under this subsection shall receive an amount of not more than $500,000 for any fiscal year for a maximum of three years. 
(B)Limitation on use of fundsThe recipient of a grant under this subsection may not use more than ten percent of the amount of the grant for administrative costs. (5)Authorization of appropriations (A)In generalThere is authorized to be appropriated to carry out this subsection— 
(i)$10,000,000 for fiscal year 2022; (ii)$12,000,000 for fiscal year 2023; and 
(iii)$14,000,000 for fiscal year 2024. (B)Relationship to other amountsAmounts authorized to be appropriated pursuant to subparagraph (A) shall be in addition to any other amounts otherwise available for the Governors Challenge Program. 
6407.Foreign Corruption Accountability 
(a)FindingsCongress finds the following: (1)When public officials and their allies use the mechanisms of government to engage in extortion or bribery, they impoverish their countries’ economic health and harm citizens.  
(2)By empowering the United States Government to hold to account foreign public officials and their associates who engage in extortion or bribery, the United States can deter malfeasance and ultimately serve the citizens of fragile countries suffocated by corrupt bureaucracies. (3)The Special Inspector General for Afghan Reconstruction’s 2016 report Corruption in Conflict: Lessons from the U.S. Experience in Afghanistan included the recommendation, Congress should consider enacting legislation that authorizes sanctions against foreign government officials or their associates who engage in corruption.. 
(b)Authorization of imposition of sanctions 
(1)In generalThe President may impose the sanctions described in paragraph (2) with respect to any foreign person who is an individual the President determines— (A)engages in public corruption activities against a United States person, including— 
(i)soliciting or accepting bribes; (ii)using the authority of the state to extort payments; or 
(iii)engaging in extortion; or (B)conspires to engage in, or knowingly and materially assists, sponsors, or provides significant financial, material, or technological support for any of the activities described in subparagraph (A). 
(2)Sanctions described 
(A)Inadmissibility to United StatesA foreign person who is subject to sanctions under this section shall be— (i)inadmissible to the United States; 
(ii)ineligible to receive a visa or other documentation to enter the United States; and (iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).  
(B)Current visas revoked 
(i)In generalThe visa or other entry documentation of a foreign person who is subject to sanctions under this section shall be revoked regardless of when such visa or other entry documentation is issued. (ii)Effect of revocationA revocation under clause (i) shall— 
(I)take effect immediately; and  (II)automatically cancel any other valid visa or entry documentation that is in the foreign person’s possession.  
(3)Exception to comply with law enforcement objectives and agreement regarding headquarters of United NationsSanctions described under paragraph (2) shall not apply to a foreign person if admitting the person into the United States— (A)would further important law enforcement objectives; or 
(B)is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations of the United States. (4)Termination of sanctionsThe President may terminate the application of sanctions under this subsection with respect to a foreign person if the President determines and reports to the appropriate congressional committees not later than 15 days before the termination of the sanctions that— 
(A)the person is no longer engaged in the activity that was the basis for the sanctions or has taken significant verifiable steps toward stopping the activity; (B)the President has received reliable assurances that the person will not knowingly engage in activity subject to sanctions under this part in the future; or  
(C)the termination of the sanctions is in the national security interests of the United States. (5)Regulatory authorityThe President shall issue such regulations, licenses, and orders as are necessary to carry out this subsection. 
(6)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means— (A)the Committee on the Judiciary, the Committee on Financial Services, and the Committee on Foreign Affairs of the House of Representatives; and 
(B)the Committee on the Judiciary, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Foreign Relations of the Senate. (c)Reports to Congress (1)In generalThe President shall submit to the appropriate congressional committees, in accordance with paragraph (2), a report that includes— 
(A)a list of each foreign person with respect to whom the President imposed sanctions pursuant to subsection (b) during the year preceding the submission of the report; (B)the number of foreign persons with respect to which the President— 
(i)imposed sanctions under subsection (b)(1) during that year; and (ii)terminated sanctions under subsection (b)(4) during that year; 
(C)the dates on which such sanctions were imposed or terminated, as the case may be; (D)the reasons for imposing or terminating such sanctions;  
(E)the total number of foreign persons considered under subsection (b)(3) for whom sanctions were not imposed; and (F)recommendations as to whether the imposition of additional sanctions would be an added deterrent in preventing public corruption. 
(2)Dates for submission 
(A)Initial reportThe President shall submit the initial report under paragraph (1) not later than 120 days after the date of the enactment of this Act. (B)Subsequent reportsThe President shall submit a subsequent report under paragraph (1) on December 10, or the first day thereafter on which both Houses of Congress are in session, of— 
(i)the calendar year in which the initial report is submitted if the initial report is submitted before December 10 of that calendar year; and (ii)each calendar year thereafter. 
(3)Form of report 
(A)In generalEach report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex. (B)ExceptionThe name of a foreign person to be included in the list required by paragraph (1)(A) may be submitted in the classified annex authorized by subparagraph (A) only if the President— 
(i)determines that it is vital for the national security interests of the United States to do so; and (ii)uses the annex in a manner consistent with congressional intent and the purposes of this Act. 
(4)Public availability 
(A)In generalThe unclassified portion of the report required by paragraph (1) shall be made available to the public, including through publication in the Federal Register. (B)Nonapplicability of confidentiality requirement with respect to visa recordsThe President shall publish the list required by paragraph (1)(A) without regard to the requirements of section 222(f) of the Immigration and Nationality Act (8 U.S.C. 1202(f)) with respect to confidentiality of records pertaining to the issuance or refusal of visas or permits to enter the United States. 
(5)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means— (A)the Committee on Appropriations, the Committee on Foreign Affairs, the Committee on Financial Services, and the Committee on the Judiciary of the House of Representatives; and 
(B)the Committee on Appropriations, the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on the Judiciary of the Senate. (d)Sunset (1)In generalThe authority to impose sanctions under subsection (b) and the requirements to submit reports under subsection (c) shall terminate on the date that is 6 years after the date of enactment of this Act. 
(2)Continuation in effect of sanctionsSanctions imposed under subsection (b) on or before the date specified in paragraph (1), and in effect as of such date, shall remain in effect until terminated in accordance with the requirements of subsection (b)(4). (e)DefinitionsIn this section: 
(1)EntityThe term entity means a partnership, association, trust, joint venture, corporation, group, subgroup, or other organization. (2)Foreign personThe term foreign person means a person that is not a United States person. 
(3)United States personThe term United States person means a person that is a United States citizen, permanent resident alien, entity organized under the laws of the United States or any jurisdiction within the United States (including foreign branches), or any person in the United States. (4)PersonThe term person means an individual or entity. 
(5)Public corruptionThe term public corruption means the unlawful exercise of entrusted public power for private gain, including by bribery, nepotism, fraud, or embezzlement. 6408.Justice for Victims of Kleptocracy (a)Forfeited property (1)In generalChapter 46 of title 18, United States Code, is amended by adding at the end the following: 
 
988.Accounting of certain forfeited property 
(a)AccountingThe Attorney General shall make available to the public an accounting of any property relating to foreign government corruption that is forfeited to the United States under section 981 or 982. (b)FormatThe accounting described under subsection (a) shall be published on the website of the Department of Justice in a format that includes the following: 
(1)A heading as follows: Assets stolen from the people of ______ and recovered by the United States, the blank space being filled with the name of the foreign government that is the target of corruption. (2)The total amount recovered by the United States on behalf of the foreign people that is the target of corruption at the time when such recovered funds are deposited into the Department of Justice Asset Forfeiture Fund or the Department of the Treasury Forfeiture Fund. 
(c)Updated websiteThe Attorney General shall update the website of the Department of Justice to include an accounting of any new property relating to foreign government corruption that has been forfeited to the United States under section 981 or 982 not later than 14 days after such forfeiture, unless such update would compromise an ongoing law enforcement investigation.. (2)Clerical amendmentThe table of sections for chapter 46 of title 18, United States Code, is amended by adding at the end the following: 
 
 
988. Accounting of certain forfeited property.. 
(b)Sense of CongressIt is the sense of Congress that recovered assets be returned for the benefit of the people harmed by the corruption under conditions that reasonably ensure the transparent and effective use, administration and monitoring of returned proceeds. 6409.Expansion of scope of Department of Veterans Affairs open burn pit registry to include open burn pits in Egypt and SyriaSection 201(c)(2) of the Dignified Burial and Other Veterans’ Benefits Improvement Act of 2012 (Public Law 112–260; 38 U.S.C. 527 note) is amended, in the matter before subparagraph (A), by striking or Iraq and inserting , Iraq, Egypt, or Syria. 
6410.Extension of period of eligibility by reason of school closures due to emergency and other situations under Department of Veterans Affairs training and rehabilitation program for veterans with service-connected disabilitiesSection 3103 of title 38, United States Code, is amended— (1)in subsection (a), by striking or (g) and inserting (g), or (h); and 
(2)by adding at the end the following new subsection:  (h) (1)In the case of a veteran who is eligible for a vocational rehabilitation program under this chapter and who is prevented from participating in the vocational rehabilitation program within the period of eligibility prescribed in subsection (a) because of a covered reason, as determined by the Secretary, such period of eligibility— 
(A)shall not run during the period the veteran is so prevented from participating in such program; and (B)shall again begin running on a date determined by the Secretary that is— 
(i)not earlier than the first day after the veteran is able to resume participation in a vocational rehabilitation program under this chapter; and (ii)not later than 90 days after that day. 
(2)In this subsection, a covered reason is— (A)the temporary or permanent closure of an educational institution by reason of an emergency situation; or 
(B)another reason that prevents the veteran from participating in the vocational rehabilitation program, as determined by the Secretary.. 6411.Extension of time limitation for use of entitlement under Department of Veterans Affairs educational assistance programs by reason of school closures due to emergency and other situations (a)Montgomery GI BillSection 3031 of title 38, United States Code, is amended— 
(1)in subsection (a), by inserting and subsection (i) after through (g); and (2)by adding at the end the following new subsection: 
 
(i) 
(1)In the case of an individual eligible for educational assistance under this chapter who is prevented from pursuing the individual's chosen program of education before the expiration of the 10-year period for the use of entitlement under this chapter otherwise applicable under this section because of a covered reason, as determined by the Secretary, such 10-year period— (A)shall not run during the period the individual is so prevented from pursuing such program; and 
(B)shall again begin running on a date determined by the Secretary that is— (i)not earlier than the first day after the individual is able to resume pursuit of a program of education with educational assistance under this chapter; and 
(ii)not later than 90 days after that day. (2)In this subsection, a covered reason is— 
(A)the temporary or permanent closure of an educational institution by reason of an emergency situation; or (B)another reason that prevents the individual from pursuing the individual’s chosen program of education, as determined by the Secretary.. 
(b)Post-9/11 Educational Assistance Section 3321(b)(1) of such title is amended— (1)by inserting (A) before Subsections; 
(2)by striking and (d) and inserting (d), and (i); and (3)by adding at the end the following new subparagraph: 
 
(B)Subsection (i) of section 3031 of this title shall apply with respect to the running of the 15-year period described in paragraphs (4)(A) and (5)(A) of this subsection in the same manner as such subsection applies under section 3031 with respect to the running of the 10-year period described in section 3031(a).. 6412.Exemption of certain Homeland Security fees for certain immediate relatives of an individual who received the Purple Heart (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security shall include on a certain application or petition an opportunity for certain immediate relatives of an individual who was awarded the Purple Heart to identify themselves as such an immediate relative.  
(b)Fee exemptionThe Secretary shall exempt certain immediate relatives of an individual who was awarded the Purple Heart, who identifies as such an immediate relative on a certain application or petition, from a fee with respect to a certain application or petition and any associated fee for biometrics.  (c)Pending applications and petitionsThe Secretary of Homeland Security may waive fees for a certain application or petition and any associated fee for biometrics for certain immediate relatives of an individual who was awarded the Purple Heart, if such application or petition is submitted not more than 90 days after the date of the enactment of this Act.  
(d)DefinitionIn this section: (1)Certain application or petitionThe term certain application or petition means— 
(A)an application using Form–400, Application for Naturalization (or any successor form); or (B)a petition using Form I-360, Petition for Amerasian, Widow(er), or Special Immigrant (or any successor form).  
(2)Certain immediate relatives of an individual who was awarded the Purple HeartThe term certain immediate relatives of an individual who was awarded the Purple Heart means an immediate relative of a living or deceased member of the Armed Forces who was awarded the Purple Heart and who is not a person ineligible for military honors pursuant to section 985(a) of title 10, United States Code.  (3)Immediate relativeThe term immediate relative has the meaning given such term in section 201(b) of the Immigration and Nationality Act (8 U.S.C. 1151(b)).  
6413.Payments to individuals who served during World War II in the United States Merchant Marine 
(a)Establishment of Compensation FundSubchapter II of chapter 5 of title 38, United States Code, is amended by adding at the end the following new section:  534.Merchant Mariner Equity Compensation Fund (a)Compensation Fund (1)There is in the general fund of the Treasury a fund to be known as the Merchant Mariner Equity Compensation Fund (in this section referred to as the compensation fund). 
(2)Subject to the availability of appropriations provided in advance in a appropriations Act specifically for the purpose of carrying out this section, and no other funding source, amounts in the compensation fund shall be available to the Secretary without fiscal year limitation to make payments to eligible individuals in accordance with this section. (b)Eligible Individuals (1)An eligible individual is an individual who— 
(A)during the one-year period beginning on the date of the enactment of this section, submits to the Secretary an application containing such information and assurances as the Secretary may require; (B)has not received benefits under the Servicemen's Readjustment Act of 1944 (Public Law 78–346); and 
(C)has engaged in qualified service. (2)For purposes of paragraph (1), a person has engaged in qualified service if, between December 7, 1941, and December 31, 1946, the person— 
(A)was a member of the United States merchant marine (including the Army Transport Service and the Naval Transport Service) serving as a crewmember of a vessel that was— (i)operated by the War Shipping Administration or the Office of Defense Transportation (or an agent of the Administration or Office); 
(ii)operated in waters other than inland waters, the Great Lakes, and other lakes, bays, and harbors of the United States; (iii)under contract or charter to, or property of, the Government of the United States; and 
(iv)serving the Armed Forces; and (B)while so serving, was licensed or otherwise documented for service as a crewmember of such a vessel by an officer or employee of the United States authorized to license or document the person for such service. 
(3)In determining the information and assurances required in the application pursuant to paragraph (1)(A), the Secretary shall accept a DD–214 form as proof of qualified service. (c)Amount of PaymentThe Secretary shall make one payment out of the compensation fund in the amount of $25,000 to an eligible individual. The Secretary shall make such a payment to eligible individuals in the order in which the Secretary receives the applications of the eligible individuals. Payments may only be made subject to the availability of funds provided in advance in an appropriations Act for this purpose. 
(d)Authorization of AppropriationsThere is authorized to be appropriated for fiscal year 2022 $125,000,000 for the compensation fund. Such amount shall remain available until expended. (e)ReportsThe Secretary shall include, in documents submitted to Congress by the Secretary in support of the President's budget for each fiscal year, detailed information on the operation of the compensation fund, including the number of applicants, the number of eligible individuals receiving benefits, the amounts paid out of the compensation fund, the administration of the compensation fund, and an estimate of the amounts necessary to fully fund the compensation fund for that fiscal year and each of the three subsequent fiscal years. 
(f)RegulationsThe Secretary shall prescribe regulations to carry out this section.. (b)RegulationsNot later than 180 days after the date of the enactment of this Act, the Secretary shall prescribe the regulations required under section 534(f) of title 38, United States Code, as added by subsection (a). 
(c)Clerical AmendmentThe table of sections at the beginning of such chapter is amended by inserting after the item related to section 532 the following new item:   534. Merchant Mariner Equity Compensation Fund.. 6414.Resolution of controversies under Servicemembers Civil Relief Act (a)In generalSection 102 of the Servicemembers Civil Relief Act (50 U.S.C. 3912) is amended by adding at the end the following new subsection: 
 
(d)Written consent required for arbitrationNotwithstanding any other provision of law, whenever a contract with a servicemember, or a servicemember and the servicemember’s spouse jointly, provides for the use of arbitration to resolve a controversy subject to a provision of this Act and arising out of or relating to such contract, arbitration may be used to settle such controversy only if, after such controversy arises, all parties to such controversy consent in writing to use arbitration to settle such controversy.. (b)ApplicabilitySubsection (d) of such section, as added by subsection (a), shall apply with respect to contracts entered into, amended, altered, modified, renewed, or extended after the date of the enactment of this Act.  
6415.Limitation on waiver of rights and protections under Servicemembers Civil Relief Act 
(a)In generalSection 107(a) of the Servicemembers Civil Relief Act (50 U.S.C. 3918(a)) is amended— (1)in the second sentence, by inserting and if it is made after a specific dispute has arisen and the dispute is identified in the waiver after to which it applies; and 
(2)in the third sentence, by inserting and if it is made after a specific dispute has arisen and the dispute is identified in the waiver after period of military service. (b)ApplicabilityThe amendment made by subsection (a) shall apply with respect to waivers made on or after the date of the enactment of this Act. 
6416.Clarification of private right of action under Servicemembers Civil Relief ActSection 802(a) of the Servicemembers Civil Relief Act (50 U.S.C. 4042(a)) is amended— (1)in the matter preceding paragraph (1), by inserting , notwithstanding any previous agreement to the contrary, after may; and 
(2)in paragraph (3), by striking , notwithstanding any previous agreement to the contrary. 6417.Prohibition on United States persons from purchasing or selling Russian sovereign debt (a)Prohibition (1)In generalNot later than 30 days after the date of the enactment of this Act, the President shall issue regulations to prohibit United States persons from purchasing or selling Russian sovereign debt that is issued or executed on or after the date that is 60 days after such date of enactment. 
(2)Russian sovereign debt definedIn this subsection, the term Russian sovereign debt means— (A)bonds issued by the Russian Central Bank, the Russian National Wealth Fund, the Russian Federal Treasury, or agents or affiliates of any such institution, regardless of the currency in which they are denominated and with a maturity of more than 14 days; 
(B)foreign exchange swap agreements with the Russian Central Bank, the Russian National Wealth Fund, or the Russian Federal Treasury, regardless of the currency in which they are denominated and with a duration of more than 14 days; and (C)any other financial instrument, the maturity or duration of which is more than 14 days, that the President determines represents the sovereign debt of Russia. 
(3)Requirement to publish guidanceThe President shall publish guidance on the implementation of the regulations issued pursuant to paragraph (1) concurrently with the publication of such regulations. (b)Report (1)In generalNot later than 90 days after the regularly scheduled general election for Federal office in 2022, and each regularly scheduled general election for Federal office thereafter, the Director of National Intelligence, in consultation with the Director of the Federal Bureau of Investigation, the Director of the National Security Agency, and the Director of the Central Intelligence Agency, shall submit to the President, the Secretary of State, the Secretary of the Treasury, and the appropriate congressional committees and leadership a report on whether there is or is not significant evidence available for the Director to determine that the Government of Russia, or any person acting as an agent of or on behalf of that government, knowingly engaged in interference in such general election or any other election for Federal office held since the most recent prior regularly scheduled general election for Federal office, including an identification of any officials of that government, or persons acting aagents of or on behalf of that government, that knowingly engaged in interference in any such election. 
(2)Additional reportIf the Director of Intelligence— (A)determines in a report submitted under paragraph (1) that there is not significant evidence available for the Director to determine that the Government of Russia, or any person acting as an agent of or on behalf of that government, knowingly engaged in interference in any election described in paragraph (1); and 
(B)subsequently determines that there is significant evidence available for the Director to make such a determination, the Director shall submit to the President, the Secretary of State, the Secretary of the Treasury, and the appropriate congressional committees and leadership a report on such subsequent determination not later than 30 days after making that determination. (3)FormEach report required by this subsection shall be submitted in unclassified form, but may include a classified annex. 
(c)Suspension authority 
(1)In generalThe President may, for the period of time described in paragraph (3), suspend the application of any prohibition on United States persons from engaging in transactions described in subsection (a) if, not later than 30 days after the date on which a report described in subsection (b) is submitted to the officials described in subsection (b) and the appropriate congressional committees and leadership with respect to a regularly scheduled general election for Federal office, the President— (A)determines that there is not significant evidence available for the President to determine that the Government of Russia, or any person acting as an agent of or on behalf of that government, knowingly engaged in interference in such general election or any other election for Federal office held since the most recent prior regularly scheduled general election for Federal office; and 
(B)submits to the appropriate congressional committees and leadership a report that contains the determination of the President under subparagraph (A) and a justification for the determination. (2)Clarification regarding suspensionIf— 
(A)the President suspends the application of any prohibition on United States persons from engaging in transactions described in subsection (a); (B)such United States persons engage in transactions described in subsection (a) involving Russian sovereign debt that is issued during the period of time in which the suspension is in effect; and 
(C)such United States persons are subject to the application of any prohibition on United States persons from engaging in transactions described in subsection (a) after such period of time in which the suspension is in effect, such United States persons may not be subject to any prohibition on United States persons from engaging in transactions described in subsection (a) with respect to engaging in transactions involving Russian sovereign debt described in subparagraph (B). (3)Time period describedThe period of time described in this paragraph is the period— 
(A)beginning after the 60-day period described in paragraph (1)(B); and (B)ending on or before the date that is 60 days after the date of the next regularly scheduled general election for Federal office. 
(d)Waiver authorityThe President may waive the application of any prohibition on United States persons from engaging in transactions described in subsection (a) if the President— (1)determines that the waiver is in the vital national security interests of the United States; and 
(2)submits to the appropriate congressional committees and leadership a report that contains the determination of the President under subparagraph (A). (e)DefinitionsIn this section: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, the Committee on Finance, the Select Committee on Intelligence, and the Committee on Rules and Administration of the Senate; and 
(B)the Committee on Financial Services, the Committee on Foreign Affairs, the Committee on Ways and Means, the Permanent Select Committee on Intelligence, and the Committee on House Administration of the House of Representatives. (2)Appropriate congressional committees and leadershipThe term appropriate congressional committees and leadership means— 
(A)the appropriate congressional committees; (B)the majority leader and minority leader of the Senate; and 
(C)the Speaker, the majority leader, and the minority leader of the House of Representatives. (3)Elections for federal officeThe term elections for Federal office has the meaning given such term in the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.), except that such term does not include a special election. 
(4)Interference in elections for federal officeThe term interference, with respect to an election for Federal office: (A)Means any of the following actions of the government of a foreign country, or any person acting as an agent of or on behalf of such a government, undertaken with the intent to influence the election: 
(i)Obtaining unauthorized access to election and campaign infrastructure or related systems or data and releasing such data or modifying such infrastructure, systems, or data. (ii)Blocking or degrading otherwise legitimate and authorized access to election and campaign infrastructure or related systems or data. 
(iii)Contributions or expenditures for advertising, including on the internet. (iv)Using social or traditional media to spread significant amounts of false information to individuals in the United States. 
(B)Does not include communications clearly attributable to news and media outlets which are publicly and explicitly either controlled or in large part funded by the government of a foreign country. (5)KnowinglyThe term knowingly, with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result. 
(6)PersonThe term person means an individual or entity. (7)United states personThe term United States person means— 
(A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or (B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity. 
6418.Addition of Virgin Islands visa waiver to Guam and Northern Mariana Islands visa waiver 
(a)In generalSection 212(l) of the Immigration and Nationality Act (8 U.S.C. 1182(l)) is amended to read as follows:  (l)Guam and northern mariana islands visa waiver program; virgin islands visa waiver program (1)In generalThe requirement of subsection (a)(7)(B)(i) may be waived by the Secretary of Homeland Security, in the case of an alien applying for admission as a nonimmigrant visitor for business or pleasure and solely for entry into and stay in Guam or the Commonwealth of the Northern Mariana Islands, or the Virgin Islands of the United States, for a period not to exceed 45 days, if the Secretary of Homeland Security, after consultation with the Secretary of the Interior, the Secretary of State, and the Governor of Guam and the Governor of the Commonwealth of the Northern Mariana Islands, or the Governor of the Virgin Islands of the United States, as the case may be, determines that— 
(A)an adequate arrival and departure control system has been developed in Guam and the Commonwealth of the Northern Mariana Islands, and the Virgin Islands of the United States; and (B)such a waiver does not represent a threat to the welfare, safety, or security of the United States or its territories and commonwealths. 
(2)Alien waiver of rightsAn alien may not be provided a waiver under this subsection unless the alien has waived any right— (A)to review or appeal under this Act an immigration officer’s determination as to the admissibility of the alien at the port of entry into Guam or the Commonwealth of the Northern Mariana Islands, or the Virgin Islands of the United States; or 
(B)to contest, other than on the basis of an application for withholding of removal under section 241(b)(3) of this Act or under the Convention Against Torture, or an application for asylum if permitted under section 208 of this Act, any action for removal of the alien. (3)RegulationsAll necessary regulations to implement this subsection shall be promulgated by the Secretary of Homeland Security, in consultation with the Secretary of the Interior and the Secretary of State. The promulgation of such regulations shall be considered a foreign affairs function for purposes of section 553(a) of title 5, United States Code. At a minimum, such regulations should include, but not necessarily be limited to— 
(A)a listing of all countries whose nationals may obtain the waivers provided by this subsection; and (B)any bonding requirements for nationals of some or all of those countries who may present an increased risk of overstays or other potential problems, if different from such requirements otherwise provided by law for nonimmigrant visitors. 
(4)FactorsIn determining whether to grant or continue providing the waiver under this paragraph to nationals of any country, the Secretary of Homeland Security, in consultation with the Secretary of the Interior and the Secretary of State, shall consider all factors that the Secretary deems relevant, including electronic travel authorizations, procedures for reporting lost and stolen passports, repatriation of aliens, rates of refusal for nonimmigrant visitor visas, overstays, exit systems, and information exchange. (5)SuspensionThe Secretary of Homeland Security shall monitor the admission of nonimmigrant visitors to Guam and the Commonwealth of the Northern Mariana Islands, and the Virgin Islands of the United States, under this subsection. If the Secretary determines that such admissions have resulted in an unacceptable number of visitors from a country remaining unlawfully in Guam or the Commonwealth of the Northern Mariana Islands, or the Virgin Islands of the United States, unlawfully obtaining entry to other parts of the United States, or seeking withholding of removal or asylum, or that visitors from a country pose a risk to law enforcement or security interests of Guam or the Commonwealth of the Northern Mariana Islands, or the Virgin Islands of the United States, or of the United States (including the interest in the enforcement of the immigration laws of the United States), the Secretary shall suspend the admission of nationals of such country under this subsection. The Secretary of Homeland Security may in the Secretary’s discretion suspend the Guam and Northern Mariana Islands visa waiver program, or the Virgin Islands visa waiver program, at any time, on a country-by-country basis, for other good cause. 
(6)Addition of countriesThe Governor of Guam and the Governor of the Commonwealth of the Northern Mariana Islands, or the Governor of the Virgin Islands of the United States, may request the Secretary of the Interior and the Secretary of Homeland Security to add a particular country to the list of countries whose nationals may obtain the waiver provided by this subsection, and the Secretary of Homeland Security may grant such request after consultation with the Secretary of the Interior and the Secretary of State, and may promulgate regulations with respect to the inclusion of that country and any special requirements the Secretary of Homeland Security, in the Secretary’s sole discretion, may impose prior to allowing nationals of that country to obtain the waiver provided by this subsection.. (b)Regulations deadlineNot later than one year after the date of enactment of this Act, the Secretary of Homeland Security, in consultation with the Secretary of the Interior and the Secretary of State, shall promulgate any necessary regulations as described in subsection (a) required to implement the waiver provided in such subsection for the Virgin Islands. 
(c)Waiver countriesThe regulations described in subsection (b) shall include a listing of all member or associate member countries of the Caribbean Community (CARICOM) whose nationals may obtain, on a country-by-country basis, the waiver provided by this section, except that such regulations shall not provide for a listing of any country if the Secretary of Homeland Security determines that such country’s inclusion on such list would represent a threat to the welfare, safety, or security of the United States or its territories and commonwealths. (d)Conforming amendments (1)Documentation requirementsSection 212(a)(7)(B)(iii) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(7)(B)(iii)) is amended to read as follows: 
 
(iii)Special visa waiver programsFor a provision authorizing waiver of clause (i) in the case of visitors to Guam or the Commonwealth of the Northern Mariana Islands, or the Virgin Islands of the United States, see subsection (l).. (2)Admission of nonimmigrantsSection 214(a)(1) of such Act (8 U.S.C. 1184(a)(1)) is amended by striking Guam or the Commonwealth of the Northern Mariana Islands each place such term appears and inserting Guam or the Commonwealth of the Northern Mariana Islands, or the Virgin Islands of the United States. 
(e)FeesThe Secretary of Homeland Security shall establish an administrative processing fee to be charged and collected from individuals seeking to enter the Virgin Islands in accordance with section 212(l) of the Immigration and Nationality Act (8 U.S.C. 1182(l)), as amended by this Act. Such fee shall be set at a level that will ensure recovery of the full costs of such processing, any additional costs associated with the administration of the fees collected, and any sums necessary to offset reduced collections of the nonimmigrant visa fee or the electronic travel authorization fee that otherwise would have been collected from such individuals. 6419.Threshold for reporting additions to toxics release inventorySection 7321 of the PFAS Act of 2019 (15 U.S.C. 8921) is amended— 
(1)in subsection (b), by adding at the end the following:   (3)LimitationSection 372.38 of title 40, Code of Federal Regulations (or any successor regulation), shall not apply to a chemical described in paragraph (1) unless the Administrator, in accordance with paragraph (2)(B), revises the threshold for reporting such chemical to 10,000 pounds.; 
(2)in subsection (c), by adding at the end the following:  (3)LimitationSection 372.38 of title 40, Code of Federal Regulations (or any successor regulation), shall not apply to the substances and classes of substances included in the toxics release inventory under paragraph (1) unless the Administrator, in accordance with paragraph (2)(B), revises the threshold for reporting such substances and class of substances to 10,000 pounds.; and 
(3)in subsection (d), by adding at the end the following:  (4)LimitationSection 372.38 of title 40, Code of Federal Regulations (or any successor regulation), shall not apply to the substances and classes of substances described in paragraph (2) unless the Administrator sets a 10,000 pound reporting threshold for such substances and classes of substances.. 
6420.National primary drinking water regulations for PFAS 
(a)National drinking water regulationsSection 1412(b) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)) is amended by adding at the end the following:  (16)Perfluoroalkyl and polyfluoroalkyl substances (A)In generalNot later than 2 years after the date of enactment of this paragraph, the Administrator shall, after notice and opportunity for public comment, promulgate a national primary drinking water regulation for perfluoroalkyl and polyfluoroalkyl substances, which shall, at a minimum, include standards for— 
(i)perfluorooctanoic acid (commonly referred to as PFOA); and (ii)perfluorooctane sulfonic acid (commonly referred to as PFOS). 
(B)Alternative procedures 
(i)In generalNot later than 1 year after the validation by the Administrator of an equally effective quality control and testing procedure to ensure compliance with the national primary drinking water regulation promulgated under subparagraph (A) to measure the levels described in clause (ii) or other methods to detect and monitor perfluoroalkyl and polyfluoroalkyl substances in drinking water, the Administrator shall add the procedure or method as an alternative to the quality control and testing procedure described in such national primary drinking water regulation by publishing the procedure or method in the Federal Register in accordance with section 1401(1)(D). (ii)Levels describedThe levels referred to in clause (i) are— 
(I)the level of a perfluoroalkyl or polyfluoroalkyl substance; (II)the total levels of perfluoroalkyl and polyfluoroalkyl substances; and 
(III)the total levels of organic fluorine. (C)InclusionsThe Administrator may include a perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances on— 
(i)the list of contaminants for consideration of regulation under paragraph (1)(B)(i), in accordance with such paragraph; and (ii)the list of unregulated contaminants to be monitored under section 1445(a)(2)(B)(i), in accordance with such section. 
(D)MonitoringWhen establishing monitoring requirements for public water systems as part of a national primary drinking water regulation under subparagraph (A) or subparagraph (G)(ii), the Administrator shall tailor the monitoring requirements for public water systems that do not detect or are reliably and consistently below the maximum contaminant level (as defined in section 1418(b)(2)(B)) for the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances subject to the national primary drinking water regulation. (E)Health protectionThe national primary drinking water regulation promulgated under subparagraph (A) shall be protective of the health of subpopulations at greater risk, as described in section 1458. 
(F)Health risk reduction and cost analysisIn meeting the requirements of paragraph (3)(C), the Administrator may rely on information available to the Administrator with respect to one or more specific perfluoroalkyl or polyfluoroalkyl substances to extrapolate reasoned conclusions regarding the health risks and effects of a class of perfluoroalkyl or polyfluoroalkyl substances of which the specific perfluoroalkyl or polyfluoroalkyl substances are a part. (G)Regulation of additional substances (i)DeterminationThe Administrator shall make a determination under paragraph (1)(A), using the criteria described in clauses (i) through (iii) of that paragraph, whether to include a perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances in the national primary drinking water regulation under subparagraph (A) not later than 18 months after the later of— 
(I)the date on which the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances is listed on the list of contaminants for consideration of regulation under paragraph (1)(B)(i); and (II)the date on which— 
(aa)the Administrator has received the results of monitoring under section 1445(a)(2)(B) for the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances; or (bb)the Administrator has received reliable water data or water monitoring surveys for the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances from a Federal or State agency that the Administrator determines to be of a quality sufficient to make a determination under paragraph (1)(A). 
(ii)Primary drinking water regulations 
(I)In generalFor each perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances that the Administrator determines to regulate under clause (i), the Administrator— (aa)not later than 18 months after the date on which the Administrator makes the determination, shall propose a national primary drinking water regulation for the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances; and 
(bb)may publish the proposed national primary drinking water regulation described in item (aa) concurrently with the publication of the determination to regulate the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances. (II)Deadline (aa)In generalNot later than 1 year after the date on which the Administrator publishes a proposed national primary drinking water regulation under clause (i)(I) and subject to item (bb), the Administrator shall take final action on the proposed national primary drinking water regulation. 
(bb)ExtensionThe Administrator, on publication of notice in the Federal Register, may extend the deadline under item (aa) by not more than 6 months. (H)Health advisory 
(i)In generalSubject to clause (ii), the Administrator shall publish a health advisory under paragraph (1)(F) for a perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances not subject to a national primary drinking water regulation not later than 1 year after the later of— (I)the date on which the Administrator finalizes a toxicity value for the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances; and 
(II)the date on which the Administrator validates an effective quality control and testing procedure for the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances. (ii)WaiverThe Administrator may waive the requirements of clause (i) with respect to a perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl and polyfluoroalkyl substances if the Administrator determines that there is a substantial likelihood that the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances will not occur in drinking water with sufficient frequency to justify the publication of a health advisory, and publishes such determination, including the information and analysis used, and basis for, such determination, in the Federal Register..  
(b)EnforcementNotwithstanding any other provision of law, the Administrator of the Environmental Protection Agency may not impose financial penalties for the violation of a national primary drinking water regulation (as defined in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f)) with respect to a perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances for which a national primary drinking water regulation has been promulgated under section 1412(b)(16) of the Safe Drinking Water Act earlier than the date that is 5 years after the date on which the Administrator promulgates the national primary drinking water regulation. 6421.PFAS data callSection 8(a)(7) of the Toxic Substances Control Act (15 U.S.C. 2607(a)(7)) is amended by inserting that contains at least one fully fluorinated carbon atom, after perfluoroalkyl or polyfluoroalkyl substance.  
6422.EPA requirement for submission of analytical reference standards for PFAS 
(a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall require each covered entity to submit to the Administrator an analytical reference standard for each perfluoroalkyl or polyfluoroalkyl substance with at least one fully fluorinated carbon atom manufactured by the covered entity after the date that is 10 years prior to the date of enactment of this Act. (b)UsesThe Administrator may— 
(1)use an analytical reference standard submitted under this section only for— (A)the development of information, protocols, and methodologies, which may be carried out by an entity determined appropriate by the Administrator; and 
(B)activities relating to the implementation or enforcement of Federal requirements; and (2)provide an analytical reference standard submitted under this section to a State, to be used only for— 
(A)the development of information, protocols, and methodologies, which may be carried out by an entity determined appropriate by the State; and (B)activities relating to the implementation or enforcement of State requirements. 
(c)ProhibitionNo person receiving an analytical reference standard submitted under this section may use or transfer the analytical reference standard for a commercial purpose. (d)DefinitionsIn this section: 
(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.  (2)Covered entityThe term covered entity means a manufacturer of a perfluoroalkyl or polyfluoroalkyl substance with at least one fully fluorinated carbon atom. 
(3)Manufacture; StateThe terms manufacture and State have the meanings given those terms in section 3 of the Toxic Substances Control Act (15 U.S.C. 2602). 6423.Review of Standard Occupational Classification SystemThe Director of the Office of Management and Budget shall not later than 30 days after the date of the enactment of this Act, categorize public safety telecommunicators as a protective service occupation under the Standard Occupational Classification System.  
6424.Eligibility for interment in national cemeteries 
(a)In generalSection 2402(a)(10) of title 38, United States Code, is amended— (1)by striking the period at the end and inserting ; or; and 
(2)by adding at the end the following new subparagraph:  (B)who— 
(i)the Secretary determines served honorably with a special guerrilla unit or irregular forces operating from a base in Laos in support of the Armed Forces of the United States at any time during the period beginning February 28, 1961, and ending May 7, 1975; and (ii)at the time of the individual’s death— 
(I)was a citizen of the United States or an alien lawfully admitted for permanent residence in the United States; and (II)resided in the United States.. 
(b)Effective dateThe amendments made by this section shall have effect as if included in the enactment of section 251(a) of title II of the Military Construction, Veterans Affairs, and Related Agencies Appropriations Act, 2018 (division J of Public Law 115–141; 132 Stat. 824). 6425.Afghanistan Refuge Special Envoy (a)In generalThere is established in the Executive Office of the President an Afghanistan Refuge Special Envoy. 
(b)ResponsibilitiesThe Afghanistan Refuge Special Envoy shall— (1)coordinate with the Secretary of State and the heads of other relevant Executive agencies (as defined under section 105 of title 5, United States Code) to oversee the evacuation of persons from Afghanistan to the United States; and 
(2)coordinate with the Director of the Office of Refugee Resettlement to connect individuals evacuated from Afghanistan to the United States with organizations that can facilitate the resettlement of such individuals in the United States. (c)AppointmentThe President shall appoint the Afghanistan Refuge Special Envoy. 
(d)Non-competitive service positionThe position established under this section shall not be a competitive service position. (e)TerminationThe position established under this section shall terminate on the date that is two years after the date of the enactment of this Act. 
6426.Authority of President to appoint successors to members of Board of Visitors of military academies whose terms have expired 
(a)United States Military AcademySection 7455(b) of title 10, United States Code, is amended by striking is appointed and inserting is appointed by the President. (b)United States Naval AcademySection 8468(b) of title 10, United States Code, is amended by striking is appointed and inserting is appointed by the President. 
(c)United States Air Force AcademySection 9455(b)(1) of title 10, United States Code, is amended by striking is designated and inserting is designated by the President. (d)United States Coast Guard AcademySection 1903(b)(2)(B) of title 14, United States Code, is amended by striking is appointed and inserting is appointed by the President. 
6427.Authorization for United States participation in the Coalition for Epidemic Preparedness Innovations 
(a)In generalThe United States is hereby authorized to participate in the Coalition for Epidemic Preparedness Innovations (Coalition). (b)DesignationThe President is authorized to designate an employee of the relevant Federal department or agency providing the majority of United States contributions to the Coalition, who should demonstrate knowledge and experience in the fields of development and public health, epidemiology, or medicine, to serve— 
(1)on the Investors Council of the Coalition; and (2)if nominated by the President, on the Board of Directors of the Coalition, as a representative of the United States. 
(c)Reports to congressNot later than 180 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report that includes the following: (1)The United States planned contributions to the Coalition and the mechanisms for United States participation in such Coalition. 
(2)The manner and extent to which the United States shall participate in the governance of the Coalition. (3)How participation in the Coalition supports relevant United States Government strategies and programs in health security and biodefense, including— 
(A)the Global Health Security Strategy required by section 7058(c)(3) of division K of the Consolidated Appropriations Act, 2018 (Public Law 115–141); (B)the applicable revision of the National Biodefense Strategy required by section 1086 of the National Defense Authorization Act for Fiscal Year 2017 (6 U.S.C. 104); and 
(C)any other relevant decision-making process for policy, planning, and spending in global health security, biodefense, or vaccine and medical countermeasures research and development. (d)United states contributionsAmounts authorized to be appropriated under chapters 1 and 10 of part I and chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) are authorized to be made available for United States contributions to the Coalition. 
(e)Appropriate congressional committeesIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives; and 
(2)the Committee on Foreign Relations and the Committee on Appropriations of the Senate. 6428.Sense of Congress on role of human rights in reducing violence in NigeriaIt is the sense of Congress as follows: 
(1)Violence committed by Boko Haram, Islamic State in West Africa Province, and other violent extremist groups is a grave danger to the Nigerian people, to the broader Lake Chad Basin region, and to the continent. (2)Frequent terrorist attacks on individuals, churches, and communities in Nigeria based on religious identity, ethnicity, or other affiliation is a serious violation of human rights. 
(3)The United States Government should cooperate with Nigeria to better support the Nigerian security forces capacity to respond more effectively to terrorist attacks and sectarian violence. 6429.Treatment of paycheck protection program loan forgiveness of payroll costs under highway and public transportation project cost reimbursement contracts (a)In generalNotwithstanding section 31.201–5 of title 48, Code of Federal Regulations (or successor regulations), for the purposes of any cost-reimbursement contract for architectural and engineering contracts initially awarded in accordance with section 112 of title 23, United States Code, or section 5325(b) of title 49, United States Code, or any subcontract under such a contract, no cost reduction or cash refund shall be due to the Department of Transportation or to a State transportation department, transit agency, or other recipient of assistance under chapter 1 of title 23, United States Code, or chapter 53 of title 49, United States Code, on the basis of forgiveness of the payroll costs of a covered loan, as defined in section 7A of the Small Business Act (15 U.S.C. 636m), pursuant to the provisions of such section. 
(b)SunsetThis section shall expire on June 30, 2025. 6430.Grants to States for Seal of Biliteracy programs (a)FindingsCongress finds the following: 
(1)The people of the United States celebrate cultural and linguistic diversity and seek to prepare students with skills to succeed in the 21st century. (2)It is fitting to commend the dedication of students who have achieved proficiency in multiple languages and to encourage their peers to follow in their footsteps. 
(3)The congressionally requested Commission on Language Learning, in its 2017 report America’s Languages: Investing in Language Education for the 21st Century, notes the pressing national need for more people of the United States who are proficient in two or more languages for national security, economic growth, and the fulfillment of the potential of all people of the United States. (4)The Commission on Language Learning also notes the extensive cognitive, educational, and employment benefits deriving from biliteracy. 
(5)Biliteracy in general correlates with higher graduation rates, higher grade point averages, higher rates of matriculation into higher education, and higher earnings for all students, regardless of background. (6)The study of America’s languages in elementary and secondary schools should be encouraged because it contributes to a student’s cognitive development and to the national economy and security. 
(7)Recognition of student achievement in language proficiency will enable institutions of higher education and employers to readily recognize and acknowledge the valuable expertise of bilingual students in academia and the workplace. (8)States such as Utah, Arizona, Washington, and New Mexico have developed innovative testing methods for languages, including Native American languages, where no formal proficiency test currently exists. 
(9)The use of proficiency in a government-recognized official Native American language as the base language for a Seal of Biliteracy, with proficiency in any additional partner language demonstrated through tested proficiency, has been successfully demonstrated in Hawaii. (10)Students in every State and every school should be able to benefit from a Seal of Biliteracy program. 
(b)DefinitionsIn this section: (1)Esea definitionsThe terms English learner, secondary school, and State have the meanings given those terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(2)Native american languagesThe term Native American languages has the meaning given the term in section 103 of the Native American Languages Act (25 U.S.C. 2902). (3)Seal of biliteracy programThe term Seal of Biliteracy program means any program described in section 4(a) that is established or improved, and carried out, with funds received under this section. 
(4)Second languageThe term second language means any language other than English (or a Native American language, pursuant to section 4(a)(2)), including Braille, American Sign Language, or a Classical language. (5)SecretaryThe term Secretary means the Secretary of Education. 
(c)Grants for state seal of biliteracy programs 
(1)Establishment of program 
(A)In generalFrom amounts made available under paragraph (6), the Secretary shall award grants, on a competitive basis, to States to enable the States to establish or improve, and carry out, Seal of Biliteracy programs to recognize student proficiency in speaking, reading, and writing in both English and a second language. (B)Inclusion of native american languagesNotwithstanding subparagraph (A), each Seal of Biliteracy program shall contain provisions allowing the use of Native American languages, including allowing speakers of any Native American language recognized as official by any American government, including any Tribal government, to use equivalent proficiency in speaking, reading, and writing in the Native American language in lieu of proficiency in speaking, reading, and writing in English. 
(C)DurationA grant awarded under this section shall be for a period of 2 years, and may be renewed at the discretion of the Secretary. (D)RenewalAt the end of a grant term, a State that receives a grant under this section may reapply for a grant under this section. 
(E)LimitationsA State shall not receive more than 1 grant under this section at any time. (F)Return of unspent grant fundsEach State that receives a grant under this section shall return any unspent grant funds not later than 6 months after the date on which the term for the grant ends. 
(2)Grant applicationA State that desires a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information and assurances as the Secretary may require, including— (A)a description of the criteria a student must meet to demonstrate the proficiency in speaking, reading, and writing in both languages necessary for the State Seal of Biliteracy program; 
(B)a detailed description of the State’s plan— (i)to ensure that English learners and former English learners are included in the State Seal of Biliteracy program; 
(ii)to ensure that— (I)all languages, including Native American languages, can be tested for the State Seal of Biliteracy program; and 
(II)Native American language speakers and learners are included in the State Seal of Biliteracy program, including students at tribally controlled schools and at schools funded by the Bureau of Indian Education; and (iii)to reach students, including eligible students described in paragraph (3)(B) and English learners, their parents, and schools with information regarding the State Seal of Biliteracy program; 
(C)an assurance that a student who meets the requirements under subparagraph (A) and paragraph (3) receives— (i)a permanent seal or other marker on the student’s secondary school diploma or its equivalent; and 
(ii)documentation of proficiency on the student’s official academic transcript; and (D)an assurance that a student is not charged a fee for providing information under paragraph (3)(A). 
(3)Student participation in a seal of biliteracy program 
(A)In generalTo participate in a Seal of Biliteracy program, a student shall provide information to the State that serves the student at such time, in such manner, and including such information and assurances as the State may require, including an assurance that the student has met the criteria established by the State under paragraph (2)(A). (B)Student eligibility for participationA student who gained proficiency in a second language outside of school may apply under subparagraph (A) to participate in a Seal of Biliteracy program. 
(4)Use of fundsGrant funds made available under this section shall be used for— (A)the administrative costs of establishing or improving, and carrying out, a Seal of Biliteracy program that meets the requirements of paragraph (2); and 
(B)public outreach and education about the Seal of Biliteracy program. (5)ReportNot later than 18 months after receiving a grant under this section, a State shall issue a report to the Secretary describing the implementation of the Seal of Biliteracy program for which the State received the grant. 
(6)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2022 through 2026. 6431.Annual report from the Advisory Committee on Women VeteransSubsection (c)(1) of section 542 of title 38, United States Code, is amended by striking even-numbered year and inserting year.  
6432.Study on contamination of Coldwater Creek, Missouri 
(a)In generalThe Administrator of the Environmental Protection Agency, in coordination with the Secretary of the Army, the Secretary of Energy, the Administrator of the Agency for Toxic Substances and Disease Registry, and other appropriate Federal agencies, shall— (1)undertake a review of prior and ongoing efforts to remediate radiological contamination in the vicinity of Coldwater Creek in North St. Louis County, Missouri, associated with historic radiological waste storage near the St. Louis Airport; 
(2)consult with State and local agencies, and representatives of the Coldwater Creek community; (3)take into consideration the Public Health Assessment for the Evaluation of Community Exposure Related to Coldwater Creek, dated April 30, 2019, and prepared by the Agency for Toxic Substances and Disease Registry; and 
(4)within 180 days of the date of enactment of this section, issue a report to Congress on the status of efforts to reduce or eliminate the potential human health impacts from potential exposure to such contamination, including any recommendations for further action. (b)Installation of signage to prevent potential exposure risksIn accordance with the recommendations of the Public Health Assessment for the Evaluation of Community Exposure Related to Coldwater Creek, the Administrator of the Environmental Protection Agency, in coordination with the Secretary of the Army, shall install signage to inform residents and visitors of potential exposure risks in areas around Coldwater Creek where remediation efforts have not been undertaken or completed. 
6433.Recognition and honoring of service of individuals who served in United States Cadet Nurse Corps during World War IISection 106 of title 38, United States Code, is amended by adding at the end the following new subsection:  (g) (1) (A)Service as a member of the United States Cadet Nurse Corps during the period beginning on July 1, 1943, and ending on December 31, 1948, of any individual who was honorably discharged therefrom pursuant to subparagraph (B) shall be considered active duty for purposes of eligibility and entitlement to benefits under chapters 23 and 24 of this title (including with respect to headstones and markers), other than such benefits relating to the interment of the individual in Arlington National Cemetery provided solely by reason of such service. 
(B) 
(i)Not later than one year after the date of the enactment of this subsection, the Secretary of Defense shall issue to each individual who served as a member of the United States Cadet Nurse Corps during the period beginning on July 1, 1943, and ending on December 31, 1948, a discharge from such service under honorable conditions if the Secretary determines that the nature and duration of the service of the individual so warrants. (ii)A discharge under clause (i) shall designate the date of discharge. The date of discharge shall be the date, as determined by the Secretary, of the termination of service of the individual concerned as described in that clause. 
(2)An individual who receives a discharge under paragraph (1)(B) for service as a member of the United States Cadet Nurse Corps shall be honored as a veteran but shall not be entitled by reason of such service to any benefit under a law administered by the Secretary of Veterans Affairs, except as provided in paragraph (1)(A). (3)The Secretary of Defense may design and produce a service medal or other commendation, or memorial plaque or grave marker, to honor individuals who receive a discharge under paragraph (1)(B).. 
6434.Report relating to establishment of preclearance facility in Taiwan 
(a)Report 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security, in consultation with the Secretary of Commerce, shall submit to the appropriate congressional committees a report that includes an assessment of establishing a preclearance facility in Taiwan. (2)ElementsThe assessment required under paragraph (1) shall include the following: 
(A)An assessment with respect to the feasibility and advisability of establishing a CBP Preclearance facility in Taiwan. (B)An assessment of the impacts preclearance operations in Taiwan will have with respect to— 
(i)trade and travel, including impacts on passengers traveling to the United States; and (ii)CBP staffing. 
(C)Country-specific information relating to— (i)anticipated benefits to the United States; and 
(ii)security vulnerabilities associated with such preclearance operations. (b)DefinitionsIn this section— 
(1)The term appropriate congressional committees means— (A)the Committee on Homeland Security, the Committee on Finance, and the Committee on Ways and Means of the House of Representatives; and 
(B)the Committee on Commerce, Science, and Transportation, the Committee on Finance, and the Joint Committee on Taxation of the Senate. (2)The term CBP means U.S. Customs and Border Protection.  
6435.Documenting and responding to discrimination against migrants abroad 
(a)Information to include in annual country reports on human rights practicesThe Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) is amended— (1)in section 116(d) (22 U.S.C. 2151n(d))— 
(A)in paragraph (11)(C), by striking and at the end; (B)in paragraph (12)(C)(ii), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following:  (13)wherever applicable, violence or discrimination that affects the fundamental freedoms or human rights of migrants located in a foreign country.; and 
(2)in section 502B(b) (22 U.S.C. 2304(b)), by inserting after the ninth sentence the following: Wherever applicable, such report shall also include information regarding violence or discrimination that affects the fundamental freedoms or human rights of migrants permanently or temporarily located in a foreign country.. (b)Review at diplomatic and consular postsIn preparing the annual country reports on human rights practices required under section 116 or 502B of the Foreign Assistance Act of 1961 (22 U.S.C. 2151n and 2304), as amended by subsection (a), the Secretary of State shall obtain information from each diplomatic and consular post with respect to— 
(1)incidents of violence against migrants located in the country in which such post is located; (2)an analysis of the factors enabling or aggravating such incidents, such as government policy, societal pressure, or the actions of external actors; and 
(3)the response, whether public or private, of the personnel of such post with respect to such incidents. (c)MigrantFor the purposes of this section and the amendments made by this section, the term migrant includes economic migrants, guest workers, refugees, asylum-seekers, stateless persons, trafficked persons, undocumented migrants, and unaccompanied children, in addition to other individuals who change their country of usual residence temporarily or permanently. 
6436.Sense of Congress on recognizing women in the United States for their service in World War II and recognizing the role of Representative Edith Nourse Rogers in establishing the Women’s Army Auxiliary Corps and the Women’s Army CorpsIt is the sense of Congress that, on the 79th anniversary of the establishment of the Women’s Auxiliary Corps by Congresswoman Edith Nourse Rogers, the United States— (1)honors the women who served the United States in military capacities during World War II; 
(2)commends those women who, through a sense of duty and willingness to defy stereotypes and social pressures, performed military assignments to aid the war effort, allowing for more combat capacity; (3)recognizes that those women, by serving with diligence and merit, not only opened up opportunities for women that had previously been reserved for men, but also contributed vitally to the victory of the United States and the Allies in World War II; and 
(4)honors the contributions of Congresswoman Edith Nourse Rogers and her fellow Members of Congress who supported the establishment of the Women’s Army Auxiliary Corps and the Women’s Army Corps. 6437.Protection of Saudi Dissidents Act of 2021 (a)Restrictions on transfers of defense articles and services, design and construction services, and major defense equipment to Saudi Arabia (1)Initial periodDuring the 120-day period beginning on the date of the enactment of this Act, the President may not sell, authorize a license for the export of, or otherwise transfer any defense articles or defense services, design and construction services, or major defense equipment under the Arms Export Control Act (22 U.S.C. 2751 et seq.) to an intelligence, internal security, or law enforcement agency or instrumentality of the Government of Saudi Arabia, or to any person acting as an agent of or on behalf of such agency or instrumentality. 
(2)Subsequent periods 
(A)In generalDuring the 120-day period beginning after the end of the 120-day period described in paragraph (1), and each 120-day period thereafter, the President may not sell, authorize a license for the export of, or otherwise transfer any defense articles or services, design and construction services, or major defense equipment under the Arms Export Control Act (22 U.S.C. 2751 et seq.), regardless of the amount of such articles, services, or equipment, to an intelligence, internal security, or law enforcement agency or instrumentality of the Government of Saudi Arabia, or to any person acting as an agent of or on behalf of such agency or instrumentality, unless the President has submitted to the chairman and ranking member of the appropriate congressional committees a certification described in subparagraph (B). (B)CertificationA certification described in this subparagraph is a certification that contains a determination of the President that, during the 120-day period preceding the date of submission of the certification, the United States Government has not determined that the Government of Saudi Arabia has conducted any of the following activities: 
(i)Forced repatriation, intimidation, or killing of dissidents in other countries. (ii)The unjust imprisonment in Saudi Arabia of United States citizens or aliens lawfully admitted for permanent residence or the prohibition on these individuals and their family members from exiting Saudi Arabia. 
(iii)Torture of detainees in the custody of the Government of Saudi Arabia. (3)ExceptionThe restrictions in this section shall not apply with respect to the sale, authorization of a license for export, or transfer of any defense articles or services, design and construction services, or major defense equipment under the Arms Export Control Act (22 U.S.C. 2751 et seq.) for use in— 
(A)the defense of the territory of Saudi Arabia from external threats; or (B)the defense of United States military or diplomatic personnel or United States facilities located in Saudi Arabia. 
(4)Waiver 
(A)In generalThe President may waive the restrictions in this section if the President submits to the appropriate congressional committees a report not later than 15 days before the granting of such waiver that contains— (i)a determination of the President that such a waiver is in the vital national security interests of the United States; and 
(ii)a detailed justification for the use of such waiver and the reasons why the restrictions in this section cannot be met. (B)FormThe report required by this paragraph shall be submitted in unclassified form, but may contain a classified annex. 
(5)SunsetThis subsection shall terminate on the date that is 3 years after the date of the enactment of this Act. (6)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means— 
(A)the Committee on Foreign Affairs, the Permanent Select Committee on Intelligence, and the Committee on Armed Services of the House of Representatives; and (B)the Committee on Foreign Relations, the Select Committee on Intelligence, and the Committee on Armed Services of the Senate. 
(b)Report on consistent pattern of acts of intimidation or harassment directed against individuals in the united states 
(1)FindingsCongress finds the following: (A)Section 6 of the Arms Export Control Act (22 U.S.C. 2756) states that no transfers or letters of offer may be issued, no credits or guarantees may be extended, and no export licenses may be issued under this Act with respect to any country determined by the President to be engaged in a consistent pattern of acts of intimidation or harassment directed against individuals in the United States. 
(B)Section 6 of the Arms Export Control Act further requires the President to report any such determination promptly to the Speaker of the House of Representatives, the Committee on Foreign Affairs of the House of Representatives, and to the chairman of the Committee on Foreign Relations of the Senate. (2)ReportNot later than 60 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report on— 
(A)whether any official of the Government of Saudi Arabia engaged in a consistent pattern of acts of intimidation or harassment directed against Jamal Khashoggi or any individual in the United States; and (B)whether any United States-origin defense articles were used in the activities described in subparagraph (A). 
(3)FormThe report required by paragraph (2) shall be submitted in unclassified form but may contain a classified annex. (4)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means— 
(A)the Committee on Foreign Affairs and the Permanent Select Committee on Intelligence of the House of Representatives; and (B)the Committee on Foreign Relations and the Select Committee on Intelligence of the Senate. 
(c)Report and certification with respect to saudi diplomats and diplomatic facilities in the united states 
(1)ReportNot later than 120 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report covering the three-year period preceding such date of enactment regarding whether and to what extent covered persons used diplomatic credentials, visas, or covered facilities to facilitate monitoring, tracking, surveillance, or harassment of, or harm to, other nationals of Saudi Arabia living in the United States. (2)Certification (A)In generalNot later than 120 days after the date of the enactment of this Act, and each 120-day period thereafter, the President shall, if the President determines that such is the case, submit to the appropriate congressional committees a certification that the United States Government has not determined covered persons to be using diplomatic credentials, visas, or covered facilities to facilitate serious harassment of, or harm to, other nationals of Saudi Arabia living in the United States during the time period covered by each such certification. 
(B)Failure to submit certificationIf the President does not submit a certification under subparagraph (A), the President shall— (i)close one or more covered facilities for such period of time until the President does submit such a certification; and 
(ii)submit to the appropriate congressional committee a report that contains— (I)a detailed explanation of why the President is unable to make such a certification; 
(II)a list and summary of engagements of the United States Government with the Government of Saudi Arabia regarding the use of diplomatic credentials, visas, or covered facilities described in subparagraph (A); and (III)a description of actions the United States Government has taken or intends to take in response to the use of diplomatic credentials, visas, or covered facilities described in subparagraph (A). 
(3)FormThe report required by paragraph (1) and the certification and report required by paragraph (2) shall be submitted in unclassified form but may contain a classified annex. (4)Waiver (A)In generalThe President may waive the restrictions in this section if the President submits to the appropriate congressional committees a report not later than 15 days before the granting of such waiver that contains— 
(i)a determination of the President that such a waiver is in the vital national security interests of the United States; and (ii)a detailed justification for the use of such waiver and the reasons why the restrictions in this section cannot be met. 
(B)FormThe report required by this paragraph shall be submitted in unclassified form, but may contain a classified annex. (5)SunsetThis subsection shall terminate on the date that is 3 years after the date of the enactment of this Act. 
(6)DefinitionsIn this subsection: (A)Appropriate congressional committeesThe term appropriate congressional committees means— 
(i)the Committee on Foreign Affairs and the Permanent Select Committee on Intelligence of the House of Representatives; and (ii)the Committee on Foreign Relations and the Select Committee on Intelligence of the Senate. 
(B)Covered facilityThe term covered facility means a diplomatic or consular facility of Saudi Arabia in the United States. (C)Covered personThe term covered person means a national of Saudi Arabia credentialed to a covered facility. 
(d)Report on the duty to warn obligation of the government of the united states 
(1)FindingsCongress finds that Intelligence Community Directive 191 provides that— (A)when an element of the intelligence community of the United States collects or acquires credible and specific information indicating an impending threat of intentional killing, serious bodily injury, or kidnapping directed at a person, the agency must warn the intended victim or those responsible for protecting the intended victim, as appropriate unless an applicable waiver of the duty is granted by the appropriate official within the element; and 
(B)when issues arise with respect to whether the threat information rises to the threshold of duty to warn, the directive calls for resolution in favor of warning the intended victim. (2)ReportNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence, in coordination with the heads of other relevant United States intelligence agencies, shall submit to the appropriate congressional committees a report with respect to— 
(A)whether and how the intelligence community fulfilled its duty to warn Jamal Khashoggi of threats to his life and liberty pursuant to Intelligence Community Directive 191; and (B)in the case of the intelligence community not fulfilling its duty to warn as described in paragraph (1), why the intelligence community did not fulfill this duty. 
(3)FormThe report required by paragraph (2) shall be submitted in unclassified form but may contain a classified annex. (4)DefinitionsIn this subsection: 
(A)Appropriate congressional committeesThe term appropriate congressional committees means— (i)the Committee on Foreign Affairs and the Permanent Select Committee on Intelligence of the House of Representatives; and 
(ii)the Committee on Foreign Relations and the Select Committee on Intelligence of the Senate. (B)Duty to warnThe term duty to warn has the meaning given that term in Intelligence Community Directive 191, as in effect on July 21, 2015. 
(C)Intelligence communityThe term intelligence community has the meaning given such term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)). (D)Relevant united states intelligence agencyThe term relevant United States intelligence agency means any element of the intelligence community that may have possessed intelligence reporting regarding threats to Jamal Khashoggi. 
6438.Global Health Security Act of 2021 
(a)Global health security agenda interagency review council 
(1)EstablishmentThe President shall establish a Global Health Security Agenda Interagency Review Council (in this section referred to as the Council) to perform the general responsibilities described in paragraph (3) and the specific roles and responsibilities described in paragraph (5). (2)MeetingsThe Council shall meet not less than four times per year to advance its mission and fulfill its responsibilities. 
(3)General responsibilitiesThe Council shall be responsible for the following activities: (A)Provide policy-level recommendations to participating agencies on Global Health Security Agenda (GHSA) goals, objectives, and implementation, and other international efforts to strengthen pandemic preparedness and response. 
(B)Facilitate interagency, multi-sectoral engagement to carry out GHSA implementation. (C)Provide a forum for raising and working to resolve interagency disagreements concerning the GHSA, and other international efforts to strengthen pandemic preparedness and response. 
(D) 
(i)Review the progress toward and work to resolve challenges in achieving United States commitments under the GHSA, including commitments to assist other countries in achieving the GHSA targets. (ii)The Council shall consider, among other issues, the following: 
(I)The status of United States financial commitments to the GHSA in the context of commitments by other donors, and the contributions of partner countries to achieve the GHSA targets. (II)The progress toward the milestones outlined in GHSA national plans for those countries where the United States Government has committed to assist in implementing the GHSA and in annual work-plans outlining agency priorities for implementing the GHSA. 
(III)The external evaluations of United States and partner country capabilities to address infectious disease threats, including the ability to achieve the targets outlined within the WHO Joint External Evaluation tool, as well as gaps identified by such external evaluations. (4)ParticipationThe Council shall be headed by the Assistant to the President for National Security Affairs, in coordination with the heads of relevant Federal agencies. The Council shall consist of representatives from the following agencies: 
(A)The Department of State. (B)The Department of Defense. 
(C)The Department of Justice. (D)The Department of Agriculture. 
(E)The Department of Health and Human Services. (F)The Department of the Treasury. 
(G)The Department of Labor. (H)The Department of Homeland Security. 
(I)The Office of Management and Budget. (J)The Office of the Director of National Intelligence. 
(K)The United States Agency for International Development. (L)The Environmental Protection Agency. 
(M)The Centers for Disease Control and Prevention. (N)The Office of Science and Technology Policy. 
(O)The National Institutes of Health. (P)The National Institute of Allergy and Infectious Diseases. 
(Q)Such other agencies as the Council determines to be appropriate. (5)Specific roles and responsibilities (A)In generalThe heads of agencies described in paragraph (4) shall— 
(i)make the GHSA and its implementation and global pandemic preparedness a high priority within their respective agencies, and include GHSA- and global pandemic preparedness-related activities within their respective agencies’ strategic planning and budget processes; (ii)designate a senior-level official to be responsible for the implementation of this Act; 
(iii)designate, in accordance with paragraph (4), an appropriate representative at the Assistant Secretary level or higher to participate on the Council; (iv)keep the Council apprised of GHSA-related activities undertaken within their respective agencies; 
(v)maintain responsibility for agency-related programmatic functions in coordination with host governments, country teams, and GHSA in-country teams, and in conjunction with other relevant agencies; (vi)coordinate with other agencies that are identified in this section to satisfy programmatic goals, and further facilitate coordination of country teams, implementers, and donors in host countries; and 
(vii)coordinate across national health security action plans and with GHSA and other partners, as appropriate, to which the United States is providing assistance. (B)Additional roles and responsibilitiesIn addition to the roles and responsibilities described in subparagraph (A), the heads of agencies described in paragraph (4) shall carry out their respective roles and responsibilities described in subsections (b) through (i) of section 3 of Executive Order 13747 (81 Fed. Reg. 78701; relating to Advancing the Global Health Security Agenda to Achieve a World Safe and Secure from Infectious Disease Threats), as in effect on the day before the date of the enactment of this Act. 
(b)United states coordinator for global health security 
(1)In generalThe President shall appoint an individual to the position of United States Coordinator for Global Health Security, who shall be responsible for the coordination of the interagency process for responding to global health security emergencies. As appropriate, the designee shall coordinate with the President’s Special Coordinator for International Disaster Assistance. (2)Congressional briefingNot less frequently than twice each year, the employee designated under this section shall provide to the appropriate congressional committees a briefing on the responsibilities and activities of the individual under this section. 
(c)Strategy and reports 
(1)Statement of policyIt is the policy of the United States to— (A)promote and invest in global health security and pandemic preparedness as a core national security interest; 
(B)advance the aims of the Global Health Security Agenda; (C)collaborate with other countries to detect and mitigate outbreaks early to prevent the spread of disease; 
(D)encourage and support other countries to advance pandemic preparedness by investing in basic resilient and sustainable health care systems; and (E)strengthen global health security across the intersection of human and animal health to prepare for and prevent infectious disease outbreaks and combat the growing threat of antimicrobial resistance. 
(2)StrategyThe President shall coordinate the development and implementation of a strategy to implement the policy aims described in paragraph (1), which shall— (A)seek to strengthen United States diplomatic leadership and improve the effectiveness of United States foreign assistance for global health security to prevent, detect, and respond to infectious disease threats, including through advancement of the Global Health Security Agenda (GHSA), the International Health Regulations (2005), and other relevant frameworks that contribute to global health security and pandemic preparedness; 
(B)establish specific and measurable goals, benchmarks, timetables, performance metrics, and monitoring and evaluation plans for United States foreign assistance for global health security that promote learning and reflect international best practices relating to global health security, transparency, and accountability; (C)establish mechanisms to improve coordination and avoid duplication of effort between the United States Government and partner countries, donor countries, the private sector, multilateral organizations, and other key stakeholders; 
(D)prioritize working with partner countries with demonstrated— (i)need, as identified through the Joint External Evaluation process, the Global Health Security Index classification of health systems, national action plans for health security, GHSA Action Packages, and other complementary or successor indicators of global health security and pandemic preparedness; and 
(ii)commitment to transparency, including budget and global health data transparency, complying with the International Health Regulations (2005), investing in domestic health systems, and achieving measurable results; (E)reduce long-term reliance upon United States foreign assistance for global health security by promoting partner country ownership, improved domestic resource mobilization, co-financing, and appropriate national budget allocations for global health security and pandemic preparedness and response; 
(F)assist partner countries in building the technical capacity of relevant ministries, systems, and networks to prepare, execute, monitor, and evaluate effective national action plans for health security, including mechanisms to enhance budget and global health data transparency, as necessary and appropriate; (G)support and be aligned with country-owned global health security policy and investment plans developed with input from key stakeholders, as appropriate; 
(H)facilitate communication and collaboration, as appropriate, among local stakeholders in support of a multi-sectoral approach to global health security; (I)support the long-term success of programs by building the capacity of local organizations and institutions in target countries and communities; 
(J)develop community resilience to infectious disease threats and emergencies; (K)support global health budget and workforce planning in partner countries, including training in financial management and budget and global health data transparency; 
(L)align United States foreign assistance for global health security with national action plans for health security in partner countries, developed with input from key stakeholders, including the private sector, to the greatest extent practicable and appropriate; (M)strengthen linkages between complementary bilateral and multilateral foreign assistance programs, including efforts of the World Bank, the World Health Organization, the Global Fund to Fight AIDS, Tuberculosis, and Malaria, and Gavi, the Vaccine Alliance, that contribute to the development of more resilient health systems and supply chains in partner countries with the capacity, resources, and personnel required to prevent, detect, and respond to infectious disease threats; 
(N)support innovation and public-private partnerships to improve pandemic preparedness and response, including for the development and deployment of effective, accessible, and affordable infectious disease tracking tools, diagnostics, therapeutics, and vaccines; (O)support collaboration with and among relevant public and private research entities engaged in global health security; and 
(P)support collaboration between United States universities and public and private institutions in partner countries that promote global health security and innovation. (3)Strategy submission (A)In generalNot later than 180 days after the date of the enactment of this Act, the President, in consultation with the head of each relevant Federal department and agency, shall submit to the appropriate congressional committees the strategy required under paragraph (2) that provides a detailed description of how the United States intends to advance the policy set forth in paragraph (1) and the agency-specific plans described in subparagraph (B). 
(B)Agency-specific plansThe strategy required under subsection (a) shall include specific implementation plans from each relevant Federal department and agency that describe— (i)the anticipated contributions of the department or agency, including technical, financial, and in-kind contributions, to implement the strategy; and 
(ii)the efforts of the department or agency to ensure that the activities and programs carried out pursuant to the strategy are designed to achieve maximum impact and long-term sustainability. (4)Report (A)In generalNot later than 1 year after the date on which the strategy required under paragraph (2) is submitted to the appropriate congressional committees under paragraph (3), and not later than October 1 of each year thereafter, the President shall submit to the appropriate congressional committees a report that describes the status of the implementation of the strategy. 
(B)ContentsThe report required under subparagraph (A) shall— (i)identify any substantial changes made in the strategy during the preceding calendar year; 
(ii)describe the progress made in implementing the strategy; (iii)identify the indicators used to establish benchmarks and measure results over time, as well as the mechanisms for reporting such results in an open and transparent manner; 
(iv)contain a transparent, open, and detailed accounting of expenditures by relevant Federal departments and agencies to implement the strategy, including, to the extent practicable, for each Federal department and agency, the statutory source of expenditures, amounts expended, partners, targeted populations, and types of activities supported; (v)describe how the strategy leverages other United States global health and development assistance programs and bilateral and multilateral institutions; 
(vi)assess efforts to coordinate United States global health security programs, activities, and initiatives with key stakeholders; (vii)incorporate a plan for regularly reviewing and updating strategies, partnerships, and programs and sharing lessons learned with a wide range of stakeholders, including key stakeholders, in an open, transparent manner; and 
(viii)describe the progress achieved and challenges concerning the United States Government’s ability to advance GHSA and pandemic preparedness, including data disaggregated by priority country using indicators that are consistent on a year-to-year basis and recommendations to resolve, mitigate, or otherwise address the challenges identified therein. (5)FormThe strategy required under paragraph (2) and the report required under paragraph (4) shall be submitted in unclassified form but may contain a classified annex. 
(d)Establishment of fund for global health security and pandemic preparedness 
(1)Negotiations for establishment of a fund for global health security and pandemic preparednessThe Secretary of State, in coordination with the Secretary of the Treasury, the Administrator of the United States Agency for International Development, the Secretary of Health and Human Services, and the heads of other relevant Federal departments and agencies as necessary and appropriate, should seek to enter into negotiations with donors, relevant United Nations agencies, including the World Health Organization, and other key multilateral stakeholders, for the establishment of— (A)a multilateral, catalytic financing mechanism for global health security and pandemic preparedness, which may be known as the Fund for Global Health Security and Pandemic Preparedness (in this title referred to as the Fund), in accordance with the provisions of this section; and 
(B)an Advisory Board to the Fund in accordance with subsection (g). (2)PurposeThe purpose of the Fund should be to close critical gaps in global health security and pandemic preparedness and build capacity in eligible partner countries in the areas of global health security, infectious disease control, and pandemic preparedness, such that it— 
(A)prioritizes capacity building and financing availability in eligible partner countries; (B)incentivizes countries to prioritize the use of domestic resources for global health security and pandemic preparedness; 
(C)leverages government, nongovernment, and private sector investments; (D)regularly responds to and evaluates progress based on clear metrics and benchmarks, such as the Joint External Evaluation and Global Health Security Index; 
(E)aligns with and complements ongoing bilateral and multilateral efforts and financing, including through the World Bank, the World Health Organization, the Global Fund to Fight AIDS, Tuberculosis, and Malaria, and Gavi, the Vaccine Alliance; and (F)accelerates country compliance with the International Health Regulations (2005) and fulfillment of the Global Health Security Agenda 2024 Framework, in coordination with the ongoing Joint External Evaluation national action planning process. 
(3)Executive board 
(A)In generalThe Fund should be governed by an Executive Board, which should be composed of not more than 20 representatives of donor governments, foundations, academic institutions, civil society, and the private sector that meet a minimum threshold in annual contributions and agree to uphold transparency measures. (B)DutiesThe Executive Board should be charged with approving strategies, operations, and grant-making authorities, such that it is able to conduct effective fiduciary, monitoring, and evaluation efforts, and other oversight functions. In addition, the Executive Board should— 
(i)be comprised only of contributors to the Fund at not less than the minimum threshold to be established pursuant to subparagraph (A); (ii)determine operational procedures such that the Fund is able to effectively fulfill its mission; and 
(iii)provide oversight and accountability for the Fund in collaboration with the Inspector General to be established pursuant to subsection (f)(5)(A). (C)CompositionThe Executive Board should include— 
(i)representatives of the governments of founding permanent member countries who, in addition to the requirements in subparagraph (A), qualify based upon meeting an established initial contribution threshold, which should be not less than 10 percent of total initial contributions, and a demonstrated commitment to supporting the International Health Regulations (2005); (ii)term members, who are from academic institutions, civil society, and the private sector and are selected by the permanent members on the basis of their experience and commitment to innovation, best practices, and the advancement of global health security objectives; and 
(iii)representatives of the World Health Organization, and the chair of the Global Health Security Steering Group. (D)QualificationsIndividuals appointed to the Executive Board should have demonstrated knowledge and experience across a variety of sectors, including human and animal health, agriculture, development, defense, finance, research, and academia. 
(E)Conflicts of interest 
(i)Technical expertsThe Executive Board may include independent technical experts, provided they are not affiliated with or employed by a recipient country or organization. (ii)Multilateral bodies and institutionsExecutive Board members appointed under subparagraph (C)(iii) should recuse themselves from matters presenting conflicts of interest, including financing decisions relating to such bodies and institutions. 
(F)United states representation 
(i)In general 
(I)Founding permanent memberThe Secretary of State shall seek to establish the United States as a founding permanent member of the Fund. (II)United states representationThe United States shall be represented on the Executive Board by an officer or employee of the United States appointed by the President. 
(ii)Effective and termination dates 
(I)Effective dateThis paragraph shall take effect upon the date the Secretary of State certifies and transmits to Congress an agreement establishing the Fund. (II)Termination dateThe membership established pursuant to clause (i) shall terminate upon the date of termination of the Fund. 
(G)Removal proceduresThe Fund should establish procedures for the removal of members of the Executive Board who engage in a consistent pattern of human rights abuses, fail to uphold global health data transparency requirements, or otherwise violate the established standards of the Fund, including in relation to corruption. (H)EnforceabilityAny agreement concluded under the authorities provided by this section shall be legally effective and binding upon the United States, as may be provided in the agreement, upon— 
(i)the enactment of appropriate implementing legislation which provides for the approval of the specific agreement or agreements, including attachments, annexes, and supporting documentation, as appropriate; or (ii)if concluded and submitted as a treaty, receiving the necessary consent of the Senate. 
(I)Eligible partner country definedIn this section, the term eligible partner country means a country with demonstrated— (i)need, as identified through the Joint External Evaluation process, the Global Health Security Index classification of health systems, national action plans for health security, and other complementary or successor indicators of global health security and pandemic preparedness; and 
(ii)commitment to transparency, including budget and global health data transparency, complying with the International Health Regulations (2005), investing in domestic health systems, and achieving measurable results, and in which the Fund for Global Health Security and Pandemic Preparedness established under this section may finance global health security and pandemic preparedness assistance programs under this Act. (e)Fund authorities (1)Program objectives (A)In generalIn carrying out the purpose set forth in subsection (d), the Fund, acting through the Executive Board, should provide grants, including challenge grants, technical assistance, concessional lending, catalytic investment funds, and other innovative funding mechanisms, as appropriate, to— 
(i)help eligible partner countries close critical gaps in health security, as identified through the Joint External Evaluation process, the Global Health Security Index classification of health systems, and national action plans for health security and other complementary or successor indicators of global health security and pandemic preparedness; and (ii)support measures that enable such countries, at both national and sub-national levels, and in partnership with civil society and the private sector, to strengthen and sustain resilient health systems and supply chains with the resources, capacity, and personnel required to prevent, detect, mitigate, and respond to infectious disease threats before they become pandemics. 
(B)Activities supportedThe activities to be supported by the Fund should include efforts to— (i)enable eligible partner countries to formulate and implement national health security and pandemic preparedness action plans, advance action packages under the Global Health Security Agenda, and adopt and uphold commitments under the International Health Regulations (2005) and other related international health agreements, as appropriate; 
(ii)support global health security budget planning in eligible partner countries, including training in financial management and budget and global health data transparency; (iii)strengthen the health security workforce, including hiring, training, and deploying experts to improve frontline preparedness for emerging epidemic and pandemic threats; 
(iv)improve infection control and the protection of healthcare workers within healthcare settings; (v)combat the threat of antimicrobial resistance; 
(vi)strengthen laboratory capacity and promote biosafety and biosecurity through the provision of material and technical assistance; (vii)reduce the risk of bioterrorism, zoonotic disease spillover, and accidental biological release; 
(viii)build technical capacity to manage global health security related supply chains, including for personal protective equipment, oxygen, testing reagents, and other lifesaving supplies, through effective forecasting, procurement, warehousing, and delivery from central warehouses to points of service in both the public and private sectors; (ix)enable bilateral, regional, and international partnerships and cooperation, including through pandemic early warning systems and emergency operations centers, to identify and address transnational infectious disease threats exacerbated by natural and man-made disasters, human displacement, and zoonotic infection; 
(x)establish partnerships for the sharing of best practices and enabling eligible countries to meet targets and indicators under the Joint External Evaluation process, the Global Health Security Index classification of health systems, and national action plans for health security relating to the detection, treatment, and prevention of neglected tropical diseases; (xi)build the technical capacity of eligible partner countries to prepare for and respond to second order development impacts of infectious disease outbreaks, while accounting for the differentiated needs and vulnerabilities of marginalized populations; 
(xii)develop and utilize metrics to monitor and evaluate programmatic performance and identify best practices, including in accordance with Joint External Evaluation benchmarks, Global Health Security Agenda targets, and Global Health Security Index indicators; (xiii)develop and deploy mechanisms to enhance the transparency and accountability of global health security and pandemic preparedness programs and data, in compliance with the International Health Regulations (2005), including through the sharing of trends, risks, and lessons learned; and 
(xiv)develop and implement simulation exercises, produce and release after action reports, and address related gaps. (C)Implementation of program objectivesIn carrying out the objectives of this paragraph, the Fund should work to eliminate duplication and waste by upholding strict transparency and accountability standards and coordinating its programs and activities with key partners working to advance global health security and pandemic preparedness, including— 
(i)governments, civil society, faith-based, and nongovernmental organizations, research and academic institutions, and private sector entities in eligible partner countries; (ii)the pandemic early warning systems and emergency operations centers to be established under subparagraph (B)(ix); 
(iii)the World Health Organization; (iv)the Global Health Security Agenda; 
(v)the Global Health Security Initiative; (vi)the Global Fund to Fight AIDS, Tuberculosis, and Malaria; 
(vii)the United Nations Office for the Coordination of Humanitarian Affairs, UNICEF, and other relevant funds, programs, and specialized agencies of the United Nations; (viii)Gavi, the Vaccine Alliance; 
(ix)the Coalition for Epidemic Preparedness Innovations; (x)the Global Polio Eradication Initiative; and 
(xi)the United States Coordinator for Global Health Security and Diplomacy established under subsection (b). (2)PriorityIn providing assistance under this section, the Fund should give priority to low-and lower-middle income countries with— 
(A)low scores on the Global Health Security Index classification of health systems; (B)measurable gaps in global health security and pandemic preparedness identified under Joint External Evaluations and national action plans for health security; 
(C)demonstrated political and financial commitment to pandemic preparedness; and (D)demonstrated commitment to upholding global health budget and data transparency and accountability standards, complying with the International Health Regulations (2005), investing in domestic health systems, and achieving measurable results. 
(3)Eligible grant recipientsGovernments and nongovernmental organizations should be eligible to receive grants as described in this section. (f)Fund administration (1)Appointment of an administratorThe Executive Board of the Fund should appoint an Administrator who should be responsible for managing the day-to-day operations of the Fund. 
(2)Authority to solicit and accept contributionsThe Fund should be authorized to solicit and accept contributions from governments, the private sector, foundations, individuals, and nongovernmental entities of all kinds. (3)Accountability of funds and criteria for programsAs part of the negotiations described in subsection (d)(1), the Secretary of the State, shall, consistent with paragraph (4)— 
(A)take such actions as are necessary to ensure that the Fund will have in effect adequate procedures and standards to account for and monitor the use of funds contributed to the Fund, including the cost of administering the Fund; and (B)seek agreement on the criteria that should be used to determine the programs and activities that should be assisted by the Fund. 
(4)Selection of partner countries, projects, and recipientsThe Executive Board should establish— (A)eligible partner country selection criteria, to include transparent metrics to measure and assess global health security and pandemic preparedness strengths and vulnerabilities in countries seeking assistance; 
(B)minimum standards for ensuring eligible partner country ownership and commitment to long-term results, including requirements for domestic budgeting, resource mobilization, and co-investment; (C)criteria for the selection of projects to receive support from the Fund; 
(D)standards and criteria regarding qualifications of recipients of such support; (E)such rules and procedures as may be necessary for cost-effective management of the Fund; and 
(F)such rules and procedures as may be necessary to ensure transparency and accountability in the grant-making process. (5)Additional transparency and accountability requirements (A)Inspector general (i)In generalThe Secretary of State shall seek to ensure that the Fund maintains an independent Office of the Inspector General and ensure that the office has the requisite resources and capacity to regularly conduct and publish, on a publicly accessible website, rigorous financial, programmatic, and reporting audits and investigations of the Fund and its grantees. 
(ii)Sense of congress on corruptionIt is the sense of Congress that— (I)corruption within global health programs contribute directly to the loss of human life and cannot be tolerated; and 
(II)in making financial recoveries relating to a corrupt act or criminal conduct under a grant, as determined by the Inspector General, the responsible grant recipient should be assessed at a recovery rate of up to 150 percent of such loss. (B)Administrative expensesThe Secretary of State shall seek to ensure the Fund establishes, maintains, and makes publicly available a system to track the administrative and management costs of the Fund on a quarterly basis. 
(C)Financial tracking systemsThe Secretary of State shall ensure that the Fund establishes, maintains, and makes publicly available a system to track the amount of funds disbursed to each grant recipient and sub-recipient during a grant’s fiscal cycle. (g)Fund advisory board (1)In generalThere should be an Advisory Board to the Fund. 
(2)AppointmentsThe members of the Advisory Board should be composed of— (A)individuals with experience and leadership in the fields of development, global health, epidemiology, medicine, biomedical research, and social sciences; and 
(B)representatives of relevant United Nations agencies, including the World Health Organization, and nongovernmental organizations with on-the-ground experience in implementing global health programs in low and lower-middle income countries. (3)ResponsibilitiesThe Advisory Board should provide advice and guidance to the Executive Board of the Fund on the development and implementation of programs and projects to be assisted by the Fund and on leveraging donations to the Fund. 
(4)Prohibition on payment of compensation 
(A)In generalExcept for travel expenses (including per diem in lieu of subsistence), no member of the Advisory Board should receive compensation for services performed as a member of the Board. (B)United states representativeNotwithstanding any other provision of law (including an international agreement), a representative of the United States on the Advisory Board may not accept compensation for services performed as a member of the Board, except that such representative may accept travel expenses, including per diem in lieu of subsistence, while away from the representative’s home or regular place of business in the performance of services for the Board. 
(5)Conflicts of interestMembers of the Advisory Board should be required to disclose any potential conflicts of interest prior to serving on the Advisory Board. (h)Reports to congress on the fund (1)Status reportNot later than 180 days after the date of enactment of this Act, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development, and the heads of other relevant Federal departments and agencies, shall submit to the appropriate congressional committees a report detailing the progress of international negotiations to establish the Fund. 
(2)Annual report 
(A)In generalNot later than 1 year after the date of the establishment of the Fund, and annually thereafter for the duration of the Fund, the Secretary of State, shall submit to the appropriate congressional committees a report on the Fund. (B)Report elementsThe report shall include a description of— 
(i)the goals of the Fund; (ii)the programs, projects, and activities supported by the Fund; 
(iii)private and governmental contributions to the Fund; and (iv)the criteria utilized to determine the programs and activities that should be assisted by the Fund. 
(3)Gao report on effectivenessNot later than 2 years after the date that the Fund comes into effect, the Comptroller General of the United States shall submit to the appropriate congressional committees a report evaluating the effectiveness of the Fund, including— (A)the effectiveness of the programs, projects, and activities supported by the Fund; and 
(B)an assessment of the merits of continued United States participation in the Fund. (i)United states contributions (1)In generalSubject to submission of the certification under this section, the President is authorized to make available for United States contributions to the Fund such funds as may be authorized to be made available for such purpose. 
(2)NotificationThe Secretary of State shall notify the appropriate congressional committees not later than 15 days in advance of making a contribution to the Fund, including— (A)the amount of the proposed contribution; 
(B)the total of funds contributed by other donors; and (C)the national interests served by United States participation in the Fund. 
(3)LimitationAt no point during the 5 years after the date of the enactment of this Act shall a United States contribution to the Fund cause the cumulative total of United States contributions to the Fund to exceed 33 percent of the total contributions to the Fund from all sources. (4)Withholdings (A)Support for acts of international terrorismIf at any time the Secretary of State determines that the Fund has provided assistance to a country, the government of which the Secretary of State has determined, for purposes of section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371) has repeatedly provided support for acts of international terrorism, the United States shall withhold from its contribution to the Fund for the next fiscal year an amount equal to the amount expended by the Fund to the government of such country. 
(B)Excessive salariesIf at any time during the five years after enactment of this Act, the Secretary of State determines that the salary of any individual employed by the Fund exceeds the salary of the Vice President of the United States for that fiscal year, then the United States should withhold from its contribution for the next fiscal year an amount equal to the aggregate amount by which the salary of each such individual exceeds the salary of the Vice President of the United States. (C)Accountability certification requirementThe Secretary of State may withhold not more than 20 percent of planned United States contributions to the Fund until the Secretary certifies to the appropriate congressional committees that the Fund has established procedures to provide access by the Office of Inspector General of the Department of State, as cognizant Inspector General, the Inspector General of the Department of Health and Human Services, the Inspector General of the United States Agency for International Development, and the Comptroller General of the United States to the Fund’s financial data and other information relevant to United States contributions to the Fund (as determined by the Inspector General of the Department of State, in consultation with the Secretary of State). 
(j)Compliance with the foreign aid transparency and accountability act of 2016Section 2(3) of the Foreign Aid Transparency and Accountability Act of 2016 (Public Law 114–191; 22 U.S.C. 2394c note) is amended— (1)in subparagraph (C), by striking and at the end; 
(2)in subparagraph (D), by striking the period at the end and inserting ; and; and (3)by adding at the end the following: 
 
(E)section __ of the National Defense Authorization Act for Fiscal Year 2022.. (k)DefinitionsIn this section: 
(1)Appropriate congressional committeesThe term appropriate congressional Committees means— (A)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives; and 
(B)the Committee on Foreign Relations and the Committee on Appropriations of the Senate. (2)Global health securityThe term global health security means activities supporting epidemic and pandemic preparedness and capabilities at the country and global levels in order to minimize vulnerability to acute public health events that can endanger the health of populations across geographical regions and international boundaries. 
(l)SunsetThis section, and the amendments made by this section, shall cease to have force or effect on the date that is 5 years after the date of the enactment of this Act. 6439.Codification of the FedRAMP program (a)AmendmentChapter 36 of title 44, United States Code, is amended by adding at the end the following new sections: 
 
3607.Federal risk and authorization management programThere is established within the General Services Administration the Federal Risk and Authorization Management Program (FedRAMP). The Administrator of General Services, subject to section 3612, shall establish a governmentwide program that provides a standardized, reusable approach to security assessment and authorization for cloud computing products and services that process unclassified information used by agencies. 3608.Roles and responsibilities of the general services administration (a)Roles and responsibilitiesThe Administrator of General Services shall— 
(1)develop, coordinate, and implement a process to support agency review, reuse, and standardization, where appropriate, of security assessments of cloud computing products and services, including appropriate oversight of continuous monitoring of cloud computing products and services, pursuant to guidance issued by the Director pursuant to section 3612; (2)establish processes and identify criteria, consistent with guidance issued by the Director in section 3612, which would make a cloud computing product or service eligible for a FedRAMP authorization and validate whether a cloud computing product or service has a FedRAMP authorization; 
(3)develop and publish templates, best practices, technical assistance, and other materials to support the authorization of cloud computing products and services and increase the speed, effectiveness, and transparency of the authorization process, consistent with standards defined by the National Institute of Standards and Technology and relevant statutes; (4)grant FedRAMP authorizations to cloud computing products and services, consistent with the guidance and direction of the FedRAMP board established in section 3609; 
(5)establish and maintain a public comment process for proposed guidance and other program directives that may have a direct impact on cloud service providers and agencies before the issuance of such guidance or other programmatic directives; (6)coordinate with the FedRAMP board, the Director of the Cybersecurity and Infrastructure Security Agency, and other entities identified by the Administrator, with the concurrence of the Director, to establish and regularly update a framework for continuous monitoring under section 3553; 
(7)provide a secure mechanism for storing and sharing necessary data, including FedRAMP authorization packages, to enable better reuse of such packages across agencies, including making available any information and data necessary for agencies to fulfill the requirements of subsection 3611; (8)provide regular updates to applicant cloud service providers on the status of any cloud computing product or service during an assessment process; 
(9)regularly review, in consultation with the FedRAMP Board, the costs associated with the independent assessment services of third-party organizations referenced in section 3610;  (10)support the Federal Secure Cloud Advisory Committee, established pursuant to subsection 3615; and 
(11)such other actions as the Administrator may determine necessary to improve the program. (b)Website (1)In generalThe Administrator shall maintain a public website to serve as the authoritative repository for the program, including the timely publication and updates for all relevant information, guidance, determinations, and other materials required under subsection (a). 
(2)Criteria and process for FedRAMP authorization prioritiesThe Administrator shall develop and make publicly available on the website described in paragraph (1) the criteria and process for prioritizing and selecting cloud computing products and services that will receive a FedRAMP authorization, in consultation with the FedRAMP Board and the Chief Information Officers Council established in section 3603.  (c)Evaluation of automation procedures (1)In generalThe Administrator shall assess and evaluate available automation capabilities and procedures to improve the efficiency and effectiveness of the issuance of FedRAMP authorizations, including continuous monitoring of cloud computing products and services. 
(2)Means for automationNot later than 1 year after the date of the enactment of this section, and updated regularly thereafter, the Administrator shall establish a means for the automation of security assessments and reviews. (d)Metrics for authorizationThe Administrator shall establish annual metrics regarding the time and quality of the assessments necessary for completion of a FedRAMP authorization process in a manner that can be consistently tracked over time in conjunction with the periodic testing and evaluation process pursuant to section 3554 in a manner that minimizes the agency reporting burden. 
3609.FedRAMP board 
(a)EstablishmentThere is established a FedRAMP board to provide input and recommendations to the Administrator regarding the requirements and guidelines for security assessments of cloud computing products and services developed under subsection (d) of this section. (b)MembershipThe board shall consist of not more than seven senior officials or experts from agencies , appointed by the Director, in consultation with the Administrator, from each of the following: 
(1)The Department of Defense. (2)The Department of Homeland Security. 
(3)The General Services Administration. (4)Such other agencies as determined by the Director, in consultation with the Administrator. 
(c)QualificationsMembers of the FedRAMP board appointed under subsection (b) shall have technical expertise in domains relevant to the program, such as— (1)cloud computing; 
(2)cybersecurity; (3)privacy; 
(4)risk management; and (5)other competencies identified by the Director to support the secure authorization of cloud services and products. 
(d)DutiesThe FedRAMP board shall— (1)in consultation with the Administrator, serve as a resource for best practices to accelerate the process for obtaining a FedRAMP authorization; 
(2)review and approve requirements and guidelines for security authorizations of cloud computing products and services, consistent with standards defined by the National Institute of Standards and Technology, to be used in the determination of FedRAMP authorizations; (3)monitor and oversee, to the greatest extent practicable, the processes and procedures by which agencies determine and validate requirements for a FedRAMP authorization, including periodic review of the agency determinations described in section 3611(b), and ensure consistency and transparency between agencies and cloud service providers in a manner that minimizes confusion and engenders trust; and 
(4)perform such other roles and responsibilities as the Director may assign, with concurrence from the Administrator. (e)Determinations of demand for cloud computing products and servicesThe FedRAMP Board may consult with the Chief Information Officers Council established in section 3603 to establish a process, that may be made available the website referenced in section 3608, for prioritizing and accepting the cloud computing products and services to be granted a FedRAMP authorization. 
3610.Independent assessment organizations 
(a)Requirements for accreditationThe Administrator may, consistent with guidance issued by the Director, determine the requirements for accreditation of a third-party organization to perform independent assessments and other activities that will improve the overall performance of the program and reduce the cost of FedRAMP authorizations for cloud service providers. Such requirements may include developing or requiring certification programs for individuals employed by the third-party organization seeking accreditation. (b)CertificationThe Administrator or their designee may accredit any third-party organization that meets the requirements for accreditation. If accredited pursuant to the requirements defined pursuant to subsection (a), a certified independent assessment organization may assess, validate, and attest to the quality and compliance of security assessment materials provided by cloud service providers. 
3611.Roles and responsibilities of agencies 
(a)In generalIn implementing the requirements of the program, the head of each agency shall, consistent with guidance issued by the Director pursuant to section 3612— (1)promote the use of cloud computing products and services which meet FedRAMP security requirements and other risk-based performance requirements as defined by the Director; 
(2)confirm whether there is a FedRAMP authorization in the secure mechanism established under section 3608(b)(10) before beginning the process to grant a FedRAMP authorization for a cloud computing product or service; (3)to the extent practicable, for any cloud computing product or service the agency seeks to authorize that has received a FedRAMP authorization, use the existing assessments of security controls and materials within the FedRAMP authorization package; and 
(4)provide data and information required to the Director pursuant to section 3612 to determine how agencies are meeting metrics as defined by the Administrator. (b)AttestationTo the extent an agency determines that the information and data they have reviewed pursuant to subsection (a)(2) is wholly or substantially deficient for the purposes of performing an authorization of cloud computing products or services, the head of the agency shall document as part of the resulting FedRAMP authorization package the reasons for this determination upon completion of any assessment or authorization activities for that particular cloud computing product or service. 
(c)Submission of authorizations to operate requiredUpon issuance of an agency authorization to operate based on a FedRAMP authorization, the head of the agency shall provide a copy of its authorization to operate letter and any supplementary information required pursuant to section 3608(a) to the Administrator. (d)Submission of policies requiredNot later than 6 months after the date on which the Director issues guidance in accordance with section 3612, the head of each agency, acting through the agency Chief Information Officer, shall submit to the Director all agency policies created related to the authorization of cloud computing products and services. 
(e)Presumption of adequacy 
(1)In generalThe assessment of security controls and materials within the authorization package for a FedRAMP authorization shall be presumed adequate for use in an agency authorization to operate cloud computing products and services. (2)Information security requirementsThe presumption under paragraph (1) does not modify or alter the responsibility of any agency to ensure compliance with subchapter II of chapter 35 for any cloud computing products or services used by the agency. 
3612.Roles and responsibilities of the office of management and budget 
(a)Roles and responsibilitiesThe Director shall: (1)Issue guidance to specify the categories or characteristics of cloud computing products and services, in consultation with the Administrator, for which agencies must obtain or use a FedRAMP authorization before operating such a product or service as a Federal information system. Such guidance shall encompass, to the greatest extent practicable, all necessary and appropriate cloud computing products and services. 
(2)Issue guidance describing additional responsibilities of the FedRAMP program and board to accelerate the adoption of secure cloud computing services in the Federal Government. (3)Oversee the effectiveness of the FedRAMP program and board, including compliance by the FedRAMP board with its duties as described in section 3609. 
(4)To the greatest extent practicable, encourage and promote consistency of guidance on the adoption, security, and use of cloud computing products and services used within agencies. 3613.Authorization of appropriations for FedRAMPThere is authorized to be appropriated $20,000,000 each year for the FedRAMP Program and Board. 
3614.Reports to congress; GAO report 
(a)Reports to congressNot later than 12 months after the date of the enactment of this section, and annually thereafter, the Director shall submit to the Committee on Oversight and Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report that includes the following: (1)The status, efficiency, and effectiveness of the General Services Administration, pursuant to section 3608, and agencies, pursuant to section 3611, during the preceding year in supporting the speed, effectiveness, sharing, reuse, and security of authorizations to operate for cloud computing products and services. 
(2)Progress towards meeting the metrics required pursuant to section 3608(d). (3)Data on FedRAMP authorizations. 
(4)The average length of time to issue FedRAMP authorizations. (5)The number of FedRAMP authorizations submitted, issued, and denied for the previous year. 
(6)A review of progress made during the preceding year in advancing automation techniques to securely automate FedRAMP processes and to accelerate reporting as described in this section. (7)The number and characteristics of authorized cloud computing products and services in use at each agency consistent with guidance provided by the Director in section 3612. 
(b)GAO reportNot later than 6 months after the date of the enactment of this section, the Comptroller General of the United States shall publish a report that includes an assessment of the cost incurred by agencies and cloud service providers related to the issuance of FedRAMP authorizations. 3615.Federal secure cloud advisory committee (a)Establishment, purposes, and duties (1)EstablishmentThere is established a Federal Secure Cloud Advisory Committee (referred to in this section as the Committee) to ensure effective and ongoing coordination of agency adoption, use, authorization, monitoring, acquisition, and security of cloud computing products and services to enable agency mission and administrative priorities. 
(2)PurposesThe purposes of the Committee are the following: (A)To examine the operations of FedRAMP and determine ways that authorization processes can continuously be improved, including the following: 
(i)Measures to increase agency re-use of FedRAMP authorizations. (ii)Proposed actions that can be adopted to reduce the burden, confusion, and cost associated with FedRAMP authorizations for cloud service providers. 
(iii)Measures to increase the number of FedRAMP authorizations for cloud computing services offered by small businesses (as defined by section 3(a) of the Small Business Act (15 U.S.C. 632(a)). (iv)Proposed actions that can be adopted to reduce the burden and cost of FedRAMP authorizations for agencies. 
(B)Collect information and feedback on agency compliance with and implementation of FedRAMP requirements. (C)Serve as a forum that facilitates communication and collaboration among the FedRAMP stakeholder community. 
(3)DutiesThe duties of the Committee are, at a minimum, to provide advice and recommendations to the Administrator, the FedRAMP Board, and to agencies on technical, financial, programmatic, and operational matters regarding secure adoption of cloud computing products and services. (b)Members (1)CompositionThe Committee shall be comprised of not more than 15 members who are qualified representatives from the public and private sectors, appointed by the Administrator, in consultation with the Director, as follows: 
(A)The Administrator or the Administrator’s designee, who shall be the Chair of the Committee. (B)At least one representative each from the Cybersecurity and Infrastructure Security Agency and the National Institute of Standards and Technology. 
(C)At least two officials who serve as the Chief Information Security Officer within an agency, who shall be required to maintain such a position throughout the duration of their service on the Committee. (D)At least one official serving as Chief Procurement Officer (or equivalent) in an agency, who shall be required to maintain such a position throughout the duration of their service on the Committee. 
(E)At least one individual representing an independent assessment organization. (F)No fewer than five representatives from unique businesses that primarily provide cloud computing services or products, including at least two representatives from a small business (as defined by section 3(a) of the Small Business Act (15 U.S.C. 632(a))). 
(G)At least two other Government representatives as the Administrator determines to be necessary to provide sufficient balance, insights, or expertise to the Committee. (2)Deadline for appointmentEach member of the Committee shall be appointed not later than 90 days after the date of the enactment of this section. 
(3)Period of appointment; vacancies 
(A)In generalEach non-Federal member of the Committee shall be appointed for a term of 3 years, except that the initial terms for members may be staggered 1-, 2-, or 3-year terms to establish a rotation in which one-third of the members are selected each year. Any such member may be appointed for not more than 2 consecutive terms. (B)VacanciesAny vacancy in the Committee shall not affect its powers, but shall be filled in the same manner in which the original appointment was made. Any member appointed to fill a vacancy occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed only for the remainder of that term. A member may serve after the expiration of that member’s term until a successor has taken office. 
(c)Meetings and rules of procedures 
(1)MeetingsThe Committee shall hold not fewer than three meetings in a calendar year, at such time and place as determined by the Chair. (2)Initial meetingNot later than 120 days after the date of the enactment of this section, the Committee shall meet and begin the operations of the Committee. 
(3)Rules of procedureThe Committee may establish rules for the conduct of the business of the Committee, if such rules are not inconsistent with this section or other applicable law. (d)Employee status (1)In generalA member of the Committee (other than a member who is appointed to the Committee in connection with another Federal appointment) shall not be considered an employee of the Federal Government by reason of any service as such a member, except for the purposes of section 5703 of title 5, relating to travel expenses. 
(2)Pay not permittedA member of the Committee covered by paragraph (1) may not receive pay by reason of service on the Committee. (e)Applicability to the federal advisory committee actSection 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Committee. 
(f)Detail of employeesAny Federal Government employee may be detailed to the Committee without reimbursement from the Committee, and such detailee shall retain the rights, status, and privileges of his or her regular employment without interruption. (g)Postal servicesThe Committee may use the United States mails in the same manner and under the same conditions as agencies. 
(h)Reports 
(1)Interim reportsThe Committee may submit to the Administrator and Congress interim reports containing such findings, conclusions, and recommendations as have been agreed to by the Committee. (2)Annual reportsNot later than 18 months after the date of the enactment of this section, and annually thereafter, the Committee shall submit to the Administrator and Congress a final report containing such findings, conclusions, and recommendations as have been agreed to by the Committee. 
3616.Definitions 
(a)In generalExcept as provided under subsection (b), the definitions under sections 3502 and 3552 apply to sections 3607 through this section. (b)Additional definitionsIn sections 3607 through this section: 
(1)AdministratorThe term Administrator means the Administrator of General Services. (2)Cloud computingThe term cloud computing shall have the meaning given by the National Institutes of Standards and Technology Special Publication 800–145. 
(3)Cloud service providerThe term cloud service provider means an entity offering cloud computing products or services to agencies. (4)DirectorThe term Director means the Director of the Office of Management and Budget. 
(5)FedrampThe term FedRAMP means the Federal Risk and Authorization Management Program established under section 3607(a). (6)Fedramp authorizationThe term FedRAMP authorization means a certification that a cloud computing product or service has completed a FedRAMP authorization process, as determined by the Administrator or received a FedRAMP provisional authorization to operate as determined by the FedRAMP Board. 
(7)Fedramp authorization packageThe term FedRAMP authorization package means the essential information that can be used by an agency to determine whether to authorize the operation of an information system or the use of a designated set of common controls for all cloud computing products and services authorized by the FedRAMP program. (8)Independent assessment organizationThe term independent assessment organization means a third-party organization accredited by the Administrator to undertake conformity assessments of cloud service providers and their products or services. 
(9)Fedramp boardThe term FedRAMP board means the board established under section 3609.. (b)Technical and conforming amendmentThe table of sections for chapter 36 of title 44, United States Code, is amended by adding at the end the following new items: 
 
 
3607. Federal Risk and Authorization Management Program 
3608. Roles and Responsibilities of the General Services Administration 
3609. FedRAMP board 
3610. Independent assessment organizations 
3611. Roles and responsibilities of agencies 
3612. Roles and responsibilities of the Office of Management and Budget 
3613. Authorization of appropriations for FedRAMP 
3614. Reports to Congress 
3615. Federal Secure Cloud Advisory Committee 
3616. Definitions. 
(c)SunsetThis section and any amendment made by this section shall be repealed on the date that is 10 years after the date of the enactment of this section. (d)Rule of constructionNothing in this section or any amendment made by this section shall be construed as altering or impairing the authorities of the Director of the Office of Management and Budget or the Secretary of Homeland Security under subchapter II of chapter 35 of title 44, United States Code. 
6440.Annual report on veteran access to gender specific services under Department of Veterans Affairs community care contracts 
(a)In generalSubchapter III of chapter 17 of title 38, United States Code, is amended by adding at the end the following new section:  1730D.Annual report on veteran access to gender specific services under community care contracts (a)In generalThe Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and the House of Representatives an annual report on the access of women veterans to gender specific services under contracts, agreements, or other arrangements with non-Department medical providers entered into by the Secretary for the provision of hospital care or medical services to veterans. Such report shall include data and performance measures for the availability of gender specific services, including— 
(1)the average wait time between the veteran’s preferred appointment date and the date on which the appointment is completed; (2)the average driving time required for veterans to attend appointments; and 
(3)reasons why appointments could not be scheduled with non-Department medical providers. (b)Gender specific servicesIn this section, the term gender specific services means mammography, obstetric care, gynecological care, and such other services as the Secretary determines appropriate.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1730C the following new item:   1730D. Annual report on veteran access to gender specific services under community care contracts.. 6441.Establishment of environment of care standards and inspections at Department of Veterans Affairs medical centers (a)In generalThe Secretary of Veterans Affairs shall establish a policy under which— 
(1)the environment of care standards and inspections at Department of Veterans Affairs medical centers include— (A)an alignment of the requirements for such standards and inspections with the women's health handbook of the Veterans Health Administration; 
(B)a requirement for the frequency of such inspections; (C)delineation of the roles and responsibilities of staff at the medical center who are responsible for compliance; and 
(D)the requirement that each medical center submit to the Secretary a report on the compliance of the medical center with the standards; and (2)for the purposes of the End of Year Hospital Star Rating, no medical center is eligible for a five star rating as reported under the Strategic Analytics for Improvement and Learning Value Model unless it meets the environment of care standards. 
(b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives certification in writing that the policy required by subsection (a) has been finalized and disseminated to Department all medical centers. 6442.National Global War on Terrorism Memorial (a)AuthorizationNotwithstanding section 8908(c) of title 40, United States Code, the Global War on Terrorism Memorial Foundation shall establish a National Global War on Terrorism Memorial within the Reserve. 
(b)LocationThe Memorial may be located at one of the following sites: (1)Potential Site 1—Constitution Gardens, Prime Candidate Site 10 in The Memorials and Museums Master Plan. 
(2)Potential Site 2—JFK Hockey Fields, Prime Candidate Site 18 in The Memorials and Museums Master Plan. (3)Potential Site 3—West Potomac Park, Candidate Site 70 in The Memorials and Museums Master Plan. 
(c)Commemorative works actExcept as otherwise provided by subsections (a) and (b), chapter 89 of title 40, United States Code (commonly known as the Commemorative Works Act), shall apply to the Memorial. (d)DefinitionsIn this section: 
(1)MemorialThe term Memorial means the National Global War on Terrorism Memorial authorized under subsection (a). (2)ReserveThe term Reserve has the meaning given that term in 8902(a)(3) of title 40, United States Code. 
6443.Amendments to annual Country Reports on Human Rights PracticesThe Foreign Assistance Act of 1961 is amended as follows: (1)In section 116 (22 U.S.C. 2151n), by adding at the end the following: 
 
(h)Status of excessive surveillance and use of advanced technology 
(1)In generalThe report required by subsection (d) shall include, wherever applicable, a description of the status of surveillance and use of advanced technology to impose arbitrary or unlawful interference with privacy, or unlawful or unnecessary restrictions on freedoms of expression, peaceful assembly, association, or other internationally recognized human rights in each country, including— (A)whether the government of such country has adopted and is enforcing laws, regulations, policies, or practices relating to— 
(i)government surveillance or censorship, including through facial recognition, biometric data collection, internet and social media controls, sensors, spyware data analytics, non-cooperative location tracking, recording devices, or other similar advanced technologies, and any allegations or reports that this surveillance or censorship was unreasonable; (ii)searches or seizures of individual or private institution data without independent judicial authorization or oversight; and 
(iii)surveillance of any group based on political views, religious beliefs, ethnicity, or other protected category, in violation of equal protection rights; (B)whether such country has imported or unlawfully obtained biometric or facial recognition data from other countries or entities and, if applicable, from whom; and 
(C)whether the government agency end-user has targeted individuals, including through the use of technology, in retaliation for the exercise of their human rights or on discriminatory grounds prohibited by international law, including targeting journalists or members of minority groups. (2)DefinitionIn this subsection, the term internet and social media controls means the arbitrary or unlawful imposition of restrictions, by state or service providers, on internet and digital information and communication, such as through the blocking or filtering of websites, social media platforms, and communication applications, the deletion of content and social media posts, or the penalization of online speech, in a manner that violates rights to free expression or assembly.. 
(2)In section 502B(b) (22 U.S.C. 2304(b))— (A)by redesignating the second subsection (i) (as added by section 1207(b)(2) of Public Law 113–4) as subsection (j); and 
(B)by adding at the end the following:  (k)Status of excessive surveillance and use of advanced technologyThe report required under subsection (b) shall include, wherever applicable, a description of the status of excessive surveillance and use of advanced technology to restrict human rights, including the descriptions of such policies or practices required under section 116(h). . 
6444.National security commission on synthetic biology 
(a)Establishment 
(1)In generalThere is established in the executive branch a commission to review advances and develop a consensus on a strategic approach to advance American national security and competitiveness in synthetic biology, related bioengineering and genetics developments, and associated technologies. (2)DesignationThe commission established under paragraph (1) shall be known as the National Security Commission on Synthetic Biology (referred to in this section as the Commission).  
(b)Membership 
(1)Composition 
(A)In generalSubject to subparagraph (B), the Commission shall be composed of the following members: (i)The Deputy Secretary of Defense. 
(ii)The Deputy Secretary of Commerce. (iii)The Deputy Secretary of Health and Human Services. 
(iv)The Principal Deputy Director of National Intelligence. (v)Three members appointed by the majority leader of the Senate, one of whom shall be a member of the Senate and two of whom shall not be. 
(vi)Three members appointed by the minority leader of the Senate, one of whom shall be a member of the Senate and two of whom shall not be. (vii)Three members appointed by the Speaker of the House of Representatives, one of whom shall be a member of the House of Representatives and two of whom shall not be. 
(viii)Three members appointed by the minority leader of the House of Representatives, one of whom shall be a member of the House of Representatives and two of whom shall not be. (B)Qualifications (i)The members of the Commission who are not members of Congress and who are appointed under clauses (v) through (viii) of subparagraph (A) shall be individuals who are nationally recognized for expertise, knowledge, or experience in— 
(I)synthetic biology or related bioengineering; (II)genetic developments; 
(III)use of life sciences technologies by national policymakers and military leaders; or (IV)the implementation, funding, or oversight of the national security policies of the United States. 
(ii)An official who appoints members of the Commission may not appoint an individual as a member of the Commission if such individual possesses any personal or financial interest in the discharge of any of the duties of the Commission. (iii)All members of the Commission described in clause (i) shall possess an appropriate security clearance in accordance with applicable provisions of law concerning the handling of classified information. 
(2)Co-chairs 
(A)In generalThe Commission shall have two co-chairs, selected from among the members of the Commission. (B)Party affiliationOne co-chair of the Commission shall be a member of the Democratic Party, and one co-chair shall be a member of the Republican Party. 
(C)SelectionThe individuals who serve as the co-chairs of the Commission shall be jointly agreed upon by the President, the majority leader of the Senate, the minority leader of the Senate, the Speaker of the House of Representatives, and the minority leader of the House of Representatives. (c)Appointment; initial meeting, terms (1)AppointmentMembers of the Commission shall be appointed not later than 45 days after the date of the enactment of this Act. 
(2)Initial meetingThe Commission shall hold its initial meeting on or before the date that is 60 days after the date of the enactment of this Act. (3)TermsMembers shall be appointed for the life of the Commission. 
(d)Meetings; quorum; vacancies 
(1)In generalAfter its initial meeting, the Commission shall meet upon the call of the co-chairs of the Commission. (2)QuorumSeven members of the Commission shall constitute a quorum for purposes of conducting business, except that two members of the Commission shall constitute a quorum for purposes of receiving testimony. 
(3)VacanciesAny vacancy in the Commission shall not affect its powers, but shall be filled in the same manner in which the original appointment was made. (4)Quorum with vacanciesIf vacancies in the Commission occur on any day after 45 days after the date of the enactment of this Act, a quorum shall consist of a majority of the members of the Commission as of such day. 
(5)Effect of lack of appointmentIf one or more appointments under subsection (b) is not made by the appointment date specified in subsection (c), the authority to make such appointment or appointments shall expire, and the number of members of the Commission shall be reduced by the number equal to the number of appointments so not made. (e)Actions of commission (1)In generalThe Commission shall act by resolution agreed to by a majority of the members of the Commission voting and present. 
(2)PanelsThe Commission may establish panels composed of less than the full membership of the Commission for purposes of carrying out the duties of the Commission under this title. The actions of any such panel shall be subject to the review and control of the Commission. Any findings and determinations made by such a panel shall not be considered the findings and determinations of the Commission unless approved by the Commission. (3)DelegationAny member, agent, or staff of the Commission may, if authorized by the co-chairs of the Commission, take any action which the Commission is authorized to take pursuant to this title. 
(f)Duties 
(1)In generalThe Commission shall carry out the review described in paragraph (2). In carrying out such review, the Commission shall consider the methods and means necessary to advance the development of synthetic biology, bioengineering, and associated technologies by the United States to comprehensively address the national security and defense needs of the United States. (2)Scope of the reviewIn conducting the review described in this subsection, the Commission shall consider the following: 
(A)The competitiveness of the United States in synthetic biology, bioengineering, and associated technologies, including matters related to national security, defense, public-private partnerships, and investments. (B)Means and methods for the United States to maintain a technological advantage in synthetic biology, bioengineering, and other associated technologies related to national security and defense. 
(C)Developments and trends in international cooperation and competitiveness, including foreign investments in synthetic biology, bioengineering, and genetics fields that are materially related to national security and defense. (D)Means by which to foster greater emphasis and investments in basic and advanced research to stimulate private, public, academic, and combined initiatives in synthetic biology, bioengineering, and other associated technologies, to the extent that such efforts have application materially related to national security and defense. 
(E)Workforce and education incentives to attract and recruit leading talent in synthetic biology and bioengineering disciplines, including science, technology, engineering, and biology and genetics programs. (F)Risks associated with adversary advances in military employment of synthetic biology and bioengineering, including international law of armed conflict, international humanitarian law, and escalation dynamics. 
(G)Associated ethical considerations related to synthetic biology, bioengineering, and genetics as it will be used for future applications related to national security and defense. (H)Means to establish international genomic data standards and incentivize the sharing of open training data within related national security and defense synthetic biology-driven industries. 
(I)Consideration of the evolution of synthetic biology and bioengineering and appropriate mechanisms for managing such technology related to national security and defense. (J)Any other matters the Commission deems relevant to the common defense of the Nation. 
(g)Powers of commission 
(1)In general 
(A)The Commission or, on the authorization of the Commission, any subcommittee or member thereof, may, for the purpose of carrying out the provisions of this section— (i)hold such hearings and sit and act at such times and places, take such testimony, receive such evidence, and administer such oaths; and 
(ii)require, by subpoena or otherwise, the attendance and testimony of such witnesses and the production of such books, records, correspondence, memoranda, papers, and documents, as the Commission or such designated subcommittee or designated member considers necessary. (B)Subpoenas may be issued under subparagraph (A)(ii) under the signature of the co-chairs of the Commission, and may be served by any person designated by such co-chairs. 
(C)The provisions of sections 102 through 104 of the Revised Statutes of the United States (2 U.S.C. 192–194) shall apply in the case of any failure of a witness to comply with any subpoena or to testify when summoned under authority of this section. (2)ContractingThe Commission may, to such extent and in such amounts as are provided in advance in appropriation Acts, enter into contracts to enable the Commission to discharge its duties under this title. 
(3)Information from Federal agencies 
(A)The Commission may secure directly from any executive department, agency, bureau, board, commission, office, independent establishment, or instrumentality of the Government information, suggestions, estimates, and statistics for the purposes of this title. (B)Each such department, agency, bureau, board, commission, office, establishment, or instrumentality shall, to the extent authorized by law, furnish such information, suggestions, estimates, and statistics directly to the Commission, upon request of the co-chairs of the Commission. 
(C)The Commission shall handle and protect all classified information provided to it under this section in accordance with applicable statutes and regulations. (4)Assistance from Federal agencies (A)The Secretary of Defense shall provide to the Commission, on a nonreimbursable basis, such administrative services, funds, staff, facilities, and other support services as are necessary for the performance of the Commission’s duties under this title. 
(B)The Director of National Intelligence may provide the Commission, on a nonreimbursable basis, with such administrative services, staff, and other support services as the Commission may request. (C)In addition to the assistance set forth in paragraphs (1) and (2), other departments and agencies of the United States may provide the Commission such services, funds, facilities, staff, and other support as such departments and agencies consider advisable and as may be authorized by law. 
(D)The Commission shall receive the full and timely cooperation of any official, department, or agency of the United States Government whose assistance is necessary, as jointly determined by the co-chairs selected under subsection (b)(2), for the fulfillment of the duties of the Commission, including the provision of full and current briefings and analyses. (5)Postal servicesThe Commission may use the United States postal services in the same manner and under the same conditions as the departments and agencies of the United States. 
(6)GiftsNo member or staff of the Commission may receive a gift or benefit by reason of the service of such member or staff to the Commission. (h)Staff of commission (1)In general (A)The co-chairs of the Commission, in accordance with rules agreed upon by the Commission, shall appoint and fix the compensation of a staff director and such other personnel as may be necessary to enable the Commission to carry out its duties, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that no rate of pay fixed under this subsection may exceed the equivalent of that payable to a person occupying a position at level V of the Executive Schedule under section 5316 of such title. 
(B)Any Federal Government employee may be detailed to the Commission without reimbursement from the Commission, and such detailee shall retain the rights, status, and privileges of his or her regular employment without interruption. (C)All staff of the Commission shall possess a security clearance in accordance with applicable laws and regulations concerning the handling of classified information. 
(2)Consultant services 
(A)The Commission may procure the services of experts and consultants in accordance with section 3109 of title 5, United States Code, but at rates not to exceed the daily rate paid a person occupying a position at level IV of the Executive Schedule under section 5315 of such title. (B)All experts and consultants employed by the Commission shall possess a security clearance in accordance with applicable laws and regulations concerning the handling of classified information. 
(i)Compensation and travel expenses 
(1)Compensation 
(A)Except as provided in paragraph (2), each member of the Commission may be compensated at not to exceed the daily equivalent of the annual rate of basic pay in effect for a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day during which that member is engaged in the actual performance of the duties of the Commission under this title. (B)Members of the Commission who are officers or employees of the United States or Members of Congress shall receive no additional pay by reason of their service on the Commission. 
(2)Travel expensesWhile away from their homes or regular places of business in the performance of services for the Commission, members of the Commission may be allowed travel expenses, including per diem in lieu of subsistence, in the same manner as persons employed intermittently in the Government service are allowed expenses under section 5703 of title 5, United States Code. (j)Treatment of information relating to national security (1)In general (A)The Director of National Intelligence shall assume responsibility for the handling and disposition of any information related to the national security of the United States that is received, considered, or used by the Commission under this title. 
(B)Any information related to the national security of the United States that is provided to the Commission by a congressional intelligence committees or the congressional armed services committees may not be further provided or released without the approval of the chairman of such committees. (2)Access after termination of commissionNotwithstanding any other provision of law, after the termination of the Commission under subsection (k)(2), only the members and designated staff of the congressional intelligence committees, the Director of National Intelligence (and the designees of the Director), and such other officials of the executive branch as the President may designate shall have access to information related to the national security of the United States that is received, considered, or used by the Commission. 
(k)Reports; termination 
(1)Initial reportNot later than 180 days after the date of the enactment of this Act, the Commission shall submit to the President and Congress an initial report on the findings of the Commission and such recommendations that the Commission may have for action by the executive branch and Congress related to synthetic biology, bioengineering, and associated technologies, including recommendations to more effectively organize the Federal Government. (2)Annual comprehensive reportsNot later than one year after the date of this enactment of this Act, and every year thereafter annually, until the date specified in subsection (e), the Commission shall submit a comprehensive report on the review required under subsection (b). 
(3)TerminationThe Commission, and all the authorities of this section, shall terminate on October 1, 2023. (l)Assessments of annual comprehensive reportsNot later than 60 days after receipt of the annual comprehensive report(s) under subsection (k)(2), the Secretary of Defense, the Secretary of Commerce, the Secretary of Health and Human Services, and the Director of National Intelligence shall each submit to congress an assessment by the Director or the Secretary, as the case may be, of the final report. Each assessment shall include such comments on the findings and recommendations contained in the final report as the Director or Secretary, as the case may be, considers appropriate. 
(m)Inapplicability of certain administrative provisions 
(1)Federal advisory committee actThe provisions of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the activities of the Commission under this section. (2)Freedom of Information ActThe provisions of section 552 of title 5, United States Code (commonly referred to as the Freedom of Information Act), shall not apply to the activities, records, and proceedings of the Commission under this section. 
(n)Funding 
(1)In generalNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 301 for operation and maintenance, Defense-wide, as specified in the corresponding funding table in section 4301, for admin & servicewide activities, Office of the Secretary of Defense, line 540, is hereby increased by $10,000,000 (to be made available in support of the Commission under this subtitle). (2)AvailabilitySubject to paragraph (1), the Secretary of Defense shall make available to the Commission such amounts as the Commission may require for purposes of the activities of the Commission under this section. 
(3)Duration of availabilityAmounts made available to the Commission under paragraph (2) shall remain available until expended. (4)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 1405 for Defense Health Program, for Private Sector Care, as specified in the corresponding funding table in section 4501, is hereby reduced by $10,000,000. 
(o)DefinitionsIn this section— (1)Synthetic biologyThe term synthetic biology means the design and construction of new biological parts devices and systems and the re-design of existing, natural biological systems for useful purposes. 
(2)BiomanufacturingThe term biomanufacturing means the utilization of biological systems to develop new and advance existing products, tools, and processes at commercial scale. (3)BioengineeringThe term bioengineering means the application of engineering design principles and practices to biological systems, including molecular and cellular systems, to advance fundamental understanding of complex natural systems and to enable novel or optimize functions and capabilities. 
6445.Requirements relating to unmanned aircraft systems 
(a)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the congressional defense committees; (B)the Committee on Science, Space, and Technology, and the Committee on Transportation and Infrastructure of the House of Representatives; and 
(C)the Committee on Commerce, Science, and Transportation of the Senate. (2)Covered foreign entityThe term covered foreign entity means an entity included on a list developed and maintained by the Federal Acquisition Security Council that includes entities in the following categories: 
(A)An entity included on the Consolidated Screening List. (B)Any entity that is subject to extrajudicial direction from a foreign government, as determined by the Secretary of Homeland Security.  
(C)Any entity the Secretary of Homeland Security, in coordination with the Director of National Intelligence and the Secretary of Defense, determines poses a national security risk.  (D)Any entity domiciled in the People’s Republic of China or subject to influence or control by the Government of the People’s Republic of China or the Communist Party of the People’s Republic of China, as determined by the Secretary of Homeland Security.  
(E)Any subsidiary or affiliate of an entity described in subparagraphs (A) through (D). (3)Executive agencyThe term executive agency has the meaning given that term in section 133 of title 41, United States Code. 
(4)Unmanned aircraft system; UASExcept as otherwise provided, the terms unmanned aircraft system and UAS mean an unmanned aircraft and associated elements (consisting of communication links and the components that control the unmanned aircraft) that are required for the operator to operate safely and efficiently in the national airspace system.  (b)Prohibition on procurement of unmanned aircraft systems from covered foreign entities (1)In generalExcept as provided under paragraphs (2) and (3), the head of an executive agency may not procure any unmanned aircraft system that is manufactured, assembled, designed, or patented by a covered foreign entity that are required for the operator to operate safely and efficiently in the national airspace system. The Federal Acquisition Security Council, in coordination with the Secretary of Transportation, shall develop and update a list of associated elements. 
(2)ExemptionThe Secretary of Homeland Security, the Secretary of Defense, and the Attorney General are exempt from the restriction under paragraph (1) if the operation or procurement— (A)is for the sole purposes of research, evaluation, training, testing, or analysis for— 
(i)electronic warfare; (ii)information warfare operations; 
(iii)development of UAS or counter-UAS technology;  (iv)counterterrorism or counterintelligence activities; or 
(v)Federal criminal investigations, including forensic examinations; and (B)is required in the national interest of the United States. 
(3)WaiverThe head of an executive agency may waive the prohibition under paragraph (1)— (A)with the approval of the Secretary of Homeland Security or the Secretary of Defense; and 
(B)upon notification to Congress. (c)Prohibition on operation of unmanned aircraft systems from covered foreign entities (1)Prohibition (A)In generalBeginning on the date that is 2 years after the date of the enactment of this Act, an executive agency may not operate an unmanned aircraft system manufactured, assembled, designed, or patented by a covered foreign entity. 
(B)Applicability to contracted servicesThe prohibition under subparagraph (A) applies to any unmanned aircraft systems that are being used by any executive agency through the method of contracting for the services of unmanned aircraft systems. (2)ExemptionThe Secretary of Homeland Security, the Secretary of Defense, and the Attorney General are exempt from the restriction under paragraph (1) if the operation or procurement— 
(A)is for the sole purposes of research, evaluation, training, testing, or analysis for— (i)electronic warfare; 
(ii)information warfare operations; (iii)development of UAS or counter-UAS technology; 
(iv)counterterrorism or counterintelligence activities; or (v)Federal criminal investigations, including forensic examinations; and 
(B)is required in the national interest of the United States. (3)WaiverThe head of an executive agency may waive the prohibition under paragraph (1) on a case-by-case basis— 
(A)with the approval of the Secretary of Homeland Security or the Secretary of Defense; and (B)upon notification to Congress. 
(4)Regulations and guidanceNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall prescribe regulations or guidance to implement this section. (d)Prohibition on use of Federal funds for purchases and operation of unmanned aircraft systems from covered foreign entities (1)In generalBeginning on the date that is 2 years after the date of the enactment of this Act, except as provided in paragraphs (2) and (3), Federal funds awarded through a contract, grant, or cooperative agreement entered into on or after such effective date, or otherwise made available, may not be used— 
(A)to purchase a unmanned aircraft system, or a system to counter unmanned aircraft systems, that is manufactured, assembled, designed, or patented by a covered foreign entity; or (B)in connection with the operation of such a drone or unmanned aircraft system. 
(2)ExemptionAn executive agency is exempt from the restriction under paragraph (1) if the operation or procurement is for the sole purposes of research, evaluation, training, testing, or analysis, as determined by the Secretary of Homeland Security, the Secretary of Defense, or the Attorney General, for— (A)electronic warfare; 
(B)information warfare operations; (C)development of UAS or counter-UAS technology; 
(D)counterterrorism or counterintelligence activities;  (E)Federal criminal investigations, including forensic examinations; or 
(F)the safe integration of UAS in the national airspace (as determined in consultation with the Secretary of Transportation); and  (G)is required in the national interest of the United States. 
(3)WaiverThe head of an executive agency may waive the prohibition under paragraph (1) on a case-by-case basis— (A)with the approval of the Secretary of Homeland Security or the Secretary of Defense; and 
(B)upon notification to Congress. (4)RegulationsNot later than 180 days after the date of the enactment of this Act, the Federal Acquisition Regulatory Council shall prescribe regulations or guidance, as necessary, to implement the requirements of this section relating to Federal contracts. 
(e)Prohibition on use of government-issued purchase cards to purchase unmanned aircraft systems from covered foreign entitiesEffective immediately, Government-issued Purchase Cards may not be used to procure any unmanned aircraft system from a covered foreign entity. (f)Management of existing inventories of unmanned aircraft systems from covered foreign entities (1)In generalEffective immediately, all executive agencies must account for existing inventories of unmanned aircraft systems manufactured, assembled, designed, or patented by a covered foreign entity in their personal property accounting systems, regardless of the original procurement cost, or the purpose of procurement due to the special monitoring and accounting measures necessary to track the items’ capabilities. 
(2)Classified trackingDue to the sensitive nature of missions and operations conducted by the United States Government, inventory data related to unmanned aircraft systems manufactured, assembled, designed, or patented by a covered foreign entity may be tracked at a classified level. (3)ExceptionsThe Department of Defense and Department of Homeland Security may exclude from the full inventory process, unmanned aircraft systems that are deemed expendable due to mission risk such as recovery issues or that are one-time-use unmanned aircraft system due to requirements and low cost. 
(g)Comptroller General reportNot later than 275 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the amount of commercial off-the-shelf drones and unmanned aircraft systems procured by Federal departments and agencies from covered foreign entities. (h)Government-wide policy for procurement of unmanned aircraft systems (1)In generalNot later than 180 days after the date of the enactment of this Act, the Director of the Office of Management and Budget, in coordination with the Department of Homeland Security, Department of Transportation, the Department of Justice, and other Departments as determined by the Director of the Office of Management and Budget, and in consultation with the National Institute of Standards and Technology, shall establish a government-wide policy for the procurement of UAS— 
(A)for non-Department of Defense and non-intelligence community operations; and (B)through grants and cooperative agreements entered into with non-Federal entities. 
(2)Information securityThe policy developed under paragraph (1) shall include the following specifications, which to the extent practicable, shall be based on industry standards and technical guidance from the National Institute of Standards and Technology, to address the risks associated with processing, storing and transmitting Federal information in a UAS: (A)Protections to ensure controlled access of UAS. 
(B)Protecting software, firmware, and hardware by ensuring changes to UAS are properly managed, including by ensuring UAS can be updated using a secure, controlled, and configurable mechanism. (C)Cryptographically securing sensitive collected, stored, and transmitted data, including proper handling of privacy data and other controlled unclassified information. 
(D)Appropriate safeguards necessary to protect sensitive information, including during and after use of UAS. (E)Appropriate data security to ensure that data is not transmitted to or stored in non-approved locations. 
(F)The ability to opt out of the uploading, downloading, or transmitting of data that is not required by law or regulation and an ability to choose with whom and where information is shared when it is required. (3)RequirementThe policy developed under paragraph (1) shall reflect an appropriate risk-based approach to information security related to use of UAS. 
(4)Revision of acquisition regulationsNot later than 180 days after the date on which the policy required under paragraph (1) is issued— (A)the Federal Acquisition Regulatory Council shall revise the Federal Acquisition Regulation, as necessary, to implement the policy; and 
(B)any executive agency or other Federal entity not subject to, or not subject solely to, the Federal Acquisition Regulation shall revise applicable policy, guidance, or regulations, as necessary, to implement the policy. (5)ExemptionIn developing the policy required under paragraph (1), the Director of the Office of Management and Budget shall incorporate an exemption to the policy for the following reasons: 
(A)In the case of procurement for the purposes of training, testing, or analysis for— (i)electronic warfare; or 
(ii)information warfare operations. (B)In the case of researching UAS technology, including testing, evaluation, research, or development of technology to counter UAS. 
(C)In the case of a head of the procuring executive agency determining, in writing, that no product that complies with the information security requirements described in paragraph (2) is capable of fulfilling mission critical performance requirements, and such determination— (i)may not be delegated below the level of the Deputy Secretary of the procuring executive agency; 
(ii)shall specify— (I)the quantity of end items to which the waiver applies, the procurement value of which may not exceed $50,000 per waiver; and 
(II)the time period over which the waiver applies, which shall not exceed 3 years; (iii)shall be reported to the Office of Management and Budget following issuance of such a determination; and 
(iv)not later than 30 days after the date on which the determination is made, shall be provided to the Committee on Homeland Security and Government Affairs of the Senate and the Committee on Oversight and Reform of the House of Representatives. (i)Study on the supply chain for unmanned aircraft systems and components (1)Report requiredNot later than 180 days after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition and Sustainment, in consultation with the Administrator of the National Aeronautics and Space Administration, shall provide to the appropriate congressional committees a report on the supply chain for covered unmanned aircraft systems, including a discussion of current and projected future demand for covered unmanned aircraft systems. 
(2)ElementsThe report under paragraph (1) shall include the following: (A)A description of the current and future global and domestic market for covered unmanned aircraft systems that are not widely commercially available except from a covered foreign entity. 
(B)A description of the sustainability, availability, cost, and quality of secure sources of covered unmanned aircraft systems domestically and from sources in allied and partner countries. (C)The plan of the Secretary of Defense to address any gaps or deficiencies identified in subparagraph (B), including through the use of funds available under the Defense Production Act of 1950 (50 U.S.C. 4501 et seq.) and partnerships with the National Aeronautics and Space Administration and other interested persons. 
(D)Such other information as the Under Secretary of Defense for Acquisition and Sustainment determines to be appropriate. (3)Covered unmanned aircraft system definedIn this subsection, the term covered unmanned aircraft system means an unmanned aircraft system (as defined in subsection (a)) and any components of such a system. 
6446.Admission of essential scientists and technical experts to promote and protect National Security Innovation Base 
(a)Special immigrant statusIn accordance with the procedures established under subsection (f)(1), and subject to subsection (c)(1), the Secretary of Homeland Security may provide an alien described in subsection (b) (and the spouse and children of the alien if accompanying or following to join the alien) with the status of a special immigrant under section 101(a)(27) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(27)), if the alien— (1)submits a classification petition under section 204(a)(1)(G)(i) of such Act (8 U.S.C. 1154(a)(1)(G)(i)); and 
(2)is otherwise eligible to receive an immigrant visa and is otherwise admissible to the United States for permanent residence. (b)Aliens describedAn alien is described in this subsection if— 
(1)the alien— (A)is employed by a United States employer and engaged in work to promote and protect the National Security Innovation Base; 
(B)is engaged in basic or applied research, funded by the Department of Defense, through a United States institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)); or (C)possesses scientific or technical expertise that will advance the development of critical technologies identified in the National Defense Strategy or the National Defense Science and Technology Strategy, required by section 218 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1679 ); and 
(2)the Secretary of Defense issues a written statement to the Secretary of Homeland Security confirming that the admission of the alien is essential to advancing the research, development, testing, or evaluation of critical technologies described in paragraph (1)(C) or otherwise serves national security interests. (c)Numerical limitations (1)In generalThe total number of principal aliens who may be provided special immigrant status under this section may not exceed— 
(A)10 in each of fiscal years 2022 through 2030; and (B)100 in fiscal year 2031 and each fiscal year thereafter. 
(2)Exclusion from numerical limitationAliens provided special immigrant status under this section shall not be counted against the numerical limitations under sections 201(d), 202(a), and 203(b)(4) of the Immigration and Nationality Act (8 U.S.C. 1151(d), 1152(a), and 1153(b)(4)).  (d)Defense competition for scientists and technical expertsNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall develop and implement a process to select, on a competitive basis from among individuals described in subsection (b), individuals for recommendation to the Secretary of Homeland Security for special immigrant status described in subsection (a). 
(e)AuthoritiesIn carrying out this section, the Secretary of Defense shall authorize appropriate personnel of the Department of Defense to use all personnel and management authorities available to the Department, including the personnel and management authorities provided to the science and technology reinvention laboratories, the Major Range and Test Facility Base (as defined in 196(i) of title 10, United States Code), and the Defense Advanced Research Projects Agency. (f)ProceduresNot later than 360 days after the date of the enactment of this Act, the Secretary of Homeland Security and Secretary of Defense shall jointly establish policies and procedures implementing the provisions in this section, which shall include procedures for— 
(1)processing of petitions for classification submitted under subsection (a)(1) and applications for an immigrant visa or adjustment of status, as applicable; and (2)thorough processing of any required security clearances. 
(g)FeesThe Secretary of Homeland Security shall establish a fee— (1)to be charged and collected to process an application filed under this section; and 
(2)that is set at a level that will ensure recovery of the full costs of such processing and any additional costs associated with the administration of the fees collected. (h)Implementation report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security and Secretary of Defense shall jointly submit to the appropriate congressional committees a report that includes— 
(1)a plan for implementing the authorities provided under this section; and (2)identification of any additional authorities that may be required to assist the Secretaries in fully implementing section. 
(i)Program evaluation and report 
(1)EvaluationThe Comptroller General of the United States shall conduct an evaluation of the competitive program and special immigrant program described in subsections (a) through (g). (2)ReportNot later than October 1, 2026, the Comptroller General shall submit to the appropriate congressional committees a report on the results of the evaluation conducted under paragraph (1). 
(j)DefinitionsIn this section: (1)The term appropriate congressional committees means— 
(A)the Committee on Armed Services and the Committee on the Judiciary of the House of Representatives; and (B)the Committee on Armed Services and the Committee on the Judiciary of the Senate. 
(2)The term National Security Innovation Base means the network of persons and organizations, including Federal agencies, institutions of higher education, Federally funded research and development centers, defense industrial base entities, nonprofit organizations, commercial entities, and venture capital firms that are engaged in the military and non-military research, development, funding, and production of innovative technologies that support the national security of the United States. 6447.Contracts by the President, the Vice President, or a Cabinet Member (a)AmendmentSection 431 of title 18, United States Code, is amended— 
(1)in the section heading, by inserting the President, the Vice President, a Cabinet Member, or a after Contracts by; and (2)in the first undesignated paragraph, by inserting the President, the Vice President, or any member of the Cabinet, after Whoever, being. 
(b)Table of sections amendmentThe table of sections for chapter 23 of title 18, United States Code, is amended by striking the item relating to section 431 and inserting the following:   431. Contracts by the President, the Vice President, a Cabinet Member, or a Member of Congress.. 6448.Report on all comprehensive sanctions imposed on foreign governments (a)In generalNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States, in consultation with the Secretary of State, the Secretary of the Treasury, and the head of any other relevant Federal department or agency that the Comptroller General determines necessary, shall submit to the appropriate congressional committees a report on all comprehensive sanctions imposed on de jure or de facto governments of foreign countries, and all comprehensive sanctions imposed on non-state actors that exercise significant de facto governmental control over a foreign civilian population, under any provision of law.  
(b)Matters to be includedThe report required by subsection (a) shall include— (1)an assessment of the effect of sanctions imposed on the government of each foreign country and each non-state actor that exercises significant de facto governmental control over a foreign civilian population described in subsection (a) on— 
(A)the ability of civilian population of the country to access water, food, sanitation, and public health services, including all humanitarian aid and supplies related to the prevention, diagnosis, and treatment of COVID–19;  (B)the changes to the general mortality rate, maternal mortality rate, life expectancy, and literacy;  
(C)the extent to which there is an increase in refugees or migration to or from the country or an increase in internally displaced people in the country;  (D)the degree of international compliance and non-compliance of the country; and  
(E)the licensing of transactions to allow access to essential goods and services to vulnerable populations, including the number of licenses applied for, approved, or denied and reasons why such licenses were denied, and average time to receive a decision; and (2)a description of the purpose of sanctions imposed on the government of each foreign country and each non-state actor that exercises significant de facto governmental control over a foreign civilian population described in subsection (a) and the required legal or political authority, including— 
(A)an assessment of United States national security;  (B)an assessment of whether the stated foreign policy goals of the sanctions are being met;  
(C)the degree of international support or opposition to the sanctions; and (D)an assessment of such sanctions on United States businesses, consumers, and financial institutions. 
(c)FormThe report required by subsection (a) shall be submitted in unclassified form, but may contain a classified annex. The unclassified portion of the report shall be published on a publicly-available website of the Government of the United States.  (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Foreign Affairs, the Committee on Financial Services, and the Committee on Ways and Means of the House of Representatives; and  (2)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Finance of the Senate.  
6449.Comptroller General report on equipment in AfghanistanThe Comptroller General of the United States shall submit to Congress a report accounting for any equipment provided by the United States Coast Guard or the Army Corps of Engineers to any regime in Afghanistan and that has been left behind in Afghanistan. 6450.China Economic Data Coordination Center (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Commerce, in coordination with the Secretary of the Treasury, shall establish within the Bureau of Economic Analysis of the Department of Commerce a China Economic Data Coordination Center (in this section referred to as the Center).  
(b)DutiesThe Center, in coordination with the heads of other relevant Federal agencies and the private sector, shall collect and synthesize official and unofficial Chinese economic data on developments in China’s financial markets and United States exposure to risks and vulnerabilities in China’s financial system, including— (1)data on baseline economic statistics such as gross domestic product (GDP) and other indicators of economic health; 
(2)data on national and local government debt; (3)data on nonperforming loan amounts; 
(4)data on the composition of shadow banking assets; (5)data on the composition of China’s foreign exchange reserves; 
(6)data on bank loan interest rates; (7)data on United States retirement accounts tied to Chinese investments; 
(8)data on China’s exposure to foreign borrowers and flows of official financing for China’s Belt and Road Initiatve and other trade-related initiatives, including data from the Export-Import Bank of China, the China Export and Credit Insurance Corporation (Sinosure), and the China Development Bank; (9)data on sovereign or near-sovereign loans made by China to other countries or guaranteed by sovereign entities; and 
(10)data on Chinese domestic retirement accounts and investments. (c)BriefingsThe Center shall provide to the appropriate congressional committees and the private sector on a biannual basis briefings on implementation of the duties of the Center. 
(d)Reports and public updates 
(1)Initial reportNot later than 180 days after the date of the enactment of this Act, the Bureau of Economic Analysis of the Department of Commerce shall submit to the appropriate congressional committees a report that— (A)describes the current capabilities of the Center; and 
(B)describes the estimated resources, staffing, and funding needed for the Center to operate, including the estimated resources, staffing, and funding needed for the Center to operate at increased capacity. (2)Ongoing reports (A)In generalNot later than 90 days after the date of the establishment of the Center under subsection (a), and on a quarterly basis thereafter, the Center shall submit to the appropriate congressional committees a report in writing on implementation of the duties of the Center. 
(B)Matters to be includedThe report required by this subsection shall include— (i)key findings, data, the research and development activities of the affiliates of United States multinational enterprises operating in China, and a description of the implications of such activities for United States production, employment, and the economy; and 
(ii)a description of United States industry interactions with Chinese state-owned enterprises and other state-affiliated entities and inbound Chinese investments. (3)Public updatesThe Center shall provide to the public on a monthly basis updates on implementation of the duties of the Center. 
(e)Recommendations and strategiesThe Secretary of the Treasury, using data collected and synthesized by the Center under subsection (b) and in consultation with the Center, shall— (1)develop recommendations and strategies for ways in which the United States can respond to potential risks and exposures within China’s financial system; and 
(2)not later than 90 days after the date of the establishment of the Center under subsection (a), submit to the appropriate congressional committees a report that contains such recommendations and strategies. (f)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Foreign Affairs, the Committee on Financial Services, and the Committee on Energy and Commerce of the House of Representatives; and (2)Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Commerce, Science, and Transportation of the Senate. 
6451.Flight instruction or testing 
(a)In generalAn authorized flight instructor providing student instruction, flight instruction, or flight training shall not be deemed to be operating an aircraft carrying persons or property for compensation or hire. (b)Authorized additional pilotsAn individual acting as an authorized additional pilot during Phase I flight testing of aircraft holding an experimental airworthiness certificate, in accordance with section 21.191 of title 14, Code of Federal Regulations, and meeting the requirements set forth in Federal Aviation Administration regulations and policy in effect as of the date of enactment of this section, shall not be deemed to be operating an aircraft carrying persons or property for compensation or hire. 
(c)Use of aircraftAn individual who uses, causes to use, or authorizes to use aircraft for flights conducted under subsection (a) or (b) shall not be deemed to be operating an aircraft carrying persons or property for compensation or hire. (d)Revision of rulesThe requirements of this section shall become effective upon the date of enactment. The Administrator of the Federal Aviation Administration shall issue, revise, or repeal the rules, regulations, guidance, or procedures of the Federal Aviation Administration to conform to the requirements of this section. 
6452.Required notification and reports related to Peacekeeping Operations account 
(a)Congressional notificationNot later than 15 days prior to the obligation of amounts made available to provide assistance pursuant to section 551 of the Foreign Assistance Act of 1961 (22 U.S.C. 2348), the Secretary of State shall submit to the appropriate congressional committees a notification, in accordance with the applicable procedures under section 634A of such Act (22 U.S.C. 2394–1), that includes, with respect to such assistance, the following: (1)An itemized identification of each foreign country or entity the capabilities of which the assistance is intended to support. 
(2)An identification of the amount, type, and purpose of assistance to be provided to each such country or entity.  (3)An assessment of the capacity of each such country or entity to effectively implement, benefit from, or use the assistance to be provided for the intended purpose identified under paragraph (2).  
(4)A description of plans to encourage and monitor adherence to international human rights and humanitarian law by the foreign country or entity receiving the assistance.  (5)An identification of any implementers, including third party contractors or other such entities, and the anticipated timeline for implementing any activities to carry out the assistance. 
(6)As applicable, a description of plans to sustain and account for any military or security equipment and subsistence funds provided as an element of the assistance beyond the date of completion of such activities, including the estimated cost and source of funds to support such sustainment.  (7)An assessment of how such activities promote the following: 
(A)The diplomatic and national security objectives of the United States. (B)The objectives and regional strategy of the country or entity receiving the assistance. 
(C)The priorities of the United States regarding the promotion of good governance, rule of law, the protection of civilians, and human rights. (D)The peacekeeping capabilities of partner countries of the country or entity receiving the assistance, including an explanation if such activities do not support peacekeeping.  
(8)An assessment of the possible impact of such activities on local political and social dynamics, including a description of any consultations with local civil society. (b)Reports on programs under Peacekeeping Operations account (1)Annual reportNot later than 90 days after the enactment of this Act, and annually thereafter for 5 years, the Secretary of State shall submit to the appropriate congressional committees a report on any security assistance made available, during the three fiscal years preceding the date on which the report is submitted, to foreign countries that received assistance authorized under section 551 of the Foreign Assistance Act of 1961 (22 U.S.C. 2348) for any of the following purposes: 
(A)Building the capacity of the foreign military, border security, or law enforcement entities, of the country. (B)Strengthening the rule of law of the country. 
(C)Countering violent extremist ideology or recruitment within the country. (2)MattersEach report under paragraph (1) shall include, with respect to each foreign country that has received assistance as specified in such paragraph, the following: 
(A)An identification of the authority used to provide such assistance and a detailed description of the purpose of assistance provided. (B)An identification of the amount of such assistance and the program under which such assistance was provided. 
(C)A description of the arrangements to sustain any equipment provided to the country as an element of such assistance beyond the date of completion of the assistance, including the estimated cost and source of funds to support such sustainment. (D)An assessment of the impact of such assistance on the peacekeeping capabilities and security situation of the country, including with respect to the levels of conflict and violence, the local, political, and social dynamics, and the human rights record, of the country. 
(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives; and 
(2)the Committees on Appropriations of the Senate and of the House of Representatives. 6453.National biodefense science and technology strategy (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Health and Human Services, in coordination with the Secretary of Agriculture, the Secretary of Defense, and the Secretary of Homeland Security, shall develop an annex to the National Biodefense Strategy under section 1086 of the National Defense Authorization Act for Fiscal Year 2017 (6. U.S.C. 104) for a national biodefense science and technology strategy and implementation plan. 
(b)RequirementsThe annex required by subsection (a) shall— (1)include a mission, goals, and objectives for public and private sector development, procurement, acquisition, and deployment of innovative technologies to address and eliminate biological threats; 
(2)be informed by an evaluation of science and technology successes and failures in addressing the 2019 novel coronavirus (COVID–19) pandemic; (3)address coordination of Federal efforts;  
(4)address contributions from academia, industry, and nongovernmental organizations; and (5)be accompanied by an implementation plan that clearly defines Federal department and agency roles and responsibilities, and includes timeframes for execution. 
(c)Classified appendixThe annex required by subsection (a) may include a classified appendix. (d)SubmissionUpon completion of the annex required by subsection (a), the Secretary of Health and Human Services shall submit the annex to— 
(1)the Committee on Armed Services, the Committee on Energy and Commerce, the Committee on Agriculture, the Committee on Homeland Security, the Committee on Science, Space, and Technology, and the Committee on Appropriations of the House of Representatives; and (2)the Committee on Armed Services, the Committee on Health, Education, Labor, and Pensions, the Committee on Agriculture, Nutrition, and Forestry, the Committee on Homeland Security and Governmental Affairs, the Committee on Commerce, Science, and Transportation, and the Committee on Appropriations of the Senate. 
6454.Tick identification pilot program 
(a)EstablishmentThe Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention, may award grants to States to implement a tick identification program. (b)PriorityIn awarding grants under this section, the Secretary shall give priority to States that— 
(1)have more reported cases of Lyme disease; and (2)submit an effective plan for implementation and maintenance of a tick identification program. 
(c)Program requirementsAny program funded under this section shall— (1)allow individuals to submit electronically photo images of ticks encountered; 
(2)require images of ticks to be submitted with the likely geographic location where the ticks were encountered, the date on which the ticks were encountered, and the likely physical location where the ticks were found (for example, on a pet, on a human, or loose); (3)after review by a qualified professional, respond to the individual directly within 72 hours of the image being received with— 
(A)if possible, identification of the species and life stage of the tick; (B)if possible, an estimate of the risk that the tick carried a tick-borne disease; 
(C)a recommendation of the best practices for the individual who encountered the tick, including with respect to seeking medical evaluation and submitting the tick for testing; and (D)additional education on best methods to avoid ticks and prevent contagion of tick-borne illnesses; and 
(4)maintain a database of reported tick incidents, including— (A)the date, geographic location, and environment of the encounter; 
(B)any identifying information about the tick that was determined; and (C)best practices that were disseminated to each reporting individual. 
(d)ApplicationTo seek a grant under this section, a State shall submit an application at such time, in such form, and containing such information as the Secretary may prescribe. (e)Data collection; report (1)Data collectionThe Secretary shall collect, with respect to each State program funded under this section and each fiscal year, the following data: 
(A)The number of tick incidents reported. (B)For each incident reported— 
(i)the date, geographic location, and environment of the encounter; (ii)any identifying information about the tick that was determined; and 
(iii)best practices that were disseminated to each reporting individual. (2)ReportNot later than 90 days after the first day of each of fiscal years 2022 through 2025, the Secretary shall prepare and submit to the Congress a report on the data collected under paragraph (1). 
(f)DefinitionIn this Act: (1)The term qualified professional means a biologist with a background in vector biology. 
(2)The term Secretary means the Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention. 6455.Preventing Sexual Harassment in Public Housing (a)Short titleThis section may be cited as the Preventing Sexual Harassment in Public Housing Act of 2021. 
(b)Requirement to annually report complaints of sexual harassment 
(1)Annual reportSection 808(e)(2) of the Fair Housing Act (42 U.S.C. 3608(e)(2)) is amended— (A)in subparagraph (A) by striking and at the end; 
(B)in subparagraph (B)(iii) by striking the semicolon and inserting ; and; and (C)by inserting after subparagraph (B) the following new subparagraph: 
 
(C)containing tabulations of the number of instances in the preceding year in which complaints of discriminatory housing practices were filed with the Department of Housing and Urban Development or a fair housing assistance program, including identification of whether each complaint was filed with respect to discrimination based on race, color, religion, national origin, sex, handicap, or familial status.. (2)Sexual harassmentSection 808 of the Fair Housing Act (42 U.S.C. 3608) is amended by adding at the end the following new subsection: 
 
(g)In carrying out the reporting obligations under this section, the Secretary shall— (1)consider a complaint filed with respect to discrimination based on sex to include any complaint filed with respect to sexual harassment; and 
(2)in reporting the instances of a complaint filed with respect to discrimination based on sex under subsection (e)(2)(C), include a disaggregated tabulation of the total number of such complaints filed with respect to sexual harassment.. (3)Initiative To combat sexual harassment in housingTitle IX of the Fair Housing Act (42 U.S.C. 3631) is amended by adding at the end the following new section: 
 
902.Initiative to combat sexual harassment in housingThe Attorney General shall establish an initiative to investigate and prosecute an allegation of a violation under this Act with respect to sexual harassment.. 6456.Semiconductor production incentive expansion (a)Additional covered entitiesSection 9901(2) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended by striking relating to fabrication and all that follows and inserting the following: 
relating to— (1)fabrication, assembly, testing, advanced packaging, or research and development of semiconductors; or 
(2)manufacturing, production, or research and development of semiconductor manufacturing equipment and materials.. (b)Program scope expansionSection 9902(a)(1) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended by striking the United States for and all that follows and inserting the following: 
the United States for— (1)semiconductor fabrication, assembly, testing, advanced packaging, or research and development; and 
(2)the manufacturing, production, or research and development of semiconductor manufacturing equipment and materials.. 6457.Semiconductor production incentive expansionSection 9902(a)(1) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended by striking the United States for and all that follows and inserting the following: 
the United States for— (1)semiconductor fabrication, assembly, testing, advanced packaging, or research and development; and 
(2)the manufacturing, production, or research and development of semiconductor manufacturing equipment and materials.. 6458.Authority for Secretary of Health and Human Services to accept unused COVID–19 vaccines for potential redistributionThe Secretary of Health and Human Services may accept, as the Secretary determines appropriate and practicable, the return of an unused COVID–19 vaccine from a Federal agency, State, or other entity, for potential redistribution, including distribution to a foreign ally or partner. 
6459.Pilot program to employ veterans in positions relating to conservation and resource management activities 
(a)EstablishmentThe Secretary of Veterans Affairs and the Secretaries concerned shall jointly establish a pilot program under which veterans are employed by the Federal Government in positions that relate to the conservation and resource management activities of the Department of the Interior and the Department of Agriculture. (b)AdministrationThe Secretary of Veterans Affairs shall administer the pilot program under subsection (a). 
(c)PositionsThe Secretaries concerned shall— (1)identify vacant positions in the respective Departments of the Secretaries that are appropriate to fill using the pilot program under subsection (a); and 
(2)to the extent practicable, fill such positions using the pilot program. (d)Application of civil service lawsA veteran employed under the pilot program under subsection (a) shall be treated as an employee as defined by section 2105 of title 5, United States Code. 
(e)Best practices for other departmentsThe Secretary of Veterans Affairs shall establish guidelines containing best practices for departments and agencies of the Federal Government that carry out programs to employ veterans who are transitioning from service in the Armed Forces. Such guidelines shall include— (1)lessons learned under the Warrior Training Advancement Course of the Department of Veterans Affairs; and 
(2)methods to realize cost savings based on such lessons learned. (f)PartnershipThe Secretary of Veterans Affairs, the Secretaries concerned, and the Secretary of Defense may enter into a partnership to include the pilot program under subsection (a) as part of the Skillbridge program under section 1143 of title 10, United States Code. 
(g)Reports 
(1)Initial reportNot later than 60 days after the date of the enactment of this Act, the Secretary of Veterans Affairs and the Secretaries concerned shall jointly submit to the appropriate congressional committees a report on the pilot program under subsection (a), including— (A)a description of how the pilot program will be carried out in a manner to reduce the unemployment of veterans; and 
(B)any recommendations for legislative actions to improve the pilot program. (2)ImplementationNot later than one year after the date on which the pilot program under subsection (a) commences, the Secretary of Veterans Affairs and the Secretaries concerned shall jointly submit to the appropriate congressional committees a report on the implementation of the pilot program. 
(3)Final reportNot later than 30 days after the date on which the pilot program under subsection (a) is completed, the Secretary of Veterans Affairs and the Secretaries concerned shall jointly submit to the appropriate congressional committees a report on the pilot program that includes the following: (A)The number of veterans who applied to participate in the pilot program. 
(B)The number of such veterans employed under the pilot program. (C)The number of veterans identified in subparagraph (B) who transitioned to full-time positions with the Federal Government after participating in the pilot program. 
(D)Any other information the Secretaries determine appropriate with respect to measuring the effectiveness of the pilot program. (h)DurationThe authority to carry out the pilot program under subsection (a) shall terminate on the date that is two years after the date on which the pilot program commences. 
(i)DefinitionsIn this section: (1)The term appropriate congressional committees means— 
(A)the Committee on Veterans’ Affairs, the Committee on Agriculture, and the Committee on Natural Resources of the House of Representatives; and (B)the Committee on Veterans’ Affairs, the Committee on Agriculture, Nutrition, and Forestry, and the Committee on Energy and Natural Resources of the Senate. 
(2)The term Secretary concerned means— (A)the Secretary of Agriculture with respect to matters regarding the National Forest System and the Department of Agriculture; and 
(B)the Secretary of the Interior with respect to matters regarding the National Park System and the Department of the Interior. 6460.Use of veterans with medical occupations in response to national emergencies (a)Update of web portal to identify veterans who had medical occupations as members of the Armed Forces (1)In generalThe Secretary shall update existing web portals of the Department to allow the identification of veterans who had a medical occupation as a member of the Armed Forces. 
(2)Information in portal 
(A)In generalAn update to a portal under paragraph (1) shall allow a veteran to elect to provide the following information: (i)Contact information for the veteran. 
(ii)A history of the medical experience and trained competencies of the veteran. (B)Inclusions in historyTo the extent practicable, histories provided under subparagraph (A)(ii) shall include individual critical task lists specific to military occupational specialties that align with existing standard occupational codes maintained by the Bureau of Labor Statistics. 
(b)Program on provision to States of information on veterans with medical skills obtained during service in the Armed ForcesFor purposes of facilitating civilian medical credentialing and hiring opportunities for veterans seeking to respond to a national emergency, including a public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d), the Secretary, in coordination with the Secretary of Defense and the Secretary of Labor, shall establish a program to share information specified in section 3(b) with the following: (1)State departments of veterans affairs. 
(2)Veterans service organizations. (3)State credentialing bodies. 
(4)State homes. (5)Other stakeholders involved in State-level credentialing, as determined appropriate by the Secretary. 
(c)Program on training of intermediate care technicians of Department of Veterans Affairs 
(1)EstablishmentThe Secretary shall implement a program to train covered veterans to work as intermediate care technicians of the Department. (2)LocationsThe Secretary may place an intermediate care technician trained under the program under paragraph (1) at any medical center of the Department, giving priority to a location with a significant staffing shortage. 
(3)Inclusion of information in transition assistance programAs part of the Transition Assistance Program under sections 1142 and 1144 of title 10, United States Code, the Secretary shall prepare a communications campaign to convey opportunities for training, certification, and employment under the program under paragraph (1) to appropriate members of the Armed Forces separating from active duty. (4)Report on expansion of programNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to Congress a report on whether the program under this section could be replicated for other medical positions within the Department. 
(5)Covered veteran definedIn this subsection, the term covered veteran means a veteran whom the Secretary determines served as a basic health care technician while serving in the Armed Forces. (d)Notification of opportunities for veteransThe Secretary shall notify veterans service organizations and, in coordination with the Secretary of Defense, members of the reserve components of the Armed Forces of opportunities for veterans under this section. 
(e)DefinitionsIn this section: (1)Department; secretary; veteranThe terms Department, Secretary, State home, and veteran have the meanings given those terms in section 101 of title 38, United States Code. 
(2)Veterans service organizationThe term veterans service organization means an organization that provides services to veterans, including organizations recognized by the Secretary of Veterans Affairs under section 5902 of title 38, United States Code. 6461.Critical Technology Security Centers (a)Critical Technology Security CentersTitle III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.) is amended by adding at the end the following new section:  
 
322.Critical Technology Security Centers 
(a)EstablishmentNot later than 180 days after the date of the enactment of this section, the Secretary, acting through the Under Secretary for Science and Technology, and in coordination with the Director of the Cybersecurity and Infrastructure Security Agency, shall award grants, contracts, or cooperative agreements to covered entities for the establishment of not fewer than four cybersecurity-focused Critical Technology Security Centers to evaluate and test the security of devices and technologies that underpin national critical functions. (b)Initial centersWith respect to the critical technology security centers referred to in subsection (a), four of such centers shall be as follows:  
(1)The Center for Network Technology Security, to study the security of information and communications technology that underpins national critical functions related to communications. (2)The Center for Connected Industrial Control System Security, to study the security of connected programmable data logic controllers, supervisory control and data acquisition servers, and other networked industrial equipment. 
(3)The Center for Open Source Software Security, to study vulnerabilities in open source software used to support national critical functions. (4)The Center for Federal Critical Software Security, to study the security of software used by the Federal Government that performs functions critical to trust (such as affording or requiring elevated system privileges or direct access to networking and computing resources). 
(c)Additional centersThe Under Secretary may, in coordination with the Director, award grants contracts, or cooperative agreements to covered entities for the establishment of additional critical technology security centers to address technologies vital to national critical functions. (d)Selection of critical technologiesBefore awarding a grant, contract, or cooperative agreement to a covered entity to establish a critical technology security center, the Under Secretary shall consult with the Director, who shall provide the Under Secretary with a list of technologies within the remit of the center that support national critical functions. 
(e)ResponsibilitiesIn studying the security of technologies within its remit, each center shall have the following responsibilities: (1)Conducting rigorous security testing to identify vulnerabilities in such technologies. 
(2)Reporting new vulnerabilities found and the tools, techniques, and practices used to uncover them to the developers of such technologies in question and to the Cybersecurity and Infrastructure Security Agency. (3)With respect to such technologies, developing new capabilities for vulnerability discovery, management, and mitigation. 
(4)Assessing the security of software essential to national critical functions. (5)Supporting existing communities of interest, including by granting funds, in remediating vulnerabilities discovered within such technologies. 
(6)Utilizing findings to inform and support the future work of the Cybersecurity and Infrastructure Security Agency. (f)ApplicationTo be eligible to be designed as a critical technology security center pursuant to subsection (a), a covered entity shall submit to the Secretary an application at such time, in such manner, and including such information as the Secretary may require. 
(g)Biannual reportsNot later than one year after the date of the enactment of this section and every two years thereafter, the Under Secretary shall submit to the appropriate congressional committees a report that includes, with respect to each critical technology security center— (1)a summary of the work performed by each such center; 
(2)information relating to the allocation of Federal funds at each such center; (3)a description of each vulnerability identified, including information relating to the corresponding software weakness;  
(4)an assessment of the criticality of each vulnerability identified pursuant to paragraph (3); (5)a list of critical technologies studied by each center, including an explanation by the Under Secretary for any deviations from the list of technologies provided by the Director before the distribution of funding to the center; and 
(6)a list of tools, techniques, and procedures used by each such center. (h)Consultation with relevant agenciesIn carrying out this section, the Under Secretary shall consult with the heads of other Federal agencies conducting cybersecurity research, to include the following: 
(1)The National Institute of Standards and Technology. (2)The National Science Foundation. 
(3)Relevant agencies within the Department of Energy. (4)Relevant agencies within the Department of Defense. 
(i)Authorization of appropriationsThere are authorized to be appropriated to carry out this section— (1)$40,000,000 for fiscal year 2022; 
(2)$42,000,000 for fiscal year 2023; (3)$44,000,000 for fiscal year 2024; 
(4)$46,000,000 for fiscal year 2025; and (5)$49,000,000 for fiscal year 2026. 
(j)DefinitionsIn this section: (1)The term appropriate congressional committees means— 
(A)the Committee on Homeland Security of the House of Representatives; and (B)the Committee on Homeland Security and Governmental Affairs of the Senate. 
(2)The term covered entity means a university, federally funded research and development center, including national laboratories, or consortia thereof. (3)The term critical technology means technology relating to a national critical function. 
(4)The term “open source software” means software for which the human-readable source code is freely available for use, study, re-use, modification, enhancement, and redistribution by the users of such software.. (b)Identification of certain technologyParagraph (1) of section 2202(e) of the Homeland Security Act of 2002 (6 U.S.C. 603(e)) is amended by adding at the end the following new subparagraph: 
 
(S)To identify the technologies within the remits of the Critical Technology Security centers as described in section 322 that are vital to national critical functions.. (c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 321 the following new item: 
 
 
Sec. 322. Critical Technology Security Centers.. 
6462.Pilot program on doula support for veterans 
(a)FindingsCongress finds the following: (1)There are approximately 2,300,000 women within the veteran population in the United States. 
(2)The number of women veterans using services from the Veterans Health Administration has increased by 28.8 percent from 423,642 in 2014 to 545,670 in 2019. (3)During the period of 2010 through 2015, the use of maternity services from the Veterans Health Administration increased by 44 percent. 
(4)Although prenatal care and delivery is not provided in facilities of the Department of Veterans Affairs, pregnant women seek care from the Department for other conditions may also need emergency care and require coordination of services through the Veterans Community Care Program under section 1703 of title 38, United States Code. (5)The number of unique women veteran patients with an obstetric delivery paid for by the Department increased by 1,778 percent from 200 deliveries in 2000 to 3,756 deliveries in 2015. 
(6)The number of women age 35 years or older with an obstetric delivery paid for by the Department increased 16-fold from fiscal year 2000 to fiscal year 2015. (7)A study in 2010 found that veterans returning from Operation Enduring Freedom and Operation Iraqi Freedom who experienced pregnancy were twice as likely to have a diagnosis of depression, anxiety, posttraumatic stress disorder, bipolar disorder, or schizophrenia as those who had not experienced a pregnancy. 
(8)The number of women veterans of reproductive age seeking care from the Veterans Health Administration continues to grow (more than 185,000 as of fiscal year 2015). (b)Program (1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall establish a pilot program to furnish doula services to covered veterans through eligible entities by expanding the Whole Health model of the Department of Veterans Affairs, or successor model, to measure the impact that doula support services have on birth and mental health outcomes of pregnant veterans (in this section referred to as the pilot program). 
(2)ConsiderationIn carrying out the pilot program, the Secretary shall consider all types of doulas, including traditional and community-based doulas. (3)ConsultationIn designing and implementing the pilot program the Secretary shall consult with stakeholders, including— 
(A)organizations representing veterans, including veterans that are disproportionately impacted by poor maternal health outcomes; (B)community-based health care professionals, including doulas, and other stakeholders; and 
(C)experts in promoting health equity and combating racial bias in health care settings. (4)GoalsThe goals of the pilot program are the following: 
(A)To improve— (i)maternal, mental health, and infant care outcomes; 
(ii)integration of doula support services into the Whole Health model of the Department, or successor model; and (iii)the experience of women receiving maternity care from the Department, including by increasing the ability of a woman to develop and follow her own birthing plan. 
(B)To reengage veterans with the Department after giving birth. (c)LocationsThe Secretary shall carry out the pilot program in— 
(1)the three Veterans Integrated Service Networks of the Department that have the highest percentage of female veterans enrolled in the patient enrollment system of the Department established and operated under section 1705(a) of title 38, United States Code, compared to the total number of enrolled veterans in such Network; and (2)the three Veterans Integrated Service Networks that have the lowest percentage of female veterans enrolled in the patient enrollment system compared to the total number of enrolled veterans in such Network. 
(d)Open participationThe Secretary shall allow any eligible entity or covered veteran interested in participating in the pilot program to participate in the pilot program. (e)Services provided (1)In generalUnder the pilot program, a covered veteran shall receive not more than 10 sessions of care from a doula under the Whole Health model of the Department, or successor model, under which a doula works as an advocate for the veteran alongside the medical team for the veteran. 
(2)SessionsSessions covered under paragraph (1) shall be as follows: (A)Three or four sessions before labor and delivery. 
(B)One session during labor and delivery. (C)Three or four sessions after post-partum, which may be conducted via the mobile application for VA Video Connect. 
(f)Administration of pilot program 
(1)In generalThe Office of Women’s Health of the Department of Veterans Affairs, or successor office, shall— (A)coordinate services and activities under the pilot program; 
(B)oversee the administration of the pilot program; and (C)conduct onsite assessments of medical facilities of the Department that are participating in the pilot program. 
(2)Guidelines for veteran-specific careThe Office shall establish guidelines under the pilot program for training doulas on military sexual trauma and post traumatic stress disorder. (3)Amounts for careThe Office may recommend to the Secretary appropriate payment amounts for care and services provided under the pilot program, which shall not exceed $3,500 per doula per veteran. 
(g)Doula Service Coordinator 
(1)In generalThe Secretary, in consultation with the Office of Women’s Health, or successor office, shall establish a Doula Service Coordinator within the functions of the Maternity Care Coordinator at each medical facility of the Department that is participating in the pilot program. (2)DutiesA Doula Service Coordinator established under paragraph (1) at a medical facility shall be responsible for— 
(A)working with eligible entities, doulas, and covered veterans participating in the pilot program; and (B)managing payment between eligible entities and the Department under the pilot program. 
(3)Tracking of informationA doula providing services under the pilot program shall report to the applicable Doula Service Coordinator after each session conducted under the pilot program. (4)Coordination with women's program managerA Doula Service Coordinator for a medical facility of the Department shall coordinate with the women's program manager for that facility in carrying out the duties of the Doula Service Coordinator under the pilot program. 
(h)Term of pilot programThe Secretary shall conduct the pilot program for a period of 5 years. (i)Technical assistanceThe Secretary shall establish a process to provide technical assistance to eligible entities and doulas participating in the pilot program. 
(j)Report 
(1)In generalNot later than one year after the date of the enactment of this Act, and annually thereafter for each year in which the pilot program is carried out, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the pilot program. (2)Final reportAs part of the final report submitted under paragraph (1), the Secretary shall include recommendations on whether the model studied in the pilot program should be continued or more widely adopted by the Department. 
(k)Authorization of appropriationsThere are authorized to be appropriated to the Secretary, for each of fiscal years 2022 through 2027, such sums as may be necessary to carry out this section. (l)DefinitionsIn this section: 
(1)The term covered veteran means a pregnant veteran or a formerly pregnant veteran (with respect to sessions post-partum) who is enrolled in the patient enrollment system of the Department of Veterans Affairs under section 1705 of title 38, United States Code. (2)The term eligible entity means an entity that provides medically accurate, comprehensive maternity services to covered veterans under the laws administered by the Secretary, including under the Veterans Community Care Program under section 1703 of title 38, United States Code. 
(3)The term VA Video Connect means the program of the Department of Veterans Affairs to connect veterans with their health care team from anywhere, using encryption to ensure a secure and private session. 6463.Establishment of Afghan Threat Finance Cell (a)EstablishmentNot later than 90 days after the date of the enactment of this Act, the President shall establish an interagency organization to be known as the Afghan Threat Finance Cell. 
(b)MissionThe mission of the Afghan Threat Finance Cell shall be to identify, disrupt, and eliminate illicit financial networks in Afghanistan, particularly such networks involved in narcotics trafficking, illicit financial transactions, official corruption, and terrorist networks. (c)Organization (1)MembershipThe Afghan Threat Finance Cell shall consist of representatives from elements of the United States Government as follows: 
(A)The Department of the Treasury. (B)The Drug Enforcement Administration. 
(C)The Department of State. (D)The Department of Defense. 
(E)The Federal Bureau of Investigation. (F)The Internal Revenue Service. 
(G)The Department of Homeland Security. (H)The Defense Intelligence Agency. 
(I)The Office of Foreign Assets Control of the Department of the Treasury. (J)The Central Intelligence Agency. 
(K)Any other law enforcement agency or element of the intelligence community that the Secretary of the Treasury, the Administrator of the Drug Enforcement Administration, and the Secretary of Defense jointly determine appropriate. (2)Lead agenciesThe Department of the Treasury shall serve as the lead agency of the Afghan Threat Finance Cell. The Drug Enforcement Administration and the Department of Defense shall serve as the co-deputy lead agencies of the Afghan Threat Finance Cell. 
(d)CoordinationThe Afghan Threat Finance Cell shall regularly coordinate and consult with regional Financial Intelligence Units, the international Financial Action Task Force, and the Special Inspector General for Afghanistan Reconstruction. (e)Briefings (1)RequirementNot later than one year after the date of the enactment of this Act, and annually thereafter, the Afghan Threat Finance Cell shall provide to the appropriate congressional committees a briefing on the activities of the Afghan Threat Finance Cell. 
(2)Matters includedEach briefing under paragraph (1) shall include the following: (A)An assessment of the activities undertaken by, and the effectiveness of, the Afghan Threat Finance Cell in identifying, disrupting, eliminating illicit financial networks in Afghanistan, particularly such networks involved in narcotics trafficking, illicit financial transactions, official corruption, and terrorist networks. 
(B)Any recommendations to Congress regarding legislative or regulatory improvements necessary to support the identification, disruption, and elimination of illicit financial networks in Afghanistan. (3)FormA briefing under paragraph (1) may be provided in a classified form. 
(4)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means— (A)The Committee on Financial Services, the Committee on Reform, the Committee on the Judiciary, and the Committee on Armed Services of the House of Representatives. 
(B)The Committee on Banking, Housing, and Urban Affairs, the Committee on Homeland Security and Governmental Affairs, the Committee on the Judiciary, and the Committee on Armed Services of the Senate. (f)Termination (1)In generalExcept as provided by paragraph (2), the Afghan Threat Finance Cell shall terminate on the date that is three years after the date of the enactment of this Act. 
(2)ExtensionThe President may extend the date under paragraph (1) by an additional two years. 6464.Determination of potential genocide or crimes against humanity in Ethiopia (a)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary of State, after consultation with the heads of other Federal departments and agencies represented on the Atrocity Early Warning Task Force and with representatives of human rights organizations, shall submit to the appropriate congressional committees a determination whether actions in the Tigray region of Ethiopia by the Ethiopian and Eritrean armed forces constitute genocide as defined in section 1091 of title 18, United States Code, or crimes against humanity. 
(b)FormThe determination required under subsection (a) shall be submitted in unclassified form and published on a publicly available website of the Department of State, but may include a classified annex if such annex is provided separately from the unclassified determination. (c)Appropriate congressional committeesFor purposes of this section, the term appropriate congressional committees means— 
(1)the Committee on Foreign Affairs, the Committee on Armed Services, and the Committee on Appropriations of the House of Representatives; and (2)the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Appropriations of the Senate. 
6465.Attorney General report on war crimes and torture by United States citizens in Libya 
(a)ReportNot later than 180 days after receiving a credible allegation of the commission of a covered offense, including from a nongovernmental organization that monitors violations of human rights, the Secretary of State, in consultation with the Attorney General, shall submit to the appropriate congressional committees a report on such allegations, including a determination as to whether the Attorney General will review or consider reviewing such allegation for potential criminal investigation, and a description of any challenges to prosecution.  (b)DefinitionsIn this section: 
(1)The term appropriate congressional committees means the Committees on the Judiciary of the House of Representatives and of the Senate, the Committees on Armed Services of the House of Representatives and of the Senate, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate. (2)The term covered offense means an offense under section 2441, 2442, or 2340A of title 18, United States Code, committed in Libya by or at the order of a United States citizen.  
6466.Review of implementation of United States sanctions with respect to violators of the arms embargo on Libya 
(a)ReportNot later than 180 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees an unclassified report that describes whether the President has determined the persons described in subsection (b) meet the criteria for the imposition of sanctions under section 1(a) of Executive Order 13726 (81 Fed. Reg. 23559; relating to blocking property and suspending entry into the United States of persons contributing to the situation in Libya). (b)PersonsFor purposes of the determination required under subsection (a), the President shall consider all private companies listed for facilitating violations of the United Nations arms embargo on Libya in the report of the United Nations Panel of Experts entitled Letter dated 8 March 2021 from the Panel of Experts on Libya established pursuant to resolution 1973 (2011) addressed to the President of the Security Council, including the following: 
(1)Maritime vessels, including MV Pray, MV Bana, MV Cirkin, MV Gulf Petroleum 4, MV Single Eagle, and MV Sunrise Ace. (2)Corporate facilitators of arms embargo violations, including Lancaster 6 DMCC, L-6 FZE, and Opus Capital Asset Limited FZE. 
(3)Aircraft operators, including Sovereign Charterers Limited, Zet Avia LLC, Sky Avia Trans LLC, Panzer Logistics Limited, Deek Aviation FZE, Jenis Air LLC, and Space Cargo Incorporated. (4)Mercenary recruiters and facilitators, including Black Shield Security Services. 
(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives; and 
(2)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate. 6467.Prohibition of Federal funding for induced or required undermining of security of consumer communications goods (a)ProhibitionNone of the funds made available in this or any other Act may be used by any Federal agency to require, support, pay, or otherwise induce any private sector provider of consumer software and hardware to— 
(1)intentionally add any security vulnerability or weaken or omit any safeguard in the standards, items, or services of the provider; (2)remove or omit any information security function, mechanism, service, or solution from the items or services of the provider; or  
(3)take any action that— (A)undermines, circumvents, defeats, bypasses, or otherwise counteracts the end-to-end encryption of the item or service of the provider; 
(B)prevents an item or service from adopting end-to-end encryption; or (C)otherwise makes an unencrypted version of the end-to-end encrypted content of any communication, file, or data of the item or service of the provider available to any person or entity other than the intended recipients. 
(b)Federal agency definedIn this section, the term Federal agency means any executive department, military department, Government corporation, Government controlled corporation, or other establishment in the executive branch of the Government (including the Executive Office of the President), or any independent regulatory agency. 6468.Annual report on surveillance sales to repressive governments (a)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter until 2040, the Secretary of State, in coordination with the Director of National Intelligence, shall submit to the Committee on Foreign Affairs and Permanent Select Committee on Intelligence of the House of Representatives and the Committee on Foreign Relations and the Select Committee on Intelligence of the Senate a report with respect to foreign persons that the Secretary determines— 
(1)have operated, sold, leased, or otherwise provided, directly or indirectly, items or services related to targeted digital surveillance to— (A)a foreign government or entity located primarily inside a foreign country where a reasonable person would assess that such transfer could result in a use of the items or services in a manner contrary to human rights; or 
(B)a country including any governmental unit thereof, entity, or other person determined by the Secretary of State in a notice published in the Federal Register to have used items or services for targeted digital surveillance in a manner contrary to human rights; or (2)have materially assisted, sponsored, or provided financial, material, or technological support for, or items or services to or in support of, the activities described in paragraph (1). 
(b)Matters to be includedThe report required by subsection (a) shall include the following: (1)The name of each foreign person that the Secretary determines meets the requirements of subsection (a)(1) or (a)(2). 
(2)The name of each intended and actual recipient of items or services described in subsection (a). (3)A detailed description of such items or services. 
(4)An analysis of the appropriateness of including the persons listed in (b)(1) on the entity list maintained by the Bureau of Industry and Security. (c)ConsultationIn compiling data and making assessments for the purposes of preparing the report required by subsection (a), the Secretary of State shall consult with a wide range of organizations, including with respect to— 
(1)classified and unclassified information provided by the Director of National Intelligence; (2)information provided by the Bureau of Democracy, Human Rights, and Labor’s Internet Freedom, Business and Human Rights section; 
(3)information provided by the Department of Commerce, including the Bureau of Industry and Security; (4)information provided by the advisory committees established by the Secretary to advise the Under Secretary of Commerce for Industry and Security on controls under the Export Administration Regulations, including the Emerging Technology and Research Advisory Committee; and 
(5)information on human rights and technology matters, as solicited from civil society and human rights organizations through regular consultative processes; and (6)information contained in the Country Reports on Human Rights Practices published annually by the Department of State. 
(d)Form and public availability of reportThe report required by subsection (a) shall be submitted in unclassified form. The report shall be posted by the President not later than 14 days after being submitted to Congress on a text-based, searchable, and publicly available internet website. (e)DefinitionsIn this section: 
(1)Targeted digital surveillanceThe term targeted digital surveillance means the use of items or services that enable an individual or entity to detect, monitor, intercept, collect, exploit, preserve, protect, transmit, retain, or otherwise gain access to the communications, protected information, work product, browsing data, research, identifying information, location history, or online and offline activities of other individuals, organizations, or entities, with or without the explicit authorization of such individuals, organizations, or entities. (2)Foreign personThe term foreign person means an individual or entity that is not a United States person. 
(3)In a manner contrary to human rightsThe term in a manner contrary to human rights, with respect to targeted digital surveillance, means engaging in targeted digital surveillance— (A)in violation of basic human rights, including to silence dissent, sanction criticism, punish independent reporting (and sources for that reporting), manipulate or interfere with democratic or electoral processes, persecute minorities or vulnerable groups, or target advocates or practitioners of human rights and democratic rights (including activists, journalists, artists, minority communities, or opposition politicians); or 
(B)in a country in which there is lacking a minimum legal framework governing its use, including established— (i)authorization under laws that are accessible, precise, and available to the public; 
(ii)constraints limiting its use under principles of necessity, proportionality, and legitimacy; (iii)oversight by bodies independent of the government’s executive agencies; 
(iv)involvement of an independent and impartial judiciary branch in authorizing its use; or (v)legal remedies in case of abuse. 
6469.Review of sanctions with respect to Russian kleptocrats and human rights abusers 
(a)Determination with respect to imposition of sanctionsNot later than 180 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a determination, including a detailed justification, of whether any person listed in subsection (b) meets the criteria for the imposition of sanctions pursuant to section 1263(b) of the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656).  (b)Persons listedThe persons listed in this subsection, which include Russian persons and current and former Russian government officials, are the following:  
(1)Roman Abramovich, businessman. (2)Denis Bortnikov, Deputy President and Chairman of the Management Board of VTB Bank. 
(3)Andrey Kostin, President and Chairman of the Management Board of VTB Bank. (4)Dmitry Patrushev, Minister of Agriculture. 
(5)Igor Shuvalov, Chairman of the State Development Corporation VEB. (6)Alisher Usmanov, businessman. 
(7)Oleg Deripaska, businessman. (8)Alexei Miller, Chairman of the Management Committee of Gazprom. 
(9)Igor Sechin, Chairman of the Management Board of Rosneft. (10)Gennady Timchenko, businessman. 
(11)Nikolai Tokarev, Chairman of Transneft. (12)Andrey Vorobyev, Governor of the Moscow Region XIII. 
(13)Mikhail Murashko, Minister of Health. (14)Vladimir Solovyev, media personality. 
(15)Alexander Bastrykin, Head of the Investigative Committee. (16)Alexander Bortnikov, Director of the Federal Security Service (FSB). 
(17)Konstantin Ernst, Chief Executive Officer of Channel One TV station. (18)Victor Gavrilov, Head of the Department of Transport of the Economic Security Service. 
(19)Dmitry Ivanov, Head of Chelyabinsk FSB. (20)Alexander Kalashnikov, Director of the Federal Penitentiary Service (FSIN). 
(21)Sergei Kirienko, First Deputy Head of the Presidential Administration. (22)Elena Morozova, Judge of Khimki District Court. 
(23)Denis Popov, Chief Prosecutor of Moscow. (24)Margarita Simonyan, Editor-in-Chief of RT. 
(25)Igor Yanchuk, Head of the Khimki Police Department. (26)Victor Zolotov, Director of the National Guard. 
(27)Alexander Beglov, Governor of St. Petersburg. (28)Yuri Chaika, former Prosecutor General. 
(29)Andrei Kartapolov, Deputy Defense Minister. (30)Pavel Krasheninnikov, Parliamentarian and former Justice Minister. 
(31)Mikhail Mishustin, Prime Minister of Russia. (32)Ella Pamfilova, Head of Central Electoral Commission. 
(33)Dmitry Peskov, Presidential Press Secretary. (34)Sergei Sobyanin, Mayor of Moscow. 
(35)Anton Vaino, Head of the Presidential Administration. (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives; and (2)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate. 
6470.Modifications to and reauthorization of sanctions with respect to human rights violations 
(a)DefinitionsSection 1262 of the Global Magnitsky Human Rights Accountability Act (Subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note) is amended by striking paragraph (2). (b)Sense of congressThe Global Magnitsky Human Rights Accountability Act (Subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note) is amended by inserting after section 1262 the following new section: 
 
1262A.Sense of congressIt is the sense of Congress that the President should establish and regularize information sharing and sanctions-related decision making with like-minded governments possessing human rights and anti-corruption sanctions programs similar in nature to those authorized under this subtitle.. (c)Imposition of sanctions (1)In generalSubsection (a) of section 1263 of the Global Magnitsky Human Rights Accountability Act (Subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note) is amended to read as follows: 
 
(a)In generalThe President may impose the sanctions described in subsection (b) with respect to— (1)any foreign person that the President determines, based on credible information— 
(A)is responsible for or complicit in, or has directly or indirectly engaged in, serious human rights abuse or any violation of internationally recognized human rights; (B)is a current or former government official, or a person acting for or on behalf of such an official, who is responsible for or complicit in, or has directly or indirectly engaged in— 
(i)corruption; or (ii)the transfer or facilitation of the transfer of the proceeds of corruption; 
(C)is or has been a leader or official of— (i)an entity, including a government entity, that has engaged in, or whose members have engaged in, any of the activities described in subparagraph (A) or (B) related to the tenure of the leader or official; or 
(ii)an entity whose property and interests in property are blocked pursuant to this section as a result of activities related to the tenure of the leader or official; (D)has materially assisted, sponsored, or provided financial, material, or technological support for, or goods or services to or in support of— 
(i)an activity described in subparagraph (A) or (B) that is conducted by a foreign person; (ii)a person whose property and interests in property are blocked pursuant to this section; or 
(iii)an entity, including a government entity, that has engaged in, or whose members have engaged in, an activity described in subparagraph (A) or (B) conducted by a foreign person; or (E)is owned or controlled by, or acts or is purported to act for or on behalf of, directly or indirectly, a person whose property and interests in property are blocked pursuant to this section.. 
(2)Consideration of certain informationSubsection (c)(2) of such section is amended by inserting corruption and after monitor. (3)Requests by congressSubsection (d) of such section is amended— 
(A)in paragraph (1), in the matter preceding subparagraph (A), by striking subsection (a) and inserting subsection (a)(1); (B)in paragraph (2)— 
(i)in subparagraph (A)— (I)in the subparagraph heading, by striking Human rights violations and inserting Serious human rights abuse or violations of internationally recognized human rights; and 
(II)by striking described in paragraph (1) or (2) of subsection (a) and inserting described in subsection (a)(1) relating to serious human rights abuse or any violation of internationally recognized human rights; and (ii)in subparagraph (B)— 
(I)in the matter preceding clause (i), by striking described in paragraph (3) or (4) of subsection (a) and inserting described in subsection (a)(1) relating to corruption or the transfer or facilitation of the transfer of the proceeds of corruption; and (II)by striking ranking member of and all that follows through the period at the end and inserting ranking member of one of the appropriate congressional committees. 
(d)Reports to congressSection 1264(a) of the Global Magnitsky Human Rights Accountability Act (Subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note) is amended— (1)in paragraph (5), by striking ; and and inserting a semicolon; 
(2)in paragraph (6), by striking the period at the end and inserting ; and; and (3)by adding at the end the following: 
 
(7)a description of additional steps taken by the President through diplomacy, international engagement, and assistance to foreign or security sectors to address persistent underlying causes of serious human rights abuse, violations of internationally recognized human rights, and corruption in each country in which foreign persons with respect to which sanctions have been imposed under section 1263 are located; and (8)a description of additional steps taken by the President to ensure the pursuit of judicial accountability in appropriate jurisdictions with respect to those foreign persons subject to sanctions under section 1263 for serious human rights abuse, violations of internationally recognized human rights, and corruption.. 
(e)Repeal of sunsetSection 1265 of the Global Magnitsky Human Rights Accountability Act (Subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note) is repealed. 6471.Sense of Congress with respect to the production of baseload power in the United StatesIt is the sense of Congress that having access to a secure and reliable supply of firm, baseload power produced in the United States, including power generated from coal, natural gas, oil, and nuclear sources, is critical to United States national security interests. 
6472.Strategy and reporting related to United States engagement in Somalia 
(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State and the Secretary of Defense, in consultation with the Administrator of the United States Agency for International Development and other relevant Federal department and agencies, shall develop and submit a strategy for advancing United States diplomatic, humanitarian, development, counterterrorism, and regional security priorities in Somalia that includes a detailed outline of United States national security interests and policy objectives in Somalia. (b)ElementsThe strategy required by subsection (a) shall include the following: 
(1)An assessment of the United States diplomatic and defense footprint in Somalia and a related plan to continue diplomatic, humanitarian, development, counterterrorism and security cooperation with the federal Government of Somalia, and regional security cooperation with partners and allies in the region, including consideration of the impact of reducing the presence of the United States Armed Forces, African Union Mission in Somalia (AMISOM) forces, and other foreign forces contributing to security in Somalia. (2)A comprehensive assessment of the terrorist threat in Somalia posed by al-Shabaab and the Somalia-based Islamic State affiliate ISIS-Somalia, including each group’s: 
(A)capacity to strike the United States homeland and United States persons and interests in the region or elsewhere, and the threat posed to other countries in the East Africa region and beyond; (B)major sources of revenue and capacity to raise funds and recruit from the United States and elsewhere, including illicit and licit activities used to fund operations and financial flows originating from outside of Somalia; and 
(C)connectivity to and relationship with other terrorist affiliates, including linkages to Al Qaida and the Islamic State, and their respective senior leaders. (3)An overview of ongoing and planned efforts, including a detailed breakdown of United States foreign assistance, to— 
(A)build the capacity of the federal Government of Somalia, federal members states, and their respective civilian security, defense, criminal justice and law enforcement, financial, and other institutions, including through support for completing the constitutional review process; (B)degrade Al-Shabaab and ISIS in Somalia, counter terrorist financing and recruitment, rehabilitate and reintegrate terrorist fighters, improve border security, judicial capacity, and anti-corruption efforts, and political, economic, and social reforms in Somalia, including an evaluation of the effectiveness of these activities to date; and 
(C)provide emergency and non-emergency humanitarian and development assistance throughout Somalia, including an overview of the United States’s use of third party monitoring, partner vetting, and other risk mitigation measures for the provision of assistance in security restrictive environments, as appropriate. (4)A plan to enhance diplomatic engagement and other initiatives in Somalia to address protracted political crises and tensions between the federal Government of Somalia and its member states, delayed electoral processes, and increasing governance challenges, including an assessment of Somalia’s internal and regional political dynamics and the role of United States and other foreign partner engagement on these dynamics. 
(5)An analysis of foreign influence over the federal Government of Somalia and federal member states, including external actor objectives and an assessment of non-United States financial assistance and financial contributions to Somali officials and institutions. (6)An analysis of the economic situation in Somalia, including ongoing debt relief efforts, remaining external debt, efforts to improve revenue sharing among the central government and member states and advance other economic reforms, and measures such as domestic and international sanctions designed to hold accountable those involved in corruption, human rights abuses, and other activities to undermine state and international institutions. 
(7)A plan to address state fragility and drivers of terrorist recruitment, including efforts to promote economic growth and human development, improve conflict resolution and governance capacity, counter foreign propaganda and disinformation, combat corruption and support development needs of local communities, including through rehabilitation, reintegration, and reconciliation. (8)A detailed breakdown of United States assistance to support the training, equipping, advising, assisting, and accompanying of Somali forces and those forces aligned with the troop contributing countries of AMISOM during last five fiscal years. 
(c)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of State, in coordination with other relevant Federal department and agencies as deemed necessary, shall submit to appropriate congressional committees a report related to recent events in Somalia, that includes the following: (1)A detailed account of the January 2020 terrorist attack, including an assessment of the role United-States-trained-and-equipped Kenyan forces had in countering the attack and if and how this attack and others shaped United States decisions surrounding the United States strategy in Somalia and elsewhere in East Africa. 
(2)An assessment of how the January 2021 United States military retrograde from or repositioning in Somalia affected United States capacity to achieve policy objectives, including those surrounding diplomatic security and the implementation of a range of United States-funded programs and activities that have commenced or were planned, such as humanitarian assistance, good governance initiatives, and human rights promotion. (3)An assessment of the legal authorities justifying unilateral direct action against terrorist targets in Somalia. 
(d)Annual updateNot later than 1 year after the submission of the strategy required under subsection (a), and annually thereafter for 3 years, the Secretary of State and Secretary of Defense, in consultation with the Administrator of the United States Agency for International Development, shall jointly submit to the appropriate congressional committees an update on implementation of the strategy and an evaluation of progress toward achieving United States national security interests and policy objectives in Somalia. (e)FormEach report required by this section shall be submitted in unclassified form but may include a classified annex. 
(f)Appropriate congressional committeesIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs, the Committee on Armed Services, and the Committee on Appropriations of the House of Representatives; and 
(2)the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Appropriations of the Senate. 6473.Prohibition on contributions to support the G5 Sahel Joint ForceNo Federal funds may be authorized to be appropriated or otherwise made available for assessed contributions to the United Nations that support the Joint Force of the Group of Five for the Sahel, also known as the G5 Sahel Joint Force, as comprised on the date of the enactment of this Act or any future iterations thereof, to protect the integrity of Chapter VII of the United Nations Charter (Action with Respect to Threats to the Peace, Breaches of the Peace, and Acts of Aggression). 
6474.Menstrual products in public buildings 
(a)RequirementEach appropriate authority shall ensure that menstrual products are stocked in, and available free of charge in, each covered restroom in each covered public building under the jurisdiction of such authority. (b)DefinitionsIn this section: 
(1)Appropriate authorityThe term appropriate authority means the head of a Federal agency, the Architect of the Capitol, or other official authority responsible for the operation of a covered public building. (2)Covered public buildingThe term covered public building means a public building, as defined in section 3301 of title 40, United States Code, that is open to the public and contains a public restroom, and includes a building listed in section 6301 or 5101 of such title. 
(3)Covered restroomThe term covered restroom means a restroom in a covered public building, except for a restroom designated solely for use by men. (4)Menstrual productsThe term menstrual products means sanitary napkins and tampons that conform to applicable industry standards.  
6475.Department of Veterans Affairs awareness campaign on fertility services 
(a)Awareness campaignThe Secretary of Veterans Affairs shall conduct an awareness campaign regarding the types of fertility treatments, procedures, and services covered under the medical benefits package of the Department of Veterans Affairs that are available to veterans experiencing issues with fertility. (b)Modes of outreachIn carrying out subsection (a), the Secretary shall ensure that a variety of modes of outreach are incorporated into the awareness campaign under such subsection, taking into consideration the age range of the veteran population. 
(c)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees a report that includes a summary of the actions that have been taken to implement the awareness campaign under subsection (a) and how the Secretary plans to better engage women veterans, to ensure awareness of such veterans regarding covered fertility services available.  (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committees on Armed Services of the House of Representatives and the Senate; and (2)the Committees on Veterans’ Affairs of the House of Representatives and the Senate. 
6476.Memorial for those who lost their lives in the attack on Hamid Karzai International Airport on August 26, 2021The Secretary of Defense may establish a commemorative work on Federal land owned by the Department of Defense in the District of Columbia and its environs to commemorate the 13 members of the Armed Forces who died in the bombing attack on Hamid Karzai International Airport on August 26, 2021. 6477.Corey Adams Green Alert Systems Technical Assistance (a)DefinitionsIn this section: 
(1)Missing veteranThe term missing veteran means an individual who— (A)is reported to, or identified by, a law enforcement agency as a missing person; 
(B)is a veteran; and (C)meets the requirements to be designated as a missing veteran, as determined by the State in which the individual is reported or identified as a missing person. 
(2)StateThe term State means each of the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands. (3)Green alertThe term Green Alert means an alert issued through the Green Alert communications network, related to a missing veteran. 
(4)VeteranThe term veteran means an individual who is currently serving or a former member who served in the United States Armed Forces, including National Guard, or a Reserve or auxiliary unit from any branch of the Armed Forces. (b)Technical assistanceThe Secretary of Defense, in consultation with the Secretary of Veterans Affairs, shall provide financial and technical assistance to a State that has established or has under consideration legislation to establish a Green Alert or other system specifically dedicated to locating missing veterans or active duty members of the Armed Forces (or both), to help ensure the effective use of those systems to successfully find and recover current or former members of the Armed Forces.  
(c)Content of assistanceSuch assistance shall include— (1)helping the State develop, revise, or update criteria for issuing such alerts, including on when to issue such alerts, training to provide to law enforcement on interacting with veterans or service members, and provide recommendations on how best to protect the privacy, dignity, and independence of veterans or service members who are the subject of such alerts; 
(2)providing assistance to the State on protecting the privacy of veterans and service memebers, including sensitive medical information, as such alerts are issued; (3)designating officials to serve or participate on any advisory committees established by the State or local governments to provide oversight of Green Alert systems dedicated to finding missing veterans; 
(4)for those veterans recovered by such systems, helping ensure such veterans are connected to any services provided by the Department of Veterans Affairs or the Department of Defense to which they are entitled as a result of their service, including housing and healthcare; (5)providing public education on these systems to military or veteran communities in such States, including on facilities of the Department of Veterans Affairs or the Department of Defense located in such States; 
(6)supporting efforts to train State and local law enforcement who issue such alerts and search for such individuals on the unique needs of veterans and service members; and (7)ensuring officials of the Department of Veterans Affairs or the Department of Defense in such States are aware of Green Alerts, understand how they work, and integrate them with any plan for locating missing veterans at a base or facility of the Department of Veterans Affairs or the Department of Defense. 
(d)Use of existing mechanismsTo the maximum extent possible, the Secretaries shall use, existing mechanisms, including advisory committees and programs, to meet the requirements of this section.  (e)Authorization of appropriationsThere are authorized to be appropriated $2,000,000 for fiscal year 2022 to carry out this section. 
(f)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to be appropriated in section 301 for Operation and Maintenance, Defense-wide, as specified in the corresponding funding table in section 4301, for Office of Secretary of Defense, Line 540, is hereby reduced by $2,000,000. 6478.Housing allowance for Federal wildland firefightersThe Secretary of the Interior and the Secretary of Agriculture shall provide a housing allowance to any Federal wildland firefighter hired at a location more than 50 miles from their primary residence. Such allowance shall be in an amount determined appropriate by the Secretaries and adjusted based on the cost of housing in the area of deployment. 
6479.Mental health program for Federal wildland firefighters 
(a)Mental health programNot later than 180 days after the date of enactment of this act, the Secretaries of the Interior and Agriculture shall establish and carry out a program for Federal wildland firefighters for mental health awareness and support. Such program shall include— (1)a mental health awareness campaign; 
(2)a mental health education and training program that includes an on-boarding curriculum; (3)an extensive peer-to-peer mental health support network for Federal wildland firefighters and their immediate family; 
(4)expanding the Critical Incident Stress Management Program through training, developing, and retaining a larger pool of qualified mental health professionals who are familiar with the experiences of the wildland firefighting workforce, and monitoring and tracking mental health in the profession to better understand the scope of the issue and develop strategies to assist; and (5)establish and carry out a new and distinct mental health support service specific to Federal wildland firefighters and their immediate family, with culturally relevant and trauma-informed mental health professionals who are readily available and not subject to any limit on the number of sessions or service provided.  
(b)Mental health leaveEach Federal wildland firefighter shall be entitled to 7 consecutive days of leave, without loss or reduction in pay, during each calendar year for the purposes of maintaining mental health. Such leave may only be taken during the period beginning on June 1 and ending on October 31 of any such year. If leave is not taken under this section it expires after October 31 of the calendar year. 6480.Reports on substance abuse in the Armed Forces (a)Inspector General of the Department of DefenseNot later than 180 days after the date of the enactment of this Act, the Secretary of the Army, the Secretary of the Navy, the Secretary of the Air Force, and the Commandant of the Marine Corp shall each submit to the Committees on Armed Services of the Senate and of the House of Representatives a report on substance abuse disorder treatment concerns related to service members and their dependents. 
(b)Comptroller General of the United StatesNot later than 180 days after the date of the enactment of this Act, the Secretary of the Army, the Secretary of the Navy, the Secretary of the Air Force, and the Commandant of the Marine Corp shall submit to Congress a report regarding the use of substance abuse disorder treatment programs located at or around each installation. The report shall detail the number of service members and dependents that are referred to treatment programs, either residential or outpatient, and either internal or contracted, the absence of treatment capabilities within an installation or grouping of military installations, and the costs associated with sending service members or their dependents away from the immediate area for substance use disorder treatment. The report shall also set forth how the individual branches of the Armed Forces are incorporating substance abuse disorder treatment into mental health services both internal and contracted. 6481.Prohibition on the use of funds for aerial fumigation in ColombiaNone of the amounts authorized to be appropriated or otherwise made available by this Act may be made available to directly conduct aerial fumigation in Colombia unless there are demonstrated actions by the Government of Colombia to adhere to national and local laws and regulations. 
6482.Annual report on United States policy toward South Sudan 
(a)Report requiredNot later than 90 days after the date of the enactment of this Act, and for five years thereafter, the Secretary of State, in consultation with the Administrator of the United States Agency for International Development and the heads of other Federal department and agencies as necessary, shall submit to the appropriate congressional committees a report on United States policy toward South Sudan, including the most recent approved interagency strategy developed to address political, security, and humanitarian issues prevalent in the country since it gained independence from Sudan in July 2011.  (b)ElementsThe report required by subsection (a) shall include the following: 
(1)An assessment of the situation in South Sudan, including the role of South Sudanese government officials in intercommunal violence, corruption, and obstruction of peace processes, including the credibility of internationally-supported peace processes in the face of escalating violence and armed conflict in South Sudan. (2)An assessment of the 2018 the Revitalized Agreement on the Resolution of the Conflict in the Republic of South Sudan (R-ARCSS) and the ongoing peace processes. 
(3)A detailed outline and assessment of United States assistance and other efforts to support peace processes in South Sudan, including the efficacy of stakeholder engagement and United States assistance to advance peacebuilding, conflict mitigation, and other related activities. (4)An assessment of the United Nations Mission in South Sudan (UNMISS) over the last three fiscal years. 
(5)An analysis of the chronic food insecurity issues in South Sudan, including identification of root causes and ongoing or planned remediation efforts. (6)A detailed account of United States foreign assistance to provide emergency and non-emergency humanitarian and development assistance, improve anti-corruption efforts, and create fiscal transparency in South Sudan over the last five fiscal years. 
(7)A breakdown of United States efforts, including assistance provided by the Department of the Treasury and United States law enforcement and intelligence communities, to detect and deter money laundering and counter illicit financial flows, trafficking in persons, weapons, and other illicit goods, and the financing of terrorists and armed groups. (8)A summary of United States efforts to promote accountability for serious human rights abuses and an assessment of efforts by the Government of South Sudan and the African Union, respectively, to hold responsible parties accountable. 
(9)Analysis of the impact of domestic and international sanctions on improving governance, mitigating and reducing conflict, combating corruption, and holding accountable those responsible for human rights abuses. (10)An assessment of the prospects for, and impediments to, holding credible general elections. 
(c)FormThe report required by subsection (a) shall be submitted in unclassified form but may include a classified annex.  (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and  (2)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives. 
6483.Sense of Congress on the use of the Defense Production Act of 1950 for global vaccine production 
(a)FindingsThe Congress finds the following: (1)As President Biden has stated, We know America will never be fully safe until the pandemic that is raging globally is under control. No ocean is wide enough, no wall is high enough to keep us safe.. 
(2)More than 600,000 Americans have already died from COVID–19. Already, more Americans have died from COVID–19 than from World War I, World War II, the Vietnam War, and 9/11 combined. The continued replication of SARS-CoV-2 abroad increases the likelihood of a harmful mutation that renders current vaccines ineffective. A new variant could be more transmissible and cause more severe disease, posing a higher risk to the millions of Americans who have not been vaccinated, like the Delta variant. (3)Approximately 11 billion doses are needed to vaccinate the world’s population, but to date, the US government has donated just 40 million doses. More recent promises by the G7 would only deliver an additional one billion doses by the end of 2022. 
(4)Sharing manufacturing know-how and expertise is critical to quickly ramping up production. Expanding the world’s manufacturing capacity is critical because donations and bilateral agreements to increase vaccine doses in low- and middle-income countries cannot quickly meet the global demand. (5)The U.S. Government, as the largest coronavirus research and development funder in the world, is uniquely positioned to push companies to share the knowledge required to end the pandemic. 
(6)Manufacturers around the world have affirmed that they can help ramp up production if they have access to technology. According to the World Health Organization, 19 manufacturers from more than a dozen countries in Africa, Asia, and Latin America have expressed interest in ramping up mRNA vaccine production. The Biden administration has also urged companies to share technology. But vaccine originator corporations have been reluctant to share technology. (7)The Defense Production Act of 1950 provides the President with broad authority to support the nation’s defense. The Defense Production Act of 1950’s definition of national defense includes military or critical infrastructure assistance to any foreign nation. 
(8)The Defense Production Act of 1950 empowers the President to directly allocate materials, services, and facilities to promote national defense needs. The Act defines materials to include any technical information or services ancillary to the use of any such materials. (9)The Defense Production Act of 1950 has been used repeatedly to prioritize contracts and orders from U.S. companies to foreign nations. 
(b)Sense of CongressIt is the sense of Congress that the President should make full use of the President’s authority under the Defense Production Act of 1950 to scale vaccine production and deployment globally, which will save millions of lives and protect Americans from the risk of emerging viral threats. 6484.National Academies Science, Technology, and Security RoundtableSection 1746(b) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 42 U.S.C. 6601 note) is amended— 
(1)in paragraph (3)(B), by striking involving federally funded research and development and inserting facing the United States research enterprise; (2)by redesignating paragraph (5) as paragraph (6); 
(3)by inserting after paragraph (4) the following new paragraph:  (5)Ad-hoc committee (A)In generalThe roundtable shall convene an ad-hoc committee to study and make recommendations on research security issues consistent with paragraph (3). 
(B)Study and reportNot later than 180 days after the first meeting of the ad-hoc committee convened under subparagraph (A), such committee shall— (i)complete a fast-track consensus study on the feasibility of establishing an independent, non-profit entity (referred to in this paragraph as the entity) to further protect the United States research enterprise against foreign interference, theft, and espionage; and 
(ii)submit to the relevant committees a report on the results of the study. (C)ElementsThe report required under subparagraph (B)(ii) shall include analysis and recommendations with respect to each of the following: 
(i)The organizational structure of the entity. (ii)The appropriate relationship between the entity and the Federal Government, including the interagency working group established under subsection (a). 
(iii)The appropriate level of financial resources needed to establish the entity. (iv)A self-sustaining funding model for the entity. 
(v)Whether and how the entity can— (I)enable informed, proactive, and unbiased risk assessment for and by the United States research enterprise; 
(II)in coordination with the interagency working group established under subsection (a), the Federal agencies that comprise the working group, and the roundtable under this subsection, promote actionable and timely information sharing among the United States research enterprise about foreign interference, theft, and espionage of research and development; (III)provide non-punitive, non-legally binding advice to the United States research enterprise, including frontline researchers, about foreign inference, theft, and espionage including advice with respect to risks associated with international partnerships and foreign talent recruitment programs; 
(IV)secure the trust and active participation of the United States research enterprise; (V)regularly conduct open-source intelligence analysis to provide actionable and timely unclassified information to the United States research enterprise about foreign interference, theft, and espionage, including analysis to be tailored specifically for the purpose of assisting frontline researchers in making security-informed decisions; and 
(VI)offer products and services to the United States research enterprise to help inform research security efforts such as analyses of global research and development trends, advice regarding intellectual property production and protection, market analyses, and risk assessment for day-to-day activities such as collaboration, travel, and hiring.  (vi)Such other information and recommendations as the committee considers necessary to ensure that the entity operates effectively.; and 
(4)in paragraph (6), as so redesignated, by striking 2024 and inserting 2025.  6485.Prohibition on Federal Funding to EcoHealth Alliance, IncNo funds authorized under this Act may be made available for any purpose to EcoHealth Alliance, Inc. 
6486.Blocking Deadly Fentanyl Imports 
(a)DefinitionsSection 481(e)(2) of the Foreign Assistance Act of 1961 (22 U.S.C. 2291(e)(2)) is amended— (1)in the matter preceding subparagraph (A), by striking in which; 
(2)in subparagraph (A), by inserting in which before 1,000; (3)in subparagraph (B)— 
(A)by inserting in which before 1,000; and (B)by striking or at the end; 
(4)in subparagraph (C)— (A)by inserting in which before 5,000; and 
(B)by inserting or after the semicolon; and (5)by adding at the end the following: 
 
(D)that is a significant source of illicit synthetic opioids significantly affecting the United States;. (b)International narcotics control strategy reportSection 489(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2291h(a)) is amended by adding at the end the following: 
 
(10)A separate section that contains the following: (A)An identification of the countries, to the extent feasible, that are the most significant sources of illicit fentanyl and fentanyl analogues significantly affecting the United States during the preceding calendar year. 
(B)A description of the extent to which each country identified pursuant to subparagraph (A) has cooperated with the United States to prevent the articles or chemicals described in subparagraph (A) from being exported from such country to the United States. (C)A description of whether each country identified pursuant to subparagraph (A) has adopted and utilizes scheduling or other procedures for illicit drugs that are similar in effect to the procedures authorized under title II of the Controlled Substances Act (21 U.S.C. 811 et seq.) for adding drugs and other substances to the controlled substances schedules; 
(D)A description of whether each country identified pursuant to subparagraph (A) is following steps to prosecute individuals involved in the illicit manufacture or distribution of controlled substance analogues (as defined in section 102(32) of the Controlled Substances Act (21 U.S.C. 802(32)); and (E)A description of whether each country identified pursuant to subparagraph (A) requires the registration of tableting machines and encapsulating machines or other measures similar in effect to the registration requirements set forth in part 1310 of title 21, Code of Federal Regulations, and has not made good faith efforts, in the opinion of the Secretary, to improve regulation of tableting machines and encapsulating machines.. 
(c)Effective dateThe amendments made by this section shall take effect on the date that is 90 days after the date of the enactment of this Act. 6487.Department of Veterans Affairs report on supportive services and housing insecurityNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs, in coordination with the Secretary of Housing and Urban Development and the Secretary of Labor, shall submit to Congress a report on how often and what type of supportive services (including career transition and mental health services and services for elderly veterans) are being offered to and used by veterans, and any correlation between a lack of supportive services programs and the likelihood of veterans falling back into housing insecurity. The Secretary of Veterans Affairs shall ensure that any medical information included in the report is de-identified. 
6488.Report on obstacles to veteran participation in Federal housing programs Not later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs, in coordination with the Secretary of Housing and Urban Development, shall submit to Congress a report on the obstacles veterans experience related to receiving benefits under Federal housing programs, including obstacles relating to women veterans, LGBTQ+ veterans, and multi-generational family types and obstacles relating to eligibility requirements (including local Area Median Income limits, chronicity and disability requirements, and required documentation).  6489.Inclusion on the Vietnam Veterans Memorial Wall of the names of the lost crew members of the U.S.S. Frank E. Evans killed on June 3, 1969 (a)In generalNot later than one year after the date of enactment of this Act, the Secretary of Defense shall authorize the inclusion on the Vietnam Veterans Memorial Wall in the District of Columbia of the names of the 74 crew members of the U.S.S. Frank E. Evans killed on June 3, 1969. 
(b)Required consultationThe Secretary of Defense shall consult with the Secretary of the Interior, the American Battlefield Monuments Commission, and other applicable authorities with respect to any adjustments to the nomenclature and placement of names pursuant to subsection (a) to address any space limitations on the placement of additional names on the Vietnam Veterans Memorial Wall. (c)Nonapplicability of Commemorative Works ActChapter 89 of title 40, United States Code (commonly known as the Commemorative Works Act), shall not apply to any activities carried out under subsection (a) or (b). 
6490.Jamal Khashoggi Press Freedom Accountability Act of 2021 
(a)Expanding scope of human rights reports with respect to violations of human rights of journalistsThe Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) is amended as follows: (1)In paragraph (12) of section 116(d)— 
(A)in subparagraph (B)— (i)by inserting or online harassment after direct physical attacks; and 
(ii)by inserting or surveillance after sources of pressure; (B)in subparagraph (C)(ii), by striking ensure the prosecution and all that follows to the end of the clause and inserting ensure the investigation, prosecution, and conviction of government officials or private individuals who engage in or facilitate digital or physical attacks, including hacking, censorship, surveillance, harassment, unlawful imprisonment, or bodily harm, against journalists and others who perform, or provide administrative support to, the dissemination of print, broadcast, internet-based, or social media intended to communicate facts or opinion.; 
(C)by redesignating subparagraphs (B) and (C) (as amended by subparagraph (A) of this section) as subparagraphs (C) and (D), respectively; and (D)by inserting after subparagraph (A) the following new subparagraph: 
 
(B)an identification of countries in which there were gross violations of internationally recognized human rights (as such term is defined for purposes of section 502B) committed against journalists;. (2)By redesignating the second subsection (i) of section 502B as subsection (j). 
(3)In the first subsection (i) of section 502B— (A)in paragraph (2)— 
(i)by inserting or online harassment after direct physical attacks; and (ii)by inserting or surveillance after sources of pressure; 
(B)by redesignating paragraph (2) (as amended by subparagraph (A) of this section) and paragraph (3) as paragraphs (3) and (4), respectively; and (C)by inserting after paragraph (1) the following new paragraph: 
 
(2)an identification of countries in which there were gross violations of internationally recognized human rights committed against journalists;. (b)Imposition of sanctions on persons responsible for the commission of gross violations of internationally recognized human rights against journalists (1)Listing of persons who have committed gross violations of internationally recognized human rights (A)In generalOn or after the date on which a person is listed pursuant to subparagraph (B), the President shall impose the sanctions described in paragraph (2) on each foreign person the President determines, based on credible information, has perpetrated, ordered, or otherwise directed the extrajudicial killing of or other gross violation of internationally recognized human rights committed against a journalist or other person who performs, or provides administrative support to, the dissemination of print, broadcast, internet-based, or social media intended to report newsworthy activities or information, or communicate facts or fact-based opinions. 
(B)Publication of listThe Secretary of State shall publish on a publicly available website of the Department of State a list of the names of each foreign person determined pursuant to subparagraph (A) to have perpetrated, ordered, or directed an act described in such paragraph. Such list shall be updated at least annually. (C)ExceptionThe President may waive the imposition of sanctions under subparagraph (A) (and omit a foreign person from the list published in accordance with subparagraph (B)) or terminate such sanctions and remove a foreign person from such list, if the President certifies to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate— 
(i)that public identification of the individual is not in the national interest of the United States, including an unclassified description of the factual basis supporting such certification, which may contain a classified annex; or (ii)that appropriate foreign government authorities have credibly— 
(I)investigated the foreign person and, as appropriate, held such person accountable for perpetrating, ordering, or directing the acts described in subparagraph (A); (II)publicly condemned violations of the freedom of the press and the acts described in subparagraph (A); 
(III)complied with any requests for information from international or regional human rights organizations with respect to the acts described in subparagraph (A); and (IV)complied with any United States Government requests for information with respect to the acts described in subparagraph (A). 
(2)Sanctions describedThe sanctions described in this paragraph are the following: (A)Asset blockingThe President shall exercise all of the powers granted to the President under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in property and interests in property of a foreign person identified in the report required under paragraph (1)(A) if such property and interests in property are in the United States, come within the United States, or come within the possession or control of a United States person. 
(B)Ineligibility for visas, admission, or parole 
(i)Visas, admission, or paroleAn alien described in paragraph (1)(A) is— (I)inadmissible to the United States; 
(II)ineligible to receive a visa or other documentation to enter the United States; and (III)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.). 
(ii)Current visas revoked 
(I)In generalAn alien described in paragraph (1)(A) is subject to revocation of any visa or other entry documentation regardless of when the visa or other entry documentation is or was issued. (II)Immediate effectA revocation under subclause (I) shall take effect immediately, and automatically cancel any other valid visa or entry documentation that is in the alien’s possession. 
(C)Exceptions 
(i)Exception for intelligence activitiesThe sanctions described in this paragraph shall not apply to any activity subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.) or any authorized intelligence activities of the United States. (ii)Exception to comply with international obligationsThe sanctions described in this paragraph shall not apply with respect to an alien if admitting or paroling the alien into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations. 
(3)Implementation; penalties 
(A)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this subsection. (B)PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) shall apply to a foreign person that violates, attempts to violate, conspires to violate, or causes a violation of this subsection to the same extent that such penalties apply to a person that commits an unlawful act described in subsection (a) of such section 206. 
(4)Exception relating to the importation of goods 
(A)In generalThe authorities and requirements to impose sanctions under this section shall not include any authority or requirement to impose sanctions on the importation of goods. (B)Good definedFor purposes of this section, the term good means any article, natural or man-made substance, material, supply, or manufactured product, including inspection and test equipment and excluding technical data. 
(5)DefinitionsIn this subsection: (A)Admitted; alienThe terms admitted and alien have the meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1001). 
(B)Foreign personThe term foreign person means an individual who is not— (i)a United States citizen or national; or 
(ii)an alien lawfully admitted for permanent residence to the United States. (C)United states personThe term United States person means— 
(i)a United States citizen, an alien lawfully admitted for permanent residence to the United States, or any other individual subject to the jurisdiction of the United States; (ii)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such entity; or 
(iii)any person in the United States. (c)Prohibition on foreign assistance (1)ProhibitionAssistance authorized under the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) or the Arms Export Control Act (22 U.S.C. 2751 et seq.) may not be made available to any governmental entity of a country if the Secretary of State or the Director of National Intelligence has credible information that one or more officials associated with, leading, or otherwise acting under the authority of such entity has committed a gross violation of internationally recognized human rights against a journalist or other person who performs, or provides administrative support to, the dissemination of print, broadcast, internet-based, or social media intended to report newsworthy activities or information, or communicate facts or fact-based opinions. To the maximum extent practicable, a list of such governmental entities shall be published on publicly available websites of the Department of State and of the Office of the Director of National Intelligence and shall be updated on a regular basis. 
(2)Prompt informationThe Secretary of State shall promptly inform appropriate officials of the government of a country from which assistance is withheld in accordance with the prohibition under paragraph (1). (3)ExceptionThe prohibition under paragraph (1) shall not apply with respect to the following: 
(A)Humanitarian assistance or disaster relief assistance authorized under the Foreign Assistance Act of 1961. (B)Assistance the Secretary determines to be essential to assist the government of a country to bring the responsible members of the relevant governmental entity to justice for the acts described in paragraph (1). 
(4)Waiver 
(A)In generalThe Secretary of State, may waive the prohibition under paragraph (1) with respect to a governmental entity of a country if— (i)the President, acting through the Secretary of State and the Director of National Intelligence, determines that such a waiver is in the national security interest of the United States; or 
(ii)the Secretary of State has received credible information that the government of that country has— (I)performed a thorough investigation of the acts described in paragraph (1) and is taking effective steps to bring responsible members of the relevant governmental entity to justice; 
(II)condemned violations of the freedom of the press and the acts described in paragraph (1); (III)complied with any requests for information from international or regional human rights organizations with respect to the acts described in paragraph (1), in accordance with international legal obligations to protect the freedom of expression; and 
(IV)complied with United States Government requests for information with respect to the acts described in paragraph (1). (B)CertificationA waiver described in subparagraph (A) may only take effect if— 
(i)the Secretary of State certifies, not later than 30 days before the effective date of the waiver, to the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives and the Committee on Foreign Relations and the Committee on Appropriations of the Senate that such waiver is warranted and includes an unclassified description of the factual basis supporting the certification, which may contain a classified annex; and (ii)the Director of National Intelligence, not later than 30 days before the effective date of the waiver, submits to the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate a report detailing any underlying information that the intelligence community (as such term is defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)) has regarding the perpetrators of the acts described in paragraph (1), which shall be submitted in unclassified form but may contain a classified annex. 
6491.Interagency One Health Program 
(a)In generalThe Secretary of Health and Human Services, the Secretary of Agriculture, and the Secretary of Interior (referred to in this subtitle as the Secretaries), in coordination with the United States Agency for International Development, the Environmental Protection Agency, the Department of Homeland Security, the Department of Defense, the Department of Commerce, and other departments and agencies as appropriate, shall develop, publish, and submit to Congress a national One Health Framework (referred to in this Act as the framework) for coordinated Federal Activities under the One Health Program. (b)National One Health Framework (1)In generalNot later than one year after the date of the enactment of this Act, the Secretaries, in cooperation with the United States Agency for International Development, the Environmental Protection Agency, the Department of Homeland Security, the Department of Defense, the Department of Commerce, and other departments and agencies as appropriate, shall develop, publish, and submit to Congress a One Health Framework (referred to in this section as the framework) for coordinated Federal activities under the One Health Program. 
(2)Contents of frameworkThe framework described in paragraph (1) shall describe existing efforts and contain recommendations for building upon and complementing the activities of the Centers for Disease Control and Prevention, the Food and Drug Administration, the Office of the Assistant Secretary for Preparedness and Response, the Public Health Service Corps, the Department of Agriculture, the United States Agency for International Development, the Environmental Protection Agency, the National Institutes of Health, the Department of Homeland Security, the Department of the Interior, and other departments and agencies, as appropriate, and shall— (A)assess, identify, and describe, as appropriate, existing activities of Federal agencies and departments under the One Health Program and consider whether all relevant agencies are adequately represented; 
(B)for the 10-year period beginning in the year the framework is submitted, establish specific Federal goals and priorities that most effectively advance— (i)scientific understanding of the connections between human, animal, and environmental health; 
(ii)coordination and collaboration between agencies involved in the framework including sharing data and information, engaging in joint fieldwork, and engaging in joint laboratory studies related to One Health; (iii)identification of priority zoonotic diseases and priority areas of study; 
(iv)surveillance of priority zoonotic diseases and their transmission between animals and humans; (v)prevention of priority zoonotic diseases and their transmission between animals and humans; 
(vi)protocol development to improve joint outbreak response to and recovery from zoonotic disease outbreaks in animals and humans; and (vii)workforce development to prevent and respond to zoonotic disease outbreaks in animals and humans; 
(C)describe specific activities required to achieve the goals and priorities described in subparagraph (B), and propose a timeline for achieving these goals; (D)identify and expand partnerships, as appropriate, among Federal agencies, States, Indian tribes, academic institutions, nongovernmental organizations, and private entities in order to develop new approaches for reducing hazards to human and animal health and to strengthen understanding of the value of an integrated approach under the One Health Program to addressing public health threats in a manner that prevents duplication; 
(E)identify best practices related to State and local-level research coordination, field activities, and disease outbreak preparedness, response, and recovery related to One Health; and (F)provide recommendations to Congress regarding additional action or legislation that may be required to assist in establishing the One Health Program. 
(3)AddendumNot later than three years after the creation of the framework, the Secretary, in coordination with the agencies described in paragraph (1), shall submit to Congress an addendum to the framework that describes the progress made in advancing the activities described in the framework. (c)GAO reportNot later than two years after the date of the submission of the addendum under section (b)(3), the Comptroller General of the United States shall submit to Congress a report that— 
(1)details existing collaborative efforts between the Centers for Disease Control and Prevention, the Food and Drug Administration, the Department of Agriculture, the United States Agency for International Development, the Environmental Protection Agency, the National Institutes of Health, the Department of Homeland Security, the Department of the Interior, and other departments and agencies to prevent and respond to zoonotic disease outbreaks in animals and humans; and (2)contains an evaluation of the framework and the specific activities requested to achieve the framework. 
6492.Support for Afghan Special Immigrant Visa and Refugee Applicants 
(a)Sense of congressIt is the sense of Congress that the United States should increase support for nationals of Afghanistan who aided the United States mission in Afghanistan during the past twenty years and are now under threat from the Taliban, specifically special immigrant visa applicants who are nationals of Afghanistan and referrals of nationals of Afghanistan to the United States Refugee Admissions Program, including through the Priority 2 Designation for nationals of Afghanistan, who remain in Afghanistan or are in third countries. (b)RequirementsThe Secretary of State, in coordination with the Secretary of Homeland Security and the heads of other relevant Federal departments and agencies, shall— 
(1)prioritize for evacuation from Afghanistan bona fide special immigrant visa applicants who are nationals of Afghanistan and referrals of nationals of Afghanistan to the United States Refugee Admissions Program, including through the Priority 2 Designation for nationals of Afghanistan;  (2)facilitate the rapid departure of such individuals from Afghanistan by air charter and land passage;  
(3)provide letters of support, diplomatic notes and other documentation, as appropriate, to ease transit of such individuals;  (4)engage governments of relevant countries to better facilitate evacuation;  
(5)disseminate frequent updates to such individuals and relevant nongovernmental organizations;  (6)identify or establish sufficient locations outside of Afghanistan that will accept such individuals during application processing; and  
(7)further surge capacity to better support such individuals and reduce their application processing times, while ensuring strict and necessary security vetting, including, to the extent practicable, enabling refugee referrals to initiate application processes while still in Afghanistan.  (c)Strategy and reportingThe Secretary of State, in coordination with the Secretary of Homeland Security and the heads of other relevant Federal departments and agencies, shall submit to the committees on Foreign Affairs, Judiciary, Homeland Security, and Armed Services of the House of Representatives and the committees on Foreign Relations, Judiciary, Homeland Security and Governmental Affairs, and Armed Services of the Senate the following:  
(1)Not later than 60 days after the date of the enactment of this Act, a strategy, with a classified annex if necessary, to safely process nationals of Afghanistan abroad who have pending special immigrant visa applications and refugee referrals, which strategy shall include steps by the United States Government to carry out each of paragraphs (1) through (7) of subsection (b).  (2)Not later than 60 days after the date of the enactment of this Act, and every month thereafter until December 31, 2022, a report, with a classified annex if necessary, that includes the following: 
(A)The number of nationals of Afghanistan— (i)referred to the United States Refugee Admissions Program through Priority 1 and Priority 2 referrals, including whether such individuals remain in Afghanistan or outside Afghanistan, and the number of refugee applications for such individuals that are approved, denied, and pending; and 
(ii)who have pending special immigrant visa applications who remain in Afghanistan or in a third country, disaggregated by the special immigrant visa processing steps completed with respect to such individuals. (B)Steps taken to implement each element of the strategy described in paragraph (1). 
6493.Review and Report of experimentation with ticks and insects 
(a)ReviewThe Comptroller General of the United States shall conduct a review of whether the Department of Defense experimented with ticks, other insects, airborne releases of tick-borne bacteria, viruses, pathogens, or any other tick-borne agents regarding use as a biological weapon between the years of 1950 and 1977. (b)ReportIf the Comptroller General of the United States finds that any experiment described under subsection (a) occurred, the Comptroller General shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report on— 
(1)the scope of such experiment; and (2)whether any ticks, insects, or other vector-borne agents used in such experiment were released outside of any laboratory by accident or experiment design. 
6494.Increase in length of post-employment ban on lobbying by certain former senior executive branch personnel 
(a)Increase in length of banSection 207(c) of title 18, United States Code, is amended— (1)in the heading, by striking One-year and inserting Two-year; and 
(2)in paragraph (1), by striking within 1 year after the termination and inserting within 2 years after the termination.  (b)Effective dateThe amendments made by this section shall apply with respect to any individual who, on or after the date of the enactment of this Act, leaves a position to which subsection (c) of section 207 of title 18, United States Code, applies. 
6495.Afghan refugees of special humanitarian concern 
(a)In generalThe Secretary of State, in consultation with the Secretary of Homeland Security, shall designate as Priority 2 refugees of special humanitarian concern the following individuals: (1)Individuals who— 
(A)are or were habitual residents of Afghanistan; (B)are nationals of Afghanistan or stateless persons; 
(C)have suffered persecution or have a well-founded fear of persecution; and (D)share common occupational characteristics that identify them as targets of persecution in Afghanistan on account of race, religion, nationality, membership in a particular social group, or political opinion, as determined by the Secretary of State, including the following: 
(i)Civil servants. (ii)Public officials and government personnel, including members of the peace negotiation team. 
(iii)Democracy and human rights defenders. (iv)Women’s rights defenders. 
(v)Journalists and media personnel. (vi)Legal professionals. 
(2)Individuals who— (A)are or were habitual residents of Afghanistan; 
(B)are nationals of Afghanistan or stateless persons; and (C)were employed in Afghanistan for an aggregate period of not less than 1 year by— 
(i)a media or nongovernmental organization based in the United States; or (ii)an organization or entity that has received a grant from, or entered into a cooperative agreement or contract with, the United States Government. 
(3)Individuals who— (A)are or were habitual residents of Afghanistan; 
(B)are nationals of Afghanistan or stateless persons; and (C)are beneficiaries of an approved I–130 Petition for Alien Relative. 
(b)Processing of Afghan refugeesThe processing of individuals who are or were habitual residents of Afghanistan, are nationals of Afghanistan or stateless persons, and have suffered persecution, or have a well-founded fear of persecution, for classification as refugees may occur in Afghanistan or in a third country. (c)Eligibility for admission as a refugeeAn alien may not be denied the opportunity to apply for admission as a refugee under this section solely because such alien qualifies as an immediate relative of a national of the United States or is eligible for admission to the United States under any other immigrant classification. 
(d)Identification of other persecuted groupsThe Secretary of State, or the designee of the Secretary, is authorized to classify other groups of individuals who are or were nationals and residents of Afghanistan as Priority 2 refugees of special humanitarian concern. (e)Satisfaction of other requirementsAliens designated as Priority 2 refugees of special humanitarian concern under this section shall be deemed to satisfy the requirements under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) for admission to the United States. 
(f)Timeline for processing applications 
(1)In generalThe Secretary of State and the Secretary of Homeland Security shall ensure that all steps under the control of the United States Government incidental to the approval of such applications, including required screenings and background checks, are completed not later than 6 months after the date on which an eligible applicant submits an application under subsection (a). (2)ExceptionNotwithstanding paragraph (1), the United States Refugee Admission Program may take additional time to process applications described in paragraph (1) if satisfaction of national security concerns requires such additional time, if the Secretary of Homeland Security, or the designee of the Secretary, has determined that the applicant meets the requirements for status as a refugee of special humanitarian concern under this section and has so notified the applicant. 
(g)Additional forms of immigration reliefThe Secretary of State shall consider additional forms of immigration relief available to Afghans and coordinate with embassies, nongovernmental organizations, and the United Nations High Commissioner for Refugees to receive referrals for individuals who— (1)are or were habitual residents of Afghanistan; 
(2)are nationals of Afghanistan or stateless persons; and (3)are described in subsection (a) or otherwise face humanitarian concerns. 
(h)Issuance of travel documentsEach officer or employee of the Federal Government whose official duties include issuing travel documentation, diplomatic notes, letters of support, or other relevant materials for individuals described in subsection (a) or for nationals of Afghanistan who are applying for special immigrant visas or any other humanitarian relief under the immigration laws, shall carry out such duties as expeditiously as possible, and shall prioritize facilitating the evacuation of such individuals. (i)Sense of CongressIt is the sense of Congress that— 
(1)the Secretary of State, in coordination with the Secretary of Defense and the Secretary of Homeland Security, should establish a special humanitarian parole program that— (A)is for individuals described in subsection (a) and for nationals of Afghanistan who are applying for special immigrant visas or any other humanitarian relief under the immigration laws, who are human rights defenders, democracy workers, women’s rights activists, women politicians, journalists, or other highly visible women leaders; and 
(B)prioritizes providing assistance for women; and (2)women’s organizations in Afghanistan should be included as recipients of any Federal funding for assistance in Afghanistan, such as for food, water, and shelter, as such organizations serve as trusted resources for vulnerable Afghan women seeking such assistance, most often as they are fleeing direct violence and threats on their lives.  
6496.Establishment of Subcommittee on the Economic and Security Implications of Quantum Information Science 
(a)EstablishmentTitle I of the National Quantum Initiative Act (15 U.S.C. 8811 note et al.) is amended— (1)by redesignating section 105 as section 106; and  
(2)by inserting after section 104 the following new section:   105.Subcommittee on the Economic and Security Implications of Quantum Information Science (a)EstablishmentThe President shall establish, through the National Science and Technology Council, the Subcommittee on the Economic and Security Implications of Quantum Information Science. 
(b)MembershipThe Subcommittee shall include a representative of— (1)the Department of Energy; 
(2)the Department of Defense; (3)the Department of Commerce; 
(4)the Department of Homeland Security; (5)the Office of the Director of National Intelligence; 
(6)the Office of Management and Budget; (7)the Office of Science and Technology Policy; 
(8)the Federal Bureau of Investigation; (9)the National Science Foundation; and 
(10)such other Federal department or agency as the President considers appropriate. (c)ChairpersonsThe Subcommittee shall be jointly chaired by the Secretary of Defense, the Secretary of Energy, the Director of National Intelligence, and the Director of the Office of Science and Technology Policy. 
(d)ResponsibilitiesThe Subcommittee shall— (1)in coordination with the Director of the Office and Management and Budget and the Director of the National Quantum Coordination Office, track investments of the Federal Government in quantum information science research and development; 
(2)review and assess any economic or security implications of such investments; (3)review and assess any counterintelligence risks or other foreign threats to such investments; 
(4)establish goals and priorities of the Federal Government and make recommendations to Federal departments and agencies and the Director of the National Quantum Coordination Office to address any counterintelligence risks or other foreign threats identified as a result of an assessment under paragraph (3); (5)assess the export of technology associated with quantum information science and recommend to the Secretaries of Commerce, Defense, and State export controls necessary to protect the economic and security interests of the United States as a result of such assessment; 
(6)recommend to Federal departments and agencies investment strategies in quantum information science that advance the economic and security interest of the United States;  (7)recommend to the Director of National Intelligence, the Secretary of Defense, and the Secretary of Energy, appropriate protections to address counterintelligence risks or other foreign threats identified as a result of the assessment under paragraph (3); and 
(8)in coordination with the Subcommittee on Quantum Information Science, ensure the approach of the United States to investments of the Federal Government in quantum information science research and development reflects a balance between scientific progress and the potential economic and security implications of such progress. (e)Technical and administrative support (1)In generalThe Secretary of Defense, the Secretary of Energy, the Director of National Intelligence, and the Director of the National Quantum Coordination Office may provide to the Subcommittee personnel, equipment, facilities, and such other technical and administrative support as may be necessary for the Subcommittee to carry out the responsibilities of the Subcommittee under this section. 
(2)Support related to classified informationThe Director of the Office of Science and Technology Policy, and (to the extent practicable) the Secretary of Defense and the Director of National Intelligence, shall provide to the Subcommittee technical and administrative support related to the responsibilities of the Subcommittee that involve classified information, including support related to sensitive compartmented information facilities and the storage of classified information.. (b)Sunset for Subcommittee (1)Inclusion in sunset provisionSuch title is further amended in section 106, as redesignated by subsection (a), by striking 103, and 104 and inserting 103, 104, and 105. 
(2)Effective dateThe amendments made by subsection (a) shall take effect as if included in the enactment of the National Quantum Initiative Act (15 U.S.C. 8801 note et al.). (c)Conforming amendmentsThe National Quantum Initiative Act (15 U.S.C. 8801 note et al.) is further amended— 
(1)in section 2, by striking paragraph (7) and inserting the following new paragraphs:  (7)Subcommittee on Economic and Security ImplicationsThe term Subcommittee on Economic and Security Implications means the Subcommittee on the Economic and Security Implications of Quantum Information Science established under section 105(a). 
(8)Subcommittee on Quantum Information ScienceThe term Subcommittee on Quantum Information Science means the Subcommittee on Quantum Information Science of the National Science and Technology Council established under section 103(a).; (2)in section 102(b)(1)— 
(A)in subparagraph (A), by striking ; and and inserting on Quantum Information Science;; (B)in subparagraph (B), by inserting and after the semicolon; and 
(C)by adding at the end the following new subparagraph:  (C)the Subcommittee on Economic and Security Implications;; and 
(3)in section 104(d)(1), by striking  and the Subcommittee and inserting , the Subcommittee on Quantum Information Science, and the Subcommittee on Economic and Security Implications (d)Clerical amendmentThe table of sections at the beginning of the National Quantum Initiative Act (15 U.S.C. 8801 note et al.) is amended by striking the item relating to section 105 and inserting the following new items: 
 
 
105. Subcommittee on the Economic and Security Implications of Quantum Information Science. 
106. Sunset.. 
6497.Report on effectiveness of Taliban sanctionsNot later than 180 days after the date of the enactment of this Act, the Secretary of the Treasury shall submit to Congress a report on the status of United States and United Nations sanctions imposed with respect to the Taliban that includes— (1)a description of any gaps in current sanctions authorities to block the Taliban’s sources of finance given the current situation in Afghanistan and the Taliban’s takeover; 
(2)recommendations for ways current sanctions can be enhanced to block the Taliban’s profit from the drug trade and the trade of rare earth minerals, as well as from economic relations between the Taliban and China; and (3)a list of current waivers and licenses granted with respect to sanctions imposed with respect to Afghanistan, the reasons behind them, and how such waivers and licenses affect the Taliban’s financing. 
6498.Report on net worth of Syrian President Bashar al-Assad 
(a)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of State shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report on the estimated net worth and known sources of income of Syrian President Bashar al-Assad and his family members (including spouse, children, siblings, and paternal and maternal cousins), including income from corrupt or illicit activities and including assets, investments, other business interests, and relevant beneficial ownership information. (b)FormThe report required by subsection (a) shall be submitted in unclassified form, but may contain a classified annex if necessary. The unclassified portion of such report shall be made available on a publicly available internet website of the Federal Government. 
6499.Report on assistance to TurkmenistanNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development, shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report on the impact of assistance provided to Turkmenistan that includes the following: (1)A description of assistance provided or intended to be provided to Turkmenistan. 
(2)A description of the objectives, and progress meeting such objectives, of such assistance, including as it relates to a strategy on United States engagement with Turkmenistan. (3)An assessment of the impact on public health outcomes related to COVID–19 in Turkmenistan. 
(4)A description of metrics and evidence used to measure such outcomes. 6499A.Report on space debris and low Earth orbit satellites (a)In generalNot later than 180 days after the date of the enactment of this Act, the National Space Council shall submit to the appropriate congressional committees a report that includes— 
(1)an assessment of the risks space debris orbiting the Earth imposes on night sky luminance, collision risk, radio interference, astronomical data loss by satellite streaks, and other potential factors relevant to space exploration, research, and national security; and (2)the current and future impact of low Earth orbit satellites on night sky luminance and how such satellites may impact space exploration, research, and national security. 
(b)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Armed Services, the Committee on Science, Space, and Technology, and the Committee on Energy and Commerce of the House of Representatives; and 
(2)the Committee on Armed Services and Committee on Commerce, Science, and Transportation of the Senate. 6499B.Study on supply chains critical to national securityNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence and the Director of the Central Intelligence Agency shall jointly— 
(1)complete a study— (A)to identify— 
(i)supply chains that are critical to the national security, economic security, or public health or safety of the United States; and (ii)important vulnerabilities in such supply chains; and 
(B)to develop recommendations for legislative or administrative action to secure the supply chains identified under subparagraph (A)(i); and (2)submit to the congressional intelligence committees (as that term is defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)) the findings of the directors with respect to the study conducted under paragraph (1). 
6499C.Strategy for engagement with Southeast Asia and ASEAN 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the heads of other Federal departments and agencies as appropriate, shall develop and submit to the appropriate congressional committees a comprehensive strategy for engagement with Southeast Asia and the Association of Southeast Asian Nations (ASEAN). (b)Matters To be includedThe strategy required by subsection (a) shall include the following: 
(1)A statement of enduring United States interests in Southeast Asia and a description of efforts to bolster the effectiveness of ASEAN. (2)A description of efforts to— 
(A)deepen and expand Southeast Asian alliances, partnerships, and multilateral engagements, including efforts to expand broad based and inclusive economic growth, security ties, security cooperation and interoperability, economic connectivity, and expand opportunities for ASEAN to work with other like-minded partners in the region; and (B)encourage like-minded partners outside of the Indo-Pacific region to engage with ASEAN. 
(3)A summary of initiatives across the whole of the United States Government to strengthen the United States partnership with Southeast Asian nations and ASEAN, including to promote broad based and inclusive economic growth, trade, investment, energy innovation and sustainability, public-private partnerships, physical and digital infrastructure development, education, disaster management, public health and global health security, and economic, political, and public diplomacy in Southeast Asia. (4)A summary of initiatives across the whole of the United States Government to enhance the capacity of Southeast Asian nations with respect to enforcing international law and multilateral sanctions, and initiatives to cooperate with ASEAN as an institution in these areas. 
(5)A summary of initiatives across the whole of the United States Government to promote human rights and democracy, to strengthen the rule of law, civil society, and transparent governance, to combat disinformation and to protect the integrity of elections from outside influence. (6)A summary of initiatives to promote security cooperation and security assistance within Southeast Asian nations, including— 
(A)maritime security and maritime domain awareness initiatives for protecting the maritime commons and supporting international law and freedom of navigation in the South China Sea; and (B)efforts to combat terrorism, human trafficking, piracy, and illegal fishing, and promote more open, reliable routes for sea lines of communication. 
(c)Distribution of strategyFor the purposes of assuring allies and partners in Southeast Asia and deepening United States engagement with ASEAN, the Secretary of State shall direct each United States chief of mission to ASEAN and its member states to distribute the strategy required by subsection (a) to host governments.  (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives; and (2)the Committee on Foreign Relations and the Committee on Armed Services of the Senate. 
6499D.Representation and leadership of United States in communications standards-setting bodies 
(a)In generalIn order to enhance the representation of the United States and promote United States leadership in standards-setting bodies that set standards for 5G networks and for future generations of wireless communications networks, the Assistant Secretary shall, in consultation with the National Institute of Standards and Technology— (1)equitably encourage participation by companies and a wide variety of relevant stakeholders, but not including any company or relevant stakeholder that the Assistant Secretary has determined to be not trusted, (to the extent such standards-setting bodies allow such stakeholders to participate) in such standards-setting bodies; and 
(2)equitably offer technical expertise to companies and a wide variety of relevant stakeholders, but not including any company or relevant stakeholder that the Assistant Secretary has determined to be not trusted, (to the extent such standards-setting bodies allow such stakeholders to participate) to facilitate such participation. (b)Standards-Setting bodiesThe standards-setting bodies referred to in subsection (a) include— 
(1)the International Organization for Standardization; (2)the voluntary standards-setting bodies that develop protocols for wireless devices and other equipment, such as the 3GPP and the Institute of Electrical and Electronics Engineers; and 
(3)any standards-setting body accredited by the American National Standards Institute or Alliance for Telecommunications Industry Solutions. (c)BriefingNot later than 60 days after the date of the enactment of this Act, the Assistant Secretary shall brief the Committees on Energy and Commerce and Foreign Affairs of the House of Representatives and the Committees on Commerce, Science, and Transportation and Foreign Relations of the Senate on a strategy to carry out subsection (a). 
(d)DefinitionsIn this section: (1)3GPPThe term 3GPP means the 3rd Generation Partnership Project. 
(2)5G networkThe term 5G network means a fifth-generation mobile network as described by 3GPP Release 15 or higher. (3)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information. 
(4)Cloud computingThe term cloud computing has the meaning given the term in Special Publication 800–145 of the National Institute of Standards and Technology, entitled The NIST Definition of Cloud Computing, published in September 2011, or any successor publication. (5)Communications networkThe term communications network means any of the following: 
(A)A system enabling the transmission, between or among points specified by the user, of information of the user’s choosing. (B)Cloud computing resources. 
(C)A network or system used to access cloud computing resources. (6)Not trustedThe term not trusted means, with respect to a company or stakeholder, that the company or stakeholder is determined by the Assistant Secretary to pose a threat to the national security of the United States. In making such a determination, the Assistant Secretary shall rely solely on one or more of the following determinations: 
(A)A specific determination made by any executive branch interagency body with appropriate national security expertise, including the Federal Acquisition Security Council established under section 1322(a) of title 41, United States Code. (B)A specific determination made by the Department of Commerce pursuant to Executive Order No. 13873 (84 Fed. Reg. 22689; relating to securing the information and communications technology and services supply chain). 
(C)Whether a company or stakeholder produces or provides covered telecommunications equipment or services, as defined in section 889(f)(3) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1918). 6499E.Malign foreign talent recruitment program prohibition (a)In generalNot later than 18 months after the date of enactment of this Act, each Federal research agency shall establish a requirement that, as part of a proposal for a research and development award from the agency— 
(1)each covered individual listed in the proposal for a research and development award certify that they are not a party to a malign foreign talent recruitment program from a foreign country of concern in their proposal submission and annually thereafter for the duration of the award; and (2)each institution of higher education or other organization applying for such an award certify that each covered individual who is employed by the institution of higher education or other organization has been made aware of the requirement under this section. 
(b)International collaborationEach policy developed under subsection (a) shall not prohibit— (1)making scholarly presentations and publishing written materials regarding scientific information not otherwise controlled under current law; 
(2)participation in international conferences or other international exchanges, research projects or programs that involve open and reciprocal exchange of scientific information, and which are aimed at advancing international scientific understanding; (3)advising a foreign student enrolled at the covered individual’s institution of higher education or writing a recommendation for such a student, at the student’s request; and 
(4)other international activities deemed appropriate by the Federal research agency head or their designee. (c)LimitationThe certifications required under subsection (a) shall not apply retroactively to research and development awards made prior to the establishment of the policy by the Federal research agency. 
(d)DefinitionsIn this section: (1)The term covered individual means an individual who— 
(A)contributes in a substantive, meaningful way to the scientific development or execution of a research and development project proposed to be carried out with a research and development award from a Federal research agency; and (B)is designated as a covered individual by the Federal research agency concerned. 
(2)The term Federal research agency means any Federal agency with an annual extramural research expenditure of over $100,000,000. (3)The term foreign country of concern means the People’s Republic of China, the Democratic People’s Republic of Korea, the Russian Federation, the Islamic Republic of Iran, or any other country deemed to be a country of concern as determined by the Department of State. 
(4)The term Malign foreign talent program means any program, position, or activity that includes compensation, including cash, research funding, promised future compensation, or things of value, directly provided by the foreign state at any level (national, provincial or local) or other foreign entity, whether or not directly sponsored by the foreign state, to the targeted individual in exchange for the individual— (A)transferring intellectual property, materials, or data products owned by a U.S. entity or developed with a federal research and development award exclusively to the foreign country’s government or other foreign entity regardless of whether that government or entity provided support for the development of the intellectual property, materials, or data products; 
(B)being required to recruit students or researchers to enroll in malign foreign talent programs sponsored by the foreign state or entity; or (C)establishing a laboratory, accepting a faculty position, or undertaking any other employment or appointment in the foreign state or entity contrary to the standard terms and conditions of a federal research and development award. 
(5)The term research and development award means support provided to an individual or entity by a Federal research agency to carry out research and development activities, which may include support in the form of a grant, contract, cooperative agreement, or other such transaction. The term does not include a grant, contract, agreement or other transaction for the procurement of goods or services to meet the administrative needs of a Federal research agency. 6499F.National equal pay enforcement task force (a)In generalThere is established the National Equal Pay Enforcement Task Force, consisting of representatives from the Equal Employment Opportunity Commission, the Department of Justice, the Department of Labor, and the Office of Personnel Management. 
(b)MissionIn order to improve compliance, public education, and enforcement of equal pay laws, the National Equal Pay Enforcement Task Force will ensure that the agencies in subsection (a) are coordinating efforts and limiting potential gaps in enforcement. (c)DutiesThe National Equal Pay Enforcement Task Force shall investigate challenges related to pay inequity pursuant to its mission in subsection (b), advance recommendations to address those challenges, and create action plans to implement the recommendations. 
6499G.Ensuring that contractor employees on army corps projects are paid prevailing wages as required by lawThe Assistant Secretary of the Army for Civil Works shall provide to each Army Corps district clarifying, uniform guidance with respect to prevailing wage requirements for contractors and subcontractors of the Army Corps that—  (1)conforms with the Department of Labor’s regulations, policies, and guidance with respect to the proper implementation and enforcement of subchapter IV of chapter 31 of title 40, United States Code (commonly known as the "Davis-Bacon Act") and other related Acts, including the proper classification of all crafts by Federal construction contractors and subcontractors;  
(2)directs Army Corps districts to investigate worker complaints and third-party complaints within 30 days of the date of filing; and (3)instructs Army Corps districts that certified payroll reports submitted by contractors and subcontractors and the information contained therein shall be publicly available and are not exempt from disclosure under section 552(b) of title 5, United States Code. 
6499H.Definition of land use revenue under West Los Angeles Leasing Act of 2016Section 2(d)(2) of the West Los Angeles Leasing Act of 2016 (Public Law 114–226) is amended— (1)in subparagraph (A), by striking ; and and inserting a semicolon; 
(2)by redesignating subparagraph (B) as subparagraph (C); and (3)by inserting after subparagraph (A) the following new subparagraph:  
 
(B)to the extent specified in advance in an appropriations Act for a fiscal year, any funds received as compensation for an easement described in subsection (e); and. 6499I.Amendment to Radiation Exposure Compensation ActSection 2(a)(1) of the Radiation Exposure Compensation Act (Public Law 101–426; 42 U.S.C. 2210 note) is amended by inserting , including individuals in New Mexico, Idaho, Colorado, Arizona, Utah, Texas, Wyoming, Oregon, Washington, South Dakota, North Dakota, Nevada, Guam, and the Northern Mariana Islands, after tests exposed individuals. 
6499J.Limitation on licenses and other authorizations for export of certain items removed from the jurisdiction of the United States Munitions List and made subject to the jurisdiction of the Export Administration Regulations 
(a)In generalThe Secretary of Commerce may not grant a license or other authorization for the export of covered items unless before granting the license or other authorization the Secretary submits to the chairman and ranking member of the Committee on Foreign Affairs of the House of Representatives and the chairman and ranking member of the Committee on Foreign Affairs of the Senate a written certification with respect to such proposed export license or other authorization containing— (1)the name of the person applying for the license or other authorization; 
(2)the name of the person who is the proposed recipient of the export; (3)the name of the country or international organization to which the export will be made;  
(4)a description of the items proposed to be exported; and (5)the value of the items proposed to be exported. 
(b)FormA certification required under subsection (a) shall be submitted in unclassified form, except that information regarding the dollar value and number of items proposed to be exported may be restricted from public disclosure if such disclosure would be detrimental to the security of the United States. (c)Deadlines; waiverA certification required under subsection (a) shall be submitted— 
(1)at least 15 calendar days before a proposed export license or other authorization is granted in the case of a transfer of items to a country which is a member of the North Atlantic Treaty Organization or Australia, Japan, the Republic of Korea, Israel, or New Zealand, and (2)at least 30 calendar days before a proposed export license or other authorization is issued in the case of a transfer of items to any other country. 
(d)Congressional resolution of disapprovalA proposed export license or other authorization described in paragraph (1) of subsection (c) shall become effective after the end of the 15-day period described in such paragraph, and a proposed export license or other authorization described in paragraph (2) of subsection (c) shall become effective after the end of the 30-day period specified in such paragraph, only if the Congress does not enact, within the applicable time period, a joint resolution prohibiting the export of items with respect to the proposed export license. (e)DefinitionsIn this section: 
(1)Covered itemsThe term covered items means items that— (A)were included in category I of the United States Munitions List (as in effect on January 1, 2020); 
(B)were removed from the United States Munitions List and made subject to the jurisdiction of the Export Administration Regulations through publication in the Federal Register on January 23, 2020; and (C)are valued at $1,000,000 or more. 
(2)Export Administration RegulationsThe term Export Administration Regulations means the regulations set forth in subchapter C of chapter VII of title 15, Code of Federal Regulations, or successor regulations.  (3)United States Munitions ListThe term United States Munitions List means the list maintained pursuant to part 121 of title 22, Code of Federal Regulations. 
6499K.Study on factors affecting employment opportunities for immigrants and refugees with professional credentials obtained in foreign countries 
(a)Study required 
(1)In generalThe Secretary of Labor shall conduct a study on the factors affecting employment opportunities in the United States for applicable immigrants and refugees with professional credentials obtained in countries other than the United States. (2)CoordinationThe Department of Labor shall conduct this study in coordination with the Secretary of State, the Secretary of Education, the Secretary of Health and Human Services, the Secretary of Commerce, the Secretary of Homeland Security, the Administrator of the Internal Revenue Service, and the Commissioner of the Social Security Administration. 
(3)Work with other entitiesThe Secretary of Labor shall seek to work with relevant non-profit organizations and State agencies to use the existing data and resources of such entities to conduct the study in paragraph (1). (4)Limitations on disclosureAny information provided to the Secretary of Labor under this subsection shall be used only for the purposes of, and to the extent necessary to ensure the efficient operation of, the study described in paragraph (1). No such information shall be disclosed to any other person or entity except as provided in this subsection.  
(b)InclusionsThe study under subsection (a)(1) shall include the following: (1)An analysis of the employment history of applicable immigrants and refugees admitted to the United States in the last 5 years. This analysis shall include, to the extent practicable, a comparison of the employment applicable immigrants and refugees held prior to immigrating to the United States with the employment obtained in the United States, if any, since the arrival of such applicable immigrants and refugees. This analysis shall also note the occupational and professional credentials and academic degrees held by applicable immigrants and refugees prior to immigrating to the United States. 
(2)An assessment of any barriers that prevent applicable immigrants and refugees from using occupational experience obtained outside the United States to obtain employment opportunities in the United States. (3)An analysis of existing public and private resources assisting applicable immigrants and refugees who have professional experience and qualifications obtained outside the United States with using such professional experience and qualifications to obtain skill-appropriate employment opportunities in the United States. 
(4)Policy recommendations for better enabling applicable immigrants and refugees who have professional experience and qualifications obtained outside the United States to use such professional experience and qualifications to obtain skill-appropriate employment opportunities in the United States. (c)ReportNot later than 18 months after the date of the enactment of this Act, the Secretary of Labor shall submit to Congress and make publically available on the website of the Department of Labor a report that describes the results of the study conducted under subsection (a)(1). 
(d)Definitions 
(1)Applicable immigrants and refugeesFor the purposes of this section, the term applicable immigrants and refugees— (A)means individuals who are— 
(i)not citizens or nationals of the United States but who are lawfully present and authorized to be employed; or (ii)naturalized citizens born outside of the United States and its outlying possessions; and  
(B)includes individuals described in section 602(b)(2) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note).  (2)Other termsExcept as otherwise defined in this subsection, terms used in this section have the definitions given such terms under section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)). 
LXVSecuring and Enabling Commerce Using Remote and Electronic Notarization  
6501.DefinitionsIn this title: (1)Communication technologyThe term communication technology, with respect to a notarization, means an electronic device or process that allows the notary public performing the notarization and a remotely located individual to communicate with each other simultaneously by sight and sound during the notarization. 
(2)Electronic; electronic record; electronic signature; information; person; recordThe terms electronic, electronic record, electronic signature, information, person, and record have the meanings given those terms in section 106 of the Electronic Signatures in Global and National Commerce Act (15 U.S.C. 7006). (3)LawThe term law includes any statute, regulation, rule, or rule of law. 
(4)Notarial officerThe term notarial officer means— (A)a notary public; or 
(B)any other individual authorized to perform a notarization under the laws of a State without a commission or appointment as a notary public. (5)Notarial officer’s State; notary public’s StateThe term notarial officer’s State or notary public’s State means the State in which a notarial officer, or a notary public, as applicable, is authorized to perform a notarization. 
(6)NotarizationThe term notarization— (A)means any act that a notarial officer may perform under— 
(i)Federal law, including this title; or (ii)the laws of the notarial officer's State; and 
(B)includes any act described in subparagraph (A) and performed by a notarial officer— (i)with respect to— 
(I)a tangible record; or (II)an electronic record; and 
(ii)for— (I)an individual in the physical presence of the notarial officer; or 
(II)a remotely located individual. (7)Notary publicThe term notary public means an individual commissioned or appointed as a notary public to perform a notarization under the laws of a State. 
(8)Personal knowledgeThe term personal knowledge, with respect to the identity of an individual, means knowledge of the identity of the individual through dealings sufficient to provide reasonable certainty that the individual has the identity claimed. (9)Remotely located individualThe term remotely located individual, with respect to a notarization, means an individual who is not in the physical presence of the notarial officer performing the notarization. 
(10)RequirementThe term requirement includes a duty, a standard of care, and a prohibition. (11)SignatureThe term signature means— 
(A)an electronic signature; or (B)a tangible symbol executed or adopted by a person and evidencing the present intent to authenticate or adopt a record. 
(12)SimultaneouslyThe term simultaneously, with respect to a communication between parties— (A)means that each party communicates substantially simultaneously and without unreasonable interruption or disconnection; and 
(B)includes any reasonably short delay that is inherent in, or common with respect to, the method used for the communication. (13)StateThe term State— 
(A)means— (i)any State of the United States; 
(ii)the District of Columbia; (iii)the Commonwealth of Puerto Rico; 
(iv)any territory or possession of the United States; and (v)any federally recognized Indian Tribe; and 
(B)includes any executive, legislative, or judicial agency, court, department, board, office, clerk, recorder, register, registrar, commission, authority, institution, instrumentality, county, municipality, or other political subdivision of an entity described in any of clauses (i) through (v) of subparagraph (A). 6502.Authorization to perform and minimum standards for electronic notarization (a)AuthorizationUnless prohibited under section 6109, and subject to subsection (b), a notary public may perform a notarization that occurs in or affects interstate commerce with respect to an electronic record. 
(b)Requirements of electronic notarizationIf a notary public performs a notarization under subsection (a), the following requirements shall apply with respect to the notarization: (1)The electronic signature of the notary public, and all other information required to be included under other applicable law, shall be attached to or logically associated with the electronic record. 
(2)The electronic signature and other information described in paragraph (1) shall be bound to the electronic record in a manner that renders any subsequent change or modification to the electronic record evident. 6503.Authorization to perform and minimum standards for remote notarization (a)AuthorizationUnless prohibited under section 6109, and subject to subsection (b), a notary public may perform a notarization that occurs in or affects interstate commerce for a remotely located individual. 
(b)Requirements of remote notarizationIf a notary public performs a notarization under subsection (a), the following requirements shall apply with respect to the notarization: (1)The remotely located individual shall appear personally before the notary public at the time of the notarization by using communication technology. 
(2)The notary public shall— (A)reasonably identify the remotely located individual— 
(i)through personal knowledge of the identity of the remotely located individual; or (ii)by obtaining satisfactory evidence of the identity of the remotely located individual by— 
(I)using not fewer than 2 distinct types of processes or services through which a third person provides a means to verify the identity of the remotely located individual through a review of public or private data sources; or (II)oath or affirmation of a credible witness who— 
(aa) 
(AA)is in the physical presence of the notary public or the remotely located individual; or (BB)appears personally before the notary public and the remotely located individual by using communication technology; 
(bb)has personal knowledge of the identity of the remotely located individual; and (cc)has been identified by the notary public under clause (i) or subclause (I) of this clause; 
(B)either directly or through an agent— (i)create an audio and visual recording of the performance of the notarization; and 
(ii)notwithstanding any resignation from, or revocation, suspension, or termination of, the notary public’s commission or appointment, retain the recording created under clause (i) as a notarial record— (I)for a period of not less than— 
(aa)if an applicable law of the notary public’s State specifies a period of retention, the greater of—  (AA)that specified period; or  
(BB)5 years after the date on which the recording is created; or (bb)if no applicable law of the notary public’s State specifies a period of retention, 10 years after the date on which the recording is created; and 
(II)if any applicable law of the notary public’s State govern the content, manner or place of retention, security, use, effect, or disclosure of such recording or any information contained in the recording, in accordance with those laws; and (C)if the notarization is performed with respect to a tangible or electronic record, take reasonable steps to confirm that the record before the notary public is the same record with respect to which the remotely located individual made a statement or on which the individual executed a signature. 
(3)If a guardian, conservator, executor, personal representative, administrator, or similar fiduciary or successor is appointed for or on behalf of a notary public or a deceased notary public under applicable law, that person shall retain the recording under paragraph (2)(B)(ii), unless— (A)another person is obligated to retain the recording under applicable law of the notary public’s State; or 
(B) 
(i)under applicable law of the notary public’s State, that person may transmit the recording to an office, archive, or repository approved or designated by the State; and (ii)that person transmits the recording to the office, archive, or repository described in clause (i) in accordance with applicable law of the notary public’s State. 
(4)If the remotely located individual is physically located outside the geographic boundaries of a State, or is otherwise physically located in a location that is not subject to the jurisdiction of the United States, at the time of the notarization— (A)the record shall— 
(i)be intended for filing with, or relate to a matter before, a court, governmental entity, public official, or other entity that is subject to the jurisdiction of the United States; or (ii)involve property located in the territorial jurisdiction of the United States or a transaction substantially connected to the United States; and 
(B)the act of making the statement or signing the record may not be prohibited by a law of the jurisdiction in which the individual is physically located. (c)Personal appearance satisfiedIf a State or Federal law requires an individual to appear personally before or be in the physical presence of a notary public at the time of a notarization, that requirement shall be considered to be satisfied if— 
(1)the individual— (A)is a remotely located individual; and 
(B)appears personally before the notary public at the time of the notarization by using communication technology; and (2) (A)the notarization was performed under or relates to a public act, record, or judicial proceeding of the notary public’s State; or 
(B)the notarization occurs in or affects interstate commerce. 6504.Recognition of notarizations in Federal court (a)Recognition of validityEach court of the United States shall recognize as valid under the State or Federal law applicable in a judicial proceeding before the court any notarization performed by a notarial officer of any State if the notarization is valid under the laws of the notarial officer’s State or under this title. 
(b)Legal effect of recognized notarizationA notarization recognized under subsection (a) shall have the same effect under the State or Federal law applicable in the applicable judicial proceeding as if that notarization was validly performed— (1) (A)by a notarial officer of the State, the law of which is applicable in the proceeding; or 
(B)under this title or other Federal law; and (2)without regard to whether the notarization was performed— 
(A)with respect to— (i)a tangible record; or 
(ii)an electronic record; or (B)for— 
(i)an individual in the physical presence of the notarial officer; or (ii)a remotely located individual. 
(c)Presumption of genuinenessIn a determination of the validity of a notarization for the purposes of subsection (a), the signature and title of an individual performing the notarization shall be prima facie evidence in any court of the United States that the signature of the individual is genuine and that the individual holds the designated title. (d)Conclusive evidence of authorityIn a determination of the validity of a notarization for the purposes of subsection (a), the signature and title of the following notarial officers of a State shall conclusively establish the authority of the officer to perform the notarization: 
(1)A notary public of that State. (2)A judge, clerk, or deputy clerk of a court of that State. 
6505.Recognition by state of notarizations performed under authority of another State 
(a)Recognition of validityEach State shall recognize as valid under the laws of that State any notarization performed by a notarial officer of any other State if— (1)the notarization is valid under the laws of the notarial officer’s State or under this title; and 
(2) 
(A)the notarization was performed under or relates to a public act, record, or judicial proceeding of the notarial officer’s State; or (B)the notarization occurs in or affects interstate commerce. 
(b)Legal effect of recognized notarizationA notarization recognized under subsection (a) shall have the same effect under the laws of the recognizing State as if that notarization was validly performed by a notarial officer of the recognizing State, without regard to whether the notarization was performed— (1)with respect to— 
(A)a tangible record; or (B)an electronic record; or 
(2)for— (A)an individual in the physical presence of the notarial officer; or 
(B)a remotely located individual. (c)Presumption of genuinenessIn a determination of the validity of a notarization for the purposes of subsection (a), the signature and title of an individual performing a notarization shall be prima facie evidence in any State court or judicial proceeding that the signature is genuine and that the individual holds the designated title. 
(d)Conclusive evidence of authorityIn a determination of the validity of a notarization for the purposes of subsection (a), the signature and title of the following notarial officers of a State conclusively establish the authority of the officer to perform the notarization: (1)A notary public of that State. 
(2)A judge, clerk, or deputy clerk of a court of that State. 6506.Electronic and remote notarization not requiredNothing in this title may be construed to require a notary public to perform a notarization— 
(1)with respect to an electronic record; (2)for a remotely located individual; or 
(3)using a technology that the notary public has not selected. 6507.Validity of notarizations; rights of aggrieved persons not affected; State laws on the practice of law not affected (a)Validity not affectedThe failure of a notary public to meet a requirement under section 6102 or 6103 in the performance of a notarization, or the failure of a notarization to conform to a requirement under section 6102 or 6103, shall not invalidate or impair the recognition of the notarization. 
(b)Rights of aggrieved personsThe validity and recognition of a notarization under this title may not be construed to prevent an aggrieved person from seeking to invalidate a record or transaction that is the subject of a notarization or from seeking other remedies based on State or Federal law other than this title for any reason not specified in this title, including on the basis— (1)that a person did not, with present intent to authenticate or adopt a record, execute a signature on the record; 
(2)that an individual was incompetent, lacked authority or capacity to authenticate or adopt a record, or did not knowingly and voluntarily authenticate or adopt a record; or (3)of fraud, forgery, mistake, misrepresentation, impersonation, duress, undue influence, or other invalidating cause. 
(c)Rule of constructionNothing in this title may be construed to affect a State law governing, authorizing, or prohibiting the practice of law. 6508.Exception to preemption (a)In generalA State law may modify, limit, or supersede the provisions of section 6102, or subsections (a) or (b) of section 6103, with respect to State law only if that State law— 
(1)either— (A)constitutes an enactment or adoption of the Revised Uniform Law on Notarial Acts, as approved and recommended for enactment in all the States by the National Conference of Commissioners on Uniform State Laws in 2018 or 2021, except that a modification to such Law enacted or adopted by a State shall be preempted to the extent such modification— 
(i)is inconsistent with a provision of section 6102 or subsections (a) or (b) of section 6103, as applicable; or (ii)would not be permitted under subparagraph (B); or 
(B)specifies additional or alternative procedures or requirements for the performance of notarizations with respect to electronic records or for remotely located individuals, if those additional or alternative procedures or requirements— (i)are consistent with section 6102 and subsections (a) and (b) of section 6103; and 
(ii)do not accord greater legal effect to the implementation or application of a specific technology or technical specification for performing those notarizations; and (2)requires the retention of an audio and visual recording of the performance of a notarization for a remotely located individual for a period of not less than 5 years after the recording is created. 
(b)Rule of constructionNothing in section 6104 or 6105 may be construed to preclude the recognition of a notarization under applicable State law, regardless of whether such State law is consistent with section 6104 or 6105. 6509.Standard of care; special notarial commissions (a)State standards of care; authority of State regulatory officialsNothing in this title may be construed to prevent a State, or a notarial regulatory official of a State, from— 
(1)adopting a requirement in this title as a duty or standard of care under the laws of that State or sanctioning a notary public for breach of such a duty or standard of care; (2)establishing requirements and qualifications for, or denying, refusing to renew, revoking, suspending, or imposing a condition on, a commission or appointment as a notary public; 
(3)creating or designating a class or type of commission or appointment, or requiring an endorsement or other authorization to be received by a notary public, as a condition on the authority to perform notarizations with respect to electronic records or for remotely located individuals; or (4)prohibiting a notary public from performing a notarization under section 6102 or 6103 as a sanction for a breach of duty or standard of care or for official misconduct. 
(b)Special commissions or authorizations created by a State; sanction for breach or official misconductA notary public may not perform a notarization under section 6102 or 6103 if— (1) (A)the notary public’s State has enacted a law that creates or designates a class or type of commission or appointment, or requires an endorsement or other authorization to be received by a notary public, as a condition on the authority to perform notarizations with respect to electronic records or for remotely located individuals; and 
(B)the commission or appointment of the notary public is not of the class or type or the notary public has not received the endorsement or other authorization; or (2)the notarial regulatory official of the notary public’s State has prohibited the notary public from performing the notarization as a sanction for a breach of duty or standard of care or for official misconduct. 
6510.SeverabilityIf any provision of this title or the application of such provision to any person or circumstance is held to be invalid or unconstitutional, the remainder of this title and the application of the provisions thereof to other persons or circumstances shall not be affected by that holding.  FDepartment of State Authorities LXXDepartment of State Authorities 7001.Short titleThis Act may be cited as the Department of State Authorization Act of 2021. 
7002.DefinitionsIn this division: (1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate. 
(2)DepartmentIf not otherwise specified, the term Department means the Department of State. (3)SecretaryIf not otherwise specified, the term Secretary means the Secretary of State. 
AOrganization and Operations of the Department of State 
7101.Diplomatic ProgramsFor Diplomatic Programs, there is authorized to be appropriated $9,476,977,000 for fiscal year 2022.  7102.Sense of Congress on importance of Department of State’s workIt is the sense of Congress that— 
(1)United States global engagement is key to a stable and prosperous world; (2)United States leadership is indispensable in light of the many complex and interconnected threats facing the United States and the world; 
(3)diplomacy and development are critical tools of national power, and full deployment of these tools is vital to United States national security; (4)challenges such as the global refugee and migration crises, terrorism, historic famine and food insecurity, and fragile or repressive societies cannot be addressed without sustained and robust United States diplomatic and development leadership; 
(5)the United States Government must use all of the instruments of national security and foreign policy at its disposal to protect United States citizens, promote United States interests and values, and support global stability and prosperity; (6)United States security and prosperity depend on having partners and allies that share our interests and values, and these partnerships are nurtured and our shared interests and values are promoted through United States diplomatic engagement, security cooperation, economic statecraft, and assistance that helps further economic development, good governance, including the rule of law and democratic institutions, and the development of shared responses to natural and humanitarian disasters; 
(7)as the United States Government agencies primarily charged with conducting diplomacy and development, the Department and the United States Agency for International Development (USAID) require sustained and robust funding to carry out this important work, which is essential to our ability to project United States leadership and values and to advance United States interests around the world; (8)the work of the Department and USAID makes the United States and the world safer and more prosperous by alleviating global poverty and hunger, fighting HIV/AIDS and other infectious diseases, strengthening alliances, expanding educational opportunities for women and girls, promoting good governance and democracy, supporting anti-corruption efforts, driving economic development and trade, preventing armed conflicts and humanitarian crises, and creating American jobs and export opportunities; 
(9)the Department and USAID are vital national security agencies, whose work is critical to the projection of United States power and leadership worldwide, and without which Americans would be less safe, United States economic power would be diminished, and global stability and prosperity would suffer; (10)investing in diplomacy and development before conflicts break out saves American lives while also being cost-effective; and 
(11)the contributions of personnel working at the Department and USAID are extraordinarily valuable and allow the United States to maintain its leadership around the world. 7103.Bureau of Democracy, Human Rights, and LaborParagraph (2) of section 1(c) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a) is amended— 
(1)in subparagraph (A), by adding at the end the following new sentence: All special envoys, ambassadors, and coordinators located within the Bureau of Democracy, Human Rights, and Labor shall report directly to the Assistant Secretary unless otherwise provided by law.; (2)in subparagraph (B)(ii)— 
(A)by striking section and inserting sections 116 and; and (B)by inserting before the period at the end the following: (commonly referred to as the annual Country Reports on Human Rights Practices); and 
(3)by adding at the end the following new subparagraphs:  (C)AuthoritiesIn addition to the duties, functions, and responsibilities specified in this paragraph, the Assistant Secretary of State for Democracy, Human Rights, and Labor is authorized to— 
(i)promote democracy and actively support human rights throughout the world; (ii)promote the rule of law and good governance throughout the world; 
(iii)strengthen, empower, and protect civil society representatives, programs, and organizations, and facilitate their ability to engage in dialogue with governments and other civil society entities; (iv)work with regional bureaus to ensure adequate personnel at diplomatic posts are assigned responsibilities relating to advancing democracy, human rights, labor rights, women’s equal participation in society, and the rule of law, with particular attention paid to adequate oversight and engagement on such issues by senior officials at such posts; 
(v)review and, as appropriate, make recommendations to the Secretary of State regarding the proposed transfer of— (I)defense articles and defense services authorized under the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) or the Arms Export Control Act (22 U.S.C. 2751 et seq.); and 
(II)military items listed on the 600 series of the Commerce Control List contained in Supplement No. 1 to part 774 of subtitle B of title 15, Code of Federal Regulations; (vi)coordinate programs and activities that protect and advance the exercise of human rights and internet freedom in cyberspace; and 
(vii)implement other relevant policies and provisions of law. (D)Local oversightUnited States missions, when executing DRL programming, to the extent practicable, should assist in exercising oversight authority and coordinate with the Bureau of Democracy, Human Rights, and Labor to ensure that funds are appropriately used and comply with anti-corruption practices.. 
7104.Assistant Secretary for International Narcotics and Law Enforcement Affairs 
(a)In generalSection 1(c) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a(c)) is amended— (1)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and 
(2)by inserting after paragraph (2) the following new paragraph:  (3)Assistant Secretary for International Narcotics and Law Enforcement Affairs (A)In generalThere is authorized to be in the Department of State an Assistant Secretary for International Narcotics and Law Enforcement Affairs, who shall be responsible to the Secretary of State for all matters, programs, and related activities pertaining to international narcotics, anti-crime, and law enforcement affairs in the conduct of foreign policy by the Department, including, as appropriate, leading the coordination of programs carried out by United States Government agencies abroad, and such other related duties as the Secretary may from time to time designate. 
(B)Areas of responsibilityThe Assistant Secretary for International Narcotics and Law Enforcement Affairs shall maintain continuous observation and coordination of all matters pertaining to international narcotics, anti-crime, and law enforcement affairs in the conduct of foreign policy, including programs carried out by other United States Government agencies when such programs pertain to the following matters: (i)Combating international narcotics production and trafficking. 
(ii)Strengthening foreign justice systems, including judicial and prosecutorial capacity, appeals systems, law enforcement agencies, prison systems, and the sharing of recovered assets. (iii)Training and equipping foreign police, border control, other government officials, and other civilian law enforcement authorities for anti-crime purposes, including ensuring that no foreign security unit or member of such unit shall receive such assistance from the United States Government absent appropriate vetting. 
(iv)Ensuring the inclusion of human rights and women’s participation issues in law enforcement programs, in consultation with the Assistant Secretary for Democracy, Human Rights, and Labor, and other senior officials in regional and thematic bureaus and offices. (v)Combating, in conjunction with other relevant bureaus of the Department of State and other United States Government agencies, all forms of transnational organized crime, including human trafficking, illicit trafficking in arms, wildlife, and cultural property, migrant smuggling, corruption, money laundering, the illicit smuggling of bulk cash, the licit use of financial systems for malign purposes, and other new and emerging forms of crime. 
(vi)Identifying and responding to global corruption, including strengthening the capacity of foreign government institutions responsible for addressing financial crimes and engaging with multilateral organizations responsible for monitoring and supporting foreign governments’ anti-corruption efforts. (C)Additional dutiesIn addition to the responsibilities specified in subparagraph (B), the Assistant Secretary for International Narcotics and Law Enforcement Affairs shall also— 
(i)carry out timely and substantive consultation with chiefs of mission and, as appropriate, the heads of other United States Government agencies to ensure effective coordination of all international narcotics and law enforcement programs carried out overseas by the Department and such other agencies; (ii)coordinate with the Office of National Drug Control Policy to ensure lessons learned from other United States Government agencies are available to the Bureau of International Narcotics and Law Enforcement Affairs of the Department; 
(iii)develop standard requirements for monitoring and evaluation of Bureau programs, including metrics for success that do not rely solely on the amounts of illegal drugs that are produced or seized; (iv)in coordination with the Secretary of State, annually certify in writing to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate that United States law enforcement personnel posted abroad whose activities are funded to any extent by the Bureau of International Narcotics and Law Enforcement Affairs are complying with section 207 of the Foreign Service Act of 1980 (22 U.S.C. 3927); and 
(v)carry out such other relevant duties as the Secretary may assign. (D)Rule of constructionNothing in this paragraph may be construed to limit or impair the authority or responsibility of any other Federal agency with respect to law enforcement, domestic security operations, or intelligence activities as defined in Executive Order 12333.. 
(b)Modification of annual international narcotics control strategy reportSubsection (a) of section 489 of the Foreign Assistance Act of 1961 (22 U.S.C. 2291h) is amended by inserting after paragraph (9) the following new paragraph:  (10)A separate section that contains an identification of all United States Government-supported units funded by the Bureau of International Narcotics and Law Enforcement Affairs and any Bureau-funded operations by such units in which United States law enforcement personnel have been physically present.. 
7105.Bureau of Consular Affairs; Bureau of Population, Refugees, and MigrationSection 1 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a) is amended— (1)by redesignating subsection (g) and (h) as subsections (i) and (j), respectively; and 
(2)by inserting after subsection (f) the following new subsections:  (g)Bureau of Consular AffairsThere is in the Department of State the Bureau of Consular Affairs, which shall be headed by the Assistant Secretary of State for Consular Affairs. 
(h)Bureau of Population, Refugees, and MigrationThere is in the Department of State the Bureau of Population, Refugees, and Migration, which shall be headed by the Assistant Secretary of State for Population, Refugees, and Migration.. 7106.Office of International Disability Rights (a)EstablishmentThere should be established in the Department of State an Office of International Disability Rights (referred to in this section as the Office). 
(b)DutiesThe Office should— (1)seek to ensure that all United States foreign operations are accessible to, and inclusive of, persons with disabilities; 
(2)promote the human rights and full participation in international development activities of all persons with disabilities; (3)promote disability inclusive practices and the training of Department of State staff on soliciting quality programs that are fully inclusive of people with disabilities; 
(4)represent the United States in diplomatic and multilateral fora on matters relevant to the rights of persons with disabilities, and work to raise the profile of disability across a broader range of organizations contributing to international development efforts; (5)conduct regular consultation with civil society organizations working to advance international disability rights and empower persons with disabilities internationally; 
(6)consult with other relevant offices at the Department that are responsible for drafting annual reports documenting progress on human rights, including, wherever applicable, references to instances of discrimination, prejudice, or abuses of persons with disabilities; (7)advise the Bureau of Human Resources or its equivalent within the Department regarding the hiring and recruitment and overseas practices of civil service employees and Foreign Service officers with disabilities and their family members with chronic medical conditions or disabilities; and 
(8)carry out such other relevant duties as the Secretary of State may assign. (c)SupervisionThe Office may be headed by— 
(1)a senior advisor to the appropriate Assistant Secretary of State; or (2)an officer exercising significant authority who reports to the President or Secretary of State, appointed by and with the advice and consent of the Senate. 
(d)ConsultationThe Secretary of State should direct Ambassadors at Large, Representatives, Special Envoys, and coordinators working on human rights to consult with the Office to promote the human rights and full participation in international development activities of all persons with disabilities. 7107.Anti-piracy information sharingThe Secretary is authorized to provide for the participation by the United States in the Information Sharing Centre located in Singapore, as established by the Regional Cooperation Agreement on Combating Piracy and Armed Robbery against Ships in Asia (ReCAAP). 
7108.Importance of foreign affairs training to national security 
(a)Sense of CongressIt is the sense of Congress that— (1)the Department is a crucial national security agency, whose employees, both Foreign and Civil Service, require the best possible training at every stage of their careers to prepare them to promote and defend United States national interests and the health and safety of United States citizens abroad; 
(2)the Department of State’s investment of time and resources with respect to the training and education of its personnel is considerably below the level of other Federal departments and agencies in the national security field, and falls well below the investments many allied and adversarial countries make in the development of their diplomats; (3)the Department faces increasingly complex and rapidly evolving challenges, many of which are science and technology-driven, and which demand the continual, high-quality training and education of its personnel; 
(4)the Department must move beyond reliance on on-the-job training and other informal mentorship practices, which lead to an inequality in skillset development and career advancement opportunities, often particularly for minority personnel, and towards a robust professional tradecraft training continuum that will provide for greater equality in career advancement and increase minority participation in the senior ranks; (5)the Department’s Foreign Service Institute and other training facilities should seek to substantially increase its educational and training offerings to Department personnel, including developing new and innovative educational and training courses, methods, programs, and opportunities; and 
(6)consistent with existing Department gift acceptance authority and other applicable laws, the Department and Foreign Service Institute may accept funds and other resources from foundations, not-for-profit corporations, and other appropriate sources to help the Department and the Institute enhance the quantity and quality of training offerings, especially in the introduction of new, innovative, and pilot model courses. (b)Training floatNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall develop and submit to the appropriate congressional committees a strategy to establish a training float to allow for up to 15 percent of the Civil and Foreign Service to participate in long-term training at any given time. The strategy should identify steps necessary to ensure implementation of the training priorities identified in subsection (c), sufficient training capacity and opportunities are available to Civil and Foreign Service officers, equitable distribution of long-term training opportunities to Civil and Foreign Service officers, and any additional resources or authorities necessary to facilitate such a training float, including programs at the George P. Schultz National Foreign Affairs Training Center, the Foreign Service Institute, the Foreign Affairs Security Training Center, and other facilities or programs operated by the Department of State. The strategy shall identify which types of training would be prioritized, the extent (if any) to which such training is already being provided to Civil and Foreign Service officers by the Department of State, any factors incentivizing or disincentivizing such training, and why such training cannot be achieved without Civil and Foreign Service officers leaving the workforce. In addition to training opportunities provided by the Department, the strategy shall consider training that could be provided by the other United States Government training institutions, as well as non-governmental educational institutions. The strategy shall consider approaches to overcome disincentives to pursuing long-term training. 
(c)PrioritizationIn order to provide the Civil and Foreign Service with the level of education and training needed to effectively advance United States interests across the globe, the Department of State should— (1)increase its offerings— 
(A)of virtual instruction to make training more accessible to personnel deployed throughout the world; or (B)at partner organizations to provide useful outside perspectives to Department personnel; 
(2)offer courses utilizing computer-based or assisted simulations, allowing civilian officers to lead decision-making in a crisis environment; and (3)consider increasing the duration and expanding the focus of certain training courses, including— 
(A)the A-100 orientation course for Foreign Service officers, and (B)the chief of mission course to more accurately reflect the significant responsibilities accompanying such role. 
(d)Other agency responsibilitiesOther national security agencies should increase the enrollment of their personnel in courses at the Foreign Service Institute and other Department of State training facilities to promote a whole-of-government approach to mitigating national security challenges. 7109.Classification and assignment of Foreign Service officersThe Foreign Service Act of 1980 is amended— 
(1)in section 501 (22 U.S.C. 3981), by inserting If a position designated under this section is unfilled for more than 365 calendar days, such position may be filled, as appropriate, on a temporary basis, in accordance with section 309. after Positions designated under this section are excepted from the competitive service.; and (2)in paragraph (2) of section 502(a) (22 U.S.C. 3982(a)), by inserting , or domestically, in a position working on issues relating to a particular country or geographic area, after geographic area. 
7110.Energy diplomacy and security within the Department of StateSection 1(c) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a), as amended by section 7104 of this division, is further amended— (1)by redesignating paragraphs (4) and (5) (as redesignated pursuant to such section 1004) as paragraphs (5) and (6); and 
(2)by inserting after paragraph (3) (as added pursuant to such section 1004) the following new paragraph:  (4)Energy resources (A)Authorization for Assistant SecretarySubject to the numerical limitation specified in paragraph (1), there is authorized to be established in the Department of State an Assistant Secretary of State for Energy Resources. 
(B)PersonnelIf the Department establishes an Assistant Secretary of State for Energy Resources in accordance with the authorization provided in subparagraph (A), the Secretary of State shall ensure there are sufficient personnel dedicated to energy matters within the Department of State whose responsibilities shall include— (i)formulating and implementing international policies aimed at protecting and advancing United States energy security interests by effectively managing United States bilateral and multilateral relations; 
(ii)ensuring that analyses of the national security implications of global energy and environmental developments are reflected in the decision making process within the Department; (iii)incorporating energy security priorities into the activities of the Department; 
(iv)coordinating energy activities of the Department with relevant Federal departments and agencies; (v)coordinating with the Office of Sanctions Coordination on economic sanctions pertaining to the international energy sector; and 
(vi)working internationally to— (I)support the development of energy resources and the distribution of such resources for the benefit of the United States and United States allies and trading partners for their energy security and economic development needs; 
(II)promote availability of diversified energy supplies and a well-functioning global market for energy resources, technologies, and expertise for the benefit of the United States and United States allies and trading partners; (III)resolve international disputes regarding the exploration, development, production, or distribution of energy resources; 
(IV)support the economic and commercial interests of United States persons operating in the energy markets of foreign countries; (V)support and coordinate international efforts to alleviate energy poverty; 
(VI)leading the United States commitment to the Extractive Industries Transparency Initiative; and (VII)coordinating energy security and other relevant functions within the Department currently undertaken by— 
(aa)the Bureau of Economic and Business Affairs; (bb)the Bureau of Oceans and International Environmental and Scientific Affairs; and 
(cc)other offices within the Department of State.. 7111.National Museum of American DiplomacyTitle I of the State Department Basic Authorities Act of 1956 is amended by adding after section 63 (22 U.S.C. 2735) the following new section: 
 
64.National Museum of American Diplomacy 
(a)Activities 
(1)Support authorizedThe Secretary of State is authorized to provide, by contract, grant, or otherwise, for the performance of appropriate museum visitor and educational outreach services and related events, including organizing programs and conference activities, museum shop services and food services in the public exhibition and related space utilized by the National Museum of American Diplomacy. (2)Recovery of costsThe Secretary of State is authorized to recover any revenues generated under the authority of paragraph (1) for visitor and outreach services and related events referred to in such paragraph, including fees for use of facilities at the National Museum for American Diplomacy. Any such revenues may be retained as a recovery of the costs of operating the museum. 
(b)Disposition of National Museum of American Diplomacy Documents, Artifacts, and Other Articles 
(1)PropertyAll historic documents, artifacts, or other articles permanently acquired by the Department of State and determined by the Secretary of State to be suitable for display by the National Museum of American Diplomacy shall be considered to be the property of the United States Government and shall be subject to disposition solely in accordance with this subsection. (2)Sale, trade, or transferWhenever the Secretary of State makes the determination described in paragraph (3) with respect to a document, artifact, or other article under paragraph (1), the Secretary may sell at fair market value, trade, or transfer such document, artifact, or other article without regard to the requirements of subtitle I of title 40, United States Code. The proceeds of any such sale may be used solely for the advancement of the mission of the National Museum of American Diplomacy and may not be used for any purpose other than the acquisition and direct care of the collections of the museum. 
(3)Determinations prior to sale, trade, or transferThe determination described in this paragraph with respect to a document, artifact, or other article under paragraph (1), is a determination that— (A)such document, artifact, or other article no longer serves to further the purposes of the National Museum of American Diplomacy as set forth in the collections management policy of the museum; 
(B)the sale, trade, or transfer of such document, artifact, or other article would serve to maintain the standards of the collection of the museum; or (C)sale, trade, or transfer of such document, artifact, or other article would be in the best interests of the United States. 
(4)LoansIn addition to the authorization under paragraph (2) relating to the sale, trade, or transfer of documents, artifacts, or other articles under paragraph (1), the Secretary of State may loan such documents, artifacts, or other articles, when not needed for use or display by the National Museum of American Diplomacy to the Smithsonian Institution or a similar institution for repair, study, or exhibition.. 7112.Extension of period for reimbursement of fishermen for costs incurred from the illegal seizure and detention of U.S.-flag fishing vessels by foreign governments (a)In generalSubsection (e) of section 7 of the Fishermen’s Protective Act of 1967 (22 U.S.C. 1977) is amended to read as follows: 
 
(e)AmountsPayments may be made under this section only to such extent and in such amounts as are provided in advance in appropriation Acts.. (b)Retroactive applicability (1)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act and apply as if the date specified in subsection (e) of section 7 of the Fishermen’s Protective Act of 1967, as in effect on the day before the date of the enactment of this Act, were the day after such date of enactment. 
(2)Agreements and paymentsThe Secretary of State is authorized to— (A)enter into agreements pursuant to section 7 of the Fishermen’s Protective Act of 1967 for any claims to which such section would otherwise apply but for the date specified in subsection (e) of such section, as in effect on the day before the date of the enactment of this Act; and 
(B)make payments in accordance with agreements entered into pursuant to such section if any such payments have not been made as a result of the expiration of the date specified in such section, as in effect on the day before the date of the enactment of this Act. 7113.Art in embassies (a)In generalNo funds are authorized to be appropriated for the purchase of any piece of art for the purposes of installation or display in any embassy, consulate, or other foreign mission of the United States if the purchase price of such piece of art is in excess of $25,000, unless such purchase is subject to prior consultation with, and the regular notification procedures of, the appropriate congressional committees. 
(b)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report on the costs of the Art in Embassies Program for fiscal years 2012 through 2020. (c)SunsetThis section shall terminate on the date that is two years after the date of the enactment of this Act. 
(d)DefinitionIn this section, the term art includes paintings, sculptures, photographs, industrial design, and craft art. 7114.Amendment or repeal of reporting requirements (a)Burma (1)In generalSection 570 of Public Law 104–208 is amended— 
(A)by amending subsection (c) to read as follows:  (c)Multilateral strategyThe President shall develop, in coordination with like-minded countries, a comprehensive, multilateral strategy to— 
(1)assist Burma in addressing corrosive malign influence of the People’s Republic of China; and (2)support democratic, constitutional, economic, and security sector reforms in Burma designed to— 
(A)advance democratic development and improve human rights practices and the quality of life; and (B)promote genuine national reconciliation.; and 
(B)in subsection (d)— (i)in the matter preceding paragraph (1), by striking six months and inserting year; 
(ii)by redesignating paragraph (3) as paragraph (7); and (iii)by inserting after paragraph (2) the following new paragraphs: 
 
(3)improvements in human rights practices; (4)progress toward broad-based and inclusive economic growth; 
(5)progress toward genuine national reconciliation; (6)progress on improving the quality of life of the Burmese people, including progress relating to market reforms, living standards, labor standards, use of forced labor in the tourism industry, and environmental quality; and. 
(2)Effective dateThe amendments made by paragraph (1) shall take effect on the date of the enactment of this Act and apply with respect to the first report required under subsection (d) of section 570 of Public Law 104–208 that is required after the date of the enactment of this Act. (b)RepealsThe following provisions of law are hereby repealed: 
(1)Subsection (b) of section 804 of Public Law 101–246. (2)Section 6 of Public Law 104–45. 
(3)Subsection (c) of section 702 of Public Law 96–465 (22 U.S.C. 4022). (4)Section 404 of the Arms Control and Disarmament Act (22 U.S.C. 2593b). 
(5)Section 5 of Public Law 94–304 (22 U.S.C. 3005). (6)Subsection (b) of section 502 of the International Security and Development Cooperation Act of 1985 (22 U.S.C. 2349aa–7). 
(c)Technical and conforming amendmentSection 502 of the International Security and Development Cooperation Act of 1985 (22 U.S.C. 2349aa–7) is amended by redesignating subsection (c) as subsection (b). 7115.Reporting on implementation of GAO recommendations (a)Initial reportNot later than 120 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees a report that lists all of the Government Accountability Office’s recommendations relating to the Department that have not been fully implemented. 
(b)Implementation report 
(1)In generalNot later than 120 days after the date of the submission of the report required under subsection (a), the Secretary shall submit to the appropriate congressional committees a report that describes the implementation status of each recommendation from the Government Accountability Office included in such report. (2)JustificationThe report under paragraph (1) shall include— 
(A)a detailed justification for each decision not to fully implement a recommendation or to implement a recommendation in a different manner than specified by the Government Accountability Office; (B)a timeline for the full implementation of any recommendation the Secretary has decided to adopt, but has not yet fully implemented; and 
(C)an explanation for any discrepancies included in the Comptroller General report submitted under subsection (b). (c)FormThe information required in each report under this section shall be submitted in unclassified form, to the maximum extent practicable, but may be included in a classified annex to the extent necessary. 
7116.Office of Global Criminal Justice 
(a)In generalThere should be established within the Department of State an Office of Global Criminal Justice (referred to in this section as the Office), which may be placed within the organizational structure of the Department at the discretion of the Secretary. (b)DutiesThe Office should carry out the following: 
(1)Advise the Secretary of State and other relevant senior officials on issues related to atrocities, including war crimes, crimes against humanity, and genocide. (2)Assist in formulating United States policy on the prevention of, responses to, and accountability for atrocities. 
(3)Coordinate, as appropriate and with other relevant Federal departments and agencies, United States Government positions relating to the international and hybrid courts currently prosecuting persons suspected of atrocities around the world. (4)Work with other governments, international organizations, and nongovernmental organizations, as appropriate, to establish and assist international and domestic commissions of inquiry, fact-finding missions, and tribunals to investigate, document, and prosecute atrocities around the world. 
(5)Coordinate, as appropriate and with other relevant Federal departments and agencies, the deployment of diplomatic, legal, economic, military, and other tools to help collect evidence of atrocities, judge those responsible, protect and assist victims, enable reconciliation, prevent and deter atrocities, and promote the rule of law. (6)Provide advice and expertise on transitional justice mechanisms to United States personnel operating in conflict and post-conflict environments. 
(7)Act as a point of contact for international, hybrid, and domestic tribunals exercising jurisdiction over atrocities committed around the world. (8)Represent the Department on any interagency whole-of-government coordinating entities addressing genocide and other atrocities. 
(9)Perform any additional duties and exercise such powers as the Secretary of State may prescribe. (c)SupervisionIf established, the Office shall be led by an Ambassador-at-Large for Global Criminal Justice who is nominated by the President and appointed by and with the advice and consent of the Senate. 
BEmbassy Construction 
7201.Embassy security, construction, and maintenanceFor Embassy Security, Construction, and Maintenance, there is authorized to be appropriated $1,995,449,000 for fiscal year 2022. 7202.Standard design in capital construction (a)Sense of congressIt is the sense of Congress that the Department’s Bureau of Overseas Building Operations (OBO) or successor office should give appropriate consideration to standardization in construction, in which each new United States embassy and consulate starts with a standard design and keeps customization to a minimum. 
(b)ConsultationThe Secretary of State shall carry out any new United States embassy compound or new consulate compound project that utilizes a non-standard design, including those projects that are in the design or pre-design phase as of the date of the enactment of this Act, only in consultation with the appropriate congressional committees. The Secretary shall provide the appropriate congressional committees, for each such project, the following documentation: (1)A comparison of the estimated full lifecycle costs of the project to the estimated full lifecycle costs of such project if it were to use a standard design. 
(2)A comparison of the estimated completion date of such project to the estimated completion date of such project if it were to use a standard design. (3)A comparison of the security of the completed project to the security of such completed project if it were to use a standard design. 
(4)A justification for the Secretary’s selection of a non-standard design over a standard design for such project. (5)A written explanation if any of the documentation necessary to support the comparisons and justification, as the case may be, described in paragraphs (1) through (4) cannot be provided. 
(c)SunsetThe consultation requirement under subsection (b) shall expire on the date that is 4 years after the date of the enactment of this Act. 7203.Capital construction transparency (a)In generalSection 118 of the Department of State Authorities Act, Fiscal Year 2017 (22 U.S.C. 304) is amended— 
(1)in the section heading, by striking Annual report on embassy construction costs and inserting Biannual report on overseas capital construction projects; and (2)by striking subsections (a) and (b) and inserting the following new subsections: 
 
(a)In generalNot later than 180 days after the date of the enactment of this subsection and every 180 days thereafter until the date that is four years after such date of enactment, the Secretary of State shall submit to the appropriate congressional committees a comprehensive report regarding all ongoing overseas capital construction projects and major embassy security upgrade projects. (b)ContentsEach report required under subsection (a) shall include the following with respect to each ongoing overseas capital construction project and major embassy security upgrade project: 
(1)The initial cost estimate as specified in the proposed allocation of capital construction and maintenance funds required by the Committees on Appropriations for Acts making appropriations for the Department of State, foreign operations, and related programs. (2)The current cost estimate. 
(3)The value of each request for equitable adjustment received by the Department to date. (4)The value of each certified claim received by the Department to date. 
(5)The value of any usage of the project’s contingency fund to date and the value of the remainder of the project’s contingency fund. (6)An enumerated list of each request for adjustment and certified claim that remains outstanding or unresolved. 
(7)An enumerated list of each request for equitable adjustment and certified claim that has been fully adjudicated or that the Department has settled, and the final dollar amount of each adjudication or settlement. (8)The date of estimated completion specified in the proposed allocation of capital construction and maintenance funds required by the Committees on Appropriations not later than 45 days after the date of the enactment of an Act making appropriations for the Department of State, foreign operations, and related programs. 
(9)The current date of estimated completion.. (b)Clerical amendmentThe table of contents in section 1(b) of the Department of State Authorities Act, Fiscal Year 2017 is amended by amending the item relating to section 118 to read as follows: 
 
 
Sec. 118. Biannual report on overseas capital construction projects.. 
7204.Contractor performance information 
(a)Deadline for completionThe Secretary of State shall complete all contractor performance evaluations outstanding as of the date of the enactment of this Act required by subpart 42.15 of the Federal Acquisition Regulation for those contractors engaged in construction of new embassy or new consulate compounds by April 1, 2022. (b)Prioritization system (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall develop a prioritization system for clearing the current backlog of required evaluations referred to in subsection (a). 
(2)ElementsThe system required under paragraph (1) should prioritize the evaluations as follows: (A)Project completion evaluations should be prioritized over annual evaluations. 
(B)Evaluations for relatively large contracts should have priority. (C)Evaluations that would be particularly informative for the awarding of government contracts should have priority. 
(c)BriefingNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall brief the appropriate congressional committees on the Department’s plan for completing all evaluations by April 1, 2022, in accordance with subsection (a) and the prioritization system developed pursuant to subsection (b). (d)Sense of congressIt is the sense of Congress that— 
(1)contractors deciding whether to bid on Department contracts would benefit from greater understanding of the Department as a client; and (2)the Department should develop a forum where contractors can comment on the Department’s project management performance. 
7205.Growth projections for new embassies and consulates 
(a)In generalFor each new United States embassy compound (NEC) and new consulate compound project (NCC) in or not yet in the design phase as of the date of the enactment of this Act, the Department of State shall project growth over the estimated life of the facility using all available and relevant data, including the following: (1)Relevant historical trends for Department personnel and personnel from other agencies represented at the NEC or NCC that is to be constructed. 
(2)An analysis of the tradeoffs between risk and the needs of United States Government policy conducted as part of the most recent Vital Presence Validation Process, if applicable. (3)Reasonable assumptions about the strategic importance of the NEC or NCC, as the case may be, over the life of the building at issue. 
(4)Any other data that would be helpful in projecting the future growth of NEC or NCC. (b)Other Federal agenciesThe head of each Federal agency represented at a United States embassy or consulate shall provide to the Secretary, upon request, growth projections for the personnel of each such agency over the estimated life of each embassy or consulate, as the case may be. 
(c)Basis for estimatesThe Department of State shall base its growth assumption for all NECs and NCCs on the estimates required under subsections (a) and (b). (d)Congressional notificationAny congressional notification of site selection for a NEC or NCC submitted after the date of the enactment of this Act shall include the growth assumption used pursuant to subsection (c). 
7206.Long-range planning process 
(a)Plans required 
(1)In generalNot later than 180 days after the date of the enactment of this Act and annually thereafter for the next five years as the Secretary of State considers appropriate, the Secretary shall develop— (A)a comprehensive 6-year plan documenting the Department’s overseas building program for the replacement of overseas diplomatic posts taking into account security factors under the Secure Embassy Construction and Counterterrorism Act of 1999 and other relevant statutes and regulations, as well as occupational safety and health factors pursuant to the Occupational Safety and Health Act of 1970 and other relevant statutes and regulations, including environmental factors such as indoor air quality that impact employee health and safety; and 
(B)a comprehensive 6-year plan detailing the Department’s long-term planning for the maintenance and sustainment of completed diplomatic posts, which takes into account security factors under the Secure Embassy Construction and Counterterrorism Act of 1999 and other relevant statutes and regulations, as well as occupational safety and health factors pursuant to the Occupational Safety and Health Act of 1970 and other relevant statutes and regulations, including environmental factors such as indoor air quality that impact employee health and safety. (2)Initial reportThe first plan developed pursuant to paragraph (1)(A) shall also include a one-time status report on existing small diplomatic posts and a strategy for establishing a physical diplomatic presence in countries in which there is no current physical diplomatic presence and with which the United States maintains diplomatic relations. Such report, which may include a classified annex, shall include the following: 
(A)A description of the extent to which each small diplomatic post furthers the national interest of the United States. (B)A description of how each small diplomatic post provides American Citizen Services, including data on specific services provided and the number of Americans receiving services over the previous year. 
(C)A description of whether each small diplomatic post meets current security requirements. (D)A description of the full financial cost of maintaining each small diplomatic post. 
(E)Input from the relevant chiefs of mission on any unique operational or policy value the small diplomatic post provides. (F)A recommendation of whether any small diplomatic posts should be closed. 
(3)Updated informationThe annual updates of each of the plans developed pursuant to paragraph (1) shall highlight any changes from the previous year’s plan to the ordering of construction and maintenance projects. (b)Reporting requirements (1)Submission of plans to CongressNot later than 60 days after the completion of each plan required under subsection (a), the Secretary of State shall submit the plans to the appropriate congressional committees. 
(2)Reference in budget justification materialsIn the budget justification materials submitted to the appropriate congressional committees in support of the Department of State’s budget for any fiscal year (as submitted with the budget of the President under section 1105(a) of title 31, United States Code), the plans required under subsection (a) shall be referenced to justify funding requested for building and maintenance projects overseas. (3)Form of reportEach report required under paragraph (1) shall be submitted in unclassified form but may include a classified annex. 
(c)Small diplomatic post definedIn this section, the term small diplomatic post means any United States embassy or consulate that has employed five or fewer United States Government employees or contractors on average over the 36 months prior to the date of the enactment of this Act. 7207.Value engineering and risk assessment (a)FindingsCongress makes the following findings: 
(1)Federal departments and agencies are required to use value engineering (VE) as a management tool, where appropriate, to reduce program and acquisition costs pursuant to OMB Circular A–131, Value Engineering, dated December 31, 2013. (2)OBO has a Policy Directive and Standard Operation Procedure, dated May 24, 2017, on conducting risk management studies on all international construction projects. 
(b)Notification requirements 
(1)Submission to authorizing committeesAny notification that includes the allocation of capital construction and maintenance funds shall be submitted to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives. (2)Requirement to confirm completion of value engineering and risk assessment studiesThe notifications required under paragraph (1) shall include confirmation that the Department has completed the requisite VE and risk management process described in subsection (a), or applicable successor process. 
(c)Reporting and briefing requirementsThe Secretary of State shall provide to the appropriate congressional committees upon request— (1)a description of each risk management study referred to in subsection (a)(2) and a table detailing which recommendations related to each such study were accepted and which were rejected; and 
(2)a report or briefing detailing the rationale for not implementing any such recommendations that may otherwise yield significant cost savings to the Department if implemented. 7208.Business volumeSection 402(c)(2)(E) of the Omnibus Diplomatic Security and Antiterrorism Act of 1986 (22 U.S.C. 4852(c)(2)(E)) is amended by striking in 3 years and inserting cumulatively over 3 years. 
7209.Embassy security requests and deficienciesThe Secretary of State shall provide to the appropriate congressional committees, the Committee on Armed Services of the House of Representatives, and the Committee on Armed Services of the Senate upon request information on physical security deficiencies at United States diplomatic posts, including relating to the following: (1)Requests made over the previous year by United States diplomatic posts for security upgrades. 
(2)Significant security deficiencies at United States diplomatic posts that are not operating out of a new embassy compound or new consulate compound. 7210.Overseas security briefingsNot later than one year after the date of the enactment of this Act, the Secretary of State shall revise the Foreign Affairs Manual to stipulate that information on the current threat environment shall be provided to all United States Government employees under chief of mission authority traveling to a foreign country on official business. To the extent practicable, such material shall be provided to such employees prior to their arrival at a United States diplomatic post or as soon as possible thereafter. 
7211.Contracting methods in capital construction 
(a)DeliveryUnless the Secretary of State notifies the appropriate congressional committees that the use of the design-build project delivery method would not be appropriate, the Secretary shall make use of such method at United States diplomatic posts that have not yet received design or capital construction contracts as of the date of the enactment of this Act. (b)NotificationBefore executing a contract for a delivery method other than design-build in accordance with subsection (a), the Secretary of State shall notify the appropriate congressional committees in writing of the decision, including the reasons therefor. The notification required by this subsection may be included in any other report regarding a new United States diplomatic post that is required to be submitted to the appropriate congressional committees. 
(c)Performance evaluationNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall report to the appropriate congressional committees regarding performance evaluation measures in accordance with GAO’s Standards for Internal Control in the Federal Government that will be applicable to design and construction, lifecycle cost, and building maintenance programs of the Bureau of Overseas Building Operations of the Department. 7212.Competition in embassy constructionNot later than 45 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committee a report detailing steps the Department of State is taking to expand the embassy construction contractor base in order to increase competition and maximize value. 
7213.Statement of policyIt is the policy of the United States that the Bureau of Overseas Building Operations of the Department or its successor office shall continue to balance functionality and security with accessibility, as defined by guidelines established by the United States Access Board in constructing embassies and consulates, and shall ensure compliance with the Architectural Barriers Act of 1968 (42 U.S.C. 4151 et seq.) to the fullest extent possible. 7214.DefinitionsIn this subtitle: 
(1)Design-buildThe term design-build means a method of project delivery in which one entity works under a single contract with the Department to provide design and construction services. (2)Non-standard designThe term non-standard design means a design for a new embassy compound project or new consulate compound project that does not utilize a standardized design for the structural, spatial, or security requirements of such embassy compound or consulate compound, as the case may be. 
CPersonnel Issues 
7301.Defense Base Act insurance waivers 
(a)Application for waiversNot later than 30 days after the date of the enactment of this Act, the Secretary of State shall apply to the Department of Labor for a waiver from insurance requirements under the Defense Base Act (42 U.S.C. 1651 et seq.) for all countries with respect to which the requirement was waived prior to January 2017, and for which there is not currently a waiver. (b)Certification requirementNot later than 45 days after the date of the enactment of this Act, the Secretary of State shall certify to the appropriate congressional committees that the requirement in subsection (a) has been met. 
7302.Study on Foreign Service allowances 
(a)Report required 
(1)In generalNot later than one year after date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report detailing an empirical analysis on the effect of overseas allowances on the foreign assignment of Foreign Service officers (FSOs), to be conducted by a federally-funded research and development center with appropriate expertise in labor economics and military compensation. (2)ContentsThe analysis required under paragraph (1) shall— 
(A)identify all allowances paid to FSOs assigned permanently or on temporary duty to foreign areas; (B)examine the efficiency of the Foreign Service bidding system in determining foreign assignments; 
(C)examine the factors that incentivize FSOs to bid on particular assignments, including danger levels and hardship conditions; (D)examine the Department’s strategy and process for incentivizing FSOs to bid on assignments that are historically in lower demand, including with monetary compensation, and whether monetary compensation is necessary for assignments in higher demand; 
(E)make any relevant comparisons to military compensation and allowances, noting which allowances are shared or based on the same regulations; (F)recommend options for restructuring allowances to improve the efficiency of the assignments system and better align FSO incentives with the needs of the Foreign Service, including any cost savings associated with such restructuring; 
(G)recommend any statutory changes necessary to implement subparagraph (F), such as consolidating existing legal authorities for the provision of hardship and danger pay; and (H)detail any effects of recommendations made pursuant to subparagraphs (F) and (G) on other United States Government departments and agencies with civilian employees permanently assigned or on temporary duty in foreign areas, following consultation with such departments and agencies. 
(b)Briefing requirementBefore initiating the analysis required under subsection (a)(1), and not later than 60 days after the date of the enactment of this Act, the Secretary of State shall provide to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs in the House of Representatives a briefing on the implementation of this section that includes the following: (1)The name of the federally funded research and development center that will conduct such analysis. 
(2)The scope of such analysis and terms of reference for such analysis as specified between the Department of State and such federally funded research and development center. (c)Availability of information (1)In generalThe Secretary of State shall make available to the federally-funded research and development center carrying out the analysis required under subsection (a)(1) all necessary and relevant information to allow such center to conduct such analysis in a quantitative and analytical manner, including historical data on the number of bids for each foreign assignment and any survey data collected by the Department of State from eligible bidders on their bid decision-making. 
(2)CooperationThe Secretary of State shall work with the heads of other relevant United States Government departments and agencies to ensure such departments and agencies provide all necessary and relevant information to the federally-funded research and development center carrying out the analysis required under subsection (a)(1). (d)Interim report to CongressThe Secretary of State shall require that the chief executive officer of the federally-funded research and development center that carries out the analysis required under subsection (a)(1) submit to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives an interim report on such analysis not later than 180 days after the date of the enactment of this Act. 
7303.Science and technology fellowshipsSection 504 of the Foreign Relations Authorization Act, Fiscal Year 1979 (22 U.S.C. 2656d) is amended by adding at the end the following new subsection:  (e)Grants and cooperative agreements related to science and technology fellowship programs (1)In generalThe Secretary of State is authorized to make grants or enter into cooperative agreements related to Department of State science and technology fellowship programs, including for assistance in recruiting fellows and the payment of stipends, travel, and other appropriate expenses to fellows. 
(2)Exclusion from consideration as compensationStipends under paragraph (1) shall not be considered compensation for purposes of section 209 of title 18, United States Code. (3)Maximum annual amountThe total amount of grants made pursuant to this subsection may not exceed $500,000 in any fiscal year.. 
7304.Travel for separated familiesSection 901(15) of the Foreign Service Act of 1980 (22 U.S.C. 4081(15)) is amended— (1)in the matter preceding subparagraph (A), by striking 1 round-trip per year for each child below age 21 of a member of the Service assigned abroad and inserting in the case of one or more children below age 21 of a member of the Service assigned abroad, one round-trip per year; 
(2)in subparagraph (A)— (A)by inserting for each child before to visit the member abroad; and 
(B)by striking ; or and inserting a comma; (3)in subparagraph (B)— 
(A)by inserting for each child before to visit the other parent; and (B)by inserting or after resides,; 
(4)by inserting after subparagraph (B) the following new subparagraph:  (C)for one of the child’s parents to visit the child or children abroad if the child or children do not regularly reside with that parent and that parent is not receiving an education allowance or educational travel allowance for the child or children under section 5924(4) of title 5, United States Code,; and 
(5)in the matter following subparagraph (C), as added by paragraph (4) of this section, by striking a payment and inserting the cost of round-trip travel. 7305.Home leave travel for separated familiesSection 903(b) of the Foreign Service Act of 1980 (22 U.S.C. 4083(b)) is amended by adding at the end the following new sentence: In cases in which a member of the Service has official orders to an unaccompanied post and in which the family members of the member reside apart from the member at authorized locations outside the United States, the member may take the leave ordered under this section where that member’s family members reside, notwithstanding section 6305 of title 5, United States Code.. 
7306.Sense of Congress regarding certain fellowship programsIt is the sense of Congress that Department fellowships that promote the employment of candidates belonging to under-represented groups, including the Charles B. Rangel International Affairs Graduate Fellowship Program, the Thomas R. Pickering Foreign Affairs Fellowship Program, and the Donald M. Payne International Development Fellowship Program, represent smart investments vital for building a strong, capable, and representative national security workforce. 7307.Technical correctionSubparagraph (A) of section 601(c)(6) of the Foreign Service Act of 1980 (22 U.S.C. 4001(c)(6)) is amended, in the matter preceding clause (i), by— 
(1)striking promotion and inserting promotion, on or after January 1, 2017,; and (2)striking individual joining the Service on or after January 1, 2017, and inserting Foreign Service officer, appointed under section 302(a)(1), who has general responsibility for carrying out the functions of the Service. 
7308.Foreign Service awards 
(a)In generalSection 614 of the Foreign Service Act of 1980 (22 U.S.C. 4013) is amended— (1)by amending the section heading to read as follows: Department Awards; and 
(2)in the first sentence, by inserting or Civil Service after the Service. (b)Conforming amendmentThe item relating to section 614 in the table of contents of the Foreign Service Act of 1980 is amended to read as follows: 
 
 
Sec. 614. Department awards.. 
7309.Workforce actions 
(a)Sense of Congress on workforce recruitmentIt is the sense of Congress that the Secretary of State should continue to hold entry-level classes for Foreign Service officers and specialists and continue to recruit civil servants through programs such as the Presidential Management Fellows Program and Pathways Internship Programs in a manner and at a frequency consistent with prior years and consistent with the need to maintain a pool of experienced personnel effectively distributed across skill codes and ranks. It is further the sense of Congress that absent continuous recruitment and training of Foreign Service officers and civil servants, the Department of State will lack experienced, qualified personnel in the short, medium, and long terms. (b)LimitationThe Secretary of State should not implement any reduction-in-force action under section 3502 or 3595 of title 5, United States Code, or for any incentive payments for early separation or retirement under any other provision of law unless— 
(1)the appropriate congressional committees are notified not less than 15 days in advance of such obligation or expenditure; and (2)the Secretary has provided to the appropriate congressional committees a detailed report that describes the Department of State’s strategic staffing goals, including— 
(A)a justification that describes how any proposed workforce reduction enhances the effectiveness of the Department; (B)a certification that such workforce reduction is in the national interest of the United States; 
(C)a comprehensive strategic staffing plan for the Department, including 5-year workforce forecasting and a description of the anticipated impact of any proposed workforce reduction; and (D)a dataset displaying comprehensive workforce data for all current and planned employees of the Department, disaggregated by— 
(i)Foreign Service officer and Foreign Service specialist rank; (ii)civil service job skill code, grade level, and bureau of assignment; 
(iii)contracted employees, including the equivalent job skill code and bureau of assignment; and (iv)employees hired under schedule C of subpart C of part 213 of title 5, Code of Federal Regulations, including their equivalent grade and job skill code and bureau of assignment. 
7310.Sense of Congress regarding veterans employment at the Department of StateIt is the sense of Congress that— (1)the Department of State should continue to promote the employment of veterans, in accordance with section 301 of the Foreign Service Act of 1980 (22 U.S.C. 3941), including those veterans belonging to traditionally under-represented groups at the Department; 
(2)veterans employed by the Department have made significant contributions to United States foreign policy in a variety of regional and global affairs bureaus and diplomatic posts overseas; and (3)the Department should continue to encourage veteran employment and facilitate their participation in the workforce. 
7311.Employee assignment restrictions and preclusions 
(a)Sense of CongressIt is the sense of Congress that the Department of State should expand the appeal process it makes available to employees related to assignment preclusions and restrictions. (b)Appeal of assignment restriction or preclusionSubsection (a) of section 414 of the Department of State Authorities Act, Fiscal Year 2017 (22 U.S.C. 2734c(a)) is amended by adding at the end the following new sentences: Such right and process shall ensure that any employee subjected to an assignment restriction or preclusion shall have the same appeal rights as provided by the Department regarding denial or revocation of a security clearance. Any such appeal shall be resolved not later than 60 days after such appeal is filed.. 
(c)Notice and certificationNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall revise, and certify to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate regarding such revision, the Foreign Affairs Manual guidance regarding denial or revocation of a security clearance to expressly state that all review and appeal rights relating thereto shall also apply to any recommendation or decision to impose an assignment restriction or preclusion to an employee. (d)Annual reportNot later than 90 days after the date of the enactment of this Act and annually thereafter, the Secretary of State shall submit to the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives and the Committee on Foreign Relations and the Committee on Appropriations of the Senate a report that contains the following: 
(1)A rationale for the use of assignment restrictions by the Department of State, including specific case studies related to cleared American Foreign Service and civil service employees of the Department that demonstrate country-specific restrictions serve a counterintelligence role beyond that which is already covered by the security clearance process. (2)The number of such Department employees subject to assignment restrictions over the previous year, with data disaggregated by: 
(A)Identification as a Foreign Service officer, civil service employee, eligible family member, or other employment status. (B)The ethnicity, national origin, and race of the precluded employee. 
(C)Gender. (D)Identification of the country of restriction. 
(3)A description of the considerations and criteria used by the Bureau of Diplomatic Security to determine whether an assignment restriction is warranted. (4)The number of restrictions that were appealed and the success rate of such appeals. 
(5)The impact of assignment restrictions in terms of unused language skills as measured by Foreign Service Institute language scores of such precluded employees. (6)Measures taken to ensure the diversity of adjudicators and contracted investigators, with accompanying data on results. 
7312.Recall and reemployment of career members 
(a)Sense of CongressIt is the sense of Congress that— (1)career Department of State employees provide invaluable service to the United States as nonpartisan professionals who contribute subject matter expertise and professional skills to the successful development and execution of United States foreign policy; and 
(2)reemployment of skilled former members of the Foreign and civil service who have voluntarily separated from the Foreign or civil service due to family reasons or to obtain professional skills outside government is of benefit to the Department. (b)Notice of employment opportunities for Department of State and USAID positions (1)In generalTitle 5, United States Code, is amended by inserting after chapter 102 the following new chapter: 
 
103Notice of Employment Opportunities for Department of State and USAID Positions 
 
Sec.  
10301. Notice of employment opportunities for Department of State and USAID positions. 
10301.Notice of employment opportunities for Department of State and USAID positionsTo ensure that individuals who have separated from the Department of State or the United States Agency for International Development and who are eligible for reappointment are aware of such opportunities, the Department of State and the United States Agency for International Development shall publicize notice of all employment opportunities, including positions for which the relevant agency is accepting applications from individuals within the agency’s workforce under merit promotion procedures, on publicly accessible sites, including www.usajobs.gov. If using merit promotion procedures, the notice shall expressly state that former employees eligible for reinstatement may apply.. (2)Clerical amendmentThe table of chapters at the beginning of part III of title 5, United States Code, is amended by adding at the end of subpart I the following: 
 
 
103. Notice of employment opportunities for Department of State and USAID positions10301. 
7313.Strategic staffing plan for the Department of State 
(a)In generalNot later than 18 months after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a comprehensive 5-year strategic staffing plan for the Department of State that is aligned with and furthers the objectives of the National Security Strategy of the United States of America issued in December 2017, or any subsequent strategy issued not later than 18 months after the date of the enactment of this Act, which shall include the following: (1)A dataset displaying comprehensive workforce data, including all shortages in bureaus described in GAO report GAO–19–220, for all current and planned employees of the Department, disaggregated by— 
(A)Foreign Service officer and Foreign Service specialist rank; (B)civil service job skill code, grade level, and bureau of assignment; 
(C)contracted employees, including the equivalent job skill code and bureau of assignment; (D)employees hired under schedule C of subpart C of part 213 of title 5, Code of Federal Regulations, including the equivalent grade and job skill code and bureau of assignment of such employee; and 
(E)overseas region. (2)Recommendations on the number of Foreign Service officers disaggregated by service cone that should be posted at each United States diplomatic post and in the District of Columbia, with a detailed basis for such recommendations. 
(3)Recommendations on the number of civil service officers that should be employed by the Department, with a detailed basis for such recommendations. (b)MaintenanceThe dataset required under subsection (a)(1) shall be maintained and updated on a regular basis. 
(c)ConsultationThe Secretary of State shall lead the development of the plan required under subsection (a) but may consult or partner with private sector entities with expertise in labor economics, management, or human resources, as well as organizations familiar with the demands and needs of the Department of State’s workforce. (d)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report regarding root causes of Foreign Service and civil service shortages, the effect of such shortages on national security objectives, and the Department of State’s plan to implement recommendations described in GAO–19–220. 
7314.Consulting services 
(a)In generalChapter 103 of title 5, United States Code, as added by section 7312(b) of this Act, is amended by adding at the end the following:  10302.Consulting services for the Department of StateAny consulting service obtained by the Department of State through procurement contract pursuant to section 3109 of title 5, United States Code, shall be limited to those contracts with respect to which expenditures are a matter of public record and available for public inspection, except if otherwise provided under existing law, or under existing Executive order issued pursuant to existing law.. 
(b)Clerical amendmentThe table of sections for chapter 103 of title 5, United States Code, as added by section 7312(b) of this Act, is amended by adding after the item relating to section 10301 the following new item:   10302. Consulting services for the Department of State. 7315.Incentives for critical postsSection 1115(d) of the Supplemental Appropriations Act, 2009 (Public Law 111–32) is amended by striking the last sentence. 
7316.Extension of authority for certain accountability review boardsSection 301(a)(3) of the Omnibus Diplomatic Security and Antiterrorism Act of 1986 (22 U.S.C. 4831(a)(3)) is amended— (1)in the heading, by striking Afghanistan and and inserting Afghanistan, Yemen, Syria, and; and 
(2)in subparagraph (A)— (A)in clause (i), by striking Afghanistan or and inserting Afghanistan, Yemen, Syria, or; and 
(B)in clause (ii), by striking beginning on October 1, 2005, and ending on September 30, 2009 and inserting beginning on October 1, 2020, and ending on September 30, 2022. 7317.Foreign Service suspension without paySubsection (c) of section 610 of the Foreign Service Act of 1980 (22 U.S.C. 4010) is amended— 
(1)in paragraph (1), in the matter preceding subparagraph (A), by striking suspend and inserting indefinitely suspend without duties; (2)by redesignating paragraph (5) as paragraph (7); 
(3)by inserting after paragraph (4) the following new paragraphs:  (5)For each member of the Service suspended under paragraph (1)(A) whose security clearance remains suspended for more than one calendar year, not later than 30 days after the end of such calendar year the Secretary of State shall report to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate in writing regarding the specific reasons relating to the duration of each such suspension. 
(6)Any member of the Service suspended under paragraph (1)(B) may be suspended without pay only after a final written decision is provided to such member pursuant to paragraph (2).; and (4)in paragraph (7), as so redesignated— 
(A)by striking (7) In this subsection:; (B)in subparagraph (A), by striking (A) The term and inserting the following: 
 
(7)In this subsection, the term—; (C)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively, and moving such subparagraphs 2 ems to the left; and 
(D)by striking subparagraph (B) (relating to the definition of suspend and suspension). 7318.Foreign Affairs Manual and Foreign Affairs Handbook changes (a)ApplicabilityThe Foreign Affairs Manual and the Foreign Affairs Handbook apply with equal force and effect and without exception to all Department of State personnel, including the Secretary of State, Department employees, and political appointees, regardless of an individual’s status as a Foreign Service officer, Civil Service employee, or political appointee hired under any legal authority. 
(b)CertificationNot later than 30 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a certification in unclassified form that the applicability described in subsection (a) has been communicated to all Department personnel, including the personnel referred to in such subsection. (c)Report (1)In generalNot later than 180 days after the date of the enactment of this Act and every 180 days thereafter for five years, the Secretary of State shall submit to the appropriate congressional committees a report detailing all significant changes made to the Foreign Affairs Manual or the Foreign Affairs Handbook. 
(2)Covered periodsThe first report required under paragraph (1) shall cover the 5-year period preceding the submission of such report. Each subsequent report shall cover the 180-day period preceding submission. (3)ContentsEach report required under paragraph (1) shall contain the following: 
(A)The location within the Foreign Affairs Manual or the Foreign Affairs Handbook where a change has been made. (B)The statutory basis for each such change, as applicable. 
(C)A side-by-side comparison of the Foreign Affairs Manual or Foreign Affairs Handbook before and after such change. (D)A summary of such changes displayed in spreadsheet form. 
7319.Waiver authority for individual occupational requirements of certain positionsThe Secretary of State may waive any or all of the individual occupational requirements with respect to an employee or prospective employee of the Department of State for a civilian position categorized under the GS–0130 occupational series if the Secretary determines that the individual possesses significant scientific, technological, engineering, or mathematical expertise that is integral to performing the duties of the applicable position, based on demonstrated job performance and qualifying experience. With respect to each waiver granted under this subsection, the Secretary shall set forth in a written document that is transmitted to the Director of the Office of Personnel Management the rationale for the decision of the Secretary to waive such requirements. 7320.Appointment of employees to the Global Engagement CenterThe Secretary of State may appoint, for a 3-year period that may be extended for up to an additional two years, solely to carry out the functions of the Global Engagement Center, employees of the Department of State without regard to the provisions of title 5, United States Code, governing appointment in the competitive service, and may fix the basic compensation of such employees without regard to chapter 51 and subchapter III of chapter 53 of such title. 
7321.Rest and recuperation and overseas operations leave for Federal employees 
(a)In generalSubchapter II of chapter 63 of title 5, United States Code, is amended by adding at the end the following new sections:  6329d.Rest and recuperation leave (a)DefinitionsIn this section— 
(1)the term agency means an Executive agency (as that term is defined in section 105), but does not include the Government Accountability Office; (2)the term combat zone means a geographic area designated by an Executive order of the President as an area in which the Armed Forces are engaging or have engaged in combat, an area designated by law to be treated as a combat zone, or a location the Department of Defense has certified for combat zone tax benefits due to its direct support of military operations; 
(3)the term employee has the meaning given that term in section 6301; (4)the term high risk, high threat post has the meaning given that term in section 104 of the Omnibus Diplomatic Security and Antiterrorism Act of 1986 (22 U.S.C. 4803); and 
(5)the term leave year means the period beginning on the first day of the first complete pay period in a calendar year and ending on the day immediately before the first day of the first complete pay period in the following calendar year. (b)Leave for rest and recuperationThe head of an agency may prescribe regulations to grant up to 20 days of paid leave, per leave year, for the purposes of rest and recuperation to an employee of the agency serving in a combat zone, any other high risk, high threat post, or any other location presenting significant security or operational challenges. 
(c)Discretionary authority of agency headUse of the authority under subsection (b) is at the sole and exclusive discretion of the head of the agency concerned. (d)RecordsAn agency shall record leave provided under this section separately from leave authorized under any other provision of law. 
6329e.Overseas operations leave 
(a)DefinitionsIn this section— (1)the term agency means an Executive agency (as that term is defined in section 105), but does not include the Government Accountability Office; 
(2)the term employee has the meaning given that term in section 6301; and (3)the term leave year means the period beginning with the first day of the first complete pay period in a calendar year and ending with the day immediately before the first day of the first complete pay period in the following calendar year. 
(b)Leave for overseas operationsThe head of an agency may prescribe regulations to grant up to 10 days of paid leave, per leave year, to an employee of the agency serving abroad where the conduct of business could pose potential security or safety related risks or would be inconsistent with host-country practice. Such regulations may provide that additional leave days may be granted during such leave year if the head of the agency determines that to do so is necessary to advance the national security or foreign policy interests of the United States. (c)Discretionary authority of agency headUse of the authority under subsection (b) is at the sole and exclusive discretion of the head of the agency concerned. 
(d)RecordsAn agency shall record leave provided under this section separately from leave authorized under any other provision of law.. (b)Clerical amendmentsThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 6329c the following new items: 
 
 
6329d. Rest and recuperation leave 
6329e. Overseas operations leave. 
7322.Emergency medical services authoritySection 3 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2670) is amended— (1)in subsection (l), by striking and after the semicolon; 
(2)in subsection (m), by striking the period and inserting ; and; and (3)by adding at the end the following new subsection: 
 
(n)in exigent circumstances, as determined by the Secretary, provide emergency medical services or related support for private United States citizens, nationals, and permanent resident aliens abroad, or third country nationals connected to such persons or to the diplomatic or development missions of the United States abroad, who are unable to obtain such services or support otherwise, with such assistance provided on a reimbursable basis to the extent feasible.. 7323.Department of State Student Internship Program (a)In generalThe Secretary of State shall establish the Department of State Student Internship Program (in this section referred to as the Program) to offer internship opportunities at the Department of State to eligible students to raise awareness of the essential role of diplomacy in the conduct of United States foreign policy and the realization of United States foreign policy objectives. 
(b)EligibilityTo be eligible to participate in the Program, an applicant shall— (1)be enrolled, not less than half-time, at— 
(A)an institution of higher education (as such term is defined section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)); or (B)an institution of higher education based outside the United States, as determined by the Secretary of State; 
(2)be able to receive and hold an appropriate security clearance; and (3)satisfy such other criteria as established by the Secretary. 
(c)SelectionThe Secretary of State shall establish selection criteria for students to be admitted into the Program that includes the following: (1)Demonstrable interest in a career in foreign affairs. 
(2)Academic performance. (3)Such other criteria as determined by the Secretary. 
(d)OutreachThe Secretary of State shall advertise the Program widely, including on the internet, through the Department of State’s Diplomats in Residence program, and through other outreach and recruiting initiatives targeting undergraduate and graduate students. The Secretary shall actively encourage people belonging to traditionally under-represented groups in terms of racial, ethnic, geographic, and gender diversity, and disability status to apply to the Program, including by conducting targeted outreach at minority serving institutions (as such term is described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)). (e)Compensation (1)In generalStudents participating in the Program shall be paid at least— 
(A)the amount specified in section 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)), or (B)the minimum wage of the jurisdiction in which the internship is located,whichever is greater. 
(2)Housing assistance 
(A)AbroadThe Secretary of State shall provide housing assistance to a student participating in the Program whose permanent address is within the United States if the location of the internship in which such student is participating is outside the United States. (B)DomesticThe Secretary of State is authorized to provide housing assistance to a student participating in the Program whose permanent address is within the United States if the location of the internship in which such student is participating is more than 50 miles away from such student’s permanent address. 
(3)Travel assistanceThe Secretary of State shall provide a student participating in the Program whose permanent address is within the United States financial assistance to cover the costs of travel once to and once from the location of the internship in which such student is participating, including travel by air, train, bus, or other transit as appropriate, if the location of such internship is— (A)more than 50 miles from such student’s permanent address; or 
(B)outside the United States. (f)Working with institutions of higher educationThe Secretary of State is authorized to enter into agreements with institutions of higher education to structure internships to ensure such internships satisfy criteria for academic programs in which participants in such internships are enrolled. 
(g)Transition period 
(1)In generalNot later than two years after the date of the enactment of this Act, the Secretary of State shall transition all unpaid internship programs of the Department, including the Foreign Service Internship Program, to internship programs that offer compensation. Upon selection as a candidate for entry into an internship program of the Department after such date, a participant in such internship program shall be afforded the opportunity to forgo compensation, including if doing so allows such participant to receive college or university curricular credit. (2)ExceptionThe transition required under paragraph (1) shall not apply in the case of unpaid internship programs of the Department of State that are part of the Virtual Student Federal Service internship program. 
(3)Waiver 
(A)In generalThe Secretary may waive the requirement under this subsection to transition an unpaid internship program of the Department to an internship program that offers compensation if the Secretary determines and not later than 30 days after any such determination submits to the appropriate congressional committees a report that to do so would not be consistent with effective management goals. (B)ReportThe report required under subparagraph (A) shall describe the reason why transitioning an unpaid internship program of the Department to an internship program that offers compensation would not be consistent with effective management goals, including any justification for maintaining such unpaid status indefinitely, or any additional authorities or resources necessary to transition such unpaid program to offer compensation in the future. 
(h)ReportsNot later than 18 months after the date of the enactment of this Act, the Secretary of State shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of a Senate a report that includes the following: (1)Data, to the extent collection of such information is permissible by law, regarding the number of students, disaggregated by race, ethnicity, gender, institution of higher learning, home State, State where each student graduated from high school, and disability status, who applied to the Program, were offered a position, and participated. 
(2)Data on the number of security clearance investigations started for such students and the timeline for such investigations, including whether such investigations were completed or if, and when, an interim security clearance was granted. (3)Information on expenditures on the Program. 
(4)Information regarding the Department of State’s compliance with subsection (g). (i)Voluntary participation (1)In generalNothing in this section may be construed to compel any student who is a participant in an internship program of the Department of State to participate in the collection of the data or divulge any personal information. Such students shall be informed that their participation in the data collection contemplated by this section is voluntary. 
(2)Privacy protectionAny data collected under this section shall be subject to the relevant privacy protection statutes and regulations applicable to Federal employees. (j)Special hiring authorityThe Department of State may offer compensated internships for not more than 52 weeks, and select, appoint, employ, and remove individuals in such compensated internships without regard to the provisions of law governing appointments in the competitive service. 
(k)Use of fundsInternships offered and compensated by the Department subject to this section shall be funded by funds authorized to be appropriated by section 7101. 7324.Competitive status for certain employees hired by Inspectors General to support the lead IG missionSubparagraph (A) of section 8L(d)(5) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by striking a lead Inspector General for and inserting any of the Inspectors General specified in subsection (c) for oversight of. 
7325.Cooperation with Office of the Inspector General 
(a)Administrative disciplineNot later than 30 days after the date of the enactment of this Act, the Secretary of State shall make explicit in writing to all Department of State personnel, including the Secretary of State, Department employees, contractors, and political appointees, and shall consider updating the Foreign Affairs Manual and the Foreign Affairs Handbook to explicitly specify, that if any of such personnel does not comply within 60 days with a request for an interview or access to documents from the Office of the Inspector General of the Department such personnel may be subject to appropriate administrative discipline including, when circumstances warrant, suspension without pay or removal. (b)Report (1)In generalNot later than 180 days after the date of the enactment of this Act and on a quarterly basis thereafter, the Office of the Inspector General of the Department of State and the United States Agency for Global Media shall submit to the appropriate congressional committees and the Secretary of State a report in unclassified form detailing the following: 
(A)The number of individuals who have failed to comply within 60 days with a request for an interview or access to documents from the Office of the Inspector General pertaining to a non-criminal matter. (B)The date on which such requests were initially made. 
(C)Any extension of time that was voluntarily granted to such individual by the Office of the Inspector General. (D)The general subject matters regarding which the Office of the Inspector General has requested of such individuals. 
(2)FormAdditional information pertaining solely to the subject matter of a request described in paragraph (1) may be provided in a supplemental classified annex, if necessary, but all other information required by the reports required under such paragraph shall be provided in unclassified form. 7326.Information on educational opportunities for children with special educational needs consistent with the Individuals With Disabilities Education ActNot later than March 31, 2022, and annually thereafter, the Director of the Office of Overseas Schools of the Department of State shall maintain and update a list of overseas schools receiving assistance from the Office and detailing the extent to which each such school provides special education and related services to children with disabilities in accordance with part B of the Individuals with Disabilities Education Act (20 U.S.C. 1411 et seq.). Each list required under this section shall be posted on the public website of the Office for access by members of the Foreign Service, Senior Foreign Service, and their eligible family members. 
7327.Implementation of gap memorandum in selection board process 
(a)In generalSection 603 of the Foreign Service Act of 1980 (22 U.S.C. 4003) is amended by adding at the end the following new subsection:  (c) (1)A member of the Service or member of the Senior Foreign Service whose performance will be evaluated by a selection board may submit to such selection board a gap memo in advance of such evaluation. 
(2)Members of a selection board may not consider as negative the submission of a gap memo by a member described in paragraph (1) when evaluating the performance of such member. (3)In this subsection, the term gap memo means a written record, submitted to a selection board in a standard format established by the Director General of the Foreign Service, which indicates and explains a gap in the record of a member of the Service or member of the Senior Foreign Service whose performance will be evaluated by such selection board, which gap is due to personal circumstances, including for health, family, or other reason as determined by the Director General in consultation with the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate.. 
(b)Consultation and guidance 
(1)ConsultationNot later than 30 days after the date of the enactment of this Act, the Director General of the Foreign Service shall consult with the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate regarding the development of the gap memo under subsection (c) of section 603 of the Foreign Service Act of 1980, as added by subsection (a). (2)DefinitionIn this subsection, the term gap memo has the meaning given such term in subsection (c) of section 603 of the Foreign Service Act of 1980. 
DA Diverse Workforce: Recruitment, Retention, and Promotion 
7401.DefinitionsIn this subtitle: (1)Applicant flow dataThe term applicant flow data means data that tracks the rate of applications for job positions among demographic categories. 
(2)Demographic dataThe term demographic data means facts or statistics relating to the demographic categories specified in the Office of Management and Budget statistical policy directive entitled Standards for Maintaining, Collecting, and Presenting Federal Data on Race and Ethnicity (81 Fed. Reg. 67398). (3)DiversityThe term diversity means those classes of persons protected under the Civil Rights Act of 1964 (42 U.S.C. 2000a et seq.) and the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.). 
(4)WorkforceThe term workforce means— (A)individuals serving in a position in the civil service (as such term is defined in section 2101 of title 5, United States Code); 
(B)individuals who are members of the Foreign Service (as such term defined in section 103 of the Foreign Service Act of 1980 (22 U.S.C. 3902)); (C)all individuals serving under a personal services contract; 
(D)all individuals serving under a Foreign Service limited appointment under section 309 of the Foreign Service Act of 1980 (22 U.S.C. 3949); or (E)individuals other than Locally Employed Staff working in the Department of State under any other authority. 
7402.Collection, analysis, and dissemination of workforce data 
(a)Initial reportNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall, in consultation with the Director of the Office of Personnel Management and the Director of the Office of Management and Budget, submit to the appropriate congressional committees a report, which shall also be published on a publicly available website of the Department in a searchable database format, that includes disaggregated demographic data and other information regarding the diversity of the workforce of the Department of State. (b)DataThe report under subsection (a) shall include the following data to the maximum extent collection of such data is permissible by law: 
(1)Demographic data on each element of the workforce of the Department of State, disaggregated by rank and grade or grade-equivalent, with respect to the following groups: (A)Applicants for positions in the Department. 
(B)Individuals hired to join the workforce. (C)Individuals promoted during the 5-year period ending on the date of the enactment of this Act, including promotions to and within the Senior Executive Service or the Senior Foreign Service. 
(D)Individuals serving during the 5-year period ending on the date of the enactment of this Act as special assistants in any of the offices of the Secretary of State, the Deputy Secretary of State, the Counselor of the Department of State, the Secretary’s Policy Planning Staff, the Under Secretary for Arms Control and International Security, the Under Secretary for Civilian Security, Democracy, and Human Rights, the Under Secretary for Economic Growth, Energy, and the Environment, the Undersecretary for Management, the Undersecretary of State for Political Affairs, and the Undersecretary for Public Diplomacy and Public Affairs. (E)Individuals serving in the 5-year period ending on the date of the enactment of this Act in each bureau’s front office. 
(F)Individuals serving in the 5-year period ending on the date of the enactment of this Act as detailees to the National Security Council. (G)Individuals serving on applicable selection boards. 
(H)Members of any external advisory committee or board who are subject to appointment by individuals at senior positions in the Department. (I)Individuals participating in professional development programs of the Department, and the extent to which such participants have been placed into senior positions within the Department after such participation. 
(J)Individuals participating in mentorship or retention programs. (K)Individuals who separated from the agency during the 5-year period ending on the date of the enactment of this Act, including individuals in the Senior Executive Service or the Senior Foreign Service. 
(2)An assessment of agency compliance with the essential elements identified in Equal Employment Opportunity Commission Management Directive 715, effective October 1, 2003. (3)Data on the overall number of individuals who are part of the workforce, the percentages of such workforce corresponding to each element specified in section 1401(4), and the percentages corresponding to each rank, grade, or grade-equivalent. 
(c)RecommendationThe Secretary of State may include in the report under subsection (a) a recommendation to the Director of Office of Management and Budget and to the appropriate congressional committees regarding whether the Department of State should be permitted to collect more detailed data on demographic categories in addition to the race and ethnicity categories specified in the Office of Management and Budget statistical policy directive entitled Standards for Maintaining, Collecting, and Presenting Federal Data on Race and Ethnicity (81 Fed. Reg. 67398), in order to comply with the intent and requirements of this Act. (d)Other contentsThe report under subsection (a) shall also describe and assess the effectiveness of the efforts of the Department of State— 
(1)to propagate fairness, impartiality, and inclusion in the work environment, both domestically and abroad; (2)to enforce anti-harassment and anti-discrimination policies, both domestically and at posts overseas; 
(3)to refrain from engaging in unlawful discrimination in any phase of the employment process, including recruitment, hiring, evaluation, assignments, promotion, retention, and training; (4)to prevent retaliation against employees for participating in a protected equal employment opportunity activity or for reporting sexual harassment or sexual assault; 
(5)to provide reasonable accommodation for qualified employees and applicants with disabilities; and (6)to recruit a representative workforce by— 
(A)recruiting women, persons with disabilities, and minorities; (B)recruiting at women’s colleges, historically Black colleges and universities, minority-serving institutions, and other institutions serving a significant percentage of minority students; 
(C)placing job advertisements in newspapers, magazines, and job sites oriented toward women and minorities; (D)sponsoring and recruiting at job fairs in urban and rural communities and land-grant colleges or universities; 
(E)providing opportunities through the Foreign Service Internship Program under chapter 12 of the Foreign Service Act of 1980 (22 U.S.C. 4141 et seq.) and other hiring initiatives; (F)recruiting mid-level and senior-level professionals through programs designed to increase representation in international affairs of people belonging to traditionally under-represented groups;  
(G)offering the Foreign Service written and oral assessment examinations in several locations throughout the United States to reduce the burden of applicants having to travel at their own expense to take either or both such examinations; (H)expanding the use of paid internships; and 
(I)supporting recruiting and hiring opportunities through— (i)the Charles B. Rangel International Affairs Fellowship Program; 
(ii)the Thomas R. Pickering Foreign Affairs Fellowship Program; and (iii)other initiatives, including agency-wide policy initiatives. 
(e)Annual updatesNot later than one year after the publication of the report required under subsection (a) and annually thereafter for the following five years, the Secretary of State shall work with the Director of the Office of Personnel Management and the Director of the Office of Management and Budget to provide a report to the appropriate congressional committees, which shall be posted on the Department’s website, which may be included in another annual report required under another provision of law, that includes— (1)disaggregated demographic data, to the maximum extent collection of such data is permissible by law, relating to the workforce and information on the status of diversity and inclusion efforts of the Department; 
(2)an analysis of applicant flow data, to the maximum extent collection of such data is permissible by law,; and (3)disaggregated demographic data relating to participants in professional development programs of the Department and the rate of placement into senior positions for participants in such programs. 
7403.Exit interviews for workforce 
(a)Retained membersThe Director General of the Foreign Service and the Director of the Bureau of Human Resources or its equivalent shall conduct periodic interviews with a representative and diverse cross-section of the workforce of the Department of State— (1)to understand the reasons of individuals in such workforce for remaining in a position in the Department; and 
(2)to receive feedback on workplace policies, professional development opportunities, and other issues affecting the decision of individuals in the workforce to remain in the Department. (b)Departing membersThe Director General of the Foreign Service and the Director of the Bureau of Human Resources or its equivalent shall provide an opportunity for an exit interview to each individual in the workforce of the Department of State who separates from service with the Department to better understand the reasons of such individual for leaving such service. 
(c)Use of analysis from interviewsThe Director General of the Foreign Service and the Director of the Bureau of Human Resources or its equivalent shall analyze demographic data and other information obtained through interviews under subsections (a) and (b) to determine— (1)to what extent, if any, the diversity of those participating in such interviews impacts the results; and 
(2)whether to implement any policy changes or include any recommendations in a report required under subsection (a) or (e) of section 1402 relating to the determination reached pursuant to paragraph (1). (d)Tracking dataThe Department of State shall— 
(1)track demographic data relating to participants in professional development programs and the rate of placement into senior positions for participants in such programs; (2)annually evaluate such data— 
(A)to identify ways to improve outreach and recruitment for such programs, consistent with merit system principles; and (B)to understand the extent to which participation in any professional development program offered or sponsored by the Department differs among the demographic categories of the workforce; and 
(3)actively encourage participation from a range of demographic categories, especially from categories with consistently low participation, in such professional development programs. 7404.Recruitment and retention (a)In generalThe Secretary of State shall— 
(1)continue to seek a diverse and talented pool of applicants; and (2)instruct the Director General of the Foreign Service and the Director of the Bureau of Human Resources of the Department of State to have a recruitment plan of action for the recruitment of people belonging to traditionally under-represented groups, which should include outreach at appropriate colleges, universities, affinity groups, and professional associations. 
(b)ScopeThe diversity recruitment initiatives described in subsection (a) shall include— (1)recruiting at women’s colleges, historically Black colleges and universities, minority-serving institutions, and other institutions serving a significant percentage of minority students; 
(2)placing job advertisements in newspapers, magazines, and job sites oriented toward diverse groups; (3)sponsoring and recruiting at job fairs in urban and rural communities and land-grant colleges or universities; 
(4)providing opportunities through highly respected, international leadership programs, that focus on diversity recruitment and retention; (5)expanding the use of paid internships; and 
(6)cultivating partnerships with organizations dedicated to the advancement of the profession of international affairs and national security to advance shared diversity goals. (c)Expand training on anti-harassment and anti-discrimination (1)In generalThe Secretary of State shall, through the Foreign Service Institute and other educational and training opportunities— 
(A)ensure the provision to all individuals in the workforce of training on anti-harassment and anti-discrimination information and policies, including in existing Foreign Service Institute courses or modules prioritized in the Department of State’s Diversity and Inclusion Strategic Plan for 2016–2020 to promote diversity in Bureau awards or mitigate unconscious bias; (B)expand the provision of training on workplace rights and responsibilities to focus on anti-harassment and anti-discrimination information and policies, including policies relating to sexual assault prevention and response; and 
(C)make such expanded training mandatory for— (i)individuals in senior and supervisory positions;  
(ii)individuals having responsibilities related to recruitment, retention, or promotion of employees; and (iii)any other individual determined by the Department who needs such training based on analysis by the Department or OPM analysis. 
(2)Best practicesThe Department of State shall give special attention to ensuring the continuous incorporation of research-based best practices in training provided under this subsection. 7405.Promoting diversity and inclusion in the national security workforce (a)In generalThe Secretary of State shall ensure that individuals in senior and supervisory positions of the Department of State, or Department individuals having responsibilities related to recruitment, retention, or promotion of employees, should have a demonstrated commitment to equal opportunity, diversity, and inclusion. 
(b)ConsiderationIn making any recommendations on nominations, conducting interviews, identifying or selecting candidates, or appointing acting individuals for positions equivalent to an Assistant Secretary or above, the Secretary of State shall use best efforts to consider at least one individual reflective of diversity. (c)Establishment (1)In generalThe Secretary of State shall establish a mechanism to ensure that appointments or details of Department of State employees to staff positions in the Offices of the Secretary, the Deputy Secretary, the Counselor of the Department, the Secretary’s Policy Planning Staff, or any of the Undersecretaries of State, and details to the National Security Council, are transparent, competitive, equitable, and inclusive, and made without regard to an individual’s race, color, religion, sex (including pregnancy, transgender status, or sexual orientation), national origin, age (if 40 or older), disability, or genetic information. 
(2)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report regarding the mechanism required under paragraph (1). (d)AvailabilityThe Secretary of State shall use best efforts to consider at least one individual reflective of diversity for the staff positions specified in subsection (c)(1) and ensure such positions are equitably available to employees of the civil service and Foreign Service. 
7406.Leadership engagement and accountability 
(a)Reward and recognize efforts to promote diversity and inclusion 
(1)In generalThe Secretary of State shall implement performance and advancement requirements that reward and recognize the efforts of individuals in senior positions and supervisors in the Department of State in fostering an inclusive environment and cultivating talent consistent with merit system principles, such as through participation in mentoring programs or sponsorship initiatives, recruitment events, and other similar opportunities. (2)Outreach eventsThe Secretary of State shall create opportunities for individuals in senior positions and supervisors in the Department of State to participate in outreach events and to discuss issues relating to diversity and inclusion with the workforce on a regular basis, including with employee resource groups. 
(b)External advisory committees and boardsFor each external advisory committee or board to which individuals in senior positions in the Department of State appoint members, the Secretary of State is strongly encouraged by Congress to ensure such external advisory committee or board is developed, reviewed, and carried out by qualified teams that represent the diversity of the organization. 7407.Professional development opportunities and tools (a)Expand provision of professional development and career advancement opportunities (1)In generalThe Secretary of State is authorized to expand professional development opportunities that support the mission needs of the Department of State, such as— 
(A)academic programs; (B)private-public exchanges; and 
(C)detail assignments to relevant positions in— (i)private or international organizations; 
(ii)State, local, and Tribal governments; (iii)other branches of the Federal Government; or 
(iv)professional schools of international affairs. (2)Training for senior positions (A)In generalThe Secretary of State shall offer, or sponsor members of the workforce to participate in, a Senior Executive Service candidate development program or other program that trains members on the skills required for appointment to senior positions in the Department of State. 
(B)RequirementsIn determining which members of the workforce are granted professional development or career advancement opportunities under subparagraph (A), the Secretary of State shall— (i)ensure any program offered or sponsored by the Department of State under such subparagraph comports with the requirements of subpart C of part 412 of title 5, Code of Federal Regulations, or any successor thereto, including merit staffing and assessment requirements; 
(ii)consider the number of expected vacancies in senior positions as a factor in determining the number of candidates to select for such programs; (iii)understand how participation in any program offered or sponsored by the Department under such subparagraph differs by gender, race, national origin, disability status, or other demographic categories; and 
(iv)actively encourage participation from a range of demographic categories, especially from categories with consistently low participation. 7408.Examination and oral assessment for the Foreign Service (a)Sense of CongressIt is the sense of Congress that the Department of State should offer both the Foreign Service written examination and oral assessment in more locations throughout the United States. Doing so would ease the financial burden on potential candidates who do not currently reside in and must travel at their own expense to one of the few locations where these assessments are offered. 
(b)Foreign Service examinationsSection 301(b) of the Foreign Service Act of 1980 (22 U.S.C. 3941) is amended— (1)by striking The Secretary and inserting: (1) The Secretary; and 
(2)by adding at the end the following new paragraph:  (2)The Secretary shall ensure that the Board of Examiners for the Foreign Service annually offers the oral assessment examinations described in paragraph (1) in cities, chosen on a rotating basis, located in at least three different time zones across the United States.. 
7409.Payne fellowship authorization 
(a)In generalUndergraduate and graduate components of the Donald M. Payne International Development Fellowship Program may conduct outreach to attract outstanding students with an interest in pursuing a Foreign Service career who represent diverse ethnic and socioeconomic backgrounds. (b)Review of past programsThe Secretary of State shall review past programs designed to increase minority representation in international affairs positions. 
7410.Voluntary participation 
(a)In generalNothing in this subtitle should be construed so as to compel any employee to participate in the collection of the data or divulge any personal information. Department of State employees shall be informed that their participation in the data collection contemplated by this subtitle is voluntary. (b)Privacy protectionAny data collected under this subtitle shall be subject to the relevant privacy protection statutes and regulations applicable to Federal employees. 
EInformation Security 
7501.DefinitionsIn this subtitle: (1)Intelligence communityThe term intelligence community has the meaning given such term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)). 
(2)Relevant congressional committeesThe term relevant congressional committees means— (A)the appropriate congressional committees; 
(B)the Select Committee on Intelligence of the Senate; and (C)the Permanent Select Committee on Intelligence of the House of Representatives. 
7502.List of certain telecommunications providers 
(a)List of covered contractorsNot later than 30 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Director of National Intelligence, shall develop or maintain, as the case may be, and update as frequently as the Secretary determines appropriate, a list of covered contractors with respect to which the Department should seek to avoid entering into contracts. Not later than 30 days after the initial development of the list under this subsection, any update thereto, and annually thereafter for five years after such initial 30 day period, the Secretary shall submit to the appropriate congressional committees a copy of such list. (b)Covered contractor definedIn this section, the term covered contractor means a provider of telecommunications, telecommunications equipment, or information technology equipment, including hardware, software, or services, that has knowingly assisted or facilitated a cyber attack or conducted surveillance, including passive or active monitoring, carried out against— 
(1)the United States by, or on behalf of, any government, or persons associated with such government, listed as a cyber threat actor in the intelligence community’s 2017 assessment of worldwide threats to United States national security or any subsequent worldwide threat assessment of the intelligence community; or (2)individuals, including activists, journalists, opposition politicians, or other individuals for the purposes of suppressing dissent or intimidating critics, on behalf of a country included in the annual country reports on human rights practices of the Department for systematic acts of political repression, including arbitrary arrest or detention, torture, extrajudicial or politically motivated killing, or other gross violations of human rights. 
7503.Preserving records of electronic communications conducted related to official duties of positions in the public trust of the American people 
(a)Sense of CongressIt is the sense of Congress that all officers and employees of the Department and the United States Agency for International Development are obligated under chapter 31 of title 44, United States Code (popularly referred to as the Federal Records Act of 1950), to create and preserve records containing adequate and proper documentation of the organization, functions, policies, decisions, procedures, and essential transactions or operations of the Department and United States embassies, consulates, and missions abroad, including records of official communications with foreign government officials or other foreign entities. (b)CertificationNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees a certification in unclassified form that Secretary has communicated to all Department personnel, including the Secretary of State and all political appointees, that such personnel are obligated under chapter 31 of title 44, United States Code, to treat electronic messaging systems, software, and applications as equivalent to electronic mail for the purpose of identifying Federal records. 
7504.Foreign Relations of the United States (FRUS) series and declassificationThe State Department Basic Authorities Act of 1956 is amended— (1)in section 402(a)(2) (22 U.S.C. 4352(a)(2)), by striking 26 and inserting 20; and 
(2)in section 404 (22 U.S.C. 4354)— (A)in subsection (a)(1), by striking 30and inserting 25; and 
(B)in subsection (c)(1)(C), by striking 30 and inserting 25.  7505.Vulnerability Disclosure Policy and Bug Bounty Pilot Program (a)DefinitionsIn this section: 
(1)Bug bounty programThe term bug bounty program means a program under which an approved individual, organization, or company is temporarily authorized to identify and report vulnerabilities of internet-facing information technology of the Department of State in exchange for compensation. (2)Information technologyThe term information technology has the meaning given such term in section 11101 of title 40, United States Code. 
(b)Vulnerability Disclosure Process 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall design, establish, and make publicly known a Vulnerability Disclosure Process (VDP) to improve Department of State cybersecurity by— (A)providing security researchers with clear guidelines for— 
(i)conducting vulnerability discovery activities directed at Department information technology; and (ii)submitting discovered security vulnerabilities to the Department; and 
(B)creating Department procedures and infrastructure to receive and fix discovered vulnerabilities. (2)RequirementsIn establishing the VDP pursuant to paragraph (1), the Secretary of State shall— 
(A)identify which Department of State information technology should be included in the process; (B)determine whether the process should differentiate among and specify the types of security vulnerabilities that may be targeted; 
(C)provide a readily available means of reporting discovered security vulnerabilities and the form in which such vulnerabilities should be reported; (D)identify which Department offices and positions will be responsible for receiving, prioritizing, and addressing security vulnerability disclosure reports; 
(E)consult with the Attorney General regarding how to ensure that individuals, organizations, and companies that comply with the requirements of the process are protected from prosecution under section 1030 of title 18, United States Code, and similar provisions of law for specific activities authorized under the process; (F)consult with the relevant offices at the Department of Defense that were responsible for launching the 2016 Vulnerability Disclosure Program, Hack the Pentagon, and subsequent Department of Defense bug bounty programs; 
(G)engage qualified interested persons, including nongovernmental sector representatives, about the structure of the process as constructive and to the extent practicable; and (H)award contracts to entities, as necessary, to manage the process and implement the remediation of discovered security vulnerabilities. 
(3)Annual reportsNot later than 180 days after the establishment of the VDP under paragraph (1) and annually thereafter for the next five years, the Secretary of State shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report on the VDP, including information relating to the following: (A)The number and severity of all security vulnerabilities reported. 
(B)The number of previously unidentified security vulnerabilities remediated as a result. (C)The current number of outstanding previously unidentified security vulnerabilities and Department of State remediation plans. 
(D)The average length of time between the reporting of security vulnerabilities and remediation of such vulnerabilities. (E)The resources, surge staffing, roles, and responsibilities within the Department used to implement the VDP and complete security vulnerability remediation. 
(F)Any other information the Secretary determines relevant. (c)Bug bounty pilot program (1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of State shall establish a bug bounty pilot program to minimize security vulnerabilities of internet-facing information technology of the Department of State. 
(2)RequirementsIn establishing the pilot program described in paragraph (1), the Secretary of State shall— (A)provide compensation for reports of previously unidentified security vulnerabilities within the websites, applications, and other internet-facing information technology of the Department of State that are accessible to the public; 
(B)award contracts to entities, as necessary, to manage such pilot program and for executing the remediation of security vulnerabilities identified pursuant to subparagraph (A); (C)identify which Department of State information technology should be included in such pilot program; 
(D)consult with the Attorney General on how to ensure that individuals, organizations, or companies that comply with the requirements of such pilot program are protected from prosecution under section 1030 of title 18, United States Code, and similar provisions of law for specific activities authorized under such pilot program; (E)consult with the relevant offices at the Department of Defense that were responsible for launching the 2016 Hack the Pentagon pilot program and subsequent Department of Defense bug bounty programs; 
(F)develop a process by which an approved individual, organization, or company can register with the entity referred to in subparagraph (B), submit to a background check as determined by the Department of State, and receive a determination as to eligibility for participation in such pilot program; (G)engage qualified interested persons, including nongovernmental sector representatives, about the structure of such pilot program as constructive and to the extent practicable; and 
(H)consult with relevant United States Government officials to ensure that such pilot program complements persistent network and vulnerability scans of the Department of State’s internet-accessible systems, such as the scans conducted pursuant to Binding Operational Directive BOD–19–02 or successor directive. (3)DurationThe pilot program established under paragraph (1) should be short-term in duration and not last longer than one year. 
(4)ReportNot later than 180 days after the date on which the bug bounty pilot program under subsection (a) is completed, the Secretary of State shall submit to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a report on such pilot program, including information relating to— (A)the number of approved individuals, organizations, or companies involved in such pilot program, broken down by the number of approved individuals, organizations, or companies that— 
(i)registered; (ii)were approved; 
(iii)submitted security vulnerabilities; and (iv)received compensation; 
(B)the number and severity of all security vulnerabilities reported as part of such pilot program; (C)the number of previously unidentified security vulnerabilities remediated as a result of such pilot program; 
(D)the current number of outstanding previously unidentified security vulnerabilities and Department remediation plans; (E)the average length of time between the reporting of security vulnerabilities and remediation of such vulnerabilities; 
(F)the types of compensation provided under such pilot program; and (G)the lessons learned from such pilot program. 
(d)Use of fundsCompensation offered by the Department subject to this section shall be funded by funds authorized to be appropriated by section 7101. FPublic Diplomacy 7601.Short titleThis subtitle may be cited as the Public Diplomacy Modernization Act of 2021. 
7602.Avoiding duplication of programs and effortsThe Secretary of State shall— (1)identify opportunities for greater efficiency of operations, including through improved coordination of efforts across public diplomacy bureaus and offices of the Department of State; and 
(2)maximize shared use of resources between, and within, such public diplomacy bureaus and offices in cases in which programs, facilities, or administrative functions are duplicative or substantially overlapping. 7603.Improving research and evaluation of public diplomacy (a)Research and evaluation activitiesThe Secretary of State, acting through the Director of Research and Evaluation appointed pursuant to subsection (b), shall— 
(1)conduct regular research and evaluation of public diplomacy programs and activities of the Department, including through the routine use of audience research, digital analytics, and impact evaluations, to plan and execute such programs and activities; and (2)make available to Congress the findings of the research and evaluations conducted under paragraph (1). 
(b)Director of research and evaluation 
(1)AppointmentNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall appoint a Director of Research and Evaluation (referred to in this subsection as the Director) in the Office of Policy, Planning, and Resources for Public Diplomacy and Public Affairs of the Department. (2)Limitation on appointmentThe appointment of the Director pursuant to paragraph (1) shall not result in an increase in the overall full-time equivalent positions within the Department of State. 
(3)ResponsibilitiesThe Director shall— (A)coordinate and oversee the research and evaluation of public diplomacy programs and activities of the Department of State in order to— 
(i)improve public diplomacy strategies and tactics; and (ii)ensure that such programs and activities are increasing the knowledge, understanding, and trust of the United States by relevant target audiences; 
(B)routinely organize and oversee audience research, digital analytics, and impact evaluations across all public diplomacy bureaus and offices of the Department; (C)support United States diplomatic posts’ public affairs sections; 
(D)share appropriate public diplomacy research and evaluation information within the Department and with other appropriate Federal departments and agencies; (E)regularly design and coordinate standardized research questions, methodologies, and procedures to ensure that public diplomacy programs and activities across all public diplomacy bureaus and offices are designed to meet appropriate foreign policy objectives; and 
(F)report biannually to the United States Advisory Commission on Public Diplomacy, through the Subcommittee on Research and Evaluation established pursuant to subsection (f), regarding the research and evaluation of all public diplomacy bureaus and offices. (4)Guidance and trainingNot later than one year after the appointment of the Director pursuant to paragraph (1), the Director shall develop guidance and training, including curriculum for use by the Foreign Service Institute, for all public diplomacy officers of the Department regarding the reading and interpretation of public diplomacy program and activity evaluation findings to ensure that such findings and related lessons learned are implemented in the planning and evaluation of all public diplomacy programs and activities of the Department. 
(c)Prioritizing research and evaluation 
(1)In generalThe head of the Office of Policy, Planning, and Resources for Public Diplomacy and Public Affairs of the Department of State shall ensure that research and evaluation of public diplomacy and activities of the Department, as coordinated and overseen by the Director pursuant to subsection (b), supports strategic planning and resource allocation across all public diplomacy bureaus and offices of the Department. (2)Allocation of resourcesAmounts allocated for the purpose of research and evaluation of public diplomacy programs and activities of the Department of State pursuant to subsection (b) shall be made available to be disbursed at the direction of the Director of Research and Evaluation among the research and evaluation staff across all public diplomacy bureaus and offices of the Department. 
(3)Sense of CongressIt is the sense of Congress that the Department of State should gradually increase its allocation of funds made available under the headings Educational and Cultural Exchange Programs and Diplomatic Programs for research and evaluation of public diplomacy programs and activities of the Department pursuant to subsection (b) to a percentage of program funds that is commensurate with Federal Government best practices. (d)Limited exemption relating to the Paperwork Reduction ActChapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act) shall not apply to the collection of information directed at any individuals conducted by, or on behalf of, the Department of State for the purpose of audience research, monitoring, and evaluations, and in connection with the Department’s activities conducted pursuant to any of the following: 
(1)The Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2451 et seq.). (2)Section 1287 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 22 U.S.C. 2656 note). 
(3)The Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.). (e)Limited exemption relating to the Privacy Act (1)In generalThe Department of State shall maintain, collect, use, and disseminate records (as such term is defined in section 552a(a)(4) of title 5, United States Code) for audience research, digital analytics, and impact evaluation of communications related to public diplomacy efforts intended for foreign audiences. 
(2)ConditionsAudience research, digital analytics, and impact evaluations under paragraph (1) shall be— (A)reasonably tailored to meet the purposes of this subsection; and 
(B)carried out with due regard for privacy and civil liberties guidance and oversight. (f)United States Advisory Commission on Public Diplomacy (1)Subcommittee for research and evaluationThe United States Advisory Commission on Public Diplomacy shall establish a Subcommittee on Research and Evaluation to monitor and advise regarding audience research, digital analytics, and impact evaluations carried out by the Department of State and the United States Agency for Global Media. 
(2)Annual reportThe Subcommittee on Research and Evaluation established pursuant to paragraph (1) shall submit to the appropriate congressional committees an annual report, in conjunction with the United States Advisory Commission on Public Diplomacy’s Comprehensive Annual Report on the performance of the Department and the United States Agency for Global Media, describing all actions taken by the Subcommittee pursuant to paragraph (1) and any findings made as a result of such actions. 7604.Permanent reauthorization of the United States Advisory Commission on Public Diplomacy (a)In generalSection 1334 of the Foreign Affairs Reform and Restructuring Act of 1998 (22 U.S.C. 6553) is amended— 
(1)in the section heading, by striking Sunset and inserting Continuation; and (2)by striking until October 1, 2021. 
(b)Clerical amendmentThe table of contents in section 1002(b) of the Foreign Affairs Reform and Restructuring Act of 1998 is amended by amending the item relating to section 1334 to read as follows:   Sec. 1334. Continuation of United States Advisory Commission on Public Diplomacy.. 7605.Streamlining of support functions (a)Working group establishedNot later than 60 days after the date of the enactment of this Act, the Secretary of State shall establish a working group to explore the possibilities and cost-benefit analysis of transitioning to a shared services model as such pertains to human resources, travel, purchasing, budgetary planning, and all other executive support functions for all bureaus of the Department that report to the Under Secretary for Public Diplomacy of the Department. 
(b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a plan to implement any such findings of the working group established under subsection (a). 7606.Guidance for closure of public diplomacy facilities (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall adopt, and include in the Foreign Affairs Manual, guidelines to collect and utilize information from each diplomatic post at which the construction of a new embassy compound or new consulate compound would result in the closure or co-location of an American Space, American Center, American Corner, or any other public diplomacy facility under the Secure Embassy Construction and Counterterrorism Act of 1999 (22 U.S.C. 4865 et seq.). 
(b)RequirementsThe guidelines required by subsection (a) shall include the following: (1)Standardized notification to each chief of mission at a diplomatic post describing the requirements of the Secure Embassy Construction and Counterterrorism Act of 1999 and the impact on the mission footprint of such requirements. 
(2)An assessment and recommendations from each chief of mission of potential impacts to public diplomacy programming at such diplomatic post if any public diplomacy facility referred to in subsection (a) is closed or staff is co-located in accordance with such Act. (3)A process by which assessments and recommendations under paragraph (2) are considered by the Secretary of State and the appropriate Under Secretaries and Assistant Secretaries of the Department. 
(4)Notification to the appropriate congressional committees, prior to the initiation of a new embassy compound or new consulate compound design, of the intent to close any such public diplomacy facility or co-locate public diplomacy staff in accordance with such Act. (c)ReportNot later than one year after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report containing the guidelines required under subsection (a) and any recommendations for any modifications to such guidelines. 
7607.DefinitionsIn this subtitle: (1)Audience researchThe term audience research means research conducted at the outset of a public diplomacy program or the outset of campaign planning and design regarding specific audience segments to understand the attitudes, interests, knowledge, and behaviors of such audience segments. 
(2)Digital analyticsThe term digital analytics means the analysis of qualitative and quantitative data, accumulated in digital format, to indicate the outputs and outcomes of a public diplomacy program or campaign. (3)Impact evaluationThe term impact evaluation means an assessment of the changes in the audience targeted by a public diplomacy program or campaign that can be attributed to such program or campaign. 
(4)Public diplomacy bureaus and officesThe term public diplomacy bureaus and offices means, with respect to the Department, the following: (A)The Bureau of Educational and Cultural Affairs. 
(B)The Bureau of Global Public Affairs. (C)The Office of Policy, Planning, and Resources for Public Diplomacy and Public Affairs. 
(D)The Global Engagement Center. (E)The public diplomacy functions within the regional and functional bureaus. 
GCombating Public Corruption 
7701.Sense of congressIt is the sense of Congress that— (1)it is in the foreign policy interest of the United States to help foreign countries promote good governance and combat public corruption; 
(2)multiple Federal departments and agencies operate programs that promote good governance in foreign countries and enhance such countries’ ability to combat public corruption; and (3)the Department of State should— 
(A)promote coordination among the Federal departments and agencies implementing programs to promote good governance and combat public corruption in foreign countries in order to improve effectiveness and efficiency; and (B)identify areas in which United States efforts to help other countries promote good governance and combat public corruption could be enhanced. 
7702.Annual assessment 
(a)In generalFor each of fiscal years 2022 through 2027, the Secretary of State shall assess the capacity and commitment of foreign governments to which the United States provides foreign assistance under the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) or the Arms Export Control Act (22 U.S.C. 2751 et seq.) to combat public corruption. Each such assessment shall— (1)utilize independent, third party indicators that measure transparency, accountability, and corruption in the public sector in such countries, including the extent to which public power is exercised for private gain, to identify those countries that are most vulnerable to public corruption; 
(2)consider, to the extent reliable information is available, whether the government of a country identified under paragraph (1)— (A)has adopted measures to prevent public corruption, such as measures to inform and educate the public, including potential victims, about the causes and consequences of public corruption; 
(B)has enacted laws and established government structures, policies, and practices that prohibit public corruption; (C)enforces such laws through a fair judicial process; 
(D)vigorously investigates, prosecutes, convicts, and sentences public officials who participate in or facilitate public corruption, including nationals of such country who are deployed in foreign military assignments, trade delegations abroad, or other similar missions who engage in or facilitate public corruption; (E)prescribes appropriate punishment for serious and significant corruption that is commensurate with the punishment prescribed for serious crimes; 
(F)prescribes appropriate punishment for significant corruption that provides a sufficiently stringent deterrent and adequately reflects the nature of the offense; (G)convicts and sentences persons responsible for such acts that take place wholly or partly within the country of such government, including, as appropriate, requiring the incarceration of individuals convicted of such acts; 
(H)holds private sector representatives accountable for their role in public corruption; and (I)addresses threats for civil society to monitor anti-corruption efforts; 
(3)further consider— (A)verifiable measures taken by the government of a country identified under paragraph (1) to prohibit government officials from participating in, facilitating, or condoning public corruption, including the investigation, prosecution, and conviction of such officials; 
(B)the extent to which such government provides access, or, as appropriate, makes adequate resources available, to civil society organizations and other institutions to combat public corruption, including reporting, investigating, and monitoring; (C)the extent to which an independent judiciary or judicial body in such country is responsible for, and effectively capable of, deciding public corruption cases impartially, on the basis of facts and in accordance with law, without any improper restrictions, influences, inducements, pressures, threats, or interferences, whether direct or indirect, from any source or for any reason; 
(D)the extent to which such government cooperates meaningfully with the United States to strengthen government and judicial institutions and the rule of law to prevent, prohibit, and punish public corruption; and (E)the extent to which such government— 
(i)is assisting in international investigations of transnational public corruption networks and in other cooperative efforts to combat serious, significant corruption, including cooperating with the governments of other countries to extradite corrupt actors; (ii)recognizes the rights of victims of public corruption, ensures their access to justice, and takes steps to prevent such victims from being further victimized or persecuted by corrupt actors, government officials, or others; and 
(iii)refrains from prosecuting legitimate victims of public corruption or whistleblowers due to such persons having assisted in exposing public corruption, and refrains from other discriminatory treatment of such persons; and (4)contain such other information relating to public corruption as the Secretary of State considers appropriate. 
(b)IdentificationAfter conducting each assessment under subsection (a), the Secretary of State shall identify, of the countries described in subsection (a)(1)— (1)which countries are meeting minimum standards to combat public corruption; 
(2)which countries are not meeting such minimum standards but are making significant efforts to do so; and (3)which countries are not meeting such minimum standards and are not making significant efforts to do so. 
(c)ReportExcept as provided in subsection (d), not later than 180 days after the date of the enactment of this Act and annually thereafter through fiscal year 2027, the Secretary of State shall submit to the appropriate congressional committees, the Committee on Appropriations of the House of Representatives, and the Committee on Appropriations of the Senate a report, and make such report publicly available, that— (1)identifies the countries described in subsection (a)(1) and paragraphs (2) and (3) of subsection (b); 
(2)describes the methodology and data utilized in the assessments under subsection (a); and (3)identifies the reasons for the identifications referred to in paragraph (1). 
(d)Briefing in lieu of reportThe Secretary of State may waive the requirement to submit and make publicly available a written report under subsection (c) if the Secretary— (1)determines that publication of such report would— 
(A)undermine existing United States anti-corruption efforts in one or more countries; or (B)threaten the national interests of the United States; and 
(2)provides to the appropriate congressional committees a briefing that— (A)identifies the countries described in subsection (a)(1) and paragraphs (2) and (3) of subsection (b); 
(B)describes the methodology and data utilized in the assessment under subsection (a); and (C)identifies the reasons for the identifications referred to in subparagraph (A). 
7703.Transparency and accountabilityFor each country identified under paragraphs (2) and (3) of section 1702(b), the Secretary of State, in coordination with the Administrator of the United States Agency for International Development, as appropriate, shall— (1)ensure that a corruption risk assessment and mitigation strategy is included in the integrated country strategy for such country; and 
(2)utilize appropriate mechanisms to combat corruption in such countries, including by ensuring— (A)the inclusion of anti-corruption clauses in contracts, grants, and cooperative agreements entered into by the Department of State or the United States Agency for International Development for or in such countries, which allow for the termination of such contracts, grants, or cooperative agreements, as the case may be, without penalty if credible indicators of public corruption are discovered; 
(B)the inclusion of appropriate clawback or flowdown clauses within the procurement instruments of the Department of State and the United States Agency for International Development that provide for the recovery of funds misappropriated through corruption; (C)the appropriate disclosure to the United States Government, in confidential form, if necessary, of the beneficial ownership of contractors, subcontractors, grantees, cooperative agreement participants, and other organizations implementing programs on behalf of the Department of State or the United States Agency for International Development; and 
(D)the establishment of mechanisms for investigating allegations of misappropriated resources and equipment. 7704.Designation of embassy anti-corruption points of contact (a)In generalThe Secretary of State shall annually designate an anti-corruption point of contact at the United States diplomatic post to each country identified under paragraphs (2) and (3) of section 1702(b), or which the Secretary otherwise determines is in need of such a point of contact. The point of contact shall be the chief of mission or the chief of mission’s designee. 
(b)ResponsibilitiesEach anti-corruption point of contact designated under subsection (a) shall be responsible for coordinating and overseeing the implementation of a whole-of-government approach among the relevant Federal departments and agencies operating programs that— (1)promote good governance in foreign countries; and 
(2)enhance the ability of such countries to— (A)combat public corruption; and 
(B)develop and implement corruption risk assessment tools and mitigation strategies. (c)TrainingThe Secretary of State shall implement appropriate training for anti-corruption points of contact designated under subsection (a). 
HOther Matters 
7801.Case-Zablocki Act ReformSection 112b of title 1, United States Code, is amended— (1)in subsection (a)— 
(A)in the first sentence, by striking sixty and inserting 30; and (B)in the second sentence, by striking Committee on International Relations and inserting Committee on Foreign Affairs; and 
(2)by amending subsection (b) to read as follows:  (b)Each department or agency of the United States Government that enters into any international agreement described in subsection (a) on behalf of the United States, shall designate a Chief International Agreements Officer, who— 
(1)shall be a current employee of such department or agency; (2)shall serve concurrently as Chief International Agreements Officer; and 
(3)subject to the authority of the head of such department or agency, shall have department or agency-wide responsibility for efficient and appropriate compliance with subsection (a) to transmit the text of any international agreement to the Department of State expeditiously after such agreement has been signed.. 7802.Limitation on assistance to countries in defaultSection 620(q) of the Foreign Assistance Act of 1961 (22 U.S.C. 2370(q)) is amended— 
(1)by striking No assistance and inserting the following (1) No assistance; (2)by inserting the government of before any country; 
(3)by inserting the government of before such country each place it appears; (4)by striking determines and all that follows and inserting determines, after consultation with the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives and the Committee on Foreign Relations and the Committee on Appropriations of the Senate, that assistance for such country is in the national interest of the United States.; and 
(5)by adding at the end the following:  (2)No assistance shall be furnished under this Act, the Peace Corps Act, the Millennium Challenge Act of 2003, the African Development Foundation Act, the BUILD Act of 2018, section 504 of the FREEDOM Support Act, or section 23 of the Arms Export Control Act to the government of any country which is in default during a period in excess of 1 calendar year in payment to the United States of principal or interest or any loan made to the government of such country by the United States unless the President determines, following consultation with the congressional committees specified in paragraph (1), that assistance for such country is in the national interest of the United States.. 
7803.Sean and David Goldman Child Abduction Prevention and Return Act of 2014 amendmentSubsection (b) of section 101 of the Sean and David Goldman International Child Abduction Prevention and Return Act of 2014 (22 U.S.C. 9111; Public Law 113–150) is amended— (1)in paragraph (2)— 
(A)in subparagraph (A)— (i)by inserting , respectively, after access cases; and 
(ii)by inserting and the number of children involved before the semicolon at the end; (B)in subparagraph (D), by inserting respectively, the number of children involved, after access cases,; 
(2)in paragraph (7), by inserting , and number of children involved in such cases before the semicolon at the end; (3)in paragraph (8), by striking and after the semicolon at the end; 
(4)in paragraph (9), by striking the period at the end and inserting ; and; and (5)by adding at the end the following new paragraph: 
 
(10)the total number of pending cases the Department of State has assigned to case officers and number of children involved for each country and as a total for all countries.. 7804.Modification of authorities of Commission for the Preservation of America’s Heritage Abroad (a)In generalChapter 3123 of title 54, United States Code, is amended as follows: 
(1)In section 312302, by inserting , and unimpeded access to those sites, after and historic buildings. (2)In section 312304(a)— 
(A)in paragraph (2)— (i)by striking and historic buildings and inserting and historic buildings, and unimpeded access to those sites; and 
(ii)by striking and protected and inserting , protected, and made accessible; and (B)in paragraph (3), by striking and protecting and inserting , protecting, and making accessible. 
(3)In section 312305, by inserting and to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate after President. (b)ReportNot later than 90 days after the date of the enactment of this Act, the Commission for the Preservation of America’s Heritage Abroad shall submit to the President and to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report that contains an evaluation of the extent to which the Commission is prepared to continue its activities and accomplishments with respect to the foreign heritage of United States citizens from eastern and central Europe, were the Commission’s duties and powers extended to include other regions, including the Middle East and North Africa, and any additional resources or personnel the Commission would require. 
7805.Chief of mission concurrenceIn the course of providing concurrence to the exercise of the authority pursuant to section 127e of title 10, United State Code, or section 1202 of the National Defense Authorization Act for Fiscal Year 2018— (1)each relevant chief of mission shall inform and consult in a timely manner with relevant individuals at relevant missions or bureaus of the Department of State; and 
(2)the Secretary of State shall take such steps as may be necessary to ensure that such relevant individuals have the security clearances necessary and access to relevant compartmented and special programs to so consult in a timely manner with respect to such concurrence. 7806.Report on efforts of the Coronavirus Repatriation Task ForceNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees, the Committee on Armed Services of the House of Representatives, and the Committee on Armed Services of the Senate a report evaluating the efforts of the Coronavirus Repatriation Task Force of the Department of State to repatriate United States citizens and legal permanent residents in response to the 2020 coronavirus outbreak. The report shall identify— 
(1)the most significant impediments to repatriating such persons; (2)the lessons learned from such repatriations; and 
(3)any changes planned to future repatriation efforts of the Department of State to incorporate such lessons learned. GGlobal Pandemic Prevention and Biosecurity 8001.Short titleThis division may be cited as the Global Pandemic Prevention and Biosecurity Act. 
8002.Statement of policyIt shall be the policy of the United States Government to— (1)support improved community health, forest management, sustainable agriculture, and safety of livestock production in developing countries; 
(2)support the availability of scalable and sustainable alternative animal and plant-sourced protein for local communities, where appropriate, in order to minimize human reliance on the trade in live wildlife and raw or unprocessed wildlife parts and derivatives; (3)support foreign governments to— 
(A)transition from the sale of such wildlife for human consumption in markets and restaurants to alternate protein and nutritional sources; (B)prevent commercial trade in live wildlife and raw or unprocessed wildlife parts and derivatives that risks contributing to zoonotic spillover events between animals and humans, not to include commercial trade in— 
(i)fish; (ii)invertebrates; 
(iii)amphibians; (iv)reptiles; or 
(v)the meat of game species— (I)traded in markets in countries with effective implementation and enforcement of scientifically based, nationally implemented policies and legislation for processing, transport, trade, marketing; and 
(II)sold after being slaughtered and processed under sanitary conditions; and (C)establish and effectively manage protected and conserved areas, including in tropical landscapes, and including indigenous and community-conserved areas; 
(4)encourage development projects that do not contribute to the destruction, fragmentation or degradation of forests or loss of biodiversity; and (5)respect the rights and needs of indigenous people and local communities dependent on such wildlife for nutritional needs and food security. 
8003.DefinitionsIn this division: (1)AdministratorThe term Administrator means the Administrator of the United States Agency for International Development. 
(2)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Affairs and the Committee on Appropriations in the House of Representatives; and 
(B)the Committee on Foreign Relations and the Committee on Appropriations in the Senate. (3)Commercial wildlife tradeThe term commercial wildlife trade means trade in wildlife for the purpose of obtaining economic benefit, whether in cash or otherwise, that is directed toward sale, resale, exchange, or any other form of economic use or benefit. 
(4)Human consumptionThe term human consumption means specific use for human food or medicine. (5)Live wildlife marketThe term live wildlife market means a commercial market that sells, processes, or slaughters live or fresh wildlife for human consumption in markets or restaurants, irrespective of whether such wildlife originated in the wild or in a captive situation. 
(6)One HealthThe term One Health means a collaborative, multisectoral, and trans-disciplinary approach achieving optimal health outcomes that recognizes the interconnection between— (A)people, wildlife, and plants; and 
(B)the environment shared by such people, wildlife, and plants. (7)OutbreakThe term outbreak means the occurrence of disease cases in excess of normal expectancy. 
(8)Public health emergencyThe term public health emergency means the public health emergency declared by the Secretary of Health and Human Services pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19. (9)Spillover eventThe term spillover event means the transmission of a pathogen from one species to another. 
(10)Task ForceThe term Task Force means the Global Zoonotic Disease Task Force established under section 8006(a). (11)USAIDThe term USAID means the United States Agency for International Development. 
(12)Zoonotic diseaseThe term zoonotic disease means any disease that is naturally transmissible between animals and humans. 8004.FindingsCongress makes the following findings: 
(1)The majority of recent emerging infectious diseases have originated in wildlife. (2)There is a rise in the frequency of zoonotic spillover events and outbreaks of such diseases. 
(3)This rise in such spillover events and outbreaks relates to the increased interaction between humans and wildlife. (4)There is a progressive and increasing rise in interaction between human populations and wildlife related to deforestation, habitat degradation, and expansion of human activity into the habitat of such wildlife. 
(5)The increase in such interactions due to these factors, particularly in forested regions of tropical countries where there is high mammalian diversity, is a serious risk factor for spillover events. (6)A serious risk factor for spillover events also relates to the collection, production, commercial trade, and sale for human consumption of wildlife that may transmit to zoonotic pathogens to humans that may then replicate and be transmitted within the human population. 
(7)Such a risk factor is increased if it involves wildlife that— (A)does not ordinarily interact with humans; or 
(B)lives under a stressful condition, as such condition exacerbates the shedding of zoonotic pathogens. (8)Markets for such wildlife to be sold for human consumption are found in many countries. 
(9)In some communities, such wildlife may be the only accessible source of high quality nutrition. (10)The public health emergency has resulted in— 
(A)trillions of dollars in economic damage to the United States; and (B)the deaths of hundreds of thousands of American citizens. 
8005.United States policy toward assisting countries in preventing zoonotic spillover eventsThe Secretary of State and Administrator of the United States Agency for International Development, in consultation with the Director of the United States Fish and Wildlife Service, the Secretary of Agriculture, and the leadership of other relevant agencies, shall coordinate, engage, and work with governments, multilateral entities, intergovernmental organizations, international partners, and non-governmental organizations to— (1)prevent commercial trade in live wildlife and raw or unprocessed wildlife parts and derivatives for human consumption that risks contributing to zoonotic spillover, placing a priority focus on tropical countries or countries with significant markets for live wildlife for human consumption, which includes such wildlife trade activities as— 
(A)high volume commercial trade and associated markets; (B)trade in and across well connected urban centers;  
(C)trade for luxury consumption or where there is no dietary necessity by— (i)working through existing treaties, conventions, and agreements to develop a new protocol, or to amend existing protocols or agreements; and 
(ii)expanding combating wildlife trafficking programs to support enforcement of the closure of such markets and new illegal markets in response to closures, and the prevention of such trade, including— (I)providing assistance to improve law enforcement; 
(II)detecting and deterring the illegal import, transit, sale and export of wildlife; (III)strengthening such programs to assist countries through legal reform; 
(IV)improving information sharing and enhancing capabilities of participating foreign governments; (V)supporting efforts to change behavior and reduce demand for such wildlife products; and 
(VI)leveraging United States private sector technologies and expertise to scale and enhance enforcement responses to detect and prevent such trade; (D)leveraging strong United States bilateral relationships to support new and existing inter-ministerial collaborations or task forces that can serve as regional One Health models; or 
(E)building local agricultural capacity by leveraging expertise from the Department of Agriculture, U.S. Fish and Wildlife, and institutions of higher education with agricultural expertise; (2)prevent the degradation and fragmentation of forests and other intact ecosystems, particularly in tropical countries, to minimize interactions between wildlife and human and livestock populations that could contribute to spillover events and zoonotic disease transmission, including by providing assistance or supporting policies to— 
(A)conserve, protect, and restore the integrity of such ecosystems; (B)support the rights of indigenous peoples and local communities and their abilities to continue their effective stewardships of their traditional lands and territories; 
(C)support the establishment and effective management of protected areas, prioritizing highly intact areas; and (D)prevent activities that result in the destruction, degradation, fragmentation, or conversion of intact forests and other intact ecosystems and biodiversity strongholds, including by governments, private sector entities, and multilateral development financial institutions; 
(3)offer alternative livelihood and worker training programs and enterprise development to wildlife traders, wildlife breeders, and local communities whose members are engaged in the commercial wildlife trade for human consumption; (4)work with indigenous peoples and local communities to— 
(A)ensure that their rights are respected and their authority to exercise such rights is protected; (B)provide education and awareness on animal handling, sanitation, and disease transmission, as well as sustainable wildlife management and support to develop village-level alternative sources of protein and nutrition; 
(C)reduce the risk of zoonotic spillover while ensuring food security and access to healthy diets; and (D)improve farming practices to reduce the risk of zoonotic spillover to livestock; 
(5)strengthen global capacity for detection of zoonotic diseases with pandemic potential; and (6)support the development of One Health systems at the community level. 
8006.Global zoonotic disease task force 
(a)EstablishmentThere is established a task force to be known as the Global Zoonotic Disease Task Force. (b)Duties of task forceThe duties of the Task Force shall be to— 
(1)ensure an integrated approach across the Federal Government and globally to the prevention of, early detection of, preparedness for, and response to zoonotic spillover and the outbreak and transmission of zoonotic diseases that may pose a threat to global health security; (2)not later than one year after the date of the enactment of this Act, develop and publish, on a publicly accessible website, a plan for global biosecurity and zoonotic disease prevention and response that leverages expertise in public health, wildlife health, livestock veterinary health, sustainable forest management, community-based conservation, rural food security, and indigenous rights to coordinate zoonotic disease surveillance internationally, including support for One Health institutions around the world that can prevent and provide early detection of zoonotic outbreaks; and 
(3)expanding the scope of the implementation of the White House’s Global Health Security Strategy to more robustly support the prevention of zoonotic spillover and respond to zoonotic disease investigations and outbreaks by establishing a 10-year strategy with specific Federal Government international goals, priorities, and timelines for action, including to— (A)recommend policy actions and mechanisms in developing countries to reduce the risk of zoonotic spillover and zoonotic disease emergence and transmission, including in support of the activities described in section 8005; 
(B)identify new mandates, authorities, and incentives needed to strengthen the global zoonotic disease plan under paragraph (2); and (C)prioritize engagement in programs that target tropical countries and regions experiencing high rates of deforestation, forest degradation, and land conversion, and countries with significant markets for live wildlife for human consumption. 
(c)Membership 
(1)In generalThe members of the Task Force established pursuant to subsection (a) shall be composed of representatives from each of the following agencies: (A)One permanent Chairperson at the level of Deputy Assistant Secretary or above from the following agencies, to rotate every two years in an order to be determined by the Administrator: 
(i)The Animal and Plant Health Inspection Service of the Department of Agriculture. (ii)The Department of Health and Human Services or the Centers for Disease Control and Prevention. 
(iii)The Department of the Interior or the United States Fish and Wildlife Service. (iv)The Department of State or USAID. 
(v)The National Security Council. (B)At least 13 additional members, with at least one from each of the following agencies: 
(i)The Centers for Disease Control and Prevention. (ii)The Department of Agriculture. 
(iii)The Department of Defense. (iv)The Department of State. 
(v)The Environmental Protection Agency. (vi)The National Science Foundation. 
(vii)The National Institutes of Health. (viii)The National Institute of Standards and Technology. 
(ix)The Office of Science and Technology Policy. (x)The United States Agency for International Development. 
(xi)The United States Fish and Wildlife Service. (xii)U.S. Customs and Border Protection. 
(xiii)U.S. Immigration and Customs Enforcement. (2)Timing of appointmentsAppointments to the Task Force shall be made not later than 30 days after the date of the enactment of this Act. 
(3)Terms 
(A)In generalEach member of the Task Force shall be appointed for a term of two years. (B)VacanciesAny member appointed to fill a vacancy occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed only for the remainder of that term. A member may serve after the expiration of that term until a successor has been appointed. 
(d)Meeting 
(1)Initial meetingThe Task Force shall hold its initial meeting not later than 45 days after the final appointment of all members under subsection (b)(2). (2)Meetings (A)In generalThe Task Force shall meet at the call of the Chairperson. 
(B)QuorumEight members of the Task Force shall constitute a quorum, but a lesser number may hold hearings. (e)Compensation (1)Prohibition of compensationExcept as provided in paragraph (2), members of the Task Force may not receive additional pay, allowances, benefits by reason of their service on the Task Force. 
(2)Travel expensesEach member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code. (f)Reports (1)Report to Task ForceNot later than 6 months after the enactment of this act and annually thereafter, the Federal agencies listed in subsection (b), shall submit a report to the Task Force containing a detailed statement with respect to the results of any programming within their agencies that addresses the goals of zoonotic spillover and disease prevention. 
(2)Report to CongressNot later than 12 months after the date of the enactment of this Act and annually thereafter, the Task Force shall submit to the appropriate congressional committees and the National Security Advisor a report containing a detailed statement of the recommendations of the Council pursuant to subsection (b). (g)FACASection 14(a)(2)(B) of the Federal Advisory Committee Act shall not apply to the Task Force. The Task Force is authorized for seven years beginning on the date of the enactment of this Act, and up to an additional two years at the discretion of the Task Force Chairperson. 
8007.Preventing outbreaks of zoonotic diseases 
(a)Integrated zoonotic diseases programThere is authorized an integrated zoonotic diseases program within the United States Agency for International Development’s global health security programs, led by the Administrator, in consultation with the Director for the Centers for Disease Control and Prevention and other relevant Federal agencies, to prevent spillover events, epidemics, and pandemics through the following activities: (1)Partnering with a consortium that possesses the following technical capabilities: 
(A)Institution with expertise in global wildlife health and zoonotic pathogen, animal care and management, combating wildlife trafficking, including community-based conservation, wildlife trade and trafficking, wildlife habitat protection, protected area management, and preventing deforestation and forest degradation. (B)Institutions of higher education with veterinary and public health expertise. 
(C)Institutions with public health expertise. (2)Implementing programs that aim to prevent zoonotic spillover and expand on the results of the USAID Emerging Pandemic Threat Outcomes program, including PREDICT and PREDICT–2, to prioritize the following activities: 
(A)Utilizing coordinated information and data sharing platforms, including information related to biosecurity threats, in ongoing and future research. (B)Conducting One Health zoonotic research at human-wildlife interfaces. 
(C)Conducting One Health research into known and novel zoonotic pathogen detection. (D)Conducting surveillance, including biosecurity surveillance, of priority and unknown zoonotic diseases and the transmission of such diseases. 
(E)Preventing spillover events of zoonotic diseases. (F)Investing in frontline diagnostic capability at points of contact. 
(G)Understanding global and national-level legal and illegal wildlife trade routes and value chains, and their impacts on biodiversity loss on human-wildlife interfaces. (H)Understanding the impacts of land-use change and conversion and biodiversity loss on human-wildlife interfaces and zoonotic spillover risk. 
(I)Supporting development of One Health capacity and systems at the community level including integrating activities to improve community health, promote sustainable management and conservation of forests, and ensure safety in livestock production and handling. (J)Utilizing existing One Health trained workforce in developing countries to identify high risk or reoccurring spillover event locations and concentrate capacity and functionality at such locations. 
(K)Continuing to train a One Health workforce in developing countries to prevent and respond to disease outbreaks in animals and humans, including training protected area managers in disease collection technology linked to existing data sharing platforms. (b)TerminationThe integrated zoonotic diseases program authorized under this section shall terminate on the date that is ten years after the date of the enactment of this Act. 
8008.USAID multisectoral strategy for food security, global health, biodiversity conservation, and reducing demand for wildlife for human consumption 
(a)In generalThe Administrator shall develop, and publish on a publicly accessible website, a multisectoral strategy for food security, global health, and biodiversity protection and shall include information about zoonotic disease surveillance in the reports required by section 406(b) of the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020. (b)Multisectoral strategyThe Administrator of the United States Agency for International Development (USAID), through sectoral and regional bureaus, shall develop a multisectoral strategy to integrate and mitigate risks of zoonotic disease emergence and spread, food insecurity, biodiversity conservation, and wildlife and habitat destruction. The strategy shall include participation of the following: 
(1)The Bureau for Africa. (2)The Bureau for Asia. 
(3)The Bureau for Economic Growth, Education, and Environment. (4)The Bureau for Global Health. 
(5)The Bureau for Latin America and the Caribbean. (6)The Bureau for Resiliency, and Food Security. 
(7)The Democracy, Conflict, and Humanitarian Assistance Bureau. (c)ContentsThe USAID multisectoral strategy developed pursuant to subsection (a) shall include— 
(1)a statement of the United States intention to facilitate international cooperation to prevent commercial trade in live wildlife and raw or unprocessed wildlife parts and derivatives for human consumption, that risk contributing to zoonotic spillover and to prevent the degradation and fragmentation of forests and other intact ecosystems in tropical countries while ensuring full consideration to the needs and rights of Indigenous Peoples and local communities that depend on wildlife for their food security; (2)programs supporting integrated One Health activities to improve community health, promote the sustainable management, conservation, and restoration of forests, and ensure safety in livestock production and handling; 
(3)programs and objectives to change wildlife consumers’ behavior, attitudes and consumption of wildlife that risks contributing to zoonotic spillover; (4)programs to increase supplies of sustainably and locally produced alternative animal and plant-based sources of protein and nutrition; 
(5)programs to protect, maintain and restore ecosystem integrity; (6)programs to ensure that countries are sufficiently prepared to detect, report, and respond to zoonotic disease spillover events; 
(7)programs to prevent, prepare for, detect, report, and respond to zoonotic disease spillover events; and (8)the identification of Landscape Leaders residing in-country who will coordinate strategic implementation, the overseeing of Conservation Corps volunteers, and coordination with donors and award recipients throughout the term of the project. 
8009.Implementation of multisectoral strategy 
(a)ImplementationThe USAID multisectoral strategy under section 8008 shall be implemented— (1)through USAID bilateral programs through missions and embassies and will account for half of the portfolio; and 
(2)through demonstration projects that meet the requirements of subsection (b) and account for half of the portfolio. (b)Demonstration projects (1)PurposeThe purpose of demonstration projects under subsection (a) shall be to— 
(A)pilot the implementation of the USAID multisectoral strategy by leveraging the international commitments of the donor community; (B)prevent pandemics and reduce demand for fresh and live wildlife source foods as a way to stop spillover; 
(C)establish and increase availability of and access to sustainably and locally produced animal and plant-based sources of protein and nutrition to provide an alternative to the growing wild meat demand in urban, suburban, and exurban communities; and (D)realize the greatest impact in low capacity forested countries with susceptibility to zoonotic spillover and spread that can lead to a pandemic. 
(2)Demonstration project country plans 
(A)In generalUSAID shall lead a collaborative effort in coordination with the Department of State, embassies of the United States, and the International Development Finance Corporation to consult with in-country stakeholder and participants in key forested countries to develop a plan that reflects the local needs and identifies measures of nutrition, yield gap analysis, global health safeguards, forest and biodiversity protection, bushmeat demand reduction and consumer behavior change, and market development progress, within 90 days of completion of the multisectoral strategy. (B)Eligible projectsEligible demonstration projects shall include small holder backyard production of animal source foods including poultry, fish, guinea pigs, and insects. 
(C)Stakeholders and participantsStakeholder and participants in the development of the multisectoral country plans shall include but are not limited to— (i)recipient countries; 
(ii)donors governments; (iii)multilaterals institutions; 
(iv)conservation organizations; (v)One Health institutions; 
(vi)agricultural extension services; (vii)domestic and international institutions of higher education; 
(viii)food security experts; (ix)United States grain and animal protein production experts; 
(x)social marketing and behavioral change experts; and (xi)financial institutions and micro-enterprise experts. 
(3)Change in livelihoodsMultisectoral country plans shall include programs to re-train individuals no longer engaged in supplying wildlife markets in fundamental components of commercial animal source food production, including agriculture extension, veterinary care, sales and marketing, supply chains, transportation, livestock feed production, micro-enterprise, and market analysis. (4)Location of demonstration projectsCollaboration between United States Government assistance and other donor investments shall occur in five demonstration projects, which shall be in Africa, Asia, and Latin America. 
(5)TimingFive demonstration projects shall be selected and each shall be tested over four years after the date of the enactment of this Act. (c)Reporting (1)Agency reportThe Administrator shall annually submit to the global zoonotic disease task force established pursuant to section 8006, the President, and the appropriate congressional committees a report regarding the progress achieved and challenges concerning the development of a multisectoral strategy for food security, global health, biodiversity, and reducing demand for wildlife for human consumption required under this section. Data included in each such report shall be disaggregated by country, and shall include recommendations to resolve, mitigate, or otherwise address such challenges. Each such report shall, to the extent possible, be made publicly available. 
(2)Report to CongressThe Administrator shall submit a strategy within one year of the enactment of this Act outlining the implementation of the country plans and identifying demonstration sites and criteria for pilot programs. Four years after the enactment, the Administrator shall submit a reassessment of the strategy to Congress, as well as a recommendation as to whether and how to expand these programs globally. 8010.Establishment of conservation corps (a)In generalThe Administrator shall establish a Conservation Corps to provide Americans eligible for service abroad, under conditions of hardship if necessary, to deliver technical and strategic assistance to in-country leaders of demonstration projects, stakeholders, and donors implementing and financing the multisectoral strategy under section 8008 to reduce demand for wildlife for human consumption through food security, global health, and biodiversity and related demonstration projects. 
(b)Persons eligible to serve as volunteersThe Administrator may enroll in the Conservation Corps for service abroad qualified citizens and nationals for short terms of service at the discretion of the Administrator. (c)ResponsibilitiesThe Conservation Corps volunteers shall be responsible for— 
(1)providing training to agricultural producers to encourage participants to share and pass on to other agricultural producers in the home communities of the participants the information and skills obtained from the training under this section; (2)identifying areas for the extension of additional technical resources through farmer-to-farmer exchanges; and 
(3)conducting assessments of individual projects and bilateral strategies and recommend knowledge management strategies toward building programs to scale and strengthening projects.  Passed the House of Representatives September 23, 2021.Cheryl L. Johnson,Clerk.  